Title 1 - LAWS AND STATUTES

Chapter 1 - CODE OF 1972

IN GENERAL

§ 1-1-7 - Contents

The Mississippi Code of 1972 shall cover all sections of and amendments to the Constitution of the United States and the Constitution of the State of Mississippi; all operative and effective sections of the Mississippi Code of 1930 and amendments thereto; all operative and effective sections of the Mississippi Code of 1942, Recompiled, and amendments thereto; and all operative and effective session laws of a general and permanent nature enacted since the publication of the Mississippi Code of 1930 down through the 1971 Regular Session of the Legislature.

The Mississippi Code of 1972 shall contain, in addition to the material set out above, case notes or case statements covering pertinent court decisions construing or applying Mississippi statutes, volume and general indexes, and such other useful matters, tables, information, and ancillaries as the Joint Committee on Compilation, Revision and Publication of Legislation deems to be desirable and practicable to include. Opinions of the Attorney General also may be annotated.



§ 1-1-8 - Official code; recognition as evidence of public statute laws; restrictions on use of certain words or names in title of codes other than official version

(1) The Mississippi Code of 1972 Annotated, as amended, modified and revised from time to time, that is published by the company with which the Joint Legislative Committee on Compilation, Revision and Publication of Legislation has contracted under Section 1-1-107(a):

(a) Is the official code of the public statute laws of the State of Mississippi that are enacted by the Legislature; and

(b) Shall be used, received, recognized and referred to as the official code of the public statute laws of the State of Mississippi, and shall be considered as evidence of the public statute laws of the State of Mississippi, in all courts of the State and by all public officers, offices, departments and agencies of the state and its political subdivisions, and in all other places or instances where the public statute laws of the State may come into question. However, if there is any conflict between the language of any statute as it appears in the Mississippi Code of 1972 Annotated and in the General Laws of Mississippi, the language in the General Laws shall control; and if there is any conflict between the language of any statute as it appears in the General Laws of Mississippi and in the original enrolled bills enacted by the Legislature, the language in the enrolled bills shall control.

(2) No publisher of a code of the public statute laws of the State of Mississippi, other than the publishing company with which the Joint Legislative Committee on Compilation, Revision and Publication of Legislation has contracted under Section 1-1-107(a), shall be authorized to use as the name, title or designation of the code that is published, the words "Mississippi Code of 1972," "Mississippi Code 1972," "Mississippi Code of 1972 Annotated," "Mississippi Code 1972 Annotated," "Annotated Mississippi Code of 1972," "Annotated Mississippi Code 1972," or any other combination of words containing "Code of 1972," "Code 1972" or "1972 Code." The joint committee may seek injunctive relief, or authorize the publisher of the official code to seek injunctive relief on behalf of the joint committee, against any person or entity to enforce the provisions of this subsection.



§ 1-1-9 - Copyright; use of code material

(1) Copyrights of the Mississippi Code of 1972 and the notes, annotations, and indexes thereof, shall be taken by and in the name of the publishers of the compilation who shall thereafter promptly assign the same to the State of Mississippi and be owned by it.

(2) All parts of any act passed by the Mississippi Legislature, or of any code published or authorized to be published by the Joint Committee on Compilation, Revision and Publication of Legislation, including, without limitation, catchlines or frontal analyses; numbers assigned to sections, articles, chapters and titles; historical citations or source lines; editor's notes; amendment notes; cross references; annotations; and summaries of judicial decisions and Attorney General's opinions, shall become and remain the exclusive property of the State of Mississippi, to be used only as the joint committee may direct.

(3) (a) If any person or entity uses any part of any act passed by the Mississippi Legislature, or any part of any code published or authorized to be published by the joint committee, in any manner other than as authorized by the committee, the person or entity shall be subject to a civil penalty of not less than One Thousand Dollars ($ 1,000.00) for each violation, and each day upon which a violation occurs shall be deemed a separate and additional violation.

(b) If the joint committee suspects that any person or entity is violating or has violated this section, the Attorney General shall investigate the matter upon the request of the joint committee. If the Attorney General determines, after investigation, that the person or entity is violating or has violated this section, the Attorney General shall institute an action to impose a civil penalty against the person or entity, or seek injunctive relief against the person or entity to prevent further violations of this section, or both, as requested by the joint committee.

(c) Civil penalties may be recovered in a civil action brought by the Attorney General in the Chancery Court of the First Judicial District of Hinds County, Mississippi, or in the chancery court of the county of residence of the person or entity against whom the penalty is sought. If the person or entity is a nonresident of the State of Mississippi, the action shall be brought in the Chancery Court of the First Judicial District of Hinds County, Mississippi.

(d) All civil penalties recovered shall be deposited into the State General Fund.



§ 1-1-11 - Distribution of the Code of 1972

(1) Except as provided in subsection (2) of this section, the Joint Committee on Compilation, Revision and Publication of Legislation shall distribute or provide for the distribution of the sets of the compilation of the Mississippi Code of 1972 purchased by the state as follows:

Fifty-seven (57) sets to the Mississippi House of Representatives and forty (40) sets to the Mississippi Senate for the use of the Legislative Reference Bureau, Legislative Services Offices, staffs and committees thereof.

Ten (10) sets to the Governor's Office; nine (9) sets to the Secretary of State; and twenty (20) sets to the Auditor's Office.

One (1) set to each of the following: the Lieutenant Governor; each member of the Legislature; the Treasurer; each district attorney; each county attorney; each judge of the Court of Appeals and each judge of the Supreme, circuit, chancery, county, family, justice and municipal courts; each Mississippi Senator and Mississippi Representative in Congress; State Superintendent of Education; Director of the Department of Finance and Administration; six (6) sets to the Performance Evaluation and Expenditure Review (PEER) Committee; three (3) sets to the Director of the Legislative Budget Office; the Commissioner of Agriculture and Commerce; each Mississippi Transportation Commissioner; six (6) sets to the Department of Corrections; the Insurance Commissioner; the Clerk of the Supreme Court; the State Board of Health; each circuit clerk; each chancery clerk in the state for the use of the chancery clerk and the board of supervisors; each sheriff in the state for the use of his office and the county officers; and each county for the county library (and an additional set shall be given to each circuit clerk, chancery clerk, sheriff and county library in counties having two (2) judicial districts).

Two (2) sets to the Department of Archives and History; two (2) sets to the State Soil and Water Conservation Commission; sixty-eight (68) sets to the Attorney General's office; six (6) sets to the Public Service Commission; four (4) sets to the Public Utilities Staff; thirty-five (35) sets to the Department of Revenue; one (1) set to the Board of Tax Appeals; two (2) sets to the State Personnel Board; six (6) sets to the State Law Library; one (1) set to the Library of Congress; ten (10) sets to the University of Mississippi Law School; one (1) set each to the Mississippi School for the Deaf and the Mississippi School for the Blind; one (1) set each to the University of Mississippi, Mississippi State University, Mississippi University for Women, University of Southern Mississippi, Delta State University, Alcorn State University, Jackson State University, Mississippi Valley State University, and the Board of Trustees of State Institutions of Higher Learning; and one (1) set to the Supreme Court judges' conference room. In furtherance of the State Library's reciprocal program of code exchange with libraries of the several states, the joint committee shall, at the direction and only upon the written request of the State Librarian, distribute or provide for the distribution of sets of the code to such libraries.

One (1) set to each state junior or community college; three (3) sets to the Department of Wildlife, Fisheries and Parks; two (2) sets to the Department of Environmental Quality; two (2) sets to the Department of Marine Resources; two (2) sets to the Mississippi Ethics Commission; six (6) sets to the Mississippi Workers' Compensation Commission; four (4) sets to the State Department of Rehabilitation Services; and seven (7) sets to the Department of Human Services. One (1) set to each of the following: State Textbook Procurement Commission; University Medical Center; State Library Commission; Department of Agriculture and Commerce; Forestry Commission; and seventeen (17) sets to the Department of Public Safety. Also, one (1) set to each of the following: Adjutant General, Mississippi Development Authority, Department of Banking and Consumer Finance, Bureau of Building, Grounds and Real Property Management, the State Educational Finance Commission, the Mississippi Board of Vocational and Technical Education, Division of Medicaid, State Board of Mental Health, and Department of Youth Services.

The joint committee is authorized to distribute or provide for the distribution of additional sets of the Mississippi Code, not to exceed three (3) sets, to the office of each district attorney for the use of his assistants.

The joint committee shall provide to the Mississippi House of Representatives and the Mississippi Senate the annual supplements to the Mississippi Code of 1972 for each set of the code maintained by the House and Senate.

The set of the Mississippi Code of 1972 to be provided to each member of the Legislature shall be provided unless specifically waived by such legislator in writing.

An elected or appointed officeholder in the State of Mississippi, except for a member of the Legislature, shall deliver to his successor in office, or to the joint committee if there is no successor, the set of the Mississippi Code of 1972 provided the officeholder under this section.

Before the joint committee delivers or provides for delivery of a copy of the Mississippi Code of 1972 to an individual officeholder, the joint committee shall prepare and submit a written agreement to the officeholder. The agreement shall, among other provisions, state that the code is the property of the State of Mississippi, that it shall be transferred to the officeholder's successor in office, that the officeholder has an obligation to make such transfer and that the officeholder shall be responsible for the failure to deliver the code and for any damage or destruction to the code, normal wear and tear excepted. The joint committee shall execute the agreement and forward it to the officeholder for execution. The joint committee shall not deliver or provide for delivery of the code to the officeholder until the executed agreement is received by the committee. The joint committee may include in the agreement such other provisions as it may deem reasonable and necessary. In addition to damages or any other remedy for not transferring a set of the code to his successor, an officeholder who does not transfer his set of the code shall be guilty of a misdemeanor and shall, upon conviction, pay a fine of One Thousand Dollars ($ 1,000.00). Upon request of the joint committee, the Attorney General shall assist the joint committee in taking such actions as necessary to require an officeholder to transfer the set of code provided under this section to his successor, or to the joint committee if there is no successor, and to recover reimbursement or damages from any officeholder for the loss of or damage or destruction to any volumes of the set of the code provided under this section, other than normal wear and tear.

Replacement of missing, damaged or destroyed sets or volumes of the code provided by this chapter may be obtained from the code publisher through the joint committee at the established state cost, the cost to be borne by the recipient.

No more than one (1) set of the Mississippi Code of 1972 shall be furnished to any one (1) individual, regardless of the office or offices he may hold.

(2) (a) The joint committee, in its discretion, may determine whether electronic access to the Mississippi Code of 1972 is available and a sufficient substitute for actual bound volumes of the code and, if so, may omit furnishing any one or more sets otherwise required by this section.

(b) Each elected state official, elected state district official and member of the Legislature shall receive a CD-ROM version of the Mississippi Code of 1972 in lieu of bound volumes of the Mississippi Code of 1972 unless the official or member of the Legislature makes a request in writing to the Joint Committee on Compilation, Revision and Publication of Legislation that he receive bound volumes of the Mississippi Code of 1972.



§ 1-1-12 - Binding and identification of state-owned copies of Code of 1972

The sets of the Mississippi Code of 1972 purchased by the State to be distributed by the joint committee according to the designation in Section 1-1-11 shall be bound in a different color binding from that used in binding sets offered for sale to private purchasers. In addition to the distinctive color, the binding of each volume shall have stamped thereon in a contrasting color the words "Property of the State of Mississippi." Each of such sets of the Code as distributed shall be for use of the official in his official business and shall be returned to the state when the official vacates the office or when the office is abolished, as provided in Section 1-1-11. However, none of the provisions of this section shall apply to those sets to be distributed to members of the Legislature.



§ 1-1-13 - When Code of 1972 to take effect

The Mississippi Code of 1972, except as expressly provided, shall take effect on the first day of November, one thousand nine hundred and seventy-three, and from that day it shall be received in use, and shall supersede all prior statutes and clauses therein revised, and hereby repealed.



§ 1-1-17 - Appropriations

The cost of the recodification of the laws of Mississippi will be provided by appropriations to implement the purposes of Sections 1-1-1, 1-1-3 and 1-1-5.



§ 1-1-19 - Repeal of former statutes -- Effect of Code of 1972 upon laws enacted at same session or before Code takes effect

From and after the effective date of the Mississippi Code of 1972, subject to any express provisions relating thereto which may be found in the Mississippi Code of 1972, all acts or parts of acts, all sections or parts of sections of the Mississippi Code of 1930, and all sections or parts of sections of the Mississippi Code of 1942, Recompiled, the subjects whereof are revised, consolidated and re-enacted in the Mississippi Code of 1972, or repugnant to the provisions contained therein, shall be, and the same are hereby, repealed, but with respect to statutes brought forward in the Mississippi Code of 1972, that code shall be deemed to be a continuation and not a new enactment. It is especially provided, however, that no curative or validation statute, of any nature or kind whatsoever, shall be affected by the adoption of the Mississippi Code of 1972, in so far as the curative or validation provisions or portions of any such statute are concerned.

Notwithstanding the provisions of the first paragraph of this section, no section or provision of the Mississippi Code of 1972 shall supersede or repeal by implication any law passed at the same session of the legislature at which the Mississippi Code of 1972 is adopted, or passed after the adoption of the Mississippi Code of 1972 but before it shall have taken effect; and an amendatory law passed at such session or at any subsequent session before the Mississippi Code of 1972 takes effect shall not be deemed repealed, unless the contrary intent clearly appears.

Any amendment to any section or sections of the Mississippi Code of 1942, Recompiled, or to any part or parts of acts, the subjects of which are revised, consolidated and enacted in the Mississippi Code of 1972, passed at the same session at which the Mississippi Code of 1972 is adopted, or passed after the adoption of the Mississippi Code of 1972 but before it shall take effect, shall be deemed to amend the corresponding section or sections of the Mississippi Code of 1972.



§ 1-1-21 - Effect of repeals by Code of 1972 upon former rights

The repeal of any statutory provisions by the Mississippi Code of 1972 shall not affect any act done, or any cause of action, or any right accruing or accrued or established, or any suit or proceeding had or commenced in any civil case, or any plea or defense or bar thereto, previous to the time when such repeal shall take place; but the proceedings in every such case shall be conformed, as far as practicable, to the provisions of the Mississippi Code of 1972.



§ 1-1-22 - Prior rights or actions involving taxes unaffected

Nothing in Section 1-1-35 shall affect or defeat any claim, assessment, suit, appeal right or cause of action for taxes due prior to April 26, 1972, whether such assessment, suit, appeal, or claim therefor shall have been begun before said date, or shall thereafter be begun; and the laws amended or repealed are expressly continued in full force, effect and operation for the purpose of the assessment and collection of any taxes due under any such laws prior to said date, and for the imposition of any penalty, forfeiture, or claim for a failure to comply therewith.



§ 1-1-23 - Effect of adoption of Code of 1972 upon offenses committed prior to effective date of Code

An offense committed, and a penalty or forfeiture incurred, previous to the time when the Mississippi Code of 1972 shall take effect, and an indictment or prosecution for any offense, or for the recovery of any penalty or forfeiture, pending at the time when the Mississippi Code of 1972 shall take effect, shall not be affected by its adoption; but all such offenses, penalties, and forfeitures shall remain subject to the laws in force before the Mississippi Code of 1972 shall take effect, except that all the proceedings had thereafter shall be conducted according to the provisions thereof, and except that when any punishment, penalty, or forfeiture shall have been mitigated by the provisions of the Mississippi Code of 1972, such provisions may be applied to any judgment to be pronounced after the Mississippi Code of 1972 shall take effect.



§ 1-1-24 - Prior violations of law and civil causes of action unaffected

Nothing in Section 1-1-35 shall be construed to defeat or affect in any manner whatsoever the prosecution of any person, association, firm or corporation, for the violation of any law occurring prior to the first day of November, 1973 in any court of record, the trial therefor, or appeal therefrom, and nothing in Section 1-1-35 shall be construed to defeat or affect in any manner whatsoever any right of a civil cause of action in equity or law in any court of record, the trial thereof, or appeal therefrom occurring prior to the first day of November, 1973.



§ 1-1-25 - No revival of repealed laws

All statutes and parts of statutes which are repealed or abrogated by, or are repugnant to any law repealed by the Mississippi Code of 1972, and which have not been re-enacted or consolidated therein, shall continue to be so repealed, and shall remain abrogated.



§ 1-1-27 - Vacation of offices by adoption of Code of 1972

The repeal of any statutory provision which is revised and consolidated in the Mississippi Code of 1972, by virtue of which any appointment shall have been made or any office is held, shall not be construed to vacate the office, or in any way to affect the appointment, except when otherwise expressly provided; but the appointment shall continue and the office shall be held subject to the provisions contained in the Mississippi Code of 1972.



§ 1-1-29 - Effect of adoption of Code of 1972 upon private and local laws

Private and local laws not revised and brought into the Mississippi Code of 1972 are not affected by its adoption unless it is expressly so provided therein.



§ 1-1-31 - Severability provision of Code of 1972

If any chapter, article, section, paragraph, sentence, clause, phrase or any part of the Mississippi Code of 1972 is declared to be unconstitutional or void, or for any reason is declared to be invalid or of no effect, the remaining chapters, articles, sections, paragraphs, sentences, clauses and phrases shall be in no manner affected thereby but shall remain in full force and effect.



§ 1-1-33 - Code of 1972 supplied to officers

Where any officer has received a set of the Mississippi Code of 1972 by virtue of his office and is required by law to deliver it to his successor in office, and the officer fails to deliver it to his successor, the successor may make application to the Joint Legislative Committee on Compilation, Revision and Publication of Legislation, in writing, setting forth that fact, and the joint committee, if satisfied of the truthfulness of the application, may issue to the applicant a set of the Mississippi Code of 1972. The joint committee may consider any official application for a set of the Mississippi Code of 1972, and if the facts warrant furnishing a code or codes as applied for, it shall be furnished to the applicant.



§ 1-1-35 - Revised manuscript declared to be official Code of the state of Mississippi

The Legislature finds and so declares that the code committee, comprised of the Attorney General, Secretary of State, chairmen of the appropriations committees and judiciary "A" and "B" committees of the House of Representatives and Senate has, to date, fulfilled its obligations and responsibilities within its statutory powers as set forth in Senate Bill No. 1964 (Chapter 465), Laws of 1970, and that the entire manuscript for the Mississippi Code of 1972, emanating from the Mississippi Code of 1930, all enactments of a general and permanent nature subsequent to the regular session of 1930 and through the regular session of 1942 comprising the original Mississippi Code of 1942, and all such enactments from adjournment of the 1942 regular session through the regular session of 1971 and now a part of the Mississippi Code of 1942, has been thoroughly analyzed by experienced and trained lawyer-editors of the lawbook publishers and by the publishers' computer facilities, and the publishers' findings and recommendations to the Attorney General to date have been agreed upon by and between the publishers, the Attorney General, and the code committee, and that said proposed manuscript, as prepared by The Lawyers Co-Operative Publishing Company and associates and approved by the attorney general, for the Mississippi Code of 1972, has been reported to the Legislature and revised, amended and adopted by the two houses of the Legislature, an enrolled draft of which has been prepared by the said code committee, said manuscript is hereby approved, adopted and declared to be the official code of the State of Mississippi on the first day of November, 1973.



§ 1-1-37 - Enrollment of the Code of 1972

In the enrollment of the Code of 1972, it shall be sufficient and legal to enroll the code either by clipping the text from the original code or from other sources and attaching the same on paper approximately 8 1/2 X 11 inches, and/or by writing the same in longhand or typewriter, and/or by some method of photographic reproduction, and where necessary making corrections in the text before final approval and signature.



§ 1-1-39 - Deposition and preservation of enrolled draft

The enrolled draft of the official Mississippi Code of 1972 shall be deposited in the office of the Secretary of State, and shall be carefully preserved by that officer as the official code of the public statute laws of this state, adopted and declared to be such by Section 1-1-35.






SUPPLEMENTATION OF CODE OF 1972 AND UPDATE OF COMPUTER TAPES

§ 1-1-57 - Purchase and distribution of pocket part supplements and replacement bound volumes

The Joint Committee on Compilation, Revision and Publication of Legislation shall purchase such numbers of sets of the pocket part supplements and the replacement volumes, including index replacement volumes, as may be required to maintain in a current status the sets of the Code of 1972 authorized to be furnished under the provisions of Section 1-1-11, and shall distribute or provide for the distribution of the same to the proper parties. In furtherance of the State Library's reciprocal program of Code exchange with libraries of the several states, the joint committee shall, at the direction and only upon the written request of the State Librarian, distribute or provide for the distribution of those supplements and replacement volumes to such libraries.



§ 1-1-58 - Advance sheets; contract for publication; distribution; provision of information to publisher

(1) The Joint Committee on Compilation, Revision and Publication of Legislation shall contract with a publishing company for the publication of the advance sheets of the general laws enacted at each session of the Legislature. This contract may be with the same publishing company contracted with under Section 1-1-107(a) and may be included as a provision of that contract with the publishing company instead of being a separate contract.

(2) The joint committee shall distribute or provide for the distribution of the advance sheets to the proper parties. One (1) volume of the advance sheets shall be provided free of cost to each state government agency, to each respective Legislative Services Office of the House of Representatives and the Senate, to the Legislative Reference Bureau, and to each sheriff, chancery clerk, circuit clerk, superintendent of education, tax assessor, county prosecuting attorney, justice court judge, attorney for each county's board of supervisors, each municipal clerk, district attorney, circuit judge, chancellor, county court judge and Supreme Court judge. The joint committee shall authorize the publishing company to make copies of the advance sheets available to each member of the Mississippi Bar Association in good standing, according to the records of the secretary of the Mississippi Bar Association, at a reasonable cost, including preparation, printing, shipping and handling.

(3) The Office of the Secretary of State shall provide or make available to the publishing company such information regarding the general laws enacted by the Legislature as necessary for the publishing company to prepare and publish the advance sheets.



§ 1-1-59 - Provision and maintenance of Code in electronic form

The Joint Committee on Compilation, Revision and Publication of Legislation may contract with a reputable and competent company to perform any services necessary to update any computer tape, disc or other technological medium furnished with the Mississippi Code of 1972, and to provide for and update a CD-ROM (compact disc, read-only memory) or other disc or technological medium containing the Mississippi Code of 1972 and its annotations, so that all laws of a general nature passed by the Legislature subsequent to the 1971 Session thereof will be incorporated therein in the same format as the pocket part supplements and supplemental material contained in replacement volumes to the Code of 1972. This contract may be made with the same publishing company contracted with under Section 1-1-107(a) and may be included as a provision of that contract with the publishing company instead of being a separate contract.

If the same cannot be contracted for, at and for a consideration considered reasonable, the joint committee may request the Mississippi Department of Information Technology Services to perform such services and pay over to the department such sums as may be appropriated for such purposes, and the Mississippi Department of Information Technology Services may expend such sums as paid over for the employment of personnel and the purchase of such services, supplies, materials and equipment as may be required to perform the work.



§ 1-1-60 - Requisitions from University of Mississippi law school; publication exchanges with other states

The dean of the law school of the University of Mississippi may make requisitions to the Joint Committee on Compilation, Revision and Publication of Legislation for the Mississippi Code and supplements thereto to exchange with other states for similar publications and make the same available in the University of Mississippi law school library for the purpose of increasing the facilities of the library. The joint committee may furnish or provide for the furnishing of these publications upon requisition from the dean of the law school of the University of Mississippi.



§ 1-1-62 - Number of volumes, supplements, and advance sheets required

The Joint Committee on Compilation, Revision and Publication of Legislation shall provide for the publication of sufficient volumes of the Mississippi Code and supplements thereto and advance sheets as necessary to meet the requirements of Sections 1-1-11, 1-1-57, 1-1-58 and 1-1-60.






JOINT LEGISLATIVE COMMITTEE ON COMPILATION, REVISION AND PUBLICATION OF LEGISLATION

§ 1-1-101 - Legislative findings

The Legislature finds that the compilation, revision and publication of legislation enacted by the Legislature is a legislative function.



§ 1-1-103 - Creation of Joint Legislative Committee on Compilation, Revision and Publication of Legislation; composition; appointment and compensation of members; chairman; attendance at meetings by proxies; transaction of business by committee; meetings; payment of expenses

(1) There is created the Joint Legislative Committee on Compilation, Revision and Publication of Legislation, which is hereinafter referred to as the "joint committee." The joint committee shall be composed of the Speaker of the House of Representatives, the Lieutenant Governor of the State of Mississippi, the Speaker Pro Tempore of the House of Representatives, the President Pro Tempore of the Mississippi State Senate, the Chairman of the Rules Committee of the House of Representatives, the Chairman of the Senate Rules Committee, four (4) members of the House of Representatives to be named by the Speaker of the House, and four (4) members of the Senate to be named by the Lieutenant Governor. If any ex officio member of the joint committee holds two (2) positions entitling him to membership on the committee, the Speaker of the House or the Lieutenant Governor, as the case may be, shall appoint another member of the respective house to membership on the committee. The chairmanship of the committee shall alternate for twelve-month periods, beginning on May 1 of each year, between the Speaker of the House of Representatives and the Lieutenant Governor, with the Speaker of the House of Representatives serving as the first chairman. In the absence of the Chairman of the House Rules Committee or of the Senate Rules Committee, the vice chairman of that committee shall be entitled to attend; if the vice chairman is unable to attend or if an appointed member is unable to attend, another legislator may be designated to attend by the Speaker of the House or the Lieutenant Governor, as the case may be. If the Speaker of the House or the Lieutenant Governor is unable to attend a meeting, he may designate a legislator to substitute for him at that meeting. Any person serving as such a designated proxy shall have a vote at the meeting he was selected to attend and also when attending, shall receive compensation and expenses in the same manner and amount as regular members of the joint committee.

There shall be no business transacted, including adoption of rules of procedure, without the presence of a quorum of the joint committee. A quorum shall be eight (8) members, to consist of four (4) members from the House of Representatives and four (4) members from the Senate. No action shall be valid unless approved by the majority of those members present and voting, entered upon the minutes of the joint committee and signed by the chairman and vice chairman.

(2) In addition to their legislative salaries as provided by law, the members of the committee shall receive per diem as authorized by law for their services in carrying out the duties of the committee and, in addition thereto, shall receive a daily expense allowance equal to the maximum daily expense rate allowable to employees of the federal government for travel in the high rate geographical area of Jackson, Mississippi, as may be established by federal regulations, including mileage as authorized by Section 25-3-41. However, in no case shall the members of the committee draw per diem while the Legislature is in regular or special session, except that members may receive the per diem and expenses authorized by this section when the Legislature is in session but in recess under the terms of a concurrent resolution, or in recess during a special session.

(3) The committee shall meet at least one (1) time during the interim that the Legislature is not in regular session, and the chairman may call additional meetings at such times as he deems necessary or advisable.

(4) All expenses incurred by and on behalf of the committee shall be paid from funds appropriated therefor, or from a sum to be provided in equal portion from the contingency funds of the House of Representatives and the Senate.

(5) Upon the request of the joint committee, the Attorney General shall provide legal assistance or legal representation to the committee on any matter within the jurisdiction of the committee, including bringing suits on behalf of the committee and representing the committee in any suits brought against the committee.



§ 1-1-105 - Committee staff

The Director of the House Legislative Services Office and the Director of the Senate Legislative Services Office shall assist the joint committee with regard to staffing the committee to the extent feasible. The joint committee shall appoint one (1) attorney employed by the House Legislative Services Office and one (1) attorney employed by the Senate Legislative Services Office to serve as co-counsel for the committee and as liaisons to the publishing company or companies with which the joint committee has contracted.



§ 1-1-107 - General powers and duties of committee

The joint committee shall have the following powers and duties:

(a) To select and contract with a reputable and competent publishing company on such terms and conditions and at such prices as it may deem proper for the editing, printing, indexing, annotating, binding and publishing of all the acts of the Legislature passed since adjournment of the 1998 Session of the Mississippi Legislature and annually thereafter, provided that the expenditure of state funds shall be contingent upon the Legislature appropriating the necessary funds therefor. Nothing in this act [Laws, 1998, ch. 546] or in Chapter 502, Laws of 1996, shall be construed to render invalid or impair the obligations of any contract entered into on behalf of the State of Mississippi on or before September 30, 1988, and any revisions or modifications to such contract other than extending the contract beyond September 30, 1998, for any of the purposes set forth in this act [Laws, 1998, ch. 546] or in Chapter 502, Laws of 1996.

(b) To undertake such substantive revisions, recodifications and compilations of the Mississippi Code of 1972, and subsequent amendments thereto, as may be necessary or as may be directed by the Legislature.

(c) To formulate with the publishing company all the details associated with the codification of the laws enacted by the Mississippi Legislature.

(d) To review, approve or disapprove the work of the publishing company in preparing, supplementing, indexing or revising the Mississippi Code of 1972, or any volume, pocket part or portion thereof.

(e) To grant exclusive or nonexclusive publication and sales rights to the Mississippi Code of 1972, and subsequent amendments thereto, or portions thereof to the publishing company.

(f) In its discretion, to seek the advice and assistance of members and committees of the Mississippi Bar Association.

(g) To provide for the preparation and introduction of legislation containing its recommendations for the revisions in substance and form or both, or the repeal or amendment of statutes or portions thereof.

(h) To provide for procedures for the implementation or execution of its powers and duties.

(i) To take such other action or exercise such additional powers as may be necessary or convenient to carry out the purposes of this chapter.



§ 1-1-109 - Authority of committee relating to preparation of legislative acts for publication

In preparing the acts of the Legislature for publication in the Mississippi Code of 1972 after the adjournment of each session and without altering the sense, meaning or effect of the acts, the joint committee is authorized to:

(a) Correct the spelling of words;

(b) Change capitalization for the purpose of uniformity;

(c) Correct manifest typographical and grammatical errors;

(d) Substitute the proper code section number, chapter number, or other number or designation for the terms "this act," and similar words or phrases;

(e) Change cross-reference numbers to agree with renumbered chapters, code sections or portions of the Code;

(f) Substitute the proper calendar date for "the effective date of this chapter" and other phrases of similar import;

(g) Correct manifest errors in references to laws;

(h) Correct inaccurate references to the titles of officers, the names of departments or other agencies of the state, local governments, or the federal government, and such other name changes as are necessary to be consistent with the laws of the state;

(i) Insert or delete hyphens in words so as to follow correct grammatical usage;

(j) Change nouns from the singular to the plural or vice versa for purposes of style and grammar;

(k) Change punctuation for purposes of uniformity and consistency of style; and

(l) Integrate the amendments that may have been made in more than one (1) act of the Legislature in a single session to the same code section or provisions of law, so that all versions of the same code section or law that were enacted during a single session may become effective, if effectuating all such amendments is consistent with the intent of the Legislature.



§ 1-1-111 - Approval by committee of manuscript of supplements and replacement volumes prepared by publishing company

From and after July 1, 1998, the manuscript of acts of the Mississippi Legislature that have been edited, compiled, annotated and indexed by the publishing company holding the contract with the Joint Committee on Compilation, Revision and Publication of Legislation shall be submitted to the joint committee for its approval and acceptance after each regular session of the Legislature. Upon the approval and acceptance of the manuscript by the joint committee, the same shall be printed in insertable pocket supplement form or replacement bound volume or volumes where necessary, containing appropriate chapters, titles and subdivisions of titles.









Chapter 3 - CONSTRUCTION OF STATUTES

§ 1-3-1 - Application of chapter

This chapter is applicable to every statute unless its general object, or the context of language construed, or other provisions of law indicate that a different meaning or application was intended from that required by this chapter.



§ 1-3-3 - Bond

The term "bond," when used in any statute, shall embrace every written undertaking for the payment of money or acknowledgment of being bound for money, conditioned to be void on the performance of any duty or the occurrence of any thing therein expressed and subscribed, and delivered by the party making it, to take effect as his obligation, whether it be sealed or unsealed.



§ 1-3-4 - Capital case, capital offense, capital crime, and capital murder

The terms "capital case," "capital cases," "capital offense," "capital offenses," and "capital crime" when used in any statute shall denote criminal cases, offenses and crimes punishable by death or imprisonment for life in the state penitentiary. The term "capital murder" when used in any statute shall denote criminal cases, offenses and crimes punishable by death, or imprisonment for life in the state penitentiary.



§ 1-3-5 - Crime

The term "crime," when used in any statute, shall mean any violation of law liable to punishment by criminal prosecution.



§ 1-3-7 - Drugs

The term "drugs," when used in any statute, shall embrace all medicines for internal or external use for man or beast.



§ 1-3-9 - Established

The term "established" or "hereafter established" when used in any legislative act or municipal ordinance or resolution shall mean with reference to time the date at which the plant, building or structure referred to has progressed to that degree of completion as to be ready for the use intended.



§ 1-3-11 - Felony

The term "felony," when used in any statute, shall mean any violation of law punished with death or confinement in the penitentiary.



§ 1-3-13 - Fertilizers

All substances, chemicals and compounds commonly known as commercial fertilizers, and all manures, whether natural or artificial products, except animal excrement, cotton seed, and unmixed cotton seed products.



§ 1-3-15 - Food

The term "food," when used in any statute, shall embrace every article used as food or drink by man.



§ 1-3-17 - Gender, masculine to embrace the feminine

Words in the masculine gender shall embrace a female as well as a male, unless a contrary intention may be manifest.



§ 1-3-19 - Infamous crime

The term "infamous crime," when used in any statute, shall mean offenses punished with death or confinement in the penitentiary.



§ 1-3-21 - Infant

The term "infant," when used in any statute, shall include any person, male or female, under twenty-one years of age.



§ 1-3-23 - Insurrection

The term "insurrection," when used in any statute, means an armed assembly of persons having intent to resist or subvert lawful authority.



§ 1-3-24 - Intellectual disability

The term "intellectual disability," when used in any statute, means a disability characterized by significant limitations both in intellectual functioning and in adaptive behavior, originates before the age of eighteen (18) years, and refers to persons who were, are and continue to be diagnosed with mental retardation.



§ 1-3-25 - Land

The term "land," when used in any statute, shall include all corporeal hereditaments whatever, and any interest therein, whether an estate for years or a different estate.



§ 1-3-26 - Minimum education program, minimum program, minimum foundation program

Wherever the phrase "minimum education program," "minimum program" or "minimum foundation program" shall appear in the laws of this state, it shall be construed to mean the "Mississippi Adequate Education Program" created under Section 37-151-1 et seq.



§ 1-3-27 - Minor

The term "minor," when used in any statute, shall include any person, male or female, under twenty-one years of age.



§ 1-3-29 - Month

The term "month," when used in any statute, means a calendar month, unless a contrary intention be expressed.



§ 1-3-31 - Navigable waters

Except as otherwise provided in Section 27-109-1, all rivers, creeks and bayous in this state, twenty-five (25) miles in length, and having sufficient depth and width of water for thirty (30) consecutive days in the year to float a steamboat with carrying capacity of two hundred (200) bales of cotton, are navigable waters of this state and public highways.



§ 1-3-33 - Number, singular and plural

Words used in the singular number only, either as descriptive of persons or things, shall extend to and embrace the plural number; and words used in the plural number shall extend to and embrace the singular number, except where a contrary intention is manifest.



§ 1-3-35 - Oath

The term "oath," when used in any statute, shall include the word "affirmation," in all cases where by law an affirmation may be substituted for an oath.



§ 1-3-37 - Offense

The term "offense," when used in any statute, shall mean any violation of law liable to punishment by criminal prosecution.



§ 1-3-39 - Person

The term "person," when used in any statute, shall apply to artificial as well as natural persons; and when used to designate the party whose property may be the subject of offense, shall include the United States, this state, or any other state, territory, or country, and any county, city, town or village which may lawfully own property in this state; also all public and private corporations, as well as individuals.



§ 1-3-41 - Personal property

The term "personal property," when used in any statute, shall include goods, chattels, effects, evidences of rights of action, and all written instruments by which any pecuniary obligation, or any right, title, or interest in any real or personal estate, shall be created, acknowledged, transferred, incurred, defeated, discharged, or diminished.



§ 1-3-43 - Promissory note

Every promise in writing whereby any person, firm or body politic or corporate promises or agrees to pay a sum of money or acknowledges the same to be due.



§ 1-3-45 - Property

The term "property," when used in any statute, includes personal property as defined in Section 1-3-41 and also every estate, interest, and right, in lands, tenements, and hereditaments.



§ 1-3-47 - Railroad

Every person, firm, association of persons or company, whether incorporated or not, who shall own or operate a railroad as a common carrier.



§ 1-3-49 - State

The term "state," when applied to different parts of the United States, shall, when used in any statute, extend to and include the District of Columbia and the several territories created or recognized by congress.



§ 1-3-51 - Stationery

The term "stationery," as applied to purchases for the state, includes everything properly so called.



§ 1-3-53 - Sworn

The term "sworn," when used in any statute, shall include the word "affirmed," in all cases where by law an affirmation may be substituted for an oath.



§ 1-3-55 - United States

The term "United States," when used in any statute, shall include the District of Columbia and the territories, as well as the states of the union.



§ 1-3-57 - Unsound mind

The term "unsound mind," when used in any statute in reference to persons, shall include persons with an intellectual disability, persons with mental illness, and persons non compos mentis.



§ 1-3-58 - Ward

Whenever the term "ward" is used, it shall be liberally construed and held to include any and all persons under every form of legal disability, including, but not limited to, the disabilities of minority, intellectual disability, mental illness, unsound mind, alcoholism, addiction to drugs, and convicted felons.



§ 1-3-59 - Will

The term "will," when used in any statute, shall include codicils.



§ 1-3-61 - Written

The term "written," when used in any statute, may include, but is not limited to, printing, engraving, and lithographing. In all cases where the signature of any person is required by law, it shall always be the proper handwriting of such person, or, in case he be unable to write, his proper mark, unless a different form of legal signature is specified in another statute.



§ 1-3-63 - Year

The term "year," when used in any statute, means a calendar year, unless a contrary intention be expressed.



§ 1-3-65 - Construction of terms generally

All words and phrases contained in the statutes are used according to their common and ordinary acceptation and meaning; but technical words and phrases according to their technical meaning.



§ 1-3-67 - How time computed when a number of days is prescribed

When process shall be required to be served or notice given any number of days, the day of the act, event or default from which the designated period of time begins to run shall not be included. The last day of the period so computed shall be included unless it is a Saturday, a Sunday or a legal holiday, or any other day when the courthouse or the clerk's office is in fact closed, whether with or without legal authority, in which event the period runs until the end of the next day which is not a Saturday, a Sunday, a legal holiday, or any other day when the courthouse or the clerk's office is closed. When the period of time prescribed or allowed is less than seven (7) days, intermediate Saturdays, Sundays and legal holidays shall be excluded in the computation.



§ 1-3-69 - When a number of weeks is prescribed

When publication shall be required to be made in some newspaper "for three (3) weeks," such publication shall be made once each week for three (3) successive weeks, and the time within which the noticed party is required to act or within which the noticing party may proceed shall be computed from the first date of publication. This rule shall furnish a guide for any similar case, whether the time required be more or less than three (3) weeks.



§ 1-3-71 - Civil law to control computation of relationship unless otherwise provided

In each and every statute of this state heretofore enacted, and now in effect, in which the phrase "kindred within the third degree" or "relationship within the third degree" is used, and in which no other rule is applied or indicated, the civil law rule in computing relationship shall govern.



§ 1-3-73 - Civil law to apply in construing

The civil law rule of computing kinship or relationship is hereby adopted and shall hereafter control in this state where the computation of relationship or kinship, either by blood or marriage, is brought in question in construing any legislative enactment or statutory law in the State of Mississippi.



§ 1-3-75 - Petitions must be signed personally by petitioners

All petitions presented to any governing body of the State of Mississippi, or any of its subdivisions, or municipalities thereof, must be signed personally by each petitioner; otherwise, said signature shall not be counted as a valid signature of such petition.



§ 1-3-76 - Procedures for contesting disqualification of signatures on petition requesting vote on matter affecting county or municipality

When any petition is filed by qualified electors of a county or municipality requesting a vote on matters affecting all or any portion of a county or municipality, the certifying official shall post a list of all names disqualified from the petition and the reason for disqualification at the courthouse or city hall, as the case may be. A person whose signature has been disqualified by the certifying official may, within ten (10) days after said notice has been posted, appear before such certifying official and present evidence of his qualification accompanied by a notarized affidavit stating the reason that his signature is qualified for the petition. Based upon such information, the certifying official shall reconsider his disqualification and may allow the signature to be counted if such action appears justified.



§ 1-3-77 - General severability provision

If any section, paragraph, sentence, clause, phrase or any part of any act passed hereafter is declared to be unconstitutional or void, or if for any reason is declared to be invalid or of no effect, the remaining sections, paragraphs, sentences, clauses, phrases or parts thereof shall be in no manner affected thereby but shall remain in full force and effect.

Unless the contrary intent shall clearly appear in the particular act in question, each and every act passed hereafter shall be read and construed as though the provisions of the first paragraph of this section form an integral part thereof, whether expressly set out therein or not.



§ 1-3-79 - Treatment of amendments to same section by different bills during single legislative session; effective dates

(1) Except as otherwise provided in Section 1-1-109, whenever the same section of law is amended by different bills during the same session of the Legislature and the effective dates of the amendments to that section of law as specified in the bills are on different dates, the version of that section in each bill shall take effect on the effective date of the amendments to that section as specified in the bill, regardless of the dates on which the bills are approved by the Governor, become law without the Governor's signature, or are approved by the Legislature subsequent to a veto, and at the time that each version of that section takes effect, the version taking effect shall supercede all other versions of that section that took effect earlier, unless specifically provided otherwise in any of the bills amending that section.

(2) Except as otherwise provided in Section 1-1-109, whenever the same section of law is amended by different bills during the same session of the Legislature and the effective dates of the amendments to that section of law as specified in the bills are on the same date, the version of that section in the bill that is approved by the Governor, becomes law without the Governor's signature, or is approved by the Legislature subsequent to a veto on the latest date shall supercede all other versions of that section, unless specifically provided otherwise in any of the bills amending that section.

(3) As used in this section, "section of law" or "section" means a section of the Mississippi Code of 1972, any other valid code of statutory laws of the State of Mississippi or the session laws of the Legislature.



§ 1-3-81 - Captions of title, chapter, article, subarticle, part or section of Mississippi Code of 1972

(1) "Caption" means the words used to describe the substance of a title, chapter, article, subarticle, part or section of the Mississippi Code of 1972.

(2) Captions shall not constitute a part of the Mississippi Code of 1972 unless specifically so provided by law.

(3) The wording of captions that are not specifically provided to constitute law shall be editorial in nature and may be revised by a publisher of the code as the publisher deems appropriate. There shall be no exclusive right in any publisher of the code to the use of a caption that has appeared in any bill that is approved by the Governor, has become law without the Governor's signature, or is approved by the Legislature subsequent to a veto; captions that have appeared in such a bill shall be subject to editorial revision without legislative action.






Chapter 5 - SESSION LAWS AND JOURNALS

§ 1-5-1 - Printing of general, local and private laws

The Office of the Secretary of State shall provide for and may enter into contracts for the complete, accurate and timely printing of the general laws and the local and private laws passed at each session of the Legislature.



§ 1-5-3 - Disposition of general, local and private laws and journals of legislature; responsibility

The Office of the Secretary of State shall be responsible for the disposition of the general laws, local and private laws and journals of the Legislature as provided for by law.



§ 1-5-5 - General laws and journals, local and private laws deposited in state law library

The Office of the Secretary of State shall provide five (5) volumes of the general laws and journals and five (5) volumes of the local and private laws of each session of the Legislature to the State Law Library.



§ 1-5-7 - Distribution of general laws and journals, and local and private laws free of charge

The Office of the Secretary of State shall distribute and transmit, free of cost, the general laws and journals of each session of the Legislature, as follows: One (1) volume of each to the following: Governor, Lieutenant Governor, Secretary of State, Attorney General, State Auditor, State Treasurer, Clerk of the Supreme Court, the Court of Appeals; Mississippi State University, Mississippi University for Women, Alcorn State University, University of Southern Mississippi, Delta State University, Jackson State University, Mississippi Valley State University, University of Mississippi and University of Mississippi School of Law; the sheriff of each county for the county law library; each member of the Legislature; the Secretary of the Senate; the Clerk of the House; each attorney employed in the Legislative Services Offices of the House of Representatives and the Senate; each legislative committee meeting room in the New Capitol; the Legislative Reference Bureau; the Legislative Budget Office; the Department of Archives and History; and the Library of Congress at Washington, D.C. The copies to be provided each sheriff, member of the Legislature and each attorney employed in the Legislative Services Offices of the House and Senate shall not be provided unless specifically requested by such sheriff, legislator or attorney in writing. The Office of the Secretary of State shall provide, free of cost, one (1) volume of the local and private laws to each attorney employed in the Legislative Services Offices of the House of Representatives and the Senate; each legislative committee meeting room in the New Capitol; and the Legislative Reference Bureau; however, the copies to be provided each attorney employed in the Legislative Services Offices of the House and Senate shall not be provided unless specifically requested by such attorney in writing.

In addition to the volumes provided to the Legislative Services Offices' attorneys under this section, four (4) volumes of the general laws, three (3) volumes of the local and private laws and two (2) volumes of the journal of the particular house involved shall be provided free of cost to the Legislative Services Offices of the House of Representatives and the Senate. Receipt of any number of volumes that are to be provided to the Legislative Services Offices and their attorneys under this section may be waived in writing by the Director of the Legislative Services Office of either house.



§ 1-5-9 - Distribution of general laws of Legislature to judges of United States

The Secretary of State shall, in the same manner, further distribute one (1) copy of the general laws of the Legislature alone to each of the judges of the United States courts in this state.



§ 1-5-11 - Publication of volumes of general, local and private laws and journals for sale; disposition of proceeds

The Office of the Secretary of State shall provide for the publication of sufficient additional volumes of the general laws, local and private laws and journals not otherwise provided for by law, to be made available for sale at a reasonable cost, including preparation, printing, shipping and handling. The Office of the Secretary of State shall pay the proceeds of such sales into the State General Fund in the manner prescribed by law.



§ 1-5-17 - University law school to have books for exchange

The dean of the law school of the University of Mississippi may make requisitions to the Secretary of State for the general session laws and journals of the Legislature to exchange with other states for similar publications and make the same available in the University of Mississippi law school library for the purpose of increasing the facilities of the library. The Secretary of State may furnish these publications upon requisition from the dean of the law school of the University of Mississippi.



§ 1-5-19 - Publication and distribution of journals and laws

The Office of the Secretary of State shall provide for the publication of sufficient volumes of the House journal, Senate journal, general laws and local and private laws necessary to meet the requirements of this chapter.



§ 1-5-21 - Sale of excess volumes

The Secretary of State may sell the volumes of the House journal, Senate journal, general laws, local and private laws and the Southern Reporter--Mississippi Cases in excess of the number thereof necessary for distribution or retention, the sale price for each volume to be the cost price of printing, binding and mailing. The funds realized by the Secretary of State from the sale of those excess volumes shall be paid by him into the State General Fund in the manner prescribed by law.



§ 1-5-25 - To receive certain books from the sheriffs and distribute them

The Secretary of State shall receive from the several sheriffs all extra copies of the acts of the Legislature, which the sheriffs are required to return to him, and he shall see that the several sheriffs perform the duty required of them in this behalf. If there be less than ten copies of any of the acts, in the State Library, he shall supply the deficiency from the acts so returned to him, and out of the residue of the acts so returned, he shall, as far as can be, supply each county with the books needed to complete the set belonging to each respectively, and shall take the receipt of the sheriff therefor; and any books not thus disposed of shall be preserved in his office, and sold as other like books.









Title 3 - STATE SOVEREIGNTY, JURISDICTION AND HOLIDAYS

Chapter 1 - STATE SOVEREIGNTY COMMISSION [REPEALED]



Chapter 3 - STATE BOUNDARIES, HOLIDAYS, AND STATE EMBLEMS

§ 3-3-1 - Limits and boundaries of the territorial waters of the State of Mississippi

The limits and boundaries of the territorial waters of the State of Mississippi shall consist of all territory included within the boundaries described in the act of Congress of March 1, 1817, together with all territory ceded to the State of Mississippi by later acts of Congress or by compacts or agreements with other states, as such territory and boundaries may have been or may be modified by the United States Supreme Court which extends three (3) miles of Cat Island, Ship Island, Horn Island and Petit Bois Island off shore to three (3) Marine Leagues.



§ 3-3-3 - How state divided into counties

The State of Mississippi is divided into the following counties, to wit: Adams, Alcorn, Amite, Attala, Benton, Bolivar, Calhoun, Carroll, Chickasaw, Choctaw, Claiborne, Clarke, Clay, Coahoma, Copiah, Covington, De Soto, Forrest, Franklin, George, Greene, Grenada, Hancock, Harrison, Hinds, Holmes, Humphreys, Issaquena, Itawamba, Jackson, Jasper, Jefferson, Jefferson Davis, Jones, Kemper, Lafayette, Lamar, Lauderdale, Lawrence, Leake, Lee, Leflore, Lincoln, Lowndes, Madison, Marion, Marshall, Monroe, Montgomery, Neshoba, Newton, Noxubee, Oktibbeha, Panola, Pearl River, Perry, Pike, Pontotoc, Prentiss, Quitman, Rankin, Scott, Sharkey, Simpson, Smith, Stone, Sunflower, Tallahatchie, Tate, Tippah, Tishomingo, Tunica, Union, Walthall, Warren, Washington, Wayne, Webster, Wilkinson, Winston, Yalobusha, and Yazoo, which are bounded as described in Chapter 1 of Title 19 of this Code.



§ 3-3-5 - How far counties on Mississippi River and Gulf of Mexico extend

The counties lying immediately on the Mississippi River shall, respectively, have and possess jurisdiction and extend to the western boundary of the state, within the space embraced, by extending their boundary lines which strike the river, on a continuous direct course to the extreme boundary of the state, including all islands that may be within the limits just defined; and the counties bordering on the Gulf of Mexico, to wit: Jackson, Harrison and Hancock, shall, respectively, have and possess jurisdiction and extend to the southern boundary of the state within the space embraced by extending their boundary lines which strike the Gulf of Mexico, or the inlets thereto, on a continuous direct course to the southern boundary of the state, including all islands that may lie within the limits thus defined.



§ 3-3-7 - Legal holidays

(1) Except as otherwise provided in subsection (2) of this section, the following are declared to be legal holidays, viz: the first day of January (New Year's Day); the third Monday of January (Robert E. Lee's birthday and Dr. Martin Luther King, Jr.'s birthday); the third Monday of February (Washington's birthday); the last Monday of April (Confederate Memorial Day); the last Monday of May (National Memorial Day and Jefferson Davis' birthday); the fourth day of July (Independence Day); the first Monday of September (Labor Day); the eleventh day of November (Armistice or Veterans' Day); the day fixed by proclamation by the Governor of Mississippi as a day of Thanksgiving, which shall be fixed to correspond to the date proclaimed by the President of the United States (Thanksgiving Day); and the twenty-fifth day of December (Christmas Day). In the event any holiday hereinbefore declared legal shall fall on Sunday, then the next following day shall be a legal holiday.

(2) In lieu of any one (1) legal holiday provided for in subsection (1) of this section, with the exception of the third Monday in January (Robert E. Lee's and Martin Luther King, Jr.'s birthday) and the eleventh day of November (Armistice or Veterans Day), the governing authorities of any municipality or county may declare, by order spread upon its minutes, Mardi Gras Day or any one (1) other day during the year, to be a legal holiday.

(3) August 16 is declared to be Elvis Aaron Presley Day in recognition and appreciation of Elvis Aaron Presley's many contributions, international recognition and the rich legacy left to us by Elvis Aaron Presley. This day shall be a day of recognition and observation and shall not be recognized as a legal holiday.

(4) May 8 is declared to be Hernando de Soto Day in recognition, observation and commemoration of Hernando de Soto, who led the first and most imposing expedition ever made by Europeans into the wilds of North America and the State of Mississippi, and in further recognition of the Spanish explorer's 187-day journey from the Tombigbee River basin on our state's eastern boundary, westward to the place of discovery of the Mississippi River on May 8, 1541. This day shall be a day of commemoration, recognition and observation of Hernando de Soto and European exploration and shall not be recognized as a legal holiday.

(5) Armistice Day (Veterans Day) shall be observed by appropriate exercises in all the public schools in the State of Mississippi. The superintendent of schools of each public school district is authorized to provide for the appearance of uniformed military personnel, uniformed veterans or the families of fallen military personnel/veterans at such public school exercises in honor of Armistice (Veterans) Day. The superintendent of schools is also authorized to permit the school band and its director(s) at any public school in the district to perform at Armistice (Veterans) Day exercises in the school district upon the request of public officials or veterans associations without loss of any program credit by participating students and without loss of leave by participating school personnel.



§ 3-3-8 - Designation of first week in May as Hernando de Soto Week

The first week in May of each year is declared to be Hernando de Soto Week in Mississippi in recognition, observation and commemoration of Hernando de Soto who led the first and most imposing expedition ever made by Europeans into the wilds of North America and the State of Mississippi, and in further recognition of the Spanish explorer's 187-day journey from the Tombigbee River basin on our state's eastern boundary, westward to the place of discovery of the Mississippi River on May 8, 1541.

This week shall be a week of recognition, observation and commemoration of Hernando de Soto and European exploration and no day of this week shall be recognized as a legal holiday.



§ 3-3-9 - State tree

The magnolia or evergreen magnolia (Magnolia grandiflora L.) is herewith designated as the state tree of Mississippi.



§ 3-3-11 - State bird

The bird commonly called the mocking bird is hereby designated the state bird of the State of Mississippi.



§ 3-3-13 - State flower

The flower or bloom of the magnolia or evergreen magnolia (Magnolia grandiflora L.) is hereby designated as the state flower of Mississippi.



§ 3-3-14 - State wildflower

The Coreopsis sp. is hereby designated as the state wildflower of Mississippi.



§ 3-3-15 - Display of state flag

The state flag may be displayed from all public buildings from sunrise to sunset; however, the state flag may be displayed from all public buildings twenty-four (24) hours a day if properly illuminated. The state flag should not be displayed when the weather is inclement, except when an all-weather flag is displayed. The state flag shall receive all of the respect and ceremonious etiquette given the American flag. Provided, however, nothing in this section shall be construed so as to affect the precedence given to the flag of the United States of America.



§ 3-3-151 - Display of POW/MIA flag

(1) The Legislature enacts this section as the symbol of the nation's and the state's commitment to achieving the fullest possible accounting for Mississippians who have been or in the future may become prisoners of war, missing in action or otherwise unaccounted for as a result of hostile action.

(2) As used in this section, the term "POW/MIA Flag" means the National League of Families POW/MIA Flag recognized officially and designated by Section 2 of Public Law 101-355 (36 USCS Section 189).

(3) The Bureau of Capitol Facilities shall display the POW/MIA Flag in a prominent place at the New Capitol Building on the following days:

(a) Armed Forces Day, the third Saturday in May;

(b) Memorial Day, the last Monday in May;

(c) Flag Day, June 14;

(d) Independence Day, July 4;

(e) National POW/MIA Recognition Day; and

(f) Veterans Day, November 11.

(4) Such display shall serve as the symbol of the nation's and the state's concern and commitment to achieving the fullest possible accounting of Americans and Mississippians who, having been prisoners of war or missing in action, still remain unaccounted for.

(5) This section shall not be construed or applied so as to either require or prohibit the display of the POW/MIA Flag by any county, municipality or public school district in Mississippi.



§ 3-3-16 - Design of state flag

The official flag of the State of Mississippi shall have the following design: with width two-thirds (2/3) of its length; with the union (canton) to be square, in width two-thirds (2/3) of the width of the flag; the ground of the union to be red and a broad blue saltire thereon, bordered with white and emblazoned with thirteen (13) mullets or five-pointed stars, corresponding with the number of the original States of the Union; the field to be divided into three (3) bars of equal width, the upper one blue, the center one white, and the lower one, extending the whole length of the flag, red (the national colors); this being the flag adopted by the Mississippi Legislature in the 1894 Special Session.



§ 3-3-17 - State land mammals

The white-tailed deer (Odocoileus virginianus) and the red fox (Vulpes vulpes) are designated the state land mammals of Mississippi.



§ 3-3-19 - State water mammal

The bottlenosed dolphin (Tursiops truncatus), commonly called the porpoise, is hereby designated the state water mammal of Mississippi.



§ 3-3-20 - State reptile

The American Alligator (Alligator Mississippiensis) is hereby designated the State Reptile of Mississippi.



§ 3-3-21 - State fish

The largemouth bass (Micropterus salmoides) is hereby designated the state fish of Mississippi.



§ 3-3-23 - State shell

The oyster shell is hereby designated the state shell of Mississippi.



§ 3-3-25 - State waterfowl

The wood duck (Aix sponsa) is hereby designated the state waterfowl of Mississippi.



§ 3-3-27 - State insect

The honeybee (Apis mellifera) is hereby designated the State Insect of Mississippi.



§ 3-3-29 - State beverage

Milk is hereby designated the state beverage of Mississippi.



§ 3-3-31 - State language

The English language is the official language of the State of Mississippi.



§ 3-3-33 - State butterfly

The spicebush swallowtail (Pterourus troilus) is hereby designated the state butterfly of Mississippi.



§ 3-3-35 - "Retired Teachers Day" designated

The Sunday preceding Thanksgiving Day of each year is declared to be "Retired Teachers Day" in recognition and commemoration of the work of all retired educators who have devoted their careers to the mental and physical development of the youth of this state.



§ 3-3-37 - State Grand Opera House

The Grand Opera House of Meridian is designated the official State Grand Opera House of Mississippi.



§ 3-3-39 - State dance

The dance known as the square dance is hereby designated and adopted as the American folk dance of the State of Mississippi.



§ 3-3-41 - Mississippi Coat of Arms

(1) The Mississippi Coat-of-Arms shall have the following design: a shield, blue in color, with an eagle upon it with extended pinions, holding in the right talon a palm branch and bundle of arrows in the left, with the word "Mississippi" above the eagle; the lettering on the shield and the eagle to be in gold; below the shield two (2) branches of the cotton stalk, saltier wise, and a scroll below extending upward and on each side three-fourths ( 3/4) of the length of the shield; upon the scroll, which is to be red, the motto to be printed in gold letters upon white spaces, the motto to be "Virtute et Armis"; this being the same Coat-of-Arms adopted by the Legislature in Chapter 37, Laws of the Extraordinary Session of 1894.

(2) The Governor of the State is authorized and empowered to procure a steel plate and one (1) metal electrotype plate for printing and engraving the Coat-of-Arms, which plates shall be preserved in the Office of the Secretary of State.



§ 3-3-42 - The Great Seal of the State of Mississippi

It shall be the duty of the Secretary of State to procure the official seal of this state as described in this section.

The center of the seal shall have an eagle displayed proper, holding an olive branch in his dexter talon and a bundle of three (3) arrows in his sinister talon. The shield on the breast of the eagle shall have eleven (11) vertical stripes of alternating white and red, supporting a chief of blue with eleven (11) white five-pointed stars in two (2) rows with five (5) stars in each row and one (1) star centered over the third column.

The margins dexter and sinister of the center point of the shield shall each have one (1) white five-pointed star. The margin over the eagle shall have the inscription "THE GREAT SEAL OF THE STATE OF MISSISSIPPI." The margin under the eagle shall have the inscription "IN GOD WE TRUST."

The official seal need not be printed or otherwise displayed in color.



§ 3-3-421 - Replacement of older version of state seal

All state agencies shall continue to use stationery and other supplies having the great seal thereon as it existed before July 1, 2014, until such stationery and other supplies are depleted. The great seal as it existed before July 1, 2014, affixed on any public buildings, property or any other item shall remain thereon until the replacement of the seal due to normal wear or until replacement with any nonpublic funds.



§ 3-3-43 - State toy

The Teddy Bear is designated the state toy of Mississippi, in recognition of the Mississippi connection to the origin of the Teddy Bear. The connection is that on November 14, 1902, during a hunting expedition led by distinguished Mississippian Holt Collier in Smedes, Mississippi, President Theodore Roosevelt refused to shoot a small, exhausted black bear. The shot not fired at a baby bear in the Mississippi Delta became a great credit to the heroic and sportsmanlike conduct of President Roosevelt, and because of the President's journey to Mississippi, the stuffed bear toy was appropriately named the "Teddy Bear," a positive symbol of love, comfort and joy for children of all ages.



§ 3-3-45 - State soil

Natchez silt loam (coarse-silty, mixed, superactive, thermic, Typic Eutrudepts) is hereby designated as the official state soil of Mississippi.



§ 3-3-47 - State Automobile Museum

The Tupelo Auto Museum, Inc., is designated as the state automobile museum.



§ 3-3-49 - State Historical Industrial Museum

The Mississippi Industrial Heritage Museum, Incorporated, is designated as the state historical industrial museum.



§ 3-3-51 - "Nurses Month" designated.

The month of May of each year is designated as "Nurses Month" to promote and honor the hard work and dedication of nurses in the State of Mississippi.



§ 3-3-53 - "Mississippi Health Awareness Day" designated.

The third Thursday of January of each year is designated as Mississippi Health Awareness Day to promote health and disease prevention efforts throughout the State of Mississippi.



§ 3-3-55 - "Katrina Day of Remembrance" designated.

August 29 of each year is designated as "Katrina Day of Remembrance" in Mississippi in honor of the victims of this most destructive storm, to bring awareness of the destruction caused by hurricanes, and to call upon the citizens of Mississippi to join each other and the entire community that is linked by the Gulf of Mexico in a unified expression of faith and hope.



§ 3-3-57 - State military history museum

The Mississippi Military Department's Armed Forces Museum is hereby designated as Mississippi's official state military history museum.

The museum will henceforth be named "Mississippi Armed Forces Museum."



§ 3-3-59 - "Mississippi Musicians Day" designated

The third Tuesday of every March shall be declared and celebrated as "Mississippi Musicians Day."






Chapter 5 - ACQUISITION OF LAND BY UNITED STATES GOVERNMENT

§ 3-5-1 - Consent given for acquisition of land by the United States for certain purposes

The consent of the State of Mississippi is given, in accordance with the 17th Clause, 8th Section, and of the 1st article of the Constitution of the United States, to the acquisition by the United States, by purchase, condemnation or otherwise, of any land in this state which has heretofore been or may hereafter be acquired for custom houses, post offices, or other public buildings.



§ 3-5-3 - Governor may cede jurisdiction to the United States for certain purposes

The governor, upon application made to him in writing, on behalf of the United States, for the purpose of acquiring and holding lands or using any part of a public road of any county within the limits of this state, for the purpose of making, building, or constructing levees, canals, or any other works in connection with the improvement of rivers and harbors, or as a site for a fort, magazine, arsenal, dockyard, courthouse, custom house, lighthouse, post office, or other needful buildings, or for the purpose of locating and maintaining national military parks, or for any other public works or purposes accompanied by proper evidence of the purchase of such lands, or the consent of the board of supervisors of the proper county for such public roads to be used for said purpose, is authorized for the state to cede jurisdiction thereof to the United States for the purpose of the cession and none other.



§ 3-5-5 - Jurisdiction; relinquishment of jurisdiction to state as to land under control of federal Administrator of Veterans Affairs

(1) The exclusive jurisdiction in and over any land which has heretofore been, or may hereafter be, so acquired by the United States is hereby ceded to the United States for all purposes, except that the state retains the right to serve thereon all civil and criminal processes as provided in Section 3-5-9. The jurisdiction ceded hereby shall not vest until the United States shall have acquired title to the lands by purchase, condemnation, or otherwise, and shall continue no longer than the United States shall own such lands for the purposes for which acquired.

(2) Full or partial jurisdiction may be relinquished to the state as to land or interests therein under the supervision and control of the Administrator of Veterans Affairs of the United States or the Secretary of the United States Army as follows:

(a) Notice in writing by the Administrator of Veterans Affairs or the Secretary of the United States Army shall be given to the Governor stating the intent to relinquish jurisdiction and stating specifically the extent of such relinquishment.

(b) The Governor may reject such relinquishment of jurisdiction by Executive Order filed with the Secretary of State prior to the effective date of such relinquishment. Upon request of any party or court, the Secretary of State shall certify by letter which shall be sufficient proof the existence or nonexistence of such executive order.

(c) Such relinquishment shall be effective as of 12 midnight of the last day of the month next succeeding the month in which such notice is received by the Governor.



§ 3-5-7 - Tax exemption

So long as the lands acquired by the United States pursuant to Sections 3-5-1 and 3-5-3 shall remain the property of the United States, and no longer, the same shall be exempt from all state, county and municipal taxation, assessment, or other charges which may be levied or imposed under authority of the state.



§ 3-5-9 - Restrictions on cession

The concession of jurisdiction to the United States over any part of the territory of the state, heretofore or hereafter made, shall not prevent the execution on such land of any process, civil or criminal, under the authority of this state, nor prevent the laws of this state from operating over such land; saving to the United States security to its property within the limits of the jurisdiction ceded.



§ 3-5-11 - State forfeited tax lands may be sold to the United States for certain purposes

The land commissioner, with the approval of the governor, is hereby authorized to sell to the United States any state forfeited tax lands held by the state which lie within the boundaries of the DeSoto National Forest, or which lie within the boundaries of any national park or game preserve; provided, however, that in the event such lands are sold to the United States under the provisions of this section, all oil, gas and other mineral rights shall be reserved to the State of Mississippi, and such reservation shall be expressly incorporated in the patent. The limitation imposed by law upon the quantity of state forfeited tax lands which may be sold to a single individual shall not apply to sales of lands to the United States government under the provisions of this section; nor shall the amount of such lands embraced in a patent to the United States be limited to one-quarter of a section.

In cases where, in the opinion of the attorneys for the United States, the title to any such land is defective, and it is desirable to take the same by condemnation in the federal court, the attorney general of the State of Mississippi is hereby authorized to accept service of summons, or other legal process, or to enter an appearance on behalf of the State of Mississippi.



§ 3-5-13 - National forest lands; acreage limitations; exemptions

(1) The consent of the State of Mississippi is hereby given to the acquisition by the United States, by purchase or gift, of land within or adjacent to existing national forests in Mississippi, subject to prior approval of: (1) the board of supervisors of the county wherein such land is located, by order spread upon its minutes; and (2) the Mississippi Forestry Commission; provided, however, that not more than twenty-five thousand (25,000) acres may be acquired in the entire state under the provisions of this section and Section 3-5-15.

Provided further, that not more than five hundred (500) acres may be purchased or donated in any one (1) county outside the existing boundaries of any one (1) existing national forest.

The provisions of this section and Section 3-5-15 shall not apply to, or be construed to prohibit, any landowner owning lands in the State of Mississippi who may desire to exchange any part or all of such lands with the United States Government, or any agency thereof, within the external boundaries of an existing national forest for an equal amount of land or lands of equal value owned by the United States Government, or any agency thereof.

(2) There is hereby exempted from the provisions of this section and Section 3-5-15 any county in which State Highway No. 18 intersects State Highway No. 35 and any county in which State Highway No. 18 intersects State Highway No. 15.

(3) There is hereby exempted from the provisions of this section any lands sold and conveyed by the State of Mississippi pursuant to Laws, 1998, ch. 304, § 1.



§ 3-5-15 - National forest lands; concurrent jurisdiction; grant of power to Congress

The State of Mississippi shall retain concurrent jurisdiction with the United States in and over such lands which have heretofore been acquired by the United States, or that may be acquired under the provisions of Sections 3-5-13 and 3-5-15, and there is reserved to the state in such lands full civil and criminal jurisdiction concurrently with the federal government in all violations of the state and federal laws, and civil process in all cases, and such criminal process as may issue under the authority of the State of Mississippi against any person charged with the commission of any crime without or within the jurisdiction heretofore acquired by the United States over such lands, may be executed thereon in like manner as before the acquisition of the land by the United States. Power is hereby conferred upon the congress of the United States to pass such laws and to make or provide for the making of such rules of both civil and criminal nature and provide punishment for violation thereof as, in its judgment, may be necessary for the management, control and protection of such lands as have heretofore been acquired by the United States or that may be acquired under the provisions of Sections 3-5-13 and 3-5-15.



§ 3-5-17 - Municipality may lease to United States

Any municipality owning lands that the government of the United States or any department or agency thereof, desires to use for national defense purposes may, in the discretion of the governing authorities of such municipality, lease such lands to the government of the United States of America or any department or agency thereof, for national defense purposes on such terms and conditions as the governing authorities of such municipality may agree upon, and in the event any lands are leased under the provisions of this section to the United States government, any department or agency thereof, such land shall be exempt from all taxation the same as if title thereto was vested in the United States of America.






Chapter 7 - COMPACT FOR A BALANCED BUDGET

§ 3-7-1 - Compact for a balanced budget; compact provisions

The State of Mississippi enacts, adopts and agrees to be bound by the following compact:

ARTICLE I

DECLARATION OF POLICY, PURPOSE AND INTENT

WHEREAS, every State enacting, adopting and agreeing to be bound by this Compact intends to ensure that their respective Legislature's use of the power to originate a Balanced Budget Amendment under Article V of the Constitution of the United States will be exercised conveniently and with reasonable certainty as to the consequences thereof.

NOW, THEREFORE, in consideration of their expressed mutual promises and obligations, be it enacted by every State enacting, adopting and agreeing to be bound by this Compact, and resolved by each of their respective Legislatures, as the case may be, to exercise herewith all of their respective powers as set forth herein notwithstanding any law to the contrary.

ARTICLE II

DEFINITIONS

Section 1. "Compact" means this "Compact for a Balanced Budget."

Section 2. "Convention" means the convention for proposing amendments organized by this Compact under Article V of the Constitution of the United States and, where contextually appropriate to ensure the terms of this Compact are not evaded, any other similar gathering or body, which might be organized as a consequence of Congress receiving the application set out in this Compact and claim authority to propose or effectuate any amendment, alteration or revision to the Constitution of the United States. This term does not encompass a convention for proposing amendments under Article V of the Constitution of the United States that is organized independently of this Compact based on the separate and distinct application of any State.

Section 3. "State" means one of the several States of the United States. Where contextually appropriate, the term "State" shall be construed to include all of its branches, departments, agencies, political subdivisions, and officers and representatives acting in their official capacity.

Section 4. "Member State" means a State that has enacted, adopted and agreed to be bound to this Compact. For any State to qualify as a Member State with respect to any other State under this Compact, each such State must have enacted, adopted and agreed to be bound by substantively identical compact legislation.

Section 5. "Compact Notice Recipients" means the Archivist of the United States, the President of the United States, the President of the United States Senate, the Office of the Secretary of the United States Senate, the Speaker of the United States House of Representatives, the Office of the Clerk of the United States House of Representatives, the chief executive officer of each State, and the presiding officer(s) of each house of the Legislatures of the several States.

Section 6. Notice. All notices required by this Compact shall be by U.S. Certified Mail, return receipt requested, or an equivalent or superior form of notice, such as personal delivery documented by evidence of actual receipt.

Section 7. "Balanced Budget Amendment" means the following:

"Article

Section 1. Total outlays of the government of the United States shall not exceed total receipts of the government of the United States at any point in time unless the excess of outlays over receipts is financed exclusively by debt issued in strict conformity with this article.

Section 2. Outstanding debt shall not exceed authorized debt, which initially shall be an amount equal to one hundred five percent (105%) of the outstanding debt on the effective date of this article. Authorized debt shall not be increased above its aforesaid initial amount unless such increase is first approved by the legislatures of the several states as provided in Section 3.

Section 3. From time to time, Congress may increase authorized debt to an amount in excess of its initial amount set by Section 2 only if it first publicly refers to the legislatures of the several states an unconditional, single subject measure proposing the amount of such increase, in such form as provided by law, and the measure is thereafter publicly and unconditionally approved by a simple majority of the legislatures of the several states, in such form as provided respectively by state law; provided that no inducement requiring an expenditure or tax levy shall be demanded, offered or accepted as a quid pro quo for such approval. If such approval is not obtained within sixty (60) calendar days after referral then the measure shall be deemed disapproved and the authorized debt shall thereby remain unchanged.

Section 4. Whenever the outstanding debt exceeds ninety-eight percent (98%) of the debt limit set by Section 2, the President shall enforce said limit by publicly designating specific expenditures for impoundment in an amount sufficient to ensure outstanding debt shall not exceed the authorized debt. Said impoundment shall become effective thirty (30) days thereafter, unless Congress first designates an alternate impoundment of the same or greater amount by concurrent resolution, which shall become immediately effective. The failure of the President to designate or enforce the required impoundment is an impeachable misdemeanor. Any purported issuance or incurrence of any debt in excess of the debt limit set by Section 2 is void.

Section 5. No bill that provides for a new or increased general revenue tax shall become law unless approved by a two-thirds (2/3) roll call vote of the whole number of each House of Congress. However, this requirement shall not apply to any bill that provides for a new end user sales tax which would completely replace every existing income tax levied by the government of the United States; or for the reduction or elimination of an exemption, deduction, or credit allowed under an existing general revenue tax.

Section 6. For purposes of this article, "debt" means any obligation backed by the full faith and credit of the government of the United States; "outstanding debt" means all debt held in any account and by any entity at a given point in time; "authorized debt" means the maximum total amount of debt that may be lawfully issued and outstanding at any single point in time under this article; "total outlays of the government of the United States" means all expenditures of the government of the United States from any source; "total receipts of the government of the United States" means all tax receipts and other income of the government of the United States, excluding proceeds from its issuance or incurrence of debt or any type of liability; "impoundment" means a proposal not to spend all or part of a sum of money appropriated by Congress; and "general revenue tax" means any income tax, sales tax, or value-added tax levied by the government of the United States excluding imposts and duties.

Section 7. This article is immediately operative upon ratification, self-enforcing, and Congress may enact conforming legislation to facilitate enforcement."

ARTICLE III

COMPACT MEMBERSHIP AND WITHDRAWAL

Section 1. This Compact governs each Member State to the fullest extent permitted by their respective constitutions, superseding and repealing any conflicting or contrary law.

Section 2. By becoming a Member State, each such State offers, promises and agrees to perform and comply strictly in accordance with the terms and conditions of this Compact, and has made such offer, promise and agreement in anticipation and consideration of, and in substantial reliance upon, such mutual and reciprocal performance and compliance by each other current and future Member State, if any. Accordingly, in addition to having the force of law in each Member State upon its respective effective date, this Compact and each of its Articles shall also be construed as contractually binding each Member State when: (a) at least one other State has likewise become a Member State by enacting substantively identical legislation adopting and agreeing to be bound by this Compact; and (b) notice of such State's Member State status is or has been seasonably received by the Compact Administrator, if any, or otherwise by the chief executive officer of each other Member State.

Section 3. For purposes of determining Member State status under this Compact, as long as all other provisions of the Compact remain identical and operative on the same terms, legislation enacting, adopting and agreeing to be bound by this Compact shall be deemed and regarded as "substantively identical" with respect to such other legislation enacted by another State notwithstanding: (a) any difference in Section 2 of Article IV with specific regard to the respectively enacting State's own method of appointing its member to the Commission; (b) any difference in Section 5 of Article IV with specific regard to the respectively enacting State's own obligation to fund the Commission; (c) any difference in Sections 1 and 2 of Article VI with specific regard to the number and identity of each delegate respectively appointed on behalf of the enacting State, provided that no more than three (3) delegates may attend and participate in the Convention on behalf of any State; or (d) any difference in Section 7 of Article X with specific regard to the respectively enacting State as to whether Section 1 of Article V of this Compact shall survive termination of the Compact, and thereafter become a continuing resolution of the Legislature of such State applying to Congress for the calling of a convention of the states under Article V of the Constitution of the United States, under such terms and limitations as may be specified by such State.

Section 4. When fewer than three-fourths ( 3/4) of the States are Member States, any Member State may withdraw from this Compact by enacting appropriate legislation, as determined by state law, and giving notice of such withdrawal to the Compact Administrator, if any, or otherwise to the chief executive officer of each other Member State. A withdrawal shall not affect the validity or applicability of the compact with respect to remaining Member States, provided that there remain at least two (2) such States. However, once at least three-fourths ( 3/4) of the States are Member States, then no Member State may withdraw from the Compact prior to its termination absent unanimous consent of all Member States.

ARTICLE IV

COMPACT COMMISSION AND COMPACT ADMINISTRATOR

Section 1. Nature of the Compact Commission. The Compact Commission (Commission) is hereby established. It has the power and duty: (a) to appoint and oversee a Compact Administrator; (b) to encourage States to join the Compact and Congress to call the Convention in accordance with this Compact; (c) to coordinate the performance of obligations under the Compact; (d) to oversee the Convention's logistical operations as appropriate to ensure this Compact governs its proceedings; (e) to oversee the defense and enforcement of the Compact in appropriate legal venues; (f) to request funds and to disburse those funds to support the operations of the Commission, Compact Administrator, and Convention; and (g) to cooperate with any entity that shares a common interest with the Commission and engages in policy research, public interest litigation or lobbying in support of the purposes of the Compact. The Commission shall only have such implied powers as are essential to carrying out these express powers and duties. It shall take no action that contravenes or is inconsistent with this Compact or any law of any State that is not superseded by this Compact. It may adopt and publish corresponding bylaws and policies.

Section 2. Commission Membership. The Commission initially consists of three (3) unpaid members. Each Member State may appoint one (1) member to the Commission through an appointment process to be determined by their respective chief executive officer until all positions on the Commission are filled. Positions shall be assigned to appointees in the order in which their respective appointing States became Member States. The bylaws of the Commission may expand its membership to include representatives of additional Member States and to allow for modest salaries and reimbursement of expenses if adequate funding exists.

Section 3. Commission Action. Each Commission member is entitled to one (1) vote. The Commission shall not act unless a majority of its appointed membership is present, and no action shall be binding unless approved by a majority of the Commission's appointed membership. The Commission shall meet at least once a year, and may meet more frequently.

Section 4. First Order of Business. The Commission shall at the earliest possible time elect from among its membership a Chairperson, determine a primary place of doing business, and appoint a Compact Administrator.

Section 5. Funding. The Commission and the Compact Administrator's activities shall be funded exclusively by each Member State, as determined by their respective state law, or by voluntary donations.

Section 6. Compact Administrator. The Compact Administrator has the power and duty: (a) to timely notify the States of the date, time and location of the Convention; (b) to organize and direct the logistical operations of the Convention; (c) to maintain an accurate list of all Member States, their appointed delegates, including contact information; and (d) to formulate, transmit, and maintain all official notices, records, and communications relating to this Compact. The Compact Administrator shall only have such implied powers as are essential to carrying out these express powers and duties; and shall take no action that contravenes or is inconsistent with this Compact or any law of any State that is not superseded by this Compact. The Compact Administrator serves at the pleasure of the Commission and must keep the Commission seasonably apprised of the performance or nonperformance of the terms and conditions of this Compact. Any notice sent by a Member State to the Compact Administrator concerning this Compact shall be adequate notice to each other Member State provided that a copy of said notice is seasonably delivered by the Compact Administrator to each other Member State's respective chief executive officer.

Section 7. Notice of Key Events. Upon the occurrence of each of the following described events, or otherwise as soon as possible, the Compact Administrator shall immediately send the following notices to all Compact Notice Recipients, together with certified conforming copies of the chaptered version of this Compact as maintained in the statutes of each Member State: (a) whenever any State becomes a Member State, notice of that fact shall be given; (b) once at least three-fourths ( 3/4) of the States are Member States, notice of that fact shall be given together with a statement declaring that the Legislatures of at least two-thirds (2/3) of the several States have applied for a convention for proposing amendments under Article V of the Constitution of the United States, petitioning Congress to call the Convention contemplated by this Compact, and further requesting cooperation in organizing the same in accordance with this Compact; (c) once Congress has called the Convention contemplated by this Compact, and whenever the date, time and location of the Convention has been determined, notice of that fact shall be given together with the date, time and location of the Convention and other essential logistical matters; (d) upon approval of the Balanced Budget Amendment by the Convention, notice of that fact shall be given together with the transmission of certified copies of such approved proposed amendment and a statement requesting Congress to refer the same for ratification by three-fourths ( 3/4) of the Legislatures of the several States under Article V of the Constitution of the United States (however, in no event shall any proposed amendment other than the Balanced Budget Amendment be transmitted); and (e) when any Article of this Compact prospectively ratifying the Balanced Budget Amendment is effective in any Member State, notice of the same shall be given together with a statement declaring such ratification and further requesting cooperation in ensuring that the official record confirms and reflects the effective corresponding amendment to the Constitution of the United States. However, whenever any Member State enacts appropriate legislation, as determined by the laws of the respective state, withdrawing from this Compact, the Compact Administrator shall immediately send certified conforming copies of the chaptered version of such withdrawal legislation as maintained in the statutes of each such withdrawing Member State, solely to each chief executive officer of each remaining Member State, giving notice of such withdrawal.

Section 8. Cooperation. The Commission, Member States and Compact Administrator shall cooperate with each other and give each other mutual assistance in enforcing this Compact and shall give the chief law enforcement officer of each other Member State any information or documents that are reasonably necessary to facilitate the enforcement of this Compact.

Section 9. This Article does not take effect until there are at least two (2) Member States.

ARTICLE V

RESOLUTION APPLYING FOR CONVENTION

Section 1. Be it resolved, as provided for in Article V of the Constitution of the United States, the Legislature of each Member State herewith applies to Congress for the calling of a convention for proposing amendments limited to the subject matter of proposing for ratification the Balanced Budget Amendment.

Section 2. Congress is further petitioned to refer the Balanced Budget Amendment to the States for ratification by three-fourths ( 3/4) of their respective Legislatures.

Section 3. This Article does not take effect until at least three-fourths (3/4) of the several States are Member States.

ARTICLE VI

DELEGATE APPOINTMENT, LIMITATIONS AND INSTRUCTIONS

Section 1. Number of Delegates. Each Member State shall be entitled to one (1) delegate as its sole and exclusive representative at the Convention as set forth in this Article.

Section 2. Identity of Delegates. Each Member State's chief executive officer, who is serving on the enactment date of this Compact, is appointed in an individual capacity to represent his or her respective State at the Convention as its sole and exclusive delegate.

Section 3. Replacement or Recall of Delegates. A delegate appointed hereunder may be replaced or recalled by the Legislature of his or her respective State at any time for good cause, such as criminal misconduct or the violation of this Compact. If replaced or recalled, any delegate previously appointed hereunder must immediately vacate the Convention and return to their respective State's capitol.

Section 4. Oath. The power and authority of a delegate under this Article may only be exercised after the Convention is first called by Congress in accordance with this Compact and such appointment is duly accepted by such appointee publicly taking the following oath or affirmation: "I do solemnly swear (or affirm) that I accept this appointment and will act strictly in accordance with the terms and conditions of the Compact for a Balanced Budget, the Constitution of the State I represent, and the Constitution of the United States. I understand that violating this oath (or affirmation) forfeits my appointment and may subject me to other penalties as provided by law."

Section 5. Term. The term of a delegate hereunder commences upon acceptance of appointment and terminates upon the permanent adjournment of the Convention, unless shortened by recall, replacement or forfeiture under this Article. Upon expiration of such term, any person formerly serving as a delegate must immediately withdraw from and cease participation at the Convention, if any is proceeding.

Section 6. Delegate Authority. The power and authority of any delegate appointed hereunder is strictly limited: (a) to introducing, debating, voting upon, proposing and enforcing the Convention Rules specified in this Compact, as needed to ensure those rules govern the Convention; and (b) to introducing, debating, voting upon, and rejecting or proposing for ratification the Balanced Budget Amendment. All actions taken by any delegate in violation of this section are void ab initio.

Section 7. Delegate Authority. No delegate of any Member State may introduce, debate, vote upon, reject or propose for ratification any constitutional amendment at the Convention unless: (a) the Convention Rules specified in this Compact govern the Convention and their actions; and (b) the constitutional amendment is the Balanced Budget Amendment.

Section 8. Delegate Authority. The power and authority of any delegate at the Convention does not include any power or authority associated with any other public office held by the delegate. Any person appointed to serve as a delegate shall take a temporary leave of absence, or otherwise shall be deemed temporarily disabled, from any other public office held by the delegate while attending the Convention, and may not exercise any power or authority associated with any other public office held by the delegate, while attending the Convention. All actions taken by any delegate in violation of this section are void ab initio.

Section 9. Order of Business. Before introducing, debating, voting upon, rejecting or proposing for ratification any constitutional amendment at the Convention, each delegate of every Member State must first ensure the Convention Rules in this Compact govern the Convention and their actions. Every delegate and each Member State must immediately vacate the Convention and notify the Compact Administrator by the most effective and expeditious means if the Convention Rules in this Compact are not adopted to govern the Convention and their actions.

Section 10. Forfeiture of Appointment. If any Member State or delegate violates any provision of this Compact, then every delegate of that Member State immediately forfeits his or her appointment, and shall immediately cease participation at the Convention, vacate the Convention, and return to his or her respective State's capitol.

Section 11. Expenses. A delegate appointed hereunder is entitled to reimbursement of reasonable expenses for attending the Convention from his or her respective Member State. No delegate may accept any other form of remuneration or compensation for service under this Compact.

ARTICLE VII

CONVENTION RULES

Section 1. Nature of the Convention. The Convention shall be organized, construed and conducted as a body exclusively representing and constituted by the several States.

Section 2. Agenda of the Convention. The agenda of the Convention shall be entirely focused upon and exclusively limited to introducing, debating, voting upon, and rejecting or proposing for ratification the Balanced Budget Amendment under the Convention Rules specified in this Article and in accordance with the Compact. It shall not be in order for the Convention to consider any matter that is outside the scope of this agenda.

Section 3. Delegate Identity and Procedure. States shall be represented at the Convention through duly appointed delegates. The number, identity and authority of delegates assigned to each State shall be determined by this Compact in the case of Member States or, in the case of States that are not Member States, by their respective state laws. However, to prevent disruption of proceedings, no more than three (3) delegates may attend and participate in the Convention on behalf of any State. A certified chaptered conforming copy of this Compact, together with government-issued photographic proof of identification, shall suffice as credentials for delegates of Member States. Any commission for delegates of States that are not Member States shall be based on their respective state laws, but it shall furnish credentials that are at least as reliable as those required of Member States.

Section 4. Voting. Each State represented at the Convention shall have one (1) vote, exercised by the vote of that State's delegate in the case of States represented by one delegate, or, in the case of any State that is represented by more than one delegate, by the majority vote of that State's respective delegates.

Section 5. Quorum. A majority of the several States of the United States, each present through its respective delegate in the case of any State that is represented by one (1) delegate, or through a majority of its respective delegates, in the case of any State that is represented by more than one (1) delegate, shall constitute a quorum for the transaction of any business on behalf of the Convention.

Section 6. Action by the Convention. The Convention shall only act as a committee of the whole, chaired by the delegate representing the first State to have become a Member State, if that State is represented by one (1) delegate, or otherwise by the delegate chosen by the majority vote of that State's respective delegates. The transaction of any business on behalf of the Convention, including the designation of a Secretary, the adoption of parliamentary procedures and the rejection or proposal of any constitutional amendment, requires a quorum to be present and a majority affirmative vote of those States constituting the quorum.

Section 7. Emergency Suspension and Relocation of the Convention. In the event that the Chair of the Convention declares an emergency due to disorder or an imminent threat to public health and safety prior to the completion of the business on the Agenda, and a majority of the States present at the Convention do not object to such declaration, further Convention proceedings shall be temporarily suspended, and the Commission shall subsequently relocate or reschedule the Convention to resume proceedings in an orderly fashion in accordance with the terms and conditions of this Compact with prior notice given to the Compact Notice Recipients.

Section 8. Parliamentary Procedure. In adopting, applying and formulating parliamentary procedure, the Convention shall exclusively adopt, apply or appropriately adapt provisions of the most recent editions of Robert's Rules of Order and the American Institute of Parliamentarians Standard Code of Parliamentary Procedure. In adopting, applying or adapting parliamentary procedure, the Convention shall exclusively consider analogous precedent arising within the jurisdiction of the United States. Parliamentary procedures adopted, applied or adapted pursuant to this section shall not obstruct, override or otherwise conflict with this Compact.

Section 9. Transmittal. Upon approval of the Balanced Budget Amendment by the Convention to propose for ratification, the Chair of the Convention shall immediately transmit certified copies of such approved proposed amendment to the Compact Administrator and all Compact Notice Recipients, notifying them respectively of such approval and requesting Congress to refer the same for ratification by the States under Article V of the Constitution of the United States. However, in no event shall any proposed amendment other than the Balanced Budget Amendment be transmitted as aforesaid.

Section 10. Transparency. Records of the Convention, including the identities of all attendees and detailed minutes of all proceedings, shall be kept by the Chair of the Convention or Secretary designated by the Convention. All proceedings and records of the Convention shall be open to the public upon request subject to reasonable regulations adopted by the Convention that are closely tailored to preventing disruption of proceedings under this Article.

Section 11. Adjournment of the Convention. The Convention shall permanently adjourn upon the earlier of twenty-four (24) hours after commencing proceedings under this Article or the completion of the business on its Agenda.

ARTICLE VIII

PROHIBITION ON ULTRA VIRES CONVENTION

Section 1. Member States shall not participate in the Convention unless: (a) Congress first calls the Convention in accordance with this Compact; and (b) the Convention Rules of this Compact are adopted by the Convention as its first order of business.

Section 2. Any proposal or action of the Convention is void ab initio and issued by a body that is conducting itself in an unlawful and ultra vires fashion if that proposal or action: (a) violates or was approved in violation of the Convention Rules or the delegate instructions and limitations on delegate authority specified in this Compact; (b) purports to propose or effectuate a mode of ratification that is not specified in Article V of the Constitution of the United States; or (c) purports to propose or effectuate the formation of a new government. All Member States are prohibited from advancing or assisting in the advancement of any such proposal or action.

Section 3. Member States shall not ratify or otherwise approve any proposed amendment, alteration or revision to the Constitution of the United States, which originates from the Convention, other than the Balanced Budget Amendment.

ARTICLE IX

RESOLUTION PROSPECTIVELY RATIFYING THE

BALANCED BUDGET AMENDMENT

Section 1. Each Member State, by and through its respective Legislature, hereby adopts and ratifies the Balanced Budget Amendment.

Section 2. This Article does not take effect until Congress effectively refers the Balanced Budget Amendment to the States for ratification by three-fourths (3/4) of the Legislatures of the several States under Article V of the Constitution of the United States.

ARTICLE X

CONSTRUCTION, ENFORCEMENT, VENUE, AND

SEVERABILITY

Section 1. To the extent that the effectiveness of this Compact or any of its Articles or provisions requires the alteration of local legislative rules, drafting policies, or procedure to be effective, the enactment of legislation enacting, adopting and agreeing to be bound by this Compact shall be deemed to waive, repeal, supersede, or otherwise amend and conform all such rules, policies or procedures to allow for the effectiveness of this Compact to the fullest extent permitted by the constitution of any affected Member State.

Section 2. Date and Location of the Convention. Unless otherwise specified by Congress in its call, the Convention shall be held in Dallas, Texas and commence proceedings at 9:00 a.m. Central Standard Time on the sixth Wednesday after the latter of the effective date of Article V of this Compact or the enactment date of the Congressional resolution calling the Convention.

Section 3. In addition to all other powers and duties conferred by state law which are consistent with the terms and conditions of this Compact, the chief law enforcement officer of each Member State is empowered to defend the Compact from any legal challenge, as well as to seek civil mandatory and prohibitory injunctive relief to enforce this Compact; and shall take such action whenever the Compact is challenged or violated.

Section 4. The exclusive venue for all actions in any way arising under this Compact shall be in the United States District Court for the Northern District of Texas or the courts of the State of Texas within the jurisdictional boundaries of the foregoing district court. Each Member State shall submit to the jurisdiction of said courts with respect to such actions. However, upon written request by the chief law enforcement officer of any Member State, the Commission may elect to waive this provision for the purpose of ensuring an action proceeds in the venue that allows for the most convenient and effective enforcement or defense of this Compact. Any such waiver shall be limited to the particular action to which it is applied and not construed or relied upon as a general waiver of this provision. The waiver decisions of the Commission under this provision shall be final and binding on each Member State.

Section 5. The effective date of this Compact and any of its Articles is the latter of: (a) the date of any event rendering the same effective according to its respective terms and conditions; or (b) the earliest date otherwise permitted by law.

Section 6. Article VIII of this Compact is hereby deemed non-severable prior to termination of the Compact. However, if any other phrase, clause, sentence or provision of this Compact, or the applicability of any other phrase, clause, sentence or provision of this Compact to any government, agency, person or circumstance, is declared in a final judgment to be contrary to the Constitution of the United States, contrary to the state constitution of any Member State, or is otherwise held invalid by a court of competent jurisdiction, such phrase, clause, sentence or provision shall be severed and held for naught, and the validity of the remainder of this Compact and the applicability of the remainder of this Compact to any government, agency, person or circumstance shall not be affected. Furthermore, if this Compact is declared in a final judgment by a court of competent jurisdiction to be entirely contrary to the state constitution of any Member State or otherwise entirely invalid as to any Member State, such Member State shall be deemed to have withdrawn from the Compact, and the Compact shall remain in full force and effect as to any remaining Member State. Finally, if this Compact is declared in a final judgment by a court of competent jurisdiction to be wholly or substantially in violation of Article I, Section 10, of the Constitution of the United States, then it shall be construed and enforced solely as reciprocal legislation enacted by the affected Member State(s).

Section 7. Termination. This Compact shall terminate and be held for naught when the Compact is fully performed and the Constitution of the United States is amended by the Balanced Budget Amendment. However, notwithstanding anything to the contrary set forth in this Compact, in the event such amendment does not occur within seven (7) years after the first State passes legislation enacting, adopting and agreeing to be bound to this Compact, the Compact shall terminate as follows: (a) the Commission shall dissolve and wind up its operations within ninety (90) days thereafter, with the Compact Administrator giving notice of such dissolution and the operative effect of this section to the Compact Notice Recipients; and (b) upon the completed dissolution of the Commission, this Compact shall be deemed terminated, repealed, void ab initio, and held for naught.









Title 5 - LEGISLATIVE DEPARTMENT

Chapter 1 - LEGISLATURE

§ 5-1-1 - Apportionment of representatives

The number of Representatives shall be one hundred twenty-two (122) and shall be elected from districts adopted as provided in Section 254 of the Mississippi Constitution of 1890.



§ 5-1-2 - Nomination and election of representatives by posts in districts having more than one representative

To minimize confusion in the electoral process, in all districts for the election of more than one (1) representative, each representative shall be nominated and elected by posts in order that the voter may have a clear-cut choice for each seat to be chosen from a specific group of candidates (Chapman v. Meier, Supreme Court decision).



§ 5-1-3 - Apportionment of senators

The number of Senators shall be fifty-two (52) and shall be elected from fifty-two (52) districts adopted as provided in Section 254 of the Mississippi Constitution of 1890.



§ 5-1-4 - Nomination and election of senators by posts in districts where more than one senator is to be elected

To minimize confusion in the electoral process, in all districts for the election of more than one (1) senator, each senator shall be nominated and elected by posts in order that the voter may have a clear-cut choice for each seat to be chosen from a specific group of candidates (Chapman v. Meier, Supreme Court decision).



§ 5-1-5 - Qualified person may be candidate for state senator; election conducted on senatorial district basis; names on ballots

Any qualified elector of any senatorial district, as defined in Section 5-1-3, who possesses the necessary constitutional qualifications may qualify as a candidate and be elected a state senator without regard to any so-called gentleman's agreement or any other restriction. All elections for the office of state senator shall be conducted on a senatorial district basis regardless of the number of counties composing said district, and the names of qualified candidates therefor shall be placed on the ballots in each precinct of every county within said senatorial district.



§ 5-1-7 - Holding of meetings

The legislature shall meet at the seat of government, in regular session, on the first Tuesday after the first Monday of January, in the year A.D. 1971, and every year thereafter, unless sooner convened by the governor; and should a quorum of either house not be present, each house shall be adjourned from day to day, after taking the necessary steps to compel the attendance of absent members until a quorum appears.



§ 5-1-9 - Organization of the house of representatives

At the hour of twelve o'clock, noon, on the day appointed for the meeting of any regular session of the legislature the secretary of state shall take the chair in the hall of the house of representatives, and call over the roll of counties in alphabetical order, and of the representative districts composed of more or less than one county. Upon the call of such roll the members-elect therefrom shall present their certificates of election, which shall be prima facie evidence of the right to membership. After the call of the roll and the presentation of said certificates, each member so present shall then take the oath of office prescribed by section forty of the constitution, which oath may be administered by the secretary of state. The secretary of state shall cause to be kept, by the clerk of the last house or other suitable person, a record of the proceedings of organization, which shall form a part of the journal of the house. At any other than a regular session, a new member, on presentation of his certificate of election, shall be sworn as in other cases.



§ 5-1-11 - Election of officers of house of representatives

Having selected some member for the chair pro tempore, the house of representatives shall then choose, by a viva voce vote of a majority of the members present, the votes being entered on the journal, a speaker, and a clerk.



§ 5-1-13 - Organization of the senate

At the hour of twelve o'clock, noon, on the day appointed for the meeting of any regular session of the legislature, the lieutenant-governor shall take the chair in the senate chamber and call the list of senatorial districts in their numerical order. Upon the call of districts the senators-elect therefrom shall present their certificates of election, which shall be prima facie evidence of the right of membership. After the call of districts and the presentation of the certificates, each senator then present shall take the oath of office prescribed by section forty of the constitution, which oath may be administered by the lieutenant-governor. The lieutenant-governor shall cause to be kept, by the secretary of the last senate or other proper person, a record of the proceedings of organization, which shall form a part of the journal of the senate. At any session where the senate has been previously organized, any new senator, on presenting his certificate of election, shall be sworn as in other cases.



§ 5-1-15 - Election of officers of the senate

The senate shall proceed, by viva voce vote of a majority of the senators present, to elect a secretary, a sergeant-at-arms and a doorkeeper. The votes shall be entered on the journal. In like manner the senate shall proceed to choose a president of the senate pro tempore, who shall preside in the absence of the lieutenant governor.



§ 5-1-17 - Organization in absence of the proper officer

Should the secretary of state or lieutenant-governor from any cause fail to appear at the time fixed for organizing the respective houses, it shall be the duty of a judge of the Supreme Court, or, in case of emergency, then of any officer qualified to administer oaths, to perform the duties in and about the organizations of said houses prescribed to be performed by the secretary of state and lieutenant-governor respectively; but if the senate be organized by any other officer than the lieutenant-governor, some senator shall be selected to preside pro tempore before entering upon the election of officers.



§ 5-1-19 - Officers of the legislature and committee chairmen authorized to administer oaths

The lieutenant-governor, the president pro tempore of the senate, the secretary of the senate, the speaker of the house of representatives, and the clerk thereof, may administer oaths to the officers of their respective houses, and each shall take the oath of office prescribed by section two hundred and sixty-eight of the constitution. Each of said officers may administer oaths to witnesses before their respective houses, or any committee thereof, and the chairman of the committee of the whole, or of any standing, select, or special committee, or subcommittee of either house, or of any joint committee or subjoint committee, may administer oaths to witnesses before it in any case under examination.



§ 5-1-21 - Subpoena for witnesses

A subpoena requiring the attendance of any witness before either house of the legislature, or a committee thereof, may be issued by the presiding officer or the chairman of any committee before which the attendance of the witness is desired. Such subpoena may be served by any person who might be a witness in the matter of its service, and his affidavit that he delivered a copy to the witness shall be evidence of service.



§ 5-1-23 - Proceedings against recalcitrant witnesses

If any witness neglects or refuses to obey a subpoena, or, appearing, refuses to testify, the senate or house may, by a resolution entered on its journal, commit him for contempt, the commitment not to extend beyond the final adjournment of the session; and any witness neglecting and refusing to attend in obedience to a subpoena may be arrested by the sergeant-at-arms and brought before the senate or house; and a copy of the resolution of the senate or house, signed by the presiding officer thereof, and attested by the secretary or clerk, shall be sufficient authority to authorize such arrest.



§ 5-1-25 - Witnesses not liable to prosecution in certain cases

A person sworn and examined as a witness before either house, without procurement or contrivance, on his part, shall not be held to answer criminally, or be subject to any penalty or forfeiture for any fact or act touching which he is required to testify; nor shall any statement made, or book, document, or paper produced by any such witness be competent evidence in any criminal proceeding against such witness other than for perjury in delivering his evidence; nor shall such witness refuse to testify to any fact or to produce any book, document, or paper touching which he is examined, on the ground that he thereby will criminate himself, or that it will tend to disgrace him or render him infamous.



§ 5-1-27 - Perjury

Every witness shall be liable to prosecution and punishment for perjury committed by him in any examination. Moreover, if the perjury be manifest, such witness shall be guilty thereby of contempt of the senate or house, as the case may be, and shall be punished accordingly.



§ 5-1-29 - Additional duties of legislators

In addition to the duties now required by law, each legislator shall attend at least two (2) meetings of the board of supervisors of the county he or she represents, and, in the case of floater representatives and senators who represent more than one (1) county, each shall attend at least one (1) meeting of the board of supervisors in each of the counties in his or her flotorial or senatorial district, as the case may be, during each biennium of his or her term of office. Each legislator shall attend at least two (2) meetings of the city or town board of aldermen or city council, as the case may be, of the city or town in which he or she resides, and if he or she resides in no city or town, the city or town where the county site of government is located, during each biennium of his or her term of office, such visits to be for the purpose of informing said legislators of the county and city and/or town affairs. The legislators shall visit the universities and state senior colleges and also each of the eleemosynary and penal institutions of the state. The legislators shall study the educational programs of the common schools, colleges and public schools and visit in the public schools of his or her county or district. The legislators shall also attend meetings called by the governor for the purpose of discussing affairs of the state, and it shall be the duty of such legislators to attend meetings of any standing committees, of which he or she is a member, between sessions of the legislature.



§ 5-1-31 - Duties of secretary and clerk

The secretary of the senate and clerk of the house of representatives shall keep a correct journal of the proceedings of their respective houses, and, on each day, shall read over the journal of the preceding day to their respective houses. They shall number, file and preserve in its proper order, each bill, resolution, memorial or other paper introduced in their respective houses, and carefully engross and enroll all bills, resolutions, memorials and other papers that may be ordered to be engrossed or enrolled. They shall promptly and faithfully discharge all the duties incident to their respective offices.



§ 5-1-33 - Provision of manuscripts and indexes of House and Senate journals

The Secretary of the Senate and the Clerk of the House of Representatives shall prepare and furnish to the Secretary of State a true copy of the manuscripts of the journals of their respective houses together with complete indexes to the journals. The Secretary of State shall transmit the manuscripts of the journals and the indexes to the person or firm contracted with to print the same for publication. The Secretary of State is designated as the contracting officer for the purposes of this section, and he shall require the person or firm so contracted with to give bond with sufficient sureties or security in such penalties and with such conditions as he shall require.



§ 5-1-35 - Duty of the sergeant-at-arms

The sergeant-at-arms of the senate shall give a general supervision, under the direction of the presiding officer. He shall attend the sittings thereof, preserve order, execute its commands and all process issued by its authority, and shall have control of the doorkeeper. He shall see that the hall of the senate and the committee rooms and the room of its presiding officer, the anterooms, lobbies and galleries thereof, are clean, comfortable and lighted at night during the sitting of the senate, and that all necessary conveniences are supplied to the members, officers and committees.



§ 5-1-39 - Dismissal of officers and servants

Each house shall have power at any time to dismiss any or all of its officers and servants elected or appointed by it, and to elect or appoint others in their places.



§ 5-1-41 - Remuneration of legislators

Beginning with the 1986 Regular Session of the Legislature of the State of Mississippi, each Senator and Representative of the Legislature shall receive as compensation at each regular session the sum of Ten Thousand Dollars ($ 10,000.00) and the mileage allowance provided by Section 25-3-41, for each mile of the distance by the most direct route usually traveled in coming to and returning from the place where the Legislature sits. Beginning on April 16, 1997, each Senator and Representative shall receive for attending each extraordinary session or called session the sum of Seventy-five Dollars ($ 75.00) per day and mileage at the same rate as per regular session. In addition to the above, beginning on April 16, 1997, each Senator and Representative and the Lieutenant Governor shall receive the sum of One Thousand Five Hundred Dollars ($ 1,500.00) per month for expenses incidental to his office for every full month of his term, except any month or major fraction there of when the Legislature is convened in regular or extraordinary session; and payments shall be made to each Senator and Representative and the Lieutenant Governor by the State Treasurer between the first and tenth day of each month following the month for which the payments are due.



§ 5-1-43 - Remuneration of lieutenant governor and speaker of the house

(1) The salary of the Lieutenant Governor and of the Speaker of the House of Representatives shall be Sixty Thousand Dollars ($ 60,000.00) annually, and they shall receive for attending each extraordinary or called session the same compensation and mileage as is provided for members of the Legislature. However, in the event the Lieutenant Governor serving on the effective date of Laws, 1997, chapter 577, shall be re-elected for the term beginning in the year 2000, he shall continue to receive an annual salary of Forty Thousand Eight Hundred Dollars ($ 40,800.00).

(2) On the first day of each month, the Lieutenant Governor and the Speaker of the House of Representatives shall receive in twelve (12) equal monthly installments the compensation provided for pursuant to subsection (1) of this section.



§ 5-1-45 - Remuneration of the president pro tempore of the senate

Beginning on June 4, 1997, the President Pro Tempore of the Senate shall receive an annual salary in an amount equal to Fifteen Thousand Dollars ($ 15,000.00). The salary provided for the President Pro Tempore under this section shall be in addition to the compensation and expense allowance established for members of the Legislature under Section 5-1-41.



§ 5-1-46 - Remuneration of the Speaker Pro Tempore of the House of Representatives

Beginning on June 4, 1997, the Speaker Pro Tempore of the House of Representatives shall receive an annual salary in an amount equal to Fifteen Thousand Dollars ($ 15,000.00). The salary provided for the Speaker Pro Tempore under this section shall be in addition to the compensation and expense allowance established for members of the Legislature under Section 5-1-41.



§ 5-1-47 - Additional mileage and expense allowances of lieutenant governor, senators, and representatives

(1) In addition to the regular salary and mileage provided by law, an expense allowance equal to the maximum daily expense rate allowable to employees of the federal government for travel in the high rate geographical area of Jackson, Mississippi, as may be established by federal regulations for each legislative day in actual attendance at a session shall be paid to the Lieutenant Governor and members of the Senate and House of Representatives, together with an additional mileage allowance as provided by Section 25-3-41, for each mile of the distance by the most direct route usually traveled in coming to and returning from the place where the Legislature is in session, which expense allowance and additional mileage allowance shall be paid at the end of each seven-day period while the Legislature is in session.

(2) In addition to the mileage allowance provided for in subsection (1) of this section, an expense allowance equal to the maximum daily expense rate allowable to employees of the federal government for travel in the high rate geographical area of Jackson, Mississippi, as may be established by federal regulations, per day, shall be paid to:

(a) The Lieutenant Governor and members of the Senate, upon the approval of the Senate Rules Committee, for attending to legislative duties on any of the following days that the Senate does not convene in session on that day: (i) any day between legislative regular or extraordinary sessions, or (ii) any day of a legislative regular session that has been extended beyond the number of calendar days specified in Section 36, Mississippi Constitution of 1890, when that day falls after the ninetieth or one-hundred-twenty-fifth day of the session, as the case may be, or (iii) any day during a legislative extraordinary session; and

(b) Members of the House of Representatives, upon the approval of the House Management Committee, for attending to legislative duties on any of the following days that the House does not convene in session on that day: (i) any day between legislative regular or extraordinary sessions, or (ii) any day of a legislative regular session that has been extended beyond the number of calendar days specified in Section 36, Mississippi Constitution of 1890, when that day falls after the ninetieth or one-hundred-twenty-fifth day of the session, as the case may be, or (iii) any day during a legislative extraordinary session.

(3) The expense allowance and additional mileage allowance provided by this section for the Lieutenant Governor and members of the Senate shall be paid from the appropriate legislative fund of the Senate as provided by law, and the expense allowance and additional mileage allowance for members of the House of Representatives shall be paid from the appropriate legislative fund of the House of Representatives as provided by law, upon warrants drawn for such purpose in the manner provided by law.



§ 5-1-51 - When compensation is due

The mileage and one-third (1/3) of the salary for a regular session shall be paid at the beginning of the session. After thirty (30) days of the session have expired, another one-third (1/3) of the salary shall be paid. The remaining one-third (1/3) of the salary shall be paid (a) on the last Friday before the ninetieth day of a ninety-day session, or (b) on the earlier of the last day the Legislature is convened or the last Friday before the one-hundred-twenty-fifth day of a one-hundred-twenty-five-day session, as the case may be.



§ 5-1-55 - How compensation is obtained

The compensation of the members, officers, and servants of the legislature shall be certified by the president of the senate and speaker of the house of representatives, respectively, to the auditor of public accounts, who shall issue his warrant on the treasurer therefor, payable out of the legislative appropriation.



§ 5-1-57 - Legislative Extraordinary Session Expense Revolving Fund

(1) There is created in the State Treasury a special fund to be known as the Legislative Extraordinary Session Expense Revolving Fund. This fund is established for the purpose of paying the salaries, mileage, daily expense allowance, retirement contributions, matching funds and any other expenses of the members of the Legislature that are incurred during any extraordinary session of the Legislature. All income from the investment of funds in the revolving fund shall be credited to the special fund, and any funds remaining in the revolving fund at the end of a fiscal year shall not lapse into the State General Fund.

(2) The State Bond Commission shall grant noninterest bearing loans to the Legislative Extraordinary Session Expense Revolving Fund from the State Treasurer's General Fund/Special Fund Pool, upon the joint request of the Clerk of the House and the Secretary of the Senate, which loans shall be used to pay any expenses of the members of the Legislature that are incurred during any extraordinary session of the Legislature. The total amount of loans granted to the revolving fund during any fiscal year may not exceed One Million Dollars ($ 1,000,000.00).

(3) The Legislature shall repay the amount of any loan granted to the revolving fund within eighteen (18) months after the end of the extraordinary session for which the loan was requested. The repayment shall be made to the State Treasurer's General Fund/Special Fund Pool. The Legislature may request the amount of the repayment in its annual budget request to the Joint Legislative Budget Committee.



§ 5-1-59 - Renumeration of witnesses for state

Witnesses on behalf of the state subpoenaed to appear before the legislature, or either branch thereof, or any committee authorized to send for witnesses, shall be allowed the same compensation for each day's attendance, and the same mileage allowed to witnesses in the circuit courts. The sum due to each witness shall be ascertained by his own affidavit before the secretary of the senate or clerk of the house of representatives or chairman of the committee before whom he was subpoenaed to appear, who shall give the witness a certificate thereof attaching the affidavit to the same. On production of such certificate the auditor shall issue his warrant on the treasurer therefor, payable out of the legislative appropriation.



§ 5-1-61 - Joint convention; place and time of assemblage

When by the constitution or laws a joint meeting of the senate and house of representatives is required, they shall assemble with their secretary and clerk in the hall of the house of representatives on the day and hour previously agreed on by a concurrent resolution or as fixed by law.



§ 5-1-63 - Joint convention; limitation on powers

The joint convention, when assembled, shall not have power to perform any act other than that specified in the concurrent resolution calling the same or required by law.



§ 5-1-65 - Joint convention; presiding officers and records

When the two houses shall be assembled in joint convention the president of the senate shall preside, and the secretary of the senate and the clerk of the house of representatives shall each keep a perfect and complete record of the proceedings of the convention. On the re-assembling of the two houses in their respective halls, it shall be the duty of the secretary and clerk to report the same to their respective houses, and the same shall be entered at large upon their journals.



§ 5-1-67 - Joint convention; rules

The rules of the house of representatives and the joint rules of the two houses, as far as the same may be applicable, shall be the rules for the government of the joint convention.



§ 5-1-69 - Joint convention; votes and elections

All votes in the joint convention shall be taken by yeas and nays, and all elections shall be viva voce. In taking the same it shall be the duty of the secretary of the senate to call the names of the members of the senate, after which the clerk of the house of representatives shall in like manner call the names of the members of the house. Each member of the senate and house of representatives present shall be required to vote on all questions and in all elections in joint convention, unless excused by a vote of the convention.



§ 5-1-71 - Joint convention; majority to elect

The person who receives a majority of all the votes of the joint convention, a majority of all the members elected to both houses being present and voting, shall be duly elected. When more than one officer is to be elected the vote shall be so taken as to elect only one at a time.



§ 5-1-73 - Joint convention; punishment of members

Any member of either house who may be guilty of disorderly behavior in the presence of the joint convention, may be punished by the house of which he is a member in the same manner as if the offense were committed in the presence of his house.



§ 5-1-75 - Joint convention; punishment of persons not members

The joint convention shall have power to punish any person other than a member for disorderly or contemptuous behavior in its presence, by fine and imprisonment, in the same manner and to the same extent as either house may do for like conduct before it.



§ 5-1-77 - Mail carrier and distributor for legislature

There shall be a mail carrier and distributor for the legislature of the state, who shall be elected at the same time and by the same method as now provided for the election of state librarian, and whose term of office shall be for a period of four years.



§ 5-1-81 - Location of post office

The post office or place for distributing the mails and the depository for receiving the outgoing mails, shall be located on the second floor of the capitol, in the room to the left of the entrance, which was provided for such purpose in the plan of the state capitol building.



§ 5-1-83 - Capitol Commission to fit up post office

The capitol commission as keeper of the capitol, is hereby authorized and directed to make such alterations and provide such furnishings for the post-office room as in its judgment may seem proper, to fit it for the convenience and necessary requirements of sections 5-1-79 and 5-1-81.



§ 5-1-85 - Publication of fiscal note for certain bills or concurrent resolutions

For any bill or concurrent resolution, the purpose or effect of which is to expend state funds or enable the spending of state funds, or to increase or decrease the revenue of the state, either directly or indirectly, that passes out of a committee for which a fiscal note was drafted, the fiscal note shall be published in electronic form on the Mississippi Legislature website on the web page that provides the bill text, description, background information, history of actions, amendments, and additional information for the bill within twenty-four (24) hours of passing out of committee. If a fiscal note was not drafted for any such bill or concurrent resolution, the statement "No fiscal note conducted" shall be included on the web page.






Chapter 3 - LEGISLATIVE COMMITTEES

GENERAL LEGISLATIVE INVESTIGATING COMMITTEE

§ 5-3-27 - Study of un-American activities in state

The General Legislative Investigating Committee, created by this chapter is hereby authorized and it shall be its duty to make a study of un-American activities in this state; and said committee shall report its positive findings to every regular session of the legislature along with whatever recommended legislation it deems necessary.



§ 5-3-29 - Definition of un-American activities

Un-American activities within the meaning of Sections 5-3-27 through 5-3-31 are activities intended to overthrow, destroy, alter, or to assist in the overthrow, destruction, or alteration of the constitutional form of government of the United States, of the state of Mississippi, or of any political subdivision of either of them by revolution, force, violence, or other means not provided for or sanctioned by the constitution of the state of Mississippi or the Constitution of the United States.



§ 5-3-31 - Legislative council

In the event that a legislative council is set up by law, said council having the jurisdiction of the General Legislative Investigating Committee as presently constituted, then it shall be the duty of this council to comply with the provisions of Sections 5-3-27 through 5-3-31.






JOINT LEGISLATIVE COMMITTEE ON PERFORMANCE EVALUATION AND EXPENDITURE REVIEW

§ 5-3-51 - Creation of committee; general purpose

A committee of the senate and house of representatives to be known as a joint legislative committee on performance evaluation and expenditure review, (hereinafter committee), is hereby created for the purpose of conducting performance evaluations, investigations and examinations of expenditures and all records, relating thereto, of any agency at any time as the committee deems necessary. Provided further the committee shall perform a complete audit of all funds expended by the highway department. The committee shall submit its findings, conclusions and reports to the Mississippi legislature no later than the first day of the second full week of each regular session of the legislature.



§ 5-3-53 - Definitions

For purposes of Sections 5-3-51 through 5-3-69, the following words and phrases have the following meanings unless the context otherwise requires:

(a) "Performance evaluation" shall mean an examination of the effectiveness of the administration, its sufficiency and its adequacy in terms of the programs of the agency authorized by law to be performed. Such examinations shall include, but not be limited to:

(1) How effectively the programs are administered.

(2) Benefits of each program in relation to the expenditures.

(3) Goals of programs.

(4) Development of indicators by which the success or failure of a program may be gauged.

(5) Review conformity of programs with legislative intent.

(6) Assist interim committee dealing with specific programs.

(7) Impact of federal grant-in-aid programs on agency programs.

(b) "Agency" shall mean an agency, department, bureau, division, authority, commission, office or institution, educational or otherwise, of the State of Mississippi, or any political subdivision thereof which shall include all county governments and agencies thereof, all city governments and agencies thereof, and all public school districts and agencies thereof.

(c) "Expenditure review" shall mean an examination made at some point after the completion of a transaction or group of transactions.



§ 5-3-55 - Membership and organization of committee

The committee shall be composed of seven (7) members from the Senate and seven (7) members from the House of Representatives, one (1) from each of the congressional districts of the State of Mississippi as they currently exist and three (3) from the state at large, to be appointed by the Lieutenant Governor and the Speaker of the House of Representatives for a term concurrent with their term in their respective house. For the remainder of the present term, the Lieutenant Governor and Speaker shall make their respective appointments within fifteen (15) days after sine die adjournment of the 2004 Regular Session; and for each full four-year term thereafter, the Lieutenant Governor and Speaker shall make their appointments within fifteen (15) days after the first calendar day of the regular session in the first year of such four-year term. The term of each member shall be concurrent with his term of office.

The committee shall meet no later than ten (10) days after the final day of the 2004 Regular Session, and annually thereafter, for the purpose of organizing by electing from the membership a chairman, vice chairman and secretary.



§ 5-3-57 - Powers of committee

The committee shall have the following powers:

(a) To conduct, in any manner and at any time deemed appropriate, a performance evaluation of all agencies. It may examine or investigate the budget, files, financial statements, records, documents or other papers of the agency deemed necessary by the committee.

(b) To conduct, in any manner and at any time deemed appropriate, a review of the budget, files, financial statements, records, documents or other papers, as deemed necessary by the committee, of any agency; to make selected review of any funds expended and programs previously projected by such agency; to investigate any and all salaries, fees, obligations, loans, contracts, or other agreements or other fiscal function or activity of any official or employee thereof (including independent contractors where necessary); and to do any and all things necessary and incidental to the purposes specifically set forth in this section.

(c) To conduct an investigation of all agencies which are in whole or in part operated or supported by any appropriation or grant of state funds, or which are in whole or in part supported or operated by any funds derived from any state-wide tax, license fee, or permit fee or which collects or administers any state-wide tax, license fee, or permit fee by whatever name called; such committee shall also have full and complete authority to investigate all laws administered and enforced by any such offices, departments, agencies, institutions and instrumentalities, and the manner and method of the administration and enforcement of such laws; to investigate any evasion of any state-wide tax, privilege fee or license fee; to investigate all disbursements of public funds by any office, agency, department, institution or instrumentality specified herein; to study the present laws relative to such agencies, offices, departments, institutions and instrumentalities, and the laws providing for the levying or imposition and collection of any state tax, privilege fee or license fee; to make recommendations to the legislature as to the correction of any imperfections, inequalities or injustices found to exist in any of such laws, and to do any and all things necessary and incidental to the purposes herein specifically set forth. Provided further that the committee shall upon petition by one-half the elected membership of either the Senate or House of Representatives perform a complete investigation and audit of any agency, entity or group subject to investigation or audit by passage of Sections 5-3-51 through 5-3-69.

(d) The committee, in its discretion, if it determines that such action is necessary to carry out the responsibilities of Sections 5-3-51 through 5-3-69, may employ an attorney or attorneys to file or assist the attorney general's office in filing actions for the recovery of any funds discovered to have been misused or misappropriated and to prosecute or assist in prosecution of criminal violations, if any, revealed or discovered in the discharging of their duties and responsibilities.



§ 5-3-59 - Subpoena and examination of witnesses

The committee, while in the discharge of official duties, shall have the following additional powers:

(a) To subpoena and examine witnesses; to require the appearance of any person and the production of any paper or document; to order the appearance of any person for the purpose of producing any paper or document; and to issue all process necessary to compel such appearance or production. When such process has been served, the committee may compel obedience thereto by the attachment of the person, papers or records subpoenaed; and if any person shall wilfully refuse to appear before such committee or to produce any paper or record in obedience to any process issued by the committee and served on that person, he shall be guilty of contempt of the legislature and shall be prosecuted and punished as provided by law.

(b) To administer oaths to witnesses appearing before the committee when, by a majority vote, the committee deems the administration of an oath necessary and advisable as provided by law.

(c) To determine that a witness has perjured himself by testifying falsely before the committee, and to institute penal proceedings as provided by law.



§ 5-3-61 - Issuance of performance evaluation and expenditure review reports

The committee shall issue performance evaluation reports and expenditure review reports, favorable or unfavorable, of any agency examined, and such reports shall be a public record. A copy of the report, signed by the chairman of the committee, including committee recommendations, shall be submitted to the governor, to each member of the legislature, and to the official, officer, or person in charge of the agency examined.



§ 5-3-63 - Recording testimony under oath

Whenever making a performance evaluation or an expenditure review, the committee may require that testimony be given under oath, which may be administered by the chairman or by any person authorized by law to administer oaths, and may require that such testimony be recorded by an official court reporter or deputy, or by some other competent person, under oath, which report, when written and certified and approved by such person as being the direct transcript of the testimony, proceedings, or documents, expenditure review or performance evaluation, shall be prima facie a correct statement of said testimony, proceedings or documents, provided that such person's signature to such certificate be duly acknowledged by him before a notary public or some judicial official of this state.



§ 5-3-65 - Legal assistance; other employees

The attorney general, or a designated assistant attorney general, appointed by him, the state auditor and the director of the state department of audit shall assist the committee in whatever manner the committee deems that such officers can be helpful. Furthermore, the committee is authorized to employ one full time secretary, other stenographic help, technical experts, auditors, investigators and other employees which may be necessary to enable it to carry out the provisions therein. The committee is authorized at its discretion to fix reasonable compensation for its employees including necessary travel expenses; and it shall maintain and provide a full, complete and itemized record of all such expenditures.



§ 5-3-67 - Compensation and expenses

Members of the committee shall serve without compensation, provided that they shall be entitled to per diem compensation as is authorized by Section 25-3-69 for each day occupied with the discharge of official duties as members of the committee plus the expense allowance equal to the maximum daily expense rate allowable to employees of the federal government for travel in the high rate geographical area of Jackson, Mississippi, as may be established by federal regulations, per day, including mileage as authorized by Section 25-3-41. However, no committee member shall be authorized to receive reimbursement for expenses, including mileage, or per diem compensation unless such authorization appears in the minutes of the committee and is signed by the chairman or vice chairman. The members of the committee shall not receive per diem or expenses while the Legislature is in session. However, members may receive the per diem and expenses authorized by this section when the Legislature is in session but in recess under the terms of a concurrent resolution, or in recess during an extraordinary session. All expenses incurred by and on behalf of the committee shall be paid from a sum to be provided in equal portion from the contingency funds of the Senate and House of Representatives.

The committee staff and employees or contract organizations employed by the committee may continue at the discretion of the committee any investigations, audits or performance evaluation during the time the Legislature is in session.



§ 5-3-69 - Quorum; meetings

There shall be no business transacted, including adoption of rules or procedure, without the presence of a quorum of the committee, which shall be eight (8) members to consist of four (4) members from the Senate and four (4) members from the House of Representatives, and no action shall be valid unless approved by the majority of those members present and voting, and entered upon the minutes of the committee and signed by the chairman and vice chairman. All actions of the committee shall be approved by at least four (4) Senate members and four (4) House members.

The committee shall meet at the time and place as designated by the majority vote of the members, provided that a special meeting may be called by the chairman or by a petition signed by no less than five (5) members. No action taken by the committee at any special meeting shall be valid unless each member shall have been given at least forty-eight hours' notice of the meeting, along with a statement of the business to be considered, and unless such action be entered upon the minutes of the committee and signed by the chairman.



§ 5-3-71 - Committee to evaluate executive branch of state government; reports

(1) The Joint Legislative Committee on Performance Evaluation and Expenditure Review (PEER) shall evaluate the economy, efficiency and effectiveness of the executive branch of state government as it is affected by the implementation of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(2) On October 1, 1989, the Fiscal Management Board or its successor shall report to PEER the following information:

(a) A listing of all agencies in the executive branch of state government before and after the reorganization, regardless of whether they are affected by "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]";

(b) A description of the number, organizational location, and cost savings associated with employment positions eliminated as a direct result of the passage of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]";

(c) A complete accounting of all projected or actual costs or savings associated with reorganization, including transition costs;

(d) Performance measures that can be used to determine the effectiveness of each program affected by the reorganization prior to and following the implementation of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]", which may be the same as performance measures developed for purposes of preparing program budgets; and

(e) Administrative changes or other provisions that have been made to improve the delivery of services. Upon receipt of this report, the PEER Committee shall conduct a hearing or hearings to assist it in evaluating the initial impact of the implementation of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(3) On February 1, 1990, PEER shall report to the Legislature on the initial impact of the reorganization provided for in "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(4) On October 1, 1990, the Fiscal Management Board or its successor shall report to PEER any changes in the information presented in the report required in Subsection (2) of this section. Upon receipt of this report, the PEER Committee shall conduct a hearing or hearings to assist it in evaluating the final impact of the implementation of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(5) On February 1, 1991, PEER shall report to the Legislature the final evaluation of the economy, efficiency and effectiveness of the executive branch of state government as it is affected by the implementation of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".



§ 5-3-72 - Committee to biennially evaluate procurement process used by state agencies; report

The Joint Committee on Performance Evaluation and Expenditure Review (PEER) shall evaluate on a biennial basis the procurement process utilized by all state agencies, including, but not limited to, the contract review, reporting and recordkeeping requirements in Section 25-9-120, and the bid requirements in Section 31-7-13. Upon completion of its evaluation, the PEER Committee shall submit a report to the Legislature with recommendations for improving the procurement process. The Department of Finance and Administration and the Personal Service Contract Review Board shall cooperate with the PEER Committee to carry out the provisions of this section.



§ 5-3-73 - Federal unfunded mandates; short title

This section and Section 5-3-79 shall be known and may be cited as the "Federal Unfunded Mandates Act."



§ 5-3-79 - Federal unfunded mandates; evaluation of implementation and cost of current mandates

Before December 1, 1996, the Joint Legislative Committee on Performance Evaluation and Expenditure Review shall complete an assessment of the implementation and cost of current federal mandates. In its evaluation, the committee shall consider the relationship between the requirements and implementation of the federal mandates and state policy. In addition, the evaluation shall identify those federal mandates that the committee believes are encroaching on the state's authority under the Tenth Amendment.






SPECIAL JOINT COMMITTEE ON REAPPORTIONMENT

§ 5-3-81 - Special joint committee on reapportionment

(1) The special joint committee on reapportionment, created in the first extraordinary session of the Mississippi Legislature in 1977, is hereby directed to establish a program whereby the State of Mississippi shall cooperate with the bureau of the census, United States Department of Commerce, to obtain 1980 census population data by individual block counts or, in the alternative, to establish any program of census population counts offered by the bureau of the census which, in the determination of the joint committee, is more feasible than the block population counts program for the purpose of facilitating apportionment of representative public bodies in the State of Mississippi.

(2) The joint committee may, in its discretion, submit to the bureau of the census, United States Department of Commerce, a statement or letter of intent that the State of Mississippi does intend to participate in the "Delineation of Enumeration Districts by Local Authorities for Use in the 1980 Census" program upon a determination that such program is appropriate for use in Mississippi for population counting in each decennial census as a means of facilitating any necessary reapportionment of representative public bodies.

(3) The boards of supervisors of the counties within this state are hereby directed to submit on or before September 1, 1977, election district maps drawn pursuant to the metes and bounds requirements of Section 23-5-13, Mississippi Code of 1972, to the special joint committee on reapportionment. The boards of supervisors shall also, within ten (10) days after a request by the special joint committee on reapportionment, furnish such other information, graphic data and material as the joint committee shall require. The election commission, circuit clerks and chancery clerks of each county and the governing authorities of any governmental unit are hereby specifically empowered and directed to cooperate with the board of supervisors and the joint committee in the same manner upon request of the board and/or the joint committee.

(4) The joint committee shall submit a report of its actions, findings and recommendations and a statement of action necessary to implement the recommendations to the next succeeding regular or extraordinary session of the Mississippi Legislature.






STANDING JOINT LEGISLATIVE COMMITTEE ON REAPPORTIONMENT

§ 5-3-91 - Standing joint legislative committee on reapportionment; membership; organization

There is hereby created the standing joint legislative committee on reapportionment, to be composed of the chairman and vice chairman of the apportionment and elections committee of the house of representatives and the chairman and vice chairman of the elections committee of the senate; ten (10) members of the house of representatives, two (2) from each congressional district, to be appointed by the speaker of the house of representatives; and ten (10) members of the senate, two (2) from each congressional district to be appointed by the lieutenant governor. In the event the congressional districts of the state shall change numerically, then the number appointed from the senate and appointed from the house by congressional districts shall be adjusted accordingly. The members shall serve until the end of the term of office for which such member has been elected.

The lieutenant governor and speaker of the house of representatives shall call an organizational meeting of the committee and the committee shall elect a chairman and such other officers as they deem necessary. A majority vote of the members of each house shall be required on all votes by the committee.



§ 5-3-93 - Committee to draw plan to apportion Mississippi Legislature

The members of the committee shall draw a plan to apportion, according to constitutional standards, the membership of the Mississippi Senate and the Mississippi House of Representatives no later than fifteen (15) days prior to the scheduled adjournment of the next regular session of the Legislature following the delivery of the 2000 decennial census data to the state and every ten (10) years thereafter and at such other times as they may be directed by joint resolution of the Mississippi Legislature.

Provided, however, the committee shall not be required to present a plan to the Legislature prior to four (4) months after the publication of census data.



§ 5-3-95 - Per diem compensation; expenses and mileage

(1) The members of the committee shall be entitled to receive compensation as follows:

(a) Per diem compensation for each day engaged in the discharge of official duties at the same rate as compensated during a special session of the Legislature and reimbursement for all actual, necessary expenses incurred in the discharge of official duties, including mileage as authorized by law; or

(b) Per diem compensation for each day engaged in the discharge of official duties in the amount authorized by Section 25-3-69 and a mileage allowance and an expense allowance in the amount authorized by Section 5-1-47.

(2) Prior to receiving any compensation pursuant to subsection (1) of this section, a member of the committee shall give notice in writing to the Secretary of the Senate or the Clerk of the House of Representatives, as the case may be, of the manner in which he desires to be compensated pursuant to subsection (1) of this section.

(3) No compensation shall be paid pursuant to this section for attending meetings of the committee while the Legislature is in session.



§ 5-3-97 - State agencies and entities to cooperate with committee; employment of experts and other staff

All political subdivisions, state agencies, and all other creatures of the state of Mississippi are hereby authorized and directed to assist the committee and to provide it with such professional, technical, and other expertise as each may possess when requested so to do. After an affirmative finding that professional, technical, or other expertise is needed that cannot be provided by the aforesaid political subdivisions, state agencies, and other creatures of the state, then the committee may employ or contract for such professional, technical, or other expertise necessary to accomplish the apportionment. The committee may employ staff personnel as it deems necessary.



§ 5-3-99 - Procedure for determining norm to be represented by senators and representatives

(1) The committee shall divide the number of members of the senate that it recommends within constitutional limitations into the total population of the state as reported in each census to determine the number of persons which constitutes the norm to be represented by a senator.

(2) The committee shall divide the number of members of the house of representatives that it recommends within constitutional limitations into the total population of the state as reported in each census to determine the number of persons which constitutes the norm to be represented by a representative.



§ 5-3-101 - Guidelines and standards for apportionment

In accomplishing the apportionment, the committee shall follow such constitutional standards as may apply at the time of the apportionment and shall observe the following guidelines unless such guidelines are inconsistent with constitutional standards at the time of the apportionment, in which event the constitutional standards shall control:

(a) Every district shall be compact and composed of contiguous territory and the boundary shall cross governmental or political boundaries the least number of times possible; and

(b) Districts shall be structured, as far as possible and within constitutional standards, along county lines; if county lines are fractured, then election district lines shall be followed as nearly as possible.



§ 5-3-103 - Submission of apportionment plans to legislature

Upon completion of apportionment plans, the committee shall present its plans to the Mississippi Legislature, which shall act on the plans not later than the next regular session of the legislature. The committees to which the plans are referred shall report their recommendations to their respective houses no later than the forty-fifth day of the legislative session.






STANDING JOINT CONGRESSIONAL REDISTRICTING COMMITTEE

§ 5-3-121 - Standing joint congressional redistricting committee; membership and organization

There is hereby created a standing joint congressional redistricting committee, to be composed of the chairman and vice chairman of the apportionment and elections committee of the house of representatives and the chairman and vice chairman of the elections committee of the senate; ten (10) members of the house of representatives, two (2) from each congressional district, to be appointed by the speaker of the house of representatives; and ten (10) members of the senate, two (2) from each congressional district, to be appointed by the lieutenant governor. In the event the congressional districts of the state shall change numerically, then the number appointed from the senate and from the house from congressional districts shall be adjusted accordingly. The members shall serve until the end of the term of office for which such member has been elected.

The lieutenant governor and speaker of the house of representatives shall call an organizational meeting of the committee and the committee shall elect a chairman and such other officers as they deem necessary. A majority vote of the members of each house shall be required on all votes by the committee.



§ 5-3-123 - Preparation of plan to redistrict congressional districts

The members of the committee shall draw a plan to redistrict, according to constitutional standards, the United States congressional districts for the state of Mississippi no later than thirty (30) days preceding the convening of the next regular session of the legislature after the results of the 1980 decennial census are published and every ten (10) years thereafter.

Provided, however, the committee shall not be required to present a plan to the governor and to the legislature prior to four (4) months after the publication of census data.



§ 5-3-125 - Per diem compensation; reimbursement for expenses and mileage

(1) The members of the committee shall be entitled to receive compensation as follows:

(a) Per diem compensation for each day engaged in the discharge of official duties at the same rate as compensated during a special session of the Legislature and reimbursement for all actual, necessary expenses incurred in the discharge of official duties, including mileage as authorized by law; or

(b) Per diem compensation for each day engaged in the discharge of official duties in the amount authorized by Section 25-3-69 and a mileage allowance and an expense allowance in the amount authorized by Section 5-1-47.

(2) Prior to receiving any compensation pursuant to subsection (1) of this section, a member of the committee shall give notice in writing to the Secretary of the Senate or the Clerk of the House of Representatives, as the case may be, of the manner in which he desires to be compensated pursuant to subsection (1) of this section.

(3) No compensation shall be paid pursuant to this section for attending meetings of the committee while the Legislature is in session.



§ 5-3-127 - Cooperation with other state agencies; employment of experts; other employees

All political subdivisions, state agencies, and all other creatures of the state of Mississippi are hereby authorized and directed to assist the committee and to provide it with such professional, technical and other expertise as each may possess when requested so to do. After an affirmative finding that professional, technical or other expertise is needed that cannot be provided by the aforesaid political subdivisions, state agencies, and other creatures of the state, then the committee may employ or contract for such professional, technical or other expertise necessary to accomplish the apportionment. The committee may employ staff personnel as it deems necessary.



§ 5-3-129 - Submission of plan to governor and legislature

Upon completion of a redistricting plan, the committee shall present its plan to the governor and to the Mississippi legislature.






LEGISLATIVE OVERSIGHT COMMITTEE; HIGHWAY REFUNDING BONDS

§ 5-3-141 - Membership; authority; expenses

There is hereby created the Mississippi Legislative Oversight Committee. Such oversight committee shall consist of three (3) representatives appointed by the Speaker of the House of Representatives and three (3) senators appointed by the Lieutenant Governor, and they shall be appointed within ten (10) days after April 4, 1985. The legislative oversight committee shall serve in an advisory capacity to the State Bond Commission in connection with the issuance of refunding bonds under Laws, 1985, Chapter 469, Sections 1-3, and the legislative members thereof shall report the actions of the State Bond Commission to the appropriate legislative committees. The legislative oversight committee shall have no jurisdiction or vote on any matter within the jurisdiction of the State Bond Commission. When the Legislature is not in session, members of the legislative oversight committee shall be paid per diem and all actual and necessary expenses, including, without limitation, travel expenses both within and without the state, from their respective contingent expense funds at the rate authorized for committee meetings when the Legislature is not in session. The State Bond Commission is authorized to reimburse the aforementioned contingent expense funds for such per diem and all other reasonable expenses paid by such funds, but the State Bond Commission shall pay the same only from the proceeds of refunding bonds and the State Bond Commission shall treat the same as part of the cost of issuing such bonds. The terms of the members of the legislative oversight committee shall expire at the end of their terms of office.






ENVIRONMENTAL PROTECTION COUNCIL [REPEALED]






Chapter 5 - INTERSTATE COOPERATION

§ 5-5-1 - Senate committee

There is hereby established a standing committee on interstate cooperation of the senate, to consist of five senators. The members and chairman of this committee shall be designated in the same manner as is customary in the case of the members and chairmen of other standing committees of the senate.



§ 5-5-3 - House committee

There is hereby established a standing committee on interstate cooperation of the house of representatives, to consist of five members. The members and chairman of this committee shall be designated in the same manner as is customary in the case of the members and chairmen of other standing committees of the house of representatives.



§ 5-5-5 - Commission on Interstate Cooperation

There is hereby established the Mississippi Commission on Interstate Cooperation, which shall encourage and arrange conferences with officials of other states and of other units of government; carry forward the participation of this state as a member of the council of state governments, both regionally and nationally; and formulate proposals for cooperation between this state and other states.



§ 5-5-7 - Members of the Commission

The commission on interstate cooperation shall be composed of eleven members, namely;

The five members of the committee on interstate cooperation of the senate,

The five members of the committee on interstate cooperation of the house of representatives, and

The governor.



§ 5-5-9 - Rules; compensation and expenses of members

The commission on interstate cooperation may provide such rules as it considers appropriate concerning the membership and the functioning of the committee. Members of the commission shall be compensated by a per diem as is authorized by law for each day spent in actual discharge of their duties and shall be reimbursed for mileage and actual expenses incurred in the performance of their duties in accordance with the requirements of Section 25-3-41.



§ 5-5-11 - Reports

The commission on interstate cooperation shall report to the governor and to the legislature within fifteen days after the convening of each regular legislative session, and at such other times as it deems appropriate. Its members shall serve without compensation.



§ 5-5-13 - Committee sittings

The standing committees on interstate cooperation of the senate and the house of representatives, shall function during the regular sessions of the legislature and also during the interim periods between such sessions. Their members shall serve until their successors are designated. They shall respectively constitute the senate and house councils of the American Legislators' Association for this state.



§ 5-5-15 - Copies to other states

The secretary of state shall forthwith communicate the text of this measure to the governor, to the senate, and to the house of representatives of each of the other states of the union, and memorialize each legislature which has not already done so, to enact a law similar to this measure, thus establishing a similar commission with like duties and powers, and thus joining with this state in the common cause of reducing the burdens which are imposed upon the citizens of every state by governmental confusion, competition and conflict.



§ 5-5-17 - Expenses

The legislature may appropriate any money in the treasury not otherwise appropriated for the purpose of carrying out the provisions of this chapter.






Chapter 7 - LOBBYING [REPEALED]



Chapter 8 - LOBBYING LAW REFORM ACT OF 1994

§ 5-8-1 - Short Title

This chapter shall be cited as the "Lobbying Law Reform Act of 1994."



§ 5-8-3 - Definitions

The following words and phrases shall have the meanings ascribed herein unless the context clearly indicates otherwise:

(a) (i) "Anything of value" means:

1. A pecuniary item, including money, or a bank bill or note;

2. A promissory note, bill of exchange, order, draft, warrant, check or bond given for the payment of money;

3. A contract, agreement, promise or other obligation for an advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge or transfer of money;

4. A stock, bond, note or other investment interest in an entity;

5. A receipt given for the payment of money or other property;

6. A right in action;

7. A gift, tangible good, chattel or an interest in a gift, tangible good or chattel;

8. A loan or forgiveness of indebtedness;

9. A work of art, antique or collectible;

10. An automobile or other means of personal transportation;

11. Real property or an interest in real property, including title to realty, a fee simple or partial interest, present or future, contingent or vested within realty, a leasehold interest, or other beneficial interest in realty;

12. An honorarium or compensation for services;

13. A rebate or discount in the price of anything of value, unless the rebate or discount is made in the ordinary course of business to a member of the public without regard to that person's status as an executive, legislative or public official or public employee, or the sale or trade of something for reasonable compensation that would ordinarily not be available to a member of the public;

14. A promise or offer of employment;

15. Any other thing of value that is pecuniary or compensatory in value to a person, except as otherwise provided in subparagraph (ii) of this paragraph; or

16. A payment that directly benefits an executive, legislative or public official or public employee or a member of that person's immediate family.

(ii) "Anything of value" does not mean:

1. Informational material such as books, reports, pamphlets, calendars or periodicals informing an executive, legislative or public official or public employee of her or his official duties;

2. A certificate, plaque or other commemorative item which has little pecuniary value;

3. Food and beverages for immediate consumption provided by a lobbyist up to a value of Ten Dollars ($ 10.00) in the aggregate during any calendar year;

4. Campaign contributions reported in accordance with Section 23-15-801 et seq., Mississippi Code of 1972.

(b) "Commission" means the Mississippi Ethics Commission, when used in the context of Section 5-8-19.

(c) "Compensation" means:

(i) An advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge or transfer of money or anything of value, including reimbursement of travel, food or lodging costs; or

(ii) A contract, agreement, promise or other obligation for an advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge or transfer of money or anything of value, including reimbursement of travel, food or lodging costs, for services rendered or to be rendered.

(d) "Executive action" means the proposal, drafting, development, consideration, amendment, adoption, approval, promulgation, issuance, modification, rejection or postponement by a state or local governmental entity of a rule, regulation, order, decision, determination or other quasi-legislative action or proceeding.

(e) "Executive agency" means:

(i) An agency, board, commission, governing authority or other body in the executive branch of state or local government; or

(ii) An independent body of state or local government that is not a part of the legislative or judicial branch, but which shall include county boards of supervisors.

(f) "Executive official" means:

(i) A member or employee of a state agency, board, commission, governing authority or other body in the executive branch of state or local government; or

(ii) A public official or public employee, or any employee of such person, of state or local government who takes an executive action.

(g) "Expenditure" means:

(i) A purchase, payment, distribution, loan, forgiveness of a loan or payment of a loan by a third party, advance, deposit, transfer of funds, a promise to make a payment, or a gift of money or anything of value for any purpose;

(ii) A payment to a lobbyist for salary, fee, commission, compensation for expenses, or other purpose by a person employing, retaining or contracting for the services of the lobbyist separately or jointly with other persons;

(iii) A payment in support of or assistance to a lobbyist or the lobbyist's activities, including the direct payment of expenses incurred at the request or suggestion of the lobbyist;

(iv) A payment that directly benefits an executive, legislative or public official or a member of the official's immediate family;

(v) A payment, including compensation, payment or reimbursement for the services, time or expenses of an employee for or in connection with direct communication with an executive, legislative or public official made at the direction of the employee's employer;

(vi) A payment for or in connection with soliciting or urging other persons to enter into direct communication with an executive, legislative or public official; or

(vii) A payment or reimbursement for food, beverages, travel, lodging, entertainment or sporting activities.

(h) "Gift" means anything of value to the extent that consideration of equal or greater value is not received, including a rebate or discount in the price of anything of value unless the rebate or discount is made in the ordinary course of business to a member of the public without regard to that person's status as an executive, legislative or public official.

(i) "Legislative action" means:

(i) Preparation, research, drafting, introduction, consideration, modification, amendment, approval, passage, enactment, tabling, postponement, defeat or rejection of a bill, resolution, amendment, motion, report, nomination, appointment or other matter by the Mississippi State Legislature or a member or employee of the Legislature acting or purporting to act in an official capacity;

(ii) Action by the Governor in approving or vetoing a bill or other action of the Legislature;

(iii) Action by the Legislature in:

1. Overriding or sustaining a veto by the Governor; or

2. Considering, confirming or rejecting an executive appointment of the Governor.

(j) "Legislative official" means:

(i) A member, member-elect or presiding officer of the Legislature;

(ii) A member of a commission or other entity established by and responsible to either or both houses of the Legislature;

(iii) A staff member, officer or employee to a member or member-elect of the Legislature, to a member of a commission or other entity established by and responsible to either or both houses of the Legislature, or to the Legislature or any house, committee or office thereof.

(k) "Lobbying" means:

(i) Influencing or attempting to influence legislative or executive action through oral or written communication; or

(ii) Solicitation of others to influence legislative or executive action; or

(iii) Paying or promising to pay anything of value directly or indirectly related to legislative or executive action.

(l) "Lobbyist" means:

(i) An individual who is employed and receives payments, or who contracts for economic consideration, including reimbursement for reasonable travel and living expenses, for the purpose of lobbying;

(ii) An individual who represents a legislative or public official or public employee, or who represents a person, organization, association or other group, for the purpose of lobbying;

(iii) A sole proprietor, owner, part owner or shareholder in a business who has a pecuniary interest in legislative or executive action, who engages in lobbying activities; or

(iv) Any individual described in subparagraphs (i), (ii) or (iii) of this paragraph (l) who is employed by or has contracted with any agency, legislative or public official or public employee, or any other public entity for the purpose of providing any type of consulting or other similar service but also engages in any type of lobbying activities. Such individual shall not qualify for any exemption under Section 5-8-7.

(m) "Lobbyist's client" means the person in whose behalf the lobbyist influences or attempts to influence legislative or executive action.

(n) "Local" means all entities of government at the county, county-district, multicounty district, municipal or school district level.

(o) "Person" means an individual, proprietorship, firm, partnership, joint venture, joint-stock company, syndicate, business trust, estate, company, corporation, association, club, committee, organization or group of persons acting in concert.

(p) "Public employee" means an individual appointed to a position, including a position created by statute, whether compensated or not, in state or local government and includes any employee of the public employee. The term includes a member of the board of trustees, chancellor, vice chancellor or the equivalent thereof in the state university system or the state community and junior college system, and a president of a state college or university.

(q) "Public official" means an individual elected to a state or local office, or an individual who is appointed to fill a vacancy in the office.

(r) "Value" means the retail cost or fair market worth of an item or items, whichever is greater.



§ 5-8-5 - Registration statements; filing; contents; length of registration period; effective date of registration; termination of registration; forms

(1) Except as otherwise provided in Section 5-8-7 of this chapter and in addition to reports required by Sections 5-8-9 and 5-8-11 of this chapter, every lobbyist and every lobbyist's client shall file a registration statement with the Secretary of State within five (5) calendar days after becoming a lobbyist, becoming a lobbyist's client or beginning to lobby for a new client. The filing of every registration statement shall be accompanied by the payment of a registration fee of Twenty-five Dollars ($ 25.00) to the Secretary of State. The lobbyist shall file the registration statement and pay the fees to the Secretary of State for each lobbyist's client whom the lobbyist represents.

(2) The registration statement shall include the following:

(a) The name, address, occupation and telephone number of the lobbyist;

(b) The name, address, telephone number and principal place of business of the lobbyist's client;

(c) The kind of business of the lobbyist's client;

(d) The full name of the person or persons who control the lobbyist's client, the partners, if any, and officers of the lobbyist's client;

(e) The full name, address and telephone number of each lobbyist employed by or representing the lobbyist's client; and

(f) A statement or statements by the lobbyist and lobbyist's client indicating the specific nature of the issues being advocated for or against on behalf of the lobbyist's client, with sufficient detail so that the precise nature of the lobbyist's advocacy is evident from the statement itself.

(3) Registration shall be valid for one (1) calendar year, commencing January 1 and ending December 31 of each year. If the lobbyist or lobbyist's client shall register after January 1, the registration shall be effective upon actual receipt by the Secretary of State and shall cease on December 31 of each year.

(4) A lobbyist or lobbyist's client may terminate his registration by filing an expenditure report required under this chapter. Such report shall include information through the last day of lobbying activity. The termination report must indicate that the lobbyist intends to use the report as the final accounting of lobbying activity.

(5) The Secretary of State shall prescribe and make available to every lobbyist and lobbyist's client appropriate forms for filing registration statements as required by Sections 5-8-1 through 5-8-19 of this chapter.



§ 5-8-7 - Persons excluded from definition of "lobbyist" and "lobbyist's client."

Notwithstanding any other provisions of this chapter, except as otherwise provided in Section 5-8-3(l)(iv), the following person shall not be included within the definition of "lobbyist" or "lobbyist's client" under this chapter, and accordingly the registration and reporting provisions, including the payment of related fees, of this chapter do not apply to:

(a) A legislative or public official acting in an official capacity.

(b) An individual who:

(i) Represents or purports to represent only the individual;

(ii) Receives no compensation or anything of value for lobbying; and

(iii) Has no pecuniary interest in the legislative or executive action.

(c) An individual lobbying in his or her own interest, his or her own business interest, who pays, or promises to pay, offers to pay or causes to be paid to public officials, legislative officials or public employees any thing or things of value aggregating in value to less than Two Hundred Dollars ($ 200.00) in any calendar year.

(d) An individual lobbying on behalf of his or her employer's business interest where such lobbying is not a primary or regular function of his employment position if such individual pays, promises to pay, offers to pay, or causes to be paid individually or on the employer's behalf to public officials, legislative officials, or public employees any thing or things of value aggregating in value to less than Two Hundred Dollars ($ 200.00) in any calendar year.

(e) An individual lobbying on behalf of an association of which he or she is a member, where such lobbying is not a primary or regular function of his or her position in the association, if such individual pays, promises to pay, offers to pay, or causes to be paid individually or on the association's behalf to public officials, legislative officials or public employees any thing or things of value aggregating in value to less than Two Hundred Dollars ($ 200.00) in any calendar year.

(f) An individual who is a shareholder, owner or part owner of a business who lobbies on behalf of such business, where such individual is not an employee of the business, if such individual pays, promises to pay, offers to pay, or causes to be paid individually or on behalf of the business to public officials, legislative officials or public employees any thing or things of value aggregating in value to less than Two Hundred Dollars ($ 200.00) in any calendar year.

(g) An individual who:

(i) Limits lobbying solely to formal testimony before a public meeting of a legislative body or an executive agency, or a committee, division or department thereof; and

(ii) Registers the appearance in the records of the public body, if such records are kept.

(h) An individual who is a licensed attorney representing a client by:

(i) Drafting bills, preparing arguments thereon, and advising the client or rendering opinions as to the construction and effect of proposed or pending legislation, where such services are usual and customary professional legal services which are not otherwise connected with legislative action; or

(ii) Providing information, on behalf of the client, to an executive or public official, a public employee, or an agency, board, commission, governing authority or other body of state or local government where such services are usual and customary professional legal services including or related to a particular nonlegislative matter, case or controversy.

(i) News media and employees of the news media whose activity is limited solely to the publication or broadcast of news, editorial comments, or paid advertisements that attempt to influence legislative or executive action. For the purposes of this section, "news media" shall be construed to be bona fide radio and television stations, newspapers, journals or magazines, or bona fide news bureaus or associations which in turn furnish information solely to bona fide radio or television stations, newspapers, journals or magazines.

(j) An individual who engages in lobbying activities exclusively on behalf of a religious organization which qualifies as a tax-exempt organization under the Internal Revenue Code.

(k) An individual who is a nonattorney professional and who receives professional fees and expenses to represent clients on executive agency matters, except that if anything of value shall be paid or promised to be paid directly or indirectly on behalf of a client for the personal use or benefit of an executive or public official or public employee, then expenditures and actions of the individual are reportable under this chapter, and the individual must register as a lobbyist.



§ 5-8-9 - Report of expenditures of lobbyist's client; exceptions

(1) Except as otherwise provided in Section 5-8-7 of this chapter and in subsection (7) of this section, no later than January 30 of each year, a lobbyist's client shall file a report of expenditures with the Secretary of State. The report must contain information on all expenditures paid by the lobbyist's client during the preceding twelve (12) calendar months.

(2) The report must list expenditures for the purpose of lobbying according to the following categories:

(a) A payment to a lobbyist for salary, fee, compensation for expenses, or other purpose by a person employing, retaining or contracting for the services of the lobbyist separately or jointly with other persons;

(b) A payment for those portions of office rent, utilities, supplies and compensation of support personnel attributable to lobbying activities;

(c) A payment in support of or assistance to a lobbyist or the lobbyist's activities, including the direct payment of expenses incurred at the request or suggestion of the lobbyist;

(d) A payment, including compensation, payment or reimbursement for the services, time or expenses of an employee for or in connection with direct communication with an executive, legislative or public official or public employee, where such communication is made at the request, suggestion or direction of the lobbyist's client;

(e) A payment for or in connection with soliciting or urging other persons to enter into direct communication with an executive, legislative or public official or public employee, where such communication is made at the request, suggestion or direction of the lobbyist's client;

(f) A payment or reimbursement for food, beverages, travel, lodging, entertainment or sporting activities; or

(g) A purchase, payment, distribution, loan, forgiveness of a loan or payment of a loan by a third party, advance, deposit, transfer of funds, a promise to make a payment, or a gift of money or anything of value for any purpose.

(3) For each executive, legislative or public official or public employee who was paid, given or promised to be paid anything of value in full or in part from the lobbyist's client, the report must also include:

(a) The name of the executive, legislative or public official or public employee who was paid, given or promised anything of value;

(b) A description and the monetary value of anything of value paid, given or promised to such official or employee, with sufficient detail so that the nature of the transfer is clear;

(c) The place and date anything of value was paid, given or promised; and

(d) The name of the person who paid, gave or promised to pay anything of value.

(4) Each expenditure for the purpose of lobbying must be reported in accordance with the category of the expenditure required in this section and with any additional categories as may be required by rule or regulation of the Secretary of State.

(5) The report due January 30 shall include a cumulative total for the calendar year for all reportable categories.

(6) A lobbyist's client shall maintain contemporaneous records of all expenditures reportable under Sections 5-8-1 through 5-8-19 of this chapter and shall retain such records for a period of two (2) years.

(7) If the State of Mississippi is a lobbyist's client, the State of Mississippi shall be exempt from filing an annual report.

(8) (a) If the entire Legislature and all statewide elected officials are individually invited to a single function, which is sponsored by a lobbyist's client, or a lobbyist on behalf of such client, and is to begin and end within one (1) day, then it shall not be necessary to report the costs related to food and beverages offered for immediate consumption required in subsection (3) of this section, so long as food and beverages provided at such functions are offered equally to all invitees; however, in all such cases, the amount expended for such functions shall be reported in accordance with the provisions of this subsection.

(b) The report of the expenditure connected with a single function as described in paragraph (a) of this subsection shall be made by the lobbyist's client and shall include the following:

(i) The total amount of money expended for the function;

(ii) The estimated total number of persons in attendance at the function;

(iii) The estimated total number of public officials in attendance at the function.



§ 5-8-11 - Report of payments received by lobbyist from each lobbyist's client; exceptions

(1) Except as otherwise provided in Section 5-8-7 of this chapter, a lobbyist shall file with the Secretary of State a separate report for each lobbyist's client. The report shall specifically list all payments received from the lobbyist's client and all expenditures that were initiated or paid by the lobbyist on behalf of each lobbyist's client during each reporting period required herein.

(2) The report must list expenditures for the purpose of lobbying according to the following categories:

(a) A payment to the lobbyist for salary, fee, compensation for expenses, or other purpose by the person employing, retaining or contracting for the services of the lobbyist separately or jointly with other persons;

(b) A payment for those portions of office rent, utilities, supplies and compensation of support personnel attributable to lobbying activities;

(c) A payment in support of or assistance to a lobbyist or the lobbyist's activities, including the direct payment of expenses incurred at the request or suggestion of the lobbyist;

(d) A payment, including compensation, payment or reimbursement for the services, time or expenses of an employee for or in connection with direct communication with an executive, legislative or public official or public employee, where such communication is made at the request, suggestion or direction of the lobbyist;

(e) A payment for or in connection with soliciting or urging other persons to enter into direct communication with an executive, legislative or public official or public employee, where such communication is made at the request, suggestion or direction of the lobbyist;

(f) A payment or reimbursement for food, beverages, travel, lodging, entertainment or sporting activities;

(g) A purchase, payment, distribution, loan, or forgiveness of a loan or payment of a loan by a third party, advance, deposit, transfer of funds, a promise to make a payment, or a gift of money or anything of value for any purpose.

(3) For each executive, legislative or public official or public employee who was paid, given or promised to be paid anything of value in full or in part from the lobbyist, the report must also include:

(a) The name of the executive, legislative or public official or employee who was paid, given or promised anything of value;

(b) A description and the monetary value of anything of value paid, given or promised to such official or employee, with sufficient detail so that the nature of the transfer is clear;

(c) The place and date anything of value was paid, given or promised; and

(d) The name of the person who paid, gave or promised to pay anything of value.

(4) Each expenditure for the purpose of lobbying must be reported in accordance with the category of the expenditure required in this section and with any additional categories as may be required by rule or regulation of the Secretary of State.

(5) A report of expenditures must be filed with the Secretary of State no later than January 30 of each year. The report shall contain information on all expenditures paid or initiated by the lobbyist on behalf of each lobbyist's client during the preceding twelve (12) calendar months, and it shall include a cumulative total for the calendar year of all reportable categories.

(6) In addition to the annual report required above, a lobbyist shall file two (2) reports during regular sessions of the Legislature with the Secretary of State on February 25 and within ten (10) days after the Legislature's adjournment sine die. Such additional report shall include the name of the executive, legislative, or public official or public employee who receives anything of value from the lobbyist or from the lobbyist on behalf of the lobbyist's client, the name of the person receiving the payment, the name of the person making the payment, the amount of the payment and the date of the payment. However, any lobbyist who lobbies local government exclusively shall be exempt from the requirement of filing the reports required by this paragraph.

(7) (a) If the entire Legislature and all statewide elected officials are individually invited to a single function which is sponsored by a lobbyist on behalf of one or more lobbyist's clients and is to begin and end within one (1) day, then it shall not be necessary to report the costs related to food and beverages offered for immediate consumption as required in subsection (3) of this section, so long as food and beverages provided at such functions are offered equally to all invitees; however, in all such cases, the amount expended for such functions shall be reported in accordance with the provisions of this subsection.

(b) The report of the expenditure connected with a single function as described in paragraph (a) of this subsection shall be made by the lobbyist and shall include the following:

(i) The total amount of money expended for the function, reception or meal;

(ii) The total number of persons in attendance at the function, reception or meal;

(iii) The total number of legislators in attendance at the function, reception or meal.

(8) A lobbyist shall maintain contemporaneous records of all expenditures reportable under Sections 5-8-1 through 5-8-19 of this chapter, and shall retain such records for a period of two (2) years.



§ 5-8-13 - Prohibited acts; required acts

(1) A lobbyist shall not contract to receive or accept compensation dependent upon the success or failure of a legislative or executive action.

(2) A lobbyist or lobbyist's client shall not knowingly or willfully make or cause to be made a false statement or misrepresentation of facts to an executive, legislative or public official or public employee, or to the public in general with the intent to affect the outcome of a legislative or executive action.

(3) A lobbyist or lobbyist's client shall not cause a legislative or executive action for the purpose of obtaining employment to lobby in support of or in opposition to the legislative or executive action.

(4) An executive, legislative or public official or public employee shall not be a lobbyist, except that he may act as a lobbyist when acting in his official capacity.

(5) A lobbyist must disclose anything of value given in whole or in part to any executive, legislative or public official or public employee.



§ 5-8-15 - Investigations of violations of chapter

(1) The district attorney of the circuit court of the district wherein an alleged violation occurred shall investigate violations of this chapter.

(2) In addition to a district attorney's authority as set forth in subsection (1) of this section, the Attorney General shall investigate alleged violations of this chapter and use all existing powers granted that office in conducting such investigations.



§ 5-8-17 - Penalties; Ethics Commission hearings; appeals; investigation by Attorney General of continued non-compliance

(1) In addition to any other penalty permitted by law, the Secretary of State shall require any person who fails to file a report as required under Sections 5-8-1 through 5-8-19 of this chapter, or who shall file a report which fails to comply with the material particulars of Sections 5-8-1 through 5-8-19 of this chapter or any rules, regulations or procedures implemented pursuant to Sections 5-8-1 through 5-8-19 of this chapter, to be assessed a civil penalty as follows:

(a) Within five (5) calendar days after any deadline for filing a report pursuant to Sections 5-8-1 through 5-8-19 of this chapter, the Secretary of State shall compile a list of those lobbyists and lobbyists' clients who have failed to file a required report. The Secretary of State shall provide each lobbyist or lobbyist's client who has failed to file such a report notice of such failure by certified mail.

(b) Beginning with the tenth calendar day after which any report shall be due, the Secretary of State shall assess the delinquent lobbyist and delinquent lobbyist's client a civil penalty of Fifty Dollars ($ 50.00) per day and part of any day until a valid report is delivered to the Secretary of State, up to a maximum of ten (10) days. However, in the discretion of the Secretary of State, the assessing of such fine may be waived if the Secretary of State shall determine that unforeseeable mitigating circumstances, such as the health of the lobbyist, shall interfere with timely filing of a required report.

(c) Filing of the required report and payment of the fine within ten (10) calendar days of notice by the Secretary of State that a required statement has not been filed constitutes compliance with Sections 5-8-1 through 5-8-19 of this chapter.

(d) Payment of the fine without filing the required report does not in any way excuse or exempt any person required to file from the filing requirements of Sections 5-8-1 through 5-8-19 of this chapter.

(2) (a) Upon the sworn application of a lobbyist or lobbyist's client against whom a civil penalty has been assessed pursuant to subsection (1), the Secretary of State shall forward the application to the Mississippi Ethics Commission. The commission shall fix a time and place for a hearing and shall cause a written notice specifying the civil penalties that have been assessed against the lobbyist or lobbyist's client and notice of the time and place of the hearing to be served upon the lobbyist or lobbyist's client at least twenty (20) calendar days prior to the hearing date. Such notice may be served by mailing a copy thereof by certified mail, postage prepaid, to the last known business address of the lobbyist or lobbyist's client.

(b) The commission is authorized to issue subpoenas for the attendance of witnesses and the production of books and papers at such hearing. Process issued by the commission shall extend to all parts of the state and shall be served by any person designated by the commission for such service.

(c) The lobbyist or lobbyist's client shall have the right to appear either personally or by counsel, or both, to produce witnesses or evidence in his behalf, to cross-examine witnesses and to have subpoenas issued by the commission.

(d) A hearing officer shall be appointed by the commission to conduct the hearing. At the hearing, the hearing officer shall administer oaths as may be necessary for the proper conduct of the hearing. All hearings shall be conducted by the commission, who shall not be bound by strict rules of procedure or by the laws of evidence in the conduct of the proceedings, but the determination shall be based upon sufficient evidence to sustain it.

(e) Where, in any proceeding before the commission, any witness fails or refuses to attend upon a subpoena issued by the commission, refuses to testify, or refuses to produce any books and papers the production of which is called for by a subpoena, the attendance of such witness, the giving of his testimony or the production of the books and papers shall be enforced by any court of competent jurisdiction of this state in the manner provided for the enforcement of attendance and testimony of witnesses in civil cases in the courts of this state.

(f) Within fifteen (15) calendar days after conclusion of the hearing, the commission shall reduce its decision to writing and forward an attested true copy thereof to the last known business address of the lobbyist or lobbyist's client by way of United States first-class, certified mail, postage prepaid.

(3) (a) The right to appeal from the decision of the commission in an administrative hearing concerning the assessment of civil penalties authorized pursuant to this section is hereby granted. Such appeal shall be to the Circuit Court of Hinds County and shall include a verbatim transcript of the testimony at the hearing. The appeal shall be taken within thirty (30) calendar days after notice of the decision of the commission following an administrative hearing. The appeal shall be perfected upon filing notice of the appeal and by the prepayment of all costs, including the cost of the preparation of the record of the proceedings by the commission, and the filing of a bond in the sum of Two Hundred Dollars ($ 200.00), conditioned that if the decision of the commission be affirmed by the court, the lobbyist or lobbyist's client will pay the costs of the appeal and the action in court. If the decision is reversed by the court, the Secretary of State will pay the costs of the appeal and the action in court.

(b) If there is an appeal, such appeal shall act as a supersedeas. The court shall dispose of the appeal and enter its decision promptly. The hearing on the appeal may be tried in vacation, in the court's discretion. The scope of review of the court shall be limited to a review of the record made before the commission to determine if the action of the commission is unlawful for the reason that it was (i) not supported by substantial evidence, (ii) arbitrary or capricious, (iii) beyond the power of the commission to make, or (iv) in violation of some statutory or constitutional right of the appellant. The decision of the court may be appealed to the Supreme Court in the manner provided by law.

(4) If, after forty-five (45) calendar days of the date of the administrative hearing procedure set forth in subsection (2), the lobbyist or lobbyist's client shall not file a valid report as required by law, the commission shall notify the Attorney General of the delinquency. The Attorney General shall investigate said offense in accordance with the provisions of this chapter.



§ 5-8-19 - Duties of Secretary of State

The Secretary of State shall:

(a) Provide forms for registration and for statements required by Sections 5-8-1 through 5-8-19 of this chapter to all persons required to file.

(b) Issue a certificate of registration to a lobbyist registered under the provisions of Sections 5-8-1 through 5-8-19 of this chapter.

(c) Make all statements and reports filed available for public inspection and copying, at a reasonable cost, during regular office hours.

(d) Publish an annual report summarizing the financial activities of lobbyists and lobbyists' clients, and such annual report shall not include amounts reported pursuant to Sections 5-8-9(8) and 5-8-11(7) for single functions in the calculation of the cumulative total amount of money expended for lobbying purposes.



§ 5-8-21 - Penalties for intentional violations; prosecution of corporation or association not barred

Any person who, with intent, violates any of the provisions of this chapter whether acting either individually or as an officer, agent, employee, or counsel of a person, firm, corporation or association, or any person whether acting individually or as the officer, employee, agent or counsel of a firm, corporation or association, who, with intent, causes or participates, either directly or indirectly, in any violation of the provisions of this chapter shall upon conviction for the first offense be fined not more than One Thousand Dollars ($ 1,000.00) or imprisoned in the county jail not more than six (6) months or both and upon conviction for a second or any subsequent offense be fined not more than Five Thousand Dollars ($ 5,000.00) or imprisoned in the Penitentiary not more than three (3) years or both. Any association or corporation which, with intent, violates, or causes or participates, either directly or indirectly, in any violation of any of the provisions of this chapter shall, for each offense, upon conviction, be fined not more than Five Thousand Dollars ($ 5,000.00). The prosecution or conviction of one or more of the officers or employees of such corporation or association shall not be a bar to the prosecution and conviction of the corporation or association for such offense.



§ 5-8-23 - Severability clause

If any section, paragraph, sentence, clause, phrase or any part of this chapter passed hereafter is declared to be unconstitutional or void, or if for any reason is declared to be invalid or of no effect, the remaining sections, paragraphs, sentences, clauses, phrases or parts thereof shall be in no manner affected thereby but shall remain in full force and effect.






Chapter 9 - AGENCY REVIEW

§ 5-9-13 - Executive orders establishing governmental units enacted into statutory law

(1) Executive orders issued by governors after the effective date of this chapter which establish, or have the effect of establishing, a governmental unit shall be terminated unless they are enacted into statutory law in the following manner. If such a governmental unit is established while the legislature is in regular session and more than thirty (30) days prior to the scheduled adjournment of that session, it must be enacted into statutory law by the scheduled date of adjournment or else it is terminated on that date by operation of law. In the event such a governmental unit is established while the legislature is in session but less than thirty (30) days before scheduled adjournment or if such a governmental unit is created while the legislature is not in session, then it must be enacted into statutory law by the date of adjournment of the next regular session of the legislature or else it is terminated on that date by operation of law.

(2) The legislature may establish a governmental unit by statute as it was created in the executive order or it may enact such changes in the status, powers or jurisdiction of the governmental unit as it may deem necessary and proper.

(3) No governmental unit created by executive order shall incur any obligations, financial or otherwise, or enter into any contracts or other commitments which extend beyond the date of adjournment of the legislative session in which the agency must be enacted into statutory law to avoid termination.

(4) Failure of the governmental unit to be enacted into statutory law shall not invalidate any act done by any officer or employee thereof if the act is otherwise lawful and has been fully executed prior to the date of termination.

(5) No power, duty or authority of any governmental unit which fails to be enacted into statutory law as required by this section shall be transferred in any manner other than by legislative enactment to any existing agency, nor shall any such power, duty or authority be allocated to any successor governmental unit in any manner other than by legislative enactment. No funds shall be appropriated to or otherwise made available from any source whatsoever to a governmental unit created by executive order which was not enacted into statutory law as provided in this section.

(6) A governmental unit created by executive order after the effective date of this chapter shall not duplicate the functions of other governmental units created by statute.






Chapter 11 - ABOLISHMENT OF AGENCIES

§ 5-11-1 - Definitions

The following terms as used in this chapter shall have the meanings ascribed to them in this section:

(a) "Agency" means any agency as defined in Section 25-9-107(d);

(b) "Agency facility" means any building or group of buildings that have been used for a function that the Legislature has abolished or transferred to another agency under provisions of general law;

(c) "Abolished agency" means any agency, any public community or junior college or any state institution of higher learning whose enabling legislation has been repealed or has been amended so as to transfer authority for the agency's duties and responsibilities, in whole or in part, to another agency;

(d) "Complete and correct inventory" means a listing of all personal property, fixtures or real property titled to, or under the control of, an agency facility or abolished agency. Such listing shall be prepared by the agency that is to be responsible for the agency facility or the abolished agency's duties and responsibilities, and shall contain all real and personal property titled to, or under the control of, the abolished agency or agency facility. After the preparation of the listing, the listing shall be reconciled against the master state property inventory of the Department of Audit for all accounts;

(e) "Transition authority" means any council or group of persons authorized by law to provide oversight or plan the transfer of duties, property and services of an abolished agency or agency facility to another agency.



§ 5-11-3 - Transition authority required to develop plans to facilitate abolition of agency or agency facility; reports; audit

(1) Whenever the Legislature authorizes or requires the abolition of any agency or agency facility, the agency receiving the authority to perform the duties of the abolished agency or receiving the property of the abolished agency or agency facility for disposal or other use shall, before performance of the duties of the abolished agency or disposal of the agency facility property:

(a) Develop task-based plans to facilitate the abolition of the agency or agency facility that shall include:

(i) A statement of management responsibilities that clearly defines the sequential tasks of all personnel who will be responsible for carrying out the disposal or transfer of property, or the transfer of duties of the abolished agency; and

(ii) Projections of the time required to complete required tasks.

(b) Compile a complete and correct inventory;

(c) Write procedures and criteria governing the acquisition or disposition of any real or personal property under the control of, or titled to, the agency or agency facility abolished; and

(d) Devise security plans and policies, with written security procedures governing access to any agency facility being abolished.

(2) In addition to the requirements of subsection (1) of this section, the agency responsible for the duties of the abolished agency or responsible for the disposal of property of the agency facility shall prepare reports to the Legislature and Governor that include copies of all plans and procedures required under this section and a detailed written account of the actual accomplishments of the agency responsible for administering the abolition of the agency or agency facility. Such reports shall be delivered to the Legislature and the Governor not less than ninety (90) days after the effective date of the act requiring the abolishment of the agency or agency facility.

(3) In addition to all reports, plans and procedures required under subsection 1 of this section, the State Department of Audit shall prepare a complete financial audit of any agency facility or abolished agency. Such audit shall be complete not less than ninety (90) days after the effective date of the act requiring the abolishment of the agency of agency facility.



§ 5-11-5 - Powers and duties of transition authority

Whenever the Legislature creates a transition authority, the transition authority may carry out all functions provided for under Section 5-11-3 except for those duties conferred upon the State Department of Audit. If the transition authority does not express an intention in its official minutes of carrying out all functions provided for under Section 5-11-3 within ten (10) days of its creation under law, then it shall have no authority to perform such acts provided for under Section 5-11-3. If the transition authority chooses to perform the functions of Section 5-11-3, it shall do so in strict conformity with the provisions of 5-11-3. If the transition authority chooses not to perform these functions, it may review any plans, procedures or reports required under this chapter, but shall not impede or otherwise interfere with the activities of any agency authorized under law to perform any acts required under this chapter or any other laws of the State of Mississippi.









Title 7 - EXECUTIVE DEPARTMENT

Chapter 1 - GOVERNOR

GENERAL PROVISIONS

§ 7-1-1 - Installation

When it shall be ascertained who is chosen governor, he shall be installed and the oath of office administered to him by one of the judges of the supreme court or, in their absence, by the presiding officer of one of the two houses of the legislature, in the presence of the two houses. The time of such installation shall be at noon on the first Tuesday following the ascertaining of who is elected governor, or as soon thereafter as practicable, unless a different time be fixed by a concurrent resolution of the two houses.



§ 7-1-3 - Private secretary

The governor may appoint a private secretary, and such others as are provided by law, for service in his office during his term of office, and they shall be under his direction and control. When necessary during the sitting of the legislature, he may appoint an assistant private secretary, who shall receive four dollars ($ 4.00) a day payable out of the state treasury upon the certificate of the governor.



§ 7-1-5 - Powers generally

In addition to the powers conferred and duties imposed on the Governor by the constitution and by the laws as elsewhere provided, he shall have the powers and perform the duties following:

(a) He is the supreme executive officer of the state.

(b) He is the commander in chief of the militia of the state and may call out the militia to execute the laws, to suppress insurrections or riots, and to repel invasions.

(c) He shall see that the laws are faithfully executed.

(d) He is to supervise the official conduct of all executive and ministerial officers.

(e) He is to see that all offices are filled and the duties of the offices are performed or, in default thereof, apply such remedy as the law allows; and if the remedy is inadequate, he shall inform the Legislature at its next session.

(f) He shall make appointments and fill vacancies as prescribed by law.

(g) Whenever any suit or legal proceeding is pending that affects the title of the state to any property, or that may result in any claim against the state, he may direct the Attorney General to appear on behalf of the state and protect its interest.

(h) He may require the Attorney General, or district attorney of any district, to inquire into the affairs or management of any corporation existing under the laws of this state, or doing business in this state under the laws of the state.

(i) He may require the Attorney General to aid any district attorney in the discharge of his duties.

(j) He may offer rewards, not exceeding Two Hundred Dollars ($ 200.00), for persons with mental illness who have escaped and are dangerous, and such other rewards as are authorized by law.

(k) He may require any officer or board to make special reports to him upon demand in writing.

(l) He shall transact all necessary business with state officers, shall require them to be present at their respective offices at all reasonable business hours, and may require information, in writing, from any such officer relating to the duties of his office.

(m) When deemed advisable upon proceedings for the arrest in this state of fugitives from justice from other states or countries, he may commission a special officer to arrest the fugitive in any part of the state.

(n) He may bring any proper suit affecting the general public interests, in his own name for the State of Mississippi, if after first requesting the proper officer so to do, the officer refuses or neglects to do the same.



§ 7-1-7 - Acceptance of gifts and bequests

The governor of the state of Mississippi, in his discretion, is hereby authorized and empowered to receive and accept lands, gifts, and bequests for the state of Mississippi for hospitals and other public purposes for and on behalf of any agency or institution thereof.

The various state agencies and governing boards of institutions of the state of Mississippi are hereby authorized and empowered to take the necessary action required of such boards or agencies in order to make possible the receipt and utilization of any grants, gifts, or bequests to the state for such agency or institutions thereof.



§ 7-1-9 - Great seal

The great seal of the state now in use shall be the seal of the state until altered by the legislature, and all official acts of the governor, his approval or disapproval of bills and resolutions passed by the legislature excepted, shall be authenticated by the great seal of the state.



§ 7-1-11 - Records of acts and deposit of laws

The governor shall cause to be recorded in a suitable book to be kept for that purpose the number and title of every act and joint resolution of the legislature presented to him for his approval. Such record shall show the date of the receipt by him of every such act and resolution, the date of his approval thereof in whole or in part, if he approve the same, and the date of his return of any such act or resolution with his objections thereto, if such return thereof be made. He shall cause all acts and joint resolutions which have become laws, or have taken effect by his approval or otherwise, to be deposited in the office of the secretary of state without delay.



§ 7-1-13 - Business with the United States government

The governor shall transact all the business of the state, civil and military, with the United States government or with any other state or territory, except in cases otherwise specially provided by law.



§ 7-1-15 - Transmission of laws and documents

The governor shall cause to be transmitted to the executive of each state of the United States, to the library of congress, and to the proper authority of the governments of Canada and Mexico, copies of the laws, journals, reports, and documents printed by order of the legislature. He shall receive such books and publications as may be transmitted in return, and cause the same to be deposited in the state library.



§ 7-1-17 - Commissioners for other states

The governor may appoint one or more commissioners, residing in each of the states and territories of the United States and in the District of Columbia or in any foreign country, who shall hold their office for the term of four years from the date of their commissions. They shall have full power to administer oaths and affirmations, to take and certify depositions and affidavits to be used in this state, and to take and certify the acknowledgment and proof of all instruments of writing to be recorded in this state; and their acts shall be as effectual in law as if done and certified by any officer thereunto duly authorized in this state. Before any commissioner so appointed shall proceed to perform any of the duties of his office, he shall take and subscribe an oath, before an officer authorized to administer oaths in the state or county for which such commissioner may be appointed, that he will faithfully discharge all the duties of the office, which oath shall be filed in the office of the secretary of state within six months after the taking and subscribing of the same.



§ 7-1-19 - Investigators of crime

For the purpose of seeing that the laws are faithfully executed and for the purpose of suppressing crimes of violence and acts of intimidation and terror, the governor is hereby authorized to employ such investigators and other qualified personnel as he may deem necessary to make investigation of crimes of violence and acts of terrorism or intimidation, and to aid in the arrest and prosecution of persons charged with such crimes of violence, acts of terrorism or intimidation, or threats of violence. Such investigators and other personnel so employed by the governor shall have full power to investigate, apprehend, and arrest persons committing acts of violence, intimidation, or terrorism anywhere in the state, and shall be vested with the power of police officers in the performance of such duties as set out herein. Such investigators and other personnel shall perform their duties under the direction of the governor. Each such regularly employed investigator shall enter into an official bond in the sum of Two Thousand Five Hundred Dollars ($ 2,500.00) for the faithful performance of his duties, the bond premiums to be paid by the governor out of the appropriations made for the enforcement of the provisions of Sections 7-1-19 through 7-1-23. Said bonds shall be kept by the governor without a public record of same being required.

The governor shall also be authorized to employ, upon a temporary basis from time to time, such additional investigators and other personnel as he may deem necessary to carry out the purposes of the cited sections, who may not be required to give bond.

The governor shall be authorized to offer and pay suitable rewards to other persons for aiding in such investigation and in the apprehension and conviction of persons charged with acts of violence, or threats of violence, or intimidation, or acts of terrorism.



§ 7-1-21 - Powers and duties of investigators of crime

Investigators and other personnel, employed by the governor pursuant to Section 7-1-19, shall have full power to investigate, apprehend, or arrest any person, firm, corporation, or any combination or conspiracy thereof committing said acts of violence, or threats of violence, or intimidations, or acts of terror, or damaging, injuring, or destroying property as a result of acts of violence or terror, in any manner whatever, and to help indict or prosecute, or both, in all such cases. Such investigators or other personnel so employed by the governor, in the performance of their duties under Sections 7-1-19 through 7-1-23, are authorized and empowered to carry firearms and to serve warrants and subpoenas issued under the authority of the state of Mississippi; to make arrests without warrant in such cases where the person making the arrest has reasonable grounds to believe that the person so arrested is guilty of any of the offenses herein named and there is a likelihood of the person escaping before a warrant can be obtained for his arrest, but the person arrested shall be immediately taken before a committing officer; to acquire, collect, classify, and preserve records and evidence obtained hereunder; and to make all lawful searches and seizures to obtain evidence of such acts, when based upon reasonable grounds or probable cause that such is necessary in the accomplishment of the purposes of the aforesaid sections.



§ 7-1-23 - Compensation of investigators of crime

The governor shall fix the compensation and travel and expense allowances to be paid investigators and other persons employed under the provisions of Sections 7-1-19 through 7-1-23, and shall furnish such investigators with such weapons, equipment, materials, articles, and supplies as may be necessary, suitable, and desirable to enable such investigators and other persons to discharge and carry out the duties imposed on them under the provisions of said sections. All expenses incurred hereunder shall be paid out of such funds as are specifically appropriated for the purposes hereof.



§ 7-1-25 - Arrest and delivery of fugitives from justice

(1) It shall be the duty of the governor, on demand made by the executive authority of any other state, territory or district for any person charged, on affidavit or indictment in such other state, territory or district, with a criminal offense and who shall have fled from justice and be found in this state, the demand being accompanied with a copy of the affidavit or indictment certified as authentic by such executive authority, to cause the offender to be arrested and delivered up to the authority of such state, territory or district for removal to the jurisdiction having cognizance of the offense, upon payment of the costs and expenses consequent on arrest; and it shall be the duty of the governor to demand and receive fugitives from justice for offenses committed in this state.

(2) The governor may also surrender, on demand of the executive authority of any other state, any person to be found in this state who stands charged in the manner provided in subsection (1) of this section with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand.



§ 7-1-27 - Duty to notify executive of other state

Upon being informed by any conservator of the peace of the commitment or admission to bail of any person in this state charged with treason, felony, or other crime in some other state or territory, the governor shall forthwith communicate the information to the executive of the state or territory in which the offense is charged to have been committed.



§ 7-1-29 - Rewards for absconding criminals

Whenever the governor shall be of opinion that the public good requires it, he is authorized to offer, by proclamation or in such other manner as he may deem advisable, such reward as he may think the nature of the case requires, not exceeding Two Thousand Dollars ($ 2,000.00), for the apprehension and arrest of any person who has committed any atrocious offense against the criminal laws, to be paid in no instance until the offender is delivered to the civil authority of the county where the offense was committed, and confined in jail or admitted to bail; or the reward may be conditioned to be paid only upon conviction.



§ 7-1-31 - Agent to bring absconding offender from other states

The governor may appoint an agent to demand of the executive authority of any other state or territory any fugitive from justice or other person charged with treason, felony, or other crime in this state. Such agent, if necessary, may employ a sufficient guard or escort to bring such criminal to this state; and the governor may contract other expenses absolutely required in performing the duties of the agency.



§ 7-1-33 - Suits in foreign jurisdiction

The governor may order and direct suits to be brought for and in the name of the state in any other state or foreign jurisdiction for the recovery of any moneys due or owing to the state, or upon any claim or demand on which the state is entitled to sue. For the prosecution of such suits he may employ counsel and, for such sum as is necessary to pay the costs or expenses thereof, order the auditor to draw a warrant on the treasury, payable out of any sum appropriated for the purpose.



§ 7-1-35 - Appointment of officers

The governor shall fill by appointment, with the advice and consent of the senate, all offices subject to such appointment when the term of the incumbent will expire within nine months after the meeting of the legislature, and also vacancies in such offices occurring from any cause during the session of the senate or during the vacation of that body. All such appointments to offices made in vacation shall be reported to the senate within ten days after the commencement of the session of that body for its advice and consent to the appointment, and the vacancy shall not be filled if caused by the senate's refusal to confirm any appointment or nomination, or if it do not occur during the last five days of the session, by the appointment of the governor in the vacation of the senate, without its concurrence. Any appointment in vacation to which the senate shall refuse to consent shall be thereby annulled from that date, but the acts of the appointee prior thereto shall not be affected thereby.



§ 7-1-37 - Senate convened in vacation of legislature

The governor may convene the senate in the vacation of the legislature for concurrence in appointments by giving ten days' notice thereof by proclamation by mail to each of the senators.



§ 7-1-39 - Vacancies in municipal elective offices

In the event of the death, resignation, or removal from office of the mayor and board of aldermen or commissioners, or a majority of the aldermen or commissioners, so that said vacancies cannot be filled as now provided by law, it shall be the duty of the governor to fill such vacancies by appointment for the unexpired term where such unexpired term is less than six months, and if more than six months, until an election can be held as now provided by law to fill such vacancies.



§ 7-1-41 - Superintendent of auditor's and treasurer's offices

The governor shall superintend the offices of the treasurer and auditor of public accounts, and may at any time make a personal inspection of all the books, vouchers, and other official papers in said offices. If he shall at any time discover or have reason to suspect that either of said officers has been guilty of any embezzlement, peculation, defalcation, or fraud in his office, he shall forthwith suspend said officer from office and shall cause legal proceedings to be instituted against him. He shall make a temporary appointment to fill such office until the officer so suspended shall be acquitted of the charge against him, and the officer so suspended shall not receive any salary during the period of his suspension, unless he shall be acquitted.



§ 7-1-43 - To verify funds in the treasury

It shall be the duty of the governor, at least three times a year and oftener if he sees fit, at such times as he may deem proper, to go to the treasury without giving notice to the treasurer, to verify the cash balance as shown by the books, and to publish the fact that he has done so, stating whether the amount called for by the books be actually in the treasury and whether the treasurer had any notice whatever that the verification would be made. He shall verify the count of the funds in the treasury and certify to the statements of the treasurer, if true, showing the condition of the treasury in the months of January and July of each year, as required by section 137 of the constitution.



§ 7-1-45 - Examiner of public accounts

The governor is authorized, when he deems it proper, to appoint an expert accountant whose duty it shall be, under the direction of the governor, to audit and examine the books, accounts, and vouchers of all officers, state or county, or of any of the state educational, charitable, or reformatory institutions, or of the officers thereof, or of any other institution supported in whole or in part by the state.



§ 7-1-47 - Compensation of examiner of public accounts

The governor shall have power to direct and control the examiner and, when he deems it necessary, may require him to examine the accounts of any state or county officer charged with the duty of collecting or disbursing any part of the public revenue. He shall fix compensation at not exceeding seven dollars a day while actually employed, the examiner to pay his own expenses; and the governor shall prescribe the time for which he shall be employed.



§ 7-1-49 - Commission of examiner of public accounts

A commission shall issue to the examiner, vesting in him authority to do and perform the duties for which he may be appointed. He shall have authority to issue subpoenas for witnesses whom he may wish to examine, administer oaths to them, and to compel their attendance; and shall have full authority to require officers whose books and accounts are being examined, and their deputies and clerks, to render him assistance and give him information needed in the prosecution of his investigations. The examiner shall have the same power to punish a witness who fails or refuses to attend and testify before him as conferred by law on justices of the peace; and an officer, his deputy or clerk, failing to give assistance or information to the examiner when required shall be punished as for a failure or refusal to perform official duty.



§ 7-1-51 - Special audit of county books

Where an expert accountant is appointed by the governor to audit the books and accounts of county officers of any county and the accountant so appointed shall perform services under such appointment in auditing the books of any county officers, such accountant shall submit his bill for services, itemized, to the circuit judge of the district, whose duty it shall be to approve the same if found correct and reasonable. Thereupon said account, with a copy of the order of the judge or court, shall be sent to the governor for his approval, who, if he shall find the same correct and reasonable, shall approve the same; and thereupon it shall be the duty of the board of supervisors of the county, the books of whose offices are audited, to allow said account. The clerk of the board shall then issue a warrant for the same on the county depository as in other cases, provided that this section shall apply only to cases where the governor has been petitioned by 25 per cent of the qualified electors of the county to appoint an accountant.



§ 7-1-53 - Appointment revocable

The appointment of the examiner is revocable at the discretion of the governor, and the governor may at pleasure appoint a successor. If the exigencies of the public service require it, the governor may appoint two or more examiners.



§ 7-1-55 - Examiner's report

The examiner shall make report to the governor, under oath, of the result of any examination he may be required to make, and show therein the true condition and state of the books and accounts examined at the time of his examination. Such reports shall be public records.



§ 7-1-57 - Defaulting state treasurer and tax collectors suspended

Whenever it shall be credibly alleged to the governor that the state treasurer or any tax collector is a defaulter, the governor shall direct the examiner forthwith to examine the records, books, and accounts of such treasurer or tax collector and, as soon as practicable, to report the condition of such officer's accounts. If the report show such officer to be a defaulter or short in his accounts, the governor shall at once suspend him and appoint some other person to perform the duties of the office pending the investigation of his account.



§ 7-1-59 - Court proceedings to be instituted

If the examiner report the state treasurer or any tax collector to be a defaulter, it shall be the duty of the governor to notify the attorney general in case of the state treasurer, or the proper district attorney in case of a county officer, of the facts and require him to institute proper proceedings in court for the investigation of such account and the judicial determination of the status thereof.



§ 7-1-61 - Duty in respect to defaulter

The governor shall have the power, and it is his duty, to suspend alleged defaulting tax collectors pending the investigation of their respective accounts, whether made under the foregoing sections or otherwise, and to make temporary appointments of proper persons to fill the offices while such investigations are being made.



§ 7-1-63 - Contingent fund

The executive contingent fund shall be expended under the direction of the governor and be accounted for by him to the legislature at each session. The auditor shall issue his warrant on the treasurer for such sums as the governor may from time to time, by his written order, direct; but no part of such fund shall be expended for the private purposes of the governor or for his individual expenses.



§ 7-1-65 - To borrow money in case of casualties

The governor is authorized, in case of casualty or casualties caused by wind, fire, or water leaving people distressed and in destitute circumstances, to borrow money in sums not exceeding Two Thousand Five Hundred Dollars ($ 2,500.00) in any one case, and to expend the same for the relief of such suffering and on such terms and conditions as he may see fit and proper. There may not be borrowed in any one year more than Ten Thousand Dollars ($ 10,000.00).



§ 7-1-67 - Acting governor in certain contingencies

When the office of governor shall become vacant, by death or otherwise, the lieutenant-governor shall possess the powers and discharge the duties of said office. When the governor shall be absent from the state or unable from protracted illness to perform the duties of the office, the lieutenant-governor shall discharge the duties of said office until the governor be able to resume his duties. If, from disability or otherwise, the lieutenant-governor shall be incapable of performing said duties or if he be absent from the state, the president of the senate pro tempore shall act in his stead; but if there be no such president or if he be disqualified by like disability or be absent from the state, then the speaker of the house of representatives shall assume the office of governor and perform said duties. In case of the inability of the foregoing officers to discharge the duties of governor, the secretary of state shall convene the senate to elect a president pro tempore. The officer discharging the duties of governor shall receive compensation as such. Should a doubt arise as to whether a vacancy has occurred in the office of governor, or as to whether any one of the disabilities mentioned in this section exists or shall have ended, then the secretary of state shall submit the question in doubt to the judges of the supreme court, who, or a majority of whom, shall investigate and determine said question and furnish to the secretary of state an opinion in writing, which shall be final and conclusive.






GOVERNOR-ELECT

§ 7-1-101 - Office, staff, and information for governor-elect

The governor's office of general services shall provide a governor-elect with office space and office equipment for the period between the election and inauguration.

A special appropriation to the governor's office of general services is hereby authorized to defray the expenses of providing necessary staff employees and for the operation of the office of a governor-elect during the period between the election and inauguration.

The state fiscal management board shall make available to a governor-elect and his designated representatives information on the following: (a) all information and reports used in the preparation of the budget report; and (b) all information and reports on projected income and revenue estimates for the state.






FORMER GOVERNOR

§ 7-1-151 - Appropriation to defray certain expenses of former governor

A special appropriation to the state fiscal management board is hereby authorized to defray the expenses of providing necessary secretarial assistance and office supplies for a former governor for a reasonable period of time, not to exceed six (6) months from the expiration of said governor's term of office, to enable such ex-governor to wind up his public obligations and responsibilities and to answer his correspondence and close his official files.






CRIMINAL JUSTICE PLANNING COMMISSION[TERMINATED]

§§ 7-1-201 through 7-1-209 - Terminated

Terminated by Laws, 1978, ch. 385, § 6, eff September 30, 1981.






DIVISION OF FEDERAL-STATE PROGRAMS

§ 7-1-251 - Department of Finance and Administration to be Office of Governor, Division of Federal-State Programs

The Department of Finance and Administration shall be the Office of the Governor, Division of Federal-State Programs and shall retain all powers and duties granted by law to the Office of the Governor, Division of Federal-State Programs, except for specific duties transferred to other departments under "the Mississippi Executive Reorganization Act of 1989 [Law, 1989, Chapter 544]". Wherever the term "Office of the Governor, Federal-State Programs" appears in any law the same shall mean the Department of Finance and Administration. The Executive Director of the Department of Finance and Administration may assign to the appropriate division such powers and duties as deemed appropriate to carry out the lawful functions of this department.



§ 7-1-255 - Powers and duties of Department

The Department of Finance and Administration shall have the following powers and duties with regard to federal-state programs:

(a) Provide assistance to state departments, agencies and institutions in the development of federal programs and, whenever possible, to local agencies, so that the people of Mississippi can be assured of a fair, efficient and coordinated planning and administration of these programs. The department shall inform the Governor of the fiscal requirements of the state departments, agencies and institutions for these programs so that a comprehensive plan can be developed which will be responsive to state needs and priorities. The Department of Finance and Administration is hereby authorized to receive and expend funds that have been appropriated by the Legislature in accordance with law for coordinating federal programs and for providing technical assistance to state and local agencies administering those programs. All state departments, agencies and institutions shall cooperate with the department by providing information and assistance when requested.

(b) The Department of Finance and Administration is hereby authorized to cooperate with or, with approval of the Governor, enter into any agreements with any agency, department, official, educational institution or political subdivision of this state, any agency or official of the government of the United States of America, or any private person for and on behalf of any delivery agency, in order to carry out the provisions of Section 7-1-251 et seq. The delivery of services for the programs known as "federal-state programs" shall be carried out by the state delivery agencies as assigned by the Executive Director of the Department of Finance and Administration, or as specified by law.

(c) The department is hereby authorized, with the approval of the Governor, to charge reasonable application fees in the administration of the Federal Low-Income Housing Tax Credit Program established by Title II of the Tax Reform Act of 1986, P.L. 99-514. The department is further authorized and empowered to escalate its budget authority based on any such fees generated. In the event that the government of the state is reorganized so as to provide that an agency other than the department shall administer the Federal Low-Income Housing Tax Credit Program, the authority granted by this paragraph shall be transferred to such successor agency.

(d) The Department of Finance and Administration is authorized to promulgate such reasonable rules and regulations as may be necessary to implement the provisions of Section 7-1-251 et seq., complying with the provisions of Section 25-43-1 et seq.



§ 7-1-257 - Construction of references to office of Executive Director of Federal-State Programs

Any reference to the office of the Executive Director of Federal-State Programs or to the Division of Federal-State Programs, Office of the Governor, in any statute or executive order shall be construed to mean the Department of Finance and Administration.






GOVERNOR'S COUNCIL ON PHYSICAL FITNESS AND SPORTS [REPEALED]



DIVISION OF JOB DEVELOPMENT AND TRAINING

§ 7-1-351 - Department of Economic and Community Development to be Division of Job Development and Training

The Department of Economic and Community Development shall be the Division of Job Development and Training and shall retain all powers and duties granted by law to the Division of Job Development and Training and wherever the term "Division of Job Development and Training" shall appear in any law it shall mean the Department of Economic and Community Development. The executive director may assign to appropriate divisions powers and duties as deemed appropriate to carry out the lawful functions of the department.



§ 7-1-355 - Administration of Workforce Investment Act programs [Repealed effective July 1, 2019]

(1) The Mississippi Department of Employment Security, Office of the Governor, is designated as the sole administrator of all programs for which the state is the prime sponsor under Title 1(B) of Public Law 105-220, Workforce Investment Act of 1998, and the regulations promulgated thereunder, and may take all necessary action to secure to this state the benefits of that legislation. The Mississippi Department of Employment Security, Office of the Governor, may receive and disburse funds for those programs that become available to it from any source.

(2) The Mississippi Department of Employment Security, Office of the Governor, shall establish guidelines on the amount and/or percentage of indirect and/or administrative expenses by the local fiscal agent or the Workforce Development Center operator. The Mississippi Department of Employment Security, Office of the Governor, shall develop an accountability system and make an annual report to the Legislature before December 31 of each year on Workforce Investment Act activities. The report shall include, but is not limited to, the following:

(a) The total number of individuals served through the Workforce Development Centers and the percentage and number of individuals for which a quarterly follow-up is provided;

(b) The number of individuals who receive core services by each center;

(c) The number of individuals who receive intensive services by each center;

(d) The number of Workforce Investment Act vouchers issued by the Workforce Development Centers including:

(i) A list of schools and colleges to which these vouchers were issued and the average cost per school of the vouchers; and

(ii) A list of the types of programs for which these vouchers were issued;

(e) The number of individuals placed in a job through Workforce Development Centers;

(f) The monies and the amount retained for administrative and other costs received from Workforce Investment Act funds for each agency or organization that Workforce Investment Act funds flow through as a percentage and actual dollar amount of all Workforce Investment Act funds received.



§ 7-1-357 - Cooperation with agencies, institutions and other entities

The division of job development and training, office of the governor, is hereby authorized to cooperate with or enter into agreements with any agency, official, educational institution or political subdivision of this state, any agency or official of the government of the United States of America, or any private person, firm, partnership or corporation in order to carry out the provisions of Sections 7-1-351 through 7-1-371.



§ 7-1-361 - Rules and regulations

The division of job development and training, office of the governor, is authorized to promulgate such rules and regulations as may be necessary to carry out the provisions of Sections 7-1-351 through 7-1-371.



§ 7-1-363 - Contracts with the division of vocational-technical education

To the maximum extent practicable, the Department of Economic and Community Development shall contract with the Division of Vocational-Technical Education of the State Department of Education all programs embracing an institutional training component. Such programs shall be contracted to the Division of Vocational-Technical Education of the State Department of Education, except those programs funded by the Governor's special grant, shall be coordinated with and complementary to the existing state public educational systems and shall not be duplicative or competitive in nature to such systems.



§ 7-1-365 - Cooperation with certain other state boards and commissions

The state department of education, vocational-technical division, the board of trustees of any junior college district, the board of trustees of any school district, the Mississippi Employment Security Commission, and the division of job development and training, office of the governor, shall cooperate in carrying out the provisions of Sections 7-1-351 through 7-1-371.



§ 7-1-371 - State assets or personnel not to be utilized without federal reimbursement

Unless wholly reimbursed from federal funds, no state funds, personnel, assets or resources shall be utilized in carrying out the provisions of Sections 7-1-351 through 7-1-371.






STATE BOND ADVISORY DIVISION

§ 7-1-401 - Establishment of State Bond Advisory Division; director

There is hereby created within the Bureau of Budget and Fiscal Management of the State Fiscal Management Board a division to be known as the "State Bond Advisory Division." The State Fiscal Management Board shall appoint a director, who shall have knowledge in the field of state governmental operation and of the state's fiscal and economic affairs and shall employ such other technical, professional and clerical help as he deems necessary. The director shall, before entering upon the duties of his appointment, execute a good and sufficient bond payable to the state in some surety company qualified and doing business in the State of Mississippi in the penal sum of Fifty Thousand Dollars ($ 50,000.00), conditioned upon the faithful performance of his duties as required by law. The premium on said bond shall be paid as the premium on the Governor's bond.



§ 7-1-403 - Powers and duties of division

(1) The Bond Advisory Division is hereby granted the authority and charged with the responsibility to perform the following duties:

(a) To maintain a close working relationship with agencies authorized to incur bonded indebtedness in order to know the probable schedule for the issuance of bonds so that coordination may be accomplished for orderly issuance.

(b) To require all state agencies authorized to incur bonded indebtedness, in addition to cooperation required in subsection (a), to submit written notice of intent to sell bonds at least thirty (30) days prior to requesting the State Bond Commission to approve the sale of such bonds. Such notification shall contain such information as may be required by the director. However, with the concurrence of the State Fiscal Officer, in cases of emergency the requirement of thirty (30) days' notice may be waived by the director.

(c) To require all state agencies or political subdivisions to submit annual financial reports, and such other interim reports as deemed necessary, on projects financed by state revenue bonds or by state bonds which have the general obligation pledge of the state, but which are primarily backed by specified revenues.

(d) To maintain a complete record of all outstanding state bonds. The record shall include, but shall not be limited to, the following:

(i) Amount of principal of the bonds issued and the rates of interest;

(ii) Dates the bonds were issued, the term or terms of the bonds, and maturities;

(iii) The overall average interest rate to be paid on each issue;

(iv) The name of the paying agent;

(v) The trustees named to administer the issue and the pledges securing such bonds;

(vi) The statutes under which such bonds were issued and the statutory authority for all bonds authorized, whether issued or unissued.

(e) To maintain a close working relationship with the Mississippi Development Authority, the University Research Center and the Commissioner of Revenue in order to obtain current information concerning the economic, financial and growth conditions of the state and such other information necessary to properly comply with the intent of Sections 7-1-401 and 7-1-403.

(f) To receive the cooperation of all state agencies and institutions in accumulating the information required by Sections 7-1-401 and 7-1-403.

(g) To make continuing studies and investigations of government bond interest costs throughout the United States of America and to advise the Governor, the State Bond Commission and the Legislature concerning market conditions and credit condition of the state.

(h) To contract with the Department of Information Technology Services for such data processing or computer services as are necessary in providing complete, current and accurate information regarding bonds issued, maturity dates, interest costs, bond market trends and other data necessary for the proper management of the state's debt and investments of state funds.

(i) To issue rules and regulations as are necessary for the enforcement of the provisions of Sections 7-1-401 and 7-1-403.

(j) To investigate and require reports covering proposed transactions involving refunding bond issues, bond exchanges, bond trades, bond "swaps," redemptions, etc., which may be engaged in with regard to any state bond.

(k) To keep the Governor, Bond Commission and the Legislature informed regarding the credit outlook for the state and to furnish whatever information the Legislature requests which is required to be maintained under Sections 7-1-401 and 7-1-403.

(l) To maintain a personal relationship with rating agencies and state bond investors, including the responsibility to invite people in the national financial community to visit our state in order for them to better understand our undertakings, and to incur and pay all expenses in connection with the administration and function of the division, including information meetings or other appropriate forms of communication. All such expenses for these trips shall be paid from appropriations made for the operation of this division.

(m) To cooperate with and provide assistance to counties, municipalities and other political subdivisions when the respective governing authorities request such assistance regarding matters of financial and credit administration and in the preparation of materials and information required to be used in connection with credit ratings and the sale of bonds.

(n) To perform such other duties and acts necessary to carry out the intent of Sections 7-1-401 and 7-1-403.

(o) To maintain a complete record of the name and business address of any person, firm, corporation or other entity deriving any income for services performed with respect to any bonds issued after May 16, 1988, by the State Bond Commission, State Development Bank, Mississippi Housing Finance Corporation, Certified Development Company of Mississippi, Inc., Mississippi Hospital Equipment and Facilities Authority or any other entity issuing bonds or notes of the State of Mississippi. The report shall specify the amount of funds, whether from bond proceeds or otherwise, paid or to be paid to each such person or entity for services performed for each such bond issue. The initial report shall be made available on or before January 15, 1989, to the Clerk of the House of Representatives and to the Secretary of the Senate. All subsequent updated reports shall be submitted on or before January 15 of each year to the Clerk of the House of Representatives, the Secretary of the Senate, the Chairman of the House Ways and Means Committee and the Chairman of the Senate Finance Committee. The State Bond Attorney shall annually compile a list of all local bond issues, itemizing the name of the issuer, a description of the issue, the amount of the bonds issued and the name and address of the person acting as bond counsel on the issue. Such list shall be submitted on or before January 15 of each year to the Clerk of the House of Representatives, the Secretary of the Senate, the Chairman of the House Ways and Means Committee, the Chairman of the Senate Finance Committee, and the Joint Performance Evaluation and Expenditure Review Committee (PEER). The reports required to be compiled pursuant to this paragraph shall be posted on the Department of Finance and Administration's website by not later than January 15 of each year.






OFFICE OF GENERAL SERVICES

§ 7-1-451 - Department of Finance and Administration to be Office of General Services

The Department of Finance and Administration shall be the Office of General Services and shall retain all powers and duties granted by law to the Office of General Services. Wherever the term "Office of General Services" appears in any law the same shall mean the Department of Finance and Administration. The Executive Director of the Department of Finance and Administration may assign to the appropriate divisions such powers and duties as deemed appropriate to carry out the department's lawful functions.






NATIONAL CONFERENCE OF COMMISSIONERS ON UNIFORM STATE LAWS

§ 7-1-501 - Appointment of State Bar members as commissioners; duties

The Governor shall appoint as commissioners to the National Conference of Commissioners on Uniform State Laws three (3) members, in good standing, of The Mississippi Bar. In addition to the Governor's appointees, the commission on uniform state laws shall consist of the following appointed commissioners, all of whom shall be members, in good standing, of The Mississippi Bar: a member of the Senate appointed by the Lieutenant Governor; a member of the House of Representatives appointed by the Speaker of the House; any member of the bar who has been elected a life member of the conference; and the Directors of the Mississippi Law Research Institute, and the Senate and House Legislative Services Offices.

The commissioners so appointed shall confer and act with the commissioners of other states and territories in the formulation of uniform laws on all subjects. The commissioners shall prepare a report on their recommendations to be submitted to the Legislature for its consideration for adoption.



§ 7-1-503 - Appointment of associate members

Two (2) associate members of the National Conference of Commissioners on Uniform State Laws, all of whom shall be members, in good standing, of The Mississippi Bar, shall be appointed to act in accordance with the constitution and bylaws of the conference as follows:

(a) The Lieutenant Governor shall appoint one (1) associate member from the staff of the Senate; and

(b) The Speaker of the House of Representatives shall appoint one (1) associate member from the staff of the House.



§ 7-1-505 - Term of appointments; designation of substitute person to attend annual meeting in the absence of commissioner or associate member

The commissioners and associate members shall serve until such time as they are removed or their successors are appointed by the aforesaid appointing authorities. In the event that a commissioner or associate member is unable to attend an annual meeting of the conference, the appointing authority shall designate a substitute person to attend the meeting.






GOVERNOR'S COMMISSION ON PHYSICAL FITNESS AND SPORTS

§ 7-1-551 - Definitions

The following words and phrases shall have the meanings ascribed herein unless the context clearly indicates otherwise:

(a) "Commission" means the Governor's Commission on Physical Fitness and Sports.

(b) "Physical fitness" means good or improved life-style habits of Mississippi residents through the utilization of recreational opportunities, consistent and medically correct exercise, and leisure time management for the expressed purpose of decreasing stress related maladies, thereby promoting a more healthful environment for the citizens of this state.

(c) "Sports" means those team or individual competitive athletic activities that are participated in on an amateur basis by the citizens of the State of Mississippi for the expressed purposes of enjoyment, exercise and sportsmanship without expectations of financial remuneration.



§ 7-1-553 - Purpose

There is hereby created a Governor's Commission on Physical Fitness and Sports to serve the citizens of the State of Mississippi by developing safe, healthful and enjoyable physical fitness and sports programs. This commission shall provide instruments of motivation, education and shall promote public awareness to assure that all citizens of the State of Mississippi will have the opportunity to pursue a more healthful life-style.



§ 7-1-555 - Membership; reimbursement of travel expenses; terms of service

The Governor shall appoint twenty-five (25) members, including a chairman, to the commission. The commission members shall be chosen based on their related physical fitness and sports experiences, their education and the areas of expertise that they will contribute to the Governor's commission without expectation of compensation during their appointed terms. These individual members shall be eligible for reimbursement of travel and expenses in the performance of their appointed duties. The first members of the commission shall be appointed for terms as follows:

(a) Six (6) members shall be appointed for terms of one (1) year each;

(b) Six (6) members shall be appointed for terms of two (2) years each;

(c) Six (6) members shall be appointed for terms of three (3) years each;

(d) Six (6) members shall be appointed for a term of four (4) years each; and

(e) The chairman shall be appointed for a term of four (4) years.

Upon expiration of the aforementioned initial terms, successors to each commission post shall be appointed by the Governor to a four-year term. At the discretion of the Governor, commission appointees shall be eligible for reappointment a second time concurrent to their original term. Subsequent to the second term completion, commission members shall not be eligible to serve again on the commission for a period of one (1) year, at which time eligibility for service to the commission can again be activated at the discretion of the Governor.



§ 7-1-557 - Meetings; quorum; dismissal of member; filling vacancy

At the convenience and discretion of the Governor, the commission shall be called to meet and conduct business on a basis of need as recommended to the Governor by the commission chairman. Nine (9) members shall constitute a quorum. All rules and regulations enacted by the commission shall be subject to amendment by the Governor. Chronic absenteeism, death, sickness and/or apathy toward commission business may result in the dismissal and/or replacement of a commission member by the Governor. The vacancy resulting from such a dismissal and/or death shall be filled by the Governor at his convenience no later than two (2) months after such a vacancy has occurred.



§ 7-1-559 - Funding; annual budget report

In keeping with the ethics and philosophy of the President's Council on Physical Fitness and Sports, funding for the Governor's commission shall be generated primarily on the basis of private sector sponsorship. At no time shall any sponsor and/or commission member be allowed to generate personal and/or corporate profits as a result of its affiliation with the Governor's Commission on Physical Fitness and Sports. Accountability for all monies secured by the commission shall be subject to the Governor's review at any time. The commission shall also be responsible for submitting an annual budget report to the Governor reflecting all debits and credits incurred by the commission during a fiscal year.



§ 7-1-561 - Duties and responsibilities of commission

It shall be the duty and responsibility of the Governor's commission to execute to its fullest capacity the following tenets as stated in Presidential Executive Order 12345 of the President's Council on Physical Fitness and Sports:

(a) Enlist the active support and assistance of individual citizens, civic groups, private enterprise, voluntary organizations and others in an effort to promote and improve the fitness of all Mississippians through regular participation in physical fitness and sports activities.

(b) Initiate programs to inform the general public of the importance of exercise and the link which exists between regular physical activity and such qualities as good health and effective performance.

(c) Strengthen coordination of federal services and programs relating to physical fitness and sports participation and invite appropriate federal agencies to participate in an interagency committee to coordinate physical fitness and sports activities of the federal establishment.

(d) Encourage state agencies and local governments to emphasize the importance of regular physical and sports participation.

(e) Seek to advance the physical fitness of children, youth, adults and senior citizens by systematically encouraging the development of community recreation, physical fitness and sports participation programs.

(f) Develop cooperative programs with medical, dental and other similar professional societies to encourage the implementation of sound physical fitness practices and sports medicine services.

(g) Stimulate and encourage research in the areas of sports medicine, physical fitness and sports performance.

(h) Assist educational agencies at all levels in developing high quality, innovative health and physical education programs which emphasize the importance of exercise for good health.

(i) Assist recreation agencies and state sports governing bodies at all levels in developing "sports for all" programs which emphasize the value of sports to physical, mental and emotional fitness.

(j) Assist business, industry, government and labor organizations in establishing sound physical fitness programs to elevate employee fitness and to reduce the financial and human costs resulting from physical inactivity.



§ 7-1-563 - Acceptance of gifts and grants

The commission is hereby authorized and empowered to accept from the federal government, or any instrumentality thereof, or from any person, firm or corporation in the name of and for the state, services, equipment, supplies, materials or funds by way of gift or grant for the purpose of physical fitness.



§ 7-1-565 - Annual report

The commission shall make an annual report to the Governor and the Legislature, including therein suggestions and recommendations for protecting and improving the physical fitness of the state.









Chapter 3 - SECRETARY OF STATE

GENERAL PROVISIONS

§ 7-3-1 - Official bond

The secretary of state shall give bond to the state in the penalty of ten thousand dollars ($ 10,000.00), with two or more sufficient sureties to be approved by the governor, conditioned according to law. When approved, said bond shall be filed and preserved in the office of the clerk of the supreme court.



§ 7-3-3 - Office

The secretary of state shall keep his office at the seat of the government, shall keep the same open Monday through Friday of each week for eight hours each day, and shall carefully preserve the official books, library, papers, records, and furniture belonging to his office.



§ 7-3-5 - General duties

The secretary of state shall keep a correct register of all official acts and proceedings of the governor, take charge of and safely keep in his office the returns of all elections by the people, and deliver as received the returns of election of all state officers to the speaker of the house of representatives on the first day of the next ensuing session of the legislature after the election. He shall lay all official documents before either branch of the legislature when required; he shall receive from the clerk of the house of representatives and the secretary of the senate, and shall carefully keep and preserve in his office, the journals, papers and proceedings of both houses of the legislature; and he shall carefully keep and preserve the enrolled acts and resolutions of the legislature, maps, charts and other property of the state remaining at the seat of government, the keeping of which is not otherwise provided for. He shall act as the custodian of the apostille issued by the department of authentications office of the Hague Conference on Private International Law and shall act as the authorizing official for public documents under the Hague Agreement of 1961.



§ 7-3-7 - Seal

The secretary of state shall have a seal which shall be in the form of a circle, with the image of an eagle in the center and around the margin the words "Secretary of State-State of Mississippi" and under the image of the eagle the word: "Official."

The secretary of state shall affix the seal prescribed to every document where the same is required by law, and to every certificate and other official paper executed by him where necessary or proper. All documents authenticated with said seal and signed by said secretary of state shall be received as evidence in all courts, investigations, and proceedings authorized by law, and may be recorded in the same manner and with like effect as a deed. All copies of papers in the office of said secretary of state, certified by him and authenticated by said seal, shall be accepted in all matters equally in like manner as the original.



§ 7-3-9 - May perform all duties required of notaries public

The secretary of state shall have power to administer oaths and affirmations and to take acknowledgments under his seal of office, and to perform all other duties required of notaries public by commercial usage.



§ 7-3-11 - Custodian of "Mississippi Reports."

The secretary of state shall take charge of the department reports and the "Mississippi Reports", when printed and bound, and dispose of the same as required by law.



§ 7-3-13 - "Southern Reporter--Mississippi Cases" and department reports deposited in state library

The Secretary of State shall cause ten (10) copies of each volume of the "Southern Reporter-Mississippi Cases" and ten (10) copies of the department reports to be provided to the State Library.



§ 7-3-15 - "Southern Reporter--Mississippi Cases" distributed

The Secretary of State shall transmit, free of cost, one (1) copy of each volume of "Southern Reporter-Mississippi Cases" to the sheriff of each county of the state, for the county library, if the sheriff specifically requests copies of the volumes of "Southern Reporter-Mississippi Cases" in writing; one (1) copy of each volume thereof to each of the following educational institutions: Mississippi State University, Alcorn State University, Mississippi University for Women, Mississippi College School of Law, Delta State University, Jackson State University, Mississippi Valley State University, and the University of Southern Mississippi; ten (10) copies of each volume thereof to the University of Mississippi; and one (1) copy of each volume to the Library of Congress at Washington, D.C.

The above provisions of this section are made in recognition of benefits received through receipt at depository libraries and elsewhere in the State of Mississippi of public documents of the United States under the provisions of federal and state laws.



§ 7-3-17 - "Mississippi Reports" exchanged for reports of other states and countries

The secretary of state, under direction of the governor, shall transmit to the executive or other proper officer of each state and territory of the United States, and to any foreign government or country that will exchange its judicial reports therefor, copies of each volume of the "Mississippi Reports," not exceeding five.



§ 7-3-19 - Books furnished University law school for exchange

The dean of the law school of the University of Mississippi is hereby authorized and empowered, with the approval of the attorney general and secretary of state, to make requisitions to the secretary of state for the departmental reports and "Mississippi Reports" to exchange with other states for similar publications and make the same available in the law school library for the purpose of increasing its facilities.

The secretary of state is hereby authorized and empowered to furnish these publications upon requisition from the dean of the law school of the University of Mississippi.



§ 7-3-23 - Acts of congress and other publications distributed

The secretary of state shall, at the time of distributing the laws and journals, also transmit to the sheriff of each county, for the county library, one copy of the acts of congress, if there be so many remaining, and such other books, papers, maps, and documents as may be required by the legislature or governor to be distributed to the several counties.



§ 7-3-25 - Books received from sheriffs distributed

The secretary of state shall receive from the several sheriffs, who are required to return the same, all extra copies of the "Mississippi Reports" and digests, and he shall see that said sheriffs perform the duty required of them in this respect. If there be less than the required number of copies of any report or digest in the state library, he shall supply the deficiency from the reports so returned to him. Out of the residue of the reports so returned, he shall, as far as possible, supply each county with the books needed to complete the set belonging thereto and shall take the receipt of the sheriff therefor. Any books not thus disposed of shall be preserved in his office and sold as other like books.



§ 7-3-27 - Books and documents distributed and receipted for

The secretary of state shall send, by suitable means at as cheap a rate as he can obtain, to the sheriffs of the several counties the books, documents, and papers required to be distributed to the various officers in their respective counties as soon as practicable after he receives the same; and shall likewise send to the various other distributees the books and documents to which they respectively are entitled. The sheriffs and other distributees shall send by mail, postpaid, or deliver to the secretary of state a certificate as evidence of the books, documents, and papers received, which, when received, shall be filed by the secretary of state in his office.



§ 7-3-29 - Expense of distributing books remunerated

The secretary of state shall be remunerated for all expenses necessarily incurred in the distribution and transportation of books and documents, upon a verified statement of the same to the auditor of public accounts, who shall issue a warrant on the treasury for the required sum of money.



§ 7-3-35 - Sale of current volumes

The Secretary of State is authorized and empowered to sell current and future issues, and excess volumes at the cost of printing, binding and mailing. The funds realized by the Secretary of State from any sales of excess volumes shall be paid into the State General Fund in the manner prescribed by law.



§ 7-3-39 - To publish constitutional amendments

The Secretary of State shall have published in full each constitutional amendment two (2) weeks previous to an election at which the qualified electors shall vote on said amendments, in each county in each newspaper having a general circulation in the county, as defined in Section 13-3-31; or he shall have each amendment posted in three (3) public places in the county if all such newspapers in the county refuse to publish same at the price provided in Section 7-3-41.



§ 7-3-41 - Payment upon proof of publication

The said amendments shall be paid for at the prevailing rate per insertion upon proof of publication being furnished to the secretary of state, the printing to be done in eight- or ten-point.



§ 7-3-43 - Official character of officer certified

The secretary of state shall furnish to any person desiring the same a certificate, under the seal of the state, signed by the governor and countersigned by himself, of the official character of any officer of this state; and such certificate shall be received in evidence in all courts.



§ 7-3-45 - Reports to be filed by constables

Each and every constable being compensated in whole or in part on a fee basis shall file not later than April 15 of each year, with the Secretary of State, a true and accurate annual report on a form to be designed and supplied to each by the State Auditor of Public Accounts immediately after January 1 of each year, said form to include at least information showing gross receipts from all sources accruing as compensation to his office and disbursements occurring as necessary expenses involved solely in complying with laws governing the office. Said report shall be in triplicate, and each copy shall be sworn to and signed, and shall also be spread upon the minutes of the board of supervisors of the respective counties from which the report is made. Each such constable, upon resigning or leaving office otherwise before the expiration of term of office, shall submit a supplemental report as above, covering the final period of his term not included in a previous report.

Any person who shall knowingly and willfully fail to file the report as required by this section, or who shall, although filing such report, knowingly and willfully fail to disclose information required by this section, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than Five Thousand Dollars ($ 5,000.00).



§ 7-3-47 - Penalty for failure or evasion

(1) On or before April 20 of each year, the Secretary of State shall notify by mail every constable being compensated in whole or in part on a fee basis who has failed to file the report required by Section 7-3-45; and on or before May 15 of each year, he will notify the Attorney General of the ones of same by name who still have not filed such report, and the attorney general shall thereupon prosecute such delinquent officers. If such report is not made by July 1 of the year, injunctive action and discovery in the chancery court of the residence of any such delinquent officer shall lie, and the Attorney General shall prosecute an action or actions in such court to obtain the proper information for each delinquent report.

(2) Failure on the part of any such officer to file such report by May 15 or evasion of the cited section, either by failure to report properly or by false entry, shall constitute a misdemeanor and shall be punishable by a fine of not less than One Hundred Dollars ($ 100.00) nor more than Five Hundred Dollars ($ 500.00), or by imprisonment for not less than thirty (30) days nor more than six (6) months, or by both such fine and imprisonment as the court may direct.

(3) If any such constable compensated by fees shall fail to file such report by May 1 in any year, all fees, salaries, and other remuneration collected by such official from May 1 until the date when such report is filed shall be forfeited to the general fund of the county. Any such official going out of office at the end of his or her term shall be liable on his or her official bond for the refund of all allowances, fees, salaries, or other remuneration received by him or her from the county treasury during the last year of his or her term of office, if such report is not filed with the Secretary of State by May 1 of the following year.



§ 7-3-49 - Data on natural resources assembled

The secretary of state is hereby authorized and directed, in cooperation with the governor, other state officers, and civic and commercial organizations of the state, counties, and municipalities, to assemble the necessary information, facts, and data to be disseminated in such a manner as to advertise the natural resources, advantages, and commercial and industrial opportunities offered by the state of Mississippi.



§ 7-3-51 - Publication of data

As soon as sufficient material is assembled for comprehensive exposition of the advantages offered by the state for commercial and industrial development, the same shall be classified and published in the form of booklets, folders, pamphlets, or other forms of printed matter suitable for the convenient distribution to the public.



§ 7-3-53 - Distribution of data

It shall be the duty of the secretary of state to distribute said printed advertising matter among the several state officers and institutions as may be deemed proper and necessary for thorough dissemination of the information contained therein to the general public within and without the state. Ample supplies of such advertising matter shall be furnished to all civic bodies, boards of trade, chambers of commerce, and other similar organizations in municipalities throughout this state, and other states, when requested or when it is deemed advisable to accomplish the purpose stated in Section 7-3-49.



§ 7-3-55 - Continued publication discretionary

Said publications and distribution shall be continued or renewed from time to time, in the discretion of the governor, as additional information is available for properly advertising the advantages of the state.



§ 7-3-57 - Publication of the text of Chapter 9 of Title 75

The Secretary of State is hereby authorized and directed to prepare and make available to the public, either in printed form or on the Secretary of State's website, the text, with an index, of Chapter 9, Title 75, Mississippi Code of 1972, as amended.



§ 7-3-59 - Fees collected under Section 75-9-525

(1) Except as otherwise provided in this section, all fees collected by the Office of the Secretary of State under Section 75-9-525 shall be deposited in State Treasury Special Fund 3111, and shall be used to operate the activities of the Office of the Secretary of State as necessary to administer the filing and research provisions of Revised Article 9 of the Uniform Commercial Code and to pay to each chancery clerk such amounts as that clerk shall be owed under subsection (2) of this section. The expenditure of the funds deposited in this fund shall be paid by the State Treasurer upon requisition signed by the Office of the Secretary of State.

(2) (a) Through September 30, 2007, for each filing and indexing of a financing statement under Part 5 (Filing) of Title 75, Chapter 9 (Uniform Commercial Code Revised Article 9 -- Secured Transactions), the Secretary of State shall remit the following fee to the chancery clerk of the Mississippi county, if any, indicated on the face of the financing statement as the domicile of the debtor, or, if no county is so indicated, the Mississippi county of the address of the debtor stated on the financing statement.

(i) Five Dollars ($ 5.00), when the financing statement is communicated in writing, either in the standard form prescribed by the Secretary of State or not in the standard form so prescribed, plus Two Dollars ($ 2.00) for each additional debtor name more than one (1) required to be indexed.

(ii) Five Dollars ($ 5.00) if the financing statement is communicated by another medium authorized by filing-office rule.

(b) From and after October 1, 2007, for each filing and indexing of a financing statement under Part 5 (Filing) of Title 75, Chapter 9 (Uniform Commercial Code Revised Article 9 -- Secured Transactions), the Secretary of State shall remit the following fee to the County Voting Systems Assistance Bond Sinking Fund created under Section 3 of Chapter 309, Laws of 2006, in such amounts as specified in Section 3 of Chapter 309, Laws of 2006, and shall distribute the remainder of the fees to the "Help Mississippi Vote Fund" created in Section 23-15-169.7.

(i) Five Dollars ($ 5.00), when the financing statement is communicated in writing, either in the standard form prescribed by the Secretary of State or not in the standard form so prescribed, plus Two Dollars ($ 2.00) for each additional debtor name more than one (1) required to be indexed.

(ii) Five Dollars ($ 5.00) if the financing statement is communicated by another medium authorized by filing-office rule.

(3) The Secretary of State shall remit to each chancery clerk not less than monthly the amount owed under subsection (2) of this section. Each payment shall be accompanied by a detailed accounting of the transactions represented by that payment. However, from and after October 1, 2007, the Secretary of State shall remit to the County Voting Systems Assistance Bond Sinking Fund and the "Help Mississippi Vote Fund" not less than monthly the amount provided under subsection (2) of this section. Each payment shall be accompanied by a detailed accounting of the transactions represented by that payment.






ASSISTANT SECRETARIES OF STATE

§ 7-3-71 - Assistant secretaries of state; appointment; duties; compensation

The secretary of state shall appoint four (4) competent attorneys, each of whom shall be designated as an assistant secretary of state. The assistants shall have power and authority under the direction and supervision of the secretary of state to perform all of the duties required by law of that officer; and each shall be liable to the pains and penalties to which the secretary of state is liable. The assistants shall serve at the will and pleasure of the secretary of state, and they shall devote their entire time and attention to the duties pertaining to the department of state as required by the general laws. The compensation for assistant secretaries of state shall be established by the legislature.









Chapter 5 - ATTORNEY GENERAL

IN GENERAL

§ 7-5-1 - Qualifications, election, and duties

The Attorney General provided for by Section 173 of the Mississippi Constitution shall be elected at the same time and in the same manner as the Governor is elected. His term of office shall be four (4) years and his compensation shall be fixed by the Legislature. He shall be the chief legal officer and advisor for the state, both civil and criminal, and is charged with managing all litigation on behalf of the state, except as otherwise specifically provided by law. No arm or agency of the state government shall bring or defend a suit against another arm or agency without prior written approval of the Attorney General. He shall have the powers of the Attorney General at common law and, except as otherwise provided by law, is given the sole power to bring or defend a lawsuit on behalf of a state agency, the subject matter of which is of statewide interest. He shall intervene and argue the constitutionality of any statute when notified of a challenge thereto, pursuant to the Mississippi Rules of Civil Procedure. His qualifications for office shall be as provided for chancery and circuit judges in Section 154 of the Mississippi Constitution.



§ 7-5-3 - Deputy attorney general

There shall be no more than two (2) deputy attorneys general whose qualifications shall be the same as that of the Attorney General, who shall be appointed by the Attorney General to serve at his will and pleasure and whose compensation shall be fixed by the Legislature. The Attorney General may, in writing filed with the office of the Secretary of State, designate the deputy attorneys general to perform any duties and powers conferred on the Attorney General and to serve in his place and stead on any nonconstitutional board or commission for a particular meeting or series of called or regular meetings; and on such boards or commissions the deputy attorney general's vote, decision or signature thereon shall have the full force and effect and shall be legal and binding on the State of Mississippi as if the Attorney General had personally participated in such meeting or meetings.



§ 7-5-5 - Assistants to the attorney general

(1) The Attorney General shall appoint nine (9) competent attorneys, each of whom shall be designated as an assistant attorney general. The assistants shall each possess all of the qualifications required by law of the Attorney General and shall have power and authority under the direction and supervision of the Attorney General to perform all of the duties required by law of that officer; and each shall be liable to the pains and penalties to which the Attorney General is liable. The assistants shall serve at the will and pleasure of the Attorney General, and they shall devote their entire time and attention to the duties pertaining to the department of justice as required by the general laws. The compensation of all assistants authorized by law shall be fixed by the Attorney General not to exceed the compensation fixed by law.

(2) (a) The Attorney General shall designate three (3) of the assistant attorneys general authorized under subsection (1) of this section to devote their time and attention primarily to defending and aiding in the defense in all courts of any suit, filed or threatened, against the State of Mississippi, against any subdivision thereof, or against any agency or instrumentality of the state or subdivision, including all elected officials and any other officer or employee thereof. When the circumstances permit, the assistants may perform any of the Attorney General's powers and duties, including, but not limited to, engaging in lawsuits outside the state when in his opinion this would help bring about the equal application of federal laws and court decisions in every state and guaranteeing equal protection of the laws as guaranteed every citizen by the United States Constitution.

(b) The Attorney General may employ outside counsel as special assistant attorneys general on a fee or contract basis; the Attorney General shall be the sole judge of the compensation in such cases except as otherwise provided in Section 7-5-8.

(i) Any contract for services of outside counsel shall require current and complete written time and expense records that describe in detail the time, in increments of no greater than one tenth (1/10) of an hour, and money spent each day in performance of the contract.

(ii) On conclusion of the matter for which the outside legal services were obtained, outside counsel shall provide a complete written statement of all fees and expenses, and the final complete time and expense records.

(3) The Attorney General may discharge any assistant attorney general or special assistant attorney general at his pleasure and appoint another in his stead. The assistant attorneys general shall devote their entire time and attention to the duties pertaining to the Department of Justice under the control and supervision of the Attorney General.



§ 7-5-7 - Outside counsel and special investigators

(1) The Governor may engage outside counsel on a noncontingent fee basis to assist the Attorney General in cases to which the state is a party when, in his opinion, the interest of the state requires it, subject to the action of the Legislature in providing compensation for such services not to exceed recognized bar rates for similar services.

(2) (a) The Attorney General is hereby authorized and empowered to appoint and employ outside counsel, on a fee or salary basis not to exceed recognized bar rates for similar services, to assist the Attorney General in the preparation for, prosecution, or defense of any litigation in the state or federal courts or before any federal commission or agency in which the state is a party or has an interest. The Attorney General may designate the outside counsel as special assistant Attorney General.

(b) If the compensation agreed upon will be governed by a contingency fee contract, that contract must conform with the requirements of Section 7-5-8.

(3) The Attorney General may also employ special investigators on a per diem or salary basis, to be agreed upon at the time of employment, for the purpose of interviewing witnesses, ascertaining facts, or rendering any other services that may be needed by the Attorney General in the preparation for and prosecution of suits by or against the State of Mississippi, or in suits in which the Attorney General is participating on account of same being of statewide interest.

(4) The Attorney General may pay travel and other expenses of employees and appointees under this chapter in the same manner and amount as authorized by law for the payment of travel and expenses of state employees and officials.

(5) The compensation of appointees and employees under this chapter shall be paid out of the Attorney General's contingent fund, or out of any other funds appropriated to the Attorney General's office.



§ 7-5-8 - Congtingent fee contracts with outside counsel

(1) Before entering into a contingency fee contract with outside counsel, the state, an arm or agency of the state, or a statewide elected officer acting in his official capacity must first make a written determination that contingency fee representation is both cost-effective and in the public interest. The required written determination shall include specific findings for each of the following factors:

(a) Whether there exist sufficient and appropriate legal and financial resources within the Attorney General's office to handle the matter.

(b) The time and labor required; the novelty, complexity, and difficulty of the questions involved; and the skill requisite to perform the attorney services properly.

(c) The geographic area where the attorney services are to be provided.

(d) The amount of experience desired for the particular kind of attorney services to be provided and the nature of the outside attorney's experience with similar issues or cases.

(2) (a) The state, an arm or agency of the state, or a statewide elected officer acting in his official capacity may not enter into a contingency fee contract that provides for the outside attorney to receive a contingency fee, exclusive of reasonable costs and expenses incurred in connection with the case, which is in excess of the following:

(i) Twenty-five percent (25%) of any recovery of up to Ten Million Dollars ($ 10,000,000.00); plus

(ii) Twenty percent (20%) of any portion of such recovery between Ten Million Dollars ($ 10,000,000.00) and Fifteen Million Dollars ($ 15,000,000.00); plus

(iii) Fifteen percent (15%) of any portion of such recovery between Fifteen Million Dollars ($ 15,000,000.00) and Twenty Million Dollars ($ 20,000,000.00); plus

(iv) Ten percent (10%) of any portion of such recovery between Twenty Million Dollars ($ 20,000,000.00) and Twenty-five Million Dollars (25,000,000.00); plus

(v) Five percent (5%) of any portion of such recovery exceeding Twenty-five Million Dollars ($ 25,000,000.00).

(b) Except as provided in subsection (3) of this section, a contingency fee shall not exceed an aggregate of Fifty Million Dollars ($ 50,000,000.00), exclusive of reasonable costs and expenses incurred in connection with the case, and irrespective of the number of lawsuits filed or the number of attorneys retained to achieve the recovery.

(c) A contingency fee shall not be based on penalties or civil fines awarded or any amounts attributable to penalties or civil fines.

(3) The limits on fees set forth in subsection (2) of this section shall not apply if:

(a) The state, an arm or agency of the state, or a statewide elected officer acting in his official capacity makes a written determination stating the reasons why a greater fee is necessary, proper, and in the best interests of the state in a particular case; and

(b) The Outside Counsel Oversight Commission approves any terms of the contingency contract that exceed the limits set forth in subsection (2) of this section.

(4) The Outside Counsel Oversight Commission shall consist of the Governor, the Lieutenant Governor, and the Secretary of State; actions of the commission shall be taken by majority vote. Appeal from a decision of the Outside Counsel Oversight Commission shall be to any court of competent jurisdiction.

(5) (a) Copies of any executed contingency fee contract and the applicable written determination to enter into a contingency fee contract with the outside attorney shall be posted on the Attorney General's website for public inspection within five (5) business days after the date the contract is executed unless the state, arm or agency of the state, or statewide elected officer retaining outside counsel makes a determination, subject to the approval of the Outside Counsel Oversight Commission, that to do so would negatively affect the state's interest, and shall remain posted on the website for the duration of the contingency fee contract, including any extensions or amendments to the contract.

(b) If the determination is made and duly approved that posting the contract will negatively affect the interests of the state, the contract will be posted on the Attorney General's website within five (5) days of the occurrence of the earliest of the following:

(i) Filing of the lawsuit for which the contract was executed;

(ii) Entry of appearance for any pending matter for which the contract was executed; or

(iii) From the time the outside attorney engages in any substantive action on behalf of the state relative to the subject matter for which the contract was executed.

(c) Any payment of contingency fees shall be posted on the Attorney General's website within fifteen (15) days after the payment of the contingency fees to the outside attorney and shall remain posted on the website for at least one (1) year after the date payment is made.

(6) An outside attorney under contract to provide services to the state on a contingency fee basis shall, from the inception of the contract until not less than four (4) years after the contract expires or is terminated, maintain detailed current records, including documentation of all expenses, disbursements, charges, credits, underlying receipts and invoices, and other financial transactions that concern the providing of attorney services. In addition, the outside attorney shall maintain detailed contemporaneous time records for the attorneys and paralegals working on the matter in increments of no greater than one-tenth (1/10) of an hour, and shall promptly provide these records to the Attorney General upon request.

(7) (a) If an arm or agency of the state or a statewide elected officer contracts for outside legal counsel pursuant to Section 7-5-39(3) on a contingency fee basis, the arm or agency of the state or the statewide elected officer shall provide complete and timely information to the Office of the Attorney General as to every requirement of this section for inclusion in the report under this section. The Office of the Attorney General shall post the information as received on its website within five (5) days of receipt.

(b) The arm or agency of the state or statewide elected official responsible for retaining outside counsel shall provide complete and timely information to the Office of the Attorney General as to every requirement of Section 7-5-21 for inclusion in the docket required by that section.



§ 7-5-9 - Additional employees

The attorney general shall have the power to employ a suitable and competent person or persons who possess professional skill and/or expert knowledge when such employment shall be necessary in order to enable him to efficiently perform the official duties imposed upon him by law, and he may pay such person or persons reasonable compensation as may be agreed upon, provided such compensation shall not exceed the compensation usually paid for similar services by private employers of such persons. The compensation and necessary expenses of such employees shall be paid out of the attorney general's contingent fund or out of funds especially appropriated for such purposes.



§ 7-5-11 - Statutory Advisor

There is created the position of the Mississippi Statutory Advisor. The duties of the statutory advisor shall be to study, compare, and analyze the statute laws of this state and make report on his work to the Joint Committee on the Compilation, Revision and Publication of Legislation, calling particular attention to errors, duplications, and conflicts found therein, along with recommendations for such corrections thereof as deemed advisable. It shall also be his duty to advise and consult with the joint committee and its counsel in regard to any of the statutes of this state and of the other states or any act of Congress, and on request of any member of the Legislature, he shall give written opinions in regard to the legality and effect of any such statute. Upon request, he shall advise and counsel with legislators in regard to the preparation of any proposed law or resolution for the consideration of the Legislature. At the request of any such member, he shall secure copies of any general law from the other states and give such legislator his opinion thereon and any other information in connection therewith that such legislator may desire in connection with his duties.

The statutory advisor shall be an assistant attorney general, appointed by the Attorney General, in addition to the assistant attorneys general authorized by law, in the same manner and under the same procedure as assistant attorneys general are appointed. His duties, in addition to the duties prescribed herein, shall be the same as that of assistant attorneys general, and his compensation shall be the same, and paid in like manner, as that of assistant attorneys general.



§ 7-5-13 - Additional assistants to handle legal affairs of Highway Commission

The attorney general may, with the approval of the chief justice of the supreme court, appoint not more than two (2) competent attorneys, the number to be appointed to be fixed by the highway commission, each of whom shall be designated assistant attorney general, who shall be assigned specifically to the handling of the legal affairs of the state highway commission. Said assistants shall possess all of the qualifications required by law of the attorney general, shall have power and authority under the direction and supervision of the attorney general to perform all the duties required of that office, and shall be liable to all the pains and penalties to which the attorney general is liable. The attorney general may discharge any such assistant at his pleasure and appoint another in his stead. The attorney general shall fix the annual salary of each of the additional assistant attorneys general appointed under the provisions hereof at such sum as he may deem proper, not to exceed the maximum annual salary fixed by law for assistant attorneys general, said salary to be paid monthly from funds of the state highway commission. The assistant attorneys general shall devote their entire time and attention to the duties pertaining to the department of justice and the legal affairs of the state highway commission under the control and direction of the attorney general.



§ 7-5-15 - Secretaries

The attorney general is authorized and empowered to employ such secretaries as he may deem necessary for the proper administration of the duties required of his office, and to fix their salaries in such amount as he may deem proper within funds appropriated for such purpose.



§ 7-5-17 - Office hours

The attorney general shall be assigned an office at the capitol and shall keep the same open Monday through Friday for not less than eight hours each day. He and his assistants shall be there for business during said hours with the exception of such time when the attorney general or his assistants may be required to conduct the state's business at other locations.



§ 7-5-19 - Office space, supplies, and equipment

In the event adequate office space for the use of the attorney general cannot be provided either in the state capitol building or the state office building to accommodate the additional authorized staff, the attorney general is hereby authorized to rent, on an annual or month-to-month basis on such terms as he may think proper, such office space as may be necessary in the city of Jackson to accommodate the additional enlarged staff, and to purchase such necessary office supplies and equipment as may be needed for the proper administration of said offices.



§ 7-5-21 - To keep a docket

The Attorney General shall keep a docket of all causes in which he is required to appear, whether through his office or through outside counsel, which is a public record and must show the full style of the case, the cause number of the action, the county, district and court in which the causes have been instituted and tried, and whether the case is civil or criminal. If civil, the docket must show the nature of the demand, the stage of the proceedings, the name and address of any outside counsel, a description of the fee arrangement with any outside counsel, a memorandum of the judgment when prosecuted to judgment, any process issued thereon, whether satisfied or not, and if not satisfied, the return of the sheriff. If criminal, the docket must show the nature of the crime, the mode of prosecution, the stage of the proceedings, a memorandum of the sentence when prosecuted to a sentence, the execution thereof, if executed, and, if not executed, the reasons of delay or prevention.



§ 7-5-23 - To keep an opinion-book

The attorney general shall keep an "opinion-book", in which he shall record or cause to be recorded each and every opinion given by him, or by his assistants, in pursuance of law. Each of his opinions shall be prefaced with a clear and concise statement of the facts upon which it is predicated. The "opinion-book" shall be kept well indexed, both as to subject matters and parties.



§ 7-5-25 - To give opinions in writing

The Attorney General shall give his opinion in writing, without fee, to the Legislature, or either house or any committee thereof, and to the Governor, the Secretary of State, the Auditor of Public Accounts, the State Treasurer, the Superintendent of Public Education, the Insurance Commissioner, the Commissioner of Agriculture and Commerce, the State Geologist, the State Librarian, the Director of Archives and History, the Adjutant General, the State Board of Health, the Commissioner of Corrections, the Public Service Commission, Chairman of the State Tax Commission, the State Forestry Commission, the Transportation Commission, and any other state officer, department or commission operating under the law, or which may be hereafter created; the trustees and heads of any state institution, the trustees and heads of the universities and the state colleges, the district attorneys, the boards of supervisors of the several counties, the sheriffs, the chancery clerks, the circuit clerks, the superintendents of education, the tax assessors, county surveyors, the county attorneys, the attorneys for the boards of supervisors, mayor or council or board of aldermen of any municipality of this state, and all other county officers (and no others), when requested in writing, upon any question of law relating to their respective offices.

When any officer, board, commission, department or person authorized by this section to require such written opinion of the Attorney General shall have done so and shall have stated all the facts to govern such opinion, and the Attorney General has prepared and delivered a legal opinion with reference thereto, there shall be no liability, civil or criminal, accruing to or against any such officer, board, commission, department or person who, in good faith, follows the direction of such opinion and acts in accordance therewith unless a court of competent jurisdiction, after a full hearing, shall judicially declare that such opinion is manifestly wrong and without any substantial support. However, if a court of competent jurisdiction makes such a judicial declaration about a written opinion of the Attorney General that applies to acts or omissions of any licensee to which Section 63-19-57, 75-67-137 or 75-67-245 applies, and the licensee has acted in conformity with that written opinion, the liability of the licensee shall be governed by Section 63-19-57, 75-67-137 or 75-67-245, as the case may be. No opinion shall be given or considered if the opinion is given after suit is filed or prosecution begun.



§ 7-5-27 - To approve accounts against the state

All accounts against the state subject to allowance by the supreme court shall be presented to the attorney general for approval. His opinion, or that of his assistant, concerning the validity of the same and whether it should be allowed or disallowed, shall be obtained in writing and presented to the court before the same shall be allowed by said court.



§ 7-5-29 - To attend the Supreme Court

The attorney general shall attend the supreme court, in person or by his assistant, and prosecute and defend therein all causes to which the state or any officer thereof in his official capacity is a party, and all causes to which any county may be a party unless the interest of the county be adverse to the state, to some officer thereof acting in his official capacity, or to some other county.



§ 7-5-31 - Failure to attend Supreme Court

Should the attorney general fail to attend, in person or by his assistant, any term of the supreme court, the court shall appoint some attorney to act for the state in place of the attorney general. The person so appointed shall receive such compensation as the court may allow, not exceeding one fourth of the annual salary of the attorney general, payable out of his salary; and, on production of the order of the court making said allowance, the auditor shall issue his warrant on the treasurer for the amount and shall charge the same to the account of the attorney general.



§ 7-5-33 - To enforce judgments and pay over collections

After judgment in any cause represented by him, the attorney general shall direct the issuing of such process as may be necessary to carry the same into execution. He shall account for and pay over to the proper officer all moneys which may come into his possession belonging to the state or any subdivision thereof.



§ 7-5-35 - May institute and prosecute suits to vacate fraudulent conveyances

When it may be necessary or proper for the enforcement or collection of any judgment or debt in favor of the state, or any officer thereof in his official capacity, or of any county, the attorney general shall institute and prosecute in behalf of the creditor a suit or suits to set aside and annul any conveyance or other device fraudulently made by the debtor, or anyone for him, to hinder, delay, or defraud the creditor.



§ 7-5-37 - To prosecute suits

The attorney general shall, at the request of the governor or other state officer, in person or by his assistant, prosecute suit on any official bond, or any contract in which the state is interested, upon a breach thereof, and prosecute or defend for the state all actions, civil or criminal, relating to any matter connected with either of the state offices. He may require the service or assistance of any district attorney in and about such matters or suits.



§ 7-5-39 - To represent the state and state officers in suits; notice of civil legal action; retention of outside counsel under certain circumstances

(1) Except as otherwise provided by law, the Attorney General shall represent the state, in person or by his assistant, as counsel in all suits against the state in other courts or the Supreme Court at the seat of government, and he shall, in like manner, act as counsel for any of the state officers in suits brought by or against them in their official capacity, touching any official duty or trust.

(2) No civil legal action on behalf of the state, any arm or agency of the state, or any statewide elected officer acting in his official capacity may be taken until seven (7) working days' written notice of the proposed legal action is given to the statewide elected officer or proper person in charge of the arm or agency unless irreparable injury to the state would result by waiting for the expiration of the seven-day period.

(3) (a) The Attorney General shall authorize retention of independent counsel from outside his office by an arm or agency of the state or a statewide elected officer acting in his official capacity if the Attorney General declines representation when requested.

(b) (i) The Attorney General shall authorize retention of independent counsel from outside his office by an arm or agency of the state or a statewide elected officer acting in his official capacity and shall withdraw from representation of the arm or agency of the state or the statewide elected officer if there is a significant disagreement with the Attorney General as to the legal strategy to be used in the matter, and the Outside Counsel Oversight Commission has first approved the retention of outside counsel.

(ii) If an arm or agency of the state or statewide elected officer acting in his official capacity retains outside counsel under this subsection (3), the counsel shall be selected by the arm or agency of the state or the statewide elected officer. Fees of counsel employed on a fee basis shall not exceed recognized bar rates for similar services; any contract for outside counsel employed on a contingency fee basis shall conform to the provisions of Section 7-5-8.

(4) The Attorney General may pursue the collection of any claim or judgment in favor of the state outside of the state.



§ 7-5-41 - To receive certified copies of pleadings

In all suits against the state of Mississippi, any board, bureau, commission, or department thereof required to be defended by the attorney general, a completed copy of the bill of complaint, declaration, or other original pleading shall be mailed by the plaintiff or complainant to the attorney general, postage prepaid, properly addressed to him; and such original pleading shall bear a proper certificate to such effect when it is filed. No decree pro-confesso or default judgment shall be taken against such defendant.



§ 7-5-43 - May advise public officials and employees investigated or sued as result of discharging duties

(1) In addition to all power and authority vested in the attorney general of the state of Mississippi by its constitution and statutes and all common law power and authority which may be invested in or exercised by such attorney general as such, the attorney general of the state of Mississippi and his assistants and representatives are hereby authorized upon request made of him to, in his discretion, render such services as the attorney general may deem necessary to assist in advising and in representing, either or both, all officers or employees of any county district, county, or municipality of the state of Mississippi, or of the state of Mississippi, or of any board, agency, or commission thereof, as the case may be, or any circuit clerk or county registrar, should they or any of them be investigated or called as a witness by the federal civil rights commission, be sued in an action at law or in equity, be prosecuted or cited to show cause or charged with contempt, civil or criminal, or proceeded against in any manner, either or all, in any state or federal court by the United States government, by any agency, officer, department, or representative of the United States government, or by any other person, either or all, as a result of the discharge by any of said Mississippi county district, county, municipal, or state of Mississippi officers or employees, boards, agencies, or commissions and the members thereof, or by the said circuit clerk or county registrar of their official duties under the constitution and other laws of the state of Mississippi, or growing out of such official action or nonaction, as the case may be.

The foregoing authority vested in the attorney general as above set out shall not apply to or with respect to any suit, action, hearing, or controversy which may arise between two (2) or more of the aforesaid officers or employees, circuit clerks or county registrars, such commissions, boards, or agencies or members thereof, or said county districts, counties, or municipalities of the state of Mississippi, or between them or by any of them and an agency or officer of the state of Mississippi which, under existing laws of the state of Mississippi, the attorney general is otherwise authorized or required to represent.

(2) Any request made of the attorney general for the assistance above referred to shall be made in writing and, if by an individual, shall be signed by him or her. If by a board or commission or agency as such, there shall be entered upon its minutes an order making such request, and the request from and on behalf of said board, commission, or agency to the attorney general for said assistance shall be accompanied by a certified copy of said order.



§ 7-5-45 - May advise school officials and employees in proceedings challenging validity of statute

(1) In addition to all power and authority vested in the attorney general of the state of Mississippi by its constitution and statutes and all common law power and authority which may be vested in or exercised by such attorney general as such, the attorney general of the state of Mississippi and his assistants and representatives are hereby authorized upon request made of him to, in his discretion, render such services as the attorney general may deem necessary to assist in advising and in representing, either or both, any officer or employee of any school district, any agricultural high school and junior college, or any institution of higher learning, the respective boards of trustees thereof, the members of said boards of trustees, any school district, junior college district, institution of higher learning, and any state officer, should they or any of them be sued, prosecuted, or proceeded against in any manner in any action in any state or federal court which, or the ultimate purpose of which, challenges or seeks to invalidate any statute or provision of the constitution of the state of Mississippi dealing with the establishment, maintenance, operation, control, financing, or determining what persons or pupils shall attend or be enrolled in any or all of said schools or colleges or institutions of higher learning, as violative of the constitution and laws of the United States of America or the state of Mississippi, or should such officers, employees, and members of such boards of trustees be investigated or called as a witness by the federal civil rights commission, cited to show cause, or charged with contempt, civil or criminal, by any officer, agent, department, or court of the United States government.

The foregoing authority vested in the attorney general as above set out shall not apply to or with respect to any suit, action, hearing, or controversy which may arise between two (2) or more of the aforesaid officers or employees, boards or members thereof, school districts, colleges or institutions of higher learning, or between them or any of them and an agency or officer of the state of Mississippi which, under existing laws of the state of Mississippi, the attorney general is otherwise authorized or required to represent.

(2) Any request made of the attorney general for the assistance above referred to shall be made in writing and, if by an individual, shall be signed by him or her. If by a board as such, there shall be entered upon the minutes of such board an order making such request, and the request from or on behalf of said board to the attorney general for said assistance shall be accompanied by a certified copy of said order.



§ 7-5-47 - Suits on bonds of state officers

The attorney general or his assistant, when required by the governor, shall institute suits for the benefit of the state on the bond of any state officer in any case in which said officer has been guilty of any neglect or violation of his official duties.



§ 7-5-49 - To advise public service commission

It shall be the duty of the attorney general to appear in person, or to designate one of his assistants to appear at each meeting of the public service commission and to assist and advise the said public service commission in all matters affecting its power and duties relative to the supervision of common carriers in this state.



§ 7-5-51 - To represent state tax and public service commissions

The attorney general, as well as the several district attorneys, is hereby authorized to institute or defend any suits arising out of any act or order of the tax commission or the public service commission affecting the laws and revenues of the state.



§ 7-5-53 - To assist district attorneys

The Attorney General shall, when required by the public service or when directed by the Governor, in writing, repair in person, or by any regular or specially designated assistant, to any county or district in the state and assist the district attorney there in the discharge of his duties and in any prosecution against a state officer, and shall have the same right as the district attorney to enter the grand jury room while the grand jury is in session and to perform such services with reference to the work of the grand jury as the district attorney is authorized by law to perform.



§ 7-5-54 - Prosecution of official corruption and other white collar crimes

(1) In addition to the authority granted in Section 7-5-53, Mississippi Code of 1972, the Attorney General shall prosecute, in person or by his designated staff attorney, criminal matters and cases investigated by him pursuant to the provisions of Section 7-5-59 and he may request the services or assistance of any district attorney in and about such matters or suits. When requested by a district attorney and in the public interest, the Attorney General may, in person or by his designated staff attorney, assist the district attorney in the discharge of his duties. The Attorney General or his designated staff attorney shall have the same right as the district attorney to enter the grand jury room while the grand jury is in session and to perform such services with reference to the work of the grand jury as the district attorney is authorized by law to perform.

(2) The powers of the Attorney General under this section shall not diminish the powers of local authorities to investigate or prosecute any type of white-collar crime violation or any other criminal conduct within their respective jurisdictions, and the provisions of this section shall be in addition to the powers and authority previously granted the Attorney General by common, constitutional, statutory or case law.



§ 7-5-55 - To recover taxes

The attorney general, or any district attorney or county attorney at his request, may bring and prosecute any action in the name of the state to recover the amount of any past due income, inheritance, and privilege taxes and penalties thereon, but any such action shall be brought in the county or district where the taxpayer resides. In case of a nonresident or foreign corporation, the action may be brought in any county where said nonresident or foreign corporation may now be sued in other cases.



§ 7-5-57 - To draw papers

Whenever requested by the governor or other state officer, the attorney general shall prepare proper drafts for contracts, forms, or other writings which may be wanted for the use of the state.



§ 7-5-59 - Investigation of official corruption, other white collar crimes, and computer crimes

(1) The following terms shall have the meanings ascribed to them herein unless the context requires otherwise:

(a) "Computer crimes" means those crimes defined in Chapter 45 of Title 97 and sex offenses involving a computer affecting children as defined in Chapter 5 of Title 97.

(b) "White-collar crime and official corruption" includes crimes chargeable under the following provisions of law:

(i) Paragraphs (b) and (c) of Section 7-5-59(4), which relates to obstruction of white-collar crime investigations.

(ii) Section 97-7-10, which relates to the defrauding of state and local governments.

(iii) Section 97-19-73, which relates to fraud by mail, wire, radio or television.

(iv) Section 97-9-10, which relates to commercial bribery.

(v) Section 97-45-3, which relates to computer fraud.

(vi) Sections 97-11-25 through 97-11-31, which relate to embezzlement by public officials.

(vii) Section 97-11-33, which relates to extortion by public officials.

(viii) Sections 97-19-5 through 97-19-31, which relate to unlawful procurement or use of credit cards.

(ix) Sections 97-23-1 and 97-23-3, which relate to false, misleading or deceptive advertising.

(x) Sections 97-15-3 and 97-15-5, which relate to bribery of members and employees of the Highway Commission and the defrauding of the state by Highway Commission members, employees or highway contractors.

(xi) Section 97-9-5, which relates to bribery of jurors.

(xii) Sections 97-11-11, 97-11-13 and 97-11-53, which relate to acceptance of bribes by public officials and bribery of public officials.

(xiii) Sections 97-13-1 and 97-13-3, which relate to bribery of electors or election officials.

(xiv) Sections 97-23-19 through 97-23-27, which relate to embezzlement.

(c) "White-collar crime investigations" means an investigation into any illegal act or acts defined as white-collar crime.

(d) "Computer crimes investigations" means an investigation into any illegal act or acts defined as computer crime.

(e) "Person" means and includes not only an individual, but also a partnership, corporation, professional firm, nonprofit organization or other business entity.

(2) The Attorney General is hereby authorized to conduct official corruption investigations and such other white-collar crime investigations and computer crime investigations that are of statewide interest or which are in the protection of public rights.

(3) (a) In conducting white-collar crime and computer crime investigations, the Attorney General shall have the authority to issue and serve subpoenas to any person in control of any designated documents for the production of such documents, including, but not limited to, writings, drawings, graphs, charts, photographs, phono-records, subscriber records and other data compilations from which information can be obtained, or translated through detection devices into reasonably usable form. Such subpoenas shall require the named person, his agent or attorney, to appear and deliver the designated documents to a location in the county of his residence unless the court for good cause shown directs that the subpoena be issued for the person to deliver such documents to a location outside of the county of his residence. Mere convenience of the Attorney General shall not be considered good cause. The Attorney General or his designee shall have the authority to inspect and copy such documents. Such subpoenas shall be issued only upon the ex parte and in camera application of the Attorney General to the circuit or chancery court of the county of residence of the person in control of the documents or the circuit or chancery court of the county where the person in control of the documents may be found, and only upon a showing that the documents sought are relevant to a criminal investigation under this act or may lead to the discovery of such relevant evidence. Thereafter said court shall have jurisdiction to enforce or quash such subpoenas and to enter appropriate orders thereon, and nothing contained in this section shall affect the right of a person to assert a claim that the information sought is privileged by law.

(b) A subpoena issued pursuant to this subsection shall be in substantially the following form:

"SUBPOENA TO PRODUCE DOCUMENTS PURSUANT TO AN INVESTIGATION BY THE ATTORNEY GENERAL

TO:

YOU ARE HEREBY COMMANDED to appear before the Attorney General of the

State of Mississippi or his designated staff attorney at the place, date and

time specified below in an investigation being conducted by the Attorney

General pursuant to Section 7-5-59, Mississippi Code of 1972:

Place Date and Time

YOU ARE ALSO COMMANDED to bring with you the following document(s) or

object(s).

You are advised that the Court of the Judicial District of

County, Mississippi, has approved the ex parte and in camera application

of the Attorney General to issue this subpoena, and jurisdiction to enforce

and/or quash the subpoena and to enter appropriate orders thereon is

statutorily vested in the said court; enforcement and penal provisions

applicable to an Attorney General's investigation include those set forth in

Section 7-5-59(4), Mississippi Code of 1972; and disclosure of testimony

and/or records coming into possession of the Attorney General pursuant to

this subpoena shall be limited by and subject to the provisions of Section

7-5-59(6), Mississippi Code of 1972, (for informational purposes, these cited

statutes are reproduced on the reverse side of this subpoena).

You may wish to consult an attorney in regard to this subpoena. You have

certain state and federal constitutional rights, including your protection

against self-incrimination and unreasonable search and seizure which this

subpoena may affect.

ISSUED BY AND UNDER SEAL OF THE ATTORNEY GENERAL OF THE STATE OF

MISSISSIPPI, this the day of , 20 .

(SEAL) "

(c) Following service of any subpoena, pursuant to the provisions of this subsection, a record of the return shall be made and kept by the Attorney General and subject only to such disclosure as may be authorized pursuant to the provisions of this section.

(4) Enforcement and penal provisions applicable to an investigation under this section shall include the following:

(a) If a person who has been served with a subpoena, which has been issued and served upon him in accordance with the provisions of this section, shall fail to deliver or have delivered the designated documents at the time and place required in the subpoena, on application of the Attorney General the circuit or chancery court having approved the issuance of the subpoena may issue an attachment for such person, returnable immediately, or at such time and place as the court may direct. Bond may be required and fine imposed and proceedings had thereon as in the case of a subpoenaed witness who fails to appear in circuit or chancery court.

(b) Every person who shall knowingly and willfully obstruct, interfere with or impede an investigation under this section by concealing or destroying any documents, papers or other tangible evidence which are relevant to an investigation under this section shall be guilty of a felony and, upon conviction, shall be punished by a fine of not more than Five Thousand Dollars ($ 5,000.00) or by imprisonment for not more than five (5) years, or by both such fine and imprisonment.

(c) Every person who shall knowingly and willfully endeavor, by means of bribery, force or intimidation, to obstruct, delay or prevent the communication of information to any agent or employee of the Office of the Attorney General or who injures another person for the purpose of preventing the communication of such information or an account of the giving of such information relevant to an investigation under this section shall be guilty of a felony and, upon conviction, shall be punished by a fine of not more than Five Thousand Dollars ($ 5,000.00) or by imprisonment for not more than five (5) years, or by both such fine and imprisonment.

(d) The provisions of paragraphs (a), (b) and (c) of this subsection shall not prohibit the enforcement of, or prosecution under, any other statutes of this state.

(5) (a) If any person shall refuse, or is likely to refuse, on the basis of his privilege against self-incrimination, produce the designated documents as requested by a subpoena issued under this section or issued by a court, the Attorney General may request the court, ex parte and in camera, to issue an order requiring such person to produce the documents information which he refuses to give or provide on the basis of his privilege against self-incrimination. The Attorney General may request said order under this subsection when, in his judgment:

(i) The documents sought from such individual may be necessary to the public interest; and

(ii) Such individual has refused or is likely to refuse to produce the designated document on the basis of his privilege against self-incrimination.

Following such request, an order shall issue in accordance with this section requiring such person to produce the documents which he refuses to produce on the basis of his privilege against self-incrimination.

(b) Whenever a witness refuses, on the basis of his privilege against self-incrimination, to produce documents, and the court issues to the witness an order under paragraph (a) of this subsection, the witness may not refuse to comply with the order on the basis of his privilege against self-incrimination, but no documents or information compelled under the aforesaid order, or any information directly or indirectly derived from such documents may be used against the witness in any criminal proceeding, except a prosecution for perjury, giving a false statement, or otherwise failing to comply with the order.

(6) Documents in the possession of the Attorney General gathered pursuant to the provisions of this section and subpoenas issued by him shall be maintained in confidential files with access limited to prosecutorial and other law enforcement investigative personnel on a "need-to-know" basis and shall be exempt from the provisions of the Mississippi Public Records Act of 1983, except that upon the filing of an indictment or information, or upon the filing of an action for recovery of property, funds or fines, such documents shall be subject to such disclosure as may be required pursuant to the applicable statutes or court rules governing the trial of any such judicial proceeding.

(7) No person, including the Attorney General, a member of his staff, prosecuting attorney, law enforcement officer, witness, court reporter, attorney or other person, shall disclose to an unauthorized person documents, including subpoenas issued and served, gathered by the Attorney General pursuant to the provisions of this section, except that upon the filing of an indictment or information, or upon the filing of an action for recovery of property, funds or fines, or in other legal proceedings, such documents shall be subject to such disclosure as may be required pursuant to applicable statutes and court rules governing the trial of any such judicial proceeding. In event of an unauthorized disclosure of any such documents gathered by the Attorney General pursuant to the provisions of this section, the person making any such unauthorized disclosure shall be guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00), or imprisonment of not more than six (6) months, or by both such fine and imprisonment.

(8) The powers of the Attorney General under this section shall not diminish the powers of local authorities to investigate or prosecute any type of white-collar crime violation, computer crime violation or any other criminal conduct within their respective jurisdictions, and the provisions of this section shall be in addition to the powers and authority previously granted the Attorney General by common, constitutional, statutory or case law.

(9) No person, agent or employee upon whom a subpoena is served pursuant to this section shall disclose the existence of the investigation to any person unless such disclosure is necessary for compliance with the subpoena. Any person who willfully violates this subsection shall be guilty of a misdemeanor and may be confined in the county jail for a period not to exceed one (1) year or fined not more than Ten Thousand Dollars ($ 10,000.00), or both.



§ 7-5-61 - Books of account and deposit of funds

In addition to the keeping of the general docket as hereinabove required, the attorney general shall keep in his office a comprehensive set of books showing all receipts and disbursement of funds received by the office from whatever source, including appropriations by the legislature, the contingent fund, and other funds. He shall deposit all funds received by his office in a state depository in his name as attorney general of the state of Mississippi, shall not commingle or mix any funds received by him in his official capacity with his personal funds or other funds, and shall make disbursement and distribution thereof within the time and in the manner required by law of state officers. The receipt of funds by the attorney general pending litigation or final determination as to the proper distribution thereof may be held until such adjudication or determination.



§ 7-5-63 - Reports to the legislature

The attorney general shall make reports at the beginning of each regular session of the legislature, of the condition of the public service as administered in his office and under his supervision; and he shall, as a part of his reports, make any recommendation that he may deem proper for the improvement of the service. Not later than the first week of each regular session, he shall file a complete report with the legislature of all moneys received and disbursed by him during the year.



§ 7-5-65 - Saving statute

Nothing in this chapter contained shall repeal any of the provisions of chapter 235, laws 1920, in reference to making claim for and recovery of taxes illegally collected by the U.S. government on property in this state.



§ 7-5-66 - Prepayment of costs in civil actions for recovery of delinquent sums owed to Mississippi Guaranteed Student Loan Program

The Attorney General is hereby authorized, in his discretion, and on a case by case basis, to prepay all such court costs and filing fees, as are otherwise required of private litigants, when commencing and prosecuting civil actions for the collection and recovery of delinquent sums owed to the Mississippi Guarantee Student Loan Program.



§ 7-5-67 - Investigators of Public Integrity Division empowered to make arrests, serve and execute search warrants, and serve process

Persons employed by the Attorney General as investigators in the Public Integrity Division whose primary responsibility is the prevention and detection of crime, the apprehension of criminals and the enforcement of the criminal laws of this state shall be empowered to make arrests and to serve and execute search warrants and other valid legal process anywhere within the State of Mississippi.






INSURANCE INTEGRITY ENFORCEMENT BUREAU

§ 7-5-301 - Insurance Integrity Enforcement Bureau; creation; purpose

There is created within the Office of the Attorney General an Insurance Integrity Enforcement Bureau. The duty of the bureau is to investigate and prosecute claims of insurance abuses and crimes involving insurance. The Attorney General may employ the necessary personnel to carry out the provisions of Sections 7-5-301 through 7-5-311.



§ 7-5-303 - Definitions; prohibited activities

(1) As used in this section:

(a) "An insurance plan" means a plan or program that provides health benefits whether directly through insurance or otherwise and includes a policy of life or property and casualty insurance, a contract of a service benefit organization, workers' compensation insurance or any program or plan implemented in accordance with state law or a membership agreement with a health maintenance organization or other prepaid programs.

(b) "Insurance official" means:

(i) An administrator, officer, trustee, fiduciary, custodian, counsel, agent or employee of any insurance plan;

(ii) An officer, counsel, agency or employee of an organization, corporation, partnership, limited partnership or other entity that provides, proposes to, or contracts to provide services through any insurance plan; or

(iii) An official, employee or agent of a state or federal agency having regulatory or administrative authority over any insurance plan.

(2) A person or entity shall not, with the intent to appropriate to himself or to another any benefit, knowingly execute, collude or conspire to execute or attempt to execute a scheme or artifice:

(a) To defraud any insurance plan in connection with the delivery of, or payment for, insurance benefits, items, services or claims; or

(b) To obtain by means of false or fraudulent pretense, representation, statement or promise money, or anything of value, in connection with the delivery of or payment for insurance claims under any plan or program or state law, items or services which are in whole or in part paid for, reimbursed, subsidized by, or are a required benefit of, an insurance plan or an insurance company or any other provider.

(3) A person or entity shall not directly or indirectly give, offer or promise anything of value to an insurance official, or offer or promise an insurance official to give anything of value to another person, with intent to influence such official's decision in carrying out any of his duties or laws or regulations.

(4) Except as otherwise allowed by law, a person or entity shall not knowingly pay, offer, deliver, receive, solicit or accept any remuneration, as an inducement for referring or for refraining from referring a patient, client, customer or service in connection with an insurance plan.

(5) A person or entity shall not, in any matter related to any insurance plan, knowingly and willfully falsify, conceal or omit by any trick, scheme, artifice or device a material fact, make any false, fictitious or fraudulent statement or representation or make or use any false writing or document, knowing or having reason to know that the writing or document contains any false or fraudulent statement or entry in connection with the provision of insurance programs.

(6) A person or entity shall not fraudulently deny the payment of an insurance claim.



§ 7-5-305 - Funding; formula; use of monies

(1) To fund the Insurance Integrity Enforcement Bureau, the Workers' Compensation Commission may assess each workers' compensation carrier and self-insurer, in the manner provided in Section 71-3-99, an amount based upon the proportion that the total gross claims for compensation and medical services and supplies paid by such carrier or self-insurer during the preceding one-year period bore to the total gross claims for compensation and medical services and supplies paid by all carriers and self-insurers during such period. The total amount assessed and collected by the commission from all workers' compensation carriers and self-insurers used to fund the Insurance Integrity Enforcement Bureau during each fiscal year shall be based upon the recommendation of the Insurance Integrity Enforcement Bureau, but shall not exceed One Hundred Fifty Thousand Dollars ($ 150,000.00). The funds received from the assessment in this subsection (1) shall be used primarily for the purpose of investigating and prosecuting workers' compensation fraud. Within thirty (30) days of receipt, the Workers' Compensation Commission shall transfer such assessment from the Administrative Expense Fund into a special fund of the Office of the Attorney General created in the State Treasury and designated as the "Insurance Integrity Enforcement Fund."

(2) In addition to the monies collected under the assessment provided in this section to fund the Insurance Integrity Enforcement Bureau, for fiscal year 1999 the sum of One Hundred Fifty Thousand Dollars ($ 150,000.00) shall be appropriated by the Legislature to the Insurance Integrity Enforcement Fund from the State General Fund. The funds received from the appropriation in this subsection (2) shall be used primarily for the purpose of investigating and prosecuting insurance fraud other than workers' compensation fraud.

(3) The Insurance Integrity Enforcement Bureau may accept gifts, grants and appropriations of state and federal funds for deposit in the Insurance Integrity Enforcement Fund. The Insurance Integrity Enforcement Fund shall be used solely to defray the expenses of the Insurance Integrity Enforcement Bureau, and any interest earned on monies in such fund shall be credited to the fund. Expenditures from the Insurance Integrity Enforcement Fund shall be made upon requisition by the Attorney General and subject to appropriation by the Legislature.



§ 7-5-307 - Whistleblowers; information to be provided; investigations; prosecution of violations; notice of disposition of files; report

(1) If any workers' compensation provider, health insurance provider, employee of the Workers' Compensation Commission or other person or entity has a belief or has any information that a false or misleading statement or representation or fraud or fraudulent denial has been made in connection with or relating to a workers' compensation claim or in connection with or relating to any insurance claim in relation to an insurance plan as defined in Section 7-5-303, such person or entity may report such belief to the Insurance Integrity Enforcement Bureau, furnish any information which may be pertinent and cooperate in an investigation conducted by the bureau. Investigators for the Insurance Integrity Enforcement Bureau are authorized law enforcement officers and they are authorized to investigate and exercise such powers as are granted to other authorized law enforcement officers; however, the Insurance Integrity Enforcement Bureau and its investigators and personnel shall not have any authority to impede, interfere with or control the operations and functions of the Mississippi Workers' Compensation Commission.

(2) Prosecutions for violations under Sections 7-5-301 through 7-5-311 or for violations of any other criminal law arising from cases of insurance fraud, may be instituted by the Attorney General, his designee or the district attorney of the district in which the violation occurred, and shall be conducted in the name of the State of Mississippi. In the prosecution of any criminal proceeding in accordance with this subsection by the Attorney General, or his designee, and in any proceeding before a grand jury in connection therewith, the Attorney General, or his designee, shall exercise all the powers and perform all the duties which the district attorney would otherwise be authorized or required to exercise or perform. The Attorney General, or his designee, shall have the authority to issue and serve subpoenas in the investigation of any matter which may violate Sections 7-5-301 through 7-5-311 or any matter relating to insurance fraud which may violate any criminal law.

(3) The Attorney General, or his designee, shall notify the Workers' Compensation Commission when the Insurance Integrity Enforcement Bureau opens or closes or otherwise disposes of an investigative file relating to workers' compensation fraud. Such notification shall be confidential and shall not be subject to release to any third party except as otherwise provided by law. After such notification, it is solely within the discretion of the Mississippi Workers' Compensation Commission whether to modify or alter the proceedings in any such workers' compensation claims from the normal course of proceedings.

(4) On or before January 1 of each year, the Insurance Integrity Enforcement Bureau shall file a report with the Senate and House of Representatives Insurance Committees detailing its work during the preceding calendar year and shall include the following:

(a) The number and types of cases or complaints reported to the bureau;

(b) The number and types of cases assigned for investigation;

(c) The number of criminal warrants issued and the types of cases;

(d) The number and types of cases referred to a district attorney for prosecution;

(e) The number and types of cases retained by the Attorney General for prosecution;

(f) The number and types of cases closed without prosecution;

(g) The number and types of cases closed by the district attorney without prosecution;

(h) The number and types of cases pending; and

(i) The amount of actual expenses of the bureau during the preceding year classified by the types of cases.

(5) The jurisdiction of the Insurance Integrity Enforcement Bureau shall not infringe upon any matters under the jurisdiction of the Medicaid Fraud Control Unit created in Section 43-13-201 et seq.



§ 7-5-309 - Violations; offenses; penalties; assessment of costs

(1) A person who violates any provision of Section 7-5-303 shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not more than three (3) years, or by a fine of not more than Five Thousand Dollars ($ 5,000.00) or double the value of the fraud, whichever is greater, or both. Sentences imposed for convictions of separate offenses under this act may run consecutively.

(2) If the defendant found to have violated any provisions of Section 7-5-303 is an organization, then it shall be subject to a fine of not more than One Hundred Fifty Thousand Dollars ($ 150,000.00) for each violation. "Organization" for purposes of this subsection means a person other than an individual. The term includes corporations, partnerships, associations, joint-stock companies, unions, trusts, pension funds, unincorporated organizations, governments and political subdivisions thereof and nonprofit organizations.

(3) In a proceeding for violations under Section 7-5-303, the court, in addition to the criminal penalties imposed under this section, shall assess against the defendant convicted of such violation double those reasonable costs that are expended by the Insurance Integrity Enforcement Bureau of the Office of Attorney General or the district attorney's office in the investigation of such case, including, but not limited to, the cost of investigators, process service, court reporters, expert witnesses and attorney's fees. A monetary penalty assessed and levied under this section shall be deposited to the credit of the State General Fund, and the Attorney General may institute and maintain proceedings in his name for enforcement of payment in the circuit court of the county of residence of the defendant and, if the defendant is a nonresident, such proceedings shall be in the Circuit Court of the First Judicial District of Hinds County, Mississippi.









Chapter 7 - STATE FISCAL OFFICER; DEPARTMENT OF AUDIT

Article 1 - STATE FISCAL OFFICER

§ 7-7-1 - Definitions

(1) As used in this chapter, the terms "State Auditor" and "Auditor" mean the Auditor of Public Accounts.

(2) As used in this chapter, the term "State Fiscal Officer" means the official created in Section 27-104-5, acting through the Bureau of Budget and Fiscal Management.

(3) "Agency" means any state board, commission, committee, council, department or unit thereof created by the Constitution or statutes if such board, commission, committee, council, department, unit or the head thereof is authorized to appoint subordinate staff by the Constitution or statute, except a legislative or judicial board, commission, committee, council, department or unit thereof.

(4) For the purposes of Sections 7-7-1 through 7-7-65, the term "public funds" shall mean all funds which are received, collected by, or available for the support of or expenditure by any state department, institution or agency, whether such funds be derived from taxes or from fees collected by such state department, institution or agency or from some other source, and which should be included in the entity of the state under generally accepted accounting principles, although such funds may not be required by law to be deposited in the State Treasury.

Funds such as endowment funds and research funds, special building and plant funds, funds of a proprietary function, and the like shall be excluded from the meaning of the term, unless specifically required by law to be handled through the State Treasury or unless deemed necessary by the State Fiscal Officer to be included.

All funds of state departments, institutions and agencies within the contemplation of this section that are not required by law to be deposited in the State Treasury, or are not declared to be exempt from the provisions of Sections 7-7-1 through 7-7-65 by the State Fiscal Officer shall be reported to the State Fiscal Officer in reports of revenues, expenditures, assets, liabilities, encumbrances, fund balances and other financial statements, at such times and in the form required by the State Fiscal Officer.

It is hereby declared to be the intent of this section to provide that all "public funds" necessary to present a complete and comprehensive statement of the fiscal operations of the state government shall be handled through the State Fiscal Officer, whether through State Fiscal Officer receipt warrants and disbursement warrants, as is generally provided, or through the method of reporting, as required herein.



§ 7-7-2 - Transfer of functions of state fiscal management board to state fiscal officer

(1) The Mississippi General Accounting Office and the State Fiscal Officer, acting through the Bureau of Budget and Fiscal Management, shall be the Department of Public Accounts formerly in the Office of the State Auditor of Public Accounts.

(2) The words "State Auditor of Public Accounts," "State Auditor" and "Auditor" appearing in the laws of this state in connection with the performance of Auditor's functions shall mean the State Fiscal Officer, and, more particularly, such words or terms shall mean the State Fiscal Officer whenever they appear in Sections 5-1-57, 5-1-59, 5-3-23, 7-1-33, 7-1-63, 7-3-29, 7-5-31, 7-11-25, 17-13-11, 9-1-36, 9-3-7, 9-3-23, 9-3-27, 9-3-29, 9-3-45, 11-35-11, 11-45-1, 21-33-47, 21-33-401, 23-5-215, 25-1-75, 25-1-81, 25-1-95, 25-1-98, 25-3-41, 25-3-51, 25-3-53, 25-3-55, 25-3-57, 25-3-59, 25-3-97, 25-7-7, 25-7-83, 25-9-135, 25-31-8, 25-31-10, 25-31-37, 27-1-35, 27-3-43, 27-3-45, 27-3-57, 27-3-59, 27-5-22, 27-5-103, 27-7-45, 27-7-313, 27-9-49, 27-11-3, 27-13-55, 27-15-203, 27-15-239, 27-15-241, 27-21-13, 27-29-1, 27-29-5, 27-29-11, 27-29-13, 27-29-15, 27-29-17, 27-29-25, 27-29-33, 27-31-109, 27-33-11, 27-33-41, 27-33-45, 27-33-47, 27-35-121, 27-35-149, 27-37-303, 27-39-13, 27-39-319, 27-41-19, 27-41-23, 27-41-25, 27-41-27, 27-41-41, 27-41-75, 27-45-1, 27-45-13, 27-45-19, 27-49-5, 27-49-9, 27-55-19, 27-55-47, 27-55-555, 27-57-35, 27-59-51, 27-65-51, 27-65-53, 27-67-29, 27-69-3, 27-69-73, 27-69-77, 27-71-301, 27-71-305, 27-71-339, 27-73-1, 27-73-7, 27-73-11, 27-103-55, 27-103-67, 27-105-7, 27-105-19, 27-105-21, 27-105-23, 27-105-33, 27-107-11, 27-107-59, 27-107-81, 27-107-101, 27-107-121, 27-107-141, 27-107-157, 27-107-173, 29-1-27, 29-1-79, 29-1-85, 29-1-87, 29-1-93, 29-1-95, 29-1-111, 31-3-17, 31-7-9, 31-9-15, 31-17-3, 31-17-59, 31-17-105, 31-19-17, 31-19-19, 31-19-21, 31-19-23, 31-5-15, 33-9-11, 35-7-45, 35-9-3, 35-9-5, 35-9-27, 35-9-29, 35-9-33, 37-3-7, 37-3-15, 37-3-17, 37-3-39, 37-13-33, 37-19-27, 37-19-29, 37-19-45, 37-19-47, 37-25-27, 37-27-17, 37-29-165, 37-31-41, 37-33-31, 37-33-71, 37-43-47, 37-101-103, 37-101-149, 37-109-25, 37-113-5, 37-133-7, 39-1-31, 39-3-109, 41-3-13, 41-4-19, 41-7-25, 41-73-71, 43-9-35, 43-13-113, 43-29-29, 45-1-11, 45-1-23, 45-23-7, 47-5-77, 47-5-155, 49-1-65, 49-5-21, 49-5-97, 49-17-69, 49-19-1, 51-5-15, 51-33-77, 51-33-79, 51-33-81, 51-33-87, 53-1-77, 55-3-41, 57-4-21, 57-9-5, 57-10-123, 57-13-7, 57-13-19, 57-15-5, 59-5-53, 59-7-103, 59-9-71, 59-17-47, 63-19-51, 65-1-111, 65-1-117, 65-9-9, 65-9-17, 65-9-25, 65-11-43, 65-11-45, 65-23-107, 65-26-7, 65-26-35, 69-9-5, 69-15-113, 71-5-359, 73-5-5, 73-6-9, 73-19-13, 73-36-17, 75-75-109, 77-3-89, 77-9-493, 77-11-201, 81-1-49, 83-1-13, 83-1-37, 83-1-39, 83-43-7, 83-43-21, 89-11-27, 97-11-29, 97-21-1, 97-21-61 and 99-15-19, Mississippi Code of 1972.



§ 7-7-3 - General Accounting Office

(1) There is hereby established a General Accounting Office for the State of Mississippi, the powers and duties of said office to be performed by the Bureau of Budget and Fiscal Management under the administration of the State Fiscal Officer.

(2) The Chief of the Fiscal Management Division, under the supervision of the State Fiscal Officer, shall prescribe and implement in the office of each state agency an adequate accrual accounting system, in conformity with generally accepted accounting principles, and a system for keeping other essential financial records or, in lieu thereof, may install a state centralized automated accounting system which facilitates reporting the financial position and operations of the state as a whole, in conformity with generally accepted accounting principles. All such accounting systems so prescribed or installed shall be as uniform as may be practicable for agencies and offices of the same class and character.

Each state agency shall adopt and use the system prescribed and approved for it by the State Fiscal Officer, and the State Fiscal Officer shall have the authority and power to impound all funds of such agency until it complies with the provisions of this section. Said state centralized automated accounting system shall be made available to the agencies of state government through the services of the State Computer Center. The State Fiscal Officer shall conduct training seminars on a regular basis to ensure that agencies have access to persons proficient in the correct use of the statewide automated accounting system.

(3) The State Fiscal Officer shall establish an oversight advisory committee to ensure that the state centralized automated accounting system meets the needs of the agencies served thereby. Said oversight advisory committee shall be composed of qualified public employees proficient in the areas of fiscal management, accounting, data processing and other fields affected by the automated accounting and financial management system. Said committee shall have the following responsibilities:

(a) Provide continual review of laws, rules, regulations, policies and procedures which affect the continued successful implementation of the state automated accounting and financial management system;

(b) Coordination among the control agencies of state and federal government to identify required modifications and/or enhancements to the state centralized automated accounting system as required for successful implementation;

(c) Ensure that agencies using the system are in compliance with the requirements of the various control agencies; and

(d) Assign persons knowledgeable in their area of expertise and proper use of the state centralized automated accounting system to help agencies use the system correctly.

(4) The State Fiscal Officer shall provide for the continuing support of the state centralized automated accounting system from funds appropriated therefor by the Legislature and/or from user fees charged to the state agencies and institutions utilizing the system.

The State Fiscal Officer may charge fees to agencies and institutions for services rendered to them in conjunction with the statewide automated accounting system. The amounts of such fees shall be set by the State Fiscal Officer, and all such fees collected shall be paid into the Statewide Automated Accounting System Fund.

(5) There is hereby established within the State Treasury a special fund to be designated as the Mississippi Management and Reporting System Revolving Fund. This fund is established for the purpose of developing and maintaining an executive information system within state government. Such a system may include the state centralized automated accounting system, a centralized automated human resource/payroll system for state agencies and the automation of performance programmatic data and other data as needed by the legislative and executive branches to monitor the receipt and expenditure of funds in accordance with desired objectives.

A Steering Committee consisting of the State Fiscal Officer, the Executive Director of the State Personnel Board and the Executive Director of the Mississippi Department of Information Technology Services shall establish policies and procedures for the administration of the Mississippi Management and Reporting System Revolving Fund.

All disbursements from this fund shall be made pursuant to appropriation by the Legislature. All interest earned from the investment of monies in this fund shall be credited to such fund.

Any expenditure of funds related to the development of a Mississippi Management and Reporting System by the State Personnel Board, the Department of Finance and Administration and the Mississippi Department of Information Technology Services made during the fiscal year ending June 30, 1993, shall be reimbursable from the Mississippi Management and Reporting System Revolving Fund upon its establishment.

The Bond Commission is hereby authorized to grant a noninterest-bearing loan to the Mississippi Management and Reporting System Revolving Fund from the State Treasurer's General Fund/Special Fund Pool in an amount not to exceed Fifteen Million Dollars ($ 15,000,000.00).

The Mississippi Management and Reporting System Steering Committee shall appoint an administrator of the Mississippi Management and Reporting System Revolving Fund. The salary of the administrator and all other project administrative expenses shall be disbursed from the revolving fund. The administrator of the fund is hereby authorized to employ or secure personnel service contracts for all personnel required to carry out this project. On or before January 15 of each year, the State Fiscal Officer shall present a report of all expenditures made during the previous fiscal year from the Mississippi Management and Reporting System Revolving Fund to the State Bond Commission and to the Legislature.

Upon implementation of the Mississippi Management and Reporting System, or any part thereof, at any state agency, a repayment schedule shall be determined by the Mississippi Management and Reporting System Revolving Fund administrator for payment back into the Mississippi Management and Reporting System Revolving Fund. This repayment schedule will include direct and indirect expenses of implementing the Mississippi Management and Reporting System at each agency and applied interest charges. Each state agency shall be required to request the amount of its yearly repayment in its annual budget request.

At the completion of the Mississippi Management and Reporting System, the Steering Committee shall recommend to the Legislature an amount to remain in the Mississippi Management and Reporting System Revolving Fund to fund future upgrades and maintenance for the system. The remaining amount, as repaid by the agencies, shall be returned to the General Fund/Special Fund Pool.

Each state agency executive director shall participate in the Mississippi Management and Reporting System (MMRS) project by appointing an agency implementation team leader to represent them on the MMRS project. All agencies will be required to implement the MMRS unless exempted from such by the MMRS Steering Committee. If such an exemption is granted, the MMRS Steering Committee may require selected data to be electronically interfaced into the MMRS.

(6) In addition to his other duties, the Chief of the Fiscal Management Division shall perform the following services:

(a) Maintain a set of control accounts on a double entry accrual basis for each state fund so as to analyze, classify and record all resources, obligations and financial transactions of all state agencies.

(b) Submit to the Governor and to the Legislative Budget Office a monthly report containing the state's financial operations and conditions.

(c) Approve as to form the manner in which all payrolls shall be prepared; and require each state agency to furnish copies of monthly payrolls as required to the State Fiscal Officer. The Chief of the Fiscal Management Division shall study the feasibility of a central payroll system for all state officers and employees, and report his findings and recommendations to the Legislature.

(d) Require of each state agency, through its governing board or executive head, the maintaining of continuous internal audit covering the activities of such agency affecting its revenue and expenditures, and an adequate internal system of preauditing claims, demands and accounts against such agency as to adequately ensure that only valid claims, demands and accounts will be paid, and to verify compliance with the regulations of the State Personal Service Contract Review Board regarding the execution of any personal service or professional service contracts pursuant to Section 25-9-120(3). The Fiscal Management Division shall report to the State Fiscal Officer any failure or refusal of the governing board or executive head of any state agency to comply with the provisions of this section. The State Fiscal Officer shall notify the said board of trustees or executive head of such violation and, upon continued failure or refusal to comply with the provisions of this section, then the State Fiscal Officer may require said board of trustees or executive head of such state agency to furnish competent and adequate personnel to carry out the provisions of this section, who shall be responsible to the State Fiscal Officer for the performance of such function with respect to such state agency. For failure or refusal to comply with the provisions of this section or the directions of the State Fiscal Officer, any such employee may be deprived of the power to perform such functions on behalf of the Fiscal Management Division.

(7) Every state agency, through the proper officials or employee, shall make such periodic or special reports on forms prescribed by the Chief of the Fiscal Management Division as may be required or necessary to maintain the set of control accounts required. If any officer or employee of any state agency whose duty it is to do so shall refuse or fail to make such periodic or special reports in such form and in such detail and within such time as the Fiscal Management Division may require in the exercise of this authority, the State Fiscal Officer shall prepare or cause to be prepared and submitted such reports and the expense thereof shall be personally borne by said officer or employee and he or she shall be responsible on his or her official bond for the payment of the expense. Provided that a negligently prepared report shall be considered as a refusal or failure under the provisions of this section.



§ 7-7-5 - Location and hours of office

The Bureau of Budget and Fiscal Management of the General Accounting Office shall be located at the seat of government, and the bureau shall be open Monday through Friday of each week for eight (8) hours each day.



§ 7-7-7 - State fiscal officer to appoint necessary employees; bonds

The State Fiscal Officer shall appoint such bureau and division heads, contractors and other employees as are necessary for the proper discharge of the duties of the General Accounting Office subject to the provisions of the State Personnel Law. The State Fiscal Officer shall be officially responsible for the acts of all other employees of his office in the same manner as if done by himself.

The State Fiscal Officer shall require bonds of his assistant and other employees at his pleasure. The premiums on said bonds shall be paid for as prescribed elsewhere in the laws of the state.



§ 7-7-9 - General accounting system

The Mississippi General Accounting Office shall maintain a complete system of general accounting to comprehend the financial transactions of every state department, division, officer, board, commission, institution or other agency owned or controlled by the state, except those agencies specifically exempted in Section 7-7-1, whether at the seat of government or not and whether the funds upon which they operate are channeled through the State Treasury or not, either through regular procedures having to do with the issuance of the State Fiscal Officer receipt warrants and disbursement warrants or through controls maintained through reports filed periodically as required by the State Fiscal Officer in accordance with the reporting provisions contained in said Section 7-7-1.

All transactions in public funds, as defined in Section 7-7-1, shall either be handled directly through the State Fiscal Officer and the State Treasury, or shall be reported to the State Fiscal Officer at the times and in the form prescribed by the State Fiscal Officer and the Legislative Budget Office, so that a complete and comprehensive system of accounts of the fiscal activities of all state governmental agencies shall be made available at all times in the General Accounting Office.



§ 7-7-11 - Penalty for failure to make required reports

If any officer or employee of any state agency shall refuse or fail to make any report to the State Fiscal Officer or the Legislative Budget Office as required herein or in the manner prescribed by the said State Fiscal Officer, the State Fiscal Officer shall proceed to make, or cause to be made, the said report. The expense thereof shall be personally borne by said officer or employee, and he or she shall be responsible on his or her official bond for the expense so incurred.



§ 7-7-15 - State Fiscal Officer to receive all moneys for deposit in state treasury

Every state department, division, officer, board, commission, institution or other agency owned or controlled by the state, collecting or receiving public funds or monies from any source whatever to be deposited in the State Treasury for the use of the state or any state agency, shall pay such monies to the State Fiscal Officer, who shall issue his warrant or certificate of receipt therefor, specifying the amount and the particular account on which such payment is to be made.



§ 7-7-17 - State Fiscal Officer to receive reports of receipts of public funds not to be deposited into state treasury

Reports shall be filed with the State Fiscal Officer at the time and in the manner prescribed by the State Fiscal Officer by all state departments, institutions and agencies of all receipts of public funds, as defined in Section 7-7-1, which are not required by law to be deposited into the State Treasury but into banks bonded to be depositories of such funds, so that the State Fiscal Officer may keep comprehensive records and may make complete periodic reports concerning all public funds belonging to or for the use of the state and those agencies owned or controlled by the state.



§ 7-7-23 - Purchase orders; receipt of executed copies; electronically submitted purchase orders

(1) Purchases of equipment, supplies, materials or services of whatever kind or nature for any department, officer, institution or other agency of the state, the cost of which is to be paid from funds in the State Treasury on State Fiscal Officer disbursement warrants, may be made only by written purchase orders duly signed by the official authorized so to do, on forms prescribed by the State Fiscal Officer. Purchases of such equipment, supplies, materials, or services, as specified herein, made without the issuance of such purchase orders shall not be deemed to be obligations of the state unless the State Fiscal Officer, by general rule or special order, permits certain purchases to be made without same. As many copies of each purchase order shall be prepared as may be prescribed by the State Fiscal Officer, but at least one (1) copy shall be furnished the vendor, one (1) copy shall be furnished the State Fiscal Officer, and one (1) copy shall be retained by the department or agency for whose benefit the purchase is made. The State Fiscal Officer, by general rule or special order, may allow for the submission of purchase orders in a format not requiring a signature. It shall be the duty of the proper official in each department or agency to forward the copy of each purchase order to the State Fiscal Officer on the same day the said order is issued. All purchase orders covering purchases to be paid for out of funds appropriated for any fiscal year shall be executed by June 30 of the fiscal year and shall be filed with and received for recording by the State Fiscal Officer within five (5) working days thereafter, and for electronically submitted purchase orders, the State Fiscal Officer shall issue regulations as to the last filing date required for purchase orders; otherwise, the same shall not be deemed to constitute valid obligations against the state within the meaning of Section 64 of the Constitution. The provisions of this subsection shall not apply to contracts for services of investigators employed by any agency of the state government authorized by law to employ such investigators.

(2) The State Fiscal Officer may approve electronically submitted purchase orders, thereby releasing such purchase orders and recording the encumbrances. For purposes of electronically submitted purchase orders, the State Fiscal Officer may exempt agencies from furnishing a copy of the purchase order to the State Fiscal Officer as required in subsection (1) above.



§ 7-7-25 - Record of encumbrances

Upon receipt of each purchase order filed with the State Fiscal Officer under the provisions of Section 7-7-23, the State Fiscal Officer shall, upon approval of such purchase order, make due entry of the same on the record of encumbrances, which shall be established in the General Accounting Office, showing separately thereon an account for each department, institution or other agency and the law authorizing the appropriation from which the same is to be paid, if from appropriated funds. Encumbrances so made and entered shall, until paid, be shown in the General Accounting Office's books of account so as to be used as a liability against the then cash balance of the particular fund which is applicable, whether general or special, and against the appropriation balance, if the encumbrance is to be paid from appropriated funds.



§ 7-7-27 - Filing claims or invoices of purchases, services, etc.; waiver of certification that goods or services received under certain circumstances

(1) Except as provided otherwise in subsection (2) of this section, all claims against the state as the result of purchases, services, salaries, travel expense, or other encumbrances made or liabilities incurred by any officer, department, division, board, commission, institution or other agency of the state authorized to incur such obligations, whether as the result of the issuance of purchase orders, as hereinabove provided, or not, shall be filed with, certified and approved by the agency incurring such obligation pursuant to rules and regulations established by the Department of Finance and Administration. These rules and regulations shall set forth certain circumstances where certification by the approving officers that the goods and services have been received or performed may be waived by the Department of Finance and Administration. Such waivers may pertain to, but should not be limited to, service contracts of limited time periods for lease of office space and equipment, computer software and subgrantee disbursements under federal grant programs.

(2) The Board of Trustees of State Institutions of Higher Learning and the local board of trustees of a community or junior college shall adopt rules and regulations for institutions under their governance for the waiver of certification that goods or services have been received or performed. These rules and regulations shall be consistent with those established by the Department of Finance and Administration under subsection (1) of this section.



§ 7-7-29 - Requisitions or requests for payment of invoices

No requisitions or requests for payment drawn against any funds in the Treasury shall be issued by any state agency, official or other person except on forms to be prescribed by the State Fiscal Officer; and none may be presented by the agency, official or other person to any claimant, but all shall be forwarded to the State Fiscal Officer, together with the invoice or invoices covering same, as herein prescribed. The form of all requisitions shall be such as to prevent their being cashed by a bank or other institution, agency or person, it being the intention of the Legislature herein to prevent the payment of state funds to any claimant except upon state warrants regularly and legally issued by the State Fiscal Officer after he shall have submitted the claim to regular audit, examination and verification, as prescribed herein. Payments may be made to claimants on electronic funds transfers without a state warrant as provided under Section 7-9-14. The Department of Human Services and any other agencies meeting the requirements of Sections 7-9-41 and 7-9-43, wherein provision is made in certain cases for the withdrawal of funds from the Treasury in lump sums on State Fiscal Officer warrants, shall not be deemed to be in violation of the provisions of this section.



§ 7-7-31 - Payroll requisitions

Notwithstanding the provisions of Sections 7-7-27 and 7-7-29, it shall not be necessary that a separate statement, invoice or requisition shall be issued for each person on payrolls for salaries and wages of state employees. Regular forms to be prescribed by the State Fiscal Officer shall be used, covering all employees but listing each name separately and giving all pertinent information such as gross salary, the various withholdings, and the net salary, together with such other information as the State Fiscal Officer may require.



§ 7-7-33 - Pre-audit of claims

The State Fiscal Officer shall issue disbursement warrants upon satisfactory pre-audit as prescribed by standards and procedures established by the State Fiscal Officer in consultation with the State Auditor's office. Such standards and procedures shall include examination of the bill, invoice, account, payroll or other evidence of the claim, demand or charge and determination that the expenditure or disbursement is regular, legal and correct, and that the claim, demand or charge has not been previously paid. In order to ascertain that goods have been received or services rendered, the State Fiscal Officer may require such evidence as the circumstances may demand. If the expenditure or disbursement is proper, the State Fiscal Officer shall approve the same; otherwise, the State Fiscal Officer shall withhold approval. In order that such regularity and legality may appear, the State Fiscal Officer may return the claim to the department, institution or agency against which the same was issued for correction or amendment and may, by general rule or special order, require such certification or such evidence as the circumstances may demand.



§ 7-7-35 - Issuance of warrants for payment of claims; exception for electronic transfer of funds

(1) After the allowance of any claim which is payable out of the State Treasury under any of the provisions of Sections 7-7-1 through 7-7-65, a warrant shall be issued for the sum to be paid, except as otherwise provided in Section 7-9-14. A register of all warrants so issued shall be kept by the State Fiscal Officer and a duplicate register shall be kept for the State Treasurer, which duplicate register shall be duly attested to by the State Fiscal Officer, or the employees he may designate for that purpose, and be filed daily with the said Treasurer, or at such periods during the day as may be necessary. All warrants on the Treasurer shall be signed by the State Fiscal Officer, as required elsewhere in these statutes, or by such employees as he may designate for that purpose. Such signature may be made by means of such mechanical or electrical device as the State Fiscal Officer may select, after the same shall have been approved by the State Fiscal Officer. Such device shall be safely kept so that no one shall have access thereto except the State Fiscal Officer and such employees as may be authorized to sign warrants as herein provided. All such warrants shall be delivered by mail, or by messenger, or by personal service to the officer, department, institution or agency against which the claim involving the issuance of such warrant was made, and shall be delivered therefrom to the claimant.

(2) Periodically, such warrants of each department, institution or agency shall be mailed or handed directly to the claimant by someone other than the person preparing the requisition for payment in accordance with the control procedures established by the department, institution or agency. The State Fiscal Officer, at his discretion, may mail or deliver directly to the claimant the warrants for any department, institution or agency, or verify by some other means that delivery was made to the claimant.



§ 7-7-37 - Warrants; to whom payable

The State Fiscal Officer shall write warrants payable to the order of the person, firm, institution or agency entitled thereto for all monies which, by law, are directed to be paid out of the Treasury.



§ 7-7-39 - Warrants to be drawn within appropriation or budget

The State Fiscal Officer shall not draw warrants without, or in excess of, appropriations of money for the purpose, except in those cases specifically provided for by law; nor shall the State Fiscal Officer draw warrants against budgeted funds until notified by certification that the budget for the current allotment period of the fiscal year for the department, institution, or agency concerned is in compliance with the appropriation, and the amount of the approved budget has been set up in the State Fiscal Officer's records; nor shall the State Fiscal Officer draw warrants in excess of the amount so budgeted and approved, nor shall the State Fiscal Officer draw any warrant in excess of the cash balance then available in the particular fund against which the warrant is chargeable unless the warrant is to be drawn against federal programs in which federal funds are receipted based upon policies and procedures as established by the State Fiscal Officer or in other situations as deemed necessary by the State Fiscal Officer.



§ 7-7-40 - Authority of State Fiscal Officer to approve escalations in budgets

The State Fiscal Officer shall have the authority to approve escalations in a budget using special funds pursuant to specific authorization stated in an appropriation bill. Upon written documentation submitted by an agency head, the State Fiscal Officer shall also have the authority to approve escalations to a budget using donated or endowment funds designated for a specific purpose and using insurance proceeds as a result of damage to state property. Such escalations may not exceed the amount of such donated or endowment funds or insurance proceeds.



§ 7-7-41 - Rules and regulations

The State Fiscal Officer may promulgate such regulations and procedures as he may deem necessary in regard to preauditing and postauditing claims and issuing warrants covering payments for construction contracts entered into by the Mississippi Department of Transportation, the Department of Finance and Administration, the State Department of Education, or by any other agency now existing or hereafter created, having control and supervision of the awarding and payment of construction contracts.

The State Fiscal Officer shall prescribe rules and regulations concerning the preauditing and postauditing of claims and the issuance of warrants and other forms of payments for all departments, institutions and agencies of the state, more particularly those coming within the provisions of Sections 7-9-41 and 7-9-43, after full discussion with the fiscal officers thereof, to the end that the most efficient overall state accounting system may be maintained. Such regulations, however, shall be of such nature and application that the State Fiscal Officer shall be able to maintain adequate records in his books of accounts of all fiscal operations of the state, and in no event shall the regular audit of the transactions of such departments, institutions and agencies by the State Department of Audit be suspended.



§ 7-7-42 - Limitation of time for payment of warrants

Any State of Mississippi warrant issued by the State Fiscal Officer against any fund in the State Treasury which has not been presented to the State Treasurer for payment within one (1) year after the last day of the month in which it was originally issued, shall be null and void, the obligation thereafter shall be unenforceable and the State Fiscal Officer shall not issue an additional warrant.

The State Fiscal Officer is authorized and directed to cancel all outstanding warrants over one (1) year old at the end of each month and shall notify the State Treasurer who shall remove such warrants from his list of outstanding warrants.

The State Fiscal Officer shall transfer the funds reflected by the cancellation of the warrant to the Abandoned Property Fund authorized by Section 89-12-37 of the Unclaimed Property Division of the State Treasury where the funds shall remain for five (5) years. After five (5) years, if the funds are unclaimed, the State Treasurer shall transfer the funds back to the original source of funds.

This section is applicable to warrants issued on and after January 1, 2000.



§ 7-7-43 - Warrants not to be issued to state's debtors; notice for state tax claim; liability for disregard of notice

(1) The State Fiscal Officer, any chancery or city clerk, or the fiscal officer of any county or separate school district, institution of higher learning, state college, university or state community college, shall not issue any warrant upon any allowance made to, or claim in favor of, any person, his agent, or assignee who shall be indebted to the state, or against whom there shall be any balance appearing in favor of the state; but such officer shall allow such debtor a credit on his account for such allowance or claim.

(2) For state tax claims, the Tax Commissioner is required to furnish the appropriate fiscal officer with notice that state taxes have not been paid. This notice shall serve as a stop order upon any allowance made to, or claim in favor of, any person, his agent, or assignee who shall be indebted to the state, or any political subdivision thereof, or against whom there shall be any balance appearing in favor of the state or any political subdivision thereof. Disregard of the stop order notice shall create a personal liability against such fiscal officer for the full amount of state taxes due, plus interest and penalty.



§ 7-7-45 - Financial reports

The State Fiscal Officer shall be required to make the following reports:

(a) The State Fiscal Officer shall, within sixty (60) days after the adjournment of the Legislature, prepare and furnish to the State Auditor a full statement of all moneys expended at such session, specifying the items and amount of each item, and to whom and for what paid, in order that the Auditor may publish the amounts of all appropriations, all as prescribed by Section 113 of the Constitution. Sufficient copies of the report shall be made available to members of the Legislature, state officials, departments, institutions and agencies of the state government, as may be requested by such individual or department; and such others are to be made available for distribution as the State Fiscal Officer or Governor may determine.

(b) The State Fiscal Officer shall, within fifteen (15) days after the commencement of every regular session of the Legislature, make to it a special report on the fiscal affairs of the state as of January 1 of the then current year.

(c) The State Fiscal Officer shall prepare the comprehensive annual financial report as provided for in Section 27-104-4.

(d) In addition to the other reports herein required, it shall be the duty of the State Fiscal Officer to have available in the State Fiscal Officer's office, for the use of the Governor, the Legislature, the Legislative Budget Office and any other persons, daily reports of each fund account which the State Fiscal Officer is required to maintain, showing thereon balances brought forward, receipts to date, net expenditures to date, the unexpended balances, the amount of unpaid purchase orders, and the unencumbered balances. In addition thereto, the State Fiscal Officer shall be required to have available in its office reports of appropriation accounts, showing thereon the amount appropriated for each purpose, the amount of warrants issued to date, the unexpended appropriation balance, the amount of unpaid purchase orders, and the unencumbered appropriation balance for each such account.

Nothing herein shall be construed as preventing the State Fiscal Officer from making such other financial reports, and at such other time as it may deem advisable or for the best interests of the state; nor shall this section be construed as authority for discontinuing any other reports required by law. The cost of printing such reports of the State Fiscal Officer, as required herein, shall be paid from the appropriation made for that purpose.



§ 7-7-47 - Regulations and forms

The State Fiscal Officer shall prescribe all regulations and shall prescribe uniform forms that he deems necessary for the performance of the duties required by Sections 7-7-1 through 7-7-65.



§ 7-7-49 - Purpose and intent of Sections 7-7-1 through 7-7-65

The purpose and intent of Sections 7-7-1 through 7-7-65 is hereby declared to be the establishment and maintenance of a modernized and efficient General Accounting Office for the State of Mississippi so that there may be available at all times therein all pertinent information of a fiscal nature concerning the operation of the state government. While the State Fiscal Officer is hereby charged with the primary responsibility of establishing and maintaining such office and making available the information contemplated herein, he is to work in conjunction with other state agencies, not injuring the normal functions thereof, in arriving at the desired end. Full cooperation and cohesive effort is hereby declared to be essential by and between the State Fiscal Officer, the State Treasurer, the Legislative Budget Office, the State Department of Audit, the State Tax Commission, and all other state departments, institutions and agencies, in order that the full purpose and intent of the cited sections may be effected.



§ 7-7-51 - Procurement and installation of necessary machines and equipment

The State Fiscal Officer is hereby given the authority, and it shall be his duty, to procure on competitive bids and install or have installed all machines, equipment, records and other things necessary for the performance of the duties imposed upon the State Fiscal Officer by Sections 7-7-1 through 7-7-65. Such machines and equipment as are to be purchased shall be purchased in full compliance with the laws of the state pertaining thereto and, if in the discretion of the State Fiscal Officer, it is to the best interests of the state, he may rent certain machines and equipment.



§ 7-7-53 - Bureau of Capitol Facilities to provide office space

It shall be the duty of the Bureau of Capitol Facilities, acting under the authority given by Section 29-5-3, to provide sufficient office space for the office of the State Fiscal Officer, including the amount required for filing and storage, although the space for the filing and storage of invoices, statements, bills, and other papers and documents of such nature, held for more than two (2) years after the date of issuance, may not be required to be furnished.



§ 7-7-55 - Accounts to be kept with counties, districts, and municipalities

The State Fiscal Officer shall maintain accounts to show the name of every county, school district, municipality and every other district of any kind or character receiving funds from the state, in such manner that there may be ascertained therefrom the amounts of state funds appropriated or otherwise contributed thereto. Where reports are necessary from other departments of state government in order for the State Fiscal Officer to do this, the State Fiscal Officer may require such departments to make such reports in the manner and at the times he may prescribe.



§ 7-7-57 - Issuance of duplicate warrants

Upon satisfactory proof being presented to the State Fiscal Officer that any warrant drawn by the State Fiscal Officer upon the State Treasury has been lost or destroyed before having been paid, the State Fiscal Officer may issue a duplicate therefor upon a bond being executed by the State Fiscal Officer with such security as is approved by him, payable to the state in the penalty of double the amount of the warrant, and conditioned to save harmless the state from any loss occasioned by the issuing of the duplicate warrant, together with an affidavit relating the circumstances under which said warrant was lost or destroyed.



§ 7-7-59 - Petty cash funds

A reasonable petty cash fund shall be allowed each state department, institution, board, commission or other agency if, in the judgment of the State Fiscal Officer, such is necessary for the proper operation of the fiscal affairs thereof. The amount of such petty cash fund shall be fixed by the State Fiscal Officer in each case, but these funds shall be reimbursed only upon vouchers audited by the State Fiscal Officer. It shall not be lawful for any petty cash fund to be used for cashing checks or otherwise advancing funds to any officer or employee of any state department or agency.

The State Fiscal Officer may by regulation provide for the establishment of commercial bank accounts by any state agency, which shall serve as the depository for self-generated funds and custodial funds not required by law to be deposited in the State Treasury. The regulations may provide for such accounts to be used for disbursements not required to be made by warrants on the State Treasury. Each such account established shall have a maximum balance to be fixed by the State Fiscal Officer. All such accounts shall bear interest. For self-generated funds, the interest shall be deposited in the General Fund and for custodial funds, the interest shall be deposited in the custodial bank account. The State Auditor shall test for compliance with this section in any postaudit, and may, after notice and hearing, levy a civil penalty not to exceed One Thousand Dollars ($ 1,000.00) for any violation hereof. The auditor shall annually report all violations of this section to the Governor and the Legislature.



§ 7-7-60 - Petty cash funds for offices within county, municipality, or board of education

A petty cash fund for offices within the county, municipality or board of education may be established in accordance with regulations set forth by the State Auditor's office.



§ 7-7-61 - Seal of the office

The seal used by the State Fiscal Officer shall be the seal prescribed by Section 126 of the Mississippi Constitution. The seal is to be impressed, or printed, upon the face of every disbursement warrant issued by the State Fiscal Officer.



§ 7-7-63 - Preservation of books and records

The State Fiscal Officer shall carefully keep and preserve the books, records, papers and other things belonging to the General Accounting Office. Invoices, statements, bills and other papers of such nature may be disposed of in accordance with approved records control schedules. No records, however, may be destroyed without the approval of the Director of the Department of Archives and History.



§ 7-7-65 - Books open for inspection

The State Fiscal Officer shall submit the accounts and records of the General Accounting Office to the inspection of any member of the Legislature or the Governor when required.



§ 7-7-67 - Investigation of fiscal officers and depositories

It shall be the duty of the state auditor to investigate the books, accounts, and vouchers of all fiscal officers and depositories of the state and of every county, levee board, and taxing district of every kind, and to sue for, collect, and pay over all money improperly withheld by such fiscal officer or depository. He has the power to sue and right of action against all such officers and depositories and their sureties to collect any such moneys; but if the delinquency appears by a correct open account on the books of the proper accounting officer or depository, the right of the state auditor to sue shall arise only after he has given thirty (30) days' notice to the delinquent officer or depository to pay over the amounts and he fails to do so. If he shall examine the books, accounts, and vouchers of any fiscal officer or depository of the state, county, levee board, or taxing district of any kind and find them correct, he shall give a certificate to that effect to such officer and to the board of supervisors of the proper county, or to the proper levee board, or other taxing district.

The state auditor may, in his discretion, also investigate the books, accounts, and vouchers of any municipality, even though such investigation and inspection has been made by a certified public accountant or an accounting firm; and the state auditor shall have the same authority and powers regarding such municipal inspections as granted herein regarding any other investigation.



§ 7-7-69 - Examination of records of various boards

It shall be the further duty of the state auditor and he shall have the authority to examine the records, minutes, and allowances of the various boards of supervisors, drainage boards, and all other boards empowered to make allowances of public money under the laws of the state. He shall give notice to such boards of any errors in accounting, of funds credited to any erroneous account, and of funds in public treasuries to an erroneous account; and unless such board shall within thirty (30) days correct such errors or omissions, the members thereof shall be guilty of misfeasance of office and punished accordingly. Should the state auditor discover that any of the boards mentioned in the preceding parts of this section have appropriated any money to the purpose not authorized by law, he shall have authority to bring suit for the amount of such illegal allowance or allowances against the members of such board voting for such illegal allowance on their official bond and against the party receiving such allowance. In the event of recovery, he shall be entitled to recover the amount due, which shall be paid into the fund to which it is due; and he may assess a penalty thereon not to exceed twenty percent (20%), which shall be paid into the general fund in the state treasury.



§ 7-7-71 - Examination of records of public officers

The state auditor, in the discharge of the official duties imposed upon him by Sections 7-7-67 through 7-7-79, shall have full power and authority to examine and investigate the books, records, papers, accounts, and vouchers of any state, county, municipal, or other officer.



§ 7-7-73 - Embezzlement by public officer or employee

When the state auditor shall have reason to believe that a public officer or employee has embezzled any public funds, he shall notify the governor and the proper district attorney, and shall attend the trial as a witness for the state, if necessary.



§ 7-7-75 - Suits by state auditor

All suits by the state auditor under the provisions of Sections 7-7-67 through 7-7-79 shall be in his own name for the use of the state, county, municipality, levee board, or other taxing district interested; and he shall not be liable for costs, and may appeal without bond. Such suits may be tried at the return term and shall take precedence over other suits.



§ 7-7-77 - Settlement and accounting for moneys collected

The state auditor shall settle with the proper officers and pay over all moneys collected by him under the provisions of Sections 7-7-67 through 7-7-79 as required by law. He shall make a report to the state treasurer at the end of the fiscal year, giving a full account of all said collections by him during the preceding fiscal year, and of whom and on whose account collected. For a failure to render such account and settle and pay over all such collections made by him as required by law, the state auditor shall be suspended from office by the governor in the same manner as in the case of a defaulting state treasurer.



§ 7-7-79 - Reports of operation

The state auditor shall make a detailed account of the operation of Sections 7-7-67 through 7-7-79 to the governor once each year, and to the legislature at each regular session.



§ 7-7-81 - Audits of entities and their use of monies from certain federal funds; Auditor's Enhanced Accountability Fund created

(1) The State Auditor shall have the authority to preaudit or postaudit, conduct performance audits and reviews, investigate projects, entities and their use of any funds provided to the state or any of its agencies or subdivision, or any nonprofit organization, from the federal American Recovery and Reinvestment Act of 2009, the federal RESTORE Act, the Gulf Environmental Benefit Fund, and fees derived from the Natural Resource Damage Assessment pursuant to the 2010 Deepwater Horizon explosion and oil spill, and their successors. If sufficient resources are available, the State Auditor shall maintain an official Web site and provide public access to copies of audit reports of state and local government entities receiving funds from the American Recovery and Reinvestment Act, the federal RESTORE Act, the Gulf Environmental Benefit Fund, and fees derived from the Natural Resource Damage Assessment pursuant to the 2010 Deepwater Horizon explosion and oil spill, and their successors. The State Auditor shall have the authority to recover costs associated with auditing and investigating such projects and funds within the limits of federal law from any such entity that receives such funds. In addition, the State Auditor shall have the authority to contract with qualified certified public accounting firms to perform selected engagements under this section, if funds are made available for such contracts by the Legislature, the governmental entities covered by this section or by the federal government. All files, working papers, notes, correspondence and any other data compiled by the audit firms in connection with the engagements shall be available upon request, without cost, to the State Auditor for examination and abstracting during the normal business hours of any business day.

(2) A special fund, to be designated as the "Auditor's Enhanced Accountability Fund," shall be created within the State Treasury. The fund shall be maintained by the State Treasurer as a separate and special fund, separate and apart from the General Fund of the state. Within the limits of federal law, initial funds shall be deposited from each governing entity receiving monies from the American Recovery and Reinvestment Act, the federal RESTORE Act, the Gulf Environmental Benefit Fund, and fees derived from the Natural Resource Damage Assessment pursuant to the 2010 Deepwater Horizon explosion and oil spill, based on a sliding scale to be determined by the State Auditor. Subsequent and additional funds may be deposited from any source made available to the Department of Audit for such purposes. Unexpended monies from the American Recovery and Reinvestment Act, the federal RESTORE Act, the Gulf Environmental Benefit Fund, and fees derived from the Natural Resource Damage Assessment pursuant to the 2010 Deepwater Horizon explosion and oil spill, remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned or investment earnings on amounts in the fund shall be deposited into such fund, but shall be held to pay for postaudit and investigative costs for related expenditures and programs. Monies deposited into the fund shall be disbursed, in the discretion of the State Auditor, to pay the allowable costs of additional preaudit, postaudit, investigative, or other allowable or accountability requirements not funded through regular appropriations or special fund billing provided in this section. Monies in the special fund may be used to reimburse reasonable actual and necessary costs incurred by the State Auditor to accomplish objectives under this section. The State Auditor shall maintain a specific accounting of actual costs incurred for each project for which reimbursements are sought and shall provide a report to the Legislature within sixty (60) days from the end of each fiscal year regarding the nature and amounts of all expenditures. The Department of Audit may escalate its budget and expend such funds in accordance with rules and regulations of the Department of Finance and Administration in a manner consistent with the escalation of federal funds.






Article 3 - DEPARTMENT OF AUDIT

§ 7-7-201 - Department of audit created

A department of audit is hereby established under the supervision of the State Auditor. He shall exercise such powers and perform such duties incident to the organization and function of the department as are set forth in the subsequent sections of this article.



§ 7-7-202 - Offices of department; office hours; official seal

The State Auditor shall keep the office of the department at the seat of the government and shall keep it open Monday through Friday of each week for at least eight (8) hours each day. The State Auditor may establish satellite offices at other locations in the state. The State Auditor is authorized to prepare and use an official seal.



§ 7-7-203 - State Auditor to appoint director for financial and compliance division, director for investigations division and other employees as necessary to carry out duties of auditor

The State Auditor shall appoint a director for the financial and compliance division and a director for the investigations division of the department. The director of the financial and compliance division shall be a certified public accountant of recognized executive ability and thoroughly familiar with the laws of the state in relation to the financial administration of the public offices thereof. The director of the investigations division shall be a certified law enforcement officer of recognized executive ability and shall be thoroughly familiar with the laws of the state in relation to the financial administration of the public offices thereof.

The State Auditor may appoint deputy auditors; employ attorneys, certified public accountants and other assistants; or contract for any services necessary to carry out the provisions of this article.



§ 7-7-204 - Paid internship program for certain students working toward a bachelor's or master's degree in accounting; eligibility requirements; liability of recipients who fail to complete coursework or degree or fail to work as auditor at Office of State Auditor for requisite period of time

(1) Within the limits of the funds available to the Office of the State Auditor for such purpose, the State Auditor may grant a paid internship to students pursuing junior or senior undergraduate-level year coursework toward a bachelor's degree in accounting or graduate-level coursework toward a master's degree in accounting. Those applicants deemed qualified shall receive funds that may be used to pay for tuition, books and related fees to pursue their degree. It is the intent of the Legislature that the paid internship program (hereinafter referred to as the program) shall be used as an incentive for accounting students to develop job-related skills and to encourage accounting careers at the Office of the State Auditor.

(2) In order to be eligible for the program, an applicant must:

(a) Attend any college or school approved and designated by the Office of the State Auditor.

(b) Satisfy the following conditions:

(i) Undergraduate stipulations: Applicants must have successfully obtained a minimum of fifty-eight (58) semester hours toward a bachelor of science degree in accounting from a Mississippi institution of higher learning.

Applicants must have achieved a minimum Grade Point Average (GPA) on the previously obtained semester hours toward a bachelor of science degree in accounting of 3.0 on a 4.0 scale.

If accepted into the program, participants shall maintain a minimum cumulative GPA of 3.0 on a 4.0 scale in all coursework counted toward a bachelor of science degree in accounting.

(ii) Graduate stipulations: Applicants must have met the regular admission standards and have been accepted into the master of science accounting program at a Mississippi institution of higher learning.

If accepted into the program, participants shall maintain a minimum cumulative GPA of 3.0 on a 4.0 scale in all coursework counted toward a master of science degree in accounting.

(c) All program participants will be required to work a total of three hundred thirty-six (336) hours each summer at the Office of the State Auditor in Jackson, Mississippi.

(d) Agree to work as an auditor at the Office of the State Auditor upon graduation for a period of time equivalent to the period of time for which the applicant receives compensation, calculated to the nearest whole month, but in no event less than two (2) years.

(3) (a) Before being placed into the program, each applicant shall enter into a contract with the Office of the State Auditor, which shall be deemed a contract with the State of Mississippi, agreeing to the terms and conditions upon which the internship shall be granted to him. The contract shall include such terms and provisions necessary to carry out the full purpose and intent of this section. The form of such contract shall be prepared and approved by the Attorney General of this state, and shall be signed by the State Auditor of the Office of the State Auditor and the participant.

(b) Upon entry into the program, participants will become employees of the Office of the State Auditor during their time in the program and shall be eligible for benefits such as medical insurance paid by the agency for the participant; however, in accordance with Section 25-11-105II(b), those participants shall not become members of the Public Employees' Retirement System while participating in the program. Participants shall not accrue personal or major medical leave while they are in the program.

(c) The Office of the State Auditor shall have the authority to cancel any contract made between it and any program participant upon such cause being deemed sufficient by the State Auditor.

(d) The Office of the State Auditor is vested with full and complete authority and power to sue in its own name any participant for any damages due the state on any such uncompleted contract, which suit shall be filed and handled by the Attorney General of the state. The Office of the State Auditor may contract with a collection agency or banking institution, subject to approval by the Attorney General, for collection of any damages due the state from any participant. The State of Mississippi, the Office of the State Auditor and its employees are immune from any suit brought in law or equity for actions taken by the collection agency or banking institution incidental to or arising from their performance under the contract. The Office of the State Auditor, collection agency and banking institution may negotiate for the payment of a sum that is less than full payment in order to satisfy any damages the participant owes the state, subject to approval by the director of the sponsoring facility within the Office of the State Auditor.

(4) (a) Any recipient who is accepted into the program by the Mississippi Office of the State Auditor and who fails to complete undergraduate- or graduate-level coursework toward a degree in accounting, or withdraws from school at any time before completing his or her education, shall be liable to repay the Office of the State Auditor for all monies received during the time the recipient was in the program, at the rate of pay received by the employee while in the program, including benefits paid by the agency for the participant, and monies received for tuition, books and related fees used to pursue their degree with interest accruing at ten percent (10%) per annum from the date the recipient failed or withdrew from school. The recipient also will not be liable for repayment for any money earned during the required summer hours. This money shall be considered earned by the recipient at the federal minimum wage rate.

(b) All paid internship compensation received by the recipient while in school shall be considered earned conditioned upon the fulfillment of the terms and obligations of the paid internship contract and this section. However, no recipient of the paid internship shall accrue personal or major medical leave while the recipient is pursuing junior or senior undergraduate-level year coursework toward a bachelor's degree in accounting or graduate-level coursework toward a master's degree in accounting. The recipient shall not be liable for liquidated damages.

(c) If the recipient does not work as an auditor at the Office of the State Auditor for the period required under subsection (2)(d) of this section, the recipient shall be liable for repayment on demand of the remaining portion of the compensation that the recipient was paid while in the program which has not been unconditionally earned, with interest accruing at ten percent (10%) per annum from the recipient's date of graduation or the date that the recipient last worked at the Office of the State Auditor, whichever is the later date. In addition, there shall be included in any contract for paid student internship a provision for liquidated damages equal to Five Thousand Dollars ($ 5,000.00) which may be reduced on a pro rata basis for each year served under such contract.



§ 7-7-205 - Surety bonds required

The director, the assistant director, and all accountants and auditors of the department shall be required to execute surety bonds in such amounts as the state auditor may deem sufficient to ensure faithful performance of duties and financial accountability, provided the amount of such bond of the director shall not be less than Twenty-five Thousand Dollars ($ 25,000.00). The costs of such bonds shall be paid out of the department of audit fund in the same manner as other expenses are paid.



§ 7-7-207 - Compensation of director

The director of the department shall receive compensation as set by the state auditor which shall not exceed the salary of the state auditor as fixed by law.



§ 7-7-209 - Travel and other expenses

The state auditor, director, and all employees of the department required to travel in the performance of official duties shall be reimbursed for actual subsistence and transportation expenses incurred by them while traveling away from home, as provided by law. The office of the department shall be supplied with all necessary supplies, stationery, printing, furniture, and equipment, which shall be purchased at the lowest and best prices obtainable. All salaries, travel, and other expenses of the department, including costs of purchases as aforesaid, shall be paid monthly out of the state department of audit fund, upon requisitions or vouchers approved by the director or, in his absence, by the assistant director.



§ 7-7-211 - Powers and duties of department

The department shall have the power and it shall be its duty:

(a) To identify and define for all public offices of the state and its subdivisions generally accepted accounting principles or other accounting principles as promulgated by nationally recognized professional organizations and to consult with the State Fiscal Officer in the prescription and implementation of accounting rules and regulations;

(b) To provide best practices, for all public offices of regional and local subdivisions of the state, systems of accounting, budgeting and reporting financial facts relating to said offices in conformity with legal requirements and with generally accepted accounting principles or other accounting principles as promulgated by nationally recognized professional organizations; to assist such subdivisions in need of assistance in the installation of such systems; to revise such systems when deemed necessary, and to report to the Legislature at periodic times the extent to which each office is maintaining such systems, along with such recommendations to the Legislature for improvement as seem desirable;

(c) To study and analyze existing managerial policies, methods, procedures, duties and services of the various state departments and institutions upon written request of the Governor, the Legislature or any committee or other body empowered by the Legislature to make such request to determine whether and where operations can be eliminated, combined, simplified and improved;

(d) To postaudit each year and, when deemed necessary, preaudit and investigate the financial affairs of the departments, institutions, boards, commissions, or other agencies of state government, as part of the publication of a comprehensive annual financial report for the State of Mississippi, or as deemed necessary by the State Auditor. In complying with the requirements of this paragraph, the department shall have the authority to conduct all necessary audit procedures on an interim and year-end basis;

(e) To postaudit and, when deemed necessary, preaudit and investigate separately the financial affairs of (i) the offices, boards and commissions of county governments and any departments and institutions thereof and therein; (ii) public school districts, departments of education and junior college districts; and (iii) any other local offices or agencies which share revenues derived from taxes or fees imposed by the State Legislature or receive grants from revenues collected by governmental divisions of the state; the cost of such audits, investigations or other services to be paid as follows: Such part shall be paid by the state from appropriations made by the Legislature for the operation of the State Department of Audit as may exceed the sum of Thirty-five Dollars ($ 35.00) per man-hour for the services of each staff person engaged in performing the audit or other service plus the actual cost of any independent specialist firm contracted by the State Auditor to assist in the performance of the audit, which sum shall be paid by the county, district, department, institution or other agency audited out of its general fund or any other available funds from which such payment is not prohibited by law. Costs paid for independent specialists or firms contracted by the State Auditor shall be paid by the audited entity through the State Auditor to the specialist or firm conducting the postaudit.

Each school district in the state shall have its financial records audited annually, at the end of each fiscal year, either by the State Auditor or by a certified public accountant approved by the State Auditor. Beginning with the audits of fiscal year 2010 activity, no certified public accountant shall be selected to perform the annual audit of a school district who has audited that district for three (3) or more consecutive years previously. Certified public accountants shall be selected in a manner determined by the State Auditor. The school district shall have the responsibility to pay for the audit, including the review by the State Auditor of audits performed by certified public accountants;

(f) To postaudit and, when deemed necessary, preaudit and investigate the financial affairs of the levee boards; agencies created by the Legislature or by executive order of the Governor; profit or nonprofit business entities administering programs financed by funds flowing through the State Treasury or through any of the agencies of the state, or its subdivisions; and all other public bodies supported by funds derived in part or wholly from public funds, except municipalities which annually submit an audit prepared by a qualified certified public accountant using methods and procedures prescribed by the department;

(g) To make written demand, when necessary, for the recovery of any amounts representing public funds improperly withheld, misappropriated and/or otherwise illegally expended by an officer, employee or administrative body of any state, county or other public office, and/or for the recovery of the value of any public property disposed of in an unlawful manner by a public officer, employee or administrative body, such demands to be made (i) upon the person or persons liable for such amounts and upon the surety on official bond thereof, and/or (ii) upon any individual, partnership, corporation or association to whom the illegal expenditure was made or with whom the unlawful disposition of public property was made, if such individual, partnership, corporation or association knew or had reason to know through the exercising of reasonable diligence that the expenditure was illegal or the disposition unlawful. Such demand shall be premised on competent evidence, which shall include at least one (1) of the following: (i) sworn statements, (ii) written documentation, (iii) physical evidence, or (iv) reports and findings of government or other law enforcement agencies. Other provisions notwithstanding, a demand letter issued pursuant to this paragraph shall remain confidential by the State Auditor until the individual against whom the demand letter is being filed has been served with a copy of such demand letter. If, however, such individual cannot be notified within fifteen (15) days using reasonable means and due diligence, such notification shall be made to the individual's bonding company, if he or she is bonded. Each such demand shall be paid into the proper treasury of the state, county or other public body through the office of the department in the amount demanded within thirty (30) days from the date thereof, together with interest thereon in the sum of one percent (1%) per month from the date such amount or amounts were improperly withheld, misappropriated and/or otherwise illegally expended. In the event, however, such person or persons or such surety shall refuse, neglect or otherwise fail to pay the amount demanded and the interest due thereon within the allotted thirty (30) days, the State Auditor shall have the authority and it shall be his duty to institute suit, and the Attorney General shall prosecute the same in any court of the state to the end that there shall be recovered the total of such amounts from the person or persons and surety on official bond named therein; and the amounts so recovered shall be paid into the proper treasury of the state, county or other public body through the State Auditor. In any case where written demand is issued to a surety on the official bond of such person or persons and the surety refuses, neglects or otherwise fails within one hundred twenty (120) days to either pay the amount demanded and the interest due thereon or to give the State Auditor a written response with specific reasons for nonpayment, then the surety shall be subject to a civil penalty in an amount of twelve percent (12%) of the bond, not to exceed Ten Thousand Dollars ($ 10,000.00), to be deposited into the State General Fund;

(h) To investigate any alleged or suspected violation of the laws of the state by any officer or employee of the state, county or other public office in the purchase, sale or the use of any supplies, services, equipment or other property belonging thereto; and in such investigation to do any and all things necessary to procure evidence sufficient either to prove or disprove the existence of such alleged or suspected violations. The Department of Investigation of the State Department of Audit may investigate, for the purpose of prosecution, any suspected criminal violation of the provisions of this chapter. For the purpose of administration and enforcement of this chapter, the enforcement employees of the Department of Investigation of the State Department of Audit have the powers of a law enforcement officer of this state, and shall be empowered to make arrests and to serve and execute search warrants and other valid legal process anywhere within the State of Mississippi. All enforcement employees of the Department of Investigation of the State Department of Audit hired on or after July 1, 1993, shall be required to complete the Law Enforcement Officers Training Program and shall meet the standards of the program;

(i) To issue subpoenas, with the approval of, and returnable to, a judge of a chancery or circuit court, in termtime or in vacation, to examine the records, documents or other evidence of persons, firms, corporations or any other entities insofar as such records, documents or other evidence relate to dealings with any state, county or other public entity. The circuit or chancery judge must serve the county in which the records, documents or other evidence is located; or where all or part of the transaction or transactions occurred which are the subject of the subpoena;

(j) In any instances in which the State Auditor is or shall be authorized or required to examine or audit, whether preaudit or postaudit, any books, ledgers, accounts or other records of the affairs of any public hospital owned or owned and operated by one or more political subdivisions or parts thereof or any combination thereof, or any school district, including activity funds thereof, it shall be sufficient compliance therewith, in the discretion of the State Auditor, that such examination or audit be made from the report of any audit or other examination certified by a certified public accountant and prepared by or under the supervision of such certified public accountant. Such audits shall be made in accordance with generally accepted standards of auditing, with the use of an audit program prepared by the State Auditor, and final reports of such audits shall conform to the format prescribed by the State Auditor. All files, working papers, notes, correspondence and all other data compiled during the course of the audit shall be available, without cost, to the State Auditor for examination and abstracting during the normal business hours of any business day. The expense of such certified reports shall be borne by the respective hospital, or any available school district funds other than minimum program funds, subject to examination or audit. The State Auditor shall not be bound by such certified reports and may, in his or their discretion, conduct such examination or audit from the books, ledgers, accounts or other records involved as may be appropriate and authorized by law;

(k) The State Auditor shall have the authority to contract with qualified public accounting firms to perform selected audits required in paragraphs (d), (e), (f) and (j) of this section, if funds are made available for such contracts by the Legislature, or if funds are available from the governmental entity covered by paragraphs (d), (e), (f) and (j). Such audits shall be made in accordance with generally accepted standards of auditing. All files, working papers, notes, correspondence and all other data compiled during the course of the audit shall be available, without cost, to the State Auditor for examination and abstracting during the normal business hours of any business day;

(l) The State Auditor shall have the authority to establish training courses and programs for the personnel of the various state and local governmental entities under the jurisdiction of the Office of the State Auditor. The training courses and programs shall include, but not be limited to, topics on internal control of funds, property and equipment control and inventory, governmental accounting and financial reporting, and internal auditing. The State Auditor is authorized to charge a fee from the participants of these courses and programs, which fee shall be deposited into the Department of Audit Special Fund. State and local governmental entities are authorized to pay such fee and any travel expenses out of their general funds or any other available funds from which such payment is not prohibited by law;

(m) Upon written request by the Governor or any member of the State Legislature, the State Auditor may audit any state funds and/or state and federal funds received by any nonprofit corporation incorporated under the laws of this state;

(n) To conduct performance audits of personal or professional service contracts by state agencies on a random sampling basis, or upon request of the State Personal Service Contract Review Board under Section 25-9-120(3); and

(o) At the discretion of the State Auditor, the Auditor may conduct risk assessments, as well as performance and compliance audits based on Generally Accepted Government Auditing Standards (GAGAS) of any state-funded economic development program authorized under Title 57, Mississippi Code of 1972. After risk assessments or program audits, the State Auditor may conduct audits of those projects deemed high-risk, specifically as they identify any potential wrongdoing or noncompliance based on objectives of the economic development program. The Auditor is granted authority to gather, audit and review data and information from the Mississippi Development Authority or any of its agents, the Department of Revenue, and when necessary under this paragraph, the recipient business or businesses or any other private, public or nonprofit entity with information relevant to the audit project. The maximum amount the State Auditor may bill the oversight agency under this paragraph in any fiscal year is One Hundred Thousand Dollars ($ 100,000.00), based on reasonable and necessary expenses.



§ 7-7-213 - Payment of costs of audits and other services

(1) The costs of audits and other services required by Sections 7-7-201 through 7-7-215, except for those audits and services authorized by Section 7-7-211(k) which shall be funded by appropriations made by the Legislature from such funds as it deems appropriate, shall be paid from a special fund hereby created in the State Treasury, to be known as the State Department of Audit Fund, into which will be paid each year the amounts received for performing audits required by law. Except for any municipality required under this chapter to be audited by the State Auditor, the amounts to be charged for performing audits and other services shall be the actual cost, not to exceed Thirty-five Dollars ($ 35.00) per man hour plus the actual cost of any independent specialist firm contracted by the State Auditor to assist in the performance of the audit. Costs paid for independent specialists or firms contracted by the State Auditor shall be paid by the audited entity through the State Auditor to the specialist or firm conducting the audit. In the event of failure by any unit of government to pay the charges authorized herein, the Department of Audit shall notify the State Fiscal Officer, and upon a determination that the charges are substantially correct, the State Fiscal Officer shall notify the defaulting unit of his determination. If payment is not made within thirty (30) days after such notification, the State Fiscal Officer shall notify the State Treasurer and Department of Public Accounts that no further warrants are to be issued to the defaulting unit until the deficiency is paid.

(2) The cost of any service by the department not required of it under the provisions of the cited sections but made necessary by the willful fault or negligence of an officer or employee of any public office of the state shall be recovered (i) from such officer or employee and/or surety on official bond thereof and/or (ii) from the individual, partnership, corporation or association involved, in the same manner and under the same terms, when necessary, as provided the department for recovering public funds in Section 7-7-211.

(3) The State Auditor shall deliver a copy of any audit of the fiscal and financial affairs of a county to the chancery clerk of such county and shall deliver a notice stating that a copy of such audit is on file in the chancery clerk's office to some newspaper published in the county to be published. If no newspaper is published in the county, a copy of such notice shall be delivered to a newspaper having a general circulation therein.



§ 7-7-214 - Payment of costs of audits by governmental entities which receive reimbursement from federal government; disposition of amounts collected

This section shall apply only to single audits of federal and state funds of governmental entities conducted by the department pursuant to the Single Audit Act of 1984. Notwithstanding any provision of Section 7-7-213 to the contrary, the State Auditor is authorized to charge governmental entities the entire audit cost for which such entities may receive reimbursement from the federal government for the cost of that portion of the single audit that covers the audit requirements associated with federal funds. The costs collected by the department under this section shall be deposited into the State Department of Audit special fund.



§ 7-7-215 - Reports; applicability of generally accepted auditing standards; retention of audit materials; access to records of entities subject to audit

(1) Upon the completion of each audit, the department shall prepare a report which shall set forth the facts of such audit in the most comprehensive form, and the original copy of such report shall be filed in the office to which it pertains, as a permanent record; one (1) copy thereof shall be filed in the office of the department, subject to public inspection, and one (1) copy shall be preserved for use by the Governor and/or the Legislature. Other provisions notwithstanding, all work papers associated with an audit shall be confidential, but available to subsequent auditors engaged in performing the entities' subsequent audit. The director shall require such financial reports from every public office and taxing body as he may deem necessary and for such period as he may designate, and at the end of each fiscal year the State Auditor and director shall prepare and publish a report of comparative financial statistics covering all public offices of the state over which the department has accounting and auditing supervision. The Governor may direct the State Auditor and/or the director of the department to make any special report on any subject under their jurisdiction and make any special audit or investigation he may desire, such directives to be issued in writing.

(2) All audits conducted by the department shall be in accordance with generally accepted auditing standards, as promulgated by nationally recognized professional organizations. Audit and investigative reports, work papers and other evidence and related supportive material shall be retained and filed according to an agreement between the State Auditor and the Department of Archives and History. In conducting audits pursuant to this article, the department shall have access to all records, documents, books, papers and other evidence relating to the financial transactions of any governmental entity subject to audit by the department.



§ 7-7-216 - Independent audit of office of State Auditor

No less than once during each four-year term of the State Auditor, the Legislature shall receive bids from an independent, certified public accounting firm for an opinion and a legal compliance audit of the Office of the State Auditor. Such firm, so selected, shall report its findings and recommendations to the Legislature and the Governor. The cost of this audit shall be paid from funds appropriated for this purpose by the Legislature.



§ 7-7-217 - Record of exceptions taken as result of audits

The state auditor, as ex-officio head of the state department of audit, shall maintain a continuing record of exceptions taken as a result of any and all audits made by the state department of audit, which shall show the name of the state department, agency, or subdivision audited, the date or approximate date when each exception was taken, a brief description of such exception, the immediate steps taken to effect correction or restitution, any subsequent actions taken or recommended to be taken, and the final disposition of such exceptions when such disposition occurs.



§ 7-7-218 - Preparation of report by State Auditor where public officer or employee fails or refuses to make report; correction and publication of finding of substantial noncompliance where public officer or employee fails to correct finding; payment of expenses

(1) If any officer or employee of the state or subdivision shall refuse or fail to make any report to the department, the State Auditor shall proceed to make the report or cause the report to be made. The expense for such report shall be personally borne by said officer or employee, and he or she shall be responsible for the payment of the expense incurred.

(2) If any officer or employee of a state agency or political subdivision refuses or fails to correct any audit finding of substantial noncompliance that has existed for three (3) consecutive years, the State Auditor shall proceed to cause the finding to be made in compliance and publish the findings and action. The expense for such correction and publication of a finding of substantial noncompliance shall be borne by the state agency or political subdivision involved.



§ 7-7-219 - Report of exceptions to legislative committee

A report of exceptions taken by the auditor shall be made by the state auditor to the general legislative investigating committee, or any standing committee of the legislature that may request such reports, and any legislator who may request such reports. Said reports shall be furnished within thirty (30) days after the close of each fiscal year, said report to list all exceptions taken within that fiscal year and exceptions previously taken in which no final disposition has been made. The said report shall summarize each exception listed and provide information appearing on the record referred to in section 7-7-217.



§ 7-7-221 - Publication of synopsis of county audit report

(1) As soon as possible after an annual audit of the fiscal and financial affairs of a county by the State Auditor, as the head of the State Department of Audit, has been made and a copy of such report of audit or examination has been filed with the board of supervisors of such county and the clerk thereof, as required in Section 7-7-215, the clerk of the board of supervisors shall publish a synopsis of such report in a form prescribed by the State Auditor.

(2) The clerk of the board of supervisors shall deliver a copy of the aforesaid synopsis to some newspaper published in the county, and, if no newspaper is published in the county, then to a newspaper having a general circulation therein, to be published.

(3) The cost of publishing the aforesaid synopsis by some newspaper in a county or by some newspaper having a general circulation therein, as hereinbefore provided, shall be paid for out of the general fund of the county upon a detailed itemized statement thereof being furnished to the clerk of the board of supervisors of such county by the publisher of the newspaper, accompanied by one (1) copy of the proof of publication thereof. The cost of such publication shall be based on the rate now fixed by law for publishing legal notices, and it shall be mandatory upon the board of supervisors of the county and the clerk thereof to pay such costs out of the county general fund.

(4) The clerk shall forward a copy of the published synopsis to the State Auditor within sixty (60) days of its publication. If the synopsis does not substantially satisfy the requirements of this section, the State Auditor is authorized to prepare the synopsis and have it published in accordance with this section at cost to the county.



§ 7-7-225 - Contract for legal services

The State Auditor, when conducting agency audits, shall test to determine whether or not the state institutions of higher learning and any state agency which does not draw warrants on the Treasury have either received approval of the Attorney General or complied with the provisions of Section 7-5-39, with regard to any contract for legal services.









Chapter 9 - STATE TREASURER

GENERAL PROVISIONS

§ 7-9-1 - Office hours

The state treasurer shall keep his office at the seat of the government, and shall keep the same open Monday through Friday of each week for eight hours each day.



§ 7-9-3 - Vaults to operate with timelock

It is not lawful for the treasurer or any other person to enter or be in the treasury department between sunset and sunrise, except in case of fire or other like urgent necessity. At five o'clock or sooner in the afternoon, the vaults shall be closed with a timelock set to open at nine o'clock in the forenoon of the next day, unless it be a Sunday or holiday when it shall be set, if possible, to open at that hour on the next business day. During business hours the timelock shall be so adjusted that a person in charge of the office can instantly lock the safe or vault.



§ 7-9-5 - Deputy state treasurer and other personnel

The state treasurer shall be entitled to a bookkeeper, a chief clerk, a bond clerk, and a stenographer to assist him in the discharge of the duties of his office; and he may appoint a deputy who shall possess all the powers and may perform any of the duties of the treasurer. If a deputy treasurer be appointed, he shall also perform all the duties of the chief clerk and shall receive the salary of such clerk, and thereafter no chief clerk shall be employed. The bond of the said deputy shall be one hundred thousand dollars ($ 100,000.00), and the premium thereon shall be paid as other premiums of state officers.



§ 7-9-7 - Bond clerk

It shall be the duty of the bond clerk to keep a record of all bonds or other securities coming into the possession of the state treasury and to do and perform any other duties required of him by the treasurer. Said clerk shall, before entering upon the duties of his office, execute a good and sufficient bond payable to the state treasurer, in some surety company authorized to do business in Mississippi, in the sum of fifty thousand dollars ($ 50,000.00), said bond to be conditioned for the faithful discharge of the duties of such clerk and shall be liable for any misfeasance, malfeasance, mistakes, or misappropriations of said clerk, the premium on said bond to be paid as the premium on the state treasurer's bond is paid. The provisions of this section and the bond required shall in no way alter or change the duties, responsibilities, and liabilities of the state treasurer.



§ 7-9-9 - Duties generally

It shall be the duty of the state treasurer to receive and keep the moneys of the state in the manner provided by law, to disburse the same agreeably to law, and to take receipts or vouchers for moneys which he shall disburse. He shall keep regular, fair, and proper accounts of the receipts and expenditures of the public money; he shall keep accounts in his books in the name of the state, in which he shall enter the amount of all money, stock, securities, and all other property in the treasury or which may at any time be received by him, keeping the receipts and disbursements of each fiscal year in separate accounts, and closing the same with the close of the fiscal year; and he shall open and keep accounts in his books for all appropriations of money made by law, so that the appropriation of money and the application thereof in conformity thereto may clearly and distinctly appear on the books of the treasury.



§ 7-9-11 - Separate and distinct accounts of various sources of revenue

It shall be the duty of the state treasurer to state in the books of the treasury, separately and distinctly, the amount of money received by him on account of state taxes, debts, or on any account whatever for or on behalf of the state, and also an account of the sums he shall pay out of the same, so that the net produce of the whole revenue, and of every branch thereof, and the amount of disbursements and payments of the several demands on the treasury may clearly and distinctly appear.



§ 7-9-12 - Establishment of clearing accounts and bank accounts; bad checks

The State Treasurer is authorized to establish such clearing accounts in the State Treasury and such bank accounts in public depositories in conjunction with the State Fiscal Officer as may be necessary to facilitate the deposit, collection investment and disbursement of state funds in the State Treasury as required by law.

The State Treasurer and State Fiscal Officer shall also establish such accounts as necessary to facilitate the handling of bad checks paid into the State Treasury.

The State Treasurer may by regulation provide for the establishment of commercial bank accounts by any state agency, which shall serve as the depository for funds which are collected or held by state agencies and required by law to be deposited in the Treasury. Each such account established shall have a maximum balance to be fixed by the State Treasurer. All such accounts shall bear interest which shall be deposited in the General Fund, except for interest on funds in the account of the Mississippi Employment Security Commission designated as the "Mississippi Employment Security Commission Fixed Price Contract Account." Such interest shall be retained as part of the account to be used by the Mississippi Employment Security Commission solely for Job Training Partnership Act programs.

The State Auditor shall test for compliance with this section in any postaudit, and may, after notice and hearing, levy a civil penalty not to exceed One Thousand Dollars ($ 1,000.00) for any violation hereof. The Auditor shall annually report all violations of this section to the Governor and the Legislature.



§ 7-9-13 - Receipts and payments only on warrant; exception for electronic funds transfer

Except as otherwise provided in Section 7-9-14 of this chapter, it shall not be lawful for the State Treasurer to pay or receive any money on account of the state but on the warrant or certificate of the State Fiscal Officer, issued pursuant to law. When he shall make any disbursement, he shall write or stamp the word "paid" in large characters across the face of the warrant, and shall make an entry in his office of the date of such warrant. The warrant thus cancelled shall be a sufficient voucher for the payment of the same.



§ 7-9-14 - Electronic funds transfer for withdrawal, transfer, or deposit of funds for investment purposes

The State Treasurer is authorized to receive, disburse or transfer public funds under his jurisdiction by means of wire, direct deposit or electronic funds transfer. The State Fiscal Officer is authorized to receive, disburse or transfer public funds between State Treasury accounts without the issuance of warrant. The State Treasurer and State Fiscal Officer shall promulgate the rules, regulations and procedures to substitute an electronic funds transfer or the receipt, disbursement or transfer of public funds between State Treasury accounts for a receipt warrant, requisition and use of a warrant in order to facilitate the collection, transfer, investment and disbursement of public funds. In the instance of electronic transfer of funds, the Treasurer shall provide the State Fiscal Officer the same information as would be required for a requisition and issuance of a warrant. In the instance of receipt, disbursement and transfer between State Treasury accounts, the State Fiscal Officer shall maintain the same information as would be required if an application for a receipt warrant, a requisition for issuance for warrant and a warrant had been issued.

A copy of the record of any electronic funds transfer shall be transmitted by state depositories to the Treasurer who shall file duplicates with the State Fiscal Officer.



§ 7-9-15 - All warrants paid to be registered

The state treasurer shall register all warrants paid or received in payment of public dues by him, in a book kept for that purpose, noting the number of the warrant, the date, and when paid or received; and the treasurer shall not receive or pay any warrant unless he shall be satisfied that the same is genuine and lawfully issued.



§ 7-9-17 - Duplicate receipts given when payment made into treasury

When any payment shall be made into the Treasury in pursuance of any receipt-warrant issued by the State Fiscal Officer, the State Treasurer shall give the person making the payment duplicate receipts, specifying the warrant on which the payment is made, one (1) copy of which shall be filed with the State Fiscal Officer.



§ 7-9-19 - States taxes collected paid direct to treasurer

All taxes, fees and penalties that may be hereafter collected for or in the name of the State of Mississippi shall be paid direct to the Treasurer of the state, as now provided by law, by the officer charged with the duty of collecting the same, with an itemized statement to be filed with the State Fiscal Officer, showing from whom collected and to what account to be credited. All fees and commissions that may be due to any officer for collecting same shall be paid to such officer by the State Treasurer on a warrant issued therefor by the State Fiscal Officer. This section shall not apply to ad valorem taxes, nor to any other collection of taxes by tax collectors of the several counties collecting taxes for the state.

Any officer charged with the duty of collecting such taxes, fees and penalties who willfully fails to comply with the provisions of this section shall be guilty of a misdemeanor and, upon conviction thereof, shall forfeit all fees and commissions that may be due him for collecting the same and, in addition, shall be fined not more than One Thousand Dollars ($ 1,000.00) or imprisoned for six (6) months, or suffer both such fine and imprisonment.



§ 7-9-21 - State officials to pay in collections

All state officials shall make a detailed report to the State Fiscal Officer and pay into the State Treasury all public funds, as defined in Section 7-7-1, which are required to be paid into the Treasury. Such funds shall be deposited in the State Treasury by the end of the next business day following the day that such funds are collected, except as provided elsewhere in this section. The State Fiscal Officer and the State Treasurer are authorized to establish clearing accounts in the State Treasury as may be necessary to facilitate the transfer of monies to municipalities, counties and other special fund accounts, as provided by law. The detailed report hereinabove required shall be fully satisfied when any revenue-collecting agency on its applications for received warrants has stated the amount of money which it has collected from any source whatsoever without having to supply the names of the taxpayers who had remitted such money. At the request of any state agency, the State Fiscal Officer, with the advice and consent of the State Treasurer, may by regulation provide for other than daily deposits of accounts by that state agency. The State Fiscal Officer, with the advice and consent of the State Treasurer, shall determine the frequency and method of deposit for the agency.



§ 7-9-22 - Disposition of funds collected by Secretary of State

All funds collected by the Office of the Secretary of State, unless otherwise specifically provided for by law, shall be deposited, in accordance with Section 7-9-21, Mississippi Code of 1972, into a special fund hereby created in the State Treasury. Monies in the special fund shall be expended, pursuant to legislative appropriation, to defray the expenses of the Office of the Secretary of State or as otherwise authorized. All unobligated monies in such special fund at the end of the fiscal year shall be paid over into the General Fund of the State Treasury.



§ 7-9-23 - Custodian of specified trust funds

The State Treasurer is designated as sole agent to receive on State Fiscal Officer's pay warrant and disburse any and all funds received from sources other than those designated by law on State Fiscal Officer's warrant, which funds are to be expended under the direction and supervision of state officials or agencies for the benefit of the state. The State Treasurer is authorized and directed to receive on State Fiscal Officer's pay warrant any and all funds above specified and to be credited, each fund to a trust account for which the donor intends it. The special trust account shall designate for what purpose it is donated, and the State Fiscal Officer's books and Treasurer's books shall carry it as such. All funds shall be paid out on requisition signed by the proper agent or agents, properly supported by itemized vouchers, designated so to do on a warrant issued by the State Fiscal Officer upon the State Treasurer. Funds intended to be controlled by this section are those coming from the federal government, foundations and individuals to be expended for educational purposes, roads, agriculture, for making economic or social surveys, and for similar purposes. In no way shall this section interfere with or prevent the purpose of the donor. The state agent or official best fitted or qualified to direct the expenditure of a fund for a specified purpose or the official designated by the donor shall expend the funds, and is hereby given authority in the manner outlined herein.



§ 7-9-24 - Refunds to state agencies for excess public utility charges

Any refund to an agency of the State of Mississippi other than an agency financed entirely by federal funds for excess charges made by a public utility pursuant to rates in effect under bond filed with the Public Service Commission shall be forwarded, forthwith, by the administrative head of such state agency to the State Treasurer for deposit into a special account in the State Treasury to be expended as provided by the Legislature at the 1986 Regular Session.



§ 7-9-25 - Depository for federal-aid road funds

All funds and the interest accruing thereon paid into the state treasury, either by the federal government, by any of the counties of the state, or by any road district in the state, for the purpose of constructing what is known as federal-aid highways shall be handled by the state treasury as a special deposit for such purpose. It shall be the duty of the state treasurer immediately upon receipt of such funds to give notice to all banks located in the county in which said funds are to be expended of the fact that such funds are on hand, and that he is ready to receive such proposals as any of them may make for the privilege of keeping such funds until the same are expended in the construction of such highways. The said state treasurer shall deposit said funds with the bank or banks located in the county where same is to be expended, proposing the best terms, having in view the safety of such funds. Security shall be required of like character and amount as provided for in the chapter on depositories, but the amount of such highway funds shall not be included in arriving at 35% limit. Each bank shall be entitled to receive this special highway deposit in addition to the 35% provided for by said chapter.



§ 7-9-27 - Investment of special fund to refund overpayment of income taxes

The treasurer of the state of Mississippi shall invest the moneys deposited in the special fund to refund the overpayment of income taxes under the provisions of Section 27-7-313. The amounts to be invested shall be determined by the treasurer and shall be in the approximate amount of the total moneys deposited in said special fund less the anticipated refunds to be made within the following ninety-day period. Such funds shall be invested by said treasurer in short-term bonds, treasury bills, or other direct obligations of the United States of America, or any national or state banks in the state of Mississippi.



§ 7-9-29 - Payment of interest and bonds

It shall be the duty of the State Treasurer, two (2) weeks before any state bonds or interest coupons become due and payable, to make application to the State Fiscal Officer for his warrant in favor of the State Treasurer, specifying the bond issue and the total amount each of interest and bonds to be paid and when and where due and payable, according to the terms of the bonds. Upon presentation of such application, the State Fiscal Officer shall issue his warrant in favor of the State Treasurer according to said application.



§ 7-9-31 - Cancellation of bonds and interest coupons

The state treasurer shall, as soon as he receives such warrant, deposit the amount thereof in the bank or banks where, according to the terms of the bonds, the interest and bonds are to be paid for, or in some state depository for delivery to such bank or banks. He shall keep an account with each such bank or banks where such deposit has been made, charging it with such deposit and crediting it with the amounts of the bonds and interest coupons as the same are delivered to the state treasurer in his office.

The state bond commission shall provide for the method of acceptance and cancellation of bonds and interest coupons duly paid by requiring the paying agent or agents:

(a) To deliver bonds and coupons duly paid and cancelled to the state treasurer; or

(b) To furnish to the state treasurer, at the end of each month in which bonds and interest coupons of a given bond issue have been presented for payment and have been paid, a statement which shall contain a certified list of bonds and coupons duly paid and cancelled, showing for each issue the bond and coupon numbers, the amounts, the dates due, dates paid and such additional information as the state bond commission shall require along with the bonds and coupons paid.

Bonds and interest coupons duly paid shall be properly entered in a bond and interest register of the bond issue to which they belong in the state treasurer's office, and the treasurer shall accept as cancelled those duly paid and cancelled and so delivered by the paying agent or agents.

Any certified list submitted by the paying agent or agents as to payment and cancellation of bonds and interest coupons shall be accepted as conclusive as to payment and cancellation, and such paying agent or agents shall accept responsibility for proper payment and disposition of all bonds and coupons, and for any duplicate payments, payments to unauthorized persons and nonpayment to authorized persons occurring as a result of cancellation or destruction of bonds and coupons.



§ 7-9-32 - Destruction of paid state warrants

The state treasurer is hereby authorized to destroy all state warrants on which payment has been made according to approved records control schedules. No such records, however, may be destroyed without the approval of the director of the department of archives and history.



§ 7-9-33 - Receipted lists of cancelled bonds and coupons

The State Fiscal Officer shall charge the State Treasurer with the amount of each warrant so issued as herein required. The State Treasurer shall prepare duplicate lists of bonds and coupons paid, cancelled and delivered to the Treasurer's office and submit the lists to the State Fiscal Officer, who shall sign a receipt on the lists, with seal affixed, for the bonds and interest coupons so cancelled as paid, shall present one (1) of these receipted lists to the State Treasurer (which shall be filed as his voucher for credit), and shall file the other receipted list in the State Fiscal Officer's office.



§ 7-9-34 - Destruction of paid and cancelled bonds and coupons

The state treasurer is authorized to destroy any bonds and coupons of the State of Mississippi duly paid and cancelled not earlier than one (1) year after the same are surrendered for payment. A certificate containing a description of such bonds and coupons so destroyed, duly witnessed and signed by the treasurer or his deputy and the state fiscal officer, shall be kept on file in the treasurer's office.



§ 7-9-35 - Unexpended balances of appropriations

Within ten (10) days after the appropriation (out of which said warrant shall have been drawn) expires under Section 64 of the State Constitution, the State Treasurer shall withdraw the unexpended balance or balances in such bank or banks and shall turn said money back into the general funds of the State Treasury. He shall give such bank or banks credit for such returned balance or balances. The State Fiscal Officer shall, upon such payment back into the general fund, credit the State Treasurer on its account for such warrant.



§ 7-9-37 - Payment by depositories; meaning of "treasurer's check" for purpose of implementation of electronic funds transfer

All state deposits in any depository in the State of Mississippi shall be subject to payment when demanded by the State Treasurer on his Treasurer's check drawn on the bank for such deposit in payment of a warrant or warrants issued by the State Fiscal Officer, or in the transfer of such deposit or any part thereof from one bank to another or other banks or to the State Treasury, in keeping the funds of the state equitably distributed among the state depositories as required by law, and for any other purposes necessary to carry out the provisions of law or to provide for equitable distribution of funds or payment of warrants when drawn by the State Fiscal Officer.

For the purpose of the implementation of Section 7-9-14, the term "Treasurer's check" as used in this section shall mean either a paper check or a paperless entry on an electronic data processing medium at a state depository that substitutes for a paper check for the purpose of debiting or crediting an account and for which a permanent record is made.



§ 7-9-39 - Funds impounded

In the event the funds coming into the state treasury are insufficient to pay all claims and debts of the state as they mature or become due, the state treasurer is hereby authorized and directed to impound or set aside sufficient funds to pay the bonds, short term notes, certificates of indebtedness, and interest coupons as they severally mature and become due.



§ 7-9-41 - Lump-sum withdrawals from treasury

(1) All support and maintenance funds appropriated for the operating expenses of all departments, institutions, agencies, boards and commissions, supported wholly or in part by the state, shall be drawn from the State Treasury only upon the issuance of individual warrants by the State Fiscal Officer in direct payment for goods sold or services performed, except where specifically provided otherwise in these statutes. The said State Fiscal Officer shall issue his warrants only upon requisitions signed by the proper person, officer or officers.

(2) In the case of the state institutions of higher learning, meeting with the written approval of the State Fiscal Officer, such funds may be drawn from the Treasury in the manner prescribed hereinbelow, and when such system of withdrawal is approved by the State Fiscal Officer, it shall not be changed except on the approval of both said parties.

The executive heads, together with the secretary or other person in charge of the books and accounts, of the state institutions of higher learning, if they receive such written approval, shall make up, in the form prescribed by the State Fiscal Officer and the State Treasurer, checklists of all salaries, accounts, bills, contracts and claims which shall have accrued during the month. Based upon such statement and in company with it, the state institutions of higher learning, through their proper officers, shall make requisition upon the State Fiscal Officer for only so much money as shall then be needed to pay salaries, accounts, bills, contracts and claims which may then be due, together with a reasonable amount for contingent expenses.

Such requisitions may be drawn upon the State Fiscal Officer's accounts, who shall draw its warrants on the Treasurer from time to time as required, payable to the official depository provided in Section 7-9-43. In the case of special appropriations made for buildings and permanent improvements, repairs, furniture, fixtures, and special supplies, and in all cases where it is not practicable to furnish a detailed statement, such funds may be drawn in installments at such times and in such amounts as necessity may require, and the requisitions for same must be accompanied by a general statement of the proposed purchases and expenditures.

In all cases where such lump-sum payments are authorized and paid as provided in this section, the proper officer or officers of the state institutions of higher learning shall make such additional reports to the State Fiscal Officer in the manner and at such times as he may require. Such reports shall also include other funds coming into the possession of or for the use and benefit of the state institutions of higher learning, whether such funds are regularly handled through the State Treasury or not.

(3) In the case of the State Department of Public Welfare, lump-sum withdrawals may only be made as provided for in subsection (2) of this section for payments to recipients of services provided by the department.



§ 7-9-43 - Contracts with selected depositories

The state institutions of higher learning and the Department of Human Services, after receiving the written approval of the State Fiscal Officer as provided in Section 7-9-41, shall select and make a contract with some bank to serve as a depository for funds of the same. Said bank so selected shall qualify to receive said fund and secure the same as required of state depositories under Section 27-105-5 before receiving any funds, except as herein noted in the case of private hospitals. The life of said contract with a depository shall be for five (5) years. Each bank shall enter into a written contract, the terms of which shall be to perform faithfully all acts and duties required of it by this and other laws of the state. As such depository, it shall receive and keep account of all funds and pay out same on the check of the secretary or business manager, countersigned by the president or chairman of the board or institution. Such bank shall receive, keep, disburse and account for all funds of the Department of Human Services and such state institution of higher learning for which it shall be a depository, and turn over all funds and accounts to its legal successor, provided all private hospitals shall be exempted from providing depositories.

All books, accounts and reports made thereon for any funds shall conform to the requirements of the General Accounting Office, and shall be filed with the said General Accounting Office.



§ 7-9-45 - Monthly verification with auditor

The State Treasurer and the State Fiscal Officer shall, on or before the tenth day of each month, check, verify and reconcile the list of the receipts into the Treasury for the previous month, according to the warrants on which they are founded, and in whose name the several receipts have been given, and their respective dates, amounts and numbers.



§ 7-9-47 - Reports to the legislature

The state treasurer shall make to the legislature, at the commencement of each regular, not extraordinary, session, a detailed report of the receipts and expenditures since his last report. He shall present to it the report required of him by Section 115 of the Constitution and, in case of a deficiency of revenue, he shall suggest such increase of taxes as he may consider best suited to supply the deficiency. He shall also make to the legislature, or to either house thereof, such supplemental reports as may be called for.



§ 7-9-49 - Reports to governor

The state treasurer shall furnish to the governor, from time to time when required, a full and complete statement, in tabular form, of the situation of the public finances and full information touching the condition and proceedings of his office. The books of the treasurer shall, at all seasonable times, be open to the inspection of the governor and of the auditor, and the governor shall at all times be permitted to examine and count the money on hand.



§ 7-9-51 - Suit on bond for embezzlement

If the state treasurer shall misapply, waste, or embezzle any money, stock, securities, or other property in the treasury, it shall be the duty of the attorney general to bring suit on the bond of such treasurer, in the circuit court of the county where the seat of government is situated, for the amount of money, stock, securities, or other property so misapplied, wasted, or embezzled. If a judgment be rendered for the plaintiff, the defendant shall pay double the damages assessed, not exceeding the penalty of the bond.



§ 7-9-53 - Preservation of records

The state treasurer shall safely keep and preserve all moneys, securities, books, records, papers, and other things belonging to his office without waste, embezzlement, or misapplication thereof; and at the expiration of his term, he shall deliver the same to his successor.






SPECIAL TREASURY FUND

§§ 7-9-65 through 7-9-69 - Repealed

Repealed from and after November 4, 1986, the date upon which the electorate ratified the addition of Section 206A to the Mississippi Constitution of 1890 which was proposed by Laws, 1985, ch. 546.



§ 7-9-70 - Mississippi Fire Fighters Memorial Burn Center Fund established; deposits; investments; Mississippi Burn Care Fund

(1) There is created and established in the State Treasury a special trust fund to be known as the "Mississippi Fire Fighters Memorial Burn Center Fund." There shall be deposited in such fund (a) all such fees as the State Treasurer is directed to deposit therein under subsection (4) of Section 27-19-56.1, under subsection (4) of Section 27-19-56.2 and under subsection (5)(b) of Section 27-19-56.4; and (b) any gift, donation, bequest, trust, grant, endowment, transfer of money or securities or any other monies from any source whatsoever as may be designated for deposit in the fund.

(2) The principal of the trust fund created under subsection (1) of this section shall remain inviolate and shall be invested as provided by law. Interest and income derived from investment of the principal of the trust fund may be appropriated by the Legislature and expended exclusively for the support and maintenance of the Mississippi Fire Fighters Memorial Burn Center.

(3) From and after June 17, 2005, there shall be created in the State Treasury a fund known as the Mississippi Burn Care Fund. The Mississippi Burn Care Fund shall be the Mississippi Fire Fighters Memorial Burn Center Fund and any reference to the Mississippi Fire Fighters Memorial Burn Center Fund in law shall mean the Mississippi Burn Care Fund. All funds payable to the Mississippi Fire Fighters Memorial Burn Center Fund shall, from and after June 17, 2005, be paid to the Mississippi Burn Care Fund. All balances in the Mississippi Fire Fighters Memorial Burn Center Fund and the Mississippi Fire Fighters Memorial Fire Fighters Burn Center Escrow Fund shall be transferred to the Mississippi Burn Care Fund on June 17, 2005. All interest earned by funds in the Mississippi Burn Care Fund shall be credited to the fund and not the General Fund. For fiscal year 2006, and for each fiscal year thereafter, the Legislature may appropriate interest, income or other funds credited to the Mississippi Burn Care Fund, and there shall be no requirement that the monies deposited to the fund be held inviolate in trust. Any appropriation of funds from the Mississippi Burn Care Fund shall be to the Mississippi Department of Health for the purpose of carrying out its responsibilities established in Section 41-59-5; however, after the Mississippi Burn Center established at the University of Mississippi Medical Center under Section 37-115-45 is operational, any appropriation of funds from the Mississippi Burn Care Fund shall be to the University of Mississippi Medical Center for the operation of the Mississippi Burn Center. The Mississippi Burn Care Fund shall be authorized to accept gifts, donations, bequests, appropriations or other grants from any source, governmental or private, for deposit into the fund. The Department of Health, or the University of Mississippi Medical Center after the Mississippi Burn Center is operational, shall be the agency responsible for receiving any such gifts, donations, bequests, appropriations or grants and shall deposit such to the Mississippi Burn Care Fund.






STATE BOND SUPERVISORY DIVISION[REPEALED]



EDUCATION IMPROVEMENT TRUST FUND

§ 7-9-101 - Authorization to employ or enter into contract with investment advisors, security custodians, and/or bank trust departments

The State Treasurer is hereby authorized and empowered to employ or enter into a contract for the services of investment advisors, security custodians and/or bank trust departments for the management and investment of the Education Improvement Trust Fund created in Section 206A of the Mississippi Constitution of 1890. Compensation or fees for such services shall be paid from the income derived from investment of the principal of the trust fund, subject to appropriation by the Legislature.



§ 7-9-103 - Authorized investments for principal of Education Improvement Trust Fund; powers of investment entity

The principal of the Education Improvement Trust Fund shall be invested by the investment entity so selected by the State Treasurer, and all purchases shall be made from competitive offerings. Such funds may be invested only as follows:

(a) Bonds, notes, certificates and other valid general obligations of the State of Mississippi, or of any county, or of any city, or of any supervisors district of any county of the State of Mississippi, or of any school district bonds of the State of Mississippi; notes or certificates of indebtedness issued by the Veterans' Home Purchase Board of Mississippi, provided such notes or certificates of indebtedness are secured by the pledge of collateral equal to two hundred percent (200%) of the amount of the loan, which collateral is also guaranteed at least for fifty percent (50%) of the face value by the United States Government, and provided that not more than five percent (5%) of the total investment holdings of the system shall be in Veterans' Home Purchase Board notes or certificates at any time; real estate mortgage loans one hundred percent (100%) insured by the Federal Housing Administration on single family homes located in the State of Mississippi, where monthly collections and all servicing matters are handled by the Federal Housing Administration approved mortgagees authorized to make such loans in the State of Mississippi;

(b) State of Mississippi highway bonds;

(c) Funds may be deposited in federally insured institutions domiciled in the State of Mississippi;

(d) Corporate bonds of Grade A or better as rated by Standard and Poor or by Moody's Investment Service; or corporate short-term obligations of corporations, or of wholly-owned subsidiaries of corporations, whose short term obligations are rated S-3 or better by Standard and Poor or rated P-3 or better by Moody's Investment Service;

(e) Bonds of the Tennessee Valley Authority;

(f) Bonds, notes, certificates and other valid obligations of the United States, and other valid obligations of any federal instrumentality that issues securities under authority of an act of Congress and are exempt from registration with the Securities and Exchange Commission;

(g) Bonds, notes, debentures and other securities issued by any federal instrumentality and fully guaranteed by the United States;

(h) Interest-bearing bonds or notes which are general obligations of any other state in the United States or of any city or county therein, provided such city or county had a population as shown by the federal census next preceding such investment of not less than twenty-five thousand (25,000) inhabitants, and provided that such state, city or county has not defaulted for a period longer than thirty (30) days in the payment of principal or interest on any of its general obligation indebtedness during a period of ten (10) calendar years immediately preceding such investment;

(i) Certificates of deposit and repurchase agreements. All investments shall be acquired by the investment entity at the highest market rate available for such securities; and

(j) Securities of, or other interests in, any open-end or closed-end management type investment company or investment trust registered under the provisions of 15 USCS, Section 80(a)-1 et seq., provided that the portfolio of such investment company or investment trust is limited to direct obligations issued by the United States of America, United States Government agencies, United States Government instrumentalities or United States Government sponsored enterprises, and to repurchase agreements fully collateralized by direct obligations of the United States of America, United States Government agencies, United States Government instrumentalities or United States Government sponsored enterprises, and the investment company or investment trust takes delivery of such collateral for the repurchase agreement, either directly or through an authorized custodian. The State Treasurer and the Executive Director of the Department of Finance and Administration shall review and approve the investment companies and investment trusts in which funds invested under this paragraph (j) may be invested. However, at no time shall the funds invested in investment companies and investment trusts under this paragraph (j) exceed twenty percent (20%) of all investments of the Education Improvement Trust Fund under this section.

Any limitations herein set forth shall be applicable only at the time of purchase and shall not require the liquidation of any investment at any time.

Subject to the above terms, conditions, limitations and restrictions, the investment entity shall have power to sell, assign, transfer and dispose of any of the securities and investments of the trust fund.



§ 7-9-105 - Power to adopt rules and regulations

The State Treasurer is authorized and empowered to adopt necessary rules and regulations consistent with this legislation to facilitate the management of said education trust funds.



§ 7-9-107 - Transfer of funds

Upon request of the investment entity, signed by the proper person, officer or officers, the State Fiscal Management Board shall issue its warrants to authorize the transfer from the Education Improvement Trust Fund created in Section 206A of the Mississippi Constitution of 1890 such funds as are selected for investment pursuant to Sections 7-9-101 through 7-9-107, and upon receipt of such warrants the State Treasurer shall immediately transfer such sums to the proper funds or accounts.






CAPITAL IMPROVEMENTS PREPLANNING FUND

§ 7-9-151 - "Capital Improvements Preplanning Fund" established; source of funds; purpose of fund [Repealed effective July 1, 2014]

There is hereby established in the State Treasury a revolving fund to be designated as the "Capital Improvements Preplanning Fund" which shall consist of monies appropriated or otherwise made available therefor by the Legislature. Such funds as may be deposited in the revolving fund may be expended by the Bureau of Building, Grounds and Real Property Management to obtain preliminary studies and plans for projects authorized by the Legislature. Funds also may be expended, in an amount not to exceed Two Hundred Fifty Thousand Dollars ($ 250,000.00) for any project, for the purpose of obtaining preliminary studies and plans, to include appraisals and the purchase of options on real property, for projects the bureau may consider proposing to the Legislature for authorization. The bureau shall consider architectural and aesthetic compatibility in the preplanning of any project conducted using money from the Capital Improvements Preplanning Fund.



§ 7-9-153 - Payment of expenses for preplanning projects, preliminary studies, and plans; warrants; requisitions; limits on amount of warrants [Repealed effective July 1, 2014]

(1) All expenses for preplanning projects authorized by the Legislature shall be paid upon warrants drawn on the Capital Improvements Preplanning Fund created pursuant to Sections 7-9-151 through 7-9-159. The Department of Finance and Administration shall issue warrants upon requisitions signed by the Director of the Bureau of Building, Grounds and Real Property Management. Such requisitions shall set forth the name of the project and estimated cost of the project, and the total of prior expenditures for such project. The Department of Finance and Administration shall not issue a warrant against the Capital Improvements Preplanning Fund if the total amount expended for preliminary study and planning on the project exceeds two and one-half percent (2-1/2%) of the estimated cost of such project or appraised price of the proposed property.

(2) Expenses for preliminary studies and plans, to include appraisals and the purchase of options on real property, for projects the bureau may consider proposing to the Legislature for authorization shall be paid upon warrants drawn on the Capital Improvements Preplanning Fund created pursuant to Sections 7-9-151 through 7-9-159. The Department of Finance and Administration shall issue warrants upon requisitions signed by the Director of the Bureau of Building, Grounds and Real Property Management. Such requisitions shall set forth the name of the project and estimated cost of the project, and the total of prior expenditures for such project. The Department of Finance and Administration shall not issue a warrant against the Capital Improvements Preplanning Fund for a project if the total amount expended for preliminary studies and plans, to include appraisals and the purchase of options on real property, for the project exceeds Two Hundred Fifty Thousand Dollars ($ 250,000.00).



§ 7-9-155 - Repayment of preplanning funds received from Fund [Repealed effective July 1, 2014]

Upon the appropriation of funds or the sale of bonds to fund any project authorized by the Legislature for which planning funds have been expended under the provisions of Sections 7-9-151 through 7-9-159, the Director of the Bureau of Building, Grounds and Real Property Management shall requisition such amount as has been expended for preliminary planning to be transferred from the available funds for such project to the Capital Improvements Preplanning Fund and the Department of Finance and Administration shall make such transfer.



§ 7-9-157 - Department of Finance and Administration authorized to receive and expend source funds in connection with expenditure of funds deposited into Fund [Repealed effective July 1, 2014]

The Department of Finance and Administration is hereby authorized and empowered to receive and expend any local or other source funds in connection with the expenditure of funds deposited into the Capital Improvements Preplanning Fund.



§ 7-9-159 - Transfers of funds between Funds [Repealed effective July 1, 2014]

On the date that Chapter 246, Laws of 1973, is repealed, the State Treasurer shall transfer all funds in the Capital Improvements Preplanning Fund created pursuant to Chapter 246, Laws of 1973, to the Capital Improvements Preplanning Fund created pursuant to Sections 7-9-151 through 7-9-159.



§ 7-9-161 - Repeal of §§ 7-9-151 through 7-9-159

Sections 7-9-151 through 7-9-159, Mississippi Code of 1972, shall be repealed on July 1, 2014.









Chapter 11 - SECRETARY OF STATE; LAND RECORDS

§ 7-11-2 - Abolition of office of State Land Commissioner; transferral of duties and responsibilities to Secretary of State

The office of State Land Commissioner as heretofore existing is hereby abolished, and all the duties, responsibilities and title of said office are transferred to the office of Secretary of State, who shall perform the duties heretofore performed by the elected State Land Commissioner for the State of Mississippi.



§ 7-11-3 - Custodian of records of former land office

The Secretary of State shall have custody of the records of the surveyor general's office turned over to this state by the United States, all field notes, plats and maps of surveys of lands belonging to the old office of swamp land commissioner and all other papers, documents and records which were formerly kept in the land office. All such records now in the possession of any other officer shall be delivered to the secretary of state.



§ 7-11-4 - "State land commissioner," "land commissioner," "state land office," "land office" to mean Secretary of State

The words "state land commissioner," "land commissioner," "state land office" and "land office" shall mean the secretary of state wherever they appear in sections 3-5-11, 21-33-69, 21-37-49, 25-7-83, 27-3-43, 27-29-1, 27-35-65, 27-35-69, 27-39-319, 27-45-21, 29-1-1, 29-1-5, 29-1-7, 29-1-9, 29-1-13, 29-1-17, 29-1-21, 29-1-25, 29-1-27, 29-1-31, 29-1-33, 29-1-35, 29-1-37, 29-1-43, 29-1-49, 29-1-51, 29-1-53, 29-1-55, 29-1-57, 29-1-59, 29-1-61, 29-1-63, 29-1-65, 29-1-67, 29-1-69, 29-1-71, 29-1-77, 29-1-79, 29-1-83, 29-1-85, 29-1-87, 29-1-89, 29-1-91, 29-1-93, 29-1-95, 29-1-99, 29-1-101, 29-1-107, 29-1-111, 29-1-113, 29-1-115, 29-1-119, 29-1-123, 29-1-131, 29-1-133, 33-11-11, 49-5-1, 51-29-81, 51-29-85, 51-29-87, 51-33-43, 51-33-45, 51-35-159, 55-3-9, 55-7-13, 55-13-31, 59-9-21, 59-9-67, 89-11-3, 89-11-15, 89-11-19, 89-11-21, 89-11-27 and 89-11-29, Mississippi Code of 1972, or in any other place where they appear in the laws of this state.



§ 7-11-6 - Assistant Secretary of State to perform functions of state land office; employment of additional personnel; transition of power by state land commissioner

The Secretary of State shall appoint a competent attorney to be designated as an assistant secretary of state, who shall have the responsibilities of performing the function of the former state land office in addition to any other duties as assigned by the Secretary of State.

The secretary of state is empowered and authorized to employ such office assistants, clerical employees and field inspectors on either a temporary or permanent basis as shall be necessary to perform the former duties and functions of the state land office. The Assistant Secretary of State hereby created shall be in addition to any other assistant secretaries of state previously designated or heretofore authorized. The State Land Commissioner elected pursuant to Section 7-11-1 shall deliver the seal, all records, reports and other property of the state land office to the Secretary of State prior to the expiration of his term of office.



§ 7-11-8 - Functions assigned to Secretary of State to be merged and coordinated with those of former state land office

It is the intent of the legislature that the functions assigned to the Secretary of State by this chapter shall be merged and coordinated with similar functions being exercised by the state land office on the effective date of this chapter.



§ 7-11-11 - Duties and powers of Secretary of State

The Secretary of State shall have charge of the swamp and the overflowed lands and indemnity lands in lieu thereof, the internal improvement lands, the lands forfeited to the state for nonpayment of taxes after the time allowed by law for redemption shall have expired, and of all other public lands belonging to or under the control of the state. The regulation, sale and disposition of all such lands shall be made through the secretary of state's office.

The secretary of state shall sign all conveyances and leases of any and all state-owned lands and shall record same in a book kept in his office for such purposes.



§ 7-11-13 - Land records

All state land records, all levee land records, and all other land records, except assessment rolls, shall be kept in the office of the Secretary of State and be held by him.

The Secretary of State shall keep a record of all state-owned lands in a separate and well bound book. He is authorized and empowered to request of any board, commission, department or other state agency having under its jurisdiction state-owned lands the records herein required to be recorded in his office, and it shall be the duty of any state agency to comply with the request of the Secretary of State.



§ 7-11-15 - Form of records

The Secretary of State shall secure a sufficient number of suitable and well bound books for each county, so that the lands now or hereafter owned by the state may be complied therein. The books, in addition to the necessary columns on which to list all necessary information with reference to the lands owned, shall contain a column on which to number all patents or contracts issued and any other information. The order of arrangement and all other matters pertaining thereto are hereby specifically left to the discretion of the Secretary of State.

In addition to the foregoing records, the Secretary of State shall provide and cause to be kept a separate register of the several different classes of lands, with appropriate references to other records or documents for information concerning the whole class, and of each parcel, if need be. He may cause correct township maps to be prepared from the field notes of original surveys, with all errors in the location of natural objects, if any there be, corrected, which maps may be supplied to the several counties at reasonable prices; and he may, in like manner, have maps and plats lithographed and sold.

The Secretary of State shall procure a sufficient number of forms of certificates which shall be used by the chancery clerks of each of the various counties in certifying to the Secretary of State's office lands sold to the state for unpaid taxes in his county, and the Secretary of State shall provide such certificates in such form that they may be bond by him and used as a part of the permanent records of his office. The said chancery clerks shall use only such forms of certificates in certifying said lands to the Secretary of State's office, and failure to do so shall subject such chancery clerk so refusing or failing to do so, and his bondsman, to a penalty of five hundred dollars ($ 500.00), which penalty shall be collected by the Attorney General in a suit therefor filed in the name of the State of Mississippi. Such certificates, before being filed by the Secretary of State, shall be examined by the Attorney General. The Secretary of State, with the approval of the Attorney General, shall strike from such certificates all lands which, by reason of insufficient description or other cause, in the opinion of the Attorney General are not the property of the state; and the title of the state to such lands as may be thus stricken off shall be thereby relinquished.



§ 7-11-17 - Records preserved and bound

The land records in the Secretary of State's office shall be carefully preserved and valuable records shall be bound and rebound when necessary.



§ 7-11-19 - Copies of records

The Secretary of State shall furnish to any party interested therein a copy or exemplification of any record, patent, plat, diagram, township plat or map, field notes, surveys or other paper or document deposited in the office of the Secretary of State and relating to the selection, location and survey of the public lands or otherwise concerning the same, upon the party paying therefor the fees allowed by law.



§ 7-11-25 - Report to legislature

The Secretary of State shall make a report to the legislature at each regular session of all the business transactions in the Secretary of State's office pertaining to public lands for the preceding fiscal year. He shall state therein the monthly sale of land, of what class and where situated, amount of purchase-money received for each, the totals of his monthly reports to the auditor of fees collected; and he shall make such recommendations as may seem proper.






Chapter 13 - MISSISSIPPI ADMINISTRATIVE REORGANIZATION ACT

§ 7-13-1 - Short title

This chapter shall be cited as the "Mississippi Administrative Reorganization Act of 1984."



§ 7-13-3 - Legislative intent

It is the intent of this chapter to provide that the Governor and the executive branch of the government of the state of Mississippi shall have full authority to execute the laws of Mississippi and to administer and manage the affairs of state government in accordance with the Mississippi Constitution of 1890.

Provided, however, nothing in this chapter is intended to reduce in any manner the authority of the legislature to appropriate funds or to specify the means by which such funds are to be expended.



§ 7-13-7 - Transfer of employees

(1) Effective July 1, 1984, all employees of any agency abolished or affected by this chapter shall be transferred according to the merger of their duties by this chapter. All such transfers shall be in accordance with the rules and regulations of the state personnel board.

(2) It is the intent of the legislature that the number of persons employed by the state as the result of the consolidation required by this chapter shall be reduced where possible, but it is the intent of the legislature that such reduction shall result from attrition of employees and not dismissal.

(3) All records, personnel, property and unexpended balances of appropriations, allocations or other funds of any agency abolished or affected by this chapter shall be transferred to the appropriate agency according to the merger of their functions under this chapter.



§ 7-13-9 - Change of domicil affecting membership on board, commission, council or authority

Any member of any board, commission, council or authority reconstituted under this chapter shall be deemed to have vacated his position thereon if he changes his domicile to another state or to a geographical area other than the one from which he was appointed if the statute specified that he shall be appointed from such designated geographical area. Provided, however, that this section shall not apply in the event the member was appointed from a district the boundaries of which have been altered by statute or court order.






Chapter 15 - EXECUTIVE BRANCH REORGANIZATION STUDY COMMISSION [REPEALED]



Chapter 17 - MISSISSIPPI EXECUTIVE REORGANIZATION ACT OF 1989

Article 1 - GENERAL

§ 7-17-1 - Short title

This act shall be cited as the "Mississippi Executive Reorganization Act of 1989."



§ 7-17-3 - Legislative intent

It is the intent of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" to provide that the Governor and the executive branch of the government of the State of Mississippi shall have full authority to execute the laws of Mississippi and to administer and manage the affairs of state government in accordance with the Mississippi Constitution of 1890.

Provided, however, nothing in "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" is intended to reduce in any manner the authority of the Legislature to appropriate funds or to specify the means by which such funds are to be expended.

No executive director, division director or any other employee of any agency or department of this state shall be prohibited by the Governor or any other person, whether by written or verbal correspondence or by executive order, from cooperating with the Legislature for purposes of providing information to the Legislature, or any member thereof, regarding the legislative budget process or any other legislative matter.



§ 7-17-5 - Transfer of employees, property, staff and funds; general powers and duties of executive directors of departments of executive branch

(1) Effective July 1, 1989, all employees of any agency abolished or affected by the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544] shall be transferred according to the merger of their duties by the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]. All personnel actions initiated as a result of the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544] shall be subject to State Personnel Board procedures.

(2) The executive director of any agency of state government as defined in Section 25-9-107(d) shall have the authority to employ staff and to expend funds authorized to the agency for the performance of the duties and responsibilities accorded to the agency by the laws of the State of Mississippi.

(3) All records, personnel, property and unexpended balances of appropriations, allocations or other funds of any agency or department abolished or affected by the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544] shall be transferred to the appropriate agency according to the merger of their functions under the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544].

(4) The executive directors of agencies shall determine which employees shall be bonded, set the amount of bond, which shall be made by a surety company approved by the Secretary of State and the premiums paid as other expenses of administering the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544].

(5) The executive director of any agency, where permitted by the rules, regulations and policies of the board, commission or authority of the agency, if any, shall also have authority to:

(a) Accept on behalf of the state gifts, trusts, bequests, grants, endowments, or transfers of property of any kind to be used for the sole benefit of the state;

(b) Use and expend funds coming to the agency from state, federal and private sources;

(c) Establish such rules and regulations as may be necessary in carrying out the provisions of the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544];

(d) Formulate and administer policies of their respective agencies;

(e) Coordinate, supervise and direct all administrative and technical activities of the agency;

(f) Enter into contracts, grants and cooperative agreements with any federal or state agency, department or subdivision thereof, or any public or private institution located inside or outside the State of Mississippi, or any person, corporation or association in connection with the carrying out of the provisions of the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544], provided the agreements do not have a financial cost in excess of the amounts appropriated for such purposes by the Legislature;

(g) Except where otherwise prescribed by law, prepare and deliver to the Legislature and the Governor on or before January 1 of each year, and at such other times as may be required by the Legislature or Governor, a full report of the work of the agency and the offices thereof, including a detailed statement of expenditures of the agency and any recommendations;

(h) Make provisions for adoption of rules, regulations and policy and provide for public inspection and filing of same; and other requirements set forth in the Mississippi Administrative Procedures Act in Sections 25-43-1 through 25-43-19, except as otherwise provided by law.



§ 7-17-7 - Vacation of position of member of board, commission, council or authority upon change of residence; exception

Any member of any board, commission, council or authority reconstituted under "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" shall be deemed to have vacated his position thereon if he changes his residence to another state or to a geographical area other than the one from which he was appointed if the statute specified that he shall be appointed from such designated geographical area. Provided, however, that this section shall not apply in the event the member was appointed from a district the boundaries of which have been altered by statute or court order.



§ 7-17-9 - Governor to appoint departmental advisory boards

The Governor shall have the authority to appoint departmental advisory boards where otherwise required by law.



§ 7-17-11 - Organizational structure and nomenclature for budgetary purposes

For budgetary purposes and organizational hierarchy purposes a common organizational nomenclature shall be used in the structure of state government.

Organizations for such purposes shall be:

(a) Agency -- the principal administrative organization of state government as defined in Section 25-9-107(d), headed by an executive director or such other official as prescribed by statute;

(b) Office -- the principal organization of an agency; whenever the term "division" or any other term appears to denote the principal organization of a department, it shall mean "office" for purposes of this section;

(c) Bureau -- the principal organization of an office;

(d) Division -- the principal organization of a bureau;

(e) Branch -- the principal organization of a division;

(f) Section -- the principal organization of a branch;

(g) Unit -- the principal organization of a section;

(h) Advisory board -- a body appointed to function on a continuing basis to study and recommend solutions and policy alternatives to problems arising in a specific agency or program of state government.

The nomenclature outlined in this section shall be only for budgetary purposes and organizational hierarchy purposes and shall not define job classifications or salary ranges. The State Personnel Board shall ensure that all agencies within state government as defined in Section 25-9-107(d) conform with the common organization nomenclature provided in this section, except where otherwise provided by law or determined to be necessary by the State Personnel Board.






Article 3 - REORGANIZATION TRANSITION

§ 7-17-31 - Repealed

Repealed from and after June 30, 1990, by terms of Laws, 1989, ch. 544, § 7(7).



§ 7-17-33 - Transfer of powers, authority, duties, functions and funds; use of stationery and supplies of predecessor agency or department

All power, authority, duties and functions of the boards, commissions, departments and agencies abolished by "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" shall, from and after July 1, 1989, vest in and be performed by the departments or agencies to which they are assigned. All records, personnel, property and unexpended balances of appropriations, allocation or other funds of the abolished departments or agencies, except those transferred elsewhere by other provisions of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]", shall be transferred under the direction of the State Fiscal Officer to the proper department or agency on July 1, 1989. The transfer of segregated or special funds shall be made in such a manner that the relation between program and revenue source as provided by law is retained.

The newly created Department of Economic and Community Development and the newly created Department of Environmental Quality shall continue to use the stationery or other supplies having thereon the letterhead of their predecessor agency or department until such stationery or other supplies are depleted. Such newly created departments shall not expend any funds to purchase stationery or other supplies having thereon the letterhead of the newly created department until such time as the supplies of their predecessor agency or department are depleted as herein provided.



§ 7-17-35 - Agencies to assist in transition; rules and regulations; legislative intent concerning personnel reductions

(1) (a) Each officer, department or agency subject to the provisions of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" shall assist with the fullest degree of reasonable cooperation with any other officer, department or agency in carrying out the intent and purpose of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(b) Each officer, department or agency subject to the provisions of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" is hereby authorized and empowered to promulgate all necessary rules and regulations not in conflict with "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" necessary to accomplish an orderly transition pursuant to "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(2) It is the intent of the Legislature that the number of persons employed by the various departments and agencies as a result of the consolidation required by "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" shall be reduced, but it is the intent of the Legislature that wherever possible, such reduction shall result from attrition of employees, assistance in relocating to other positions in state government for which they are qualified, and by assistance in locating employment in the private sector.



§ 7-17-37 - Procedures for eliminating and filling personnel positions; benefit rights of terminated employees

Upon the decision by a department executive director to eliminate a personnel position, the executive director shall notify the State Personnel Board and the affected employee of the intention to eliminate the position. No employee shall be required to vacate an eliminated position prior to sixty (60) days from the date notice is sent to that employee.

Executive directors hiring personnel to fill existing vacant positions shall first interview persons placed on the reduction in force list maintained by the State Personnel Board to fill positions for which they are qualified. If the executive director does not hire a person on the reduction in force list for a position for which he interviewed and is qualified, the executive director shall provide justification upon request by the interviewed person or the State Personnel Board.

If an employee whose position is terminated by virtue of the executive branch reorganization brought about by "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" is rehired by the State of Mississippi within three (3) years from the date of his termination, the employee shall have the same benefit date for leave accumulation purposes as he had when his position was terminated. Any accumulated leave benefits not given to the employee at the time his position was eliminated shall be restored to him upon his rehiring.












Title 9 - COURTS

Chapter 1 - PROVISIONS COMMON TO COURTS

GENERAL PROVISIONS

§ 9-1-5 - Extension into term in other county of same district

In order to utilize the services of a judge temporarily assigned to chancery or circuit court in a county, the chancery or circuit court judge is authorized to extend a term of his court in one (1) county in a district, even if it overlaps into a term of that court in another county in the same district, so long as the term of court in the county into which the extension runs shall not be pretermitted. The Nineteenth Chancery Court District and the Eighteenth Circuit Court District are hereby excepted from the provisions of this section.

The word "county" wherever used herein shall be construed to mean "judicial district" in counties having two (2) judicial districts.



§ 9-1-9 - Adjourning if the judge be absent

If the circuit judge or chancellor fail to attend at any term of the court, it shall stand adjourned from day to day until the third day, when, if the judge or chancellor shall not appear and open court, it shall stand adjourned without day; but, by virtue of a written order by the judge or chancellor, it may be adjourned by the clerk or sheriff to any day of the term, as the order may direct, and parties, witnesses and jurors must attend accordingly.



§ 9-1-11 - Judge not to sit when interested or related

The judge of a court shall not preside on the trial of any cause where the parties, or either of them, shall be connected with him by affinity or consanguinity, or where he may be interested in the same, or wherein he may have been of counsel, except by the consent of the judge and of the parties.



§ 9-1-17 - Supreme Court, circuit, chancery and county courts and Court of Appeals may punish for contempt and refer certain persons for placement in restitution, house arrest or restorative justice center or program

The Supreme, circuit, chancery and county courts and the Court of Appeals shall have power to fine and imprison any person guilty of contempt of the court while sitting, but the fine shall not exceed One Hundred Dollars ($ 100.00) for each offense, nor shall the imprisonment continue longer than thirty (30) days. If any witness refuse to be sworn or to give evidence, or if any officer or person refuse to obey or perform any rules, order, or judgment of the court, such court shall have power to fine and imprison such officer or person until he shall give evidence, or until the rule, order, or judgment shall be complied with.

At the discretion of the court, any person found in contempt for failure to pay child support and imprisoned therefor may be referred for placement in a state, county or municipal restitution, house arrest or restorative justice center or program, provided such person meets the qualifications prescribed in Section 99-37-19.



§ 9-1-19 - Authority of judges of supreme, circuit courts and chancellors and judges of Court of Appeals to grant remedial writs

The judges of the Supreme and circuit courts and chancellors and judges of the Court of Appeals, in termtime and in vacation, may severally order the issuance of writs of habeas corpus, mandamus, certiorari, supersedeas and attachments, and grant injunctions and all other remedial writs, in all cases where the same may properly be granted according to right and justice, returnable to any court, whether the suit or proceedings be pending in the district of the judge or chancellor granting the same or not. The fiat of such judge or chancellor shall authorize the issuance of the process for a writ returnable to the proper court or before the proper officer; and all such process or writs may be granted, issued and executed on Sunday.



§ 9-1-23 - Judges conservators of peace; must reside in district

The judges of the Supreme, circuit and county courts and chancellors and judges of the Court of Appeals shall be conservators of the peace for the state, each with full power to do all acts which conservators of the peace may lawfully do; and the circuit judges and chancellors shall reside within their respective districts and the county judges shall reside in their respective counties.



§ 9-1-25 - Judges not to practice law

It shall not be lawful for any judge of the Supreme Court, Court of Appeals or a judge of the circuit court, or a chancellor to exercise the profession or employment of an attorney or counsellor at law, or to be engaged in the practice of law; and any person offending against this prohibition shall be guilty of a high misdemeanor and be removed from office; but this shall not prohibit a chancellor or circuit judge or a judge of the Court of Appeals from practicing in any of the courts for a period of six (6) months from the time such judges or chancellors assume office so far as to enable them to bring to a conclusion cases actually pending when they were appointed or elected in which such chancellor or judge was then employed, nor shall a judge of the Supreme Court be hindered from appearing in the courts of the United States in any case in which he was engaged when he was appointed or elected judge.



§ 9-1-27 - Officers pro tempore to be appointed in certain cases

Whenever a vacancy shall exist in the office of clerk of any court, sheriff, or coroner and the vacancy shall not have been filled on or before the commencement of the term of any court which the clerk, sheriff, or coroner is required to attend, or if the clerk, sheriff, or coroner shall be absent, deceased, become unable, or refuse to discharge his duties, or be on trial therein, the court, or the judge or judges thereof, shall have power to appoint a suitable person to discharge the duties of clerk, sheriff, or coroner pro tempore, who shall take the oath required by law, and perform the duties and receive the emoluments of the office to which he is appointed, until the proper incumbent shall be duly qualified or return to his duties.



§ 9-1-29 - Court to control clerk's office

Each court shall have control over all proceedings in the clerk's office, and such control shall be exercised in a manner consistent with the Mississippi Rules of Civil Procedure.



§ 9-1-31 - Records of office of clerk delivered to successor

When the office of clerk of any court shall become vacant, the records, papers, books, stationery, and everything belonging thereto, shall be delivered to the successor in office by any person having the same, on demand; and if any person having such records, papers, books, stationery, or other things shall refuse to deliver the same on demand to the person entitled thereto, he shall be liable for all damages sustained by any person aggrieved thereby; and in case of a refusal or a detention of the same, or of any part thereof, after demand made, the court may compel the delivery thereof, by fine and imprisonment at discretion, for contempt of court; and the court, or judge in vacation, may order process to be issued for the seizure of such records, papers, books, stationery, and other things, and for the delivery thereof to the successor in office.



§ 9-1-33 - Minutes of Supreme Court, circuit, chancery and county courts and Court of Appeals

The minutes of the proceedings of the Supreme, circuit, chancery and county courts and the Court of Appeals shall be entered by the clerk of each, respectively, in the minute book of the court, against the next sitting of the court, if practicable, when the same shall be read in open court; and when corrected shall be signed -- the minutes of the Supreme Court by the Chief Justice or presiding judge, of the Court of Appeals by the Chief Judge or presiding judge, of the circuit court by the circuit judge, of the chancery court by the chancellor, and of the county court by the county judge; and on the last day of the term, or within ten (10) days thereafter, the minutes shall be drawn up, read and signed.

Whenever by inadvertence said minutes and proceedings may remain unsigned or the judge of said court dies before signing the minutes, the succeeding judge or judges of said court may, in their discretion, examine into said unsigned minutes and ascertain as to the correctness thereof, and after same shall have been read in open court, and if the court is of the opinion that same are true and correct, then the said minutes may be signed and adopted by said judge or judges.



§ 9-1-35 - Seal of court

The clerk of the Supreme Court and of the Court of Appeals, at the expense of the state, and the clerk of every circuit and chancery court, at the expense of the county, shall keep a seal, with the style of the court around the margin and the image of an eagle in the center.



§ 9-1-36 - Office allowance for circuit judges, chancellors and certain staff; procedure to employ certain staff members; title to tangible property; reports; adoption of rules and regulations

(1) Each circuit judge and chancellor shall receive an office operating allowance for the expenses of operating the office of the judge, including retaining a law clerk, legal research, stenographic help, stationery, stamps, furniture, office equipment, telephone, office rent and other items and expenditures necessary and incident to maintaining the office of judge. The allowance shall be paid only to the extent of actual expenses incurred by the judge as itemized and certified by the judge to the Supreme Court in the amounts set forth in this subsection; however, the judge may expend sums in excess thereof from the compensation otherwise provided for his office. No part of this expense or allowance shall be used to pay an official court reporter for services rendered to said court.

(a) Until July 1, 2008, the office operating allowance under this subsection shall be not less than Four Thousand Dollars ($ 4,000.00) nor more than Nine Thousand Dollars ($ 9,000.00) per annum.

(b) From and after July 1, 2008, the office operating allowance under this subsection shall be Nine Thousand Dollars ($ 9,000.00) per annum.

(2) In addition to the amounts provided for in subsection (1), there is hereby created a separate office allowance fund for the purpose of providing support staff to judges. This fund shall be managed by the Administrative Office of Courts.

(3) Each judge who desires to employ support staff after July 1, 1994, shall make application to the Administrative Office of Courts by submitting to the Administrative Office of Courts a proposed personnel plan setting forth what support staff is deemed necessary. The plan may be submitted by a single judge or by any combination of judges desiring to share support staff. In the process of the preparation of the plan, the judges, at their request, may receive advice, suggestions, recommendations and other assistance from the Administrative Office of Courts. The Administrative Office of Courts must approve the positions, job descriptions and salaries before the positions may be filled. The Administrative Office of Courts shall not approve any plan which does not first require the expenditure of the funds in the support staff fund for compensation of any of the support staff before expenditure is authorized of county funds for that purpose. Upon approval by the Administrative Office of Courts, the judge or judges may appoint the employees to the position or positions, and each employee so appointed will work at the will and pleasure of the judge or judges who appointed him but will be employees of the Administrative Office of Courts. Upon approval by the Administrative Office of Courts, the appointment of any support staff shall be evidenced by the entry of an order on the minutes of the court. When support staff is appointed jointly by two (2) or more judges, the order setting forth any appointment shall be entered on the minutes of each participating court.

(4) The Administrative Office of Courts shall develop and promulgate minimum qualifications for the certification of court administrators. Any court administrator appointed on or after October 1, 1996, shall be required to be certified by the Administrative Office of Courts.

(5) Support staff shall receive compensation pursuant to personnel policies established by the Administrative Office of Courts; however:

(a) From and after July 1, 1994, the Administrative Office of Courts shall allocate from the support staff fund an amount of Forty Thousand Dollars ($ 40,000.00) per fiscal year per judge for whom support staff is approved for the funding of support staff assigned to a judge or judges; and

(b) From and after July 1, 2008, the Administrative Office of Courts shall allocate from the support staff fund an amount of Forty Thousand Dollars ($ 40,000.00), in addition to the amount provided in paragraph (a). Of the amount provided in this paragraph (b), each judge shall utilize an amount sufficient to ensure that judge has access to the services of a law clerk, whether hired by the judge separately or in concert with another judge. Any excess funds remaining upon satisfaction of this requirement may be used for any other support staff as defined in this section. Any employment pursuant to this subsection shall be subject to the provisions of Section 25-1-53.

The Administrative Office of Courts may approve expenditure from the fund for additional equipment for support staff appointed pursuant to this section in any year in which the allocation per judge is sufficient to meet the equipment expense after provision for the compensation of the support staff.

(6) For the purposes of this section, the following terms shall have the meaning ascribed herein unless the context clearly requires otherwise:

(a) "Judges" means circuit judges and chancellors, or any combination thereof;

(b) "Support staff" means court administrators, law clerks, legal research assistants or secretaries, or any combination thereof, but shall not mean school attendance officers;

(c) "Compensation" means the gross salary plus all amounts paid for benefits or otherwise as a result of employment or as required by employment; provided, however, that only salary earned for services rendered shall be reported and credited for Public Employees' Retirement System purposes. Amounts paid for benefits or otherwise, including reimbursement for travel expenses, shall not be reported or credited for retirement purposes;

(d) "Law clerk" means a clerk hired to assist a judge or judges who has a law degree or who is a full-time law student who is making satisfactory progress at an accredited law school.

(7) Title to all tangible property, excepting stamps, stationery and minor expendable office supplies, procured with funds authorized by this section, shall be and forever remain in the State of Mississippi to be used by the circuit judge or chancellor during the term of his office and thereafter by his successors.

(8) Any circuit judge or chancellor who did not have a primary office provided by the county on March 1, 1988, shall be allowed an additional Four Thousand Dollars ($ 4,000.00) per annum to defray the actual expenses incurred by the judge or chancellor in maintaining an office; however, any circuit judge or chancellor who had a primary office provided by the county on March 1, 1988, and who vacated the office space after that date for a legitimate reason, as determined by the Department of Finance and Administration, shall be allowed the additional office expense allowance provided under this subsection. The county in which a circuit judge or chancellor sits is authorized to provide funds from any available source to assist in defraying the actual expenses to maintain an office.

(9) The Supreme Court, through the Administrative Office of Courts, shall submit to the Department of Finance and Administration the itemized and certified expenses for office operating allowances that are directed to the court pursuant to this section.

(10) The Supreme Court, through the Administrative Office of Courts, shall have the power to adopt rules and regulations regarding the administration of the office operating allowance authorized pursuant to this section.



§ 9-1-37 - Allowance for stationery

The circuit, chancery and county courts shall make allowance to the clerks thereof of all needful sums for supplying the offices and courtrooms with necessary stationery, furniture, books, presses, seals, and other things necessary for the same, and for the safe-keeping of the books, records, and papers belonging thereto; and such allowance shall be certified to the board of supervisors. Provided, however, that in no event shall said circuit, chancery or county courts be allowed to purchase furniture in excess of five hundred dollars for any one year without first securing the approval of the board of supervisors of the county.



§ 9-1-38 - Certain judicial records exempt from public access requirements

Records in the possession of a public body, as defined by paragraph (a) of Section 25-61-3, which are developed among judges and among judges and their aides, shall be exempt from the provisions of the Mississippi Public Records Act of 1983.



§ 9-1-39 - Clerks of circuit, chancery and county courts in separate judicial districts in Harrison County

In Harrison County, a county having two judicial districts, the clerks of the circuit and chancery courts of said county shall be the clerks of the respective circuit and chancery courts in each of the districts aforesaid and the circuit clerk shall additionally be the clerk of the county court as provided by law, in each of said districts and they shall keep offices both at Gulfport and Biloxi, in which all books, records, dockets, papers and documents belonging to each of the courts of said district shall be kept respectively; and all dockets, records, papers and books required to be kept by law by clerks of the circuit, chancery and county courts in this state shall be kept by each of said clerks respectively at Gulfport and Biloxi, for each of said districts; and the enrollment of a judgment or decree in the district where the same may be rendered or obtained, shall be a lien on all property of the person against whom the same may be rendered within the district where so enrolled.



§ 9-1-41 - Reasonableness of attorneys' fees; evidence

In any action in which a court is authorized to award reasonable attorneys' fees, the court shall not require the party seeking such fees to put on proof as to the reasonableness of the amount sought, but shall make the award based on the information already before it and the court's own opinion based on experience and observation; provided however, a party may, in its discretion, place before the court other evidence as to the reasonableness of the amount of the award, and the court may consider such evidence in making the award.



§ 9-1-43 - Limit on compensation of chancery clerks and circuit clerks and their related employees; liability on bonds; chancery court clerk clearing accounts; circuit court clerk clearing accounts; journals and receipts; punishment for failure to deposit funds

(1) After making deductions for employer contributions paid by the chancery or circuit clerk to the Public Employees' Retirement System under Sections 25-11-106.1 and 25-11-123(f)(4), employee salaries and related salary expenses, and expenses allowed as deductions by Schedule C of the Internal Revenue Code, no office of the chancery clerk or circuit clerk of any county in the state shall receive fees as compensation for the chancery clerk's or circuit clerk's services in excess of Ninety Thousand Dollars ($ 90,000.00). All such fees received by the office of chancery or circuit clerks that are in excess of the salary limitation shall be deposited by such clerk into the county general fund on or before April 15 for the preceding calendar year. If the chancery clerk or circuit clerk serves less than one (1) year, then he shall not receive as compensation any fees in excess of that portion of the salary limitation that can be attributed to his time in office on a pro rata basis. Upon leaving office, income earned by any clerk in his last full year of office but not received until after his last full year of office shall not be included in determining the salary limitation of the successor clerk. There shall be exempted from the provisions of this subsection any monies or commissions from private or governmental sources which: (a) are to be held by the chancery or circuit clerk in a trust or custodial capacity as prescribed in subsections (4) and (5); or (b) are received as compensation for services performed upon order of a court or board of supervisors which are not required of the chancery clerk or circuit clerk by statute.

(2) It shall be unlawful for any chancery clerk or circuit clerk to use fees in excess of Ninety Thousand Dollars ($ 90,000.00), to pay the salaries or actual or necessary expenses of employees who are related to such clerk by blood or marriage within the first degree of kinship according to the civil law method of computing kinship as provided in Sections 1-3-71 and 1-3-73. However, the prohibition of this subsection shall not apply to any individual who was an employee of the clerk's office prior to the date his or her relative was elected as chancery or circuit clerk. The spouse and/or any children of the chancery clerk or circuit clerk employed in the office of the chancery clerk may be paid a salary; however, the combined annual salaries of the clerk, spouse and any child of the clerk may not exceed an amount equal to the salary limitation.

(3) The chancery clerk and the circuit clerk shall be liable on their official bond for the proper deposit and accounting of all monies received by his office. The State Auditor shall promulgate uniform accounting methods for the accounting of all sources of income by the offices of the chancery and circuit clerk.

(4) There is created in the county depository of each county a clearing account to be designated as the "chancery court clerk clearing account," into which shall be deposited: (a) all such monies as the clerk of the chancery court shall receive from any person complying with any writ of garnishment, attachment, execution or other like process authorized by law for the enforcement of child support, spousal support or any other judgment; (b) any portion of any fees required by law to be collected in civil cases which are to pay for the service of process or writs in another county; and (c) any other money as shall be deposited with the court which by its nature is not, at the time of its deposit, public monies, but which is to be held by the court in a trust or custodial capacity in a case or proceeding before the court. The clerk of the chancery court shall account for all monies deposited in and disbursed from such account and shall be authorized and empowered to draw and issue checks on such account at such times, in such amounts and to such persons as shall be proper and in accordance with law.

The following monies paid to the chancery clerk shall be subject to the salary limitation prescribed under subsection (1): (a) all fees required by law to be collected for the filing, recording or abstracting of any bill, petition, pleading or decree in any civil case in chancery; (b) all fees collected for land recordings, charters, notary bonds, certification of decrees and copies of any documents; (c) all land redemption and mineral documentary stamp commissions; and (d) any other monies or commissions from private or governmental sources for statutory functions which are not to be held by the court in a trust capacity. Such fees as shall exceed the salary limitations shall be maintained in a bank account in the county depository and accounted for separately from those monies paid into the chancery court clerk clearing account.

(5) There is created in the county depository in each county a clearing account to be designated as the "circuit court clerk civil clearing account," into which shall be deposited: (a) all such monies and fees as the clerk of the circuit court shall receive from any person complying with any writ of garnishment, attachment, execution or any other like process authorized by law for the enforcement of a judgment; (b) any portion of any fees required by law or court order to be collected in civil cases; (c) all fees collected for the issuance of marriage licenses; and (d) any other money as shall be deposited with the court which by its nature is not, at the time of its deposit, public monies but which is to be held by the court in a trust or custodial capacity in a case or proceeding before the court.

There is created in the county depository in each county a clearing account to be designated as the "circuit court clerk criminal clearing account," into which shall be deposited: (a) all such monies as are received in criminal cases in the circuit court pursuant to any order requiring payment as restitution to the victims of criminal offenses; (b) any portion of any fees and fines required by law or court order to be collected in criminal cases; and (c) all cash bonds as shall be deposited with the court. The clerk of the circuit court shall account for all monies deposited in and disbursed from such account and shall be authorized and empowered to draw and issue checks on such account, at such times, in such amounts and to such persons as shall be proper and in accordance with law; however, such monies as are forfeited in criminal cases shall be paid by the clerk of the circuit court to the clerk of the board of supervisors for deposit in the general fund of the county.

The following monies paid to the circuit clerk shall be subject to the salary limitation prescribed under subsection (1): (a) all fees required by law to be collected for the filing, recording or abstracting of any bill, petition, pleading or decree in any civil action in circuit court; (b) copies of any documents; and (c) any other monies or commissions from private or governmental sources for statutory functions which are not to be held by the court in a trust capacity.

(6) The chancery clerk and the circuit clerk shall establish and maintain a cash journal for recording cash receipts from private or government sources for furnishing copies of any papers of record or on file, or for rendering services as a notary public, or other fees wherein the total fee for the transaction is Ten Dollars ($ 10.00) or less. The cash journal entry shall include the date, amount and type of transaction, and the clerk shall not be required to issue a receipt to the person receiving such services. The State Auditor shall not take exception to the furnishing of copies or the rendering of services as a notary by any clerk free of charge.

In any county having two (2) judicial districts, whenever the chancery clerk serves as deputy to the circuit clerk in one (1) judicial district and the circuit clerk serves as deputy to the chancery clerk in the other judicial district, the chancery clerk may maintain a cash journal, separate from the cash journal maintained for chancery clerk receipts, for recording the cash receipts paid to him as deputy circuit clerk, and the circuit clerk may maintain a cash journal, separate from the cash journal maintained for circuit clerk receipts, for recording the cash receipts paid to him as deputy chancery clerk. The cash receipts collected by the chancery clerk in his capacity as deputy circuit clerk and the cash receipts collected by the circuit clerk in his capacity as deputy chancery clerk shall be subject to the salary limitation prescribed under subsection (1).

(7) Any clerk who knowingly shall fail to deposit funds or otherwise violate the provisions of this section shall be guilty of a misdemeanor in office and, upon conviction thereof, shall be fined in an amount not to exceed double the amount that he failed to deposit, or imprisoned for not to exceed six (6) months in the county jail, or be punished by both such fine and imprisonment.



§ 9-1-45 - Filing of annual reports by chancery and circuit clerks; failure to provide report; notice of noncompliance; hearing to determine level of compliance; penalties for noncompliance

(1) Each chancery and circuit clerk shall file, not later than April 15 of each year, with the State Auditor of Public Accounts a true and accurate annual report on a form to be designed and supplied to each clerk by the State Auditor of Public Accounts immediately after January 1 of each year. The form shall include the following information: (a) revenues subject to the salary cap, including fees; (b) revenues not subject to the salary cap; and (c) expenses of office, including any salary paid to a clerk's spouse or children. Each chancery and circuit clerk shall provide any additional information requested by the Public Employees' Retirement System for the purpose of retirement calculations.

(2) In any county having two (2) judicial districts, a separate report may be filed by the chancery clerk and circuit clerk for each judicial district. Whenever the chancery clerk serves as deputy to the circuit clerk in one (1) judicial district and the circuit clerk serves as deputy to the chancery clerk in the other judicial district, each clerk may file, for the judicial district in which he serves, one (1) report for the revenues and expenses of his office in his capacity as chancery or circuit clerk and a separate report for reporting the revenues collected and expenses incurred in his capacity as deputy circuit or deputy chancery clerk.

(3) If the chancery or circuit clerk fails to provide the reports required in this section, then the State Auditor shall give by United States certified mail, return receipt requested, written notification to the chancery or circuit clerk of noncompliance. If within thirty (30) days after receipt of the notice, the chancery or circuit clerk, in the opinion of the State Auditor, remains in noncompliance, the State Auditor may institute civil proceedings in a court of the county in which the clerk serves. The court, upon a hearing, shall decide the issue and if it determines that the clerk is not in substantial compliance, shall order the clerk to immediately and thereafter comply. Violations of any order of the court shall be punishable as for contempt. In addition, the court in its discretion may impose a civil penalty in an amount not to exceed Five Thousand Dollars ($ 5,000.00) upon the clerk, for which he shall be liable in his individual capacity, for any such noncompliance that the court determines as intentional or willful.



§ 9-1-46 - Semiannual reports by clerks of county, municipal and justice courts to Administrative Office of Courts; information to be included

(1) Semiannually, the circuit clerks of each county, the municipal court clerks of each municipality, and the justice court clerks of each county shall report to the Administrative Office of Courts the following information:

(a) Individual misdemeanor and felony case records by offense, from the circuit clerk for all circuit and county court criminal proceedings, and from the municipal and justice court clerks for all misdemeanors, electronically when available, containing the date on which the criminal charges were filed, charge code and name of indicted offenses, count number of indicted offenses, the disposition of the charges, date disposed, date sentenced, charge code and name of sentenced offenses, and sentence length.

(b) Data should be kept individually by case number and misdemeanor charges or indicted felony offense, and include, for criminal docket purposes, demographic information necessary for tracking individuals across multiple databases should be collected, including date of birth, city and state of residence, race, and gender.

(2) The Administrative Office of Courts shall be empowered to establish a uniform reporting format for all court clerks described in subsection (1) of this section. Such reporting format shall emphasize the need for reporting information in a sortable, electronic format. All clerks who submit required information in other formats shall report to the Administrative Office of Courts a schedule for conversion to technology to enable the reporting of all required data in a sortable, electronic format.

(3) Semiannual reports shall be made to the Administrative Office of Courts by December 31, 2014, or as soon thereafter as practicable, and every year thereafter, and on June 30, 2015, or as soon thereafter as practicable, and every year thereafter. On August 1, 2015, and each year thereafter, the Administrative Office of Courts shall provide to PEER sortable, electronic copies of all reports required by this section.

(4) The Administrative Office of Courts shall share the information required under this section with the Oversight Task Force.



§ 9-1-47 - Municipal and justice courts authorized to purge judgment rolls of fines and fees owed by deceased person

The municipal and justice courts are authorized to purge judgment rolls of all fines and fees owed by any deceased person upon presentation of proof that the person liable for such fines or fees is deceased.



§ 9-1-49 - Report concerning certain persons' access to firearms

(1) The clerk of the court shall prepare and forward to the Department of Public Safety the information described by subsection (2) of this section not later than the thirtieth day after the date the court:

(a) Judicially determines that a person is a person with mental illness or person with an intellectual disability under Title 41, Chapter 21, Mississippi Code of 1972, whether ordered for inpatient treatment, outpatient treatment, day treatment, night treatment or home health services treatment;

(b) Acquits a person in a criminal case by reason of insanity or on a ground of intellectual disability, without regard to whether the person is ordered by a court to receive inpatient treatment or residential care under Section 99-13-7;

(c) Appoints a guardian or conservator under Title 93, Chapter 13, based on the determination that the person is incapable of managing his own estate due to mental weakness;

(d) Determines that a person is incompetent to stand trial pursuant to Rule 9.06 of the Mississippi Rules of Circuit and County Court Practice;

(e) Finds under Section 93-13-151 that a person has been restored to reason; or

(f) Enters an order of relief from a firearms disability under Section 97-37-5(4).

(2) The clerk of the court shall prepare and forward the following information:

(a) The complete name, race, and sex of the person;

(b) Any known identifying number of the person, including social security number, driver's license number, or state identification card number;

(c) The person's date of birth; and

(d) The federal prohibited-person information that is the basis of the report required by this section.

(3) If practicable, the clerk of the court shall forward to the Department of Public Safety the information described by subsection (2) of this section in an electronic format prescribed by the department.

(4) If an order previously reported to the department under subsection (1) of this section is reversed by order of any court, the clerk shall notify the department of the reversal not later than thirty (30) days after the clerk receives the court order or the mandate from the appellate court.

(5) The duty of a clerk to prepare and forward information under this section is not affected by:

(a) Any subsequent appeal of the court order;

(b) Any subsequent modification of the court order; or

(c) The expiration of the court order.






ELECTRONIC FILING AND STORAGE OF COURT DOCUMENTS

§ 9-1-51 - Definitions

For purposes of Sections 9-1-51 through 9-1-57, the following terms shall have the meanings ascribed herein unless the context shall otherwise require:

(a) "Court" shall mean the Supreme Court, Court of Appeals, circuit courts, chancery courts, county courts, youth courts, family courts, justice courts and the municipal courts of this state.

(b) "Clerk" shall mean the clerks of any court.

(c) "Judge" shall mean the senior judge of any court.

(d) "County office" shall mean the office of the circuit clerk, chancery clerk, tax assessor and tax collector of every county of this state.

(e) "Documents," "court records," or "court-related records" shall mean and include, but not be limited to, all contents in the file or record of any case or matter docketed by the court, administrative orders, court minutes, court dockets and ledgers, and other documents, instruments or papers required by law to be filed with the court.

(f) "Electronic filing of documents" shall mean the transmission of data to a clerk of any court or state agency by the communication of information which is originally displayed in written form and thereafter converted to digital electronic signals, transformed by computer and stored by the clerk or state agency either on microfilm, magnetic tape, optical discs or any other medium.

(g) "Electronic storage of documents" shall mean the storage, retention and reproduction of documents using microfilm, microfiche, data processing, computers or other electronic process which correctly and legibly stores and reproduces or which forms a medium for storage, copying or reproducing documents.

(h) "Filing system" or "storage system" shall mean the system used by a court or county office for the electronic filing or storage of documents.



§ 9-1-53 - Authority to electronically file and store court documents

Courts and county offices are hereby authorized but not required to institute procedures for the electronic filing and electronic storage of court documents to further the efficient administration and operation of the courts. Electronically filed or stored documents may be kept in lieu of any paper documents. Courts governed by rules promulgated by the Mississippi Supreme Court that institute electronic filing and electronic storage of court documents and offices of circuit and chancery clerks that institute electronic filing and electronic storage of court documents shall do so in conformity with such rules and regulations prescribed by the Administrative Office of Courts and adopted by the Mississippi Supreme Court concerning court records or court-related records. The provisions of Sections 9-1-51 through 9-1-57 shall not be construed to amend or repeal any other provision of existing state law which requires or provides for the maintenance of official written documents, records, dockets, books, ledgers or proceedings by a court or clerk of court in those courts which do not elect to exercise the discretion granted by this section. It is hereby declared to be the intent of the Legislature that official written documents, records, dockets, books, ledgers or proceedings may be filed, stored, maintained, reproduced and recorded in the manner authorized by Sections 9-1-51 through 9-1-57 or as otherwise provided by law, in the discretion of the clerk.



§ 9-1-57 - Plan for electronic storage system

A plan for the storage system shall require, but not be limited to, the following:

(a) All original documents shall be recorded and released into the system within a specified minimum time period after presentation to the clerk;

(b) Original paper records may be used during the pendency of any legal proceeding;

(c) The plan shall include setting standards for organizing, identifying, coding and indexing so that the image produced during the duplicating process can be certified as a true and correct copy of the original and may be retrieved rapidly;

(d) All materials used in the duplicating process which correctly and legibly reproduces or which forms a medium of copying or reproducing all public records, as herein authorized, and all processes of development, fixation and washing of said photographic duplicates shall be of a quality approved for permanent photographic records by the United States Bureau of Standards;

(e) The plan shall provide for retention of the court records consistent with other law and in conformity with rules and regulations prescribed by the Administrative Office of Courts and adopted by the Mississippi Supreme Court and shall provide security provisions to guard against physical loss, alterations and deterioration; and

(f) All transcripts, exemplifications, copies or reproductions on paper or on film of an image or images of any microfilmed or otherwise duplicated record shall be deemed to be certified copies of the original for all purposes.






APPOINTMENT TO JUDICIAL OFFICE

§ 9-1-101 - Definitions

As used in Sections 9-1-101 through 9-1-107, 25-3-53 and 25-3-55 the following terms shall have the meaning ascribed to them herein:

(a) "Judicial office" means the position of judge of the Court of Appeals, chancery, circuit or county court judge, or Supreme Court Justice.

(b) "Judicial officer" means a judge of the Court of Appeals, chancery, circuit or county court, or a Supreme Court Justice.



§ 9-1-103 - Vacancy in office

Whenever a vacancy shall occur in any judicial office by reason of death of an incumbent, resignation or retirement of an incumbent, removal of an incumbent from office, or creation of a new judicial office in which there has not heretofore been an incumbent, the Governor shall have the authority to appoint a qualified person to fill such vacancy to serve for the unexpired term or until such vacancy is filled by election as provided in Section 23-15-849, Mississippi Code of 1972. When a vacancy shall occur for any of the reasons enumerated in this section, the clerk of the court shall notify the Governor of such vacancy immediately.



§ 9-1-105 - Physical disability or sickness; absence of judicial officer from state, etc.; appointment of special judge to serve on emergency basis

(1) Whenever any judicial officer is unwilling or unable to hear a case or unable to hold or attend any of the courts at the time and place required by law by reason of the physical disability or sickness of such judicial officer, by reason of the absence of such judicial officer from the state, by reason of the disqualification of such judicial officer pursuant to the provision of Section 165, Mississippi Constitution of 1890, or any provision of the Code of Judicial Conduct, or for any other reason, the Chief Justice of the Mississippi Supreme Court, with the advice and consent of a majority of the justices of the Mississippi Supreme Court, may appoint a person as a special judge to hear the case or attend and hold a court.

(2) Upon the request of the Chief Judge of the Court of Appeals or the senior judge of a chancery or circuit court district, or upon his own motion, the Chief Justice of the Mississippi Supreme Court, with the advice and consent of a majority of the justices of the Mississippi Supreme Court, shall have the authority to appoint a special judge to serve on a temporary basis in a circuit or chancery court in the event of an emergency or overcrowded docket. It shall be the duty of any special judge so appointed to assist the court to which he is assigned in the disposition of causes so pending in such court for whatever period of time is designated by the Chief Justice.

(3) When a vacancy exists for any of the reasons enumerated in Section 9-1-103, the vacancy has not been filled within seven (7) days by an appointment by the Governor, and there is a pending cause or are pending causes in the court where the vacancy exists that in the interests of justice and in the orderly dispatch of the court's business require the appointment of a special judge, the Chief Justice of the Supreme Court, with the advice and consent of a majority of the justices of the Mississippi Supreme Court, may appoint a qualified person as a special judge to fill the vacancy until the Governor makes his appointment and such appointee has taken the oath of office.

(4) If the Chief Justice pursuant to this section shall make an appointment within the authority vested in the Governor by reason of Section 165, Mississippi Constitution of 1890, the Governor may at his election appoint a person to so serve. In the event that the Governor makes such an appointment, any appointment made by the Chief Justice pursuant to this section shall be void and of no further force or effect from the date of the Governor's appointment.

(5) When a judicial officer is unwilling or unable to hear a case or unable or unwilling to hold court for a period of time not to exceed two (2) weeks, the trial judge or judges of the affected district or county and other trial judges may agree among themselves regarding the appointment of a person for such case or such limited period of time. The trial judges shall submit a notice to the Chief Justice of the Supreme Court informing him of their appointment. If the Chief Justice does not appoint another person to serve as special judge within seven (7) days after receipt of such notice, the person designated in such order shall be deemed appointed.

(6) A person appointed to serve as a special judge may be any currently sitting or retired chancery, circuit or county court judge, Court of Appeals judge or Supreme Court Justice, or any other person possessing the qualifications of the judicial office for which the appointment is made; provided, however, that a judge or justice who was retired from service at the polls shall not be eligible for appointment as a special judge in the district in which he served prior to his defeat.

(7) Except as otherwise provided in subsection (2) of this section, the need for an appointment pursuant to this section may be certified to the Chief Justice of the Mississippi Supreme Court by any attorney in good standing or other officer of the court.

(8) The order appointing a person as a special judge pursuant to this section shall describe as specifically as possible the duration of the appointment.

(9) A special judge appointed pursuant to this section shall take the oath of office, if necessary, and shall, for the duration of his appointment, enjoy the full power and authority of the office to which he is appointed.

(10) Any currently sitting justice or judge appointed as a special judge under this section shall receive no additional compensation for his or her service as special judge. Any other person appointed as a special judge hereunder shall, for the period of his service, receive compensation from the state for each day's service a sum equal to 1/260 of the current salary in effect for the judicial office; provided, however, that no retired chancery, circuit or county court judge, retired Court of Appeals judge or any retired Supreme Court Justice appointed as a special judge pursuant to this section may, during any fiscal year, receive compensation in excess of fifty percent (50%) of the current salary in effect for a chancery or circuit court judge. Any person appointed as a special judge shall be reimbursed for travel expenses incurred in the performance of the official duties to which he may be appointed hereunder in the same manner as other public officials and employees as provided by Section 25-3-41, Mississippi Code of 1972.

(11) If any person appointed as such special judge is receiving retirement benefits by virtue of the provisions of the Public Employees' Retirement Law of 1952, appearing as Sections 25-11-1 through 25-11-139, Mississippi Code of 1972, such benefits shall not be reduced in any sum whatsoever because of such service, nor shall any sum be deducted as contributions toward retirement under said law.

(12) The Supreme Court shall have authority to prescribe rules and regulations reasonably necessary to implement and give effect to the provisions of this section.

(13) Nothing in this section shall abrogate the right of attorneys engaged in a case to agree upon a member of the bar to preside in a case pursuant to Section 165 of the Mississippi Constitution of 1890.

(14) The Supreme Court shall prepare the necessary payroll for special judges appointed pursuant to this section and shall submit such payroll to the Department of Finance and Administration.

(15) Special judges appointed pursuant to this section shall direct requests for reimbursement for travel expenses authorized pursuant to this section to the Supreme Court and the Supreme Court shall submit such requests to the Department of Finance and Administration. The Supreme Court shall have the power to adopt rules and regulations regarding the administration of travel expenses authorized pursuant to this section.



§ 9-1-107 - Senior judges

(1) Retired Court of Appeals, chancery, circuit or county court judges or retired Supreme Court Justices, who have served as a judge or justice for at least eight (8) years and who are either at least sixty-two (62) years of age or are receiving state retirement benefits and who desire to be designated as senior judges of the State of Mississippi shall file a certificate for such designation with the Supreme Court. The certificate shall be in such form as prescribed by the Supreme Court. The filing of such certificate shall place such judge on senior status.

(2) If judges who are placed on senior status are receiving retirement benefits by virtue of the provisions of the Public Employees' Retirement Law of 1952, appearing as Sections 25-11-1 through 25-11-139, Mississippi Code of 1972, such benefits shall not be reduced in any sum whatsoever because of being placed on senior status or because of service as a special judge, pursuant to Section 9-1-105, nor shall any sum be deducted as contributions toward retirement under such law.

(3) The Supreme Court shall have the authority to promulgate rules and regulations governing the service and tenure of senior judges on senior status, and may remove from senior status any judge who does not comply with the dictates of this statute or who, without good cause, refuses appointment under Section 9-1-105.

(4) Any person appointed as senior judge on senior status hereunder shall, for the period of his service as a special judge pursuant to Section 9-1-105, receive compensation from the state for each day's service a sum equal to 1/260 of the current salary in effect for the judicial offices. Any person appointed as a senior judge on senior status shall be reimbursed for travel expenses incurred in the performance of the official duties to which he may be appointed hereunder in the same manner as other public officials and employees as provided by Section 25-3-41, Mississippi Code of 1972. Each judge so serving shall make out an itemized account of the number of days he in good faith served, and make affidavit to same and file it with the Clerk of the Supreme Court. The said clerk shall issue a certificate showing the length of time such senior judge or judges on senior status served, and the Department of Finance and Administration shall issue its warrant therefor.

(5) During tenure as a senior judge, senior judges shall be deemed active members of the Mississippi Conference of Judges and shall be required to satisfy the requirements of continuing judicial education.









Chapter 3 - SUPREME COURT

GENERAL PROVISIONS

§ 9-3-1 - Districts

The state shall be divided into three (3) Supreme Court districts, as follows, to wit:

The counties of Bolivar, Claiborne, Copiah, Hinds, Holmes, Humphreys, Issaquena, Jefferson, Kemper, Lauderdale, Leake, Madison, Neshoba, Newton, Noxubee, Rankin, Scott, Sharkey, Sunflower, Warren, Washington and Yazoo shall constitute the First District.

The counties of Adams, Amite, Clarke, Covington, Forrest, Franklin, George, Greene, Hancock, Harrison, Jackson, Jasper, Jefferson Davis, Jones, Lamar, Lawrence, Lincoln, Marion, Pearl River, Perry, Pike, Simpson, Smith, Stone, Walthall, Wayne, and Wilkinson shall constitute the Second District.

The counties of Alcorn, Attala, Benton, Calhoun, Carroll, Chickasaw, Choctaw, Clay, Coahoma, DeSoto, Grenada, Itawamba, Lafayette, Lee, Leflore, Lowndes, Marshall, Monroe, Montgomery, Oktibbeha, Panola, Pontotoc, Prentiss, Quitman, Tallahatchie, Tate, Tippah, Tishomingo, Tunica, Union, Webster, Winston and Yalobusha, shall constitute the Third District.



§ 9-3-3 - Terms of court

A term of the supreme court shall be held twice in each year in the city of Jackson, to be styled the Supreme Court; and the terms shall commence the second Monday of September and the first Monday of March, and the court shall be kept open for the discharge of business for at least nine months of every year if the business therein should require.



§ 9-3-5 - Adjournment, if judges absent; special terms; discontinuances

If, at the commencement of any regular term, a quorum of the judges shall not be present, it shall be the duty of the clerk to adjourn the court from day to day, by an entry of the fact on the minute-book, for twelve juridical days; and if a quorum of the judges shall not appear by the thirteenth day, and if there should not be a clerk, or he shall not be in attendance, any of the judges of the court in attendance may adjourn it from day to day for twelve juridical days, but if two of the judges shall so order, the court shall stand adjourned to a later day, and notice of the order shall be published, as for a special term. And if there be a failure of the term, it shall be the duty of the judges, or any two of them, to order a special term, at such time as they may appoint, notice of which shall be published in a newspaper published in the city of Jackson, if there be one, and, if not, in some newspaper published at some other place in the state, for three weeks. And after a term has regularly commenced, the court, or any of the judges, may adjourn the court from day to day or from time to time, as may be necessary and proper; and there shall not be a discontinuance of any suit, process, matter, or thing, returned or pending in the court, because a sufficient number of judges shall not attend at the commencement of the term, or at any other day to which the court may have been adjourned; and in case a quorum of judges should not be present at any day to which the court may have been adjourned during a term, a further adjournment may be ordered.



§ 9-3-6 - Recall of retired Supreme Court justices; compensation

(1) The Supreme Court shall have the authority to request any supreme court justice who has retired from the court, except by defeat at the polls, to return to active service on an emergency basis.

(2) It shall be the duty of such recalled judge, who consents to serve, to assist the court in the disposition of causes pending in the court and in the determination of causes presented to the court, under such rules and regulations as the supreme court may adopt. However, such judge shall not be entitled to vote in the decision of any case heard by the Supreme Court.

(3) No such recalled judge may, during any fiscal year, receive compensation in excess of twenty-five percent (25%) of the current salary in effect for an associate justice of the Supreme Court. While serving under this section, such judge shall be compensated at the monthly rate of a regular supreme court justice.

(4) If such recalled judge is receiving retirement benefits by virtue of the provisions of the Public Employees' Retirement Law of 1952, appearing as Sections 25-11-1 through 25-11-139, Mississippi Code of 1972, such benefits shall not be reduced in any sum whatsoever because of such service, nor shall any sum be deducted as contributions toward retirement under said act.

(5) The Supreme Court may, by order spread upon its minutes, give a name or title to the judicial positions created by the provisions of this section.



§ 9-3-7 - How cost of notices paid

The cost of publishing the notices by order of the judges shall be paid out of the appropriation for the judicial department, and the auditor shall issue a warrant therefor on the order of the supreme court allowing the account for making the publication.



§ 9-3-9 - Jurisdiction of the court

The Supreme Court shall have such jurisdiction as properly belongs to a court of appeals, and shall hear and determine all manner of pleas, complaints, motions, causes, and controversies, civil and criminal, which are now pending therein, or which may be brought before it, and which shall be cognizable in said court; but a cause shall not be removed into said court until after final judgment in the court below, except as provided by Section 9-4-3, or in cases particularly provided for by law; and the Supreme Court may grant new trials and correct errors of the circuit court in granting or refusing the same.

Provided, however, the Supreme Court shall have such original and appellate jurisdiction as may be otherwise provided by law in cases and proceedings for modification of any rates charged or sought to be charged to the public by any public utility.



§ 9-3-11 - The chief justice; presiding justices

The judge of the Supreme Court who has been for the longest time continuously a member of the court shall be chief justice; and, the two (2) judges of the supreme court who have served continuously for the next longest time shall be presiding justices. In case of the absence of the chief justice, the presiding justice who has been for the longest time continuously a member shall preside. In the event that two (2) or more judges of the Supreme Court shall have served as members of the Supreme Court for equal periods of time, then seniority shall be determined according to the length of time that such judges shall have been members of the Mississippi State Bar.



§ 9-3-12 - Resignation and retirement of judges age 68 years and older; services and compensation of retired judge

(1) Any judge of the Mississippi Supreme Court who has reached the age of sixty-eight (68) years, and who resigns as hereafter provided, may retire from active service as Chief, Presiding, or Associate Justice of the Supreme Court by forwarding a written resignation to the Governor, with a copy to the Supreme Court. Any vacancy on the Supreme Court shall be filled as provided by law. Such judge shall perform for the judges of the Supreme Court such service as the court may designate from time to time. There shall be no more than three (3) such judges serving at any one (1) time and each judge shall serve for a term equal to the balance of the term for which he was last elected by popular vote as a Supreme Court judge; provided, however, no such judge shall serve for a longer period than four (4) years. Such judge shall receive a salary equivalent to two-thirds (2/3) of the salary of an associate justice.

(2) During his tenure, such judge shall continue to be deemed an official elected by popular vote for the remainder of the term to which he was elected by popular vote as a judge of the Supreme Court within the meaning of subsection (f) of Section 25-11-111 of the Mississippi Code of 1972, but such judge shall not be entitled to vote as to the decision of any case heard by the Supreme Court.

(3) The provisions of this section shall not in any manner be construed to require any judge to resign, or to alter, limit or modify the privileges of a Supreme Court judge to resign from active service and to retire in the manner provided by law, or the privilege of a Supreme Court judge who so retires to receive full retirement benefits in the manner provided by law. However, no such judge who resigns under the provisions of this section shall receive retirement benefits while serving under the provisions of this section.

(4) The Supreme Court may, by order spread upon its minutes, give a name or title to the judicial positions created by the provisions of this section.



§ 9-3-13 - Clerk of Supreme Court to take oath and give bond

The clerk of the Supreme Court, before he enters on the discharge of the duties of his office, shall take the oath prescribed in the constitution, and enter into bond with at least two sufficient sureties, to be approved by the court, or in vacation by two of the judges, payable to the state in the penalty of five thousand dollars, conditioned for the faithful performance of the duties of his office. The bond shall be recorded in the minutes of the court, and, immediately thereafter deposited and filed in the office of the secretary of state.



§ 9-3-14 - Appointment of clerk of Supreme Court

The clerk of the Supreme Court shall be appointed by majority vote of the Supreme Court and shall serve at the pleasure of the court.



§ 9-3-15 - How clerk of Supreme Court may appoint deputies

The clerk of the Supreme Court shall have power, with the approbation of the court, or of the judges in vacation, to appoint one or more deputies, who shall take the oath of office, and who thereupon shall have power to do and perform all the acts and duties which their principal may lawfully do; such approval, when given by the judges in vacation, shall be in writing, and shall be entered on the minutes of the court at the next term.



§ 9-3-17 - Duties of clerk

The clerk shall carefully keep a minute of the proceedings of the court for each day, drawn up at large in a record book to be kept by him for that purpose; he shall seasonably record the judgments, decrees, orders, and decisions of the Court of Appeals and the Supreme Court; he shall safely keep all records, files, books and papers committed to his charge, and also all presses and furniture belonging to his office, and deliver such records, files, books, papers, presses and furniture to his successor in office; and in case of refusal or failure to deliver whatever belongs to his office to his successor, his bond may be put in suit by the Attorney General; he shall prepare for any person demanding the same a certified copy of any paper, record, decree, judgment, or entry on file in his office, proper to be certified, for the fees prescribed by law. The transcript filed in the Court of Appeals and Supreme Court, the process in each case, and the judgment or decree of the court thereon, shall be the final record in the cause, and certified as such by the clerk whenever an exemplification of the judgment or decree of the court may be required.



§ 9-3-19 - Civil docket

The clerk of the Supreme Court shall make out and keep a docket of civil cases pending in or which may be brought to the court and place thereon all such cases in the order in which they may have been or may be filed in his office, irrespective of districts.



§ 9-3-21 - Criminal docket

The clerk shall keep a docket of criminal cases, on which he shall enter all criminal cases brought before the court in the order in which they may be sent up or certified; and he shall keep such other dockets as may be deemed proper by the court. Provided, however, that all cases brought before the court in which the defendant has been sentenced to suffer the death penalty shall be preference cases, and shall be set down for hearing and submission not later than sixty (60) days after the filing of the transcript of the record in the office of the clerk of the Supreme Court. The Supreme Court, by order upon its minutes, for good cause shown and to prevent injustice, may extend the time for hearing or submission in any case in which the defendant has been sentenced to suffer the death penalty.



§ 9-3-23 - Allowance for books

The Supreme Court shall make allowance to the clerk for all needful sums for supplying the office with necessary books, stationery, furniture, and presses for preserving the records and for the safe-keeping of the books and papers belonging to the office. The allowance, being certified to the auditor of public accounts by any of the judges, shall be paid out of the appropriation for the judicial department.



§ 9-3-25 - Old records; how dealt with

The Supreme Court of the state of Mississippi is authorized to require its clerk, by order to that effect entered on its minutes, to destroy the transcript of the record, briefs of counsel, and related documents in any case appealed to it from a lower court after the expiration of five years from the rendition of the final judgment in the case by the Supreme Court. Before destroying such records the clerk of the supreme court shall advise the director of the department of archives and history of the contemplated destruction of the records, and, if the director of the department of archives and history shall so desire, the records, or such of them as he may desire, shall not be destroyed, but shall be immediately delivered to him for preservation in his office.

The transcripts of all existing records, briefs of counsel, and all other related documents, which the said clerk is not authorized to destroy, shall be collected by said clerk, under the direction of the Supreme Court, shall be cleaned, organized, and placed in shelves or files with adequate identifications of such records, and shall be maintained by the clerk in a place or places accessible to lawyers, judges and the general public, and in a manner best suited to their preservation. The capitol commission shall provide additional adequate and proper space for the storage of all such records, which in the opinion of the supreme court cannot be stored conveniently and efficiently in the clerk's record storage room of the new capitol adjoining the courtroom.



§ 9-3-27 - Supreme Court judges may employ secretaries and research assistants for the court

The judges of the Supreme Court are authorized and empowered to employ such number of secretaries and research assistants to said court as the court may deem necessary for its efficient operation, provided, that each of said research assistants herein authorized shall be qualified members of the Mississippi State Bar, or qualified for admission thereto under the laws of this state. They shall each receive a salary to be fixed by the judges of the Supreme Court, through an order entered on the minutes of said court, within the appropriation for the payment of such salaries in the Supreme Court. Said secretaries and research assistants, upon entering into the discharge of their duties, shall take an oath to be administered by one of the judges of said court that they will faithfully discharge the duties of said office and that they will not disclose the secrets or deliberations of the court, and they shall be removed at the pleasure of the court. Said secretaries and assistants shall be paid on a certificate by the chief justice or by a justice appointed by him to so act to the auditor of public accounts, who shall issue his warrant for the amount or amounts so certified to the state treasurer.



§ 9-3-29 - Officers to attend the court; marshal and deputy marshals appointed; salaries

The Supreme Court may, by order entered on its minutes, appoint a marshal and such deputy marshals as the court may deem necessary not to exceed three (3), who shall hold their places during the pleasure of the court, and shall attend its sessions, and perform all the duties of a sheriff and deputies attending court, and shall obey all lawful orders of the court. Said marshal and deputy marshals shall each receive a salary to be fixed by the judges of the Supreme Court, through an order entered on the minutes of said court, within its appropriation. They shall be paid on a certificate by the chief justice, or by a justice appointed by him to so act, to the Auditor of Public Accounts, who shall issue his warrant for the amount or amounts so certified to the State Treasurer.



§ 9-3-31 - Court may require sheriff of Hinds county to attend

The Supreme Court may at any time require the sheriff of Hinds county, with a competent number of deputies, to attend and perform all lawful orders of the court; and, for any failure in this, after notice of the requirement by the court, the sheriff may be punished by the court for a contempt; and for attending the court he shall be allowed two dollars a day for each person so attending, to be paid as the marshal and porter are paid. And at all times, when proper, the court shall dispense with the services of a marshal and require the said sheriff to perform all its duties.



§ 9-3-37 - Issues of fact may be tried

The supreme court may try and determine all issues of fact which may arise out of any appeal before it and be necessary to the disposition thereof, and, to this end, may, by order in each case, prescribe in what way evidence may be produced before it on the issue.



§ 9-3-39 - Court may make and enforce rules

The Supreme Court shall have power to make such rules in respect to making out records for said court and for the Court of Appeals as may be expedient, and may prescribe the form and manner in which records shall be prepared for appeal, and cause the same to be bound, but shall not require any record to be printed; and may enforce its rules by proper fines or by refusal to allow costs to be taxed to the clerks below on records not made out according to the rules, or by refusing to permit such records to be filed. And the court may prescribe the mode of pleading in causes therein, civil and criminal, and the manner of trying the same; and may also establish such rules of practice and proceedings therein as may be deemed necessary and proper for certainty and dispatch of business, and may dismiss causes for noncompliance with any of the rules; but such rules must be consistent with law.



§ 9-3-43 - Supreme Court decisions; designation of private publication as official reports

The Supreme Court may declare the published volumes of the decisions of the supreme court, as the same are published by any person, firm or corporation, to be official reports of the decisions of the Supreme Court.



§ 9-3-45 - Mississippi edition of Supreme Court decisions; purchase; distribution; pricing

It shall be the duty of the Secretary of State to contract for the purchase of and to purchase not more than four hundred (400) copies of the official Mississippi edition of the decisions of the Supreme Court and advance sheets with headnotes. The Supreme Court shall, when approved by the Chief Justice, certify the account therefor to the State Fiscal Officer, who thereupon shall issue his warrant upon the State Treasury for the amounts so specified. Of these copies, the Secretary of State shall deliver, if so requested, a copy to each circuit judge, each chancellor, each district attorney, and each county attorney, each county judge, each Supreme Court judge, the Attorney General and each assistant, and to all others heretofore or hereafter authorized by law to receive same. Before delivery of the copies, the Secretary of State shall first have stamped thereon as follows: "Property of the State of Mississippi for the use of the Judicial District," and his successors in office; and he shall place an appropriately similar stamp on each copy delivered to the other court officers mentioned in this section.

The contractor shall have exclusive sale of all reports published under this section, including the advance sheets with headnotes, but the contract shall provide that the permanent volumes of the Mississippi Reports shall not sell, within the state, for a greater price than that approved by the Chief Justice. The contractor shall mail directly to each circuit judge, each chancellor, each district attorney, and each county attorney the advance sheets at the same time they are mailed out to other subscribers within the state.






RULE-MAKING

§ 9-3-61 - General rule-making power vested in Supreme Court

As a part of the judicial power granted in Article 6, Section 144, of the Mississippi Constitution of 1890, the Supreme Court has the power to prescribe from time to time by general rules the forms of process, writs, pleadings, motions, rules of evidence and the practice and procedure for trials and appeals in the Court of Appeals and in the circuit, chancery and county courts of this state and for appeals to the Supreme Court from interlocutory or final orders of trial courts and administrative boards and agencies, and certiorari from the Court of Appeals.



§ 9-3-63 - Limitation on rules

Rules prescribed by the Supreme Court shall preserve the right of trial by jury as at common law and as declared by Article 3, Section 31 of the Mississippi Constitution of 1890 and as declared by Amendment VII to the Constitution of the United States.



§ 9-3-65 - Advisory committee on Rules of Civil Practice and Procedure; membership; terms

(1) There shall be an advisory committee on rules which shall consist of (a) two (2) members selected by the judges of the Court of Appeals; (b) two (2) members selected by the Conference of Circuit Court Judges; (c) two (2) members selected by the Conference of Chancery Court Judges; (d) two (2) members selected by the Conference of County Court Judges; (e) two (2) members selected by the Mississippi Bar; (f) two (2) members selected by the Magnolia Bar Association; (g) two (2) members selected by the Mississippi Trial Lawyers Association; (h) two (2) members selected by the Mississippi Defense Lawyers Association; (i) two (2) members selected by the Mississippi Prosecutors Association; (j) two (2) members selected by the Mississippi Public Defenders Association; (k) the Dean of the University of Mississippi School of Law, or his designee; and (l) the Dean of the Mississippi College School of Law, or his designee.

(2) All members of the advisory committee shall serve for terms of three (3) years provided that the committee at its discretion may divide its membership so that approximately one-third (1/3) of its members' terms will expire each year and may modify the terms of such of its members as may be necessary to accomplish this end. Such selections and appointments shall be made by the respective appointing authorities. Vacancies on the advisory committee shall be filled by the respective selecting and appointing authorities. Members of the committee shall be eligible for reappointment.



§ 9-3-67 - Advisory committee on Rules of Civil Practice and Procedure; chairman; research counsel; expenses

The Advisory Committee on Rules shall select a chairman and a vice-chairman from among its members and shall provide for its method of operation. The committee shall have the authority to employ and compensate a competent person or persons to serve as research counsel for the advisory committee who shall serve at the pleasure of the committee either in a full-time or part-time capacity. The committee shall have the authority to employ reporters to direct such projects as it may undertake and to compensate such reporters as may be appropriate. In addition, the committee shall have the authority to employ and compensate such assistants to and staff for the research counsel and the reporters, and to employ and compensate such other persons as the committee may from time to time deem necessary or advisable to discharge the duties with which the committee is herein charged. Reasonable actual expenses of food, lodging and transportation incurred by members of the committee in the performance of their duties shall be reimbursed.



§ 9-3-69 - Advisory committee on Rules of Civil Practice and Procedure; duties

The advisory committee shall make a comprehensive and continuing study of practice and procedure in the trial and appellate courts of this state; shall draft such rules pertaining thereunto as it concludes will simplify, improve and expedite the administration of justice; shall publicize the terms and provisions of the proposed rules and shall receive and consider suggestions from the bench, the bar and the public for their improvement; and shall recommend and submit a final draft of any proposed rules to the supreme court, which may amend, revise, delete or add to the recommended rules as it concludes will best serve the administration of justice.









Chapter 4 - COURT OF APPEALS OF THE STATE OF MISSISSIPPI

§ 9-4-1 - Establishment of Court of Appeals

(1) There is hereby established a court to be known as the "Court of Appeals of the State of Mississippi," which shall be a court of record.

(2) The Court of Appeals shall be comprised of ten (10) appellate judges, two (2) from each Court of Appeals District, selected in accordance with Section 9-4-5.



§ 9-4-3 - Jurisdiction of court; issuance of decisions

(1) The Court of Appeals shall have the power to determine or otherwise dispose of any appeal or other proceeding assigned to it by the Supreme Court.

The jurisdiction of the Court of Appeals is limited to those matters which have been assigned to it by the Supreme Court.

The Supreme Court shall prescribe rules for the assignment of matters to the Court of Appeals. These rules may provide for the selective assignment of individual cases and may provide for the assignment of cases according to subject matter or other general criteria. However, the Supreme Court shall retain appeals in cases imposing the death penalty, or cases involving utility rates, annexations, bond issues, election contests, or a statute held unconstitutional by the lower court.

(2) Decisions of the Court of Appeals are final and are not subject to review by the Supreme Court, except by writ of certiorari. The Supreme Court may grant certiorari review only by the affirmative vote of four (4) of its members. At any time before final decision by the Court of Appeals, the Supreme Court may, by order, transfer to the Supreme Court any case pending before the Court of Appeals.

(3) The Court of Appeals shall have jurisdiction to issue writs of habeas corpus, mandamus, quo warranto, certiorari, prohibition or any other process when this may be necessary in any case assigned to it by the Supreme Court.

(4) The Court of Appeals shall issue a decision in every case heard before the Court of Appeals within two hundred seventy (270) days after the final briefs have been filed with the court.

(5) The Supreme Court shall issue a decision in every case within its original jurisdiction, including all direct and post-conviction collateral relief appeals or applications in cases imposing the death penalty, within two hundred seventy (270) days after the final briefs have been filed with the court. The Supreme Court shall issue a decision in every case received on certiorari from the Court of Appeals within one hundred eighty (180) days after the final briefs have been filed with the court.



§ 9-4-5 - Selection of judges of court; qualifications; terms of office; Court of Appeals Districts

(1) The term of office of judges of the Court of Appeals shall be eight (8) years. An election shall be held on the first Tuesday after the first Monday in November 1994, to elect the ten (10) judges of the Court of Appeals, two (2) from each congressional district; provided, however, judges of the Court of Appeals who are elected to take office after the first Monday of January 2002, shall be elected from the Court of Appeals Districts described in subsection (5) of this section. The judges of the Court of Appeals shall begin service on the first Monday of January 1995.

(2) (a) In order to provide that the offices of not more than a majority of the judges of said court shall become vacant at any one (1) time, the terms of office of six (6) of the judges first to be elected shall expire in less than eight (8) years. For the purpose of all elections of members of the court, each of the ten (10) judges of the Court of Appeals shall be considered a separate office. The two (2) offices in each of the five (5) districts shall be designated Position Number 1 and Position Number 2, and in qualifying for office as a candidate for any office of judge of the Court of Appeals each candidate shall state the position number of the office to which he aspires and the election ballots shall so indicate.

(i) In Congressional District Number 1, the judge of the Court of Appeals for Position Number 1 shall be that office for which the term ends January 1, 1999, and the judge of the Court of Appeals for Position Number 2 shall be that office for which the term ends January 1, 2003.

(ii) In Congressional District Number 2, the judge of the Court of Appeals for Position Number 1 shall be that office for which the term ends on January 1, 2003, and the judge of the Court of Appeals for Position Number 2 shall be that office for which the term ends January 1, 2001.

(iii) In Congressional District Number 3, the judge of the Court of Appeals for Position Number 1 shall be that office for which the term ends on January 1, 2001, and the judge of the Court of Appeals for Position Number 2 shall be that office for which the term ends January 1, 1999.

(iv) In Congressional District Number 4, the judge of the Court of Appeals for Position Number 1 shall be that office for which the term ends on January 1, 1999, and the judge of the Court of Appeals for Position Number 2 shall be that office for which the term ends January 1, 2003.

(v) In Congressional District Number 5, the judge of the Court of Appeals for Position Number 1 shall be that office for which the term ends on January 1, 2003, and the judge of the Court of Appeals for Position Number 2 shall be that office for which the term ends January 1, 2001.

(b) The laws regulating the general elections shall apply to and govern the elections of judges of the Court of Appeals except as otherwise provided in Sections 23-15-974 through 23-15-985.

(c) In the year prior to the expiration of the term of an incumbent, and likewise each eighth year thereafter, an election shall be held in the manner provided in this section in the district from which the incumbent Court of Appeals judge was elected at which there shall be elected a successor to the incumbent, whose term of office shall thereafter begin on the first Monday of January of the year in which the term of the incumbent he succeeds expires.

(3) No person shall be eligible for the office of judge of the Court of Appeals who has not attained the age of thirty (30) years at the time of his election and who has not been a practicing attorney and citizen of the state for five (5) years immediately preceding such election.

(4) Any vacancy on the Court of Appeals shall be filled by appointment of the Governor for that portion of the unexpired term prior to the election to fill the remainder of said term according to provisions of Section 23-15-849, Mississippi Code of 1972.

(5) (a) The State of Mississippi is hereby divided into five (5) Court of Appeals Districts as follows:

FIRST DISTRICT. The First Court of Appeals District shall be composed of the following counties and portions of counties: Alcorn, Benton, Calhoun, Chickasaw, Choctaw, DeSoto, Itawamba, Lafayette, Lee, Marshall, Monroe, Pontotoc, Prentiss, Tate, Tippah, Tishomingo, Union, Webster and Yalobusha; in Grenada County the precincts of Providence, Mt. Nebo, Hardy and Pea Ridge; in Montgomery County the precincts of North Winona, Lodi, Stewart, Nations and Poplar Creek; in Panola County the precincts of East Sardis, South Curtis, Tocowa, Pope, Courtland, Cole's Point, North Springport, South Springport, Eureka, Williamson, East Batesville 4, West Batesville 4, Fern Hill, North Batesville A, East Batesville 5 and West Batesville 5; and in Tallahatchie County the precincts of Teasdale, Enid, Springhill, Charleston Beat 1, Charleston Beat 2, Charleston Beat 3, Paynes, Leverette, Cascilla, Murphreesboro and Rosebloom.

SECOND DISTRICT. The Second Court of Appeals District shall be composed of the following counties and portions of counties: Bolivar, Carroll, Claiborne, Coahoma, Holmes, Humphreys, Issaquena, Jefferson, Leflore, Quitman, Sharkey, Sunflower, Tunica, Warren, Washington and Yazoo; in Attala County the precincts of Northeast, Hesterville, Possomneck, North Central, McAdams, Newport, Sallis and Southwest; that portion of Grenada County not included in the First Court of Appeals District; in Hinds County Precincts 11, 12, 13, 22, 23, 27, 28, 29, 30, 40, 41, 83, 84 and 85, and the precincts of Bolton, Brownsville, Cayuga, Chapel Hill, Cynthia, Edwards, Learned, Pine Haven, Pocahontas, St. Thomas, Tinnin, Utica 1 and Utica 2; in Leake County the precincts of Conway, West Carthage, Wiggins, Thomastown and Ofahoma; in Madison County the precincts of Farmhaven, Canton Precinct 2, Canton Precinct 3, Cameron Street, Canton Precinct 6, Bear Creek, Gluckstadt, Smith School, Magnolia Heights, Flora, Virlilia, Canton Precinct 5, Cameron, Couparle, Camden, Sharon, Canton Precinct 1 and Canton Precinct 4; that portion of Montgomery County not included in the First Court of Appeals District; that portion of Panola County not included in the First Court of Appeals District; and that portion of Tallahatchie County not included in the First Court of Appeals District.

THIRD DISTRICT. The Third Court of Appeals District shall be composed of the following counties and portions of counties: Clarke, Clay, Jasper, Kemper, Lauderdale, Lowndes, Neshoba, Newton, Noxubee, Oktibbeha, Rankin, Scott, Smith and Winston; that portion of Attala County not included in the Second Court of Appeals District; in Jones County the precincts of Northwest High School, Shady Grove, Sharon, Erata, Glade, Myrick School, Northeast High School, Rustin, Sandersville Civic Center, Tuckers, Antioch and Landrum; that portion of Leake County not included in the Second Court of Appeals District; that portion of Madison County not included in the Second Court of Appeals District; and in Wayne County the precincts of Big Rock, Yellow Creek, Hiwannee, Diamond, Chaparral, Matherville, Coit and Eucutta.

FOURTH DISTRICT. The Fourth Court of Appeals District shall be composed of the following counties and portions of counties: Adams, Amite, Copiah, Covington, Franklin, Jefferson Davis, Lawrence, Lincoln, Marion, Pike, Simpson, Walthall and Wilkinson; that portion of Hinds County not included in the Second Court of Appeals District; and that portion of Jones county not included in the Third Court of Appeals District.

FIFTH DISTRICT. The Fifth Court of Appeals District shall be composed of the following counties and portions of counties: Forrest, George, Greene, Hancock, Harrison, Jackson, Lamar, Pearl River, Perry and Stone; and that portion of Wayne County not included in the Third Court of Appeals District.

(b) The boundaries of the Court of Appeals Districts described in paragraph (a) of this subsection shall be the boundaries of the counties and precincts listed in paragraph (a) of this subsection as such boundaries existed on October 1, 1990.



§ 9-4-7 - Structure and personnel of court

(1) The Court of Appeals shall be subject to the administrative policies and procedures as may be established by the Supreme Court, including docket control of the Court of Appeals cases. Whenever feasible, and subject to approval of the Supreme Court, the administrative structure of the Supreme Court shall also support the Court of Appeals.

(2) The Clerk of the Supreme Court shall be the Clerk of the Court of Appeals and appointment of employees by the Court of Appeals shall be governed by personnel policies adopted and approved by the Administrative Office of the Courts. Whenever feasible and approved by the Supreme Court, employees of the Supreme Court shall also serve the Court of Appeals. The records of the Court of Appeals shall be kept by the Supreme Court Clerk or a deputy of the clerk.

(3) The Chief Justice of the Supreme Court shall appoint a Chief Judge of the Court of Appeals for a term of four (4) years, and the person so named shall be eligible for reappointment, subject to the discretion of the Chief Justice.

(4) The Chief Justice may assign one or more Court of Appeals Judges to serve as lower court trial judges to provide docket relief as he deems necessary.

(5) The Court of Appeals shall be authorized to employ an Opinion Editor of the Court of Appeals.



§ 9-4-9 - Quorum of court; assignment of judges to panels; presiding judge of panel

The Supreme Court shall prescribe rules for the submission of cases to panels of the court and to the court en banc, as well as all other rules of procedure for the Court of Appeals. The Chief Judge of the Court of Appeals, insofar as practicable, shall assign judges to panels in such a manner that each judge shall sit a substantially equal number of times with each other judge. The Chief Judge shall preside over any panel on which he or she shall sit, and the Chief Judge shall appoint one or more judges to preside, at the will and pleasure of the Chief Judge, over any panel on which the Chief Judge is not a member of a panel.



§ 9-4-11 - Location of court

The Court of Appeals shall be located in the City of Jackson and shall have offices as convenient to the State Law Library and the Supreme Court as can be arranged; but the court en banc, or any panel thereof, may sit at such other locations within the state as the Supreme Court may determine by rule.



§ 9-4-13 - Salaries of court and its personnel

(1) The judges of the Court of Appeals shall receive salaries as provided for in Section 25-3-35, shall be reimbursed for mileage expenses incurred in performing their duties at the rate authorized by law for public officials and employees as provided for in Section 25-3-41, and shall receive an expense allowance as provided for in Section 25-3-43.

(2) Staff attorneys, law clerks, the opinion editor and all other employees of the Court of Appeals shall be of the same grade classification as Supreme Court employees performing the same or similar duties.



§ 9-4-15 - Time for holding elections for office of judge of Court of Appeals

General elections for the office of judge of the Court of Appeals shall be held at the same times as general elections for congressional offices.



§ 9-4-17 - Severability clause

If any section, paragraph, sentence, clause, phrase or any part of this act [Laws, 1993, ch. 518] is declared to be unconstitutional or void, or if for any reason is declared to be invalid or of no effect, the remaining sections, paragraphs, sentences, clauses, phrases or parts thereof shall be in no manner affected thereby but shall remain in full force and effect.






Chapter 5 - CHANCERY COURTS

CHANCELLORS, DISTRICTS AND TERMS

§ 9-5-1 - Chancellors; election, holding of court terms, terms of office, and residency

A chancellor shall be elected for and from each of the chancery court districts as provided in this chapter and the listing of individual precincts shall be those precincts as they existed on October 1, 1990. He shall hold court in any other district with the consent of the chancellor thereof when in their opinion the public interest may be thereby promoted. The terms of all chancellors elected at the regular election for the year 1930 shall begin on the first day of January, 1931, and their terms of office shall continue for four (4) years. A chancellor shall be a resident of the district in which he serves but shall not be required to be a resident of a subdistrict if the district is divided into subdistricts.



§ 9-5-3 - Chancery court districts; terms of court; determination of appropriate number of chancellorships for each district

(1) The state shall be divided into an appropriate number of chancery court districts, severally numbered and composed of the counties as set forth in the sections which follow. A court to be styled "The Chancery Court of the County of " shall be held in each county, and within each judicial district of a county having two (2) judicial districts, at least twice a year. Court shall be held in chancery court districts consisting of a single county on the same dates state agencies and political subdivisions are open for business excluding legal holidays. The dates upon which terms shall commence and the number of days for which terms shall continue in chancery court districts consisting of more than one (1) county shall be set by order of the chancellor in accordance with the provisions of subsection (2) of this section. A matter in court may extend past a term if the interest of justice so requires.

(2) An order establishing the commencement and continuation of terms of court for each of the counties within a chancery court district consisting of more than one (1) county shall be entered annually and not later than October 1 of the year immediately preceding the calendar year for which the terms of court are to become effective. Notice of the dates upon which terms of court shall commence and the number of days for which the terms shall continue in each of the counties within a chancery court district shall be posted in the office of the chancery clerk of each county within the district and mailed to the office of the Secretary of State for publication and distribution to all Mississippi Bar members. If an order is not timely entered, the terms of court for each of the counties within the chancery court district shall remain unchanged for the next calendar year.

(3) The number of chancellorships for each chancery court district shall be determined by the Legislature based upon the following criteria:

(a) The population of the district;

(b) The number of cases filed in the district;

(c) The caseload of each chancellor in the district;

(d) The geographic area of the district;

(e) An analysis of the needs of the district by the court personnel of the district; and

(f) Any other appropriate criteria.

(4) The Judicial College of the University of Mississippi Law Center and the Administrative Office of Courts shall determine the appropriate:

(a) Specific data to be collected as a basis for applying the above criteria;

(b) Method of collecting and maintaining the specified data; and

(c) Method of assimilating the specified data.

(5) In a district having more than one (1) office of chancellor, there shall be no distinction whatsoever in the powers, duties and emoluments of those offices except that the chancellor who has been for the longest time continuously a chancellor of that court or, should no chancellor have served longer in office than the others, the chancellor who has been for the longest time a member of The Mississippi Bar shall be the senior chancellor. The senior chancellor shall have the right to assign causes and dockets and to set terms in districts consisting of more than one (1) county.



§ 9-5-5 - First district; composition

The First Chancery Court District is composed of the following counties:

(a) Alcorn County;

(b) Itawamba County;

(c) Lee County;

(d) Monroe County;

(e) Pontotoc County;

(f) Prentiss County;

(g) Tishomingo County; and

(h) Union County.



§ 9-5-7 - First district; number of chancellors

(1) There shall be four (4) chancellors for the First Chancery Court District.

(2) The four (4) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two," "Place Three" and "Place Four." The chancellor to fill Place One must be a resident of Alcorn, Prentiss or Tishomingo County. The chancellors to fill Place Two and Place Three must reside in Itawamba, Lee, Monroe, Pontotoc or Union County. The chancellor to fill Place Four may be a resident of any county in the district. Election of the four (4) offices of chancellor shall be by election to be held in every county within the First Chancery Court District.



§ 9-5-9 - Second district; composition

The Second Chancery Court District is composed of the following counties:

(a) Jasper County;

(b) Newton County; and

(c) Scott County.



§ 9-5-11 - Third district; composition

(1) The Third Chancery Court District is composed of the following counties:

(a) DeSoto County;

(b) Grenada County;

(c) Montgomery County;

(d) Panola County;

(e) Tate County; and

(f) Yalobusha County.

(2) The Third Chancery Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 3-1 shall consist of DeSoto County.

(b) Subdistrict 3-2 shall consist of Grenada County, Montgomery County, Panola County, Tate County and Yalobusha County.



§ 9-5-13 - Third district; number of chancellors; number and election of chancellors of subdistricts

(1) There shall be three (3) chancellors for the Third Chancery Court District.

(2) (a) The chancellor of Subdistrict 3-1 shall be elected from DeSoto County. The two (2) chancellors of Subdistrict 3-2 shall be elected from Grenada County, Montgomery County, Panola County, Tate County and Yalobusha County.

(b) For purposes of appointment and election, the three (3) chancellorships shall be separate and distinct. The chancellorship in Subdistrict 3-1 shall be denominated only as "Place One," and the chancellorships in Subdistrict 3-2 shall be denominated only as "Place Two" and "Place Three."



§ 9-5-15 - Fourth district; composition

[Until January 1, 2016, this section shall read as follows:]

The Fourth Chancery Court District is composed of the following counties:

(a) Amite County;

(b) Franklin County;

(c) Pike County; and

(d) Walthall County.

[From and after January 1, 2016, this section shall read as follows:]

(1) The Fourth Chancery Court District is composed of the following counties:

(a) Amite County;

(b) Franklin County;

(c) Pike County; and

(d) Walthall County.

(2) There shall be two (2) chancellors for the Fourth Chancery Court District. The two (2) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-5-17 - Fifth district; composition

(1) The Fifth Chancery Court District is composed of Hinds County.

(2) The Fifth Chancery Court District shall be divided into the following four (4) subdistricts:

(a) Subdistrict 5-1 shall consist of the following precincts in Hinds County: 1, 2, 4, 5, 6, 8, 9, 10, 32, 33, 34, 35, 36, 44, 45, 46, 47, 72, 73, 74, 75, 76, 77, 78, 79, 92, 93, 96 and 97.

(b) Subdistrict 5-2 shall consist of the following precincts in Hinds County: 11, 12, 13, 14, 15, 16, 17, 23, 27, 28, 29, 30, 37, 38, 39, 40, 41, 42, 43, 80, 81, 82, 83, 84, 85, Brownsville, Cynthia, Pocahontas and Tinnin.

(c) Subdistrict 5-3 shall consist of the following precincts in Hinds County: 18, 19, 20, 21, 22, 24, 25, 26, 31, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 66, 67, 68, 69, 70, 71, 86, 89 and Jackson State.

(d) Subdistrict 5-4 shall consist of the following precincts in Hinds County: 87, 88, 90, 91, 94, 95, Bolton, Byram 1, Byram 2, Cayuga, Chapel Hill, Clinton 1, Clinton 2, Clinton 3, Clinton 4, Clinton 5, Clinton 6, Dry Grove, Edwards, Learned, Old Byram, Pinehaven, Raymond 1, Raymond 2, Spring Ridge, St. Thomas, Terry, Utica 1 and Utica 2.



§ 9-5-19 - Fifth district; number and election of chancellors; divisions of court

(1) There shall be four (4) chancellors for the Fifth Chancery Court District. One chancellor shall be elected from each subdistrict.

(2) While there shall be no limitation whatsoever upon the powers and duties of the said chancellors other than as cast upon them by the Constitution and laws of this state, the court in the First Judicial District of Hinds County, in the discretion of the senior chancellor, may be divided into four (4) divisions as a matter of convenience by the entry of an order upon the minutes of the court.



§ 9-5-21 - Sixth district; composition

The Sixth Chancery Court District is composed of the following counties:

(a) Attala County;

(b) Carroll County;

(c) Choctaw County;

(d) Kemper County;

(e) Neshoba County; and

(f) Winston County.



§ 9-5-22 - Sixth district; number of chancellors

(1) There shall be two (2) chancellors for the Sixth Chancery Court District.

(2) The two (2) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-5-23 - Seventh district; composition

(1) The Seventh Chancery Court District is composed of the following counties:

(a) Bolivar County;

(b) Coahoma County;

(c) Leflore County;

(d) Quitman County;

(e) Tallahatchie County; and

(f) Tunica County.

(2) The Seventh Chancery Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 7-1 shall consist of Bolivar County and Coahoma County;

(b) Subdistrict 7-2 shall consist of Leflore County, Quitman County, Tallahatchie County and Tunica County.



§ 9-5-25 - Seventh district; number and election of chancellors

[Until January 1, 2011, this section shall read as follows:]

There shall be two (2) chancellors for the Seventh Chancery Court District. One (1) chancellor shall be elected from each subdistrict.

[From and after January 1, 2011, this section shall read as follows:]

There shall be three (3) chancellors for the Seventh Chancery Court District. The three (3) chancellorships shall be separate and distinct. One (1) chancellor shall be elected from Subdistrict 7-1 and shall be denominated for purposes of appointment and election only as "Place One," and two (2) chancellors shall be elected from Subdistrict 7-2 and shall be denominated for purposes of appointment and election only as "Place Two" and "Place Three."



§ 9-5-27 - Eighth district; composition

The Eighth Chancery Court District is composed of the following counties:

(a) Hancock County;

(b) Harrison County; and

(c) Stone County.



§ 9-5-29 - Eighth district; number and election of chancellors; divisions of court

(1) There shall be four (4) chancellors for the Eighth Chancery Court District.

(2) The four (4) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two," "Place Three" and "Place Four."

(3) While there shall be no limitation whatsoever upon the powers and duties of the chancellors other than as cast upon them by the Constitution and laws of this state, the court in the Eighth Chancery Court District, in the discretion of the senior chancellor, may be divided into four (4) divisions as a matter of convenience by the entry of an order upon the minutes of the court.



§ 9-5-31 - Ninth district; composition

(1) The Ninth Chancery Court District is composed of the following counties:

(a) Humphreys County;

(b) Issaquena County;

(c) Sharkey County;

(d) Sunflower County;

(e) Warren County; and

(f) Washington County.

(2) The Ninth Chancery Court District shall be divided into three (3) subdistricts as follows:

(a) Subdistrict 9-1 shall consist of the following precincts in the following counties:

(i) Sunflower County: Boyer-Linn, Drew, Fairview-Hale, Indianola 2 East*, Indianola 3 North*, Indianola 3 Northeast*, Indianola 3 South*, Rome, Ruleville, Ruleville North and Sunflower Plantation; and

(ii) Washington County: American Legion, Brent Center, Buster Brown Community Center, Darlove Baptist Church*, Elks Club, Extension Building, Grace Methodist Church*, Greenville Industrial College, Leland Health Department Clinic, Leland Rotary Club, Metcalf City Hall and Potter House Church.

(b) Subdistrict 9-2 shall consist of Humphreys County and the following precincts in the following counties:

(i) Sunflower County: Doddsville, Indianola 2 East*, Indianola 2 West, Indianola 3 North*, Indianola 3 Northeast*, Indianola 3 South*, Indianola Southeast, Inverness, Moorhead, Sunflower 3 and Sunflower 4; and

(ii) Washington County: Arcola City Hall, Christ Wesleyan Methodist Church, Darlove Baptist Church*, Glen Allan Health Clinic, Grace Methodist Church*, Hollandale City Hall, St. James Episcopal Church, Swiftwater Baptist Church, Tampa Drive and Ward's Recreation Center.

(c) Subdistrict 9-3 shall consist of Issaquena County, Sharkey County and Warren County.



§ 9-5-33 - Ninth district; number and election of chancellors

There shall be three (3) chancellors for the Ninth Chancery Court District. One (1) chancellor shall be elected from each subdistrict.



§ 9-5-35 - Tenth district; composition

The Tenth Chancery Court District is composed of the following counties:

(a) Forrest County;

(b) Lamar County;

(c) Marion County;

(d) Pearl River County; and

(e) Perry County.



§ 9-5-36 - Tenth district; number and election of chancellors; residence

(1) There shall be four (4) chancellors for the Tenth Chancery Court District.

(2) The four (4) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two," "Place Three" and "Place Four." The chancellor to fill Place One and Place Four may be a resident of any county in the district. The chancellor to fill Place Two must be a resident of Lamar, Marion, Pearl River or Perry County. The chancellor to fill Place Three must be a resident of Forrest County. Election of the four (4) offices of chancellor shall be by election to be held in every county within the Tenth Chancery Court District.



§ 9-5-37 - Eleventh district; composition

(1) The Eleventh Chancery Court District is composed of the following counties:

(a) Holmes County;

(b) Leake County;

(c) Madison County; and

(d) Yazoo County.

(2) The Eleventh Chancery Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 11-1 shall consist of Holmes County, Yazoo County and the following precincts in Madison County: Bible Church, Canton 4, Canton 5, Flora, Madison County Baptist Family Life Center, Magnolia Heights and Smith School;

(b) Subdistrict 11-2 shall consist of Leake County and the following precincts in Madison County: Bear Creek, Camden, Cameron, Canton 1, Canton 2, Canton 3, Canton 7, Cedar Grove, Cobblestone, Couparle, Gluckstadt, Highland Colony Baptist Church, Liberty, Lorman/Cavalier, Luther Branson School, Madison 1, Madison 2, Madison 3, Main Harbor, New Industrial Park, North Bay, Ratliff Ferry, Ridgeland 1, Ridgeland 3, Ridgeland 4, Ridgeland First Methodist Church, Ridgeland Tennis Center, Sharon, Sunnybrook, Tougaloo, Trace Harbor, Victory Baptist Church, Virlilia, Whisper Lake and Yandell Road.



§ 9-5-38 - Eleventh district; number and election of chancellors

[Until January 1, 2016, this section shall read as follows:]

There shall be two (2) chancellors for the Eleventh Chancery Court District. One (1) chancellor shall be elected from each subdistrict.

[From and after January 1, 2016, this section shall read as follows:]

There shall be three (3) chancellors for the Eleventh Chancery Court District. The three (3) chancellorships shall be separate and distinct. One (1) chancellor shall be elected from Subdistrict 11-1 and denominated for purposes of appointment and election only as "Place One," one (1) chancellor shall be elected from Subdistrict 11-2 and denominated for purposes of appointment and election only as "Place Two," and one (1) chancellor shall be elected at large from the entire Eleventh Chancery Court District and denominated for purposes of appointment and election only as "Place Three."



§ 9-5-39 - Twelfth district; composition

The Twelfth Chancery Court District is composed of the following counties:

(a) Clarke County; and

(b) Lauderdale County.



§ 9-5-40 - Twelfth district; number of chancellors

(1) There shall be two (2) judges for the Twelfth Chancery Court District.

(2) The two (2) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-5-41 - Thirteenth district; composition

(1) The Thirteenth Chancery Court District is composed of the following counties:

(a) Covington County;

(b) Jefferson Davis County;

(c) Lawrence County;

(d) Simpson County; and

(e) Smith County.

(2) There shall be two (2) chancellors for the Thirteenth Chancery Court District. The two (2) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-5-43 - Fourteenth district; composition

(1) The Fourteenth Chancery Court District is composed of the following counties:

(a) Chickasaw County;

(b) Clay County;

(c) Lowndes County;

(d) Noxubee County;

(e) Oktibbeha County; and

(f) Webster County.

(2) The Fourteenth Chancery Court District shall be divided into three (3) subdistricts as follows:

(a) Subdistrict 14-1 shall consist of Chickasaw County, Webster County and the following precincts in Oktibbeha County: Bell Schoolhouse*, Bradley, Center Grove, Central Starkville*, Craig Springs, Double Springs, East Starkville*, Gillespie Street Center*, Maben, North Adaton, North Longview, North Starkville 2*, North Starkville 3, Northeast Starkville, Self Creek, South Adaton, South Longview, South Starkville*, Sturgis and West Starkville*.

(b) Subdistrict 14-2 shall consist of the following precincts in the following counties:

(i) Clay County: Cedar Bluff, Central West Point, East West Point, Siloam, South West Point and Vinton; and

(ii) Lowndes County: Air Base A, Air Base B, Air Base C, Air Base D, Air Base E, Brandon A, Brandon B, Brandon C, Brandon D, Caledonia, Columbus High School A, Columbus High School B, Columbus High School C, Columbus High School D, Dowdle Gas Training Center B, Fairgrounds C, Fairgrounds E, Fairgrounds F, Hunt C, Lee Middle School, Mitchell A, New Hope A, New Hope B, New Hope C, New Hope D, New Hope E, Rural Hill A, Rural Hill B, Rural Hill C, Sale A, Sale B, Sale C, Steens A, Steens B, Steens C, Trinity B, Union Academy B, Union Academy C and University A.

(c) Subdistrict 14-3 shall consist of Noxubee County and the following precincts in the following counties:

(i) Clay County: Cairo, Caradine, North West Point, Pheba, Pine Bluff, Tibbee, Union Star and West West Point;

(ii) Lowndes County: Artesia, Coleman A, Coleman B, Crawford A, Fairgrounds A, Fairgrounds B, Fairgrounds D, Fairgrounds G, Hunt A, Hunt B, Mitchell B, New Hope F, Plum Grove A, Plum Grove B, Plum Grove C, Propst Park Community Hut, Trinity A, Union Academy A, University B, West Lowndes A and West Lowndes B; and

(iii) Oktibbeha County: Bell Schoolhouse*, Central Starkville*, East Starkville*, Gillespie Street Center*, Hickory Grove, North Starkville 2*, Oktoc, Osborn, Sessums, South Starkville*, Southeast Oktibbeha and West Starkville*.



§ 9-5-45 - Fourteenth district; number and election of chancellors

There shall be three (3) chancellors for the Fourteenth Chancery Court District. One (1) chancellor shall be elected from each subdistrict.



§ 9-5-47 - Fifteenth district; composition

The Fifteenth Chancery Court District is composed of the following counties:

(a) Copiah County; and

(b) Lincoln County.



§ 9-5-49 - Sixteenth district; composition

The Sixteenth Chancery Court District is composed of the following counties:

(a) George County;

(b) Greene County; and

(c) Jackson County.



§ 9-5-50 - Sixteenth district; number and election of chancellors

(1) There shall be three (3) chancellors for the Sixteenth Chancery Court District.

(2) The three (3) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two" and "Place Three."



§ 9-5-51 - Seventeenth district; composition; division; number and election of chancellors

(1) The Seventeenth Chancery Court District is composed of the following counties:

(a) Adams County;

(b) Claiborne County;

(c) Jefferson County; and

(d) Wilkinson County.

(2) The Seventeenth Chancery Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 17-1 shall consist of Claiborne County, Jefferson County, and the following precincts in Adams County: Airport Carpenter*, Convention Center*, Foster Mound, Maryland*, Northside School, Palestine, Pine Ridge, Thompson and Washington*.

(b) Subdistrict 17-2 shall consist of Wilkinson County and the following precincts in Adams County: Beau Pre, Bellemont, By-Pass Fire Station, Carpenter*, Concord, Convention Center*, Courthouse, Duncan Park, Kingston, Liberty Park, Maryland*, Morgantown, Oakland and Washington.

(3) There shall be two (2) chancellors for the Seventeenth Chancery Court District. One (1) chancellor shall be elected from each subdistrict.



§ 9-5-53 - Eighteenth district; composition

The Eighteenth Chancery Court District is composed of the following counties:

(a) Benton County;

(b) Calhoun County;

(c) Lafayette County;

(d) Marshall County; and

(e) Tippah County.



§ 9-5-54 - Eighteenth district; number of chancellors

(1) There shall be two (2) chancellors for the Eighteenth Chancery Court District.

(2) The two (2) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-5-55 - Nineteenth district; composition

The Nineteenth Chancery Court District is composed of the following counties:

(a) Jones County; and

(b) Wayne County.



§ 9-5-57 - Twentieth district; composition

The Twentieth Chancery Court District shall be Rankin County.



§ 9-5-58 - Twentieth district; number and election of chancellors

[Until January 1, 2016, this section shall read as follows:]

There shall be two (2) chancellors for the Twentieth Chancery Court District. For purposes of appointment and election the two (2) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."

[From and after January 1, 2016, this section shall read as follows:]

There shall be three (3) chancellors for the Twentieth Chancery Court District. For purposes of appointment and election the three (3) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two" and "Place Three."






JURISDICTION, POWERS AND AUTHORITY, VACATION MATTERS

§ 9-5-81 - Jurisdiction of the chancery court, in general

The chancery court in addition to the full jurisdiction in all the matters and cases expressly conferred upon it by the constitution shall have jurisdiction of all cases transferred to it by the circuit court or remanded to it by the supreme court; and such further jurisdiction, as is, in this chapter or elsewhere, provided by law.



§ 9-5-83 - Court may determine all matters in estates administered

The court in which a will may have been admitted to probate, letters of administration granted, or a guardian may have been appointed, shall have jurisdiction to hear and determine all questions in relation to the execution of the trust of the executor, administrator, guardian, or other officer appointed for the administration and management of the estate, and all demands against it by heirs at law, distributees, devisees, legatees, wards, creditors, or others; and shall have jurisdiction of all cases in which bonds or other obligations shall have been executed in any proceeding in relation to the estate, or other proceedings, had in said chancery court, to hear and determine upon proper proceedings and evidence, the liability of the obligors in such bond or obligation, whether as principal or surety, and by decree and process to enforce such liability.



§ 9-5-85 - Court may summon all persons and punish for contempt

The chancery court shall have power to issue a summons for any person, or subpoena for any witness, whose appearance in court may be deemed necessary for any purpose, whether such party or witness reside in the same or any other county. It shall be the duty of the party summoned or subpoenaed, to attend the court according to the command of the process; and if it be necessary or proper to enforce the appearance of the party, the court, on the return of the process executed and failure to appear, may issue an attachment, and may fine the party when brought in for a contempt. If a witness before the court shall refuse to testify, the court may commit such witness for contempt of the court.



§ 9-5-87 - Power to punish for violation of injunction

The chancery court, or the chancellor in vacation, or judge granting the writ, shall have power to punish any person for breach of injunction, or any other order, decree, or process of the court, by fine or imprisonment, or both, or the chancellor or judge granting the writ may require bail for the appearance of the party at the next term of the court to answer for the contempt; but such person shall be first cited to appear and answer. And any person so punished by order of the chancellor in vacation, may on five (5) days' notice to the opposite party, apply to a judge of the Supreme Court, who, for good cause shown, may supersede the punishment until the meeting of the said chancery court.

At the discretion of the court, any person found in contempt for failure to pay child support and imprisoned therefor may be referred for placement in a state, county or municipal restitution, house arrest or restorative justice center or program, provided such person meets the qualifications prescribed in Section 99-37-19.



§ 9-5-89 - Guardian ad litem; appointment and compensation; effect of failure to appoint

The court may appoint a guardian ad litem to any infant or defendant of unsound mind, and allow him suitable compensation payable out of the estate of such party, but the appointment shall not be made except when the court shall consider it necessary for the protection of the interest of such defendant; and a decree or judgment of any court shall not be void or erroneous because of the failure to have a guardian ad litem.



§ 9-5-93 - Trial of causes in vacation; power to enter decree prior to adjournment of next succeeding term

Whenever the chancery court or chancellor has lawfully set any matter in vacation for confirmation or decree, and no contest has been timely filed, if an order or decree determining the same or setting another date therefor be not entered upon such date, the chancellor shall have the power to enter an order or decree on any day prior to the adjournment of the next succeeding term, without further process. Provided, that if the matter be one in which contest might have been entered prior to the date set and such contest be filed before the entry of such order or decree, the same shall be disposed of as if such contest had been timely filed.



§ 9-5-95 - Court or chancellor may extend time in vacation

The court or chancellor in vacation shall have power in proper cases for good cause shown to grant a reasonable enlargement of the time for the filing of an answer or answers, or of a demurrer or demurrers, and shall have power in like cases and for like cause shown to set aside decrees pro confesso and thereupon to permit the filing of answer or answers. But no such enlargement of time should be granted where the request therefor is solely for delay or is the result of inexcusable neglect on the part of the defendant or his solicitor.



§ 9-5-97 - Additional powers of chancellor in vacation

In the matter of ordering, decreeing and confirming sales of real and personal property of decedents, or of minors, or of persons of unsound mind, and in all other matters testamentary or of administration, in minors' business, matters affecting persons of unsound mind, and in the matter of the removal of disabilities of minority, the chancellors of the several districts of this state are hereby authorized and empowered to do in vacation all things, and to exercise all the powers in such matters that could be done by them in term time; and all laws governing the action of the chancery court in such matters, and the process and procedure therein, shall apply when the chancellor shall act therein in vacation; but before any sale of real estate shall be confirmed by the chancellor in vacation, the parties in interest shall have notice thereof as provided by law in the matter of confirming sales by chancellors in vacation.



§ 9-5-103 - Bonds of receivers, assignees, executors may be reduced or cancelled, if excessive or for sufficient cause

Whenever it shall appear by petition to the chancery court, or chancellor in vacation, that any bond given by an assignee, receiver, executor, administrator, guardian, or trustee is in excess of the value of the estate being administered, and as such is an unnecessary expense to the estate, or that other sufficient cause appears for so doing, the chancery court or chancellor in vacation may, after five days' service of copy of said petition on the surety, cancel the bond or reduce the same to an amount sufficient to protect the estate, or accept a new bond in substitution of an existing one. However, the decree rendered shall not affect the liability upon a bond which accrued prior to its cancellation, reduction or substitution.



§ 9-5-105 - Expense of chancellor in hearing vacation matter paid equally by parties

When any chancellor in this state shall, by agreement of the parties, hear any cause or matter in vacation, at any place, other than the place of his residence, all expenses incurred by him in attendance upon said hearing, shall be paid equally by the parties thereto, upon the chancellor's filing an itemized statement thereof, with the clerk of the chancery court of the county in which such matter shall be pending; and when at any such hearing the attendance of the court reporter shall be required his actual expenses shall be likewise paid.






CHANCERY CLERKS

§ 9-5-131 - Bond of clerk

The clerk of the chancery court, before he enters upon the duties of the office, shall take the oath of office and give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to five percent (5%) of the sum of all the state and county taxes shown by the assessment rolls and the levies to have been collectible in the county for the year immediately preceding the commencement of the term of office for such clerk; however, such bond shall not exceed the amount of One Hundred Thousand Dollars ($ 100,000.00). Such clerk may be required by the court, or the chancellor in vacation, to give additional bond in any particular case, which shall be a cumulative security, and shall not in any manner affect the liability on his official bond for any matter covered by it. His official bond shall be held to cover all his official acts, and all moneys which may come into his hands according to law or by order of the court or chancellor.



§ 9-5-132 - Training and continuing education course requirements for chancery clerks; filing of certificate of compliance; penalty for failure to file; courses; expenses; continuing education credit for attendance at chancery court proceedings

(1) Except as otherwise provided herein, no chancery clerk elected for a full term of office commencing on or after January 1, 1996, shall exercise any functions of office or be eligible to take the oath of office unless and until the chancery clerk has filed in the office of the circuit clerk a certificate of completion of a course of training and education conducted by the Mississippi Judicial College of the University of Mississippi Law Center within six (6) months of the beginning of the term for which such chancery clerk is elected. A chancery clerk who has completed the course of training and education and has satisfied his annual continuing education course requirements, and who is then elected for a succeeding term of office subsequent to the initial term for which he completed the training course, shall not be required to repeat the training and education course upon reelection. Any chancery clerk who has served a full or partial term before January 1, 1996, shall be exempt from the requirements of this subsection.

(2) In addition to meeting the requirements of subsection (1) of this section, after taking office by election or otherwise, each chancery clerk shall be required to file annually in the office of the circuit clerk a certificate of completion of a course of continuing education conducted by the Mississippi Judicial College. No chancery clerk shall have to comply with this subsection unless he will have been in office for five (5) months or more during a calendar year.

(3) Each chancery clerk elected for a term commencing on or after January 1, 1992, shall be required to file annually the certificate required in subsection (2) of this section commencing January 1, 1994.

(4) The requirements for obtaining the certificates in this section shall be as provided in subsection (6) of this section.

(5) Upon the failure of any chancery clerk to file with the circuit clerk the certificates of completion as provided in this section, such chancery clerk shall, in addition to any other fine or punishment provided by law for such conduct, not be entitled to any fee, compensation or salary, from any source, for services rendered as chancery clerk, for the period of time during which such certificate remains unfiled.

(6) The Mississippi Judicial College of the University of Mississippi Law Center shall prepare and conduct courses of training for basic and continuing education for chancery clerks of this state. The basic course of training shall be known as the "Chancery Clerks Training Course" and shall consist of at least thirty-two (32) hours of training. The continuing education course shall be known as the "Continuing Education Course for Chancery Clerks," and shall consist of at least eighteen (18) hours of training. The content of the basic and continuing education courses and when and where such courses are to be conducted shall be determined by the judicial college. The judicial college shall issue certificates of completion to those chancery clerks who complete such courses.

(7) The expenses of the training, including training of those elected as chancery clerk who have not yet begun their term of office, shall be borne as an expense of the office of the chancery clerk.

(8) Chancery clerks shall be allowed credit toward their continuing education course requirements for attendance at chancery court proceedings if the presiding chancery court judge certifies that the chancery clerk was in actual attendance at a term or terms of court; provided, however, that at least twelve (12) hours per year of the continuing education course requirements must be completed at a regularly established program or programs conducted by the Mississippi Judicial College.



§ 9-5-133 - How clerk of chancery court may appoint deputies

The clerk of the chancery court shall have power, with the approbation of the court, or of the judge in vacation, to appoint one or more deputies, who shall take the oath of office, and who thereupon shall have power to do and perform all the acts and duties which their principal may lawfully do; such approval, when given by the judge in vacation, shall be in writing, and shall be entered on the minutes of the court at the next term.



§ 9-5-135 - Clerk to attend court and keep minutes

(1) The clerk shall, in person or by deputy, attend all the sessions of the court, and shall keep minute books, in which he shall record, under the directions of the chancellor, all the proceedings of the court; and the minutes of the preceding day shall be read by him each morning of the session in open court, and the last day's proceedings shall be read by him in open court before adjournment, and the minutes must be signed by the chancellor.

(2) The clerk, at his option, may elect to keep the minute books by means of electronic filing or storage or both, as provided in Sections 9-1-51 through 9-1-57 in lieu of or in addition to any paper records.



§ 9-5-137 - Other duties of the clerk

It shall be the duty of the clerk to preserve and keep all records, files, papers and proceedings belonging to his office, and to record all last wills and testaments which may be probated; all letters testamentary, of administration, and guardianship; all accounts allowed; all inventories, appraisements, and reports duly returned; all instruments which are duly proved, and which by law are required to be recorded in his office, in well-bound books to be kept for that purpose, each class in a separate book or books, or by means of electronic filing or storage or both in addition to or in lieu of any such physical records as provided in Sections 9-1-51 through 9-1-57, as the clerk may elect; all records shall be properly indexed. He shall issue all process which may be required of him by law or by order of the court, or the chancellor in vacation; and shall discharge all other duties which may be required of him by law, or which properly appertain to the duties of his office. The clerk shall be under the direction of the court in termtime, and of the chancellor in vacation.



§ 9-5-139 - Chancery clerk's office at Biloxi

In Harrison County, a county with two judicial districts, it shall be the duty of the chancery clerk to keep in his office at Biloxi, suitable record books or electronic equipment for the purpose of recording deeds, deeds of trust and other conveyances, instruments and contracts required by law to be recorded, and all deeds, deeds of trust, mortgages, contracts, wills and other conveyances and contracts, and all muniments of title, documents and other papers required by law to be filed, enrolled or recorded relating to property situated in said second judicial district, shall be properly filed, enrolled or recorded in the office of said clerk at Biloxi, in books or by means of electronic filing or storage or both as provided in Sections 9-1-51 through 9-1-57, as he may elect, and to be kept for that purpose in his said office at Biloxi. All official bonds shall be recorded by said clerk as required by law in the offices of the said clerk at Gulfport and at Biloxi.



§ 9-5-141 - Acts clerk may perform at any time

The clerk or his deputy may at any time receive and file all bills, petitions, motions, accounts, inventories, reports, or other papers offered for that purpose, and may issue all process authorized by law and proper in any matter or proceeding. He may also at any time, in termtime or vacation, perform the following functions; issue warrants of appraisement to appraise the personal estate of decedents; allow and register claims against estates being administered in the court of which he is clerk; make all orders and issue all process necessary for the collection and preservation of estates of decedents, minors, and persons of unsound mind; appoint some person to collect and preserve the estate of any decedent in the state in any case provided for; grant letters of administration to the husband or wife, or other person entitled thereto; take the proof of wills, admit wills to probate, in common form, grant letters testamentary, letters of administration with the will annexed, and de bonis non; appoint guardians for minors, persons of unsound mind, and convicts of felony; grant letters of administration; institute suits in cases provided for, and, whenever an appeal shall be taken from the grant of letters testamentary, of administration, or guardianship, appoint some fit person to discharge the duties pending the appeal. He may do all such other acts as are provided by law and by the Mississippi Rules of Civil Procedure.



§ 9-5-145 - How proceedings before clerk to be conducted

In all applications and proceedings before the clerk in vacation or in term time, the same pleadings and evidence and forms shall be observed, and the same process and service and return shall be necessary, as though the proceedings were before the court.



§ 9-5-147 - All acts of clerk subject to approval or disapproval

All acts, judgments, orders, or decrees made by the clerk in term time or vacation or at rules, shall be subject to the approval or disapproval of the court of which he is clerk, and shall not be final until approved by the court. All such orders and proceedings of the clerk may, by order of the chancellor in vacation, be suspended until a hearing before him in court, and shall be subject to such orders and decrees as the court may make.



§ 9-5-151 - How minutes of proceedings before clerk preserved and approved

The minutes so kept of proceedings in vacation or in term time shall constitute a record of the office and shall be carefully preserved as such, free from erasure or alteration; and, at the first term thereafter of the court, in the case of minutes in vacation, or in the case of minutes in term time before the clerk at that term or the first term thereafter, shall be examined by the court and if approved, shall thereby become the minutes of the court, as if entered at a term thereof; and all the orders and decrees entered in said minutes in vacation, shall, by such approval of the court, become final and be as valid and effectual as if done by the court when they were done by the clerk.



§ 9-5-153 - How approval of clerk's minutes and orders shown

The approval by the court of minutes entered in vacation or in term time, and adoption of the orders and decrees made by the clerk, may be evidenced by an order of the court approving such orders and decrees, excepting such as may be specified as not approved. It shall not be necessary to enter on the minutes of the court, in term time, any of said orders or decrees made in vacation or in term time, but the same, as entered in vacation or in term time, shall, by the approval of the court, become the acts of the court.



§ 9-5-155 - Bonds examined by chancellor

The chancellor shall, at each term of the court, carefully examine all bonds taken by the clerk in vacation, in pursuance of any order of the court, or the requirement of law, in any proceeding in such court, and make such orders in reference thereto as he shall deem necessary for the security of the parties interested therein.



§ 9-5-157 - Register of sureties on bonds to be kept

The clerk of the chancery court shall either procure a well-bound book, arranged alphabetically and properly ruled, lined and headed to show the name of the principal and surety, name of principal obligor, name of obligee, date of bond, penalty of bond, kind of bond, where recorded if recorded, number of suit in which filed and date of discharge or provide for the electronic filing or storage or both as provided in Sections 9-1-51 through 9-1-57 of this information. In one of these manners he shall abstract each bond, when filed in his office, by entering in such record the name of each principal and surety, under the proper letter, the name of principal obligor, name of obligee, date, penalty, kind of bond, where recorded if recorded, and number of suit in which filed. And when such bond has been discharged, the date thereof shall be entered in said record under the proper heading. The clerk of the chancery court shall also, as soon as said record has been obtained, thus abstract all executor's, administrator's and guardian's bonds in matters at that time pending in the chancery court of his county.



§ 9-5-159 - Abstract of certain decrees furnished circuit clerk

The clerk of the chancery court shall, within ten days after the expiration of the term at which any decree for money shall be made, which is enforceable by execution against the defendant, furnish an abstract of such decree to the clerk of the circuit court of the county in which such decree is made; and it shall be the duty of the circuit clerk forthwith to enroll the same on the "Judgment Roll" in his office as judgments of the circuit court are required to be enrolled.



§ 9-5-161 - Clerk to make final record of causes

(1) The clerk shall, within three (3) months after the final termination of each suit involving real estate, record all the pleadings, proofs, exhibits and proceedings therein, or such part thereof as may be required by order of the chancellor, in a book to be kept for that purpose, and to be styled "The Book of Final Records in Chancery." He shall likewise make a final record of all other proceedings or suits, if required by the decree or by order of the chancellor, omitting such portions from the record books as the chancellor may direct. The clerk shall also make final record of all or such portions of a former terminated proceeding or suit as may be requested by any person, upon payment by such person of the cost thereof.

(2) It shall be the duty of the chancery clerk of any county in which there is a county court established, to record in the final record the proceedings of all or any part thereof of proceedings in said court, affecting the title of lands in said county, when requested so to do by any person interested in said lands, and upon the payment of the fee therefor by the person requesting same, and the clerk shall index same in the deed records of the county, and the filing of said proceedings or parts thereof shall be constructive notice from the date of said filing to all persons of said proceedings the same as if they had been decided by the chancery court.

(3) The records required by subsections (1) and (2) of this section may be kept by means of electronic filing or storage or both as provided in Sections 9-1-51 through 9-1-57, as the clerk may elect.



§ 9-5-163 - Custodian of certain records and papers

The clerk of the chancery court shall be the custodian of all documents, records, books and papers belonging, or in any way appertaining, to the probate court, and of the board of police, formerly existing, except as to such as may be required by law to be kept by the clerk of the circuit court; and, as such custodian, he shall do and perform all acts in relation to such records, books and papers which were heretofore required of, or might lawfully have been done by, the clerk of the said probate court or board of police. All such documents, records, books and papers may be kept by means of electronic filing or storage or both as provided in Sections 9-1-51 through 9-1-57, as the clerk may elect.



§ 9-5-165 - Removal and return of court files and documents in clerk's office

The clerk shall not suffer any paper filed to be withdrawn but by leave of the chancellor, and then only by retaining a copy to be made at the cost of the party obtaining the leave. Provided, however, that any duly licensed and practicing attorney in good standing in the court may remove court files and related legal papers other than youth court and adoption court files and related papers from the clerk's office by signing therefor himself, or by a designated representative of his law office, on a record to be provided for that purpose. Such files or documents so removed shall be attested to by the clerk or his deputy at the time of removal, and said attorney shall be personally responsible for their safekeeping and return within ten (10) days, or before the first day of the next term of chancery court, whichever comes first and such files or documents shall not be removed from the county where the same are filed except that said files or documents may be taken by said attorney for use in a vacation hearing to such county where the hearing may be held. Failure to return any such court files or related legal papers as provided herein shall constitute contempt of court.



§ 9-5-167 - Newspaper subscribed for and preserved

The clerk of the chancery court shall subscribe to at least one (1) and not more than two (2) of the newspapers published in his county as the court or chancellor may direct; and in the event no newspaper is published in the county, the clerk shall subscribe to the newspaper in which the publications ordered by the court are usually made. To preserve such newspapers, the clerk shall carefully file the original or microfilm copies thereof in his office, or may keep the same by means of electronic filing or storage or both as provided in Sections 9-1-51 through 9-1-57, as the clerk may elect. Before the clerk may utilize microfilm copies of newspapers presently on file and of those newspapers to be received in the future, the written approval of the court and the board of supervisors must be obtained. The expense of the subscriptions and the expense of the binding of filed newspapers or of the microfilming process shall be paid out of the county treasury. Two (2) or more counties may join together and agree to accomplish the purposes of this section and to share the costs of necessary equipment, subscriptions and labor involved.



§ 9-5-169 - All records and papers subject to inspection

All the records and papers of the office of the chancery clerk shall, at all reasonable hours on business days, be subject to the inspection and examination of all citizens; and the clerk shall show to any person enquiring for it where any record or paper in his office can be found, and shall allow him access to it, and to examine it and make any copy, note, or memorandum he desires to make of it.



§ 9-5-171 - Destruction of records

(1) The chancery clerk of each of the counties of the State of Mississippi, with the approval of the board of supervisors of such county, after an inventory has been made and checked by the board and an order spread on its minutes listing the reference, is authorized to dispose of records pursuant to a records control schedule approved by the Local Government Records Committee as provided in Section 25-60-1.

(2) No records which are in the process of being audited by the State Department of Audit or which are the basis of litigation shall be destroyed until at least twelve (12) months after final completion of the audits and litigation.

(3) Records may be filed and retained by electronic means as provided in Sections 9-1-51 through 9-1-57, whether the record is to be destroyed or not; provided, however, that destruction of records shall be carried out in accordance with Sections 25-59-21 and 25-59-27.



§ 9-5-173 - Register of claims against estates

The clerk shall keep in his office a well-bound book, or by means of electronic filing or storage or both as provided in Sections 9-1-51 through 9-1-57, as the clerk may elect, to be called the "Register of Claims," each page of which shall be divided into five (5) columns, the first to contain the creditor's name, the second the description of the claim, the third the time when due, the fourth the amount of the claim, and the fifth the day of the registry. He shall register in said book all claims proved and allowed against any estate administered in his court.






DOCKETS

§ 9-5-201 - Dockets to be kept; general docket, and other entries therein

(1) The clerk shall keep a general docket in which he shall enter the names of the parties in each suit, the time of filing the complaint, petition or answer, and all other papers in the cause, the issuance and return of process, and a note of reference to all orders made therein by the book and page. He shall mark on the papers in every cause the style and number of the suit, and the time when and the party by whom filed. All the papers and pleadings filed in a cause shall be kept in the same file, and all the files kept in numerical order. The general docket shall be duly indexed, both direct and indirect, in the alphabetical order of the names of the parties, and each of them, so that the page of the docket containing the entries in each cause may be readily found.

(2) The general docket required to be kept by this section and all other dockets or records required by law to be kept by the chancery clerk may be kept on computer in lieu of any other physical docket, record or well-bound book if all such dockets and records are kept by computer in accordance with regulations prescribed by the Administrative Office of Courts.



§ 9-5-203 - Matters testamentary, etc., to be docketed

The clerk shall place on the general docket all applications made and proceedings had in said court in matters testamentary, of administration, in minors' business, and in cases of persons of unsound mind, by entering the name of the person whose estate is the subject of the application or proceedings, the time of filing the application or other paper, the nature of it in brief terms, the issuance and return of process, if any, or publication and proof of it, and a note of reference to all orders made by the clerk or court, by the book and page, so that by reference to such docket the history of the administration of such estate may be traced.

Such docket may be kept on computer as provided in Section 9-5-201.



§ 9-5-205 - Issue docket

The chancery clerk shall keep an issue docket in which he shall set down (1) all causes triable according to due course at the instant term and (2) such other causes for final hearings as may be ordered (a) by the court or (b) by consent of all the parties. And he shall also place on said docket all petitions for the sale of the estates of decedents, minors and persons of unsound mind; all proceedings representing estates to be insolvent; final accounts of executors, administrators and guardians and petitions for distribution of an estate or payment of a legacy and all other similar matters in which an order or decree of the court is sought in matters testamentary, of administration, or guardianship, and wherein the issuance of process or notice is necessary to the final hearing on the matter so set down.

Such docket may be kept on computer as provided in Section 9-5-201.



§ 9-5-213 - Motion docket and entries

The clerk shall also keep a motion docket in which he shall, in the order in which they are filed, docket as of course and without request, all demurrers, motions, ex parte petitions, exceptions to evidence or reports, and all matters pertaining to administration or guardianship not directed to be placed on the issue docket. He shall also place on the motion docket all matters brought before him in vacation when presented, and, at the next term of the court, all such matters on said docket shall be examined and disposed of by the court by approving or disapproving the same.

Such docket may be kept on computer as provided in Section 9-5-201.



§ 9-5-215 - Loose leaf docket

Any chancellor in this state may, by an order made and entered on the minute book of the chancery court in each of said counties in his district, require the docket of said court to be provided and kept as follows:

(a) The clerk shall provide and keep, for the use of the chancellor, a loose leaf judge's docket, in which he shall enter, on a separate sheet, each matter or cause now pending in the court, or hereafter instituted therein, together with a chronological list of all pleadings, orders and decrees in each such matter or cause.

(b) The sheets on which the various matters or causes are entered shall be arranged in such docket as the chancellor may direct, and shall remain therein until each matter or cause is finally disposed of, when the sheet containing the entries concerning the same shall be removed, and placed in numerical order in a transfer binder.

(c) All litigated or contested matters or causes appearing on the judge's docket, which are triable by law, or by consent, at any term, shall be set for trial by the chancellor at such time during the term as he may direct. Provided, however, when any chancellor has entered an order on the minute book of the chancery court of the counties in his district requiring the docket of said court to be kept, as provided in this section, Sections 9-5-205 through 9-5-213 shall not apply to the chancery court of said district.

Such docket may be kept on computer as provided in Section 9-5-201.



§ 9-5-217 - Execution docket and entries therein

The clerk shall keep an execution docket in the manner required of the clerk of the circuit court, in which he shall enter all final process issued by him, and record at large the returns that may be made thereon.






FAMILY MASTERS

§ 9-5-255 - Family masters; appointment, qualifications, powers, and duties

(1) Except as provided by subsection (9) of this section, the senior chancellor of each chancery court district in the state may apply to the Chief Justice of the Supreme Court for the appointment of one or more persons to serve as family masters in chancery in each of the counties or for all of the counties within the respective chancery court district if the senior chancellor states in writing that the chancery court district's docket is crowded enough to warrant an appointment of a family master. The Chief Justice shall determine from the information provided by the senior chancellor if the need exists for the appointment of a family master. If the Chief Justice determines that the need exists, a family master shall be appointed. If the Chief Justice determines that the need does not exist, no family master shall be appointed.

(2) Family masters in chancery shall have the power to hear cases and recommend orders establishing, modifying and enforcing orders for support in matters referred to them by chancellors and judges of the circuit, county or family courts of such county. The family master in chancery shall have jurisdiction over paternity matters brought pursuant to the Mississippi Uniform Law on Paternity and referred to them by chancellors and judges of the circuit, county or family courts of such county. As used in this section, "order for support" shall have the same meaning as such term is defined in Section 93-11-101.

(3) In all cases in which an order for support has been established and the person to whom the support obligation is owed is a nonrelated Temporary Assistance for Needy Families (TANF) family on whose behalf the Department of Human Services is providing services, the family master in chancery or any other judge or court of competent jurisdiction shall, upon proper pleading by the department and upon appropriate proceedings conducted thereon, order that the department may recover and that the obligor shall be liable for reasonable attorney's fees at a minimum of Two Hundred Fifty Dollars ($ 250.00) or an amount set by the court and court costs which the department incurs in enforcing and collecting amounts of support obligation which exceed administrative fees collected and current support owed by the obligor.

(4) Persons appointed as family masters in chancery pursuant to this section shall meet and possess all of the qualifications required of chancery and circuit court judges of this state, shall remain in office at the pleasure of the appointing chancellor, and shall receive reasonable compensation for services rendered by them, as fixed by law, or allowed by the court. Family masters in chancery shall be paid out of any available funds budgeted by the board of supervisors of the county in which they serve; provided, however, in the event that a family master in chancery is appointed to serve in more than one county within a chancery court district, then the compensation and expenses of such master shall be equally apportioned among and paid by each of the counties in which such master serves. The chancery clerk shall issue to such persons a certificate of appointment.

(5) Family masters in chancery shall have power to administer oaths, to take the examination of witnesses in cases referred to them, to examine and report upon all matters referred to them, and they shall have all the powers in cases referred to them properly belonging to masters or commissioners in chancery according to the practice of equity courts as heretofore exercised.

(6) Family masters in chancery shall have power to issue subpoenas for witnesses to attend before them to testify in any matter referred to them or generally in the cause, and the subpoenas shall be executed in like manner as subpoenas issued by the clerk of the court. If any witness shall fail to appear, the master shall proceed by process of attachment to compel the witness to attend and give evidence.

(7) Family masters in chancery are authorized and empowered to conduct original hearings on matters in such county referred to such masters by any chancellor or judge of such county.

(8) In all cases heard by masters pursuant to this section, such masters shall make a written report to the chancellor or judge who refers the case to him. Such chancellor or judge may accept, reject or modify, in whole or in part, the findings or recommendations made and reported by the master, and may recommit the matter to the master with instructions. In all cases referred to such master, initialing for approval by the master of a proposed decree shall be sufficient to constitute the master's report.

(9) Any chancellor required by this section to appoint a person or persons to serve as family masters in chancery may forego the requirement to appoint such masters or if family masters have been appointed, such chancellor may terminate such appointments and leave such positions vacant, only if an exemption from the United States Department of Health and Human Services is obtained for the county or counties involved. Such positions may remain vacant for as long as such exemption remains in effect.









Chapter 7 - CIRCUIT COURTS

JUDGES, DISTRICTS, AND TERMS OF COURT

§ 9-7-1 - Judges; election; holding of terms of court; term of office; residence

A circuit judge shall be elected for and from each circuit court district and the listing of individual precincts shall be those precincts as they existed on October 1, 1990. He may hold court in any other district with the consent of the judge thereof, when in their opinion the public interest may require. The terms of all circuit judges hereafter elected shall begin on the first day of January 1931 and their terms of office shall continue for four (4) years. A circuit judge shall be a resident of the district in which he or she serves but shall not be required to be a resident of a subdistrict if the district is divided into subdistricts.



§ 9-7-3 - Circuit court districts and terms of court; number of judges; powers and duties of judges

(1) The state is divided into an appropriate number of circuit court districts severally numbered and composed of the counties as set forth in the sections which follow. A court to be styled "The Circuit Court of the County of " shall be held in each county, and within each judicial district of a county having two (2) judicial districts, at least twice a year. Court shall be held in circuit court districts consisting of a single county on the same dates state agencies and political subdivisions are open for business excluding legal holidays. The dates upon which terms shall commence and the number of days for which the terms shall continue in circuit court districts consisting of more than one (1) county shall be set by order of the circuit court judge in accordance with the provisions of subsection (2) of this section. A matter in court may extend past a term if the interest of justice so requires.

(2) An order establishing the commencement and continuation of terms of court for each of the counties within a circuit court district consisting of more than one (1) county shall be entered annually and not later than October 1 of the year immediately preceding the calendar year for which the terms of court are to become effective. Notice of the dates upon which the terms of court shall commence and the number of days for which the terms shall continue in each of the counties within a circuit court district shall be posted in the office of the circuit clerk of each county within the district and mailed to the office of the Secretary of State for publication and distribution to all Mississippi Bar members. If an order is not timely entered, the terms of court for each of the counties within any circuit court district shall remain unchanged for the next calendar year. A certified copy of any order entered under the provisions of this subsection shall, immediately upon the entry thereof, be delivered to the clerk of the board of supervisors in each of the counties within the circuit court district.

(3) The number of judges in each circuit court district shall be determined by the Legislature based upon the following criteria:

(a) The population of the district;

(b) The number of cases filed in the district;

(c) The case load of each judge in the district;

(d) The geographic area of the district;

(e) An analysis of the needs of the district by the court personnel of the district; and

(f) Any other appropriate criteria.

(4) The Judicial College of the University of Mississippi Law Center and the Administrative Office of Courts shall determine the appropriate:

(a) Specific data to be collected as a basis for applying the above criteria;

(b) Method of collecting and maintaining the specified data; and

(c) Method of assimilating the specified data.

(5) In a district having more than one (1) office of circuit judge, there shall be no distinction whatsoever in the powers, duties and emoluments of those offices except that the judge who has been for the longest time continuously a judge of that court or, should no judge have served longer in office than the others, the judge who has been for the longest time a member of The Mississippi Bar, shall be the senior judge. The senior judge shall have the right to assign causes and dockets and to set terms in districts consisting of more than one (1) county. A circuit court judge shall have the right to assign criminal matters to county court as provided in Section 9-9-21.



§ 9-7-5 - First district; composition

The First Circuit Court District is composed of the following counties:

(a) Alcorn County;

(b) Itawamba County;

(c) Lee County;

(d) Monroe County;

(e) Pontotoc County;

(f) Prentiss County; and

(g) Tishomingo County.



§ 9-7-7 - First district; number of judges

(1) There shall be four (4) judges for the First Circuit Court District.

(2) The four (4) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two," "Place Three" and "Place Four." The judge to fill Place One must reside in Alcorn, Prentiss or Tishomingo County. The judges to fill Place Two and Place Three must reside in Itawamba, Lee, Monroe or Pontotoc County. The judge to fill Place Four may be a resident of any county in the district. Election of the four (4) offices of judge shall be by election to be held in every county within the First Circuit Court District.



§ 9-7-9 - Second district; composition

The Second Circuit Court District is composed of the following counties:

(a) Hancock County;

(b) Harrison County; and

(c) Stone County.



§ 9-7-11 - Second district; number and election of judges

(1) There shall be four (4) judges for the Second Circuit Court District.

(2) The four (4) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two," "Place Three" and "Place Four."



§ 9-7-13 - Third district; composition

The Third Circuit Court District is composed of the following counties:

(a) Benton County;

(b) Calhoun County;

(c) Chickasaw County;

(d) Lafayette County;

(e) Marshall County;

(f) Tippah County; and

(g) Union County.



§ 9-7-14 - Third district; number of judges

(1) There shall be three (3) judges for the Third Circuit Court District.

(2) The three (3) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two" and "Place Three." The judge to fill "Place One" must be a resident of Calhoun, Chickasaw, Lafayette or Union County. The judge to fill "Place Two" must be a resident of Benton, Marshall or Tippah County. The judge to fill "Place Three" may be a resident of any county in the district.



§ 9-7-15 - Fourth district; composition; divisions; local contributions for support of court

(1) The Fourth Circuit Court District shall be composed of the following counties:

(a) Leflore County;

(b) Sunflower County; and

(c) Washington County.

(2) The Fourth Circuit Court District shall be divided into four (4) subdistricts as follows:

(a) Subdistrict 4-1 shall consist of the following precincts in the following counties:

(i) Leflore County: Minter City, North Greenwood, Money, Northeast Greenwood, Schlater, West Greenwood, Mississippi Valley State University and Southeast Greenwood Precincts; and

(ii) Sunflower County: Ruleville, Rome, Sunflower Plantation, Drew, Doddsville, Boyer-Linn, Fairview-Hale and Ruleville North Precincts.

(b) Subdistrict 4-2 shall consist of the following precincts in the following counties:

(i) Sunflower County: Indianola 1, Sunflower, Indianola 3 North, Indianola 3 South and Indianola 3 Northeast Precincts; and

(ii) Washington County: Extension Building, Faith Lutheran Church, American Legion, Metcalfe City Hall, Elks Club, Leland Health Department Clinic, Leland Light and Water Plant and Greenville Industrial College Precincts.

(c) Subdistrict 4-3 shall consist of the following precincts in the following counties:

(i) Leflore County: East Greenwood Sub-A, East Greenwood Sub-B, Central Greenwood, North Itta Bena, South Itta Bena, Southwest Greenwood, Rising Sun, Sidon, Morgan City, Swiftown and South Greenwood Precincts;

(ii) Sunflower County: Moorhead, Inverness, Indianola 2 West and Indianola 2 East Precincts; and

(iii) Washington County: Arcola City Hall, Hollandale City Hall, Darlove Baptist Church and Mangelardi Bourbon Store Precincts.

(d) Subdistrict 4-4 shall consist of the following precincts in Washington County: St. James Episcopal Church, Swiftwater Baptist Church, Glen Allan Health Clinic, Italian Club, Ward's Recreation Center, Buster Brown Community Center, Avon Health Center, Kapco Company, Brent Center, William Percy Library and Grace Methodist Church Precincts.

(3) The local contributions required for the maintenance of the Fourth Circuit Court District shall be paid on a pro rata basis each by Leflore, Sunflower and Washington Counties.



§ 9-7-17 - Fourth district; number and election of judges

There shall be four (4) circuit judges for the Fourth Circuit Court District. One (1) circuit judge shall be elected from each subdistrict.



§ 9-7-19 - Fifth district; composition

The Fifth Circuit Court District is composed of the following counties:

(a) Attala County;

(b) Carroll County;

(c) Choctaw County;

(d) Grenada County;

(e) Montgomery County;

(f) Webster County; and

(g) Winston County.



§ 9-7-20 - Fifth district; number of judges

(1) There shall be two (2) judges for the Fifth Circuit Court District.

(2) The two (2) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-7-21 - Sixth district; composition; divisions; number and election of judges

(1) The Sixth Circuit Court District is composed of the following counties:

(a) Adams County;

(b) Amite County;

(c) Franklin County; and

(d) Wilkinson County.

(2) The Sixth Circuit Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 6-1 shall consist of Wilkinson County and the following precincts in the following counties:

(i) Adams County: Airport, By-Pass Fire Station, Carpenter, Concord*, Courthouse*, Duncan Park*, Foster Mound, Maryland*, Northside School, Pine Ridge, Thompson and Washington*; and

(ii) Amite County: Ariel, Berwick, Crosby, East Centreville, East Gloster*, Gloster*, Homochitto, South Liberty* and Street.

(b) Subdistrict 6-2 shall consist of Franklin County and the following precincts in the following counties:

(i) Adams County: Beau Pre, Bellemont, Concord*, Convention Center, Courthouse*, Duncan Park*, Kingston, Liberty Park, Maryland*, Morgantown, Oakland, Palestine and Washington*; and

(ii) Amite County: Amite River, East Fork, East Gloster*, East Liberty, Gloster*, Liberty, New Zion, Oneil, Riceville, Smithdale, South Liberty*, Tangipahoa, Tickfaw, Walls and Zion Hills.

(3) There shall be two (2) judges for the Sixth Circuit Court District. The two (2) judgeships shall be separate and distinct. One (1) judge shall be elected from each subdistrict.



§ 9-7-23 - Seventh district; composition; divisions

(1) The Seventh Circuit Court District shall be Hinds County.

(2) The Seventh Circuit Court District shall be divided into four (4) subdistricts in Hinds County as follows:

(a) Subdistrict 7-1 shall consist of the following precincts in Hinds County: 1, 2, 4, 5, 6, 8, 9, 10, 32, 33, 34, 35, 36, 44, 45, 46, 47, 72, 73, 74, 75, 76, 77, 78, 79, 92, 93, 96 and 97.

(b) Subdistrict 7-2 shall consist of the following precincts in Hinds County: 11, 12, 13, 14, 15, 16, 17, 23, 27, 28, 29, 30 , 37, 38, 39, 40, 41, 42, 43, 80, 81, 82, 83, 84, 85, Brownsville, Cynthia, Pocahontas and Tinnin.

(c) Subdistrict 7-3 shall consist of the following precincts in Hinds County: 18, 19, 20, 21, 22, 24, 25, 26, 31, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63 , 64, 66, 67, 68, 69, 70, 71, 86, 89, and Jackson State.

(d) Subdistrict 7-4 shall consist of the following precincts in Hinds County: 87, 88, 90 , 91, 94, 95, Bolton, Byram 1, Byram 2, Cayuga, Chapel Hill, Clinton 1, Clinton 2, Clinton 3, Clinton 4, Clinton 5, Clinton 6, Dry Grove, Edwards, Learned, Old Byram, Pinehaven, Raymond 1, Raymond 2, Spring Ridge, St. Thomas, Terry, Utica 1 and Utica 2.



§ 9-7-25 - Seventh district; number and election of judges; powers and duties of judges

(1) There shall be four (4) circuit judges for the Seventh Circuit Court District. One (1) judge shall be elected from each subdistrict.

(2) While there shall be no limitation whatsoever upon the powers and duties of the said judges other than as cast upon them by the Constitution and laws of this state, the court in the First Judicial District of Hinds County, in the discretion of the senior circuit judge, may be divided into civil and criminal divisions as a matter of convenience, by the entry of an order upon the minutes of the court.



§ 9-7-27 - Eighth district; composition

(1) The Eighth Circuit Court District is composed of the following counties:

(a) Leake County;

(b) Neshoba County;

(c) Newton County; and

(d) Scott County.

(2) There shall be two (2) judges for the Eighth Circuit Court District.

(3) The two (2) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-7-29 - Ninth district; composition; divisions

(1) The Ninth Circuit Court District is composed of the following counties:

(a) Issaquena County;

(b) Sharkey County; and

(c) Warren County.

(2) The Ninth Circuit Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 9-1 shall consist of Issaquena County, Sharkey County and the following precincts in Warren County: 3-61 Store*, American Legion Hall, Auditorium, Brunswick, Cedar Grove*, Kings*, Number 7 Fire Station*, St. Aloysius and Vicksburg Junior High School*.

(b) Subdistrict 9-2 shall consist of the following precincts in Warren County: 3-61 Store*, Beechwood, Bovina, Cedar Grove*, Culkin, Elks Lodge, Goodrum, Jett, Kings*, Moose Lodge, Number 7 Fire Station*, Oak Ridge, Plumbers Hall, Redwood, Tingleville, Vicksburg Junior High School*, YMCA and Yokena.



§ 9-7-30 - Ninth district; number and election of judges

There shall be two (2) judges for the Ninth Circuit Court District. One (1) judge shall be elected from each subdistrict.



§ 9-7-31 - Tenth district; composition

The Tenth Circuit Court District is composed of the following counties:

(a) Clarke County;

(b) Kemper County;

(c) Lauderdale County; and

(d) Wayne County.



§ 9-7-32 - Tenth district; number of judges

(1) There shall be two (2) judges for the Tenth Circuit Court District.

(2) The two (2) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-7-33 - Eleventh district; composition; divisions

(1) The Eleventh Circuit Court District is composed of the following counties:

(a) Bolivar County;

(b) Coahoma County;

(c) Quitman County; and

(d) Tunica County.

(2) The Eleventh Circuit Court District shall be divided into three (3) subdistricts as follows:

(a) Subdistrict 11-1 shall consist of the following precincts from the following counties:

(i) Bolivar County: Benoit, Beulah, Boyle, Choctaw, Cleveland Courthouse, East Central Cleveland*, East Cleveland*, East Rosedale, Gunnison, Longshot, North Cleveland, Northwest Cleveland*, Pace, Scott, Shaw, Skene, South Cleveland*, Stringtown, West Central Cleveland, West Cleveland and West Rosedale; and

(ii) Coahoma County: Bobo, Clarksdale 2-4*, Clarksdale 5-4*, Farrell*, Rena Lara and Sherard*.

(b) Subdistrict 11-2 shall consist of the following precincts from the following counties:

(i) Bolivar County: Cleveland Eastgate, Duncan/Alligator, East Central Cleveland*, East Cleveland*, Merigold, Mound Bayou, Northwest Cleveland*, Renova, Shelby, South Cleveland* and Winstonville;

(ii) Coahoma County: Cagle Crossing, Clarksdale 1-4*, Clarksdale 3-3, Clarksdale 3-4, Clarksdale 4-2, Clarksdale 4-3, Dublin and Roundaway; and

(iii) Quitman County: Belen*, District 3 South*, Lambert, Northwest Marks, Southwest Marks and West Lambert.

(c) Subdistricts 11-3 shall consist of Tunica County and the following precincts in the following counties:

(i) Coahoma County: Clarksdale 1-4*, Clarksdale 2-4*, Clarksdale 5-4*, Coahoma, Farrell*, Friar's Point, Jonestown, Lula, Lyon and Sherard*; and

(ii) Quitman County: Belen*, Crenshaw, Crowder, Darling, District 3 North, District 3 South* and Sledge.



§ 9-7-34 - Eleventh district; number and election of judges

There shall be three (3) judges for the Eleventh Circuit Court District. One (1) judge shall be elected from each subdistrict.



§ 9-7-35 - Twelfth district; composition

[Until January 1, 2016, this section shall read as follows:]

The Twelfth Circuit Court District is composed of the following counties:

(a) Forrest County; and

(b) Perry County.

[From and after January 1, 2016, this section shall read as follows:]

(1) The Twelfth Circuit Court District is composed of the following counties:

(a) Forrest County; and

(b) Perry County.

(2) There shall be two (2) judges for the Twelfth Circuit Court District. The two (2) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-7-37 - Thirteenth district; composition

[Until January 1, 2016, this section shall read as follows:]

The Thirteenth Circuit Court District is composed of the following counties:

(a) Covington County;

(b) Jasper County;

(c) Simpson County; and

(d) Smith County.

[From and after January 1, 2016, this section shall read as follows:]

(1) The Thirteenth Circuit Court District is composed of the following counties:

(a) Covington County;

(b) Jasper County;

(c) Simpson County; and

(d) Smith County.

(2) There shall be two (2) judges for the Thirteenth Circuit Court District. The two (2) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-7-39 - Fourteenth district; composition; number of judges

(1) The Fourteenth Circuit Court District is composed of the following counties:

(a) Lincoln County;

(b) Pike County; and

(c) Walthall County.

(2) (a) There shall be two (2) judges for the Fourteenth Circuit Court District.

(b) The two (2) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-7-41 - Fifteenth district; composition

The Fifteenth Circuit Court District is composed of the following counties:

(a) Jefferson Davis County;

(b) Lamar County;

(c) Lawrence County;

(d) Marion County; and

(e) Pearl River County.



§ 9-7-42 - Fifteenth district; number of judges

[Until January 1, 2016, this section shall read as follows:]

(1) There shall be two (2) judges for the Fifteenth Circuit Court District.

(2) For purposes of appointment and election, the two (2) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."

[From and after January 1, 2016, this section shall read as follows:]

(1) There shall be three (3) judges for the Fifteenth Circuit Court District.

(2) The three (3) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two," and "Place Three." The judge to fill Place One must be a resident of Jefferson Davis, Lamar, Lawrence or Marion County. The judge to fill Place Two may be a resident of any county in the district. The judge to fill Place Three must be a resident of Pearl River County.



§ 9-7-43 - Sixteenth district; composition

The Sixteenth Circuit Court District is composed of the following counties:

(a) Clay County;

(b) Lowndes County;

(c) Noxubee County; and

(d) Oktibbeha County.



§ 9-7-44 - Sixteenth district; number of judges

(1) There shall be three (3) judges for the Sixteenth Circuit Court District.

(2) The three (3) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two" and "Place Three." The judge to fill Place One must be a resident of Lowndes County. The judge to fill Place Two must be a resident of Oktibbeha County. The judge to fill Place Three must be a resident of either Clay or Noxubee County. Election of the three (3) offices of judge shall be by election to be held in every county within the Sixteenth Circuit Court District.



§ 9-7-45 - Seventeenth district; composition; divisions

The Seventeenth Circuit Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 17-1 shall be composed of DeSoto County; and

(b) Subdistrict 17-2 shall be composed of Panola County, Tallahatchie County, Tate County and Yalobusha County.



§ 9-7-46 - Seventeenth district; number and election of judges

(1) There shall be four (4) circuit judges for the Seventeenth Circuit Court District.

(2) For the purpose of appointment and election, the four (4)judge ships shall be separate and distinct, and one (1) judge shall be elected from Subdistrict 17-1, two (2) judges shall be elected from Subdistrict 17-2, and one (1) judge shall be elected from every county in the district. The two (2) judgeships in Subdistrict 17-2 shall be denominated as "Place One" and "Place Two," the judgeship in Subdistrict 17-1 shall be denominated as "Place Three," and the at-large judgeship shall be denominated as "Place Four."



§ 9-7-47 - Eighteenth district; composition

The Eighteenth Circuit Court District shall be Jones County.



§ 9-7-49 - Nineteenth district; composition; local contributions for support of court

(1) The Nineteenth Circuit Court District is composed of the following counties:

(a) George County;

(b) Greene County; and

(c) Jackson County.

(2) The local contribution required for the maintenance of the Nineteenth Circuit Court District shall not exceed, as to George and Greene Counties, the amount of their present local contribution in their present respective circuit court districts, and any excess shall be paid by Jackson County.



§ 9-7-51 - Nineteenth district; number and election of judges; divisions

(1) There shall be three (3) judges for the Nineteenth Circuit Court District. The three (3) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two" and "Place Three."

(2) The senior judge of the Nineteenth Circuit Court District may divide the court of any county within the district into civil, criminal and appellate court divisions as a matter of convenience by the entry of an order upon the minutes of the court.



§ 9-7-53 - Twentieth district; composition

The Twentieth Circuit Court District is composed of the following counties:

(a) Madison County; and

(b) Rankin County.



§ 9-7-54 - Twentieth district; number of judges

[Until January 1, 2016, this section shall read as follows:]

(1) There shall be two (2) judges for the Twentieth Circuit Court District.

(2) For purposes of appointment and election, the two (2) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."

[From and after January 1, 2016, this section shall read as follows:]

(1) There shall be three (3) judges for the Twentieth Circuit Court District.

(2) The three (3) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two" and "Place Three." The judge to fill Place One must reside in Rankin County, the judge to fill Place Two must reside in Madison County, and the judge to fill Place Three may reside in either Madison or Rankin County.



§ 9-7-55 - Twenty-first district; composition

The Twenty-first Circuit Court District is composed of the following counties:

(a) Holmes County;

(b) Humphreys County; and

(c) Yazoo County.



§ 9-7-57 - Twenty-second district; composition

The Twenty-second Circuit Court District is composed of the following counties:

(a) Claiborne County;

(b) Copiah County; and

(c) Jefferson County.






JURISDICTION, POWERS AND AUTHORITY

§ 9-7-81 - Jurisdiction; general enumeration of subjects

The circuit court shall have original jurisdiction in all actions when the principal of the amount in controversy exceeds two hundred dollars, and of all other actions and causes, matters and things arising under the constitution and laws of this state which are not exclusively cognizable in some other court, and such appellate jurisdiction as prescribed by law. Such court shall have power to hear and determine all prosecutions in the name of the state for treason, felonies, crimes, and misdemeanors, except such as may be exclusively cognizable before some other court; and said court shall have all the powers belonging to a court of oyer and terminer and general jail delivery, and may do and perform all other acts properly pertaining to a circuit court of law.



§ 9-7-83 - Jurisdiction of cases transferred or remanded to it

The circuit court shall have jurisdiction of all cases transferred to it by the chancery court or remanded to it by the supreme court.



§ 9-7-85 - Jurisdiction; suit for sum below

If a suit shall be brought in the circuit court for a sum of less than the court can take cognizance of, or if a greater sum than is due shall be demanded, on purpose to confer jurisdiction, the complaint shall be involuntarily dismissed pursuant to the Mississippi Rules of Civil Procedure; and if the plaintiff, in any case, shall not recover more than the minimal jurisdictional amount, he shall not recover any costs of the defendant unless the judge shall be of the opinion, and so enter on the record, that the plaintiff had reasonable ground to expect to recover more than the minimal jurisdictional amount, or unless the court shall have jurisdiction of the cause, without respect to the amount in controversy.



§ 9-7-87 - Special terms; jurisdiction; juries for

At a special term the circuit court may impanel grand and petit juries, and shall have jurisdiction to hear and determine all civil and criminal business, in the same manner as at a regular term.

Parties and witnesses shall be bound to attend; and witnesses duly subpoenaed or bound by recognizance, shall be subject to the same penalties for failure to attend as if such failure had occurred at a regular term. On receiving the order for a special term, if it be held because of a failure of a regular term, the proper officers shall open the envelopes containing the names of the jurors for such regular term, if it has not been done, and the venire facias shall issue and the jurors be summoned as required by law; but if there be no such envelopes, the jurors shall be drawn as provided in case of a failure of the judge to draw them. The judge may direct whether jurors shall be summoned and how they shall be drawn.



§ 9-7-89 - Motions against officers for money collected

The circuit court shall hear and determine all motions against attorneys at law, sheriffs, coroners, and other officers, for money collected or received as such, and not paid over on demand to the party entitled to the same, and may give judgment and award execution thereon.



§ 9-7-91 - Judgments and executions

The circuit court may render judgments according to the principles and usages of law, in all cases cognizable before it, and award executions, directed to the sheriff or other proper officer of any county. The court, upon legal conviction of a person of a crime or misdemeanor, shall proceed to judgment and award execution thereon as the law directs.



§ 9-7-93 - Time may be allotted by court for civil and criminal business separately

In the county where it may be necessary, in the discretion of the court or judge, the court may designate a certain portion of the time allotted for the holding of court exclusively to the civil business and a certain portion of the time exclusively to the hearing of criminal business, and in cases where the court or judge does this, the court or judge shall so allot the time as to meet the necessities of the criminal and civil business, and, in all cases where it is practical to do so, the court or judge shall separate the civil and criminal business, so that certain time shall be devoted to each.



§ 9-7-95 - Transfer for trial of cases filed in county courts in nineteenth district

Cases filed in the county courts of any county in the nineteenth circuit court district, with the exception of equity and youth court cases, at the discretion of the county court judge, and with the consent of the circuit judge, may be transferred for trial to the circuit courts of such district, and the judgment rendered thereon on any such transferred case in the circuit court shall be a final judgment and shall be appealable in the same manner as now provided by law for appeals from final judgments rendered by circuit courts.






CIRCUIT CLERKS

§ 9-7-121 - Clerk; oath of office and bond

The clerk of the circuit court, before he enters upon the duties of the office, shall take the oath of office, and give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to three percent (3%) of the sum of all the state and county taxes shown by the assessment rolls and the levies to have been collectible in the county for the year immediately preceding the commencement of the term of office for such clerk. However, such bond shall not exceed the amount of One Hundred Thousand Dollars ($ 100,000.00). And he may be required to give additional bond from time to time, for the faithful application of all moneys coming into his hands by law or order of the court; but such additional bonds shall be cumulative security, and the original bond shall likewise cover all moneys coming into the hands of the clerk by law or order of the court.



§ 9-7-122 - Training and continuing education requirements for circuit clerks; filing of certificate of compliance; penalty for failure to file; courses; expenses; continuing education credit for attendance at circuit court proceedings; compliance with Section 9-1-46

(1) Except as otherwise provided herein, no circuit clerk elected for a full term of office commencing on or after January 1, 1996, shall exercise any functions of office or be eligible to take the oath of office unless and until the circuit clerk has filed in the office of the chancery clerk a certificate of completion of a course of training and education conducted by the Mississippi Judicial College of the University of Mississippi Law Center within six (6) months of the beginning of the term for which such circuit clerk is elected. A circuit clerk who has completed the course of training and education and has satisfied his annual continuing education course requirements, and who is then elected for a succeeding term of office subsequent to the initial term for which he completed the training course, shall not be required to repeat the training and education course upon reelection. A circuit clerk that has served either a full term of office or part of a term of office before January 1, 1996, shall be exempt from the requirements of this subsection.

(2) In addition to meeting the requirements of subsection (1) of this section, after taking office by election or otherwise, each circuit clerk shall be required to file annually in the office of the chancery clerk a certificate of completion of a course of continuing education conducted by the Mississippi Judicial College. No circuit clerk shall have to comply with this subsection unless he will have been in office for five (5) months or more during a calendar year.

(3) Each circuit clerk elected for a term commencing on or after January 1, 1992, shall be required to file annually the certificate required in subsection (2) of this section commencing January l, 1993.

(4) The requirements for obtaining the certificates in this section shall be as provided in subsection (6) of this section.

(5) Upon the failure of any circuit clerk to file with the chancery clerk the certificates of completion as provided in this section, such circuit clerk shall, in addition to any other fine or punishment provided by law for such conduct, not be entitled to any fee, compensation or salary, from any source, for services rendered as circuit clerk, for the period of time during which such certificate remains unfiled.

(6) The Mississippi Judicial College of the University of Mississippi Law Center shall prepare and conduct courses of training for basic and continuing education for circuit clerks of this state. The basic course of training shall be known as the "Circuit Clerks Training Course" and shall consist of at least thirty-two (32) hours of training. The continuing education course shall be known as the "Continuing Education Course for Circuit Clerks" and shall consist of at least eighteen (18) hours of training. The content of the basic and continuing education courses and when and where such courses are to be conducted shall be determined by the judicial college. The judicial college shall issue certificates of completion to those circuit clerks who complete such courses.

(7) The expenses of the training, including training of those elected as circuit clerk who have not yet begun their term of office, shall be borne as an expense of the office of the circuit clerk.

(8) Circuit clerks shall be allowed credit toward their continuing education course requirements for attendance at circuit court proceedings if the presiding circuit court judge certifies that the circuit clerk was in actual attendance at a term or terms of court; provided, however, that at least twelve (12) hours per year of the continuing education course requirements must be completed at a regularly established program or programs conducted by the Mississippi Judicial College.

(9) By August 1, 2015, and each year thereafter, the Administrative Office of Courts shall certify to the Mississippi Judicial College the names of all circuit clerks who have failed to provide the information required by Section 9-1-46. The judicial college shall not issue a certificate of continuing education required by subsection (2) of this section to any such clerk, and shall report to the State Auditor, and the board of supervisors of the county the clerk is elected from that the clerk shall not be entitled to receive the compensation set out in subsection (5) of this section. A clerk may be certified after coming into compliance with the requirements of Section 9-1-46.



§ 9-7-123 - Appointment of deputy clerks; oath; bond

(1) The clerk of the circuit court shall have power, with the approbation of the court, or of the judge in vacation, to appoint one or more deputies, who shall take the oath of office and may give bond, and who thereupon shall have power to do and perform all the acts and duties which their principal may lawfully do; such approval, when given by the judge in vacation, shall be in writing, and shall be entered on the minutes of the court at the next term.

(2) Each deputy clerk of the circuit court, before he enters upon the duties of the appointment, shall take the oath of office, and shall give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to three percent (3%) of the sum of all the state and county taxes shown by the assessment rolls and the levies to have been collectible in the county for the year immediately preceding the commencement of the term of office for the circuit clerk. However, the amount of such bond shall not be less than Fifty Thousand Dollars ($ 50,000.00) nor more than One Hundred Thousand Dollars ($ 100,000.00). The bond shall cover all monies coming into the hands of the deputy clerk by law or order of the court. The board of supervisors, in its discretion, may pay the bond on behalf of the deputy clerk.



§ 9-7-124 - Appointment of temporary deputies to assist circuit clerk of county

(1) The board of supervisors of any county, in its discretion, may authorize the circuit clerk of the county to appoint one or more temporary full-time or temporary part-time deputies for the purpose of assisting the circuit clerk in the performance of duties relating to certification of signatures on initiative petitions as provided by Section 23-17-21.

(2) The salary of any temporary deputy clerk appointed under the provisions of subsection (1) of this section shall be established by the board of supervisors and paid out of any available funds in the county general fund.



§ 9-7-125 - Deputy circuit clerks; appointment and payment in certain counties

(1) The circuit clerk of every county wherein is partially located a national forest and wherein U. S. Highway 49 and Mississippi Highway 26 intersect may appoint a full-time or part-time deputy to insure the efficient operation of the office of circuit clerk of said county.

(2) The boards of supervisors in said counties are authorized to pay to said circuit clerk a sum not to exceed three hundred dollars ($ 300.00) per month for employment of such deputy.



§ 9-7-126 - Additional remuneration to circuit court clerks for salaries of deputy circuit clerks

(1) There shall be allowed out of the county treasury from the general county funds, or any other available funds payable monthly by the board of supervisors of the county, not less than the following amounts for the purposes of defraying the salaries of deputy circuit clerks:

Class 1 and 2 counties not less than Four Hundred Fifty Dollars ($ 450.00) per month;

Class 3 and 4 counties not less than Three Hundred Fifty Dollars ($ 350.00) per month;

Class 5, 6, 7 and 8 counties not less than Two Hundred Fifty Dollars ($ 250.00) per month.

The above and foregoing allowances shall be for the purposes of defraying the salaries of deputy circuit clerks provided such allowance, and upon written request of the circuit clerk, shall be paid directly to the deputy circuit clerk designated by him, in the absence of which request, the allowance shall be paid monthly to the circuit clerk. Deputy circuit clerks employed under authority of this section shall be deemed employees of the county. The clerk shall select and supervise their public duties.

(2) This section shall not apply to any county having a county court except that in any county in which U.S. Highway 49 and Mississippi Highway 6 intersect, any county in which U.S. Highway 61 and Mississippi Highway 4 intersect, any county having a population in excess of fifty-seven thousand (57,000) and which is traversed by the Tennessee-Tombigbee Waterway or whose county seat is within twenty (20) miles of the Tennessee-Tombigbee Waterway, any county bordering the State of Tennessee and the Mississippi River, any county in which U.S. Highway 61 and U.S. Highway 82 intersect, any county in which U.S. Highway 61 and Mississippi Highway 8 intersect, any county in which U.S. Highway 82 and U.S. Highway 49E intersect, any county in which U.S. Highway 49 and Mississippi Highway 16 intersect and which is traversed by Interstate Highway 55, and any county in which Highway 589 and Highway 98 intersect, the provisions of this section shall be discretionary with the respective board of supervisors.



§ 9-7-127 - Final record to be made

Within three (3) months after the final determination of any suit, or if an appeal shall have been taken, then within three (3) months after receiving a certificate of the affirmance of the judgment, the clerk shall enter in a well-bound book, to be kept for the purpose, a full and complete record of all the proceedings in the suit, if the title to the real estate be involved or affected, and if not, only on the order of the court. On failure to make a final record required by law or the order of the court, the clerk may be fined, as for a contempt, Twenty Dollars ($ 20.00) for each failure; and he shall also be liable in damages to any party injured. A final record shall not be made of any suit without a judgment on the merits. Such record may be kept on computer as provided in Section 9-7-171.



§ 9-7-128 - Disposal and destruction of certain case files and loose records; electronic storage of certain files, records and documents

(1) Where there is no requirement for a permanent record to be made, the clerk, upon order of the court, may dispose of and destroy all case files of the circuit or county court which have been in existence for ten (10) years or which have been reduced to judgment and that judgment satisfied and cancelled. The clerk may also dispose of and destroy any loose records not required by law to be kept as permanent records after a period of ten (10) years. No records, however, may be destroyed without the approval of the Director of the Department of Archives and History.

(2) The files, records and other documents described herein may, upon order of the court in accordance with the provisions of this section, be electronically stored for convenience and efficiency in storage. The electronic storage of documents, for purposes of this section, shall have the same meaning as set forth in Section 9-1-51. In those counties electing to store files, records and documents by means of electronic storage, the following described case files shall be electronically stored after the time periods described below have elapsed:

(a) Cases in county criminal or civil court which have been dismissed or in which a judgment has been entered at least three (3) years prior to the date upon which they are electronically stored; and

(b) Cases in circuit, criminal or civil court which have been dismissed or in which a judgment has been entered at least five (5) years prior to the date upon which they are electronically stored.

(3) Nothing in this section shall serve as authority to destroy any docket book, minute book, issue docket, subpoena docket, witness docket book, execution docket book, voter registration book, marriage record book, trial order, abstract of judgment, judgment roll, criminal file where an indictment was returned and the defendant convicted if the file is not at least twenty (20) years old, habeas corpus docket, preliminary hearing docket or Court of Appeals or Supreme Court appeals docket.



§ 9-7-129 - List of allowances against county treasury

Within ten days after each term of circuit court, it shall be the duty of the clerk to deliver to the clerk of the board of supervisors a certified list of allowances made by the court at such term, payable out of the county treasury, specifying the amount, to whom allowed, and on what account. For any failure to deliver such list, the clerk of the circuit court may be punished by the court as for a contempt.



§ 9-7-131 - Jury fee book

The clerk of the circuit court shall keep a book to be called the "jury book," in which he shall enter the time of issuing all certificates to jurors, the amount thereof, and to whom issued. Such book may be kept by means of electronic filing or storage or both as provided in Sections 9-1-51 through 9-1-57, or otherwise, as the clerk may elect. Within ten (10) days after each term of the court, he shall file in the office of the clerk of the board of supervisors of his county a certified copy of such entries, for the information of the board. For any failure in this respect, the clerk of the circuit court may be fined and imprisoned by the court as for a contempt.



§ 9-7-133 - Jury tax imposed and how collected

A jury tax of three dollars is imposed on each original suit in the circuit court in which a plea is filed, and on every issue therein tried separately by a jury, and a tax of two dollars on each case transferred or appealed thereto, to constitute a fund for the payment of jurors, and to be collected by the clerk or sheriff as costs. The clerk shall be liable on his official bond for any failure to charge, receive, or issue execution for the jury tax; and the sheriff shall likewise be liable for a failure to collect or to pay the same to the county treasurer; and they may be fined as for a contempt therefor not more than one hundred dollars.



§ 9-7-135 - Clerk to report list of cases subject to jury tax

Within ten days after the end of any term of the court, the clerk shall furnish to the clerk of the board of supervisors a list of all judgments rendered and suits disposed of at such term, or in the preceding vacation, on which a jury tax is imposed, and shall pay over all sums received by him for jury tax during the term and since the last term, and for any failure shall be liable as provided by Section 9-7-133. And if any clerk shall fail to furnish the said list he shall be fined by the court in the sum of one hundred dollars, on motion of the clerk of the board of supervisors or the district attorney.



§ 9-7-137 - Register of sureties on bonds to be kept

The clerk of the circuit court shall procure a well-bound book, arranged alphabetically and properly ruled, lined and headed to show the name of the principal and surety, name of principal obligor, name of obligee, date of bond, penalty of bond, kind of bond, where recorded if recorded, number of suit in which filed and date of discharge. In this he shall abstract each bond, when filed in his office, by entering in such record the name of each principal and surety, under the proper letter, the name of principal obligor, name of obligee, date, penalty, kind of bond, where recorded if recorded, and number of suit in which filed. And when such bond has been discharged, the date thereof shall be entered in said record under the proper heading. Such information may be kept on computer as provided in Section 9-7-171.



§ 9-7-139 - Recordation of pardons in county of conviction

When a pardon may be granted by the governor to anyone convicted of a crime, two copies thereof shall be filed with the secretary of state in accordance with the provisions of Section 7-3-5, Mississippi Code of 1972. One such copy shall be retained by the secretary of state in a permanent register and the other copy shall be immediately forwarded by the secretary of state to the circuit clerk of the county in which such person was convicted. The county shall furnish and the circuit clerk shall maintain a permanent record of pardons and the circuit clerk may certify the fact of any recorded pardon for use in any court or agency, state or federal.



§ 9-7-141 - Circuit court clerk's office at Biloxi

(1) In Harrison County, a county having two (2) judicial districts, it shall be the duty of the clerk of the circuit court to keep in his office at Biloxi, all records, record books, electronic equipment, records and documents and other documents of every character which he is now required by law to keep in his office at Gulfport, and said records, record books and documents of whatever character or duly certified copies thereof shall have the same force and effect in law as they would have if said books, records and documents had been kept or preserved by him in his office at Gulfport. And likewise, it shall be the duty of the clerk of the circuit court of Harrison County, as clerk of county court to keep in his office at Biloxi, all of the records, record books and documents of every character which he is now required by law to keep in his office at Gulfport, and said records, books and documents, or duly certified copies thereof, shall likewise have the same force and effect in law as they would have if said books, records and documents had been kept or preserved by him in his office at Gulfport.

(2) The Secretary of State shall furnish to the Clerk of the Circuit Court of Harrison County, for the use of said court at Biloxi, a full set of the reports of the Supreme Court or court of last resort of this state, and all other books and laws which he shall at any time be required to deliver to the sheriff or the clerk of said county, in the several counties of this state; and also all other laws, maps and public documents required by law to be furnished, or usually furnished, to the sheriff or clerk of the circuit and chancery courts of this state under laws now or heretofore in force or that may hereafter be enacted.






DOCKETS

§ 9-7-171 - General docket

(1) The clerk shall keep a general docket, in which he shall enter the names of the parties in each case, the time of filing the declaration, indictment, record from inferior courts on appeal or certiorari, petition, plea, or demurrer, and all other papers in the cause, the issuance and return of process, and a note of all judgments rendered therein, by reference to the minute book and page. He shall mark on the papers in every cause the style and number of the suit, and the time when, and the party by whom filed; and he shall not suffer any paper so filed to be withdrawn but by leave of the court, and then only by retaining a copy, to be made at the cost of the party obtaining the leave. All the papers and pleadings filed in a cause shall be kept in the same file, and all the files kept in numerical order. Entries in criminal cases shall not be made on the docket so as to disclose the names of the defendants until their arrest. And the docket shall be duly indexed, both directly and indirectly, in the alphabetical order of the names of each of the parties.

(2) The general docket required to be kept by this section and all other dockets or records required by law to be kept by the circuit clerk may be kept on computer in lieu of any other physical docket, record or well-bound book if all such dockets and records are kept by computer in accordance with regulations prescribed by the Administrative Office of Courts.



§ 9-7-175 - Criminal docket

The clerk shall make out for each term a separate docket of cases begun by indictment, presentment, information, or other proceedings of a criminal nature, in the name or on behalf of the state or any municipal corporation. Such docket may be kept on computer as provided in Section 9-7-171.



§ 9-7-177 - Appearance docket

The clerk shall keep an appearance docket, in which he shall enter all civil cases not triable at the first term after they are begun, in the order in which they are commenced, with the date of such commencement. Such docket may be kept on computer as provided in Section 9-7-171.



§ 9-7-179 - Subpoena docket

The clerk shall keep a subpoena docket, in which he shall enter the style and number of each case in which a subpoena for a witness is issued, the name of the party for whom the witness is subpoenaed, to whom the subpoena is directed, the date of its issuance, when returnable, whether or not executed. He shall therein keep an account of all witnesses who may be absent when the case in which they have been subpoenaed is called for trial, or who may disqualify themselves from giving testimony by being intoxicated when such case is tried; and he shall not issue any certificate to such witnesses. The docket shall be kept duly indexed. Such docket may be kept on computer as provided in Section 9-7-171.



§ 9-7-181 - Execution docket

The clerk shall keep a docket, in which he shall enter every capias pro finem and all executions issued by him, specifying the names of the parties, the date, the amount of the judgment or decree and of costs, the name of the officer to whom it is delivered, to what county directed, the date when issued, and the return-day thereof; and, when the same is returned, shall, without delay, record the return at large on the same page of the docket. And the execution docket shall be kept duly indexed, both directly and indirectly, in the alphabetical order of the names of each of the parties. Such docket may be kept on computer as provided in Section 9-7-171.






CIRCUIT COURT COMMUNITY CORRECTIONS ACT OF 2010






Chapter 9 - COUNTY COURTS

§ 9-9-1 - Continuation and establishment in certain counties

(1) There shall be an inferior court to be known as the county court in and for each of the following counties:

(a) Each county of the state wherein a county court is in existence on July 1, 1985;

(b) From and after January 1, 1987, each county that has a population exceeding fifty thousand (50,000) inhabitants as shown by the latest federal decennial census; and

(c) The board of supervisors of any county having a population exceeding thirty-nine thousand (39,000) inhabitants as shown by the latest federal decennial census in which Highways 589 and 98 intersect shall have the option to establish a county court under the provisions of this section.

(2) (a) A county judge for a county that is required to establish a county court under subsection (1)(b) of this section shall be elected by the qualified electors of the county for the same term and in the same manner as provided for the election of circuit court judges at an election held at the same time as the next regular election of circuit court judges first occurring after the date upon which it can be determined that a county court is required under the provisions of subsection (1)(b) of this section to be established in such county.

(b) A county judge for a county electing to establish a county court under subsection (1)(c) of this section shall be elected by the qualified electors of the county in the same manner as provided for the election of circuit court judges at an election held at the November general election first occurring after the date when the board of supervisors spreads upon its minutes a resolution creating the county court. The term of the county court judge so elected shall begin on the first day of January following the November election, and shall end at the same time as for county court judges generally. Thereafter, the county court judge shall be elected and serve for a term as provided for county court judges generally.

(3) The provisions of this section shall not be construed so as to require that a county court be established in any county in which the board of supervisors has agreed and contracted with the board of supervisors of any other county or counties to support and maintain one (1) county court for such counties as provided in Section 9-9-3.



§ 9-9-3 - Establishment by agreement between two or more counties; expenses of operating court to be prorated

Any two (2) or more counties in the discretion of their respective boards of supervisors may contract and agree between themselves to support and maintain one (1) county court for such counties. If such agreement be made then the expenses of the operation of said court shall be prorated among such two (2) or more counties and the pro rata part of each county shall be paid from the general funds of each county, from any special tax which may be levied for the support of such court, or any funds made available to the county from the Federal Law Enforcement Assistance Administration for this purpose.



§ 9-9-5 - County judge; qualifications, election, term of office, and filling of vacancies

(1) The county judge shall possess all of the qualifications of a circuit judge as prescribed by the Mississippi Constitution. In the event of the establishment of a county court by agreement between two (2) or more counties as provided in Section 9-9-3, the judge of said court may be a qualified elector of any one (1) of said counties, and shall have such other qualifications as provided for by law. The county judge shall be elected by the qualified electors of his county at the time and in the manner as circuit judges are elected and he shall hold office for the same term. Vacancies in the office of county judge shall be filled in the same manner as vacancies in the office of circuit judge.

(2) Provided, however, that in any county having a total population in excess of eleven thousand (11,000) according to the 1970 federal decennial census and a total assessed valuation of real and personal property of not less than sixteen million dollars ($ 16,000,000.00) and not more than seventeen million dollars ($ 17,000,000.00) and in which Mississippi Highway 4 and United States Highway 61 intersect, in which there is a vacancy in the post of county judge resulting from the failure of a candidate to qualify for that post, the board of supervisors of such county may, upon certification of such vacancy to the board, appoint a county judge to serve out the term so vacated who shall be a licensed attorney from such county or an adjoining county. The compensation of such attorney shall be the same he would have otherwise received if elected.

(3) In the event that any county wherein is located a state hospital and wherein U.S. Highway 80 and Mississippi Highway 43 intersect shall establish a county court, the county judge of such county shall be elected at the general election to be held on Tuesday after the first Monday of November, 1982, after qualifying therefor as provided by law. Provided, however, that the board of supervisors of such county may appoint a county judge who shall be a licensed attorney from such county until the office of county judge shall be filled pursuant to said election.



§ 9-9-9 - County judge; general restriction on practice of law

The county judge shall not practice law in any of the courts of the county wherein he holds court, but this prohibition shall not prohibit the judges of the county courts from practicing in any of the courts so far as to enable them to bring to a conclusion cases actually pending when they were appointed or elected, in which such county judges were then employed as provided in Section 9-1-25, Mississippi Code of 1972, for judges of the circuit court and chancellors.



§ 9-9-11 - County judge; compensation and further restrictions

(1) Except as otherwise provided in subsections (2), (3) and (4), the county court judge shall receive an annual salary payable monthly out of the county treasury in an amount not to exceed One Thousand Dollars ($ 1,000.00) less than the salary which is now or shall hereafter be provided for circuit and chancery judges of this state, in the discretion of the board of supervisors of said county; provided, however, that the salary of such judge shall not be reduced during his term of office. Provided further, that the office of county court judge in any county receiving an annual salary of Thirty-six Thousand Dollars ($ 36,000.00) or more shall be a full-time position, and the holder thereof shall not otherwise engage in the practice of law.

(2) If a county court is established by agreement between two (2) or more counties as provided in Section 9-9-3, the county judge of the court so established shall be paid a salary equal to one and one-half (1-1/2) times that salary that he would be paid if he were the judge of the smallest of such two (2) or more counties, such salary to be paid in monthly installments as provided by law; provided that such salary shall not exceed One Thousand Dollars ($ 1,000.00) less than the salary of the circuit and chancery judges of this state.

(3) The county court judge shall receive an annual salary payable monthly out of the county treasury as follows:

(a) In any county having a population of seventy thousand (70,000) or more according to the 1980 federal census, the county judge shall receive an annual salary of One Thousand Dollars ($ 1,000.00) less than that paid to a circuit court judge. The office of county judge shall be a full-time position, and the holder thereof shall not otherwise engage in the practice of law.

(b) In any county having a population of sixty thousand (60,000) or more but less than seventy thousand (70,000) according to the 1980 federal census, the county judge shall receive an annual salary of Forty Thousand Dollars ($ 40,000.00). The office of county judge shall be a full-time position, and the holder thereof shall not otherwise engage in the practice of law. The county judge shall not be eligible for any additional salary except as may be authorized in subsection (4).

(c) In any county having a population of twenty-seven thousand (27,000) or more but less than sixty thousand (60,000) according to the 1980 federal census, the county judge shall receive an annual salary of not less than Twelve Thousand Dollars ($ 12,000.00) but not more than Forty Thousand Dollars ($ 40,000.00), in the discretion of the board of supervisors of said county. The county judge shall not be eligible for any additional salary except as may be authorized in subsection (4). In the event that the board of supervisors of said county elects to pay such county judge an annual salary of Thirty Thousand Dollars ($ 30,000.00) or more, the office of county judge shall be a full-time position, and the holder thereof shall not otherwise engage in the practice of law.

(d) In any county having a population of less than twenty-seven thousand (27,000) according to the 1980 federal census, the county judge shall receive an annual salary of not less than Four Thousand Two Hundred Dollars ($ 4,200.00) and not more than Eight Thousand Five Hundred Dollars ($ 8,500.00), in the discretion of the board of supervisors of said county. The county judge shall not be eligible for any additional salary except as may be authorized in subsection (4).

(4) The county judge of any county described in this subsection shall be paid the compensation, and he shall be subject to any restrictions set forth in the following paragraphs:

(a) The county judge of any such Class 1 county with a population according to the latest federal decennial census of forty-five thousand (45,000) or more and lying wholly within a levee district and having two (2) judicial districts shall, in the discretion of the board of supervisors of such county, receive an annual salary not exceeding Forty Thousand Dollars ($ 40,000.00), or a sum which is One Thousand Dollars ($ 1,000.00) less than the salary which is now or shall hereafter be provided for circuit and chancery judges of the state, whichever is greater.

(b) The county judge of any Class 1 county having an area in excess of nine hundred twenty-five (925) square miles shall receive an annual salary of not less than Thirty Thousand Dollars ($ 30,000.00) but, in the discretion of the board of supervisors of such county, such salary may be not more than Five Hundred Dollars ($ 500.00) less than the annual salary of a circuit judge, payable monthly out of the county treasury, and the county judge shall not practice law.

(c) The office of county judge in any such Class 1 county with a population according to the 1970 federal decennial census of greater than thirty-nine thousand (39,000), and where U.S. Highway 61 and Mississippi Highway 6 intersect, shall receive an annual salary to be paid in monthly installments of not less than an amount equal to ninety percent (90%) of the annual salary which is now or shall hereafter be provided for circuit and chancery judges of the state, as follows: The salary of the county judge shall be increased by ten percent (10%) annually above the base salary of the preceding year until such time as the judge's salary is equal to the amount that is provided by this subsection. The office of county judge shall be a full-time position and the holder thereof shall not otherwise engage in the practice of law.

(d) In any Class 1 county bordering on the Mississippi River and which has situated therein a national military park and national military cemetery, the office of county judge shall be a full-time position and the holder thereof shall not otherwise engage in the practice of law. The salary for the county judge in said county shall be fixed at a sum which is One Thousand Dollars ($ 1,000.00) less than the salary which is now or shall hereafter be provided for circuit and chancery judges of this state.

(e) The county judge in any county having a population of at least forty-two thousand one hundred eleven (42,111), according to the 1970 census, and where U.S. Highway 49E and U.S. Highway 82 intersect, shall receive an annual salary to be paid in monthly installments of not less than Thirty Thousand Dollars ($ 30,000.00) but not more than Two Thousand Five Hundred Dollars ($ 2,500.00) less than the annual salary of the circuit judge, in the discretion of the board of supervisors of said county.

(f) The county judge in any Class 1 county bordering on the Mississippi River and having an area of less than four hundred fifty (450) square miles wherein U.S. Highways 84 and 61 intersect shall receive an annual salary of Four Thousand Dollars ($ 4,000.00) less than the annual salary of a circuit judge, and such county judge shall not practice law in any manner. The county judge in such county shall not be eligible to receive any additional salary authorized by this section or from any other source other than that set out and authorized by this paragraph.

(g) The county judge of any Class 1 county bordering on the Mississippi River on the west and the State of Tennessee on the north, and traversed north to south by Interstate Highway 55, shall receive an annual salary of ninety percent (90%) of the salary which is now or shall hereafter be provided for chancery and circuit judges of this state, but in any event not less than Sixty Thousand Two Hundred Dollars ($ 60,200.00).

(h) The county judge of any Class 1 county with a population of greater than sixty-nine thousand (69,000) according to the 1980 federal decennial census, and wherein U.S. Highway 80 and Mississippi Highway 43 intersect, shall receive an annual salary in an amount not greater than the sum of Five Hundred Dollars ($ 500.00) less than the salary which is now or shall hereafter be provided for circuit and chancery judges of this state, in the discretion of the board of supervisors of said county.

(i) The county judge of any county having a population in excess of sixty-six thousand (66,000) according to the 1980 federal decennial census, wherein is located a state-supported university and in which U.S. Highways 49 and 11 intersect, shall receive an annual salary of One Thousand Dollars ($ 1,000.00) less than that paid to a circuit court judge. The office of such county judge shall be a full-time position, and the holder thereof shall not otherwise engage in the practice of law.

(j) The county judge of any county having two (2) judicial districts, having a population in excess of sixty-one thousand nine hundred (61,900) according to the 1980 federal decennial census, in which U.S. Interstate Highway 59 intersects with U.S. Highway 84, shall receive an annual salary of One Thousand Dollars ($ 1,000.00) less than the salary which is now or hereafter authorized to be paid circuit and chancery court judges of this state. The office of such county judge shall be a full-time position, and the holder thereof shall not otherwise engage in the practice of law.

(k) The office of county judge of any Class I county wherein U.S. Highway 51 and U.S. Highway 98 intersect shall be a full-time position and the holder thereof shall not otherwise engage in the practice of law. The annual salary for the office of county judge in said county may be fixed, in the discretion of the board of supervisors of said county, at a sum not to exceed Two Thousand Dollars ($ 2,000.00) less than the salary which is now or shall hereafter be provided for circuit and chancery judges of this state.

(l) The county judge of any county having a population of more than forty-one thousand six hundred (41,600) but less than forty-one thousand six hundred fifty (41,650) according to the 1980 federal census, and wherein U.S. Highway 49 intersects with Mississippi Highway 22, shall receive an annual salary payable monthly out of the county treasury of One Thousand Dollars ($ 1,000.00) less than the salary provided now or hereafter for circuit and chancery judges of this state.

(m) The county judge of any county having a population of more than fifty-seven thousand (57,000) but less than fifty-seven thousand one hundred (57,100) according to the 1980 federal census, wherein U.S. Highway 45 intersects with Mississippi Highway 6, shall receive an annual salary in an amount established by the board of supervisors, but in no event to exceed the salary provided now or hereafter for circuit and chancery judges of this state.

(n) The county judge of any county having a population of more than fifty-seven thousand three hundred (57,300) according to the 1980 federal decennial census, wherein is located a state-supported university and wherein U.S. Highways 82 and 45 intersect, shall receive an annual salary in an amount established by the board of supervisors, but in no event to exceed the salary provided now or hereafter for circuit and chancery judges of this state.

(5) The salary of a county court judge or justice court judge shall not be reduced during his term of office as a result of a population decrease based upon the 1990 federal decennial census.

(6) The salary of a sheriff shall not be reduced during his term of office as a result of a population decrease based upon the 1990 federal decennial census.

(7) Notwithstanding any provision of this section to the contrary, the board of supervisors of any county, in its discretion, may pay its county court judge an annual salary of One Thousand Dollars ($ 1,000.00) less than that paid to a circuit court judge. The office of county judge shall be a full-time position, and the holder thereof shall not otherwise engage in the practice of law.

(8) (a) There shall be transferred to the county for each county court judge, payment to be made in monthly installments from the Judicial System Operation Fund created under Section 9-21-45, an annual salary supplement of:

(i) From and after January 1, 2013, through December 31, 2013, the sum of Seven Thousand Nine Hundred Fifty-seven Dollars and Fifty Cents ($ 7,957.50), plus any applicable fringe benefits resulting from this amount;

(ii) From and after January 1, 2014, through December 31, 2014, the sum of Fifteen Thousand Nine Hundred Fifteen Dollars ($ 15,915.00), plus any applicable fringe benefits resulting from this amount;

(iii) From and after January 1, 2015, through December 31, 2015, the sum of Twenty-three Thousand Eight Hundred Seventy-two Dollars and Fifty Cents ($ 23,872.50), plus any applicable fringe benefits resulting from this amount; and

(iv) From and after January 1, 2016, through December 31, 2019, the sum of Thirty-one Thousand Eight Hundred Thirty Dollars ($ 31,830.00), plus any applicable fringe benefits resulting from this amount.

(b) From and after January 1, 2019, and every four (4) years thereafter, the annual salary in this subsection (8) shall be adjusted according to the level of compensation recommended by the State Personnel Board for county court judges in the board's most recent report on judicial salaries, as required under Section 25-9-115, to the extent that sufficient funds are available.

(c) The total annual salary paid to the county court judge out of the county treasury and out of the Judicial System Operation Fund created under Section 9-21-45 shall not exceed the salary limitation set forth in subsection (7) of this section.



§ 9-9-13 - Municipalities may supplement salaries of county judicial officers surrendering right to practice law

The governing body of any municipality with a population in excess of one hundred thousand (100,000) persons, upon determination that municipal security or efficiency is involved in the judicial process in the handling of appeals from municipal court and of related matters, may contract to supplement the salary of county judicial officers in the county in which such municipality is located in exchange for the surrender by such judicial officers of the right to engage in the practice of law. The salary of such judicial officer so supplemented shall not exceed the salary of circuit or chancery judges in such county or of municipal councilmen, whichever is less.



§ 9-9-14 - Additional judge for Harrison County

(1) In order to relieve the crowded condition of the docket in the county court of Harrison County and particularly to facilitate and make possible the trial and disposition of the large number of causes on said docket, there shall be three (3) county judges for Harrison County provided for and elected as herein set out.

(2) For the purposes of nomination and election, the three (3) judgeships shall be separate and distinct, to be denominated for purposes of appointment, nomination and election only as "place one," "place two" and "place three." There shall be no distinction whatsoever in the powers, duties and emoluments of the three (3) offices of county judge, except that the county judge of Harrison County who has been for the longest time continuously a county judge of said county shall have the power to assign causes, terms and dockets.

(3) While there shall be no limitation whatsoever upon the powers and duties of the said county judges other than as cast upon them by the constitution and laws of this state, the county court of Harrison County may, in the discretion of the county judge who has been for the longest time continuously a judge of said court, be divided into civil, equity and criminal divisions as a matter of convenience, by the entry of an order upon the minutes of the court.

(4) The Governor shall appoint some qualified person from Harrison County to fill the office of county judge hereby created, who shall hold office until his successor is elected and qualified in the manner and form as provided in Section 9-9-5, Mississippi Code of 1972, and said appointment and election shall in all respects be of the same import as if the office had heretofore been in existence and a vacancy had as of October 1, 1972, occurred therein.

(5) Each county judge shall appoint his own court reporter in accordance with Section 9-13-61, Mississippi Code of 1972, for the purpose of doing the necessary stenographic work of the court.

(6) The family court judge in Harrison County shall be the county judge for "place three" from and after March 19, 1999, to serve for the term expiring December 31, 2002.



§ 9-9-15 - Additional judges for Hinds County

(1) In order to relieve the crowded condition of the docket in the county court and in the youth court of the first judicial district of Hinds County and particularly to facilitate and make possible the trial and disposition of the large number of causes on said docket and in the youth court, there shall be three (3) county judges for Hinds County, Mississippi, provided for and elected as herein set out.

(2) For purposes of appointment, nomination and election, the three (3) judgeships shall be separate and distinct, the presently existing judgeship and its succession to be denominated for purposes of appointment, nomination and election only as Place One, Place Two and Place Three. There shall be no distinction whatsoever in the powers, duties and emoluments of the three (3) offices of county judge, except that the county judge of Hinds County who has been for the longest time continuously a county judge of said county, shall have the right to assign causes, terms and dockets.

(3) While there shall be no limitation whatsoever upon the powers and duties of the said county judges other than as cast upon them by the constitution and laws of this state, the county court in Hinds County may, in the discretion of the county judge who has been for the longest time continuously a judge of said court, be divided into civil, criminal and youth court divisions as a matter of convenience, by the entry of an order upon the minutes of the court.



§ 9-9-16 - Additional judge for Washington County

(1) In order to relieve the crowded condition of the docket in the county court of Washington County and particularly to facilitate and make possible the trial and disposition of the large number of causes on said docket, it is enacted that from and after January 1, 1976, in the manner provided herein, there shall be two (2) county judges for Washington County, Mississippi, provided for and elected as herein set out.

(2) For the purposes of nomination and election, the two (2) judgeships shall be separate and distinct, the presently existing judgeship and its succession to be denominated for purposes of appointment, nomination and election only as "place one" and the judgeship hereby created and its succession for said selfsame purposes and none other to be designated as "place two." There shall be no distinction whatsoever in the powers, duties and emoluments of the two (2) offices of county judge, except that the county judge of Washington County who has been for the longest time continuously a county judge of said county shall have the power to assign causes, terms and dockets. Should neither judge of said county court have served longer in said office than the other, then that judge of this county court who has been for the longest time a member of the Mississippi State Bar shall have the right to assign causes, terms and dockets.

(3) While there shall be no limitation whatsoever upon the powers and duties of the said county judges other than as cast upon them by the constitution and laws of this state, the county court of Washington County may, in the discretion of the county judge who has been for the longest time continuously a judge of said court, be divided into civil, equity, youth and criminal divisions as a matter of convenience, by the entry of an order upon the minutes of the court.

(4) Each county judge shall appoint his own court reporter in accordance with Section 9-13-61, Mississippi Code of 1972, for the purpose of doing the necessary stenographic work of the court.

(5) The additional judgeship created by this section shall remain vacant unless prior to May 10, 1975, the board of supervisors of Washington County, Mississippi, shall adopt an order duly entered upon the minutes of said board stating that sufficient county funds are available for the compensation and related expenses of the additional judgeship created herein.

(6) If the order of the board of supervisors as required under subsection (5) of this section shall have been duly adopted and entered upon the minutes of said board prior to May 10, 1975, then the additional judgeship herein created shall be filled by a person elected in the regular primary and general elections to be held in 1975, and the person so elected shall hold office from January 1, 1976, for the remainder of the regular term for county judges. All candidates for such office shall possess all of the qualifications of a circuit judge as prescribed by the state constitution and shall qualify for election in the same manner and be governed by the same statutes as other candidates for county office. After the first election to fill the judgeship created herein, the provisions of Section 9-9-5, Mississippi Code of 1972, shall apply to the judgeship created herein.



§ 9-9-17 - Additional judge for Jackson County

(1) In order to relieve the crowded condition of the docket in the county court and in the youth court of Jackson County and particularly to facilitate and make possible the trial and disposition of the large number of causes on said docket and in the youth court, there shall be two (2) county judges for Jackson County, Mississippi, provided for and elected as herein set out.

(2) For the purposes of nomination and election, the two (2) judgeships shall be separate and distinct, the presently existing judgeship and its succession to be denominated for purposes of appointment, nomination and election only as Place One and the judgeship hereby created and its succession for said selfsame purposes and none other to be designated as Place Two. There shall be no distinction whatsoever in the powers, duties and emoluments of the two (2) offices of county judge, except that the county judge of Jackson County who has been for the longest time continuously a county judge of said county shall have the right to assign causes, terms and dockets.

(3) While there shall be no limitation whatsoever upon the powers and duties of the said county judges other than as cast upon them by the Constitution and laws of this state, the county court of Jackson County may, in the discretion of the county judge who has been for the longest time continuously a judge of said court, be divided into civil, equity, criminal and youth court divisions as a matter of convenience by the entry of an order upon the minutes of the court.

(4) The two (2) county judges shall be elected at the same time and in the same manner now prescribed by law for the existing judgeship of Jackson County.

(5) The Board of Supervisors of Jackson County may, in its discretion, set aside, appropriate and expend moneys from the general fund to be used in the payment of salaries of judges, clerks, reporters, officers and employees of the youth court division of the county court, including the related facilities of the youth court division of the county court, and such funds shall be expended for no other purposes.

The county shall not be reimbursed for the amount of any such levy provided for by this section under the terms of the Homestead Exemption Law.



§ 9-9-18 - Additional county court judge for Rankin County

(1) In order to relieve the crowded condition of the docket in the county court and in the youth court of Rankin County and particularly to facilitate and make possible the trial and disposition of the large number of causes on the docket and in the youth court, there shall be two (2) county judges for Rankin County, provided for and elected as herein set out.

(2) For the purposes of nomination and election, the two (2) judgeships shall be separate and distinct, the presently existing judgeship and its succession to be denominated for purposes of appointment, nomination and election only as "Place One" and the judgeship hereby created and its succession for said selfsame purposes and none other to be designated as "Place Two." There shall be no distinction whatsoever in the powers, duties and emoluments of the two (2) offices of county judge, except that the county judge of Rankin County who has been for the longest time continuously a county judge of the county shall have the right to assign causes, terms and dockets. Should neither judge of the county court have served longer in office than the other, then that judge of this county court who has been for the longest time a member of The Mississippi Bar shall have the right to assign causes, terms and dockets.

(3) While there shall be no limitation whatsoever upon the powers and duties of the county judges other than as cast upon them by the Constitution and laws of this state, the county court of Rankin County may, in the discretion of the county judge who has been for the longest time continuously a judge of the court, be divided into civil, equity, criminal and youth court divisions as a matter of convenience by the entry of an order upon the minutes of the court.

(4) The initial holder of the additional judgeship created by this section, or "Place Two," shall be elected in the regular election of November 2002; candidates therefor shall qualify to run not later than forty-five (45) days before that election. The person elected shall begin the term of office in January of 2003 at the same time as county judges generally, and there shall be no vacancy of the office before that time. The two (2) judges shall otherwise be elected, and any vacancy in office filled, as provided for county judges generally.

(5) The Board of Supervisors of Rankin County may, in its discretion, set aside, appropriate and expend monies from the general fund to be used in the payment of salaries of judges, clerks, reporters, officers and employees of the youth court division of the county court, including the related facilities of the youth court division of the county court, and such funds shall be expended for no other purposes. The county shall not be reimbursed for the amount of any such levy provided for by this section under the terms of the Homestead Exemption Law.



§ 9-9-181 - Additional county court judge for Madison County

(1) In order to relieve the crowded condition of the docket in the county court and in the youth court of Madison County and particularly to facilitate and make possible the trial and disposition of the large number of causes on the docket and in the youth court, there shall be two (2) county judges for Madison County, provided for and elected as herein set out.

(2) For the purposes of nomination and election, the two (2) judgeships shall be separate and distinct, the presently existing judgeship and its succession to be denominated for purposes of appointment, nomination and election only as Place One and the judgeship hereby created and its succession for said selfsame purposes and none other to be designated as Place Two. There shall be no distinction whatsoever in the powers, duties and emoluments of the two (2) offices of county judge, except that the county judge of Madison County who has been for the longest time continuously a county judge of the county shall have the right to assign causes, terms and dockets. Should neither judge of the county court have served longer in office than the other, then that judge of this county court who has been for the longest time a member of The Mississippi Bar shall have the right to assign causes, terms and dockets.

(3) While there shall be no limitation whatsoever upon the powers and duties of the county judges other than as cast upon them by the Constitution and laws of this state, the county court of Madison County may, in the discretion of the county judge who has been for the longest time continuously a judge of the court, be divided into civil, equity, criminal and youth court divisions as a matter of convenience by the entry of an order upon the minutes of the court.

(4) The initial holder of the additional judgeship created by this section, or "Place Two," shall be elected in the regular election of November 2002; candidates therefor shall qualify to run not later than forty-five (45) days before that election. The person elected shall begin the term of office in January of 2003 at the same time as county judges generally, and there shall be no vacancy of the office before that time. The two (2) judges shall otherwise be elected, and any vacancy in office filled, as provided for county judges generally.

(5) The Board of Supervisors of Madison County may, in its discretion, set aside, appropriate and expend monies from the general fund to be used in the payment of salaries of judges, clerks, reporters, officers and employees of the youth court division of the county court, including the related facilities of the youth court division of the county court, and such funds shall be expended for no other purposes. The county shall not be reimbursed for the amount of any such levy provided for by this section under the terms of the Homestead Exemption Law.



§ 9-9-182 - County court judge for Pearl River County

(1) In order to relieve the crowded condition of the docket in the courts and in the youth court of Pearl River County and particularly to facilitate and make possible the trial and disposition of the large number of causes on the docket and in the youth court, there shall be a county court with one (1) county judge for Pearl River County, provided for and elected as herein set out.

(2) The county court of Pearl River County may, in the discretion of the county judge, be divided into civil, equity, criminal and youth court divisions as a matter of convenience by the entry of an order upon the minutes of the court.

(3) The initial holder of the judgeship created by this section shall be elected in the regular election of November 2010; candidates therefor shall qualify to run not later than sixty (60) days before that election. The person elected shall begin the term of office in January of 2011 at the same time as county judges generally, and there shall be no vacancy of the office before that time. Thereafter, the judge shall otherwise be elected, and any vacancy in office filled, as provided for county judges generally.

(4) The Board of Supervisors of Pearl River County may, in its discretion, set aside, appropriate and expend monies from the general fund to be used in the payment of salaries of the judge, clerks, reporters, officers and employees of the youth court division of the county court, including the related facilities of the youth court division of the county court, and such funds shall be expended for no other purposes. The county shall not be reimbursed for the amount of any such levy provided for by this section under the terms of the Homestead Exemption Law.



§ 9-9-183 - Additional county court judges for Lauderdale County

(1) In order to relieve the crowded condition of the docket in the county court and in the youth court of Lauderdale County and particularly to facilitate and make possible the trial and disposition of the large number of causes on the docket and in the youth court, there shall be two (2) county judges for Lauderdale County, provided for and elected as herein set out.

(2) For the purposes of nomination and election, the two (2) judgeships shall be separate and distinct, the presently existing judgeship and its succession to be denominated for purposes of appointment, nomination and election only as "Place One" and the judgeship hereby created and its succession for said selfsame purposes and none other to be designated as "Place Two." There shall be no distinction whatsoever in the powers, duties and emoluments of the two (2) offices of county judge, except that the county judge of Lauderdale County who has been for the longest time continuously a county judge of the county shall have the right to assign causes, terms and dockets. Should neither judge of the county court have served longer in office than the other, then that judge of the county court who has been for the longest time a member of The Mississippi Bar shall have the right to assign causes, terms and dockets.

(3) While there shall be no limitation whatsoever upon the powers and duties of the said county judges other than as cast upon them by the Constitution and laws of this state, the county court of Lauderdale County may, in the discretion of the county judge who has been for the longest time continuously a judge of said court, be divided into civil, equity, criminal and youth court divisions as a matter of convenience by the entry of an order upon the minutes of the court.

(4) The initial holder of the additional judgeship created by this section, or "Place Two," shall be elected in the regular election of November 2006; candidates therefor shall qualify to run not later than forty-five (45) days before that election. The person elected shall begin the term of office in January of 2007 at the same time as county judges generally, and there shall be no vacancy of the office before that time. Thereafter the two (2) judges shall otherwise be elected, and any vacancy in office filled, as provided for county judges generally.

(5) The Board of Supervisors of Lauderdale County may, in its discretion, set aside, appropriate and expend monies from the general fund to be used in the payment of salaries of judges, clerks, reporters, officers and employees of the youth court division of the county court, including the related facilities of the youth court division of the county court, and such funds shall be expended for no other purposes. The county shall not be reimbursed for the amount of any such levy provided for by this section under the terms of the Homestead Exemption Law.



§ 9-9-185 - Additional county court judge for DeSoto County

(1) In order to relieve the crowded condition of the docket in the county court and in the youth court of DeSoto County and particularly to facilitate and make possible the trial and disposition of the large number of causes on the docket and in the youth court, there shall be two (2) county judges for DeSoto County, provided for and elected as herein set out.

(2) For the purposes of nomination and election, the two (2) judgeships shall be separate and distinct, the first existing judgeship and its succession to be denominated for purposes of appointment, nomination and election only as "Place One" and the judgeship hereby created and its succession for said selfsame purposes and none other to be designated as "Place Two." There shall be no distinction whatsoever in the powers, duties and emoluments of the two (2) offices of county judge, except that the county judge of DeSoto County who has been for the longest time continuously a county judge of the county shall have the right to assign causes, terms and dockets. Should neither judge of the county court have served longer in office than the other, then that judge who has been for the longest time a member of The Mississippi Bar shall have the right to assign causes, terms and dockets.

(3) While there shall be no limitation whatsoever upon the powers and duties of the county judges other than as cast upon them by the Constitution and laws of this state, the county court of DeSoto County may, in the discretion of the county judge who has been for the longest time continuously a judge of the court, be divided into civil, equity, criminal and youth court divisions as a matter of convenience by the entry of an order upon the minutes of the court.

(4) The initial holder of the additional judgeship created by this section, or "Place Two," shall be elected in the regular election of November 2008; candidates therefor shall qualify to run not later than forty-five (45) days before that election. The term of office of the person elected shall begin on the first day of January following the November election and shall end at the same time as for county judges generally. The two (2) judges shall otherwise be elected, and any vacancy in office filled, as provided for county judges generally.

(5) The Board of Supervisors of DeSoto County may, in its discretion, set aside, appropriate and expend monies from the general fund to be used in the payment of salaries of judges, clerks, reporters, officers and employees of the youth court division of the county court, including the related facilities of the youth court division of the county court, and such funds shall be expended for no other purposes. The county shall not be reimbursed for the amount of any such levy provided for by this section under the terms of the Homestead Exemption Law.



§ 9-9-19 - Term of court fixed

(1) A term of court shall be held in the county courthouse of the county, beginning on the second Monday of each month and continuing so long as may be necessary; but in counties where there are two (2) circuit court districts the county court shall meet alternately in the two (2) districts in the county courthouse in the same month and in the same district as the board of supervisors of said county holds its meetings. Provided that in the County of Jones, a county having two (2) judicial districts, that a term shall be held in the second judicial district of said county on the second Monday of each month; and provided that in the first judicial district a term shall be held on the fourth Monday of January, the fourth Monday of March, the fourth Monday of April, the fourth Monday of June and the fourth Monday of October. Provided that in the County of Hinds, a county having two (2) judicial districts, a term shall be held in the first judicial district on the second Monday of each month and in the second judicial district on the second Monday of March, June, September and December, and provided further that, when such terms are held concurrently, either of the county judges of Hinds County may be assigned to hold all or any part of such terms in either of the two (2) judicial districts. Provided, further, that in the County of Bolivar, a county having two (2) judicial districts, a term shall be held in the first judicial district on the second Monday of April, August and December, and in the second judicial district on the second Monday of January, February, March, May, June, July, September, October and November. Provided, however, that in the County of Harrison, a county having two (2) county judges and two (2) judicial districts, that a term shall be held in each judicial district concurrently each month. Provided, however, that the judge of the county court for good cause shown may, by order spread on the minutes of the county court, designate some place other than the county courthouse for the holding of such term of the county court as may be designated in said order. The county judge may call a special term of the county court upon giving ten (10) days' notice, and such notice shall be given by posting the same at the front door of the courthouse in said county and by the publication of said notice for one insertion in some newspaper of general circulation in the county.

(2) If a county court is established pursuant to an agreement between two or more counties as provided in Section 9-9-3, the terms thereof shall remain continuously open and shall not be closed and the judge of such court shall sit in rotation in the county seat of each county, beginning on Monday of each week for at least a week in each county in each month.



§ 9-9-21 - Jurisdiction

(1) The jurisdiction of the county court shall be as follows: It shall have jurisdiction concurrent with the justice court in all matters, civil and criminal of which the justice court has jurisdiction; and it shall have jurisdiction concurrent with the circuit and chancery courts in all matters of law and equity wherein the amount of value of the thing in controversy shall not exceed, exclusive of costs and interest, the sum of Two Hundred Thousand Dollars ($ 200,000.00), and the jurisdiction of the county court shall not be affected by any setoff, counterclaim or cross-bill in such actions where the amount sought to be recovered in such setoff, counterclaim or cross-bill exceeds Two Hundred Thousand Dollars ($ 200,000.00). Provided, however, the party filing such setoff, counterclaim or cross-bill which exceeds Two Hundred Thousand Dollars ($ 200,000.00) shall give notice to the opposite party or parties as provided in Section 13-3-83, and on motion of all parties filed within twenty (20) days after the filing of such setoff, counterclaim or cross-bill, the county court shall transfer the case to the circuit or chancery court wherein the county court is situated and which would otherwise have jurisdiction. It shall have exclusively the jurisdiction heretofore exercised by the justice court in the following matters and causes: namely, eminent domain, the partition of personal property, and actions of unlawful entry and detainer, provided that the actions of eminent domain and unlawful entry and detainer may be returnable and triable before the judge of said court in vacation. The county court shall have jurisdiction over criminal matters in the county assigned by a judge of the circuit court district in which the county is included.

(2) In the event of the establishment of a county court by an agreement between two (2) or more counties as provided in Section 9-9-3, it shall be lawful for such court sitting in one (1) county to act upon any and all matters of which it has jurisdiction as provided by law arising in the other county under the jurisdiction of said court.



§ 9-9-23 - Powers of county judge

The county judge shall have power to issue writs, and to try matters, of habeas corpus on application to him therefor, or when made returnable before him by a superior judge. He shall also have the power to order the issuance of writs of certiorari, supersedeas, attachments, and other remedial writs in all cases pending in, or within the jurisdiction of, his court. He shall have the authority to issue search warrants in his county returnable to his own court or to any court of a justice of the peace within his county in the same manner as is provided by law for the issuance of search warrants by justices of the peace. In all cases pending in, or within the jurisdiction of, his court, he shall have, in term time, and in vacation, the power to order, do or determine to the same extent and in the same manner as a justice of the peace or a circuit judge or a chancellor could do in term time or in vacation in such cases. But he shall not have original power to issue writs of injunction, or other remedial writs in equity or in law except in those cases hereinabove specified as being within his jurisdiction: Provided, however, that when any judge or chancellor authorized to issue such writs of injunction, or any other equitable or legal remedial writs hereinabove reserved, shall so direct in writing the hearing of application therefor may be by him referred to the county judge, in which event the said direction of the superior judge shall vest in the said county judge all authority to take such action on said application as the said superior judge could have taken under the right and the law, had the said application been at all times before the said superior judge. The jurisdiction authorized under the foregoing proviso shall cease upon the denying or granting of the application.



§ 9-9-27 - Transfer of cases; prosecution by affidavit

In any civil case instituted in the circuit court, wherein all parties file a motion to transfer said case to the county court for trial, or wherein all parties file an instrument of writing consenting to such a transfer, the circuit court may, in its discretion, transfer the case to the county court for trial; and the said county court shall have full jurisdiction of and shall proceed to try any case so transferred, provided, however, that such order of transfer be rendered prior to the empaneling of the jury in such cases.

In misdemeanor cases and in felony cases not capital, wherein indictments have been returned by the grand jury, the circuit court may transfer with full jurisdiction all or any of the same, in its discretion, to the county court for trial; and the said county court shall have jurisdiction of and shall proceed to try all charges of misdemeanor which may be preferred by the district attorney or by the county prosecuting attorney or by the sheriff on affidavit sworn to before the circuit clerk of the county; and prosecutions by affidavit are hereby authorized in misdemeanor cases under the same procedure as if indictments had been returned in the circuit court and same had been transferred to the county court.

And, provided further, any reputable citizen may make an affidavit charging crime before the judge of the county court, and such affidavit shall be filed with the clerk of the county court, and if the crime charged is a misdemeanor, the county court shall have jurisdiction to try and dispose of said charge and, if the crime charged be a felony, the county judge shall have jurisdiction to hear and determine said cause, the same as now provided by law to be done by justices of the peace, and to commit the person so charged, with or without bail as the evidence may warrant, or to discharge the defendant.



§ 9-9-29 - Court of record; duties of circuit clerk and sheriff; fees

The county court shall be a court of record and the clerk of the circuit court shall be the clerk of the county court, and he or his deputy shall attend all the sessions of the county court, and have present at all sessions, all books, records, files, and papers pertaining to the term then in session. The dockets, minutes, and records of the county court shall be kept, so far as is practicable, in the same manner as are those of the circuit court as provided by statute and the Mississippi Rules of Civil Procedure. The sheriff shall be the executive officer of the county court; he shall by himself, or deputy, attend all its sessions, and he shall serve all process and execute all writs issued therefrom in the manner as such process and writs would be served and executed when issued by the justice courts, or by the circuit or chancery courts according as appertains to the value of the cause or matter in hand. The clerk and sheriff shall receive the same fees for attendance, and for other services as are allowed by law to the clerk and to the sheriffs for like duties in the circuit and chancery courts; provided however, that in all cases where the justice courts have concurrent jurisdiction with the county court, the clerk shall be allowed to receive only such fees as are allowed to justice courts, and the sheriff shall be allowed only such fees as the constable in said justice court would be entitled to under the law for similar services.



§ 9-9-31 - Duties of prosecuting attorney

The county prosecuting attorney shall be the prosecuting attorney of the county court, and he shall prosecute all cases therein which he is now required by law to prosecute, and all cases appealed from the county court to the circuit court, in which it is the duty of the county attorney, under the law, to appear and prosecute.



§ 9-9-35 - Circuit judges authorized to assign cases and other court duties to county judges where dockets overcrowded

In any county in cases where an overcrowded docket justifies the same, any circuit judge may assign to a county judge in said county only, for hearing and final disposition, any case, cause, hearing or motion, or any proceedings involved in the trial and final disposition thereof.

All orders in said cause, trial or hearing may be signed as follows: " County Judge and Acting Circuit Judge by assignment." No special order evidencing said assignment shall be entered on the minutes, except in cases where a county judge is assigned the duty of opening and organizing a court where a grand jury is to be impaneled, in which case an order so assigning the said county judge to act shall be signed and entered on the minutes of the court on the opening day thereof.

No compensation for said services shall be allowed said county judge, neither shall said county judge be compelled to accept any assignment except at his will.



§ 9-9-36 - Chancellors authorized to assign cases and other court duties to county judges where dockets overcrowded

In any county in cases where an overcrowded docket justifies the same, any chancellor may assign to a county judge in that county only, for hearing and final disposition, any case, cause, hearing or motion, or any proceedings involved in the trial and final disposition thereof.

All orders in the cause, trial or hearing may be signed as follows: "

County Judge and Acting Chancellor by assignment." No special order evidencing

the assignment shall be entered on the minutes.

No compensation for those services shall be allowed the county judge, neither shall the county judge be compelled to accept any assignment except at his will. Furthermore, no assignment of any cause or hearing shall be made where counsel on both sides object to the assignment.



§ 9-9-37 - Certain counties may establish or abolish court

(1) From and after July 1, 2013, or the date this section is effectuated under Section 5 of the Voting Rights Act of 1965, whichever is later, in any county not brought within the provisions of this chapter by the terms of Sections 9-9-1 and 9-9-3, the board of supervisors is authorized to determine whether a county court shall be established in the county. If a majority of the board are in favor of a county court, then the board shall so certify to the Secretary of State and the Governor shall then issue a proclamation establishing the county court in the county; and thereafter at the next succeeding meeting of the board of supervisors the board shall call an election for the election of a county judge, and the election shall be conducted in the way and manner now provided by law for holding a special election.

(2) (a) Any county not brought within the provisions of this chapter by the terms of Sections 9-9-1 and 9-9-3 that has a county court established under the provisions of subsection (1) of this section may thereafter come from under this chapter in the manner hereinafter provided. On petition of twenty percent (20%) of the qualified electors of the county, addressed to the board of supervisors of the county, an election shall be called by the board of supervisors and conducted in the way and manner now provided by law for a special election for the purpose of determining whether the county court shall be abolished; and, if the majority vote at the election is in favor of abolishing the county court, then the election commission shall so certify to the Secretary of State. The Governor shall then issue a proclamation declaring that the county court in said county be abolished on the first day of the month next succeeding the election.

(b) If a county court is abolished under the provisions of this subsection (2), the board of supervisors is not authorized to establish a county court within less than two (2) years thereafter.

(3) The salary of the county judge shall be as provided in Section 9-9-11.



§ 9-9-39 - Effect of abolition of county court; pending matters transferred

All pending matters in any county court that may be abolished shall be transferred to the court of proper jurisdiction without the necessity for any motion or order of court for such transfer or for reformation of pleadings, and final judgments or decrees in causes transferred shall include costs incurred in the county court. After abolishment of a county court, executions and all process on final judgments or decrees theretofore entered therein shall be issued by the clerk of the circuit court of the county and made returnable to any court in the county where rendered then having jurisdiction of the subject-matter involved or of any of the parties, and the court to which such executions or process is returned shall have jurisdiction thereof and try all issues pertaining thereto.

After the abolishment of a county court, the circuit clerk of the county shall be the official custodian of all its records and may certify to copies thereof under his seal. When the result of an appeal to the supreme court shall be a reversal of the circuit court and in material particulars in effect an affirmance of the judgment of a county court which has been abolished, the supreme court shall enter judgment in the cause or remand it to the circuit court which shall have full jurisdiction thereof and shall enter final judgment in accordance with the opinion and fiat of the supreme court or proceed as the supreme court may otherwise direct.



§ 9-9-41 - Court may be abolished in certain counties

In any county in which there is a city of more than thirteen thousand six hundred inhabitants and less than fourteen thousand inhabitants, as shown by the next preceding regular federal census, and having a county court established by Section 9-9-1, the board of supervisors shall, on petition of not less than twenty per cent (20%) of the qualified electors of said county, call an election for the purpose of ascertaining whether said court shall be abolished. Said election shall be held in the manner provided by law for holding general elections and at least three weeks' notice thereof shall be given by publication in some newspaper having a general circulation within the county.

The tickets used at said election shall have on their face the following:

For abolishing the county court of county ( )

Against abolishing the county court of county ( )

and the voters shall vote by placing a cross mark after one of said

propositions.

In the event a majority of the qualified electors of said county voting in said election vote in favor of the abolition of said court then the same shall immediately cease to exist and the clerk of the circuit court shall transfer all cases pending on the docket of said court. Those cases involving misdemeanors or amounts under two hundred dollars shall be transferred to the proper justice of the peace and those involving over two hundred dollars shall be transferred to the circuit court of the county.

In the event said county court is abolished as hereinabove provided, all executions or garnishments issued on judgment rendered by said court shall be returnable before the circuit court of the county and shall be disposed of just as if the judgment had been rendered by said circuit court.



§ 9-9-43 - Legislative action or election required to abolish courts in certain counties

In any county now having a county court established by Chapter 131 of the laws of 1926 and having only one judicial district therein and in which the assessed valuation of real and personal property has fallen below seventeen million dollars but exceeds fifteen million dollars according to the assessment of 1932, and in which the urban population exceeds the rural population, and having therein a municipality in excess of 15,000 population, according to the last federal census, said county court shall remain in existence until abolished by a direct act of the legislature or by an election as now provided by law.



§ 9-9-45 - When other counties become eligible for establishment or abolition of court

When hereafter any county of the state shall become eligible by reason of the growth in population, in assessed valuation and the existence therein of a municipality of the number of inhabitants all as specified in Section 9-9-1 of this chapter, it shall be the duty of the Governor, upon the determination by him of the facts aforesaid, to issue his public proclamation establishing a county court in the said county, and calling an election on a date to be fixed in said proclamation for the election of a county judge. The term of office of a county judge elected under this section and Section 9-9-39 shall expire thereafter at the same time at which there expires the regular terms of circuit judges and chancellors. When in the last year of any four-year judicial period any county has fallen below the requirements of eligibility as stated in Section 9-9-1 of this chapter, it shall be the duty of the Governor so to ascertain and proclaim, thereupon after the expiration of the then four-year term, the county court shall cease to exist in such county, unless by an election held under the provisions of Section 9-9-39 the said court be retained or reestablished.






Chapter 11 - JUSTICE COURTS

§ 9-11-2 - Determination of number of justice court judges in each county

(1) From and after January 1, 1984, there shall be a competent number of justice court judges in each county of the state. The number of justice court judges for each county shall be determined as follows:

(a) In counties with a population, according to the latest federal decennial census, of thirty-five thousand (35,000) and less, there shall be two (2) justice court judges unless the board of supervisors, by resolution duly spread upon its minutes, finds that one (1) justice court judge is a competent number to adequately handle the needs of the citizens of the county.

(b) In counties with a population, according to the latest federal decennial census, of more than thirty-five thousand (35,000) and less than seventy thousand (70,000), there shall be three (3) justice court judges, unless the board of supervisors, by resolution duly spread upon its minutes, finds that two (2) is a competent number of justice court judges to adequately handle the needs of the citizens of the county.

(c) In counties with a population, according to the latest federal decennial census, of seventy thousand (70,000) and less than one hundred fifty thousand (150,000), there shall be four (4) justice court judges, unless the board of supervisors, by resolution duly spread upon its minutes, finds that three (3) is a competent number of justice court judges to adequately handle the needs of the citizens of the county.

(d) In counties with a population, according to the latest federal decennial census, of one hundred fifty thousand (150,000) and more, there shall be five (5) justice court judges, unless the board of supervisors, by resolution duly spread upon its minutes, finds that four (4) is a competent number of justice court judges to adequately handle the needs of the citizens of the county.

(2) The board of supervisors shall establish single member election districts in the county for the election of each of the justice court judges authorized and required to be elected for the county under the provisions of subsection (1) of this section, and one (1) justice court judge shall be elected for each district by the electors thereof. In any county authorized and required under the provisions of subsection (1)(a) of this section to provide for the election of two (2) justice court judges for the county in which there are two (2) judicial districts, the smaller of such judicial districts, according to population based upon the latest federal decennial census, shall comprise or shall be wholly encompassed within one (1) of such election districts.

(3) (a) Nothing in this section shall be construed to authorize or require more than five (5) justice court judges in any one (1) county from and after January 1, 1984, nor to authorize or require an increase in the number of justice court judges for any county during the term of office of any justice court judge.

(b) Nothing in this section shall be construed to authorize or require a county to decrease the number of justice court judge positions in the county as of June 30, 2014.



§ 9-11-3 - Certification of successful completion of courses of training and continuing education and minimum competency examination conducted and administered by Mississippi Judicial College; exemption from competency examination

(1) Except as otherwise provided herein, no justice court judge elected for a full term of office commencing on or after January 1, 2012, shall exercise the judicial functions of his office or be eligible to take the oath of office until he has filed in the office of the chancery clerk the following two (2) certifications: (a) a certificate of completion of a course of training and education conducted by the Mississippi Judicial College of the University of Mississippi Law Center; and (b) a certificate of successful completion of a minimum competency examination administered by the Mississippi Judicial College of the University of Mississippi Law Center within six (6) months of the beginning of the term for which such justice is elected. A justice court judge who has completed the course of training and education, passed the minimum competency examination, and has satisfied his annual continuing education course requirements, and who is then elected for a succeeding term of office subsequent to the initial term for which he completed the training course, shall not be required to repeat the basic training and education course upon reelection but shall be subject to the continuing education requirements.

(2) In addition to meeting the requirements of subsection (1) of this section, after taking office, each justice court judge shall be required to file annually in the office of the chancery clerk a certificate of completion of a course of continuing education conducted by the Mississippi Judicial College.

(3) The requirements for obtaining each of the certificates in subsections (1) and (2) of this section shall be as provided in Section 9-11-4.

(4) Upon the failure of any justice court judge to file with the chancery clerk the certificates of completion as provided in subsections (1) and (2) of this section, such justice court judge shall, in addition to any other fine or punishment provided by law for such conduct, not be entitled to compensation for the period of time during which such certificates remain unfiled. If a justice court judge has not filed the required certifications within eight (8) months of the inception of the term, that justice court judge shall forfeit his office, his position shall be declared vacant, and the resulting vacancy shall be filled as provided by Section 23-15-839.

(5) The competency examination requirements in Sections 9-11-3 and 9-11-4 shall not apply to any sitting justice court judges as of July 24, 2008.



§ 9-11-4 - Basic and continuing education courses for justice court judges; minimum competency examination; exemption from competency examination; remedial courses; costs and expenses

(1) (a) The Mississippi Judicial College of the University of Mississippi Law Center shall prepare and conduct courses of training for basic and continuing education for justice court judges of this state. The basic course of training shall be known as the "Justice Court Judge Training Course" and shall consist of eighty (80) hours of training. The continuing education course shall be known as the "Continuing Education Course for Justice Court Judges," and shall consist of twenty-four (24) hours of training. The content of the basic and continuing education courses and when and where such courses are to be conducted shall be determined by the Judicial College. The Judicial College shall issue certificates of completion to those justice court judges who complete such courses.

(b) The Mississippi Judicial College of the University of Mississippi Law Center shall prepare and administer a minimum competency examination, as approved by the Mississippi Supreme Court, upon completion of the required basic course of training for justice court judges. If an elected justice court judge fails to complete the examination or fails the examination, there shall be a remedial twenty-four-hour course to be followed by a second opportunity for the justice court judge to achieve a passing score on the minimum competency examination.

(2) All costs and expenses for preparing and conducting the basic and continuing education courses, the remedial basic course, and the minimum competency examination provided for in subsection (1) of this section shall be paid out of any funds which are made available to the Judicial College upon authorization and appropriation by the Legislature.

(3) The competency examination requirements in Sections 9-11-3 and 9-11-4 shall not apply to any sitting justice court judge as of July 24, 2008.



§ 9-11-5 - Courtrooms; offices; insurance

(1) The justice court judges shall be provided courtrooms by the county and all trials shall be held therein. Such courtrooms shall be in the county courthouse, county office building or any other building within the county deemed appropriate by the board of supervisors.

(2) The county shall provide office space and furnish each justice court office and provide necessary office supplies.

(3) The board of supervisors of each county may secure insurance coverage to protect the office of the justice court clerk against losses due to theft or robbery.



§ 9-11-7 - Oath of office and bond

Every person elected a justice court judge shall, before he enters on the duties of the office, take the oath of office prescribed by Section 155 of the Constitution, and give bond, with sufficient surety, to be payable, conditioned and approved as provided by law and in the same manner as other county officers, in a penalty not less than Fifty Thousand Dollars ($ 50,000.00); and any party interested may proceed on such bond in a summary way, by motion in any court having jurisdiction of the same, against the principal and surety, upon giving five (5) days' previous notice.



§ 9-11-9 - Civil jurisdiction; pecuniary interest in outcome of action

Justice court judges shall have jurisdiction of all actions for the recovery of debts or damages or personal property, where the principal of the debt, the amount of the demand, or the value of the property sought to be recovered shall not exceed Three Thousand Five Hundred Dollars ($ 3,500.00).

The justice court judges shall have no pecuniary interest in the outcome of any action once suit has been filed.



§ 9-11-10 - Civil jurisdiction; prepayment of costs as prerequisite; penalties

No justice of the peace court shall have jurisdiction over any civil suit attempted to be filed therein unless and until all legally required court costs, as set out, but not restricted to, Sections 25-7-25 and 25-7-27, Mississippi Code of 1972, are deposited with the court. The justice of the peace shall not file, docket, issue process, or otherwise assume jurisdiction until such costs shall have been paid.

Any violation shall constitute a misdemeanor wherein the county court, or in the absence of a county court, the circuit court shall have jurisdiction. Upon conviction the justice of the peace shall be fined not less than one hundred dollars ($ 100.00) nor more than two hundred fifty dollars ($ 250.00).



§ 9-11-11 - Uniform case record; certified copies of papers furnished to parties; destruction of closed files

It shall be the duty of the justice court to keep a uniform case record developed by the Attorney General on each case, civil and criminal, brought before it. Upon disposition, each record shall be signed by the justice court judge. It shall be the duty of a justice court, when required, to furnish to either party a certified copy of all proceedings, and of all papers and process relating thereto, in any action before it. Closed civil and criminal files may be destroyed after seven and one-half (7 1/2) years with written approval from the Director of the Department of Archives and History.



§ 9-11-13 - Entry to identify docket

Each justice of the peace shall, at the beginning and in front of all his entries in his docket, make and subscribe substantially the following entry, to-wit:

"A docket of proceedings in matters civil and criminal before , a

justice of the peace of the county of , in the State of Mississippi, in

District No. of said county, for the election of justices of the peace.

Witness my signature.

Justice of the Peace."



§ 9-11-15 - Regular terms of court; nonresident defendant; trial at reasonable time; court of record; power to punish for contempt; designation of at least one-half day per month as traffic court day

(1) Justice court judges shall hold regular terms of their courts, at such times as they may appoint, not exceeding two (2) and not less than one (1) in every month, at the appropriate justice court courtroom established by the board of supervisors; and they may continue to hold their courts from day to day so long as business may require; and all process shall be returnable, and all trials shall take place at such regular terms, except where it is otherwise provided; but where the defendant is a nonresident or transient person, and it shall be shown by the oath of either party that a delay of the trial until the regular term will be of material injury to him, it shall be lawful for the judge to have the parties brought before him at any reasonable time and hear the evidence and give judgment or where the defendant is a nonresident or transient person and the judge and all parties agree, it shall be lawful for the judge to have the parties brought before him on the day a citation is made and hear the evidence and give judgment. Such court shall be a court of record, with all the power incident to a court of record, including power to fine in the amount of fine and length of imprisonment as is authorized for a municipal court in Section 21-23-7(11) for contempt of court.

(2) (a) In counties with a population of less than one hundred fifty thousand (150,000), each justice court shall designate at least one-half (1/2) day each month as a traffic court day, sufficient to handle the traffic violations docket of that court, and shall notify all appropriate law enforcement agencies of the date or dates. On the day or days so designated, the justice court shall give priority to all cases involving traffic violations.

(b) In counties with a population of one hundred fifty thousand (150,000) or more, each justice court shall designate at least one (1) day each month as a traffic court day, sufficient to handle the traffic violations of that court, and shall notify all appropriate law enforcement agencies of the date or dates. On the day or days so designated, the justice court shall give priority to all cases involving traffic violations. The one (1) day may be one (1) whole day or it may be divided into half days as long as one-half (1/2) day is held in the morning and one-half (1/2) day is held in the afternoon, in the discretion of the court.



§ 9-11-18 - Justice court clerk clearing account

(1) There is hereby created in the county depository of each county a clearing account to be designated as the "Justice Court Clerk Clearing Account," in which shall be deposited (a) all such monies as the clerk of the justice court shall receive from any person complying with any writ of garnishment, attachment, execution or other like process authorized by law for the enforcement of a judgment; (b) all such monies as are received in criminal cases in the justice court pursuant to any order requiring payment as restitution to the victims of criminal offenses; (c) all cash bonds as shall be deposited with the court; (d) any portion of any fees required by law to be collected in civil cases which are to pay for the service of process or writs in another county as provided by Section 9-11-20; and (e) any other money as shall be deposited with the court, except fees paid for the services of a constable, which by its nature is not at the time of its deposit public monies, but which is to be held by the court in a trust or custodial capacity in a case or proceeding before the court. The clerk of the justice court shall account for all monies deposited in and disbursed from such account and shall be authorized and empowered to draw and issue checks on such account at such times, in such amounts and to such persons as shall be proper and in accordance with law; provided, however, such monies as are forfeited in criminal cases shall be paid by the clerk of the justice court to the clerk of the board of supervisors for deposit in the general fund of the county in the same manner as provided in Section 9-11-19 for fees, costs, fines and penalties charged and collected in the justice court.

(2) Any monies deposited with the court in civil cases, which are fees paid for the services of a constable, shall be reported by the clerk of the court in the same manner as provided by Section 9-11-19 and shall be considered as being fees within the meaning of such section. It shall be the duty of the clerk of the board of supervisors to disburse such fees monthly, upon approval of the board of supervisors, to the constables entitled thereto.

(3) The justice court clearing account may bear interest and the clerk of the justice court shall account for all interest earned on such account and pay such interest to the clerk of the board of supervisors for deposit in the general fund of the county in the same manner as provided in Section 9-11-19 for fees, costs, fines and penalties charged and collected in the justice court.



§ 9-11-19 - Collection and report of fines and penalties

(1) It shall be the duty of every clerk of the justice court to receive and account for all fees, costs, fines and penalties charged and collected in the justice court, and, monthly to report in writing under oath, to the clerk of the board of supervisors who shall upon receipt submit such report to the board of supervisors of all such fees, costs, fines and penalties received, including cash bonds and other monies which have been forfeited in criminal cases and at least semiannually any delinquent fines and penalties, giving the date, amount, and names of persons from whom such monies were received, and to pay so much thereof as shall have been received to the clerk of the board of supervisors for deposit into the general fund of the county. Any clerk of the justice court who shall fail to make such report or to pay the money so received shall, in addition to any other fine or punishment provided by law for such conduct, not be entitled to compensation for the period of time during which such report or money is outstanding.

(2) The provisions of this section shall not, except as to cash bonds and other monies which have been forfeited in criminal cases, apply to monies required to be deposited in the justice court clerk clearing account as provided in Section 9-11-18, Mississippi Code of 1972.



§ 9-11-20 - Service of process or writ outside of issuing county; sharing fees

In any civil case in the justice court in which any process or writ is to be served outside of the county where issued, the clerk of the justice court is hereby authorized and directed to forward, by United States mail, to the clerk of the justice court of the county where such writ or process is to be served, that portion of any fees required by law to be collected for the service of such process or writ along with the process or writ to be served. The clerk of the justice court of the county where the process or writ is to be served shall, upon receipt thereof, deliver such process or writ to a constable of the county for the service thereof and shall report and pay over such fees to the chancery clerk of the county at the time and in the manner provided in subsection (1) of Section 9-11-19 for the report and payment of fees, costs, fines and penalties charged and collected in the justice court.



§ 9-11-21 - Receipt itemizing costs, fees and other payments made to clerk of justice court

The clerk of the justice court is required in all cases to give to any person paying him any fees, costs or other money a uniform receipt, the form of which is to be prepared by the attorney general. Such receipt shall contain the particulars of such fees, costs or other money, the amount of such fees, costs or other money and such other information as the attorney general shall deem necessary. The county shall have printed such receipts at county expense and distribute them to the clerk of the justice court of the county. Provided, however, that where the party filing the complaint is an entity of government, the clerk shall not be required to receive a prepayment of costs nor issue a receipt, but the clerk shall enter a notation on the docket wherein said complaint is recorded indicating that the party is exempt from payment of costs.



§ 9-11-23 - Remedy for money collected

When any clerk of the justice court shall have collected in his official capacity any money, fines or penalties, and shall fail to pay or account for the same to the person or official entitled to receive the same, he shall be liable to be proceeded against on his official bond in a summary way by motion in any court having jurisdiction of the amount collected and withheld, of which motion five (5) days' notice shall be served on the clerk of the justice court and the sureties on his bond, or such of them as may be found; and judgment for the amount illegally withheld by the clerk of the justice court and ten percent (10%) thereon, and all costs, shall be rendered against the clerk of the justice court and his sureties, or such of them as have been served with notice.



§ 9-11-25 - Delivery of books, records and papers of justice court judge leaving office or dying to justice court clerk

Every justice court judge whose term of office expires, or who resigns, removes from the county, or otherwise goes out of office, and the legal representative and next of kin of every justice court judge who dies, shall, within ten (10) days thereafter, deliver his case record, with all process and papers and books of statutes relating to his office, to the clerk of the justice court of the county.



§ 9-11-27 - Appointment of clerk; designation of powers; compliance with Section 9-1-46

(1) The board of supervisors of each county shall, at its own expense, appoint one (1) person to serve as clerk of the justice court system of the county, and may appoint such other employees for the justice court of the county as it deems necessary, including a person or persons to serve as deputy clerk or deputy clerks. The board of supervisors of each county with two (2) judicial districts may, at its own expense, appoint two (2) persons to serve as clerks of the justice court system of the county, one (1) for each judicial district, and may appoint such other employees for the justice court system of the county as it deems necessary including persons to serve as deputy clerks. The clerk and deputy clerks shall be empowered to file and record actions and pleadings, to receive and receipt for monies, to acknowledge affidavits, to issue warrants in criminal cases upon direction by a justice court judge in the county, to approve the sufficiency of bonds in civil and criminal cases, to certify and issue copies of all records, documents and pleadings filed in the justice court and to issue all process necessary for the operation of the justice court. The clerk or deputy clerks may refuse to accept a personal check in payment of any fine or cost or to satisfy any other payment required to be made to the justice court. All orders from the justice court judge to the clerk of the justice court shall be written. All cases, civil and criminal, shall be assigned by the clerk to the justice court judges of the county in the manner provided in Section 11-9-105 and Section 99-33-2. A deputy clerk who works in an office separate from the clerk and who is the head deputy clerk of the separate office may be designated to be trained as a clerk as provided in Section 9-11-29.

(2) By August 1, 2015, and each year thereafter, the Administrative Office of Courts shall report the names of all justice court clerks who have failed to comply with the reporting requirements of Section 9-1-46 to the boards of supervisors that selected them. Each clerk shall be given three (3) months from the date on which the board was given notice to come into compliance with the requirements of Section 9-1-46. The Administrative Office of Courts shall notify the board of supervisors of any justice court clerk who fails to come into compliance after the three-month notice required in this subsection. Any noncompliant clerks shall be terminated for failure to comply with Section 9-1-46 reporting requirement.



§ 9-11-29 - Clerk's certificate of completion of Justice Court Clerks Training Course; bond entered by clerk

(1) Within ninety (90) days after appointment, every person appointed as clerk of the justice court under the provisions of Section 9-11-27, or a deputy clerk designated to receive training under Section 9-11-27, shall file annually in the office of the circuit clerk a certificate of completion of a course of training and education conducted by the Mississippi Judicial College of the University of Mississippi Law Center. The training course shall be known as the "Justice Court Clerks Training Course" and shall consist of at least twelve (12) hours of instruction. The contents of the courses and when and where the courses are to be conducted shall be determined by the judicial college. The judicial college shall issue a certificate of completion to the clerks and deputy clerks who complete a course.

(2) Every person appointed as clerk and deputy clerk of the justice court shall, before entering into the duties of the position, give bond, with sufficient surety, to be payable, conditioned and approved as provided by law and in the same manner as other county officers, in a penalty equal to Fifty Thousand Dollars ($ 50,000.00); and any party interested may proceed on such bond in a summary way, by motion in any court having jurisdiction of the same, against the principal and sureties, upon giving five (5) days' previous notice. The cost of the bond shall be paid by the county.

(3) Upon the failure of any person appointed as clerk of the justice court to file the certificates of completion as provided in subsection (1) of this section, that person shall not be allowed to carry out any of the duties of the office of clerk of the justice court, and shall not be entitled to compensation for the period of time during which the required certificates remain unfiled.



§ 9-11-31 - Board of supervisors to appoint justice court or municipal court judge to serve for justice court judge who is unable to serve for thirty consecutive days

(1) When any justice court judge is unable, by reason of being under any suspension by the Commission on Judicial Performance or the Mississippi Supreme Court, or by reason of sickness or other disability, to attend and hold court at the time and place required by law to do so for a period of time in excess of thirty (30) consecutive days, and due to such inability to attend and hold court there is no judge to hold court in such county, the board of supervisors of the county in which such judge serves shall appoint another justice court judge of the county or an adjoining county or a municipal court judge to attend and hold said court and perform all the duties of such judge during such suspension or disability.

(2) Any presently sitting justice court judge appointed pursuant to subsection (1) of this section shall receive no additional compensation for his or her service. Any other person so appointed shall, for the period of his service, receive compensation from the county for each day's service a sum equal to 1/260ths of the current salary in effect for justice court judges.



§ 9-11-33 - Correction of errors or mistakes in proceedings or records; setting aside proceedings or judgments for good cause

A justice court judge may correct any errors or mistakes in any proceedings that are conducted before such judge or in the records of proceedings conducted before such judge. A justice court judge may set aside any proceeding or judgment in a case conducted before such judge upon a written order as may be just and proper after a proceeding in which the judge determines that good cause has been shown to support such order.



§ 9-11-35 - Justice Court Collections Fund created; purpose; source of funds

(1) There is created in the State Treasury a special fund to be known as the Justice Court Collections Fund, which shall be administered by the Department of Revenue. The purpose of the fund shall be to provide support for salaries of justice court personnel, for the purchase, operation and maintenance of software and equipment, for facility planning and improvement, and for other expenses incurred for the purpose of collecting fines and assessments within the justice court system. Monies in the fund shall be expended by the Department of Revenue, upon appropriation by the Legislature. The fund shall be a continuing fund, not subject to fiscal-year limitations, and shall consist of:

(a) Monies appropriated by the Legislature for the purposes of funding the Justice Court Collections Program;

(b) The interest accruing to the fund;

(c) Monies received under the provisions of Section 99-19-73;

(d) Monies received from the federal government;

(e) Donations; and

(f) Monies received from such other sources as may be provided by law.

(2) The Department of Revenue shall promulgate rules and procedures relating to the administration of the special fund and the disbursement of monies in the fund to participating counties. The Department of Revenue shall promulgate rules and procedures to insure that the justice court system of a participating county practices proper and effective collection procedures for the collection of fines and other assessments. The county may use monies from the fund to defray the costs associated with collection actions under Section 19-3-41(4) for collection of delinquent fines and other assessments. The county shall participate in collection actions under Section 19-3-41(2) for collection of delinquent fines and other assessments in order to qualify for monies from the fund. The maximum amount that a county may receive from the special fund shall be an amount equal to the deposits made into the fund by that county, less five percent (5%) to be retained by the Department of Revenue to defray the costs of administering the special fund. Interest earned on the special fund and any additional monies deposited into the fund shall remain in the fund and shall be used for the benefit of the Department of Revenue, at the discretion of the Commissioner of Revenue.






Chapter 13 - COURT REPORTERS AND COURT REPORTING

IN GENERAL

§ 9-13-1 - Appointment of court reporter in circuit and chancery courts

Each circuit judge and chancellor shall appoint a competent person as shorthand reporter in his district by an entry upon the minutes of the court of an order to that effect, dated and signed by him. The said shorthand reporter shall be known as the official court reporter of said district.



§ 9-13-3 - Oath

Before entering into his office, the court reporter shall take, in open court, an oath that he will faithfully discharge the duties thereof; and the oath so taken shall be entered in the minutes of the court.



§ 9-13-5 - Nature and term of office

The court reporter when appointed and qualified by taking the oath required, and by filing the bond hereinafter mentioned, thereby becomes an officer of the court, and shall hold his office as court reporter for the term of four years from the date of his appointment unless sooner removed.



§ 9-13-7 - Appointment and qualifications certified to other counties

Copy of the writing by which the court reporter was appointed, and of the minutes relative to court reporter's oath shall, at the cost of the court reporter, be certified by the clerk of the court in which the entries thereof are made, to the clerk of the court in each of the several counties of the district for which the court reporter was appointed, to be entered on the minutes of the court in each county.



§ 9-13-9 - Bond

The judge or chancellor shall require the court reporter to give bond in a penalty of not less than two thousand dollars to be approved by the court, conditioned for the faithful discharge of his duties, and such bond shall be filed in the office of the clerk of the court of any county in the district, who shall, at the cost of the court reporter, certify a copy thereof to the clerk of said court in each of the other counties of the district, to be filed and preserved in his office, and said copies shall be competent evidence in any proceedings. And such bond shall be recorded at length in the bond record book of the county where the original is filed.



§ 9-13-11 - Removal from office

The judge or chancellor may in his discretion at any time remove the court reporter from office for incompetency or neglect of duty, and may appoint a court reporter to fill the vacancy as often as such removals occur. The appointment of a successor to the court reporter shall be made, and he shall qualify in the same manner, and he shall comply with all the other requirements, as is provided in the foregoing sections of this chapter.



§ 9-13-13 - Resignation or vacation of office

It shall not be lawful for the court reporter to resign or vacate his office so long as any business connected therewith, upon the discharge of which he has entered, is unfinished; but after such business has been completed as required by law, he may at any time resign or vacate his office; and his resignation shall take effect from the time he notifies the judge or chancellor of the same.



§ 9-13-15 - Court reporter pro tempore; effect of appointment upon compensation of regular reporter

If the court reporter is absent during the session of the court, the judge or chancellor may, by an order entered upon the minutes of the court, appoint a court reporter pro tempore, who shall be sworn to faithfully discharge his duties as such, and who shall perform all the duties and be liable to all the penalties and punishments described for or incident to the office of court reporter. The court reporter pro tempore shall be paid for his services by the Administrative Office of Courts, out of the salary of the regular court reporter and at the same rate as the regular court reporter for the time that the court reporter pro tempore shall act. The court which is being served by the court reporter pro tempore shall authorize his compensation by auditing and reporting the time served by the court reporter pro tempore to the Administrative Office of Courts. However, if the appointment of a court reporter pro tempore is made because of illness of the regular court reporter, the court may authorize compensation of said court reporter pro tempore from the Administrative Office of Courts without diminution of the salary of the regular court reporter, for a period not to exceed forty-five (45) days in any one (1) calendar year. The salary of the court reporter pro tempore shall be paid as provided in Section 9-13-19.

All acts of the court reporter pro tempore shall be as valid and effectual as if done by the regular court reporter; and such acts as are required to be certified and signed by the court reporter shall be certified and signed by him as court reporter pro tempore.



§ 9-13-17 - Additional court reporters; compensation of regular reporter when assistant reporter alone is serving

The circuit judge, chancellor, family court judge or county judge may, by an order spread upon the minutes and made a part of the records of the court, appoint an additional court reporter for a term or part of a term whose duties, qualifications and compensation shall be the same as is now provided by law for official court reporters. The additional court reporter shall be subject to the control of the judge or chancellor, as is now provided by law for official court reporters, and the judge or chancellor shall have the additional power to terminate the appointment of such additional court reporter, whenever in his opinion the necessity for such an additional court reporter ceases to exist, by placing upon the minutes of the court an order to that effect. The regular court reporter shall not draw any compensation while the assistant court reporter alone is serving; however, in the event the assistant court reporter is serving because of the illness of the regular court reporter, the court may authorize payment of said assistant court reporter from the Administrative Office of Courts without diminution of the salary of the regular court reporter, for a period not to exceed forty-five (45) days in any one (1) calendar year. However, in any circuit, chancery, county or family court district within the State of Mississippi, if the judge or chancellor shall determine that in order to relieve the continuously crowded docket in such district, or for other good cause shown, the appointment of an additional court reporter is necessary for the proper administration of justice, he may, with the advice and consent of the board of supervisors if the court district is composed of a single county and with the advice and consent of at least one-half ( 1/2) of the boards of supervisors if the court district is composed of more than one (1) county, by an order spread upon the minutes and made a part of the records of the court, appoint an additional court reporter. The additional court reporter shall serve at the will and pleasure of the judge or chancellor, may be a resident of any county of the state, and shall be paid a salary designated by the judge or chancellor not to exceed the salary authorized by Section 9-13-19. The salary of the additional court reporter shall be paid by the Administrative Office of Courts, as provided in Section 9-13-19; and mileage shall be paid to the additional court reporter by the county as provided in the same section. The office of such additional court reporter appointed under this section shall not be abolished or compensation reduced during the term of office of the appointing judge or chancellor without the consent and approval of the appointing judge or chancellor.



§ 9-13-19 - Salary; annual report

[Effective from and after July 1, 2015, and until September 30, 2015, this section shall read as follows:]

(1) Court reporters for circuit and chancery courts shall be paid an annual salary payable by the Administrative Office of Courts not to exceed Forty Thousand Five Hundred Dollars ($ 40,500.00) for court reporters with five (5) years' experience or less; not to exceed Forty-three Thousand Five Hundred Dollars ($ 43,500.00) for court reporters who have more than five (5) years' experience but less than ten (10) years; and not to exceed Forty-six Thousand Dollars ($ 46,000.00) for court reporters who have ten (10) years or more experience. In addition, any court reporter performing the duties of a court administrator in the same judicial district in which the person is employed as a court reporter may be paid additional compensation for performing the court administrator duties. The annual amount of the additional compensation shall be set by vote of the judges and chancellors for whom the court administrator duties are performed, with consideration given to the number of hours per month devoted by the court reporter to performing the duties of a court administrator. The additional compensation shall be submitted to the Administrative Office of Courts for approval.

(2) The several counties in each respective court district shall transfer from the general funds of those county treasuries to the Administrative Office of Courts a proportionate amount to be paid toward the annual compensation of the court reporter, including any additional compensation paid for the performance of court administrator duties. The amount to be paid by each county shall be determined by the number of weeks in which court is held in each county in proportion to the total number of weeks court is held in the district. For purposes of this section, the term "compensation" means the gross salary plus all amounts paid for benefits, or otherwise, as a result of employment or as required by employment, but does not include transcript fees otherwise authorized to be paid by or through the counties. However, only salary earned for services rendered shall be reported and credited for retirement purposes. Amounts paid for transcript fees, benefits or otherwise, including reimbursement for travel expenses, shall not be reported or credited for retirement purposes.

For example, if there are thirty-eight (38) scheduled court weeks in a particular district, a county in which court is scheduled five (5) weeks out of the year would have to pay five-thirty-eighths (5/38) of the total annual compensation.

(3) The salary and any additional compensation for the performance of court administrator duties shall be paid in twelve (12) installments on the last working day of each month after it has been duly authorized by the appointing judge or chancellor and an order duly placed on the minutes of the court. Each county shall transfer to the Administrative Office of Courts one-twelfth (1/12) of the amount required to be paid pursuant to subsection (2) of this section by the twentieth day of each month for the salary that is to be paid on the last working day of the month. The Administrative Office of Courts shall pay to the court reporter the total amount of salary due for that month. Any county may pay, in the discretion of the board of supervisors, by the twentieth day of January of any year, the amount due for a full twelve (12) months.

(4) From and after October 1, 1996, all circuit and chancery court reporters will be employees of the Administrative Office of Courts.

(5) No circuit or chancery court reporter shall be entitled to any compensation for any special or extended term of court after passage of this section.

(6) No chancery or circuit court reporter shall practice law in the court within which he or she is the court reporter.

(7) For all travel required in the performance of official duties, the circuit or chancery court reporter shall be paid mileage by the county in which the duties were performed at the same rate as provided for state employees in Section 25-3-41. The court reporter shall file in the office of the clerk of the court which he serves a certificate of mileage expense incurred during that term and payment of such expense to the court reporter shall be paid on allowance by the judge of such court.

[From and after October 1, 2015, through September 30, 2016, this section shall read as follows:]

(1) Court reporters for circuit and chancery courts may be paid an annual salary payable by the Administrative Office of Courts not to exceed Forty-three Thousand Five Hundred Dollars ($ 43,500.00) for court reporters with five (5) years' experience or less; not to exceed Forty-eight Thousand Five Hundred Dollars ($ 48,500.00) for court reporters who have more than five (5) years' experience but less than ten (10) years; and not to exceed Fifty-two Thousand Dollars ($ 52,000.00) for court reporters who have ten (10) years or more experience. No amount of the increase in the maximum salary authorized by this section shall be paid from the State General Fund. The board of supervisors of any county is authorized to pay its court reporters the applicable amount of the maximum salary authorized by this section. In addition, any court reporter performing the duties of a court administrator in the same judicial district in which the person is employed as a court reporter may be paid additional compensation for performing the court administrator duties. The annual amount of the additional compensation shall be set by vote of the judges and chancellors for whom the court administrator duties are performed, with consideration given to the number of hours per month devoted by the court reporter to performing the duties of a court administrator. The additional compensation shall be submitted to the Administrative Office of Courts for approval.

(2) The several counties in each respective court district shall transfer from the general funds of those county treasuries to the Administrative Office of Courts a proportionate amount to be paid toward the annual compensation of the court reporter, including any additional compensation paid for the performance of court administrator duties. The amount to be paid by each county shall be determined by the number of weeks in which court is held in each county in proportion to the total number of weeks court is held in the district. For purposes of this section, the term "compensation" means the gross salary plus all amounts paid for benefits, or otherwise, as a result of employment or as required by employment, but does not include transcript fees otherwise authorized to be paid by or through the counties. However, only salary earned for services rendered shall be reported and credited for retirement purposes. Amounts paid for transcript fees, benefits or otherwise, including reimbursement for travel expenses, shall not be reported or credited for retirement purposes.

For example, if there are thirty-eight (38) scheduled court weeks in a particular district, a county in which court is scheduled five (5) weeks out of the year would have to pay five-thirty-eighths (5/38) of the total annual compensation.

(3) The salary and any additional compensation for the performance of court administrator duties shall be paid in twelve (12) installments on the last working day of each month after it has been duly authorized by the appointing judge or chancellor and an order duly placed on the minutes of the court. Each county shall transfer to the Administrative Office of Courts one-twelfth (1/12) of the amount required to be paid pursuant to subsection (2) of this section by the twentieth day of each month for the salary that is to be paid on the last working day of the month. The Administrative Office of Courts shall pay to the court reporter the total amount of salary due for that month. Any county may pay, in the discretion of the board of supervisors, by the twentieth day of January of any year, the amount due for a full twelve (12) months.

(4) From and after October 1, 1996, all circuit and chancery court reporters will be employees of the Administrative Office of Courts.

(5) No circuit or chancery court reporter shall be entitled to any compensation for any special or extended term of court after passage of this section.

(6) No chancery or circuit court reporter shall practice law in the court within which he or she is the court reporter.

(7) For all travel required in the performance of official duties, the circuit or chancery court reporter shall be paid mileage by the county in which the duties were performed at the same rate as provided for state employees in Section 25-3-41. The court reporter shall file in the office of the clerk of the court which he serves a certificate of mileage expense incurred during that term and payment of such expense to the court reporter shall be paid on allowance by the judge of such court.

[From and after October 1, 2016, through September 30, 2017, this section shall read as follows:]

(1) Court reporters for circuit and chancery courts may be paid an annual salary payable by the Administrative Office of Courts not to exceed Forty-six Thousand Five Hundred Dollars ($ 46,500.00) for court reporters with five (5) years' experience or less; not to exceed Fifty-three Thousand Five Hundred Dollars ($ 53,500.00) for court reporters who have more than five (5) years' experience but less than ten (10) years; and not to exceed Fifty-eight Thousand Dollars ($ 58,000.00) for court reporters who have ten (10) years or more experience. No amount of the increase in the maximum salary authorized by this section shall be paid from the State General Fund. The board of supervisors of any county is authorized to pay its court reporters the applicable amount of the maximum salary authorized by this section. In addition, any court reporter performing the duties of a court administrator in the same judicial district in which the person is employed as a court reporter may be paid additional compensation for performing the court administrator duties. The annual amount of the additional compensation shall be set by vote of the judges and chancellors for whom the court administrator duties are performed, with consideration given to the number of hours per month devoted by the court reporter to performing the duties of a court administrator. The additional compensation shall be submitted to the Administrative Office of Courts for approval.

(2) The several counties in each respective court district shall transfer from the general funds of those county treasuries to the Administrative Office of Courts a proportionate amount to be paid toward the annual compensation of the court reporter, including any additional compensation paid for the performance of court administrator duties. The amount to be paid by each county shall be determined by the number of weeks in which court is held in each county in proportion to the total number of weeks court is held in the district. For purposes of this section, the term "compensation" means the gross salary plus all amounts paid for benefits, or otherwise, as a result of employment or as required by employment, but does not include transcript fees otherwise authorized to be paid by or through the counties. However, only salary earned for services rendered shall be reported and credited for retirement purposes. Amounts paid for transcript fees, benefits or otherwise, including reimbursement for travel expenses, shall not be reported or credited for retirement purposes.

For example, if there are thirty-eight (38) scheduled court weeks in a particular district, a county in which court is scheduled five (5) weeks out of the year would have to pay five-thirty-eighths (5/38) of the total annual compensation.

(3) The salary and any additional compensation for the performance of court administrator duties shall be paid in twelve (12) installments on the last working day of each month after it has been duly authorized by the appointing judge or chancellor and an order duly placed on the minutes of the court. Each county shall transfer to the Administrative Office of Courts one-twelfth (1/12) of the amount required to be paid pursuant to subsection (2) of this section by the twentieth day of each month for the salary that is to be paid on the last working day of the month. The Administrative Office of Courts shall pay to the court reporter the total amount of salary due for that month. Any county may pay, in the discretion of the board of supervisors, by the twentieth day of January of any year, the amount due for a full twelve (12) months.

(4) From and after October 1, 1996, all circuit and chancery court reporters will be employees of the Administrative Office of Courts.

(5) No circuit or chancery court reporter shall be entitled to any compensation for any special or extended term of court after passage of this section.

(6) No chancery or circuit court reporter shall practice law in the court within which he or she is the court reporter.

(7) For all travel required in the performance of official duties, the circuit or chancery court reporter shall be paid mileage by the county in which the duties were performed at the same rate as provided for state employees in Section 25-3-41. The court reporter shall file in the office of the clerk of the court which he serves a certificate of mileage expense incurred during that term and payment of such expense to the court reporter shall be paid on allowance by the judge of such court.

[From and after October 1, 2017, this section shall read as follows:]

(1) Court reporters for circuit and chancery courts may be paid an annual salary payable by the Administrative Office of Courts not to exceed Forty-nine Thousand Five Hundred Dollars ($ 49,500.00) for court reporters with five (5) years' experience or less; not to exceed Fifty-eight Thousand Five Hundred Dollars ($ 58,500.00) for court reporters who have more than five (5) years' experience but less than ten (10) years; and not to exceed Sixty-four Thousand Dollars ($ 64,000,00) for court reporters who have ten (10) years or more experience. No amount of the increase in the maximum salary authorized by this section shall be paid from the State General Fund. The board of supervisors of any county is authorized to pay its court reporters the applicable amount of the maximum salary authorized by this section. In addition, any court reporter performing the duties of a court administrator in the same judicial district in which the person is employed as a court reporter may be paid additional compensation for performing the court administrator duties. The annual amount of the additional compensation shall be set by vote of the judges and chancellors for whom the court administrator duties are performed, with consideration given to the number of hours per month devoted by the court reporter to performing the duties of a court administrator. The additional compensation shall be submitted to the Administrative Office of Courts for approval.

(2) The several counties in each respective court district shall transfer from the general funds of those county treasuries to the Administrative Office of Courts a proportionate amount to be paid toward the annual compensation of the court reporter, including any additional compensation paid for the performance of court administrator duties. The amount to be paid by each county shall be determined by the number of weeks in which court is held in each county in proportion to the total number of weeks court is held in the district. For purposes of this section, the term "compensation" means the gross salary plus all amounts paid for benefits, or otherwise, as a result of employment or as required by employment, but does not include transcript fees otherwise authorized to be paid by or through the counties. However, only salary earned for services rendered shall be reported and credited for retirement purposes. Amounts paid for transcript fees, benefits or otherwise, including reimbursement for travel expenses, shall not be reported or credited for retirement purposes.

For example, if there are thirty-eight (38) scheduled court weeks in a particular district, a county in which court is scheduled five (5) weeks out of the year would have to pay five-thirty-eighths (5/38) of the total annual compensation.

(3) The salary and any additional compensation for the performance of court administrator duties shall be paid in twelve (12) installments on the last working day of each month after it has been duly authorized by the appointing judge or chancellor and an order duly placed on the minutes of the court. Each county shall transfer to the Administrative Office of Courts one-twelfth (1/12) of the amount required to be paid pursuant to subsection (2) of this section by the twentieth day of each month for the salary that is to be paid on the last working day of the month. The Administrative Office of Courts shall pay to the court reporter the total amount of salary due for that month. Any county may pay, in the discretion of the board of supervisors, by the twentieth day of January of any year, the amount due for a full twelve (12) months.

(4) From and after October 1, 1996, all circuit and chancery court reporters will be employees of the Administrative Office of Courts.

(5) No circuit or chancery court reporter shall be entitled to any compensation for any special or extended term of court after passage of this section.

(6) No chancery or circuit court reporter shall practice law in the court within which he or she is the court reporter.

(7) For all travel required in the performance of official duties, the circuit or chancery court reporter shall be paid mileage by the county in which the duties were performed at the same rate as provided for state employees in Section 25-3-41. The court reporter shall file in the office of the clerk of the court which he serves a certificate of mileage expense incurred during that term and payment of such expense to the court reporter shall be paid on allowance by the judge of such court.



§ 9-13-21 - Court reporter's tax fee

In each suit, cause or matter where (1) a plea or answer is filed, and (2) in probate or any other cause or matter wherein the court reporter actually serves, a court reporter's tax fee of ten dollars ($ 10.00) shall be collected as costs, and paid into the treasury of the county in which the case is tried, as the jury tax is collected by law and paid in the circuit court.



§ 9-13-23 - Stationery furnished

The board of supervisors of each county shall provide the court reporter with all necessary stationery used by him in the performance of his official duties in the county.



§ 9-13-25 - Duties

The court reporter shall attend each session of the court of the district for which he was appointed, from day to day, and unless the same be waived, shall take, under the control of the judge or chancellor full and complete notes, stenographically (and may use recording machines in aid thereof) of all the oral evidence and other oral proceedings, except arguments of counsel, in each case, civil and criminal, tried therein upon an issue of facts and, in any other matter or in any other case that the judge or chancellor may especially direct. He shall carefully note the order in which the evidence, both oral and written, is introduced, and by whom it is introduced, giving the name of each witness, and identifying each deposition, exhibit made, or other item of evidence or matter of proceedings by words or figures of description, and he shall carefully note oral motions and all objections of counsel and rulings of the court made during the trial, in the order in which the same shall occur. And, upon request of any party, he shall, within the time required by the Mississippi Supreme Court Rules, or from the time of the demand, if made after the trial, neatly write out in typewriting a complete copy of his stenographic notes as taken therein or he shall neatly write out in typewriting a complete copy of all matters recorded on the recording machine with a caption showing the style of the case, its number, the court in which it was tried, and when tried, and shall affix thereto a suitable index, and shall certify, sign, and file the same in the office of the clerk of the court in which the case was tried; and he shall preserve his stenographic notes or his tape or record made by said recording machine in each case in which an appeal is taken, as a record of his office. If a party demand the writing out of the court reporter's notes for any other than the bona fide purpose of perfecting an appeal, he shall pay the court reporter in advance Twenty-five Cents (25 cent(s) ) per hundred words for the same, but such work shall not delay the preparation of records for appeals. The court reporter shall serve in all habeas corpus and other matters which are heard in vacation, by agreement or otherwise, in the county of residence of the judge or chancellor. The court is authorized to purchase recording machines for the use of the court reporter, the cost of which shall be allocated to each county in the district according to the weeks of court held in each county. Any recording machine purchased for this purpose shall be of such quality as to accurately take and preserve all notes and records herein required to be made and preserved.



§ 9-13-27 - Custody of exhibits

It shall be the duty of the court reporter to deliver to the clerk of the court in which any suit may be tried, at the conclusion of the trial, all depositions, exhibits, maps or other item of evidence, or matter of proceeding, introduced in evidence during the progress of the trial, and such clerk is hereby designated the custodian of such depositions, exhibits, maps or other item of evidence, or matter of proceeding, and he shall file and identify the same and, in the event an appeal to the supreme court shall be perfected in the suit, it shall be the duty of the clerk to correctly transcribe such depositions, exhibits, or other item of evidence, or matter or proceeding, and to cause a correct copy of any map to be made and to incorporate said copies of depositions, exhibits, maps, or other item of evidence, or matter of proceeding in the record of such suit to be filed with the supreme court. Provided, however, that upon order of the trial court any original exhibit shall be forwarded to the supreme court as a part of the record.

It shall be the duty of the clerk to safely keep in his custody all of such original depositions, exhibits, maps or other item of evidence, or matter of proceeding, until the final determination of the suit, or until the time has expired in which an appeal to the supreme court may be perfected.



§ 9-13-29 - Withdrawal of exhibits

At any time prior to the expiration of the period allowed by law to perfect an appeal to the supreme court, or before the determination of the suit, any party to said suit, or any witness who may have testified therein, may, upon petition duly filed and presented to the court or presented to the trial judge thereof in vacation, and upon ten days notice to the opposite party or parties, or to one of his attorneys of record, in which notice the time and place of the presentation of the petition shall be given, obtain an order from the court or judge authorizing the clerk of the court to permit said petitioning party to withdraw from the clerk's custody, any exhibit, map or other item of evidence, which may be the property of said party or witness, if in the opinion of the court or judge such withdrawal shall be proper. Provided, however, the party or witness requesting the withdrawal shall cause a true copy of such exhibit, map, or other item of evidence, or matter of proceeding to be made by the clerk, and such clerk shall duly certify to the correctness of the copy, and such party or witness shall pay all fees authorized by law for making such copy and for such certificate; the clerk shall be required to make the copy and certificate upon the payment of such fees. Thereafter such certified copy of said exhibit, map or other item of evidence, or matter of proceedings shall remain in custody of the clerk, and during any hearing or trial of the cause and for all other purposes the duly certified copy of such exhibit, map or item of evidence, or matter of proceeding shall be deemed and considered as the true exhibit, map, item of evidence or matter of proceeding exhibited and introduced in such suit.



§ 9-13-31 - Trial; reporting the trial

In all criminal cases, and (a) in all civil cases, and (b) matters in probate, and (c) in matters of special proceedings, wherein property or demands of as much as Fifty Dollars ($ 50.00) may be in issue, no party shall be required without his consent to go to trial in a circuit or chancery court unless the case is attended by a court reporter; provided, however, that the judge of any chancery court may dispense with the requirement of a court reporter in hearings on temporary support and maintenance and/or temporary child custody in domestic cases unless one (1) or both of the parties request a court reporter. And in and by means of the court reporter's shorthand notes, it shall be competent and effectual, for the purposes of appeal and all otherwise, to make of the record every part of the proceedings arising and done during the trial, from the opening until the conclusion thereof, including motions so arising to amend the pleadings, except amendments to indictments, and the ruling of the court thereon and all other motions and steps that may occur in the trial, in addition to the oral testimony. And in such a trial, provided objections are duly made and noted, no exceptions need be taken, either for the purposes of appeal or otherwise, or if taken shall not be noted, to any ruling or decision of the court, and this provision shall include the rulings of a court on objections to testimony. If any ruling or decision of the court as to any matter arising during the trial appear in the copy of the court reporter's notes, it shall not be necessary to take any exceptions or bill of exceptions thereto. Exceptions and bills of exception shall be necessary only when it is desired to reserve exceptions to some ruling or decision of the court which would not otherwise appear of record. No bill of exceptions need be taken to the action of the court in overruling a motion for a new trial. In all cases tried either in the circuit or chancery court in which the evidence is taken down by an official court reporter, all pleadings and all papers filed or introduced in the case, all orders of the court entered on the minutes, all instructions and a copy of the court reporter's notes shall constitute the record and no bill of exceptions shall be necessary in order to make any of the above matters part of the record.



§ 9-13-32 - Trial; attorney of record may have proceeding recorded where official court reporter is not provided

Any attorney of record in any cause pending in a court which does not provide an official court reporter, may, in the discretion of such attorney, record or have recorded any court proceeding in such cause by mechanical means or stenographically. Any expenses incident thereto shall be borne by the party or parties represented by such attorney of record. The record of the court proceeding shall be used for impeachment purposes only.



§ 9-13-43 - Transcript as prima facie correct; use as evidence

When a transcript has been made by the official reporter and certified to as being a correct transcript of notes, tapes or audio records of the testimony and other proceedings of the trial, the same shall be prima facie a correct statement thereof and may thereafter be introduced and read in evidence in the trial of any case in any state court of the state of Mississippi, without the necessity of further identification, provided such matter is otherwise admissible.



§ 9-13-45 - Penalty for wilful neglect of duty

If the court reporter willfully neglects to perform any duty required of him by law, he shall be deemed guilty of a misdemeanor, and, on conviction thereof, may be fined not exceeding Five Hundred Dollars ($ 500.00), or imprisoned not more than six (6) months. Moreover, he shall be liable to a deduction from his salary at the rate of Ten Dollars ($ 10.00) a day for each day that he shall be in such default, which deduction shall be made by the court when it authorizes his salary to the Administrative Office of the Courts, and in addition thereto he shall be liable on his bond to the party injured for all damages which may be sustained by reason of his neglect of duty. If any court reporter shall neglect or refuse to transcribe his official notes and to file such transcript within the time and in the manner required by law, or by order of the court or judge, he shall be liable upon his bond for a penalty in the amount of Two Hundred Fifty Dollars ($ 250.00), to be recovered by the party aggrieved thereby, whether the person aggrieved has suffered any actual damage or not.



§ 9-13-61 - Official county and family court reporter

There shall be an official court reporter for each county and family court judge in the State of Mississippi, to be appointed by such judge, for the purpose of performing the necessary and required stenographic work of the court or division thereof over which the appointing judge is presiding, said work to be performed under the direction of such judge and in the same manner and to the same effect as is provided in the chapter on court reporting.

Except as hereinafter provided, the reporters of said courts shall receive an annual salary of not less than Twenty-four Thousand Dollars ($ 24,000.00) and may, at the discretion of the board of supervisors, receive a monthly salary equal to that of the reporter of the circuit court district wherein the county lies, the same to be paid monthly by the county out of its general fund.

Provided, however, that in any Class 1 county having a population in excess of fifty-six thousand (56,000) persons according to the 1970 federal decennial census, the reporter shall receive a monthly salary equal to that of the reporter of the circuit court district wherein the county or family court lies, the same to be paid monthly by the county out of its general fund.

Provided further, that in any Class 1 county bordering on the Mississippi River and which has situated therein a national military park and national military cemetery, and having a population in excess of forty-four thousand (44,000) according to the 1970 federal decennial census, the reporter shall receive a monthly salary equal to that of the reporter of the circuit court district wherein the county lies, the same to be paid monthly by the county out of its general fund.

Provided further, that in any Class 1 county bordering on the Mississippi River wherein U.S. Highways 61 and 84 intersect, and having a population in excess of thirty-seven thousand (37,000) in the 1960 federal decennial census, the reporter shall receive a monthly salary equal to that of the reporter of the circuit court district wherein the county lies, the same to be paid monthly by the county out of its general fund.

Provided further, that in addition to the foregoing compensation, all county and family court reporters shall be paid the same fees for transcript of the record on appeals as are now or hereafter paid circuit court reporters for like or similar work.



§ 9-13-63 - County court reporter fees as items of costs

In all cases filed in the county court, a court reporter's fee shall be charged as an item of cost as follows: A fee of one dollar ($ 1.00) shall be charged in all cases which, if there were no county court, would have been filed in the justice of the peace court; a fee of two dollars ($ 2.00) shall be charged in all cases appealed to the county court and a fee of three dollars ($ 3.00) shall be charged in all cases which, if there were no county court, would be filed in the circuit or chancery courts. All of said reporter's fees above mentioned are to be paid into the general fund of the county; provided, however, that no jury tax shall be charged in any case unless there is an issue joined and no court reporter's fee shall be charged unless issue has been joined in such case and testimony taken.






BOARD OF CERTIFIED COURT REPORTERS

§ 9-13-101 - Board of Certified Court Reporters; membership; terms of office

(1) The Board of Certified Court Reporters, hereinafter referred to as "the board," shall be composed of nine (9) members. Two (2) of the members shall be judges, one (1) from the Supreme Court and one (1) from a trial court, appointed by the Chief Justice of the Supreme Court of Mississippi with the approval of the full court. Two (2) of the board members shall be practicing attorneys and shall be appointed by the Chief Justice, with the approval of the full court, on nomination by the Mississippi Bar. Two (2) of the members shall be official court reporters in, and citizens of, Mississippi for at least five (5) years prior to their appointments and shall be appointed by the Chief Justice with approval of the full court on nomination by the Board of Directors of the Mississippi Court Reporters Association. Two (2) of the members shall be free-lance court reporters in, and citizens of, Mississippi for at least five (5) years prior to their appointments and shall be appointed by the Chief Justice with approval of the full court on nomination by the Board of Directors of the Mississippi Court Reporters Association. Initially, for judges, lawyers and reporters, one (1) of the two (2) shall be appointed for a term of one (1) year and one (1) for a term of two (2) years. For court reporters, one (1) official shall be appointed for a term of one (1) year and one (1) for a term of two (2) years and one (1) free-lance court reporter shall be appointed for a term of one (1) year and one (1) for a term of two (2) years. The ninth board member shall be the Supreme Court Clerk, who shall serve as a permanent member of the board.

(2) After each member's term expires, his successor shall be appointed for a term of two (2) years. The Chief Justice of the Supreme Court shall fill any vacancy for the duration of an unexpired term by appointing a person having the appropriate qualifications and the Supreme Court may remove any member for cause. Members may be appointed to successive terms.

(3) Each member shall take an oath that he will fairly, impartially and to the best of his ability administer the provisions of Sections 9-13-101 through 9-13-121.



§ 9-13-103 - Meetings of board; officers; mailing address

The Supreme Court shall specify a date for the first meeting of the board, at which the board will organize itself by electing one (1) of its members chairman and electing such other officers as deemed appropriate. The office of the Supreme Court shall be the permanent mailing address for all applications or correspondence of the board. The board shall hold its meetings not less than once a year at such times and places as the board shall designate.



§ 9-13-105 - Duties and powers of board

The board is charged with the duty and vested with the power and authority:

(a) To determine the content of and administer examinations to be given to applicants for certification as a court reporter.

(b) To determine an applicant's ability to make a verbatim record of proceedings which may be used in any court in this state by any recognized system designated by the board and to pass upon the eligibility of applicants for certification.

(c) To issue certificates to those found qualified as court reporters who are in compliance with Section 9-13-109.

(d) To promulgate, amend and revise regulations relevant to its duties as necessary to implement this chapter. Such regulations shall be consistent with the provisions of Sections 9-13-101 through 9-13-121 and shall not be effective until approved by the Supreme Court.

(e) To make studies and, from time to time, recommendations to the Supreme Court concerning matters pertaining to court reporters.

(f) To account to the Supreme Court in all fiscal matters following recognized accounting procedures of the State Auditor.

(g) To exercise jurisdiction over disciplinary matters with regard to certified court reporters, those reporters granted temporary permission as noncertified or nonresident court reporters, those holding themselves out in the State of Mississippi to be court reporters and anyone engaged in the unauthorized practice of court reporting within the State of Mississippi in accordance with rules and regulations adopted by the board.

(h) To enter into contracts, hire staff and do such other things as may be necessary to implement the provisions of Sections 9-13-101 through 9-13-121.



§ 9-13-107 - Certification of reporters required; application for certification examination

No person shall be qualified or authorized to report testimony or proceedings relevant to matters under the jurisdiction of the courts of the State of Mississippi, all state agencies or the Legislature or any committee or subcommittee thereof, or where appeal to any court of the State of Mississippi is allowable by law, unless such person satisfies the provisions of Sections 9-13-101 through 9-13-121 with respect to certification. Sections 9-13-101 through 9-13-121 shall not be construed to apply to any proceedings that take place outside the borders of the State of Mississippi.

Every applicant for examination for certification as a Certified Shorthand Reporter shall file with the person designated by the board a written application in the form prescribed by the board. At the time the application is filed, the applicant shall pay to the board an application fee established by regulation, which fee shall not be subject to withdrawal by the applicant in the event he should decide not to take the examination or is denied the right to take the examination. Upon request, the board shall forward to any interested person application forms together with the text of this chapter and copies of regulations promulgated by the board under the provisions of this chapter.



§ 9-13-109 - Requirements for certification

Every applicant for certification shall have reached the age of majority, be of good moral character and be a resident citizen of the State of Mississippi. Further, every applicant shall meet the criteria established by the board for certification or shall meet the requirements of Section 9-13-109.



§ 9-13-111 - Issuance of certification without examination; requirements

Upon application and payment of the application fee within six (6) months of the effective date of this chapter [July 2, 1994] and upon a showing of residence within the State of Mississippi, certification without examination shall issue to:

(a) Any official court reporter serving on January 3, 1996, in a Mississippi court on a full-time basis, if such reporter is actually engaged in verbatim reporting through shorthand symbols or the stenomask method.

(b) Any free-lance reporter actually engaged in verbatim reporting through shorthand symbols or the stenomask method and who had been so engaged as of July 2, 1994.

(c) Any person enrolled in any public or private institution in the State of Mississippi on July 2, 1994, who is majoring in a course of study in court reporting and who receives a degree in such course of study.



§ 9-13-113 - Official court reporters must be certified shorthand reporters; exception for temporary reporters

After July 2, 1994, no judge of any court of this state shall appoint an official court reporter who is not a certified shorthand reporter. In the event of a vacancy, a judge may appoint a temporary reporter; but such temporary reporter shall, within thirty (30) days of such appointment, make application for temporary certification and shall not serve for more than six (6) months without having obtained a permanent certification under Sections 9-13-101 through 9-13-121, except as provided by Section 9-13-121(3).



§ 9-13-115 - Free-lance and nonresident reporters

(1) Free-lance reporters shall make application for certification in the manner prescribed in Section 9-13-105. Without satisfying the requirements of this chapter, no free-lance reporter shall make a verbatim record of any testimony of a proceeding, jurisdiction of which is within the courts of Mississippi or where appeal to any court of the State of Mississippi is allowable by law.

(2) Any court reporter not a resident of Mississippi wishing to make a verbatim record or transcript of testimony to be used in a legal proceeding within the State of Mississippi may do so upon obtaining temporary permission from the board or the judge of any court of record, such permission not to be valid for more than thirty (30) days unless special conditions are established therein by the board or judge from whom the temporary permission was obtained.



§ 9-13-117 - Revocation or suspension of certificate; disqualification

The board, for good cause shown and in keeping with its regulations and after a hearing conducted in a manner consistent with due process, may revoke or suspend any certificate issued or may disqualify any applicant from certification.



§ 9-13-118 - Practicing court reporting without certification; filing false information to obtain certification; penalties

(1) Any person who: (a) undertakes or attempts to undertake the practice of court reporting for remuneration without having first procured a certificate or temporary permission under Sections 9-13-101 through 9-13-123; or (b) knowingly files false information with the board for the purpose of obtaining certification or temporary permission under Sections 9-13-101 through 9-13-123, shall be subject to a civil fine to be imposed by the board of Five Hundred Dollars ($ 500.00).

(2) Each day's violation shall be considered a separate infraction.

(3) A person who is not authorized to practice court reporting under Sections 9-13-101 through 9-13-123 shall not bring or maintain an action to recover fees for court reporting services that the person performed in violation of this section.



§ 9-13-119 - Annual certification fee; renewal of certification; disposition of funds

(1) All Certified Shorthand Reporters and Certified Stenomask Reporters shall pay to the board an annual certification fee established by the board. All certificates issued under the provisions of this chapter shall expire one (1) year from the date of issue. Applications for renewal of certification shall be accompanied by the required annual certification fee.

(2) All funds collected under the provisions of this chapter shall be deposited into a special fund, hereby created in the State Treasury. All expenses incurred by the board in implementing the provisions of this chapter shall be paid out of such special fund pursuant to legislative appropriation.



§ 9-13-121 - Giving of examinations for certification; notice; effect of not passing examination; temporary certificates; photo identification

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1), any person graduating from a court reporting school approved by the State of Mississippi or some other state shall be given a temporary certification but shall make application for and pass a Certified Shorthand Reporter's (CSR) examination as is provided in this section.

(b) Any person who is enrolled in a court reporting program or court reporting school, whether in Mississippi or out of state, that is accredited by the National Court Reporting Association, and who graduates prior to November 1, 2008, shall be granted certification without examination.

(2) (a) The Board of Court Reporters shall implement a true CSR examination wherein all examinees are given the option to take any part or parts of the examination independent of the other parts; however, each part, once passed, need not be retaken by that examinee. Any applicant granted a temporary certification or permit shall be allowed not less than thirty-six (36) months after being granted the temporary certification or permit to pass the examination.

(b) (i) Examinations for certification shall be given not less than every six (6) months at a time and place designated by the board. Notification of such examinations shall be given each applicant in writing not less than thirty (30) days before each examination date. Proof of notice of an examination having been sent less than thirty (30) days before an examination date shall automatically extend a temporary certificate for an additional six (6) months beyond what is otherwise provided in this section.

(ii) If an applicant holding temporary certification has not qualified for certification within the required time, the applicant shall be permitted a hearing before the board. If said applicant has passed at least two (2) parts of the examination, the applicant will be given an additional extension of not more than one (1) year.

(iii) If a court reporter is unavailable, the use of audio or video equipment shall be authorized.

(3) Those reporters holding temporary certificates must submit their applications, together with the fee, to the board and take the next scheduled examination. If the applicant holding temporary certification has not qualified for certification within the required time, the applicant shall be deemed unqualified to serve as a reporter until the applicant passes the examination and receives permanent certification or has been granted an extension according to subsection (2).

(4) Photo identification may be required of any applicant prior to the taking of an examination for security reasons only but shall not be used for discrimination against applicants on the basis of race, gender, age, creed or national origin.



§ 9-13-123 - Definitions; effect of chapter on courts and individual's rights

As used in Sections 9-13-101 through 9-13-121:

(a) "Courts" includes all courts. Nothing in this chapter shall be construed as a limitation upon the power of the Supreme Court or of the trial courts to govern the conduct of, and to discipline, official court reporters, nor shall this chapter be construed as any limitation upon the rights of any individual to seek any remedy afforded by law, nor as any exclusive mode of regulating court reporters.

(b) "Court reporter" means a Certified Shorthand Reporter or a Certified Stenomask Reporter.

(c) "The practice of court reporting" means the making of a verbatim record by means of written symbols or abbreviations in pen shorthand, machine shorthand, or oral stenography, also known as steno mask, of testimony or proceedings relevant to matters under the jurisdiction of the courts of the State of Mississippi, all state agencies or the Legislature or any committee or subcommittee thereof, or where appeal to any court of the State of Mississippi is allowable by law.

(d) "The making of a verbatim record" includes the taking of a deposition.









Chapter 15 - JUDICIAL COUNCIL[REPEALED]



Chapter 17 - COURT ADMINISTRATORS

§ 9-17-1 - Establishment of office; appointment and compensation of court administrator

(1) The judges and chancellors of judicial districts, including chancery, circuit and county courts, may, in their discretion, jointly or independently, establish the office of court administrator in any county by an order entered on the minutes of each participating court in the county.

The establishment of the office of court administrator shall be accomplished by vote of a majority of the participating judges and chancellors in the county, and such court administrator shall be appointed by vote of a majority of the judges or chancellors and may be removed by a majority vote of the judges or chancellors. In case of a tie vote, the senior judge or senior chancellor shall cast two (2) votes.

(2) The court administrator shall be provided office space in the same manner as such is afforded the judges and chancellors.

(3) The annual salary of each court administrator appointed pursuant to this section shall be set by vote of the judges and chancellors of each participating county and shall be submitted to the Administrative Office of Courts for approval pursuant to Section 9-1-36. The salary shall be paid in twelve (12) installments on the last working day of the month by the Administrative Office of Courts after it has been authorized by the participating judges and chancellors and an order has been duly placed on the minutes of each participating court.

Any county within a judicial district having a court administrator shall transfer to the Administrative Office of Courts one-twelfth (1/12) of its pro rata cost of authorized compensation as defined in Section 9-1-36 for the court administrator by the twentieth day of each month for the compensation that is to be paid on the last day of that month. The board of supervisors may transfer the pro rata cost of the county from the funds of that county pursuant to Section 9-17-5(2)(b).

(4) For all travel required in the performance of official duties, the court administrator shall be paid mileage by the county in which the duties were performed at the same rate as provided for state employees in Section 25-3-41, Mississippi Code of 1972. The court administrator shall file a certificate of mileage expense incurred during that term with the board of supervisors of each participating county and payment of such expense shall be paid proportionately out of the court administration fund established pursuant to Section 9-17-5.



§ 9-17-3 - Duties of court administrator

It shall be the duty of the court administrator to:

(a) Perform all nonjudicial tasks of the court;

(b) Maintain all statistical reports;

(c) Serve as liaison with the general public and members of the bar;

(d) Coordinate and assist in the duties of the clerks of the courts of the district related to the judicial duties of the clerks;

(e) Provide general administrative support for all judges and chancellors of the district; and

(f) Perform other duties assigned by the judges.



§ 9-17-5 - Court administration special fund

(1) In each county where a court administrator has been appointed pursuant to this chapter, a special fund in the county treasury is hereby established to be known as the "court administration fund."

(2) (a) The judges and chancellors may apply their expense allowance in Section 9-1-36, Mississippi Code of 1972, to the court administration fund.

(b) The board of supervisors of any county within a judicial district having a court administrator is authorized to pay its pro rata cost of the salary and furnish an equipped office for the court administrator and his staff from county funds. The board of supervisors is further authorized to accept grants, gifts, donations or federal funds for the benefit of the office of the court administrator.

(c) The board of supervisors of any county within a judicial district having a court administrator is authorized, in its discretion, to charge, in addition to all other costs required by law, an amount not to exceed two dollars ($ 2.00) for each complaint filed in the chancery, circuit and county courts of such county. Any money collected pursuant to this subsection shall be paid into the court administrator fund.

(d) Money paid into the court administration fund under this chapter shall be applied to the office of the court administrator for the purpose of funding that office.

(3) All expenditures made from the court administration fund shall be upon written requisition of the court administrator approved by a judge or chancellor to the county or counties of the district designated by him, in proportion to the business of his office in the county.






Chapter 19 - COMMISSION ON JUDICIAL PERFORMANCE

§ 9-19-1 - Membership

The Commission on Judicial Performance shall consist of the following members:

(a) One (1) circuit court judge to be appointed by the Chief Justice of the Supreme Court of Mississippi upon the recommendation of the Governor;

(b) One (1) chancellor to be appointed by the Chief Justice of the Supreme Court of Mississippi upon the recommendation of the Lieutenant Governor;

(c) One (1) county court judge to be appointed by the Chief Justice of the Supreme Court of Mississippi upon the recommendation of the Speaker of the House;

(d) One (1) justice court judge to be appointed by the Chief Justice of the Supreme Court of Mississippi;

(e) One (1) practicing attorney to be appointed by the Chief Justice upon the recommendation of the Governing Board of The Mississippi Bar; and

(f) Two (2) lay persons who shall not be residents of the same Supreme Court District to be appointed by the Chief Justice of the Supreme Court of Mississippi.

An alternate for each member shall be selected at the time and in the manner prescribed for initial appointments in each representative class to replace those members who might be disqualified or absent.



§ 9-19-3 - Terms of office; prohibited activities of members; chairman

The terms of office of the commission members shall be for six (6) years, except that the initial terms of office shall be as follows: the circuit court judge member for six (6) years, the chancellor member for five (5) years, the county court judge member for five (5) years, the justice court judge member for four (4) years, one (1) of the lay members for three (3) years, the other lay member for two (2) years, and the attorney member for one (1) year. Members shall not be allowed to succeed themselves after serving a full term. Commission membership terminates if a member ceases to hold the position that qualified the member for appointment. A vacancy shall be filled by the appointing power for the remainder of the term.

No member of the commission, except a justice or judge, shall be eligible for state judicial office so long as he is a member of the commission and for a period of two (2) years thereafter. No member of the commission shall hold office in a political party or participate in any campaign for judicial office and hold public office; provided that a judge may participate in his own campaign for judicial office and hold that office. The commission shall elect one (1) of its members as its chairman.



§ 9-19-5 - Compensation

The members of the commission on judicial performance shall be reimbursed for all reasonable and necessary travel expenses and subsistence as may be incurred in the performance of their duties. Members of the commission who are judges shall serve without compensation. Other members of the commission shall receive a per diem in the amount authorized in Section 25-3-69, Mississippi Code of 1972, for each day or part thereof spent in performing their duties under this chapter.



§ 9-19-7 - Executive director; administrative staff

The commission may appoint and remove an executive director and such administrative staff as may be required. This staff shall report each charge filed to the commission.



§ 9-19-9 - Disqualification of commission member from acting on complaint

If a complaint is filed against a member of the commission, he shall be disqualified as to that complaint.



§ 9-19-11 - Private admonishments

The commission on judicial performance may privately admonish a justice or judge found to have been engaged in improper action or a dereliction of duty affecting the administration of justice; subject to review in the supreme court; provided, however, that all appeals from private admonishments shall remain confidential.



§ 9-19-13 - Disqualification of judge during pendency of proceedings

Except as otherwise provided in Section 25-3-36(7), on recommendation of the commission on judicial performance, the Supreme Court may disqualify a judge from exercising any judicial function, without loss of salary, during pendency of proceedings before the commission or in the supreme court. If so disqualified, a special judge shall be appointed to perform his duties, as provided by law.



§ 9-19-15 - Retirement or disability of judge

A justice or judge retired by the supreme court or the seven-member tribunal shall be considered to have retired voluntarily. The supreme court's finding of disability shall satisfy any certification of disability required by applicable retirement and disability law.



§ 9-19-17 - Removed judge as ineligible for judicial office; suspension from practice of law

A justice or judge removed by the supreme court or the seven-member tribunal is ineligible for judicial office, and pending further order of the court, may be suspended from practicing law in this state.



§ 9-19-19 - Secrecy of proceedings before commission

All commission members, staff, witnesses or any other person privy to any hearing before the commission shall take an oath of secrecy concerning all proceedings before the commission, violation of which shall be punishable as contempt.



§ 9-19-21 - Subpoena of witnesses; inspection of documents and records; information for use in impeachment or recall election; retention of records of complaints outside commission's jurisdiction

(1) The commission shall be entitled to compel by subpoena the attendance and testimony of witnesses, including the judge as witness, and to provide for the inspection of documents, books, accounts and other records.

(2) If the commission, after investigation of a complaint, determines that there is sufficient evidence to warrant a hearing to determine whether or not there has been a violation under Section 177A, Mississippi Constitution of 1890, the commission may employ counsel to prepare and present the complaint to the commission, a committee of the commission, its master or its factfinder, and to represent the commission before the supreme court.

(3) The commission shall make transcripts of all hearings that are conducted under subsection (2) of this section. Such transcripts shall serve as a record in proceedings before the supreme court.

(4) On request of the speaker of the house of representatives, the president of the senate or the governor, the commission shall make available information for use in consideration of impeachment or recall election, respectively.

(5) No records pertaining to complaints determined by the commission to be outside its jurisdiction shall be retained over twelve (12) months after such determination by the commission.



§ 9-19-23 - Rules and regulations

The commission on judicial performance shall make rules implementing this chapter, including rules of practice and procedure concerning receiving, processing and handling of complaints or inquiries and for hearings of the commission, a committee of the commission, its master or its factfinder, and the supreme court, to be approved by the supreme court.



§ 9-19-25 - Receipt and expenditure of funds

The commission is authorized and empowered to receive and expend funds appropriated or granted for the purposes of this chapter.



§ 9-19-27 - Annual report

The commission shall publish an annual statistical report which shall contain the number of complaints filed and the number of dispositions by type, specifying the number of complaints and dispositions for the Supreme Court, Court of Appeals, circuit courts, chancery courts, county courts, justice courts, municipal courts and all other courts in existence in Mississippi. The annual report shall also contain all other data the commission deems appropriate; however, no judicial district, county, region or individual judge shall be referred to in the foregoing report. All references shall be only to general court types and shall comply with the applicable confidentiality requirements.



§ 9-19-29 - Privileged character of complaints; immunity from civil suit

All complaints filed pursuant to the provisions of this chapter shall be absolutely privileged. The commission on judicial performance, its members, executive director, commission counsel, master or fact finder, and their assistants, staff and employees shall be immune from civil suit for any conduct arising out of the performance of their official duties.



§ 9-19-31 - Judicial Performance Fund created; purpose; distribution of monies from fund; fund to be a continuing fund; components of fund

There is created in the State Treasury a special interest-bearing fund to be known as the Judicial Performance Fund. The purpose of the fund shall be to provide supplemental funding to the Commission on Judicial Performance. Monies from the funds derived from assessments under Section 99-19-73 shall be distributed by the State Treasurer upon warrants issued by the Commission on Judicial Performance. The fund shall be a continuing fund, not subject to fiscal-year limitations, and shall consist of: (a) monies appropriated by the Legislature for the purpose of funding the Commission on Judicial Performance; (b) the interest accruing to the fund; (c) monies received under the provisions of Section 99-19-73; (d) monies received from the federal government; and (e) monies received from such other sources as may be provided by law.






Chapter 21 - ADMINISTRATIVE OFFICE OF COURTS

CREATION AND DUTIES OF ADMINISTRATIVE OFFICE OF COURTS

§ 9-21-1 - Administrative Office of Courts established; purpose; "court" defined

The Administrative Office of Courts is hereby created. The purpose of the Administrative Office of Courts shall be to assist in the efficient administration of the nonjudicial business of the courts of the state and in improving the administration of justice in Mississippi by performing the duties and exercising the powers as provided in this chapter.

As used in this chapter, unless the context clearly indicates otherwise, the term "court" means any tribunal recognized as a part of the judicial branch of government, but not including county boards of supervisors.



§ 9-21-3 - Duties of Administrative Office of Courts

(1) The Administrative Office of Courts shall be specifically charged with the duty of assisting the Chief Justice of the Supreme Court of Mississippi with his duties as the chief administrative officer of all courts of this state, including without limitation the task of insuring that the business of the courts of the state is attended with proper dispatch, that the dockets of such courts are not permitted to become congested and that trials and appeals of cases, civil and criminal, are not delayed unreasonably.

(2) The office shall also perform the following duties:

(a) To work with the clerks of all youth courts and civil and criminal trial courts in the state to collect, obtain, compile, digest and publish information and statistics concerning the administration of justice in the state.

(b) To serve as an agency to apply for and receive any grants or other assistance and to coordinate and conduct studies and projects to improve the administration of justice by the courts of the state, and it may conduct such studies with or without the assistance of consultants.

(c) To supply such support to the Judicial Advisory Study Committee necessary to accomplish the purposes of this chapter, including without limitation, research and clerical assistance.

(d) To promulgate standards, rules and regulations for computer and/or electronic filing and storage of all court records and court-related records maintained throughout the state in courts and in offices of circuit and chancery clerks.

(e) It shall perform such other duties relating to the improvement of the administration of justice as may be assigned by the Supreme Court of Mississippi.



§ 9-21-5 - Administrative Director

The Administrative Director shall be appointed by and shall serve at the pleasure of the Supreme Court of Mississippi as the Director of the Administrative Office of Courts. The Administrative Director shall devote full time to the duties of the office to the exclusion of engagement in any other business or profession for profit.



§ 9-21-7 - Director authorized to hire assistants and employees

The Administrative Director, with the approval of the Supreme Court, is authorized to employ and set the compensation of such assistants and other employees as are necessary to enable him to perform his duties, subject to approval of the State Personnel Board.



§ 9-21-9 - Duties and authority of Director

The Administrative Director of Courts shall have the following duties and authority with respect to all courts in addition to any other duties and responsibilities as may be properly assigned by the Supreme Court:

(a) To require the filing of reports, the collection and compilation of statistical data and other information on the judicial and financial operation of the courts and on the operation of other offices directly related to and serving the courts;

(b) To determine the state of the dockets and evaluate the practices and procedures of the courts and make recommendations concerning the number of judges and other personnel required for the efficient administration of justice;

(c) To prescribe uniform administrative and business methods, systems, forms and records to be used in the offices of the clerks of courts;

(d) To devise, promulgate and require the use of a uniform youth court case tracking system, including a youth court case filing form for filing with each individual youth court matter, to be utilized by the Administrative Office of Courts and the youth courts in order that the number of youthful offenders, abused, neglected, truant and dependent children, as well as children in need of special care and children in need of supervision, may be tracked with specificity through the youth court and adult justice systems; in support of the uniform case docketing system, the director shall require that all youth courts utilize the Mississippi Youth Court Information Delivery System (MYCIDS);

(e) To develop, promulgate and require the use of a statewide docket numbering system to be utilized by the youth courts, which youth court docket numbers shall standardize and unify the numbering system by which youth court docket numbers are assigned, such that each docket number would, among other things, identify the county and year in which a particular youth court action was commenced;

(f) To develop, promulgate and require the use of uniform youth court orders and forms in all youth courts and youth court proceedings;

(g) To prepare and submit budget recommendations for state appropriations necessary for the maintenance and operation of the judicial system and to authorize expenditures from funds appropriated for these purposes as permitted or authorized by law;

(h) To develop and implement personnel policies for nonjudicial personnel employed by the courts;

(i) To investigate, make recommendations concerning and assist in the securing of adequate physical accommodations for the judicial system;

(j) To procure, distribute, exchange, transfer and assign such equipment, books, forms and supplies as are acquired with state funds or grant funds or otherwise for the judicial system;

(k) To make recommendations for the improvement of the operations of the judicial system;

(l) To prepare and submit an annual report on the work of the judicial system to the Supreme Court;

(m) To take necessary steps in the collection of unpaid court costs, fines and forfeitures;

(n) To perform such additional administrative duties relating to the improvement of the administration of justice as may be assigned by the Supreme Court; and

(o) To promulgate standards, rules and regulations for computer and/or electronic filing and storage of all court records and court-related records maintained throughout the state in courts and in offices of circuit and chancery clerks.



§ 9-21-11 - Director authorized to apply for, receive, and distribute, funds and grants

(1) The Administrative Director of Courts is authorized and empowered to: study and apply for any and all applications for funds and grants directed to the office from any federal governmental agency or entity; disburse such aid, assistance, funds, monies, grants or subgrants; and coordinate the same with the overall administration of justice in Mississippi to assist or aid in the administration of justice, criminal or civil, or the improvement of courts and the judicial system.

(2) The courts of the state, regardless of the name they bear, shall be proper local units or entities of government to apply for and receive such assistance, aid, funds, monies, grants and subgrants.

(3) Grants to youth courts shall be made in accordance with Section 43-21-801.



§ 9-21-13 - Director to coordinate functions and duties of administrative personnel; expenditure of state monies

(1) The Administrative Director of Courts shall coordinate the functions and duties of administrative personnel, including court administrators and court administrative aides to judges, to facilitate cooperation and so that the overall administration of justice may be accomplished with efficiency in all courts of the state.

(2) The Administrative Director of Courts is authorized to direct the expenditure of state monies appropriated to the Administrative Office of Courts or any courts of the state for any and all functions or projects directly or indirectly affecting the operation of any court and may transfer monies appropriated for the office or any account to any one or more other accounts or office.



§ 9-21-14 - Comprehensive Electronic Court Systems Fund created; purpose; distribution of monies from fund; continuing fund; pilot program

(1) There is created in the State Treasury a special fund to be known as the Comprehensive Electronic Court Systems Fund. The purpose of the fund shall be to provide funding for the development, implementation and maintenance of a comprehensive case management and electronic filing system, one of the purposes of which will be to provide duplicate dockets and case files at remote sites. The system will be designed to:

(a) Provide a framework for the seamless, transparent exchange of data among courts and with appropriate law enforcement, children's services and public welfare agencies.

(b) Allow judges and prosecutors to determine whether there are holds or warrants from other jurisdictions for defendants prior to release on bail or otherwise.

(c) Assist related agencies in tracking the court activity of individuals in all participating jurisdictions.

(d) Assist child protection and human services agencies to determine the status of children and caregivers in the participating jurisdictions.

(e) Duplicate and preserve court documents at remote sites so that they may be protected against catastrophic loss.

(f) Improve the ability of the Administrative Office of Courts and the state courts to handle efficiently monies flowing through the courts and to collect delinquent fees, fines and costs.

(g) Enable the state courts and clerks to generate management reports and analysis tools, allowing them to constantly track individual cases and the overall caseload.

(h) Provide a uniform system for docketing and tracking cases and to automatically generate status reports.

(i) Enable the Administrative Office of Courts to acquire statistical data promptly and efficiently.

(j) Make trial court and individual case dockets available to the public online through use of the Internet.

(2) Monies from the fund shall be distributed by the State Treasurer upon warrants issued by the Administrative Office of Courts.

(3) The fund shall be a continuing fund, not subject to fiscal-year limitations, and shall consist of:

(a) Monies appropriated by the Legislature for the purposes of funding the comprehensive case management and electronic filing system;

(b) The interest accruing to the fund;

(c) Monies received from the federal government;

(d) Donations; and

(e) Monies received from such other sources as may be provided by law.

(4) The Supreme Court may utilize and fund as a pilot program any case management and electronic filing system of the Three Rivers Planning and Development District or that of any county or vendor that complies with the data and case management and electronic filing policy standards adopted by the Supreme Court. No statewide comprehensive case management and electronic system shall be implemented by the Mississippi Supreme Court unless such system is approved by the Legislature.



§ 9-21-15 - Director authorized to employ consultants and consultant firms

The Administrative Director of Courts is authorized and empowered to employ consultants and consultant firms and to contract with the same for their services for reasonable compensation and as necessary to improve the administration of justice and the courts of the state. The contracts with such consultants or consultant firms shall be considered as contracts for professional services.



§ 9-21-17 - Director, and Supreme Court, authorized to use services of any member of court and court-supportive personnel

The Administrative Director of Courts and the Supreme Court are authorized to use the services of any member of the judiciary of any court and any court-supportive personnel, including, without limitation, court reporters, clerks, bailiffs, law clerks, court administrators, secretaries and employees in clerks' offices to carry out studies, projects and functions designed to improve or effect the efficient administration of justice and the operation of courts.



§ 9-21-19 - Judges, clerks and other employees of court to comply with Director's requests for information

All judges, clerks of court, and other officers or employees of the courts and of offices related to and serving the courts shall comply with all requests made by the Administrative Director for information and statistical data relative to the work of the courts and of such offices and relative to the expenditure of public monies for their maintenance and operation.



§ 9-21-21 - Judicial Advisory Study Committee

The Mississippi Judicial Advisory Study Committee is hereby created. It shall consist of twenty-one (21) voting and two (2) nonvoting members who are to be selected as follows:

(a) The Chief Justice of the Supreme Court of the State of Mississippi shall appoint three (3) members.

(b) The Chief Judge of the Court of Appeals shall appoint one (1) member who shall be a member of the Court of Appeals.

(c) One (1) chancery judge shall be elected by the Conference of Chancery Judges, one (1) circuit judge shall be elected by the Conference of Circuit Judges, one (1) county court judge shall be elected by the Conference of County Court Judges, and one (1) justice court judge shall be elected by the Conference of Justice Court Judges.

(d) One (1) chancery clerk shall be elected by the Chancery Clerks Association, and one (1) circuit clerk shall be elected by the Circuit Clerks Association.

(e) The Governor shall appoint three (3) members who are not to be members of the Mississippi Bar.

(f) The Chairman of the Senate Judiciary Committee and the Chairman of the House of Representatives Judiciary En Banc Committee shall serve as legislative liaisons and nonvoting members.

(g) The Lieutenant Governor shall appoint two (2) members, neither of whom is an attorney nor a member of the Legislature.

(h) The Speaker of the House shall appoint two (2) members, neither of whom is an attorney nor a member of the Legislature.

(i) The Presidents of the Mississippi Bar and the Magnolia Bar Association shall each appoint two (2) members, all of whom shall be licensed to practice law in the State of Mississippi.

Members shall be appointed for three-year terms. Appointments and vacancies on the study committee shall be filled by the respective selecting and appointing authorities.



§ 9-21-23 - Purpose of study committee

The purpose of the study committee shall be to make recommendations to the Administrative Office of the Courts in the administration of the courts, including obtaining statistical information with reference to cases in the various courts in Mississippi; conducting research relating to improvement of the judicial system in the State of Mississippi; and making a comprehensive study of the judicial system of the state for the purpose of the improvement thereof. In addition, the study committee may make such policy recommendations as will promote the administration of justice and the operation of the courts.



§ 9-21-25 - Election of chairperson and other officers

The Chief Justice shall set and give notice of the time, date and place of the initial meeting, at which time the study committee shall elect a chairperson from its members and who shall preside at the meetings of the study committee. The chair shall not vote unless necessary to break a tie vote of the study committee. In addition, the study committee shall elect a vice chair who shall preside over meetings in the absence of the chair. The study committee shall elect any other officers which it considers necessary to carry out the purpose of the study committee. The study committee may form any committees from its membership in order to assist the study committee in accomplishing its purposes as provided in this chapter.



§ 9-21-27 - Study committee meetings; quorum

The study committee shall meet quarterly and at such other times as meetings may be called by the chair. A majority of the members shall constitute a quorum at any meeting. Any final action taken by the study committee shall require the affirmative vote of a majority of the nonlegislative members.



§ 9-21-29 - Administrative Office of Courts to provide support to study committee

The Administrative Office of the Courts shall provide such support of the Judicial Advisory Study Committee as is necessary to accomplish the purposes of this chapter, including, but not limited to, research and clerical assistance.



§ 9-21-31 - Additional duties and powers of study committee; reports

(1) In addition to the duties set forth in Section 9-21-23, the study committee shall file an annual report with the Mississippi Supreme Court no later than June 30 of each year of its existence. The document shall report on the operational and administrative state of the court system, with emphasis on the state of the case docket. The report shall also make specific recommendations for improvement in the administration and operation of the courts.

(2) The study committee is authorized and empowered for the accomplishment of its purposes to undertake any studies, reviews, inquiries, hearings, examinations, surveys or analyses as it may deem pertinent, relevant and justified. The study committee shall propose and prepare in detailed form from time to time for the consideration of the Legislature of the State of Mississippi such amendments to existing law, such statutes, and such constitutional amendments as in the judgment of the study committee will improve the judicial system of the State of Mississippi and promote the administration of civil and criminal justice therein.

(3) The study committee shall submit a report to the Legislature of the State of Mississippi not later than the first Tuesday after the first Monday in January of the year 1994 and each year of its existence thereafter, which reports shall make specific proposals and recommendations for the improvement of the judicial system of the State of Mississippi and for the administration of criminal and civil justice in the courts thereof, such reports to be based upon the information received and the research conducted by the study committee.



§ 9-21-33 - State and local government agencies to assist study committee

The study committee is authorized to call upon any and all existing courts, agencies, departments, divisions, officers, employees, boards, bureaus, commissions and institutions of the State of Mississippi, or any political subdivision, thereof, to furnish such information, data and assistance as will enable it to carry out its powers and duties hereunder and all such agencies, departments, divisions, officers, employees, boards, bureaus, commissions and institutions of the State of Mississippi and its political subdivisions are hereby directed to cooperate with the study committee and render such information, data, aid and assistance as may be requested by the study committee.



§ 9-21-35 - Committee authorized to enlist services of other agencies, associations and organizations to assist with purposes and objectives of chapter

The study committee shall have the power to enlist the services of any agency, either public or private, or any individual or educational institution, bar association, research organization, foundation, or educational or civic organization for assistance in accomplishing the purposes of this chapter, conducting research studies, gathering information or printing and publishing its reports. The study committee is authorized to make and sign any agreements or contracts to do or perform any actions that may be necessary, desirable or proper to carry out the purposes and objectives of this chapter.



§ 9-21-37 - Committee authorized to employ support personnel

The study committee may employ any agents, clerks, researchers, counsel, consultants and other personnel necessary for the performance of the duties of the study committee and fix their respective rates of compensation, all subject to the approval of the State Personnel Board and within the amounts made available by appropriation therefor or received from other sources.



§ 9-21-39 - Per diem payment and travel expenses

Members of the study committee shall receive a per diem as provided in Section 25-3-69 for actual attendance upon meetings of the study committee, together with reimbursement for traveling and subsistence expenses incurred as provided in Section 25-3-41, Mississippi Code of 1972, except that members of the study committee who are members of the Legislature shall not receive per diem for attendance while the Legislature is in session and no member whose regular compensation is payable by the state or any political subdivision of the state shall receive per diem for attendance upon meetings of the study committee.



§ 9-21-41 - Expenditure of appropriated funds

The study committee is authorized and empowered to receive and expend any funds appropriated to it by the Legislature and any funds received by it from any other source in carrying out the objectives and purposes of this chapter.



§ 9-21-43 - Mississippi Civil Legal Assistance Fund created; organizations eligible to receive funds

(1) There is hereby created in the State Treasury a special fund designated as the Civil Legal Assistance Fund. The funds shall be administered by the Supreme Court through the Administrative Office of Courts. The Administrative Office of Courts may also accept monies from any public or private source for deposit into the fund. Money remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned from the investment of monies in the fund shall be deposited to the credit of the funds.

(2) All monies shall be allocated to only those organizations providing legal services to low income Mississippians. Furthermore, no monies from this fund shall be expended to provide legal services in matters currently prohibited by the Legal Services Corporation, Washington, D.C., and no funds shall be expended on persons who are not financially eligible to receive legal services as directed by the Legal Services Corporation, Washington, D.C.

(3) The monies appropriated shall be distributed to eligible legal services programs based on the percentage of poverty population within the program service area, consistent with the formula used by the Legal Services Corporation.

(4) Monies appropriated to the fund may be used to promote increased participation by the private bar in the delivery of legal services to the indigent through the Mississippi Volunteer Lawyers Project.

(5) Recipients of funds shall have the following duties:

(a) To develop, operate and administer programs within their respective service areas that provide free legal services to indigent clients involved in civil matters;

(b) To report annually to the Supreme Court, through the Administrative Office of Courts, on its activities, including providing a copy of its annual audit that accounts for the use of the funds; and

(c) To refund annually all unused or uncommitted funds.



§ 9-21-45 - Judicial System Operation Fund created; source of money; use of funds

(1) There is created in the State Treasury a special fund designated as the Judicial System Operation Fund. The funds shall be administered by the Supreme Court through the Administrative Office of Courts. The fund shall consist of monies deposited therein as provided in Section 99-19-72 and monies from any other source designated for deposit into the fund. The Administrative Office of Courts may also accept monies from any public or private source for deposit into the fund. Money remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned from the investment of monies in the fund shall be deposited to the credit of the fund.

(2) Monies in the fund shall be subject to appropriation by the Legislature and may only be used for the purpose of the operation of the judicial system in the state as determined necessary by the Supreme Court and to provide additional funds for the judicial salaries set forth in Section 25-3-35 and Section 9-9-11(8). Monies in the fund used for the purposes described in this section shall be in addition to other funds available from any other source for such purposes.






STUDIES OF ADMINISTRATIVE OFFICE OF COURTS

§ 9-21-51 - Study of storage of court and court-related records; promulgation of rules and regulations for electronic filing and storage of court records

(1) The Supreme Court through the Administrative Office of Courts shall conduct a study to determine the progress of the implementation of Chapter 458, Laws of 1994 and Chapter 521, Laws of 1994. In conducting such study, the Administrative Office of Courts shall examine the various court systems and county offices in the state as defined in Section 9-1-51 to determine the types of computer software and hardware being used by courts and county offices which have elected to store records electronically. The Administrative Office of Courts, after consultation with designees of the Mississippi Association of Supervisors, the Mississippi Circuit Clerks' Association, the Mississippi Association of Chancery Clerks, the Mississippi Municipal Association, The Mississippi Bar, the Department of Archives and History and such other interested entities as the Administrative Office of Courts may identify, shall promulgate standards, rules and regulations for computer and/or electronic filing and storage of all court records and court-related records maintained throughout the state in courts and in county offices. The standards, rules and regulations required by this subsection shall be completed by the Administrative Office of Courts and adopted by the Supreme Court on or before July 1, 1998.

(2) Concurrently with the study mandated in subsection (1) of this section, the Administrative Office of Courts shall consult with designees of the Mississippi Association of Supervisors, the Mississippi Circuit Clerks' Association, the Mississippi Association of Chancery Clerks, the Assessors/Collectors Association, the Mississippi Municipal Association, the Mississippi State Tax Commission, The Mississippi Bar, the Department of Archives and History and such other interested entities as the Administrative Office of Courts may identify for the purpose of jointly considering and jointly proposing to the Legislature recommendations relating to the electronic filing and storage of all noncourt records maintained throughout the state in county offices as defined in Section 9-1-51. The Administrative Office of Courts shall report to the Legislature not later than January 1, 1998, a summary report of the types of computer software and hardware being used by courts and county offices which have elected to store records electronically, the rules promulgated pursuant to subsection (1) of this section, as well as the recommendations of the group as to the standards, rules and regulations for computer and/or electronic filing and storage of all noncourt records maintained throughout the state in county offices.

(3) All courts and county offices electing to store court records and court-related records electronically shall comply with the standards, rules and regulations promulgated by the Administrative Office of Courts and adopted by the Mississippi Supreme Court. Any courts or county offices which currently store court records and court-related records electronically or which elect to store such records electronically before January 1, 1998, must bring such systems into compliance with the standards, rules and regulations no later than January 1, 1999.

The Administrative Office of Courts shall assist any court or county office currently storing court records or court-related records electronically or electing to store such records before July 1, 1999, in order to assure compliance with the standards, rules and regulations to be promulgated.






ADMINISTRATIVE OFFICE OF THE COURTS TO ESTABLISH PROGRAM FOR USE OF INTERPRETERS IN ALL COURTS

§ 9-21-71 - Definitions

The following words and phrases shall have the meanings ascribed to them unless the context clearly requires otherwise:

(a) "Non-English speaker" means any party or witness who cannot readily understand or communicate in spoken English and who consequently cannot equally participate in or benefit from the proceedings unless an interpreter is available to assist the individual. The fact that a person for whom English is a second language knows some English does not prohibit that individual from being allowed to have an interpreter.

(b) "Interpreter" means any person authorized by a court and competent to translate or interpret oral or written communication in a foreign language during court proceedings.

(c) "Court proceedings" means a proceeding before any court of this state or a grand jury hearing.



§ 9-21-73 - Program established

(1) The Director of the Administrative Office of Courts shall establish a program to facilitate the use of interpreters in all courts of the State of Mississippi.

(2) (a) The Administrative Office of Courts shall prescribe the qualifications of and certify persons who may serve as certified interpreters in all courts of the State of Mississippi in bilingual proceedings. The Director of the Administrative Office of Courts may set and charge a reasonable fee for certification.

(b) The director shall maintain a current master list of all certified interpreters and shall report annually to the Supreme Court on the frequency of requests for and the use and effectiveness of the interpreters.

(3) In all state court bilingual proceedings, the presiding judicial officer, with the assistance of the director, shall utilize the services of a certified interpreter to communicate verbatim all spoken or written words when the necessity therefor has been determined pursuant to Section 9-21-79.

(4) All state courts shall maintain on file in the office of the clerk of the court a list of all persons who have been certified as interpreters in accordance with the certification program established pursuant to this section.



§ 9-21-75 - Compensation

The court may appoint either an interpreter who is paid or a volunteer interpreter.



§ 9-21-77 - Oath, confidentiality and public comment

(1) Prior to providing any service to a non-English speaking person, the interpreter shall subscribe to an oath that he or she shall interpret all communications in an accurate manner to the best of his or her skill and knowledge.

(2) The oath shall conform substantially to the following form:

INTERPRETER'S OATH

"Do you solemnly swear or affirm that you will faithfully interpret from (state the language) into English and from English into (state the language) the proceedings before this court in an accurate manner to the best of your skill and knowledge?"

(3) Interpreters shall not voluntarily disclose any admission or communication that is declared to be confidential or privileged under state law. Out-of-court disclosures made by a non-English speaker communicating through an interpreter shall be treated by the interpreter as confidential or privileged or both unless the court orders the interpreter to disclose such communications or the non-English speaker waives such confidentiality or privilege.

(4) Interpreters shall not publicly discuss, report or offer an opinion concerning a matter in which they are engaged, even when that information is not privileged or required by law to be confidential.

(5) The presence of an interpreter shall not affect the privileged nature of any discussion.



§ 9-21-79 - Determination of need for an interpreter

(1) An interpreter is needed and a court interpreter shall be appointed when the judge determines, after an examination of a party or witness, that: (a) the party cannot understand and speak English well enough to participate fully in the proceedings and to assist counsel; or (b) the witness cannot speak English so as to be understood directly by counsel, court and jury.

(2) The court should examine a party or witness on the record to determine whether an interpreter is needed if:

(a) A party or counsel requests such an examination;

(b) It appears to the court that the party or witness may not understand and speak English well enough to participate fully in the proceedings; or

(c) If the party or witness requests an interpreter.

The fact that a person for whom English is a second language knows some English should not prohibit that individual from being allowed to have an interpreter.

(3) After the examination, the court should state its conclusion on the record, and the file in the case shall be clearly marked and data entered electronically when appropriate by court personnel to ensure that an interpreter will be present when needed in any subsequent proceeding.

(4) Upon a request by the non-English speaking person, by counsel, or by any other officer of the court, the court shall determine whether the interpreter provided is able to communicate accurately with and translate information to and from the non-English speaking person. If it is determined that the interpreter cannot perform these functions, the court shall provide the non-English speaking person with another interpreter.



§ 9-21-81 - Interpreter's fees and expenses

(1) Any volunteer interpreter providing services under this act shall be paid reasonable expenses by the court.

(2) The expenses of providing an interpreter in any court proceeding may be assessed by the court as costs in the proceeding, or in the case of an indigent criminal defendant to be paid by the county.









Chapter 23 - DRUG COURTS

§ 9-23-1 - Short title

This chapter shall be known and may be cited as the Alyce Griffin Clarke Drug Court Act.



§ 9-23-3 - Legislative intent

(1) The Legislature of Mississippi recognizes the critical need for judicial intervention to reduce the incidence of alcohol and drug use, alcohol and drug addiction, and crimes committed as a result of alcohol and drug use and alcohol and drug addiction. It is the intent of the Legislature to facilitate local drug court alternative orders adaptable to chancery, circuit, county, youth, municipal and justice courts.

(2) The goals of the drug courts under this chapter include the following:

(a) To reduce alcoholism and other drug dependencies among adult and juvenile offenders and defendants and among respondents in juvenile petitions for abuse, neglect or both;

(b) To reduce criminal and delinquent recidivism and the incidence of child abuse and neglect;

(c) To reduce the alcohol-related and other drug-related court workload;

(d) To increase personal, familial and societal accountability of adult and juvenile offenders and defendants and respondents in juvenile petitions for abuse, neglect or both;

(e) To promote effective interaction and use of resources among criminal and juvenile justice personnel, child protective services personnel and community agencies; and

(f) To use corrections resources more effectively by redirecting prison-bound offenders whose criminal conduct is driven in part by drug and alcohol dependence to intensive supervision and clinical treatment available in the drug court.



§ 9-23-5 - Definitions

For the purposes of this chapter, the following words and phrases shall have the meanings ascribed unless the context clearly requires otherwise:

(a) "Chemical" tests means the analysis of an individual's: (i) blood, (ii) breath, (iii) hair, (iv) sweat, (v) saliva, (vi) urine, or (vii) other bodily substance to determine the presence of alcohol or a controlled substance.

(b) "Crime of violence" means an offense listed in Section 97-3-2.

(c) "Drug court" means an immediate and highly structured intervention process for substance abuse treatment of eligible defendants or juveniles that:

(i) Brings together substance abuse professionals, local social programs and intensive judicial monitoring; and

(ii) Follows the key components of drug courts published by the Drug Court Program Office of the United States Department of Justice.

(d) "Evidence-based practices" means supervision policies, procedures and practices that scientific research demonstrates reduce recidivism.

(e) "Risk and needs assessment" means the use of an actuarial assessment tool validated on a Mississippi corrections population to determine a person's risk to reoffend and the characteristics that, if addressed, reduce the risk to reoffend.



§ 9-23-7 - Administrative Office of Courts to certify and monitor drug courts

The Administrative Office of Courts shall be responsible for certification and monitoring of local drug courts according to standards promulgated by the State Drug Courts Advisory Committee.



§ 9-23-9 - State Drug Courts Advisory Committee created; recommendations; rules and regulations

(1) The State Drug Courts Advisory Committee is established to develop and periodically update proposed statewide evaluation plans and models for monitoring all critical aspects of drug courts. The committee must provide the proposed evaluation plans to the Chief Justice and the Administrative Office of Courts. The committee shall be chaired by the Director of the Administrative Office of Courts and shall consist of not less than seven (7) members nor more than eleven (11) members appointed by the Supreme Court and broadly representative of the courts, law enforcement, corrections, juvenile justice, child protective services and substance abuse treatment communities.

(2) The State Drug Courts Advisory Committee may also make recommendations to the Chief Justice, the Director of the Administrative Office of Courts and state officials concerning improvements to drug court policies and procedures including the drug court certification process. The committee may make suggestions as to the criteria for eligibility, and other procedural and substantive guidelines for drug court operation.

(3) The State Drug Courts Advisory Committee shall act as arbiter of disputes arising out of the operation of drug courts established under this chapter and make recommendations to improve the drug courts; it shall also make recommendations to the Supreme Court necessary and incident to compliance with established rules.

(4) The State Drug Courts Advisory Committee shall establish through rules and regulations a viable and fiscally responsible plan to expand the number of adult and juvenile drug court programs operating in Mississippi. These rules and regulations shall include plans to increase participation in existing and future programs while maintaining their voluntary nature.

(5) The State Drug Courts Advisory Committee shall receive and review the monthly reports submitted to the Administrative Office of Courts by each certified drug court and provide comments and make recommendations, as necessary, to the Chief Justice and the Director of the Administrative Office of Courts.



§ 9-23-11 - Uniform certification process for drug and certain other courts; minimum standards for drug court operation; collection and reporting of certain data

(1) The Administrative Office of Courts shall establish, implement and operate a uniform certification process for all drug courts and other problem-solving courts including juvenile courts, veterans courts or any other court designed to adjudicate criminal actions involving an identified classification of criminal defendant to ensure funding for drug courts supports effective and proven practices that reduce recidivism and substance dependency among their participants.

(2) The Administrative Office of Courts shall establish a certification process that ensures any new or existing drug court meets minimum standards for drug court operation.

(a) These standards shall include, but are not limited to:

(i) The use of evidence-based practices including, but not limited to, the use of a valid and reliable risk and needs assessment tool to identify participants and deliver appropriate interventions;

(ii) Targeting medium to high risk offenders for participation;

(iii) The use of current, evidence-based interventions proven to reduce dependency on drugs or alcohol, or both;

(iv) Frequent testing for alcohol or drugs;

(v) Coordinated strategy between all drug court program personnel involving the use of graduated clinical interventions;

(vi) Ongoing judicial interaction with each participant; and

(vii) Monitoring and evaluation of drug court program implementation and outcomes through data collection and reporting.

(b) Drug court certification applications shall include:

(i) A description of the need for the drug court;

(ii) The targeted population for the drug court;

(iii) The eligibility criteria for drug court participants;

(iv) A description of the process for identifying appropriate participants including the use of a risk and needs assessment and a clinical assessment;

(v) A description of the drug court intervention components including anticipated budget and implementation plan;

(vi) The data collection plan which shall include collecting the following data:

1. Total number of participants;

2. Total number of successful participants;

3. Total number of unsuccessful participants and the reason why each participant did not complete the program;

4. Total number of participants who were arrested for a new criminal offense while in the drug court program;

5. Total number of participants who were convicted of a new felony or misdemeanor offense while in the drug court program;

6. Total number of participants who committed at least one (1) violation while in the drug court program and the resulting sanction(s);

7. Results of the initial risk and needs assessment or other clinical assessment conducted on each participant; and

8. Any other data or information as required by the Administrative Office of Courts.

(c) Every drug court shall be certified under the following schedule:

(i) A drug court application submitted after July 1, 2014, shall require certification of the drug court based on the proposed drug court plan;

(ii) A drug court established after July 1, 2014, shall be recertified after its second year of funded operation;

(iii) A drug court in existence on July 1, 2014, must submit a certification petition within one (1) year of July 1, 2014, and be certified pursuant to the requirements of this section prior to expending drug court resources budgeted for fiscal year 2016; and

(iv) All drug courts shall submit a re-certification petition every two (2) years to the Administrative Office of Courts after the initial certification.

(3) All certified drug courts shall measure successful completion of the drug court based on those participants who complete the program without a new criminal conviction.

(4) (a) All certified drug courts must collect and submit to the Administrative Office of Courts each month, the following data:

(i) Total number of participants at the beginning of the month;

(ii) Total number of participants at the end of the month;

(iii) Total number of participants who began the program in the month;

(iv) Total number of participants who successfully completed the drug court in the month;

(v) Total number of participants who left the program in the month;

(vi) Total number of participants who were arrested for a new criminal offense while in the drug court program in the month;

(vii) Total number of participants who were convicted for a new criminal arrest while in the drug court program in the month; and

(viii) Total number of participants who committed at least one (1) violation while in the drug court program and any resulting sanction(s).

(b) By August 1, 2015, and each year thereafter, the Administrative Office of Courts shall report to the PEER Committee the information in subsection (4)(a) of this section in a sortable, electronic format.

(5) All certified drug courts may individually establish rules and may make special orders and rules as necessary that do not conflict with the rules promulgated by the Supreme Court or the Administrative Office of Courts.

(6) A certified drug court may appoint the full- or part-time employees it deems necessary for the work of the drug court and shall fix the compensation of those employees. Such employees shall serve at the will and pleasure of the judge or the judge's designee.

(7) The Administrative Office of Courts shall promulgate rules and regulations to carry out the certification and re-certification process and make any other policies not inconsistent with this section to carry out this process.

(8) A certified drug court established under this chapter is subject to the regulatory powers of the Administrative Office of Courts as set forth in Section 9-23-17.



§ 9-23-13 - Intervention services; certification of inpatient treatment programs

(1) A drug court's alcohol and drug intervention component shall provide for eligible individuals, either directly or through referrals, a range of necessary court intervention services, including, but not limited to, the following:

(a) Screening using a valid and reliable assessment tool effective for identifying alcohol and drug dependent persons for eligibility and appropriate services;

(b) Clinical assessment;

(c) Education;

(d) Referral;

(e) Service coordination and case management; and

(f) Counseling and rehabilitative care.

(2) Any inpatient treatment or inpatient detoxification program ordered by the court shall be certified by the Department of Mental Health, other appropriate state agency or the equivalent agency of another state.



§ 9-23-15 - Requirements for participation in drug courts

(1) In order to be eligible for alternative sentencing through a local drug court, the participant must satisfy each of the following criteria:

(a) The participant cannot have any felony convictions for any offenses that are crimes of violence as defined in Section 97-3-2 within the previous ten (10) years.

(b) The crime before the court cannot be a crime of violence as defined in Section 97-3-2.

(c) Other criminal proceedings alleging commission of a crime of violence cannot be pending against the participant.

(d) The participant cannot be currently charged with burglary of a dwelling under Section 97-17-23(2) or 97-17-37.

(e) The crime before the court cannot be a charge of driving under the influence of alcohol or any other drug or drugs that resulted in the death of a person.

(f) The crime charged cannot be one of trafficking in controlled substances under Section 41-29-139(f), nor can the participant have a prior conviction for same.

(2) Participation in the services of an alcohol and drug intervention component shall be open only to the individuals over whom the court has jurisdiction, except that the court may agree to provide the services for individuals referred from another drug court. In cases transferred from another jurisdiction, the receiving judge shall act as a special master and make recommendations to the sentencing judge.

(3) (a) As a condition of participation in a drug court, a participant may be required to undergo a chemical test or a series of chemical tests as specified by the drug court. A participant is liable for the costs of all chemical tests required under this section, regardless of whether the costs are paid to the drug court or the laboratory; however, if testing is available from other sources or the program itself, the judge may waive any fees for testing.

(b) A laboratory that performs a chemical test under this section shall report the results of the test to the drug court.

(4) A person does not have a right to participate in drug court under this chapter. The court having jurisdiction over a person for a matter before the court shall have the final determination about whether the person may participate in drug court under this chapter.



§ 9-23-17 - Authority of Administrative Office of Courts

With regard to any drug court established under this chapter, the Administrative Office of Courts shall do the following:

(a) Certify and re-certify drug court applications that meet standards established by the Administrative Office of Courts in accordance with this chapter.

(b) Ensure that the structure of the intervention component complies with rules adopted under this section and applicable federal regulations.

(c) Revoke the authorization of a program upon a determination that the program does not comply with rules adopted under this section and applicable federal regulations.

(d) Make agreements and contracts to effectuate the purposes of this chapter with:

(i) Another department, authority or agency of the state;

(ii) Another state;

(iii) The federal government;

(iv) A state-supported or private university; or

(v) A public or private agency, foundation, corporation or individual.

(e) Directly, or by contract, approve and certify any intervention component established under this chapter.

(f) Require, as a condition of operation, that each drug court created or funded under this chapter be certified by the Administrative Office of Courts.

(g) Collect monthly data reports submitted by all certified drug courts, provide those reports to the State Drug Courts Advisory Committee, compile an annual report summarizing the data collected and the outcomes achieved by all certified drug courts and submit the annual report to the Oversight Task Force.

(h) Every three (3) years contract with an external evaluator to conduct an evaluation of the effectiveness of the drug court program, both statewide and individual drug court programs, in complying with the key components of the drug courts adopted by the National Association of Drug Court Professionals.

(i) Adopt rules to implement this chapter.



§ 9-23-19 - Funding for drug courts

(1) All monies received from any source by the drug court shall be accumulated in a fund to be used only for drug court purposes. Any funds remaining in this fund at the end of a fiscal year shall not lapse into any general fund, but shall be retained in the drug court fund for the funding of further activities by the drug court.

(2) A drug court may apply for and receive the following:

(a) Gifts, bequests and donations from private sources.

(b) Grant and contract money from governmental sources.

(c) Other forms of financial assistance approved by the court to supplement the budget of the drug court.

(3) The costs of participation in an alcohol and drug intervention program required by the certified drug court may be paid by the participant or out of user fees or such other state, federal or private funds that may, from time to time, be made available.

(4) The court may assess such reasonable and appropriate fees to be paid to the local drug court fund for participation in an alcohol or drug intervention program.



§ 9-23-21 - Immunity for drug court staff

The director and members of the professional and administrative staff of the drug court who perform duties in good faith under this chapter are immune from civil liability for:

(a) Acts or omissions in providing services under this chapter; and

(b) The reasonable exercise of discretion in determining eligibility to participate in the drug court.



§ 9-23-23 - Successful completion of drug court may result in expunction of criminal record

If the participant completes all requirements imposed upon him by the drug court, including the payment of fines and fees assessed, the charge and prosecution shall be dismissed. If the defendant or participant was sentenced at the time of entry of plea of guilty, the successful completion of the drug court order and other requirements of probation or suspension of sentence will result in the record of the criminal conviction or adjudication being expunged. However, no expunction of any implied consent violation shall be allowed.



DRUG COURT FUND

§ 9-23-51 - Drug Court Fund created; purpose; distribution of monies from fund; fund to be a continuing fund; components of fund

There is created in the State Treasury a special interest-bearing fund to be known as the Drug Court Fund. The purpose of the fund shall be to provide supplemental funding to all drug courts in the state. Monies from the funds derived from assessments under Section 99-19-73 shall be distributed by the State Treasurer upon warrants issued by the Administrative Office of Courts, pursuant to procedures set by the State Drug Courts Advisory Committee to assist both juvenile drug courts and adult drug courts. Funds from other sources shall be distributed to the drug courts in the state based on a formula set by the State Drug Courts Advisory Committee. The fund shall be a continuing fund, not subject to fiscal-year limitations, and shall consist of: (a) monies appropriated by the Legislature for the purposes of funding drug courts; (b) the interest accruing to the fund; (c) monies received under the provisions of Section 99-19-73; (d) monies received from the federal government; and (e) monies received from such other sources as may be provided by law.









Chapter 25 - VETERANS TREATMENT COURTS

§ 9-25-1 - Veterans Treatment Courts; legislative intent; authorization; eligibility for participation; Administrative Office of Courts to oversee; development of statewide rules and policies by State Drug Court Advisory Committee; funding; immunity

(1) The Legislature recognizes that our military veterans have provided an invaluable service to our country. In doing so, many may have suffered the effects of, including, but not limited to, post-traumatic stress disorder, traumatic brain injury and depression, and may also suffer drug and alcohol dependency or addiction and co-occurring mental illness and substance abuse problems. As a result of this, some veterans come into contact with the criminal justice system and are charged with felony offenses. There is a critical need for the justice system to recognize these veterans, provide accountability for their wrongdoing, provide for the safety of the public, and provide for the treatment of our veterans. It is the intent of the Legislature to create a framework for which specialized veterans treatment courts may be established at the circuit court level and at the discretion of the circuit court judge.

(2) Authorization. A circuit court judge may establish a Veterans Treatment Court program. The Veterans Treatment Court may, at the discretion of the circuit court judge, be a separate court program or as a component of an existing drug court program. At the discretion of the circuit court judge, the Veterans Treatment Court may be operated in one (1) county within the circuit court district, and allow veteran participants from all counties within the circuit court district to participate.

(3) Eligibility. (a) In order to be eligible to participate in a Veterans Treatment Court program established under this section, the attorney representing the state must consent to the defendant's participation in the program. Further, the court in which the criminal case is pending must have found that the defendant is a veteran of the United States Armed Forces as defined in Title 38 USCS.

(b) Participation in the services of an alcohol and drug intervention component shall only be open to the individuals over whom the court has jurisdiction, except that the court may agree to provide the services for individuals referred from another Veterans Treatment Court. In cases transferred from another jurisdiction, the receiving judge shall act as a special master and make recommendations to the sentencing judge.

(c) (i) As a condition of participation in a Veterans Treatment Court, a participant may be required to undergo a chemical test or a series of chemical tests as specified by the Veterans Treatment Court program. A participant may be held liable for costs associated with all chemical tests required under this section. However, a judge may waive any fees for testing.

(ii) A laboratory that performs chemical tests under this section shall report the results of the tests to the Veterans Treatment Courts.

(d) A person does not have the right to participate in a Veterans Treatment Court program under this chapter. The court having jurisdiction over a person for a matter before the court shall have the final determination about whether the person may participate in the Veterans Treatment Court program.

(e) A defendant shall be excluded from participating in a Veterans Treatment Court program if any one (1) of the following applies:

(i) The crime before the court is a crime of violence as set forth in paragraph (c) of this subsection.

(ii) The defendant does not demonstrate a willingness to participate in a treatment program.

(iii) The defendant has been previously convicted of a felony crime of violence including, but not limited to: murder, rape, sexual battery, statutory rape of a child under the age of sixteen (16), armed robbery, arson, aggravated kidnapping, aggravated assault, stalking, or any offense involving the discharge of a firearm or where serious bodily injury or death resulted to any person.

(f) The court in which the criminal case is pending shall allow an eligible defendant to choose whether to proceed through the Veterans Treatment Court program or otherwise through the justice system.

(g) Proof of matters under this section may be submitted to the court in which the criminal case is pending in any form the court determines to be appropriate, including military service and medical records, previous determinations of a disability by a veteran's organization or by the United States Department of Veterans Affairs, testimony or affidavits of other veterans or service members, and prior determinations of eligibility for benefits by any state or county veterans office.

(4) Administrative Office of Courts. With regard to any Veterans Treatment Court established under this chapter, the Administrative Office of Courts may do the following:

(a) Ensure that the structure of the intervention component complies with rules adopted under this chapter and applicable federal regulations.

(b) Revoke the authorization of a program upon a determination that the program does not comply with rules adopted under this chapter and applicable federal regulations.

(c) Enter into agreements and contracts to effectuate the purposes of this chapter with:

(i) Another department, authority, or agency of the state;

(ii) Another state;

(iii) The federal government;

(iv) A state-supported or private university; or

(v) A public or private agency, foundation, corporation, or individual.

(d) Directly, or by contract, approve and certify any intervention component established under this chapter.

(e) Require, as a condition of operation, that each veterans court created or funded under this chapter be certified by the Administrative Office of Courts.

(f) Adopt rules to implement this chapter.

(5) State Drug Court Advisory Committee. (a) The State Drug Court Advisory Committee shall be responsible for developing statewide rules and policies as they relate to Veterans Treatment Court programs.

(b) The State Drug Court Advisory Committee may also make recommendations to the Chief Justice, the Director of the Administrative Office of Courts and state officials concerning improvements to Veterans Treatment Court policies and procedures.

(c) The State Drug Court Advisory Committee shall act as an arbiter of disputes arising out of the operation of Veterans Treatment Court programs established under this chapter and make recommendations to improve the Veterans Treatment Court programs.

(6) Funding for Veterans Treatment Courts. (a) All monies received from any source by the Veterans Treatment Court program shall be accumulated in a fund to be used only for Veterans Treatment Court purposes. Any funds remaining in this fund at the end of the fiscal year shall not lapse into the General Fund, but shall be retained in the Veterans Treatment Court fund for the funding of further activities by the Veterans Treatment Court program.

(b) A Veterans Treatment Court program may apply for and receive the following:

(i) Gifts, bequests and donations from private sources.

(ii) Grant and contract money from governmental sources.

(iii) Other forms of financial assistance approved by the court to supplement the budget of the Veterans Treatment Court program.

(7) Immunity. The coordinator and members of the professional and administrative staff of the Veterans Treatment Court program who perform duties in good faith under this chapter are immune from civil liability for:

(a) Acts or omissions in providing services under this chapter; and

(b) The reasonable exercise of discretion in determining eligibility to participate in the Veterans Treatment Court program.

(8) This section shall be codified as a separate chapter in Title 9, Mississippi Code of 1972.









Title 11 - CIVIL PRACTICE AND PROCEDURE

Chapter 1 - PRACTICE AND PROCEDURE PROVISIONS COMMON TO COURTS

§ 11-1-1 - Before whom oaths may be taken

A judge of any court of record, clerk of such court, court reporter of such court, master, member of the board of supervisors, justice court judge, notary public, mayor, or police justice of a city, town or village, clerk of a municipality, and any officer of any other state, or of the United States, authorized by the law thereof to administer oaths, the judge of any court of record, or the mayor or chief magistrate of any city, borough or corporation of a foreign country; may administer oaths and take and certify affidavits whenever the same may be necessary or proper in a proceeding in any court or under any law of this state, or for the purpose of taking depositions of any party of interest, or witnesses of any suit pending before any such court, or for the perpetuation of testimony, as provided in Section 13-1-57, Mississippi Code of 1972.



§ 11-1-3 - Oath of an agent or attorney sufficient in all cases

In all cases where the oath or affirmation of the party is required, such oath or affirmation may be made by his agent or attorney, and shall be as effectual for all purposes as if made by the party.



§ 11-1-5 - All papers relating to a cause filed together

All the pleadings, writs, proofs, and other papers relating to any cause in court, shall be filed together by the clerk, and carefully preserved in his office.



§ 11-1-8 - Advertising by attorneys not admitted to practice in Mississippi prohibited

The Legislature recognizes that attorneys should be licensed by the State of Mississippi before engaging in any solicitation of clients in this state. Such licensing of attorneys protects the people of Mississippi in that The Mississippi Bar has direct jurisdiction over attorneys licensed by it. The Mississippi Supreme Court can act against such licensed attorneys in the event that such licensed attorneys commit violations of Mississippi law, court rules and rules of ethics for attorneys. The Legislature finds that this section is necessary for the protection of the people of Mississippi. An attorney who is not admitted to The Mississippi Bar shall not advertise his legal services in this state for the purpose of soliciting prospective clients for commencement of any civil action in this state, or for the purpose of soliciting clients for any civil action already commenced or pending in this state, unless the attorney who is not a member of The Mississippi Bar has associated an attorney who (a) is a member of The Mississippi Bar; and (b) will be associated and actively working on substantial aspects in any civil action filed on behalf of a client solicited as a result of the advertisement. A law firm composed of both attorneys who are members of The Mississippi Bar and attorneys who are not members of The Mississippi Bar may advertise in this state if a majority of the members of the firm are members of The Mississippi Bar. For purposes of this section, a listing in the residential or business section of the white pages of a telephone book shall not be an advertisement.



§ 11-1-9 - Continuance of action or proceeding where counsel is legislator

In any cause now pending or which shall hereafter be pending before any court of this state or before any administrative board, agency or commission of this state or before any court or administrative agency or any county or municipality of this state in which an application for continuance is properly made, predicated upon the ground that the counsel for the party making said application is a member of the Mississippi legislature and if said application is made at a time when the legislature is in session, either regular or extraordinary, or if said legislature will be in session at the time that said cause would be triable, then the continuance shall be granted in all cases.



§ 11-1-16 - Proceedings in vacation; jurisdiction and authority of judge

(1) Notwithstanding the provisions of any other law to the contrary, the judge of any circuit, chancery, county, youth or family court or any other court of record shall, in vacation, and in the same manner as at a regular term, have jurisdiction to hear and determine and make and enter judgments, orders and decrees in all cases, civil or criminal, which are pending in the court and which were triable at the preceding term. Parties and witnesses duly summoned, subpoenaed or bound by recognizance at the preceding term shall be bound to attend without the necessity of additional process. Petit juries may be impaneled in such cases in the same manner as in termtime. All judgments, orders and decrees which the judge may render or make in such cases tried shall be signed by him and thereupon be entered and recorded on the minute book of the court in which the case or matter is pending, and shall have the same force and effect as if made, entered and recorded in termtime. Appeals may be had and taken therefrom when so entered and recorded, as in other cases, in like manner as is provided by law when cases are tried in termtime.

(2) The provisions of this section shall be supplemental and in addition to all other jurisdiction and authority which the judge of any such court may lawfully exercise in vacation or at a special term.



§ 11-1-17 - Time for rendition of final decree; right of appeal where decree not entered within required time

All chancellors or judges of the chancery and circuit courts of the state of Mississippi shall render their final decree on any and all matters taken under advisement by such chancellors or judges not later than six (6) months after the date when same are taken under advisement or not later than six (6) months after the date on which the chancellors or courts or judges set as a date for the final brief or memoranda of authority is required to be filed on or as to the cause taken under advisement, whichever is the latest date after the date on which the cause or case is taken under advisement.

In the event a final decree has not been entered within the six months period hereinbefore referred to, then any party to said law suit shall have the right to appeal on the record as otherwise provided the same as if a final decree has been rendered adversely. Said appeal shall be to the supreme court of the state of Mississippi and shall be treated as a preferred case over other cases except election contests.



§ 11-1-18 - Bench trials allowed in certain cases where parties agree

If the parties to a cause of action agree, any claim filed alleging damages may receive a bench trial which shall be conducted in two hundred seventy (270) days or less after the cause of action has been filed. The cause of action shall be a priority item in the court.



§ 11-1-21 - Excess remitted

Where any bond, taken by virtue of any process or order, by miscalculation or mistake, shall be conditioned for the payment of a larger sum of money than by law ought to have been acquired thereby, and a verdict shall have been rendered thereon for the larger sum, or where a verdict shall be rendered for more damages than the plaintiff shall have demanded by his suit, and judgment be rendered accordingly, it shall be lawful for the plaintiff, at the same or any future term of the court, to release in open court any such excess; or he may in vacation release the same, in writing under his hand, and file it among the papers of the cause; and such release shall cure any error growing out of the excess. If the record of any such judgment be removed to an appellate court before the release be made, it shall be competent for the appellee to make such release in the appellate court; and thereupon, the court, after reversing the judgment, shall proceed to give such judgment as the court below ought to have given if the release had been filed therein; but in such case the appellant shall recover the costs paid, and the judgment shall not be entered against the sureties in the appeal bond.



§ 11-1-23 - Court or judge may require new security

Each court, and the judge thereof in vacation, and any of the judges, if more than one compose the court, in all cases not especially provided for by statute, may require any bond, recognizance, obligation, or undertaking of any kind in any legal proceeding, of which the court has cognizance, which is shown to be insufficient, to be substituted by a new one, with sufficient sureties; and for a failure to comply with the order of the court or judge in the matter, the court or judge may make such order as may be proper in the case, and may direct such process as may be necessary or proper to enforce it; but notwithstanding the discharge of a supersedeas, injunction, attachment, or other process in consequence of such failure, a judgment or decree may be given on the bond or other obligation, or liability on it may be enforced by action or otherwise, as if it had not been held to be insufficient; but if done in vacation, five days' notice of the time and place of making application for the order shall be given to the opposite party; and in all cases reasonable time shall be allowed for giving new bond, upon such terms as the court or judge may prescribe.



§ 11-1-25 - Certain bonds not affected by irregularity

When a bond, recognizance, obligation, or undertaking of any kind shall be executed in any legal proceeding, or for the performance of any public contract, or for the faithful discharge of any duty, it shall inure to the person to whom it is designed by law as a security, and be subject to judgment in his favor, no matter to whom it is made payable, nor what is its amount, nor how it is conditioned; and the persons executing such bond or other undertaking shall be bound thereon and thereby, and shall be liable to judgment or decree on such bond or undertaking as if it were payable and conditioned in all respects as prescribed by law, if such bond or other obligation or undertaking had the effect in such proceeding or matter which a bond or other undertaking payable and conditioned as prescribed by law, would have had; and where any such bond or undertaking is not for any specified sum, it shall bind the parties executing it for the full amount for which any bond or undertaking might have been required in the state of case in which it was given.



§ 11-1-27 - Bonds payable to the state in certain cases

Any bond required to be given in any matter, where it is not prescribed to whom it shall be made payable, may be made payable to the state.



§ 11-1-29 - Proceedings on death of surety on bonds, etc

If any surety on a bond, recognizance, or undertaking of any kind given in any legal proceeding, shall be dead at the time for judgment to be rendered or execution to be issued thereon, that shall not prevent judgment from being rendered or execution being issued on such bond, recognizance, or undertaking against parties thereto who are living, but judgment may be rendered against such parties, and judgment nisi may be entered against the personal representatives of parties who are dead, and citation shall be issued to the personal representative to show cause why the judgment should not be made absolute against them, and it shall be made absolute unless, upon the return of citation executed, good cause be shown against it. Execution may be issued on such judgment against the living parties, and after the absolute judgment against the personal representatives, execution may be issued against them to enforce it.



§ 11-1-31 - Death of parties on bonds having force of judgment

Where execution may be issued on any bond or undertaking, and some of the parties are dead, it may be issued separately against such as are alive, and citation may be issued to the personal representatives of such as are dead, to show cause against the issuance of execution against them on such bond or undertaking; and on the return of such citation executed, if no sufficient cause be shown against it, execution may be issued against them.



§ 11-1-33 - Death of parties on bonds having force of judgment; citation in anticipation of judgment

Citation to the personal representatives of a deceased party may be issued and executed at any time before the time for judgment or execution on such bond, recognizance, or undertaking, requiring the appearance of the representatives before the court having possession or control of the obligation, to submit to judgment or execution thereon; and if issued and executed before the rendition of judgment or issuance of execution against the living parties, judgment may be rendered or execution issued against such personal representatives as well as against parties alive, without delay or further process.



§ 11-1-35 - Death of parties on bonds having force of judgment; when citation issued and returnable

Citations referred to in Section 11-1-33 may be issued in vacation or in term time without any order of court therefor, and may be made returnable on the return day for other process, if issued in vacation, or forthwith, if issued during the term of court, and shall be executed five days before judgment or execution against such personal representatives.



§ 11-1-37 - Certification of transferred causes

If a cause be transferred by order of the chancery court to the circuit court, or vice versa, the clerk of the court ordering the transfer shall forthwith deposit all the papers in the cause, together with his certificate of the fact of the transfer, in the court to which it was transferred, taking the receipt of the clerk therefor.



§ 11-1-39 - Proceedings in transferred causes

When the papers have been deposited in the court to which the cause was transferred, all the parties to the proceeding shall take notice of the fact of the transfer; and the complainant or plaintiff shall file his declaration or bill in the court to which the cause was transferred within thirty days, unless the court, judge, or chancellor shall restrict the time or grant further time; and the defendant shall plead within thirty days thereafter, unless the time, by like means, be restricted or extended. And the cause shall be proceeded with as if it had been originally begun in that court, as of the date on which the cause was originally instituted.



§ 11-1-41 - Costs in transferred causes

The complainant or plaintiff in the first court shall pay all the costs in such court; but he may recover the same of the defendant, in the court to which the cause was transferred, at the discretion of the court.



§ 11-1-43 - Seizure of perishable commodities by legal process

In order to promote the general welfare, to insure, prepare and expedite movement of commerce through the ports of the State of Mississippi, to avoid any unnecessary delay, to indemnify any damages to shippers through said ports, and to prevent any unnecessary delay, it is provided that any person, firm or corporation who shall hereafter seek in the courts of Mississippi, either the circuit courts or the chancery courts, to obtain writ of replevin, writ of sequestration, writ of seizure, writ of attachment, or other legal processes for the purpose of seizing any cargo or shipment of bananas or other perishable commodity passing through the ports of entry in the State of Mississippi, shall, before such writ is issued, post a good and sufficient bond with sufficient sureties thereon, to be approved by the clerk of the court, wherein such proceedings are instituted. Such bond shall be in a sum double the value of the commodities sought to be attached, replevied, sequestrated, seized or otherwise, payable to the person actually in possession of said commodities, and conditioned that the plaintiff therein shall indemnify and pay to the owner of such property such damages as he or it may sustain by reason of such seizure of said property, that he will pay all handling charges, charges that might accrue on demurrage on the ship, cars, warehouses, docks or railroad facilities and all freight charges, and that he will pay all attorney's fees, court cost and all other damages that might accrue by reason of such illegal seizure thereof.



§ 11-1-45 - Seizure of perishable commodities by legal process; declaration or bill

When any affidavit is filed, either in circuit courts or chancery courts in the state of Mississippi, attaching, sequestrating, replevying, or seizing any commodities described in Section 11-1-43, the plaintiff therein shall be required to file, within forty-eight hours, after the writ or affidavit has been issued, a declaration stating cause of action if in the circuit courts, or a bill of complaint if filed in the chancery courts, stating cause of action upon which the seizure is made. Upon filing of said declaration or bill of complaint, an issue shall be joined thereon, and a hearing, in vacation, may be had before the circuit judge or chancellor in the said district where said writ was issued to determine the rights of the said parties to the ownership of the said commodities so seized. Upon hearing of evidence, the court may in vacation render judgment and award possession to the parties entitled and may, if said writ or writs were illegally issued out, award damages on said bond to the parties entitled thereto.



§ 11-1-47 - Seizure of perishable commodities by legal process; possessor presumed to be owner

The possessor of any perishable commodities as described in Section 11-1-43, shall be presumed to be the owner of said commodities and, in the event any writ of replevin, writ of seizure, writ of sequestration or writ of attachment shall be issued against such commodities, the possessor thereof shall have the immediate right to possession of said commodities upon his furnishing bond payable to the order of the clerk of the court in a sum equal to the value of the commodities.



§ 11-1-49 - Seizure of perishable commodities by legal process; process as to nonresident owners

If the owner of any such cargo or shipment of such perishable commodities be a nonresident of the State of Mississippi and be made a defendant in any action at law or suit in any chancery court, in any court of this state, service of summons or process of such court may be served on such defendant by serving a copy thereof on any steamship agent, ship captain, or other ship's officer, railroad agent, railroad conductor, stevedore or other person having possession or control of such cargo or shipment and by mailing a copy thereof by registered mail addressed to the last known address of such defendant, return receipt requested. When any summons or process against such nonresident owner of such cargo or shipment has been returned so executed, the defendant shall be considered in court and the action or suit shall proceed as though personal service had been had on such defendant, nonresident owner of such cargo or shipment, and all other process or notices necessary to be served in any court proceeding may be served as herein provided.



§ 11-1-51 - Copy of books, papers, or documents furnished; issuance and service of subpoenas duces tecum

(1) The court in which any action or suit is pending may, on good cause shown, and after notice of the application to the opposite party, in termtime or in vacation, order either party to make available to the other, within a specified time, and on such terms as may be imposed, an inspection and copy, or to grant permission to take a copy or photograph of any books, papers, documents, accounts, letters, photographs, objects, or tangible things, in his possession or under his control containing evidence relating to the merits of the action or proceeding or of the defense thereto; or order any party to permit entry upon designated land or other property in his possession or control, exclusive of said party's home or place of abode, for the purpose of inspecting, measuring, surveying or photographing the property or any designated relevant object or operation thereon; provided, however, the aforementioned entry upon designated land or other property may extend to a party's home or place of abode if such party be the plaintiff or complainant in a cause of action based on contractor's or materialmen's actions involving the construction, repair or improvement of such home or place of abode. If compliance with such order be refused, such books, papers, documents, accounts, letters, photographs, objects or tangible things shall not be given in evidence in the action or proceeding by the party so refusing; and the court may punish the recusant party as for a contempt of court. If a complainant or plaintiff fails to comply with such order, the court may, on motion, give the like judgment for the defendant as in cases of nonsuit or dismissal; and if a defendant fails to comply with such order, the court may, on motion, give judgment or decree against him by default or confession. Provided, however, this section shall neither be applicable to the work product of counsel for any party nor to matters of privilege or national security.

(2) The clerks of all county, circuit and chancery courts may issue subpoenas duces tecum without a prior order of the court and a copy of the subpoena shall be served personally or by mail on all attorneys of record in the cause or on any party not represented by an attorney. A subpoena duces tecum may command a person to whom it is directed to produce the books, papers, documents or tangible things designated therein, but on motion the court wherein the cause is pending, in termtime or vacation, promptly and in any event at or before the time specified in said subpoena for compliance therewith (a) may quash or modify said subpoena if it is unreasonable or oppressive, or (b) may condition denial of the motion upon the advancement by the person in whose behalf the subpoena is issued of the reasonable cost of producing the books, papers, documents or tangible things. The provisions of this subsection shall be cumulative and additional to any other procedures provided by law.

(3) Chancellors and the judges of all county and circuit courts may order writs of subpoena duces tecum in vacation in the same manner as if allowed in open court. The provisions of this subsection shall be cumulative and additional to any other procedures provided by law.



§ 11-1-52 - Limitations on charges permitted for photocopying patients' records by medical provider; physicians to make reasonable charges for depositions; limitations on charges permitted for execution of patient-requested medical record affidavit by medical provider; medical providers to comply with HIPAA

(1) Any medical provider or hospital or nursing home or other medical facility shall charge no more than the following amounts to patients or their representatives for photocopying any patient's records: Twenty Dollars ($ 20.00) for pages one (1) through twenty (20); One Dollar ($ 1.00) per page for the next eighty (80) pages; Fifty Cents (50 cent(s) ) per page for all pages thereafter. Ten percent (10%) of the total charge may be added for postage and handling. Fifteen Dollars ($ 15.00) may be recovered by the medical provider or hospital or nursing home or other medical facility for retrieving medical records in archives at a location off the premises where the facility/office is located.

(2) A physician shall only charge normal, reasonable and customary charges for a deposition related to a patient that the physician is treating or has treated.

(3) Any medical provider, hospital, nursing home or other medical facility shall charge no more than Twenty-five Dollars ($ 25.00) for executing a medical record affidavit, when the affidavit is requested by the patient or the patient's representative.

(4) In charging the fees authorized under subsection (1) of this section, the medical provider, hospital, nursing home or other medical facility shall comply with the federal Health Insurance Portability and Accountability Act (HIPAA).



§ 11-1-53 - Harrison County; commencement of civil actions, change of venue and transfer of cases between districts

In Harrison County, a county having two (2) judicial districts, all civil actions shall be commenced in each of the two (2) judicial districts against defendants as if each district were a separate county, and a change of venue from either of such districts to the other, and from either district to any county of the state, and from any county to either of said districts, shall be made according to the procedure provided for by the Mississippi Rules of Civil Procedure; and the jurisdiction of said courts of said districts shall be the same as if each district were a separate county; provided, however, that any suit or action which may be brought in either of said districts may be commenced by filing a declaration or complaint or other pleading with the clerk of said courts at either Gulfport or Biloxi, and the said clerk shall issue process thereon, returnable to the court of the proper district, and shall deposit the papers in the case in the office of the proper district; and provided further, that no suit or action shall be dismissed because of the fact that the defendant may be sued in the wrong district, but said case or cause shall, upon motion, be transferred for disposition to the proper district and court thereof.



§ 11-1-54 - Assessment for filing frivolous claims

If a party files any pleading in a civil action which in the opinion of the court is frivolous, the court may impose an assessment of not more than One Thousand Dollars ($ 1,000.00) against each party and attorney of record for the party filing the pleading. Such assessment shall be in addition to any other assessments, penalties or sanctions authorized by law or otherwise. The proceeds of any assessment imposed under this section shall be paid to the Mississippi Volunteer Lawyers Project, Inc.



§ 11-1-55 - Authority to impose condition of additur or remittitur

The supreme court or any other court of record in a case in which money damages were awarded may overrule a motion for new trial or affirm on direct or cross appeal, upon condition of an additur or remittitur, if the court finds that the damages are excessive or inadequate for the reason that the jury or trier of the facts was influenced by bias, prejudice, or passion, or that the damages awarded were contrary to the overwhelming weight of credible evidence. If such additur or remittitur be not accepted then the court may direct a new trial on damages only. If the additur or remittitur is accepted and the other party perfects a direct appeal, then the party accepting the additur or remittitur shall have the right to cross appeal for the purpose of reversing the action of the court in regard to the additur or remittitur.



§ 11-1-56 - Responsive pleading to precede assignment to a judge

Civil actions in circuit, chancery and county court shall not be assigned to a judge until at least one (1) defendant has filed a responsive pleading. However, any necessary preliminary matters may be decided by a judge on a separate rotating basis before assignment of the action to a particular judge.



§ 11-1-57 - Additional provisions applicable to all courts

All things contained in Chapters 7 and 11 of this title, not restricted by their nature or by express provision to particular courts, shall be the rules of decision and proceeding in all courts whatsoever.



§ 11-1-58 - Certificate of consultation required in medical malpractice actions; exceptions

(1) In any action against a licensed physician, health care provider or health care practitioner for injuries or wrongful death arising out of the course of medical, surgical or other professional services where expert testimony is otherwise required by law, the complaint shall be accompanied by a certificate executed by the attorney for the plaintiff declaring that:

(a) The attorney has reviewed the facts of the case and has consulted with at least one (1) expert qualified pursuant to the Mississippi Rules of Civil Procedure and the Mississippi Rules of Evidence who is qualified to give expert testimony as to standard of care or negligence and who the attorney reasonably believes is knowledgeable in the relevant issues involved in the particular action, and that the attorney has concluded on the basis of such review and consultation that there is a reasonable basis for the commencement of such action; or

(b) The attorney was unable to obtain the consultation required by paragraph (a) of this subsection because a limitation of time established by Section 15-1-36 would bar the action and that the consultation could not reasonably be obtained before such time expired. A certificate executed pursuant to this paragraph (b) shall be supplemented by a certificate of consultation pursuant to paragraph (a) or (c) within sixty (60) days after service of the complaint or the suit shall be dismissed; or

(c) The attorney was unable to obtain the consultation required by paragraph (a) of this subsection because the attorney had made at least three (3) separate good faith attempts with three (3) different experts to obtain a consultation and that none of those contacted would agree to a consultation.

(2) Where a certificate is required pursuant to this section only, a single certificate is required for an action, even if more than one (1) defendant has been named in the complaint or is subsequently named.

(3) A certificate under subsection (1) of this section is not required where the attorney intends to rely solely on either the doctrine of "res ipsa loquitur" or "informed consent." In such cases, the complaint shall be accompanied by a certificate executed by the attorney declaring that the attorney is solely relying on such doctrine and, for that reason, is not filing a certificate under subsection (1) of this section.

(4) If a request by the plaintiff for the records of the plaintiff's medical treatment by the defendants has been made and the records have not been produced, the plaintiff shall not be required to file the certificate required by this section until ninety (90) days after the records have been produced.

(5) For purposes of this section, an attorney who submits a certificate of consultation shall not be required to disclose the identity of the consulted or the contents of the consultation; provided, however, that when the attorney makes a claim under paragraph (c) of subsection (1) of this section that he was unable to obtain the required consultation with an expert, the court, upon the request of a defendant made prior to compliance by the plaintiff with the provisions of this section, may require the attorney to divulge to the court, in camera and without any disclosure by the court to any other party, the names of physicians refusing such consultation.

(6) The provisions of this section shall not apply to a plaintiff who is not represented by an attorney.

(7) The plaintiff, in lieu of serving a certificate required by this section, may provide the defendant or defendants with expert information in the form required by the Mississippi Rules of Civil Procedure. Nothing in this section requires the disclosure of any "consulting" or nontrial expert, except as expressly stated herein.



§ 11-1-59 - Damages in medical malpractice actions

In any action at law against a licensed physician, osteopath, dentist, hospital, nurse, pharmacist, podiatrist, optometrist or chiropractor to recover damages based upon a professional negligence theory, the complaint or counterclaim shall not specify the amount of damages claimed, but shall only state that the damages claimed are within the jurisdictional limits of the court to which the pleadings are addressed and whether or not the amount of such damages is ten thousand dollars ($ 10,000.00) or more, or such other minimum amount as shall be necessary to invoke federal jurisdiction if the action is brought in federal court.



§ 11-1-60 - Limitation on noneconomic damages in medical malpractice actions; definitions

(1) For the purposes of this section, the following words and phrases shall have the meanings ascribed herein unless the context clearly requires otherwise:

(a) "Noneconomic damages" means subjective, nonpecuniary damages arising from death, pain, suffering, inconvenience, mental anguish, worry, emotional distress, loss of society and companionship, loss of consortium, bystander injury, physical impairment, disfigurement, injury to reputation, humiliation, embarrassment, loss of the enjoyment of life, hedonic damages, other nonpecuniary damages, and any other theory of damages such as fear of loss, illness or injury. The term "noneconomic damages" shall not include punitive or exemplary damages.

(b) "Actual economic damages" means objectively verifiable pecuniary damages arising from medical expenses and medical care, rehabilitation services, custodial care, disabilities, loss of earnings and earning capacity, loss of income, burial costs, loss of use of property, costs of repair or replacement of property, costs of obtaining substitute domestic services, loss of employment, loss of business or employment opportunities, and other objectively verifiable monetary losses.

(2) (a) In any cause of action filed on or after September 1, 2004, for injury based on malpractice or breach of standard of care against a provider of health care, including institutions for the aged or infirm, in the event the trier of fact finds the defendant liable, they shall not award the plaintiff more than Five Hundred Thousand Dollars ($ 500,000.00) for noneconomic damages.

(b) In any civil action filed on or after September 1, 2004, other than those actions described in paragraph (a) of this subsection, in the event the trier of fact finds the defendant liable, they shall not award the plaintiff more than One Million Dollars ($ 1,000,000.00) for noneconomic damages.

It is the intent of this section to limit all noneconomic damages to the above.

(c) The trier of fact shall not be advised of the limitations imposed by this subsection (2) and the judge shall appropriately reduce any award of noneconomic damages that exceeds the applicable limitation.

(3) Nothing contained in subsection (1) of this section shall be construed as creating a cause of action or as setting forth elements of or types of damages that are or are not recoverable in any type of cause of action.



§ 11-1-61 - Expert witness in action against physician

In any action for injury or death against a physician, whether in contract or in tort, arising out of the provision of or failure to provide health care services, a person may qualify as an expert witness on the issue of the appropriate medical standard of care if the witness is licensed in this state, or some other state, as a doctor of medicine.



§ 11-1-62 - Protection of medical professionals who prescribe FDA approved drugs

In any civil action alleging damages caused by a prescription drug that has been approved by the federal Food and Drug Administration, a physician, optometrist, nurse practitioner or physician assistant may not be sued unless the plaintiff pleads specific facts which, if proven, amount to negligence on the part of the medical provider. It is the intent of this section to immunize innocent medical providers listed in this section who are not actively negligent from forum-driven lawsuits.



§ 11-1-63 - Product liability actions; conditions for liability; what constitutes a defective product

Subject to the provisions of Section 11-1-64, in any action for damages caused by a product, including, but not limited to, any action based on a theory of strict liability in tort, negligence or breach of implied warranty, except for commercial damage to the product itself:

(a) The manufacturer, designer or seller of the product shall not be liable if the claimant does not prove by the preponderance of the evidence that at the time the product left the control of the manufacturer, designer or seller:

(i) 1. The product was defective because it deviated in a material way from the manufacturer's or designer's specifications or from otherwise identical units manufactured to the same manufacturing specifications, or

2. The product was defective because it failed to contain adequate warnings or instructions, or

3. The product was designed in a defective manner, or

4. The product breached an express warranty or failed to conform to other express factual representations upon which the claimant justifiably relied in electing to use the product; and

(ii) The defective condition rendered the product unreasonably dangerous to the user or consumer; and

(iii) The defective and unreasonably dangerous condition of the product proximately caused the damages for which recovery is sought.

(b) A product is not defective in design or formulation if the harm for which the claimant seeks to recover compensatory damages was caused by an inherent characteristic of the product which is a generic aspect of the product that cannot be eliminated without substantially compromising the product's usefulness or desirability and which is recognized by the ordinary person with the ordinary knowledge common to the community.

(c) (i) In any action alleging that a product is defective because it failed to contain adequate warnings or instructions pursuant to paragraph (a) (i)2 of this section, the manufacturer, designer or seller shall not be liable if the claimant does not prove by the preponderance of the evidence that at the time the product left the control of the manufacturer, designer or seller, the manufacturer, designer or seller knew or in light of reasonably available knowledge should have known about the danger that caused the damage for which recovery is sought and that the ordinary user or consumer would not realize its dangerous condition.

(ii) An adequate product warning or instruction is one that a reasonably prudent person in the same or similar circumstances would have provided with respect to the danger and that communicates sufficient information on the dangers and safe use of the product, taking into account the characteristics of, and the ordinary knowledge common to an ordinary consumer who purchases the product; or in the case of a prescription drug, medical device or other product that is intended to be used only under the supervision of a physician or other licensed professional person, taking into account the characteristics of, and the ordinary knowledge common to, a physician or other licensed professional who prescribes the drug, device or other product.

(d) In any action alleging that a product is defective pursuant to paragraph (a) of this section, the manufacturer, designer or seller shall not be liable if the claimant (i) had knowledge of a condition of the product that was inconsistent with his safety; (ii) appreciated the danger in the condition; and (iii) deliberately and voluntarily chose to expose himself to the danger in such a manner to register assent on the continuance of the dangerous condition.

(e) In any action alleging that a product is defective pursuant to paragraph (a)(i)2 of this section, the manufacturer, designer or seller shall not be liable if the danger posed by the product is known or is open and obvious to the user or consumer of the product, or should have been known or open and obvious to the user or consumer of the product, taking into account the characteristics of, and the ordinary knowledge common to, the persons who ordinarily use or consume the product.

(f) In any action alleging that a product is defective because of its design pursuant to paragraph (a)(i)3 of this section, the manufacturer, designer or product seller shall not be liable if the claimant does not prove by the preponderance of the evidence that at the time the product left the control of the manufacturer, designer or seller:

(i) The manufacturer or seller knew, or in light of reasonably available knowledge or in the exercise of reasonable care should have known, about the danger that caused the damage for which recovery is sought; and

(ii) The product failed to function as expected and there existed a feasible design alternative that would have to a reasonable probability prevented the harm. A feasible design alternative is a design that would have to a reasonable probability prevented the harm without impairing the utility, usefulness, practicality or desirability of the product to users or consumers.

(g) (i) The manufacturer of a product who is found liable for a defective product pursuant to paragraph (a) shall indemnify a product seller or designer for the costs of litigation, any reasonable expenses, reasonable attorney's fees and any damages awarded by the trier of fact unless the seller or designer exercised substantial control over that aspect of the design, testing, manufacture, packaging or labeling of the product that caused the harm for which recovery of damages is sought; the seller or designer altered or modified the product, and the alteration or modification was a substantial factor in causing the harm for which recovery of damages is sought; the seller or designer had actual knowledge of the defective condition of the product at the time he supplied same; or the seller or designer made an express factual representation about the aspect of the product which caused the harm for which recovery of damages is sought.

(ii) Subparagraph (i) shall not apply unless the seller or designer has given prompt notice of the suit to the manufacturer within ninety (90) days of the service of the complaint against the seller.

(h) In any action alleging that a product is defective pursuant to paragraph (a) of this section, the seller or designer of a product other than the manufacturer shall not be liable unless the seller or designer exercised substantial control over that aspect of the design, testing, manufacture, packaging or labeling of the product that caused the harm for which recovery of damages is sought; or the seller or designer altered or modified the product, and the alteration or modification was a substantial factor in causing the harm for which recovery of damages is sought; or the seller or designer had actual or constructive knowledge of the defective condition of the product at the time he supplied the product. It is the intent of this section to immunize innocent sellers who are not actively negligent, but instead are mere conduits of a product.

(i) Nothing in this section shall be construed to eliminate any common law defense to an action for damages caused by a product.



§ 11-1-65 - Punitive damages; limitations

(1) In any action in which punitive damages are sought:

(a) Punitive damages may not be awarded if the claimant does not prove by clear and convincing evidence that the defendant against whom punitive damages are sought acted with actual malice, gross negligence which evidences a willful, wanton or reckless disregard for the safety of others, or committed actual fraud.

(b) In any action in which the claimant seeks an award of punitive damages, the trier of fact shall first determine whether compensatory damages are to be awarded and in what amount, before addressing any issues related to punitive damages.

(c) If, but only if, an award of compensatory damages has been made against a party, the court shall promptly commence an evidentiary hearing to determine whether punitive damages may be considered by the same trier of fact.

(d) The court shall determine whether the issue of punitive damages may be submitted to the trier of fact; and, if so, the trier of fact shall determine whether to award punitive damages and in what amount.

(e) In all cases involving an award of punitive damages, the fact finder, in determining the amount of punitive damages, shall consider, to the extent relevant, the following: the defendant's financial condition and net worth; the nature and reprehensibility of the defendant's wrongdoing, for example, the impact of the defendant's conduct on the plaintiff, or the relationship of the defendant to the plaintiff; the defendant's awareness of the amount of harm being caused and the defendant's motivation in causing such harm; the duration of the defendant's misconduct and whether the defendant attempted to conceal such misconduct; and any other circumstances shown by the evidence that bear on determining a proper amount of punitive damages. The trier of fact shall be instructed that the primary purpose of punitive damages is to punish the wrongdoer and deter similar misconduct in the future by the defendant and others while the purpose of compensatory damages is to make the plaintiff whole.

(f) (i) Before entering judgment for an award of punitive damages the trial court shall ascertain that the award is reasonable in its amount and rationally related to the purpose to punish what occurred giving rise to the award and to deter its repetition by the defendant and others.

(ii) In determining whether the award is excessive, the court shall take into consideration the following factors:

1. Whether there is a reasonable relationship between the punitive damage award and the harm likely to result from the defendant's conduct as well as the harm that actually occurred;

2. The degree of reprehensibility of the defendant's conduct, the duration of that conduct, the defendant's awareness, any concealment, and the existence and frequency of similar past conduct;

3. The financial condition and net worth of the defendant; and

4. In mitigation, the imposition of criminal sanctions on the defendant for its conduct and the existence of other civil awards against the defendant for the same conduct.

(2) The seller of a product other than the manufacturer shall not be liable for punitive damages unless the seller exercised substantial control over that aspect of the design, testing, manufacture, packaging or labeling of the product that caused the harm for which recovery of damages is sought; the seller altered or modified the product, and the alteration or modification was a substantial factor in causing the harm for which recovery of damages is sought; the seller had actual knowledge of the defective condition of the product at the time he supplied same.

(3) (a) In any civil action where an entitlement to punitive damages shall have been established under applicable laws, no award of punitive damages shall exceed the following:

(i) Twenty Million Dollars ($ 20,000,000.00) for a defendant with a net worth of more than One Billion Dollars ($ 1,000,000,000.00);

(ii) Fifteen Million Dollars ($ 15,000,000.00) for a defendant with a net worth of more than Seven Hundred Fifty Million Dollars ($ 750,000,000.00) but not more than One Billion Dollars ($ 1,000,000,000.00);

(iii) Five Million Dollars ($ 5,000,000.00) for a defendant with a net worth of more than Five Hundred Million Dollars ($ 500,000,000.00) but not more than Seven Hundred Fifty Million Dollars ($ 750,000,000.00);

(iv) Three Million Seven Hundred Fifty Thousand Dollars ($ 3,750,000.00) for a defendant with a net worth of more than One Hundred Million Dollars ($ 100,000,000.00) but not more than Five Hundred Million Dollars ($ 500,000,000.00);

(v) Two Million Five Hundred Thousand Dollars ($ 2,500,000.00) for a defendant with a net worth of more than Fifty Million Dollars ($ 50,000,000.00) but not more than One Hundred Million Dollars ($ 100,000,000.00); or

(vi) Two percent (2%) of the defendant's net worth for a defendant with a net worth of Fifty Million Dollars ($ 50,000,000.00) or less.

(b) For the purposes of determining the defendant's net worth in paragraph (a), the amount of the net worth shall be determined in accordance with Generally Accepted Accounting Principles.

(c) The limitation on the amount of punitive damages imposed by this subsection (3) shall not be disclosed to the trier of fact, but shall be applied by the court to any punitive damages verdict.

(d) The limitation on the amount of punitive damages imposed by this subsection (3) shall not apply to actions brought for damages or an injury resulting from an act or failure to act by the defendant:

(i) If the defendant was convicted of a felony under the laws of this state or under federal law which caused the damages or injury; or

(ii) While the defendant was under the influence of alcohol or under the influence of drugs other than lawfully prescribed drugs administered in accordance with a prescription.

(4) Nothing in this section shall be construed as creating a right to an award of punitive damages or to limit the duty of the court, or the appellate courts, to scrutinize all punitive damage awards, ensure that all punitive damage awards comply with applicable procedural, evidentiary and constitutional requirements, and to order remittitur where appropriate.



§ 11-1-66 - Immunity of premise owners from civil liability in certain circumstances

No owner, occupant, lessee or managing agent of property shall be liable for the death or injury of an independent contractor or the independent contractor's employees resulting from dangers of which the contractor knew or reasonably should have known.



§ 11-1-67 - Authority to sue traders in firearms reserved to state

(1) The authority to bring an action against any firearms or ammunition manufacturer, distributor or dealer duly licensed under federal law on behalf of any governmental entity created by or pursuant to an act of the Mississippi Legislature or the Mississippi Constitution of 1890, or any department, agency or authority thereof, for damages, abatement, injunctive relief or any other relief or remedy resulting from or relating to the lawful design, manufacture, distribution or sale of firearms, firearm components, silencers, ammunition or ammunition components to the public, shall be exclusively reserved to the state. This section shall not prohibit a political subdivision from bringing an action against a firearm or ammunition manufacturer, distributor or dealer for breach of contract or warranty as to firearms or ammunition purchased by the political subdivision, or for injuries resulting from a firearm malfunction due to defects in materials or workmanship.

(2) "Political subdivision" and "governmental entity" shall have the meanings ascribed in Section 11-46-1.



§ 11-1-69 - Prohibition of hedonic damages in civil actions

(1) In any civil action for personal injury there may be a recovery for pain and suffering and loss of enjoyment of life. However, there shall be no recovery for loss of enjoyment of life as a separate element of damages apart from pain and suffering damages, and there shall be no instruction given to the jury which separates loss of enjoyment of life from pain and suffering. The determination of the existence and extent of recovery for pain and suffering and loss of enjoyment of life shall be a question for the finder of fact, subject to appellate review, and the monetary value of the pain and suffering and loss of enjoyment of life shall not be made the subject of expert testimony.

(2) In any wrongful death action, there shall be no recovery for loss of enjoyment of life caused by death.



§ 11-1-71 - Immunity of medical personnel who provide volunteer service in school programs

(1) Any licensed physician, certified nurse practitioner, psychologist or physician assistant who voluntarily provides needed medical or health services to any program at an accredited school in the state without the expectation of payment shall be immune from liability for any civil action arising out of the provision of such medical or health services provided in good faith on a charitable basis. This section shall not extend immunity to willful acts or gross negligence. Except in cases of rendering emergency care wherein the provisions of Section 73-25-37, Mississippi Code of 1972, apply, immunity under this section shall be extended only if the physician, certified nurse practitioner, psychologist or physician assistant and patient execute a written waiver in advance of the rendering of such medical services specifying that such services are provided without the expectation of payment and that the licensed physician or certified nurse practitioner, psychologist or physician assistant shall be immune as provided herein.

(2) Any physician who voluntarily renders any medical service under a special volunteer medical license authorized under Section 73-25-18 without any payment or compensation or the expectation or promise of any payment or compensation shall be immune from liability for any civil action arising out of any act or omission resulting from the rendering of the medical service unless the act or omission was the result of the physician's gross negligence or willful misconduct. In order for the immunity under this subsection to apply, there must be a written or oral agreement for the physician to provide a voluntary noncompensated medical service before the rendering of the service by the physician.






Chapter 3 - PRACTICE AND PROCEDURE IN SUPREME COURT

§ 11-3-3 - Appeals in some cases returnable at any time

Appeals from judgments against persons deprived of their liberty in cases of habeas corpus, and from judgment on informations in the nature of quo warranto to try the right to a public office, whether state, district, county, or municipal, and in actions of mandamus where the public interest is concerned, and in cases at law or in chancery involving taxes claimed by the state, county, or municipality, may be returnable before the Supreme Court immediately, without reference to the return days for other appeals; and when the transcript of the record of the case shall be filed in the office of the clerk of the Supreme Court, the appellee having been summoned to appear and answer the appeal, ten days after service of the summons on him or his attorney, the court shall consider such cases as entitled to be heard without regard to the district from which they are brought, and in preference to all civil cases, and they shall be heard and disposed of with all convenient speed.



§ 11-3-5 - Appeal not to fail for certain irregularities

An appeal to the Supreme Court shall not be dismissed for want of jurisdiction because of a defect in the application for appeal, or in the bond, or because an insufficient amount was paid to prepay the costs or because of any failure by an officer to comply with the requirements of law in reference to appeals; but all defects and irregularities may be cured by amendment so as to perfect the appeal and obtain the judgment of the Supreme Court in the case; but the court may dismiss an appeal for a failure of the appellant to do, within a reasonable time, what may be necessary to perfect his appeal.



§ 11-3-7 - Cases heard at return term; judgment

In case the judgment, sentence or decree of the court below be reversed, the Supreme Court shall render such judgment, sentence or decree as the court below should have rendered, unless it be necessary, in consequence of its decision, that some matter of fact be ascertained, or damages be assessed by a jury, or where the matter to be determined is uncertain; in either of which cases the suit, action or prosecution shall be remanded for a final decision; and when so remanded shall be proceeded with in the court below according to the direction of the Supreme Court, or according to law in the absence of such directions.



§ 11-3-9 - No reversal or annulment for want of jurisdiction

A judgment or decree in any chancery or circuit court rendered in a civil case, shall not be reversed or annulled on account of want of jurisdiction to render the judgment or decree.



§ 11-3-11 - Voluntary dismissal of appeal

If an appellant shall voluntarily dismiss his appeal after the transcript of the record has been filed in the Supreme Court, he shall be liable to judgment by said court as in case of an affirmance of the judgment or decree.



§ 11-3-15 - Effect of dismissal

After the dismissal of an appeal or supersedeas by the Supreme Court, another appeal or supersedeas shall not be granted in the same cause, so as to bring it again before the court.



§ 11-3-21 - Motion to discharge supersedeas in certain cases

A motion to discharge a supersedeas in an appeal to the Supreme Court may be made before and heard by the court on ten days' notice to the opposite party, at any time before the day to which the appeal is returnable, and the court shall make such orders and render such judgment as may be proper in the case.



§ 11-3-27 - Judgment on bond for supersedeas

In case a bond has been given for a supersedeas, the judgment of the Supreme Court, on affirming the judgment or decree of the court below, or on a dismissal of the appeal by the appellant or the court, shall be for the money adjudged or decreed against appellant, and damages and costs, or for the specific property and damages and costs, or for the damages and costs, as the case may be, against all the obligors in the bond who may be living at that time, and execution may be issued thereon accordingly. If any of the obligors be dead, his representatives may be summoned to show cause why judgment should not be rendered against them on the bond; and if good cause be not shown to the contrary, judgment shall be entered against them in like manner as against the living obligors, and certified to the court below, and execution may be issued thereon.



§ 11-3-29 - Repealed

Repealed, by Laws, 1978, ch. 335, § 41, eff from and after July 1, 1978.



§ 11-3-31 - Judgment certified to be enforced

On receiving the certificate of the clerk of the Supreme Court of the judgment of that court in any matter, it shall be the duty of the clerk of the court below to issue the proper process to enforce the judgment according to its terms.



§ 11-3-33 - Bond may be excepted to

The sufficiency of a bond in any respect as a security may be excepted to before the Supreme Court, or a judge thereof in vacation, on five (5) days' notice to the opposite party and, if the exception be sustained and the security be not immediately perfected, the appeal shall cease to operate as a supersedeas, and the supersedeas shall be discharged by order of the court or judge, and execution may be issued on the judgment or decree appealed from; and the Supreme Court may give judgment on the bond as in other cases, as if the supersedeas had not been discharged. If necessary, a new execution may be issued on the judgment, although one may have been issued on the discharge of the supersedeas.



§ 11-3-35 - Judgment not to be reversed for certain errors

No judgment in any case originating in a justice court, or in a municipal court, and appealed to the circuit court, shall be reversed because it may appear in the Supreme Court transcript that the judgment or record of the said justice or municipal court was not properly certified or was not certified at all, or was missing in whole or in part, unless the record further shows that objection on that account was made in the circuit court, in the absence of which objection in the circuit court there shall be a conclusive presumption that the defects in this clause mentioned did not exist in the circuit court proceedings: Provided however, that the foregoing clause shall not apply to cases wherein a record in the supreme court of the transcript from the justice or municipal court is necessary to a fair understanding of the proceedings in the circuit court.



§ 11-3-37 - Appellant not entitled to reversal for error as to another

In all cases, civil and criminal, a judgment or decree appealed from may be affirmed as to some of the appellants and be reversed as to others; and one of several appellants shall not be entitled to a judgment of reversal because of an error in the judgment or decree against another, not affecting his rights in the case. And when a judgment or decree shall be affirmed as to some of the appellants and be reversed as to others, the case shall thereafter be proceeded with, so far as necessary, as if the separate suits had been begun and prosecuted; and execution of the judgment of affirmance may be had accordingly. Costs may be adjudged in such cases as the supreme court shall deem proper.



§ 11-3-39 - Judgments affirmed in part and reversed in part

Where the judgment appealed from is for property, real or personal, and damages, the supreme court, finding the judgment to be erroneous as to the damages only, may affirm it as to the property and reverse and remand it for a new trial as to the damages, and may adjudge the costs as may be proper.



§ 11-3-41 - Final judgment to be certified to court below; collection of court costs

It shall be the duty of the clerk of the court below, upon receiving the mandate of the Supreme Court, to issue the proper execution on the final judgment or decree, if the same be for the plaintiff in the original cause, for the amount of money or other thing adjudged to the plaintiff, and all costs paid in the court below if not previously paid; and, if the judgment be rendered for the defendant in the original cause, then, on receipt of the mandate, execution shall issue against the plaintiff in the cause for the defendant's costs paid in the court below. In cases where the Supreme Court assesses the costs against the appellee, the appellant shall, with no further court action, be entitled to a judgment against the appellee in the amount expended by the appellant on court costs. The appellee shall be responsible for the cost of collection of this judgment, including attorney's fees. If the Clerk of the Supreme Court fails to issue the mandate as required, he shall forfeit to the aggrieved party One Hundred Dollars ($ 100.00), to be recovered by motion before the Supreme Court on five (5) days' notice.



§ 11-3-43 - Copy of opinion certified to court below; costs in event of successful appeal

In all cases in which the Supreme Court shall reverse the judgment or decree of the court below, and remand the cause to be proceeded within such court, or remand a cause for further proceedings, the Clerk of the Supreme Court shall prepare and certify a copy of the opinion of the Supreme Court in the case, and send it, with the mandate of the judgment or decree rendered in the cause by the Supreme Court, to the clerk of the court from which the cause was brought, or to which it may be remanded. The copy of the opinion furnished shall be preserved by the clerk to whom it is delivered, for the use of the court and parties in the case.

But in all cases wherein the appellant has paid the costs of his appeal and is the successful litigant and the action is reversed and remanded for further proceedings, with costs taxed against the appellee, the action shall not proceed further before the trial court, on application of the appellee, until the appellee has paid to the clerk of the trial court, for the benefit of the appellant, the costs so paid by the appellant in perfecting his successful appeal. Should the appellee fail to make such a refund of costs to the trial court within two (2) years next after the date of the judgment of reversal and remand by the Supreme Court, the appellee, his heirs or assigns, shall not thereafter be entitled to proceed further at his own instance and the appellee's right of action, as well as his remedy, shall be forever barred and extinguished.






Chapter 5 - PRACTICE AND PROCEDURE IN CHANCERY COURTS

GENERAL PROVISIONS

§ 11-5-1 - Venue of suits

Suits to confirm title to real estate, and suits to cancel clouds or remove doubts therefrom, shall be brought in the county where the land, or some part thereof, is situated; suits against executors, administrators, and guardians, touching the performance of their official duties, and suits for an account and settlement by them, and suits for the distribution of personalty of decedents among the heirs and distributees, and suits for the payment of legacies, shall be brought in the chancery court in which the will was admitted to probate, or letters of administration were granted, or the guardian was appointed; other suits respecting real or personal property may be brought in the chancery court of the county in which the property, or some portion thereof, may be; and all cases not otherwise provided may be brought in the chancery court of any county where the defendant, or any necessary party defendant, may reside or be found; and in all cases process may issue to any county to bring in defendants and to enforce all orders and decrees of the court.



§ 11-5-3 - Issue may be tried by a jury

The chancery court, in a controversy pending before it, and necessary and proper to be tried by a jury, shall cause the issue to be thus tried to be made up in writing. The jury shall be drawn in open court from the jury box used in the circuit court, in the presence of the clerk of the circuit court who shall attend with the box for that purpose. The number drawn shall not exceed twenty, and the slips containing the names shall be returned to the box. The clerk of the chancery court shall issue the venire facias to the sheriff, returnable as the court shall direct. If there be no jury box the jury may be obtained as provided for in the circuit court in such case. The sheriff and jurors, for failure to perform duty or to attend, shall be liable to like penalty as in the circuit court. The parties shall have the same right of challenge as in trials in the circuit court, and the jury may be completed in the same manner. The chancellor may instruct the jury in the same way that juries are instructed in the circuit court, and the parties shall have the same rights in respect thereto; the instructions shall be filed in the cause and become a part of the record, and the chancellor shall sign bills of exceptions as in the circuit court, and the court may grant new trials in proper cases.



§ 11-5-5 - Change of venue in jury cases allowed

The chancery court may award a change of venue for the trial of all issues to be tried by a jury pursuant to the procedure provided for in the Mississippi Rules of Civil Procedure. The clerk of the court from which the issue is to be removed, and the clerk of the court to which it is removed, respectively, shall, upon an order for a change of venue, discharge the duties directed to be performed by the clerks of circuit courts in such cases; and in such case the chancery court to which the venue is changed shall try the issue by a jury, and shall proceed and render decrees and finally dispose of the cause as if the suit had begun therein.



§ 11-5-31 - Before whom answers of nonresidents may be sworn

Answers of defendants out of the state may be sworn to before any commissioner for this state, or any judge, chancellor, or any justice of the peace, notary public, or the mayor or alderman of any city or town, or clerk of a court of record, in the state or country where such defendant may be, if such officer shall be authorized to administer oaths by the law of such state or country; and the certificate of such officer as to his official character, shall be prima facie evidence thereof.



§ 11-5-49 - Answer not required in certain cases

In proceedings in matters testamentary and of administration, in minors' business, and in cases of persons with an intellectual disability, persons with mental illness and persons of unsound mind, as provided for by law, no answer shall be required to any petition or application of any sort. Such a petition or application shall not be taken as confessed because of the lack of an answer, but every petition, application, or account shall be supported by the proper evidence and may be contested without an answer. All such proceedings shall be as summary, as the statutes authorizing and regulating them contemplate; however, when either of the parties having a controversy in court as to any of those several matters requires and the court sees proper, it may direct plenary proceedings by bill or petition, to which there shall be an answer on oath or affirmation. If an adult or sane party refuses to answer as to any matter alleged in the bill or petition and proper for the court to decide upon, the party refusing may be attached, fined, and imprisoned at the discretion of the court, and the matter set forth in the bill or petition shall be taken as confessed and a decree shall be made accordingly.



§ 11-5-51 - Answer or demurrer may be filed where answer not required

Where an answer is not necessary in the matters mentioned in Section 11-5-49, anyone desiring to contest any petition or application may file an answer, or may demur to any petition, and in that way test its sufficiency.



§ 11-5-75 - Creditors may attack fraudulent conveyances

The chancery court shall have jurisdiction of causes of action filed under the Uniform Fraudulent Transfer Act. Upon such a complaint, a writ of sequestration or injunction, or both, may be issued upon like terms and conditions as such writs may be issued in other cases, and subject to such proceedings and provisions thereafter as are applicable in other cases of such writs; and the chancellor of the proper district shall have power and authority to grant orders for receivers, in same manner as if the creditor had recovered judgment and had execution returned "no property found." The creditor in such case shall have a lien upon the property described therein from the filing of his complaint, except as against bona fide purchasers before the service of process upon the defendant in the complaint.



§ 11-5-79 - Decree to operate as judgment of circuit court

The decree of a court of chancery shall have the force, operation, and effect of a judgment at law in the circuit court.



§ 11-5-81 - Fieri facias or garnishment on decrees for money

Whenever the court shall render an order, judgment, or decree for the payment of money against any executor, administrator, or guardian, or any other party litigant therein, a compliance with such order, judgment or decree may be enforced by process of fieri facias or garnishment.



§ 11-5-83 - Sheriff to execute decrees; clerk to issue process

Decrees, where a master or special commissioner is not appointed to execute them, shall be executed by the sheriff; and the clerk shall issue all writs of fieri facias, habere facias possessionem, or other final process, according to the nature of the case, directed to the sheriff, and returnable to the next term of the court or at such other time as in a given case may be prescribed.



§ 11-5-85 - Decree to operate as a conveyance

When a decree shall be made for a conveyance, release or acquittance, or other writing, and the party against whom the decree is made shall not comply therewith, then such decree shall be considered and taken in all courts of law and equity to have the same operation and effect, and shall be as available, as if the conveyance, release, or acquittance, or other writing had been executed in conformity to the decree; or the court may appoint a commissioner to execute such writing, which shall have the same effect as if executed by the party.



§ 11-5-91 - Reopening of judgment rendered on publication only

A defendant against whom a judgment has been rendered on publication only may request to reopen the judgment pursuant to the procedures provided for in the Mississippi Rules of Civil Procedure. The title to property sold to a purchaser, in good faith, in pursuance of a judgment, shall not be affected by reopening of the judgment.



§ 11-5-93 - Sales of realty under decrees

Every sale of real estate ordered by a decree of any court of chancery shall be made for cash, unless otherwise ordered by the court, and at such place and on such notice as may be directed in the decree; and if direction be not given, at such place and on such notice as is required in case of sales of land under execution at law. The person making the sale, if made on credit, shall take bond, with sufficient security, in double the amount of the purchase money, payable to the parties entitled to receive the same under the decree, or to such persons as the court may direct, conditioned for the payment of the purchase money, with interest at the rate borne by the decree, to the time when the same, as directed by the decree, shall fall due. Such bond shall be returned and filed in the clerk's office, and if not paid at maturity, shall have the force and effect of a judgment; and the clerk shall issue execution thereon. If any of the obligees be dead, the execution shall be in favor of the survivors and the representatives of those deceased. And in all decrees for the sale of real estate, the chancellor may fix a sum to be paid on sale, and if the sale be not confirmed, the sum so paid shall be returned to the bidder. If the purchaser fail to pay the amount of his bid or to comply with the decree, the amount advanced shall go to the party entitled to the purchase money, and the land shall be resold.



§ 11-5-95 - Court may fix terms of sale

All property may be sold on such terms and at such time and place as the court may direct.



§ 11-5-97 - Lien on land sold on credit

All land sold under decree of the chancery court shall be held liable and subject to a lien for the unpaid purchase money therefor as if a mortgage had been executed by the purchaser and duly recorded; and said lien shall exist until actual payment of the purchase money, or until, by order of the court or chancellor, the same shall be discharged.



§ 11-5-99 - Hour and adjournment of sales

A sale of real estate shall not commence before the hour of eleven o'clock on the day appointed, nor continue longer than four o'clock of the same day; but if the time be insufficient to complete the sale, it may be continued from day to day until completed, by giving public notice to the company present at the conclusion of each day's sale; and such sale on the succeeding day shall commence and end as directed for the first day.



§ 11-5-101 - Person making sale not to purchase

In no instance shall the person who makes the sale become, either directly or indirectly, the purchaser at a sale made by him.



§ 11-5-103 - Report of sale of land

And when the sale has been completed, the person making the same shall make report thereof in writing to the court, stating the time and place of sale, the name of the purchaser, and the amount of purchase money, and shall satisfy the court that the directions prescribed in the decree of sale and the law have been followed; and thereupon the court shall proceed to make a decree confirming the sale, unless good reason be shown to the contrary. And the court shall order the person who made the sale to make a conveyance to the purchaser of the land so sold; but if the sale be not reported to the following term, the court may compel the making of a proper report at a subsequent term, and may then confirm or set aside the same; and the person failing to make such report in proper time may be fined, as for a contempt, not exceeding one hundred dollars.



§ 11-5-105 - On death of executor, or other person authorized, who shall sell or convey

If the executor, administrator, guardian, master, or special commissioner who was ordered to make a sale or lease, shall die, resign, or be removed before doing it, such sale or lease may be made by the successor of such executor, administrator, guardian, master, or commissioner, or by any person appointed by the court or the chancellor in vacation to make it. In case of a death, resignation or removal of an executor, administrator, guardian, master, or commissioner, after making a sale, and before its report or confirmation, or before a conveyance of the title, in case of the sale of land, the court shall ascertain the facts, and, if satisfied that the sale ought to be confirmed, shall make a decree confirming it, and order a conveyance, if land was sold, to be made to the purchaser, either by the successor in the administration or guardianship of the person who made the sale, or by a master or commissioner appointed for that purpose; and such conveyance shall have the same effect to vest the title in the person to whom it is made, as if it had been made and delivered by the person who made the sale.



§ 11-5-107 - Sales, leases, partitions, may be reported and confirmed in vacation; proceedings

Reports of sales of lands or leases or of partition in kind, where there is no contest, may be made in vacation to the chancellor, and upon five days' notice to the parties and the purchaser or lessee, or to the parties to the proceedings for partition in kind, of the time and place of hearing the application therefor, or upon such publication for any of the interested parties who may be nonresidents of this state, or who cannot be found upon diligent inquiry, as is required for nonresident or absent defendants in chancery, may be confirmed by him. But the said five days' notice to parties and the purchaser, or lessee or to the parties defendant to the proceedings for partition in kind of the time and place of hearing application therefor, and also such publication for any of the interested parties who may be nonresidents of this state, and to persons who cannot be found upon diligent inquiry, may be dispensed with, provided the interlocutory decree ordering said sale or lease or partition in kind shall specifically designate a definite date and place for the hearing of such application to confirm said report of sale, or lease, or partition in kind before the chancellor in vacation, but said application to confirm shall not be heard earlier than five days after the report of such sale or lease, or partition in kind shall have been filed in the proper court with papers in the cause.



§ 11-5-109 - Bond to prevent confirmation

The party who objects to a sale under a decree because of the inadequacy of the bid, or any person interested therein, may prevent the confirmation thereof by entering into a bond in a penalty equal to double the amount of the bid, with sufficient sureties, to be approved by the court or clerk, payable to the opposite party, conditioned to pay all costs of a resale, and that the property shall bring thereat an advance of not less than twenty per centum upon the bid, exclusive of the cost of resale.



§ 11-5-111 - Decree for balance after sale of property

Upon the confirmation of the report of sale of any property, real or personal, under a decree for sale to satisfy a mortgage, deed of trust, or other lien on such property, if there be a balance due to the complainant, the court, upon motion, shall give a decree against the defendant for any such balance for which by the record of the case he may be personally liable, upon which decree execution may issue.



§ 11-5-113 - Provisions applicable to all sales made by order or decree of the court

All the provisions of this chapter on the subject of sales shall apply to all sales of real estate under any decree in the chancery court made in matters testamentary and of administration, minors' business, cases of persons with an intellectual disability, persons with mental illness and persons of unsound mind, of partition, and all other matters.



§ 11-5-115 - Rights of infants saved

When a decree shall be made for the sale or conveyance of the real estate of an infant, such decree shall be binding on the infant unless he shall, within one year after attaining the age of twenty-one years, show to the court good cause to the contrary; and it shall not be necessary to insert the saving in the decree, but the saving shall not extend to decrees for the sale of the property of deceased persons, authorizing sales by guardians, or enforcing deeds of trust or mortgages.



§ 11-5-117 - Private sales authorized

(1) In addition to the law now in force authorizing the chancery court to decree the sale of land and personal property, the chancery court and the chancellor in vacation are authorized in all matters providing for a sale or lease of real and personal property, including matters testamentary and of administration, minors' business, persons with mental illness, partition and receivers, to order or decree the sale or lease of real and personal property or any interest in the property, including timber, oil, gas and minerals, at private sale, under such terms and conditions as the chancellor may impose. If all of the terms of sale are made certain by the order or decree, a deed or lease executed in full compliance with the order or decree shall become immediately effective without further confirmation by the court or chancellor.

(2) This section shall not be construed to invalidate any proceedings previously done in conformity with this section.



§ 11-5-123 - New bond required when security insufficient in certain cases

When it shall be alleged that the security on an injunction or receiver's bonds, or any bond taken upon any proceeding in the chancery court, is insufficient, the chancellor shall have power to hear and determine the same in vacation, as well as in term time, and may order the injunction to be dissolved, or the receiver to be suspended or removed, or may make such other order as may be just and equitable in the case, unless a new bond with sufficient sureties be given within twenty days, or such time as he shall appoint; but if done in vacation, at least five days' notice of the time and place of making the application shall be given to the opposite party.






RECEIVERS

§ 11-5-151 - Receivers may be appointed or removed in vacation

Receivers may be appointed by the chancellor in vacation, as well as by the chancery court in term time; and any receiver may be removed by the chancellor in vacation, as well as by the chancery court in term time; but before any receiver shall be so removed in vacation, the party applying therefor must give the adverse party, or his solicitor, and the receiver five days' notice of the time and place of presenting such application; such application may be heard in term time on two days' notice.



§ 11-5-153 - Receiver not appointed without notice

A receiver shall not be appointed without the party praying the appointment having given the opposite party at least five days' notice of the time and place of making the application, unless it shall appear that an immediate appointment is necessary, or good cause be shown for not giving notice.



§ 11-5-155 - Complainant to give bond before receiver appointed without notice

Before any receiver shall be appointed without notice, the party applying for the appointment shall execute bond, payable to the adverse party, in a sufficient penalty to be fixed by the court or chancellor, with sufficient sureties, conditioned to pay all damages that may be sustained by the appointment of such receiver in case the appointment be revoked; and said bond shall be filed in the cause, and damages may be recovered thereon in the suit in the same manner as damages are recoverable on an injunction bond or the party entitled to damages may maintain an independent suit on such bond for such damages.



§ 11-5-157 - Bond in lieu of receiver

On an application for the appointment of a receiver, the court or chancellor may, in the exercise of sound discretion, in lieu of a receiver, order that the party against whom the receiver is asked, execute bond, to be approved by the court or chancellor, payable to the party who asks for the appointment, with sufficient sureties, in a sufficient penalty, to be fixed by the court or chancellor, conditioned according to the nature of the case, as the court or chancellor may direct. Upon the execution, approval, and filing of such bond, the receiver shall not be appointed; and any decree rendered in the cause on final hearing against the principal obligor in the bond shall be rendered against the sureties therein, within the scope of its conditions and penalty. On an application to remove a receiver who shall have been appointed without notice, the court or chancellor may exercise the same discretion, and, in lieu of retaining the receiver, may remove him upon the execution, approval, and filing of such bond; and decree may be rendered thereon as if given on the application for the appointment of a receiver.



§ 11-5-159 - Bond of receiver

Every receiver, when appointed, shall, before being authorized to act as such, give bond, payable to the state, in such penalty and with such sureties as may be approved by the court or chancellor, conditioned that he will in all things faithfully discharge the duties of his office as receiver; which bond shall be filed with the clerk of the court, and may be put in suit, in the name of the state, for the use of the party aggrieved, from time to time, until the whole penalty shall be recovered.



§ 11-5-161 - Receivers subject to orders of court, and may apply therefor in vacation

Receivers shall be subject to the orders, instructions, and decrees of the court, and of the chancellor in vacation; and they, or any party in interest, may apply therefor in term time, or to the chancellor in vacation, or for modifications of previous orders or instructions; and obedience thereto may be enforced by attachment.



§ 11-5-163 - Receiver of estate of decedent, minor

In all cases in which it may be thought to be necessary for the protection of the estate of decedents, minors, and persons of unsound mind, a receiver may be appointed, either by the court or by the chancellor in vacation, subject to the provisions of sections 11-5-151 to 11-5-161.



§ 11-5-165 - Receiver of money paid into court

When money shall be paid into court under its order, a receiver may be appointed to keep the same, who shall give bond and security as in other cases; but if the money shall be ordered to be paid to the clerk of such court, his official bond shall cover it, and an additional bond may be required if the court or chancellor shall think proper.



§ 11-5-167 - Compensation of receiver

Receivers shall be entitled to have such compensation for their services as the court shall allow, and shall have a lien upon the property in their hands for the payment thereof, and of their necessary expenses. The court shall make such order to compel the payment thereof as may be just and necessary, and may decree the payment thereof by any of the parties as a portion of the costs of the suit.









Chapter 7 - PRACTICE AND PROCEDURE IN CIRCUIT COURTS

IN GENERAL

§ 11-7-1 - Provisions applicable to all courts

All things contained in this chapter, not restricted by their nature or by express provision to particular courts, shall be the rules of decision and proceeding in all courts whatsoever.



§ 11-7-3 - Assignee of chose in action may sue

The assignee of any chose in action may sue for and recover on the same in his own name, if the assignment be in writing. In case of a transfer or an assignment of any interest in such chose in action before or after suit brought, the action may be begun, prosecuted and continued in the name of the original party, or the court may allow the person to whom the transfer or assignment of such interest has been made, upon his application therefor, to be substituted as a party plaintiff in said action. If in any case a transfer or assignment of interest in any demand or chose in action be made in writing before or after suit is filed, to an attorney or firm of attorneys, appearing in the case, it shall be sufficient notice to all parties of such assignment or transfer, if such assignment or transfer be filed with the papers in said cause, and such attorney or attorneys shall not be required to be made parties to said suit. An "assignee" for purposes of this section includes both absolute assignees, with or without recourse, and conditional or limited assignees including assignees for collection purposes.



§ 11-7-5 - Assignee's action not prejudicial by set-off

A setoff or other defense existing under Section 11-7-3 at the time of or before notice of the assignment shall not be prejudiced thereby.



§ 11-7-7 - Transfer of chose in action after filing

Any chose in action or any interest therein, after suit has been filed thereon, may be sold or assigned the same as other property, whether such claim or any interest therein was heretofore assignable under the laws of this state or not. Such sale shall be evidenced by writing signed and acknowledged by the party making the same, which shall be filed with the papers of such suit. After such filing, it shall be the duty of the clerk, in whose office such papers are kept, to make a minute of such sale or transfer on the trial docket where the suit is entered, giving briefly the substance thereof, for which he shall be entitled to a fee of Twenty-five Cents (25 cent(s) ), to be paid by the party applying therefor. Such transfer when so made and dealt with shall be valid and binding upon all persons thereafter dealing with such claim, whether they have actual notice thereof or not.



§ 11-7-9 - Action for seduction of a woman

An unmarried female may prosecute an action for her own seduction, and recover damages.



§ 11-7-11 - Action for seduction of a child

A parent may bring an action for the seduction of a child, although such child be not living with nor in the service of the plaintiff, and though there be no loss of service; but a recovery by the parent or child shall bar any other action for the same cause.



§ 11-7-12 - Civil penalty recoverable for violation of bad check statute; applicability to electronic transfers of funds

(1) If a check, draft or order is made, drawn, issued, uttered or delivered in violation of Section 97-19-55, the payee, endorser or his assignee shall be entitled to collect, in addition to the face amount of the check, draft or order, a service charge of Forty Dollars ($ 40.00).

(2) In any civil action founded on a check, draft or order made, drawn, issued, uttered or delivered in violation of Section 97-19-55, the plaintiff, if he be a payee, endorser, holder or assignee, shall be entitled to recover, in addition to the face amount of the check, draft or order, damages in the following amount:

(a) If the amount of the check, draft or order is up to and including Twenty-five Dollars ($ 25.00), then the additional damages shall be:

(i) A service charge of Thirty Dollars ($ 30.00); and

(ii) In the event suit is filed by a licensed attorney, reasonable attorney's fees as determined by the judge.

(b) If the amount of the check, draft or order is above Twenty-five Dollars, then the additional damages shall be:

(i) A service charge of Forty Dollars ($ 40.00); and

(ii) In the event suit is filed by a licensed attorney, reasonable attorney's fees as determined by the judge.

(c) The payee, endorser, holder or assignee of a check, draft or order may claim in a single civil action all checks, drafts or orders made, drawn, issued, uttered or delivered in violation of Section 97-19-55 by a single drawer without regard to venue or the identity or number of payees on those instruments.

(d) The provisions of this section shall also apply to electronic transfers of funds.



§ 11-7-13 - Actions for injuries producing death

Whenever the death of any person or of any unborn quick child shall be caused by any real, wrongful or negligent act or omission, or by such unsafe machinery, way or appliances as would, if death had not ensued, have entitled the party injured or damaged thereby to maintain an action and recover damages in respect thereof, or whenever the death of any person or of any unborn quick child shall be caused by the breach of any warranty, express or implied, of the purity or fitness of any foods, drugs, medicines, beverages, tobacco or any and all other articles or commodities intended for human consumption, as would, had the death not ensued, have entitled the person injured or made ill or damaged thereby, to maintain an action and recover damages in respect thereof, and such deceased person shall have left a widow or children or both, or husband or father or mother, or sister, or brother, the person or corporation, or both that would have been liable if death had not ensued, and the representatives of such person shall be liable for damages, notwithstanding the death, and the fact that death was instantaneous shall in no case affect the right of recovery. The action for such damages may be brought in the name of the personal representative of the deceased person or unborn quick child for the benefit of all persons entitled under the law to recover, or by widow for the death of her husband, or by the husband for the death of the wife, or by the parent for the death of a child or unborn quick child, or in the name of a child, or in the name of a child for the death of a parent, or by a brother for the death of a sister, or by a sister for the death of a brother, or by a sister for the death of a sister, or a brother for the death of a brother, or all parties interested may join in the suit, and there shall be but one (l) suit for the same death which shall ensue for the benefit of all parties concerned, but the determination of such suit shall not bar another action unless it be decided on its merits. Except as otherwise provided in Section 11-1-69, in such action the party or parties suing shall recover such damages allowable by law as the jury may determine to be just, taking into consideration all the damages of every kind to the decedent and all damages of every kind to any and all parties interested in the suit.

This section shall apply to all personal injuries of servants and employees received in the service or business of the master or employer, where such injuries result in death, and to all deaths caused by breach of warranty, either express or implied, of the purity and fitness of foods, drugs, medicines, beverages, tobacco or other articles or commodities intended for human consumption.

Any person entitled to bring a wrongful death action may assert or maintain a claim for any breach of expressed warranty or for any breach of implied warranty. A wrongful death action may be maintained or asserted for strict liability in tort or for any cause of action known to the law for which any person, corporation, legal representative or entity would be liable for damages if death had not ensued.

In an action brought pursuant to the provisions of this section by the widow, husband, child, father, mother, sister or brother of the deceased or unborn quick child, or by all interested parties, such party or parties may recover as damages property damages and funeral, medical or other related expenses incurred by or for the deceased as a result of such wrongful or negligent act or omission or breach of warranty, whether an estate has been opened or not. Any amount, but only such an amount, as may be recovered for property damage, funeral, medical or other related expenses shall be subject only to the payment of the debts or liabilities of the deceased for property damages, funeral, medical or other related expenses. All other damages recovered under the provisions of this section shall not be subject to the payment of the debts or liabilities of the deceased, except as hereinafter provided, and such damages shall be distributed as follows:

Damages for the injury and death of a married man shall be equally distributed to his wife and children, and if he has no children all shall go to his wife; damages for the injury and death of a married woman shall be equally distributed to the husband and children, and if she has no children all shall go to the husband; and if the deceased has no husband or wife, the damages shall be equally distributed to the children; if the deceased has no husband, nor wife, nor children, the damages shall be distributed equally to the father, mother, brothers and sisters, or such of them as the deceased may have living at his or her death. If the deceased have neither husband, nor wife, nor children, nor father, nor mother, nor sister, nor brother, then the damages shall go to the legal representative, subject to debts and general distribution, and the fact that the deceased was instantly killed shall not affect the right of the legal representative to recover. All references in this section to children shall include descendants of a deceased child, such descendants to take the share of the deceased child by representation. There shall not be, in any case, a distinction between the kindred of the whole and half blood of equal degree. The provisions of this section shall apply to illegitimate children on account of the death of the mother and to the mother on account of the death of an illegitimate child or children, and they shall have all the benefits, rights and remedies conferred by this section on legitimates. The provisions of this section shall apply to illegitimate children on account of the death of the natural father and to the natural father on account of the death of the illegitimate child or children, and they shall have all the benefits, rights and remedies conferred by this section on legitimates, if the survivor has or establishes the right to inherit from the deceased under Section 91-1-15.

Any rights which a blood parent or parents may have under this section are hereby conferred upon and vested in an adopting parent or adopting parents surviving their deceased adopted child, just as if the child were theirs by the full-blood and had been born to the adopting parents in lawful wedlock.

The list of persons in this section who may bring a wrongful death action is exclusive and only those persons shall be considered interested parties who are entitled to bring an action under this section.

A defendant in an action under this section is authorized within ninety (90) days of filing an answer, to request that the plaintiff initiate the process of determining heirs. Such determination must be resolved before commencement of trial.



§ 11-7-15 - Contributory negligence no bar to recovery of damages; jury may reduce damages

In all actions hereafter brought for personal injuries, or where such injuries have resulted in death, or for injury to property, the fact that the person injured, or the owner of the property, or person having control over the property may have been guilty of contributory negligence shall not bar a recovery, but damages shall be diminished by the jury in proportion to the amount of negligence attributable to the person injured, or the owner of the property, or the person having control over the property.



§ 11-7-17 - Questions of negligence and contributory negligence for jury

All questions of negligence and contributory negligence shall be for the jury to determine.



§ 11-7-18 - Limitation of remedies or disclaimer of liability as to certain implied warranties in sale to consumer of consumer goods prohibited

Except as otherwise provided in Sections 75-2-314, 75-2-315 and 75-2-719, there shall be no limitation of remedies or disclaimer of liability as to any implied warranty of merchantability or fitness for a particular purpose in a sale to a consumer, as defined in Section 75-1-201(b)(11), of consumer goods, as defined in Section 75-9-102(a)(23). The provisions of this section may not be waived or varied by agreement.



§ 11-7-19 - No assumption of risk by employee when the master is negligent; exception as to certain employees

In all actions for personal injury to an employee, and in all actions where such injury results in death, such employee shall not be held to have assumed the risks of his employment in any case where such injury or death results in whole or in part from the negligence of the master. This rule shall not apply to conductors, or locomotive engineers, in charge of dangerous or unsafe cars or engines voluntarily operated by them.



§ 11-7-20 - Privity unnecessary to maintain actions in negligence, strict liability or breach of warranty

In all causes of action for personal injury or property damage or economic loss brought on account of negligence, strict liability or breach of warranty, including actions brought under the provisions of the Uniform Commercial Code, privity shall not be a requirement to maintain said action.



§ 11-7-29 - Death of one defendant after judgment

When judgment shall have been rendered against two or more persons, and any one or more of them shall die, such judgment shall survive against the representatives of the deceased parties and the survivor. A scire facias may issue against the survivor, jointly with the representatives of the deceased parties; and such judgment may be thereupon revived, and execution issued in like manner.



§ 11-7-41 - Defendants may be sued by initials in certain cases

In actions on written instruments, the defendant may be sued by the initial letters or contraction of the Christian name, used by him in his signature to such writing.



§ 11-7-43 - Averment that partners contracted by a name affixed to a writing is sufficient

In actions against one or more of several partners, it shall be sufficient to declare that he or they made the contract or executed the writing sued on by the co-partnership name, or other signature affixed to such writing.



§ 11-7-67 - Balance of mutual dealings on death of one party

Where there shall have been mutual dealings between two or more persons, and one or more of them shall die before an adjustment of such dealings, the lawful demands of such parties against each other shall be a good payment, or setoff, to the amount thereof, notwithstanding the estate of one or more of such deceased persons shall be insolvent; and only the balance due shall be the debt.



§ 11-7-73 - Disclaiming title and tendering of amends in action for trespass

In actions in justice court for trespass on land, the defendant may plead that he disclaims any title or claim to the land in question, and that the trespass was involuntary or by negligence, and that he tendered or offered sufficient amends therefor before suit brought, and he shall thereupon bring the amount so tendered into court; and unless the plaintiff in such action shall recover more damage than the amount so tendered, he shall be adjudged to pay the costs of the action.



§ 11-7-107 - How private way may be pleaded

A right by virtue of a private way may be pleaded generally in the same manner as if pleading a public way.



§ 11-7-131 - Cases may be taken under judicial advisement

The judge may take a case under advisement until the next term. If an issue of fact be involved, before taking it under advisement, he shall, on notice to each party, cause the evidence on both sides to be reduced to writing and signed by him. At the next term, the judge shall deliver his opinion in writing, and the evidence and opinion shall be a part of the record without a bill of exceptions. Either party prosecuting an appeal may avail himself of all questions arising upon the record.



§ 11-7-135 - Exceptions in trials by court -- either party may appeal

In cases tried by the court, either party may take bills of exception, and have an appeal, as in case of trial by jury.



§ 11-7-147 - Opening statements allowed

Before the introduction of the evidence, the plaintiff may briefly state his case orally to the jury, and the evidence by which he expects to sustain it. Then the defendant may briefly state his case, and the evidence by which he expects to support it.



§ 11-7-149 - Court officers not to converse with jurors

The sheriff, bailiff, or other officer, shall not be in the room or converse with a juror after the jury has retired from the bar, save by order of the court. A violation of this section shall subject the offender to a fine of fifty dollars and one week's imprisonment for a contempt.



§ 11-7-151 - Trial -- jury may take evidence to jury room

All papers read in evidence on the trial of any cause may be carried from the bar by the jury.



§ 11-7-155 - Judge not to sum up or comment on testimony or charge jury

The judge in any civil cause shall not sum up or comment on the testimony, or charge the jury as to the weight of evidence.



§ 11-7-157 - No special form of verdict required

No special form of verdict is required, and where there has been a substantial compliance with the requirements of the law in rendering a verdict, a judgment shall not be arrested or reversed for mere want of form therein.



§ 11-7-159 - Verdict may be reformed at the bar if informal or defective

If the verdict is informal or defective, the court may direct it to be reformed at the bar. Where there has been a manifest miscalculation of interest, the court may direct a computation thereof at the bar, and the verdict may, if the jury assent thereto, be reformed in accordance with such computation.



§ 11-7-161 - If verdict not responsive, jury to deliberate further

If the verdict is not responsive to the issue submitted to the jury, the court shall call their attention thereto and send them back for further deliberation.



§ 11-7-163 - No error if verdict omits something

If, on an issue concerning several things in one count, a verdict be found for only part of them, it shall not be error, but the plaintiff shall be barred of his title to the things omitted.



§ 11-7-165 - Award of damages in civil action against person who steals, embezzles, extorts or converts certain property of vulnerable adult; "position of trust" defined

(1) In a civil action where it is proven that a person took property having a value of Two Hundred Fifty Dollars ($ 250.00) or more belonging to a vulnerable adult by conversion, embezzlement, extortion, theft or fraud without the owner's consent, or obtained the owner's consent by intimidation, deception, undue influence or by misusing a position of trust or a confidential relationship with the owner, then whether the action is to recover the property or damages in lieu thereof, or both, damages shall be recoverable up to three (3) times the amount of the monetary damages or value of the property embezzled, converted or otherwise stolen, in addition to any other damages.

(2) For purposes of this section, "position of trust" shall include, but not be limited to, a person who:

(a) Is named the attorney-in-fact in a power of attorney, whether executed before or after the adult became vulnerable;

(b) Has assumed a duty to provide care to the vulnerable adult;

(c) Is in a fiduciary relationship with the vulnerable adult, including a de facto guardian or de facto conservator; or

(d) Is a joint tenant or tenant in common with the vulnerable adult.

(3) "Vulnerable adult" shall have the meaning defined in Section 43-47-5, Mississippi Code of 1972.

(4) Civil remedies provided under this section shall be supplemental and cumulative, and not exclusive of other remedies afforded under any other law. Damages awarded under this section are remedial and not punitive, and do not limit and are not limited by any criminal action or any other provision of law. Any civil damages paid by the civil defendant shall reduce the amount such defendant, upon conviction, may be ordered to pay in restitution, and any restitution paid under a criminal penalty shall reduce any civil damages owed.

(5) The cause of action, the right to bring a cause of action, or the right to seek treble damages pursuant to this section shall not be limited or affected by the death of the owner.



§ 11-7-169 - Judgment--remedial orders

In all actions in which the right to real or personal estate is in controversy, the court or the judge thereof shall make an order for the protection of the property in controversy from waste or destruction, and to prevent the removal of personal property beyond the jurisdiction of the court, upon satisfactory proof being made of the necessity for such order, and may enforce such order by an attachment for contempt and other proper process; but in all such cases the court or judge may require a bond of the party applying for the order, in an adequate penalty, payable to the opposite party, with sufficient sureties, to be approved by the court or judge, conditioned to pay all such damages as may be suffered by reason of such order in case the principal obligor be cast in the suit.



§ 11-7-173 - Judgment on bonds

In an action brought upon a bond for the payment of money, wherein the plaintiff shall recover, judgment shall be entered for the penalty of the bond, to be discharged by the payment of the principal and interest due and costs of suit, and execution shall issue accordingly. However, if before judgment the defendant shall bring into court the principal and interest due upon the bond, he shall be discharged, and in that case judgment shall be entered for the costs alone.



§ 11-7-175 - Liability of ships and vessels for causing death or injury

Whenever the death of a person shall be caused by the wrongful act, neglect, or default of any ship or vessel, and the act, neglect, or default is such as would (if death had not ensued) have entitled the party injured to maintain an action, or to proceed in rem against the said ship or vessel, or in personam against the owners thereof, or those having control of her, and to recover damages in respect thereof, then, in every such case the ship or vessel, which, had not death ensued, would have been liable to an action for damages, or to a libel in rem, and her owners, or those responsible for her acts or defaults or negligence to a libel in personam, shall be liable for all damages notwithstanding the death of the person injured, and although the death shall have been caused under such circumstances as amount in law to a felony.



§ 11-7-181 - Office confession of judgment; how made

A person indebted to another in any sum of money within the jurisdiction of the circuit court, on any promise, agreement, or covenant, may sign an office confession of judgment in the clerk's office of the circuit court, in the manner following, to wit: The creditor shall file in the clerk's office a statement, under oath, substantially to the effect following, viz.:

"The State of Mississippi, County.

In the circuit court of said county, day of , A.D. .

states, on oath, that is justly indebted to him for the amount of

dollars on an instrument of writing in the following words and figures, viz.:

(here copy the same), and in case of indorsement say indorsed as follows:

(here copy the indorsement), or on open account, of which a copy is hereto

attached, which remains due and unpaid, and that said sum of money is not due

or claimed under a fraudulent or usurious consideration.

(Signed)

"Sworn to and subscribed the day of A. D. before me. " ,

Clerk."

And if the evidence of the debt be in writing, the same shall be filed with

said statement; and if not in writing, then a copy of the open account shall

be filed; and the party indebted shall sign, before the clerk, an

acknowledgment written upon or annexed to such statement, to the effect

following, to wit:

"I do hereby acknowledge myself indebted to the said in the sum of

Dollars, which includes interest up to the first day of the next term of

the said circuit court, and I give my consent for judgment to be rendered

against me in favor of said , at the next term of said circuit court for

said amount and all legal costs accruing thereon, with stay of execution (if

any) until (as may be agreed upon).

"Taken and acknowledged the day of , A.D. , before me.

" , Clerk."



§ 11-7-183 - Office confession of judgment; how made final

When such statement and acknowledgment are filed, the clerk shall docket the cause on the appearance docket, and at the next term on the motion of the plaintiff, the court shall render judgment thereon for the amount acknowledged to be due, with interest from the first day of the term, and with such stay of execution, if any, as may be stipulated; and such judgment shall be final unless set aside during the term, and shall be as binding and obligatory as a judgment rendered in any other form; and a full and complete final record shall be made therein as in other cases.



§ 11-7-185 - Office confession of judgment; void in certain cases

A judgment rendered on office confession shall be void in toto as to third parties, if tainted with fraud or usury.



§ 11-7-187 - Judgment on confession as release of errors

A judgment on confession shall be equal to a release of all errors; but all powers of attorney for confessing or suffering judgment to pass by default or otherwise, and all general releases of error made or to be made by any person before action brought, shall be absolutely null and void.



§ 11-7-189 - Enrollment of judgments; satisfaction

(1) The clerk of the circuit court shall procure and keep in his office one or more books to be styled "The Judgment Roll," which book or books shall be appropriately divided under the several letters of the alphabet, and on each page shall be placed the following captions:

Defendant's

Name and

Name of

Defendant's

Attorney County Social

and Post and Security

Office Amount of Court or Tax

Address of Judgment Date of in Which Identification

Each or Decree Rendition Rendered Number

Plaintiff's Name,

Plaintiff's

Date, Hour Attorney, When and

and Minute of and Post Office How

Enrollment Address of Each Satisfied Remarks

The clerk shall, within twenty (20) days after the adjournment of each term of court, enroll all final judgments rendered at that term in the order in which they were entered on the minutes by entering on The Judgment Roll, under the proper letter or letters of the alphabet, the name of each and every defendant to such judgment, the post office address of each defendant, and the social security or tax identification number of each defendant if such information is known or readily ascertainable, and if such defendant or defendants have an attorney at law in such case the name and post office address of such attorney or firm of attorneys if such post office address is known or readily ascertainable; the amount of such judgment; date of rendition; county and court in which rendered; the date, hour and minute of enrollment; and the name of the plaintiff or plaintiffs and the post office address of each plaintiff if readily ascertainable, and if represented by an attorney at law or a firm of attorneys then the name and post office address of such attorney or firm of attorneys if the post office address is known or readily ascertainable. The name of the attorney or firm of attorneys and post office addresses of the parties may be subsequently inserted by the clerk at any time.

Notwithstanding the foregoing, the failure to list a social security number on a judgment shall not invalidate said judgment nor shall it make the party failing to list said judgment liable for such failure to list or the recording official liable for such failure.

(2) Any attorney of record representing a plaintiff or plaintiffs in the case may, for and on behalf of his client or clients, satisfy in whole or in part a judgment on such Judgment Roll by endorsing thereon the extent of such satisfaction and signing an entry so showing, and when so satisfied the clerk shall attest and subscribe such endorsement under the proper heading therein. When any judgment shall otherwise be satisfied, the clerk shall so enter under proper heading and subscribe the entry.

(3) The Judgment Roll may be kept on computer as provided in Section 9-7-171. In such case the plaintiff or attorney representing such plaintiff shall present to the clerk a sworn affidavit directing the clerk to cancel or otherwise show as satisfied the judgment recorded under this section.



§ 11-7-191 - Enrolled judgment as lien

A judgment so enrolled shall be a lien upon and bind all the property of the defendant within the county where so enrolled, from the rendition thereof, and shall have priority according to the order of such enrollment, in favor of the judgment creditor, his representatives or assigns, against the judgment debtor and all persons claiming the property under him after the rendition of the judgment. A judgment shall not be a lien on any property of the defendant thereto unless the same be enrolled. In counties having two (2) judicial districts, a judgment shall operate as a lien only in the district or districts in which it is enrolled. Any judgment for the purpose described in Section 85-3-52 shall not be a lien on any property in this state, real, personal or mixed, that is owned by a resident of this state, and shall not be enforced or satisfied against any such property.



§ 11-7-193 - How priority of lien forfeited

A junior judgment creditor may give written notice to any senior judgment creditor requiring him to execute his judgment; and if the senior judgment creditor, being so notified, shall fail, neglect or refuse to have execution issued, and levied within ten days from said notice for the satisfaction of his judgment, he shall lose his priority, and the junior judgment creditor may cause execution to issue on his judgment and to be levied on any of the property of the defendant, and the proceeds of a sale thereof shall be applied to the junior judgments so levied.



§ 11-7-195 - Judgment not a lien out of county unless enrolled

A judgment or decree rendered in any court of the United States or of this state shall not be a lien upon or bind any property of the defendant situated out of the county in which the judgment or decree was rendered until the plaintiff shall file in the office of the clerk of the circuit court of the county in which such property is situated an abstract of such judgment or decree which has been certified by the clerk of the court in which the same was rendered containing the names of all the parties to such judgment or decree, its amount, the social security or tax identification number of the defendant if such information is known or readily ascertainable, the date of the rendition, and the amount appearing to have been paid thereon, if any. It shall be the duty of the clerk of the circuit court on receiving such abstract and on payment of the fees allowed by law for filing and enrolling the same, to file and forthwith enroll the same on The Judgment Roll, as in other cases. Such judgment or decree shall, from the date of its enrollment, be a lien upon and bind the property of the defendant within the county where it shall be so enrolled. If a foreign judgment has been filed in any county of this state pursuant to Sections 11-7-301 through 11-7-309 and such judgment may be enforced in such county, then, for purposes of this section, such judgment shall be treated as if it had been rendered in such county and may be enrolled on The Judgment Roll in other counties pursuant to the provisions of this section. Any judgment for the purpose described in Section 85-3-52 shall not be a lien on any property in this state, real, personal or mixed, that is owned by a resident of this state and shall not be enforced or satisfied against any such property.



§ 11-7-197 - Judgment not a lien in county until enrolled

Judgments and decrees, at law or in equity, rendered in any court of the United States held within this state, or in the Supreme Court or the court of chancery of this state, shall not be a lien upon or bind the property of the defendant within the county in which such judgments or decrees may be rendered, until an abstract thereof shall be filed in the office of the clerk of the circuit court of the county and enrolled on the judgment roll, in the manner and on the terms hereinbefore provided in Section 11-7-195. Such judgments and decrees shall bind the property of the defendants from the date of such enrollment, in like manner as judgments and decrees rendered in a different county and so enrolled.



§ 11-7-199 - Growing crop not subject to judgment lien

A growing crop shall not be subject to the lien of a judgment.



§ 11-7-201 - Revival not necessary for execution

It shall not be necessary to revive a judgment by scire facias because no execution shall have been issued on such judgment within a year and a day after its rendition, but execution may be issued without such revival.



§ 11-7-211 - Bills of exception may be amended

Bills of exception, with the approval of the trial judge, may be amended at any time before the hearing on appeal, for the purpose of curing omissions, defects, or inaccuracy; but no such amendment shall be made until the parties interested shall have been given five days' notice of such proposed amendment.



§ 11-7-217 - Executions of fines, penalties, and forfeitures

The clerk of the circuit court shall, immediately after the adjournment of every term, issue execution according to the nature of the case, for all fines, penalties and forfeitures assessed by the court, or which shall have accrued to the state or to the county, and remaining due and unpaid. Said clerk shall, within thirty days after such adjournment, transmit a list of said executions to the clerk of the board of supervisors of the county, noting the names of the defendants, the amounts, and the sheriff or other officer to whom the same was delivered; and, at the same time, he shall transmit to said clerk a statement of the returns made by the sheriff or other officer on execution for fines, penalties, and forfeitures returnable to the last term of the court. Any circuit court clerk who shall fail to issue such executions, or to transmit the lists thereof as required, shall forfeit and pay the sum of two hundred dollars for every such offense, to be recovered by the state or county, on motion against him and his sureties by the district attorney, before the circuit court. The clerk of the board of supervisors shall notify the district attorney of such default.



§ 11-7-219 - Remedy against officers, failing to return fines

If any sheriff or other officer shall return on any such writ of execution, that he hath levied the fine, penalty, or forfeiture therein mentioned, or any part thereof; or, that he hath taken the body of the defendant, and shall have suffered such defendant to escape; or, if any person be committed to the custody of such sheriff or other officer until the fine, penalty, or forfeiture for which he was committed shall be paid, and such sheriff or officer shall permit such defendant to escape; or, if such sheriff or officer shall have received such fine, penalty, or forfeiture, or any part thereof, and shall not immediately account to the clerk of the board of supervisors and pay the same into the treasury of the county, then, in either of the cases above specified, it shall be the duty of said clerk to notify the district attorney of such default, who shall thereupon, on motion at the next term of the circuit court, demand judgment against such sheriff, or other officer, and his sureties, for the fines, penalties, and forfeitures mentioned in such writs, or for so much thereof as he shall have received on such execution or commitment, or the whole amount thereof in case he shall have suffered such defendant or defendants to escape; and the court shall give judgment accordingly, and award execution thereon.



§ 11-7-221 - Liability of officers for default as to fines

Clerks, sheriffs, and other officers shall be liable to the same proceedings for any neglect of duty, in respect to executions for fines, penalties, and forfeitures, as in case of executions in civil cases.






UNIFORM ENFORCEMENT OF FOREIGN JUDGMENTS

§ 11-7-301 - Definition

In this act "foreign judgment" means any judgment, decree or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.



§ 11-7-303 - Filing copy of foreign judgment; enforcement

A copy of any foreign judgment authenticated in accordance with the act of Congress or the statutes of this state or any rule promulgated and adopted by the Mississippi Supreme Court may be filed in the office of the clerk of the circuit court of any county in this state. Said clerk shall treat the foreign judgment in the same manner as a judgment of the circuit court of any county in this state. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a judgment of a circuit court of any county in this state and may be enforced or satisfied in like manner, subject to the provisions of Section 15-1-45. Any foreign judgment for the purpose described in Section 85-3-52 shall not be a lien on any property in this state, real, personal or mixed, that is owned by a resident of this state, and shall not be enforced or satisfied against any such property.



§ 11-7-305 - Affidavit of filing; notice; execution

(1) At the time of the filing of the foreign judgment, the judgment creditor or his lawyer shall make and file with the clerk of the circuit court, as the case may be, an affidavit setting forth the name and last known post office address of the judgment debtor and the judgment creditor.

(2) Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's lawyer, if any, in this state. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

(3) No execution or other process for enforcement of a foreign judgment filed hereunder shall issue until twenty (20) days after the date the judgment is filed.



§ 11-7-307 - Appeal; stay of execution; security

(1) If the judgment debtor shows the circuit court of any county that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

(2) If the judgment debtor shows the circuit court of any county any ground upon which enforcement of a judgment of any court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this state.



§ 11-7-309 - Alternative rights of judgment creditor

The right of a judgment creditor to bring an action to enforce his judgment instead of proceeding under this act remains unimpaired.









Chapter 9 - PRACTICE AND PROCEDURE IN COUNTY COURTS AND JUSTICE COURTS

Article 1 - COUNTY COURTS

§ 11-9-1 - Writs returnable to other courts may be made returnable to county court; acts of justice court judge, clerk, judge, chancellor, or other officer may be done in behalf of county court

Whenever under any statute a writ is made returnable to, or the institution of any suit or proceeding is required to be in, a justice court, general or special, or a circuit or chancery court, or when in respect to such matters any justice court judge, or clerk, or judge or chancellor, or other officer, is empowered to do any act in or about any of said courts, the said writs may be made returnable to the county court in any cause or matter there pending or which, within its jurisdiction, is there to be instituted, and all the said acts of the officers aforesaid may be done in behalf of or in respect to the county court in all such matters and causes to the same extent as had the county court been expressly included in each and every of such statutes first aforementioned.



§ 11-9-3 - Venue of actions, suits and proceedings

The venue of actions, suits and proceedings in the county court shall be the same as that now generally provided, or which may hereafter be provided with respect to the particular action, suit or proceedings. Provided, however, that all suits and matters filed in the county court which, if there were no county court, would be triable in the justice court, shall be tried at the courthouse of the county or courthouse of the proper judicial district in counties having two (2) circuit and chancery court districts therein.






Article 3 - JUSTICE COURTS

§ 11-9-101 - Where suits to be brought

(1) The jurisdiction of the justice court shall be coextensive with its county, and any process may be issued in matters within its jurisdiction, to be executed in any part of the county. Every defendant may be sued only in the county in which he resides or where the cause of action arose and if a defendant does not reside in the State of Mississippi or has no fixed place of residence, he shall be sued in the county where the cause of action arose. Whenever by reason of interest, relationship to one of the parties, or other like cause, any justice court judge shall be disqualified to preside in any case before him, the same shall be transferred to a justice court judge in the county, free from such objection, who shall hear and determine the same. Nothing herein contained shall be construed as authorizing or empowering the clerk of the justice court or any justice court judge to perform any official act outside of the territorial boundaries of their county.

(2) The provisions of this section shall not apply to any cause of action commenced before January 1, 1984; and any such action shall be concluded in accordance with state law as it was constituted before that date.



§ 11-9-103 - If two or more defendants, where brought

In suits or proceedings against two (2) or more defendants, jointly or jointly and severally liable, it shall be lawful to bring the suit in the justice court of the county wherein either of the defendants reside or where the cause of action arose; and such justice court shall have power to issue a summons or other process to bring in all codefendants from any other county.



§ 11-9-105 - How suit begun in civil cases

Anyone desiring to sue in the justice court shall lodge with the clerk of the justice court the evidence of debt, statement of account, or other written statement of the cause of action. The clerk shall record all filings and shall, as far as practicable, assign the cases to each justice court judge in the county on a rotating basis to insure equal distribution of the cases among the judges of the county; however, in all counties in which the courtrooms provided by the county for use of the justice court judges are located in more than one (1) place in the county, the clerk, in addition to assigning cases to the judges on a rotating basis, may also assign a courtroom for each case, such assignment may be made based upon the proximity of the courtroom to the defendant's residence or place of business. The clerk shall issue a summons for the defendant, returnable to the next term of the court of the justice court judge to which the case is assigned, which shall be executed five (5) days before the return day; but if the process be executed less than five (5) days before the return day, the service shall be good to require the appearance of the defendant at the term next succeeding the one to which it is returnable. Any summons issued within five (5) days before a term of the court shall be made returnable to the next succeeding term, unless a shorter day be named, in pursuance of the provision for a trial without delay in the case of nonresident or transient defendants. When the case has been recorded and assigned and process issued, the clerk shall, within two (2) working days, forward certified copies of all documents pertaining to the case to the justice court judge to which the case is assigned for further processing.



§ 11-9-107 - Service of process by sheriff or constable

When any process has not been returned by a constable within ten (10) working days after issuance by the clerk of the justice court, the clerk shall direct the sheriff of his county and his deputies to execute any such process of the justice court; and the sheriff and his deputies shall execute any process so directed to him by any clerk of the justice court.



§ 11-9-109 - Person appointed to execute process

In cases of emergency, and where a constable or sheriff or deputy sheriff cannot be had in time, the clerk of the justice court may appoint some reputable person to execute any process, the clerk to be liable on his bond for all damage which may result to a party to the cause or other person from his appointment of an insolvent or incompetent person.



§ 11-9-111 - Property and process delivered to office

Property seized in execution of any process by one appointed by the clerk of the justice court to execute it shall be immediately delivered, with the process, to the sheriff of the county; and the person from whom the property was taken shall be at once informed who has it. Such property shall be considered and dealt with as if it had been seized by the officer to whom it was delivered at the time of its delivery to him.



§ 11-9-113 - Process returned by sheriff or constable

The process so delivered to the sheriff or constable shall be returned by him to the clerk of the justice court, according to its command.



§ 11-9-115 - Witnesses to be subpoenaed

The justice court judge before whom any cause is pending shall direct the clerk of the justice court to issue all subpoenas for witnesses which either of the parties may require, and such subpoenas shall be returnable on a day certain, giving reasonable time for attendance. If any witness, duly subpoenaed, shall fail to appear in pursuance of the subpoena, he shall forfeit the sum of ten dollars ($ 10,00), for the use of the party in whose behalf he was subpoenaed, for which the justice court judge may enter judgment nisi, which shall be made final in case the witness, on being duly subpoenaed to appear and show cause, shall fail to appear and show cause for such default. The justice court may issue an attachment for such witness, as a circuit court may do in like case.



§ 11-9-117 - Form of entry on default of witness

The judgment nisi against a defaulting witness, may be in the following form, viz.:

" , being subpoenaed to appear this day as a witness for , the

, in the case of v. , No. , and having made default,

judgment is given against said , the defaulting witness, for ten dollars,

in favor of , to be made final unless said , the witness, shall show

cause against it according to law."



§ 11-9-119 - Form of scire facias for witness

The scire facias to be issued by the justice for a defaulting witness may be as follows, viz.:

"The State of Mississippi.

"To any lawful officer of County:

"This is to command you to make known to that a judgment in favor of

for ten dollars has been given against him by me, a justice of the peace

of County, for his default in not appearing before me, at , on the

day of A. D. , to testify as a witness for in the case of

against , No. as he has been subpoenaed to do; and unless, on

the day of , A. D. , before me at , at , o'clock,

, he shall show cause to the contrary, the said judgment will be made

final; and have there then this writ.

"Witness my hand this the day of , A. D. J.P."



§ 11-9-121 - Form of an attachment for a witness

An attachment for a witness may be in the following form, viz.:

"The State of Mississippi.

"To any lawful officer of County:

"We command you to take the body of , and have him before the

undersigned justice of the peace of County, at , on the day of

, A. D. at o'clock , to testify for the in the case

of against , No. . (But if the said shall furnish bail,

with sureties, to be approved by you, in the sum of one hundred dollars, for

his appearance at said time and place, you will discharge him.) And have there

then this writ.

"Witness my hand, the day of , A. D. "

The part in brackets should be omitted, if it be not intended that the witness shall be discharged on bail, but shall be brought before the court by the officer. An attachment and scire facias for a defaulting witness may be combined in one writ, and when the witness is before the justice of the peace in pursuance of such process, the judgment nisi shall be made final, if good cause to the contrary be not shown.



§ 11-9-123 - Form of entry of judgment in such case

The entry of final judgment in such case may be in the following form, viz.:

" being duly summoned to appear and show cause against the judgment

nisi for ten dollars entered against him in favor of , as a defaulting

witness in the case of v. No. on the day of A. D.

, and having failed to show cause for such default, the said judgment

nisi for ten dollars is now made final, as well as judgment for costs in said

matter, this the day of A. D. ."



§ 11-9-125 - Setoff filed on return day before trial

The defendant in any action shall, on or before the return day of the summons, and before the trial of the case, file with the justice court judge to whom the case is assigned the evidence of debt, statement of account, or other written statement of the claim, if any, which he may desire to and which lawfully may be set off against the demand of the plaintiff, and, in default thereof, he shall not be permitted to use it on the trial.



§ 11-9-127 - Trial and judgment; execution

On the return day of the summons, unless continued, the justice court judge shall hear and determine the cause if both parties appear; give judgment by default if the defendant fails to appear and contest plaintiff's demand, or judgment of nonsuit against the plaintiff if he fails to appear and prosecute his claim; enter judgment in favor of the defendant where, in case of setoff, it shall appear that there is a balance due him, for the amount of such balance, and, when requested, issue execution against the goods and chattels, lands and tenements, of the party against whom judgment is rendered, for the amount of the judgment and costs, or costs alone, as the case may require, returnable to a day more than twenty (20) days after the rendition of the judgment, and not more than six (6) months after the issuance of the execution; and the execution may be directed to the proper officer of any county in this state.



§ 11-9-129 - Judgment operates as a lien if enrolled

Judgments rendered by justices of the peace shall operate as a lien upon the property, real or personal, of the defendant or defendants therein, found or situated in the county where rendered, or in any other county where the same may be, which is not exempt by law from execution, if an abstract of the judgment be filed with the clerk of the circuit court of the county wherein the property is situated, and entered upon the judgment roll, as in other cases of enrolled judgments. The lien shall commence from the date of enrollment, and the judgment may be enrolled and have the force and effect of a lien in all cases where an appeal is taken, as well as in other cases. And in the event of a reversal of the judgment of the justice's court, the clerk of the circuit court shall enter a memorandum to that effect on the judgment roll.



§ 11-9-131 - Execution not to be issued within ten days

An execution shall not issue on any judgment of a justice of the peace until ten days after its rendition, unless the party recovering therein shall make and file an affidavit that he believes he will be in danger of losing his debt or demand by such delay, in which case execution shall issue immediately; but the opposite party shall not be deprived of his right of appeal within the time prescribed.



§ 11-9-133 - Form of an execution

An execution may be in the following form, viz.:

"The State of Mississippi.

"To any lawful officer of county:

"We command you that of the real and personal estate of you cause to

be made dollars, adjudged by the undersigned, justice of the peace of the

county of in said state, on the day of A. D. , to ,

also interest at per centum on said sum until you shall make said money,

and costs to amount of dollars, as taxed, and costs to accrue under this

execution, to be taxed by you; and have said money before me on the day

of , A. D. , and have there then this writ.

"Witness my hand the day of A. D. J. P."

Detailed statement of costs, giving each item separately and specifying the

law for it, the section and paragraph thereof, viz.; "Issuing summons, $ ,

serving summons $ ," etc.



§ 11-9-135 - Proceedings in replevin, attachment, liens

Proceedings in replevin, attachment, trial of a claim to property levied on, and for the enforcement of statutory liens before justices of the peace, shall be, as far as practicable, according to those in the circuit courts, in all like cases.



§ 11-9-137 - Judgment on merits res adjudicata

When any suit brought before a justice of the peace shall be finally decided on its merits by the justice, it shall be a bar to a recovery for the same cause of action or setoff in any other suit.



§ 11-9-139 - Execution of judgment may be stayed

If the party against whom judgment is given, shall, within ten days thereafter, procure some responsible person to appear before the justice, and in writing, to be entered on the docket of the justice and signed by such person, consent to become surety therefor, the justice shall grant a stay of execution for thirty days from the date of the judgment on all sums not exceeding fifty dollars and for sixty days on all sums over fifty dollars. In case the money be not paid at the expiration of such stay, execution shall issue against the principal and sureties, or either of them, for the principal, interest, and costs.



§ 11-9-141 - Effect of stay

A party obtaining a stay of execution shall thereby waive all errors in the judgment and abandon the right of appeal and certiorari.



§ 11-9-143 - Trial by jury

On or before the return day of the process either party may demand a trial by jury, and thereupon the justice of the peace shall order the proper officer to summon six persons, competent to serve as jurors in the circuit court, to appear immediately, or at such early day as he may appoint, whether at a regular term or not, who shall be sworn to try the case; but each party shall be entitled to challenge peremptorily two jurors, and as many more as he can show sufficient cause for. If a sufficient number of jurors shall not appear, others may be summoned until a jury is made up, to consist of six, against whom legal objections shall not exist. If the jury fail to agree, it may be discharged and another jury summoned, and so on until a verdict is obtained, and judgment shall be entered by the justice on the verdict.



§ 11-9-145 - Multiple cases tried by same jury

If a justice have more jury cases than one on the same day, he shall use the same jury for the trial of each, subject to the right of challenge by either party and like proceedings in all respects as in other cases. If more cases than one be tried by the same jury, the justice shall apportion the cost of the jury among the several cases and tax it in accordance with justice.



§ 11-9-147 - Trial by jury; fining of delinquent jurors

The justice of the peace may fine any person summoned as a juror failing to attend in any sum not exceeding ten dollars; and if such person, when summoned to show cause why the fine should not be made final, shall not appear and show cause, execution shall issue for the fine and costs.









Chapter 11 - VENUE OF ACTIONS

IN GENERAL

§ 11-11-1 - Provisions of this chapter applicable to all courts

All things contained in this chapter, not restricted by their nature or by express provision to particular courts, shall be the rules of decision and proceeding in all courts whatsoever.



§ 11-11-3 - County in which to commence civil actions; dismissal of actions more properly heard in another forum; transfer of action to proper county; factors determining grant of motion to dismiss or transfer

(1) (a) (i) Civil actions of which the circuit court has original jurisdiction shall be commenced in the county where the defendant resides, or, if a corporation, in the county of its principal place of business, or in the county where a substantial alleged act or omission occurred or where a substantial event that caused the injury occurred.

(ii) Civil actions alleging a defective product may also be commenced in the county where the plaintiff obtained the product.

(b) If venue in a civil action against a nonresident defendant cannot be asserted under paragraph (a) of this subsection (1), a civil action against a nonresident may be commenced in the county where the plaintiff resides or is domiciled.

(2) In any civil action where more than one (1) plaintiff is joined, each plaintiff shall independently establish proper venue; it is not sufficient that venue is proper for any other plaintiff joined in the civil action.

(3) Notwithstanding subsection (1) of this section, any action against a licensed physician, osteopath, dentist, nurse, nurse-practitioner, physician assistant, psychologist, pharmacist, podiatrist, optometrist, chiropractor, institution for the aged or infirm, hospital or licensed pharmacy, including any legal entity which may be liable for their acts or omissions, for malpractice, negligence, error, omission, mistake, breach of standard of care or the unauthorized rendering of professional services shall be brought only in the county in which the alleged act or omission occurred.

(4) (a) If a court of this state, on written motion of a party, finds that in the interest of justice and for the convenience of the parties and witnesses a claim or action would be more properly heard in a forum outside this state or in a different county of proper venue within this state, the court shall decline to adjudicate the matter under the doctrine of forum non conveniens. As to a claim or action that would be more properly heard in a forum outside this state, the court shall dismiss the claim or action. As to a claim or action that would be more properly heard in a different county of proper venue within this state, the venue shall be transferred to the appropriate county. In determining whether to grant a motion to dismiss an action or to transfer venue under the doctrine of forum non conveniens, the court shall give consideration to the following factors:

(i) Relative ease of access to sources of proof;

(ii) Availability and cost of compulsory process for attendance of unwilling witnesses;

(iii) Possibility of viewing of the premises, if viewing would be appropriate to the action;

(iv) Unnecessary expense or trouble to the defendant not necessary to the plaintiff's own right to pursue his remedy;

(v) Administrative difficulties for the forum courts;

(vi) Existence of local interests in deciding the case at home; and

(vii) The traditional deference given to a plaintiff's choice of forum.

(b) A court may not dismiss a claim under this subsection until the defendant files with the court or with the clerk of the court a written stipulation that, with respect to a new action on the claim commenced by the plaintiff, all the defendants waive the right to assert a statute of limitations defense in all other states of the United States in which the claim was not barred by limitations at the time the claim was filed in this state as necessary to effect a tolling of the limitations periods in those states beginning on the date the claim was filed in this state and ending on the date the claim is dismissed.



§ 11-11-9 - Actions against executors

Executors, administrators or guardians, appointed in this state and residing out of it, may be sued in the county of their appointment and may be made parties to such suit so as to authorize judgment against them by publication of summons made as provided for in the case of absent and nonresident defendants.

Actions against resident executors, administrators or guardians may be brought in the county or judicial district of their appointment.



§ 11-11-15 - Actions against State Board of Health or State Board of Medical Licensure

The venue of actions against the Mississippi State Board of Health wherein said board is a defendant, or the State Board of Medical Licensure wherein said board is a defendant, shall be in Hinds County.



§ 11-11-17 - Where court has jurisdiction of subject matter but not venue

Where an action is brought in any justice court of this state, of which the court in which it is brought has jurisdiction of the subject matter, but lacks venue jurisdiction, such action shall not be dismissed because of such lack of proper venue, but on objection on the part of the defendant shall, by the court, be transferred, together with all prepaid costs remaining after the court in which the action was originally brought has deducted the costs incurred in that court, to the venue to which it belongs.



§ 11-11-19 - Where brought if judge interested

If the judge of the court be a party to or interested in any suit about to be commenced, the suit may be instituted in an adjacent district, and the process may be issued to and served in any county where the defendant may be found; or the suit may be brought as if the judge were not a party to or interested in it.






CHANGE OF VENUE

§ 11-11-51 - Grounds for change of venue, generally

When either party to any civil action in the circuit court shall desire to change the venue, he shall present to the court, or the judge of the district, a petition setting forth under oath that he has good reason to believe, and does believe that, from the undue influence of the adverse party, prejudice existing in the public mind, or for some other sufficient cause to be stated in the petition, he cannot obtain a fair and impartial trial in the county where the action is pending, and that the application is made as soon as convenient after being advised of such undue influence, prejudice, or other cause, and not to delay the trial or to vex or harass the adverse party. On reasonable notice in writing to the adverse party of the time and place of making the application, if made in vacation, the court, if in term time, or the judge in vacation, shall hear the parties and examine the evidence which either may adduce, and may award a change of venue to some convenient county where an impartial trial may be had, and, if practicable, in which the circuit court may next be held. If made in vacation, the order shall be indorsed on the petition and directed to the clerk, who shall file the same with the papers in the suit.



§ 11-11-53 - Transmission of papers

(1) When an order for a change of venue shall be made, the clerk shall make out a descriptive list of all the papers in the cause and a certified copy of all orders and judgments made therein, with their dates, and a bill of the costs that have accrued. The said clerk shall carefully and safely put all the papers, with a copy of the descriptive list, and a copy of the orders and judgments, and the bill of costs, into a package, to be well covered and sealed up, and directed to the clerk of the court in which the suit is ordered removed. The clerk shall, if not otherwise directed by the judge, take the receipt of the party obtaining the change of venue for the papers contained on said list, and deliver the package to said party, to be carried to the clerk of the court to whom it may be directed, or it may be sent by mail, postage paid, or by express, the clerk taking proper receipt therefor.

(2) In Harrison County, a county having two judicial districts, in all civil proceedings, or matters, where the venue thereof shall be changed, or the trial transferred or removed from one district to the other, the original papers, together with certified copies of all motions, orders and decrees made and entered in such suits, proceedings, matters and cases, shall be transmitted, transferred and filed by the proper clerk to and in his office at the proper place to which such change of venue or transfer shall be made.



§ 11-11-55 - Receipt of papers and entry of cause

The clerk to whom the papers may be transmitted shall open the package and compare the papers with the descriptive list, and shall give the person delivering the same, if demanded, a receipt therefor. He shall then enter the cause on his docket as if it had been commenced in the court of which he is clerk, and issue subpoena for witnesses as in other cases.



§ 11-11-57 - Venue changed but once

A civil suit shall not be removed more than once, or in any other manner than as prescribed, and in no case where it shall appear that there has been unnecessary delay or negligence in making the application.



§ 11-11-59 - Applicability of provisions to districts in county

The provisions for a change of venue shall be applied in those counties where there are two places of holding circuit courts in the same manner as if each district were a separate county.









Chapter 13 - INJUNCTIONS

§ 11-13-1 - Evidence of complainant's equity and of truth of allegations required

An injunction shall not be granted unless the judge or chancellor shall be satisfied of the complainant's equity and of the truth of the allegations of the bill, by oath or other means.



§ 11-13-3 - Security required to stay proceedings at law

An injunction to stay proceedings at law shall not be issued until after the party obtaining the injunction shall give security in such sum as the court deems proper for the payment of costs, damages and reasonable attorney's fees as may be incurred or suffered by any party who is found to be wrongfully enjoined.



§ 11-13-5 - Bond when injunction is not to stay proceedings at law

Where the injunction shall not be for the stay of proceedings in an action at law for the recovery of money, or upon a judgment requiring the payment of money, the party applying for the injunction shall, before the issuance of the same, enter into bond in like manner as provided for in Section 11-13-3, in a sufficient penalty, to be fixed by the judge granting the same, conditioned for the payment of all damages and costs which may be awarded against him, or which the opposite party may suffer or sustain by reason of the suing out of said injunction, in case the same shall be dissolved.



§ 11-13-7 - Bonds in particular cases

If the injunction be to stay a sale under execution of certain designated property, real or personal, or any proceeding at law as to certain specified things, and not to restrain proceedings at law generally, bond may be given as provided in Section 11-13-5; but if the injunction shall be obtained on the ground of some objection to the judgment or execution, or the demand of the party enjoined to sustain his claim, and shall not be confined to a contest of his right to subject to his demand particular property by his proceeding, bond shall be given as prescribed in Section 11-13-3.



§ 11-13-9 - Bond not required of state, county, municipality

Neither the state, nor any county, nor any municipality, nor any state officer of the state suing out an injunction in his official character, shall be required to give bond to obtain an injunction.



§ 11-13-11 - Restraint on collection of taxes

The chancery court shall have jurisdiction of suits by one or more taxpayers in any county, city, town, or village, to restrain the collection of any taxes levied or attempted to be collected without authority of law.



§ 11-13-13 - Security required to enjoin collection of taxes

An injunction shall not be granted to stay the collection of state, county, city, town or village taxes unless upon condition that, before its issuance, the party obtaining it shall give security to the state in such sum as the court deems proper for the payment of damages, costs, and reasonable attorney's fees as may be incurred or suffered by the state, in case the injunction shall be dissolved.



§ 11-13-15 - Procedure for injunction of the collection of taxes

All causes in which it is sought to enjoin or delay the collection of any taxes imposed by competent authority shall be preference cases, and tried at the earliest moment compatible with the ends of justice. Upon a dissolution of any such injunction, the chancellor or court ordering it dissolved shall enter a judgment against the person suing out the same and the sureties on his injunction bond, for the amount of the taxes so enjoined and ten percent (10%) thereon, and all costs of suit. Such judgment shall be enforced by execution for the use of the state or county, or both, or of the city, town or village, as the case may require. The said judgment shall be a lien from its date upon the property of the persons against whom it is rendered; and all the property on which the taxes enjoined were assessed shall remain bound by the lien for taxes declared by law, notwithstanding such injunction; and such property may be sold under the execution upon such judgment.



§ 11-13-17 - Dissolution or modification of injunction of tax collection; general powers

The provisions of Section 11-13-15 shall apply to a partial dissolution of an injunction of the collection of taxes and to an injunction of the sale of any property for taxes. In all cases of the injunction of the collection of taxes, or of the sale of any property for taxes, the court, or chancellor in vacation, in dissolving in part or in whole, or in modifying an injunction, shall have full power to make such judgment as may be necessary to enforce the right of the state, county, city, town, village, or other competent authority entitled to the taxes involved in such suit, and may direct a sale of any property liable to such taxes, and involved in such suit.



§ 11-13-19 - Chancellor may order return of personal property; execution

When an injunction shall be granted to stay the sale of personal property, levied on by virtue of an execution, the chancellor may order the property to be restored to the plaintiff, on his giving bond to the sheriff, in such amount and with sufficient sureties as the judge deems proper, payable to the plaintiff in the execution, and conditioned for the redelivery of the property to the sheriff in case the injunction shall be dissolved. Such bond shall be returned by the sheriff with the execution, and shall have the force and effect of a judgment. Liability thereupon may be enforced by the procedure provided for in the Mississippi Rules of Civil Procedure. In case the property shall not be redelivered to the sheriff within fifteen (15) days after the dissolution of the injunction, the clerk of the court to which the bond was returned shall issue execution thereon for the amount of the assessed value of said property and all costs. But in such case, the lien on the property created by the judgment and the execution and levy, shall remain in force; and the sheriff, on a writ of venditioni exponas, or other order of sale, may seize the property so levied on wherever the same may be found.



§ 11-13-21 - Return of personal property; other causes

When an injunction shall be granted to stay a sale of personal property seized under a deed of trust or mortgage with power of sale, or in any case in which the sale of such property may be enjoined, the judge may order the property to be restored to the plaintiff on his giving bond to the sheriff in such amount and with sufficient sureties as the judge deems proper, payable to the person by whom such property is to be surrendered and conditioned for the return of the property to the person surrendering it, if the injunction shall be dissolved. Such bond shall be returned by the sheriff with the execution and shall have the force and effect of a judgment. Liability thereupon may be enforced by the procedure provided for in the Mississippi Rules of Civil Procedure. If not discharged by the delivery, within fifteen (15) days after the dissolution of the injunction, of the property to the person in whose possession it was before said order for the restoration to the plaintiff, execution shall be issued on such bond by the clerk for the value of said property.



§ 11-13-31 - Motion to dissolve injunction; affidavits; evidence

Either party may, on the hearing of a motion to dissolve an injunction on bill and answer, read in evidence affidavits taken by him, on two days' notice to the opposite party of the time and place of taking such affidavits, and may also introduce oral or documentary evidence, or both, at the hearing.



§ 11-13-33 - Injunction bond as judgment

A bond to enjoin proceedings at law on a judgment for money, upon the dissolution of the injunction, in whole or in part, shall have the force and effect of a judgment against the obligors; and liability of such sureties may be enforced under the procedure provided for in the Mississippi Rules of Civil Procedure.



§ 11-13-35 - Damages on dissolution of certain injunctions

When an injunction, obtained to stay proceedings on a judgment at law for money, shall be dissolved, in whole or in part, damages at the rate of five per centum shall be added to the judgment enjoined, or to so much thereof as shall be found due, including the costs; and the clerk of the chancery court shall certify such dissolution to the clerk of the court in which the judgment was rendered, who shall thereupon issue execution for the damages, as well as for the original debt and costs. Damages at the same rate shall be allowed upon the dissolution of injunctions to stay sales under deeds of trust, or mortgages with power of sale; and such damages may be added to the debt, and collected by the sale of the property, or execution may issue from the chancery court for the same, together with the costs of suit, unless the value of the property, the sale of which was restrained, be less than the amount of the debt, in which case the damages shall be computed on the value of the property, to be ascertained and determined by the chancellor. In all cases upon the dissolution of an injunction, the damages may be ascertained by the court or chancellor, or upon reference to a master, and proof, if necessary, and decree therefor be made, and execution be issued thereon.



§ 11-13-37 - Post-injuction damages

Where the party claiming damages shall desire, upon the dissolution of an injunction, to have the same ascertained and decreed by the chancellor or the chancery court, he shall suggest in writing, on the hearing of the motion to dissolve the injunction, the nature and amount of the damages; and the chancellor or court shall hear evidence, if necessary, and assess the damages, and decree the same to the party entitled thereto, for which execution may be issued, as in other cases, against the obligors in the bond given for the injunction. And if the chancellor, instead of hearing evidence as to said damages -- which may be by witnesses examined before him in vacation or in term time, or by deposition, according to the circumstances -- shall see proper, he may make a reference to a master to take testimony and report in such matter. But nothing herein contained shall prevent the party entitled from maintaining a suit on the injunction bond, if his damages shall not be assessed as herein provided for.



§ 11-13-39 - Effect of dissolution of injunction on bill of complaint

When, on motion, an injunction shall be wholly dissolved, the bill of complaint shall be dismissed of course with costs, unless sufficient cause be shown against its dismissal at the next succeeding term of the court.



§ 11-13-41 - Victims of stalking and sexual assault exempt from payment of fees related to filing for injunctive relief

(1) A victim of stalking, as defined in Section 97-3-107, or sexual assault, as defined in Section 97-3-65 or 97-3-95, who files an action seeking injunctive relief preventing violent or threatening acts or harassment against, or contact or communication with or physical proximity to the victim against the perpetrator of that offense, shall not be assessed any fees related to the filing of such request, the issuance of any process of court or the issuance of any order providing such protection.

(2) The court, upon issuing any such relief, shall assess costs of court to the perpetrator of the offense. In the event the court determines the request is frivolous, the court shall assess the costs of court to the petitioner.






Chapter 15 - ARBITRATION AND AWARD

IN GENERAL

§ 11-15-1 - Who may submit to arbitration

All persons, except infants and persons of unsound mind, may, by instrument of writing, submit to the decision of one or more arbitrators any controversy which may be existing between them, which might be the subject of an action, and may, in such submission, agree that the court having jurisdiction of the subject matter shall render judgment on the award made pursuant to such submission. In such case, however, should the parties agree upon a court without jurisdiction of the subject matters of the award, the judgment shall be rendered by the court having jurisdiction in the county of the residence of the party, or some one of them, against whom the award shall be made.



§ 11-15-3 - Qualifications of arbitrators

A person shall not act as an arbitrator where he is interested in the subject matter in dispute, nor where he is related, by consanguinity or affinity, to any of the parties to the arbitration.



§ 11-15-5 - Arbitrators to appoint time of meeting and notify parties

The arbitrators selected by agreement of the parties shall appoint a time and place for the hearing, and notify the parties thereof, and shall adjourn the hearing from time to time, as may be necessary, and on the application of either party, and for good cause may postpone the hearing to a time not extending beyond the day fixed in the submission, if a day be fixed, for rendering the award.



§ 11-15-7 - Notice to parties; form

The notice which the arbitrators shall give to the parties of the time and place of the hearing of the controversy shall be in writing, and may be in the following form, viz:

"To and and [naming all of the parties]

"You are notified that the undersigned arbitrators, agreed upon by you to

determine the controversy mentioned in your articles of submission, of date

the day of A.D. , have fixed upon and will hear and consider

your said controversy on the day of A.D. , at

"

"

"

"Arbitrators."

Such notice shall be served by delivering to each of the parties a copy thereof at least one whole day before the hearing, and shall be given to the parties by one of the arbitrators, who shall indorse on said notice that he has served the same by giving the party or parties so served a true copy thereof; but, if the parties appear, the want of notice shall not affect the proceedings.



§ 11-15-9 - Arbitrators to be sworn

Before proceeding to hear any testimony in relation to the matter, the arbitrators shall be sworn, by some officer authorized to administer an oath, to faithfully and impartially hear and determine the matters submitted to them, according to the evidence and the manifest justice and equity of the case, to the best of their judgment, without favor or affection.



§ 11-15-11 - Arbitrators' meetings; procedure

All arbitrators must meet together and hear all of the allegations and evidence of the parties pertinent or material to the cause; but the parties may mutually waive, in writing, the appearance of all of the arbitrators named in the articles of submission and consent for those present to proceed, or they may, in like manner, substitute other persons for the absent one. An award made, and every other act done, by a majority of the arbitrators shall be valid, unless the concurrence of all or a certain number of the arbitrators to the award or acts be expressly required in the submission.



§ 11-15-13 - Swearing of witnesses

All witnesses before arbitrators shall be sworn as if before a court, and the parties shall have the benefit of legal process to compel the attendance of witnesses, which may be issued by the clerk of any court or a justice of the peace, and shall require the witness to attend before the arbitrators on a day and at a place certain to be named in the subpoena.



§ 11-15-15 - Service of process

Process returnable to the arbitrators may be served as provided for in the Mississippi Rules of Civil Procedure.



§ 11-15-17 - Contempt

If any person duly subpoenaed to appear before arbitrators and testify, shall fail to do so, he shall be guilty of contempt of the court from which, or by whose clerk, the process issued, and upon complaint thereto of the party injured, the court or justice may punish the person for such contempt as in other like cases.



§ 11-15-19 - Award enforcement process

To entitle an award to be enforced according to the provisions of this chapter, it must be made in writing, and be signed by the arbitrators making the same and who concur therein. The arbitrators shall attach to the award the articles of submission, the notice served on the parties, with indorsements of service, and, if the parties appear, that fact should be noted in the award itself; and they shall give a duplicate of the whole to each of the parties to the controversy, and the duplicates shall each be treated as originals.



§ 11-15-21 - Confirmation of award by court

Upon presentation of the articles of submission and the award to the court designated in the submission or the court having jurisdiction of the subject matter of the award, the court shall, upon motion, confirm the award, unless the same be vacated or modified, or a decision thereon be postponed, as hereinafter provided. An award shall not be confirmed unless notice in writing of such motion shall have been served on the adverse party at least five days before the hearing, to be served as other process; but such motion shall not be made after the expiration of one year from the making and publication of the award.



§ 11-15-23 - Vacation of award; grounds

Any party complaining of an award may move the court to vacate the same upon any of the following grounds:

(a) That such award was procured by corruption, fraud, or undue means;

(b) That there was evident partiality or corruption on the part of the arbitrators, or any one of them;

(c) That the arbitrators were guilty of misconduct in refusing to postpone the hearing upon sufficient cause shown, or in refusing to hear evidence pertinent or material to the controversy, or other misbehavior by which the rights of the party shall have been prejudiced;

(d) That the arbitrators exceeded their powers, or that they so imperfectly executed them that a mutual, final, and definite award on the subject matter was not made.



§ 11-15-25 - Correction of award

Any party to the submission may also move the court to modify or correct the award in the following cases:

(a) Where there is an evident miscalculation of figures, or an evident mistake in the description of any person, thing, or property referred to in such award;

(b) Where the arbitrators shall have awarded upon some matter not submitted to them, nor affecting the merits of the decision of the matter submitted;

(c) Where the award shall be imperfect in some matter of form, not affecting the merits of the controversy, and when, if it had been a verdict of a jury rendered in such court, the defect could have been amended or disregarded by the court.



§ 11-15-27 - Motion to vacate or modify award; when made

An application to vacate or modify an award shall be made to the court at the term next after the making and publication of the award, upon at least five days' notice, in writing, being given to the adverse party, if there be time for that purpose; and if there be not time, such court, or the judge thereof, may, upon good cause shown, order a stay of proceedings upon the award, either absolutely or upon such terms as shall appear just, until the next succeeding term of court.



§ 11-15-29 - Application to vacate or modify award; new hearing

On application as provided for in Section 11-15-27, the court may vacate the award in any of the cases specified in Section 11-15-23, and if the time in which the award shall have been required to be made by the articles of submission has not expired, may, in its discretion, direct a new hearing by the arbitrators; and, in the cases specified in Section 11-15-25, the court may modify and correct the award so as to effect the intent thereof, and to promote justice between the parties.



§ 11-15-31 - Judgments; when and how rendered

Upon such award being confirmed or modified, the court shall render such judgment therein in favor of the party entitled to the same, as would be rendered in such case in the circuit or chancery court.



§ 11-15-33 - Costs; how taxed and collected

The costs of the proceedings, after an application to the court for its action upon the award, and the fees allowed by law to the arbitrators, where no provision for payment is made thereof in the award, shall be taxed and collected as in other suits.



§ 11-15-35 - Pending suits may be arbitrated

In all suits or actions in any court, it shall be lawful for the plaintiff and defendant to consent to a rule of court referring all matters in controversy between them in such suit or action to the arbitrament of any person or persons who may be mutually chosen by them; and the award of such arbitrators being made and returned according to the rule of submission of the parties, approved by the court and entered of record, shall have the same effect as the final judgment or decree of the court into which such award may be returned, and execution may issue thereon accordingly; and like proceedings may be had, where applicable, as is provided in other cases.



§ 11-15-37 - Construction of chapter

This chapter shall not be construed to take away from the courts of equity their power over awards, nor to make invalid any award good at common law. It shall be liberally construed for the encouragement of the settlement of disputes and the prevention of litigation.






ARBITRATION OF CONTROVERSIES ARISING FROM CONSTRUCTION CONTRACTS AND RELATED AGREEMENTS

§ 11-15-101 - Agreements to which arbitration provisions apply

(1) Sections 11-15-101 through 11-15-143 apply only to agreements and provisions for arbitration made subsequent to July 1, 1981.

(2) Sections 11-15-101 through 11-15-143 shall apply to any agreement for the planning, design, engineering, construction, erection, repair or alteration of any building, structure, fixture, road, highway, utility or any part thereof, and to any purchase by, or supply to, any contractor or subcontractor qualified to do business in this state of any materials to be used in the planning, design, engineering, construction, erection, repair or alteration of any building, structure, fixture, road, highway, utility or any part thereof; provided, however, that nothing contained in Sections 11-15-101 through 11-15-143 shall be construed as amending or otherwise affecting the provisions of Sections 65-2-1 through 65-2-17, section 65-1-89, Section 65-1-91, and Section 77-9-387, Mississippi Code of 1972.

(3) Sections 11-15-101 through 11-15-143 shall also apply to any agreement for architectural, engineering, surveying, planning and related professional services performed in connection with any of the agreements enumerated in subsection (2) of this section.

(4) Sections 11-15-101 through 11-15-143 shall have no effect on the establishment or enforcement of any lien provided for in Title 85, Chapter 7, Mississippi Code of 1972.



§ 11-15-103 - Agreements to submit controversies to arbitration; refusal of binding arbitration provisions in public contracts

Two (2) or more parties referred to in Section 11-15-101 may agree in writing to submit to arbitration any controversy existing between them at the time of the agreement, or they may include in a written contract a provision for the settlement by arbitration of any controversy thereafter arising between them relating to such contract or the failure or refusal to perform the whole or any part thereof. Such agreement or provision shall be valid, enforceable and irrevocable without regard to the justiciable character of the controversy. Provided, however, that in the event either party to such an agreement initiates litigation against the other with respect to such agreement, such arbitration provision shall be deemed waived unless asserted as a defense on or before the responding party is required to answer to such litigation. Whenever a provision for binding arbitration is included in the contract documents of a public contract, any bidder may refuse to accept such clause and shall so state on the bid document before entering into such public contract, and such refusal shall not be cause to reject any bid on, or refuse the award of such public contract.



§ 11-15-105 - Application for order to proceed with arbitration; stay; determination of issues

(1) Any party to an agreement or provision for arbitration subject to Sections 11-15-101 through 11-15-143 claiming the neglect or refusal of another party thereto to comply therewith may make application to the court as described in Sections 11-15-133 and 11-15-135 for an order directing the parties to proceed with arbitration in accordance with the terms of such agreement or provision. If the court finds that no substantial issue exists as to the making of the agreement or provision, it shall grant the application. If the court shall find that a substantial issue is raised as to the making of the agreement or provision, it shall summarily hear and determine such issue and shall, consistent with such determination, grant or deny the application.

(2) Any action or proceeding involving an issue subject to arbitration under Sections 11-15-101 through 11-15-143 shall be stayed if an order for arbitration or an application therefor has been made under this section. If such issue is severable, the stay may be with respect to such issue only. An order for arbitration shall include the stay.

(3) On application, the court may stay an arbitration proceeding commenced or threatened if it shall find no agreement or provision for arbitration subject to Sections 11-15-101 through 11-15-143 exists between the party making the application and the party causing the arbitration to be had. The court shall summarily hear and determine the issue of the making of the agreement or provision and shall, consistent with such determination, grant or deny the application.

(4) An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.



§ 11-15-107 - Initiation of arbitration

If an agreement or provision for arbitration provides a method for the initiation of arbitration, such method shall be followed. In the absence thereof, the party desiring to initiate the arbitration shall, within the time specified by the contract, if any, file with the other party a notice of an intention to arbitrate which notice shall contain a statement setting forth the nature of the dispute, the amount involved, and the remedy sought. A party upon whom the demand for arbitration is made may file an answering statement to the other party within twenty (20) days after receipt of the initial demand. If no answer is filed within the stated time, it will be treated as a denial of the claim. Failure to file an answer shall not operate to delay the arbitration.



§ 11-15-109 - Appointment of arbitrators

If an agreement or provision for arbitration provides a method for the appointment of arbitrators this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or if an arbitrator who has been appointed fails or is unable to act and his successor has not been duly appointed, the court, on application of a party to such agreement or provision, shall appoint one or more arbitrators. An arbitrator so appointed shall have the same powers as if he had been named or provided for in the agreement or provision.



§ 11-15-111 - Powers of arbitrators to be exercised by majority

The powers of the arbitrators may be exercised by a majority of their number unless otherwise provided in the agreement or provision for arbitration.



§ 11-15-113 - Time, place and notice of hearing; procedure for conduct of hearing

Unless otherwise provided by the agreement or provision for arbitration:

(a) The arbitrators so appointed shall set a time and place for the hearing and cause notification to the parties to be served personally in any manner provided for by law or by registered or certified mail not less than twenty (20) days before the hearing. Appearance at the hearing waives a party's right to such notice. The arbitrators may adjourn their hearing from time to time upon their own motion and shall do so upon the request of any party to the arbitration for good cause shown; provided that no adjournment or postponement of the hearing shall extend beyond the date fixed in the agreement or provision for making the award unless the parties consent to a later date.

(b) A hearing shall be opened by the recording of the place, time and date of the hearing, the presence of the arbitrator and parties, and counsel, if any, and by the receipt by the arbitrator of the statement of the claim and answer, if any.

The arbitrator may, at the beginning of the hearing, ask for a statement clarifying the issues involved.

The complaining party shall then present its claim, proofs and witnesses, who shall submit to questions or other examination. The defending party shall then present its defenses, proofs and witnesses, who shall submit to questions or other examination. The arbitrator may vary this procedure but shall afford full and equal opportunity to the parties for the presentation of any material or relevant proofs.

Any party shall be entitled to cross-examine the witnesses of any other party appearing at the hearing. Exhibits, when offered by either party, may be received in evidence by the arbitrator.

The names and addresses of all witnesses and exhibits in order received shall be made a part of the record.

(c) The parties may offer such evidence as they desire and shall produce such additional evidence as the arbitrator may deem necessary to an understanding and determination of the dispute. The arbitrators shall be the judge of the admissibility of the evidence offered and conformity to legal rules of evidence shall not be necessary. All evidence shall be taken in the presence of all of the arbitrators and all of the parties, except where any of the parties is absent in default or has waived his or her right to be present.

(d) The hearing shall be conducted by all of the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.



§ 11-15-115 - Representation by attorney at proceedings

A party has the right to be represented by an attorney at any proceeding or hearing under Sections 11-15-101 through 11-15-143. A waiver thereof prior to the proceeding or hearing shall be ineffective.



§ 11-15-117 - Subpoenas for production of evidence and attendance of witnesses; other discovery

(1) The arbitrators may issue subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence and shall have the power to administer oaths. Subpoenas so issued shall be served and, upon application to the court by a party to the arbitration or the arbitrators, enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.

(2) On application of a party to the arbitration, the arbitrators, in the manner and upon terms designated by the arbitrators, may permit a deposition to be taken of any person.

(3) Any prehearing discovery other than that referred to above shall only be permissible if agreed to by the parties involved in the arbitration.

(4) All provisions of law compelling a person under subpoena to testify are applicable.

(5) Fees for attendance as a witness shall be the same as for a witness in circuit court.



§ 11-15-119 - Nature of remedy; form and time of award

(1) The arbitrators may grant any remedy or relief which is just, equitable and consistent with the agreement of the parties which is the subject of the arbitration.

(2) The award shall be in writing and shall be signed by the arbitrator joining in the award. The arbitrators shall deliver a copy to each party to the arbitration either personally or by registered or certified mail, or as provided in the agreement or provision.

(3) An award shall be made within the time fixed therefor by the agreement or provision for arbitration or, if not so fixed, within such time as the court may order on application of a party to the arbitration. The parties may, by written agreement, extend the time before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless he notifies the arbitrators of his objection prior to the delivery of the award to him.

(4) An arbitrator may award attorney's fees and costs to a prevailing party.



§ 11-15-121 - Fees and expenses

Unless otherwise provided in the agreement or provision for arbitration, the arbitrators' reasonable expenses and fees, together with other reasonable expenses, not including counsel fees, incurred in the conduct of the arbitration shall be paid as provided in the award. Such compensation shall be taxed and collected as costs in the suit.



§ 11-15-123 - Modification or correction of award by arbitrators

Upon request by a party to the arbitration, mailed by registered or certified mail to the arbitrators and opposing party(s) within twenty (20) days of the receipt of the award, to modify or correct the award on any or all of the grounds enumerated in Section 11-15-135, the arbitrators shall, within ten (10) days, modify, correct or affirm the award as they find proper.



§ 11-15-125 - Confirmation of award by court

Upon application by a party to the arbitration filed within ninety (90) days of the receipt of the later of a copy of the award issued pursuant to Section 11-15-119, or a modified or corrected award as provided by Section 11-15-123 the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating, modifying or correcting the award, in which case the court shall proceed as provided in Sections 11-15-133 and 11-15-135.



§ 11-15-127 - Form and service of application and notice

Except as otherwise provided, an application to the court under Sections 11-15-101 through 11-15-143 shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action.



§ 11-15-129 - Jurisdiction of circuit courts over arbitration

The term "court" as used in Sections 11-15-101 through 11-15-143 means the circuit court of the county as provided in Section 11-15-131. The making of an agreement or provision for arbitration subject to Sections 11-15-101 through 11-15-143 and providing for arbitration in this state shall, whether made within or outside this state, confer jurisdiction on the court to enforce the agreement or provision under Sections 11-15-101 through 11-15-143 and to enter judgment on an award duly rendered in an arbitration thereunder and to vacate, modify or correct an award rendered thereunder for such cause and in the manner provided in Sections 11-15-101 through 11-15-143.



§ 11-15-131 - Venue of arbitration applications

An initial application shall be made to the court of the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise, the application shall be made in the county where the adverse party resides or has a place of business or, if he has no residence or place of business in this state, to the court of any county. All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.



§ 11-15-133 - Vacating arbitration award

(1) Upon application of a party, the court shall vacate an award where:

(a) The award was procured by corruption, fraud or other undue means;

(b) There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party.

The fact that the relief was such that it could not or would not be granted by a court of law or equity is no ground for vacating or refusing to confirm the award.

(2) An application under this section shall be made within ninety (90) days after receipt of a copy of the award to the applicant, except that, if predicated upon corruption, fraud or other undue means, it shall be made within ninety (90) days after such grounds are known or should have been known.

(3) In vacating the award on such grounds, the court may order a rehearing before new arbitrators chosen as provided in the agreement or provision for arbitration or, in the absence thereof, by the court in accordance with Section 11-15-107. The time within which the agreement or provision for arbitration requires the award to be made is applicable to the rehearing and commences from the date of the order.

(4) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.



§ 11-15-135 - Application for modification or correction of award; grounds; joinder with application for vacating award

(1) Upon application made by a party to the arbitration within ninety (90) days after receipt of a copy of the award, the court shall modify or correct the award where:

(a) There is an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award;

(b) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(c) The award is imperfect in a matter of form, not affecting the merits of the controversy.

(2) If such application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected; otherwise, the court shall confirm the award as made.

(3) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.



§ 11-15-137 - Order and judgment on award; enforcement; costs

Upon the granting of an order confirming, modifying or correcting an award, a judgment or decree shall be entered and be enforced as any other judgment or decree. Costs may be awarded by the court.



§ 11-15-139 - Preparation of judgment roll; docketing judgment or decree

(1) On entry of judgment or decree, the clerk shall prepare the judgment roll consisting, to the extent filed, of the following:

(a) The agreement or provision for arbitration and each written extension of the time within which to make the award;

(b) The award;

(c) A copy of the order confirming, modifying or correcting the award; and

(d) A copy of the judgment or decree.

(2) The judgment or decree shall be docketed as if rendered in a civil action.



§ 11-15-141 - Court actions from which appeal may be taken

(1) An appeal from the court may be taken from:

(a) An order denying the application to compel arbitration made under Section 11-15-105;

(b) An order granting an application to stay arbitration made under Section 11-15-105;

(c) An order confirming or denying confirmation of an award;

(d) An order modifying or correcting an award;

(e) An order vacating an award without directing a rehearing; or

(f) A judgment or decree entered pursuant to the provisions of Sections 11-15-101 through 11-15-143.

(2) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.



§ 11-15-143 - Inapplicability of other arbitration provisions

Sections 11-15-1, 11-15-3, 11-15-5, 11-15-7, 11-15-9, 11-15-11, 11-15-13, 11-15-15, 11-15-17, 11-15-19, 11-15-21, 11-15-23, 11-15-25, 11-15-27, 11-15-29, 11-15-31, 11-15-33, 11-15-35 and 11-15-37, Mississippi Code of 1972, which provide for the submission for determination of disputed matter to arbitrators selected by law or agreement, shall not be applicable to those agreements enumerated in Section 11-15-101.









Chapter 17 - SUITS TO CONFIRM TITLE OR INTEREST AND TO REMOVE CLOUDS ON TITLE

§ 11-17-1 - Proceedings to confirm tax title

Any person holding or claiming under a tax title lands heretofore or hereafter sold for taxes, when the period of redemption has expired, may proceed by sworn complaint in the chancery court to have such title confirmed and quieted, and shall set forth in his complaint his claim under the tax sale, and the names and places of residence of all persons interested in the land, so far as known to plaintiff, or as he can ascertain by diligent inquiry. Where the names of persons in interest or their places of residence are unknown and have not been ascertained by diligent inquiry, the complaint shall so state. Where the name and places of residence of persons in interest are given they shall be made parties defendant. Where the complaint shall show that the persons interested are unknown to plaintiff and that he has made diligent inquiry for their names and could not obtain them, all persons interested may be made defendants by a notice addressed: "To all persons having or claiming any interest in the following described land, sold for taxes on (inserting date of sale), viz: (Describing land as described in the tax collector's conveyance)." The notice shall state the nature of the suit and it shall be published in accordance with the requirements of the Mississippi Rules of Civil Procedure. It shall be lawful in all cases to set forth in the complaint the names of all persons interested, as far as ascertained, and make them parties and also to join and make defendants "all persons having or claiming any legal or equitable interest in" the lands described in the complaint. Such suits shall be proceeded with as other cases; and if the complaints be taken for confessed, or if it appear that plaintiff is entitled to a judgment, it shall be rendered, confirming the tax title against all persons claiming to hold the land by title existing at the time of the sale for taxes. Such judgment shall vest in the plaintiff, without any conveyance by a master or commissioner, a good and sufficient title to said land; and such judgment shall, in all courts of this state, be held as conclusive evidence that the title to said land was vested in the plaintiff, as against all persons claiming the same under the title existing prior to the sale for taxes.



§ 11-17-3 - Confirmation of state land patents

Any patentee, or any person, firm or corporation, claiming title or other interest in land under or through any patentee by virtue of any patent issued by the state for lands forfeited to the state for nonpayment of taxes, whether such claimant be in possession or not, or be threatened to be disturbed in his possession or not, may proceed as party plaintiff against the state, as a party defendant, by sworn complaint in the chancery court of the county where the land, or some part thereof, is situated, to have such title or interest confirmed and quieted. No deraignment of plaintiff's title in such cases shall be required.



§ 11-17-5 - Confirmation of state land patents; duty of attorney general

The attorney general, in proper cases after investigation, shall file an answer in all such cases setting up any defense on the part of the state of Mississippi, and all of the pleadings in such cases shall be the same as in other cases in chancery. The said cause shall be heard and determined as other cases in chancery.



§ 11-17-7 - Confirmation of state land patents; powers of court

The court is hereby granted large discretion and far reaching powers in the matter of establishing and fixing the validity of land patents issued by the state and title conveyed thereunder, and the sound discretion of the court in deciding all such cases shall be the controlling factor in settling the issues where only state interests are involved. No decree pro confesso shall be taken against the state, but on failure of the attorney general to answer within the time required by law, the cause shall be heard on the bill and proof thereon.



§ 11-17-9 - Confirmation of state land patents; decree; effect of fraud and failure to pay purchase price

Upon the hearing of such cases, it shall be the duty of the chancery court to enter a decree validating and perfecting the title of said land from the state of Mississippi, unless it shall appear to the court and the court shall find as a fact that the state has not acquired title to said land by virtue of said tax sale, or that the title to the said land involved in the suit was divested out of the state of Mississippi without payment of purchase price or by reason of actual fraud on the part of the patentee, or his representatives. In such cases of fraud and failure to pay purchase price, the chancery court shall enter a decree forever annulling and cancelling the said patent; but no patent heretofore issued shall be cancelled in such proceeding because of loss of the application papers to purchase said land, or because of errors or omissions or incorrect statements in said application, or other papers in connection with the sale of said land, such matters not constituting fraud as above defined.



§ 11-17-11 - Confirmation of state land patents; appeals

Any of the parties to the suit may appeal as in other proceedings in chancery, provided any interlocutory appeal is taken within ten days after the rendition of the decree from which the appeal is desired, and provided that any final appeal is taken within sixty days from the date of the rendition of the final decree.



§ 11-17-13 - Confirmation of state land patents; res judicata

Any land patent and title perfected by a decree in a suit under Sections 11-17-3 through 11-17-17 shall forever estop and preclude the state and other parties from thereafter questioning the validity of the patent involved in such proceeding.



§ 11-17-15 - Confirmation of state land patents; duty of district attorney and county attorney

It is hereby made the duty of the district attorneys and county attorneys in their respective jurisdictions to fully cooperate with the attorney general in the investigation and trial of all cases filed under Sections 11-17-3 through 11-17-17; and, at the request of the attorney general, such officers shall investigate the facts involved and file such answers and perform such other reasonable services in connection therewith as the attorney general may request.



§ 11-17-17 - Confirmation of state land patents; construction of Sections 11-17-3 through 11-17-17

Sections 11-17-3 through 11-17-17 shall be liberally construed to validate and quiet title to lands heretofore passing under patent from the state and shall in no way be construed as repealing or limiting any other statutes now existing in aid of such titles under patents from the state.



§ 11-17-19 - Confirmation of title or interests granted by political subdivision

Any person, firm or corporation which claims title to or a leasehold or other interest in any real property, other than sixteenth section school lands or lands granted in lieu thereof, under or by virtue of a sale, conveyance or lease of such property by any county, municipality, supervisor's district, or other political subdivision of the State of Mississippi, acting either separately or jointly, may proceed by sworn complaint in the chancery court of the county in which such real property, or some part thereof, is located, to have the title to or leasehold or other interest in such real property quieted and confirmed. Such action may be brought whether or not such person, firm or corporation be in possession of such real property, or whether he or it be threatened to be disturbed in such possession or not. In such complaint, the person, firm or corporation claiming such title or leasehold or other interest shall be the party plaintiff and there shall be made defendants thereto the county, municipality or other political subdivision which sold, conveyed or leased said property, the Attorney General of the state and the district attorney of the county in which said suit is filed. In any such suit, it shall not be necessary that the plaintiff therein deraign his title to said property.



§ 11-17-21 - Proceedings in suit for confirmation of title granted by political subdivision; defaults

All proceedings in said suit shall be governed by the Mississippi Rules of Civil Procedure. However, no default judgment shall be entered against the defendants unless the court determines the truth of the averments after a hearing pursuant to the Mississippi Rules of Civil Procedure.



§ 11-17-23 - Confirmation of title or interest granted by political subdivision; decree; res judicata

In all such proceedings the court shall find whether the sale, conveyance or lease of such real property was lawful and valid. Upon the hearing of such case, the chancery court shall enter a decree validating and confirming the complainant's title to or leasehold or other interest in such real property as against the defendants in said suit, unless it shall appear to the court and the court shall find that the title thereto or leasehold or other interest therein was not lawfully and validly acquired by virtue of the sale, conveyance or lease under which such complainant claims, in which latter case the chancery court shall enter a decree annulling and cancelling such sale, conveyance or lease, or such other decree as the court may find to be lawful, just and equitable in such case. When any sale, conveyance or lease of any such property shall be confirmed and validated under the provisions of Sections 11-17-19 through 11-17-27 by decree of the chancery court, such decree shall forever estop and preclude the defendants and all other parties from thereafter questioning the validity of the sale, conveyance or lease involved in such proceedings.



§ 11-17-25 - Confirmation of title or interest granted by political subdivision; appeals

Any of the parties to a confirmation suit filed under the provisions of Sections 11-17-19 through 11-17-27 may appeal from the decree of the chancery court in the manner and within the time provided by law, and such appeals shall be heard as are other cases of appeals from the decrees of the chancery court.



§ 11-17-27 - Confirmation of title or interest granted by political subdivision; applicability of Sections 11-17-19 through 11-17-27

Sections 11-17-19 through 11-17-27 shall be applicable to all sales, conveyances and leases of real property, other than sixteenth section school lands or lands granted in lieu thereof, made by any county, municipality, supervisor's district or other political subdivision of the State of Mississippi, acting either jointly or separately, to any person, firm or corporation, including, but not being limited to, sales, conveyances and leases made under the authority of Sections 57-1-1 through 57-1-51, any other statute of the State of Mississippi, whether same be general, special or local and private, and sales, conveyances and leases made under the general authority of counties, municipalities, and other political subdivisions, whether same were authorized by a specific statute or not.



§ 11-17-29 - Any other title may be confirmed

The owner in possession of any land, or the owner thereof who may be out of possession, if there be no adverse occupancy thereof, may file a bill in the chancery court to have his title confirmed and quieted. The law for notice, process, proceedings, and practice, as provided for confirming and quieting tax titles shall apply, no matter by what tenure the complainant may hold. Unknown and nonresident parties may be made defendants as they are made defendants to proceedings to confirm tax titles. If on the final hearing of any such suit, the court shall be satisfied that the complainant is the real owner of the land, it shall so adjudge, and its decree shall be conclusive evidence of title as determined from the date of the decree as against all parties defendant.



§ 11-17-31 - Removing clouds upon titles

When a person not the rightful owner of any real estate, shall have any conveyance or other evidence of title thereto, or shall assert any claim, or pretend to have any right of title thereto, which may cast doubt, or suspicion on the title of the real owner, such real owner may file a bill in the chancery court to have such conveyance or other evidence or claim of title cancelled, and such cloud, doubt or suspicion removed from said title, whether such real owner be in possession or not, or be threatened to be disturbed in his possession or not, and whether the defendant be a resident of this state or not. Any person having the equitable title to land may, in like cases, file a bill to divest the legal title out of the person in whom the same may be vested, and to vest the same in the equitable owner. Any person holding or claiming under a tax title lands heretofore or hereafter sold for taxes may proceed hereunder in like manner and may include, as a defendant, any political subdivision of the state, having or asserting any evidence or claim of title adverse to such tax title.



§ 11-17-33 - Receiver appointed for nonresident or unknown owners of mineral interests

(1) To encourage the exploration and development of the state's mineral resources, upon application, accompanied by sworn affidavit, of one or more persons, firms or corporations claiming or owning any mineral interest in a tract of land and upon which mineral production is desired, the chancery court of the county in which the land, or any part thereof, is located shall have the authority to appoint the chancery clerk as receiver of any mineral interest claimed or owned by any person, or persons, whose whereabouts or identity is unknown, if the court is satisfied after hearing and proof that the said person, or persons, could not be found after diligent search and inquiry and that petitioners will suffer loss, damage or injury unless such receiver is appointed.

(2) Such receiver shall have power and authority, under court order, to execute and deliver to a lessee, determined by the court, a mineral lease on any such outstanding mineral interest, upon such terms and conditions as may be prescribed by the court; provided, however, that the court affirmatively find that the lease taken as a whole shall be at least as favorable to the absent person as other leases in the same tract of land and shall be in the best interest of all parties. It shall be conclusively presumed in every court in this state that the terms and conditions of said lease are reasonable, fair and represent the fair market value of the interests leased. The moneys, if any, paid to such receiver for execution, delay rentals, royalties or any other proceeds of such lease shall be paid immediately upon accrual to the receiver and shall be impounded by said receiver for the use and benefit of such person. The receiver shall hold, preserve and invest any such money so received in the same manner as other moneys held by the chancery clerk and on order of the court shall pay any money so held, with any interest accrued less costs of the receivership, to any person holding a valid claim thereto when said claim is asserted within ten (10) years of the date of the decree establishing the receivership. The official bond of the chancery clerk shall cover any money paid him as such receiver and the chancellor may prescribe such additional bond as he may think proper.

(3) No receiver shall be appointed under the provisions of this section unless all interested parties who are not parties to the petition shall be made defendants and all such defendants shall have been served with process of the court provided by law for cases in chancery court. The summons by publication shall be substantially in the following form:

"THE STATE OF MISSISSIPPI

(inserting names of defendants)

You are summoned to appear before the Chancery Court of the County of

in said state, on the Monday of , A.D. , to defend the suit of

(et al.) praying the appointment of a receiver of an undivided mineral

interest claimed to be owned by you in and under (here describe the land)

wherein you are a defendant. This the day of , A.D.

Clerk"

(4) The costs of the action for appointment of the receiver shall be taxed against the petitioners if they fail to prove their case.

(5) The receivership, once established, shall continue, unless dissolved by the court for good cause, for a period of at least ten (10) years.

(6) This section shall not alter or change any laws now in effect relating to suits for the removal of clouds upon title or the appointment of receivers under any other law, but is cumulative thereof.

(7) The term "tract of land" as used herein shall not be limited to property wherein petitioner owns an undivided interest; but may include any geographic boundary upon which mineral exploration and/or production may be conducted even though the tract may include property in which petitioner has no property interest or any other geographic boundary the court, in its discretion, may deem appropriate.



§ 11-17-34 - Disposition of mineral lease proceeds held by receiver

Unless otherwise released by the court, the receiver appointed in Section 11-17-33 shall hold all net proceeds paid in connection with such lease for a period of ten (10) years from the date of the decree establishing the receivership. If, at the end of that period of ten (10) years, no valid claim has been made for such moneys and said mineral interests, all moneys and mineral interests held by the receiver shall immediately escheat to the state in the same manner as if the absent person had died intestate leaving no heirs capable of inheriting as set forth in Chapter 11, Title 89, Mississippi Code of 1972. Provided, however, any person who is not concluded as a party or privy by a decree in favor of the state in proceedings to establish an escheat, may recover of the state, by suit, the net proceeds derived from any lease and from the sale of such minerals and paid into the state treasury, if the party shall establish his right to such minerals and that the same had not properly escheated to the state; but the title of the purchaser of such minerals shall not be thereby disturbed.



§ 11-17-35 - Title of complainant must be deraigned--and decrees, in certain cases, recorded as deeds

In bills to confirm title to real estate, and to cancel and remove clouds therefrom, the complainant must set forth in plain and concise language the deraignment of his title. If title has passed out of the sovereign more than seventy-five (75) years prior to the filing of the bill, then the deraignment shall be sufficient if it show title out of the sovereign and a deraignment of title for not less than sixty (60) years prior to the filing of the bill. A mere statement therein that complainant is the real owner of the land shall be insufficient, unless good and valid reason be given why he does not deraign his title. In all such cases, final decrees in the complainant's favor shall be recorded in the record of deeds, and shall be indexed as if a conveyance of the land from the defendant or each of them, if more than one, to the complainant or complainants, if more than one.



§ 11-17-37 - Decrees as to possession, rents, etc

In suits to try title, to cancel deeds and other clouds upon title, and to confirm title to real estate, the chancery court shall have jurisdiction to decree possession and to displace possession, to decree rents and compensation for improvements and taxes. In all cases where said courts heretofore exercised jurisdiction auxiliary to courts of common law, it may exercise such jurisdiction to grant the relief sought, although the legal remedy may not have been exhausted or the legal title established by a suit at law.






Chapter 19 - EJECTMENT

§ 11-19-1 - In what case the action lies

A civil action seeking ejectment as relief may be maintained in all cases where the plaintiff is legally entitled to the possession of the land sued for and demanded.



§ 11-19-3 - Power of courts over proceedings

The court in which an action of ejectment may be brought or be pending may exercise over the proceedings therein the like jurisdiction and control as heretofore exercised in the action of ejectment, so as to insure a trial of the title only, and of actual ouster when necessary, and for all other purposes for which such jurisdiction was heretofore exercised.



§ 11-19-5 - Who may be made defendants

If the premises for which the action is brought be actually occupied by any person, such actual occupant shall be made a defendant in the suit; and all other persons claiming title or interest to or in the same may also, in all cases, be joined as defendants. If the premises be not occupied, the action shall be brought against some person exercising acts of ownership over the premises claimed, or claiming title thereto or some interest therein at the commencement of the suit.



§ 11-19-9 - Landlord notified and admitted to defend

Every tenant sued in a civil action seeking ejectment as relief shall forthwith give notice thereof to his landlord, under penalty of three (3) years' rent of the premises, to be recovered by the landlord or his representatives in a civil action. The landlord of such tenant, or any other proper person, shall, by leave of the court or judge, be admitted to appear and defend the action in all cases where the same would have been allowed heretofore, and either separately or jointly with the tenant. Any person admitted to defend as landlord in respect of property whereof he is in possession only by his tenant, shall state in his answer that he defends as such landlord, and such person shall be allowed to set up any defense he has heretofore been allowed to set up, and no other. Any judgment in such action shall have the same effect for or against such person so admitted to defend as if he had been named in the complaint and regularly served with process.



§ 11-19-11 - Reversioner or remainderman admitted to defend

If a tenant for life or lives be impleaded concerning the land holden, the person to whom the reversion or remainder belongs may come into court at any time before judgment, and shall be admitted to defend his right.



§ 11-19-13 - Default of tenant for life not to prejudice

If a tenant for life or lives, when impleaded, make default or give up the tenement demanded, or if the judgment be given on such default or surrender, the person to whom the reversion or remainder belongs after the determination of the life estate, shall not be prejudiced or injured by such default, surrender, or judgment.



§ 11-19-15 - Declaration

The consent rule, and all fictions heretofore used in a civil action seeking ejectment as relief, are abolished; and the action shall be commenced by filing a complaint in the name of the person claiming the premises in question, as plaintiff against the defendant. The complaint shall describe the premises with such certainty as will distinctly apprise the defendant of their description and situation, and so that from such description possession may be delivered. If the plaintiff claim only an undivided interest therein, it shall state such interest. If the plaintiff claim more than he is entitled to, he may, nevertheless, recover so much as he shall prove title to.



§ 11-19-19 - Answer and defense

The defendants, or any of them, shall be allowed to answer or otherwise defend the action, either jointly or separately. The answer, if the defendant do not admit the plaintiff's title, shall be "not guilty," which shall be filed within the like time as required in personal actions; and under said answer the defendant may give in evidence any lawful defense to the action not inconsistent with the other provisions of this chapter. Any defendant may defend for a part only of the premises in question; and in such case the part shall be described in the answer with the same certainty required in the complaint.



§ 11-19-21 - Pleading amended as to description of premises

If the premises be not described with sufficient certainty in the complaint or answer, the court or judge may order the pleading to be amended so as to contain a sufficient description. If either party fail to comply with such order, judgment may be entered as for want of a complaint or answer, according to the circumstances of the case.



§ 11-19-23 - Forms of proceedings

Declarations, writs, and pleas in the form or to the effect of the precedents appended hereto, shall be good and sufficient for all purposes in proceedings under this chapter.



§ 11-19-25 - Form of declaration

"The State of Mississippi

In the circuit court

term,

County of A.D.

"A B, plaintiff, claims the right to possession of a tract of land,

situated in County, containing acres, more or less, and being more

particularly described as follows: (here insert legal description of

premises); and that the defendant wrongfully deprives him of the possession

thereof, for which damage in the amount of Dollars are here demanded.

"E F, Attorney for

Plaintiff."

If mesne profits be demanded, add to the above form the following:

"And the plaintiff also demands of the defendant the sum of Dollars

for the use and occupation of the said land by the defendant."



§ 11-19-53 - Right to discover details of claim or title to premises

After issue joined in ejectment, either party may discover the details of the other's claim or title to the premises in question, and the response thereto shall include a short abstract of such documentary evidences of title as the party may intend to give in evidence on the trial, and a clear and succinct statement of the substance of any and all lost or destroyed documents the contents of which he may expect to prove. If title be claimed by inheritance, or if claimed on any fact which rests in parol, the facts shall be stated. In case of claim by inheritance, if either party demand it, the other shall give the ages of the several persons to whom the land descended, and the date of the death of the person from whom they inherited the premises. If any document referred to in the response to such discovery request made by law be recorded, it shall also state where it is recorded, or, if not recorded, then it shall include copies of such as are in the possession of the party, with the names of the subscribing witnesses thereto, if any. The discovery response shall be served within the time and in the manner prescribed by the Mississippi Rules of Civil Procedure and, in default thereof, evidence of such title shall not be given on the trial. In all cases, the evidence of title shall be confined to the matters contained in the discovery response.



§ 11-19-55 - Either party may have a survey made

In case either party shall desire a survey to be made of the premises sued for in ejectment, he may cause the same to be made, after the institution of the suit, by applying to the clerk of the court in which the suit is brought to issue a commission for that purpose, directed to the county surveyor, or other surveyor, authorizing him to make a survey of the premises, and report the same, under oath, to the court at the next term. Such a survey shall not be made without first giving five days' notice to the opposite party at the time of making the same. The party at whose instance the survey was made shall pay the expenses thereof, but may recover the same as costs, in case he succeed in the action and the judgment be that the survey was necessary in deciding the issue.



§ 11-19-57 - Action not abated by death

The death of a plaintiff or defendant in ejectment shall not cause the action to abate, but it may be continued after timely substitution of parties as prescribed by the Mississippi Rules of Civil Procedure.



§ 11-19-81 - When title of plaintiff has expired

If it appear at the trial that the plaintiff or plaintiffs, or one (1) of them, was, at the commencement of the action, entitled to recover possession of the premises in question, or of some part thereof, but that his or their title has expired at the time of the trial, the plaintiff or plaintiffs so entitled shall, notwithstanding such expiration, have a verdict according to the fact that he had such right of recovery at the commencement of the action, and shall recover his costs of suit; but as to the premises claimed, the judgment shall be that the plaintiff be involuntarily dismissed.



§ 11-19-85 - Trial of action between cotenants

In case the action be brought by some one of several persons entitled as joint tenants, tenants in common, or coparceners, any joint tenant, tenant in common, or coparcener defending the action, may give notice with his answer or other defense that he admits the right of the plaintiff to an undivided share of the property, stating what share, but denies any actual ouster of him from the property. Upon the trial of the issue, if it appear that the defendant is a joint tenant, tenant in common, or coparcener with the plaintiff, and actual ouster shall not be proved, then the plaintiff shall be involuntarily dismissed, with costs. But if it be proved either that the defendant is not a joint tenant, tenant in common, or coparcener, or that an actual ouster had taken place, then the jury shall so find by the verdict, and the plaintiff shall have judgment in accordance with the verdict for the recovery of possession and costs.



§ 11-19-87 - When a crop is growing on the land

If the jury find for the plaintiff in an action of ejectment, and the defendant have a crop then planted and growing upon the premises in question, it shall assess a reasonable rent for the plaintiff to receive for the use of the premises, for such time as it may think necessary for the defendant to make and gather his crop. If the defendant enter into bond with security, to be approved by the court, or by the clerk in vacation, in a penalty of double the amount of rent so assessed, payable to the plaintiff, conditioned for the payment of the rent assessed at the expiration of the term fixed by the jury for the defendant to hold possession of the premises, then a writ of possession shall not issue upon the judgment in the action, until the expiration of the time so allowed by the jury. The bond shall be filed in the office of the clerk of the court, and, if forfeited, shall have the force and effect of a judgment, and execution may issue thereon against the principal and sureties as upon other judgments in the court.



§ 11-19-89 - Proceedings as to crop upon affirmance of judgment in Supreme Court

If a judgment in favor of the plaintiff in an action of ejectment be affirmed by the Supreme Court, and the appellant have a crop then planted and growing upon the premises in question, and shall file with the clerk of the circuit court in which the judgment was recovered an affidavit of the fact, and shall undertake, in writing, with such sureties and such sum as the clerk may require, to pay to the opposite party the rent which may be adjudged to be paid for the use and occupation of said premises until the end of the current year, a writ of possession shall not issue until the end of the year, and the affidavit and security for rent shall be filed by the clerk among the papers in the case. The clerk may examine the parties and other persons on oath as to the value of such rent and the sufficiency of the sureties, and may require their statements to be written and signed by them.



§ 11-19-91 - Judgment on the bond in proceedings involving crop

If such rent be not paid, on motion of the plaintiff, a motion to assess damages shall be executed at the next or any future term of the circuit court to ascertain the value of the rent of said premises, and judgment shall be rendered on the verdict for the amount found by the jury against the parties bound on such undertaking for rent. If any have died, like proceedings shall be had as provided in case of the death of any of the sureties on the bond of a claimant of personal property levied on under execution before final judgment.



§ 11-19-93 - Exceptions to insufficient bond

If the plaintiff allege that the amount of the security required by the clerk for rent to prevent the issuance of a writ of possession is insufficient, the circuit judge, in term time or vacation, shall hear the allegations and inquire into the matter, and may order a new undertaking for the rent to be given within such time as he shall prescribe; and if it shall not be given, a writ of possession shall be issued as if security for rent had not been given. Five days' notice of such complaint to the circuit judge shall be given to the opposite party.



§ 11-19-95 - Mesne profits and compensation for improvements

In all cases where the defendant in ejectment would be liable for mesne profits and damages, the plaintiff may declare for and recover the same in the action of ejectment, or he may have his action for mesne profits after the recovery in ejectment as heretofore. It shall be lawful in all cases for the defendant in ejectment, whether the plaintiff demand mesne profits or damages or not, or in an action of mesne profits, to plead the value of all permanent, valuable and not ornamental improvements made on the land by the defendant, or by any one under whom he holds, before notice of the intention of the plaintiff to bring the action, and all taxes that may have been lawfully paid on the land by defendant or those under whom he holds up to the date of trial, including interest, costs, and damages incident to such taxes; but a defendant shall not be entitled to such compensation for improvements or taxes unless he claim the premises under some deed or contract of purchase acquired or made in good faith.



§ 11-19-97 - How improvements estimated and judgment therefor

The jury shall find the actual cash value of such improvements and the amount of taxes paid, the value of the mesne profits and damages, and the actual cash value of the land without the improvements. Where the value of the improvements and taxes exceed the value of the mesne profits and damages, the defendant shall have a lien upon the land for the difference between the value of the mesne profits and the value of the improvements and taxes so found, and execution shall not issue in favor of the plaintiff until he shall have paid the amount so due to the defendant. Unless the plaintiff, within three months after the rendition of the verdict, pay the amount so due, the defendant may pay to the plaintiff the assessed value of the land with interest from the date of the verdict, and pay the costs of the suit, and thereupon the execution of the judgment for the recovery of the land shall be perpetually stayed. If the defendant fail to pay to the plaintiff the value of the land so assessed, with interest and costs of suit, within three months after the expiration of the time allowed the plaintiff for making payment, an execution shall issue for the sale of the land recovered in the ejectment.



§ 11-19-99 - How proceeds divided in case of sale

The proceeds of the sale, after payment of costs, shall be divided between the plaintiff and the defendant in proportion to the sums due them respectively as found by the verdict.



§ 11-19-101 - Reversioner or remainderman to have appeal

If a tenant for life be impleaded, and judgment given against him for the lands or tenements, then the person to whom the reversion or remainder belongs at the time of such judgment, his heirs or successors, may have an appeal as well in the lifetime of the tenant as after his death. If the judgment be reversed, the tenant, if living, shall be restored to the possession of the lands or tenements, and the party prosecuting the appeal shall be entitled to the arrearages of rent for the same. If the tenant be dead at the time of judgment given on the appeal, then restitution of the lands or tenements shall be made to the party prosecuting the appeal, together with the arrearages of rent. If the party prosecuting the appeal allege that the judgment first obtained against the tenant was by covin or assent, then restitution shall be made to the party prosecuting such appeal with arrearages of rent, although the tenant be living; but in such case the tenant may have a scire facias against the party appealing if he deny and traverse the covin or assent, but not otherwise.



§ 11-19-103 - Judgment as res adjudicata

A judgment in an action of ejectment shall be conclusive as to the right of possession established upon the party against whom it is recovered, and upon all persons claiming from, through, or under such party, by title arising after the commencement of the action; but if any person against whom such judgment is recovered shall be, at the time of its recovery, an infant or person of unsound mind, the judgment shall not be a bar to an action commenced by such person, or any one claiming by inheritance from, through, or under him, within three years after the removal of his disability.



§ 11-19-105 - Record may be recorded as a deed

A certified copy of the complaint, the writ, the answer or other defense, if any, and the judgments in an ejectment suit may be recorded, without acknowledgment by anyone, in the proper record of conveyances of land in the county in which the land is situated; and the same shall be indexed as a deed from the unsuccessful party to the party in whose favor the final judgment is rendered.






Chapter 21 - PARTITION OF PROPERTY

REALTY

§ 11-21-1 - Partition by agreement and by arbitration; partition of homestead property

(1) Partition of land held by adult joint tenants, tenants in common, and coparceners, may be made by agreement, which shall be evidenced by a writing, signed by the parties, and containing a description of the particular part allotted to each, and recorded in the office of the clerk of the chancery court of the proper county or counties, and shall be binding and conclusive on the parties. They may also bind themselves by written agreement to submit the partition to the arbitrament of one or more persons to be chosen by them, and to abide the partition made by the arbitrators and the articles of submission; and the written award shall be recorded in the office of the clerk of the chancery court of the proper county or counties, and shall be final and conclusive between the parties, unless made or procured by fraud.

(2) Homestead property exempted from execution that is owned by spouses shall be subject to partition pursuant to the provisions of this section only, and not otherwise.



§ 11-21-3 - Partition by decree of chancery court

Partition of land held by joint tenants, tenants in common, or coparceners, having an estate in possession or a right of possession and not in reversion or remainder, whether the joint interest be in the freehold or in a term of years not less than five (5), may be made by judgment of the chancery court of that county in which the lands or some part thereof, are situated; or, if the lands be held by devise or descent, the division may be ordered by the chancery court of the county in which the will was probated or letters of administration granted, although none of the lands be in that county.

However, any person owning an indefeasible fee simple title to an undivided interest in land may procure a partition of said land and have the interest of such person set apart in fee simple free from the claims of life or other tenants, remaindermen or reversioners, provided the life or other tenants, and other known living persons having an interest in the lands, are made defendants if they do not join in the proceeding as plaintiffs.



§ 11-21-5 - Parties to proceedings for partition

Any of the parties in interest, whether infants or adults, may institute proceedings for the partition of lands or for a partition sale thereof, by judgment of court as herein provided. All persons in interest must be made parties except (a) in cases where a part of the freehold is owned by persons owning a life estate therein or a life tenancy therein subject to the rights of remaindermen or reversioners, then, in such event, it shall only be necessary that the person or persons owning or claiming a life estate or life tenancy therein be made parties; and (b) in cases where the partition is for the surface of the land only, it shall not be necessary that persons owning divided or undivided interests in the minerals in the land be made parties unless such persons also have an interest in the surface of the land. An infant, or person of unsound mind, may sue by next friend as in other cases; but if the infant, or non compos mentis, have a guardian, the guardian must appear as next friend, unless good cause to the contrary be shown. Where an infant or non compos is made a party defendant, the guardian, if any, of such infant or non compos shall also be made a party, whether the infant or non compos be resident or nonresident and whether the guardian be a resident or a nonresident; and the said guardian may appear and answer the complaint. The summons to the defendants, including the guardian aforesaid, shall be made pursuant to the Mississippi Rules of Civil Procedure. The word "guardian," where used in this section, shall be held to apply also to all persons who, under the laws of any other state or country, stand in that relation whether known as curator, tutor, committee or conservator, or by whatever other name or title such person may be known.



§ 11-21-7 - Proceedings same as in other cases; when ex parte petitions may be heard

Except as otherwise provided herein, the proceedings for partition shall be instituted and conducted as other suits in chancery; and all ex parte petitions may be heard and determined by the chancellor in term time or in vacation.



§ 11-21-9 - Controverted title and all equities disposed of

If the title of the plaintiffs seeking partition or sale of land for a division shall be controverted, it shall not be necessary for the court to dismiss the complaint, but the question of title shall be tried and determined in the suit and the court shall have power to determine all questions of title, and to remove all clouds upon the title, if any, of the lands whereof partition is sought and to apportion encumbrances, if partition be made of land encumbered and it be deemed proper to do so. The court may adjust the equities between and determine all claims of the several cotenants, as well as the equities and claims of encumbrancers.



§ 11-21-11 - Court may order sale in first instance

If, upon hearing, the court be of the opinion that a sale of the lands, or any part thereof, will better promote the interest of all parties than a partition in kind, or if the court be satisfied that an equal division cannot be made, it shall order a sale of the lands, or such part thereof as may be deemed proper, and a division of the proceeds among the cotenants according to their respective interests. The court may appoint a master to make the sale, and may make all proper orders to protect the rights of the parties interested. The court may order the sale of a part of the land and the partition in kind of the residue.

Before the court shall order a sale of the lands, the court may cause an appraisal to be made of the property, the expense of which shall be taxed and collected as costs in the proceedings. If the court causes an appraisal of the property to be made, then, subsequent to the receipt and filing of the appraisal with the court, the court shall hold in abeyance its order for sale of the land for a period of thirty (30) days in order to allow the parties the opportunity to reach an agreement as to a partition in kind or sale of the lands.



§ 11-21-13 - Partition without masters; owelty

If, at the hearing, it appear that the intervention of masters is unnecessary to secure an equal partition in kind, or that the same can be effected by providing owelty, and that it would best promote the interest of the parties, the court may order the partition and fix the amount to be paid by one (1) or several cotenants to another or others; or this may be done on hearing the report of the master.



§ 11-21-15 - Judgment appointing masters

If the judgment is for a partition of the land, it shall state the number of shares into which the land is to be divided, and shall appoint not more than three (3) discreet freeholders, not related to the parties by consanguinity or affinity, to make partition according to the judgment. Either party may object to any master for cause, and, in case the objection is sustained, the place shall be filled by another appointment. If any vacancy occurs among the masters, the chancellor may fill the vacancy at any time by written appointment.



§ 11-21-17 - Oath of special commissioners

Before the special commissioners enter upon the discharge of their duties, they shall take and subscribe an oath before some competent officer, that they will honestly, faithfully and impartially make the partition decreed, and perform the duties required of them to the best of their skill, knowledge and judgment.



§ 11-21-19 - Survey made and division into shares

The special commissioners shall, if deemed advisable, cause a survey to be made of the lands to be divided, in their presence, and shall divide the same into the number of parts or shares directed in the order containing their appointment, each part or share to contain one or more lots, as the special commissioners may think proper, having regard to the situation, quantity, quality and advantages of each part or share, so that they may be equal in value as nearly as may be, or according to the respective rights of the parties. If the bounds or title of any tract be controverted and the controverted part be valuable, the special commissioners shall separate it from the part not controverted, and make a partition of the tract or tracts in such manner that a portion of the controverted part may be allotted to each share, as well as a portion of the part not controverted. The special commissioners, or any one of them, previous to the survey, if any, shall administer an oath to the surveyors and chain bearers that they will honestly and impartially perform their respective duties.



§ 11-21-21 - Allotment of shares by ballot

The special commissioners, if the same have not been done by the surveyor, shall make a plat of land to be divided; shall make true field notes, specifying the metes and bounds of the several shares, and of each parcel of each share which contains more than one parcel; and the several shares and parcels of shares shall be distinctly designated on the plat and numbered from one progressively, and the same number shall designate the several parcels of one share; and they shall allot the several shares in the following manner: The special commissioners shall publicly number as many tickets as there are shares marked on the plat, and put the tickets into a hat or box, and the names of the persons entitled to shares shall be written on separate tickets and put into another hat or box, when a person appointed for that purpose by the special commissioners shall proceed to draw a ticket of those containing the names, and then a ticket of the numbers, and so proceed until the whole are drawn; and the number which shall be drawn to the name of any cotenant shall be his separate share in the land so divided. The special commissioners shall make certificate of the balloting, signed by them, specifying the time, place and manner thereof, and the allotment of shares.



§ 11-21-23 - Assignment of shares and owelty

Instead of making an allotment of shares by ballot, the special commissioners may assign shares to the parties entitled, if so directed by the court or chancellor, or if they find it desirable, and in any case, if an equal partition in kind cannot be made otherwise, or so advantageously, the special commissioners may assess the amount of money to be paid by one or more of the cotenants to another or others, so as to equalize their respective shares.



§ 11-21-25 - Report of special commissioners

The special commissioners shall make to the court, at the first term held after they have acted, or else as the court shall direct, a full report, in writing, of their proceedings, which, on exceptions filed at any time before its confirmation, for good cause shown may be set aside by the court, and other special commissioners appointed, or the same special commissioners may be directed to make a new partition; or the partition may be modified by the court in any particular, and be confirmed as thus modified.



§ 11-21-27 - Land sold when not capable of division

If, after a judgment for partition and the appointment of masters, it shall appear from the report of the masters, or on exceptions to their report, that a just and equal division of the land cannot be made, or that a sale will better promote the interest of all the cotenants, the court shall order a sale of the land, or such part thereof as may be deemed proper, and a division of the proceeds among those interested, as provided for.

Before the court shall order a sale of the lands, the court may cause an appraisal to be made of the property, the expense of which shall be taxed and collected as costs in the proceedings. If the court causes an appraisal of the property to be made, then, subsequent to the receipt and filing of the appraisal with the court, the court shall hold in abeyance its order for sale of the land for a period of thirty (30) days in order to allow the parties the opportunity to reach an agreement as to a partition in kind or sale of the lands.



§ 11-21-29 - Compensation of masters

The court in which the cause is pending, or the chancellor or judge thereof in vacation, shall fix and allow reasonable compensation for each of the masters, and such compensation shall be taxed and collected as costs in the suit.



§ 11-21-31 - Attorney's fees

In all cases of the partition or sale of property for division of proceeds, the court may allow a reasonable attorney's fee to the attorney or the plaintiff, to be taxed as a common charge on all the interests, and to be paid out of the proceeds in case of a sale, and to be a lien on the several parts in case of partition.



§ 11-21-33 - Owelty a lien

In all cases where owelty is allowed, it shall be a lien upon the share of the party charged therewith, which shall be superior to all other liens made or suffered by such party.



§ 11-21-35 - Final judgment and judgment confirming partition

The final judgment of the chancery court in partition proceedings shall ascertain and settle the rights of all parties; and it, and the judgment confirming the partition, shall constitute an instrument of evidence in all questions as to the title of the lands which may be the subject of the judgment, in all courts, and shall be conclusive as to the rights of all parties to the suit, and subject to motions and other post trial review, as in other suits, and to a repartition as provided.



§ 11-21-37 - Recording of judgments

Judgments making partition shall be recorded in the record book of conveyances of the county or district in which any of the lands are situated, within three (3) months after the partition is confirmed; and a partition, the judgment making which is not so deposited with the clerk for record, shall not be valid as against purchasers without notice, or against creditors.



§ 11-21-39 - Lien created by party binding on his share

Any mortgage or other lien executed by any joint tenant, tenant in common, or coparcener, shall remain in force on the share of such cotenant after partition, and on his share only; but this shall not prevent the holder of such mortgage or other lien from asserting claim to owelty awarded to such cotenant.



§ 11-21-41 - Paramount rights not affected

Nothing herein contained shall be construed so as to injure, prejudice, defeat or destroy the estate, right, or title of any person claiming a tract of land, or any part thereof, or any piece or lot of land by title under any other person, or title paramount to the title of the joint tenants, tenants in common, or coparceners, among whom partition may have been made.



§ 11-21-43 - Party evicted to have partition of residue

If any person who has received a share of land partitioned, shall be evicted therefrom, or from any portion thereof, by a paramount title existing at the time of the partition, and there be a residue of land left not subject to such paramount title, the party so evicted shall be entitled to a new partition of the residue.



§ 11-21-45 - New partition; when

Where the partition was in kind, any joint tenant, tenant in common, or coparcener shall be entitled to a new partition at any time within one year after the first partition, provided, he shall present his sworn petition for that purpose to the chancery court which decreed the partition and shall show thereby (a) that at the time of the partition he was absent from, or a nonresident of the state, and (b) that neither he nor any agent of his received any notice or knowledge whatever of the pendency of the bill for partition, and (c) that the first partition was unfair or unjust or fraudulent as to him, and (d) shall exhibit with said petition the affidavit of at least one credible person to the same effect. Whereupon, if satisfied with the truth of all the grounds aforesaid, the court may proceed to award a new partition; but one who has made improvements on the share first assigned him shall not be evicted from such share; nor shall the improvements be estimated by the second commissioners in fixing its value, but it shall be valued as though the improvements had not been made. If the premises have been sold, and purchased by any of the joint tenants, tenants in common, or coparceners, the nonresident or absent joint tenant, tenant in common or coparcener shall be entitled to set aside such sale at any time within one year thereafter, if it can be shown to have been unfairly made, and fraudulent as to him. In proceedings under this section, all persons interested shall be summoned to appear and contest the application.






PERSONALTY

§ 11-21-71 - Partition of personalty

Any person entitled to a division of personal property may apply therefor to the chancery court of the proper county, subject to the foregoing provisions of Sections 11-21-1 through 11-21-45 in reference to land, as far as applicable, considering the difference in the kind of property; and a sale or a division may be ordered in such cases, as provided for in case of land which is incapable of equal division, or which it may be to the interest of the parties to sell, and the court shall have power to make all such orders as may be necessary to protect the rights of parties. And any sale or partition ordered in such cases shall be made and reported as in case of the sale or partition of land; and decrees making partition shall vest title according to their terms. In such cases, the court or chancellor may make all orders, and cause to be issued all process necessary to secure the rights of parties; and writs of sequestration may be issued as provided for in any other cases in which they are authorized.



§ 11-21-73 - Partition by county court or justice court

A tenant in common of personal property, not exceeding in value the amount provided in Section 9-11-9, may apply for a partition of it by petition in writing to the county court of the county in which the property or some part of it may be, or, in counties not having a county court, to the justice court of the county in which the property or some part of it may be. Thereupon, all the cotenants shall be summoned and the rights of parties ascertained, and an order made for a division of the property. If the property be incapable of division in kind according to the several interests, or if a sale and division of the proceeds will better promote the interests of parties, the county court or justice court, as the case may be, shall order a sale and a division of its proceeds, and may designate a person to make the sale, and may issue execution specially framed to that end, and make all orders necessary or proper to protect the rights of parties and to effect a sale and division of the proceeds.



§ 11-21-75 - By whom partition made, if ordered

If partition be ordered, it shall be made by the county court or the justice of the peace, as the case may be, who shall value the property and divide it equally into as many shares as there are separate owners, and allot the several shares to the different owners after the manner prescribed for the proceeding of commissioners to make partition of real estate, as nearly as may be. A statement of such allotment shall be made by the county judge or the justice on his docket, so as to show what property was allotted to each party. The allotment shall vest the title of the property in the parties to whom it is allotted.



§ 11-21-77 - Writ to seize property, and proceedings

If the petitioner make affidavit at the commencement of his suit, or afterwards, of his right as a tenant in common, and that there is danger of the removal of the property, so as to defeat or endanger his right, the county court or the justice of the peace, as the case may be, shall issue a writ for the seizure of the property; and if the person having it in possession will not give a bond with sufficient sureties, approved by the officer executing the writ, conditioned to have the property forthcoming to abide the final order which shall be made in the case, payable to the petitioner, in a sum sufficient to cover his interest in the property, it shall be delivered to petitioner on his giving a bond, payable to the person from whom it was taken, with sufficient sureties, approved as above provided, in a penalty equal to the value of the interest of such person, conditioned to have the property before the county court or the justice of the peace, as the case may be, to abide the final order in the case; but if neither party give the required bond, the property shall remain in the hands of the officer, unless it be perishable or expensive to keep, in which case it shall be sold, as such property seized under attachment is sold, and the proceeds of the sale shall be disposed of according to the rights of the parties.



§ 11-21-79 - Sale; how made when ordered

A sale of property ordered by the county court or a justice of the peace, as the case may be, to be made for a division of the proceeds shall be made for cash and on such notice and at such place as sales of like property are made under execution issued by the county court or a justice of the peace, and the money arising from the sale shall be paid to the county court or the justice of the peace, as the case may be, for division among the parties.



§ 11-21-81 - Appeal to the circuit court

A person aggrieved may appeal from the judgment of the county court or the justice of the peace, as the case may be, in refusing or ordering a sale or partition, or in making partition, or from any final action of the county court or the justice of the peace, as the case may be, as in any other civil case decided by the county court or a justice of the peace. On appeal, the circuit court may give such judgment as may be right.









Chapter 23 - TRIAL OF RIGHT OF PROPERTY

§ 11-23-1 - Proceedings when third person claims subject of action

Upon affidavit of a defendant, before pleas filed in any action in a circuit court upon contract or for the recovery of personal property, that a third party, without collusion with him, has a claim to the subject of the action, and that he is ready to pay or dispose of the same as the court may direct, the court may make an order for the safekeeping or payment, or deposit in court, or delivery of the subject matter of the action to such person as it may direct, and an order requiring such third party to be summoned to appear in a reasonable time and maintain or relinquish his claim against the defendant. If such third party, being duly summoned, as provided for in the Mississippi Rules of Civil Procedure, shall fail to appear, the court may declare him barred of all claim in respect to the subject of the action against the defendant therein; but if such third party appear, he shall be allowed to make himself defendant in the action at law instead of the original defendant, who shall be discharged from all liability to either of the other parties, in respect to the subject of the action, upon his compliance with the order of the court for the payment, deposit, or delivery thereof. If the claim of such third party extend to only a part of the subject matter of the action, similar proceedings may be had respecting the part so claimed, and the action shall proceed as to the residue as in other cases.



§ 11-23-3 - Third party proceeding applicable to officers

The provisions of the Section 11-23-1 shall be applicable to any action brought in a circuit court against a sheriff or other officer for the recovery of personal property taken by him under executions or attachment, or for the proceeds of property so taken and sold by him; and the defendant in any such action shall have the benefit of said provisions against the party in whose favor the execution or attachment issued by making affidavit that the property, for the recovery of which or its proceeds the action is brought, was taken under process, describing it; and in such case the judgment of the court shall be framed to effect justice between the parties according to their rights.



§ 11-23-7 - Claim to property levied on; how interposed

When any person not a party to the execution shall claim to be the owner of or to have a lien on any personal property levied upon, such person may make affidavit to his right or title to the property, and may enter into bond, payable to the plaintiff in the execution, with one or more sufficient sureties, in the penalty of double the value of the property claimed, or in double the amount of the execution, if that be less than the value of the property, to be estimated by the officer holding the execution, and indorsed thereon, conditioned for the prosecution of the claim with effect, or, in case of failure therein, for the payment to the plaintiff in the execution of all damages that may be awarded against the claimant, and for the delivery of the property to the proper officer; and upon the making of the affidavit and bond, the officer holding the execution shall receive the same, and shall deliver the property to the claimant, and return the affidavit and bond with the execution. The claim may be interposed without giving bond, and the same proceedings be had thereon except that the property claimed shall not be delivered to the claimant, but shall be sold, as provided in case of property of like kind seized in replevin, or, if not such as should be sold, shall be held by the officer. The bond of the claimant shall stand as security to the parties to the action and judgment may be rendered on it according to the exigency.



§ 11-23-9 - Execution stayed for value of property claimed, unless

Further proceedings on the execution shall be stayed for an amount equal to the value of the property claimed, as returned by the officer, until final decision of the claim; and on all subsequent executions issued on the judgment prior to the final decision of the claim, the clerk shall indorse the amount of the estimated value for the government of the officer to whom the same may be directed; but the plaintiff may dismiss the levy, and have execution as if it were never made.



§ 11-23-11 - Issue to be made up

Upon the return of the execution with the affidavit and bond, if any, the court shall, on motion of the plaintiff in execution, direct an issue to be made up between the parties to try the right of property at the same term, unless good cause be shown for a continuance.



§ 11-23-13 - Default in making up issue

If by default of the plaintiff in execution an issue for the trial of the right of property be not made up at the term to which the execution is returnable, the court shall discharge the claimant from his bond, and the property shall not thereafter be subject to execution on plaintiff's judgment; but if the claimant fail to join issue when tendered at the first term, the court, at the instance of the plaintiff in execution, shall order a writ of inquiry as to the value of the property, and also to inquire whether or not the claim was made for fraudulent purposes or for purposes of delay.



§ 11-23-15 - Burden of proof on plaintiff; trial of issue

On the trial of the issue, the burden of proof shall be on the plaintiff in execution, and the issue shall be tried as in ordinary actions at law, and either party shall have the same rights as in other trials. The jury trying the issue, in case it find in favor of the plaintiff in execution, shall assess the value of the property subject to the execution, and shall certify whether the claim was made for fraudulent purposes or for delay. The valuation of the officer taking the bond of the claimant shall be prima facie evidence of the value of the property; and in case the jury fail to find the value of the property, the plaintiff may, at his election, take judgment for the value as returned by the officer, or have a writ of inquiry.



§ 11-23-17 - The judgment

If the verdict be in favor of the plaintiff in execution, either on an issue joined or on an inquiry by default, or in case the plaintiff take judgment by default, and elect to take the value as returned by the officer, the court shall render judgment against the claimant and the sureties on his bond, for the restoration of the specific property to the officer, if to be had, and, if not, for the payment of its value not exceeding the amount of the original judgment to the plaintiff, and all costs. If the jury find that the claim was made for fraudulent purposes, or for delay, the judgment shall also award the plaintiff ten per centum damages on the value of the property. If the property be restored to the officer, it shall be sold, under a venditioni exponas to be issued for that purpose, as if the claim had not been made. If bond be not given, and the property or its proceeds be in the hands of the officer, the judgment may be modified accordingly. If the verdict be in favor of the claimant, he shall recover his costs, the levy shall be removed, the claimant shall be discharged from his bond, and the property shall not thereafter be subject to execution on plaintiff's judgment.



§ 11-23-19 - Laws applicable in case of death

All the provisions of law in reference to the death of either party, and the revival of the cause, in personal actions, and the death of any of the obligors, in a bond given in the progress of a cause, and the proceedings thereon before or after judgment, shall apply to proceedings under Sections 11-23-7 through 11-23-29; but in case the claimant shall die before judgment, and there be no representative of his estate, judgment shall be entered against the sureties on his bond for the property, or the value thereof, as assessed by the sheriff, or to be found by the verdict of a jury impaneled to inquire of the same, at the option of the plaintiff, with interest on such value from the date of the claimant's bond.



§ 11-23-21 - New bond may be required

If the sureties on the claimant's bond shall become insufficient, the court, on motion of the plaintiff, may require the claimant to give a new bond or to surrender to the officer the property claimed. If new bond be given, the sureties thereon shall be jointly liable with the sureties on the first bond, but if the claimant fail to give a new bond and to surrender the property, judgment shall be rendered against him and the sureties on his bond as by default. If the claimant surrender the property as required, the sureties on the bond given shall thereby be discharged, and the cause shall be proceeded with as if the officer had retained the property in the first instance.



§ 11-23-23 - Venue changed in certain cases

If the claimant shall not be a resident of the county in which the execution is issued, and the property be levied on in the county of his residence, the venue for the trial of the issue may be changed, on his application, to the circuit court of the county of his residence, and the result shall be certified to the court. The procedure governing a claimant's objection to venue and transfer thereof shall be as provided for in the Mississippi Rules of Civil Procedure.



§ 11-23-25 - Proceedings in justice's court

If the claim be interposed in a court of a justice of the peace, on filing the affidavit and bond, or the affidavit, if a bond be not given, the justice shall fix a day for the trial, and give notice thereof to the parties.



§ 11-23-27 - Form of a claimant's affidavit

A claimant's affidavit may be in the following form, viz.:

State of Mississippi, County:

"Before me, , a justice of the peace of said county, makes oath

that a certain [here describe the property], levied on by virtue of an

execution in favor of against , issued by , a justice of the

peace of said county, on the day of , A. D. , and now in the

hands of , a of county, under said execution, is the property

of affiant, and is not the property of .

"Sworn to and subscribed before me, , A. D. , J. P."



§ 11-23-29 - Form of a claimant's bond

A claimant's bond may be in the following form, viz.:

"We, , principal, and and , sureties, bind ourselves to pay

dollars, unless the said shall prosecute with effect his claim to a

[here describe the property], levied on by virtue of an execution issued

on the day of , A.D. , by court of county, in favor

of against , returnable before the court on the day of

, A.D. , and valued at dollars: or, in case he fail therein,

shall pay to the said all such damages as may be awarded against the said

, in case his claim shall not be sustained, and shall deliver the same

property to the officer having said execution, if the claim thereto shall be

determined against the said .

"Witness our hands, this day of , A. D. .

" ,

" ,

" ,

"I approve the foregoing bond and sureties, this the day of ,

A.D. .

Sheriff."






Chapter 25 - UNLAWFUL ENTRY AND DETAINER

Article 1 - PROCEEDINGS BEFORE JUSTICE COURT

§ 11-25-1 - In what cases a remedy

Any one deprived of the possession of land by force, intimidation, fraud, stratagem, stealth, and any landlord, vendor, vendee, mortgagee, or trustee, or cestui que trust, or other person against whom the possession of land is withheld, by his tenant, vendee, vendor, mortgagor, grantor, or other person, after the expiration of his right by contract, express or implied, to hold possession, and the legal representatives or assigns of him who is so deprived of possession, or from whom possession is so withheld, as against him who so obtained possession, or withholds possession after the expiration of his right, and all persons claiming to hold under him, shall, at any time within one year after such deprivation or withholding of possession, be entitled to the summary remedy herein prescribed.



§ 11-25-3 - Purchaser at sale for taxes

The purchaser of land at a sale for taxes, or his vendee, after two years from the date of the sale for taxes, and within three years from such date, may bring the action of unlawful detainer, for the recovery of possession of the land; and a judgment in his favor in the action shall be a bar to any action in any court brought after one year from the date of such judgment, to controvert the tax title to the land, saving the rights of infants and persons of unsound mind to redeem the same.



§ 11-25-5 - The complaint

The party turned out of possession, or held out of possession, may exhibit his complaint before the clerk of the justice court of the county within which the lands, or some part thereof, may lie, to the following effect:

"County of , to wit:

"AB, of said county, complains that CD hath unlawfully turned him out of

possession (or unlawfully withholds from him the possession) of certain land

(here describe it), lying and being in the said county, whereof he prays the

possession. AB, Plaintiff."

The complaint shall be verified by the oath or affirmation of the

plaintiff, certified at the foot thereof, after the following manner:

"County of , to wit:

"This day the above-named AB made oath (or affirmed) before me, the clerk

of the justice court for said county, that the allegations of the above

complaint are correct and true.

"Given under my hand, this day of , A.D. . EF, Clerk of

the Justice Court."



§ 11-25-7 - The warrant

The clerk of the justice court before whom the complaint is made shall thereupon issue a warrant to the following effect:

"The State of Mississippi

"To the Sheriff of County:

"WHEREAS, AB hath made complaint on oath (or affirmation), before me, the

clerk of the justice court for the said county, that CD hath unlawfully turned

him out of possession (or unlawfully withholds from him the possession) of

certain land (here describe it), lying and being in the said county, and hath

prayed the possession thereof, this is therefore to command you to summon the

said CD to appear at (which shall be at the usual place of holding the

justice court of the justice court judge to whom the case is assigned), on the

day of , before said justice court judge, to answer to the complaint,

and have then there this warrant.

"Witness my hand, this day of .

EF, Clerk of the Justice Court"



§ 11-25-11 - How warrant directed and executed

The warrant shall be directed to the sheriff or any constable of the proper county, as the case may require, and shall be made returnable on a day certain, not less than five (5) days nor more than twenty (20) days after its date, and shall be forthwith executed by the proper officer on the defendant, in the same manner as a summons is required to be served, by delivering a copy, and he shall make due return to the justice court judge to whom the case is assigned, at the time and place therein mentioned, of the manner in which he shall have executed the same.



§ 11-25-13 - Witnesses subpoenaed

At any time after the warrant is issued, the clerk of the justice court or the justice court judge to whom the case is assigned may, upon application of either party, issue subpoenas for witnesses, requiring them to attend court before the justice court judge to whom the case is assigned at the time appointed, to give evidence on the trial.



§ 11-25-15 - Depositions to be taken

Depositions may be taken to be read on the trial, in the same manner and under the same circumstances as in cases before justices of the peace.



§ 11-25-17 - The court

It shall be the duty of the justice court judge to whom the case is assigned, on the days specified, to hold a court for the trial of the complaint. The court shall be considered a court of record. It shall have power to issue alias writs for the defendant, and all proper process to bring before it witnesses or other persons whose attendance may be lawfully required; and may adjourn from day to day and from time to time until the trial shall be ended. The sheriff or constable, as the case may require, shall be attendant upon the court and execute its orders.



§ 11-25-19 - The trial

If on the day of court and at the place designated, it appears that the defendant has been duly served with the warrant, the justice court judge shall proceed, without further pleadings in writing, to the trial of the complaint.



§ 11-25-21 - Rent recoverable

The plaintiff may, on the trial, claim and establish by evidence, any amount due for arrears of rent of the land of which possession is sought, or a reasonable compensation for the use and occupation thereof; and the justice court judge shall find, upon the evidence, the arrears of rent or reasonable compensation, and may give judgment against the defendant in the action for such arrears of rent or reasonable compensation, and award a writ of fieri facias thereon.



§ 11-25-23 - Judgment for plaintiff and writ of possession

If the finding be for the plaintiff, the justice court judge shall render judgment in favor of the plaintiff that he recover possession of the land, with costs, and shall award a writ of habere facias possessionem; and the justice court judge may issue alias writs and enforce the judgment and punish for contempt of process thereon; but a writ of habere facias possessionem or execution shall not issue within five (5) days from the date of the judgment.



§ 11-25-25 - Growing crops

In case of forfeiture under contract of purchase, the purchaser, and in case of foreclosure of deeds in trust or mortgages, the mortgagor shall be entitled to cultivate and gather the crops, if any, planted by him and grown or growing on the premises at the time of the commencement of the suit; and shall, after eviction therefrom have the right to enter thereon for the purpose of completing the cultivation and removing the crops, first paying or tendering to the party entitled to the possession a reasonable compensation for the use of the land. The court may, on demand of the defendant, adjudge the sum to be paid or tendered.



§ 11-25-27 - Judgment for defendant for costs

If the finding be in favor of the defendant, the justices shall render judgment against the plaintiff that his complaint be dismissed, and the defendant recover of him full costs. The judgment of the justices, either in favor of the plaintiff or the defendant, shall be executed in the same manner as the judgment of any other court of record.



§ 11-25-31 - Judgment not conclusive in another action

A judgment rendered in a suit of unlawful entry or detainer, either for the plaintiff or defendant, shall not bar any action in the circuit court between the same parties, respecting the same land; nor shall any judgment given therein be held conclusive of the facts found in any other action between the same parties.






Article 3 - PROCEEDINGS IN COUNTY COURT

§ 11-25-101 - County court; remedy in what cases

Any one deprived of the possession of land by force, intimidation, fraud, stratagem, stealth, and any landlord, vendor, vendee, mortgagee, or trustee, or cestui que trust, or other person against whom the possession of land is withheld, by his tenant, vendee, vendor, mortgagor, grantor, or other person, after the expiration of his right by contract, express or implied, to hold possession, and the legal representatives or assigns of him who is so deprived of possession, or from whom possession is so withheld, as against him who so obtained possession, or withholds possession after the expiration of his right, and all persons claiming to hold under him, shall, at any time within one year after such deprivation or withholding of possession, be entitled to the summary remedy herein prescribed.



§ 11-25-103 - Purchaser of tax lands

The purchaser of land at a sale for taxes, or his vendee, after two years from the date of the sale for taxes, and within three years from such date, may bring the action of unlawful detainer, for the recovery or possession of the land; and a judgment in his favor in the action shall be a bar to any action in any court brought after one year from the date of such judgment, to controvert the tax title to the land, saving the rights of infants and persons of unsound mind to redeem the same.



§ 11-25-105 - Court -- complaint -- form

The party turned out of possession, or held out of possession, may exhibit his complaint before the judge or clerk of the county court of the county within which the lands, or some part thereof, may lie, to the following effect:

"County of , to-wit:

"AB, of said county, complains that CD hath unlawfully turned him out of

possession (or unlawfully withholds from him the possession) of certain land

(here describe it), lying and being in the said county, whereof he prays the

possession.

"AB, Plaintiff."

The complaint shall be verified by the oath or affirmation of the

plaintiff, certified at the foot hereof, after the following manner:

"County of , to-wit:

"This day the above-named AB made oath (or affirmed) before me, of the

county court for said county, that the allegations of the above complaint are

correct and true.

"Given under my hand, this day of A. D. .

"EF, of the County Court."



§ 11-25-107 - Warrant

The county judge or the clerk of the county court upon the filing of the complaint shall thereupon issue a warrant to the following effect:

"The State of Mississippi.

"To the Sheriff of County:

"Whereas, AB hath made complaint, on oath (or affirmation), before me,

of the county court for the said county, that CD hath unlawfully turned him

out of possession (or unlawfully withholds from him the possession) of certain

land (here describe it), lying and being in the said county, and hath prayed

the possession thereof, this is therefore to command you to summon the said CD

to appear at (which shall be at the usual place of holding the county

court), on the day of , before the county court, to answer to the

complaint.

"Witness my hand, this day of .

"EF, of the County Court."



§ 11-25-109 - Execution of warrant

The warrant shall be directed to the sheriff, or any constable of the county, and shall be made returnable to the first term of the county court held after the issuance of the said warrant, unless it shall be issued more than ten days before the said term of court when it may be made returnable before the judge of the county court at the usual place of holding the county court at a day to be named not more than ten days, or less than five days, after the date of issuance of the said warrant; and the cause shall be triable at such term, or before the judge in vacation, (if so returnable), on the day therein, provided the defendant has been served with process at least five days before the return day of writ.



§ 11-25-111 - Rent

The plaintiff may, on the trial, claim and establish by evidence, any amount due for arrears of rent on the land of which possession is sought, or a reasonable compensation for the use and occupation thereof; and the judge of the county court, shall find upon the evidence the arrears of rent or reasonable compensation and the judge of the county court may give judgment against the defendant in the action for such arrears of rent or reasonable compensation and may award a writ of fieri facias thereon. All such cases shall be tried by the judge without the intervention of the jury.



§ 11-25-113 - Judgment for plaintiff

If the finding be for the plaintiff, the judge of the county court shall render judgment in favor of the plaintiff, that he recover possession of the land, with costs, and shall award a writ of habere facias possessionem, and said judge may issue alias writs and enforce the judgment and may punish for contempt of process thereon; provided, however, that a writ of habere facias possessionem or execution shall not issue within five days from the date of judgment.



§ 11-25-115 - Growing crops

In case of forfeiture under contract of purchase, the purchaser, and in case of foreclosure of deeds in trust or mortgages, the mortgagor shall be entitled to cultivate and gather the crops, if any, planted by him and grown or growing on the premises at the time of the commencement of the suit; and shall, after eviction therefrom have the right to enter thereon for the purpose of completing the cultivation and removing the crops, first paying or tendering to the party entitled to the possession a reasonable compensation for the use of the land. The court may, on demand of the defendant, adjudge the sum to be paid or tendered.



§ 11-25-117 - Judgment for defendant

If the finding be in favor of the defendant, the court shall render judgment against the plaintiff that his complaint be dismissed, and that the defendant recover of him full costs.



§ 11-25-119 - Judgment not bar

A judgment rendered in a suit of unlawful entry or detainer, either for the plaintiff or defendant, shall not bar any action in the circuit court between the same parties, respecting the same land; nor shall any judgment given therein be held conclusive of the facts found in any other action between the same parties.









Chapter 27 - EMINENT DOMAIN

IN GENERAL

§ 11-27-1 - Who may exercise right of eminent domain

Any person or corporation having the right to condemn private property for public use shall exercise that right as provided in this chapter, except as elsewhere specifically provided under the laws of the state of Mississippi.



§ 11-27-3 - Court of eminent domain

A special court of eminent domain is hereby created, to consist of a judge, jury, and such other officers and personnel as hereinafter set out, and it shall have and exercise the jurisdiction and powers hereinafter enumerated. The original powers and jurisdiction shall be and is hereby fixed in the county court in each county that has elected to come under the provisions of Section 9-9-1 Mississippi Code of 1972, or that may hereafter come under the provisions of said Section 9-9-1, and in every other county of this state, the original powers and jurisdiction shall be and is hereby fixed in the circuit court of such county, which said powers and jurisdiction may be exercised in full either in termtime or vacation, or both.



§ 11-27-5 - Complaint to condemn; parties; preference

Any person or corporation having the right to condemn private property for public use shall file a complaint to condemn with the circuit clerk of the county in which the affected property, or some part thereof, is situated and shall make all the owners of the affected property involved, and any mortgagee, trustee or other person having any interest therein or lien thereon a defendant thereto. The complaint shall be considered a matter of public interest and shall be a preference case over other cases except other preference causes. The complaint shall describe in detail the property sought to be condemned, shall state with certainty the right to condemn, and shall identify the interest or claim of each defendant.



§ 11-27-7 - Filing complaint; lis pendens; time and place of hearing; notice; pleadings

The complaint shall be filed with the circuit clerk and shall be assigned a number and placed on the docket as other pleadings in circuit court or county court. The plaintiff shall also file a lis pendens notice in the office of the chancery clerk immediately after filing the complaint. The circuit clerk, or the plaintiff by his attorney, shall forthwith present such complaint to the circuit judge or county judge, as the case may be, who shall by written order directed to the circuit clerk fix the time and place for the hearing of the matter, in termtime or vacation, and the time of hearing shall be fixed on a date to allow sufficient time for each defendant named to be served with process as is otherwise provided by the Mississippi Rules of Civil Procedure, for not less than thirty (30) days prior to the hearing. If a defendant, or other party in interest, shall not be served for the specified time prior to the date fixed, the hearing shall be continued to a day certain to allow the thirty-day period specified. Not less than twenty (20) days prior to the date fixed for such hearing, the plaintiff shall file with the circuit clerk and serve upon the defendants, or their respective attorneys, a statement showing: (1) the fair market value of the property to be condemned, determined as of the date of the filing of the complaint; (2) the damages, if any, to the remainder if less than the whole is taken, giving a total compensation and damages to be due as determined by the plaintiff. Not less than ten (10) days prior to the date fixed for such hearing, each of the defendants shall file with the circuit clerk and serve upon the plaintiff, or his attorney, a statement showing: (1) the fair market value of the property to be condemned, determined as of the date of the filing of the complaint; (2) the damages, if any, to the remainder if less than the whole is taken, giving a total compensation and damages to be due as determined by the defendants. In each such instance, both the plaintiff and the defendant shall set out in such statement the asserted highest and best use of the property and shall itemize the elements of damage, if any, to the remainder if less than the whole is taken. The statements required by this section shall constitute the pleadings of the parties with respect to the issue of value, and shall be treated as pleadings are treated in civil actions in the circuit court. The judge, for good cause shown, may increase or decrease the time for pleading by the plaintiff or by the defendant.



§ 11-27-11 - Operation of court

The circuit clerk shall deliver a copy of said order of the court fixing the time and place for the hearing to the sheriff of the county and to the official court reporter. The sheriff shall attend the court and execute all process. The court reporter shall take the testimony. The circuit clerk, in the presence of the sheriff and chancery clerk, shall draw from the jury box of the court the names of twenty-four (24) jurors, or such numbers of jurors as shall be ordered by the court, who shall serve in said court, and shall issue a venire facias to the sheriff, commanding him to summon the jurors so drawn to appear at the time and place designated by the order of the court. All acts and actions of the clerk and sheriff, including the return endorsed on each summons issued, shall be filed by the clerk and made a part of the record in the cause.



§ 11-27-13 - Separate trials; to injury or to court

Each different property, identified by separate ownership, shall constitute a separate civil action and shall require a separate trial, unless otherwise agreed by all parties with the approval of the court. Trial shall be to a jury which shall be examined and impaneled in accordance with the Mississippi Rules of Civil Procedure. Alternatively, trial may be to the court, as provided by the Mississippi Rules of Civil Procedure.



§ 11-27-15 - Dismissal; grounds; appeal

Any defendant may, not less than five (5) days prior to the date fixed for the hearing of the complaint and in the same court where the complaint is pending, serve and file a motion to dismiss under the Mississippi Rules of Civil Procedure for failure to state a claim upon which relief can be granted on a ny of the following grounds: (1) that the plaintiff seeking to exercise the right of eminent domain is not, in character, such a corporation, association, district or other legal entity as is entitled to the right; (2) that there is no public necessity for the taking of the particular property or a part thereof which it is proposed to condemn; or (3) that the contemplated use alleged to be a public use is not in law a public use for which private property may be taken or damaged. Any such motion, if served and filed, shall be heard and decided by the judge as a preference proceeding, without a jury, prior to the hearing on the complaint. Any party may appeal directly to the Supreme Court from an order overruling or granting any such motion to dismiss, as in other cases, but if the order be to overrule the motion, the appeal therefrom shall not operate as a supersedeas and the court of eminent domain may nevertheless proceed with the trial on the complaint. Any appeal from an order overruling or granting a motion to dismiss shall be a preference action in the Supreme Court and advanced on the docket as appropriate.



§ 11-27-17 - Oath of jurors

When the jury shall be so impaneled, the jurors shall be sworn as follows: "I do solemnly swear or affirm that as a member of this jury I will discharge my duty honestly and faithfully, to the best of my ability, and that I will a true verdict render according to the evidence, without fear, favor, or affection, and that I will be governed by the instructions of the court. So help me God."



§ 11-27-19 - Evidence of value; award and interest

Evidence may be introduced by either party, and the jury may, in the sound discretion of the judge, go to the premises, under the charge of the court as to conduct, conversation and actions as may be proper in the premises. Evidence of fair market value shall be established as of the date of the filing of the complaint. Any judgment finally entered in payment for property to be taken shall provide legal interest on the award of the jury from the date of the filing of the complaint until payment is actually made; provided, however, that interest need not be paid on any funds deposited by the plaintiff and withdrawn by the defendants prior to judgment. At the conclusion of the trial, the court shall instruct the jury in accordance with the Mississippi Rules of Civil Procedure.



§ 11-27-21 - Damage to remainder; determination

In determining damages, if any, to the remainder if less than the whole of a defendant's interest in property is taken, nothing shall be deducted therefrom on account of the supposed benefits incident to the public use for which the petitioner seeks to acquire the property.



§ 11-27-23 - Verdict

In the trial of all cases provided for herein, nine (9) jurors may bring in

a verdict as in other civil cases. The verdict of the jury shall be in the

following form: "We, the jury, find that the defendant (naming him) will be

damaged by the acquisition of his property for the public use, in the sum of

Dollars."



§ 11-27-25 - Judgment

Upon the return of the verdict, the court shall enter a judgment as

follows, viz: "In this case the claim of (naming him or them) to have

condemned certain lands named in the complaint, to-wit: (here describe the

property), being the property of (here name the owner), was submitted to a

jury composed of (here insert their names) on the day of , A. D.,

, and the jury returned a verdict fixing said defendant's compensation and

damages at Dollars, and the verdict was received and entered. Now, upon

payment of the said award, with legal interest from the date of the filing of

the complaint, ownership of the said property shall be vested in plaintiff and

it may be appropriated to the public use as prayed for in the complaint. Let

the plaintiff pay the costs, for which execution may issue."



§ 11-27-27 - Transfer of title; payment and deposits previously made

Upon return of the verdict and entry of the judgment, the applicant shall pay to defendants, or to the clerk if defendants absent themselves, the differences between the judgment and deposits previously made, if any; shall pay the costs of court, including the cost of jury service as is otherwise provided by law for the court in which the case is tried. Then, ownership of the property described in the petition shall be vested in petitioner and it may use said property as specified in the petition. If deposits perviously made exceed the judgement, then the clerk or defendant to whom disbursement thereof has been made, as the case may be, shall pay such excess to the petitioner.



§ 11-27-29 - Appeals

(1) Every party shall have the right to appeal directly to the Supreme Court from the judgment entered in the special court of eminent domain, whether tried in county court or circuit court, by giving notice within ten (10) days from the date of the judgment or final order entered by the court to the court reporter to transcribe the record as taken and by prepaying all costs that may be adjudged against him; and said notice to the court reporter shall be given and the costs shall be paid as is otherwise required by law for appeals to the Supreme Court. If the judgment be in excess of the sum, if any, deposited, and the plaintiff, other than the State of Mississippi or any political subdivision thereof, desires an appeal, he shall deposit a sum, or a good and sufficient surety bond with a surety company authorized to do business in the State of Mississippi acceptable to the clerk, equal to double the amount of the judgment, less the amount of the deposit, if any, which shall be held exclusively to secure all damages assessed against plaintiff. In any case where the deposit exceeds the compensation to be paid the defendants as determined by the final judgment, the excess shall be returned to the plaintiff. If the appeal is by the defendant, it shall not operate as a supersedeas, nor shall the right of the plaintiff to enter in and upon the land and to appropriate the same to public use by delayed. If the appeal be by the State of Mississippi or any political subdivision thereof, no bond or prepayment of costs shall be required, except the Supreme Court filing fee as required by Section 25-7-3.

(2) The term of a special court of eminent domain shall begin when the court is convened as provided by statute and shall continue for ten (10) days immediately following the entry and filing of a judgement or final order with the clerk of the court, and thereafter the court shall have jurisdiction to dispose of any post trial motions or proceedings filed within said ten (10) days. The jurisdiction of a special court of eminent domain shall expire upon the entry and filing with the clerk of a final judgment or order disposing of any post trial motions or proceedings.



§ 11-27-31 - Property in more than one county

In case the property sought to be condemned be in more than one (1) county, proceedings may be instituted in either of the counties in which a part of said property is situated.



§ 11-27-33 - Certain takings of property excluded

The provisions of this chapter shall not be applied to cases provided for by Section 233 of the Constitution, or to those cases covered under the provisions of Section 51-29-39, Mississippi Code of 1972.



§ 11-27-35 - Rights-of-way across railroads

Telephone, telegraph or street railway companies, may acquire a right-of-way across railroads by condemnation by proceeding in accordance with the provisions of this chapter. If a right-of-way across a railroad has been condemned by a telegraph, telephone or street railway company, the railroad company shall be advised of the manner in which such telephone or telegraph company proposes to erect its poles and string its wires or place plant facilities underground, and in case of a street railway company, it shall give the railroad company notice of the manner in which it proposes to construct its tracks across the railroad, and if the railroad company shall object thereto, the public service commission shall have jurisdiction, upon complaint filed with it by the railroad company, to enter an order directing how the poles and wires or underground plant, if a telephone or telegraph company, shall be erected and strung or placed underground, and how tracks, if a street railway company, shall be constructed, and the railroad shall be crossed as ordered, and in no other manner.



§ 11-27-37 - Right of action for expenses

In case the plaintiff shall fail to pay the damages and costs awarded to the defendant within ninety (90) days from the date of the rendering of the final judgment, if such judgment is not appealed from, or in case the suit shall be dismissed by the plaintiff except pursuant to settlement, or the judgment be that the plaintiff is not entitled to a judgment condemning property, the defendant may recover of the plaintiff in an action brought therefor all reasonable expenses, including attorneys' fees, incurred by him in defending the suit.



§ 11-27-39 - Surveys; right to enter land; liability for damages

Railroads, street or interurban railroads, mining, lighting, power, telephone, and telegraph corporations, and all other corporations, companies, persons and associations of persons, having rights and powers to condemn property may cause to be made such examinations and surveys for their proposed railroads, lines and stations, as may be necessary to the selection of the most advantageous routes and sites, and for such purpose may, by their officers, agents and servants, enter upon the lands and waters of any person, but subject to liability for all damages done thereto.



§ 11-27-41 - Takings by hydroelectric power companies

All companies or associations of persons incorporated or organized for the purpose of improving and developing the water power of rivers and streams for generating, distributing and selling electricity and electro-mechanical power for any purpose for which electricity or electro-mechanical power is now or may hereafter be used or applied, are empowered and authorized to exercise the right of eminent domain, as provided in the chapter on that subject, to condemn and take such lands as may be necessary for the establishment of their reservoirs, ponds, dams, and works, and the right-of-way through all lands between such reservoirs, ponds, dams and works and cities, towns and other points where light, heat or power may be consumed, to place and extend their electric wires and conductors, either underground or on poles overhead and to keep same in repair; provided that such wires and conductors shall be so constructed and placed as not to be dangerous to persons or property and to do as little injury as possible.



§ 11-27-43 - Erection and maintenance of utility poles and lines; duty of care owed to public

(1) All companies or associations of persons incorporated or organized for the purposes set forth in Section 11-27-41 are authorized and empowered to erect, place and maintain their posts, wires and conductors along and across any of the public highways, streets or waters and along and across all turnpikes, railroads and canals, and also through any of the public lands, and to do such clearing as may be reasonably necessary for the proper protection, operation and maintenance of such facilities, provided in all cases such authorization shall meet the requirements of the National Electrical Safety Code. The same shall be so constructed and placed as not to be dangerous to persons or property; nor interfere with the common use of such roads, streets, or waters; nor with the use of the wires of other wire-using companies; or more than is necessary with the convenience of any landowner.

(2) The duty of care owed to the public by owners and operators of public utility facilities located adjacent to a highway, road, street or bridge in this state is satisfied when:

(a) With respect to state highways, the public utility facilities comply with the provisions of the applicable edition of the National Electrical Safety Code for structure placement relative to roadways.

(b) With respect to roads, streets and bridges that are not part of the state highway system, the public utility facilities located in a public right-of-way comply with the provisions of the applicable edition of the National Electrical Safety Code for structure placement relative to roadways.

(c) With respect to roads, streets and bridges that are not part of the state highway system, the public utility facilities located on private property comply with the provisions of the applicable edition of the National Electrical Safety Code for structure placement relative to roadways.

(d) With respect to structures, appurtenances, equipment or appliances whose placement or installation is not subject to the provisions of the National Electrical Safety Code, the public utility facilities comply with the provisions of the standards in effect when the structure, appurtenance, equipment or appliance is placed, installed or located adjacent to any highway, road, street or bridge in this state, whether or not a part of the state highway system.

(3) (a) The owner of a road, street, highway or bridge, which is not itself the owner or operator of a public utility, owes no duty to the public regarding or relating to the placement or location of public utility facilities within or appurtenant to the right-of-way of the road, street, highway or bridge.

(b) The owner of private property, which is not itself the owner or operator of a public utility, owes no duty to the public regarding or relating to the placement or location of public utility facilities on or appurtenant to the private property.

(4) For the purpose of this section, the term "public utility facilities" means pipes, mains, conduits, cables, wires, towers, poles and other structures, equipment or appliances, whether publicly or privately owned, installed or placed adjacent to any roadway by an owner or operator of a public utility facility.



§ 11-27-45 - Power lines across railroads

All companies, or associations of persons incorporated or organized for the purposes set forth in Section 11-27-41 may acquire a right-of-way across railroads by condemnation by the exercise of such right of eminent domain. If a right-of-way across a railroad has been condemned by a hydroelectric company, as herein defined, the railroad company shall be advised of the manner in which said hydroelectric company proposes to erect its poles and string its wires and conductors, and if the railroad company shall object thereto, the public service commission shall have jurisdiction upon complaint filed with it by the railroad company to enter an order directing how the poles, wires and conductors shall be constructed, and the railroad shall be crossed as ordered and in no other manner.



§ 11-27-47 - Pipelines

All companies, associations of persons, municipalities, associations of municipalities, public utility districts authorized by and under the laws of the state of Mississippi, or natural gas districts, incorporated or organized for the purpose of building or constructing pipelines and appliances for the conveying and distribution of oil or gas, including carbon dioxide or other gaseous substances for use in connection with secondary or tertiary recovery projects located within the state of Mississippi for the enhanced recovery of liquid or gaseous hydrocarbons, or for the purpose of constructing, maintaining and operating lines for transmitting electricity for lighting, heating and power purposes, or for the purpose of constructing, maintaining and operating lines and appliances, for storing, transmitting and distributing water and for transmitting, treating and disposing of sewage, are hereby empowered to exercise the right of eminent domain in the manner now provided by law, and to build and construct the said pipelines and appliances along or across highways, waters, railroads, canals and public lands, above or below ground, but not in a manner to be dangerous to persons or property, nor to interfere with the common use of such roads, waters, railroads, canals and public lands.

The board of supervisors of any county through which any such line may pass shall have the power to regulate, within its respective limits, the manner in which such lines and appliances shall be constructed and maintained on and above the highways and bridges of the county. All such companies, associations of persons, municipalities, associations of municipalities, public utility districts authorized by and under the laws of the state of Mississippi or natural gas districts shall be responsible in damages for any injury caused by such construction or use thereof.



§ 11-27-48 - Information from Public Service Commission or Federal Energy Regulatory Commission

No entity empowered under the laws of the State of Mississippi to exercise the power of eminent domain shall be required, as a condition precedent to exercising such power, to obtain from the applicable regulatory agency, whether the Mississippi Public Service Commission or the Federal Energy Regulatory Commission, or any successor agency, any of the following:

(a) A determination that the entity qualifies as one to which the Legislature has granted the power of eminent domain;

(b) A determination that the entity has complied with state law in invoking the statutory power of eminent domain; or

(c) A certificate of public convenience and necessity for the particular taking in question.

However, this section shall not affect or alter in any way the terms and provisions contained in Sections 77-3-13, 77-3-17 and 77-3-21.



§ 11-27-49 - Public schools

The boards of trustees of an agricultural high school, or agricultural high school and junior college, or any municipal separate school district, and the county board of education, in the case of other school districts, are authorized and empowered to exercise the right of eminent domain, for the purpose of acquiring property to be used for school and playground purposes. However, the rights of eminent domain created hereunder shall not be used for the condemnation of the property of any school or college whatsoever, either private, fraternal, sectarian or denominational.



§ 11-27-51 - Proceedings filed before 1972 not affected by chapter

Nothing in this chapter shall be considered or construed to affect in any way any eminent domain proceeding filed before January 1, 1972 and such proceeding may be prosecuted to final conclusion according to the law in effect on the date such proceeding was filed, but the provisions of Section 11-27-29 relating to direct appeals to the supreme court shall apply to cases pending in any county court on January 1, 1972 wherein no appeal has been taken. Nothing in this chapter shall be construed or shall operate to negate, abridge or alter rights vested pursuant to any prior statutes repealed and reenacted hereby, or to affect judicial construction thereof.






RIGHT TO IMMEDIATE POSSESSION

§ 11-27-81 - Who may exercise right of immediate possession

The right of immediate possession pursuant to Sections 11-27-81 through 11-27-89, Mississippi Code of 1972, may be exercised only:

(a) By the State Highway Commission for the acquisition of highway rights-of-way only;

(b) By any county or municipality for the purpose of acquiring rights-of-way to connect existing roads and streets to highways constructed or to be constructed by the State Highway Commission;

(c) By any county or municipality for the purpose of acquiring rights-of-way for widening existing roads and streets of such county or municipality; provided, however, that said rights-of-way shall not displace a property owner from his dwelling or place of business;

(d) By the boards of supervisors of any county of this state for the acquisition of highway or road rights-of-way in connection with a state-aid project designated and approved in accordance with Sections 65-9-1 through 65-9-31, Mississippi Code of 1972;

(e) By the Mississippi Wayport Authority for the purposes of acquiring land and easements for the Southeastern United States Wayport Project as authorized by Sections 61-4-1 through 61-4-13, Mississippi Code of 1972;

(f) By any county, municipality or county utility authority created under the Mississippi Gulf Region Utility Act, Section 49-17-701 et seq., for the purpose of acquiring rights-of-way for water, sewer, drainage and other public utility purposes; provided, however, that such acquisition shall not displace a property owner from his dwelling or place of business. A county utility authority should prioritize utilizing easements within ten (10) feet of an existing right-of-way when economically feasible. A county utility authority may not exercise the right to immediate possession under this paragraph after July 1, 2013. Provisions of this paragraph (f) shall not apply to House District 109;

(g) By any county authorized to exercise the power of eminent domain under Section 19-7-41 for the purpose of acquiring land for construction of a federal correctional facility or other federal penal institution;

(h) By the Mississippi Major Economic Impact Authority for the purpose of acquiring land, property and rights-of-way for a project as defined in Section 57-75-5(f)(iv)1 or any facility related to the project as provided in Section 57-75-11(e)(ii);

(i) By the boards of supervisors of any county of this state for the purpose of constructing dams or low-water control structures on lakes or bodies of water under the provisions of Section 19-5-92;

(j) By the board of supervisors of any county of this state for the purpose of acquiring land, property and/or rights-of-way for any project the board of supervisors, by a duly adopted resolution, determines to be related to a project as defined in Section 57-75-5(f)(iv). The board of supervisors of a county may not exercise the right to immediate possession under this paragraph (j) after July 1, 2003;

(k) By a regional economic development alliance created under Section 57-64-1 et seq., for the purpose of acquiring land, property and/or rights-of-way within the project area and necessary for any project such an alliance, by a duly adopted resolution, determines to be related to a project as defined in Section 57-75-5(f)(xxi). An alliance may not exercise the right to immediate possession under this paragraph (k) after July 1, 2012; or

(l) By the board of supervisors of any county of this state for the purpose of acquiring or clearing title to real property, property and/or rights-of-way within the project site and necessary for any project such board of supervisors, by a duly adopted resolution, determines to be related to a project as defined in Section 57-75-5(f)(xxii). A county may not exercise the right to immediate possession under this paragraph (l) after July 1, 2012.



§ 11-27-83 - Institution of proceedings; appraisal of property

If a plaintiff eligible to claim the right of immediate possession under the provisions of Sections 11-27-81 through 11-27-89 shall desire immediate possession of the property sought to be condemned, other than property devoted to a public use, the plaintiff shall so state in the complaint to condemn property filed with the circuit clerk pursuant to Sections 11-27-1 through 11-27-49, Mississippi Code of 1972, and shall therein make and substantiate the following declaration concerning the governmental project for which the property is being condemned:

That the plaintiff shall suffer irreparable harm and delay by exercising the right to condemn said property through eminent domain proceedings pursuant to Sections 11-27-1 through 11-27-49, as opposed to claiming the right of immediate possession of said property pursuant to Sections 11-27-81 through 11-27-89.

The court, or the judge thereof in vacation, as soon as practicable after being satisfied that service of process has been obtained, shall appoint a disinterested, knowledgeable person qualified to make an appraisal of the property described in the complaint to act as appraiser. The appraiser, after viewing the property, shall return to the clerk of court within ten (10) days after his appointment, his report in triplicate, under oath, which report shall state: (1) the fair market value of the property to be condemned, determined as of the date of the filing of the complaint; (2) the damages, if any, to the remainder if less than the whole is taken, giving a total compensation and damages to be due as determined by the appraiser; and (3) his opinion as to the highest and best use of the property, and a narrative of the facts pertaining to his appraisal.



§ 11-27-85 - Order granting right to immediate title and immediate entry; deposit

(1) Upon the filing of the report of the appraiser, the clerk shall within three (3) days mail notice to the parties and the court that the report has been filed. The court shall review the report of the appraiser and shall, after not less than five (5) days' notice thereof to the defendants, enter an order granting to the plaintiff title to the property, less and except all oil, gas and other minerals which may be produced through a well bore, and the right to immediate entry unless, for other cause shown or for uncertainty concerning the immediate public need for such property pursuant to Section 11-27-83, the judge shall determine that such passing of title, and right of entry should be denied. However, no person lawfully occupying real property shall be required to move from a dwelling or to move his business or farm operation without at least ninety (90) days' written notice prior to the date by which such move is required.

(2) Upon entry of said order, the plaintiff may deposit not less than eighty-five percent (85%) of the amount of the compensation and damages as determined by the appraiser with the clerk of the court, and upon so doing, the plaintiff shall be granted title to the property, less and except all oil, gas and other minerals which may be produced through a well bore, and shall have the right to immediate entry to said property. The defendant, or defendants, shall be entitled to receive the amount so paid to the clerk of the court, which shall be disbursed as their interest may appear, pursuant to order of the court.

(3) Notwithstanding any provisions of subsections (1) and (2) of this section to the contrary, title and immediate possession to real property, including oil, gas and other mineral interests, may be granted under this section to (a) any county authorized to exercise the power of eminent domain under Section 19-7-41 for the purpose of acquiring land for construction of a federal correctional facility or other federal penal institution, (b) the Mississippi Major Economic Impact Authority for the purpose of acquiring land, property and rights-of-way for a project as defined in Section 57-75-5(f)(iv)1 and any facility related to such project, (c) a regional economic development alliance for the purpose of acquiring land, property and rights-of-way for a project as defined in Section 57-75-5(f)(xxi) and any facility related to the project; and (d) any county for the purpose of acquiring or clearing title to real property, property and rights-of-way for a project as defined in Section 57-75-5(f)(xxii).



§ 11-27-87 - Effect of insufficiency or excess of deposit

If the plaintiff takes title to and possession of the land condemned pursuant to the order of the court and the amount of compensation as determined upon final disposition of the case is in excess of the amount of the deposit, the plaintiff shall pay interest to the owner at the rate of eight percent (8%) per annum upon the amount of such excess from the date of the filing of the complaint until payment is actually made. If the plaintiff takes title to and possession of the land condemned pursuant to the order of the court and the amount of the compensation as determined upon final disposition of the case is less than the amount of the deposit, the plaintiff shall be entitled to a personal judgment against the owner for the amount of the difference.



§ 11-27-89 - Compensation of appraiser; right to jury trial

The appraiser shall receive as compensation for his services such sum, plus expenses, as the court allows, which shall be taxed as cost in the proceedings. The sum allowed shall be based upon the degree of difficulty and the time required to perform the appraisal, but may not exceed One Thousand Dollars ($ 1,000.00) unless, in the opinion of the court, special circumstances warrant a greater sum. An order granting a sum greater than One Thousand Dollars ($ 1,000.00) must describe in detail the special circumstances that warrant payment of a greater sum.

The making of a deposit by the plaintiff or the withdrawal of said deposit by the defendant or defendants shall not prejudice the right of any party to a trial by jury in the special court of eminent domain to determine the fair market value of the property to be condemned and the damages, if any, to the remainder if less than the whole is taken, as provided in Sections 11-27-1 through 11-27-49, Mississippi Code of 1972.



§ 11-27-91 - Special funds and accounts of highway commission

The highway commission of the State of Mississippi is hereby authorized to set up and maintain such special funds and accounts as it may consider necessary and proper to make the deposits and pay the costs as authorized by Sections 11-27-81 through 11-27-89, and to pay such judgments as may be entered and such other costs as may be incidental to the acquisition of property for right-of-way purposes. Disbursement from such special funds shall be by check properly drawn against said fund signed by such personnel as may be duly authorized by the highway commission of the State of Mississippi.









Chapter 29 - SEQUESTRATION

§ 11-29-1 - Issuance of writ of sequestration

When a bill is filed in the chancery court in reference to personal property, and affidavit and bond as required therefor is made and filed, the clerk of the court shall issue a writ of sequestration.



§ 11-29-3 - Affidavit required

Before any writ of sequestration shall issue, the complainant shall make and file an affidavit showing that he has good cause to believe, and does believe, that there is danger of the removal of the property involved in the suit beyond the limits of the state, or of its concealment in the state so as to be beyond the process of the court, or of its transfer so as to defeat the rights of the complainant, and that such removal, concealment, or transfer is about to occur, and, moreover, shall give the bond required by Section 11-29-5.



§ 11-29-5 - Security required

Before the writ of sequestration shall issue in any case, the complainant shall enter into bond with sufficient sureties, payable to the defendant, in double the value of the property proposed to be seized, to be fixed by the clerk from affidavit, or such evidence as may satisfy him, conditioned to pay all damages which may accrue from the wrongful seizure of the property to be sequestered, which bond shall be filed in the cause.



§ 11-29-7 - Writ granted by chancellor or judge

Writs of sequestration may also be ordered, and the amount of the bond to be given therefor by complainant may be prescribed, by the chancellor or by any judge authorized to grant remedial process of such nature.



§ 11-29-9 - Contents of writ

The writ of sequestration shall be directed to the sheriff or other proper officer commanding him to seize and take into possession the property in question and to hold the same until the further order of the court or chancellor, or until the defendant from whose possession the same was taken shall enter into bond with sufficient sureties, payable to the complainant in double the value of the property, to be assessed by the officer, conditioned to have the property forthcoming to abide the decree to be made by the court in the cause, or until the said defendant shall enter into bond with sufficient sureties, to be approved by the officer, payable to the complainant, in double the amount of the indebtedness claimed, conditioned for the performance of such final decree as may be entered in the cause. If a forthcoming bond be given, it shall be returned with the writ and filed in the cause, and, in case the property shall not be delivered or forthcoming to abide the decree, the bond shall have the force and effect of a judgment; and execution may issue thereon against all the obligors for the amount of the decree or the value of the property, according to the nature of the case. If a bond in double the debt be given, it shall be returned and filed with the papers in the cause. A bond in double the value of the property shall always be required, except when its value shall greatly exceed the debt and all probable costs.



§ 11-29-11 - Complainant may bond the property in certain cases

Should the defendant fail to give bond as above allowed, within five days from the date of seizure, then the complainant at whose instance the property was seized may give such bond and receive the property. In such case, the bond shall be dealt with in all respects as if the defendant had given it and retained the property.



§ 11-29-13 - Disposal of property if not bonded

If neither of the parties litigant shall give such bond as allowed within ten days after the seizure, the officer having possession of the property shall sell the same, in the mode prescribed by law for selling property levied upon under writs of fieri facias, if the property be liable to waste or decay, or if subject to extraordinary expense in preserving the same, and hold the proceeds subject to the future orders of the court. If the property be not liable to waste or decay, or be not expensive to keep, it shall be held by such officer, unless the court or the chancellor shall order it to be sold, as may be done when it is thought best to do so. If such property shall be sold, either by the officer seizing it, in the state of case provided for when he may sell it, or by order of the court or chancellor, the proceeds of such sale shall be subject to the orders of the court or chancellor, as to their safe keeping or investment, during the litigation. If the property seized be liable to immediate waste or decay, it shall be sold immediately. If the defendant do not give bond to retain the property within five days from its seizure, and the complainant do not do so within five days after defendant's failure, either party may, before sale of the property, give the required bond and receive the property, or after sale may give such bond and receive the proceeds.






Chapter 31 - ATTACHMENT IN CHANCERY AGAINST NONRESIDENT, ABSENT OR ABSCONDING DEBTORS

§ 11-31-1 - Jurisdiction; debtors

The chancery court shall have jurisdiction of attachment suits based upon demands founded upon any indebtedness, whether the same be legal or equitable, or for the recovery of damages for the breach of any contract, express or implied, or arising ex delicto against any nonresident, absent or absconding debtor, who has lands and tenements within this state, or against any such debtor and persons in this state who have in their hands effects of, or are indebted to, such nonresident, absent or absconding debtor. The court shall give a decree in personam against such nonresident, absent or absconding debtor if summons has been personally served upon him, or if he has entered an appearance.



§ 11-31-2 - Application for order of attachment; determination

(1) Upon the filing of the bill of complaint, the complainant may apply for an order of attachment by presenting to the chancellor the bill, and an affidavit which shall include the following:

(a) A statement that the action is one described in Section 11-31-1, and is brought against a defendant described in said Section 11-31-1.

(b) A detailed statement of the facts and grounds which entitle the complainant to an order of attachment including a statement of the specific reasons why the complainant's ability to recover the amount of his claim may be endangered or impeded if the order of attachment is not issued.

(c) A statement of the amount the plaintiff seeks to recover.

(d) A statement that the complainant has no information or belief that the claim is discharged in a proceeding under the Federal Bankruptcy Act (11 U.S.C., Section 1, et seq.), or that the prosecution is stayed in a proceeding under the Federal Bankruptcy Act.

(e) A description of the property to be attached under the writ of attachment and a statement that the complainant is informed and believes that such property is not exempt from attachment or seizure under Section 85-3-1.

(f) A listing of other persons known to the complainant who may have an interest in the property sought to be attached together with a description of such interest.

(2) The chancellor shall examine the affidavit and bill of complaint and may, in term time or in vacation, issue an order of attachment with respect to such property under the following conditions:

(a) The chancellor finds that unless the order of attachment is issued, the complainant's ability to recover the amount of his claim may be significantly impaired or impeded.

(b) The chancellor finds that the affidavit establishes a prima facie case demonstrating the complainant's right to recover on his claim against the defendant.

(c) The complainant gives security in an amount satisfactory to the chancellor to abide further orders of the court and to protect the defendant from injury should the action of attachment be judicially determined to have been wrongfully brought.

(3) (a) If such an order of attachment is issued, the defendant shall, upon request, be entitled to an immediate post-seizure hearing to seek dissolution of the order of attachment. Such post-seizure hearing shall have precedence on the docket of the chancery court over all other matters except similar matters previously filed. At such hearing, the chancellor shall order dissolution of the order of attachment unless the complainant establishes by satisfactory proof the grounds upon which the order was issued, including the existence of a claim as described in Section 11-31-1, and the impairment or impediment which a failure to continue the attachment could bring to the complainant's ability to recover the amount of such debt. An appearance by the defendant at the post-seizure hearing shall be considered a special appearance and not a general appearance for purposes of personal jurisdiction over the defendant.

(b) In the alternative, a debtor may regain immediate possession of the property attached by giving security satisfactory to the chancellor in an amount equal to one hundred twenty-five percent (125%) of the value of the property attached or one hundred twenty-five percent (125%) of the amount of the claim, whichever is less.

(c) If the chancellor should determine that the attachment was not brought in good faith, then the chancellor in his discretion may award actual damages (including reasonable attorney's fees) to the defendant.



§ 11-31-3 - Attaching property or indebtedness

When a bill shall be filed for an attachment of the effects of a nonresident, absent or absconding debtor in the hands of persons in this state, or of the indebtedness of persons in this state to such nonresident, absent or absconding debtor, it shall be sufficient to bind such effects or indebtedness that the order of attachment together with a copy of the bill of complaint and affidavit be served upon the persons possessing such effects or owing such indebtedness.



§ 11-31-5 - Levy on land

If the land of the nonresident, absent or absconding debtor be the subject of such suit, and an order of attachment be issued, the order shall be levied by the sheriff or other officer as such writs of law are required to be levied on land, and shall have like effect.



§ 11-31-7 - Writs of sequestration for personal property

Writs of sequestration may be issued for personal property in such cases as in others.



§ 11-31-9 - Publication for appearance of defendant

The nonresident, absent or absconding debtor shall be made a party to such suit by publication of summons as in other cases, and may appear and plead, demur or answer to the bill without giving security. If such debtor fails to appear, the court shall have power to make any necessary orders to restrain the defendants within this state from paying, conveying away or secreting the debts by them owing, or the effects in their hands belonging to, the nonresident, absent or absconding defendant, and may order such debts to be paid or such effects to be delivered to the complainant on his giving security for the return thereof in such manner as the court may direct.



§ 11-31-11 - Complainant to give security after decree rendered

If a decree be rendered in such case without the appearance of the absent debtor, the court, before any proceedings to satisfy said decree, shall require the complainant to give security for abiding such further orders as may be made, for restoring of the estate or effects to the absent defendant, on his appearing and answering the bill within two years; and if the complainant shall not give such security, the effects shall remain under the direction of the court, in the hands of a receiver, or otherwise, for such time, and shall then be disposed of as the court may direct.






Chapter 33 - ATTACHMENT AT LAW AGAINST DEBTORS

§ 11-33-1 - Application

The remedy by attachment shall apply to all actions or demands founded upon any indebtedness, or for the recovery of damages for the breach of any contract, express or implied, and to actions founded upon any penal statutes.



§ 11-33-3 - Suit against one or more debtors among joint debtors

The creditor may sue out an attachment against one or more of joint debtors or joint and several debtors, whether primarily or secondarily liable, without affecting his rights as against the others.



§ 11-33-5 - Attachment against partners

In case one or more partners shall be liable to attachment on any of the enumerated grounds therefor, save the first, an attachment may be maintained against said partner, or all of the partners, by the partnership creditors. The property of the partnership, in either case, may be levied on and dealt with in all respects as if the grounds of attachment existed as to all the partners. The effects levied upon may be replevied by the partners sued by giving bond as other defendants in attachments, or, if they fail to do so, any partner not sued therein may replevy the same in like manner; but, by doing so, such partner shall thereby become a party defendant to the suit for all purposes, and judgment may be rendered on his bond against the obligors therein as in other attachment cases.



§ 11-33-7 - Attachments against nonresidents jointly indebted

When two or more persons, not residing in this state, are jointly indebted, the writ of attachment may be issued against such debtors, or any of them, by their proper names or by the name of the partnership, or by whatever other names such debtors may be called or known in this state, or against the executors or administrators of them or any or either of them, and may be levied upon the separate or joint estate or both of such debtors, and the lands, tenements, money, goods, chattels, effects, rights and credits of such debtors, or any or either of them, which shall be liable to be seized and taken for the satisfaction of any debt or demand for which an attachment will lie.



§ 11-33-9 - Grounds for attachment--affidavit

The creditor, his agent or attorney, shall make oath before a judge of the supreme court, a judge of a circuit court, or a chancellor, or before a clerk of the circuit court or chancery court or the deputy of such clerk, or any justice court judge, or the mayor of any city, town or village, of the amount of his debt or demand, to the best of his knowledge and belief, and shall also make oath, to the best of his knowledge and belief, to one or more of the following grounds for attachment:

(1) That the defendant is a foreign corporation, or a nonresident of this state; or

(2) That he has removed, or is about to remove, himself or his property out of this state; or

(3) That he so absconds or conceals himself that he cannot be served with a summons; or

(4) That he contracted the debt or incurred the obligation in conducting the business of a ship, steamboat or other watercraft in some of the navigable waters of this state; or

(5) That he has property or rights in action which he conceals, and unjustly refuses to apply to the payment of his debts; or

(6) That he has assigned or disposed of, or is about to assign or dispose of, his property or rights in action, or some part thereof, with the intent to defraud his creditors; or

(7) That he has converted, or is about to convert, his property into money or evidences of debt, with intent to place it beyond the reach of his creditors; or

(8) That he fraudulently contracted the debt or incurred the obligation for which suit has been or is about to be brought; or

(9) That he is buying, selling, or dealing in, or has, within six (6) months next before the suing out of the attachment, directly or indirectly bought, sold, or dealt in future contracts, commonly called "futures"; or

(10) That he is in default for public money, due from him as a principal, to the state, or some county, city, town, or village thereof; or

(11) That defendant is a banker, banking company or corporation, and received deposits of money knowing at the time he or it was insolvent; or has made or published a false or fraudulent statement as to his or its financial condition; or

(12) That a judgment lien under Title 93, Mississippi Code of 1972, has been enrolled against said obligor for nonpayment of an order for support as defined by Section 93-11-101, Mississippi Code of 1972, as amended.



§ 11-33-11 - Bond

The creditor, his agent, or attorney, shall also give bond, with a sufficient surety or sureties, to be approved by the officer issuing the attachment, in double the sum for which the complaint is made payable to the defendant and conditioned to the effect following, to wit:

"The condition of the above obligation is that, whereas, the above bound

prays an attachment against the estate of The said for the sum of

dollars, returnable to the court of , on the day of

next:

"Now, if the plaintiff shall pay to the defendant all such damages as he shall sustain by the wrongful suing out of the attachment, and all costs which may be awarded against the plaintiff in said suit, then the obligation shall be void."

The bond, together with the affidavit for the attachment, shall be returned by the officer taking the same to the court to which the attachment is returnable.



§ 11-33-13 - Bond by an agent

If the bond purport to be executed by an agent or attorney of the attaching creditor, it shall be prima facie evidence that the agent or attorney had due authority to act.



§ 11-33-15 - Bond excepted to: new bond and affidavit

When it shall appear to the court, on exceptions taken by the defendant or otherwise, that the sureties on any attachment bond are insufficient, the court shall direct the plaintiff to give a new bond with sufficient surety; and such bond shall be as valid, in all respects, as the original bond. If the plaintiff fail to give a new bond within the time required by the court, the attachment shall be dismissed. In all cases where an attachment bond or affidavit may be defective in any respect, or may be lost or destroyed, the plaintiff shall be allowed to file a new affidavit and bond, which shall be, in all respects, as valid and binding as if given at the commencement of the suit.



§ 11-33-17 - The writ

On affidavit being made and bond given, the officer approving the bond shall issue one or more writs of attachment against the estate of the debtor, directed to the sheriff, or any other proper officer of the county or counties in which the defendant shall have property or debts, and shall be returnable to the next term of the circuit court of any county, or to the justice court of any county, in cases within the jurisdiction of the justice court, in which the defendant or property or debts of the defendant may be found and shall be the leading process of the suit.



§ 11-33-19 - Form of the writ

The writ shall be in the form or to the effect following, to wit:

"THE STATE OF MISSISSIPPI

"To the sheriff or any constable of county, greeting:

"Whereas, AB (or agent or attorney of AB) hath complained on oath to

one of the judges of the Supreme Court (or other officer as the case may be)

that CD is justly indebted to the said AB to the amount of and that the

said CD is a nonresident, etc. (reciting the affidavit) and bond and security

having been given according to the statute:

"We therefore command you that you attach the said CD by his estate, re al

and personal, in your county to the value of the said demand and costs of

suit, and that you safely keep the same according to law, so as to compel the

said CD to appear before the court (or before the court of , a

justice court judge of county), to be held at , in and for the county

of , on the Monday of , to answer the above complaint. And that

you summon the said CD, if to be found in your county, to appear and answer

accordingly; and have there then this writ, with your proceedings thereon.

"Witness my hand, this day of , A.D. ."

The writ shall be signed by the officer granting the same or, if issued by a clerk or his deputy, shall be dated, signed and sealed as other writs; and an attachment shall not be quashed or abated for want of form if the substantial matters expressed in the foregoing precedent be contained therein; and on the demand of the plaintiff said writ may embody a garnishment.



§ 11-33-21 - Duplicate and alias writs

The officer granting an attachment may issue duplicate writs to any other county in which the defendant may have property or debts due him, which writs shall be returnable to the court to which the original is returnable, and shall be executed and returned in like manner. Where the attachment has not been executed, or where no property has been found, or not sufficient to satisfy the debt, or where the plaintiff desires to garnish other persons, the clerk of the court to which same is returnable may issue alias writs to the same or other counties without a renewal bond or affidavit.



§ 11-33-23 - Writ to be served, on what, and what bound by the levy

The officer receiving the writ of attachment shall forthwith levy the same, according to law, on the property of the defendant, real and personal, wherever found; and he shall summon as garnishees, by writs of garnishment, to be issued and served by himself, and duly returned, all persons indebted to the defendant, or having in possession effects belonging to him, to appear at the court to which the attachment is returnable, there to answer as required by law; and he shall seize the books of accounts and other evidence of debt belonging to the defendant and levy on the stock, shares, or interest of the defendant in any corporation, joint-stock company, or copartnership. All the property, debts, choses in action, stock, shares, and interest of the defendant attached, shall be bound by the levy from the date thereof.



§ 11-33-25 - The defendant to be summoned

The officer serving the attachment shall summon the defendant, if to be found, to appear and answer the action, as in other cases.



§ 11-33-27 - Proceeding when levy by other than sheriff

If a writ of attachment, returnable to the circuit court, be served by a constable, marshall, or by any person specially appointed for that purpose, the writ of attachment with the return thereon of the action of such person and all property and effects levied on, shall forthwith be delivered to the sheriff of the proper county, who shall be responsible for the property so seized, and shall return the writ to the proper court, with a statement of his action under it; but if the sheriff be a party, the office serving the attachment shall make the return, and so state therein, and likewise retain the property, unless the court, or judge in vacation, make an order for the safekeeping and forthcoming thereof.



§ 11-33-29 - Attachment may be issued and served on Sunday

Attachments may in all cases be issued and executed on Sunday; and may be executed in any part of the county, by any constable of the county, or by the constable or any police officer of any municipality, in the same manner as the sheriff of the county. In cases of emergency, and when a sheriff or his deputy, or a constable or police officer cannot be had in time, the officer issuing an attachment may appoint some reputable person to execute such attachment; and such officer shall be liable on his bond and individually for the consequence of appointing an insolvent or incompetent person for such service.



§ 11-33-31 - Return of writ and bonds

The officer serving an attachment shall make a full return thereon of all his proceedings, on or before the return day of the writ. He shall deliver to the court or clerk all bonds which he may have taken pursuant to law.



§ 11-33-33 - Ancillary attachment

When a suit shall have been commenced, the plaintiff may obtain an attachment against the defendant, or one or more of them, on making affidavit and giving bond as required in other cases of attachment, which attachment shall be granted, issued, executed, and returned by the same officers; and the like proceedings as far as applicable, shall be had thereon as in other cases. The affidavit, bond, and writ, when returned, shall be filed with the papers in the original suit, which shall not be delayed thereby.



§ 11-33-35 - Attachment for debt not due

When any creditor whose debt is not due, shall make affidavit of any of the last six grounds for an attachment, or that he has just cause to suspect, and verily believes, that his debtor will remove himself or his effects out of the state before said debt will become payable, with intent to hinder, delay, or defraud his creditors, or that he hath removed, with like intent, leaving property in this state, and shall give bond as in other cases, he may obtain an attachment returnable to the county where the debtor resides, or last resided, or where his property may be found. Such attachment shall be issued, executed, and returned, and the like proceedings had thereon as in other cases of attachment.



§ 11-33-37 - Publication of notice

When any writ of attachment shall be executed and returned, if the defendant be not summoned, the clerk of the court shall cause a notice to be published once a week for three weeks in some newspaper published within the county, or in some convenient county, and having a circulation in the county in which the suit is pending, stating the issuance of such attachment, at whose suit, against whose estate, for what sum, and in what court the same is pending and that unless the defendant appear on the first day of the next succeeding term of court and plead to said action, judgment will be entered, and the estate attached will be sold. Such publication may be made before or after the return term of court, but in cases of attachment against persons residing out of this state, the creditor, his agent or attorney, shall file with the clerk his affidavit-if the affidavit for the attachment do not contain such statement-showing the post office of the defendant, or that he has made diligent inquiry to ascertain it without success; and if the post office shall be stated, the clerk shall send by mail to such defendant, at his post office, a copy of such notice, and shall make it appear to the court that he has done so, before judgment shall be rendered on publication of notice; and for a failure of duty in this respect, the clerk may be punished as for contempt.



§ 11-33-39 - When publication unnecessary

Such publication of notice shall not be necessary if it shall be served on the nonresident defendant, and proof of such service be made as provided for in case of nonresident defendants in chancery; but such proof of service of notice shall be as effectual as if such defendant had been served with a summons.



§ 11-33-41 - Form of notice required

The notice of the attachment which the clerk is required to cause to be published may be in the following form, to wit:

"The State of Mississippi to :

An attachment at the suit of against your estate, for dollars,

returnable before the circuit court of County, at , Mississippi, has

been executed, and is now pending in said court; and unless you appear before

said court on the Monday of A. D. , and plead to said action,

judgment will be entered, and the estate attached will be sold.

, A. D. , Clerk."



§ 11-33-43 - In absence of newspaper

If there should be no newspaper published within the county in which the attachment is pending, or in a convenient county, such notice shall be posted at the door of the courthouse of the county, and that shall be instead of publication in a newspaper.



§ 11-33-45 - Property may be replevied

The defendant, at any time before final judgment, may replevy the personal property seized and taken into possession by the officer serving an attachment, by giving to such officer a bond, with sufficient sureties, to be approved by him, payable to the plaintiff, in double the value of such property, conditioned to have said property forthcoming to answer and abide the judgment of the court in said suit, or, in default thereof, to pay and satisfy the judgment to the extent of the value of said property; and on the execution of such bond, the officer shall restore to the defendant the property so replevied, and shall return the bond so taken with the writ of attachment and all proceedings thereon. Such replevin shall not affect the lien of the attachment, or the proceedings thereon, as to any rights, credits, or choses in action of the defendant.



§ 11-33-47 - Form of bond for replevin of goods

The defendant's replevin bond may be in the following form, viz.:

"We, , principal, and and sureties, bind ourselves to pay

dollars, unless the said shall have forthcoming to abide the

judgment of the circuit court of County, in the suit by attachment

therein pending in which said is plaintiff and said is defendant,

returnable on the day of , a certain levied on by the

sheriff of said county by virtue of said attachment, and valued by him at

, and now restored to said ; or in default thereof shall satisfy such

judgment to the extent of the value of said property, to replevy which this

bond is given.

Witness our hands, this the of .

"



§ 11-33-49 - But one bond required

If personal property be seized under an attachment writ, and the defendant, or a claimant, replevy the same, giving bond therefor, he shall not be deprived of the property under a subsequent attachment against the same defendant returnable to the same court to which the first writ is returnable; nor shall but one replevy bond be required. The bond given to the plaintiff in the first attachment shall inure to the benefit of the plaintiff in any subsequent attachment, and judgment may be rendered thereon as if it had been made payable to the plaintiff in the subsequent attachment. The officer shall show in his return on a subsequent attachment writ, what prior attachments in same court have been levied upon the property, if any, and whether the property has been replevied therein, naming the sureties on the bond.



§ 11-33-51 - Execution against sureties

Where the amount demanded in an untried prior attachment, or the judgment, if the same be tried, shall equal or exceed the value of the property replevied, an execution or other process shall not be issued against the sureties on the replevin bond on a judgment in a subsequent attachment, unless the prior attachment fails, or the judgment therein be satisfied otherwise than by the proceeds of the property replevied.



§ 11-33-53 - Loss of priority

If the plaintiff in a prior attachment fail to enforce his judgment, after ten days written notice to do so by the plaintiff in a subsequent attachment, he shall lose his priority; but where the amount of the prior attachment shall be less than the value of the property, process may issue on the subsequent judgment against the sureties on the replevin bond for the difference between the amount of the prior attachment and the value of the property as shown in the officer's return.



§ 11-33-55 - One satisfaction releases sureties

If the value of the property be paid by the sureties, or the property surrendered as provided in the bond, the judgment in the subsequent attachment shall, as to the sureties on the replevin bond, be satisfied.



§ 11-33-57 - Prior attachment from another court

Execution or other process shall not issue against the sureties on the replevin bond where the property replevied hath been levied upon and replevied in a prior attachment against the same defendant, returnable to another court, unless the amount of the prior attachment and probable costs thereof be first deducted from the value of the property; and in such case execution may issue against the sureties only for the difference.



§ 11-33-59 - Bond to discharge attachment for a debt due

If any defendant in attachment for a debt due shall, at any time before the return thereof, execute and deliver to the officer serving the same, a bond, with two or more sufficient sureties, to be approved by said officer, payable to the plaintiff in attachment, in a penalty double the amount claimed by the plaintiff, conditioned to pay and satisfy any judgment which may be recovered by the plaintiff in the suit, with all costs, the attachment shall be thereby discharged; and all the property of every kind levied on, attached or seized by virtue thereof, shall be released and restored to such defendant. The bond shall be returned with the attachment; and in case of any recovery by the plaintiff in the suit, judgment shall be entered against the defendant and the sureties in the said bond. After the return of the attachment, the bond herein provided for may be given at any time before final judgment, and may be taken by the sheriff, or officer by whom the attachment was served, in case any of the attached property remains in his hands; otherwise, by the clerk of the court in which the attachment is pending.



§ 11-33-61 - Form of bond to discharge attachment for debt due

The bond to discharge the attachment for a debt due may be in the following form, viz.:

"We, principal, and and , as sureties, are held and bound to

pay the sum of dollars, unless the said shall satisfy any

judgment which may be recovered against him by the said in his attachment

suit against the said for dollars, returnable before the circuit

court of County, on the day of A. D. ."



§ 11-33-63 - Bond to discharge attachment for a debt not due

If a defendant in attachment for a debt not due, shall on or before the return-day thereof, execute and deliver to the officer serving the same, a bond, with two or more sufficient sureties, to be approved by said officers, payable to the plaintiff in attachment, in a penalty double the amount claimed by the plaintiff, conditioned to pay the said debt when it shall become payable and costs of the attachment, the said attachment shall be discharged thereby, and all the property attached shall be released to the defendant. The bond shall be delivered by the officer to the plaintiff. After the return of the attachment, the bond herein provided for may be given at any time before final judgment, and may be taken by the sheriff or officer by whom the attachment was served, in case any of the attached property remains in his hands, or by the clerk of the court in which the attachment is pending.



§ 11-33-65 - Form of bond to discharge attachment for debt not due

The bond to discharge attachment for a debt not due may be in the following form, viz.:

"We, principal, and and , sureties, are held and bound to

pay the sum of dollars, unless shall well and truly pay

the sum demanded by him as plaintiff is his attachment suit for a debt not

due, the sum of , dollars, on or before the day of , A. D.

, and pay the costs of said suit, which is pending in the circuit court of

County, Mississippi. This the day of , A. D. ."



§ 11-33-67 - Officer bound if bond insufficient

If the bond or sureties given by the defendant, or any claimant of the property, or garnishee or other person, be insufficient, then the sheriff or other officer shall be subject to the same judgment with the surety in such bond as if he were cosurety thereon. And the court or judge, being satisfied that such bond is not a sufficient security, may order process to seize the property for which the bond was given; and when seized it shall be dealt with as provided by law upon its seizure in the first instance under attachment.



§ 11-33-69 - Claim of third person to attached property

All the provisions of law in relation to third persons claiming property levied on by virtue of fieri facias shall extend and apply to claimants of property levied on by virtue of writs of attachment. The trial of the right of property shall not be had until after judgment in favor of the plaintiff in the attachment suit, and proceedings in garnishment shall be in accordance with the provisions of law on that subject.



§ 11-33-71 - Property in danger of waste to be sold pending suit

When goods and chattels levied upon under an attachment are in danger of immediate waste and decay, or when live stock, or a stock of goods of any kind, is so levied upon, and the same is not replevied by the defendant or claimant, the officer holding them may sell them as like property is required to be sold under execution. The proceeds of such sale shall be held by the officer to abide the result of the suit, unless replevied. The owner of such goods may replevy the same, as in other cases, at any time before sale, and after sale, the money. If the term of court to which the writ of attachment is returnable commences within fifteen days of the levy, none of the property, except such as may be in danger of immediate waste and decay, shall be sold until after the court is held; and if the cause be continued, the property may then be sold.



§ 11-33-73 - How certain other property may be sold pending suit

When personal property levied upon under an attachment shall not be subject to sale under the provisions of Section 11-33-71, and the same shall not be replevied by the defendant or claimant within ten days after the levy, the judge or the justice of the peace in whose court the suit may be pending, on the application of any party to the suit, and upon ten days' notice to all other parties to the suit of the time and place of the hearing, may make an order directing the officer having custody of said property to sell the same, as provided by law for such sales, under execution, and the proceeds of said sale shall be held by such officer to abide the result of the suit unless replevied by the defendant or claimant.



§ 11-33-75 - Death of defendant does not abate action

If the defendant dies after service of the writ of attachment, the action shall not thereby be abated, but may be prosecuted to judgment, sale, transfer, and final determination as if the defendant's death had not occurred; and all proceedings and conveyances in such case shall be as valid and effectual in law as if had and made in the lifetime of defendant.



§ 11-33-77 - The declaration and subsequent pleadings

The declaration may be filed on or before the return day of the attachment or before an order of dismissal be taken; and the defendant shall plead thereto as in other cases.



§ 11-33-79 - Judgment by default

If the defendant shall not appear and plead to the action, in pursuance of notice, the court, as in other cases, shall give judgment against him by default, and award a writ of inquiry if necessary; but on such judgment by default, unless granted on the service of summons executed in this state, no execution shall issue except against the property on which the attachment has been served, or against a garnishee who shall have money or property in his hands belonging to the defendant.



§ 11-33-81 - Defendant may defend without replevying property

The defendant in attachment may appear, without replevying the property attached, and defend the suit as in other actions for the recovery of money. In case the defendant shall have been personally summoned, or shall appear and plead to the action, the judgment therein shall have the same force and effect against the person and property of the defendant as in other actions where a summons has been personally served on him. Such appearance shall not vacate or affect any bond taken hereunder, nor discharge any garnishee, nor affect any lien created by the attachment; but the proceedings in respect to any property attached, or any garnishee summoned, shall be the same as if final judgment had been entered by default.



§ 11-33-83 - Answer traversing truth of alleged attachment grounds; trial of issue

The defendant in attachment may, as a defense in his answer, traverse the truth of the alleged grounds upon which the attachment was sued out. Upon such defense being filed, the court, in its discretion, upon motion of either or any party, may order a jury to be empaneled to try the issue, or it may submit such issue to the jury empaneled to try the case on its merits. If the jury shall find for the defendant, it shall assess damages against the plaintiff for wrongfully suing out the same.



§ 11-33-85 - Answer traversing truth of alleged attachment grounds; damages in favor of defendant

On the trial of the issue of the truth of the alleged attachment grounds, the defendant may introduce evidence as to the actual damages, if any, which the issuance of the attachment has occasioned him; but the defendant, when he files his answer setting up the defense traversing the truth of the alleged attachment grounds, shall file therewith written notice of what damages he will insist upon at the trial. If the issue be decided for the defendant, he shall have judgment that the attachment be discharged and against plaintiff and the sureties in his attachment bond, for the damages assessed by the jury and the costs of suit; and the jury may add to the actual damages found a reasonable sum as an attorney's fee for defending the issue; but the judgment against the sureties in the attachment bond shall not exceed the penalty thereof.



§ 11-33-87 - Answer traversing truth of alleged attachment grounds--effect of decision in plaintiff's favor

If the issue on the defense traversing the truth of the alleged attachment grounds be decided for plaintiff, the defendant shall be permitted to go on to trial of the merits upon his answer as a whole.



§ 11-33-89 - Property assessment and judgment in certain cases

If the personal property attached, or any part thereof, shall have been replevied by the defendant, the court or jury trying the issue between the parties, if it find for the plaintiff, shall assess the value of the property so replevied by the defendant, as well as the debt or damages due the plaintiff. If the value of the property shall equal the amount found due the plaintiff, judgment shall be entered against the defendant and his sureties in such replevin bond, for the amount of said value. If the value of the property be less than the amount found due the plaintiff, judgment shall be entered against the defendant for the amount of the verdict, and against the sureties in his replevin bond for the value of the property so replevied. If judgment by default shall be entered in such case against the defendant, an inquiry shall be awarded to assess the value of the property so replevied; and on the execution thereof judgment shall be rendered as above provided. In all cases, the judgment against the sureties of the defendant shall be satisfied and discharged by the delivery to the sheriff of the property replevied within ten days after execution on such judgment shall have come to his hands; and the sheriff shall sell the property so delivered to him, and apply the proceeds to the payment of the execution.



§ 11-33-91 - Voluntary dismissal and damages

The plaintiff may dismiss his attachment, but defendant shall have a jury impanelled forthwith to assess the damages sustained by reason of suing out the attachment.



§ 11-33-93 - Judgment in case debt not due

In determining the amount for which judgment shall be rendered on the merits in favor of plaintiff whose debt is not due, interest shall not be computed on the principal for a time beyond the rendition of the judgment; and if the debt do not bear interest until a future day, the principal shall be discounted for the time to elapse before interest begins, at the rate at which the debt will bear interest. Such judgments shall be enforced as in other cases.



§ 11-33-95 - Judgment for damages pleadable as payment

The judgment in favor of the defendant against the plaintiff for the damages assessed and the costs may be pleaded by the defendant as a payment in the same action, or in any other suit on the same cause of action on which the attachment was sued out. An execution shall not be issued on such judgment until after the dismissal of the action or final judgment on the merits. If the action be dismissed, or if, upon a trial on the merits, judgment be in favor of the defendant, without his having obtained the benefit of the judgment in his favor for damages and costs, he shall have execution of said judgment in his favor. If the plaintiff recover in the trial on the merits, and on such trial the defendant did not avail of his judgment against the plaintiff for damages and costs, the greater recovery shall be credited with the sum of the smaller, and judgment shall be rendered by the court in favor of the party to whom the difference may be due.



§ 11-33-97 - Discharge of attachment not to affect action

If the issue on the defense traversing the truth of the alleged attachment grounds be found for the defendant, the attachment shall be thereby discharged, and all property seized under it, and all persons summoned as garnishees, shall be released from it; but the action, unless dismissed by the plaintiff, shall be proceeded with in all respects as if it had been an ordinary action in its commencement; and the costs accruing in it, after the trial of the issue on the said defense, shall abide the result of such action.



§ 11-33-99 - Attachment preserved by appeal

If the plaintiff, within ten days after the expiration of the term of the court at which judgment is rendered discharging his attachment, shall perfect an appeal from such judgment, the attachment shall not be discharged, nor garnishees nor property released therefrom, by such judgment; but such appeal shall preserve the attachment in full force, to await the result of the appeal.



§ 11-33-101 - Intervention by other creditors

Any creditor of the defendant in attachment, upon filing a petition under oath, averring that he is a creditor, and that the grounds of attachment alleged are untrue, or that the attachment was sued out by collusion between the plaintiff and the defendant, or that the debt claimed by the defendant is fictitious or simulated, in whole or in part, or any other fact showing fraud or collusion in suing out the attachment, may intervene and make defense, and in such case the facts stated in the petition shall be tried; but the intervening creditor must give bond, payable to the plaintiff, in such penalty and with such sureties as the court or judge may prescribe, conditioned to pay the costs of the trial in case the issue be found against him.



§ 11-33-103 - But one trial

But one trial shall be allowed under the provisions of Section 11-33-101, unless the petitions of the intervenors present different issues; and if the judgment be in favor of the intervening creditor, he shall recover of the plaintiff and his sureties the costs of suit, and the attachment shall be dissolved.



§ 11-33-105 - Proceedings before justice court judge

Justice court judges shall have cognizance of attachments in all cases where the amount in controversy is within their jurisdiction. In such case, the notice to a defendant not found shall require the appearance of the defendant at some reasonable time, to be fixed by the judge, not less than one (1) month after the return day of the attachment, and shall be transmitted by such judge by mail to the defendant at his post office, when stated. Such notice shall not be published in a newspaper, but shall be posted in three (3) public places, where they will be likely to be seen by persons in the county of the justice court judge, three (3) weeks before the time for the appearance of the defendant. Such mailing and posting, or posting alone when the post office is not stated, shall be in lieu of publication in a newspaper in attachments before a justice court judge, and shall authorize such further proceedings as are provided for in other cases of publication.



§ 11-33-107 - Trial before justice of the peace

On the return of an attachment before a justice of the peace, the defendant may file an affidavit, or plea sworn to, traversing the grounds on which the attachment was sued out, and the justice shall hear all evidence adduced by either party, as to whether said attachment was wrongfully sued out or not; and, if the same was wrongfully sued out, he shall dismiss the attachment, with costs, and shall give judgment against the plaintiff for such damages as the defendant may have sustained by the wrongful suing out of said attachment, and shall proceed to hear the case on the merits.






Chapter 35 - GARNISHMENT

§ 11-35-1 - When issued on judgment or decree

On the suggestion in writing by the plaintiff in a judgment or decree in any court upon which an execution may be issued, that any person, either natural or artificial, including the state, any county, municipality, school district, board or other political subdivision thereof, is indebted to the defendant therein, or has effects or property of the defendant in his, her or its possession, or knows of some other person who is indebted to the defendant, or who has effects or property of the defendant in his, her or its possession, it shall be the duty of the clerk of such court to issue a writ of garnishment, directed to the sheriff or proper officer, commanding him to summon such person, the state, county, municipality, school district, board or other political subdivision thereof, as the case may be, as garnishee to appear at the term of court to which the writs of garnishment may be returnable, to answer accordingly.



§ 11-35-3 - When issued on suing out attachment

If, at the time of issuing a writ of attachment, or thereafter before the attachment issue has been tried, the attaching creditor shall suggest that any person is indebted to the debtor, or has property of the debtor in his hands, or knows of any other person so indebted or who has effects or property of the debtor in his hands, the officer issuing the writ of attachment shall insert therein a command to summon such person to appear on the return day of the attachment, to answer accordingly.



§ 11-35-5 - Form for writ of garnishment on judgment or decree

The writ of garnishment, when issued on a judgment or decree, may be in the following form, to wit:

"THE STATE OF MISSISSIPPI.

"To any lawful officer of county:

"Whereas, recovered a judgment in court of county, on the

day , A. D. , for the sum of dollars and costs, against

, and the judgment has not been satisfied, and said having made the

proper suggestion for a writ of garnishment against :

"We therefore command you to summon said to appear in said court, at

, on the day of , A. D. , then and there to answer, on

oath in writing, whether (here copy in full every particular that a garnishee

is required to answer). And have you then and there this writ, with your

proceedings indorsed thereon.

"Witness my signature (and if by a clerk, add an official seal), this

day of , A. D. ."

The writ must be signed by the officer who issues it, and his official character should be written after his name.



§ 11-35-7 - Form of the writ of garnishment--when issued by the sheriff

When the sheriff issues a writ of garnishment in executing an attachment, it may be in the following form:

"THE STATE OF MISSISSIPPI.

"To , garnishee:

"Whereas, the undersigned holds an attachment writ against , as

defendant at the suit of , as plaintiff, and it appearing that you should

be summoned as garnishee:

"We therefore command you to appear in the court, at , on the

day of , A. D. , being the return day of said attachment, then

and there in said attachment suit to answer (here copy in full every

particular that a garnishee is required to answer). Herein fail not, under

penalty of having judgment rendered against you for the whole amount of

plaintiff's demand.

"Witness my signature, this day of , A. D. .

" "

The original must be returned to the court properly indorsed with the mode of service and the defendant served, as in other cases.



§ 11-35-9 - Service

A writ of garnishment, whether issued in a case of attachment or on a judgment or decree, shall be served as a summons is required by law to be executed; but if the garnishee be not personally served, and make default, judgment nisi shall be rendered against him, and a scire facias awarded, returnable to the next term, unless the court be satisfied that the garnishee can be personally served at once, in which case it may be returnable instanter.



§ 11-35-11 - Service of writs of garnishment on government employees

Service of writs of garnishment upon judgments against any officer or employee of the state, a county, a municipality, any state institution, board, commission or authority shall be effected as follows:

(1) In a case of garnishment against any employee of a state department, agency, board, commission, institution or other authority, the writ shall be served upon the department head, president of the institution or chairman or other presiding officer thereof. In case of a garnishment against a state officer, departmental head, president of an institution, director of a board or other head of any other agency or commission of the state government, the writ shall be served upon the state auditor. In case of a garnishment against the state auditor, the writ shall be served upon the state treasurer, this being the only case in which the state treasurer is served with a writ of garnishment except where a garnishment is against an employee of the state treasurer.

(2) In case of a garnishment against any person who is now or may hereafter be a salaried officer or employee of a county, the writ shall be served upon the clerk of the chancery court of the county, except that in case of garnishment upon a judgment against such clerk the writ shall be served upon the sheriff of the county.

(3) In case of a garnishment against any person who is now or may hereafter be a salaried officer or employee of a county school district or a municipal separate school district, the writ shall be served upon the superintendent of the respective school district, except in the event the garnishment be against such superintendent the writ shall be served upon the president of the board of education or the board of trustees.

(4) In case of a garnishment against an officer or employee of a municipality, the writ shall be served upon the city, town or village clerk.



§ 11-35-13 - Garnishment against public officer or employee; default judgment against state prohibited

In no case shall judgment be rendered against the state, a county, a municipality or any state institution, board, commission or authority for default in failing to make answer to a writ served hereunder.



§ 11-35-15 - Garnishment against state public officer or employee; fee for service of writ

Any person suggesting and obtaining a writ of garnishment upon a judgment against any person who is an officer or employee of the state shall advance and pay the sum of two dollars which shall be paid by the officer serving the writ of garnishment to the state officer upon whom such writ is directed to be served and such payment shall be retained by such officer as compensation for the additional duty imposed upon him by Sections 11-35-1 and 11-35-11 through 11-35-21, in the capacity of such officer as special agent of the state for service of garnishment writs.



§ 11-35-17 - Garnishment against county, municipal or other public officer or employee; fee for service of writ

Any person suggesting and obtaining a writ of garnishment to issue against any officer or employee of a county, municipality or any state institution, board, commission or authority shall advance and pay the sum of one dollar which shall be paid to the officer upon whom such writ is directed to be served at the time of service of the writ and such sum shall be retained by such officer as compensation for answering the writ of garnishment.



§ 11-35-19 - Garnishment against public officer or employee; failure to answer writ; penalty

Any person upon whom, in his representative capacity as above set out in Section 11-35-11, there shall be served a writ of garnishment under the provisions of Sections 11-35-1 and 11-35-11 through 11-35-21 shall, if he shall fail or refuse to answer such writ as provided by law in other cases of writs of garnishment and answers thereto forfeit and pay to the plaintiff in the judgment upon which the writ has issued the sum of twenty-five dollars, the same to be recovered in any court of competent jurisdiction.



§ 11-35-21 - Garnishment against public officer or employee; effect of writ

Service of writ of garnishment as provided for in Section 11-35-11 shall be effective to bind funds in the hands of the garnishee as in other cases and upon judgment rendered upon the garnishment issue in any court the funds bound, or so much thereof as shall be necessary to pay the judgment upon which garnishment issued and all cost accrued, shall be paid over to the court in which such judgment was rendered and for such payment a properly certified copy of the said judgment in the garnishment proceeding and a certified copy of the bill of costs in such proceedings shall be sufficient warrant and any payment so made shall be charged against the salary or wages of the judgment debtor in the judgment on which writ of garnishment issued.



§ 11-35-23 - Nature and effects of garnishment; property affected

(1) Except for wages, salary or other compensation, all property in the hands of the garnishee belonging to the defendant at the time of the service of the writ of garnishment shall be bound by and subject to the lien of the judgment, decree or attachment on which the writ shall have been issued. If the garnishee shall surrender such property to the sheriff or other officer serving the writ, the officer shall receive the same and, in case the garnishment issued on a judgment or decree, shall make sale thereof as if levied on by virtue of an execution, and return the money arising therefrom to satisfy the judgment; and if the garnishment issued on an attachment, the officer shall dispose of the property as if it were levied upon by a writ of attachment. And any indebtedness of the garnishee to the defendant, except for wages, salary or other compensation, shall be bound from the time of the service of the writ of garnishment, and be appropriable to the satisfaction of the judgment or decree, or liable to be condemned in the attachment.

(2) The court issuing any writ of garnishment shall show thereon the amount of the claim of the plaintiff and the court costs in the proceedings and should at any time during the pendency of said proceedings in the court a judgment be rendered for a different amount, then the court shall notify the garnishee of the correct amount due by the defendant under said writ.

(3) (a) Except for judgments, liens, attachments, fees or charges owed to the state or its political subdivisions; wages, salary or other compensation in the hands of the garnishee belonging to the defendant at the time of the service of the writ of garnishment shall not be bound by nor subject to the lien of the judgment, decree or attachment on which the writ shall have been issued when the writ of garnishment is issued on a judgment based upon a claim or debt that is less than One Hundred Dollars ($ 100.00), excluding court costs.

(b) If the garnishee be indebted or shall become indebted to the defendant for wages, salary or other compensation during the first thirty (30) days after service of a proper writ of garnishment, the garnishee shall pay over to the employee all of such indebtedness, and thereafter, the garnishee shall retain and the writ shall bind the nonexempt percentage of disposable earnings, as provided by Section 85-3-4, for such period of time as is necessary to accumulate a sum equal to the amount shown on the writ as due, even if such period of time extends beyond the return day of the writ. Unless the court otherwise authorizes the garnishee to make earlier payments or releases and except as otherwise provided in this section, the garnishee shall retain all sums collected pursuant to the writ and make only one (1) payment into court at such time as the total amount shown due on the writ has been accumulated, provided that, at least one (1) payment per year shall be made to the court of the amount that has been withheld during the preceding year. Should the employment of the defendant for any reason be terminated with the garnishee, then the garnishee shall not later than fifteen (15) days after the termination of such employment, report such termination to the court and pay into the court all sums as have been withheld from the defendant's disposable earnings. If the plaintiff in garnishment contest the answer of the garnishee, as now provided by law in such cases, and proves to the court the deficiency or untruth of the garnishee's answer, then the court shall render judgment against the garnishee for such amount as would have been subject to the writ had the said sum not been released to the defendant; provided, however, any garnishee who files a timely and complete answer shall not be liable for any error made in good faith in determining or withholding the amount of wages, salary or other compensation of a defendant which are subject to the writ.

(4) Wages, salaries or other compensation as used in this section shall mean wages, salaries, commissions, bonuses or other compensation paid for employment purposes only.

(5) The circuit clerk may, in his or her discretion, spread on the minutes of the county or circuit court, as the case may be, an instruction that all garnishment defendants shall send all garnishment monies to the attorney of record or in the case where there is more than one (1) attorney of record, then to the first-named attorney of record, and not to the clerk. The payment schedule shall be the same as subsection (3)(b) of this section.

(6) All payments made pursuant to a garnishment issued out of the justice court shall be made directly to the plaintiff or to the plaintiff's attorney as indicated by the plaintiff in his or her suggestion for writ of garnishment. The employer shall notify the court and the plaintiff or the plaintiff's attorney when a judgment is satisfied or when the employee is no longer employed by the employer.

(7) If the plaintiff in a garnishment is the Department of Employment Security, the garnishee shall make monthly payments to the department until such time as the total amount shown due on the writ has been accumulated.



§ 11-35-24 - Multiple garnishments

(1) Where more than one garnishment has been issued against an employee of a garnishee, such garnishee shall comply with the garnishment with which he was first served. In the event more than one (1) garnishment on an employee is received on the same day, the writ of garnishment which is the smallest amount shall be satisfied first. However, in every case, garnishments issued pursuant to court ordered child support shall have first priority, even if previous garnishments are in effect or pending.

(2) Any such conflicting or subsequent garnishments on an employee of the garnishee shall be returned to the court issuing such writ of garnishment with a statement by the garnishee that a previous garnishment is in effect. Such statement shall operate as a stay of the subsequent garnishment until satisfaction of any prior garnishments has been made.

(3) Upon satisfaction of the writ of garnishment in progress, the garnishee shall immediately begin collection of such writ of garnishment with next priority.

(4) Good faith compliance with this section shall release the garnishee from any liability for failure of compliance with this section.



§ 11-35-25 - Answer of the garnishee

(1) Every person duly summoned as a garnishee shall answer on oath as to the following particulars, viz.:

(a) Whether he be indebted to the defendant or were so indebted at the time of the service of the writ on him, or have at any time since been so indebted; and, if so indebted, in what sum, whether due or not, and when due or to become due, and how the debt is evidenced, and what interest it bears;

(b) What effects of the defendant he has or had at the time of the service of the writ on him, or has had since, in his possession or under his control;

(c) Whether he knows or believes that any other person is indebted to the defendant; and, if so, whom, and in what amount, and where he resides; and

(d) Whether he knows or believes that any other person has effects of the defendant in his possession or under his control; and, if so, whom, and where he resides.

(2) In addition to answering as to the particulars in subsection (1) of this section, each person duly summoned as a garnishee in any case in which he be indebted to the defendant for wages, salary or other compensation shall answer on oath as to whether the defendant is an employee of the garnishee and, if so, the time interval between pay periods of the defendant including any specific day of a week or month on which such defendant is regularly paid.



§ 11-35-27 - Garnishee's answer; time

Garnishees shall, in all cases in the circuit or chancery court, answer on the first day of the return term, and, in the courts of justices of the peace, they shall answer by noon on the return day of the writ, unless the court, for cause shown, shall grant further time; and, if upon the answer of any garnishee, it appear that there is any estate of the defendant in the hands of any person not summoned, an alias writ may at once be issued, to be levied on the property in the hands of such person, or he may be summoned as garnishee.



§ 11-35-29 - Judgment on answer

If the garnishee admits indebtedness to or the possession of effects of the defendant, and he have not paid or delivered the same to the sheriff, judgment may be rendered against him in favor of the plaintiff for the amount of the debt admitted, or for the property, or the value thereof (to be assessed if necessary), admitted to be in his possession; but the judgment shall not be for a greater sum than the plaintiff's demand.



§ 11-35-31 - Garnishee's failure to answer

If a garnishee, personally summoned, shall fail to answer as required by law, or if a scire facias on a judgment nisi be executed on him, and he fail to show cause for vacating it, the court shall enter a judgment against him for the amount of plaintiff's demand; and execution shall issue thereon, provided, however, that the garnishee may suspend the execution by filing a sworn declaration in said court showing the property and effects in his possession belonging to the debtor, and his indebtedness to the debtor, if any, or showing that there be none, if that be true; and by such act and upon a hearing thereon, the garnishee shall limit his liability to the extent of such property and effects in his hands, and such indebtedness due by him to the debtor, plus court costs and reasonable attorney's fees of the judgment creditor in said garnishment action.



§ 11-35-33 - Garnishee may claim exemptions

Any garnishee who answers admitting an indebtedness, or the possession of property due or belonging to the defendant, may show by his answer that he is advised and believes that the defendant does or will claim the debt or property, or some part thereof, as exempt from garnishment, levy, or sale. Upon the filing of such answer, the clerk or justice of the peace shall issue a summons or make publication, if defendant be shown by oath to be absent from the state, for the defendant, notifying him of the garnishment and the answer, and requiring him to assert his right to the exemption. Proceedings against the garnishee shall be stayed until the question of the debtor's right to the exemption be determined. If the defendant fail to appear, judgment by default may be taken against him, adjudging that he is not entitled to the property or debt as exempt; but if he appear, the court shall, on his motion, cause an issue to be made up and tried between him and the plaintiff.



§ 11-35-35 - Stay if debt not yet due; delivery of goods or chattels to sheriff

If a garnishee admit an indebtedness not then due, execution shall be stayed until its maturity; and if he admit the possession of goods or chattels of the defendant, such goods or chattels shall be delivered to the sheriff; but, in attachment cases, the garnishee may replevy the property by giving a bond for the same, as the defendant in attachment may do, and subject to the same proceedings and liabilities.



§ 11-35-37 - Garnishee protected in certain cases

If a garnishee shall pay over or deliver, in pursuance of the judgment or process of the court, any money or property belonging to the defendant, before notice of sale, assignment, or transfer thereof by the defendant to any other person, such garnishee shall not thereafter be liable for the debt or property to the vendee or assignee thereof.



§ 11-35-39 - Garnishee may plead that judgment is void

The garnishee may plead that the judgment under which the writ of garnishment was issued is void, and if his plea be sustained, no judgment shall be rendered against him.



§ 11-35-41 - Garnishee may compel interpleader

When a garnishee, by his answer or by affidavit at any time before final judgment against him, or after such judgment if he had no such notice before the judgment was rendered, shall show that he has been notified that another person claims title to or an interest in the debt or property, which has been admitted by him, or found on a trial to be due or to be in his possession, the court shall suspend all further proceedings, and cause a summons to issue or publication to be made for the person so claiming to appear and contest with the plaintiff the right to such money, debt, or property. In such case, if the answer admit an indebtedness, and the garnishee pay the money into court, he shall thereupon be discharged from liability to either party for the sum so paid. And whenever such garnishee shall by said answer or affidavit show that he has been notified that another person claims title to or interest in such debt or property, it shall be lawful for such third person of his own motion to come in and claim the debt or property, and the claim shall be tried as other claimant's issues are tried whether summons or publication has been made to bring him in or not.



§ 11-35-43 - Claim of third person tried

If the claimant, being duly summoned, fail to appear, the court shall adjudge the money, debt, or property to the plaintiff. If he appear, he shall propound his claim to the money, debt, or property in writing under oath; and the plaintiff may take issue thereon, and the same shall be tried and determined as other issues. If the issue be found in favor of the plaintiff, judgment shall be rendered for him against the garnishee, and also for the costs of the interpleader against the claimant; but if the issue be found for the claimant, judgment shall be rendered in his favor against the garnishee, and against the plaintiff for the costs. Where the garnishee has paid money into court, the judgment shall direct its payment to the party entitled thereto, and a judgment therefor shall not go against the garnishee.



§ 11-35-45 - Contest of garnishee's answer by plaintiff

If the plaintiff believe that the answer of the garnishee is untrue, or that it is not a full discovery as to the debt due by the garnishee, or as to the property in his possession belonging to the defendant, he shall, at the term when the answer is filed, unless the court grant further time, contest the same, in writing, specifying in what particular he believes the answer to be incorrect. Thereupon, the court shall try the issue at once, unless cause be shown for a continuance, as to the truth of the answer, and shall render judgment upon the facts found, when in plaintiff's favor, as if they had been admitted by the answer, but if the answer be found correct, the garnishee shall have judgment for costs against the plaintiff.



§ 11-35-47 - Contest of garnishee's answer by defendant

The defendant may contest, in writing, the answer of the garnishee, and may allege that the garnishee is indebted to him in a larger sum than he has admitted, or that he holds property of his not admitted by the answer, and shall specify in what particular the answer is untrue or defective. Thereupon an issue shall be made up and tried; but the plaintiff may take judgment for the sum admitted by the garnishee, or for the condemnation of the property admitted to be in his hands, notwithstanding the contest.



§ 11-35-49 - Transfer to other county; change of venue

Writs of garnishment, in all cases, may be issued to any county; but if the garnishee whose answer is contested, shall not be a resident of the county, then, upon an issue being made upon his answer, the venue of the trial of the issue may be changed, on his application, to the county of his residence. The court in which the issue is tried shall cause the facts found to be certified and returned with the issue to the court from which the writ issued, and judgment shall be entered thereupon as if the issue had there been tried.



§ 11-35-51 - Judgment on issue against garnishee

If the issue in any case be found against the garnishee, judgment shall be rendered against him for the amount of the debt or money or property in his hands, which judgment shall be in favor of the plaintiff, if necessary to satisfy his judgment or claim against the defendant, or in favor of the defendant, if the judgment of the plaintiff have been satisfied, or for so much thereof as may remain after satisfying said judgment.



§ 11-35-53 - Valuation and discharge of judgment

If the personal property levied on under an attachment, or any part thereof, shall have been left in the hands of the garnishee on his giving bond as prescribed, the court or jury trying the issue between the plaintiff and garnishee, if it find for the plaintiff, shall assess the value of the property left in the hands of the garnishee. If the value of the property equal or exceed the amount due the plaintiff, judgment shall be entered against the garnishee and his sureties on his replevin bond for the sum due the plaintiff. If the value of the property be less than the amount due the plaintiff, judgment shall be entered against the garnishee and his sureties for the value of the property so replevied or left in his hands. If judgment by default shall be rendered against the garnishee, the value of the property so replevied or left in his hands shall be assessed, and judgment shall be entered as above provided. In all cases the judgment against the garnishee and his sureties shall be satisfied and discharged by the delivery to the sheriff of the property replevied or left in his hands within ten days after execution on the judgment shall have come to the hands of the sheriff, and he shall sell the property so delivered to him, and apply the proceeds to the payment of the execution.



§ 11-35-55 - No final judgment in certain cases

Final judgment upon a garnishment shall not go against a surety or accommodation indorser until judgment be rendered against the principal and the cosureties or prior indorsers who may be liable to judgment, if they be residents of the state.



§ 11-35-57 - Executors and administrators may be garnished

Executors and administrators may be garnished for a debt due by their testator or intestate to the defendant; but judgment shall not be entered in such case against an executor or administrator until the lapse of six months after the grant of letters; and they may be garnished as having effects due to legatees or distributees; but judgment shall not be rendered against them in such case, except with their consent, until after a final settlement of the estate.



§ 11-35-59 - Proceedings if garnishee dies

If the garnishee dies, like proceedings may be had as provided for in case of the death of a party to an action.



§ 11-35-61 - Garnishee compensation; conditions

The garnishee shall be allowed for his attendance, out of the debts or effects in his possession, or against the plaintiff in attachment, judgment, or decree in case there be no debts or effects in his possession, provided he shall put in his answer within the time prescribed by law, the pay and mileage of a juror, and, in exceptional cases rendering it proper, the court may allow the garnishee reasonable compensation additional to the foregoing and to be obtained in the same way.






Chapter 37 - REPLEVIN

§ 11-37-101 - How replevin commenced; immediate seizure of property sought

If any person, his agent or attorney, shall file a complaint under oath setting forth:

(a) A description of any personal property;

(b) The value thereof, giving the value of each separate article and the value of the total of all articles;

(c) The plaintiff is entitled to the immediate possession thereof, setting forth all facts and circumstances upon which the plaintiff relies for his claim, and exhibiting all contracts and documents evidencing his claim;

(d) That the property is in the possession of the defendant; and

(e) That the defendant wrongfully took and detains or wrongfully detains the same; and shall present such pleadings to a justice of the Supreme Court, a judge of the circuit court, a chancellor, a county judge, a justice court judge or other duly elected judge, such justice or judge may issue an order directing the clerk of such court to issue a writ of replevin for the seizure of the property described in said complaint, upon the plaintiff posting a good and valid replevin bond in favor of the defendant, for double the value of the property as alleged in the complaint, conditioned to pay any damages which may arise from the wrongful seizure of said property by the plaintiff. The said writ shall be directed to the sheriff or other lawful officer, returnable as a summons before the proper circuit or county court where the value of the property, as alleged in the complaint, exceeds the jurisdictional amount of the justice court, or to the circuit or county court or the proper justice court if the value shall not exceed such amount. The complaint along with the order of the court, the writ of replevin with the officer's return thereon, and the bond of the plaintiff shall be filed in the proper court at once. Writs of replevin may be made returnable to the proper court of another county where the property may be found.



§ 11-37-103 - Judge may determine value of bond

Should the judge to whom such pleadings are presented determine that the property in question is not properly valued, then he may, in his order, require a bond in an amount double the value of the property in question, as determined by such judge.



§ 11-37-105 - Form of plaintiff's replevin bond

The plaintiff's bond in replevin shall be in the following form, to-wit:

"Be it known, that we, , the principal and plaintiff, and and

, sureties, agree and bind ourselves to pay to , the defendant, the

sum of $ , unless the said principal and plaintiff shall prosecute to

effect his replevin action against the defendant for possession of (here

describe the property in detail), now to be seized and delivered to the

plaintiff; and shall, without delay, return said property to the defendant, if

return thereof be adjudged, and shall pay to the defendant such damages as he

may sustain by the wrongful suing out of a writ of replevin, and such costs as

may be awarded against the plaintiff, and save harmless the officer who seizes

and delivers said property to the plaintiff herein; otherwise to be of no

force and effect.

WITNESS OUR SIGNATURES, this day of , 2 .

The above bond is approved by me this day of , 2 .

"



§ 11-37-107 - Venue

The action of replevin may be instituted in the circuit or county court of a county or in the justice court of a county in which the defendant, or one (1) of several defendants, or property, or some of the property, may be found, and all proper process may be issued to other counties.



§ 11-37-109 - The writ

The writ of replevin shall command the sheriff, or other lawful officer, to immediately seize and take possession of the property described in the writ and deliver it to the plaintiff after two (2) days, unless bonded by the defendant, and summon the defendant to appear before the court shown in the writ, in termtime or in vacation, and to answer to the action of the plaintiff.



§ 11-37-111 - Form of the writ

The writ of replevin shall be in the following form, to-wit:

"State of Mississippi

County of

To the sheriff of any lawful officer of County:

We command you to immediately seize and take into your possession (here

describe the property as shown in the declaration) alleged by , the

plaintiff, to be wrongfully detained by , the defendant, and to deliver

said property to the plaintiff unless bonded by the defendant; and to summon

the said defendant to appear before the court of County,

Mississippi, at o'clock .M., on the day of , 2 , to

answer the suit of the plaintiff for the wrongful detention of said property,

and have then and there this writ.

WITNESS MY HAND, this day of , 2 .

"



§ 11-37-113 - How writ may be executed

The writ may be executed by seizing the property described therein and summoning the defendant as in other civil actions, with a copy of the declaration and exhibits attached thereto to be attached to said writ, so as to fully inform the defendant as to the claim being made against him.



§ 11-37-115 - Property restored to defendant on bond

If the defendant shall, within two (2) days from the seizure of the property, enter into bond, with sufficient sureties, to be approved by the officer or the court, payable to the plaintiff, in double the value of the property, conditioned that it shall be forthcoming to satisfy the judgment of the court, the property shall be restored to him pending final judgment.



§ 11-37-117 - Form of return of officer

The officer's return on such writ may be in the following form, to-wit:

"Executed the within writ, by taking possession of (here describe the property described in the writ which has been seized by the officer) found in the possession of the defendant, and by summoning the defendant (naming him) according to the command of said writ, and I have delivered him a true copy of the writ, declaration and exhibits (or otherwise, as the case may be). The plaintiff (or defendant) having entered into bond, conditioned according to law, I delivered said property to the plaintiff (or defendant) and now return said writ.

This day of , 2 .

Sheriff"



§ 11-37-119 - New bond may be required of plaintiff

If the defendant in a replevin suit shall at any time deem any bond taken to be insufficient, such defendant may, upon filing a motion in the court where the suit is pending, obtain a hearing to determine the sufficiency of such bond. The court shall, after hearing the evidence upon such motion determine the sufficiency or insufficiency of the bond. If the bond given by the plaintiff be adjudged insufficient, the plaintiff shall be required to give a new and sufficient bond, or restore the property to the defendant within the time limited by the court; and, in default thereof, the defendant shall be entitled to proceed and enter judgment as in case the plaintiff had nonsuited or otherwise made default.



§ 11-37-121 - When property not taken, plaintiff may elect to recover damages

If the return of the officer on the writ shows a failure to take the goods and chattels, but the defendant has been summoned, the plaintiff may declare and prosecute the action for the recovery of the value of the property, and damages for the taking or detention of the property, as if he had thus commenced his action, and the plaintiff and his sureties shall, upon motion, be discharged on their bond.



§ 11-37-123 - Duplicate, alias, and pluries writs or process, and publication

The plaintiff shall be entitled to duplicate writs or process to other counties, and alias and pluries writs or process to take the property or to summon the defendant, as in other actions. When property shall be taken under the writ, but the defendant cannot be found, the defendant shall be notified by publication, as provided in case of attachment under like circumstances, as provided in Section 11-33-37, Mississippi Code of 1972, except that said cause may be triable five (5) days after completion of publication.



§ 11-37-125 - Trial of replevin actions

All replevin actions, whether followed by writ of replevin as herein provided or by summons, as hereinafter provided, shall be triable in termtime or in vacation, and the court or judge having jurisdiction shall proceed at such hearing to a final determination of the rights of the parties to possession, provided at least five (5) days process has been had upon the defendant.



§ 11-37-127 - Judgment for plaintiff

If, upon a trial, the judgment shall be for the plaintiff, he shall retain possession of the property delivered to him under the writ of replevin, or if said property has not been found, then the plaintiff shall have a judgment for its value as determined by such hearing, or the value of the plaintiff's interest therein. Upon the entry of a judgment for the plaintiff in such replevin action, the plaintiff and the sureties on his bond shall be fully and finally discharged and said bond cancelled. If the defendant shall have bonded the property after seizure and the judgment shall be for the plaintiff, then such judgment shall be that the defendant shall immediately deliver up said property to the plaintiff, with the defendant and the sureties on his bond to be liable to the plaintiff for any damage to or depreciation in the value of such property from the date of its surrender to the defendant under his bond until the date of its surrender by the defendant in obedience to the judgment of the court, in addition to any other damage the plaintiff may have sustained by reason of the wrongful taking or detention of such property by the defendant, all as determined upon writ of inquiry; or that the plaintiff recover from the defendant and his sureties the value of said property at the date of its return to the defendant under bond.



§ 11-37-129 - Judgment for defendant; default; writ of inquiry

If the judgment be for the defendant, the plaintiff and the sureties on the plaintiff's bond shall restore to the defendant the property, if to be had, or pay to him the value thereof and any damages for the wrongful suing out of the writ, as assessed upon writ of inquiry. If the defendant shall have made bond for such property, he and his sureties shall be fully discharged and he may recover any damages from the plaintiff and his sureties for the wrongful suing out of said writ. In case the plaintiff make default in prosecuting the replevin action, or be nonsuited, after seizure under writ of replevin, the defendant may have a writ of inquiry to assess the value of the property, or the damages sustained by the wrongful suing out of the writ, or both, as the case may be; and like judgment shall be rendered upon the finding as upon an issue found for him.



§ 11-37-131 - How replevin commenced--immediate seizure of property not sought

If any person, his agent or attorney, shall desire to institute an action of replevin without the necessity of posting bond, and without requesting the immediate seizure of the property in question, he shall file a declaration under oath setting forth those matters shown in subparagraphs (a) through (e) of Section 11-37-101 and shall present such pleadings to a judge of the Supreme Court, a judge of the circuit court, a chancellor, a county judge, a justice of the peace or other duly elected judge, and such judge shall issue a fiat directing the clerk of such court, or a deputy clerk, to issue a summons to the defendant, to appear before a court or judge having jurisdiction, as determined by the value of the property as alleged in the declaration, and as outlined in Section 11-37-101, with said process being returnable in termtime or in vacation, upon at least five (5) days' notice, summoning the defendant to appear for a final hearing to determine the rights of the parties as to possession, and upon such final hearing the court shall enter judgment accordingly.



§ 11-37-133 - Form of summons

The summons may be in the following form, to-wit:

"The State of Mississippi

To the sheriff of County, Greetings:

We command you hereby that you summons , (put full address) defendant,

if to be found in your county, so that he be and appear before the court,

to be holden in and for the County of , at the courthouse thereof in the

City of , Mississippi, on the day of , 2 , at o'clock

.M., to answer the plaintiff's declaration in replevin filed herein, a

copy of which is attached hereto, and for a final hearing to determine the

rights of the parties herein as to the possession of the property as described

in the declaration in replevin.

Declaration filed when summons issued.

ISSUED THIS day of , 2 .

Clerk"



§ 11-37-135 - How summons shall be executed

The summons in replevin shall be executed by summoning the defendant as in other civil cases, a copy of the declaration and exhibits being attached to said summons, directing the defendant to appear before the court shown in said summons, to answer the plaintiff's declaration under oath. The officer serving said process shall determine whether or not the defendant is then in possession of the property described in the declaration and shall so indicate on his return.



§ 11-37-137 - Contempt of defendant for concealing or disposing of property

If the defendant be found to be in possession of the property in question at the time of the service of process upon him, and if he shall conceal said property or dispose of the same, or fail to have the same within the jurisdiction of the court for such final judgment as may be rendered by the court in said replevin action, upon the return day of process herein, he shall be subject to penalties of contempt, upon motion of the plaintiff or order of the court.



§ 11-37-139 - Resettlement of action for trial on a future date

Where process in any replevin action is by way of a summons in replevin, said cause shall be triable on its merits upon at least five (5) days process upon the defendant, and said cause shall be triable in termtime or in vacation and at such place as the court may direct. In the event it shall appear at the return day that there is secondary service of process, or less than five (5) days process upon the defendant, the court may enter an order resetting said matter for trial on a future date, so as to insure that said cause will not be tried on its merits except upon a resetting on secondary process or except upon at least five (5) days process upon the defendant. In the event of such order resetting said cause for such later date, it shall not be necessary that further process be served upon the defendant.



§ 11-37-141 - Judgment for plaintiff where property not previously seized

Upon the trial of any replevin action in which the property has not previously been seized under writ of replevin, if the judgment be for the plaintiff, the court shall enter judgment awarding to the plaintiff the immediate possession of the property and such judgment shall order and direct the sheriff or other lawful officer to immediately seize the property in question, without further process upon the defendant, and deliver said property to the plaintiff, a certified copy of the final judgment rendered in such case being furnished to the sheriff as evidence of his authority to seize such property and deliver it to the plaintiff.



§ 11-37-143 - Judgment for defendant where property not previously seized

In any replevin action in which the property has not been previously seized by writ of replevin, if the defendant be successful in such action, the judgment of the court shall be that the declaration of the plaintiff be dismissed and court costs assessed against the plaintiff.



§ 11-37-145 - Replevin actions to be treated as preference cases

All replevin actions shall be treated by the court as preference cases and shall be heard on the merits at the earliest possible date, with the view of reaching an early determination as to the rights of the parties to the property in question.



§ 11-37-147 - Jury trial

All replevin actions shall be tried by the court without a jury, unless one (1) of the parties thereto shall file a written request for a jury trial.



§ 11-37-149 - Claim of property by third person

If a third person, not a party to the action of replevin, shall claim to be the owner or entitled to the possession of goods or chattels involved in a replevin action, he shall not be allowed to institute another action of replevin while the former is pending, but may intervene in said action and present his claim under oath.



§ 11-37-151 - Claim of property by third person--issue, trial and judgment

After the trial of the action of replevin, an issue shall be made between the successful party and the claimant as to the validity of his claim, and a trial shall be had to determine the right of possession as between them and judgment entered accordingly.



§ 11-37-153 - Laws applicable in case of death

All the provisions of law in reference to the death of either party, and the revival of the cause in personal actions, and the death of any of the obligors in a bond given in a replevin action, and the proceedings thereon before and after judgment, shall apply in like case to the action of replevin, and to a claim of property in such action.



§ 11-37-155 - Replevin not maintainable in certain cases

The action of replevin shall not be maintainable in any case of the seizure of property under execution or attachment when a remedy is given to claim the property by making claim to it in some mode prescribed by law, but the person claiming must resort to the specific mode prescribed in such case, and shall not resort to the action of replevin.



§ 11-37-157 - Replevin cumulative and additional to all other actions

The action created and established by this chapter shall be cumulative and in addition to all other actions presently available at law or in equity.






Chapter 38 - CLAIM AND DELIVERY

§ 11-38-1 - Commencement of action

Any person with an enforceable lien on any personal property, or right to the immediate possession thereof, or who asserts that such property has been wrongfully taken or detained may bring an action for claim and delivery by filing a complaint in writing, under oath, describing the property, setting forth his claim, share or interest therein, attaching an itemized account, if required, and giving the names of any other persons who have a similar or other claims or interests in such property. Thereupon the clerk or justice shall issue a writ directed to the proper officer to value the property, or so much thereof as may be necessary to satisfy the plaintiff's demand and cost, and to summon the persons named in the affidavit to appear in court, at the time fixed, to answer the complaint.



§ 11-38-3 - Venue; issuance and return of process; jurisdiction of court; right to jury trial

The action for claim and delivery may be instituted in the circuit or county court of a county, or the justice court of a county, in which the defendant, or one (1) of several of them, resides or where the property, or some of it, may be found. Proper process shall issue to other counties and shall be made returnable to the first term of the court held after the issuance of said writ unless it shall be issued more than ten (10) days before the said term of court, when it may be returnable to the judge of the court at the usual place of holding the court at a day to be named, not more than ten (10) days or less than five (5) days after the date of the issuance of the writ, or before the judge in vacation, and the cause will be triable, provided the defendant has been served with process at least five (5) days before the return day of the writ. The judge shall have jurisdiction to hear the cause, or any matter pertaining thereto, in termtime or vacation, at such time and place as he may direct, and to enter such orders and judgment thereon as to adjust the rights of the parties in the subject matter; and all such cases shall be tried by the judge without the intervention of a jury unless a jury is demanded in the complaint or answer.



§ 11-38-5 - Preliminary hearing

The clerk or justice issuing the writ may also, by a separate summons, require the parties to appear before him for a preliminary hearing to determine the rights of the parties to immediate possession of the property involved, at a time and place fixed in the summons, but shall allow the defendant not less than two (2) days' notice. At the preliminary hearing the clerk or justice shall determine whether the temporary possession of the property is to be delivered to the plaintiff, retained by the defendant, or whether the proper officer shall seize and hold the property until a hearing on the merits to determine what bond, if any, should be required. An appropriate writ shall thereupon be issued for the enforcement of the temporary order. Upon written demand of either party the clerk, when the action is before a clerk of the court, shall refer the action for such preliminary hearing before any justice of the county or the judge of the court from which the process was issued. If temporary possession be granted to the plaintiff, the bond shall be for double the value of the property, and if temporary possession be granted to the defendant and bond be required, it shall be for not less than double the value of the plaintiff's interest therein.

Preliminary hearings may be determined by the justice or judge designated without regard to jurisdictional amount.



§ 11-38-7 - Answer; judgment

The defendant, or any interested person, may contest the demand of the plaintiff on or before the return day of the writ by filing an answer in writing, under oath, of his claim or defense, itemizing his account, if any, and the case shall be then at issue between the parties, and shall be tried as other cases in the court. The judgment or judgments of the court shall adjudicate and adjust the rights of the several parties as to the subject matter of the suit, and costs may be adjudged accordingly.



§ 11-38-9 - Claim and delivery cumulative and additional to other actions

The action created and established by this chapter shall be cumulative and in addition to all other actions presently available at law or in equity.






Chapter 39 - QUO WARRANTO

IN GENERAL

§ 11-39-1 - To what cases applicable

The remedy by information in the nature of a quo warranto shall lie, in the name of the state, against any person or corporation offending in the following cases, viz.:

First. Whenever any person unlawfully holds or exercises the functions of any public office, civil or military, or franchise, or any office in any corporation, city, town, or village, and to try the right to any such office.

Second. Whenever any public officer has done or suffered to be done, or has omitted to do any act, the doing or omission of which works a forfeiture of office.

Third. Whenever any two or more persons shall act as a corporation, or assume so to do without being legally incorporated.

Fourth. Whenever any corporation shall be guilty of a misuser or abuse of its powers, or ceases to discharge the duty for which it was created.

Fifth. Whenever any corporation willfully exercises powers not conferred by law.

Sixth. Whenever any corporation fails to exercise powers conferred by law and essential to its corporate existence, or implied in its duty to the public.

Seventh. Whenever any corporation shall be guilty of doing or neglecting to do any act the doing or neglecting of which is made by law a cause of forfeiture of franchise.

Eighth. Whenever any corporation shall willfully and persistently violate the law made for regulating such corporations, or the criminal law; but acts done in good faith before adjudication of the constitutionality of a doubtful statute shall not be cause of forfeiture.

Ninth. Whenever it is sought to have the right of any corporation, not created by the laws of this state, to do business in this state forfeited because of its persistent refusal to comply with the laws thereof.

Tenth. Whenever any nonresident alien or corporation shall acquire or hold lands contrary to law.



§ 11-39-3 - Proceedings

The proceedings in the cases set forth in Section 11-39-1 shall be by complaint, in the name of the state, by the Attorney General or a district attorney, on his own motion or on relation of another, and, in a case to try the right to an office, on the relation of the claimant thereof. The complaint shall be filed in the circuit court of the county of the residence of the defendant; or, in the case of an officer, where he acts as such; or, in case of a corporation or pretended corporation, where its principal office or place of business may be or where it may transact any business and has an agent; or, in case of an alien or corporation acquiring or holding land contrary to law, where any of the land is situated.



§ 11-39-5 - Trial of right to office

In case the proceedings be on the relation of a person claiming to be entitled to an office, the ground of his claim shall be stated by proper averment, and judgment shall be rendered according to the rights of the respective claimants; and, if it be in favor of the relator, he shall be entitled to the office on qualifying according to law, and may recover of the defendant in an action all damages that may have accrued in consequence of withholding the office from him.



§ 11-39-7 - Form of complaint against corporation

For convenience and certainty, the complaint, if against a corporation, shall set out briefly the causes of forfeiture. It may be in the form following, to-wit:

"State of Mississippi, Circuit Court, term,

County of . A.D. ,

"The State of Mississippi, by A B, district attorney for the judicial

district of the state, of his own accord (or on the relation of C D, as the

case may be) gives the court here to understand and be informed that the

corporation of has forfeited all right to exercise any of the franchises

and privileges granted it in this, to-wit (set out the causes of forfeiture).

"Wherefore, the State of Mississippi, by said district attorney, prays judgment of forfeiture and ouster against said corporation."

And in all other cases the complaint shall be in form substantially the same as near as may be, conforming to the state of case.



§ 11-39-9 - Form of complaint against individuals

If the complaint be filed against persons exercising corporate franchises without authority, the following language may be used after the word "informed," to-wit:

"That certain persons (naming them) have for months last past used,

and still do use, the following liberties and franchises without lawful

authority, to-wit: (set out the franchises), which said franchises and

privileges the said have usurped, and still do usurp.

"Wherefore the State of Mississippi, by said district attorney, prays that they may be debarred of such rights."



§ 11-39-13 - Summons

After the complaint has been filed, summons shall be issued as required by the Mississippi Rules of Civil Procedure.



§ 11-39-15 - Court or judge may make certain orders

During the pendency of the action, the court, or judge in vacation, may make all proper orders for preventing damage or injury to the plaintiff before the case is decided.



§ 11-39-19 - Judgments against defendants

If it be found on the trial of an information that a corporation has forfeited its charter, judgment of ouster from the franchises shall be given, and that it be dissolved; and if it be found, on trial, that persons claiming to exercise a franchise are not entitled to the same, the judgment shall be that such persons be debarred and excluded from the use of the franchise; and in both cases the state shall recover costs. If judgment be against the defendant, finding that he has been exercising the functions of an office without authority, he shall be removed from office and debarred therefrom, and shall pay costs.

The court shall order the defendant to deliver over all records, books, and papers in his custody or under his control, belonging to the office, and may make and enforce all orders proper to carry its judgment into effect.



§ 11-39-21 - Disobedience punishable

Any person who refuses or knowingly neglects to obey any order of the court made as herein provided, shall be guilty of contempt of court, and shall be fined in any sum not exceeding Five Thousand Dollars ($ 5,000.00), and imprisoned in the county jail until he comply with the order. He shall be further liable for damages resulting to any person on account of his refusal to obey.



§ 11-39-23 - Private person relator, liable for costs

When an information is upon the relation of a private individual, it shall be so stated in the petition and proceedings, and such individual shall be responsible for costs as plaintiffs are responsible in other cases.



§ 11-39-25 - Trustees to be appointed

When judgment of forfeiture and ouster shall be rendered against any corporation or against any person pretending to exercise corporate franchises, the debtors to such corporation, or other body, shall not be thereby released from their debts and liabilities, and it shall be the duty of the judge of the court rendering the judgment to appoint one or more trustees to take charge of the books, evidences of debts, assets and property of such corporation or body pretending to exercise corporate franchises. Such trustees are invested with full power and authority to sue, in their own name, for and to collect all debts due to such corporation or body pretending to exercise corporate franchise, and to be sued in any court upon permission to sue being first obtained from the chancery court, and, generally, to maintain any action, or to revive or have revived against them any suit or judgment for or against such corporation or other body. The proceeds of debts collected and property sold shall be applied by such trustees to the payment of the costs in the quo warranto proceedings and in payment of debts, under the direction of the court.



§ 11-39-27 - Bond of trustees

Before they enter upon the discharge of their duties, the trustees shall execute bond in such sum as may be prescribed, and with such sureties as may be approved by the judge, payable to the state, and conditioned for the faithful discharge of their duties as trustees, which bond may be put in suit for a breach thereof; and the amount collected thereon shall constitute a fund for the benefit of creditors or stockholders, as other funds of the corporation.



§ 11-39-29 - Property surrendered to trustees

It shall be the duty of all persons having possession of property or evidences of debt belonging to any corporation, or persons pretending to exercise corporate franchises, against which or whom judgment of forfeiture shall have been rendered, to surrender and deliver the same to the trustees so appointed, and, in case of failure to do so, such trustees may maintain an action therefor.



§ 11-39-31 - Trustees to return inventory to chancery court--vacancies filled--new bonds

It shall be the duty of the trustees, at the next succeeding term after their appointment of the chancery court of the county in which the quo warranto judgment was rendered, or at such other time as may be designated by the said chancery court or the chancellor, to return, under oath, to the court, a full and complete inventory of all evidences of debt, and property of every description, which may have come to their possession or knowledge as the property of the corporation or body pretending to exercise corporate franchises, and from time to time such further inventories as may be necessary, in case additional assets or property shall be discovered, which inventories shall be recorded by the clerk. The chancery court, or the chancellor in vacation, may remove trustees and appoint new ones, or fill vacancies in case of death or resignation, and may require new bonds of the trustees.



§ 11-39-33 - Sales of property--proceedings--trustees not to buy

The chancery court, or chancellor in vacation, shall order the sale of the property, real and personal, in the same manner and on the same terms as such property of intestate decedents is sold, and like proceedings shall be had as far as applicable. It shall not be lawful for a trustee to become the purchaser of any property sold by him in that capacity, or by his cotrustees, either directly or indirectly, or to act as agent of any other person in making such purchase; and all purchases in violation of this provision shall be void.



§ 11-39-35 - Claims presented and audited--notice

The chancery court shall require all claims against the funds in the hands of the trustees to be presented and audited in such manner as shall be deemed proper. Notice shall be given to all persons holding such claims to present and have them audited in the same manner as such notice is given in the administration of estates, and all claims not presented and audited within twelve months after the last publication shall be forever barred.



§ 11-39-37 - Compensation of trustees and others

The compensation of trustees and others shall be determined by the court, and allowed out of the effects of the corporation or other body, under the control of the court.



§ 11-39-39 - Report of trustees, and order of paying debts

It shall be the duty of the trustees, at the first term of the court after the time for presenting claims has elapsed, to make a full and complete report of all claims presented and audited, at which time exception may be taken to the allowance or rejection of any claim, and, if sustained, the report may be corrected. When the report is settled, and the amount of indebtedness ascertained, the court shall order the trustees to pay the debts in the following order:

(a) The compensation to the trustees and others, and expenses incurred in settling the affairs of the corporation, including the payment of the costs in the quo warranto proceedings in the circuit court, and the costs in the chancery court.

(b) Debts due to the state or any county, city, town, or village for taxes or otherwise.

(c) A ratable distribution amongst creditors who have proved their claims, and had them allowed.

(d) The surplus, if any, shall be ratably distributed among the stockholders, according to their respective rights.






TRIAL OF RIGHT TO PUBLIC OFFICE IN VACATION

§ 11-39-51 - Right to public office triable in vacation

A proceeding by quo warranto to try the right to any public office, may be tried and determined in vacation as well as in term time.



§ 11-39-59 - Fees of officers, jurors, and witnesses

The clerk, sheriff, jurors, and witnesses shall have the same allowance for attendance, to be taxed in the costs, as if their attendance was upon a circuit court, and shall be compellable to attend in like manner.



§ 11-39-61 - Costs in such cases

The judge, before making the order for trial in vacation or afterward, may impose such terms, and make such requirements as to costs and payment thereof or security therefor, as he thinks proper, and shall tax the costs of the case as he may deem just.









Chapter 41 - MANDAMUS; PROHIBITION

§ 11-41-1 - In what cases a remedy and how obtained

On the complaint of the state, by its Attorney General or a district attorney, in any matter affecting the public interest, or on the complaint of any private person who is interested, the judgment shall be issued by the circuit court, commanding any inferior tribunal, corporation, board, officer, or person to do or not to do an act the performance or omission of which the law specially enjoins as a duty resulting from an office, trust, or station, where there is not a plain, adequate, and speedy remedy in the ordinary course of law. All procedural aspects of this action shall be governed by the Mississippi Rules of Civil Procedure.



§ 11-41-3 - Filing of complaint

The complaint shall be filed in the circuit court of the county in which the tribunal, corporation, board, officer, or person made defendant, or some one or more of them, shall reside or be found; but if the judge of that court be interested, the complaint may be filed in an adjoining circuit court district.



§ 11-41-19 - Mandamus in certain cases triable in vacation

A proceeding by mandamus may be tried and determined in termtime or in vacation; and, if tried in vacation, all the provisions of law relating to the trial and proceedings in vacation of information in the nature of quo warranto shall apply.






Chapter 43 - HABEAS CORPUS

§ 11-43-1 - To what cases the writ extends

The writ of habeas corpus shall extend to all cases of illegal confinement or detention by which any person is deprived of his liberty, or by which the rightful custody of any person is withheld from the person entitled thereto, except in the cases expressly excepted.



§ 11-43-3 - Chapter not to apply in certain cases -- service of petition and writ on Attorney General in extradition cases

Nothing in this chapter shall authorize the discharge of any person convicted of an offense, or charged with an offense committed in any other part of the United States, and who, agreeably to the Constitution of the United States or the laws of the state, ought to be delivered up to the executive power of the state or territory where the offense is charged to have been committed; nor of any person suffering imprisonment under lawful judgment.

This chapter shall not apply to any collateral relief sought by any person following his conviction of a crime. Such relief shall be governed by the procedures prescribed in the Mississippi Uniform Post-Conviction Collateral Relief Act.

Provided, in any suit filed seeking the release of any person being held for extradition to any other part of the United States, its territories or foreign countries or any suit filed hereunder seeking the release of any person ordered extradicted, a copy of the petition and writ shall be served upon the Attorney General not less than three (3) days before the date and time set for hearing thereon.



§ 11-43-5 - Relator not discharged on account of defective proceedings

If it appear on the trial of any habeas corpus that the relator is held by virtue of proceedings against him for crime which are invalid, the judge shall not discharge the relator because thereof, but shall investigate the facts; and if it be found that he ought to be held for any crime alleged against him, the judge shall not discharge him, but shall commit him or require bail, according to the nature of the case.



§ 11-43-7 - By whom granted

The writ of habeas corpus may be granted by a judge of the Supreme Court, or a judge of the circuit or chancery court, in term time or in vacation, returnable before himself or another judge.



§ 11-43-9 - How obtained

Application for a writ of habeas corpus shall be by petition, in writing, sworn to by the person for whose relief it is intended, or by someone in his behalf, describing where and by whom he is deprived of liberty, and the facts and circumstances of the restraint, with the ground relied on for relief; and the application shall be made to the judge or chancellor of the district in which the relator is imprisoned, unless good cause be shown in the petition to the contrary. However, any petition filed by an inmate of any training school or hospital attacking his commitment for a claimed denial of a fundamental constitutional right under the Constitution of the State of Mississippi or of the United States which would affect his commitment shall be filed in a court of the county from which he was committed. And, if filed in any other court, the judge of that court shall, if he grants the writ, make it returnable to a court of the county from which the relator was committed; and in the case of a person committed by a youth court, not less than five (5) days' notice prior to hearing shall be given to the county attorney or district attorney of the county of commitment.



§ 11-43-11 - Refusal to grant writ

If from the showing made by the petition for habeas corpus it be manifest that the person by whom, or on whose behalf, it is presented is not entitled to any relief thereby, the judge or chancellor may refuse to grant the writ, indorsing on the application his reason therefor.



§ 11-43-13 - Bail by the way may be required

Where the application is by or on behalf of one detained on a criminal charge, the judge or chancellor, on granting the writ, may, in his discretion, require a bail bond by or on behalf of the person detained, conditioned that he shall not escape by the way. The judge or chancellor may fix the amount of such bail, and direct who shall approve the bond; but such bail bond shall not operate to discharge the relator from custody. Such bond shall be deposited by the judge or chancellor in the clerk's office of the court in which the case is triable. If the condition of the bond be broken, the proceedings thereon shall be as in case of other forfeited bonds or recognizances.



§ 11-43-15 - Writ issued by judge or clerk

The judge granting the writ may order it to be issued by the Clerk of the Supreme Court, or of any circuit or chancery court, who shall immediately issue it on receiving the order; or, when not convenient to a clerk, the judge himself shall issue the writ. Any judge or chancellor who shall wilfully refuse or neglect to grant, or to issue and try, the writ of habeas corpus, when required by law to do so, shall be guilty of a high misdemeanor in office, and any clerk who shall not, when ordered, immediately issue the writ, and other process, shall be liable, on conviction thereof, to be removed from office; and the judge or clerk shall, in case of such neglect or refusal, be liable, civilly, to the party aggrieved.



§ 11-43-17 - Form and service of writ

The writ may be in substance, as follows, to wit:

"The State of Mississippi, to :

"We command you to have the body of , by you detained, as it is said,

before , a judge of our court, at , forthwith (or on a given

day), to do and receive what may be then and there considered concerning him.

Witness my hand," etc.

And it may be served by such person as the judge granting it may direct, or by the sheriff or any constable, and it shall be served by the delivery of a true copy thereof to the person to whom it is directed, if to be found. And if it be directed to a sheriff or other officer who cannot be found, it may be served by leaving a copy with any deputy or servant of the officer to whom it is directed, at the place where the prisoner or other person is detained; and it shall be returned with an indorsement of service as in other cases.



§ 11-43-19 - Taking of person in certain cases

When it shall be shown to the judge to whom application is made for the writ, that there is reasonable ground to apprehend that the person in whose behalf the writ is applied for will be concealed or removed so as not to be brought up with the writ, it shall be the duty of the judge to order or issue the writ directed to the sheriff or other officer or person designated to execute it, commanding him to take the body of the person to be relieved by the writ, and bring him forthwith before the judge, and to summon the person alleged to have illegally detained him; in which case the form of the writ shall be, in substance, as follows, to wit:

"The State of Mississippi.

"To the sheriff or any lawful officer of county:

"We command you to take and have the body of restrained of his

liberty, it is said, by , before , a judge of our court, at ,

forthwith, to do and receive what shall then be considered; and do you summon

the said to appear, then and there to show the cause of detaining said

; and have you then and there this writ, with your proceedings indorsed

thereon. Witness my hand," etc.

The writ shall be executed according to its tenor and effect, and returned as other writs.



§ 11-43-21 - May be served on Sunday

All writs of habeas corpus may be issued or served on Sunday in case of emergency.



§ 11-43-23 - Where and when returnable

The writ of habeas corpus shall be returnable forthwith, or on a particular day within a reasonable time, and at a place to be named by the judge granting the writ. But when granted by a circuit judge or chancellor, on the application of any person in custody, before conviction upon a criminal charge under the laws of this state, the judge or chancellor shall cause the writ to be made returnable at a convenient place in the county in which the offense is alleged to have been committed, unless so doing will interfere with his holding of a term of court.



§ 11-43-25 - When person detaining another guilty of crime

Whenever the judge or chancellor, on issuing a writ of habeas corpus, shall be satisfied, by affidavit or otherwise, that the person unlawfully depriving another of his liberty has committed a crime in connection with such unlawful act, he may embody in the writ a warrant for the arrest of such person and have him brought up for examination at the hearing of the habeas corpus; and being satisfied, on the trial and examination, of the guilt of such person, the judge or chancellor shall commit him, or order his release on bail, to appear before the proper court to answer the charge.



§ 11-43-27 - Production of the body

Whenever any writ of habeas corpus shall be served upon the sheriff or any other person to whom the same may be directed, or who may be ordered summoned thereby, he shall bring, or permit the officer executing the writ to bring, the body of the prisoner or person detained in custody before the judge who is to try the same, at the time and place designated in the writ, or, in case of the absence of such judge, then before any other judge, and to make return or answer to said writ.



§ 11-43-29 - What the return or answer shall contain

The officer or other person upon whom a writ of habeas corpus shall be served shall state in his return or answer:

First.--Whether he have or have not the party in his custody or under his power or restraint.

Second.--If he have the party in his custody or power, or under his restraint, he shall state the authority and cause of imprisonment or restraint, setting forth the same at large.

Third.--If the party be restrained by virtue of any writ, warrant, or other written authority, a copy thereof shall be annexed to the return or answer, and the original shall be produced on the hearing.

Fourth.--If the officer or person upon whom the writ is served shall have had the party in his power or custody, or under his restraint, at any time prior or subsequent to the date of the writ of habeas corpus, but such person has escaped, or such officer or person has transferred the custody or restraint to another, the return or answer shall state the facts particularly, and, in case of transfer, set forth the time and place, for what cause, and by what authority the transfer took place.

Fifth.--The return must be signed by the officer or person making it, and, except when a sworn public officer shall make return in his official capacity, it shall be verified by his oath.



§ 11-43-31 - Penalty for disobedience of the writ

Any person who is duly served with a writ of habeas corpus commanding him to produce the body of any other person in his custody, who shall fail to produce the body of the person before the judge, according to the command of the writ, shall forfeit and pay to the party not so produced the sum of One Thousand Dollars ($ 1,000.00), to be recovered before any court having jurisdiction, the right to recover which shall not cease by the death of either party. The judge before whom the writ was made returnable may also punish the person failing to obey the command thereof or to perform the duties prescribed, or to obey such order as the judge may make, as for a contempt, and compel obedience by process of attachment or otherwise. Any officer from whom the custody of any person is taken by writ of habeas corpus who shall fail to return the cause of commitment of any prisoner or other person as prescribed, may be punished in like manner.



§ 11-43-33 - The trial

The judge or chancellor before whom the prisoner or other person may be brought, shall inquire into the cause of imprisonment or detention, and shall either discharge, commit, admit to bail, or remand the prisoner, or award the custody to the party entitled thereto, as the law and the evidence shall require; and may also award costs and charges, for or against either party, as may seem right. And the clerk of the court in whose office the proceedings may be filed, shall issue execution for the costs and charges so awarded, against the party bound therefor. But the judge may continue the trial from day to day as the case may require.



§ 11-43-35 - Temporary orders

The court or judge may make any temporary order in the cause during the progress of the proceedings that may be right and proper, or that justice may require.



§ 11-43-37 - Return not conclusive

The return or answer made to a writ of habeas corpus shall not be conclusive as to the facts therein stated, but evidence may be received to contradict the same.



§ 11-43-39 - Witnesses subpoenaed--affidavits of

The judge or chancellor may issue or order subpoenas for witnesses and compel their attendance, as a circuit court could in term time, and fine witnesses or others for contempt. Whenever the personal attendance of a witness cannot be procured, his affidavit, taken on reasonable notice to the adverse party, may be received in evidence.



§ 11-43-41 - Record of proceedings

The proceedings and judgment shall in all cases be entered of record. If the trial be in vacation, the proceedings shall be written out and signed by the judge or chancellor and deposited with the clerk of the circuit court of the county in which the habeas corpus is tried, unless the judge shall direct it to be deposited with such clerk of some other county. If either party require it, the evidence shall be made a part of the record by bill of exceptions, as in other cases.



§ 11-43-43 - Conclusiveness of judgment

The judgment rendered on the trial of any writ of habeas corpus shall be conclusive until reversed, and, whilst so in force, shall be a bar to another habeas corpus in the same cause, or to any other proceedings, to bring the same matter again in question, except by appeal or by action for false imprisonment; nor shall any person so discharged be afterward confined for the same cause, except by a court of competent jurisdiction.



§ 11-43-45 - Sheriff to attend trial

The sheriff, when required by the judge or chancellor, shall attend in person, or by deputy, upon the trial of a habeas corpus in his county, to keep order and execute the mandates of the judge or chancellor, and shall be subject to the orders of the judge or chancellor during the trial in vacation in the same manner as in term time. The judge or chancellor trying a habeas corpus in vacation shall have the same power to fine and imprison for contempt as in term time.



§ 11-43-47 - Costs in certain cases, and security for

When the application for a writ of habeas corpus is in the nature of a civil action between parties, the law providing for security for costs shall be applicable; and in such cases persons who may produce the body of another, or render other services, may be allowed the same fees as allowed by law to officers for the same services, the costs to be taxed and collected as in other cases.



§ 11-43-49 - Defaulting witness dealt with

If a witness shall not obey the subpoena served on him in case of habeas corpus, the judge or chancellor may not only issue, or cause the clerk to issue, an attachment for the witness, but shall indorse on the subpoena the default of the witness and a fine therefor, and file it with the other papers in the clerk's office of the proper circuit court. Scire facias shall issue for the witness, returnable before the court, and proceedings shall be had as provided in case of a defaulting witness in the circuit court.



§ 11-43-51 - Liabilities and rights of witnesses

Witnesses in a habeas corpus case shall be subject to the same penalties, and be entitled to the same privileges and compensation, and be paid in the same way, as in other cases. They may prove their attendance before the clerk in whose office the record of the proceeding is filed, and obtain from him a certificate of their attendance and of the compensation to which they are entitled, as in cases in the circuit courts; or the judge trying the case may give the witnesses certificates of their attendance and the compensation to which they are entitled, which shall have the same effect as such certificates in a like case by the clerk.



§ 11-43-53 - Appeal in habeas corpus

Any party aggrieved by the judgment on the trial of a habeas corpus, shall have an appeal to the Supreme Court. If any person held in service by this state, or by the United States, should be discharged by any judge in vacation, or any court, on habeas corpus, the Attorney General or any district attorney, or any attorney duly authorized by the United States, may in like manner obtain an appeal to reverse the judgment by which such person was discharged.



§ 11-43-55 - Procedure on appeal from judgment on habeas corpus

An appeal from a judgment on the trial of a writ of habeas corpus may be had by or in behalf of the person deprived of his liberty on the same terms and conditions as are provided for in criminal cases; but such appeal shall not entitle a party to be discharged on bail in any case held not to be one in which the party is entitled to bail. In all other cases, an appeal from a judgment on trial of a writ of habeas corpus may be had on their terms prescribed for appeals in civil cases, where a supersedeas is not desired.






Chapter 44 - COMPENSATION TO VICTIMS OF WRONGFUL CONVICTION AND IMPRISONMENT

§ 11-44-1 - Legislative findings and intent

The Legislature finds that innocent persons who have been wrongly convicted of felony crimes and subsequently imprisoned have been uniquely victimized, have distinct problems reentering society, and should be compensated. In light of the particular and substantial horror of being imprisoned for a crime one did not commit, the Legislature intends by enactment of the provisions of this chapter that innocent people who are wrongfully convicted be able to receive monetary compensation.



§ 11-44-3 - Prerequisite for claim for compensation

(1) In order to present an actionable claim for wrongful conviction and imprisonment under this chapter, a claimant must establish by documentary evidence that:

(a) The claimant has been convicted of one or more felonies and subsequently sentenced to a term of imprisonment and has served all or any part of the sentence;

(b) On grounds not inconsistent with innocence:

(i) The claimant was pardoned for the felony or felonies for which sentenced and which are the grounds for the complaint and the pardon is based on the innocence of the claimant which must be affirmatively stated in the pardon; or

(ii) The judgment of conviction was vacated and/or reversed;

(c) If there was a vacatur or reversal, either the accusatory instrument was dismissed or nol prossed; or if a new trial was held, the defendant was found not guilty;

(d) The claimant's claim is not time-barred by the provisions of this chapter; and

(e) The claimant did not intentionally waive any appellate or post-conviction remedy otherwise available in order to benefit under this chapter.

(2) The claim shall be verified by the claimant.

(3) If the court finds after reading the claim that the claimant has not demonstrated the foregoing, it shall dismiss the claim, either on its own motion or on the state's motion. This dismissal shall be without prejudice to allow adequate refiling within ninety (90) days.



§ 11-44-5 - Jurisdiction of claims for wrongful conviction and imprisonment

Jurisdiction of all claims of wrongful conviction and imprisonment brought under this chapter shall lie in the circuit court of the county in which the claimant was convicted. The respondent will be the State of Mississippi, which will be represented by the Attorney General's office.



§ 11-44-7 - Determination of eligibility for compensation; award of compensation

(1) In order to obtain a judgment under this chapter, a claimant must prove by a preponderance of the evidence that:

(a) He was convicted of one or more felonies and subsequently sentenced to a term of imprisonment, and has served all or any part of the sentence; and

(i) He has been pardoned for the felony or felonies for which he was sentenced and which are the grounds for the complaint and the pardon is based on the innocence of the claimant which must be affirmatively stated in the pardon; or

(ii) His judgment of conviction was reversed or vacated; and

1. The accusatory instrument was dismissed or nol prossed; or

2. If a new trial was ordered, he was found not guilty at the new trial; and

(b) He did not commit the felony or felonies for which he was sentenced and which are the grounds for the complaint, or the acts or omissions for which he was sentenced did not constitute a felony; and

(c) He did not commit or suborn perjury, or fabricate evidence to bring about his conviction.

(2) If the court finds that the claimant was wrongfully convicted and incarcerated pursuant to subsection (1) of this section, the court shall award:

(a) Fifty Thousand Dollars ($ 50,000.00) for each year of incarceration regardless of the number of felonies for which a claimant was convicted, but the total amount for each claimant shall not exceed Five Hundred Thousand Dollars ($ 500,000.00). There shall be no compensation for any preindictment detention. This award shall be paid to the claimant in installments of Fifty Thousand Dollars ($ 50,000.00) per year until the award is fully paid. The state may purchase an annuity to satisfy this obligation.

(b) Reasonable attorney's fees for bringing a claim under this chapter calculated at ten percent (10%) of the amount awarded under paragraph (a) of this subsection for preparing and filing the claim, twenty percent (20%) for litigating the claim if it is contested by the Attorney General, and twenty-five percent (25%) if the claim is appealed, plus expenses. These fees shall not be deducted from the compensation due the claimant, nor is counsel entitled to receive additional fees from the client for a claim under this section.

(3) The award shall not be subject to:

(a) Any cap applicable to private parties in civil lawsuits;

(b) Any taxes, except that those portions of the judgment awarded as attorney's fees for bringing a claim under this chapter shall be taxable as income to the attorney; or

(c) Treatment as gross income to a claimant under the provisions of Title 27, Chapter 7, Mississippi Code of 1972.

(4) A claimant may choose to pursue a claim under this chapter in lieu of pursuing a claim against the State of Mississippi or a political subdivision thereof under the Mississippi Tort Claims Act, Section 11-46-1 et seq., Mississippi Code of 1972. Any claimant who obtains an award under this chapter may not obtain an award by reason of the same subject against the State of Mississippi or a political subdivision thereof under the provisions of the Mississippi Tort Claims Act, Section 11-46-1 et seq., Mississippi Code of 1972.

(5) The immunity of the State of Mississippi and any political subdivision thereof is hereby waived with respect to the claims described in this chapter and within the limits prescribed by this chapter.



§ 11-44-9 - Statute of limitations on commencement of action for compensation

(1) An action for compensation brought by a wrongfully convicted person under the provisions of this chapter shall be commenced within three (3) years after either the grant of a pardon or the grant of judicial relief and satisfaction of other conditions described in Section 11-44-3(1); provided, however, that any action by the state challenging or appealing the grant of said judicial relief shall toll the three-year period. Persons convicted, incarcerated and released from custody prior to July 1, 2009, shall commence an action under this chapter not later than June 30, 2012.

(2) Notwithstanding any other provision of law, failure to file any applicable Notice of Claim shall not bar filing of a claim under this chapter.



§ 11-44-11 - Appeal of claim of wrongful conviction and imprisonment decision

Any party aggrieved by a decision as to a claim brought under this chapter is entitled to appeal the decision as in other civil cases.



§ 11-44-13 - Effect of death of claimant prior to filing claim or full payment of compensation

If a claimant dies prior to the full payment of any claim awarded under this chapter, the remaining payments shall be made to his or her estate or heirs. If any potential claimant dies prior to the filing of a claim, the claim may be filed by and on behalf of his or her estate or heirs.



§ 11-44-15 - Release from future claims against the state

Any claimant who receives compensation under this chapter shall sign a release from all claims against the state regarding the incarceration for which the claimant receives compensation.






Chapter 45 - SUITS BY AND AGAINST THE STATE OR ITS POLITICAL SUBDIVISIONS

§ 11-45-1 - When the state may be sued

Any person having a claim against the State of Mississippi, after demand made of the auditor of public accounts therefor, and his refusal to issue a warrant on the treasurer in payment of such claim, may, where it is not otherwise provided, bring suit therefor against the state, in the court having jurisdiction of the subject matter which holds its sessions at the seat of government; and, if there be no such court at the seat of government, such suit may be instituted in such court in the county in which the seat of government may be.



§ 11-45-3 - Service of summons and conduct of case

The summons in such suit shall be served on the Attorney General in the mode prescribed by law for the service of a summons in other cases; and he shall appear for the state. The suit shall be proceeded with as if it were between private persons; but a bill shall not be taken as confessed nor a judgment by default be rendered against the state. The answer of the state to any bill need not be under oath or under the great seal, but may be made by the Attorney General for the state.



§ 11-45-5 - Payment of judgment or decree against the state

A judgment or decree against the state shall not be satisfied except by an appropriation therefor by the legislature, and an execution shall not be issued against the state.



§ 11-45-7 - Remedy against intruders on the lands of the state

If any person shall unlawfully enter on, and intrude upon or hold land belonging to the state, or take possession of or hold any personal property belonging to the state, such person may be proceeded against by action to be instituted by the district attorney of the district, or by the escheator of the county in a proper case. On the trial of the issue, the court or jury shall assess damages for rents and profits, and for injury done to the property by the despoilment of the timber or otherwise. If the trespass complained of be the cutting, belting, girdling, boxing, or otherwise injuring the timber, triple damages shall be recovered.



§ 11-45-9 - Any property accrued to the state recovered

In like manner as set forth in Section 11-45-7, an action may be prosecuted in all cases where property, real or personal, has accrued to the state by any forfeiture or otherwise.



§ 11-45-11 - The state entitled to all actions -- unlawful detainer for its lands

The state shall be entitled to bring all actions and all remedies to which individuals are entitled in a given state of case. It may maintain the action of unlawful entry and detainer in all cases, at its option, for the recovery of land.



§ 11-45-13 - Certain suits abated

All suits which have by acts of the Legislature been heretofore abated shall continue so abated. All rights of action and causes of action which the state, or any officer for the use of the state may have had, where by act of the Legislature such right has been abrogated and the authority and right to bring suit thereon denied, such right shall continue so abrogated and such right and authority to bring suit thereon and therefor shall continue to be denied.



§ 11-45-15 - County to have like remedies

Any county may have like remedies given to recover any property belonging to it, or damages for injury thereto; and action may be brought in behalf of the county by the county prosecuting attorney or by someone employed therefor by the board of supervisors.



§ 11-45-17 - County may sue and be sued

Any county may sue and be sued by its name, and suits against the county shall be instituted in any court having jurisdiction of the amount sitting at the county site; but suit shall not be brought by the county without the authority of the board of supervisors, except as otherwise provided by law.



§ 11-45-19 - Suit where part only of county is interested

Suit may be brought, in the name of the county, where only a part of the county or of its inhabitants are concerned, and where there is a public right of such part to be vindicated.



§ 11-45-21 - Bond not to be required

Neither the state nor any county shall be required to give bond in any suit.



§ 11-45-23 - Property recovered delivered to agent

When the state or any county, shall recover property by suit, the possession of the property shall be delivered to such officer, agent or representative of the state or county as may be designated by proper authority to receive it, or having right to its custody for the state or county.



§ 11-45-25 - Suits by and against municipalities

A municipality may sue and be sued by its corporate name. Suits against any municipality shall be instituted in the county in which such municipality is situated, where such actions are brought in the circuit or chancery or county courts, and where such municipality is wholly situated in one (1) county. In a case where a county has two (2) judicial districts, such suits shall be brought in the judicial district in which the municipality or its principal office is located. In cases where a municipality is located in two (2) counties, such suits shall be brought in the county in which the principal office of the municipality is located. As to justice court actions, the same shall be brought in the county in which the municipality or its principal office is located.






Chapter 46 - IMMUNITY OF STATE AND POLITICAL SUBDIVISIONS FROM LIABILITY AND SUIT FOR TORTS AND TORTS OF EMPLOYEES

§ 11-46-1 - Definitions

As used in this chapter, the following terms shall have the meanings ascribed unless the context otherwise requires:

(a) "Claim" means any demand to recover damages from a governmental entity as compensation for injuries.

(b) "Claimant" means any person seeking compensation under the provisions of this chapter, whether by administrative remedy or through the courts.

(c) "Board" means the Mississippi Tort Claims Board.

(d) "Department" means the Department of Finance and Administration.

(e) "Director" means the executive director of the department who is also the executive director of the board.

(f) "Employee" means any officer, employee or servant of the State of Mississippi or a political subdivision of the state, including elected or appointed officials and persons acting on behalf of the state or a political subdivision in any official capacity, temporarily or permanently, in the service of the state or a political subdivision whether with or without compensation, including firefighters who are members of a volunteer fire department that is a political subdivision. The term "employee" shall not mean a person or other legal entity while acting in the capacity of an independent contractor under contract to the state or a political subdivision; and

(i) For purposes of the limits of liability provided for in Section 11-46-15, the term "employee" shall include:

1. Physicians under contract to provide health services with the State Board of Health, the State Board of Mental Health or any county or municipal jail facility while rendering services under the contract;

2. Any physician, dentist or other health care practitioner employed by the University of Mississippi Medical Center (UMMC) and its departmental practice plans who is a faculty member and provides health care services only for patients at UMMC or its affiliated practice sites;

3. Any physician, dentist or other health care practitioner employed by any university under the control of the Board of Trustees of State Institutions of Higher Learning who practices only on the campus of any university under the control of the Board of Trustees of State Institutions of Higher Learning;

4. Any physician, dentist or other health care practitioner employed by the State Veterans Affairs Board and who provides health care services for patients for the State Veterans Affairs Board;

(ii) The term "employee" shall also include Mississippi Department of Human Services licensed foster parents for the limited purposes of coverage under the Tort Claims Act as provided in Section 11-46-8; and

(iii) The term "employee" also shall include any employee or member of the governing board of a charter school but shall not include any person or entity acting in the capacity of an independent contractor to provide goods or services under a contract with a charter school.

(g) "Governmental entity" means the state and political subdivisions.

(h) "Injury" means death, injury to a person, damage to or loss of property or any other injury that a person may suffer that is actionable at law or in equity.

(i) "Political subdivision" means any body politic or body corporate other than the state responsible for governmental activities only in geographic areas smaller than that of the state, including, but not limited to, any county, municipality, school district, charter school, volunteer fire department that is a chartered nonprofit corporation providing emergency services under contract with a county or municipality, community hospital as defined in Section 41-13-10, airport authority, or other instrumentality of the state, whether or not the body or instrumentality has the authority to levy taxes or to sue or be sued in its own name.

(j) "State" means the State of Mississippi and any office, department, agency, division, bureau, commission, board, institution, hospital, college, university, airport authority or other instrumentality thereof, whether or not the body or instrumentality has the authority to levy taxes or to sue or be sued in its own name.

(k) "Law" means all species of law, including, but not limited to, any and all constitutions, statutes, case law, common law, customary law, court order, court rule, court decision, court opinion, court judgment or mandate, administrative rule or regulation, executive order, or principle or rule of equity.



§ 11-46-3 - Declaration of legislative intent

(1) The Legislature of the State of Mississippi finds and determines as a matter of public policy and does hereby declare, provide, enact and reenact that the "state" and its "political subdivisions," as such terms are defined in Section 11-46-1, are not now, have never been and shall not be liable, and are, always have been and shall continue to be immune from suit at law or in equity on account of any wrongful or tortious act or omission or breach of implied term or condition of any warranty or contract, including but not limited to libel, slander or defamation, by the state or its political subdivisions, or any such act, omission or breach by any employee of the state or its political subdivisions, notwithstanding that any such act, omission or breach constitutes or may be considered as the exercise or failure to exercise any duty, obligation or function of a governmental, proprietary, discretionary or ministerial nature and notwithstanding that such act, omission or breach may or may not arise out of any activity, transaction or service for which any fee, charge, cost or other consideration was received or expected to be received in exchange therefor.

(2) The immunity of the state and its political subdivisions recognized and reenacted herein is and always has been the law in this state, before and after November 10, 1982, and before and after July 1, 1984, and is and has been in full force and effect in this state except only in the case of rights which, prior to the date of final passage hereof, have become vested by final judgment of a court of competent jurisdiction or by the express terms of any written contract or other instrument in writing.



§ 11-46-5 - Waiver of immunity; course and scope of employment; presumptions

(1) Notwithstanding the immunity granted in Section 11-46-3, or the provisions of any other law to the contrary, the immunity of the state and its political subdivisions from claims for money damages arising out of the torts of such governmental entities and the torts of their employees while acting within the course and scope of their employment is hereby waived from and after July 1, 1993, as to the state, and from and after October 1, 1993, as to political subdivisions; provided, however, immunity of a governmental entity in any such case shall be waived only to the extent of the maximum amount of liability provided for in Section 11-46-15.

(2) For the purposes of this chapter an employee shall not be considered as acting within the course and scope of his employment and a governmental entity shall not be liable or be considered to have waived immunity for any conduct of its employee if the employee's conduct constituted fraud, malice, libel, slander, defamation or any criminal offense other than traffic violations.

(3) For the purposes of this chapter and not otherwise, it shall be a rebuttable presumption that any act or omission of an employee within the time and at the place of his employment is within the course and scope of his employment.

(4) Nothing contained in this chapter shall be construed to waive the immunity of the state from suit in federal courts guaranteed by the Eleventh Amendment to the Constitution of the United States.



§ 11-46-7 - Exclusiveness of remedy; joinder of government employee; immunity for acts or omissions occurring within course and scope of employee's duties; provision of defense for and payment of judgments or settlements of claims against employees; contribution or indemnification by employee

(1) The remedy provided by this chapter against a governmental entity or its employee is exclusive of any other civil action or civil proceeding by reason of the same subject matter against the governmental entity or its employee or the estate of the employee for the act or omission which gave rise to the claim or suit; and any claim made or suit filed against a governmental entity or its employee to recover damages for any injury for which immunity has been waived under this chapter shall be brought only under the provisions of this chapter, notwithstanding the provisions of any other law to the contrary.

(2) An employee may be joined in an action against a governmental entity in a representative capacity if the act or omission complained of is one for which the governmental entity may be liable, but no employee shall be held personally liable for acts or omissions occurring within the course and scope of the employee's duties. For the purposes of this chapter an employee shall not be considered as acting within the course and scope of his employment and a governmental entity shall not be liable or be considered to have waived immunity for any conduct of its employee if the employee's conduct constituted fraud, malice, libel, slander, defamation or any criminal offense.

(3) From and after July 1, 1993, as to the state, from and after October 1, 1993, as to political subdivisions, and subject to the provisions of this chapter, every governmental entity shall be responsible for providing a defense to its employees and for the payment of any judgment in any civil action or the settlement of any claim against an employee for money damages arising out of any act or omission within the course and scope of his employment; provided, however, that to the extent that a governmental entity has in effect a valid and current certificate of coverage issued by the board as provided in Section 11-46-17, or in the case of a political subdivision, such political subdivision has a plan or policy of insurance and/or reserves which the board has approved as providing satisfactory security for the defense and protection of the political subdivision against all claims and suits for injury for which immunity has been waived under this chapter, the governmental entity's duty to indemnify and/or defend such claim on behalf of its employee shall be secondary to the obligation of any such insurer or indemnitor, whose obligation shall be primary. The provisions of this subsection shall not be construed to alter or relieve any such indemnitor or insurer of any legal obligation to such employee or to any governmental entity vicariously liable on account of or legally responsible for damages due to the allegedly wrongful error, omissions, conduct, act or deed of such employee.

(4) The responsibility of a governmental entity to provide a defense for its employee shall apply whether the claim is brought in a court of this or any other state or in a court of the United States.

(5) A governmental entity shall not be entitled to contribution or indemnification, or reimbursement for legal fees and expenses from its employee unless a court shall find that the act or omission of the employee was outside the course and scope of his employment. Any action by a governmental entity against its employee and any action by an employee against the governmental entity for contribution, indemnification, or necessary legal fees and expenses shall be tried to the court in the same suit brought on the claim against the governmental entity or its employee.

(6) The duty to defend and to pay any judgment as provided in subsection (3) of this section shall continue after employment with the governmental entity has been terminated, if the occurrence for which liability is alleged happened within the course and scope of duty while the employee was in the employ of the governmental entity.

(7) For the purposes of this chapter and not otherwise, it shall be a rebuttable presumption that any act or omission of an employee within the time and at the place of his employment is within the course and scope of his employment.

(8) Nothing in this chapter shall enlarge or otherwise adversely affect the personal liability of an employee of a governmental entity. Any immunity or other bar to a civil suit under Mississippi or federal law shall remain in effect. The fact that a governmental entity may relieve an employee from all necessary legal fees and expenses and any judgment arising from the civil lawsuit shall not under any circumstances be communicated to the trier of fact in the civil lawsuit.



§ 11-46-8 - Foster parents covered under this chapter

Mississippi Department of Human Services licensed foster parents shall be covered under this chapter for claims made by parties other than the foster child which are based on inadequate supervision or inadequate care of the foster child on the part of the foster parent.



§ 11-46-9 - Exemption of governmental entity from liability on claims based on specified circumstances

(1) A governmental entity and its employees acting within the course and scope of their employment or duties shall not be liable for any claim:

(a) Arising out of a legislative or judicial action or inaction, or administrative action or inaction of a legislative or judicial nature;

(b) Arising out of any act or omission of an employee of a governmental entity exercising ordinary care in reliance upon, or in the execution or performance of, or in the failure to execute or perform, a statute, ordinance or regulation, whether or not the statute, ordinance or regulation be valid;

(c) Arising out of any act or omission of an employee of a governmental entity engaged in the performance or execution of duties or activities relating to police or fire protection unless the employee acted in reckless disregard of the safety and well-being of any person not engaged in criminal activity at the time of injury;

(d) Based upon the exercise or performance or the failure to exercise or perform a discretionary function or duty on the part of a governmental entity or employee thereof, whether or not the discretion be abused;

(e) Arising out of an injury caused by adopting or failing to adopt a statute, ordinance or regulation;

(f) Which is limited or barred by the provisions of any other law;

(g) Arising out of the exercise of discretion in determining whether or not to seek or provide the resources necessary for the purchase of equipment, the construction or maintenance of facilities, the hiring of personnel and, in general, the provision of adequate governmental services;

(h) Arising out of the issuance, denial, suspension or revocation of, or the failure or refusal to issue, deny, suspend or revoke any privilege, ticket, pass, permit, license, certificate, approval, order or similar authorization where the governmental entity or its employee is authorized by law to determine whether or not such authorization should be issued, denied, suspended or revoked unless such issuance, denial, suspension or revocation, or failure or refusal thereof, is of a malicious or arbitrary and capricious nature;

(i) Arising out of the assessment or collection of any tax or fee;

(j) Arising out of the detention of any goods or merchandise by any law enforcement officer, unless such detention is of a malicious or arbitrary and capricious nature;

(k) Arising out of the imposition or establishment of a quarantine, whether such quarantine relates to persons or property;

(l) Of any claimant who is an employee of a governmental entity and whose injury is covered by the Workers' Compensation Law of this state by benefits furnished by the governmental entity by which he is employed;

(m) Of any claimant who at the time the claim arises is an inmate of any detention center, jail, workhouse, penal farm, penitentiary or other such institution, regardless of whether such claimant is or is not an inmate of any detention center, jail, workhouse, penal farm, penitentiary or other such institution when the claim is filed;

(n) Arising out of any work performed by a person convicted of a crime when the work is performed pursuant to any sentence or order of any court or pursuant to laws of the State of Mississippi authorizing or requiring such work;

(o) Under circumstances where liability has been or is hereafter assumed by the United States, to the extent of such assumption of liability, including, but not limited to, any claim based on activities of the Mississippi National Guard when such claim is cognizable under the National Guard Tort Claims Act of the United States, 32 USCS 715 (32 USCS 715), or when such claim accrues as a result of active federal service or state service at the call of the Governor for quelling riots and civil disturbances;

(p) Arising out of a plan or design for construction or improvements to public property, including, but not limited to, public buildings, highways, roads, streets, bridges, levees, dikes, dams, impoundments, drainage channels, diversion channels, harbors, ports, wharfs or docks, where such plan or design has been approved in advance of the construction or improvement by the legislative body or governing authority of a governmental entity or by some other body or administrative agency, exercising discretion by authority to give such approval, and where such plan or design is in conformity with engineering or design standards in effect at the time of preparation of the plan or design;

(q) Arising out of an injury caused solely by the effect of weather conditions on the use of streets and highways;

(r) Arising out of the lack of adequate personnel or facilities at a state hospital or state corrections facility if reasonable use of available appropriations has been made to provide such personnel or facilities;

(s) Arising out of loss, damage or destruction of property of a patient or inmate of a state institution;

(t) Arising out of any loss of benefits or compensation due under a program of public assistance or public welfare;

(u) Arising out of or resulting from riots, unlawful assemblies, unlawful public demonstrations, mob violence or civil disturbances;

(v) Arising out of an injury caused by a dangerous condition on property of the governmental entity that was not caused by the negligent or other wrongful conduct of an employee of the governmental entity or of which the governmental entity did not have notice, either actual or constructive, and adequate opportunity to protect or warn against; provided, however, that a governmental entity shall not be liable for the failure to warn of a dangerous condition which is obvious to one exercising due care;

(w) Arising out of the absence, condition, malfunction or removal by third parties of any sign, signal, warning device, illumination device, guardrail or median barrier, unless the absence, condition, malfunction or removal is not corrected by the governmental entity responsible for its maintenance within a reasonable time after actual or constructive notice;

(x) Arising out of the administration of corporal punishment or the taking of any action to maintain control and discipline of students, as defined in Section 37-11-57, by a teacher, assistant teacher, principal or assistant principal of a public school district in the state unless the teacher, assistant teacher, principal or assistant principal acted in bad faith or with malicious purpose or in a manner exhibiting a wanton and willful disregard of human rights or safety; or

(y) Arising out of the construction, maintenance or operation of any highway, bridge or roadway project entered into by the Mississippi Transportation Commission or other governmental entity and a company under the provisions of Section 65-43-1 or 65-43-3, where the act or omission occurs during the term of any such contract.

(2) A governmental entity shall also not be liable for any claim where the governmental entity:

(a) Is inactive and dormant;

(b) Receives no revenue;

(c) Has no employees; and

(d) Owns no property.

(3) If a governmental entity exempt from liability by subsection (2) becomes active, receives income, hires employees or acquires any property, such governmental entity shall no longer be exempt from liability as provided in subsection (2) and shall be subject to the provisions of this chapter.



§ 11-46-11 - Statute of limitations; notice of claim requirements; savings clause in favor of infants and those of unsound mind

(1) After all procedures within a governmental entity have been exhausted, any person having a claim under this chapter shall proceed as he might in any action at law or in equity, except that at least ninety (90) days before instituting suit, the person must file a notice of claim with the chief executive officer of the governmental entity.

(2) (a) Service of notice of claim shall be made as follows:

(i) For local governments:

1. If the governmental entity is a county, then upon the chancery clerk of the county sued;

2. If the governmental entity is a municipality, then upon the city clerk.

(ii) If the governmental entity to be sued is a state entity as defined in Section 11-46-1(j), or is a political subdivision other than a county or municipality, service of notice of claim shall be had only upon that entity's or political subdivision's chief executive officer. The chief executive officer of a governmental entity participating in a plan administered by the board pursuant to Section 11-46-7(3) shall notify the board of any claims filed within five (5) days after receipt thereof.

(b) Every notice of claim shall:

(i) Be in writing;

(ii) Be delivered in person or by registered or certified United States mail; and

(iii) Contain a short and plain statement of the facts upon which the claim is based, including the circumstances which brought about the injury, the extent of the injury, the time and place the injury occurred, the names of all persons known to be involved, the amount of money damages sought, and the residence of the person making the claim at the time of the injury and at the time of filing the notice.

(3) (a) All actions brought under this chapter shall be commenced within one (1) year next after the date of the tortious, wrongful or otherwise actionable conduct on which the liability phase of the action is based, and not after, except that filing a notice of claim within the required one-year period will toll the statute of limitations for ninety-five (95) days from the date the chief executive officer of the state entity or the chief executive officer or other statutorily designated official of a political subdivision receives the notice of claim.

(b) No action whatsoever may be maintained by the claimant until the claimant receives a notice of denial of claim or the tolling period expires, whichever comes first, after which the claimant has an additional ninety (90) days to file suit; failure to file within the time allowed is an absolute bar to any further proceedings under this chapter.

(c) All notices of denial of claim shall be served by governmental entities upon claimants by certified mail, return receipt requested, only.

(d) (i) To determine the running of limitations periods under this chapter, service of any notice of claim or notice of denial of claim is effective upon delivery by the methods statutorily designated in this chapter.

(ii) The limitations period provided in this section controls and shall be exclusive in all actions subject to and brought under the provisions of this chapter, notwithstanding the nature of the claim, the label or other characterization the claimant may use to describe it, or the provisions of any other statute of limitations that would otherwise govern the type of claim or legal theory if it were not subject to or brought under the provisions of this chapter.

(4) From and after April 1, 1993, if any person entitled to bring any action under this chapter shall, at the time at which the cause of action accrued, be under the disability of infancy or unsoundness of mind, he may bring the action within the time allowed in this section after his disability shall be removed as provided by law. The savings in favor of persons under disability of unsoundness of mind shall never extend longer than twenty-one (21) years.



§ 11-46-13 - Jurisdiction; appeals; venue

(1) Jurisdiction for any suit filed under the provisions of this chapter shall be in the court having original or concurrent jurisdiction over a cause of action upon which the claim is based. The judge of the appropriate court shall hear and determine, without a jury, any suit filed under the provisions of this chapter. Appeals may be taken in the manner provided by law.

(2) The venue for any suit filed under the provisions of this chapter against the state or its employees shall be in the county in which the act, omission or event on which the liability phase of the action is based, occurred or took place. The venue for all other suits filed under the provisions of this chapter shall be in the county or judicial district thereof in which the principal offices of the governing body of the political subdivision are located. The venue specified in this subsection shall control in all actions filed against governmental entities, notwithstanding that other defendants which are not governmental entities may be joined in the suit, and notwithstanding the provisions of any other venue statute that otherwise would apply.



§ 11-46-15 - Limitation of liability; exemplary or punitive damages; interest; attorney's fees; reduction of award

(1) In any claim or suit for damages against a governmental entity or its employee brought under the provisions of this chapter, the liability shall not exceed the following for all claims arising out of a single occurrence for all damages permitted under this chapter:

(a) For claims or causes of action arising from acts or omissions occurring on or after July 1, 1993, but before July 1, 1997, the sum of Fifty Thousand Dollars ($ 50,000.00);

(b) For claims or causes of action arising from acts or omissions occurring on or after July 1, 1997, but before July 1, 2001, the sum of Two Hundred Fifty Thousand Dollars ($ 250,000.00);

(c) For claims or causes of action arising from acts or omissions occurring on or after July 1, 2001, the sum of Five Hundred Thousand Dollars ($ 500,000.00).

(2) No judgment against a governmental entity or its employee for any act or omission for which immunity is waived under this chapter shall include an award for exemplary or punitive damages or for interest prior to judgment, or an award of attorney's fees unless attorney's fees are specifically authorized by law.

(3) Except as otherwise provided in Section 11-46-17(4), in any suit brought under the provisions of this chapter, if the verdict which is returned, when added to costs and any attorney's fees authorized by law, would exceed the maximum dollar amount of liability provided in subsection (1) of this section, the court shall reduce the verdict accordingly and enter judgment in an amount not to exceed the maximum dollar amount of liability provided in subsection (1) of this section.



§ 11-46-16 - Expired.

Expired by operation of law, eff from and after July 1, 1993 as to the state, and from and after October 1, 1995 as to political subdivisions.



§ 11-46-17 - Creation of Tort Claims Fund; liability insurance

(1) There is hereby created in the State Treasury a special fund to be known as the "Tort Claims Fund."

All monies that the Department of Finance and Administration receives and collects under the provisions of subsection (2) of this section and all funds that the Legislature appropriates for use by the board in administering the provisions of this chapter shall be deposited in the fund. All monies in the fund may be expended by the board for any and all purposes for which the board is authorized to expend funds under the provisions of this chapter. All interest earned from the investment of monies in the fund shall be credited to the fund. Monies remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund.

(2) From and after July 1, 1993, each governmental entity other than political subdivisions shall participate in a comprehensive plan of self-insurance or one or more policies of liability insurance or combination of the two, all to be administered by the Department of Finance and Administration. The plan shall provide coverage to each of such governmental entities for every risk for which the board determines the respective governmental entities to be liable in the event of a claim or suit for injuries under the provisions of this chapter, including claims or suits for injuries from the use or operation of motor vehicles; the board may allow the plan to contain any reasonable limitations or exclusions not contrary to Mississippi state statutes or case law as are normally included in commercial liability insurance policies generally available to governmental entities. The plan may also provide coverage for liabilities outside the provisions of this chapter, including, but not limited to, liabilities arising from Sections 1983 through 1987 of Title 42 of the United States Code and liabilities from actions brought in foreign jurisdictions, and the board shall establish limits of coverage for such liabilities. Each governmental entity participating in the plan shall make payments to the board in such amounts, times and manner determined by the board as the board deems necessary to provide sufficient funds to be available for payment by the board of the costs it incurs in providing coverage for the governmental entity. Each governmental entity of the state other than the political subdivisions thereof participating in the plan procured by the board shall be issued by the board a certificate of coverage whose form and content shall be determined by the board but which shall have the effect of certifying that, in the opinion of the board, each of such governmental entities is adequately insured.

Before July 1, 1993, the Board of Trustees of State Institutions of Higher Learning may provide liability coverage for each university, department, trustee, employee, volunteer, facility and activity as the board of trustees, in its discretion, shall determine advisable. If liability coverage, either through insurance policies or self-insurance retention is in effect, immunity from suit shall be waived only to the limit of liability established by the insurance or self-insurance program. From and after July 1, 1993, liability coverage established by the board of trustees must conform to the provisions of this section and must receive approval from the board. Should the board reject a plan, the board of trustees shall participate in the liability program for state agencies established by the board.

(3) All political subdivisions shall, from and after October 1, 1993, obtain a policy or policies of insurance, establish self-insurance reserves, or provide a combination of insurance and reserves as necessary to cover all risks of claims and suits for which political subdivisions may be liable under this chapter; a political subdivision shall not be required to obtain pollution liability insurance. However, this shall not limit any cause of action against a political subdivision relative to limits of liability under the Tort Claims Act. The policy or policies of insurance or self-insurance may contain any reasonable limitations or exclusions not contrary to Mississippi state statutes or case law as are normally included in commercial liability insurance policies generally available to political subdivisions. All the plans of insurance or reserves or combination of insurance and reserves shall be submitted for approval to the board. The board shall issue a certificate of coverage to each political subdivision whose plan it approves in the same manner as provided in subsection (2) of this section. Whenever any political subdivision fails to obtain the board's approval of its plan, the political subdivision shall act in accordance with the rules and regulations of the board and obtain a satisfactory plan of insurance or reserves or combination of insurance and reserves to be approved by the board.

(4) Any governmental entity may purchase liability insurance to cover claims in excess of the amounts provided for in Section 11-46-15 and may be sued by anyone in excess of the amounts provided for in Section 11-46-15 to the extent of the excess insurance carried; however, the immunity from suit above the amounts provided for in Section 11-46-15 shall be waived only to the extent of excess liability insurance carried.

(5) Any two (2) or more political subdivisions may contract to pool their liabilities as a group under this chapter. The pooling agreements and contracts may provide for the purchase of one or more policies of liability insurance or the establishment of self-insurance reserves or a combination of insurance and reserves and shall be subject to approval by the board in the manner provided in subsections (2) and (3) of this section.

(6) The board shall have subrogation rights against a third party for amounts paid out of any plan of self-insurance administered by the board pursuant to this section on behalf of a governmental entity that is not a political subdivision as a result of damages caused under circumstances creating a cause of action in favor of such governmental entity against a third party. The board shall deposit in the Tort Claims Fund all monies received in connection with the settlement or payment of any claim, including proceeds from the sale of salvage.



§ 11-46-18 - Mississippi Tort Claims Board; membership; payment of expenses; officers; meetings

(1) There is created a board which shall be known as the Mississippi Tort Claims Board. The board shall consist of seven (7) members as follows:

(a) The Governor, subject to the advice and consent of the Senate, shall appoint one (1) member who shall serve at the will and pleasure of the Governor and who shall serve as chairman of the board.

(b) The Director of the Department of Environmental Quality shall be a member of the board.

(c) The Commissioner of Insurance shall be a member of the board.

(d) The Director of the Department of Finance and Administration shall be a member of the board, shall serve as the executive director to the board, and shall be authorized to conduct the administrative affairs of the board.

(e) The Attorney General shall be a member of the board.

(f) The Commissioner of Public Safety shall be a member of the board.

(g) The State Treasurer shall be a member of the board.

(2) The member of the board appointed by the Governor shall receive per diem as provided by Section 25-3-69 and reimbursement of travel expenses as provided in Section 25-3-41 for expenses incurred in carrying out his duties as a member of the Mississippi Tort Claims Board.

(3) The board, by majority vote, shall determine the place and time of its meetings and shall spread the same on its minutes. A majority of the members shall constitute a quorum, and final action of the board shall require the affirmative vote of a majority of those present and voting. The board shall elect a vice chairman who shall preside in the absence or incapacity of the chairman and such other officers as it deems necessary and as established by its rules of order. Extraordinary meetings may be held upon call of the chairman or upon petition of any four (4) members of the board should the chairman refuse to call a meeting. The initial meeting of the board shall convene upon call of the chairman.

(4) The Lieutenant Governor may designate one (1) Senator and the Speaker of the House of Representatives may designate one (1) Representative to attend any meeting of the Tort Claims Board. The appointing authorities may designate alternate members from their respective houses to serve when the regular designees are unable to attend such meetings of the board. Such legislative designees shall have no jurisdiction or vote on any matter within the jurisdiction of the board. For attending meetings of the board, such legislators shall receive per diem and expenses which shall be paid from the contingent expense funds of their respective houses in the same amounts as provided for committee meetings when the Legislature is not in session; however, no per diem and expenses for attending meetings of the board will be paid while the Legislature is in session. No per diem and expenses will be paid, except for attending meetings of the board, without prior approval of the proper committee in their respective houses.



§ 11-46-19 - Powers and duties of board

(1) The board shall have the following powers:

(a) To provide oversight over the Tort Claims Fund;

(b) To approve any award made from the Tort Claims Fund;

(c) To pay all necessary expenses attributable to the operation of the Tort Claims Fund from such fund;

(d) To assign litigated claims against governmental entities other than political subdivisions to competent attorneys unless such governmental entity has a staff attorney who is competent to represent the governmental entity and is approved by the board; the board shall give primary consideration to attorneys practicing in the jurisdiction where the claim arose in assigning cases; attorneys hired to represent a governmental entity other than a political subdivision shall be paid according to the department fee schedule;

(e) To approve all claimants' attorney fees in claims against the state;

(f) To employ on a full-time basis a staff attorney who shall possess the minimum qualifications required to be a member of The Mississippi Bar, and such other staff as it may deem necessary to carry out the purposes of this chapter; the employees in the positions approved by the board shall be hired by the director, shall be employees of the department, and shall be compensated from the Tort Claims Fund;

(g) To contract with one or more reputable insurance consulting firms as may be necessary;

(h) To purchase any policies of liability insurance and to administer any plan of self-insurance or policies of liability insurance required for the protection of the state against claims and suits brought under this chapter;

(i) To expend money from the Tort Claims Fund for the purchase of any policies of liability insurance and the payment of any award or settlement of a claim against the state under the provisions of this chapter or of a claim against any school district, junior college or community college district, or state agency, arising from the operation of school buses or other vehicles, under the provisions of Section 37-41-42;

(j) To cancel, modify or replace any policy or policies of liability insurance procured by the board;

(k) To issue certificates of coverage to governmental entities, including any political subdivision participating in any plan of liability protection approved by the board;

(l) To review and approve or reject any plan of liability insurance or self-insurance reserves proposed or provided by political subdivisions if such plan is intended to serve as security for risks of claims and suits against them for which immunity has been waived under this chapter;

(m) To administer disposition of claims against the Tort Claims Fund;

(n) To withhold issuance of any warrants payable from funds of a participating state entity should such entity fail to make required contributions to the Tort Claims Fund in the time and manner prescribed by the board;

(o) To develop a comprehensive statewide list of attorneys who are qualified to represent the state and any employee thereof named as a defendant in a claim brought under this chapter against the state or such employee;

(p) To develop a schedule of fees for paying attorneys defending claims against the state or an employee thereof;

(q) To adopt and promulgate such reasonable rules and regulations and to do and perform all such acts as are necessary to carry out its powers and duties under this chapter;

(r) To establish and assess premiums to be paid by governmental entities required to participate in the Tort Claims Fund;

(s) To contract with a third-party administrator to process claims against the state under this chapter;

(t) To annually submit its budget request to the Legislature as a state agency;

(u) To dispose of salvage obtained in settlement or payment of any claim at fair market value by such means and upon such terms as the board may think best; and

(v) [Repealed]

(2) Policies of liability insurance purchased for the protection of governmental entities against claims and suits brought under this chapter shall be purchased pursuant to the competitive bidding procedures set forth in Section 31-7-13.

(3) The department shall have the following powers and duties:

(a) To annually report to the Legislature concerning each comprehensive plan of liability protection established pursuant to Section 11-46-17(2). Such report shall include a comprehensive analysis of the cost of the plan, a breakdown of the cost to participating state entities, and such other information as the department may deem necessary.

(b) To provide the board with any staff and meeting facilities as may be necessary to carry out the duties of the board as provided in this chapter.

(c) To submit the board's budget request for the initial year of operation of the board in order to authorize expenditures for the 1993-1994 fiscal year and for the appropriation of such general funds as shall be required for the commencement of its activities.



§ 11-46-20 - Tort Claims Board; regulation of liability coverage of governmental entities; annual review of insurance plans; other powers; fees

(1) The Tort Claims Board shall be charged with the responsibility to regulate all liability coverage of governmental entities required to have certificates of coverage under this chapter which elect to provide the same through a public entity group or individual self-insurance program. This regulation shall be accomplished through an initial approval as provided in Section 11-46-17 and by ongoing or annual review. Each self-insurance program shall annually submit to the Tort Claims Board the following items within ninety (90) days from the end of the group year:

(a) An audited financial statement;

(b) An actuarial valuation;

(c) Contracts with third-party administrators (if any);

(d) Excess insurance policies;

(e) A list of members and premiums due from and collected from each member; and

(f) Other data as may be required by the Tort Claims Board.

(2) Areas of regulation under this section shall include, but not be limited to, the following:

(a) Financial solvency;

(b) Rating plans, rates and rating basis;

(c) Assessment plans of public entity groups;

(d) Coverages offered and excluded;

(e) Deductibles and deductible credits;

(f) Proper purchase of excess insurance or reinsurance; and

(g) Review of losses, reserves and expenses annually.

(3) Individual self-insurers and group public entity self-insurers must provide the data requested for the purposes of this section in order to receive continuing approval of the Tort Claims Board and issuance of annual certificates of coverage to the governmental entities involved.

(4) The Tort Claims Board is authorized to assess and charge appropriate fees for the costs of regulation, as determined by the board, to the individual self-insurers and group public entity self-insurers being regulated.

(5) The Tort Claims Board is empowered to:

(a) Issue cease and desist orders;

(b) Require rate increases or decreases;

(c) Require assessments of members of group public entity self-insurers in such amounts as are authorized and required by the board;

(d) Require changes in excess insurance or reinsurance; or

(e) Take such other actions as deemed necessary by the board to carry out the provisions of this chapter.



§ 11-46-23 - Provisions of chapter independent and severable

If any provision or clause of Chapter 46, Title 11, Mississippi Code of 1972, or application thereof is held invalid or unenforceable for any reason, such holding shall have no effect on any other provisions or applications of Chapter 46, Title 11, Mississippi Code of 1972, and to this end the provisions of Chapter 46, Title 11, Mississippi Code of 1972, are declared to be severable.






Chapter 47 - LIS PENDENS

§ 11-47-1 - Record to be kept by chancery clerk

The clerk of the chancery court shall keep in his office, as a public record, a suitable book, to be called the "Lis Pendens Record."



§ 11-47-3 - Notice of suit affecting real estate recorded

When any person shall begin a suit in any court, whether by declaration or bill, or by cross-complaint, to enforce a lien upon, right to, or interest in, any real estate, unless the claim be founded upon an instrument which is recorded, or upon a judgment duly enrolled, in the county in which the real estate is situated, such person shall file with the clerk of the chancery court of each county where the real estate, or any part thereof, is situated, a notice containing the names of all the parties to the suit, a description of the real estate, and a brief statement of the nature of the lien, right, or interest sought to be enforced. The clerk shall immediately file and record the notice in the lis pendens record, and note on it, and in the record, the hour and day of filing and recording.



§ 11-47-5 - Notice by officer levying on real estate

When the sheriff, United States marshal, or other officer, shall levy upon real estate by virtue of any process, unless it be in execution upon a judgment which is duly enrolled in the county where the real estate is situated, he shall file with the clerk of the chancery court of each county in which the real estate, or any part thereof, is situated, a notice of the levy, containing the names of the parties to the proceedings, the kind of process, and a description of the real estate levied on. The clerk shall file, record and note upon the notice and record, as required in Section 11-47-3.



§ 11-47-7 - Clerk to index the record

The clerk, upon filing and recording each notice, shall index the same, both directly and indirectly, under the name of each party, each plaintiff or complainant, against each defendant, and each defendant at the suit of each plaintiff or complainant.



§ 11-47-9 - Effect of failure to enter notice

If a person beginning any such suit, by declaration, bill, or cross-complaint affecting real estate, or if an officer levying any process upon real estate, shall fail to have the required notice entered in the lis pendens record, such suit or levy shall not affect the rights of bona fide purchasers or incumbrancers of such real estate, unless they have actual notice of the suit or levy.



§ 11-47-11 - Result of proceeding entered

Where the proceedings in or as to the suit or levy, notice of which has been entered in the lis pendens record, shall be terminated, whether on the merits or not, the court wherein the same were pending shall direct the clerk who has the record to make such entry therein as it shall prescribe, to give notice of the result of the proceedings and of the devolution of the real estate; and the clerk shall at once, on presentation thereof, file and record the prescribed entry and note the date of filing and recording on the record.



§ 11-47-13 - Liability of a clerk, sheriff, or other officer

If any clerk fail to perform any of the duties herein required of him, he shall be liable on his official bond to any party injured for all damages he may have sustained. If any sheriff, marshal, or other officer, fail to file the notice provided for in this chapter, upon the levy by him of any process on real estate, he shall be liable on his bond for all damages resulting therefrom.



§ 11-47-15 - Form of the docket

The lis pendens docket shall be ruled, and have printed at the top of the pages, or opposite page, the following headings for the columns, and the entries shall correspond with them, viz.: Names of plaintiffs; names of defendants; kind of suit or writ; when suit instituted or writ levied; in, or from what court; nature of the suit or writ; description of the land involved or levied on; date of filing and recording lis pendens notice; result of the suit or levy; and remarks.






Chapter 49 - RIGHTS AND DUTIES OF ATTORNEYS, GENERALLY

§ 11-49-1 - Attorney to state residence of plaintiff

Any attorney whose name is subscribed to or indorsed on any declaration or bill or petition in chancery, shall, on demand in writing, made by or on behalf of the defendant, declare forthwith, in writing, whether the suit has been brought by him, or with his authority or privity, and also the place of abode of the plaintiff; and if such attorney shall state that the suit was not brought by him, or with his authority or privity, or shall refuse to declare the place of abode of the plaintiff, then no further proceedings shall be taken in the action without leave of the court.



§ 11-49-3 - Proceedings for money collected

Every attorney or counselor at law receiving money for his client, and failing or refusing to pay the same when demanded, may be proceeded against in a summary way, by motion before the circuit court of the county where such attorney or counselor usually resides, or where he may be found, or before the court in which the money was collected, in the same manner that sheriffs are liable to be proceeded against for money collected on execution, five days' notice of such motion being given. In addition to the principal and legal interest, damages at ten per centum on the amount thereof shall be awarded. In case the failure to pay over said money shall appear to have been wilful and without reasonable excuse, the court shall fine and imprison such attorney or counselor as for a contempt and strike his name from the roll and revoke his license, or may suspend his right to practice until the money shall be paid over.



§ 11-49-5 - Attorney not to have pay as a witness

An attorney or counselor at law shall not be allowed any compensation as a witness in any cause in which he shall be concerned as attorney or counsel.



§ 11-49-7 - Right to inspect papers

Every attorney or counselor at law, practicing in any court in this state, shall be allowed, at all reasonable times, to inspect the papers and records relating to any suit in such court in which he may be concerned as attorney or counsel, without being compelled to take copies thereof. A clerk of any court may permit an attorney to take out of the office the papers in which he is interested, under such regulations as the court or the law may prescribe.



§ 11-49-9 - Limitation of number to argue cause

A court shall not permit more than two attorneys to argue on one side, unless good cause be shown therefor.



§ 11-49-11 - Notice to attorney as effectual as if to his client

Any notice required in the progress of a suit or action, in any court of this state, shall be as valid and effectual when served on the attorney or solicitor of the party in that cause as if served on the party himself.






Chapter 51 - APPEALS

§ 11-51-3 - Appeals to Supreme Court

An appeal may be taken to the Supreme Court from any final judgment of a circuit or chancery court in a civil case, not being a judgment by default, by any of the parties or legal representatives of such parties; and in no case shall such appeal be held to vacate the judgment or decree.



§ 11-51-9 - Decrees in matters testamentary

The final decrees of chancery courts, and interlocutory orders or decrees named in this chapter, include such final or interlocutory decrees as may be made in matters testamentary and of administration, and in minors' business, and in cases of persons of unsound mind, unless it be otherwise expressly provided by a statute applicable to such cases.



§ 11-51-11 - Appeal from judgment of criminal contempt

(1) A person ordered by any tribunal, except the Supreme Court, to be punished for a contempt, may appeal to the court to which other cases are appealable from said tribunal. Where the punishment is either a fine only, or jail confinement only, the appeal shall be allowed upon the posting of a bond, payable to the state, with sufficient sureties, not exceeding One Thousand Dollars ($ 1,000.00), conditioned to abide the results of the appeal. Where the punishment is both a fine and jail confinement, the appeal shall be allowed upon the posting of a bond, not exceeding Two Thousand Dollars ($ 2,000.00), conditioned to appear in the court to which the appeal is prosecuted and to abide the results of such appeal.

(2) The amount of the bonds provided for in subsection (1) of this section shall be fixed by the tribunal appealed from, shall be approved by the sheriff or other officer in whose custody the appellant may be and shall not be construed as a limitation on the amount of any fine which may be imposed.

(3) All appeals allowed in accordance with the provisions of this section shall operate as a supersedeas.

(4) The burden of proof in criminal contempt shall be proof beyond a reasonable doubt. A contemnor shall not be entitled to a jury trial unless the contemnor requests a jury trial and unless the fine exceeds Five Hundred Dollars ($ 500.00), or the imprisonment exceeds six (6) months.



§ 11-51-12 - Appeal from judgment of civil contempt

(1) A person ordered by any tribunal, except the Supreme Court, to be punished for a civil contempt, may appeal to the court to which other cases are appealable from said tribunal. If jail confinement is ordered to compel the payment of any monetary sum, the contemnor shall be allowed to appeal upon the execution of an appearance bond, payable to the appellee, with sufficient sureties, in the penalty of one hundred twenty-five percent (125%) of such sum as he has been adjudicated in contempt for failure to pay, unless the court shall determine that a lesser bond should be required. The bond shall be conditioned to abide the results of the appeal.

(2) Where the punishment for civil contempt is other than jail confinement, the contemnor shall be allowed to appeal upon the posting of a bond, payable to the appellee, with sufficient sureties, to be approved by the tribunal appealed from, in an amount to be fixed by such tribunal, conditioned to abide the results of the appeal.

(3) All appeals allowed in accordance with the provisions of this section shall operate as a supersedeas.

(4) The burden of proof in civil contempt shall be proof by a preponderance of the evidence.



§ 11-51-17 - One of several parties may appeal; failure to join appeal

Any one or more of the parties to a judgment or decree may appeal therefrom. If all the parties to a judgment after receiving notice thereof in the time required by the Supreme Court do not join the appeal, they shall not afterward have the right of appeal, and the judgment of the court below shall remain in full force against them.



§ 11-51-21 - Bond to be given by parties who join in the appeal

If the parties summoned to join in the appeal desire to do so, they must comply with the requirements to perfect an appeal as if they had appealed in the first instance, or they shall not be allowed to join in said appeal. Such compliance shall be made within the time required by the Supreme Court, and if a supersedeas bond be filed, may be approved by the Clerk of the Supreme Court, or the clerk of the court from whose judgment the appeal was taken, and certified and filed in the office of the Clerk of the Supreme Court.



§ 11-51-23 - Execution when suspended as to some parties

If only part of those against whom a judgment or decree is rendered appeal and supersede its execution, an execution may be issued against all, and the clerk issuing it shall note on it the fact of the supersedeas as to those who appeal, and it shall be executed only as to the others.



§ 11-51-27 - Terms for granting appeal

An appeal may be granted by the court in all cases, upon terms prescribed, which shall include payment of all costs in the lower court.



§ 11-51-29 - Prepayment of costs in civil cases on appeal

On appeals from decrees overruling demurrers or other interlocutory orders or decrees, or where the appeal is granted to settle the principles of the case, or on appeals from final judgments of a circuit court in civil cases, or from final decrees of a chancery court including cases where the circuit court or chancery court has acted as an appellate court, the appellant shall prepay all of the costs in the lower court including the cost of the preparation of the record of the proceedings in the trial court, and fee prescribed in Section 25-7-3, to the clerk of the court from which the appeal is taken.



§ 11-51-31 - Bond for supersedeas

A supersedeas shall not be granted in any case pending before the Supreme Court, unless the party applying for it shall give bond as required by the Rules of the Supreme Court.



§ 11-51-33 - Parties and sureties on bonds examined on oath

To enable the clerk to determine the value or amount of the matter in controversy, or the value of rents, where the same shall not appear by the proceedings in the cause, he may examine the parties and other persons, on oath. He may also examine, on oath, all persons who may be offered as sureties on any supersedeas bond, touching their sufficiency as such sureties, and require the examination to be put in writing and signed by such persons.



§ 11-51-37 - Judgment on bond to supersede writ of possession

If the judgment or decree as to the land embraced in the stay of execution obtained under Section 11-51-35 shall be affirmed, the court below, on the receipt of the certificate of the affirmance, shall, after the obligors in the supersedeas bond have been summoned, proceed to inquire, as well of the value of the use and occupation of said land as of the damages by any waste or injury contemplated by the bond. Judgment for the sums assessed shall be rendered against the obligors in the bond, or such as are alive; and if any be dead, like proceedings in all respects may be had as are provided for in other cases of deceased obligors in bonds given in legal proceedings.



§ 11-51-39 - Requirements of supersedeas bond where judgment appealed from directs sale or delivery of possession of real estate

If the judgment appealed from directs the sale or the delivery of possession of real estate, the supersedeas bond shall be conditioned to pay all damages, and not to commit or suffer to be committed any waste thereon, and to pay the value of the use and occupation thereof until the delivery of possession, in case the possession is to be surrendered, if the judgment appealed from shall be affirmed. In such case, the chancery court, when the cause shall be remanded, shall ascertain the value of the use and occupation and of any waste committed and the damages, and shall render such judgment therefor against the obligors in the supersedeas bond, or the representatives of any who have died, as may be necessary to secure the rights of the party entitled to such judgment. A judgment for the sums assessed shall be rendered against the obligors in the bond or such as are alive; and if any be dead, like proceedings may be had in all respects as provided for in other cases of deceased obligors in bonds given in legal proceedings.



§ 11-51-43 - Supersedeas in cases not provided for

In any case of an appeal to the Supreme Court, where no special provision is made by law for a supersedeas of the judgment or decree appealed from, or for the bond to be given in such case, a supersedeas may be allowed by the court rendering the judgment or decree appealed from or by the judge thereof, or by the supreme court or any of the judges of said court, upon such bond, with such sureties as said court or judge may direct in the order for a supersedeas.



§ 11-51-45 - When bond made payable to state

In all cases not specially provided for, the supersedeas bond may be made payable to the state. Where it is provided that such bond shall be made payable to the opposite party, it shall not be an objection to the bond that it is not payable to the proper person, but such bond shall be valid and binding on the obligors, and may be proceeded on in all respects as if it were payable as directed by law.



§ 11-51-47 - Supersedeas bond signed by one appellant sufficient

Supersedeas bonds shall be sufficient if signed by one or more of several appellants, with sureties as required by law, and in case of the affirmance of the decree or judgment complained of, the judgment of affirmance shall be entered against all the appellants in the same manner as if all had signed such bond; but if the decree or judgment be affirmed as to some and reversed as to others of said appellants, the judgment of affirmance shall be entered only against those as to whom it is affirmed, and the sureties on the bond.



§ 11-51-49 - Bonds by corporations

Appeal bonds may be executed by a corporation by its authorized agent or attorney, in the name of the corporation, without affixing its corporate seal, and such bond, when so executed by the attorney of record of a corporation, shall be held and conclusively presumed to have been executed by the authority of such corporation.



§ 11-51-57 - Appellee, nonresident or residence unknown

When the appellee's residence is unknown, and he has no attorney in this state, notice of the appeal may be published in the manner provided for by the Mississippi Rules of Civil Procedure for service by publication upon such persons, and the Supreme Court, being satisfied thereof, may hear and determine the appeal as if a summons had been duly served on the appellee.



§ 11-51-59 - Execution stayed by bond

When an appeal shall be taken, and bond for stay of execution given, the clerk shall not issue execution on the judgment or decree appealed from until such stay shall end or be discharged. If execution had been issued before the bond for stay of execution was given, the clerk shall issue a command to the officer in whose hands the execution may be to desist from enforcing it, and to surrender any property seized under it to the person from whom it was taken or who may be entitled to it.



§ 11-51-65 - Record on second appeal

If a case be remanded by the Supreme Court to the court below, and afterwards an appeal be taken in the same case to the Supreme Court, it shall not be necessary for the appellant to cause to be filed in the Supreme Court a transcript of so much of the record as may be already on file in said court, but the transcript previously sent up, together with a transcript of the subsequent proceedings in the case in the court below, shall constitute the record for the case in the Supreme Court. In such case, if the appellant shall, in his application for appeal, signify his desire for the clerk to make out and certify only a transcript of such subsequent proceedings, the clerk shall act accordingly.



§ 11-51-69 - Prepayment for costs certified on transcript

When prepayment for costs shall be made with a clerk, he shall certify the fact on the transcript of the record, and immediately pay the costs of the court reporter. When the case shall be determined, if costs be adjudged against the appellant, the clerk shall pay the remaining costs out of the money so deposited, and shall deliver the residue of the money, or all of it if costs be not adjudged against such party, to the party entitled to it; and for any failure thereof he shall be liable to be dealt with by the Supreme Court, or the court of which he is clerk, for a contempt.



§ 11-51-71 - Statement on transcript of payment of fee therefor

The clerk shall make a statement on the transcript of the record sent to the Supreme Court that the amount of his fee for such transcript has been paid to him; and, if he shall not do this, the Clerk of the Supreme Court shall not be required to demand and receive the same prior to filing the appeal.



§ 11-51-73 - Provision as to sending up bond directory

The provision that the clerk shall send up to the Supreme Court any bond taken is directory, and shall not preclude the rendition of judgment by the Supreme Court on a copy of such bond, but said court may give judgment on a copy of such bond as if the original were before it.



§ 11-51-75 - Appeal to circuit court from board of supervisors, municipal authorities

Any person aggrieved by a judgment or decision of the board of supervisors, or municipal authorities of a city, town, or village, may appeal within ten (10) days from the date of adjournment at which session the board of supervisors or municipal authorities rendered such judgment or decision, and may embody the facts, judgment and decision in a bill of exceptions which shall be signed by the person acting as president of the board of supervisors or of the municipal authorities. The clerk thereof shall transmit the bill of exceptions to the circuit court at once, and the court shall either in term time or in vacation hear and determine the same on the case as presented by the bill of exceptions as an appellate court, and shall affirm or reverse the judgment. If the judgment be reversed, the circuit court shall render such judgment as the board or municipal authorities ought to have rendered, and certify the same to the board of supervisors or municipal authorities. Costs shall be awarded as in other cases. The board of supervisors or municipal authorities may employ counsel to defend such appeals, to be paid out of the county or municipal treasury. Any such appeal may be heard and determined in vacation in the discretion of the court on motion of either party and written notice for ten (10) days to the other party or parties or the attorney of record, and the hearing of same shall be held in the county where the suit is pending unless the judge in his order shall otherwise direct.

Provided, however, that no appeal to the circuit court shall be taken from any order of the board of supervisors or municipal authorities which authorizes the issuance or sale of bonds, but all objections to any matters relating to the issuance and sale of bonds shall be adjudicated and determined by the chancery court, in accordance with the provisions of Sections 31-13-5 to 31-13-11, both inclusive, of the Mississippi Code of 1972. And all rights of the parties shall be preserved and not foreclosed, for the hearing before the chancery court, or the chancellor in vacation. Provided, further, nothing in this section shall affect pending litigation.



§ 11-51-77 - Appeal from assessment of taxes -- Attorney General, district attorney, county attorney may appeal

Any person aggrieved by a decision of the board of supervisors or the municipal authorities of a city, town or village, as to the assessment of taxes, may, within ten days after the adjournment of the meeting at which such decision is made, appeal to the circuit court of the county, upon giving bond, with sufficient sureties, in double the amount of the matter in dispute, but never less than One Hundred Dollars ($ 100.00), payable to the state, and conditioned to perform the judgment of the circuit court, and to be approved by the clerk of such board, who, upon the filing of such bond, shall make a true copy of any papers on file relating to such controversy, and file such copy certified by him, with said bond, in the office of the clerk of the circuit court, on or before its next term. The controversy shall be tried anew in the circuit court at the first term, and be a preference case, and, if the matter be decided against the person who appealed, judgment shall be rendered on the appeal bond for damages at the rate of ten percent (10%) on the amount in controversy and all costs. If the matter be decided in favor of the person who appealed, judgment in his favor shall be certified to the board of supervisors, or the municipal authorities, as the case may be, which shall conform thereto, and shall pay the costs. The county attorney, the district attorney, or the Attorney General, if the state, county or municipality be aggrieved by a decision of the board of supervisors or the municipal authorities of a city, town, or village as to the assessment of taxes, may, within twenty days after the adjournment of the meeting at which such decision is made, or within twenty days after the adjournment of the meeting at which the assessment rolls are corrected in accordance with the instructions of the state tax commission, or within twenty days after the adjournment of the meeting of the board of supervisors at which the approval of the roll by the state tax commission is entered, appeal to the circuit court of the county in like manner as in the case of any person aggrieved as hereinbefore provided, except no bond shall be required, and such appeal may be otherwise governed by the provisions of this section.



§ 11-51-79 - Appeals from the county court

No appeals or certiorari shall be taken from any interlocutory order of the county court, but if any matter or cause be unreasonably delayed of final judgment therein, it shall be good cause for an order of transfer to the circuit or chancery court upon application therefor to the circuit judge or chancellor. Appeals from the law side of the county court shall be made to the circuit court, and those from the equity side to the chancery court on application made therefor and bond given according to law, except as hereinafter provided. Such appeal shall operate as a supersedeas only when such would be applicable in the case of appeals to the Supreme Court. Appeals should be considered solely upon the record as made in the county court and may be heard by the appellate court in termtime or in vacation. If no prejudicial error be found, the matter shall be affirmed and judgment or decree entered in the same manner and against the like parties and with like penalties as is provided in affirmances in the Supreme Court. If prejudicial error be found, the court shall reverse and shall enter judgment or decree in the manner and against like parties and with like penalties as is provided in reversals in the Supreme Court; provided, that if a new trial is granted the cause shall be remanded to the docket of such circuit or chancery court and a new trial be had therein de novo. Appeals from the county court shall be taken and bond given within thirty (30) days from the date of the entry of the final judgment or decree on the minutes of the court; provided, however, that the county judge may within said thirty (30) days, for good cause shown by affidavit, extend the time, but in no case exceeding sixty (60) days from the date of the said final judgment or decree. Judgments or decrees of affirmance, except as otherwise hereinafter provided, may be appealed to the Supreme Court under the same rules and regulations and under the same penalties, in case of affirmance, as appertain to appeals from other final judgments or decrees of said courts, but when on appeal from the county court a case has been reversed by the circuit or chancery court there shall be no appeal to the Supreme Court until final judgment or decree in the court to which it has been appealed. When the result of an appeal in the Supreme Court shall be a reversal of the lower court and in all material particulars in effect an affirmance of the judgment or decree of the county court, the mandate may go directly to the county court, otherwise to the proper lower court. Provided, however, that when appeals are taken in felony cases which have been transferred from the circuit court to the county court for trial, and have been there tried, such appeals from the judgment of the county court shall be taken directly to the Supreme Court.



§ 11-51-81 - Appeals to the county court

All appeals from courts of justices of the peace, special and general, and from all municipal courts shall be to the county court under the same rules and regulations as are provided on appeals to the circuit court, but appeals from orders of the board of supervisors, municipal boards, and other tribunals other than courts of justice of the peace and municipal courts, shall be direct to the circuit court as heretofore. And from the final judgment of the county court in a case appealed to it under this section, a further appeal may be taken to the circuit court on the same terms and in the same manner as other appeals from the county court to the circuit court are taken: Provided that where the judgment or record of the justice of the peace, municipal or police court is not properly certified, or is not certified at all, that question must be raised in the county court in the absence of which the defect shall be deemed as waived and by such waiver cured and may not thereafter be raised for the first time in the circuit court on the appeal thereto; and provided further that there shall be no appeal from the circuit court to the Supreme Court of any case civil or criminal which originated in a justice of the peace, municipal or police court and was thence appealed to the county court and thence to the circuit court unless in the determination of the case a constitutional question be necessarily involved and then only upon the allowance of the appeal by the circuit judge or by a judge of the Supreme Court.



§ 11-51-83 - Appeals from unlawful entry and detainer court

Either party aggrieved by the judgment of the justices rendered in a case of unlawful entry and detainer, may, after final judgment, appeal to the circuit court of the county, within five days after the rendition of the judgment, by entering into bond with sufficient sureties, to be approved by the justice before whom the complaint was made, or in his absence before another justice, who tried the case, in a penalty double the amount of the rent recovered, but never less than Two Hundred Dollars ($ 200.00), payable to the opposite party, conditioned for the payment of such judgment as the circuit court may render against him. Such appeal shall operate as a supersedeas. The justice shall send to the circuit court all the papers and proceedings, and a transcript of all orders and judgments in said cause, and shall deliver the same to the clerk of the circuit court, to be there docketed for trial. The circuit court shall, at the first term, hear and determine the cause anew on its merits, in a summary way. On the trial in the circuit court, the plaintiff may claim for all arrears of rent due at the time of such trial, or for the use and occupation of the premises up to that time. The court shall cause judgment to be entered against the defendant and his sureties on the appeal bond, for the amount found to be due, and award a fieri facias thereon, with legal interest and all costs; but the judgment against the surety shall not exceed the penalty of the appeal bond.



§ 11-51-85 - Appeals from judgment of justice court judge in civil cases

Either party may appeal to the circuit court of the county from the judgment of any justice court judge if appeal be demanded and bond given within (10) days after the rendition of the judgment. The party taking the appeal shall give bond with a sufficient surety, to be approved by the clerk of the justice court payable to the opposite party, in the penalty of double the amount of the judgment, or double the value of the property involved, and all costs accrued and likely to accrue in the case, and in no case to be less than One Hundred Dollars ($ 100.00), conditioned for the payment of such judgment as the circuit court may render against him; and the appeal, when demanded and bond given, shall operate as a supersedeas of execution on such judgment. Any defendant against whom a civil judgment may have been entered by a justice court judge who, by reason of his poverty, is not able to give bond may nevertheless appeal from such judgment on his making an affidavit that, by reason of his poverty, he is unable to give bond or other security to obtain such appeal, but the appeal in such case shall not operate as a supersedeas of the judgment. The clerk of the justice court shall at once make up a transcript of the record and properly transmit the same to the clerk of the circuit court, within fifteen (15) days after the bond has been filed. In counties where there is a county court, appeals from justice courts shall be to the county court.



§ 11-51-87 - Copy of record to be transmitted

The justice court judge may prepare and certify his record to the following effect, viz.:

"Copy of the record of the proceedings before , a justice court judge

of county, in the case therein set forth, to wit: (here copy the entries

on the docket and certify as follows, viz.:)

"State of Mississippi, County:

"I, , a justice court judge of the said county, certify that the

foregoing is a copy of the record of the proceedings before me in the case

stated therein, as appears on my docket.

"Given under my hand, this the day of , A.D. .

Justice Court Judge"



§ 11-51-89 - Justice, mayor, or police justice to deliver papers to circuit clerk

The justice of the peace, mayor or police justice of any city, town or village from whose decision an appeal shall be taken, shall at once transmit to the clerk of that court a certified copy of the record of the proceedings, with all the original papers and process in the case, and the original appeal bond given by the appellant, and the clerk shall docket the same, and shall be entitled to the same fees, upon such appeals, as for similar services in suits originating in said court. The justice, mayor, or police justice of any city, town or village shall, at all times, be allowed to amend his return according to the facts.



§ 11-51-91 - Trial of cases on appeal from justice of the peace

On appeal from a justice of the peace court to the circuit court the case shall be tried anew, in a summary way, without pleadings in writing, at the first term, unless cause be shown for a continuance; provided, however, that the circuit court shall have the authority and power of its own motion or on motion of any party to require that defenses to the action shall be set up by way of answer in like manner as is required by Section 11-7-59, Mississippi Code of 1972.

If it appear on the trial that the suit was brought before a justice of the peace not having jurisdiction thereof, the circuit court shall reverse the judgment of the justice and dismiss the case. If the defendant be the appellant and judgment be rendered for the plaintiff in the original suit for a sum equal to or greater than he recovered before the justice of the peace, ten per cent (10%) damages upon the amount thereof shall be included in such judgment; and similarly, when there has been an appeal from a justice of the peace court to a county court, and any judgment against an appellant shall be rendered against the principal and his sureties jointly and when there shall be an appeal from the county court to the circuit court and the same shall be affirmed, then, there shall be added five per cent (5%) damages, and judgment shall be rendered against the principal and the sureties on the appeal bond jointly. In all such cases where the amount in controversy exceeds the sum of Fifty Dollars ($ 50.00), either party shall be entitled to an appeal to the supreme court as in cases originating in the circuit court, and the plaintiff may also appeal to the supreme court in cases where the difference between his demand and the judgment in his favor shall exceed said sum.



§ 11-51-93 - Certiorari proceedings in circuit court

All cases decided by a justice of the peace, whether exercising general or special jurisdiction, may, within six months thereafter, on good cause shown by petition, supported by affidavit, be removed to the circuit court of the county, by writ of certiorari, which shall operate as a supersedeas, the party, in all cases, giving bond, with security, to be approved by the judge or clerk of the circuit court, as in cases of appeal from justices of the peace; and in any cause so removed by certiorari, the court shall be confined to the examination of questions of law arising or appearing on the face of the record and proceedings. In case of an affirmance of the judgment of the justice, the same judgment shall be given as on appeals. In case of a reversal, the circuit court shall enter up such judgment as the justice ought to have entered, if the same be apparent, or may then try the cause anew on its merits, and may in proper cases enter judgment on the certiorari or appeal bond, and shall, when justice requires it, award restitution. The clerk of the circuit court, on the issuance of a certiorari, shall issue a summons for the party to be affected thereby; and, in case of nonresidents, he may make publication for them as in other cases.



§ 11-51-95 - Certiorari to all other inferior tribunals

Like proceedings as provided in Section 11-51-93 may be had to review the judgments of all tribunals inferior to the circuit court, whether an appeal be provided by law from the judgment sought to be reviewed or not. However, petitions for a writ of certiorari to the circuit court for review of a decision of a municipal civil service commission created under Section 21-31-1 et seq. or Section 21-31-51 et seq. shall be filed within thirty (30) days after the entry of the judgment or order of the commission.



§ 11-51-97 - New appeal bond

In all appeals and in proceedings of certiorari to the circuit court, the said court, on motion of the appellee or obligee, may inquire into the sufficiency of the amount of the bond, and of the security thereon, and may at any time require a new bond, or additional security, on pain of dismissal; and if any bond be defective, the principal therein may give a new one, which shall have the same effect as if given originally.



§ 11-51-99 - How executors, administrators, guardians, and conservators appeal

The chancery court, in its discretion, may allow executors, administrators, guardians and conservators to appeal money or property judgments or orders against their wards or estates with supersedeas under any existing bond or one set for that purpose; but they shall pay the costs of the lower court including the Supreme Court filing fee.



§ 11-51-101 - State, county, and municipality, and officials representing them, may appeal without bond; prepayment of costs in lower court; costs of record of trial court

(1) The state and any county or municipality of the state, and the officials representing the state, county or municipality, in any suit or action, and any state, county or municipal officer who is a party to any suit or action in his official character, in which suit or action the state, county or municipality is beneficially interested, and the several incorporated charitable or educational institutions established and maintained by the state, and all corporate instrumentalities wholly owned by the United States government, shall be entitled to appeal from a judgment, decree, decision or order of any court or judge from which an appeal may be taken without prepayment of costs in the lower court; however, the cost of the preparation of the record of the proceedings in the trial court shall be prepaid. In any such case, if a supersedeas is allowed and desired, a bond for supersedeas shall not be required.

(2) Any person who is a party to a suit or action in his individual capacity, which suit arises from allegedly tortious actions and deeds committed by him during the time he was a member, trustee, director, superintendent, official or employee, as the case may be, of the Department of Corrections, the State Penitentiary or the state psychiatric hospitals or institutions, and which allegedly tortious acts and deeds were committed by the person in the performance of his duties or employment, shall be entitled to appeal from a judgment, decree, decision or order of any court or judge from which an appeal may be taken without prepayment of costs in the lower court, including the costs of the preparation of the record of the proceedings in the trial court. In those cases, if a supersedeas is allowed and desired, a bond for supersedeas shall not be required. The provisions of this section shall not apply to any such judgment, decree, decision or order in favor of the State of Mississippi.



§ 11-51-103 - Written demand for appeal in certain cases

In all cases where an appeal is desired without bond, from a judgment of a justice of the peace, and in cases of unlawful entry and detainer, by parties who are not required to give bond therefor, a written demand for the appeal shall be filed, in lieu of the bond required of others, within the time allowed for appeal in such cases.



§ 11-51-111 - Taking of appeal from courts of separate judicial districts in Harrison County

In Harrison County, a county having two judicial districts, all appeals, writs of error or other like remedies may be taken and prosecuted from the circuit, chancery and county courts of either of said districts to the Supreme Court, in the same manner and to the same extent and on the same terms as appeals, writs of error and other like remedies are authorized to be taken from the circuit, chancery and county courts holden in the different counties of the state.






Chapter 53 - COSTS

§ 11-53-5 - How security given

Security for costs may be given by recognizance entered into in open court, or by written undertaking indorsed on or filed with the papers in the cause, or by a deposit with the clerk of the court of the amount in cash or a certified check on any solvent bank in this state. The judgment, when rendered against the plaintiff or complainant, shall be rendered against the surety as well as against the plaintiff or complainant; and execution may be issued as in other cases for all costs for which the plaintiff or complainant may be liable in the cause. Additional security may be required by the court or the justice of the peace, if it appear that the security already taken is insufficient.



§ 11-53-7 - Security for costs before justice of the peace

The foregoing provisions as to securing or paying costs before suit brought, and requiring security for costs after suit commenced, and as to rendering judgment against the plaintiff and surety, shall apply to justices of the peace, and the courts held by them as such, or in proceedings in unlawful entry and detainer, or in any other proceeding; but in those courts the security, when required after the commencement of a suit, shall be given within ten days after the order of the court made for that purpose.



§ 11-53-9 - Costs paid from deposit

In case of a deposit of money or certified check for costs, if the costs be adjudged against the party making the deposit, the clerk or justice shall pay the costs out of the deposit, and the residue to the party entitled thereto. If the party making the deposit be not liable for costs, the whole of the deposit shall be returned to him.



§ 11-53-11 - Official bond covers deposit

The clerk or justice of the peace shall be liable on his official bond to all persons having any claim to or interest in any money so deposited for costs; and for failure to pay over the same, as required, to the person entitled to it, shall, besides any other penalty provided, be liable to be dealt with for contempt by the court in which the deposit was made. A deposit in the hands of a clerk or justice at the expiration of his term of office shall be delivered to his successor.



§ 11-53-13 - Security for costs shall not be required in certain suits

Neither the state, nor any county, city, town, or village, nor any state board, nor any state, county, city, town, or village officer, suing in his official character, shall be required to pay costs before commencing a suit, nor to give security for costs before or after the commencement of a suit.



§ 11-53-15 - Usee liable for costs--state as nominal plaintiff

In suits in the name of the state or any person for the use of another, the usee may be required to secure or pay the costs, and shall be liable therefor; and in no case shall the state, as a nominal plaintiff, be liable for costs.



§ 11-53-17 - Poor persons may sue without security for costs

A citizen may commence any civil action, or answer a rule for security for costs in any court without being required to prepay fees or give security for costs, before or after commencing suit, by taking and subscribing the following affidavit:

"I, , do solemnly swear that I am a citizen of the State of

Mississippi, and because of my poverty I am not able to pay the costs or give

security for the same in the civil action (describing it) which I am about to

commence (or which I have begun, as the case may be) and that, to the best of

my belief, I am entitled to the redress which I seek by such suit."



§ 11-53-19 - Court may dismiss action of poor persons

The court may dismiss an action commenced or continued on affidavit of poverty, if satisfied that the allegation of poverty was untrue.



§ 11-53-21 - Judgment for costs against poor persons

In cases commenced or continued on an affidavit of poverty, the officers of the court shall perform all the duties required in the prosecution of the suit, and the witnesses shall attend until released; but in the case of failure to prosecute his suit to effect, judgment shall be given against the plaintiff for costs, and execution may be issued as in other cases.



§ 11-53-23 - Costs on dismissal for want of jurisdiction

When a case shall be dismissed by any court for want of jurisdiction, judgment shall be rendered by such court for costs against the party who invoked the jurisdiction, as in other cases.



§ 11-53-25 - Stale cases dismissed at cost of plaintiff

The clerk of any court shall move the court to dismiss any cause pending therein in which no step has been taken for the two terms preceding; and the court shall, unless good cause be shown to the contrary, dismiss the same at the costs of the plaintiff or complainant.



§ 11-53-31 - Successful party liable for certain costs

All costs accrued at the instance of the successful defendant in a suit, which cannot be collected out of the other party, may be collected from such defendant; and after return of "no property" on execution against a plaintiff or complainant against whom costs were adjudged, execution may be issued against the successful defendant for all cost accrued at his instance and not paid or collected from the other party. A successful plaintiff or complainant shall be liable for all the costs of the case accrued at his instance which cannot be collected from the defendants; and after return of "no property" on execution against the defendant against whom costs were adjudged, execution may be issued against the successful plaintiff or complainant for all the costs of the case accrued at his instance not paid or collected from the defendant. An unsuccessful plaintiff or complainant shall be liable for all the costs of the case.



§ 11-53-33 - Costs not recovered in some cases -- limited in others

In actions of assault, assault and battery, libel and slander, if the plaintiff recover less than Ten Dollars ($ 10.00), costs shall not be awarded to him. In all other actions sounding in damages, where the plaintiff sues for more than Ten Dollars ($ 10.00) and recovers less than that sum, no more costs than the amount of damages recovered shall be awarded to him, unless the court be of the opinion that the plaintiff had reasonable cause to expect to recover more, and that the action was brought for no other purpose than to be compensated for the wrong done, and enter the same on its minutes. If more costs be awarded, the judgment may be amended on motion at any time.



§ 11-53-37 - Costs in class suits

Where a party hereafter institutes a suit for the benefit of himself and all others similarly situated, and thereby there is in such suit recovered or preserved property or a fund for the common benefit, the chancery court may make an allowance to such party of the reasonable costs incurred, which costs shall include the necessary disbursements, and reasonable solicitor's fees, out of the property recovered or preserved for the common benefit.



§ 11-53-41 - Executors and administrators entitled to and liable for costs -- when not individually liable

When costs are adjudged against an executor or administrator in a suit at law or in equity, and he shall obtain the certificate of the court before which the suit was tried that there was probable cause for bringing or defending the same, he shall not be individually liable for costs, although the estate may be insufficient to pay them.



§ 11-53-43 - Executors and administrators entitled to and liable for costs -- in their administration

Executors and administrators shall be personally liable for the fees which accrue in the administration, and the estates in their hands shall be chargeable with such fees in preference to all other demands. It shall be lawful for the clerk of the chancery court to make out executions for the fees that may become due the officers of court or the publisher of a newspaper at any time in the administration of an estate. Every such execution shall have annexed to it a copy of the bill of costs, specifying the particular items thereof, to be enforced as in other cases.



§ 11-53-45 - Next friend of infant liable for costs

If in any case the plaintiff or complainant be an infant suing by next friend, such next friend shall be liable for costs.



§ 11-53-49 - Costs in cases of setoff

When a setoff is pleaded or filed and established, the defendant shall recover of the plaintiff his costs expended in establishing it, although judgment be rendered in favor of the plaintiff for a balance due him.



§ 11-53-51 - Costs in cases of appeal from justices of the peace

In cases of appeal from a judgment of a justice of the peace, if the appeal be by the defendant, and judgment be rendered thereon for the plaintiff equal to or greater than that recovered by him before the justice of the peace, he shall recover of the defendant full costs; but if the judgment for plaintiff be less than that recovered by him before the justice of the peace, the court may, on motion of defendant, apportion the costs between the parties as may be proper, otherwise defendant shall be liable for all the costs. If the judgment on such appeal be rendered for the defendant, he shall recover of the plaintiff full costs. If the appeal be by plaintiff from a judgment rendered against him, and he recover judgment thereon, he shall recover of the defendant full costs; but if the defendant recover judgment thereon, he shall recover of plaintiff full costs. If a party appeal from a judgment in his favor, and does not obtain judgment for more than he recovered before the justice of the peace, he shall not recover costs that accrued on appeal, but shall be liable for such costs. But in such cases the circuit court, may, when the circumstances justify it, tax the costs to meet the ends of justice. In all cases where the principal is made liable for costs, judgment shall be rendered therefor against him and the sureties on his appeal bond jointly.



§ 11-53-53 - Costs in cases of certiorari and appeals from certain inferior tribunals

In all cases of certiorari upon the judgment of any inferior court or tribunal, and the cases of appeal from the judgment of a board or supervisors, of a court of unlawful entry and detainer, of any municipal board or court, the successful party shall be entitled to recover full costs; but the circuit court may, when the circumstances of the case justify it, tax the costs to meet the ends of justice.



§ 11-53-55 - Cases not expressly embraced by statute or Rule

If a case shall occur in any court not embraced expressly by statute, Mississippi Rules of Civil Procedure or Mississippi Supreme Court Rules, the court may make such order for the payment of costs by any of the parties as, in its discretion, may be proper.



§ 11-53-65 - Bill of costs made and filed

When a cause shall be determined, the clerk of the court, and the justice of the peace in cases had before him, shall tax the costs of the case and make out a bill thereof, specifying therein each section of the law, and each paragraph or subdivision of section, if any, by virtue of which each fee or item of costs therein is charged or taxed, and he shall file the same with the papers in the cause.



§ 11-53-67 - Fees not payable until bill produced

Fees and costs shall not be payable by any person until there be produced to the person chargeable with the same a bill, or account in writing, containing the particulars of such fees, signed by the clerk or officer, in which shall be intelligently expressed and specified each section of the law, and, if any, each paragraph or subdivision of section by virtue of which each fee is charged. If any fee shall be paid without the production of such bill, the party paying the same shall at all times be entitled to demand and have from the officer receiving the same a copy of such bill without charge.



§ 11-53-69 - Costs not due until suit ended

The costs accruing upon suits in any court shall not be due until the final determination thereof, and may then be collected by execution; but the judges shall have power to order and adjudge costs and give decrees and judgments thereon in the progress of suits, as heretofore practised in said courts.



§ 11-53-71 - Taxation of costs in cases from justices of the peace

The clerk of the circuit court is required to tax in the bill of costs, after final judgment, all the costs that accrued on the trial before a justice of the peace, or before any other inferior tribunal or court, in all cases carried to the circuit court by appeal or by certiorari, and include the same in the execution issued for the costs accruing in the case in the circuit court.



§ 11-53-73 - Execution for costs

It shall be lawful for the clerks of the several courts, when suits or causes are determined and the fees not paid by the party from whom they are due, to make out executions, directed to the sheriff or other proper officer of the county where the party resides; and the sheriff or other officer shall execute and return such execution as in other cases.



§ 11-53-75 - Bill of costs appended to execution

On all executions in which any costs are included, there shall be entered thereon or annexed a copy of the bill of costs, specifying the particular items thereof, in intelligible words and figures, and each section of the law, and, if any, each paragraph or subdivision of section by virtue of which each item therein is charged; and all such executions issuing without the copy of such bill of costs shall be illegal, and the sheriff or other officer shall not execute the same. The sheriff or other officer receiving the same shall add thereto, in like manner, his fees, including all additional fees and costs, and shall make out a fair copy of the same and deliver it, on demand, to the person from whom he receives the money or out of whose property he makes the same.



§ 11-53-77 - Combining orders and decrees to save costs

It shall be the duty of the judges of the several courts to require the clerks to combine in one judgment or decree as many interlocutory or other orders as can be lawfully and conveniently done, with a view to prevent the increase of costs, and, on application of any party, to correct any incorrect bill of costs as charged and made out by a clerk.



§ 11-53-79 - Table of fees to be posted conspicuously

It shall be the duty of the clerks of the circuit and chancery courts, and of the sheriff, to post in a conspicuous place in his office, and each justice of the peace at his place of holding court, a copy of the bill of fees which he is entitled to receive, and on failure to do so he shall not be entitled to receive or collect any fee for any service rendered during the time of such failure.



§ 11-53-81 - Recovery of attorney's fees in suit on open account

When any person fails to pay an open account within thirty (30) days after receipt of written demand therefor correctly setting forth the amount owed and an itemized statement of the account in support thereof, that person shall be liable for reasonable attorney's fees to be set by the judge for the prosecution and collection of such claim when judgment on the claim is rendered in favor of the plaintiff. Evidence of receipt of written demand by the spouse of the debtor when they are living together as husband and wife on behalf of the debtor may be introduced as evidence of written demand on the debtor. If that person sued on the open account shall prevail in the suit, he shall be entitled to reasonable attorney's fees to be set by the judge.

If delivery of written demand on the debtor is attempted, but not accomplished because circumstances made delivery of written demand impossible, a notation, on the envelope containing the written demand, made by the person attempting delivery stating the date of the attempted delivery, the reasons why delivery could not be accomplished along with the initials of the person attempting delivery and making said notation may be introduced as evidence of written demand on the debtor, and if the judge in his discretion finds that sufficient evidence of due diligence in delivery of written demand has been made, he may make a conclusion of written demand for purposes of justice and find that there has been written demand on the debtor.






Chapter 55 - LITIGATION ACCOUNTABILITY ACT OF 1988

§ 11-55-1 - Title

This chapter may be cited as the "Litigation Accountability Act of 1988."



§ 11-55-3 - Definitions

The following words and phrases as used in this chapter have the meaning ascribed to them in this section, unless the context clearly requires otherwise:

(a) "Without substantial justification," when used with reference to any action, claim, defense or appeal, including without limitation any motion, means that it is frivolous, groundless in fact or in law, or vexatious, as determined by the court.

(b) "Person" means any individual, corporation, company, association, firm, partnership, society, joint stock company or any other entity, including any governmental entity or unincorporated association of persons.

(c) "Action" means a civil action that contains one or more claims for relief, defense or an appeal of such civil action. For the purposes of this chapter only, an "action" also means any separate count, claim, defense or request for relief contained in any such civil action.



§ 11-55-5 - Assessment of attorney fees and costs against attorney or party for meritless action, claim or defense, unwarranted delay, or unnecessary proceedings

(1) Except as otherwise provided in this chapter, in any civil action commenced or appealed in any court of record in this state, the court shall award, as part of its judgment and in addition to any other costs otherwise assessed, reasonable attorney's fees and costs against any party or attorney if the court, upon the motion of any party or on its own motion, finds that an attorney or party brought an action, or asserted any claim or defense, that is without substantial justification, or that the action, or any claim or defense asserted, was interposed for delay or harassment, or if it finds that an attorney or party unnecessarily expanded the proceedings by other improper conduct including, but not limited to, abuse of discovery procedures available under the Mississippi Rules of Civil Procedure.

(2) No attorney's fees or costs shall be assessed if a voluntary dismissal is filed as to any action, claim or defense within a reasonable time after the attorney or party filing the action, claim or defense knows or reasonably should have known that it would not prevail on the action, claim or defense.

(3) When a court determines reasonable attorney's fees or costs should be assessed, it shall assess the payment against the offending attorneys or parties, or both, and in its discretion may allocate the payment among them, as it determines most just, and may assess the full amount or any portion to any offending attorney or party.

(4) No party, except an attorney licensed to practice law in this state, who is appearing without an attorney shall be assessed attorney's fees unless the court finds that the party clearly knew or reasonably should have known that such party's action, claim or defense or any part of it was without substantial justification.



§ 11-55-7 - Award of costs and attorney's fees; amount of award; factors to consider

In determining the amount of an award of costs or attorney's fees, the court shall exercise its sound discretion. When granting an award of costs and attorney's fees, the court shall specifically set forth the reasons for such award and shall consider the following factors, among others, in determining whether to assess attorney's fees and costs and the amount to be assessed:

(a) The extent to which any effort was made to determine the validity of any action, claim or defense before it was asserted, and the time remaining within which the claim or defense could be filed;

(b) The extent of any effort made after the commencement of an action to reduce the number of claims being asserted or to dismiss claims that have been found not to be valid;

(c) The availability of facts to assist in determining the validity of an action, claim or defense;

(d) Whether or not the action was prosecuted or defended, in whole or in part, in bad faith or for improper purpose;

(e) Whether or not issues of fact, determinative of the validity of a party's claim or defense, were reasonably in conflict;

(f) The extent to which the party prevailed with respect to the amount of and number of claims or defenses in controversy;

(g) The extent to which any action, claim or defense was asserted by an attorney or party in a good faith attempt to establish a new theory of law in the state, which purpose was made known to the court at the time of filing;

(h) The amount or conditions of any offer of judgment or settlement in relation to the amount or conditions of the ultimate relief granted by the court;

(i) The extent to which a reasonable effort was made to determine prior to the time of filing of an action or claim that all parties sued or joined were proper parties owing a legally defined duty to any party or parties asserting the claim or action;

(j) The extent of any effort made after the commencement of an action to reduce the number of parties in the action; and

(k) The period of time available to the attorney for the party asserting any defense before such defense was interposed.



§ 11-55-9 - Limitations of chapter

Nothing in this chapter shall be construed to prevent an attorney and his client from negotiating in private the actual fee which the client is to pay the client's attorney. Nothing in this chapter is intended to limit the authority of the court to approve written stipulations filed with the court or oral stipulations in open court agreeing to no award of attorney's fees or costs, or an award of attorney's fees or costs in a manner different than that provided in this chapter.



§ 11-55-11 - Application of chapter

This chapter shall apply in all cases unless attorney's fees are otherwise specifically provided by statute or court rule, in which case the provision allowing the greater award shall prevail.



§ 11-55-13 - Severability

If any section, paragraph, sentence, phrase or any part of this chapter shall be held invalid or unconstitutional, such holding shall not affect any other section, paragraph, sentence, clause, phrase or part of this chapter which is not in and of itself invalid or unconstitutional. Moreover, if the application of this chapter, or of any portion of it, to any person or circumstance is held invalid, the invalidity shall not affect the application of this chapter to other persons or circumstances which can be given effect without the invalid provision or application.



§ 11-55-15 - Actions to which chapter applies

This chapter shall apply to any suit or claim or defense or appeal filed or perfected subsequent to July 1, 1988. It shall also apply to any suit or claim or defense or appeal which has been filed or perfected prior to July 1, 1988, and which is not dismissed within one hundred eighty (180) days after July 1, 1988.






Chapter 57 - STRUCTURED SETTLEMENTS

§ 11-57-1 - Short Title

This chapter shall be known and may be cited as the "Structured Settlement Protection Act."



§ 11-57-3 - Definitions

The following words and phrases shall have the meanings ascribed herein, unless the context clearly indicates otherwise:

(a) "Annuity issuer" means an insurer that has issued a contract to fund periodic payments under a structured settlement.

(b) "Dependents" include a payee's spouse and minor children and all other persons for whom the payee is legally obligated to provide support, including alimony.

(c) "Discounted present value" means the present value of future payments determined by discounting such payments to the present using the most recently published Applicable Federal Rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service.

(d) "Gross advance amount" means the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions to be made from such consideration.

(e) "Independent professional advice" means advice of an attorney, certified public accountant, actuary or other licensed professional adviser.

(f) "Interested parties" means, with respect to any structured settlement, the payee, any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and any other party that has continuing rights or obligations under such structured settlement.

(g) "Net advance amount" means the gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under Section 11-57-5(e).

(h) "Payee" means an individual who is receiving tax-free payments under a structured settlement and proposes to make a transfer of payment rights thereunder.

(i) "Periodic payments" includes both recurring payments and scheduled future lump-sum payments.

(j) "Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of 26 USCS 130.

(k) "Responsible administrative authority" means, with respect to a structured settlement, any government authority vested by law with exclusive jurisdiction over the settled claim resolved by such structured settlement.

(l) "Settled claim" means the original tort claim or workers' compensation claim resolved by a structured settlement.

(m) "Structured settlement" means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a workers' compensation claim.

(n) "Structured settlement agreement" means the agreement, judgment, stipulation or release embodying the terms of a structured settlement.

(o) "Structured settlement obligor" means, with respect to any structured settlement, the party that has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement.

(p) "Structured settlement payment rights" means rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, where:

(i) The payee is domiciled in, or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in, this state;

(ii) The structured settlement agreement was approved by a court or responsible administrative authority in this state; or

(iii) The structured settlement agreement is expressly governed by the laws of this state.

(q) "Terms of the structured settlement" includes, with respect to any structured settlement, the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement and any order or other approval of any court or responsible administrative authority or other government authority that authorized or approved such structured settlement.

(r) "Transfer" means any sale, assignment, pledge, hypothecation or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration; provided that the term "transfer" does not include the creation or perfection of a security interest in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution, in the absence of any action to redirect the structured settlement payments to such insured depository institution, or an agent or successor in interest thereof, or otherwise to enforce such blanket security interest against the structured settlement payment rights.

(s) "Transfer agreement" means the agreement providing for a transfer of structured settlement payment rights.

(t) "Transfer expenses" means all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including, without limitation, court filing fees, attorney's fees, escrow fees, lien recordation fees, judgment and lien search fees, finder's fees, commissions, and other payments to a broker or other intermediary; "transfer expenses" do not include preexisting obligations of the payee payable for the payee's account from the proceeds of a transfer.

(u) "Transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer.



§ 11-57-5 - Disclosure statement

Not less than three (3) days before the date on which a payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement, in bold type no smaller than fourteen (14) points, setting forth:

(a) The amounts and due dates of the structured settlement payments to be transferred;

(b) The aggregate amount of such payments;

(c) The discounted present value of the payments to be transferred, which shall be identified as the "calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities," and the amount of the Applicable Federal Rate used in calculating such discounted present value;

(d) The gross advance amount;

(e) An itemized listing of all applicable transfer expenses, other than attorney's fees and related disbursement payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of the amount of any such fees and disbursements;

(f) The net advance amount;

(g) The amount of any penalties or liquidated damages payable by the payee in the event of any breach of the transfer agreement by the payee; and

(h) A statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee.



§ 11-57-7 - Transfers of structured settlement payment rights

No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order or order of a responsible administrative authority based on express findings by such court or responsible administrative authority that:

(a) The transfer is in the best interest of the payee, taking into account the welfare and support of the payee's dependents;

(b) The payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has either received such advice or knowingly waived such advice in writing; and

(c) The transfer does not contravene any applicable statute or the order of any court or other government authority.



§ 11-57-9 - Consequences of transfer

Following a transfer of structured settlement payment rights under this chapter:

(a) The structured settlement obligor and the annuity issuer shall, as to all parties except the transferee, be discharged and released from any and all liability for the transferred payments;

(b) The transferee shall be liable to the structured settlement obligor and the annuity issuer:

(i) If the transfer contravenes the terms of the structured settlement, for any taxes incurred by such parties as a consequence of the transfer; and

(ii) For any other liabilities or costs, including reasonable costs and attorney's fees, arising from compliance by such parties with the order of the court or responsible administrative authority or arising as a consequence of the transferee's failure to comply with this chapter;

(c) Neither the annuity issuer nor the structured settlement obligor may be required to divide any periodic payment between the payee and any transferee or assignee or between two (2) or more transferees or assignees; and

(d) Any further transfer of structured settlement payment rights by the payee may be made only after compliance with all of the requirements of this chapter.



§ 11-57-11 - Application for transfer; notification; hearing

(1) An application under this chapter for approval of a transfer of structured settlement payment rights shall be made by the transferee and may be brought in the county in which the payee resides, in the county in which the structured settlement obligor or the annuity issuer maintains its principal place of business, or in any court or before any responsible administrative authority which approved the structured settlement agreement.

(2) Not less than twenty (20) days prior to the scheduled hearing on any application for approval of a transfer of structured settlement payment rights under Section 11-57-7, the transferee shall file with the court or responsible administrative authority and serve on all interested parties a notice of the proposed transfer and the application for its authorization, including with such notice:

(a) A copy of the transferee's application;

(b) A copy of the transfer agreement;

(c) A copy of the disclosure statement required under Section 11-57-5;

(d) A listing of each of the payee's dependents, together with each dependent's age;

(e) Notification that any interested party is entitled to support, oppose or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing; and

(f) Notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed which shall be not less than fifteen (15) days after service of the transferee's notice in order to be considered by the court or responsible administrative authority.



§ 11-57-13 - Transferee and payee responsibilities

(1) The provisions of this chapter may not be waived by any payee.

(2) Any transfer agreement entered into on or after July 1, 2002, by a payee who resides in this state shall provide that disputes under such transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of this state. No such transfer agreement shall authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.

(3) No transfer of structured settlement payment rights shall extend to any payments that are life-contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for (a) periodically confirming the payee's survival, and (b) giving the annuity issuer and the structured settlement obligor prompt written notice in the event of the payee's death.

(4) No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to be proposed transferee or any assignee based on any failure of such transfer to satisfy the conditions of this chapter.

(5) Nothing contained in this chapter shall be construed to authorize any transfer of structured settlement payment rights in contravention of any law or to imply that any transfer under a transfer agreement entered into before July 1, 2002, is valid or invalid.

(6) Compliance with the requirements set forth in § 11-57-5 and fulfillment of the conditions set forth in § 11-57-7 shall be solely the responsibility of the transferee in any transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer shall bear any responsibility for, or any liability arising from, noncompliance with such requirements or failure to fulfill such conditions.



§ 11-57-15 - Applicability

This chapter shall apply to any transfer of structured settlement payment rights under a transfer agreement entered into on or after August 1, 2002; provided, however, that nothing contained herein shall imply that any transfer under a transfer agreement reached before such date is either effective or ineffective.






Chapter 59 - UNIFORM INTERSTATE DEPOSITIONS AND DISCOVERY ACT

§ 11-59-1 - Short title

This chapter may be cited as the Uniform Interstate Depositions and Discovery Act.



§ 11-59-3 - Definitions

In this chapter:

(1) "Foreign jurisdiction" means a state other than this state.

(2) "Foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction.

(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(4) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.

(5) "Subpoena" means a document, however denominated, issued under authority of a court of record requiring a person to:

(A) Attend and give testimony at a deposition;

(B) Produce and permit inspection and copying of designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of the person; or

(C) Permit inspection of premises under the control of the person.



§ 11-59-5 - Issuance of subpoena

(a) To request issuance of a subpoena under this section, a party must submit a foreign subpoena to a clerk of court in the county in which discovery is sought to be conducted in this state. A request for the issuance of a subpoena under this chapter does not constitute an appearance in the courts of this state.

(b) When a party submits a foreign subpoena to a clerk of court in this state, the clerk, in accordance with that court's procedure, shall promptly issue a subpoena for service upon the person to which the foreign subpoena is directed.

(c) A subpoena under subsection (b) must:

(A) Incorporate the terms used in the foreign subpoena; and

(B) Contain or be accompanied by the names, addresses, and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.



§ 11-59-7 - Service of subpoena

A subpoena issued by a clerk of court under Section 11-59-5 must be served in compliance with Rule 45 of the Rules of Civil Procedure.



§ 11-59-9 - Deposition, production and inspection

Rule 45 of the Mississippi Rules of Civil Procedure and Rule 2.01 of the Uniform Rules of Circuit and County Court Practice apply to subpoenas issued under Section 11-59-5.



§ 11-59-11 - Application to court

An application to the court for a protective order or to enforce, quash or modify a subpoena issued by a clerk of court under Section 11-59-5 must comply with the rules or statutes of this state and be submitted to the court in the county in which discovery is to be conducted.



§ 11-59-13 - Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 11-59-15 - Application to pending actions

This chapter applies to requests for discovery in cases pending on July 1, 2011.






Chapter 61 - MISSISSIPPI RELIGIOUS FREEDOM RESTORATION ACT

§ 11-61-1 - Mississippi Religious Freedom Restoration Act; legislative findings; purpose; applicability; relation to First Amendment

(1) This section shall be known and may be cited as the Mississippi Religious Freedom Restoration Act.

(2) The Mississippi Legislature finds the following:

(a) The framers of the Constitution, recognizing free exercise of religion as an unalienable right, secured its protection in the First Amendment to the Constitution;

(b) Laws "neutral" toward religion may burden religious exercise as surely as laws intended to interfere with religious exercise;

(c) Government should not substantially burden religious exercise without compelling justification;

(d) In Employment Division v. Smith, 494 U.S. 872 (1990), the United States Supreme Court virtually eliminated the requirement that the government justify burdens on religious exercise imposed by laws neutral toward religion; and

(e) The compelling interest test as set forth in prior federal court rulings is a workable test for striking sensible balances between religious liberty and competing prior governmental interests.

(3) The purposes of this section are as follows:

(a) To restore the compelling interest test as set forth in Sherbert v. Verner, 374 U.S. 398 (1963), and Wisconsin v. Yoder, 406 U.S. 205 (1972), and to guarantee its application in all cases where free exercise of religion is substantially burdened; and

(b) To provide a claim or defense to persons whose religious exercise is substantially burdened by government.

(4) As used in this section, the following words shall have the following meanings:

(a) "Government" means any branch, department, agency, instrumentality or political subdivision of the State of Mississippi and any official or other person acting under color of law of the State of Mississippi.

(b) "Demonstrates" means to meet the burdens of going forward with the evidence and of persuasion.

(c) "Exercise of religion" means the exercise of religion under the First Amendment to the Constitution.

(5) (a) Government shall not substantially burden a person's exercise of religion even if the burden results from a rule of general applicability, except as provided in paragraph (b) of this subsection.

(b) Government may substantially burden a person's exercise of religion only if it demonstrates that application of the burden to the person:

(i) Is in furtherance of a compelling governmental interest; and

(ii) Is the least restrictive means of furthering that compelling governmental interest.

(6) A person whose religious exercise has been burdened in violation of this section may assert that violation as a claim or defense in a judicial proceeding and obtain appropriate relief against the government, as defined by subsection (4) of this section. Standing to assert a claim or defense under this section shall be the same as the general rules of standing under Article III of the United States Constitution.

(7) (a) This section applies to all state laws, rules, regulations and any municipal or county ordinances, rules or regulations and the implementation of those laws, whether statutory or otherwise, and whether adopted before or after July 1, 2014.

(b) Any such law, rule, regulation or ordinances adopted after July 1, 2014, shall be subject to this section unless such law explicitly excludes such application by reference to this section.

(8) Nothing in this section shall be construed to authorize any government to burden any religious belief.

(9) Nothing in this section shall be construed to affect, interpret, or in any way address that portion of the First Amendment prohibiting laws respecting the establishment of religion. Granting government funding, benefits, or exemptions, to the extent permissible under the Establishment Clause, shall not constitute a violation of this section. As used in this subsection, the term "granting," used with respect to government funding, benefits, or exemptions, does not include the denial of government funding, benefits, or exemptions.

(10) Nothing in this section shall create any rights by an employee against an employer if the employer is not the government.






Chapter 63 - APPLICATION OF FOREIGN LAW

§ 11-63-1 - Application of foreign law prohibited under certain circumstances

(1) In this section, "foreign law" means any law, rule, legal code or legal system other than the constitution, laws and ratified treaties of the United States and the territories of the United States, the constitution and laws of another state of the United States, Native American tribal law, the Mississippi Constitution of 1890, and the laws of this state.

(2) A court, arbitrator, administrative agency or other adjudicative, mediation or enforcement authority shall not enforce a foreign law if doing so would violate a right guaranteed to a natural person by the United States Constitution or the Mississippi Constitution of 1890.









Title 13 - EVIDENCE, PROCESS AND JURIES

Chapter 1 - EVIDENCE

IN GENERAL

§ 13-1-1 - Provisions of chapter applicable to all courts

All provisions contained in this chapter, unless restricted by their nature or by express provision to particular courts, shall apply to and govern all courts.



§ 13-1-5 - Competency of husband and wife

Husbands and wives may be introduced by each other as witnesses in all cases, civil or criminal, and shall be competent witnesses in their own behalf, as against each other, in all controversies between them. Either spouse is a competent witness and may be compelled to testify against the other in any criminal prosecution of either husband or wife for a criminal act against any child, for contributing to the neglect or delinquency of a child, or desertion or nonsupport of children under the age of sixteen (16) years, or abandonment of children. But in all other instances where either of them is a party litigant the other shall not be competent as a witness and shall not be required to answer interrogatories or to make discovery of any matters involved in any such other instances without the consent of both.



§ 13-1-11 - Conviction, except for perjury or subornation of perjury, as no disqualification

A conviction of a person for any offense, except perjury or subornation of perjury, shall not disqualify such person as a witness, but such conviction may be given in evidence to impeach his credibility. A person convicted of perjury or subornation of perjury shall not afterwards be a competent witness in any case, although pardoned or punished for the same.



§ 13-1-13 - Witness may be examined touching interest or convictions

Any witness may be examined touching his interest in the cause or his conviction of any crime, and his answers may be contradicted, and his interest or his conviction of a crime established by other evidence. A witness shall not be excused from answering any material and relevant question, unless the answer would expose him to criminal prosecution or penalty.



§ 13-1-19 - Witness to be committed for refusal to testify

If any person subpoenaed as a witness in any case or matter, shall refuse to be sworn or affirmed, or to give evidence, he shall be committed to prison by the court, justice, master, commissioner, referee, or other person authorized to take his testimony, there to remain without bail until he shall be sworn or affirmed or shall give his evidence.



§ 13-1-21 - Communications privileged; exception

(1) All communications made to a physician, osteopath, dentist, hospital, nurse, pharmacist, podiatrist, optometrist or chiropractor by a patient under his charge or by one seeking professional advice are hereby declared to be privileged, and such party shall not be required to disclose the same in any legal proceeding except at the instance of the patient or, in case of the death of the patient, at the instance of his personal representative or legal heirs in case there be no personal representative, or except, if the validity of the will of the decedent is in question, at the instance of the personal representative or any of the legal heirs or any contestant or proponent of the will.

(2) Waiver of the medical privilege of patients regarding the release of medical information to health care personnel, the State Board of Health or local health departments, made to comply with Sections 41-3-15, 41-23-1 and 41-23-2 and related rules, shall be implied. The medical privilege likewise shall be waived to allow any physician, osteopath, dentist, hospital, nurse, pharmacist, podiatrist, optometrist or chiropractor to report to the State Department of Health necessary information regarding any person afflicted with any communicable disease or infected with the causative agent thereof who neglects or refuses to comply with accepted protective measures to prevent the transmission of the communicable disease.

(3) Willful violations of the provisions of this section shall constitute a misdemeanor and shall be punishable as provided for by law. Any physician, osteopath, dentist, hospital, nurse, pharmacist, podiatrist, optometrist, or chiropractor shall be civilly liable for damages for any willful or reckless and wanton acts or omissions constituting such violations.

(4) In any action commenced or claim made after July 1, 1983, against a physician, hospital, hospital employee, osteopath, dentist, nurse, pharmacist, podiatrist, optometrist or chiropractor for professional services rendered or which should have been rendered, the delivery of written notice of such claim or the filing of such an action shall constitute a waiver of the medical privilege and any medical information relevant to the allegation upon which the cause of action or claim is based shall be disclosed upon the request of the defendant, or his or her counsel.

(5) In any disciplinary action commencing on or after July 1, 1987, against a medical physician, an osteopathic physician or a podiatrist pursuant to the provisions of Sections 73-25-1 through 73-25-39, 73-25-51 through 73-25-67, 73-25-81 through 73-25-95 and 73-27-1 through 73-27-19, waiver of the medical privilege of a patient to the extent of any information other than that which would identify the patient shall be implied.



§ 13-1-211 - Medical privilege considered waived by and between defendants in medical malpractice suits involving multiple defendants

In any medical malpractice action with multiple defendants, the medical privilege shall be considered waived by and between all defendants.



§ 13-1-22 - Confidentiality of priest-penitent communications

(1) As used in this section:

(a) A "clergyman" is a minister, priest, rabbi, or other similar functionary of a church, religious organization, or religious denomination.

(b) A communication is "confidential" if made privately and not intended for further disclosure except in furtherance of the purpose of the communication.

(2) A person has a privilege to refuse to disclose and to prevent another from disclosing a confidential communication by the person to a clergyman in his professional character as spiritual adviser.

(3) The privilege may be claimed by the person, by his guardian or conservator, or by his personal representative if he is deceased. The clergyman shall claim the privilege on behalf of the person unless the privilege is waived.

(4) A clergyman's secretary, stenographer or clerk shall not be examined without the consent of the clergyman concerning any fact, the knowledge of which was acquired in such capacity.



§ 13-1-221 - Certain communications made to certified peer support member by emergency responder to be privileged; definitions; exception to privilege; penalties

(1) As used in this section, unless the context clearly indicates otherwise:

(a) "Certified peer support member" means a law enforcement officer, fireman or emergency medical technician of an emergency service agency or entity who has received training in critical incident stress management and who is certified as a peer support member by the State Board of Health or the Department of Public Safety to provide emotional and moral support to an emergency responder who needs those services as a result of job-related stress or an incident in which the emergency responder was involved while acting in his official capacity.

(b) "Peer support event" means any debriefing, defusing or counseling session conducted by a certified peer support member that involves the emotional or moral support of an emergency responder who needs those services as a result of job-related stress or an incident in which the emergency responder was involved while acting in his official capacity.

(2) A certified peer support member shall not be compelled, without the consent of the emergency responder making the communication, to testify or in any way disclose the contents of any communication made to the certified peer support member by the emergency responder while engaged in a peer support event. This privilege only applies when the communication was made to the certified peer support member during the course of an actual peer support event.

(3) The privilege shall not apply if:

(a) The certified peer support member was an initial emergency service responder, a witness or a party to the incident that prompted the providing of the peer support event to the emergency responder;

(b) A communication reveals the intended commission of a crime or harmful act and such disclosure is determined to be necessary by the certified peer support member to protect any person from a clear, imminent risk of serious mental or physical harm or injury, or to forestall a serious threat to the public safety; or

(c) A crime has been committed and divulged.

(4) Any certified peer support member who reveals the contents of a privileged communication, or any person who threatens, intimidates, or in any way attempts to compel a certified peer support member to disclose the contents of a privileged communication, shall be guilty of a misdemeanor and shall be punished by a fine of not more than Five Hundred Dollars ($ 500.00) or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.



§ 13-1-23 - Presumption of death

Any person who shall remain beyond the sea, or absent himself from this state, or conceal himself in this state, for seven years successively without being heard of, shall be presumed to be dead in any case where his death shall come in question, unless proof be made that he was alive within that time. Any property or estate recovered in any such case shall be restored to the person evicted or deprived thereof, if, in a subsequent action, it shall be proved that the person so presumed to be dead is living.



§ 13-1-25 - Presumptions as to status of military and naval personnel or federal civilian employees

(1) A written finding of presumed death, made by any officer or employee of the United States authorized to make such finding, pursuant to federal law (5 USC §§ 5561-5568; 37 USC §§ 551-558), as now or hereafter amended, or a duly certified copy of such finding, shall be received in any court, office or other place in this state as prima facie evidence of the death of the person therein found to be dead, and the date, circumstances and place of his disappearance.

(2) An official written report or record, or duly certified copy thereof, that a person is missing, missing in action, interned in a neutral country, or beleaguered, besieged, or captured by an enemy, or is dead, or is alive, made by any officer or employee of the United States authorized by the laws referred to in subsection (1) of this section or by any other law of the United States to make same, shall be received in any court, office or other place in this state as prima facie evidence that such person is missing, missing in action, interned in a neutral country, or beleaguered, besieged, or captured by an enemy, or is dead, or is alive, as the case may be.

(3) For the purposes of subsections (1) and (2) of this section any finding, report or record, or duly certified copy thereof, purporting to have been signed by such an officer or employee of the United States as is described in said subsections shall prima facie be deemed to have been signed and issued by such an officer or employee pursuant to law, and the person signing same shall prima facie be deemed to have acted within the scope of his authority. If a copy purports to have been certified by a person authorized by law to certify the same, such certified copy shall be prima facie evidence of his authority so to certify.



§ 13-1-77 - State custodian of books authorized to certify copies; admissibility of copies

All public officers in this state having the charge or custody of any public books, records, papers, or writings, are authorized to certify copies of the same.



§ 13-1-81 - Presumptions attending certificates, attestation, etc

Any certificate, attestation, or authentication, purporting to have been made or given by any person as an officer of any state or of the United States, shall be prima facie evidence of the official character of such person.



§ 13-1-121 - Injury to livestock in transit as prima facie evidence of carrier's want of skill

In all actions against common carriers for injury or damage done to livestock while in transit, proof that the injury inflicted or damage done was inflicted or done to the livestock while in transit, shall be prima facie evidence of the want of reasonable skill and care on the part of the common carrier, their agents and employees in handling the shipment of livestock so injured or damaged.



§ 13-1-123 - Injury to persons or property from operation of motor vehicle as making out prima facie case

In any action brought to recover any damages, either to person or property, caused by running or operating a motor vehicle in violation of any of the provisions of Chapters 3 and 5 of Title 63 of the Mississippi Code of 1972, the plaintiff or plaintiffs shall be deemed to have made out a prima facie case by showing the fact of such injury, and that such person or persons operating, or causing to be run or operated, such motor vehicle, was at the time of the injury running or operating, or causing the said motor vehicle to be run or operated in a manner contrary to the provisions of Chapters 3 and 5 of Title 63 of the Mississippi Code of 1972.



§ 13-1-131 - Land-office certificates

All certificates issued in pursuance of any act of Congress by any board of commissioners, register of any land office, or any other person authorized to issue such certificate, founded on any warrant, order of survey, entry, grant, confirmation, donation, preemption, or purchase from the United States of any land in this state, shall vest the full legal title to such land in the person to whom such certificate is granted, his heirs or assigns, so far as to enable the holder thereof to maintain an action thereon.



§ 13-1-149 - Courts to take notice of law of United States, other states, territories and foreign countries

When any question shall arise as to the law of the United States, or of any other state or territory of the United States, or of the District of Columbia, or of any foreign country, the court shall take notice of such law in the same manner as if the question arose under the law of this state.



§ 13-1-151 - Reproduction of business records; disposal of originals

Any business may cause any or all records kept by such business in the regular course of its operation to be recorded, copied or reproduced by any photographic, photostatic or miniature photographic process which correctly, accurately and permanently copies, reproduces or forms a medium for copying or reproducing the original record on a film or other durable material, and such business may thereafter dispose of the original record, provided that every original record pertaining to any claim, tax or report due the State of Mississippi or any of its agencies shall be preserved for five (5) years from the thirty-first day of December of the year in which such claim arose, or such tax or report was due.



§ 13-1-155 - Destruction or other disposal of exhibits following final determination of civil actions

After not less than ninety (90) days after the final determination or disposition of any civil action, or if an appeal shall have been taken, then after not less than ninety (90) days after receiving a certificate of the final disposition of the action, the clerk of the court in which the action was filed or tried shall destroy, return or otherwise dispose of all exhibits which were filed in the action. Provided, however, that no exhibit shall be destroyed, returned or otherwise disposed of until after the expiration of the time within which a bill of review may be filed in applicable cases as provided in Section 11-5-121, Mississippi Code of 1972. The clerk shall notify the attorneys for all parties to the action and the owner or person having custody of the property prior to the court action before the expiration of the ninety (90) day period that the exhibits may be claimed.






DISCOVERY PROCEEDINGS

§ 13-1-227 - Depositions before action or pending appeal

(a) Before action.

(1) Petition. A person who desires to perpetuate his own testimony or that of another person regarding any matter that may be cognizable in any court of this state may file a verified petition in the circuit or chancery court in the county of the residence of any expected adverse party. The petition shall be entitled in the name of the petitioner and shall show: (1) that the petitioner expects to be a party to an action cognizable in a court of this state but is presently unable to bring it or cause it to be brought, (2) the subject matter of the expected action and his interest therein, (3) the facts which he desires to establish by the proposed testimony and his reasons for desiring to perpetuate it, (4) the names or a description of the persons he expects will be adverse parties and their addresses so far as known, and (5) the names and addresses of the persons to be examined and the substance of the testimony which he expects to elicit from each, and shall ask for an order authorizing the petitioner to take the depositions of the persons to be examined named in the petition, for the purpose of perpetuating their testimony.

(2) Notice and service. The petitioner shall thereafter serve a notice upon each person named in the petition as an expected adverse party, stating that the petitioner will apply to the court, at a time and place named therein, for the order described in the petition. At least twenty (20) days before the date of hearing the notice shall be served in the same manner of service of summons; but if such service cannot with due diligence be made upon any expected adverse party named in the petition, the court may make such order as is just for service by publication or otherwise, and shall appoint, for persons not served in the manner provided by law, an attorney who shall represent them, and, in case they are not otherwise represented, shall cross-examine the deponent.

(3) Order and examination. If the court is satisfied that the perpetuation of the testimony may prevent a failure or delay of justice, it shall make an order designating or describing the persons whose depositions may be taken and specifying the subject matter of the examination and whether the depositions shall be taken upon oral examination or written interrogatories. The depositions may then be taken in accordance with Sections 13-1-201, 13-1-226 through 13-1-237, 13-1-241, and 13-1-243; and the court may make orders of the character provided for by Section 13-1-234. For the purpose of applying Sections 13-1-201, 13-1-226 through 13-1-237, 13-1-241, and 13-1-243, to depositions for perpetuating testimony, each reference therein to the court in which the action is pending shall be deemed to refer to the court in which the petition for such deposition was filed.

(4) Use of deposition. If a deposition to perpetuate testimony is taken under Sections 13-1-201, 13-1-226 through 13-1-237, 13-1-241, 13-1-243, it may be used in any action involving the same subject matter subsequently brought in a circuit, chancery or county court in accordance with Section 13-1-232(a).

(b) Pending appeal. If an appeal has been taken from a judgment of a court or before the taking of an appeal if the time therefor has not expired, the court in which the judgment was rendered may allow the taking of the depositions of witnesses to perpetuate their testimony for use in the event of further proceedings in the court. In such case the party who desires to perpetuate the testimony may make a motion in the court for leave to take the depositions, upon the same notice and service thereof as if the action was pending in the court. The motion shall show (1) the names and addresses of persons to be examined and the substance of the testimony which he expects to elicit from each; (2) the reasons for perpetuating their testimony. If the court finds that the perpetuation of the testimony is proper to avoid a failure or delay of justice, it may make an order allowing the depositions to be taken and may make orders of the character provided for by Section 13-1-234, and thereupon the depositions may be taken and used in the same manner and under the same conditions as are prescribed in Sections 13-1-201, 13-1-226 through 13-1-237, 13-1-241, and 13-1-243, for depositions taken in actions pending in the court.

(c) Perpetuation by action. This section does not limit the power of a court to entertain an action to perpetuate testimony.



§ 13-1-229 - Stipulations regarding discovery procedure

Unless the court orders otherwise, the parties may by written stipulation (1) provide that depositions may be taken before any person, at any time or place, upon any notice, and in any manner and when so taken may be used like other depositions, and (2) modify the procedures provided by Sections 13-1-201, 13-1-226 through 13-1-237, 13-1-241, and 13-1-243, for other methods of discovery, except that stipulations extending the time provided in Sections 13-1-233, 13-1-234 and 13-1-236 for responses to discovery may be made only with the approval of the court.



§ 13-1-245 - Bank expenses related to disclosure of customer's financial records

(1) As used in this section:

(a) "Bank" means any state or national bank located in Mississippi.

(b) "Custodian" includes a bank's operations officer and any other person who is an official custodian of the bank's records, as well as their deputies and assistants.

(c) "Customer" means any person or authorized representative of a person who has maintained or is maintaining an account or deposit of any type, or has utilized or is utilizing any service of a bank, or for whom a bank has acted or is acting as a fiduciary in relation to an account or deposit maintained in the person's name.

(d) "Financial record" means any record in any form, or information derived from such record, that is maintained by a bank and pertains to a deposit or account of a customer, a service of the bank utilized by a customer or any other relationship between a customer and the bank.

(e) "Governmental authority" includes the state, any political subdivision, district and court, and any agency, department, officer or authorized employee of any of those entities.

(2) In any state court proceeding, if any party, including a governmental authority, requests a subpoena duces tecum (to be construed hereinafter to include a court order) to require a bank to assemble or provide a customer's financial records, and the bank is not a party to the proceeding or is a party solely by reason of its holding assets of another party defendant with no cause of action alleged against the bank, the party requesting the subpoena shall pay to the court conducting the proceeding all reasonable charges of the bank in searching for, reproducing and transporting the records. This payment shall be made promptly when the copy of the records is delivered to the proper person, as provided in subsection (4) of this section, whether or not the financial records are entered into evidence, and the amount of the payment shall be the amount certified by the custodian in the affidavit required by subsection (6) of this section. The payment of these reasonable charges shall be in addition to any witness fees.

(3) Except as hereinafter provided, when a subpoena duces tecum is served upon a custodian of records of any bank in any state court proceeding in which the bank is not a party, or in which the bank is a party solely by reason of its holding assets of another party defendant with no cause of action alleged against the bank, and such subpoena requires the production of a customer's financial records, it shall be deemed sufficient compliance if the custodian shall furnish a true and correct copy of all records described in the subpoena.

(4) The copy of the records shall be separately enclosed in an inner envelope or wrapper, sealed, with the title and number of the action, name of witness and date of subpoena clearly inscribed thereon. The sealed envelope or wrapper shall then be enclosed in an outer envelope or wrapper, sealed, and directed as follows: If the subpoena directs attendance in court, to the clerk of such court or to the judge thereof; if the subpoena directs attendance at a deposition, to the officer before whom the deposition is to be taken, at a place designated in the subpoena for the taking of the deposition or at his place of business; in other cases, to the officer, body or tribunal conducting the hearing, at a like address.

(5) Unless the sealed envelope or wrapper is returned to a witness who is to appear personally, the copy of the records shall remain sealed and shall be opened only at the time of trial, deposition or other hearing, upon the direction of the judge, court, officer, body or tribunal conducting the proceeding, in the presence of all parties who have appeared in person or by counsel at such trial, deposition or hearing. However, the sealed envelope or wrapper may be opened and the records examined prior to the trial, deposition or hearing upon written consent of all parties or their counsel of record.

(6) The records shall be accompanied by an affidavit of a custodian stating in substance: (a) that the affiant is a duly authorized custodian of the records and has authority to certify such records; (b) that the copy is a true copy of all the records described in the subpoena; (c) that the records were prepared by the personnel of the bank, bank officers or persons acting under the control of either, in the ordinary course of the bank's business at or near the time of the act, condition or event reported therein; and (d) certifying the amount of the reasonable charges of the bank for furnishing such copies. If the bank has none of the records described or only part thereof, the custodian shall so state in the affidavit and furnish the affidavit and such records as are available. The furnishing of the affidavit with respect to such reasonable charges shall be sufficient proof of such expense, which shall be taxed as costs of the court. All reasonable charges paid hereunder shall be remitted to the bank not later than final determination of the suit by the court where the suit is initiated.

(7) The copy of the record shall be admissible in evidence to the same extent as though the original thereof were offered and the custodian had been present and testified to the matters stated in the affidavit. The affidavit shall be admissible in evidence and the matters stated therein shall be presumed true in the absence of a preponderance of evidence to the contrary.

(8) In rare cases where the personal attendance of the custodian may be required, the subpoena duces tecum shall contain a clause which reads: "The procedure authorized pursuant to subsection (3) of this section will not be deemed sufficient compliance with this subpoena."

(9) In rare cases where the personal attendance of the custodian and the production of the original record may be required, the subpoena duces tecum shall contain a clause which reads: "Original records are required and the procedure authorized pursuant to subsection (3) of this section will not be deemed sufficient compliance with this subpoena."

If the bank does not have such original record, it shall furnish such copies as it may have and shall be compensated as provided for in this section.

(10) Original records may be withdrawn after introduction into evidence and copies substituted, unless otherwise directed for good cause by the court, judge, officer, body or tribunal conducting the hearing. The custodian may prepare copies of original records in advance of testifying for the purpose of making substitution of the original record, and reasonable charges for furnishing such copies shall be taxed as costs of the court. If copies are not prepared in advance, they can be made and substituted at any time after introduction of the original record, and reasonable charges for furnishing such copies shall be taxed as costs of the court.






EXAMINATION OF JUDGMENT DEBTOR BY JUDGMENT CREDITOR

§ 13-1-261 - Judgment creditor's right to examination of judgment debtor

(1) To aid in the satisfaction of a judgment of more than One Hundred Dollars ($ 100.00), the judgment creditor may examine the judgment debtor, his books, papers or documents, upon any matter relating to his property as provided in Sections 13-1-261 through 13-1-271; except that no single judgment creditor may cause a judgment debtor to submit to examination under this section more than once in a period of six (6) months.

(2) In addition to the method of examination prescribed in subsection (1), the judgment creditor may, in the alternative, utilize the discovery procedures set forth in the Mississippi Rules of Civil Procedure for the purpose of examining the judgment debtor.



§ 13-1-263 - Venue for filing motion for examination and for conducting examination

(1) Except as provided in subsection (2) of this section, the written motion for the examination of a judgment debtor shall be filed, and the proceedings conducted, in the court which rendered the judgment.

(2) If the judgment debtor is an individual who is domiciled in the state but not in the county where the judgment was rendered, or who has changed his domicile to another county after the institution of the suit, the written motion for his examination shall be filed, and the examination conducted, in a court of competent jurisdiction in the county of his then domicile. If the judgment debtor is a nonresident, the petition for his examination shall be filed, and the examination conducted, in a court of competent jurisdiction in any county where he may be found. In any case mentioned in this paragraph, a certified copy of the judgment shall be attached to the written motion for examination.



§ 13-1-265 - Order to appear for examination; effect of satisfaction of judgment

On ex parte written motion of the judgment creditor, personally or through his attorney, the court shall order the judgment debtor to appear in court for examination at a time fixed by the court, not less than five (5) days from the date of service on him of the motion and order, and to produce any books, papers, and other documents relating to his property described in the motion; provided, however, that satisfaction of the judgment shall discharge the judgment debtor from his responsibility to appear for the examination as ordered by the court.



§ 13-1-267 - Swearing of judgment debtor; use of testimony of judgment debtor in criminal proceeding

(1) The debtor shall be sworn to tell the truth in the same manner as a witness in a civil action.

(2) No testimony given by a debtor shall be used in any criminal proceeding against him, except for perjury committed at such examination.



§ 13-1-269 - Court costs

Court costs in connection with the examination shall be taxed against the judgment debtor, except that if the court determines that the creditor invoked the remedy needlessly, the court may tax the costs against the creditor.



§ 13-1-271 - Contempt

If the motion and order have been served personally on the judgment debtor, and he refuses to appear for the examination or to produce his books, papers, or other documents when ordered to do so, or if he refuses to answer any question held pertinent by the court, he may be punished for contempt.






INTERPRETERS FOR THE DEAF

§ 13-1-301 - Definitions

As used in Sections 13-1-301 through 13-1-315 the following terms shall have the definition ascribed to them herein unless the context requires otherwise:

(a) "Deaf person" means any person whose hearing is totally impaired or whose hearing is so seriously impaired as to prohibit the person from understanding oral communications when spoken to in a normal conversational tone. The term further includes, but is not limited to, a person who is mute and a person who is both deaf and mute.

(b) "Qualified interpreter" means an interpreter certified by the national registry of interpreters for the deaf, Mississippi Registry of Interpreters for the Deaf or, in the event a qualified interpreter so certified is not available, an interpreter whose qualifications are otherwise determined. Efforts to obtain the services of a qualified interpreter qualified with a legal skills certificate or a comprehensive skills certificate will be made prior to accepting services of an interpreter with lesser certification. No qualified interpreter may be appointed unless the appointing authority and the deaf person make a preliminary determination that the interpreter is able to interpret accurately the statements of the deaf person and interpret the proceedings in which a deaf person may be involved.

(c) "Oral interpreter" means a person who interprets language through facial and lip movements only and who does not use manual communication. An oral interpreter shall be provided upon the request of a deaf person who does not communicate in sign language. The right of a deaf person to have an interpreter may not be waived except by a deaf person who does not use sign language and who initiates such request for waiver in writing. Such waiver is subject to approval of counsel of such deaf person, if existent, and is subject to approval of the appointing authority.



§ 13-1-303 - Appointment of interpreter; court proceedings; policy custody; statements of deaf person as evidence

(1) In any case in law or equity before any court or the grand jury, wherein any deaf person is a party to such action, either as a defendant or witness, the court shall appoint a qualified interpreter of the deaf sign language to interpret the proceedings to the deaf person and interpret his testimony or statements and to assist in preparation with counsel.

(2) Whenever any deaf person is a party in interest, either as a defendant or witness at a proceeding before any department, board, commission, agency or licensing authority of the state or any political subdivision of the state, the department, board, commissioner, agency or licensing authority conducting the proceedings shall appoint a qualified interpreter of the deaf sign language to interpret the proceedings to the deaf person and to interpret any testimony he may give.

(3) In the event that a deaf person has been detained in police custody or has been arrested for any alleged violation of a criminal law, a qualified interpreter or, upon request, an oral interpreter shall be provided by the arresting officer and his superiors prior to any interrogation or taking of a statement from the person.

(4) In the event any interrogation statements in writing are made to the arresting officer by the deaf person with the qualified interpreter present, such interrogation and answers thereto shall be preserved and turned over to the court in the event such person is tried for the alleged offense.

(5) Any statement made by a deaf person to a law enforcement officer may be used as evidence against that person only if the statement was made, offered or elicited in the presence of a qualified interpreter of the deaf sign language. No statements taken from such deaf person prior to the presence of a qualified interpreter may be admissible in court.



§ 13-1-305 - Hearing to determine need for interpreter; notification of need

If the judge, or any other person charged under the provisions of Sections 13-1-301 through 13-1-315 with providing an interpreter, believes that a person claiming to be entitled to an interpreter may not actually be deaf or hearing impaired, unable to communicate verbally because of his hearing disability, or otherwise not entitled to such services, the judge may, on good cause shown, hold a hearing to determine the extent of the person's handicap or disability and the bona fide need for interpreting services. If it is determined that the person is not entitled to such services, an interpreter shall not be provided. Except in a preliminary hearing in a criminal case, every deaf person whose appearance before a proceeding entitles him to an interpreter shall notify the appointing authority of his disability not less than five (5) days prior to any appearance and shall request at such time the services of an interpreter. When a deaf person reasonably expects to need an interpreter for more than a single day, he shall so notify the appointing authority, and such notification shall be sufficient for the duration of his participation in the proceedings. When a deaf person receives notification of an appearance less than five (5) days before such appearance, he shall provide his notification and request for an interpreter as soon thereafter as practicable.



§ 13-1-307 - Duties of interpreter

The duties of the interpreter may include:

(a) Interpreting during court and court-related proceedings, including any and all meetings and conferences between client and his attorney;

(b) Translating or interpreting documents;

(c) Assisting in taking depositions;

(d) Assisting in administering oaths; and

(e) Such other duties as may be required by the judge of the court making the appointment.



§ 13-1-311 - List of qualified interpreters

It shall be the responsibility of the appointing authority to channel requests for qualified interpreters through (a) the Mississippi Registry of Interpreters for the Deaf; (b) the community services program at the Mississippi School for the Deaf, or, (c) any community resource wherein the appointing authority or the deaf person is knowledgeable that such qualified interpreters can be found. It shall be the responsibility of the community services program at the Mississippi School for the Deaf to compile and update annually a listing of qualified interpreters and to make this listing available to authorities in possible need of interpreter services as provided in Sections 13-1-301 through 13-1-315.



§ 13-1-313 - Affirmation of true interpretation

Before participating in any proceedings subsequent to an appointment under the provisions of Sections 13-1-301 through 13-1-315, an interpreter shall make an oath or affirmation that he will make a true interpretation in an understandable manner to the person for whom he is appointed and that he will repeat the statements of such persons in the English language to the best of his skill and judgment. The appointing authority shall provide recess periods as necessary for the interpreter when the interpreter so indicates.



§ 13-1-315 - Fees for interpreters

An interpreter appointed under the provisions of Sections 13-1-301 through 13-1-315 shall be entitled to a reasonable fee for such services in addition to actual expenses for travel and transportation. The court or appointing authority may consider standards established by the Mississippi Registry of Interpreters for the Deaf in determining a reasonable fee. When the interpreter is appointed by a court in a criminal case the fee shall be paid out of the general fund of the state, county or municipality, as the case may be. An interpreter's fee in a civil action shall be paid out of funds provided by law or by one or more of the parties as the court may direct and may be taxed ultimately as costs in the discretion of the court. When an interpreter is provided by an appointing authority pursuant to subsection (2) of Section 13-1-303, the fee shall be paid out of funds available to the appointing authority.






EVIDENCE OF CHILD ABUSE

§ 13-1-401 - Applicability of special evidentiary provisions

The rules of evidence prescribed in Sections 13-1-401 through 13-1-415 shall be applicable in any youth court proceeding and in any criminal prosecution under the following sections of the Mississippi Code of 1972:

(a) Section 97-5-21, Mississippi Code of 1972, relating to seduction of a child under age eighteen (18);

(b) Section 97-5-23, Mississippi Code of 1972, relating to the touching of a child for lustful purposes;

(c) Section 97-5-35, Mississippi Code of 1972, relating to the exploitation of children;

(d) Section 97-5-39, Mississippi Code of 1972, relating to contributing to the neglect or delinquency of a child and felonious battery of a child;

(e) Section 97-5-41, Mississippi Code of 1972, relating to the carnal knowledge of a stepchild, adopted child or child of a cohabitating partner;

(f) Section 97-3-95, Mississippi Code of 1972, relating to sexual battery; or

(g) Section 97-29-59, Mississippi Code of 1972, relating to unnatural intercourse.



§ 13-1-403 - Admissibility of child's out-of-court statements

(1) An out-of-court statement made by a child under the age of twelve (12) describing any act of child abuse, sexual abuse or any other offense involving an unlawful sexual act, contact, intrusion or penetration performed in the presence of, with, by or on the declarant child, not otherwise admissible, is admissible in evidence to prove the contents thereof, if:

(a) Such statement is made for the purpose of receiving assistance or advice in order to prevent or mitigate the recurrence of the offenses, or in order to obtain advice about the psychological, social or familial consequences associated with the offenses; and

(b) Such statement is made to a person on whom the child should reasonably be able to rely for assistance, counseling or advice; and

(c) The child either:

(i) Is available to testify; or

(ii) Is unavailable as a witness, provided that there is other corroborative evidence of the abuse or offense. A finding of unavailability, except in those situations specified by Rule 804 of the Mississippi Rules of Evidence, shall require a finding by the court, based on the specific behavioral indicators described in Section 13-1-411, that the child's participation in the trial would result in a substantial likelihood of traumatic emotional or mental distress; and

(d) The court finds in a hearing conducted outside the presence of the jury that the time, content and circumstances of the statement provide sufficient guarantees of trustworthiness. In determining the trustworthiness of the statement, the court may consider the age and maturity of the child, the nature and duration of the abuse or offense alleged, factors which may detract from the declarant's credibility, information provided about the child's reliability based on the specific behavioral indicators described in Section 13-1-411, or any other factor deemed appropriate.

(2) The defendant shall be notified no later than ten (10) days before trial that an out-of-court statement as described in this section shall be offered in evidence at trial. The notice shall include a written statement of the content of the child's statement, the time the statement was made, the circumstances surrounding the statement which indicate its reliability and such other particulars as necessary to provide full disclosure of the statement.

(3) The court shall make specific findings of fact, on the record, as to the basis for its ruling under this section.



§ 13-1-405 - Use of closed circuit television to show child's testimony

(1) Upon motion and hearing in camera, the trial court may order that the testimony of a child under the age of sixteen (16) that an unlawful sexual act, contact, intrusion, penetration or other sexual offense was committed upon him or her, or that he or she witnessed its perpetration upon another child, be taken outside of the courtroom and shown in the courtroom by means of closed circuit television, upon a finding based on specific behavioral indicators described in Section 13-1-411, that there is a substantial likelihood that the child will suffer traumatic emotional or mental distress if compelled to testify in open court.

(2) The motion may be filed by the child, his attorney, parent, legal guardian or guardian ad litem, or any party to the case. The court may also raise the matter on its own motion.

(3) Upon stipulation of the parties, the court may appoint a person who is qualified as an expert and who has dealt with the child in a therapeutic setting concerning the offense to aid in formulating methods of questioning the child and to assist the court in interpreting the answers of the child.

(4) Closed circuit television testimony may be taken by any method not inconsistent with the Mississippi Rules of Civil Procedure and the Mississippi Uniform Criminal Rules of Circuit Court Practice. After a determination that the defendant's presence would cause a substantial likelihood of traumatic emotional or mental distress to the child, the judge may exclude the defendant from the room where the testimony is taken. In any case in which the defendant is so excluded, arrangements must be made for the defense attorney to be in continual contact with the defendant by any appropriate private electronic or telephonic method throughout the questioning. The defendant and the jury must be able to observe the demeanor of the child witness at all times during the questioning.

(5) The court shall make specific findings of fact, on the record, as to the basis for its rulings under this section.

(6) All parties must be represented by counsel at any taking of any testimony under this section.



§ 13-1-407 - Use of child's videotaped testimony; protective orders; destruction of videotape

(1) On motion and hearing in camera and a finding based on information placed on the record which was subject to cross-examination:

(a) That there is a substantial likelihood, based on specific behavioral indicators described in Section 13-1-411 exhibited by the child, that a child who is under the age of sixteen (16) would suffer traumatic emotional or mental distress if he were required to testify in open court; or

(b) That such child is otherwise unavailable; a trial court may order the videotaping of the testimony of the victim or witness in a case in which the occurrence or non-occurrence of sexual abuse or child abuse is a material fact, which videotaped testimony is to be utilized at trial in lieu of testimony in open court.

(2) The motion may be made by:

(a) The child, or the attorney, parent, legal guardian or guardian ad litem of the child;

(b) The trial judge acting at his own discretion; or

(c) Any party to the case.

(3) The judge shall preside, or shall appoint a special master to preside, at the videotaping unless the following conditions are met:

(a) The child is represented by a guardian ad litem or counsel;

(b) The child's representative and the counsel for each party stipulate that the requirement for the presence of the judge or special master may be waived; and

(c) The court finds, after a hearing, that the presence of a judge or special master is not necessary to protect the child.

(4) The defendant and the defendant's counsel shall be present at the videotaping, unless the defendant has waived this right. Provided, however, that on motion of a party, or of the child's representative and hearing in camera and a finding based on information placed on the record which was subject to cross-examination that there is a substantial likelihood, based on specific behavioral indicators exhibited by the child, as described in Section 13-1-411, that the child would suffer traumatic emotional or mental distress if he or she were required to testify in the presence of an adult who is alleged to have abused the child, or to have participated in, or concealed such abuse, the court may require that adult, including without limitation a defendant, to view the testimony from outside the presence of the child by means of a two-way mirror or another similar method that will ensure that the defendant can directly observe and hear the testimony of the child, but that the child cannot hear or see the adult. If the defendant is excluded from the room in which testimony is being taken, the defendant and the attorney for the defendant may communicate by any appropriate private electronic or telephonic method.

(5) All questioning shall be done by attorneys for the prosecution and the defense; however, upon stipulation of all parties, the court may appoint a person who is qualified as an expert and who has dealt with the child in a therapeutic setting concerning the offense to aid the court throughout proceedings conducted under this section.

(6) The motion for the taking of videotaped testimony may be made at any time with three (3) days' written notice of the time and place of the taking of the testimony provided to all parties to the proceeding, to the child and to the child's representative or guardian.

(7) Any videotape which is made pursuant to this section is subject to a protective order of the court for the purpose of protecting the privacy of the child. The court shall order the destruction of a videotape made pursuant to this section after five (5) years have elapsed since the entry of the judgment in the case in which the videotape was made. However, such order may be made before the expiration of five (5) years upon motion filed by the child, his attorney, parent, legal guardian or guardian ad litem after notice to the defendant. In no event shall such a videotape be destroyed before a final judgment has been rendered on an appeal.

(8) The court shall make specific findings of fact, on the record, as to the basis for its rulings under this section.

(9) All parties must be represented by counsel at any taking of any testimony under this section.



§ 13-1-409 - Expert testimony as to meaning of child's testimony; appointment of expert

(1) If scientific, technical or other specialized knowledge will assist the trier of fact in understanding the testimony of a child under the age of twelve (12) in a case in which the occurrence or non-occurrence of physical or sexual abuse of a child is a material issue, a witness qualified as an expert by knowledge, skill, experience, training or education, may testify, based on such expertise, in the form of an opinion or otherwise.

(2) The facts or data in the particular case upon which such an expert bases an opinion or inference may be those perceived by or made known to him at or before the hearing. If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences about the occurrence or non-occurrence of physical or sexual abuse of children, or about children who may be victims or observers of such abuse, the facts or data need not be admissible in evidence.

(3) Testimony in the form of an opinion or inference otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by the trier of fact.

(4) The expert may testify in terms of opinion or inference and give his reasons therefor without prior disclosure of the underlying facts or data, unless the judge requires otherwise. The expert may in any event be required to disclose the underlying facts or data on cross-examination.

(5) The court, in a case where the occurrence or non-occurrence of physical or sexual child abuse is a material issue, may on its own motion or on the motion of any party enter an order to show cause why expert witnesses should not be appointed, and may request the parties to submit nomination. The court may appoint any expert witnesses agreed upon by the parties, and may appoint witnesses of its own selection. An expert witness shall not be appointed by the court unless he consents to act. A witness so appointed shall be informed of his duties by the court in writing, a copy of which shall be filed with the clerk, or at a conference in which the parties shall have opportunity to participate. A witness so appointed shall advise the parties of his findings, if any; his deposition may be taken by any party; and he may be called to testify by the court or any party. He shall be subject to cross-examination by each party, including a party calling him as a witness.

(6) In the exercise of its discretion, the court may authorize disclosure to the jury of the fact that the court appointed the expert witness.

(7) Nothing in this subsection limits the parties in calling expert witnesses of their own selection.



§ 13-1-411 - Behavioral indicators used to determine applicability of evidentiary provisions

The phrase "specific behavioral indicators" when used herein to refer to evidence (regardless of admissibility) that a child has suffered physical or sexual abuse or might suffer traumatic emotional or mental distress if required to testify in court, shall include, by way of illustration and not of limitation, indications of physical or psychological trauma which are (a) well defined, (b) positively correlated or causally linked with the likelihood of traumatic emotional or mental distress on testifying, and (c) rarely, if at all, present in children who have not suffered child abuse, considering the combination or intensity present in the child at issue.

The evidence described in this section shall be provided by competent witnesses, including but not limited to child psychologists, child psychiatrists and other qualified witnesses.



§ 13-1-413 - Court's power to prohibit contact with child not affected by evidentiary provisions

Sections 13-1-401 through 13-1-415 do not in any way affect any court's power to order any person to refrain from contacting, or being in the presence of, any child.



§ 13-1-415 - Implementation of evidentiary provisions by rule

The Mississippi Supreme Court may, by rule, provide procedures to implement Sections 13-1-401 through 13-1-415.









Chapter 3 - PROCESS, NOTICE, AND PUBLICATION

§ 13-3-1 - Provisions of chapter applicable to all courts

The law of process as declared in this chapter, except where its provisions are provided for by the Mississippi Rules of Civil Procedure or by the nature of the subject matter, shall govern in all courts.



§ 13-3-3 - Style and date of process

The style of all process shall be, "The State of Mississippi." It shall not be necessary that any process bear teste in the name of any judge or of any term of the court, but all process, except where otherwise provided, shall be issued and signed by the clerk of the court, with the seal of his office affixed, and shall bear date of the day on which the process shall be issued.



§ 13-3-5 - The summons

(1) The process to bring in defendants in all civil actions in all courts except justice court shall be a summons, the form, issuance, service, waiver, return, amendment and time limits of which shall be governed by the Mississippi Rules of Civil Procedure.

(2) The process to bring in defendants in all civil actions in justice court shall be a summons which shall be served in one of the following modes:

First. Upon the defendant personally, if to be found in the county, by handing him a true copy of the process.

Second. If the defendant cannot himself be found in the county, then by leaving a true copy of the process at his usual place of abode, with his wife or some other person of his family above the age of sixteen (16) years, and willing to receive such copy.

Third. If the defendant cannot himself be found, and if no person of his family aged sixteen (16) years can be found at his usual place of abode who is willing to receive such copy, then by posting a true copy on a door of the defendant's usual place of abode; provided, however, that if this mode is used when the defendant's usual place of abode is a multi-family dwelling, a copy of the summons shall be mailed to the defendant by the clerk of the court upon return of service.



§ 13-3-15 - Separate or additional summons; attachment against estate of defendant

Upon the request of the plaintiff, separate or additional summons shall issue against any defendants. When the defendant shall not be found, the plaintiff may have an attachment against the estate of the defendant. If, upon such attachment, the sheriff shall seize or attach any property of the defendant, the same proceedings shall thereafter be had as if the suit had been originally commenced by attachment.



§ 13-3-17 - Substitution of parties in case of death of party

Substitution of parties in case of death of a party shall be governed by the Mississippi Rules of Civil Procedure.



§ 13-3-25 - Summons by publication for unknown heirs and unknown defendants

When unknown heirs are made parties defendant in any proceeding in the chancery court, upon affidavit that the names of such heirs are unknown, the complainant may have publication of summons for them and such proceedings shall be had thereupon in all respects as are authorized in the case of a nonresident defendant. When the parties in interest are unknown, and affidavit of that fact be filed, they may be made parties by publication to them as unknown parties in interest.



§ 13-3-27 - Publication of summons

Publication of summons in all cases and in every court, when authorized by law, shall be made as prescribed in the Mississippi Rules of Civil Procedure.



§ 13-3-31 - Publication; requirements and procedures

(1) Whenever it is required by law that any summons, order, citation, advertisement or other legal notice shall be published in a newspaper in this state, it shall mean, in addition to any other requirements imposed by law, publication in some newspaper which:

(a) Maintains a general circulation predominantly to bona fide paying subscribers within the political subdivision within which publication of such legal notice is required. The term "general circulation" means numerically substantial, geographically widespread, demographically diversified circulation to bona fide paying subscribers. In no event shall the term "general circulation" be interpreted to require that legal notices be published in a newspaper having the greatest circulation. The term "bona fide paying subscribers" means persons who have subscribed at a subscription rate which is not nominal, whether by mail subscriptions, purchases through dealers and carriers, street vendors and counter sellers, or any combination thereof, but shall not include free circulation, sales at a token or nominal subscription price and sales in bulk for purposes other than for resale for individual subscribers.

(b) Maintains a legitimate list of its bona fide paying subscribers by the following categories where applicable:

(i) Mail subscribers;

(ii) Dealers and carriers; and

(iii) Street vendors and counter sellers.

(c) Is not published primarily for advertising purposes and has not contained more than seventy-five percent (75%) advertising in more than one-half ( 1/2) of its issues during the period of twelve (12) months next prior to the first publication of any legal notice therein, excluding separate advertising supplements inserted into but separately identifiable from any regular issue or issues.

(d) Has been established and published continuously for at least twelve (12) months next prior to the first publication of such matter to be published, is regularly issued at stated intervals no less frequently than once a week, bears a date of issue, and is numbered consecutively; provided, however, that publication on legal holidays of this state or of the United States and on Saturdays and Sundays shall not be required, and failure to publish not more than two (2) regular issues in any calendar year shall not disqualify a paper otherwise qualified.

(e) Is issued from a known office of publication, which shall be the principal public business office of the newspaper and need not be the place at which the newspaper's printing presses are physically located. A newspaper shall be deemed to be "published" at the place where its known office of publication is located.

(f) Is formed of printed sheets. However, the word "printed" does not include reproduction by the stencil, mimeograph or hectograph process.

(g) Is originated and published for the dissemination of current news and intelligence of varied, broad and general public interest, announcements and notices, opinions as editorials on a regular or irregular basis, and advertising and miscellaneous reading matter.

(h) Is not designed primarily for free circulation or for circulation at nominal rates.

(2) "Newspaper," as used in this section, shall not include a newspaper, publication, or periodical which is published, sponsored by, is directly supported financially by, or is published to further the interests of, or is directed to, or has a circulation restricted in whole or in part to any particular sect, denomination, labor or fraternal organization or other special group or class of citizens, or which primarily contains information of a specialized nature rather than information of varied, broad and general interest to the general public, or which is directed to any particular geographical portion of any given political subdivision within which publication of such legal notice is required, rather than to such political subdivision as a whole. No newspaper otherwise qualified under this section shall be disqualified from publishing legal notices for the sole reason that such newspaper does not have as great a circulation as some other newspaper publishing in the same political subdivision.

(3) In the event of the discontinuance of the publication of all newspapers in any county qualified under this section to publish legal notices, any other such newspaper published in the same county, regardless of the length of time it has been published, shall be deemed qualified to publish such legal notices, provided such newspaper meets all requirements of this section other than the requirements of subsection (1) (d) of this section.

(4) A newspaper otherwise qualified under this section which is published in a municipality whose corporate limits encompass territory in more than one (1) county shall be qualified to publish legal notices, including foreclosure sale notices as described in Section 89-1-55, for any county a portion of whose territory is included within the municipality, irrespective of the actual physical location within the municipality of the principal public business office of the newspaper.



§ 13-3-32 - Publication--in what newspaper--presumption of continued qualification

All newspapers which were qualified to publish legal notices and which were publishing legal notices prior to July 1, 1976, shall be presumed to qualify under Section 13-3-31 unless and until a determination has been made by competent authority that such newspaper fails to meet the requirements and provisions of Section 13-3-31.



§ 13-3-37 - Sheriff to mark and return process

The sheriff shall mark on all process the day of the receipt thereof by him, and he shall return the same promptly and in any event within the time during which the person served must respond to the process, with a written statement of his proceedings thereon, and of his fees, for serving it. For failing to note the time of the receipt of process, or for failing to return the same, the sheriff shall forfeit to the party aggrieved the sum of One Hundred Dollars ($ 100.00), and shall be liable for all damages, and the court may enforce return of the process by fine and imprisonment for contempt. Whenever a sheriff of any county shall receive from another county any writ or other process directed to him, he shall not be liable for a failure to return the same to the county from which the same was issued if he shall show to the court that he mailed the same in the post office, directed to the clerk of the court by whom the same was issued, at least two (2) days before the sitting of the court to which the same was returnable.



§ 13-3-41 - Service on one carrying on business in state by or through trustee or attorney in fact

All persons, firms, copartnerships or corporations carrying on business in the State of Mississippi, by or through trustees or attorneys in fact, may be served with process in all suits or proceedings in any court, by serving a copy of such process upon an agent of such trustees or attorneys in fact, in the same manner as is now provided for service of process upon foreign corporations.



§ 13-3-49 - Service when defendant is a corporation

If the defendant in any suit or legal proceeding be a corporation, process may be served on the president or other head of the corporation, upon the cashier, secretary, treasurer, clerk, or agent of the corporation, or upon any one of the directors of such corporation. If the defendant corporation be a sleeping-car company, process may be served upon any conductor thereof. If the defendant corporation be a steamboat company, process may be served upon the captain or other officer of a boat thereof. If no such person or persons be found in the county, then it shall be sufficient to post a true copy of the process on the door of the office or principal place of business of the corporation. In suits against railroads, sleeping-car, telegraph, telephone, express, steamboat, and insurance companies or corporations, or in suits against a receiver or receivers in charge of the property of any such companies or corporations, the process may be served on any agent of the defendant or sent to any county in which the office or principal place of business may be located, and there served as herein directed and authorized, or process may be served on any one of the foregoing officers of such corporation or company, and upon the secretary, cashier, treasurer, clerk, depot agent, attorney or any other officer or agent of such receiver or receivers, or upon them in person. When any writ or process against such corporation, company, receiver or receivers has been returned executed, the defendant or defendants shall be considered in court, and the action shall proceed as actions against natural persons. All process and notices to be served upon such companies, corporations, or receivers may be served as herein directed.



§ 13-3-53 - Service on one of several executors or administrators

If there be two or more executors or administrators of the same estate, if process cannot be served on all of them in suits against them, service on one shall be sufficient to authorize a judgment against all.



§ 13-3-55 - Suits by or against partnerships; service on one of several partners

A partnership may sue or be sued in the partnership name, or in the names of the individuals composing the partnership, or both and service of process on any partner shall be sufficient to maintain the suit against all the partners so as to bind the assets of the partnership and of the individual summoned.



§ 13-3-57 - Service on nonresident business not qualified to do business in state; survival of cause of action in case of death or inability to act; service on nonresident executor, administrator, etc

Any nonresident person, firm, general or limited partnership, or any foreign or other corporation not qualified under the Constitution and laws of this state as to doing business herein, who shall make a contract with a resident of this state to be performed in whole or in part by any party in this state, or who shall commit a tort in whole or in part in this state against a resident or nonresident of this state, or who shall do any business or perform any character of work or service in this state, shall by such act or acts be deemed to be doing business in Mississippi and shall thereby be subjected to the jurisdiction of the courts of this state. Service of summons and process upon the defendant shall be had or made as is provided by the Mississippi Rules of Civil Procedure.

Any such cause of action against any such nonresident, in the event of death or inability to act for itself or himself, shall survive against the executor, administrator, receiver, trustee, or any other selected or appointed representative of such nonresident. Service of process or summons may be had or made upon such nonresident executor, administrator, receiver, trustee or any other selected or appointed representative of such nonresident as is provided by the Mississippi Rules of Civil Procedure, and when such process or summons is served, made or had against the nonresident executor, administrator, receiver, trustee or other selected or appointed representative of such nonresident it shall be deemed sufficient service of such summons or process to give any court in this state in which such action may be filed, in accordance with the provisions of the statutes of the State of Mississippi or the Mississippi Rules of Civil Procedure, jurisdiction over the cause of action and over such nonresident executor, administrator, receiver, trustee or other selected or appointed representative of such nonresident insofar as such cause of action is involved.

The provisions of this section shall likewise apply to any person who is a nonresident at the time any action or proceeding is commenced against him even though said person was a resident at the time any action or proceeding accrued against him.



§ 13-3-63 - Service when defendant is nonresident motorist; appointment of secretary of state as agent

The acceptance by a nonresident of the rights and privileges conferred by the provisions of this section, as evidenced by his operating, either in person or by agent or employee, a motor vehicle upon any public street, road or highway of this state, or elsewhere in this state, or the operation by a nonresident of a motor vehicle on any public street, road or highway of this state, or elsewhere in this state, other than under this section, shall be deemed equivalent to an appointment by such nonresident of the Secretary of State of the State of Mississippi to be his true and lawful attorney, upon whom may be served all lawful processes or summonses in any action or proceeding against him, growing out of any accident or collision in which said nonresident may be involved while operating a motor vehicle on such street, road or highway, or elsewhere in this state, and said acceptance or operation shall be a signification of his agreement that any such process or summons against him which is so served shall be of the same legal force and validity as if served on him personally. Service of such process or summons shall be made by the sheriff of Hinds County, upon prepayment of the fees to which he is entitled by law, by serving two (2) copies of the process or summons for each nonresident defendant, with a fee of Fifteen Dollars ($ 15.00) for each such defendant on the Secretary of State or by leaving two (2) copies of said process or summons with the fee in the office of the Secretary of State, and such service shall be service upon said nonresident defendant with the same force and effect as if such nonresident had been personally served with such process or summons within the State of Mississippi. One (1) of the copies of such process or summons shall be preserved by the Secretary of State as a record of his office. Notice of such service, together with a copy of the process or summons, shall be mailed forthwith as certified or registered mail, restricted for delivery to addressee only and with postage prepaid, by the Secretary of State to each such nonresident defendant at his last known address, which address shall be written on the process or summons upon the issuance thereof by the clerk of the court wherein the action is pending, or notice of such service and copy of process or summons actually shall be delivered to the said defendant. The defendant's return receipt or evidence of defendant's refusal to accept delivery of such certified or registered mail, in case such notice and copy of process or summons are sent by certified or registered mail, or affidavit of the person delivering such notice and copy of process or summons, in case such notice and copy of process or summons actually are delivered, shall be filed in the court wherein such action is pending before judgment can be entered against such nonresident defendant. The Secretary of State, upon receipt of such return receipt or evidence of the refusal of such defendant to accept delivery of such certified or registered mail, shall promptly return same to the clerk of the court wherein such action is pending, and the said clerk of the court shall promptly file and preserve same among the records of such action or proceeding. The court in which the action is pending may order such continuance as may be necessary to afford the defendant reasonable opportunity to defend the action.

Any cause of action arising out of such accident or collision against any such nonresident, in case of the death of such nonresident, shall survive against his administrator, executor or other personal representative of his estate, and service of all necessary and lawful process or summons, when had or obtained upon any such nonresident owner, nonresident operator or agent or employee, or upon the executor, administrator or other legal representative of the estate of such nonresident owner or nonresident operator, in the manner as hereinbefore provided, for the service of all lawful processes or summonses, herein, shall be deemed sufficient service of process or summons to give any court of this state, in which such action may be filed in accordance with the statutes of the State of Mississippi, jurisdiction over the cause of action and over the nonresident owner, nonresident operator or agent or employee, or the nonresident executor, or administrator of such nonresident owner or nonresident operator, defendant or defendants, and shall warrant and authorize personal judgment against such nonresident owner, nonresident operator, agent, employee, executor or administrator or other legal representative of the estate of such nonresident owner or nonresident operator, defendant or defendants, in the event the plaintiff in such cause of action shall prevail.

The agency or relationship created under the provisions of this section by and between the nonresident owner or nonresident operator of a motor vehicle operating upon the public road, street or highway of this state, or elsewhere in this state, as hereinbefore set forth, in the event of the death of such nonresident owner or nonresident operator of such motor vehicle, shall survive and continue and extend to his executor, administrator or other legal representative of his estate, and the Secretary of State of the State of Mississippi shall be in the same position and relationship with respect to the executor, administrator or other legal representative of the estate of such nonresident owner or nonresident operator of such motor vehicle, as he was in or would have been in with the nonresident owner or nonresident operator of said motor vehicle, had such nonresident owner or nonresident operator survived, and in any action arising or growing out of such accident or collision in which such nonresident owner or nonresident operator of a motor vehicle may be involved while operating a motor vehicle on such street, road or highway or elsewhere in this state, where the nonresident owner or nonresident operator of such motor vehicle has died prior to the commencement of an action against him because of or growing out of such accident or collision, service of process or summons may be had or made upon the nonresident executor, administrator or other legal representative of the estate of such nonresident owner or operator of the motor vehicle involved in such accident or collision, in the same manner and upon the same notice as hereinbefore provided in the case of process or summons upon the nonresident owner or nonresident operator of such motor vehicle. When such process or summons is served, made or had against the nonresident executor or administrator or such nonresident owner or such nonresident operator of such motor vehicle involved in such accident or collision, it shall be deemed sufficient service of such summons or process to give any court in this state in which such action may be filed, in accordance with the provisions of the statutes of the State of Mississippi, jurisdiction over the cause of action and over such nonresident executor or administrator of such nonresident owner or operator of such motor vehicle insofar as such cause of action is involved.

The provisions of this section shall likewise apply to any person who is a nonresident at the time any action or proceeding is commenced against him, even though said person was a resident at the time any action or proceeding accrued against him.



§ 13-3-69 - Process not void for certain defects

If any matter required to be inserted in or indorsed on any process be omitted, such process shall not on that account be void, but it may be set aside as irregular, or amended on such terms as the court shall deem proper. The amendment may be made upon an application to set aside or quash the writ.



§ 13-3-73 - Plaintiff's options when sheriff kept off by force

When the sheriff shall return, on any process, that he has been kept off by force, the plaintiff may issue an alias or pluries, as the case may be, or he may proceed in the action against the defendant as if the process had been returned executed.



§ 13-3-75 - Return of alias where first writ served

If any process be executed, and for want of a return thereof other process be issued, the sheriff or other officer shall not execute the subsequent process, but shall return the first process by him executed, if it be in his possession, and, if it be not in his possession, he shall return the subsequent process, with an indorsement of the execution of the first process, and how it was executed, on which there shall be the same proceedings as if the said first process had been duly returned.



§ 13-3-77 - Process may be executed by an officer out of his county

The sheriff or other proper officer of a county may execute process out of his county, in case the person to be served or property to be seized was in the officer's county when the writ was received, but had removed or been carried into another county before its execution. In such case the officer shall state the facts in his return, and the writ and return shall have the same effect as if the process had been returned not executed and a testatum or duplicate writ had been issued to and executed and returned by an officer of the county where served.



§ 13-3-81 - When justice court judge may execute process

If there be no sheriff in any county, or if good cause of exception exists against him, by reason of his being a party to or interested in the suit, or otherwise, the process may be directed to any justice court judge of the county, who shall be bound to execute the same, and to do all things which the sheriff would be bound to do if no exception existed against him. In case of any neglect or breach of such duty, the justice court judge shall be liable to the same penalties and subject to the same actions and remedies as sheriffs are subject to in like cases.



§ 13-3-83 - Service of notices, summonses, subpoenas, orders, pleadings, motions, etc

All notices provided for by law appertaining to actions, suits or proceedings of any kind in any court shall be served and returned by the sheriff or any constable of the county, or the marshal of any city, town or village therein in which such notices are to be served, to whom such notices may be delivered for that purpose. However, service of summonses and subpoenas in all courts except justice court shall be governed by the Mississippi Rules of Civil Procedure and in every instance, every order required by its terms to be served, every pleading subsequent to the original complaint unless the court otherwise orders because of numerous defendants, every paper relating to discovery required to be served upon a party unless the court otherwise orders, every written motion other than one which may be heard ex parte, and every written notice, appearance, demand, offer of judgment, designation of record on appeal and similar paper shall be served and filed in accordance with the provisions of the Mississippi Rules of Civil Procedure.



§ 13-3-85 - Notice by summons of motions against officers for neglect of duty

In all cases where motions are made against officers, or officers and their sureties, for neglect of official duty under any law, five days' notice shall be given by summons, to be served as in other cases, and this shall apply to motions against the personal representative of a deceased officer.



§ 13-3-87 - Return of officer may be questioned by parties

The return of the officer serving any process may, in the same action, be shown to be untrue by either of the parties, but the officer himself shall not be permitted to question its truth.



§ 13-3-91 - Reversal, on appeal by defendant, for want of service or defective service as an appearance

Where a judgment or decree is reversed on appeal taken by defendant for the want of service, or because of defective service of process, a new summons or citation need not be issued or served, but the defendant shall, without such process or service, be presumed to have entered his appearance to the cause in the court from which the appeal was taken when the mandate shall be filed therein.



§ 13-3-93 - Subpoenas for witnesses

The first process, in all civil actions, and in all courts, to compel the attendance of a witness, shall be a subpoena, the procedural aspects of which shall be governed by the Mississippi Rules of Civil Procedure.



§ 13-3-103 - Attachment for non-appearing subpoenaed witness

If any person subpoenaed as a witness shall fail to appear and attend as required, an attachment shall be issued by order of the court or other authority before which he was subpoenaed to appear, returnable at such time as the court or authority may appoint. The court or authority shall, on ordering the attachment, direct whether the witness shall enter into bond for his appearance, and in what sum, and whether with or without sureties, which bond the sheriff, or other officer by whom the attachment is executed, is authorized to take, payable to the state. In case the witness shall appear in answer to the attachment, the court may discharge him therefrom, on good cause shown, or may require him to enter into recognizance or bond for his appearance until discharged, to testify in the cause. In case the witness shall not appear, in pursuance of his recognizance or bond, the same proceedings shall be had as upon the forfeiture of a recognizance in a criminal case.



§ 13-3-105 - Subpoenaed witness to attend until discharged; scire facias for defaulters

Every witness subpoenaed in any case, civil or criminal, shall attend, from day to day, and from term to term without further notice, until discharged by the court or by the party at whose instance he was subpoenaed, and in default thereof he shall be fined by the court not more than Five Hundred Dollars ($ 500.00), and a scire facias shall issue thereon, requiring him to appear at the next term of the court, to show cause why the fine should not be made absolute. If cause be not then shown, the fine shall be made final. In criminal cases, the court may cause the witnesses on either side to be bound by bond or recognizance to appear and testify until discharged.



§ 13-3-107 - Settlement of certain civil suits; notice to be given to subpoenaed witnesses and effect of failure to do so

If a civil suit shall be settled in vacation, notice thereof shall be given to the witnesses subpoenaed to appear. If such notice is not given, they shall be entitled to the same compensation for their subsequent attendance in pursuance of the subpoena as if the suit had not been settled.



§ 13-3-109 - Issuance of process by supreme court and its return

The Clerk of the Supreme Court shall issue all process which may be ordered to issue by the court or any judge thereof. All process issuing from said court or on the order of any judge thereof, or which may be returnable therein, shall be under the seal of the court, and be signed by the clerk thereof, and may be directed to the sheriff or other proper officer of any county, who shall execute and return the same according to the command thereof. Whenever any such process shall not be executed or not returned, an alias may be issued by the clerk on the application of the person who sued out the former process.



§ 13-3-111 - Time when executions shall be issued

The clerks of all courts of law or equity, after the adjournment of the court for the term shall, at the request and cost of the owner of the judgment or decree or his attorney, issue executions on all judgments and decrees rendered therein, and place the same in the hands of the sheriff of the county. The sheriff shall effectuate any execution on a judgment. If requested by such owner, they shall issue executions directed to the sheriff of any other county, and shall deliver the same to the owner or his attorney.



§ 13-3-113 - Issuance, execution, and return of executions

Writs of execution shall bear date and be issued in the same manner as original process, and shall be made returnable on the first day of the next term of the court in which the judgment or decree was rendered, if there be fifteen days between the issuance and return thereof, and, if not, on the first day of the term next thereafter. Such execution may be directed to the sheriff or other proper officer of any county, who shall serve and execute the same, and make return thereof to the court in which the judgment or decree was rendered.



§ 13-3-115 - Issuance of subsequent execution

If a first writ of execution shall not have been returned and shall not have been executed, the clerk may issue another execution at the cost of any party in whose favor the execution was issued, if such party shall desire to take out another execution.



§ 13-3-117 - Issuance of execution against several defendants

When one judgment has been recovered against several defendants, execution shall issue thereon against all the defendants, and not otherwise.



§ 13-3-119 - Effect of death of one or more of several defendants before issuance of execution

If one or more of several defendants have died before the issuance of a writ of execution, and a revivor shall not have been had, the fact of the death shall be noted on the writ, and the property of the survivors only shall be liable to the execution in such case.



§ 13-3-121 - Execution for costs of Supreme Court

In cases decided in the Supreme Court, or dismissed or otherwise disposed of, the clerk of the court may issue executions for costs accrued in the Supreme Court, in excess of the filing fee, in the same manner that the clerks of the circuit courts are authorized to issue executions against any party liable therefor. Such executions may be directed to the sheriff of any county, and shall be returned in the same manner and under like penalties as in case of executions returnable to the circuit court.



§ 13-3-123 - Levy of writs of execution and attachments--on land

In case of a levy of an attachment on real estate in the occupancy of any person, the officer shall go to the house or upon the land of the defendant, and there declare that he attaches the same at the suit of the plaintiff, but if the land be unoccupied, or if the process be an execution, he may attach or levy upon the same by returning that he has attached or levied upon the land, describing it by numbers or otherwise properly, and, if the process be an attachment, stating that the land is unoccupied; and in all cases the return of the officer shall be conclusive of the facts stated therein, except on timely motion to quash.



§ 13-3-125 - Levy of writs of execution and attachments -- on personalty

If the levy be upon personal property the officer shall take the same into his possession and dispose of it according to law.



§ 13-3-127 - Levy of writs of execution and attachments -- on choses in action

In case an attachment be levied on rights, credits, and choses in action, the officer shall take into his possession the books of accounts and other evidences of debt belonging to the defendant, and if the plaintiff so direct, he shall summon all persons appearing to be indebted to the defendant, or to have effects of his in their hands, as garnishees, in the manner prescribed by law.



§ 13-3-129 - Levy of writs of execution and attachments -- on corporate stock and the like

In case of the levy of an execution or attachment on the stock, shares, or interest of the defendant in any corporation or joint stock company, the officer shall go to the office or principal place of business of the corporation or company, and there declare that he attaches or levies upon the stock, shares, or interest of the defendant therein at the suit of the plaintiff. The officer shall demand of any officer, agent, or clerk of such corporation or company there present, and who is not the defendant, a statement in writing, under oath, of the amount of the defendant's stock, the number of his shares, or extent of his interest in such corporation or company, and shall leave with the officer, agent, or clerk, a copy of the writ. If no such officer, agent, or clerk be present, the officer shall post conspicuously at such office or place of business a copy of the writ, with a statement therewith that he has attached or levied upon the stock, shares, or interest of the defendant at the suit of the plaintiff, and that he demands of the corporation or company the statement, under oath, of the defendant's stock, share, or interest therein. The stock, shares, and interest of the defendant in the corporation or company, including all dividends that may accrue after such levy, shall be bound by the lien of the execution or attachment. The corporation or company shall, within a reasonable time, not longer than ten days after the levy, deliver to the officer a statement in writing, under oath, of the particulars demanded by the officer, and of the value of the defendant's stock, shares, or interest, and in case the corporation or company shall neglect or refuse to do so, or shall wilfully make any false statement thereof, such corporation or company shall be liable to the plaintiff for the full amount of the judgment or decree, or of such judgment as the plaintiff shall recover if the process be an attachment. The failure of the corporation or company to make such statement shall not affect the right of the officer to sell the stock, shares, or interest of the defendant.



§ 13-3-131 - Levy of writs of execution and attachments -- on interest of partners or co-owners

When a defendant in execution shall own or be entitled to an undivided interest in any property not exclusively in his own possession, such interest may be levied on and sold by the sheriff without taking the property into actual possession, and such sale shall vest in the purchaser all the interest of the defendant in such property.



§ 13-3-133 - Money, banknotes, judgments and the like may be levied on; endorsement and negotiation of seized instruments; proceeds to be applied against judgment debtor's obligations

(1) Money, banknotes, bills, evidences of debt circulating as money, and any judgment or decree belonging to the defendant, may be taken under an execution or attachment and sold or disposed of according to law, or applied to the payment of the execution or in satisfaction of the judgment in attachment.

(2) The officer serving a writ may endorse all warrants, checks or drafts seized under execution or attachment. The officer serving the writ shall endorse on the warrant, check or draft the day and date it was received, shall take into possession, as they shall become due to the judgment debtor, monies, checks, drafts, warrants, vouchers or other evidences of indebtedness, and shall issue a receipt to the paying, disbursing or auditing officer therefor, and shall endorse, in the name of the judgment debtor, any and all checks, drafts, warrants, vouchers or other evidences of indebtedness delivered under the writ. The seized instruments may be negotiated and the proceeds thereof, or so much thereof as necessary, shall be applied to the payment of the execution or in satisfaction of the judgment in attachment in order of priority.



§ 13-3-135 - Purchaser's title to certain interests of defendant sold under execution or attachment

The purchaser of any chose in action, stock, share, interest, judgment, or decree of the defendant, sold under execution or attachment, shall become the owner thereof, in the same manner as if it had been regularly assigned to him by the defendant.



§ 13-3-137 - Growing crop shall not be levied upon

An execution shall nor be levied upon a growing crop, nor shall the same be seized under an attachment.



§ 13-3-139 - Lien of executions, and priority thereof

Writs of executions, where there is no judgment lien, shall bind the property of defendant only from the time of the levy thereof. If two or more writs shall be delivered to the officer for execution against the same person, that which was first delivered shall be the first levied and satisfied. It shall be the duty of the sheriff or other officer, on receipt of an execution, to indorse thereon the day of the month and the year and the hour when he received the same. For a failure to make such indorsement, the sheriff or other officer shall be liable to a penalty of One Hundred Dollars ($ 100.00), to the use of the plaintiff, recoverable by motion before the court from which the execution issued, and the sheriff or other officer shall, moreover, be liable for all damages sustained by any party aggrieved.



§ 13-3-141 - Officer to care for property and allowed expenses

When a sheriff or other officer shall levy an execution on livestock, he shall provide for its sustenance until sold or otherwise legally discharged from the execution. Upon the return of the execution, the court, in cases where the compensation is not fixed by law, shall settle and adjust what the officer shall be allowed for his expenses incurred by providing for the stock, and also reasonable expenses of keeping personal property levied on by him, and the same shall be taxed as costs. The officer may retain the same out of the money arising from the sale of the property.



§ 13-3-143 - Manner by which personal representative or successor thereof of plaintiff may have execution

When the executor or administrator of a plaintiff who dies before satisfaction of his judgment shall file with the clerk a copy of his letters testamentary or of administration, duly certified, execution may be issued on the judgment as if such death had not occurred, and the clerk shall indorse on the execution the fact of the death of the plaintiff, and that the execution is at the instance of his executor or administrator, stating the name of the executor or administrator. When an administrator, guardian, trustee, or other person acting in a fiduciary or official capacity, who recovered a judgment, shall die, resign, or be removed without having obtained satisfaction thereof, his successor may have execution of the judgment in the same manner, without revival of the judgment by scire facias.



§ 13-3-145 - Effect of death of one or more of several plaintiffs before issuance of execution

The death of one or more of several plaintiffs in a judgment shall not prevent the issuance of execution in favor of the survivors.



§ 13-3-147 - Assignee of a judgment may have execution

The assignee of a judgment, where the plaintiff has died, may have execution thereof for his use as if such death had not occurred, upon filing with the clerk his affidavit of the death of the plaintiff and the assignment, and, where the plaintiff has not died, the assignee of a judgment may have an execution for his use in the same manner.



§ 13-3-149 - Effect of death of party after execution issued

The death of any plaintiff or defendant after the issuance or the levy of an execution on personal or real estate, shall not affect the duty of the officer making the levy to proceed and sell as if such death had not occurred.



§ 13-3-151 - Execution issued against dead defendant

After one year from the death of any defendant in a judgment for money, execution thereof may be had by leave of the court rendering the judgment, or of the judge thereof in vacation, upon cause shown, against any property on which such judgment was a lien at the time of the death of the defendant, and a sale of such property may be made in the same manner and with the same effect as if the defendant were living. In case of the death of the defendant in a judgment for the recovery of real or personal property, execution may be had without revival, in the same manner as if the defendant had not died.



§ 13-3-153 - Motion to revive judgment

Those provisions of the Mississippi Code of 1972 relating to the execution of judgments without revival shall not prevent a revival in any case by a motion to revive judgment.



§ 13-3-155 - Execution and garnishment on certain judgments and decrees of other courts may be issued by clerk

The clerk of the circuit court in whose office any judgment or decree shall be enrolled, may issue execution and writs of garnishment thereon, directed to the sheriff of his county, returnable before the court which rendered the judgment or decree.



§ 13-3-157 - When a bond of indemnity shall be required

If the sheriff shall levy an execution, attachment, or writ of seizure for the purchase-money on any personal property, and a doubt shall arise whether the right to the property be in the defendant or not, the sheriff may demand of the plaintiff a bond with sufficient sureties, payable to the officer, in a penalty equal to double the value of the property, conditioned that the obligors therein will indemnify and save harmless the officer against all damages which he may sustain in consequence of the seizure or sale of the property, and will pay to and satisfy any person claiming title to the property all damages which such person may sustain in consequence of the seizure or sale. If such bond be not given on or before the day of the sale or the return day of the attachment, the sheriff shall be justified in releasing the levy and delivering the property to the party from whose possession it was taken; but the plaintiff or his agent or attorney shall have reasonable notice, in writing, before the day of sale or return day of the writ, that the bond is required.

However, in instances where a warrant is issued by the Chairman of the State Tax Commission, as the commissioner, under the authority of any statute by which such commissioner is authorized to issue such warrants, and where the officer to whom such warrant is directed shall demand of the commissioner an indemnifying bond under the circumstances and conditions hereinbefore provided, the commissioner is hereby authorized to execute such indemnifying bond demanded and pay all obligations which may accrue by reason of the execution of such bond out of the funds appropriated by the Legislature to defray the expenses of the State Tax Commission.



§ 13-3-159 - Remedy on bond of indemnity

If the bond and security required under Section 13-3-157 be given, it shall be returned with the writ, and the person claiming the property levied on may prosecute a suit upon the bond, with the name of the payee or his representatives, for the use of the claimant, and recover such damages as he may sustain by the seizure or sale of the property or levy of process; and the claimant shall, after the due execution of the bond, be barred of any action against the officer levying the process, unless the obligors in the bond shall be or become insolvent, or the bond be otherwise invalid.



§ 13-3-161 - Where sales under execution or other process are to be made

All sales by any sheriff by virtue of an execution or other process, when not issued by a justice court, shall be made at the courthouse of the county. The sheriff shall effectuate any execution on a judgment. However, personal property too cumbersome to be removed, may be sold at the place where the same may be, or at any convenient place. Cattle, sheep, or stock, other than horses and mules, may be sold at any public place in the neighborhood of the defendant's residence.

Sales of personal property under execution or other process from a justice court may be made at any convenient point in the county where it is found, or at the courthouse of the county. The sheriff shall effectuate any execution on a judgment. The sale of lands under executions or other process from such courts shall be made as under execution from the circuit courts.



§ 13-3-163 - When sales of land may be made; advertising of sale

(1) Sales of land may be made on any day except Sunday and any legal holiday as defined by Section 3-3-7, Mississippi Code of 1972, and shall be advertised by the plaintiff in a newspaper published in the county, once in each week for three (3) successive weeks, or, if no newspaper is so published, in some newspaper having a general circulation therein once in each week for three (3) successive weeks.

(2) In addition to effectuating the advertisement, any expense or cost incurred by advertising and providing notice for the sale of land pursuant to subsection (1) of this section in justice court shall be paid by the plaintiff, and said expenses shall be taxed as costs.



§ 13-3-165 - When sales of personalty may be made; advertising of sale

(1) Sales of personalty may be made on any day except Sunday and any legal holiday as defined by Section 3-3-7, Mississippi Code of 1972, and shall be advertised by the plaintiff ten (10) days before the day of sale by posting notices of the time, terms and place of sale in three (3) public places in the county, one (1) of which shall be at the courthouse.

(2) In addition to effectuating the advertisement, any expense or cost incurred by advertising and providing notice for the sale of personalty pursuant to subsection (1) of this section in justice court shall be paid by the plaintiff, and said expenses shall be taxed as costs.



§ 13-3-167 - Sale of perishable goods

When goods and chattels are levied on, which by their nature are perishable and in danger of immediate waste or decay, the officer levying shall sell them at such time, and on such notice, and at such place as a sound discretion may warrant.



§ 13-3-169 - Hours and mode of sale

(1) Except as otherwise provided in this section, sales under execution shall not commence sooner than eleven o'clock in the forenoon, nor continue later than four o'clock in the afternoon. All such sales shall be by auction, to the highest bidder for cash, and only so much of the property levied on shall be sold as will satisfy the execution and costs.

(2) Sales under execution conducted by a special agent of the State Tax Commission pursuant to a warrant, jeopardy warrant or alias warrant issued by the Chairman of the State Tax Commission, shall commence and be conducted at the times specified by the Chairman of the State Tax Commission or his duly authorized agent. All such sales shall be by auction to the highest bidder for cash or for cash equivalent deemed acceptable by the Chairman of the State Tax Commission. Only so much of the property levied on shall be sold as will satisfy the execution and costs.



§ 13-3-171 - Lands to be sold to be offered in subdivisions and as an entirety

All lands comprising a single tract, sold under execution, shall be first offered in subdivisions not exceeding one hundred and sixty (160) acres, or one-quarter section, and then offered as an entirety, and the price bid for the latter shall control only when it shall exceed the aggregate of the bids for the same in subdivisions.



§ 13-3-173 - Sale may be adjourned or continued from day to day

Whenever, from a defect of bidders, caused by inclement weather or otherwise, the property shall not be likely to command a reasonable price, the officer may adjourn the sale and readvertise the same for a subsequent day. Whenever a sale advertised for a particular day shall not be completed on that day, the same may be continued from day to day.



§ 13-3-175 - Venditioni exponas

If any property taken in execution shall remain in the hands of the officer unsold, he shall so return on the execution, and thereupon a writ of venditioni exponas shall issue, directed to the officer, upon which the like proceedings shall be had as might and ought to have been had on the first execution. And if property sold on a venditioni exponas shall not bring enough to satisfy the judgment, the officer shall forthwith return the same, and thereupon another proper execution for the balance remaining unpaid may be issued.



§ 13-3-177 - Venditioni exponas to issue when officer taking property dies

When the officer taking property under execution shall die before the sale thereof, a writ of venditioni exponas shall issue, directed to the proper officer of the county in which the property was taken, and such officer shall, under the writ of venditioni exponas, receive the property from the representatives of the former sheriff, or other officer, who are required to deliver the same to the officer having the venditioni exponas, on his producing the same and executing a receipt for the property, and the officer shall proceed to sell the same as in other cases.



§ 13-3-179 - Procedure to be followed where property is not delivered by representatives of deceased officer taking property

If the representatives of the deceased officer shall refuse or neglect to deliver the property on demand, or if there shall not be an executor or administrator of his estate, the officer having the writ of venditioni exponas may seize the property taken by the former officer wherever it may be found, and sell the same as in other cases, or the plaintiff may move in the court from which the execution issued against the representatives of the deceased officer and his sureties, and thereupon a judgment shall be entered against the representatives of the deceased officer and his sureties for the amount of the execution which came to the hands of such deceased officer, with interest and costs.



§ 13-3-181 - Duty of officer to examine judgment-roll; priority of liens

After the sale of any property by the sheriff or other officer on execution, before the money is paid over by him, he shall examine the judgment-roll to ascertain if there by any elder judgment or judgments, decree or decrees, enrolled against the defendant or defendants in execution, having a priority of lien. If there be, he shall apply the proceeds of the sale to the judgment or decree having the priority of lien, and return such application upon the execution. Should there by any dispute as to which judgment or decree has the priority of lien, the officer shall make a statement of the fact of the dispute, and return the same, with the execution and the money raised thereon, into the court to which the same is returnable, and the court shall, on motion and examination of the facts, determine to whom the money so raised on execution shall be paid.



§ 13-3-183 - Officer to restore money on injunction of execution

When an officer shall receive under execution the whole or any part of the money for which the same was issued, and the defendant, before payment thereof to the plaintiff, obtain an injunction against the execution, the officer shall pay over to the defendant the money received, or such part thereof as may be enjoined. If an officer shall, when required, fail to pay over the money so received and enjoined to the person having a right to demand the same, such officer and his sureties shall be liable to the same remedies as are given by law to the plaintiff for the nonpayment of money levied on execution.



§ 13-3-185 - How purchaser takes property sold at execution sale

The purchaser of any property sold at execution sale by the sheriff or other officer shall take the same discharge of all liens of judgments and decrees, whether the same be sold under an execution issued upon the elder or junior judgment or decree.



§ 13-3-187 - Conveyance of land sold under execution or other process

When lands are sold by virtue of any writ of execution or other process, the officer making the sale shall, on payment of the purchase-money, execute to the purchaser a conveyance which shall vest in the purchaser all the right, title and interest which the defendant had in and to such lands, and which, by law, could be sold under such execution or other process.



§ 13-3-189 - Completion of title under justice's execution

The title to land sold under execution issued by a justice of the peace shall not be complete in the purchaser until he shall have obtained from the justice a certified transcript of the proceedings had before him in the suit, including a copy of the execution and the officer's return on it, which shall be filed with the conveyance made by the officer in the chancery clerk's office and recorded with the conveyance. Upon filing such transcript and conveyance for record in the chancery clerk's office of the county where the land lies, the title of the purchaser shall be as full and complete as if the sale had been under a judgment and execution from a circuit court.






Chapter 5 - JURIES

§ 13-5-1 - Who are competent jurors; determination of literacy

Every citizen not under the age of twenty-one years, who is either a qualified elector, or a resident freeholder of the county for more than one year, is able to read and write, and has not been convicted of an infamous crime, or the unlawful sale of intoxicating liquors within a period of five years and who is not a common gambler or habitual drunkard, is a competent juror. No person who is or has been within twelve months the overseer of a public road or road contractor shall, however, be competent to serve as a grand juror. The lack of any such qualifications on the part of one or more jurors shall not, however, vitiate an indictment or verdict. Moreover, no talesman or tales juror shall be qualified who has served as such talesman or tales juror in the last preceding two years, and no juror shall serve on any jury who has served as such for the last preceding two years. No juror shall serve who has a case of his own pending in that court, provided there are sufficient qualified jurors in the district, and for trial at that term.

In order to determine that prospective jurors can read and write, the presiding judge shall, with the assistance of the clerk, distribute to the jury panel a form to be completed personally by each juror prior to being empaneled as follows:

"1. Your name Last First Middle initial

2. Your home address

3. Your occupation

4. Your age

5. Your telephone number If none, write none

6. If you live outside the county seat, the number of miles you live

from the courthouse Miles

Sign your name"

The judge shall personally examine the answers of each juror prior to empaneling the jury and each juror who cannot complete the above form shall be disqualified as a juror and discharged.

A list of any jurors disqualified for jury duty by reason of inability to complete the form shall be kept by the circuit clerk and their names shall not be placed in the jury box thereafter until such person can qualify as above provided.



§ 13-5-2 - Public policy stated

It is the policy of this state that all persons selected for jury service be selected at random from a fair cross section of the population of the area served by the court, and that all qualified citizens have the opportunity in accordance with this chapter to be considered for jury service in this state and an obligation to serve as jurors when summoned for that purpose. A citizen shall not be excluded from jury service in this state on account of race, color, religion, sex, national origin, or economic status.



§ 13-5-4 - Definitions

As used in this chapter:

(a) "Court" means the circuit, chancery and county courts of this state and includes, when the context requires, any judge of the court.

(b) "Clerk" and "clerk of the court" means the circuit clerk of the county and any deputy clerk.

(c) "Master list" means the voter registration lists for the county.

(d) "Voter registration lists" means the official records of persons registered to vote in the county.

(e) "Jury wheel" means any physical device or electronic system for the storage of the names or identifying numbers of prospective jurors.

(f) "Jury box" means the jury wheel in which is placed the names or identifying numbers of prospective jurors whose names are drawn at random from the jury wheel and who are not disqualified.

(g) "Senior judge" means the circuit or chancery judge, as the case may be, who has the longest continuous service on the court in a particular judicial district which has more than one (1) such judge, or if the judges are equal in time of service, then the judge who has been engaged for the longest time continuously in the practice of law in this state.



§ 13-5-6 - Jury commission--number, appointment, terms, qualifications, and compensation of members

(1) A jury commission shall be established in each county to manage the jury selection process under the supervision and control of the court. The jury commission shall be composed of three (3) members who will serve a four-year term beginning on January 1, 1975, as follows: One (1) member shall be appointed by the circuit judge of said county; one (1) member shall be appointed by the chancery judge of said county; and one (1) member shall be appointed by the board of supervisors of said county. If there is more than one (1) circuit or chancery judge in a judicial district, then the senior circuit or chancery judge, as the case may be, shall make the said appointment for each county in his district. Any unexpired term shall be filled by the appropriate appointing authority who is in office at the time the vacancy occurs.

(2) A jury commissioner shall have the following qualifications:

(a) He shall be a duly qualified elector at the time of his appointment;

(b) He shall be a resident citizen in the county in which he is to serve; and

(c) He shall not be an attorney nor an elected public official.

(3) Each jury commissioner shall receive compensation at a per diem rate as provided in Section 25-3-69.



§ 13-5-8 - Master list consisting of county voter registration list to be compiled and maintained; exclusion of persons permanently excused from jury service from list; reinstatement of permanently excused persons

(1) In April of each year, the jury commission for each county shall compile and maintain a master list consisting of the voter registration list for the county.

(2) The circuit clerk of the county and the registrar of voters shall have the duty to certify to the commission during the month of January of each year under the seal of his office the voter registration list for the county; the list shall exclude any person who has been permanently excused from jury service pursuant to Section 13-5-23(4). Any person who has been excluded from the master list for jury service may be reinstated to the master list after one (1) year by requesting that the circuit clerk reinstate him to the master list.



§ 13-5-10 - Jury wheel; selection and deposit of names or identifying numbers of prospective jurors; number required; refilling

The jury commission for each county shall maintain a jury wheel into which the commission shall place the names or identifying numbers of prospective jurors taken from the master list. If the total number of prospective jurors on the master list is one thousand (1,000) or less, the names or identifying numbers of all of them shall be placed in the jury wheel. In all other cases, the number of prospective jurors to be placed in the jury wheel shall be one thousand (1,000) plus not less than one percent (1%) of the total number of names on the master list. From time to time a larger or additional number may be determined by the jury commission or ordered by the court to be placed in the jury wheel. In April of each year, beginning in 1976, the wheel shall be emptied and refilled as prescribed in this chapter.



§ 13-5-12 - Jury wheel--selection and deposit of names or identifying numbers of prospective jurors--procedure where less than all names on master list used

Unless all the names on the master list are to be placed in the jury wheel pursuant to Section 13-5-10, the names or identifying numbers of prospective jurors to be placed in the jury wheel shall be selected by the jury commission at random from the master list in the following manner: The total number of names on the master list shall be divided by the number of names to be placed in the jury wheel; the whole number nearest the quotient shall be the "key number," except that the key number shall never be less than two (2). A "starting number" for making the selection shall then be determined by a random method from the number from one (1) to the key number, both inclusive. The required number of names shall then be selected from the master list by taking in order the first name on the master list corresponding to the starting number and then successively the names appearing in the master list at intervals equal to the key number, recommencing if necessary at the start of the list until the required number of names has been selected. The name of any person who is under the age of twenty-one (21) years and the name of any person who has been permanently excused from jury service pursuant to Section 13-5-23(4) shall be passed over without interrupting the sequence of selection. Any person who has been excluded from the master list for jury service may be reinstated to the master list after one (1) year by requesting that the circuit clerk reinstate him to the master list. Upon recommencing at the start of the list, names previously selected from the master list shall be disregarded in selecting the additional names. The jury commission may use an electronic or mechanical system or device in carrying out its duties.



§ 13-5-14 - List of names placed in jury wheel to be delivered to senior circuit judge--minute entry

At any time the jury commission places names in the jury wheel, the jury commission shall also deliver to the senior circuit judge a list of all names placed on or in the jury wheel, and said circuit judge shall spread upon the minutes of the circuit court all of the names so placed in the jury wheel.



§ 13-5-16 - Random drawing of names or identifying numbers of prospective jurors; alphabetical list; prohibition against disclosure of names drawn; use of computer or electronic device for random selection

(1) Except as otherwise provided by subsection (2) of this section, from time to time and in a manner prescribed by the court, a private citizen who does not have an interest in a case pending trial and who is not a practicing attorney publicly shall draw at random from the jury wheel the names or identifying numbers of as many prospective jurors as the court by order requires. The clerk shall prepare an alphabetical list of the names drawn. Neither the names drawn nor the list shall be disclosed to any person other than pursuant to this chapter or specific order of the court.

(2) The court may order that the drawing of names or identifying numbers pursuant to subsection (1) of this section may be performed by random selection of a computer or electronic device pursuant to such rules and regulations as may be prescribed by the court.



§ 13-5-18 - Telephone answering device required; cost of device

The clerk of the circuit court in each county shall purchase and install a telephone answering device for the purpose of providing a recorded message after 5:00 p.m. to jurors who have been summoned to jury duty, in order for such jurors to inquire as to whether their presence will be required in court the following day. The cost of purchasing and maintaining said telephone answering device shall be paid by the board of supervisors from the county general fund.



§ 13-5-21 - Jury list in counties with two circuit court districts

In counties where there are two (2) circuit court districts, the jury commission shall make a list of jurors for each district in the manner directed for a county, and the same shall be treated in all respects as for an entire county. In such counties a juror shall not be required to serve out of his district, except should the court, in its discretion, otherwise direct, and except when drawn on a special venire. In either of such excepted cases, the jury shall be drawn from the two (2) jury boxes if the court so direct, one (1) name for each alternately.



§ 13-5-23 - Exemptions; length of service of tales and grand jurors

(1) All qualified persons shall be liable to serve as jurors, unless excused by the court for one (1) of the following causes:

(a) When the juror is ill and, on account of the illness, is incapable of performing jury service;

(b) When the juror's attendance would cause undue or extreme physical or financial hardship to the prospective juror or a person under his or her care or supervision; or

(c) When the potential juror is a breast-feeding mother.

(2) An excuse of illness under subsection (1)(a) of this section may be made to the clerk of court outside of open court by providing the clerk with a certificate of a licensed physician, stating that the juror is ill and is unfit for jury service, in which case the clerk may excuse the juror. If the excuse of illness is not supported by a physician's certificate, a judge of the court for which the individual was called to jury service shall decide whether to excuse an individual under subsection (1)(a) of this section.

(3) (a) The test of an excuse under subsection (1)(b) of this section for undue or extreme physical or financial hardship shall be whether the individual would either:

(i) Be required to abandon a person under his or her personal care or supervision due to the impossibility of obtaining an appropriate substitute caregiver during the period of participation in the jury pool or on the jury; or

(ii) Incur costs that would have a substantial adverse impact on the payment of the individual's necessary daily living expenses or on those for whom he or she provides the principal means of support; or

(iii) Suffer physical hardship that would result in illness or disease.

(b) "Undue or extreme physical or financial hardship" does not exist solely based on the fact that a prospective juror will be required to be absent from his or her place of employment or business.

(c) A judge of the court for which the individual was called to jury service shall decide whether to excuse an individual under subsection (1)(b) of this section.

(d) A person asking to be excused based on a finding of undue or extreme physical or financial hardship must take all actions necessary to have obtained a ruling on that request by no later than the date on which the individual is scheduled to appear for jury duty.

(e) A person asking a judge to grant an excuse under subsection (1)(b) of this section may be required to provide the judge with documentation such as, but not limited to, federal and state income tax returns, medical statements from licensed physicians, proof of dependency or guardianship and similar documents, which the judge finds to clearly support the request to be excused. Failure to provide satisfactory documentation may result in a denial of the request to be excused.

(f) In cases under subsection (1)(c) of this section, the excuse must be made by the juror in open court under oath.

(4) A person is excused from jury service permanently only when the deciding judge determines that the underlying grounds for being excused are of a permanent nature. A person who has been summoned for jury duty who meets the age threshold for exemption from jury service shall have the option to be permanently excused from jury service due to age by filing with the circuit clerk a notarized request to be permanently excused.

(5) Grand jurors shall serve until discharged by the court.



§ 13-5-25 - Who is exempt as a personal privilege

Every citizen over sixty-five (65) years of age, and everyone who has served as a grand juror or as a petit juror in the trial of a litigated case within two (2) years, shall be exempt from service if the juror claims the privilege. No qualified juror shall be excluded because of any such reasons, but the same shall be a personal privilege to be claimed by any person selected for jury duty. Any citizen over sixty-five (65) years of age may claim this personal privilege outside of open court by providing the clerk of court with information that allows the clerk to determine the validity of the claim.

Provided, however, that no person who has served as a grand juror or as a petit juror in a trial of a litigated case in one (1) court may claim the exemption in any other court where the juror may be called to serve.



§ 13-5-26 - Jury box; deposit of names drawn from jury wheel; drawing and assignment of jurors; use of computer or electronic device for random selection

(1) The circuit clerk shall maintain a jury box and shall place therein the names or identifying numbers of all prospective jurors drawn from the jury wheel.

(2) A judge or any court or any other state or county official having authority to conduct a trial or hearing with a jury within the county may direct the circuit clerk to draw and assign to that court or official the number of jurors he deems necessary for one or more jury panels or as required by law for a grand jury, except as otherwise provided by subsection (3) of this section. Upon receipt of the direction, and in a manner prescribed by the court, the circuit clerk shall publicly draw at random from the jury box the number or jurors specified.

(3) The court may order that the drawing and assigning of jurors pursuant to subsection (2) of this section may be performed by random selection of a computer or electronic device pursuant to such rules and regulations as may be prescribed by the court. The jurors drawn for jury service shall be assigned at random by the clerk to each jury panel in a manner prescribed by the court.



§ 13-5-28 - Summoning of person drawn for jury duty

If a grand, petit or other jury is ordered to be drawn, the clerk thereafter shall cause each person drawn for jury service to be served with a summons, either personally or by mail, addressed to the juror at the juror's usual residence, business or post office address, requiring the juror to report for jury service at a specified time and place. The summons shall include instructions to the potential jurors that explain, in layman's terms, the provisions of Section 13-5-23.



§ 13-5-30 - Summoning of jurors where there is shortage of petit jurors drawn from jury box

If there is an unanticipated shortage of available petit jurors drawn from a jury box, the court may require the sheriff to summon a sufficient number of petit jurors selected at random by the clerk from the jury box in a manner prescribed by the court.



§ 13-5-32 - Names of jurors drawn from jury box to be made public; exception

The names of jurors drawn from the jury box shall be made available to the public unless the court determines in any instance that this information in the interest of justice should be kept confidential or its use limited in whole or in part.



§ 13-5-33 - Juror may postpone jury service one time only; conditions for postponement; extreme emergency exception

(1) Notwithstanding any other provisions of this chapter, individuals scheduled to appear for jury service have the right to postpone the date of their initial appearance for jury service one (1) time only. Postponements shall be granted upon request, provided that:

(a) The juror has not been granted a postponement within the past two (2) years;

(b) The prospective juror appears in person or contacts the clerk of the court by telephone, electronic mail or in writing to request a postponement; and

(c) Prior to the grant of a postponement with the concurrence of the clerk of the court, the prospective juror fixes a date certain to appear for jury service that is not more than six (6) months or two (2) terms of court after the date on which the prospective juror originally was called to serve and on which date the court will be in session, whichever is the longer period.

(2) A subsequent request to postpone jury service may be approved by a judicial officer only in the event of an extreme emergency, such as a death in the family, sudden illness, or a natural disaster or a national emergency in which the prospective juror is personally involved, that could not have been anticipated at the time the initial postponement was granted. Prior to the grant of a second postponement, the prospective juror must fix a date certain on which the individual will appear for jury service within six (6) months or two (2) terms of court after the postponement on a date when the court will be in session.

(3) The Administrative Office of Courts shall promulgate rules for the implementation of this section.



§ 13-5-34 - Punishment for failure to appear or to complete jury service

(1) A person summoned for jury service who fails to appear or to complete jury service as directed, and who has failed to obtain a postponement in compliance with the provisions for requesting a postponement, or who fails to appear on the date set pursuant to Section 13-5-33, may be ordered by the court to appear and show cause for failure to comply with the summons. If the juror fails to show good cause for noncompliance with the summons, the juror may be held in civil contempt of court and may be fined not more than Five Hundred Dollars ($ 500.00) or imprisoned not more than three (3) days, or both. The prospective juror may be excused from paying sanctions for good cause shown or in the interest of justice.

(2) In addition to, or in lieu of, the fine or imprisonment provided in subsection (1) of this section, the court may order that the prospective juror complete a period of community service for a period no less than if the prospective juror would have completed jury service, and provide proof of completion of this community service to the court.



§ 13-5-35 - Employment protections for jurors

(1) It shall be unlawful for any employer or any other person to persuade or attempt to persuade any juror to avoid jury service; to intimidate or to threaten any juror in that respect; or to remove or otherwise subject an employee to adverse employment action as a result of jury service if the employee notifies his or her employer that he or she has been summoned to serve as a juror within a reasonable period of time after receipt of a summons.

(2) It shall be unlawful for an employer to require or request an employee to use annual, vacation or sick leave for time spent responding to a summons for jury duty, time spent participating in the jury selection process, or time spent actually serving on a jury. Nothing in this provision shall be construed to require an employer to provide annual, vacation or sick leave to employees under the provisions of this statute who otherwise are not entitled to such benefits under company policies.

(3) Any violation of subsection (1) or (2) of this section shall be deemed an interference with the administration of justice and a contempt of court and punishable as such.

(4) A court shall automatically postpone and reschedule the service of a summoned juror employed by an employer with five (5) or fewer full-time employees, or their equivalent, if another employee of that employer has previously been summoned to appear during the same period. Such postponement will not constitute the excused individual's right to one (1) automatic postponement under Section 13-5-24.



§ 13-5-36 - Preservation of records and papers in connection with selection and service of jurors

All records and papers compiled and maintained by the jury commission or the clerk in connection with selection and service of jurors shall be preserved by the clerk for four (4) years after the jury wheel used in their selection is emptied and refilled, and for any longer period ordered by the court.



§ 13-5-38 - Payment of cost of implementation of law

In counties where the implementation of Sections 13-5-2 through 13-5-16, 13-5-21, 13-5-26 through 13-5-38, and 13-5-41, requires additional clerical or other personnel, the board of supervisors, in its discretion, may pay for such services out of the general county fund of the respective county.



§ 13-5-39 - Terms of grand juries limited

Unless otherwise directed by an order of the senior circuit judge, not more than two (2) grand juries shall be drawn or impaneled during a calendar year at or for a term or terms of the circuit court in any county or judicial district of a county; provided, however, upon impanelment, a grand jury may be convened and reconvened in termtime and in vacation. It shall continue to serve from term to term until the next grand jury is impaneled, and it may return indictments to any term of court, notwithstanding that a term of court at which criminal business may be conducted shall intervene between the time the grand jury is impaneled and the time an indictment is returned.



§ 13-5-41 - Number of grand jurors

The number of grand jurors shall not be less than fifteen (15) nor more than twenty-five (25), in the discretion of the court.



§ 13-5-43 - Impaneling as conclusive evidence of competency and qualifications

Before swearing any grand juror as such, he shall be examined by the court, on oath, touching his qualification. After the grand jurors shall have been sworn and impaneled, no objection shall be raised, by plea or otherwise, to the grand jury, but the impaneling of the grand jury shall be conclusive evidence of its competency and qualifications. However, any party interested may challenge or except to the array for fraud.



§ 13-5-45 - Foreman to be appointed and all to be sworn

The court shall appoint one of the grand jurors to be foreman of the grand jury, to whom the following oath shall be administered in open court, in the presence of the rest of the grand jurors, to wit:

"You, as foreman of this grand inquest, shall diligently inquire into, and true presentment make, of all such matters and things as shall be given you in charge, or otherwise come to your knowledge, touching the present service. The counsel of the state, your fellows, and your own you will keep secret. You shall not present any person through malice, hatred or ill will, nor shall you leave any person unpresented through fear, favor or affection, or for any reward, hope or promise thereof, but in all your presentments, you shall present the truth, the whole truth, and nothing but the truth, to the best of your skill and understanding. So help you God."

And the following oath shall be administered to the other jurors, to wit:

"The same oath that your foreman has now taken before you on his part, you, and each of you, shall well and truly observe, and keep on your respective parts. So help you God."



§ 13-5-47 - Judge to charge the grand jury

The judge shall charge the grand jury concerning its duties and expound the law to it as he shall deem proper, and he shall particularly charge it concerning enforcement of the following statutes:

(1) those against gambling and the unlawful selling and handling of intoxicating liquors;

(2) those relating to gambling with minors, and the giving or selling to them tobacco, narcotics, or liquors;

(3) those providing for the assessment, collection and disbursement of the public revenues, both state and county;

(4) those defining the duties of public officers;

(5) those relating to the collection and paying over of fines and forfeitures;

(6) those relating to providing fire escapes in hotels, theaters and other buildings;

(7) those relating to the management of sixteenth section school trust lands; and

(8) all such other statutes as he shall deem proper at any time.

Moreover, the judge shall especially charge the grand jury with respect to the state forest fire laws as set forth in Section 95-5-25 and Section 92-17-13, and charge that the grand jury shall report to him as to the status of forest protection in the county.

It shall be unlawful for the district attorney or other officer, or person, to deliver to the grand jury the charge required by this section to be delivered by the judge, but this shall not prevent the judge from having the circuit clerk read the charge proposed by the judge, to the grand jury in the presence of the judge, when, by reason of physical infirmity, the judge shall be unable to deliver his charge.



§ 13-5-51 - Places of absent jurors to be filled

If, after the grand jury has been sworn, any of the members thereof should absent themselves from any cause, or become incompetent to sit, or be excused by the court, the court shall have power to cause others to be sworn in their places.



§ 13-5-53 - Adjournment of grand jury to a day; pay in such case

The court or judge, in its discretion, may adjourn the grand jury to a subsequent day in termtime or vacation, and the jurors shall receive pay only for the number of days they shall be actually engaged in the performance of their duties.



§ 13-5-55 - Grand jury to inspect jail; sheriff punishable

Each grand jury which is impaneled shall make a personal inspection of the county jail, its condition, sufficiency for the safekeeping of prisoners, and their accommodation and health, and make reports thereof to the court. For any violation or neglect of duty as to the jail, the sheriff may be punished as for a misdemeanor, or may be fined as for a contempt, such not to exceed Fifty Dollars ($ 50.00).



§ 13-5-57 - Grand jury may examine all county offices

The grand jury shall have free access at all proper hours to the papers, records, accounts and books of all county officers, for all examinations which, in its discretion, it may see fit to make, and may make report to the court in relation thereto.



§ 13-5-59 - Grand jury to examine tax collector's books

It shall be the duty of each grand jury which is impaneled to examine the tax collector's books and his reports and settlements, and make report thereon.



§ 13-5-61 - Grand jury not to disclose secrets of jury-room

A grand juror, except when called as a witness in court, shall not disclose any proceeding or action had by the grand jury in relation to offenses brought before it, within six (6) months after final adjournment of the grand jury upon which he served, nor shall any grand juror disclose the name or testimony of any witness who has been before the grand jury on pain of fine or imprisonment for contempt of court.



§ 13-5-63 - Witnesses before grand jury may be subpoenaed and sworn

The foreman of the grand jury shall have power to order subpoenas for all witnesses desired to be produced, and he shall also have power to swear all witnesses. A record shall be kept by the foreman and returned to court, certified and signed by the foreman, of the names of all witnesses sworn before the grand jury.



§ 13-5-65 - Impaneling of petit juries

After the drawing of the grand jury, the remaining jurors in attendance shall be impaneled into three petit juries for the first week of court if there be a sufficient number left, and, if not, the court may direct a sufficient number for that purpose to be drawn and summoned. If there be more than enough jurors for the three juries, or for two juries if the court shall direct only two to be impaneled, the excess may be discharged, or they may be retained, in the discretion of the court, to serve as talesmen. If so retained, they shall have the privilege of members of the regular panel, of exemption from service.



§ 13-5-67 - Impaneling of alternate jurors

Except in cases in which jury selection and selection of alternate jurors is governed by rules promulgated by the Mississippi Supreme Court, whenever, in the opinion of a circuit judge or chancellor presiding in a case in which a jury is to be used, the trial is likely to be a protracted one, such circuit judge or chancellor, in his discretion, may direct that one (1) or two (2) jurors in addition to the regular panel be called and impaneled to sit as alternate jurors. Alternate jurors in the order in which they are called shall replace jurors who, prior to the time the jury retires to consider its verdict, become unable or disqualified to perform their duties. Alternate jurors shall be drawn in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges for cause, shall take the same oath and shall have the same functions, powers, facilities and privileges as the regular jurors. An alternate juror who does not replace a regular juror shall be discharged at the time the jury retires to consider its verdict. In capital cases the defendant and the state shall each be allowed two (2) peremptory challenges to alternate jurors in addition to those otherwise provided by law. In all other cases each party shall be allowed one (1) peremptory challenge to alternate jurors in addition to those otherwise provided by law. In any criminal case all peremptory challenges by the state shall be made before the alternate juror is presented to the defendant. The additional peremptory challenges provided for herein may be used against an alternate juror only, and other peremptory challenges allowed by law may not be used against an alternate juror.



§ 13-5-69 - Examination of jurors by attorneys or litigants

Except in cases in which the examination of jurors is governed by rules promulgated by the Mississippi Supreme Court, the parties or their attorneys in all jury trials shall have the right to question jurors who are being impaneled with reference to challenges for cause, and for peremptory challenges, and it shall not be necessary to propound the questions through the presiding judge, but they may be asked by the attorneys or by litigants not represented by attorneys.



§ 13-5-71 - Oath of petit jurors

Petit jurors shall be sworn in the following form:

"You, and each of you, do solemnly swear (or affirm) that you will well and truly try all issues and execute all writs of inquiry that may be submitted to you, or left to your decision by the court, during the present term, and true verdicts give according to the evidence. So help you God."

The oath shall authorize the jury to try all issues and execute all writs of inquiry which may be submitted to it during that term of the court. Talesmen, if any be summoned or retained, shall in like manner be sworn to try all issues and execute all writs of inquiry which may be submitted to them during the day for which they are summoned or the time for which they are retained.



§ 13-5-73 - Oath of jurors and bailiffs in capital cases

The jurors in a capital case shall be sworn to "well and truly try the issue between the state and the prisoner, and a true verdict give according to the evidence and the law." Bailiffs may be specially sworn by the court, or under its direction, to attend on such jury and perform such duties as the court may prescribe for them.



§ 13-5-77 - Special venire facias to issue in certain criminal cases

When any person charged with a capital crime, or with the crime of manslaughter, shall have been arraigned and the plea of not guilty entered, the accused or the district attorney in any such case shall, upon demand, be entitled to a special venire. If at a term of court a special venire has been demanded for any case or cases, it shall be the duty of the court to cause to be drawn, in open court, from the jury box as many names as the judge in his discretion may direct, not to be less than forty (40) for each special venire as the judge in his discretion may direct to be called, and it shall be the duty of the clerk to issue a special venire facias, commanding the sheriff to summon the persons whose names are so drawn, to attend the court on a particular day to be named in the writ. It shall not be necessary that a separate special venire be drawn for each case in which a special venire is demanded. Those persons summoned pursuant to the issuance of a special venire facias shall attend the court on the day named in the writ and shall serve as the court may direct on any case for which a special venire has been demanded; provided, however, no juror summoned as a special venireman shall be impaneled or serve on more than one (1) case. In the event a special venire be exhausted in a case without a jury being impaneled from those summoned and in attendance, the court shall proceed to make up the jury for the trial of the case from the regular panel and tales jurors who may have been summoned for the day. If, after exhausting said regular panel and tales jurors, a competent jury be not obtained, the court shall direct the sheriff to summon forthwith as many tales jurors as shall be sufficient to complete the jury.

In the event that there should be no such box, or the same should be mislaid, or the names therein have been exhausted, then the court may order a special venire facias to be issued by the clerk, directing the sheriff to summon as many jurors as may be necessary, not less than forty (40) for each special venire as the judge in his discretion may direct to be called and, after exhausting a special venire in any case, to impanel the jury as hereinbefore directed. The slips containing the names of all jurors drawn or summoned on a special venire, and not impaneled on a jury, shall be returned to the box from which they were drawn immediately after a jury shall be impaneled. If a special venire be not demanded, the jury in each case shall be composed of the regular venire for the week and as many talesmen and bystanders as may be required, to be summoned under the order of the court.



§ 13-5-79 - When opinion as to guilt or innocence will not render one incompetent in a criminal case

Any person, otherwise competent, who will make oath that he is impartial in the case, shall be competent as a juror in any criminal case, notwithstanding the fact that he has an impression or an opinion as to the guilt or innocence of the accused, if it appear to the satisfaction of the court that he has no bias or feeling or prejudice in the case, and no desire to reach any result in it, except that to which the evidence may conduct. Any juror shall be excluded, however, if the court be of opinion that he cannot try the case impartially, and the exclusion shall not be assignable for error.



§ 13-5-81 - Challenge to array; quashing of venire

A challenge to the array shall not be sustained, except for fraud, nor shall any venire facias, except a special venire facias in a criminal case, be quashed for any cause whatever.



§ 13-5-83 - Intoxicated jurors; jurors under the control of the court

If any juror summoned to appear at court, should render himself unfit for service by intoxication before his name is called in court, he shall be fined in a sum not exceeding One Hundred Dollars ($ 100.00), and be imprisoned for a term not exceeding twenty-four hours. After grand and petit jurors are impaneled they shall be under the control of the court, and, for any breach of duty or contempt of court, may be fined and imprisoned.



§ 13-5-85 - Selection of and service on juries in Harrison County

In Harrison County, a county having two judicial districts, the law in relation to the selection and liability to jury service of grand and petit juries shall be applicable to each of the two judicial districts of the county in the same manner as if each district were a separate county, so far as the same may be made to apply. No person shall be made to serve as a grand or petit juror except in the district in which he resides. Lists of persons subject and liable to jury duty shall be made and grand and petit jurors shall be selected and empaneled in each of said districts in the same manner as if each were a separate county, except in such cases where it is otherwise provided by law.



§ 13-5-87 - Laws as to listing, drawing, summoning and impaneling of juries are directory

All the provisions of law in relation to the listing, drawing, summoning and impaneling juries are directory merely, and a jury listed, drawn, summoned or impaneled, though in an informal or irregular manner, shall be deemed a legal jury after it shall have been impaneled and sworn, and it shall have the power to perform all the duties devolving on the jury.



§ 13-5-89 - Juries in condemnation proceedings

In all cases where a jury is required in the exercise of the right of eminent domain, the sheriff and clerks of the circuit and chancery courts shall draw eighteen names from the jury box, and the slips containing the names shall be returned to the box. The sheriff shall summon the jury thus drawn, and the jurors shall attend, under the same penalties as in the circuit court, and the penalties may be enforced therein at the next term, on complaint of the proper party or of the sheriff.



§ 13-5-91 - Jury may view the place

When, in the opinion of the court, on the trial of any cause, civil or criminal, it is proper, in order to reach the ends of justice, for the court and jury to have a view or inspection of the property which is the subject of litigation, or the place at which the offense is charged to have been committed, or the place or places at which any material fact occurred, or of any material object or thing in any way connected with the evidence in the case, the court may, at its discretion, enter an order providing for such view or inspection as is herein below directed. After such order is entered, the whole organized court, consisting of the judge, jury, clerk, sheriff, and the necessary number of deputy sheriffs, shall proceed, in a body, to such place or places, property, object or thing to be so viewed or inspected, which shall be pointed out and explained to the court and jury by the witnesses in the case, who may, at the discretion of the court, be questioned by the court and by the representative of each side at the time and place of such view or inspection, in reference to any material fact brought out by such view or inspection. The court on such occasion shall remain in session from the time it leaves the courtroom till it returns thereto, and while so in session outside the courtroom it shall have full power to compel the attendance of witnesses, to preserve order, to prevent disturbance and to punish for contempt such as it has when sitting in the courtroom. In criminal trials all such views or inspections must be had before the whole court and in the presence of the accused, and the production of all evidence from all witnesses or objects, animate or inanimate, must be in his presence.



§ 13-5-93 - Nine jurors may return a verdict in civil cases

In the trial of all civil suits in the circuit or chancery courts of this state, nine or more jurors may agree on the verdict and return it into court as the verdict of the jury. Either party may request an instruction in writing to this effect and it shall thereupon be the duty of the trial judge to instruct the jury in writing that if nine or more jurors agree on the verdict that they may return the same into open court as the verdict of the jury.



§ 13-5-95 - Separate accommodations and bailiffs for male and female jurors

In selecting overnight accommodations for jurors, the court shall provide separate housing for men and women jurors. Male bailiffs shall accompany the male jurors, and female bailiffs the female jurors. At least one bailiff shall accompany each group, and the court in its sound discretion shall require as many bailiffs as are necessary. Either group may be housed in private premises if necessary.



§ 13-5-97 - Certain jury records exempt from public access requirements

Records in the possession of a public body, as defined by paragraph (a) of Section 25-61-3, which are developed among juries concerning judicial decisions, shall be exempt from the provisions of the Mississippi Public Records Act of 1983.






Chapter 7 - STATE GRAND JURY ACT

§ 13-7-1 - Short title; citation of state grand juries [Repealed effective July 1, 2024]

This chapter may be cited as the "State Grand Jury Act," and any state grand jury which may be convened as provided herein shall be known as "State Grand Jury of Mississippi."



§ 13-7-3 - Definitions [Repealed effective July 1, 2024]

For purposes of this chapter:

(a) The phrase "Attorney General or his designee" also includes:

(i) The Attorney General or his designees;

(ii) The Attorney General and his designee or designees.

(b) The term "impaneling judge" means any senior circuit court judge of any circuit court district who, upon petition by the Attorney General, impanels a state grand jury under the provisions of this chapter and shall also include any successor to such judge as provided by law.



§ 13-7-5 - State grand jury system established; number of jurors; meeting location; quorum [Repealed effective July 1, 2024]

There is established a state grand jury system. Each state grand jury shall consist of twenty (20) persons who may be impaneled and who may meet at any suitable location within the state as designated by the impaneling judge. Fifteen (15) members of a state grand jury constitute a quorum.



§ 13-7-7 - Jurisdiction of state grand jury; petition to impanel state grand jury; impaneling state grand jury; powers and duties of impaneling judge [Repealed effective July 1, 2024]

(1) The jurisdiction of a state grand jury impaneled under this chapter extends throughout the state. The subject matter jurisdiction of a state grand jury in all cases is limited to offenses involving any and all conduct made unlawful by the Mississippi Uniform Controlled Substances Law or any other provision of law involving narcotics, dangerous drugs or controlled substances, or any crime arising out of or in connection with a crime involving narcotics, dangerous drugs or controlled substances, and crimes involving any attempt, aiding, abetting, solicitation or conspiracy to commit any of the aforementioned crimes if the crimes occur within more than one (1) circuit court district or have transpired or are transpiring or have significance in more than one (1) circuit court district of this state.

(2) Whenever the Attorney General considers it necessary, and normal investigative or prosecutorial procedures are not adequate, the Attorney General may petition in writing to the senior circuit court judge of any circuit court district in this state for an order impaneling a state grand jury. For the purposes of this chapter, such judge shall be referred to as the impaneling judge. The petition must allege the following:

(a) The type of offenses to be inquired into;

(b) That the state grand jury has jurisdiction to consider such matters;

(c) That the offenses to be inquired into have occurred within more than one (1) circuit court district or have transpired or are transpiring or have significance in more than one (1) circuit court district of this state;

(d) That the Attorney General has conferred with the Commissioner of Public Safety and the Director of the Mississippi Bureau of Narcotics and that each of such officials join in the petition; and

(e) That the Attorney General has conferred with the appropriate district attorney for each jurisdiction in which the crime or crimes are alleged to have occurred.

(3) The impaneling judge, after due consideration of the petition, may order the impanelment of a state grand jury in accordance with the petition for a term of twelve (12) calendar months. Upon petition by the Attorney General, the impaneling judge, by order, may extend the term of that state grand jury for a period of six (6) months, but the term of that state grand jury, including any extension thereof, shall not exceed two (2) years.

(4) The impaneling judge shall preside over the state grand jury until its discharge.

(5) The impaneling judge may discharge a state grand jury prior to the end of its original term or any extensions thereof, upon a determination that its business has been completed, or upon the request of the Attorney General.

(6) If, at any time within the original term of any state grand jury or any extension thereof, the impaneling judge determines that the state grand jury is not conducting investigative activity within its jurisdiction or proper investigative activity, the impaneling judge may limit the investigations so that the investigation conforms with the jurisdiction of the state grand jury and existing law or he may discharge the state grand jury. An order issued pursuant to this subsection or under subsection (5) of this section shall not become effective less than ten (10) days after the date on which it is issued and actual notice given to the Attorney General and the foreman of the state grand jury, and may be appealed by the Attorney General to the Supreme Court. If an appeal from the order is made, the state grand jury, except as otherwise ordered by the Supreme Court, shall continue to exercise its powers pending disposition of the appeal.



§ 13-7-9 - Return of indictment by state grand jury; powers and duties of and law applicable to state grand juries [Repealed effective July 1, 2024]

A state grand jury may return indictments irrespective of the county or judicial district where the offense is committed. If an indictment is returned, it must be certified and transferred for prosecution to the county designated by the impaneling judge. The powers and duties of and the law applicable to county grand juries apply to the state grand jury, except when such powers and duties and applicable law are inconsistent with the provisions of this chapter.



§ 13-7-11 - Duties of Attorney General or designee [Repealed effective July 1, 2024]

The Attorney General or his designee shall attend sessions of a state grand jury and shall serve as its legal advisor. The Attorney General or his designee shall examine witnesses, present evidence, and draft indictments and reports upon the direction of a state grand jury.



§ 13-7-13 - Clerk of state grand jury; compensation [Repealed effective July 1, 2024]

The impaneling judge shall appoint a circuit clerk who shall serve as the clerk of the state grand jury. The compensation of the state grand jury clerk shall be paid out of any available funds appropriated for that purpose.



§ 13-7-15 - Creation of list of potential jurors; selection of jurors; grounds for excusing juror from service; swearing of jurors; compensation of jurors [Repealed effective July 1, 2024]

After the impaneling judge orders a term for the state grand jury on petition of the Attorney General, the impaneling judge shall order that the circuit clerk for each county shall proceed to draw at random from the jury box as provided by Section 13-5-26, the name of one (1) voter of such county for each two thousand (2,000) voters or fraction thereof registered in such county and shall place these names on a list. The circuit clerk shall not disqualify or excuse any individual whose name is drawn. When the list is compiled, the clerk of the circuit court for each county shall forward the list to the clerk of the state grand jury. Upon receipt of all the lists from the clerks of the circuit courts, the clerk of the state grand jury shall place all the names so received upon a list which shall be known as the master list.

The impaneling judge shall order the clerk of the state grand jury to produce the master list and shall direct the random drawing of the names of one hundred (100) persons from the master list. The names drawn shall be given to the clerk of the state grand jury who shall cause each person drawn for service to be served with a summons either personally by the sheriff of the county where the juror resides or by mail, addressed to the juror at his usual residence, business or post office address, requiring him to report for state grand jury service at a specified time and place as designated by the impaneling judge. From the one hundred (100) persons summoned, a state grand jury shall be drawn for that term consisting of twenty (20) persons. State grand jurors must be drawn in the same manner as jurors are drawn for service on the county grand jury.

All qualified persons shall be liable to serve as state grand jurors, unless excused by the court for one (1) of the following causes:

(a) When the juror is ill, or when on account of serious illness in the juror's family, the presence of the juror is required at home;

(b) When the juror's attendance would cause a serious financial loss to the juror or to the juror's business; or

(c) When the juror is under an emergency, fairly equivalent to those mentioned in the foregoing paragraphs (a) and (b).

An excuse of illness under paragraph (a) may be made to the state grand jury clerk outside of open court by providing the clerk with either a certificate of a licensed physician or an affidavit of the juror, stating that the juror is ill or that there is a serious illness in the juror's family. The test of an excuse under paragraph (b) shall be whether, if the juror were incapacitated by illness or otherwise for a week, some other persons would be available or could reasonably be procured to carry on the business for the week, and the test of an excuse under paragraph (c) shall be such as to be the fair equivalent, under the circumstances of that prescribed under paragraph (b). In cases under paragraphs (b) and (c) the excuse must be made by the juror, in open court, under oath.

It shall be unlawful for any employer or other person to persuade or attempt to persuade any juror to avoid jury service, or to intimidate or to threaten any juror in that respect. So to do shall be deemed an interference with the administration of justice and a contempt of court and punishable as such.

Every citizen over sixty-five (65) years of age shall be exempt from service if he claims the privilege. No qualified juror shall be excluded because of such reason, but the same shall be a personal privilege to be claimed by any person selected for state grand jury duty. Any citizen over sixty-five (65) years of age may claim this personal privilege outside of open court by providing the clerk of court with information that allows the clerk to determine the validity of the claim.

The state grand jurors shall be charged by the impaneling judge as to their authority and responsibility under the law and each juror shall be sworn pursuant to Section 13-5-45. Nothing in this section shall be construed as limiting the right of the Attorney General or his designee to request that a potential state grand juror be excused for cause. The jury selection process shall be conducted by the impaneling judge. Jurors of a state grand jury shall receive reimbursement for travel and mileage as provided for state employees by Section 25-3-41 and shall be paid per diem compensation in the amount provided by Section 25-3-69. All compensation and expenses for meals and lodging of state grand jurors shall be paid out of any available funds appropriated for that purpose.



§ 13-7-17 - Foreman and deputy foreman of grand jury [Repealed effective July 1, 2024]

The impaneling judge shall appoint one (1) of the jurors to be a foreman and another to be deputy foreman. During the absence of the foreman, the deputy foreman shall act as foreman. The foreman and deputy foreman shall be sworn pursuant to Section 13-5-45.



§ 13-7-19 - Challenging the grand jury [Repealed effective July 1, 2024]

After the state grand jurors shall have been sworn and impaneled, no objections shall be raised by plea or otherwise, to the state grand jury, but the impaneling of the state grand jury shall be conclusive evidence of its competency and qualifications. However, any party interested may challenge the jury, except to the array, for fraud.



§ 13-7-21 - Subpoenas and subpoenas duces tecum; contempt [Repealed effective July 1, 2024]

The clerk of the state grand jury, upon request of the Attorney General or his designee, shall issue subpoenas, or subpoenas duces tecum to compel individuals, documents or other materials to be brought from anywhere in the state or another state to a state grand jury. In addition, a state grand jury may proceed in the same manner as is provided for by law in relation to the issuance of subpoenas and subpoenas duces tecum; however, the provisions of such law shall not be considered a limitation upon this section, but shall be supplemental thereto. The subpoenas and subpoenas duces tecum may be for investigative purposes and for the retention of documents or other materials so subpoenaed for proper criminal proceedings. Any investigator employed by the Attorney General or any law enforcement officer with appropriate jurisdiction is empowered to serve such subpoenas and subpoenas duces tecum and receive such documents and other materials for return to a state grand jury. Any person violating a subpoena or subpoena duces tecum issued pursuant to this chapter, or who fails to fully answer all questions put to him before proceedings of the state grand jury whenever the response thereto is not privileged or otherwise protected by law, including the granting of immunity as authorized by this chapter, or any other law, may be punished by the impaneling judge for contempt provided the response is not privileged or otherwise protected by law. The Attorney General or his designee may petition the impaneling judge to compel compliance by the person alleged to have committed the violation or who has failed to answer. If the impaneling judge considers compliance is warranted, he may order compliance and may punish the individual for contempt, as provided in Section 9-1-17, where the compliance does not occur. The clerk of the state grand jury may also issue subpoenas and subpoenas duces tecum to compel individuals, documents or other materials to be brought from anywhere in the state to the trial of any indictment returned by a state grand jury or the trial of any civil forfeiture action arising out of an investigation conducted by a state grand jury.



§ 13-7-23 - Amending petition and order establishing and impaneling state grand jury [Repealed effective July 1, 2024]

Once a state grand jury has entered into a term, the petition and order establishing and impaneling the state grand jury may be amended as often as necessary and appropriate so as to expand the areas of inquiry authorized by the order or to add additional areas of inquiry thereto, consistent with the provisions of this chapter. The procedures for amending this authority are the same as those for filing the original petition and order.



§ 13-7-25 - Recording of proceedings of state grand jury; defendants right to review record; custody of records [Repealed effective July 1, 2024]

A court reporter shall record either stenographically or by use of an electronic recording device, all state grand jury proceedings except when the state grand jury is deliberating or voting. Subject to the limitations of Section 13-7-29 and any rule of court, a defendant has the right to review and to reproduce the stenographically or electronically recorded materials. Transcripts of the recorded testimony or proceedings must be made when requested by the Attorney General or his designee. An unintentional failure of any recording to reproduce all or any portion of the testimony or proceeding shall not affect the validity of the prosecution. The recording or reporter's notes or any transcript prepared therefrom and all books, papers, records and correspondence produced before the state grand jury shall remain in the custody and control of the Attorney General or his designee unless otherwise ordered by the court in a particular case.



§ 13-7-27 - Administering oath to witnesses [Repealed effective July 1, 2024]

The foreman shall administer an oath or affirmation in the manner prescribed by law to any witness who testifies before a state grand jury.



§ 13-7-29 - Secrecy of proceedings; exceptions; penalties for violation [Repealed effective July 1, 2024]

(1) State grand jury proceedings are secret, and a state grand juror shall not disclose the nature or substance of the deliberations or vote of the state grand jury. The only persons who may be present in the state grand jury room when a state grand jury is in session, except for deliberations and voting, are the state grand jurors, the Attorney General or his designees, an interpreter if necessary and the witness testifying. A state grand juror, the Attorney General or his designees, any interpreter used and any person to whom disclosure is made pursuant to subsection (2) (b) of this section may not disclose the testimony of a witness examined before a state grand jury or other evidence received by it except when directed by a court for the purpose of:

(a) Ascertaining whether it is consistent with the testimony given by the witness before the court in any subsequent criminal proceedings;

(b) Determining whether the witness is guilty of perjury;

(c) Assisting local, state or federal law enforcement or investigating agencies, including another grand jury, in investigating crimes under their investigative jurisdiction;

(d) Providing the defendant the materials to which he is entitled pursuant to Section 13-7-25; or

(e) Complying with constitutional, statutory or other legal requirements or to further justice.

If the court orders disclosure of matters occurring before a state grand jury, the disclosure shall be made in that manner, at that time, and under those conditions as the court directs.

(2) In addition, disclosure of testimony of a witness examined before a state grand jury or other evidence received by it may be made without being directed by a court to:

(a) The Attorney General or his designees for use in the performance of their duties; or

(b) Those governmental personnel, including personnel of the state or its political subdivisions, as are considered necessary by the Attorney General or his designee to assist in the performance of their duties to enforce the criminal laws of the state; however, any person to whom matters are disclosed under this paragraph (b) shall not utilize the state grand jury material for purposes other than assisting the Attorney General or his designee in the performance of their duties to enforce the criminal laws of this state. The Attorney General or his designees shall promptly provide the impaneling judge the names of the persons to whom the disclosure has been made and shall certify that he has advised these persons of their obligations of secrecy under this section.

(3) Nothing in this section affects the attorney-client relationship. A client has the right to communicate to his attorney any testimony given by the client to a state grand jury, any matters involving the client discussed in the client's presence before a state grand jury and evidence involving the client received by a proffer to a state grand jury in the client's presence.

(4) Any person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding Five Thousand Dollars ($ 5,000.00), or by a term of imprisonment not exceeding one (1) year, or by both such fine and imprisonment.

(5) State grand jurors, the Attorney General and his designee, any interpreter used and the clerk of the state grand jury shall be sworn to secrecy and also may be punished for criminal contempt for violations of this section.



§ 13-7-31 - Authority of impaneling judge to hear matters arising from grand jury proceedings [Repealed effective July 1, 2024]

Except for the prosecution of cases arising from indictments issued by the state grand jury, the impaneling judge has jurisdiction to hear all matters arising from the proceedings of a state grand jury, including, but not limited to, matters related to the impanelment or removal of state grand jurors, the quashing of subpoenas and the punishment for contempt.



§ 13-7-33 - Attorney general or designee to coordinate scheduling activities [Repealed effective July 1, 2024]

The Attorney General or his designee shall coordinate the scheduling of activities of any state grand jury.



§ 13-7-35 - Requirements for "True Bill" of indictment; place where indictment is to be tried [Repealed effective July 1, 2024]

(1) In order to return a "True Bill" of indictment, twelve (12) or more state grand jurors must find that probable cause exists for the indictment and vote in favor of the indictment. Upon indictment by a state grand jury, the indictment shall be returned to the impaneling judge. If the impaneling judge considers the indictment to be within the authority of the state grand jury and otherwise in accordance with the provisions of this chapter, he shall order the clerk of the state grand jury to certify the indictment and return the indictment to the county designated by the impaneling judge as the county in which the indictment shall be tried.

(2) Indictments returned by a state grand jury are properly triable in any county of the state where any of the alleged conduct occurred. The impaneling judge to whom the indictment is returned shall designate the county in which the indictment shall be tried. If a multicount indictment returned by a state grand jury is properly triable in a single proceeding as otherwise provided by law, all counts may be tried in the county designated by the impaneling judge notwithstanding the fact that different counts may have occurred in more than one (1) county.

(3) In determining the venue for indictments returned by a state grand jury, the impaneling judge shall select the county in which the state and defendant may receive a fair trial before an impartial jury taking into consideration the totality of the circumstances of each case.

(4) When the indictment has been returned to the circuit clerk of the county designated by the impaneling judge, the capias shall be issued as otherwise provided by law. The indictment shall be kept secret until the defendant is in custody or has been released pending trial.



§ 13-7-37 - Immunity or privilege given on account of testimony; waiver [Repealed effective July 1, 2024]

If any person asks to be excused from testifying before a state grand jury or from producing any books, papers, records, correspondence or other documents before a state grand jury on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to any penalty or forfeiture and such person, notwithstanding such ground, is directed by the impaneling judge to give the testimony or produce the evidence, he shall comply with this direction, but no testimony so given or evidence produced may be received against him in any criminal action, investigation or criminal proceeding. No individual testifying or producing evidence or documents is exempt from prosecution or punishment for any perjury committed by him while so testifying, and the testimony or evidence given or produced is admissible against him upon any criminal action, criminal investigation or criminal proceeding concerning this perjury; however, any individual may execute, acknowledge and file a statement with the appropriate court expressly waiving immunity or privilege in respect to any testimony given or produced and thereupon the testimony or evidence given or produced may be received or produced before any judge or justice, court tribunal, grand jury or otherwise, and if so received or produced, the individual is not entitled to any immunity or privilege on account of any testimony he may give or evidence produced.



§ 13-7-39 - Sealing of records, orders and subpoenas of grand jury [Repealed effective July 1, 2024]

Records, orders and subpoenas related to state grand jury proceedings shall be kept under seal to the extent and for the time that is necessary to prevent disclosure of matters occurring before a state grand jury.



§ 13-7-41 - Space for grand jury; cooperation of Department of Public Safety and Bureau of Narcotics [Repealed effective July 1, 2024]

The Attorney General shall make available suitable space for state grand juries to meet. The Mississippi Department of Public Safety and the Mississippi Bureau of Narcotics may provide such services as required by the Attorney General and the state grand juries.



§ 13-7-43 - Authority of Supreme Court to promulgate rules for operation of grand jury system [Repealed effective July 1, 2024]

The Supreme Court may promulgate rules as are necessary for the operation of the state grand jury system established by this chapter.



§ 13-7-45 - Severability provision [Repealed effective July 1, 2024]

If any part of this chapter is declared invalid, unenforceable or unconstitutional by a court of competent jurisdiction, that part shall be severable from the remaining portions of this chapter, which portions shall remain in full force and effect as if the invalid, unenforceable or unconstitutional portion were omitted.



§ 13-7-47 - Retroactivity of chapter [Repealed effective July 1, 2024]

This chapter applies to offenses committed both before and after its effective date.



§ 13-7-49 - Chapter does not amend, repeal or supersede other laws governing grand juries, investigations, indictments or prosecutions [Repealed effective July 1, 2024]

Nothing in this chapter shall be construed as amending, repealing or superseding any other law of this state governing the powers and duties of county grand jurors, district attorneys or law enforcement agencies or other officials with regard to their authority to investigate, indict or prosecute offenses that are prescribed by this chapter as within the jurisdiction of the state grand jury.









Title 15 - LIMITATIONS OF ACTIONS AND PREVENTION OF FRAUDS

Chapter 1 - LIMITATION OF ACTIONS

§ 15-1-1 - Application of chapter

The provisions of this chapter shall not apply to any suit which is or shall be limited by any statute to be brought within a shorter time than is prescribed in this chapter, and such suit shall be brought within the time that may be limited by such statute.



§ 15-1-3 - Completion of limitation extinguishes right; partial payment

(1) The completion of the period of limitation prescribed to bar any action, shall defeat and extinguish the right as well as the remedy. However, the former legal obligation shall be a sufficient consideration to uphold a new promise based thereon.

(2) In any case founded on a debt, when any part of the debt shall have been paid, or an acknowledgment of an existing liability, debt or claim, or any promise to pay the same shall have been made, the statute of limitations not having run, an action may be brought in such case within the period prescribed for the same, with the said period to begin after such payment, acknowledgment or promise.



§ 15-1-5 - Period of limitations shall not be changed by contract

The limitations prescribed in this chapter shall not be changed in any way whatsoever by contract between parties, and any change in such limitations made by any contracts stipulation whatsoever shall be absolutely null and void, the object of this section being to make the period of limitations for the various causes of action the same for all litigants.



§ 15-1-7 - Limitations applicable to actions to recover land

A person may not make an entry or commence an action to recover land except within ten years next after the time at which the right to make the entry or to bring the action shall have first accrued to some person through whom he claims, or, if the right shall not have accrued to any person through whom he claims, then except within ten years next after the time at which the right to make the entry or bring the action shall have first accrued to the person making or bringing the same. However, if, at the time at which the right of any person to make an entry or to bring an action to recover land shall have first accrued, such person shall have been under the disability of infancy or unsoundness of mind, then such person or the person claiming through him may, notwithstanding that the period of ten years hereinbefore limited shall have expired, make an entry or bring an action to recover the land at any time within ten years next after the time at which the person to whom the right shall have first accrued shall have ceased to be under either disability, or shall have died, whichever shall have first happened. However, when any person who shall be under either of the disabilities mentioned, at the time at which his right shall have first accrued, shall depart this life without having ceased to be under such disability, no time shall be allowed, by reason of the disability of any other person, to make an entry or to bring an action to recover the land beyond the period of ten years next after the time at which such person shall have died.



§ 15-1-9 - Limitations applicable to suits in equity to recover land

A person claiming land in equity may not bring suit to recover the same except within the period during which, by virtue of Section 15-1-7, he might have made an entry or brought an action to recover the same, if he had been entitled at law to such an estate, interest, or right in or to the same as he shall claim therein in equity. However, in every case of a concealed fraud, the right of any person to bring suit in equity for the recovery of land, of which he or any person through whom he claims may have been deprived by such fraud, shall be deemed to have first accrued at and not before the time at which the fraud shall, or, with reasonable diligence might, have been first known or discovered.



§ 15-1-11 - Limitations applicable to actions to recover land for defect in instrument

Any person who has a right of action for the recovery of land because of any one or more of the following enumerated defects in any instrument, shall institute his suit therefor not later than 10 years next after the date when such instrument has been actually recorded in the office of the clerk of the chancery court of the county in which such real estate is situated and not afterwards:

(1) where it has not been signed by the proper officer of any corporation;

(2) where the corporate seal of the corporation has not been impressed on such instrument;

(3) where the record does not show such corporate seal;

(4) because the record does not show authority therefor by the board of directors and stockholders (or either of them) of a corporation;

(5) where such instrument was executed and delivered by a corporation which had been dissolved or whose charter had expired, or whose corporate franchise had been cancelled, withdrawn or forfeited;

(6) where the executor, administrator, guardian, assignee, receiver, master in chancery, agent or trustee, or other agency making such instrument, signed or acknowledged the same individually instead of in his representative or official capacity;

(7) where such instrument is executed by a trustee without record of judicial or other ascertainment of the authority of such trustee or of the verity of the facts therein recited;

(8) where the officer taking the acknowledgment of such instrument having an official seal did not affix the same to the certificate of acknowledgment;

(9) where the notarial seal is not shown of record;

(10) where the wording of the consideration may or might create an implied lien in favor of the grantor (by this is not meant an express vendor's lien retained).

If, at the time at which the right of any person to bring an action for the recovery of land because of any such defects, shall have first accrued, such persons shall have been under the disability of infancy or unsoundness of mind, then such person or the person claiming through him, may, notwithstanding that the period of limitations hereinbefore provided for shall have expired, bring an action to recover the land at any time within the period of limitations provided herein next after the time at which the person to whom the right shall have first accrued shall have ceased to be under either disability, or shall have died, whichever shall have first happened. However, when any person who shall be under either of the disabilities mentioned, at the time at which his right shall have first accrued, shall depart this life without having ceased to be under such disability no time to bring an action to recover the land beyond the period of limitations provided herein next after the time at which such persons shall have died, shall be allowed by reason of the disability of any other person. Moreover, the saving in favor of persons under disability of unsoundness of mind shall never extend longer than thirty-one years.

This section shall not, however, apply to forged instruments.



§ 15-1-13 - Ten years' adverse possession gives title; exceptions

(1) Ten (10) years' actual adverse possession by any person claiming to be the owner for that time of any land, uninterruptedly continued for ten (10) years by occupancy, descent, conveyance, or otherwise, in whatever way such occupancy may have commenced or continued, shall vest in every actual occupant or possessor of such land a full and complete title, saving to persons under the disability of minority or unsoundness of mind the right to sue within ten (10) years after the removal of such disability, as provided in Section 15-1-7. However, the saving in favor of persons under disability of unsoundness of mind shall never extend longer than thirty-one (31) years.

(2) For claims of adverse possession not matured as of July 1, 1998, the provisions of subsection (1) shall not apply to a landowner upon whose property a fence or driveway has been built who files with the chancery clerk within the ten (10) years required by this section a written notice that such fence or driveway is built without the permission of the landowner. Failure to file such notice shall not create any inference that property has been adversely possessed. The notice shall be filed in the land records by the chancery clerk and shall describe the property where said fence or driveway is constructed.



§ 15-1-15 - Three years' actual occupation under a tax title bars suit

Actual occupation for three years, after two years from the day of sale of land held under a conveyance by a tax collector in pursuance of a sale for taxes, shall bar any suit to recover such land or assail such title because of any defect in the sale of the land for taxes, or in any precedent step to the sale, saving to minors and persons of unsound mind the right to bring suit within such time, after the removal of their disabilities, and upon the same terms as is provided for the redemption of land by such persons.



§ 15-1-17 - Limitations applicable to actions or suits to cancel tax titles

The owner, mortgagee or other person interested in any land which has been sold or forfeited to the state for delinquent taxes may bring a suit or action to cancel the title of the state, or its patentees, or to recover said land from the state, or its patentees, on account of any defect, irregularity or illegality in the assessment, levy or sale of such land for delinquent taxes within two years after the period of redemption shall have expired, and not thereafter. However, the limitations herein fixed shall not apply when the taxes on such land had been paid prior to the time it was sold for taxes.

If any person entitled to bring any such suit or action shall, at the time at which the cause of action accrues, be under the disability of infancy, or unsoundness of mind, he may bring the suit or action within the time in this section respectively limited after his disability shall be removed but the saving of persons under disability shall never extend longer than twenty-one years.

The completion of the limitation herein prescribed to bar any action shall defeat and extinguish all the right, title and interest, including the right of possession in and to such land, of any and all persons whatsoever, except the State of Mississippi and its patentees, and it shall vest in the state, and its patentees, a fee simple title to such lands.



§ 15-1-19 - Limitations applicable to suits to redeem mortgage or deed of trust

When a mortgagee, after condition broken, shall obtain the actual possession or receipt of the profits or rent of land embraced in his mortgage, the mortgagor, or any person claiming through him, may not bring a suit to redeem the mortgage except within ten years next after the time at which the mortgagee obtained such possession or receipt, unless in the meantime an acknowledgment of the title of the mortgagor, or of his right of redemption, shall have been given in writing, signed by the mortgagee, or the person claiming through him. In such case a suit may not be brought except within ten years next after the time at which such acknowledgment, or the last of such acknowledgments, if more than one, was given. Such acknowledgment shall be effectual only as against, and to the extent of the interest of the party signing it.



§ 15-1-21 - Actions on mortgages, deeds of trust, and statutory liens to be brought within time allowed for action upon writing in which debt is specified

When a mortgage or deed of trust shall be given on real or personal estate, or when a lien shall be given by law, to secure the payment of a sum of money specified in any writing, an action or suit or other proceedings shall not be brought or had upon such lien, mortgage, or deed of trust to recover the sum of money so secured except within the time that may be allowed for the commencement of an action at law upon the writing in which the sum of money secured by such lien, mortgage, or deed of trust may be specified. In all cases where the remedy at law to recover the debt shall be barred, the remedy in equity on the mortgage shall be barred.



§ 15-1-23 - Limitations applicable to suits or actions on installment notes following foreclosure or sale of property pledged as security therefor

In all cases, no suit or action shall hereafter be commenced or brought upon any installment note, or series of notes of three or more, whether due or not, where said note or notes are secured by mortgage, deed of trust, or otherwise, upon any property, real or personal, unless the same is commenced or brought within one year from the date of the foreclosure or sale of the property pledged as security for said note or notes.



§ 15-1-25 - Limitations applicable to action or scire facias against executor or administrator

An action or scire facias may not be brought against any executor or administrator upon any judgment or other cause of action against his testator or intestate, except within four years after the qualification of such executor or administrator.



§ 15-1-27 - Limitations applicable to action by ward against guardian or surety

All actions against a guardian and the sureties on his bond, or either of them, by the ward, shall be commenced within five years next after the ward shall have arrived at the age of twenty-one years, and not after.



§ 15-1-29 - Limitations applicable to actions on accounts and unwritten contracts

Except as otherwise provided in the Uniform Commercial Code, actions on an open account or account stated not acknowledged in writing, signed by the debtor, and on any unwritten contract, express or implied, shall be commenced within three (3) years next after the cause of such action accrued, and not after, except that an action based on an unwritten contract of employment shall be commenced within one (1) year next after the cause of such action accrued, and not after.



§ 15-1-31 - When statute commences to run on open accounts

In all actions brought to recover the balance due upon a mutual and open current account, where both parties are merchants or traders, the cause of action shall be deemed to have accrued at the time of the true date of the last item proved in such account. In all other actions upon open accounts, the period of limitation shall commence to run against the several items thereof from the dates at which the same respectively became due and payable.



§ 15-1-33 - Limitations applicable to actions and suits for penalty or forfeiture

All actions and suits for any penalty or forfeiture on any penal statute, brought by any person to whom the penalty or forfeiture is given, in whole or in part, shall be commenced within one year next after the offense was committed, and not after.



§ 15-1-35 - Limitations applicable to actions for certain torts

All actions for assault, assault and battery, maiming, false imprisonment, malicious arrest, or menace, and all actions for slanderous words concerning the person or title, for failure to employ, and for libels, shall be commenced within one (1) year next after the cause of such action accrued, and not after.



§ 15-1-36 - Limitations applicable to malpractice action arising from medical, surgical or other professional services.

(1) For any claim accruing on or before June 30, 1998, and except as otherwise provided in this section, no claim in tort may be brought against a licensed physician, osteopath, dentist, hospital, institution for the aged or infirm, nurse, pharmacist, podiatrist, optometrist or chiropractor for injuries or wrongful death arising out of the course of medical, surgical or other professional services unless it is filed within two (2) years from the date the alleged act, omission or neglect shall or with reasonable diligence might have been first known or discovered.

(2) For any claim accruing on or after July 1, 1998, and except as otherwise provided in this section, no claim in tort may be brought against a licensed physician, osteopath, dentist, hospital, institution for the aged or infirm, nurse, pharmacist, podiatrist, optometrist or chiropractor for injuries or wrongful death arising out of the course of medical, surgical or other professional services unless it is filed within two (2) years from the date the alleged act, omission or neglect shall or with reasonable diligence might have been first known or discovered, and, except as described in paragraphs (a) and (b) of this subsection, in no event more than seven (7) years after the alleged act, omission or neglect occurred:

(a) In the event a foreign object introduced during a surgical or medical procedure has been left in a patient's body, the cause of action shall be deemed to have first accrued at, and not before, the time at which the foreign object is, or with reasonable diligence should have been, first known or discovered to be in the patient's body.

(b) In the event the cause of action shall have been fraudulently concealed from the knowledge of the person entitled thereto, the cause of action shall be deemed to have first accrued at, and not before, the time at which such fraud shall be, or with reasonable diligence should have been, first known or discovered.

(3) Except as otherwise provided in subsection (4) of this section, if at the time at which the cause of action shall or with reasonable diligence might have been first known or discovered, the person to whom such claim has accrued shall be six (6) years of age or younger, then such minor or the person claiming through such minor may, notwithstanding that the period of time limited pursuant to subsections (1) and (2) of this section shall have expired, commence action on such claim at any time within two (2) years next after the time at which the minor shall have reached his sixth birthday, or shall have died, whichever shall have first occurred.

(4) If at the time at which the cause of action shall or with reasonable diligence might have been first known or discovered, the person to whom such claim has accrued shall be a minor without a parent or legal guardian, then such minor or the person claiming through such minor may, notwithstanding that the period of time limited pursuant to subsections (1) and (2) of this section shall have expired, commence action on such claim at any time within two (2) years next after the time at which the minor shall have a parent or legal guardian or shall have died, whichever shall have first occurred; provided, however, that in no event shall the period of limitation begin to run prior to such minor's sixth birthday unless such minor shall have died.

(5) If at the time at which the cause of action shall or with reasonable diligence might have been first known or discovered, the person to whom such claim has accrued shall be under the disability of unsoundness of mind, then such person or the person claiming through him may, notwithstanding that the period of time hereinbefore limited shall have expired, commence action on such claim at any time within two (2) years next after the time at which the person to whom the right shall have first accrued shall have ceased to be under the disability, or shall have died, whichever shall have first occurred.

(6) When any person who shall be under the disabilities mentioned in subsections (3), (4) and (5) of this section at the time at which his right shall have first accrued, shall depart this life without having ceased to be under such disability, no time shall be allowed by reason of the disability of such person to commence action on the claim of such person beyond the period prescribed under Section 15-1-55, Mississippi Code of 1972.

(7) For the purposes of subsection (3) of this section, and only for the purposes of such subsection, the disability of infancy or minority shall be removed from and after a person has reached his sixth birthday.

(8) For the purposes of subsection (4) of this section, and only for the purposes of such subsection, the disability of infancy or minority shall be removed from and after a person has reached his sixth birthday or from and after such person shall have a parent or legal guardian, whichever occurs later, unless such disability is otherwise removed by law.

(9) The limitation established by this section as to a licensed physician, osteopath, dentist, hospital or nurse shall apply only to actions the cause of which accrued on or after July 1, 1976.

(10) The limitation established by this section as to pharmacists shall apply only to actions the cause of which accrued on or after July 1, 1978.

(11) The limitation established by this section as to podiatrists shall apply only to actions the cause of which accrued on or after July 1, 1979.

(12) The limitation established by this section as to optometrists and chiropractors shall apply only to actions the cause of which accrued on or after July 1, 1983.

(13) The limitation established by this section as to actions commenced on behalf of minors shall apply only to actions the cause of which accrued on or after July 1, 1989.

(14) The limitation established by this section as to institutions for the aged or infirm shall apply only to actions the cause of which occurred on or after January 1, 2003.

(15) No action based upon the health care provider's professional negligence may be begun unless the defendant has been given at least sixty (60) days' prior written notice of the intention to begin the action. No particular form of notice is required, but it shall notify the defendant of the legal basis of the claim and the type of loss sustained, including with specificity the nature of the injuries suffered. If the notice is served within sixty (60) days prior to the expiration of the applicable statute of limitations, the time for the commencement of the action shall be extended sixty (60) days from the service of the notice for said health care providers and others. This subsection shall not be applicable with respect to any defendant whose name is unknown to the plaintiff at the time of filing the complaint and who is identified therein by a fictitious name.



§ 15-1-37 - Limitations applicable to actions to recover property sold by order of chancery court or pursuant to decree of partition

An action shall not be brought to recover any property (a) sold by order of a chancery court, where the sale is in good faith and the purchase money paid, or (b) partited in kind or sold for partition where the purchase money is paid, unless such action is brought within two years after possession is taken by the purchaser under the sale of the property or by the taker under the decree of partition.



§ 15-1-39 - Limitations applicable to actions involving certain trusts

Bills for relief, in case of the existence of a trust not cognizable by the courts of common law and in all other cases not herein provided for, shall be filed within ten years after the cause thereof shall accrue and not after, saving, however, to all persons under disability of infancy or unsoundness of mind, the like period of time after such disability shall be removed. However, the saving in favor of persons under disability of unsoundness of mind shall never extend longer than thirty-one years.



§ 15-1-41 - Limitations applicable to actions arising from deficiencies in constructions, or improvements to real property

No action may be brought to recover damages for injury to property, real or personal, or for an injury to the person, arising out of any deficiency in the design, planning, supervision or observation of construction, or construction of an improvement to real property, and no action may be brought for contribution or indemnity for damages sustained on account of such injury except by prior written agreement providing for such contribution or indemnity, against any person, firm or corporation performing or furnishing the design, planning, supervision of construction or construction of such improvement to real property more than six (6) years after the written acceptance or actual occupancy or use, whichever occurs first, of such improvement by the owner thereof. This limitation shall apply to actions against persons, firms and corporations performing or furnishing the design, planning, supervision of construction or construction of such improvement to real property for the State of Mississippi or any agency, department, institution or political subdivision thereof as well as for any private or nongovernmental entity.

This limitation shall not apply to any person, firm or corporation in actual possession and control as owner, tenant or otherwise of the improvement at the time the defective and unsafe condition of such improvement causes injury.

This limitation shall not apply to actions for wrongful death.

The provisions of this section shall only apply to causes of action accruing from and after January 1, 1986; and any cause of action accruing prior to January 1, 1986, shall be governed by Chapter 350, Laws of 1972.



§ 15-1-43 - Limitations applicable to actions founded on domestic judgments or decrees; renewal of judgment or decree; notice of renewal

All actions founded on any judgment or decree rendered by any court of record in this state, shall be brought within seven (7) years next after the rendition of such judgment or decree, or last renewal of judgment or decree, whichever is later.

A judgment or decree can be renewed only if, at the time of renewal, the existing judgment or decree has not expired. A judgment or decree may be renewed by the filing with the clerk of the court that rendered such judgment or decree a Notice of Renewal of Judgment or Decree substantially in the following form:

NOTICE OF RENEWAL OF JUDGMENT OR DECREE

(a) Notice is given of renewal of judgment that was rendered and filed in this action as follows:

(i) Date that judgment was filed;

(ii) Case number of such judgment;

(iii) Judgment was taken against;

(iv) Judgment was taken in favor of;

(v) Current holder of such judgment;

(vi) Current amount owing of such judgment; and

(vii) Certification that at the time of the filing of the notice the judgment remains valid and has not been satisfied or barred.

(b) If applicable, that a Notice of Renewal of Judgment or Decree has been previously filed with the clerk of the court that rendered such judgment on:

The renewal of such judgment is effective as of the date of the filing of the Notice of Renewal with the clerk of the court that rendered such judgment. The renewal of judgment shall be treated in the same manner as the previously rendered judgment. The circuit clerk shall enroll the Notice of Renewal showing the date of the filing of the Notice of Renewal, and the lien of the renewal of such judgment continues from the date of the enrollment of the existing judgment. The right to renew a judgment in any other manner allowed by law instead of using the above Notice of Renewal remains unimpaired.

At the time of the filing of the Notice of Renewal of Judgment, the judgment creditor or his attorney shall make and file with the clerk of the court that rendered the judgment an affidavit setting forth the name and last-known post office address of the judgment debtor and the judgment creditor. Promptly upon the filing of the Notice of Renewal of Judgment, the clerk shall mail notice of the filing of the Notice of Renewal of Judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's attorney, if any, in this state. In addition, the judgment creditor may mail a notice of the filing of the Notice of Renewal of Judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the validity of the renewal of judgment if proof of mailing by the judgment creditor has been filed.



§ 15-1-45 - Limitations applicable to actions founded on foreign judgments or decrees

All actions founded on any judgment or decree rendered by any court of record without this state shall be brought within seven years after the rendition of such judgment or decree, and not after. However, if the person against whom such judgment or decree was or shall be rendered, was, or shall be at the time of the institution of the action, a resident of this state, such action, founded on such judgment or decree, shall be commenced within three years next after the rendition thereof, and not after.



§ 15-1-47 - Lien of judgments limited

A judgment or decree rendered in any court held in this state shall not be a lien on the property of the defendant therein for a longer period than seven years from the rendition thereof, unless an action be brought thereon before the expiration of such time. However, the time during which the execution of a judgment or decree shall be stayed or enjoined by supersedeas, injunction or other process, shall not be computed as any part of the period of seven years.



§ 15-1-49 - Limitations applicable to actions not otherwise specifically provided for

(1) All actions for which no other period of limitation is prescribed shall be commenced within three (3) years next after the cause of such action accrued, and not after.

(2) In actions for which no other period of limitation is prescribed and which involve latent injury or disease, the cause of action does not accrue until the plaintiff has discovered, or by reasonable diligence should have discovered, the injury.

(3) The provisions of subsection (2) of this section shall apply to all pending and subsequently filed actions.



§ 15-1-51 - Limitations of suits by and against the state, counties and municipal corporations

Statutes of limitation in civil cases shall not run against the state, or any subdivision or municipal corporation thereof, except that any judgment or decree rendered in favor of the state, or any subdivision or municipal corporation thereof, shall not be a lien on the property of the defendant therein for a longer period than seven (7) years from the date of filing notice of the lien, unless an action is brought before the expiration of such time or unless the state or such subdivision or municipal corporation refiles notice of the lien. There shall be no limit upon the number of times that the state, or any subdivision or municipal corporation thereof, may refile such notices of lien.

The statutes of limitation shall run in favor of the state, the counties, and municipal corporations beginning at the time when the plaintiff first had the right to demand payment of the officer or board authorized to allow or disallow the claim sued upon. The provisions of this section shall apply to all pending and subsequently filed notices of liens.



§ 15-1-53 - Effect of running of statute of limitations against executor, administrator, guardian, or other trustee, as against beneficiary

When the legal title to property or a right in action is in an executor, administrator, guardian, or other trustee, the time during which any statute of limitations runs against such trustee shall be computed against the person beneficially interested in such property or right in action, although such person may be under disability and within the saving of any statute of limitations; and may be availed of in any suit or actions by such person.



§ 15-1-55 - Effect of death of party before bar is complete

If a person entitled to bring any of the personal actions herein mentioned, or liable to any such action, shall die before the expiration of the time herein limited therefor, such action may be commenced by or against the executor or administrator of the deceased person, after the expiration of said time, and within one year after the death of such person.



§ 15-1-57 - Statute of limitations not to run when person prohibited to sue

When any person shall be prohibited by law, or restrained or enjoined by the order, decree, or process of any court in this state from commencing or prosecuting any action or remedy, the time during which such person shall be so prohibited, enjoined or restrained, shall not be computed as any part of the period of time limited by this chapter for the commencement of such action.



§ 15-1-59 - Saving in favor of persons under disabilities

If any person entitled to bring any of the personal actions mentioned shall, at the time at which the cause of action accrued, be under the disability of infancy or unsoundness of mind, he may bring the actions within the times in this chapter respectively limited, after his disability shall be removed as provided by law. However, the saving in favor of persons under disability of unsoundness of mind shall never extend longer than twenty-one (21) years.



§ 15-1-63 - Effect of absence from the state

If, after any cause of action has accrued in this state, the person against whom it has accrued be absent from and reside out of the state, the time of his absence shall not be taken as any part of the time limited for the commencement of the action, after he shall return.



§ 15-1-65 - Action barred in another jurisdiction barred here

When a cause of action has accrued outside of this state, and by the laws of the place outside this state where such cause of action accrued, an action thereon cannot be maintained by reason of lapse of time, then no action thereon shall be maintained in this state; provided, however, that where such a cause of action has accrued in favor of a resident of this state, this state's law on the period of limitation shall apply.



§ 15-1-67 - Effect of fraudulent concealment of cause of action

If a person liable to any personal action shall fraudulently conceal the cause of action from the knowledge of the person entitled thereto, the cause of action shall be deemed to have first accrued at, and not before, the time at which such fraud shall be, or with reasonable diligence might have been, first known or discovered.



§ 15-1-69 - Commencement of new action subsequent to abatement or defeat of original action

If in any action, duly commenced within the time allowed, the writ shall be abated, or the action otherwise avoided or defeated, by the death of any party thereto, or for any matter of form, or if, after verdict for the plaintiff, the judgment shall be arrested, or if a judgment for the plaintiff shall be reversed on appeal, the plaintiff may commence a new action for the same cause, at any time within one year after the abatement or other determination of the original suit, or after reversal of the judgment therein, and his executor or administrator may, in case of the plaintiff's death, commence such new action, within the said one year.



§ 15-1-71 - Limitation of setoff

All the provisions of this chapter shall apply to the case of any debt or demand on the contract, alleged by way of setoff on the part of a defendant. The time of limitation of such debt or demand shall be computed in like manner as if an action had been commenced therefor at the time when the plaintiff's action was commenced. The fact that a setoff is barred shall not preclude the defendant from using it as such if he held it against the debt sued on before it was barred.



§ 15-1-73 - New promise to be in writing; effect of new promise by one or more joint contractors as against non-promisors

In actions founded upon any contract, an acknowledgment or promise shall not be evidence of a new or continuing contract whereby to take any case out of the operation of the provisions of this chapter or to deprive any party of the benefit thereof, unless such acknowledgment or promise be made or contained by or in some writing signed by the party chargeable thereby. Where there shall be two or more joint contractors, one or more of them shall not lose the benefit of the provisions of this chapter so as to be chargeable, by reason only of an acknowledgment or promise made or signed by any other or others of them. In actions against joint contractors, if the plaintiff be barred as to one or more of the defendants but be entitled to recover against any other or others of them, by virtue of a new acknowledgment or promise, or otherwise, judgment shall be given for the plaintiff as to any of the defendants against whom he is entitled to recover, and for the other defendants against the plaintiff.



§ 15-1-75 - Bar of statute of limitations against one does not affect another jointly interested

In all cases where the interests are joint, one shall not be barred because another jointly interested is, and the statute of limitations provided in this chapter shall be severally applied, and not jointly, to the right of actions, in whatever cause, pertaining to each of all the parties, though jointly interested.



§ 15-1-77 - Effect upon limitations of concurrent jurisdiction in courts of common law and of equity

Whenever there be a concurrent jurisdiction in the courts of common law and in the courts of equity of any cause of action, the provisions of this chapter limiting a time for the commencement of a suit for such cause of action in a court of common law, shall apply to all suits to be brought for the same cause in a court of chancery.



§ 15-1-79 - Limitations inapplicable to suits on certain obligations of banks and moneyed corporations

None of the provisions of this chapter shall apply to suits brought to enforce payment of notes, bills, or evidences of debt issued by any bank or moneyed corporation.



§ 15-1-81 - Actions on nonnegotiable promissory notes [For effective date and applicability, see subsection (6)]

(1) An action to enforce the obligations of a party to pay a nonnegotiable promissory note payable at a definite time must be commenced within six (6) years after the due date or dates stated in the promissory note, or if a due date is accelerated, within six (6) years after the accelerated date.

(2) If demand for payment is made to the maker of a nonnegotiable promissory note payable on demand, an action to enforce the obligation of a party to pay the promissory note must be commenced within six (6) years after the demand. If no demand for payment is made to the maker, an action to enforce the promissory note is barred if neither principal nor interest on the promissory note has been paid for a continuous period of ten (10) years.

(3) For purposes of this section, a "nonnegotiable promissory note" is an unconditional written undertaking to pay absolutely and in any event a fixed amount of money signed by the person undertaking to pay the money that is not an "instrument" under Section 75-3-104(b). Nonnegotiable promissory notes for purposes of this section include, but are not limited to, promissory notes that: (a) bear a variable rate of interest or provide for interest by reference to information not contained in the promissory note; (b) provide for interest after default; (c) are nonrecourse to the person undertaking to pay the money; or (d) qualify as "instruments" under Section 75-9-102(a)(47).

(4) This section shall not apply to negotiable promissory notes, drafts, checks, certificates of deposit or any other instrument or item for which Section 75-3-118 provides the applicable statute of limitations. Neither a lease nor a security agreement is a promissory note for purposes of this section. A promissory note is not investment property as defined in Section 75-9-102(a)(49), a letter of credit, or writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. It is the intention of this section that a "note," as defined in Section 75-3-104(e), and nonnegotiable promissory notes, as defined in this section, shall have the same statutes of limitations.

(5) This section shall not apply to obligations arising from retail installment contracts. For purposes of this section, a "retail installment contract" is a contract for the sale of goods under which the buyer makes periodic payments and the seller retains a security interest in the goods. For the purposes of this section, "goods" have the same meaning as the definition of "goods" in Section 75-9-102(a)(44).

(6) This section takes effect on July 1, 2012, and shall apply to all nonnegotiable promissory notes for which the statute of limitations in effect immediately prior to that date has not run. This section shall have no application to promissory notes for which the statute of limitations has run prior to July 1, 2012.






Chapter 3 - PREVENTION OF FRAUDS

Article 1 - IN GENERAL

§ 15-3-1 - Certain contracts to be in writing

An action shall not be brought whereby to charge a defendant or other party:

(a) upon any special promise to answer for the debt or default or miscarriage of another person;

(b) upon any agreement made upon consideration of marriage, mutual promises to marry excepted;

(c) upon any contract for the sale of lands, tenements, or hereditaments, or the making of any lease thereof for a longer term than one year;

(d) upon any agreement which is not to be performed within the space of fifteen months from the making thereof; or

(e) upon any special promise by an executor or administrator to answer any debt or damage out of his own estate;

unless, in each of said cases, the promise or agreement upon which such action may be brought, or some memorandum or note thereof, shall be in writing, and signed by the party to be charged therewith or signed by some person by him or her thereunto lawfully authorized in writing.



§ 15-3-5 - Fraudulent conveyances, judgments, loans and the like; exceptions

Section 15-3-3 shall not extend to any estate or interest in any lands, goods or chattels, or any rents, common, or profit out of the same, which shall be upon good consideration and bona fide lawfully conveyed or assured to any person or persons, bodies-politic or corporate, nor shall it in any case extend to creditors whose debts were contracted after such fraudulent act, unless made with intent to defraud them, and though a conveyance or contract be decreed void as to prior creditors, it shall not, on that account, be void as to subsequent creditors or purchasers.



§ 15-3-7 - Property of improperly disclosed principal or partner to be treated as property of one ostensibly transacting business

If a person shall transact business as a trader or otherwise, with the addition of the words "agent," "factor," "and company," or "& Co.," or like words, and fail to disclose the name of his principal or partner by a sign in letters easy to be read, placed conspicuously at the house where such business is transacted, or if a person shall transact business in his own name without any such addition, all the property, stock, money and choses in action used or acquired in such business shall, as to the creditors of such person, be liable for his debts, and be in all respects treated in favor of his creditors as his property. However, the provisions of this section shall not apply to a refrigerated box, vending machine or other container when placed by a person, firm, or corporation in a store, mercantile establishment, or other place of business to be used therein, where said refrigerated box, vending machine, or other container is plainly marked with a sign, painted on or attached to and prominently displayed on such property, showing said property to be the property of the person, firm, or corporation, placing the same therein.



§ 15-3-9 - Creditors to be notified of destruction of insured stock of merchandise by fire

In case of the destruction of a stock of merchandise by fire upon which there is insurance against such loss, the holder of such insurance policies shall within five days after such loss notify his creditors to whom he is indebted for merchandise, of his loss and the amount of insurance carried, and no such policy or policies of insurance shall be transferred or assigned for ten days after such notice, and no such insurance shall be paid for fifteen days next after the occurrence of any such fire.



§ 15-3-11 - Actions on contracts made during infancy

An action shall not be maintained whereby to charge any person upon any promise made after full age to pay any debt contracted during infancy, or upon any ratification after full age of any promise or contract made during infancy, unless such promise or ratification shall be made by some writing, signed by the person to be charged therewith.



§ 15-3-13 - Chapter is not applicable to official sales

Nothing in this article shall apply to official sales by sheriffs, constables, executors, administrators, guardians, receivers, commissioners, trustees in bankruptcy, or any public officer.



§ 15-3-15 - Effect of chapter on rules of evidence or presumptions of law

Except as especially provided, nothing contained in this article, nor any act thereunder, shall change or affect the present rules of evidence or the present presumptions of law.






Article 3 - UNIFORM FRAUDULENT TRANSFER ACT

§ 15-3-101 - Definitions

The following words and phrases shall have the meanings ascribed herein, unless the context clearly indicates otherwise:

(a) "Affiliate" means:

(i) A person who directly or indirectly owns, controls or holds with power to vote, twenty percent (20%) or more of the outstanding voting securities of the debtor, other than a person who holds the securities,

1. As a fiduciary or agent without sole discretionary power to vote the securities; or

2. Solely to secure a debt, if the person has not exercised the power to vote;

(ii) A corporation twenty percent (20%) or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by the debtor or a person who directly or indirectly owns, controls or holds with power to vote, twenty percent (20%) or more of the outstanding voting securities of the debtor, other than a person who holds the securities,

1. As a fiduciary or agent without sole power to vote the securities; or

2. Solely to secure a debt, if the person has not in fact exercised the power to vote;

(iii) A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(iv) A person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

(b) "Asset" means property of a debtor, but the term does not include:

(i) Property to the extent it is encumbered by a valid lien;

(ii) Property to the extent it is generally exempt under nonbankruptcy law; or

(iii) An interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

(c) "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.

(d) "Creditor" means a person who has a claim.

(e) "Debt" means liability on a claim.

(f) "Debtor" means a person who is liable on a claim.

(g) "Insider" includes:

(i) If the debtor is an individual,

1. A relative of the debtor or of a general partner of the debtor;

2. A partnership in which the debtor is a general partner;

3. A general partner in a partnership described in clause 2; or

4. A corporation of which the debtor is a director, officer or person in control;

(ii) If the debtor is a corporation,

1. A director of the debtor;

2. An officer of the debtor;

3. A person in control of the debtor;

4. A partnership in which the debtor is a general partner;

5. A general partner in a partnership described in clause 4; or

6. A relative of a general partner, director, officer or person in control of the debtor;

(iii) If the debtor is a partnership,

1. A general partner in the debtor;

2. A relative of a general partner in, or a general partner of, or a person in control of the debtor;

3. Another partnership in which the debtor is a general partner;

4. A general partner in a partnership described in clause 3; or

5. A person in control of the debtor;

(iv) An affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

(v) A managing agent of the debtor.

(h) "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien, or a statutory lien.

(i) "Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust or any other legal or commercial entity.

(j) "Property" means anything that may be the subject of ownership.

(k) "Relative" means an individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

(l) "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease and creation of a lien or other encumbrance.

(m) "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.



§ 15-3-103 - Debtor insolvency; partnership insolvency; excluded assets; excluded debts

(1) A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets, at a fair valuation.

(2) A debtor who generally is not paying his or her debts as they become due is presumed to be insolvent.

(3) A partnership is insolvent under subsection (1) if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets, and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

(4) Assets under this section do not include property that has been transferred, concealed or removed with intent to hinder, delay or defraud creditors or that has been transferred in a manner making the transfer voidable under this article.

(5) Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.



§ 15-3-105 - Value specified

(1) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

(2) For the purposes of Section 15-3-107(2)(l), (m) and (n), a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust or security agreement.

(3) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.



§ 15-3-107 - Fraudulent transfers as to present and future creditors; determination of actual intent; rebuttable presumption of fraud

(1) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation with actual intent to hinder, delay or defraud any creditor of the debtor.

(2) In determining actual intent under subsection (1), consideration may be given, among other factors, to whether:

(a) The transfer or obligation was to an insider;

(b) The debtor retained possession or control of the property transferred after the transfer;

(c) The transfer or obligation was disclosed or concealed;

(d) Before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(e) The transfer was of substantially all the debtor's assets;

(f) The debtor absconded;

(g) The debtor removed or concealed assets;

(h) The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(i) The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(j) The transfer occurred shortly before or shortly after a substantial debt was incurred;

(k) The debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor;

(l) The debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(i) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(ii) Intended to incur, or believed or reasonably should have believed that he would incur, debts beyond his ability to pay as they became due;

(m) A transfer made or obligation incurred by a debtor may be fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation; and

(n) A transfer made by a debtor may be fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent.

(3) If there exists a combination of facts such as described in subsection (2)(l), (m) or (n) only, then there will be a strong presumption of fraud which can be rebutted only by clear and convincing evidence.



§ 15-3-109 - Determination of when a transfer is made or obligation incurred

For the purposes of this article:

(a) A transfer is made:

(i) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(ii) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this article that is superior to the interest of the transferee;

(b) If applicable law permits the transfer to be perfected as provided in paragraph (a) and the transfer is not so perfected before the commencement of an action for relief under this article, the transfer is deemed made immediately before the commencement of the action;

(c) If applicable law does not permit the transfer to be perfected as provided in paragraph (a), the transfer is made when it becomes effective between the debtor and the transferee;

(d) A transfer is not made until the debtor has acquired rights in the asset transferred;

(e) An obligation is incurred:

(i) If oral, when it becomes effective between the parties; or

(ii) If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.



§ 15-3-111 - Creditor remedies

(1) In an action for relief against a transfer or obligation under this article, a creditor, subject to the limitations in Section 15-3-113, may obtain:

(a) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(b) An attachment or other provisional remedy against the asset transferred or other property of the transferee;

(c) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure,

(i) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(ii) Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(iii) Any other relief the circumstances may require.

(2) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.



§ 15-3-113 - Transferee defenses, liability and protection

(1) A transfer or obligation is not voidable under Section 15-3-107(1) against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(2) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under Section 15-3-111(1)(a), the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (3), or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(a) The first transferee of the asset or the person for whose benefit the transfer was made; or

(b) Any subsequent transferee other than a good-faith transferee or obligee who took for value or from any subsequent transferee or obligee.

(3) If the judgment under subsection (2) is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(4) Notwithstanding voidability of a transfer or an obligation under this article, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(a) A lien on or a right to retain any interest in the asset transferred;

(b) Enforcement of any obligation incurred; or

(c) A reduction in the amount of the liability on the judgment.

(5) A transfer is not voidable under Section 15-3-107(2) (l), (m) or (n) if the transfer results from:

(a) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(b) Enforcement of a security interest in compliance with Article 9 of the Uniform Commercial Code.

(6) A transfer is not voidable under Section 15-3-107(2) (n):

(a) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(b) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

(c) If made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.



§ 15-3-115 - Extinguishment of cause of action

A cause of action with respect to a fraudulent transfer or obligation under this article is extinguished unless action is brought:

(a) Under Section 15-3-107(1), within three (3) years after the transfer was made or the obligation was incurred or, if later, within one (1) year after the transfer or obligation was or could reasonably have been discovered by the claimant;

(b) Under Section 15-3-107(2)(l) or (m), within three (3) years after the transfer was made or the obligation was incurred; or

(c) Under Section 15-3-107(2)(n), within one (1) year after the transfer was made or the obligation was incurred.



§ 15-3-117 - Supplementary general principles of law applicable

Unless displaced by the provisions of this article, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency or other validating or invalidating cause, supplement its provisions.



§ 15-3-119 - Rules of construction

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.



§ 15-3-121 - Short title

Sections 15-3-101 through 15-3-121 may be cited as the "Uniform Fraudulent Transfer Act."












Title 17 - LOCAL GOVERNMENT; PROVISIONS COMMON TO COUNTIES AND MUNICIPALITIES

Chapter 1 - ZONING, PLANNING AND SUBDIVISION REGULATION

GENERAL PROVISIONS

§ 17-1-1 - Definitions

The following words, whenever used in this chapter, shall, unless a different meaning clearly appears from the context, have the following meanings:

(a) "Municipality" means any incorporated city, town or village within the state.

(b) "Governing authority" or "governing authorities," in the case of counties, means the board of supervisors of the county, and, in the case of municipalities, means the council, board, commissioners or other legislative body charged by law with governing the municipality.

(c) "Comprehensive plan" means a statement of public policy for the physical development of the entire municipality or county adopted by resolution of the governing body, consisting of the following elements at a minimum:

(i) Goals and objectives for the long-range (twenty (20) to twenty-five (25) years) development of the county or municipality. Required goals and objectives shall address, at a minimum, residential, commercial and industrial development; parks, open space and recreation; street or road improvements; public schools and community facilities.

(ii) A land use plan which designates in map or policy form the proposed general distribution and extent of the uses of land for residences, commerce, industry, recreation and open space, public/quasi-public facilities and lands. Background information shall be provided concerning the specific meaning of land use categories depicted in the plan in terms of the following: residential densities; intensity of commercial uses; industrial and public/quasi-public uses; and any other information needed to adequately define the meaning of such land use codes. Projections of population and economic growth for the area encompassed by the plan may be the basis for quantitative recommendations for each land use category.

(iii) A transportation plan depicting in map form the proposed functional classifications for all existing and proposed streets, roads and highways for the area encompassed by the land use plan and for the same time period as that covered by the land use plan. Functional classifications shall consist of arterial, collector and local streets, roads and highways, and these classifications shall be defined on the plan as to minimum right-of-way and surface width requirements; these requirements shall be based upon traffic projections. All other forms of transportation pertinent to the local jurisdiction shall be addressed as appropriate. The transportation plan shall be a basis for a capital improvements program.

(iv) A community facilities plan as a basis for a capital improvements program including, but not limited to, the following: housing; schools; parks and recreation; public buildings and facilities; and utilities and drainage.

(d) "Amateur radio service" means those individuals and stations licensed by the Federal Communications Commission to broadcast amateur radio signals regardless of the transmission mode.



§ 17-1-3 - General powers; reasonable accommodation of amateur radio communications

(1) Except as otherwise provided in Article VII of the Chickasaw Trail Economic Development Compact described in Section 57-36-1, for the purpose of promoting health, safety, morals, or the general welfare of the community, the governing authority of any municipality, and, with respect to the unincorporated part of any county, the governing authority of any county, in its discretion, are empowered to regulate the height, number of stories and size of building and other structures, the percentage of lot that may be occupied, the size of the yards, courts and other open spaces, the density of population, and the location and use of buildings, structures and land for trade, industry, residence or other purposes, but no permits shall be required with reference to land used for agricultural purposes, including forestry activities as defined in Section 95-3-29(2)(c), or for the erection, maintenance, repair or extension of farm buildings or farm structures, including forestry buildings and structures, outside the corporate limits of municipalities. The governing authority of each county and municipality may create playgrounds and public parks, and for these purposes, each of such governing authorities shall possess the power, where requisite, of eminent domain and the right to apply public money thereto, and may issue bonds therefor as otherwise permitted by law.

(2) Local land use regulation ordinances involving the placement, screening, or height of amateur radio antenna structures must reasonably accommodate amateur communications and must constitute the minimum practicable regulation to accomplish local authorities' legitimate purposes of addressing health, safety, welfare and aesthetic considerations. Judgments as to the types of reasonable accommodation to be made and the minimum practicable regulation necessary to address these purposes will be determined by local governing authorities within the parameters of the law. This legislation supports the amateur radio service in preparing for and providing emergency communications for the State of Mississippi and local emergency management agencies.



§ 17-1-5 - Manner of exercise of powers conferred

Except as otherwise provided in Article VII of the Chickasaw Trail Economic Development Compact described in Section 57-36-1, in the exercise and enforcement of the powers conferred by Sections 17-1-1 through 17-1-27, inclusive, each county and each municipality within the county may act independently one from the other, or, in the exercise of discretion, the governing authority of any county and the governing authority of any municipality located within the county may act jointly in order to attain uniformity and consistency in the zoning regulations for the areas to be affected.



§ 17-1-7 - Zones

Except as otherwise provided in Article VII of the Chickasaw Trail Economic Development Compact described in Section 57-36-1, for the purposes set forth in Section 17-1-3, the governing authority of each municipality and county may divide the municipality or county into zones of such number, shape and area as may be deemed best suited to carry out the purposes of Sections 17-1-1 through 17-1-27, inclusive. Within the zones created, the governing authority of each municipality and county may, subject to the restrictions with respect to agricultural lands and farm buildings or structures as set out in Section 17-1-3, regulate and restrict the erection, construction, reconstruction, alteration, repair or use of buildings, structures or land. All regulations shall be uniform for each class or kind of buildings throughout each zone, but regulations in one zone may differ from those in other zones.



§ 17-1-9 - Purposes in view

Zoning regulations shall be made in accordance with a comprehensive plan, and designed to lessen congestion in the streets; to secure safety from fire, panic and other dangers; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration of population; to facilitate the adequate provision of transportation, water, sewerage, schools, parks and other public requirements. Such regulations shall be made with reasonable consideration, among other things, to the character of the district and its peculiar suitability for particular uses, and with a view to conserving the value of buildings, and encouraging the most appropriate use of land throughout such municipality.



§ 17-1-11 - Official plan; local planning commission

(1) (a) The governing authority of each municipality and county may provide for the preparation, adoption, amendment, extension and carrying out of a comprehensive plan for the purpose of bringing about coordinated physical development in accordance with present and future needs and may create, independently or jointly, a local planning commission with authority to prepare and propose (a) a comprehensive plan of physical development of the municipality or county; (b) a proposed zoning ordinance and map; (c) regulations governing subdivisions of land; (d) building or set back lines on streets, roads and highways; and (e) recommendations to the governing authorities of each municipality or county with regard to the enforcement of and amendments to the comprehensive plan, zoning ordinance, subdivision regulations and capital improvements program. The governing authority of each municipality and county may, in its discretion, pay to each member of a planning commission a per diem in an amount as determined by such governing authority for each day, or portion thereof, spent in the performance of his duties; however, no member of a planning commission may be paid more than One Hundred Twenty Dollars ($ 120.00) in the aggregate per month.

(b) The definition of "comprehensive plan" set forth in paragraph (c) of Section 17-1-1 shall not be construed to affect, or to require the amendment of, any plan adopted by a county or municipality prior to July 1, 1988, which plan does not specifically conform to the minimum elements of a comprehensive plan required in such definition.

(2) The governing authority of each municipality and county may adopt, amend and enforce the comprehensive plan, zoning ordinance, subdivision regulations and capital improvements program as recommended by the local planning commission after a public hearing thereon as provided by Section 17-1-15.

(3) In the performance of its duties, the local planning commission may cooperate with, contract with, or accept funds from federal, state or local agencies or private individuals or corporations and may expend such funds and carry out such cooperative undertakings and contracts.

(4) Any comprehensive plan established under this section shall not contain any provision which conflicts with Article VII of the Chickasaw Trail Economic Development compact described in Section 57-36-1.



§ 17-1-13 - Utilization of services of planning commissions, engineering departments or advisory committee

The governing authority of each county or municipality may, in order to more effectively carry out its requisite zoning and planning activities, utilize the services of any appropriate local or regional planning commission, and it may consider, act upon or otherwise make use of the suggestions, proposals or recommendations of any such appropriate local or regional planning commission. Also, in carrying out its zoning and planning duties, the governing authority of each county and municipality may utilize the services of any appropriate municipal or county engineering department or the services of an advisory committee of citizens of such number as may be deemed appropriate to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. A preliminary report may be made, and public hearings thereon before submitting its final report, may be had.



§ 17-1-15 - Procedure for establishing, amending, etc., of regulations, zone boundaries, etc.; notice and hearing

The governing authority of each municipality and county shall provide for the manner in which the comprehensive plan, zoning ordinance (including the official zoning map) subdivision regulations and capital improvements program shall be determined, established and enforced, and from time to time, amended, supplemented or changed. However, no such plan, ordinance (including zoning boundaries), regulations or program shall become effective until after a public hearing, in relation thereto, at which parties in interest, and citizens, shall have an opportunity to be heard. At least fifteen (15) days' notice of the time and place of such hearing shall be published in an official paper, or a paper of general circulation, in such municipality or county.



§ 17-1-17 - Changes

Zoning regulations, restrictions and boundaries may, from time to time, be amended, supplemented, changed, modified or repealed upon at least fifteen (15) days' notice of a hearing on such amendment, supplement, change, modification or repeal, said notice to be given in an official paper or a paper of general circulation in such municipality or county specifying a time and place for said hearing. The governing authorities or any municipal agency or commission, which by ordinance has been theretofore so empowered, may provide in such notice that the same shall be held before the city engineer or before an advisory committee of citizens as hereinafter provided and if the hearing is held before the said engineer or advisory committee it shall not be necessary for the governing body to hold such hearing but may act upon the recommendation of the city engineer or advisory committee. Provided, however, that any party aggrieved with the recommendation of the city engineer or advisory committee shall be entitled to a public hearing before the governing body of the city, with due notice thereof after publication for the time and as provided in this section. The governing authorities of a municipality which had a population in excess of one hundred forty thousand (140,000) according to the 1960 census, or of a municipality which is the county seat of a county bordering on the Gulf of Mexico and the State of Alabama or of a municipality which had a population in excess of forty thousand (40,000) according to the 1970 census and which is within a county bordering on the Gulf of Mexico may enact an ordinance restricting such hearing to the record as made before the city engineer or advisory committee of citizens as herein above provided.

In case of a protest against such change signed by the owners of twenty percent (20%) or more, either of the area of the lots included in such proposed change, or of those immediately adjacent to the rear thereof, extending one hundred sixty (160) feet therefrom or of those directly opposite thereto, extending one hundred sixty (160) feet from the street frontage of such opposite lots, such amendment shall not become effective except by the favorable vote of three-fifths (3/5) of the members of the legislative body of such municipality or county who are not required by law or ethical considerations to recuse themselves.



§ 17-1-19 - Remedies of local governing authorities

In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted or maintained, or any building, structure, or land, is used in violation of the zoning law or of any ordinance or other regulation made under authority conferred hereby, the proper local authorities of any county or municipality, in addition to other remedies, may institute any appropriate action or proceedings, to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance or use, to restrain, correct, or abate such violation, to prevent the occupancy of said building, structure or land, or to prevent any illegal act, conduct, business, or use in or about such premises.



§ 17-1-21 - When local regulations to govern

Except as otherwise provided in Article VII of the Chickasaw Trail Economic Development Compact described in Section 57-36-1, whenever the provisions of any other statute or local ordinance or regulation require a greater width or size of yards, courts or other open spaces, or require a lower height of building, or a less number of stories, or a greater percentage of lot to be left unoccupied, or impose other standards higher than are required by the regulations made under the authority of Sections 17-1-1 through 17-1-27, inclusive, the provisions of such other statute, or local ordinance or regulation shall govern; otherwise the provisions of the regulations made under the authority of Sections 17-1-1 through 17-1-27, inclusive, shall be controlling.



§ 17-1-23 - Subdivision regulation

(1) When new subdivisions are laid out, the governing authority of each municipality or county may, before allowing dedication, impose such terms as may be deemed necessary to make the provisions of Sections 17-1-1 through 17-1-27, inclusive, effective, and such governing authorities may receive easements in the land affected whereby such sections may be made effective.

(2) The board of supervisors of any county may order that no plat of a subdivision shall be recorded until it has been approved by the board of supervisors, and the board of supervisors shall have power to require the installation of utilities and laying out of streets in subdivisions or to accept performance bonds in lieu thereof; the board of supervisors of any county bordering on the State of Tennessee having a population of more than sixty-seven thousand nine hundred (67,900) but less than seventy thousand (70,000) according to the 1990 federal census and having a land area of more than four hundred seventy (470) square miles but less than five hundred (500) square miles may also, in lieu thereof, require the deposit of monies with the county which shall be placed in a special interest-bearing account in the county treasury, and such board of supervisors at the appropriate time shall spend monies from such account solely for the purpose of constructing or improving the roads and other infrastructure within the subdivision with respect to which the deposit or deposits were made.

(3) The governing authorities of a municipality may provide that any person desiring to subdivide a tract of land within the corporate limits shall submit a map and plat of such subdivision, and a correct abstract of title of the land platted, to said governing authorities, to be approved by them before the same shall be filed for record in the land records of the county; and where the municipality has adopted an ordinance so providing, no such map or plat of any such subdivision shall be recorded by the chancery clerk unless same has been approved by said governing authorities. In all cases where a map or plat of the subdivision is submitted to the governing authorities of a municipality, and is by them approved, all streets, roads, alleys and other public ways set forth and shown on said map or plat shall be thereby dedicated to the public use, and shall not be used otherwise unless and until said map or plat is vacated in the manner provided by law, notwithstanding that said streets, roads, alleys or other public ways have not been actually opened for the use of the public. If any easement dedicated pursuant to the provisions of this section for a street, road, alley or other public purpose is determined to be not needed for the public purpose, the easement may be declared abandoned, and ownership of the fee underlying the easement shall revert, regardless of the date of dedication, to the adjoining property owner or owners at the time of abandonment. Ownership of such easement shall extend to the centerline of said abandoned street, road or public way. Such abandonment and reversion shall not affect any private easements which might exist.

(4) If the owner of any land which shall have been laid off, mapped or platted as a city, town or village, or addition thereto, or subdivision thereof, or other platted area, whether inside or outside a municipality, desires to alter or vacate such map or plat, or any part thereof, he may petition the board of supervisors of the county or the governing authorities of the municipality for relief in the premises, setting forth the particular circumstances of the case and giving an accurate description of the property, the map or plat of which is to be vacated or altered and the names of the persons to be adversely affected thereby or directly interested therein. However, before taking such action, the parties named shall be made aware of the action and must agree in writing to the vacation or alteration. Failure to gain approval from the parties named shall prohibit the board of supervisors or governing authorities from altering or vacating the map or plat, or any part thereof. Any alterations of a plat or map must be recorded in the appropriate location and a note shall be placed on the original plat denoting the altered or revised plat. No land shall be subdivided nor shall the map or plat of any land be altered or vacated in violation of any duly recorded covenant running with the land. Any municipality which shall approve such a vacation or alteration pursuant to this section shall be exempt from the sale of surplus real property provisions as set forth in Section 21-17-1.

(5) Subdivision regulation under this section shall not conflict with Article VII of the Chickasaw Trail Economic Development Compact described in Section 57-36-1.



§ 17-1-25 - Acceptance for maintenance of subdivision street before subdivision completed

The governing authorities of each municipality or county of the state, in their discretion, may accept in the name of such municipality or county, for maintenance, any road or roads, or street or streets, as shall be completed to acceptable specifications established by such governing authorities of a municipality or county of each such subdivision or subdivisions as shall be located within the corporate limits of a municipality or the boundaries of a county.

By acceptance of such street or road by such governing authorities, even though such subdivision shall not be completed as proposed or platted, such municipality or county shall not be bound to accept in part or in its entirety such subdivision when it shall be completed except as provided by regular procedures by ordinance or regulation of such municipality or county.



§ 17-1-27 - Penalties for violations

Any person, firm or corporation who shall knowingly and wilfully violate the terms, conditions or provisions of a zoning ordinance adopted under the authority of Sections 17-1-1 through 17-1-25, inclusive, for violation of which no other criminal penalty is prescribed, shall be guilty of a misdemeanor and upon conviction therefor shall be sentenced to pay a fine of not to exceed One Hundred Dollars ($ 100.00), and in case of continuing violations without reasonable effort on the part of the defendant to correct same, each day the violation continues thereafter shall be a separate offense.






REGIONAL PLANNING COMMISSION

§ 17-1-29 - Regional planning commissions; membership

Any two or more counties and municipalities are hereby authorized and empowered to create and to establish a regional planning commission to be composed of representatives appointed thereto by each county board of supervisors and municipal legislative body desiring representation on such commission, and to appropriate monies from their respective public funds for the purposes of carrying out the provisions of Sections 17-1-31 through 17-1-35, inclusive. The regional planning commission shall be composed of not to exceed three representatives from each participating county and not to exceed two representatives from each participating municipality; provided, however, the regional planning commission membership shall not exceed fifteen in number. Participating governmental units may designate to membership ex officio and without vote the chairman of the local planning commission and/or the city or county engineer. Counties or municipalities within the State of Mississippi may join with adjacent counties, parishes, and/or municipalities in adjoining states to form an interstate regional planning commission.



§ 17-1-31 - Term of office of members; filling of vacancies; compensation

The term of office for the members appointed by the county board of supervisors shall be for a period of four years, and the term of office of the members appointed by the municipalities shall be for a term of three years. The method of filling vacancies shall be determined by the county board of supervisors and municipal legislative bodies, desiring representation on such commission. The members of such regional planning commission representing counties and municipalities shall receive no compensation for their services, but shall be entitled to receive their actual and necessary expenses incurred in the performance of their duties.



§ 17-1-33 - Regional planning commission to advise local municipalities and counties in planning matters

The regional planning commission shall act in an advisory capacity to local municipalities and counties in interstate, regional, metropolitan, county and municipal planning matters involving the identification, discussion coordination and recommending solutions or a course of action in connection with problems including, but not limited to land use, water resources, mosquito control, highways, recreational areas, public schools, sewage and garbage disposal, public libraries, urban development, and other matters concerning the acquisition, planning, construction, development, financing, control, use, improvement and disposition of lands, buildings, structures, facilities, goods and services in the interest of public, or for public purposes involving the expenditures of public funds.



§ 17-1-35 - Authority and powers of regional planning commissions

Any regional planning commission created hereunder shall be authorized and empowered as follows:

(a) To adopt rules or procedure for the regulations of its affairs, set forth policies and procedures for the conduct of its business, and to appoint, from among its members, a chairman and vice chairman, to serve annually, provided that such chairman may be subject to reelection.

(b) To adopt an official name, seal, and retain and keep minutes of its meeting in a firmly bound minute book, in which all actions taken by the commission about its business shall so be recorded.

(c) To meet at regular times on one day each and every month of the year.

(d) To acquire, hold, maintain, lease, assign and convey real property, personal and mixed, as may be necessary or desirable for the purpose of maintaining the operations of the commission.

(e) To employ and to compensate such personnel, consultants and technical and professional assistance as shall be necessary to exercise the powers and perform the duties set forth in Sections 17-1-31 through 17-1-35, inclusive.

(f) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under Sections 17-1-31 through 17-1-35, inclusive. The chairman of said regional commission shall be the duly authorized individual to execute contracts on behalf of said commission, upon duly and properly entered resolution of said commission so authorizing him to enter and execute said contract.

(g) To hold public hearings and sponsor public forums in any part of the regional area whenever the commission deems it necessary or useful in the execution of its functions.

(h) To accept and receive, in the furtherance of its functions, funds, grants and service from the federal government, or its agencies; from departments, agencies and instrumentalities of state, municipal or local government; or from private or civic sources.

(i) To receive and expend such sums of money as shall be from time to time appropriated for its use by any county, state or municipality, and to receive and expend federal funds.

(j) To cooperate in the exercise of its planning functions with federal and state agencies.

(k) To be a body corporate and as such, may sue and be sued, in any suit against the commission, service of process shall be had by service upon the chairman with such process.






FINANCING PROVISIONS

§ 17-1-37 - Financing provisions

(1) The governing authorities of each municipality and county may set aside, appropriate and expend moneys from the general fund to finance the provisions of Sections 17-1-1 through 17-1-27, inclusive.

(2) The governing authorities of each municipality and county may set aside, appropriate and expend moneys from the general fund to finance the provisions of Sections 17-1-31 through 17-1-35, inclusive.






FACTORY MANUFACTURED MOVABLE HOMES

§ 17-1-39 - Zoning ordinances relating to factory manufactured movable homes authorized

(1) For purposes of this section, the term "factory manufactured movable home" is defined as provided in Section 75-49-3, Mississippi Code of 1972.

(2) Any municipality or county of this state may adopt and enforce zoning or other land use regulations or ordinances relating to factory manufactured movable homes, including, but not limited to, regulations and ordinances which establish reasonable appearance and dimensional criteria for factory manufactured movable homes, provided that such regulations and ordinances do not have the effect of prohibiting factory manufactured movable homes which otherwise meet applicable building code requirements from being lawfully located in at least some part or portion of the municipality or county.






LIMITATIONS ON AUTHORITY TO REGULATE HOW PRIVATE EMPLOYER PAYS ITS EMPLOYEES

§ 17-1-51 - Establishing a mandatory, minimum living wage rate, minimum number of vacation or sick days that would regulate how private employer pays employees prohibited; legislative findings.

(1) No county, board of supervisors of a county, municipality or governing authority of a municipality is authorized to establish a mandatory, minimum living wage rate, minimum number of vacation or sick days, whether paid or unpaid, that would regulate how a private employer pays its employees. Each county, board of supervisors of a county, municipality or governing authority of a municipality shall be prohibited from establishing a mandatory, minimum living wage rate, minimum number of vacation or sick days, whether paid or unpaid, that would regulate how a private employer pays its employees.

(2) The Legislature finds that the prohibitions of subsection (1) of this section are necessary to ensure an economic climate conducive to new business development and job growth in the State of Mississippi. We believe that inconsistent application of wage and benefit laws from city to city or county to county must be avoided. While not suggesting a state minimum wage or minimum benefit package, any debate and subsequent action on these matters should be assigned to the Mississippi Legislature as provided in Section 25-3-40, and not local counties or municipalities.

(3) The Legislature further finds that wages and employee benefits comprise the most significant expense of operating a business. It also recognizes that neither potential employees or business patrons are likely to restrict themselves to employment opportunities or goods and services in any particular county or municipality. Consequently, local variations in legally required minimum wage rates or mandatory minimum number of vacation or sick leave days would threaten many businesses with a loss of employees to local governments which require a higher minimum wage rate and many other businesses with the loss of patrons to areas which allow for a lower wage rate and more or less vacation or sick days. The net effect of this situation would be detrimental to the business environment of the state and to the citizens, businesses and governments of the local jurisdictions as well as the local labor markets.

(4) The Legislature concludes from these findings that, in order for a business to remain competitive and yet attract and retain the highest possible caliber of employees, and thereby remain sound, an enterprise must work in a uniform environment with respect to minimum wage rates, and mandatory minimum number of vacation or sick leave days. The net impact of local variations in mandated wages and mandatory minimum number of vacation or sick leave days would be economically unstable and create a decline and decrease in the standard of living for the citizens of the state. Consequently, decisions regarding minimum wage, living wage and other employee benefit policies must be made by the state as provided in Section 25-3-40, so that consistency in the wage market is preserved.



§ 17-1-53 - Relation to Sections 17-21-1, 17-21-5 and 17-21-7

The provisions of Sections 17-1-51 through 17-1-55 shall not impede or supersede a municipality's authority granted under Sections 17-21-1, 17-21-5 and 17-21-7.



§ 17-1-55 - Construction of Sections 17-1-51 through 17-1-55

Sections 17-1-51 through 17-1-55 shall not be construed to limit the authority of counties and municipalities to grant tax exemptions authorized by state law.









Chapter 2 - BUILDING CODES

§ 17-2-1 - Certain counties required to enforce wind and flood mitigation requirements of nationally recognized codes and standards; counties and municipalities within the counties may choose not to be subject to the code requirements under certain circumstances

(1) The counties of Jackson, Harrison, Hancock, Stone and Pearl River, including all municipalities therein, shall enforce, on an emergency basis, all the wind and flood mitigation requirements prescribed by the 2003 International Residential Code and the 2003 International Building Code, as supplemented.

(2) Except as otherwise provided in subsection (4) of this section, emergency wind and flood building requirements imposed in this section shall remain in force until the county board of supervisors or municipal governing authorities, as the case may be, adopts as minimum mandatory codes the latest editions of the codes described in subsection (3) (a) of this section. Except as otherwise provided in subsection (4) of this section, the wind and flood mitigation requirements imposed by this section shall be enforced by the county board of supervisors or municipal governing authorities, as the case may be.

(3) (a) A county board of supervisors or municipal governing authorities, as the case may be, described in subsection (1) of this section shall adopt as minimum codes the latest editions of the following:

(i) International Building Code and the standards referenced in that code for regulation of construction within these counties. The appendices of that code may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption.

(ii) International Residential Code (IRC) and the standards referenced in that code are included for regulation of construction within these counties. The appendices of that code may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption, with the exception of Appendix J, Existing Buildings and Structures, which is hereby adopted by this reference.

(b) In addition to any other codes required under this section, a county board of supervisors or municipal governing authorities, as the case may be, described in subsection (1) of this section may adopt the latest editions of any of the following:

(i) Codes established by the Mississippi Building Code Council.

(ii) Other codes addressing matters such as electrical, plumbing, mechanical, fire and fuel gas.

(4) The provisions of this section shall go into effect thirty (30) days from April 14, 2006. However, within sixty (60) days after the provisions of this section go into effect, the board of supervisors of a county and/or the governing authorities of any municipality within a county, upon resolution duly adopted and entered upon its minutes, may choose not to be subject to the code requirements imposed under this section.



§ 17-2-3 - Creation of Mississippi Building Codes Council; reconstitution of council; membership; appointment and terms; vacancies; meetings; quorum; adoption and amendment of discretionary statewide minimum codes; date of adoption of initial code; recommendations for mandatory statewide minimum codes

(1) There is hereby created the Mississippi Building Codes Council. Each member of the council shall be appointed by the executive director of his respective professional association unless otherwise stated herein. Each member shall serve for a term of three (3) years and until a successor is appointed and qualifies. No person who has previously been convicted of a felony in this state or any other state may be appointed to the council. From and after July 1, 2009, all members of the council shall be residents of the State of Mississippi. The terms of the members serving on the council on April 26, 2011, shall expire on July 1, 2011. The council is hereby reconstituted and shall consist of the following eleven (11) members with terms beginning on July 1, 2011:

(a) One (1) representative of the American Institute of Architects of Mississippi;

(b) One (1) representative of the Associated General Contractors of Mississippi;

(c) One (1) representative of the Mississippi Manufactured Housing Association;

(d) One (1) representative of the Building Officials Association of Mississippi;

(e) Two (2) representatives of the Home Builders Association of Mississippi;

(f) One (1) representative of the Associated Builders and Contractors of Mississippi;

(g) One (1) representative of the American Council of Engineering Companies of Mississippi;

(h) One (1) representative of the Mississippi Municipal League;

(i) One (1) representative of the Mississippi Association of Supervisors; and

(j) The Mississippi State Fire Marshal, or his designee, to serve ex officio, nonvoting.

(2) A vacancy must be filled in the manner of the original appointment for the unexpired portion of the term.

(3) Any member with unexcused absences for more than three (3) consecutive meetings shall be replaced by his sponsoring organization.

(4) The State Fire Marshal shall convene the first meeting of the reconstituted council before October 1, 2011, and shall act as temporary chairman until the council elects from its members a chairman and vice chairman. The council shall adopt regulations consistent with this chapter. A meeting may be called by the chairman on his own initiative, but must be called by him at the request of three (3) or more members of the council. Each member must be notified by the chairman in writing of the time and place of the meeting at least seven (7) days before the meeting. Four (4) members constitute a quorum. Each meeting is open to the public. An official decision of the council may be made only by a vote of at least two-thirds (2/3) of those members in attendance at the meeting.

(5) The council shall adopt by reference and amend only one (1) of the last three (3) editions of the following as discretionary statewide minimum codes:

(a) International Building Code and the standards referenced in that code for regulation of construction within this state. The appendices of that code may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption.

(b) International Residential Code (IRC) and the standards referenced in that code are included for regulation of construction within this state. The appendices of that code may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption, with the exception of Appendix J, Existing Buildings and Structures, which is hereby adopted by this reference.

(c) Other codes addressing matters such as electrical, plumbing, mechanical, fire and fuel gas.

(6) The initial code or codes adopted by this council under the provisions of this section shall be completed no later than July 1, 2007.

(7) Notwithstanding any other provision of law, the council shall not enact any ordinance, bylaw, order, building code or rule requiring the installation of a multipurpose residential fire protection sprinkler system or any other fire sprinkler protection system in a new or existing one- or two-family dwelling. However, the county boards of supervisors and municipal governing authorities may adopt, modify and enforce codes adopted by the council, including the adoption of codes which require the installation of fire protection sprinkler systems in any structure.

(8) On or before December 1, 2012, the council shall furnish to all members of the Legislature a report to be considered during the 2013 Regular Session that provides findings and recommendations for building and construction standards as the mandatory statewide minimum codes. The council shall make its recommendation from one (1) of the last three (3) editions of the following:

(a) International Building Code and the standards referenced in that code for regulation of construction within this state. The appendices of that code may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption.

(b) International Residential Code (IRC) and the standards referenced in that code are included for regulation of construction within this state. The appendices of that code may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption.

(c) Other codes addressing matters such as electrical, plumbing, mechanical, fire and fuel gas.



§ 17-2-4 - State Uniform Construction Code; exemptions

(1) Except as provided in Section 17-2-1(1) and subsection (3) of this section, a county board of supervisors or municipal governing authority shall adopt and amend as minimum codes one (1) of the following as the State Uniform Construction Code:

(a) One (1) of the last three (3) adopted editions of the International Building Code (IBC) and any specific appendix or appendices as adopted and amended by the Mississippi Building Codes Council;

(b) One (1) of the last three (3) adopted editions of the International Residential Code (IRC), and any specific appendix or appendices as adopted and amended by the Mississippi Building Codes Council, with the exception of those provisions that require the installation of a multipurpose residential fire protection sprinkler system or any other fire sprinkler protection system in a new or existing one- or two-family dwelling;

(c) Other codes addressing matters such as electrical, plumbing, mechanical, fire and fuel gas, and any specific appendix or appendices as adopted and amended by the Mississippi Building Codes Council.

(2) In addition to the codes required under this section, subject to the provisions of subsection (3) of this section, a county or municipality may adopt construction codes that are not less stringent than the codes adopted in subsection (1) of this section.

(3) Within one hundred twenty (120) days after the provisions of this section go into effect, the board of supervisors of a county and/or the governing authorities of any municipality within a county, upon resolution duly adopted and entered upon its minutes, may choose not to be subject to the code requirements imposed under this section.

(4) These provisions do not apply to those buildings exempt from enforcement in Section 17-2-7 and Section 17-2-9.

(5) These provisions do not apply to manufactured homes or mobile homes as defined in Section 75-49-3.



§ 17-2-5 - Adoption of minimum codes by county board of supervisors or municipal governing authority; agreements for enforcement of codes

(1) Any county board of supervisors or municipal governing authority that adopts building codes after July 1, 2008, shall adopt as minimum codes any codes established and promulgated by the Mississippi Building Codes Council.

(2) Any county board of supervisors or municipal governing authority that has adopted construction codes published before January 1, 2000, shall, no later than July 1, 2010, adopt as minimum codes any codes established and promulgated by the Mississippi Building Codes Council.

(3) Any codes adopted by a board of supervisors or municipal governing authority under this section shall be enforced by the board of supervisors or municipal governing authority, as the case may be.

(4) Municipalities and counties may establish agreements with other governmental entities of the state or certified third-party providers to issue permits and enforce state building codes in order to provide the services required by Chapter 524, Laws of 2007. The council may assist in arranging for municipalities, counties or third-party providers the provision of services required by Chapter 524, Laws of 2007, if a written request from the governing authority of the county or municipality is submitted to the council.



§ 17-2-7 - Farm structures exempt from provisions of this chapter

(1) For purposes of this section, "farm structure" means a structure that is constructed on a farm, other than a residence or a structure attached to it, for use on the farm, including, but not limited to, barns, sheds and poultry houses, but not public livestock areas. For purposes of this section, "farm structure" does not include a structure originally qualifying as a "farm structure" but later converted to another use.

(2) The governing body of a county or municipality shall not enforce that portion of any building code established and/or imposed under Sections 17-2-1 through 17-2-5 that regulates the construction or improvement of a farm structure.

(3) The provisions of this section do not apply unless, before constructing or improving a farm structure, the person owning the property on which the structure is to be constructed files an affidavit with the county or municipal official responsible for enforcing the building code stating that the structure is being constructed as a farm structure. The affidavit must include a statement of purpose or intended use of the proposed structure or addition.

(4) This section does not affect the authority of the governing body of a county or municipality to issue building permits before an affidavit for the construction or improvement of a farm structure is filed under subsection (3) of this section.

(5) The provisions of this section shall not apply to any floodplain management ordinances or regulations necessary for eligibility for the National Flood Insurance Program, and such floodplain management ordinances or regulations shall apply retroactively to any construction or improvement permit granted for any structure exempted under this section before May 22, 2012.



§ 17-2-9 - Certain other buildings, facilities and manufactured housing exempt from provisions of this chapter

(1) The governing authority of any county or municipality shall not enforce any portion of any building codes established and/or imposed under Sections 17-2-1 through 17-2-5 that regulates the construction or improvement of industrial facilities that are engaged in activities designated as manufacturing (sectors 31-33), utilities (sector 22), telecommunications (sector 517), bulk stations and materials (sector 422710), crude oil pipelines (sector 486110), refined petroleum products pipelines (sector 486910), natural gas pipelines (sector 486210), other pipelines (sector 486990) and natural gas processing plants (sector 211112), under the North American Industry Classification System (NAICS).

(2) The governing authority of any county or municipality shall not enforce any portion of any building codes established and/or imposed under Sections 17-2-1 through 17-2-5 which regulates the construction or improvement of buildings located on nonpublic fairgrounds or the construction or improvement of buildings located on the Neshoba County Fairgrounds in Neshoba County, Mississippi.

(3) The governing authority of any county or municipality shall not enforce any portion of any building codes established and/or imposed under Sections 17-2-1 through 17-2-5 which regulates the construction or improvement of a private unattached outdoor recreational structure, such as a hunting or fishing camp. In order for a structure to qualify as a "hunting camp" or "fishing camp" under the provisions of this subsection, the owner must file with the board of supervisors of the county in which the structure is located his signed affidavit stating under oath that the structure is a hunting camp or fishing camp, as the case may be, that he is the owner or an owner of the camp and that the camp is located in an unincorporated area of the county within, near or in close proximity to land upon which hunting or fishing activities legally may take place.

(4) The governing authority of any county or municipality shall not enforce any portion of any building codes established and/or imposed under Sections 17-2-1 through 17-2-5 which regulates the construction or improvement of manufactured housing built according to the Federal Manufactured Home Construction and Safety Standards Act.

(5) The governing authority of Pearl River County or any municipality within such county shall not enforce any portion of any building codes established and/or imposed under Sections 17-2-1 through 17-2-5 which prohibits the use of or requires building permit approval for the use of salvage lumber or green cut timber in building construction provided such timber is for personal use and is not for sale.

(6) The provisions of this section shall not apply to any floodplain management ordinances or regulations necessary for eligibility for the National Flood Insurance Program, and such floodplain management ordinances or regulations shall apply retroactively to any construction or improvement permit granted for any structure exempted under this section before May 22, 2012.






Chapter 3 - PROMOTION OF TRADE, CONVENTIONS AND TOURISM

IN GENERAL

§ 17-3-1 - Counties and municipalities may advertise resources

The board of supervisors of any county in Mississippi, and the mayor and board of aldermen or board of commissioners of any municipality in the State of Mississippi, may in their discretion, set aside, appropriate and expend moneys, not to exceed one mill of their respective valuation and assessment for the purpose of advertising and bringing into favorable notice the opportunities, possibilities and resources of such municipality or county.



§ 17-3-3 - Advertising, kind included, excluded.

Advertising pursuant to Section 17-3-1 shall include newspaper and magazine advertising and literature, publicity, expositions, public entertainment or other form of advertising or publicity, which in the judgment of such board or boards will be helpful toward advancing the moral, financial and other interests of such municipality or county; however, such advertising shall not include advertisements in publications sponsored by political parties, political committees or affiliated organizations, as such terms are defined in Section 23-15-801.



§ 17-3-5 - Boards may cooperate with statewide movement

In the expenditure of funds as provided, in section 17-3-1, the said board or boards may cooperate with any statewide movement or any state organization in putting over a statewide campaign or program.



§ 17-3-7 - Municipalities and counties authorized to make appropriations in aid of fairs

All municipalities, regardless of the form of government under which they operate, or any board of supervisors, shall have the power to appropriate money, not exceeding Twenty-five Hundred Dollars ($ 2500.00), annually, to aid in the payment of premiums and awards made and given by fairs or fair associations located, held and operated in such county. Such appropriations may be made in gross amounts, and paid upon specific awards made under such rules and regulations as may be prescribed by the municipal or county authorities.



§ 17-3-9 - Definitions for Sections 17-3-9 through 17-3-19

As used in Sections 17-3-9 through 17-3-19, unless the text otherwise requires:

(a) "Municipality" means any county within the State of Mississippi which borders upon the Mississippi Gulf Coast and any city, town, supervisor's district, or other political entity created by the state located in whole or in part in any county bordering upon the Mississippi Gulf Coast or any combination of any of the above; any class one county having an area in excess of seven hundred twenty (720) but less than seven hundred twenty-five (725) square miles and having a total assessed valuation in excess of Eighty Million Dollars ($ 80,000,000.00), but not more than One Hundred Million Dollars ($ 100,000,000.00) according to the 1963 tabulation by the state tax commission and having a population according to the 1960 federal census in excess of sixty-five thousand (65,000) but less than seventy-five thousand (75,000), and any city, town, supervisor's district, or other political entity created by the state located in whole or in part therein; and any county wherein there are located two county sites in one supervisor district, said county sites being in different judicial districts, and any city, town, supervisor's district, or other political entity created by the state located in whole or in part therein.

(b) "Convention center" shall include but not be limited to the following described facilities or land and the improvements thereon having the common objective of promoting conventions, tourism and trade within the State of Mississippi such as a coliseum, auditorium, pavilion, galleries, hotels, motels, restaurants, clubs and other facilities of similar nature and character.



§ 17-3-11 - Acquisition and use of land and other property for convention centers

(1) Every municipality is authorized to acquire by any available funds lands, either within or without municipal corporate limits, in fee or a lesser estate for the purpose of establishing thereon a convention center. Any lands previously acquired by a municipality and not needed for any other municipal purpose may also be used for establishing thereon a convention center. Lands may be acquired for the purpose herein authorized by purchase, lease, gift, devise, dedication or any other lawful manner.

(2) A municipality, as it deems proper for the efficient and effective exercise of the powers and for the purposes defined under Sections 17-3-9 through 17-3-19, may either acquire property, real or personal, and may use any municipal property, real or personal, not otherwise required for a municipal purpose, all as hereinafter provided.

(3) The provisions of subsection (5) of this section notwithstanding, every municipality is authorized to plan, establish, develop, construct, enlarge, improve, maintain, equip and operate through the use of land and personal property as herein provided coliseums, amphitheaters, arenas, stadiums, auditoriums, pavilions, galleries or similar facilities to accommodate public meetings, gatherings, assemblies, conventions, or any like public gathering in which persons may lawfully assemble for a common lawful purpose, including but not limited to purposes which are in the nature of social, economic, political, religious, educational, cultural or entertainment and as members of a local, state of national economic, social, political or religious organization, or as members of the general public.

(4) Every municipality is authorized to do and perform all acts and things necessary to accomplish the purposes of Sections 17-3-9 through 17-3-19, and, in addition to the power herein conferred with respect to the facilities authorized to be planned, established, developed, constructed, enlarged, improved, maintained, equipped or operated by the municipality, may convey, grant, bargain, sell, lease and deliver by contract or deed on such terms and conditions as it may deem proper such facilities to others and on such terms and conditions found and determined by the governing authority of the municipality to best promote conventions, tourism and trade the same as the powers herein authorized with respect to lands conveyed or leased to others upon which to operate hotels, motels, restaurants, clubs and other similar facilities and businesses, including, but not limited to, the granting of certain concessions therein or in the vicinity thereof such as advertising, car rental, and what is generally known as short order and/or souvenir concessions.

(5) The power to use real or personal property authorized herein is hereby prohibited with respect to operation, maintenance, and engaging by a municipality in the business of hotels, motels, restaurants, clubs or any other business enterprises of similar nature and character, said uses being hereby expressly provided to be exercised only by private entrepreneurs on lease, grant or other conveyance of land and personal property by the municipality.

(6) It is expressly provided that no municipality shall be authorized to operate a hotel, motel, restaurant, club or any other such facility for lodging, full-course meals, retail sales of goods, wares, merchandise or services, all of which are only authorized with respect to private entrepreneurs upon lands herein authorized to be either acquired or used by the municipality to be made available to such private entrepreneurs by the municipality as herein provided.



§ 17-3-13 - Powers and immunities of municipalities acting under Sections 17-3-9 through 17-3-19

Any municipality undertaking to avail itself of the power and authority conferred by Sections 17-3-9 through 17-3-19 may sue and be sued; may, as hereinabove provided, defray the cost of the exercise of the power and authority conferred hereby with funds available to it as herein provided; may enter into leases or subleases for any period of time, as lessor or lessee or sublessor or sublessee of lands alone, or lands and facilities located thereon, whether the facilities are owned by the owner of the land, a lessee, sublessee or a third party and whether the municipality is a lessor, lessee or owner of the land. Any judgment, ex contractu or ex delicto, awarded against the municipality arising out of the exercise of the powers herein conferred shall be limited in levy and execution thereon to the assets held by the municipality by virtue of the power and authority of Sections 17-3-9 through 17-3-19.

Any municipality, as it deems proper for the efficient and effective exercise of the powers authorized under Sections 17-3-9 through 17-3-19, may enter into contracts for any period of time, with any person, firm, corporation or other legal entity or governmental agency, either state or federal, and may borrow money when deemed necessary and proper for the efficient and effective exercise of the powers authorized under Sections 17-3-9 through 17-3-19, but in so doing shall be prohibited from pledging the full faith and credit of the municipality. However, the revenues derived from the exercise of the powers authorized under Sections 17-3-9 through 17-3-19 may be irrevocably pledged for the repayment of any money borrowed pursuant to the provisions hereof.



§ 17-3-15 - Convention center bonds; general authority

Any municipality is hereby authorized and empowered as it deems proper for the efficient and effective exercise of the powers authorized under Sections 17-3-9 through 17-3-19, to borrow money and to issue revenue bonds therefor solely for the purposes specified in Sections 17-3-9 through 17-3-19 and by the procedure provided in Sections 21-27-41, 21-27-45, 21-27-47, 21-27-51 and 21-27-53, Mississippi Code of 1972, provided further that no bond issued pursuant to Sections 17-3-9 through 17-3-19, shall constitute an indebtedness of a municipality within the meaning of any statutory or charter restriction, limitation or provision as provided in said Sections 21-27-41 and 21-27-45, Mississippi Code of 1972; the bonds may be issued without having been first approved by an election upon the question of the issuance thereof; the bonds shall be sold in such manner and upon such terms as the governing authorities of the municipality shall determine but in no event shall the interest cost to maturity exceed eight per centum (8%) per annum; if serial bonds, such bonds shall mature annually, and the first maturity date thereof shall not be more than five (5) years from the date of such bonds; the bonds shall be exempt from all state, county, municipal and other taxation under the laws of the State of Mississippi with respect to both the principal and interest thereon and shall possess a status identical with bonds authorized by said Sections 21-27-41 and 21-27-45.



§ 17-3-17 - Receipt and disbursement of funds under Sections 17-3-9 through 17-3-19

Any municipality is authorized to accept, receive, receipt for, disburse, and expend federal and state monies and other monies, public or private, made available by grant or loan or both, to accomplish, in whole or in part, any of the purposes of Sections 17-3-9 through 17-3-19. All federal monies accepted under this section shall be accepted and expended by the municipality under such terms and conditions as are prescribed by the United States and as are consistent with state law. All state monies accepted under this section shall be accepted and expended by the municipality upon such terms and conditions as are prescribed by the state.



§ 17-3-19 - Action by municipality under Sections 17-3-9 through 17-3-19

Unless otherwise provided therein, any action taken by any municipality under Sections 17-3-9 through 17-3-19 shall be taken by the governing body of that municipality in the manner otherwise provided by law for an act taken by that municipality.






CONVENTION BUREAUS

§ 17-3-21 - Authorization to establish

Any county or municipality or any group composed of a county or counties and a municipality or municipalities located in a county bordering on the Gulf of Mexico, may by resolution spread upon the minutes of each participating governing body establish a convention bureau for the purpose of promoting the convention and tourist business in such counties or municipalities.



§ 17-3-23 - Convention bureau boards

In the event a convention bureau or bureaus are established hereunder, there shall be a convention bureau board which shall consist of three (3) members appointed by the governing authorities of each participating county or municipality. All of the members of said boards shall serve at the discretion of their respective appointing authority. Vacancies which shall occur shall be filled in the same manner as the original appointment.



§ 17-3-25 - Bonds of board members

Before entering on the duties of the office, each appointed member of a convention bureau board shall enter into and give bond to be approved by the Secretary of State of the State of Mississippi in an amount not less than Fifty Thousand Dollars ($ 50,000.00) conditioned on the satisfactory performance of his duties. Such bond shall be payable to the State of Mississippi and in the event of a breach thereof, suit may be brought by the State of Mississippi for the benefit of the affected convention bureau. The premiums on said bonds shall be paid from funds received by the board under provisions of Sections 17-3-21 through 17-3-31.



§ 17-3-27 - Board meetings and organization

When a convention bureau has been established and the members of the board have been appointed and qualified as set forth herein, they shall, not more than thirty (30) days thereafter, hold an organizational meeting after giving not less than ten (10) days' notice of the time and place of such meeting by registered mail, postage prepaid, directed to each appointed member of such board at his regular address given to the Secretary of State immediately upon his qualification. Such notice shall be given by the appointing authority for the original organization of such convention bureau. Any county or municipality thereafter desiring to participate shall make appointments, and the members shall qualify in the same manner prescribed for the original board members. Upon being duly qualified, such new appointees, shall be given notice by the board as to the time, date and place of the next succeeding meeting, including a copy of any bylaws, rules or regulations and a summary of the actions taken by the board. At any meeting a quorum shall consist of a majority of the board. The board shall elect a president and secretary, both of whom shall be members of said board, and shall adopt such rules and regulations as may govern the time and place for holding subsequent meetings, regular and special, and other rules and regulations not inconsistent with the provisions of Sections 17-3-21 through 17-3-31. The election of the president and secretary shall be made annually thereafter.



§ 17-3-29 - Powers of convention bureaus

A convention bureau established hereunder shall have the authority to promote tourism and convention business. In this regard, the commission is empowered:

(1) To own, lease or contract for any equipment useful and necessary in the promotion of tourism and convention business;

(2) To receive and expend revenues from any sources;

(3) To sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of all or any part of its property and assets, subject to the prior approval of a majority of the appointing authority;

(4) To purchase, receive, lease, or otherwise acquire, own, hold, improve, use and otherwise deal in real or personal property or enter any interest therein wherever situated, subject to the prior approval of the appointing authorities; and

(5) To have and exercise all powers necessary or convenient to effect any and all of the purposes for which the board is organized, and further, to appoint and employ agencies acting in its behalf for any or all of the aforementioned powers and responsibilities.



§ 17-3-31 - Special tax levy

Each participating governing body may annually levy a special tax, not to exceed one-quarter ( 1/4) mill ad valorem tax, upon all taxable property located within its respective jurisdiction; the avails of such special levy to be used exclusively for the operations and activities of the convention bureau established herein. Such levy shall not be reimbursable under any homestead exemption law.



§ 17-3-33 - Certain local convention bureaus, tourism commissions and similar entities required to contract with private certified public accounting firm for annual audit.

Any convention bureau, local tourism commission or similar entity established under this chapter or any other law of the State of Mississippi, including any local and private law of the State of Mississippi, which receives funds from any special tax or levy imposed for the support of such bureau, commission or similar entity, shall annually hire a private certified public accounting firm to complete an audit of the revenues and expenditures of the bureau, commission or similar entity and its compliance with state law. A copy of the annual audit shall be provided to the State Department of Audit.









Chapter 5 - JAILS, WATERWORKS AND OTHER IMPROVEMENTS

§ 17-5-1 - Joint construction, maintenance, and use of jail

(1) The board of supervisors of any county of the state and the governing authorities of any municipality within such county may enter into a contract for the joint construction, expansion, remodeling and/or maintenance and equipping of a jail in such municipality, or within one (1) mile of the corporate limits thereof, and may issue bonds of both the county and such municipality in the manner provided by general statutes for the issuance of county and municipal bonds for such purposes, provided that in no event shall the municipality bear over fifty percent (50%) of the cost of constructing, expanding, remodeling and/or maintaining and equipping such jail. Such contract or future contracts may provide for the continued joint use of equipping, repairing, reconstructing and remodeling of such jail. Before issuing any bonds for the purposes herein set forth, the board of supervisors and the governing authorities of such municipality shall adopt a joint resolution declaring their intention to issue the same, which resolution shall state the amount and purposes of the bonds to be issued, and shall fix the date upon which action will be taken to provide for the issuance of such bonds. Said resolution shall be published once a week for at least three (3) consecutive weeks in a newspaper published in the county, the first publication of such notice to be made not less than twenty-one (21) days prior to the date fixed in such resolution and the last publication to be made not more than seven (7) days prior to such date. If twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors of the county and municipality, respectively, shall file a written protest against the issuance of such bonds on or before the date specified in such resolution, then an election upon the issuance of such bonds shall be called and held, and in such case such bonds or other evidences of indebtedness shall not be issued unless same are authorized by the affirmative vote of a majority of the qualified electors of said county and municipality, respectively, who vote on the proposition at such election. Notice of such election shall be given by publication in like manner as is provided for the publication of the initial resolution, and said election shall be called, held and conducted and the returns thereof made, canvassed and declared in the same manner as provided by Section 19-9-1 et seq., and Section 21-33-301 et seq., respectively. If no such petition be filed protesting against the issuance of said bonds, then the said board of supervisors and the governing authorities of the municipality shall have the authority to issue said bonds without an election.

(2) If the board of supervisors of a county and the governing authorities of a municipality enter into an agreement under the Regional Economic Development Act or an intergovernmental agreement approved by the Attorney General for the operation of a county jail, such county jail may be located outside the corporate limits of the municipality and is not subject to location restrictions in subsection (1).



§ 17-5-3 - Counties and municipalities with military camps, etc., authorized to construct waterworks and sewage disposal systems

(1) Counties or municipalities of such counties of the State of Mississippi having in whole or in part a national guard camp, United States army training camp, army air base or artillery range are hereby authorized and empowered, by resolution adopted by a majority vote of their governing bodies, (a) to acquire, lease, construct, improve or extend, within and without their territorial limits, waterworks systems, sewer systems, sewage disposal systems, garbage disposal systems, rubbish disposal systems, or any one or any combination thereof; and (b) to borrow money and issue bonds therefor, pursuant to the provisions of Sections 17-5-3 through 17-5-11 without regard to the limitations and restrictions of any other law, for the purpose of financing the acquisition, leasing, construction, improvement or extension of any one or any combination of such systems or public works, which bonds shall be payable as to both principal and interest from revenues derived from the operation of any one or any combination of such systems or public works, as the same may be added to, extended or improved. Bonds issued pursuant to Sections 17-5-3 through 17-5-11 shall be subject to validation under the laws of this state, and nothing in the provisions of such sections shall operate to dispense with approvals respecting the authorized systems or public works by any state department or agency in accordance with law.

(2) The provisions of subsection (1) of this section authorizing the acquisition, leasing, construction, improvement or extension of garbage disposal systems and rubbish disposal systems shall not apply in any county having a land area of more than seven hundred (700) square miles and a population of more than ten thousand two hundred (10,200) but not more than ten thousand two hundred fifty (10,250) according to the 1990 federal census.



§ 17-5-5 - Powers in regard to such systems

Counties of this state, or the municipalities of such counties, are authorized and empowered (1) to own, operate, and maintain any one or any combination of the systems or public works described in Section 17-5-3; (2) to acquire property, real or personal, by contract, gift, grant, purchase, or the exercise of the power of eminent domain in connection with the acquisition, leasing, construction, improvement, extension, ownership, operation, maintenance, and financing of any one or any combination of such systems or public works; (3) to enter into contracts respecting the acquisition, leasing, construction, improvement, extension, ownership, operation, maintenance and financing of any one or any combination of such systems or public works; and (4) to establish, maintain, and collect rates, fees, and charges for the services, facilities, and commodities afforded by any one or any combination of such systems or public works. Such rates, fees, and charges shall be sufficient at all times to provide revenues (a) to pay the reasonable expenses of the operation and maintenance thereof; (b) for the establishment and maintenance of a bond retirement and interest payment fund sufficient to provide for the payment of the principal of and interest on any bonds or other obligations payable therefrom as the same become due and payable, including reasonable reserves for the payment of such principal and interest; and (c) for the establishment and maintenance of a reasonable reserve for future additions, extensions, and improvements to such systems or any combination thereof, as the case may be.



§ 17-5-7 - Bonds authorized

Bonds authorized and issued pursuant to the provisions of Sections 17-5-3 through 17-5-11 may be issued in one or more series, may bear such date or dates, shall mature serially, not later than three years from the date thereof, at such time or times, not exceeding forty years from their respective dates, may bear interest at such rate or rates not exceeding five per centum (5%) per annum, payable semi-annually, may be in such denomination, may be in such form, either coupon or registered, may be payable at such place or places, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption, with or without premium, and may be declared or become due before the maturity date thereof, as may be provided by the resolution authorizing their issuance. Such bonds and any interest coupons appertaining thereto shall be executed in accordance with the resolution providing for their authorization and issuance. Bonds issued under Sections 17-5-3 through 17-5-11 bearing the signatures of officers in office on the date of the signing thereof, as well as any interest coupons appertaining thereto, shall be valid and binding obligations, notwithstanding that before the delivery thereof any or all of the persons whose signatures or facsimile signatures appearing thereon shall have ceased to be officers of the county issuing the same. Bonds issued pursuant to the provisions of Sections 17-5-3 through 17-5-11 shall be negotiable for all purposes and shall possess all the qualities of a negotiable instrument. Bonds authorized and issued under the provisions of Sections 17-5-3 through 17-5-11 shall be sold and delivered only to the lowest bidder at public sale after notice thereof has been published in accordance with a motion, order, or resolution of the county proposing their issuance and sale, which notice shall be published at least one time, not less than ten days prior to the date fixed for the holding of such public sale, in a daily newspaper published and circulating in the State of Mississippi. Any such bonds may be sold to the United States of America at private sale in furtherance of any loan or grant contract which may be entered into by and between the county proposing to issue such bonds and the United States. The said bonds shall not be sold for less than their par value plus accrued interest.



§ 17-5-9 - Rights of bondholders

Any holder or holders of bonds issued pursuant to the provisions of Sections 17-5-3 through 17-5-11 shall have the right, in addition to all other rights, by mandamus, suit, action, or other proceeding in any court of competent jurisdiction to enforce his or their rights against the county issuing such bonds, and in the case of a default in the payment of the principal of or interest on any such bonds, to the appointment of a receiver or trustee who shall have the power to enter upon and take possession of the system, or systems, the revenues of which are pledged to the payment of such bonds, and to operate and maintain the same, to prescribe and collect rates, fees, or charges in connection with such operation and maintenance, to apply all revenues thereof and to do all things as and in the same manner as the county itself might do. No such receiver or trustee shall have the right to sell any such system or systems or any substantial portion thereof.



§ 17-5-11 - Sections 17-5-3 through 17-5-11 supplemental

The powers conferred by Sections 17-5-3 through 17-5-11 shall be in addition and supplemental to, and the limitations hereof shall not affect, the powers conferred by any other law; and the powers conferred by Sections 17-5-3 through 17-5-11 are not in substitution for the powers conferred by any other law.



§ 17-5-13 - Power of county or municipality to apply for, receive and expend funds from federal government for railroad crossing improvements

The board of supervisors of any county and the governing authority of any municipality shall have the power and authority to apply for, receive and expend grants, loans or other funds from the federal government or any department or agency thereof for use in connection with the relocation or grade separation of railroad lines to eliminate grade level railroad crossings.



§ 17-5-15 - Power of county or municipality to lend or lease equipment

The governing authorities of any county and the governing authorities of any municipality, are each authorized, in their discretion, upon order duly adopted and entered upon their official minutes, to lend to or to enter into leases with other counties or municipalities for the use of county-owned or municipally owned equipment and operators of such equipment. Such equipment and operators may be lent or leased for such amount and in accordance with such terms and conditions as the governing authorities may prescribe; however, such equipment and operators may be used only in the performance of public projects of a county or municipality. The lending or lease agreements also may include an equipment operator's fee equal to the average hourly salary that is paid to all operators of such county-owned or municipally owned equipment by the county or municipality that lends or leases the equipment. Proceeds from the lending or leasing of such equipment shall be deposited into the road and bridge fund of the county or the municipal general fund, as the case may be.






Chapter 7 - REMOVAL OF LOCAL GOVERNMENTS IN EMERGENCIES

§ 17-7-1 - Removal of sites of government in emergency resulting from natural disaster, enemy attacks, etc

(1) Whenever, due to an emergency resulting from a natural disaster, the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of municipal and county governments or any subdivisions thereof at the regular or usual place or places thereof, the governing body of each political subdivision of this state may meet at any place within or without the territorial limits of such political subdivision on the call of the presiding officer or any two (2) members of such governing body, and shall proceed to establish and designate by ordinance, resolution or other manner, alternate or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency situation. Such sites or places may be within or without the territorial limits of such political subdivision and may be within or without this state.

(2) For the purposes of this chapter, "natural disaster" means a natural disaster as declared by the Governor.



§ 17-7-3 - Exercise of governmental powers at temporary location

During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of municipal and county governments of this state shall have and possess and shall exercise, at such location, or locations, all of the executive, legislative and judicial powers and functions conferred upon such body and officers by or under the laws of this state. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time-consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.



§ 17-7-5 - Provisions effective notwithstanding conflict with other laws

The provisions of this chapter shall be effective in the event it shall be employed notwithstanding any statutory charter or ordinance provision to the contrary or in conflict herewith.






Chapter 9 - LEASE OF MINERAL LANDS OTHER THAN SIXTEENTH SECTION OR "IN LIEU" LANDS

§ 17-9-1 - Powers of governing authorities of counties and municipalities

Subject to the provisions of this chapter, the boards of supervisors of each county and the mayors and boards of aldermen, or mayors and councilmen, as the case may be, of each municipal corporation are hereby authorized and empowered, in their discretion, to lease in the name of the county or municipal corporation any or all lands or minerals owned by the county or by the municipality for oil, gas and mineral exploration and development, upon such terms and conditions and for such consideration as the boards of supervisors or the mayors and the boards of aldermen or the mayors and councilmen, in their discretion, shall deem proper and advisable.



§ 17-9-3 - Bonus consideration, delay drilling rentals, term, and royalties; rights of lessees

No lease authorized by this chapter shall be made:

(a) For an original bonus consideration of less than One Dollar ($ 1.00) per acre,

(b) For a delay drilling rental of less than One Dollar ($ 1.00) per acre per annum,

(c) For a primary term of more than six years and as long thereafter as oil, gas or other mineral is being produced from the leased premises or as long thereafter as lessee shall conduct drilling, mining, producing or other operations and during the production of oil, gas, sulphur or other mineral resulting therefrom,

(d) For royalties of less than

1. On oil, one-eighth ( 1/8) of that produced and saved from the leased premises;

2. On gas, including casinghead gas or other gaseous substances, produced from the leased premises and sold or used off the premises or in the manufacture of gasoline or other products therefrom, the market value at the well of one-eighth ( 1/8) of the amount realized from such sale;

3. On sulphur mined and marketed, the royalty shall be Fifty Cents (50 cent(s) ) per long ton;

4. On all other minerals mined and marketed one-tenth (1/10) either in kind or value at the well or mine at lessee's election.

Lessee shall have free use of oil, gas, coal, and water from the leased premises, except water from lessor's wells, for all operations thereunder, and the royalty on oil, gas and coal shall be computed after deducting any so used. Where the interest to be leased by a county or municipality is less than the full and undivided fee simple estate, then the bonus consideration, delay drilling rental and royalties required by this section may be reduced in the proportion which the interest of the county or municipality bears to the whole and undivided fee. Any such oil, gas and mineral lease may provide that where the production from a well producing gas or gas with well distillate or condensate only, is not sold or used, lessee may pay as royalty an annual amount equal to the amount of the drilling delay rental, and if such payment is made, it will be considered that such well is producing for every purpose thereunder.



§ 17-9-5 - Terms permissible in mineral lease

Any such oil, gas and mineral lease may provide that the lessee therein shall have the right and power to pool and consolidate the land covered by said lease in its entirety, or as to any stratum or strata or any portion or portions thereof, with other lands and leases in the immediate vicinity thereof, for the purpose of joint development and operation of the entire consolidated premises as a unit, in which event the lessor in such lease shall share in the royalty on oil and gas produced from said consolidated tract in such manner as the boards of supervisors of the county or the mayors and boards of aldermen or the mayors and councilmen of a municipal corporation, in their discretion, may determine. Said lease also may include such other general provisions as are customary and proper for the protection of the rights of the lessor and of the lessee of the leased premises and as are not inconsistent or in conflict with the provisions of this chapter.



§ 17-9-7 - Payment of bonus consideration, delay drilling rentals and royalties

The bonus consideration, delay drilling rentals, and royalties accruing under any lease executed with the authority of this chapter shall be paid by the lessee to a county depository to the credit of the county or to a municipal depository to the credit of the municipal corporation, said depository to be selected and designated in the order authorizing said lease, and all of said funds so accruing shall go into the general fund of the county or municipality, as the case may be.



§ 17-9-9 - Chapter inapplicable to sixteenth section or in lieu lands

This chapter shall not apply to sixteenth section lands or in lieu lands.






Chapter 11 - GULF REGIONAL DISTRICT LAW

§ 17-11-1 - Short title

This chapter may be referred to as the "Gulf Regional District Law."



§ 17-11-3 - Definitions

When used in this chapter, the following words and phrases shall have the meaning ascribed to them hereby, except where the context clearly describes and indicates a different meaning:

(a) Person: Any individual, firm, co-partnership, joint venture, association, corporation estate, trust, or any other group or combination acting as a unit, and the plural as well as the singular number unless the intention to give a more limited meaning is disclosed by the context.

(b) District: The Gulf Regional District, as an agency and instrumentality of the State of Mississippi.

(c) Public agency: Any county, municipal corporation, school district, utility district, port authority, port development commission, port commission, housing commission or authority, agency of any county, municipal corporation, or of the state, or any combination thereof.

(d) City: An existing municipal corporation of the State of Mississippi; or one hereinafter incorporated.

(e) Region: The geographical area of such of the counties bordering on the Gulf of Mexico or contiguous to any county bordering on the Gulf of Mexico as shall have elected to come within the provisions of this chapter and join the district under the provisions hereof.

(f) Regional: The entire area within the region or such contiguous area thereof as may be designated by the governing body of the district.

(g) Project: Any undertaking, purpose, service, or program, governmental or corporate, authorized to be performed by any public agency, under the laws of the State of Mississippi, including but not limited to the acquisition, leasing or purchasing of property, real, personal or mixed, and the construction, reconstruction, rehabilitation or improvement thereof.



§ 17-11-5 - Declaration of purpose

The Gulf Regional District is hereby created as an agency and instrumentality of the State of Mississippi for the purpose of encouraging the voluntary association of local communities and political entities of the state within the region, and for the purpose of acting as a unified coordinating unit structured to solve common areawide problems by mutual cooperation within the framework of local governmental control.



§ 17-11-7 - Composition of governing body of district; terms of office

The governing body of the district shall consist of:

(a) The presidents of the boards of supervisors of each county and the mayors of each city within the region electing to associate as a member of the district, each to serve a term concurrent with their respective elective terms of office. In event of the inability of the president of the board of supervisors or a mayor of a city to attend any meeting, he may designate in writing any other member of the board of supervisors or the governing body of such city to attend such meeting, and to vote for and on behalf of such county or city.

(b) Three members to be appointed by the Governor from qualified electors within the region. The initial appointment of one member shall be for a period of one year, one member for a period of two years, and the third member for a period of three years. Thereafter, all such appointments shall be for a period of four years. Each appointment shall be made from a list of at least three qualified persons submitted to the Governor by the elected official members of the governing body at least thirty days prior to the vacancy.

(c) Four members from the qualified electors in the region to be appointed by a vote of two-thirds (2/3) of the governing body of the district. However, at no time shall the number of appointive members of the district as provided in subsections (b) and (c) of this section be greater than the number of cities and counties then associated with the district. The initial appointment of one member shall be for a period of one year, one member for a period of two years, one member for a period of three years and one member for a period of four years. Thereafter, all such appointments shall be for a period of four years.

(d) The governing body of the district may, in its discretion, designate and appoint ex-officio and nonvoting members to the governing body of the district from such public agencies within the region as the governing body of the district may deem desirable.



§ 17-11-9 - Oath of office

All voting members of the governing body of the district shall be qualified electors within the region, and, except as to those members who already hold public office under the laws of this state, shall take the oath of office required under Section 268 of the Constitution of the State of Mississippi.



§ 17-11-11 - Association by county or city with the district

(1) In the event any county or city within the region desires to become a member of the district, such county or city shall so indicate by proper resolution of its governing body declaring this intention. Such resolution shall contain notice that an election will be held to permit the qualified electors of such county or city to decide if they desire to become associated with the district. Such election shall be held and conducted by the election commissioners of the county or city in accordance with the general laws governing elections, and only qualified electors as reside within the county or city shall be entitled to vote in such election. Such resolution shall set forth the time, place or places, and purpose of such election, which shall be published by the clerk of the governing body of such county or city for the time and in the manner required by law. The ballots to be prepared and used at said election shall be in substantially the following form:

FOR associating with the Gulf Regional District ( )

AGAINST association with the Gulf Regional District ( )

Voters shall vote by placing a cross mark (x) or a check mark ([checkmark]) opposite their choice.

If a majority of those voting in such election favor associating with the said district, then in such event the resolution of the county or city shall become operative and that county or city shall become a member of the district.

A resolution of the governing body of all such cities and counties as provided herein indicating its intention to or not to become a member of the district shall be adopted on or before February 1, 1972.

(2) If, in the event the governing authorities adopt a resolution indicating its intention not to become a member of the district, within thirty days from the adoption of said resolution ten percent (10%) of the qualified electors of such county or city or fifteen hundred (1,500) qualified electors of such county or city, whichever shall be the lesser number, shall file written petitions with the governing authorities of such county or city before the date specified as aforesaid in favor of becoming associated as a member of the district, then the governing bodies of such county or city shall call an election on the question of whether or not such county or city shall become associated as a member of such district. Such election shall be held and conducted by the election commissioners of the county or city as nearly as may be in accordance with the general laws governing elections as hereinbefore provided.



§ 17-11-13 - Withdrawal by county or city from the district

In the event any county or city within the region desires to withdraw from the district, having previously voted to become associated with such district as provided in Section 17-11-11, and at least six months has elapsed since the date the election was held for becoming associated with the district as provided in said section, such county or city shall follow the same procedure for withdrawing from the district as that followed for becoming associated with the district. Withdrawal from said district may also be initiated by petition in the same manner as provided in said section for the election for associating with said district.



§ 17-11-15 - Interim organization of district

Prior to July 20, 1971, the Governor shall appoint the members of the governing body of the district required to be appointed by him under this chapter. Until at least three counties and/or cities within the region have elected to become associated as members of the district as provided in this chapter, the members of the governing body of the district shall constitute an interim body, and their powers and duties shall be limited to the following:

(a) To make a determination of all factors that relate to the long-range development of the affected area and to correlate such factors to the economy and development of the entire state.

(b) To explore all available avenues of assistance, both public and private, and to bring into focus the aims, aspirations, and needs of our people.

(c) To make specific recommendations of the most efficient and effective roles that should be played by local and state governments in cooperation with the federal government and private interests, to the end that the total resources of all might be mobilized swiftly and decisively to accomplish this objective.

(d) To recommend a comprehensive plan for the accomplishments of the maximum long-range development of the area's recreational, cultural and economic life.



§ 17-11-17 - Official organization of district

When at least three cities and/or counties within the region have elected to become associated as members of the district in the manner provided in this chapter, and the attorney general has reviewed the official proceedings of the governing bodies of such counties and/or cities and has certified to the Governor that such counties and/or cities have elected to become associated as members of the district in the manner required by this chapter, then the Governor within fifteen days after such certification shall issue a proclamation declaring that such district has been lawfully organized with the powers as set forth in Section 17-11-15, and that it is vested with all the additional powers, rights, and duties conferred on it by this chapter. The Governor shall, in such proclamation, fix a date, time and place, within the region, for the formal organization of the governing body of such district.



§ 17-11-19 - Budget; administrative support of district

Upon the Governor issuing such proclamation as is provided for in Section 17-11-17, the governing body of the district, as constituted in this chapter, shall meet and adopt an annual budget for the operation, maintenance and support of the district. The funds for the administrative support of the district shall be apportioned equally on an annual basis of not more than Fifty Cents (50 cent(s) ) per capita of the population of each associated member of the district, according to the last official federal census. If a city associated with the district is within a county which is also associated with the district, the city and county shall each pay not more than Twenty-five Cents (25 cent(s) ) for the residents of such city. Such amount may be paid by each associated member from its general or surplus funds on or before April 1st of each calendar year. The governing body of the district may from time to time revise or amend the budget of the district.



§ 17-11-21 - General powers of district

(1) The district shall be authorized and empowered as follows:

(a) To adopt rules or procedures for the regulation of its affairs, to set forth policies and procedures for the conduct of its business, including the number of members sufficient to constitute a quorum, and to appoint, from among its members, a chairman, vice-chairman, and secretary to serve annually; such chairman may be subject to re-election.

(b) To fix the compensation of the members of the governing body of the district, other than elective officers who may be members of such governing body, for their attendance at meetings of such governing body, such compensation not to exceed Twenty-two Dollars and Fifty Cents ($ 22.50) per meeting, and to allow such members their necessary travel expenses within the limits fixed by law for state employees.

(c) To adopt a seal, and to retain and keep minutes of its meetings in a firmly bound minute book, in which all actions taken by the commission about its business shall be recorded.

(d) To maintain offices at such place or places as it may designate, and meet at regular times at least two times each year. On written request of any two voting members of the district, requesting a special meeting of the governing body of the district, addressed to the office of the executive director, and delivered by first class mail, the executive director shall notify all members by first class mail of the convening of a special meeting of the members at a time not more than ten days from the receipt of such notice, at a place most convenient for such meeting within the district, and for the consideration of the matter giving rise to the convening of such meeting. The members shall only consider the matters touching the convening of such special meeting, and may recess from day to day, or place to place.

(e) To employ and to compensate an executive director who may serve as secretary, and such other personnel, consultants, and technical and professional assistants as shall be necessary to exercise the powers and perform the duties set forth in this chapter.

(f) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter. The executive director shall be the duly authorized individual to execute contracts on behalf of said district, upon duly and properly entered resolution of said district so authorizing him to enter and execute said contract.

(g) To hold public hearings and sponsor public forums in any part of the region whenever the district deems it necessary or useful in the execution of its functions.

(h) To accept and receive, in the furtherance of its functions, funds, grants and service from the federal government or its agencies, from departments, agencies and instrumentalities of state, municipal or local governments and from private or civil sources.

(i) To receive and expend such sums of money as shall be from time to time appropriated for its use by any county, state or public agency, or other public or private bodies, corporations or persons, and to receive and expend federal funds.

(2) The broad general powers granted the Gulf Regional District in this chapter shall not in any way conflict with the objectives and services of the Southern Mississippi Economic Development District, Inc., or any other public agency.



§ 17-11-23 - Duties and responsibilities of district

(1) The district shall have the responsibility and is granted wide latitude and broad authority to:

(a) Coordinate all activities, in planning for the redevelopment of the region;

(b) Provide a mechanism for the solution of areawide problems;

(c) Develop more effective lines of communication by and between local, regional, state and federal governments and agencies;

(d) Detail the program for the long-term development of the region;

(e) Develop and continually update comprehensive regional and associated regional plans for the district;

(f) Provide for the marshalling of the region's natural and human resources;

(g) Provide additional planning assistance to any public agency;

(h) Undertake and provide for the financing of any regional project for and on behalf of any public agency, which any such public agency may be empowered to undertake in its or their right by law;

(i) Enter into contracts with any public agency or any federal agency or private persons for the performance of any project within the region.

(2) The powers, duties and responsibilities set out in subsection (1)(a) through (i) of this section shall be subject to the express limitation that no such rights, powers or duties shall be undertaken or exercised by the district except at the request of and with the consent of the public agency involved in any approved project.



§ 17-11-25 - Implementation of regional projects

The district is authorized and empowered to consider, plan, propose, and at the request of and with the consent of the public agency involved in such project, to provide for the implementation of any approved regional project. The district may determine and establish priorities for the consideration of regional projects, and shall give primary attention to those projects related to rehabilitating those areas of the region devastated by disaster, to safeguard the lives and promote the safety of the people within the region, and for the protection of property from future disaster.



§ 17-11-27 - Feasibility studies

Any public agency may request the district to approve a regional plan for any project and for such purpose is hereby authorized to appoint competent consultants, engineers and/or other technical personnel, to be approved by the district, to prepare an analysis and feasibility study of such proposed project, which analysis shall include the plan of operation, the financing to be provided by each public agency and the source of all anticipated revenue, estimated expenditures, the estimated cost of construction, where required, the estimated cost of lands, properties, facilities, machinery, rights, easements and franchises to be acquired, if any, the estimated cost of engineering, architectural and legal expenses and all financing charges and interest, and such other estimated receipts and expenditures as may be necessary or incidental to such project, together with a projection of the gross and net revenues anticipated from the net operation of such project, and any proposed option, contracts or commitments involved in such project, and such other information as may be required by the district.



§ 17-11-29 - Approval of projects

On the receipt of an application from any public agency for the authorization of a regional project the district may cause an independent evaluation to be made of the plan submitted and if the district shall find and determine that the project is feasible and is in the public interest, then the district in its discretion may approve such plan as submitted or may approve such plan, subject to such changes and modifications as may be required by the district, or may disapprove such plan in its entirety, all in the discretion of the district. All costs of any consultants, technical or other personnel employed by the district in making an evaluation of such proposed project shall be borne by the public agency submitting the project, but the cost thereof shall be fixed by agreement between the district and such public agency prior to the district undertaking such evaluation. Any such project may, at the request of a public agency, be undertaken by the district for and on behalf of such public agency, subject to such terms, conditions and agreements as may be made by and between the district and such public agency, which agreements shall be binding on all parties thereto, and shall be enforceable in the chancery court as provided in Section 17-11-55. No such project shall be approved without the consent of the governing authorities of each city or county participating in such project and the consent of the governing authorities of each city or county within whose boundaries such project is to apply.



§ 17-11-31 - Planning functions

In its planning functions, the district may, in its discretion, use the gulf regional planning commission as the planning instrumentality of the district. Each county and city within the district, including those counties or cities not associated as members of the district, shall make available to the district their current zoning ordinances, building codes, housing codes, subdivision regulations and all other codes which such cities or municipalities are authorized to adopt, and shall furnish the district from time to time with copies of all revisions, amendments or supplements to such ordinances, regulations or codes. The district is authorized to propose, but shall not have the power to compel, the adoption of uniform ordinances, regulations and codes pertaining to such matters, and may serve as a clearing house for the dissemination of information relating to planning matters between the counties, cities and other municipalities within the region.



§ 17-11-33 - Acquisition of property

To carry out the powers and authority conferred by this chapter, the district is authorized either directly, or through the public agency involved in an approved project, to acquire land, and interests in land, property, and interest in property, including but not limited to rights, easements, licenses, franchises, and privileges therein necessary or required to carry out such approved project. The right to exercise the power of eminent domain shall be exercised only by the governing bodies of the political subdivisions within whose boundaries such approved project is to apply, as provided for by Chapter 27 of Title 11 of the Mississippi Code of 1972, and shall be subject to the same limitations as are now or may hereafter be imposed by law.



§ 17-11-35 - Expenditure of public funds, issuance of bonds, and mortgaging of property authorized

The district, and each county and city within the region associated as a member of the district, are hereby granted the power and authority to expend public funds of the district or such county or city for the purposes authorized by this chapter, and are authorized to issue revenue bonds, notes, or other revenue obligations to carry out the purposes of this chapter, and are authorized to mortgage or pledge property, real, personal or mixed, and to secure such obligations in a manner to be provided for by resolution of such district or such county or such city. The governing bodies of the district and each county or city within the region associated as a member of the district, acting separately or jointly, may, in its or their discretion, issue revenue bonds of the district, or of the county, or of the city, or jointly, to provide funds to finance any regional project approved by the district, in the manner provided in this chapter. Each county or city within the region, associated as a member of the district, may, in its discretion, issue general obligation bonds of such county or city, in an amount not to exceed its legal limit, to provide funds to finance any regional project approved by the district for any purpose which such county or city is now authorized, or hereafter may be authorized by law, to issue general obligation bonds of such county or such city. No authority, either direct or implied, is extended by this chapter to the district to issue general obligation bonds of the district as a whole, or of any participating agency or entity within the region, as described in this chapter.

In addition to the method of issuing bonds provided in this chapter, any county or city may, if authorized by law, issue bonds under any other general or special law to secure funds for the purposes of funding such project.



§ 17-11-37 - Resolution declaring intention to issue bonds; election

The governing body of the district, county or city shall adopt a resolution declaring its intention to issue bonds for the purposes authorized by this chapter, stating the amount of the bonds proposed to be issued, whether such bonds are revenue bonds or general obligation bonds, and the date upon which further action will be taken by the governing body looking forward to the issuance of such bonds. Such resolution shall be published once a week for at least three successive weeks in a newspaper published and of general circulation within such county or city. The first of such publications shall be made at least twenty-one days prior to the date set forth in said resolution as the date upon which further action will be taken by the governing body, and the last publication shall be made not more than seven days prior to said date. If, prior to the date set forth as aforesaid, there shall be filed with the clerk of such governing body a petition in writing signed by ten percent (10%) of the qualified electors of such regional area, county or city thereof, or fifteen hundred (1,500) qualified electors, whichever shall be the lesser number, requesting an election on the question of the issuance of such bonds, then such bonds shall not be issued unless authorized by a majority of the qualified electors in such regional area, county or city voting thereon at an election to be ordered by the governing body for that purpose. Notice of such election shall be given and such election shall be held and conducted in like manner as provided by law with respect to elections held on the submission of county or city bond issues. If the proposition so submitted shall fail to receive approval at such election, then no further proceedings for the issuance of such bonds shall be taken for a period of six months from and after the date of such election. If, however, no such petition shall be filed, or if such election or subsequent election on such proposition shall be assented to by a majority of the qualified electors voting thereon, then such governing body shall be authorized to proceed with the issuance of such bonds without further election.



§ 17-11-39 - Details of revenue bonds

Revenue bonds shall bear date or dates, be in such denomination or denominations, bear interest at such rate or rates, be payable at such place or places within or without the State of Mississippi, mature at such time or times and upon such terms, with or without premium, bear such registration privileges and be substantially in such form, all as shall be determined by resolution of the governing body or bodies issuing such bonds. No bond shall bear more than one rate of interest. Each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid. All bonds of the same maturity shall bear the same rate of interest from date to maturity. All interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one year.

No interest payment shall be evidenced by more than one coupon and neither cancelled nor supplemental coupons shall be permitted. The lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest interest rate specified for the same bond issue. Such bonds shall be sold in such manner and upon such terms as the governing body or bodies shall determine. Such bonds shall not bear a greater overall maximum interest rate to maturity than eight percent (8%) per annum, and the interest rate of any one maturity shall not exceed eight percent (8%) per annum. Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or in multiples of one-tenth of one percent (1/10 of 1%).

Such bonds shall mature in annual installments beginning not more than five years from the date thereof and extending not more than thirty-five years from the date thereof.

The revenue bonds issued under the provisions of this section shall be payable solely out of the revenues to accrue from the operation of the approved regional project, and the full faith and credit of the district, county or city shall not be pledged therefor, nor shall any ad valorem tax be levied therefor.



§ 17-11-41 - Details of general obligation bonds

General obligation bonds issued by any associated member county or city under this chapter shall bear date or dates, be in such denomination or denominations, bear interest at such rate or rates, not exceeding the rate authorized to be paid on general obligation bonds of the state, be payable at such place or places within or without the State of Mississippi, mature at such time or times and upon such terms, with or without premium, bear such registration privileges and be substantially in such form, all as shall be determined by resolution of the governing body or bodies issuing such bonds.

The general obligation bonds authorized by this chapter shall not bear a greater overall maximum interest rate to maturity than the rate authorized to be paid on general obligation bonds of the county or city issuing same. No bond shall bear more than one rate of interest. Each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid. All bonds of the same maturity shall bear the same rate of interest from date to maturity. All interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one year.

No interest payment shall be evidenced by more than one coupon and neither cancelled nor supplemental coupons shall be permitted. The lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest interest rate specified for the same bond issue. Such bonds shall be sold in such manner and upon such terms as the governing body or bodies shall determine. Such bonds shall not bear a greater overall maximum interest rate to maturity than eight percent (8%) per annum, and the interest rate of any one maturity shall not exceed eight percent (8%) per annum. Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or in multiples of one-tenth of one percent (1/10 of 1%), and a zero rate of interest cannot be named.

Such bonds shall mature in annual installments beginning not more than five years from the date thereof and extending not more than thirty-five years from the date thereof.

Such bonds shall mature in annual installments beginning not more than five years from the date thereof and extending not more than twenty-five years from the date thereof. Such bonds shall be general obligations of such county or such city and for the payment of such bonds and the interest thereon the full faith, credit and resources of such county or such city shall be irrevocably pledged. It shall be the mandatory duty of the governing body of such county or such city to annually levy on all taxable property within such county or such city an ad valorem tax sufficient to pay for such bonds as they mature, and the interest thereon as the same becomes due. The proceeds of such tax levy shall be used for no other purpose. In its discretion, the governing body of such county or city may also pledge for the payment of such bonds and the interest thereon the revenues from any approved regional project.



§ 17-11-43 - Execution of bonds

All bonds issued under this chapter shall be signed by the presiding officer of the governing body or bodies issuing the same, and the official seal or seals of such governing body or bodies shall be affixed thereto, attested by the clerk or secretary of such governing body or bodies. The interest coupons to be attached to such bonds may be executed by the facsimile signatures of said officers. Whenever any such bonds shall have been signed by the officers herein designated to sign the bonds who were in office at the time of such signing but who may have ceased to be such officers prior to the sale and delivery of such bonds, or who may not have been in office on the date such bonds may bear, the signatures of such officers upon such bonds and coupons shall nevertheless be valid and sufficient for all purposes and have the same effect as if the person so officially signing such bonds had remained in office until the delivery of the same to the purchaser or had been in office on the date such bonds may bear.



§ 17-11-45 - Sale of bonds

The governing body or bodies issuing bonds under this chapter shall sell such bonds in such manner and for such price as it or they may determine to be for the best interest of said governing body or bodies. No such sale shall be made at a price less than par plus accrued interest to date of delivery of the bonds of the purchaser. Notice of the sale of any such bonds shall be published at least one time not less than ten days prior to the date of sale, and shall be published in a newspaper published in and having general circulation within such regional area, county or city.



§ 17-11-47 - Disposition of proceeds; additional bonds

The proceeds of bonds issued under this chapter shall be paid into a special fund or funds in banks qualified to act as depositories in such regional area, county or city, and may be deposited, invested, and disbursed as set out in the agreements relating to such approved project. The proceeds of such bonds shall be used solely for the purposes for which they were issued, interim investments, and the redeeming of any outstanding bonds, and shall be disbursed upon order of the governing body or bodies with such restriction, if any, as the resolution or resolutions authorizing the issuance of the bonds may provide.

If the proceeds of such bonds, by error of calculation or otherwise, shall be less than the cost of the purpose for which they were issued, and the redeeming of any outstanding bonds, unless otherwise provided in the resolution or resolutions authorizing the issuance of such bonds, additional bonds may in like manner be issued to provide the amount of such deficit which, unless otherwise provided in the resolution or resolutions authorizing the issuance of bonds, shall be deemed to be of the same issue and shall be entitled to payment from the same funds without preference or priority of the bonds first issued for the same purpose. However, such additional bonds issued shall not exceed ten percent (10%) of the amount of the original issue.

If the proceeds of the bonds of any issue shall exceed the amount required for the purpose for which the bonds were issued, the surplus shall be paid into the fund established for the payment of the principal of and the interest on such bonds.



§ 17-11-49 - Interim certificates authorized

In anticipation of the issuance of the definitive bonds authorized by this chapter, any such county or city may issue interim certificates. Such interim certificates shall be in such form, contain such terms, conditions or provisions, bear such date or dates, and evidence such agreement or agreements, relating to their discharge by payment or by the delivery of the definitive bonds, as such county or city by resolution of its governing body may determine.



§ 17-11-51 - Validation of bonds; hearing of objections to issuance and sale; negotiability

All bonds issued under the authority of this chapter shall be validated in the chancery court of any county involved in an approved project, or in which a city involved in an approved project is located, and in the case of two or more cities located in different counties, then in either county, with all public agencies involved in such approved project being parties to the validation proceedings, with the full right to any party in interest to file objections thereto, in the manner and with the force and effect provided now by Chapter 13 of Title 31, Mississippi Code of 1972, for the validation of county, municipal school district and other bonds.

All objections to any matters relating to the issuance and sale of such bonds shall be adjudicated and determined by the chancery court in the validation proceedings and in no other manner, and all rights of the parties shall be preserved and not foreclosed, for the hearing before the chancery court or the chancellor in vacation.

All bonds and interest coupons issued under the provisions of this chapter and all notes or other obligations authorized herein, shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the Uniform Commercial Code of the State of Mississippi. Such bonds and income therefrom and all notes or other obligations authorized herein shall be exempt from all taxation within the State of Mississippi.

All such bonds, notes or other obligations authorized herein, may be issued without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions and things which are specified or required by this chapter.



§ 17-11-53 - District is a state agency and instrumentality

The district is an agency and instrumentality of the state and shall be and remain an agency of the state at all times while acting at the request of and for and on behalf of any public agency in the performance of a governmental function, and shall have the same immunity from all actions as does the public agency for which it is acting, except as hereinbefore and hereinafter provided.



§ 17-11-55 - Suits involving district and associated members

The district and all associated members thereof shall be vested with the power to enforce in chancery court by mandamus, in addition to the equitable remedies available in such courts, all legal rights or rights of action of the district or associated county or city with any public agency, corporation, or person, and for such purpose may sue, be sued, plead and be impleaded in the chancery court of any county in the district having jurisdiction of the subject matter of any such suit. In cases where the chancery court of more than one county may have jurisdiction of the subject matter of any action, the chancery court of either county may exercise exclusive jurisdiction and all parties having an interest therein shall be made parties to the proceedings.



§ 17-11-57 - Appeals

Any person aggrieved by a judgment or decision of the governing body of the district or of an associated county or city involved in an approved project, may appeal therefrom within ten days from the date thereof to the chancery court of any county within the district having jurisdiction of the subject matter, and may embody the facts, judgment and decision in a bill of exceptions which shall be signed by the persons acting as chairman or the presiding officer of the county or city or the governing body of the district. The executive director of the district or the clerk of such county or city shall transmit the bill of exceptions to the chancery court at once and the court shall either in term time or vacation hear and determine the same on the case as presented by the bill of exceptions as an appellate court, and shall affirm or reverse the judgment. If the judgment be reversed, the chancery court shall render such judgment as should have been rendered, and certify the same to the district or county or city, and costs shall be awarded as in other cases. The district or any associated member thereof may employ counsel to defend such appeals or defend or prosecute any suit, to be paid out of the funds of the district or such county or city. Any such appeal may be heard and determined in vacation in the discretion of the court on motion of any party and written notice for ten days to the other party or parties or the attorney of record, and the hearing of same shall be held in the county where the suit is pending, unless the judge in his order shall otherwise direct.

No appeals shall be taken from any order relating to or authorizing the issuance of bonds; these matters shall be heard in the manner provided by Section 17-11-51.



§ 17-11-59 - Limitations

Notwithstanding the powers and authority conferred on the district by this chapter, it is not the intent of this chapter to limit, abridge, restrict, or curtail any existing power granted to any municipality by law, but to provide a vehicle through which municipalities may more effectively perform their governmental and corporate functions, and the provisions of this chapter shall be cumulative, additional, and supplemental. Notwithstanding provisions of this chapter to the contrary, a municipality shall not be required to secure the approval by the district of any feasibility study, plans, or projects which the municipality may elect to undertake separately. Wherever any public agencies are now authorized to join with other municipalities, and undertake projects, then such municipalities may elect to proceed under such general laws, or may elect to come within the provisions of this chapter. Notwithstanding any regulation or requirement of any federal agency to the contrary, the governing body of the district shall not act for or on behalf of any public agency of the district in its dealings with such federal agency without the express consent of the public agency involved. It is the intent of this chapter that the governing body of the district shall not be vested with any governmental powers or functions other than those voluntarily conferred upon it by public agencies in the manner provided in this chapter.



§ 17-11-61 - Amendments to chapter

This chapter shall never be amended unless this chapter is brought forward in its entirety.






Chapter 13 - INTERLOCAL COOPERATION OF GOVERNMENTAL UNITS

§ 17-13-1 - Short title

This chapter may be cited as the "Interlocal Cooperation Act of 1974."



§ 17-13-3 - Purpose

It is the purpose of this chapter to permit local governmental units to make the most efficient use of their powers by enabling them to cooperate and to contract with other local governmental units on a basis of mutual advantage and thereby provide services and facilities in a manner pursuant to forms of governmental organization that will accord best with geographic, economic, population and other factors influencing the needs and development of local communities.



§ 17-13-5 - Definitions

For the purpose of this chapter, the following words shall be defined as herein provided unless the context requires otherwise:

(a) "Local governmental unit" shall mean any county, any incorporated city, town or village, any school district, any utility district, any community college, any institution of higher learning, any municipal airport authority or regional airport authority in the state, any local tourism commission in the state or any public improvement district created under the Public Improvement District Act.

(b) "Governing authority" shall mean the board of supervisors of any county, board of trustees of any school district or community college whether elective or appointive, the governing board of any city, town or village, the board of commissioners of a utility district, the Board of Trustees of State Institutions of Higher Learning, the commissioners of a municipal airport authority or regional airport authority, the commission of a local tourism commission or the board of directors of any public improvement district created under the Public Improvement District Act.



§ 17-13-7 - Joint exercise of powers and responsibilities; agreements generally

(1) Any power, authority or responsibility exercised or capable of being exercised by a local governmental unit of this state may be exercised and carried out jointly with any other local governmental unit of this state, any state board, agency or commission and any public agency of the United States, to the extent that the laws of the United States permit such joint exercise or enjoyment.

(2) No such power, authority and responsibility may be exercised under the provisions of this chapter which will have the effect of abolishing any office which is held by a person elected by the citizenry, without first an election being called to decide the question of the abolition of any such elected office.

(3) No agreement made hereunder shall be entered into by any local governmental unit without the approval by resolution on the minutes of the governing authority of that local governmental unit.

(4) Any two (2) or more local governmental units may enter into written contractual agreements with one another for joint or cooperative action to provide services and facilities pursuant to the provisions of this chapter. Appropriate action by ordinance, resolution or otherwise pursuant to the law controlling the participating local governmental units or agencies shall be necessary before any such agreement shall be in force.

(5) No such power, authority and responsibility may be exercised under the provisions of this chapter by a local governmental unit which it would not have authority to exercise otherwise pursuant to the law controlling the local governmental unit.



§ 17-13-9 - Specifications of agreements

(1) Any agreement made hereunder shall specify the following:

(a) Its duration.

(b) Its purpose or purposes.

(c) The precise organization, composition, nature and powers of any separate legal or administrative entity created thereby; the specific citation of statutory authority vested in each of the local governmental units which is to be a party to the agreement.

(d) The manner of financing, staffing and supplying the joint or cooperative undertaking and of establishing and maintaining a budget therefor; provided that the treasurer and/or disbursing officer of one (1) of the local governmental units shall be designated in the agreement to receive, disburse and account for all funds of the joint undertaking as a part of the duties of the officer or officers.

(e) The permissible method or methods to be employed in accomplishing the partial or complete termination or amendment of the agreement and for disposing of property upon such partial or complete termination or amendment.

(f) The provision for administration, through a joint board or other appropriate means, of the joint or cooperative undertaking in the event that the agreement does not or may not establish a separate legal entity to conduct the joint or cooperative undertaking. In the case of a joint board, all local governmental units party to the agreement shall be represented.

(g) The manner of acquiring, holding and disposing of real and personal property used in the joint or cooperative undertaking in the event that the agreement does not or may not establish a separate legal entity to conduct the joint or cooperative undertaking.

(h) Any other necessary and proper matters.

(2) Any municipality may enter into an agreement with a county under this chapter to provide that sales of property for the nonpayment of taxes levied or the nonpayment of special assessments as provided in Section 21-19-11 by such municipality shall be made by the county tax collector at the county courthouse in the same manner as provided by law for sales of like property for unpaid county taxes, and that redemptions of property sold for taxes or special assessments levied by such municipality shall be made through the chancery clerk of the county.

(3) Municipalities having as a common border a road or street may enter into an agreement pursuant to this chapter for the provision of police protection and law enforcement within the right-of-way of the street or roadway. An interlocal agreement undertaken pursuant to this subsection shall make the following provisions concerning violations occurring within the area subject to the agreement:

(a) Joint or several enforcement of all penal laws of the State of Mississippi which are misdemeanors made a violation of city ordinance by operation of the provisions of Section 21-13-19;

(b) Prosecution in the municipal court of the municipality employing the officer who made the arrest or issued the citation; jurisdiction shall lie in either municipality, and no charge filed in either municipal court shall be dismissed because of improper venue or lack of jurisdiction asserted solely on the grounds that the violation did not actually occur in the jurisdiction in which it is being prosecuted if the violation occurred in either jurisdiction; and

(c) Any actions reasonably necessary to provide police protection and law enforcement pursuant to the agreement.



§ 17-13-11 - Approval and filing of agreements

(1) Every agreement made by a local governmental unit hereunder shall, prior to and as a condition precedent to its entry into force, be submitted to the Attorney General of this state who shall determine whether the agreement is in proper form and compatible with the laws of this state. No agreement may be considered that does not cite the specific authority under which each of the local governing units involved may exercise the powers necessary to fulfill the terms of the joint agreement. The Attorney General shall approve any such agreement submitted to him hereunder unless he shall find that it does not meet the conditions set forth herein and elsewhere in the laws of this state and shall detail in writing addressed to the governing bodies of the units concerned the specific respects in which the proposed agreement fails to meet the requirements of law.

Failure to disapprove an agreement submitted hereunder within sixty (60) days of its submission shall constitute approval thereof.

(2) In the event that an agreement made pursuant to this chapter shall deal in whole or in part with the provision of services or facilities with regard to which an officer, unit or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its being in force, be submitted to the state officer, unit or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing action of the attorney general pursuant to subsection (1) of this section.

(3) Prior to its being in force, an agreement made pursuant to this chapter shall be filed with the chancery clerk of each of the counties wherein a participating local governmental unit is located and with the Secretary of State. The chancery clerk and the Secretary of State shall preserve such agreements as public records and index and docket the same separate and apart from all other records in his office.



§ 17-13-13 - Funds, goods and services

The governing authority of any local governmental unit entering into an agreement pursuant to this chapter may incur bonded and floating indebtedness, including general obligation indebtedness as authorized by Sections 19-9-1 through 19-9-31 and Sections 21-33-301 through 21-33-329 and may appropriate funds for the purpose and in the manner prescribed by law without regard to whether the activities and improvements authorized by Section 17-13-7 to be financed by such debt or appropriation are within or without the boundaries of the local governmental unit. Said governing authority may sell, lease, grant or otherwise supply goods and services to any other local governmental unit which is a party to said agreement or the administrative body or legal entity created to operate the joint or cooperative undertaking.



§ 17-13-15 - General limitation of authority

All laws in regard to purchases, auditing, depositories and expenditures in general which limit the authority of the agreeing local governing units shall also apply to any joint body created by the agreement pursuant to the provisions of this chapter.



§ 17-13-17 - Specific restriction of powers

Any joint administrative body or legal entity created by agreement pursuant to the provisions of this chapter shall not have the power to levy taxes or incur debt. Such entity may not exercise any power, authority or responsibility except those powers, authorities and responsibilities specifically delegated to such joint administrative body or legal entity by the terms of the agreement made pursuant to the provisions of this chapter.






Chapter 15 - HUMAN RESOURCE AGENCIES

§ 17-15-1 - Creation; declaration of intent

The boards of supervisors and the municipal governing boards of the various counties and cities of the State of Mississippi are hereby empowered to create human resource agencies which may be comprised of one or more counties, cities, or any combination thereof. It is the express intention of this chapter that agencies created hereunder shall be operated under local governmental control and shall be responsible for administration of programs heretofore conducted by community action agencies, limited purpose agencies and related programs authorized by federal law.



§ 17-15-3 - Governing boards

There shall be a governing board for each human resource agency so created, which shall be appointed by the board of supervisors or municipal governing authority of the county or city of which the human resource agency is comprised, which shall be comprised of not less than five (5) persons, a majority of whom shall constitute a quorum and the membership of which shall be broadly based and equitably distributed between providers and consumers of human resource services, and where more than one (1) county or city or combination thereof comprises such agency, there shall be representation from each of the counties or cities comprising the agency, to be appointed according to a plan to be adopted by the governing authorities thereof at the time of the creation of such agency. The term of the members of the governing board for each agency shall not exceed five (5) years, and the members shall be appointed on a staggered basis in a manner to be determined by the governing authority making the appointments.



§ 17-15-5 - Powers of governing board in general; appointment of executive director; bond

The powers of the governing board of every human resource agency shall include the power to adopt bylaws, to appoint persons to senior staff positions including the appointment of an executive director, to determine major personnel, physical and program policy and approve overall program plans and priorities and to assure compliance with conditions of and approve proposals for financial assistance over this chapter. The executive director shall hold office at the will and pleasure of the governing board and his employment may be terminated at any time by a majority vote thereof and his salary shall be fixed by the board. The executive director shall give bond with sufficient surety, to be payable, conditioned and approved as provided by law and by the governing board, in a penalty equal to Fifty Thousand Dollars ($ 50,000.00), with the premiums thereon to be paid by the governing board from funds provided herein for administrative expenses.



§ 17-15-7 - General authority of human resource agency

In order to carry out its overall responsibility for administering a human resource program, a human resource agency is hereby given the authority to own and dispose of property, both real and personal, and to receive and administer funds under this chapter, funds and contributions from private or local public sources which may be used in support of a human resource program, and funds under any federal or state assistance program pursuant to which such an agency organized in accordance with the provisions of this chapter could serve as grantee, contractor, or sponsor of projects appropriate for inclusion in a human resource program.



§ 17-15-9 - Audits

Each governing board shall prepare an annual audit report of its activities through September 30 of each year and shall submit a copy thereof to each board of supervisors and municipal governing authority comprising the human resource agency. In addition, the financial records of each board shall be subject to audit by said boards of supervisors or municipal governing authorities and by the state auditor of public accounts.



§ 17-15-11 - Administrative expenses

The board of supervisors of each county and the municipal governing authority of each municipality comprising a human resource agency may, in their discretion, set aside, appropriate and expend funds from the general fund or federal revenue sharing funds to defray the administrative expenses incurred in the operation of such human resource agency.






Chapter 17 - SOLID WASTES DISPOSAL

SOLID WASTES DISPOSAL

§ 17-17-1 - Short title

This chapter shall be known as the "Solid Wastes Disposal Law of 1974."



§ 17-17-2 - Administration and enforcement transferred to Commission on Environmental Quality and Department of Environmental Quality

The administration and enforcement of the Solid Wastes Disposal Law of 1974 are hereby transferred from the State Board of Health to the Mississippi Commission on Environmental Quality and the Mississippi Department of Environmental Quality. All personnel, records, property, equipment and funds allocated to the State Board of Health exclusively for the administration and enforcement of the Solid Wastes Disposal Law of 1974, as amended, are hereby transferred to and placed under the supervision and control of the Mississippi Department of Environmental Quality.



§ 17-17-3 - Definitions

For purposes of this chapter, the following words shall have the definitions ascribed herein unless the context requires otherwise:

(a) "Agency" means any controlling agency, public or private, elected, appointed or volunteer, controlling and supervising the collection and/or disposal of solid wastes.

(b) "Ashes" means the solid residue from burning of wood, coal, coke or other combustible materials used for heating, or from incineration of solid wastes, but excepting solid residue the storage or disposition of which is controlled by other agencies.

(c) "Commercial hazardous waste management facility" means any facility engaged in the storage, treatment, recovery or disposal of hazardous waste for a fee and which accepts hazardous waste from more than one (1) generator. A facility (i) which is designed principally for treatment of aqueous hazardous wastes and residue; and (ii) which is situated within an industrial park or area; and (iii) which disposes of no hazardous waste within the State of Mississippi shall not constitute a commercial hazardous waste management facility for purposes of Section 17-17-151(3)(a) only.

(d) "Commercial nonhazardous solid waste management facility" means any facility engaged in the storage, treatment, processing or disposal of nonhazardous solid waste for compensation or which accepts nonhazardous solid waste from more than one (1) generator not owned by the facility owner.

(e) "Commercial oil field exploration and production waste disposal" means storage, treatment, recovery, processing, disposal or acceptance of oil field exploration and production waste from more than one (1) generator or for a fee.

(f) "Commercial purpose" means for the purpose of economic gain.

(g) "Commission" means the Mississippi Commission on Environmental Quality.

(h) "Composting or compost plant" means an officially controlled method or operation whereby putrescible solid wastes are broken down through microbic action to a material offering no hazard or nuisance factors to public health or well-being.

(i) "Department" means the Mississippi Department of Environmental Quality.

(j) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking or placing of any solid waste or hazardous waste into or on any land or water so that such solid waste or hazardous waste or any constituent thereof may enter the environment or be emitted into the air or discharged into any waters, including groundwaters.

(k) "Executive director" means the Executive Director of the Mississippi Department of Environmental Quality.

(l) "Garbage" means putrescible animal and vegetable wastes resulting from the handling, preparation, cooking and consumption of food, including wastes from markets, storage facilities, handling and sale of produce and other food products, and excepting such materials that may be serviced by garbage grinders and handled as household sewage.

(m) "Hazardous wastes" means any waste or combination of waste of a solid, liquid, contained gaseous, or semisolid form which because of its quantity, concentration or physical, chemical or infectious characteristics, may (i) cause, or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or (ii) pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of, or otherwise managed which are listed by the Environmental Protection Agency as hazardous wastes which exceed the threshold limits set forth in the Environmental Protection Agency regulations for classifying hazardous waste. Such wastes include, but are not limited to, those wastes which are toxic, corrosive, flammable, irritants, strong sensitizers, or which generate pressure through decomposition, heat or other means. Such wastes do not include those radioactive materials regulated pursuant to the Mississippi Radiation Protection Law of 1976, appearing in Section 45-14-1 et seq.

(n) "Hazardous waste management" means the systematic control of the collection, source separation, storage, transportation, processing, treatment, recovery and disposal of hazardous waste.

(o) "Head" means the head of the Office of Pollution Control of the Mississippi Department of Environmental Quality or his designee.

(p) "Health department" means the Mississippi State Health Department and every county or district health department. "Health officer" means the state or affected county health officer or his designee.

(q) "Manifest" means the form used for identifying the quantity, composition, origin, routing and destination of hazardous waste during its transport.

(r) "Office" means the Office of Pollution Control of the Mississippi Department of Environmental Quality.

(s) "Open dump" means any officially recognized place, land or building which serves as a final depository for solid wastes, whether or not burned or buried, which does not meet the minimum requirements for a sanitary landfill, except approved incinerators, compost plants and salvage yards.

(t) "Permit board" means the permit board created by Section 49-17-28.

(u) "Person" means any individual, trust, firm, joint-stock company, public or private corporation (including a government corporation), partnership, association, state, or any agency or institution thereof, municipality, commission, political subdivision of a state or any interstate body, and includes any officer or governing or managing body of any municipality, political subdivision, or the United States or any officer or employee thereof.

(v) "Pollution Emergency Fund" means the fund created under Section 49-17-68.

(w) "Rubbish" means nonputrescible solid wastes (excluding ashes) consisting of both combustible and noncombustible wastes. Combustible rubbish includes paper, rags, cartons, wood, furniture, rubber, plastics, yard trimmings, leaves and similar materials. Noncombustible rubbish includes glass, crockery, metal cans, metal furniture and like materials which will not burn at ordinary incinerator temperatures (not less than 1600 degrees F).

(x) "Sanitary landfill" means a controlled area of land upon which solid waste is deposited, and is compacted and covered with no on-site burning of wastes, and so located, contoured, drained and operated so that it will not cause an adverse effect on public health or the environment.

(y) "Solid wastes" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant or air pollution control facility and other discarded material, including solid, liquid, semisolid or contained gaseous material resulting from industrial, commercial, mining and agricultural operations, and from community activities, but does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under Section 402 of the Federal Water Pollution Control Act, as amended (86 Stat. 880), or source, special nuclear or by-product material as defined by the Atomic Energy Act of 1954.

(z) "Storage" means the containment of wastes, either on a temporary basis or for a period of years, except as provided in 40 C.F.R. 263.12, in such a manner as not to constitute disposal of such wastes.

(aa) "Transport" means the movement of wastes from the point of generation to any intermediate points, and finally to the point of ultimate storage or disposal.

(bb) "Treatment" means any method, technique or process, including neutralization, designed to change the physical, chemical or biological character or composition of any solid waste in order to neutralize such character or composition of any solid waste, neutralize such waste or render such waste, safer for transport, amenable for recovery, amenable for storage or reduced in volume.

(cc) "Treatment facility" means a location at which waste is subjected to treatment and may include a facility where waste has been generated.

(dd) "Unauthorized dump" means any collection of solid wastes either dumped or caused to be dumped or placed on any property either public or private, whether or not regularly used. An abandoned automobile, large appliance, or similar large item of solid waste shall be considered as forming an unauthorized dump within the meaning of this chapter, but not the careless, scattered littering of smaller individual items as tires, bottles, cans and the like. An unauthorized dump shall also mean any solid waste disposal site which does not meet the regulatory provisions of this chapter.



§ 17-17-5 - Local governing bodies to provide for collection and disposal of garbage and rubbish; contracts; regulation of sanitary landfills; annexation

(1) After December 31, 1992, the board of supervisors and/or municipal governing body shall provide for the collection and disposal of garbage and the disposal of rubbish. The board of supervisors and/or municipal governing body may provide such collection or disposal services by contract with private or other controlling agencies, and the service may include house-to-house service or the placement of regularly serviced and controlled bulk refuse receptacles within reasonable distance from the farthest affected household, and the wastes disposed of in a manner acceptable to the department and within the meaning of this chapter. The board of supervisors and/or municipal governing body shall have the power to and are hereby authorized to enter into contracts related in any manner to the collection and transportation of solid wastes for a term of up to six (6) years and to enter into contracts related in any manner to the generation and sale of energy generated from solid waste, and contracts for treatment, processing, distribution, recycling, elimination or disposal of solid wastes for a term of up to thirty (30) years. The municipal governing body of any municipality is authorized to regulate the disposal of garbage and rubbish in sanitary landfills, as provided in Section 21-19-1, Mississippi Code of 1972.

(2) In the event an unincorporated area which is annexed by a municipality is being provided collection and disposal of garbage and rubbish under contract with private or other controlling agencies, the municipality shall annex the area subject to the contract for the remainder of the term of the contract, but not to exceed five (5) years.



§ 17-17-7 - Garbage disposal

Garbage and rubbish containing garbage shall be disposed of by sanitary landfill, approved incineration, composting, or by other means now available or which may later become available as approved by the department and under the supervision and control of a governmental, private or other agency acting within the provisions of this chapter.



§ 17-17-9 - Burning of garbage, etc

No garbage, or rubbish containing garbage or other putrescible materials, or hazardous wastes shall be burned except in approved incinerators meeting the necessary temperature requirements and air pollution controls as now established or may later be established. The open burning of rubbish shall be permitted only under controlled circumstances where sanitary landfill and landfill is not feasible, and not in proximity to sanitary landfill or landfill operations where spread of fire to these operations may be a hazard in the opinion of the controlling agency.



§ 17-17-11 - Hauling of solid waste

Trucks or other vehicles engaged in the business of hauling solid waste shall be so covered, secured or sealed that there will be no loss during haulage to cause littering of streets and highways or cause a nuisance or hazard to the public health.



§ 17-17-13 - Exemption

Nothing in this chapter shall prevent an individual or firm from disposing of solid waste from his own household or business upon his own land, provided such wastes are not hazardous as defined in Section 17-17-3(i) and provided such household or business is located and situated in the State of Mississippi

Provided, however, this exemption shall not operate to prevent the conduct of any waste disposal site investigation or inventory required by applicable state or federal law, rule or regulation, and further shall not operate to exclude from the regulatory provisions of this chapter any solid waste determined by the department to have characteristics that constitute an endangerment to the environment or the public health, safety or welfare, or any site used for the disposal of such solid waste.



§ 17-17-15 - Disposal of hazardous wastes

(1) Hazardous wastes shall not be handled or disposed of along with or in the same site or adjoining site as ordinary wastes unless specifically approved as exempted waste by the department. These shall be disposed of by special incinerators, separate landfills, or other means dictated by the particularities of the hazardous waste involved, as determined by the department or other responsible agency. The department may, in its discretion, maintain a field office at any treatment or disposal facility that receives hazardous wastes directly or indirectly from more than one (1) generator. However, the department shall maintain a field office at any commercial off-site multiuser hazardous waste incinerator designed to incinerate multiple nonhomogeneous types of wastes, and the cost of operating such field office shall be borne by the owner of such commercial hazardous waste incinerator. The field office, when required, shall be located in adequate accommodations provided by the facility owner and shall be staffed with department regulatory personnel as deemed necessary by the department. In exercising its discretion to determine the need for a field office, regulatory staff and support equipment, the department shall consider, at a minimum, the type and amount of hazardous waste received and also the type of facility. All fees shall be established by the department and shall be in addition to any other fees provided by law. The fee prescribed by the department shall be in an amount not less than the actual operating expenses of the permanent field office and shall be in addition to any other fees required by law.

(2) In addition to considering all applicable state and federal laws and regulations, the Mississippi Pollution Control Permit Board shall not issue a permit for the establishment or operation of a commercial hazardous waste landfill for the disposal of hazardous waste (as defined by Section 17-17-3, Mississippi Code of 1972), in the State of Mississippi until the Environmental Protection Agency makes a final determination, pursuant to the Federal Hazardous and Solid Waste Amendments of 1984, P.L. No. 98-616, that each waste to be placed in such landfill is suitable for land disposal.



§ 17-17-17 - Unauthorized dumps as public nuisance per se

The formation of unauthorized dumps is hereby declared to be a public nuisance per se, menacing public health and unlawful, and any person who forms an unauthorized dump shall be punished as provided in Section 17-17-29. Existing dumps shall be eliminated by removal or on-site burial.



§ 17-17-19 - Vermin control

Rodents and insects of public health importance, as rats, flies, mosquitoes and the like shall be controlled in a manner satisfactory to the health department; and the closing out or conversion to sanitary landfill operations of existing open dumps shall, where deemed necessary by the health officer, be accompanied by an adequate rat eradication program to prevent the spread of rodents to nearby properties.



§ 17-17-27 - Enforcement of chapter; adoption of rules and regulations; revocation of permit; variances; renewals or extensions; public availability of information; application of Trade Secrets Act

(1) The department shall exercise such supervision over restrictions, equipment, methodology and personnel in the management of solid wastes as may be necessary to enforce sanitary requirements; and the commission shall adopt such rules and regulations as may be needed to specify methodology and procedures to meet the requirements of this chapter, which shall include at a minimum:

(a) Criteria for the determination of whether any waste or combination of wastes is hazardous for the purposes of this chapter;

(b) Rules and regulations for the storage, treatment and disposal of solid wastes;

(c) Rules and regulations for the transportation, containerization and labeling of hazardous wastes, which rules shall be consistent with those issued by the United States Department of Transportation;

(d) Rules and regulations specifying the terms and conditions under which the permit board shall issue, modify, suspend, revoke or deny such permits as may be required by this chapter. Such rules and regulations shall include, and not by way of limitation, specific authority for the permit board to consider the financial capability and performance history of an applicant;

(e) Rules and regulations establishing standards and procedures for the safe storage or transportation of hazardous waste and for the safe operation and maintenance of hazardous waste treatment or disposal facilities or sites or equipment;

(f) A listing of those wastes or combinations of wastes which are not compatible, and which may not be stored or disposed of together;

(g) Procedures and requirements for the use of a manifest during the transport of hazardous wastes;

(h) Standards for financial responsibility to cover the liability, closure and post-closure of any site and perpetual care of a commercial hazardous waste landfill. Rules and regulations promulgated hereunder may include, and not by way of limitation, requirements for maintaining liability insurance coverage if such coverage is not required under rules and regulations promulgated by the United States Environmental Protection Agency;

(i) Rules and regulations establishing minimum distances within which any hazardous waste disposal facility may be located from any municipality, school, residence, church or health care facility;

(j) Other rules and regulations as the commission deems necessary to manage hazardous wastes in the state, provided that such rules and regulations shall be equivalent to the United States Environmental Protection Agency's rules and regulations.

(2) In complying with this section the commission shall consider the variations within this state in climate, geology, population density and such other factors as may be relevant to the management of hazardous wastes. It is the intent of the Legislature that commercial hazardous waste landfills be located on those sites which, by virtue of their geologic conditions, provide a high degree of environmental protection. In carrying out the intent of this provision, the commission is authorized to adopt siting criteria for commercial hazardous waste landfills which are more stringent or extensive in scope, coverage and effect than the rules and regulations promulgated by the United States Environmental Protection Agency.

(3) Except as hereinafter provided, hazardous wastes shall not be disposed of in this state by the use of underground injection methods, as herein defined according to 40 CFR 260.10(74) to mean "subsurface emplacement of fluids through a bored, drilled, or driven well, or through a dug well, where the depth of the dug well is greater than the largest surface dimension." This prohibition shall not apply to the disposal on the generation site of hazardous wastes generated in the production of oil or gas or in a commercial or manufacturing operation. Commercial hazardous waste underground injection wells designed or intended to dispose of multiple nonhomogeneous types of wastes from multiple sources other than the owner of the well are hereby prohibited in the State of Mississippi.

A commercial hazardous waste landfill shall not be located on the same site or within one thousand (1,000) feet of an existing or abandoned ordinary waste disposal site, unless the hazardous waste to be disposed of in said commercial landfill is specifically approved as exempted.

(4) After promulgation of the regulations required under this section, no person shall construct, substantially alter or operate any solid waste treatment or disposal facility or site, nor shall any person store, treat or dispose of any hazardous waste without first obtaining a permit from the permit board for such facility, site or activity. However, no person shall construct any new hazardous waste treatment or disposal facility or site or substantially alter any such existing facility or site, nor shall the permit board issue a permit for any such construction or alteration, until the commission has promulgated rules and regulations under the provisions of subsection (1)(j) of this section. Said rules and regulations shall be equivalent to counterpart rules and regulations of the Environmental Protection Agency whether now in effect or hereinafter promulgated. Any person who has made an application for a permit for an existing facility under this section shall be treated as having been issued such permit until such time as final administrative disposition of such application has been made unless the cause of such delay is the result of the failure of the applicant to furnish information reasonably required or requested in order to process the application.

(5) Any permit issued under this section may be revoked by the issuing agency at any time when the permittee fails to comply with the terms and conditions of the permit. Where the obtaining of or compliance with any permit required under this section would, in the judgment of the department, cause undue or unreasonable hardship to any person, the department may issue a variance from these requirements. In no case shall the duration of any such variance exceed one (1) year. Renewals or extensions may be given only after an opportunity has been given for public comment on each such renewal or extension.

(6) Information obtained by the commission concerning environmental protection including but not limited to information contained in applications for solid or hazardous waste disposal permits shall be public information and shall be made available upon proper request. Other information obtained by the commission, department, or permit board in the administration of Sections 17-17-1 through 17-17-47 concerning trade secrets, including, but not limited to, marketing or financial information, treatment, transportation, storage or disposal processes or devices, methods of manufacture, or production capabilities or amounts shall be kept confidential if and only if: (a) a written confidentiality claim is made when the information is supplied; (b) such confidentiality claim allows disclosure to authorized department employees and/or the United States Environmental Protection Agency (EPA); and (c) such confidentiality claim is determined by the commission to be valid. If the confidentiality claim is denied, the information sought to be covered thereby shall not be released or disclosed, except to the Environmental Protection Agency, until the claimant has been notified in writing and afforded an opportunity for a hearing and appeal therefrom, as with other orders of the commission. Disclosure of confidential information by the EPA shall be governed by federal law and EPA regulations. Misappropriation of a trade secret shall be governed by the Mississippi Uniform Trade Secrets Act, Sections 75-26-1 through 75-26-19.

(7) Anyone making unauthorized disclosure of information determined to be confidential as herein provided shall be liable in a civil action for damages arising therefrom and shall also be guilty of a misdemeanor punishable as provided by law.

(8) Notwithstanding any other provision of this chapter, the executive director, upon receipt of information that the generation, storage, transportation, treatment or disposal of any solid waste may present an imminent and substantial hazard to the public health or to the environment, may take any legal, equitable or other action, including injunctive relief, necessary to protect the health of such persons or the environment.



§ 17-17-29 - Penalties; injunction; recovery of cost of remedial action; disposition of fines

(1) Any person found by the commission violating any of the provisions of Sections 17-17-1 through 17-17-47, or any rule or regulation or written order of the commission in pursuance thereof, or any condition or limitation of a permit, shall be subject to a civil penalty of not more than Twenty-five Thousand Dollars ($ 25,000.00) for each violation, such penalty to be assessed and levied by the commission after a hearing. Appeals from the imposition of the civil penalty may be taken to the chancery court in the same manner as appeals from orders of the commission. If the appellant desires to stay the execution of a civil penalty assessed by the commission, he shall give bond with sufficient resident sureties of one or more guaranty or surety companies authorized to do business in this state, payable to the State of Mississippi, in an amount equal to double the amount of any civil penalty assessed by the commission, as to which the stay of execution is desired, conditioned, if the judgment shall be affirmed, to pay all costs of the assessment entered against the appellant. Each day upon which such violation occurs shall be deemed a separate and additional violation.

(2) In lieu of, or in addition to, the penalty provided in subsection (1) of this section, the commission shall have the power to institute and maintain in the name of the state any and all proceedings necessary or appropriate to enforce the provisions of Sections 17-17-1 through 17-17-47, rules and regulations in force pursuant thereto, and orders and permits made and issued under those sections, in the appropriate circuit, chancery, county or justice court of the county in which venue may lie. The commission may obtain mandatory or prohibitory injunctive relief, either temporary or permanent, and in cases of imminent and substantial hazard as set forth in Section 17-17-27, it shall not be necessary in such cases that the state plead or prove (a) that irreparable damage would result if the injunction did not issue; (b) that there is no adequate remedy at law; or (c) that a written complaint or commission order has first been issued for the alleged violation.

(3) Any person who violates any of the provisions of, or fails to perform any duty imposed by, Sections 17-17-1 through 17-17-47, or any rule or regulation issued hereunder, or who violates any order or determination of the commission promulgated pursuant to such sections, and causes the death of wildlife shall be liable, in addition to the penalties provided in subsections (1) and (2) of this section, to pay to the state an additional amount equal to the sum of money reasonably necessary to replenish such wildlife as determined by the commission after consultation with the Mississippi Commission on Wildlife, Fisheries and Parks. Such amount may be recovered by the commission on behalf of the state in a civil action brought in the appropriate county or circuit court of the county in which venue may lie.

(4) Any person creating, or responsible for creating, through misadventure, happenstance, or otherwise, an immediate necessity for remedial or clean-up action involving solid waste shall be liable for the cost of such remedial or clean-up action and the commission may recover the cost of same by a civil action brought in the circuit court of the county in which venue may lie. This penalty may be recovered in lieu of or in addition to the penalties provided in subsections (1), (2) and (3) of this section.

In the event of the necessity for immediate remedial or clean-up action, the commission may contract for same and advance funds from the Pollution Emergency Fund to pay the costs thereof, such advancements to be repaid to the Pollution Emergency Fund upon recovery by the commission as provided herein.

(5) Any person who knowingly violates any provision of this chapter or violates any order issued by the commission under the authority of this chapter shall, upon conviction, be guilty of a misdemeanor and shall be subject to a fine of not more than Twenty-five Thousand Dollars ($ 25,000.00) for each day of violation or to imprisonment not to exceed one (1) year, or both. Each day's violation shall constitute a separate offense.

(6) All fines, penalties and other sums recovered or collected by the commission for and in behalf of the state under this section shall be deposited in the Pollution Emergency Fund established by Sections 49-17-61 through 49-17-70, and the commission is authorized to receive and accept, from any and all available sources whatsoever, additional funds to be deposited in such fund and expended for the purpose of remedial, cleanup or abatement actions involving the introduction of solid waste upon or into the land, air or waters of this state in violation of Sections 17-17-1 through 17-17-47, any rule or regulation or written order of the commission in pursuance thereof, or any condition or limitation of a permit.

(7) In determining the amount of any penalty under this chapter, the commission shall consider at a minimum:

(a) The willfulness of the violation;

(b) Any damage to air, water, land or other natural resources of the state or their uses;

(c) Costs of restoration and abatement;

(d) Economic benefit as a result of noncompliance;

(e) The seriousness of the violation, including any harm to the environment and any hazard to the health, safety and welfare of the public;

(f) Past performance history; and

(g) Whether the noncompliance was discovered and reported as the result of a voluntary self-evaluation. If a person discovers as a result of a voluntary self-evaluation, information related to noncompliance with an environmental law and voluntarily discloses that information to the department, commission or any employee thereof, the commission shall, to the greatest extent possible, reduce a penalty, if any, determined by the commission, except for economic benefit as a result of noncompliance, to a de minimis amount if all of the following are true:

(i) The disclosure is made promptly after knowledge of the information disclosed is obtained by the person;

(ii) The person making the disclosure initiates the appropriate corrective actions and pursues those corrective actions with due diligence;

(iii) The person making the disclosure cooperates with the commission and the department regarding investigation of the issues identified in the disclosure;

(iv) The person is not otherwise required by an environmental law to make the disclosure to the commission or the department;

(v) The information was not obtained through any source independent of the voluntary self-evaluation or by the department through observation, sampling or monitoring;

(vi) The noncompliance did not result in a substantial endangerment threatening the public health, safety or welfare or the environment; and

(vii) The noncompliance is not a repeat violation occurring at the same facility within a period of three (3) years. "Repeat violation" in this subparagraph means a second or subsequent violation, after the first violation has ceased, of the same statutory provision, regulation, permit condition, or condition in an order of the commission.

(8) Any provision of this section and chapter regarding liability for the costs of cleanup, removal, remediation or abatement of any pollution, hazardous waste or solid waste shall be limited as provided in Section 49-17-42 and rules adopted thereto.

(9) Any person who violates Section 49-17-603, shall, in addition to any other penalties, be subject to the penalties provided in this section.



§ 17-17-31 - Provisions supplemental

The provisions of this chapter are supplemental and in addition to Section 21-19-1 and Sections 19-5-17 through 19-5-27, Mississippi Code of 1972.



§ 17-17-33 - Participation in regional solid waste disposal, recycling, and recovery systems authorized

Counties, municipal and private companies are hereby authorized to participate in applicable approved regional solid waste disposal, recycling and recovery systems.



§ 17-17-35 - Entry and inspection of generating, treating, storage, transportation and disposal equipment, facilities, etc

Authorized employees or representatives of the department shall be authorized to enter and inspect generating, treating, storage, transportation and disposal equipment, facilities or sites to determine proper treatment, storage, transportation and/or disposal. Employees and/or representatives of the department shall be authorized to enter and inspect at any time vehicles transporting or disposing of wastes as outlined in this section.



§ 17-17-37 - Property rights in solid wastes

The solid wastes involved shall become the lawful property of the local governments and/or commercial enterprises involved at the point of collection and in the absence of contractual provisions to the contrary, shall become the property of the operator of an approved system upon delivery to such operator whether delivery be at a transfer station or at a processing plant.



§ 17-17-39 - Construction or operation of authorized solid waste disposal systems or facilities not impaired

Nothing in Sections 17-17-33 through 17-17-41 shall be construed to prohibit local governments from the construction or operation of approved sanitary landfills, or of any other heretofore or hereafter approved solid waste disposal system, it being the intent of Sections 17-17-33 through 17-17-41 that their provisions shall be supplementary to, and not restrictive of, any previously authorized solid waste disposal system, facility or operation, nor of any other such system, facility or operation which may be authorized in the future.



§ 17-17-41 - Construction or operation of recycling plants or sale or gift of solid wastes not prohibited

Nothing in Sections 17-17-33 through 17-17-41 shall be construed to prohibit private enterprise or other agencies from the construction or operation of recycling plants or to prohibit the sale or gift of solid wastes to private enterprise or other agencies by local governments.



§ 17-17-43 - Procedures applicable to hearings before commission and permit board

The procedures whereby the commission or an employee thereof may obtain a hearing before the commission on a violation of any provision of Sections 17-17-1 through 17-17-41 and Section 17-17-47 or of a regulation or of any order of the commission or whereby any interested person may obtain a hearing on matters within the jurisdiction of the commission or a hearing on any order of the commission shall be as prescribed in Sections 49-17-31 through 49-17-41.

Further, all proceedings before the permit board of the bureau of pollution and control shall be conducted in the manner prescribed by Section 49-17-29.



§ 17-17-45 - Appeal to chancery court

In addition to any other remedies that might now be available, any person or interested party aggrieved by an order of the commission or of the permit board of the bureau of pollution control shall have the right to perfect an appeal to the appropriate chancery court in the manner set forth in Sections 49-17-41 and 49-17-29.



§ 17-17-47 - Exclusive authority of State Oil and Gas Board as to regulation of oil field waste products

(1) Notwithstanding any other provisions contained in this chapter, the State Oil and Gas Board shall continue to exercise the exclusive authority to make rules and regulations and issue permits governing the noncommercial disposal of oil field waste products and shall continue to exercise the exclusive authority to regulate Class II underground injection wells in accordance with the provisions of Section 53-1-17; provided, however, that to the extent that such oil field exploration and production waste products may likewise constitute hazardous wastes under the provisions of this chapter, such rules and regulations shall be subject to the approval of the commission in order to insure that they are consistent with the requirements of this chapter and the Resource Conservation and Recovery Act of 1976 (Public Law 94-580).

(2) The commission shall have the exclusive authority to regulate the commercial disposal of oil field exploration and production waste products subject to limitations set out in subsection (1) of this section.



§ 17-17-48 - Legislative intent as to regulation of radioactive waste disposal facilities

It is the intent of this Legislature that the Mississippi Energy and Transportation Board shall have jurisdiction over state nuclear waste policy, activities and siting, including the long-term or temporary storage and/or disposal of high-level radioactive and transuranic waste, in accordance with the provisions of Sections 17-17-48 through 17-17-51 and Chapter 49 of Title 57, Mississippi Code of 1972.



§ 17-17-49 - Use of salt domes or other geologic structures for disposal of radioactive waste; penalties; enforcement; authorization

(1) No salt dome or other geologic structures within the jurisdiction of the State of Mississippi shall be the site of long-term or terminal disposal, or long-term storage for high-level radioactive wastes or other high-level radioactive material of any nature by any person, until the state has exhausted its administrative and legislative authority under the provisions of this section and Chapter 49 of Title 57, Mississippi Code of 1972, and the provisions of P.L. 97-425.

(2) Whoever violates the provisions of this section, upon conviction thereof, shall be punished by a fine of One Thousand Dollars ($ 1,000.00) for each day upon which the violation occurred or by imprisonment in the county jail not to exceed six (6) months, or both. Upon violation or upon reasonable belief of violation of this section, the State Attorney General shall institute proceedings for injunctive relief in the chancery court of the county in which the violation occurred to require the immediate cessation of any testing, on-site evaluation or any other site evaluation or selection procedure regarding possible use of any salt dome or geologic structure within the jurisdiction of the State of Mississippi, the immediate cessation of transportation of high-level radioactive waste or other high-level radioactive material to the site, and the immediate removal from the State of Mississippi of such materials already located on the site.

(3) (a) Any person, governmental entity, or any other entity desiring to use Mississippi salt domes or other geologic structures within the state for the disposal of radioactive wastes shall make notification to the Governor, the Legislature, and, pursuant to the provisions of Sections 17-17-48 through 17-17-51 and Chapter 49 of Title 57, Mississippi Code of 1972, the State Energy and Transportation Board. Such person, governmental entity, or other entity shall include with the aforementioned notification the selection method with evaluative criteria to be used and the methods and procedures of exploration to be used in selecting a site for a disposal facility. Such person, governmental entity, or other entity shall conduct such studies where specifically mandated to do so by this section in coordination with the above-mentioned state agencies, and shall assume the cost of any studies required by this section or required by the state agencies empowered to enforce the provisions of this section, whether or not the agencies or such person or entity actually conducts the study.

(b) Such person, governmental entity, or other entity desiring to establish a waste facility as defined in paragraph (a) of this subsection shall conduct studies as follows to determine the feasibility of using Mississippi salt domes or other geologic structures within the state for the disposal of radioactive wastes. A hydrogeologic and geologic study shall be conducted. All basic data and documentation pertinent to all aspects of such studies together with any conclusions shall be presented as accumulated to the Governor, the Legislature, and, pursuant to the provisions of Sections 17-17-48 through 17-17-51 and Chapter 49 of Title 57, Mississippi Code of 1972, the State Energy and Transportation Board.

(c) Such person, governmental entity, or other entity desiring to establish a waste facility as defined in paragraph (a) of this subsection shall conduct an environmental impact survey in conjunction with the Bureau of Pollution Control of the Department of Natural Resources or its successor. Copies of this completed survey shall be presented to the Governor, the Legislature, and the State Energy and Transportation Board.

(d) Such person, governmental entity, or other entity desiring to establish a waste facility as defined in paragraph (a) of this subsection shall conduct a socioeconomic impact survey in conjunction with the University Research Center. Such survey shall include, but not be limited to, the allocation of costs regarding roads, bridges, relocation of persons and properties, and the effect on local tax revenues. Copies of this completed survey shall be sent to the Governor, the Legislature, and the State Energy and Transportation Board.

(4) Upon the completion of such thorough technological, environmental and socioeconomic studies as required in subsection (3) of this section, the Governor shall consult with representatives of the agencies mentioned herein and with representatives of the affected county, including, but not limited to, the board of supervisors. The Governor shall thereafter determine the advisability of such facility at the proposed site. If the Governor's decision after such consultations is favorable to the establishment of the nuclear waste disposal site, he shall advise the Legislature of his decision regarding creation of such disposal facility. If the Governor's decision, after such consultations, is not favorable to the establishment of the nuclear waste storage and/or disposal facility, and after the president has recommended a site in the State of Mississippi for development as a repository, test and evaluation facility, interim storage facility or monitored, retrievable storage facility, the Governor shall notify the Legislature of that decision and either the Governor or the Legislature shall prepare and transmit to the Speaker of the United States House of Representatives and the President Pro Tempore of the United States Senate a notice of disapproval of the site recommendation. The notice of disapproval shall contain a statement of those reasons for objection to the site recommendation. All such disposal or storage shall be made in strict adherence to guidelines established by the federal government, the Division of Radiological Health of the State Board of Health and the provisions of this section.



§ 17-17-51 - Facilities licensed by the Nuclear Regulatory Commission

Nothing in Sections 17-17-48 through 17-17-51 or in Chapter 49 of Title 57, Mississippi Code of 1972 prohibits or is intended to prohibit the shipment, receipt, use or on-site storage of nuclear fuel assemblies to a facility licensed by the nuclear regulatory commission, or the transportation from the facility of spent nuclear fuel assemblies to a licensed reprocessing plant or to a licensed away-from-reactor storage facility.

Provided further, that nothing in Sections 17-17-48 through 17-17-51 or in Chapter 49 of Title 57, Mississippi Code of 1972 prohibits or is intended to prohibit the on-site storage of low-level radioactive waste that is generated at a facility licensed by the Nuclear Regulatory Commission.



§ 17-17-53 - Commercial hazardous and nonhazardous waste facilities to file annual reports and pay disposal fees; fee calculation; disposition of proceeds

(1) On or before July 15 of each year, the owner or operator of every commercial hazardous waste management facility shall file with the State Tax Commission and the department a statement, verified by oath, showing by category the total amounts of hazardous waste managed for a fee at the facility during the preceding calendar year, and shall at the same time pay to the State Tax Commission a sum equal to:

(a) Ten Dollars ($ 10.00) per ton for hazardous waste generated and disposed of in the state by landfilling or any other means of land disposal and for hazardous waste generated and stored for one (1) year or more in the state;

(b) Two Dollars ($ 2.00) per ton for hazardous waste generated and treated in the state and for hazardous waste generated and stored for less than one (1) year in the state; and

(c) One Dollar ($ 1.00) per ton for hazardous waste generated and recovered in the state.

(2) For all hazardous waste generated outside of the state and received at a commercial hazardous waste management facility during the preceding calendar year, each owner or operator of a commercial hazardous waste management facility shall pay to the State Tax Commission an amount equal to the per-ton fee imposed on the management of out-of-state waste by the state from which the hazardous waste originated, but in any event no less than the per-ton fees described in subsection (1) of this section.

(3) Repealed.

(4) All monies received by the State Tax Commission hereunder shall be appropriated and utilized as follows:

(a) Thirty-five percent (35%) shall be remitted to the Department of Environmental Quality to be held for the perpetual care and maintenance account of commercial facilities for the management of hazardous or nonhazardous solid waste.

(b) Thirty-five percent (35%) shall be remitted to the department to defray costs of the waste minimization program and evaluation of uncontrolled sites.

(c) Subject to the provisions of Section 17-17-55, all other funds shall be paid to the general fund of the municipality or county within which the facility is located.

(5) All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes and for noncompliance with the provisions of such chapter, and all other duties and requirements imposed upon taxpayers, shall apply to all persons liable for fees under the provisions of this chapter, and the Tax Commissioner shall exercise all the power and authority and perform all the duties with respect to taxpayers under this chapter as are provided in the Mississippi Sales Tax Law except where there is a conflict, then the provisions of this chapter shall control.

(6) Each generator of greater than two hundred twenty (220) pounds of hazardous waste in any calendar month, each transporter of hazardous waste, and the owner or operator of any facility for the treatment, storage, recycling or disposal of hazardous waste shall report annually by a date determined by the department on forms provided by the department the types and amounts of hazardous waste generated, managed and/or shipped during the preceding calendar year. To the extent practicable, the department shall adopt forms consistent with biennial report forms used by the United States Environmental Protection Agency.



§ 17-17-54 - Uncontrolled Site Evaluation Trust Fund

(1) (a) There is created in the State Treasury a fund to be designated as the Uncontrolled Site Evaluation Trust Fund, referred to in this section as "fund," to be administered by the Executive Director of the Department of Environmental Quality.

(b) Monies in the fund shall be utilized to pay reasonable direct and indirect costs associated with the administration and evaluation of uncontrolled sites, including, but not limited to, the reasonable costs of the following activities:

(i) Reviewing plans, specifications, engineering reports and other documents related to site assessments, preliminary assessments, site investigations, remedial investigations, feasibility studies, remedy selection, remedial design, remedial actions, site specific risk assessments and operation and maintenance;

(ii) Establishing cleanup levels and objectives and risk targets and reviewing cleanup alternatives and technologies;

(iii) Administering the uncontrolled sites program, including, but not limited to, collecting and analyzing data, conducting site inspections and site monitoring activities, maintaining a computerized database, of site inventories and status, and providing any necessary further action or no further action letters;

(iv) Preparing generally applicable or relevant and appropriate requirements or guidance;

(v) Conducting other activities directly related to the administration and evaluation of uncontrolled sites.

(c) Expenditures may be made from the fund upon requisition by the executive director of the department.

(d) The fund shall be treated as a special trust fund. Interest earned on the principal therein shall be credited by the treasurer to the fund.

(e) The fund may receive monies from any available public or private source, including, but not limited to, collection of fees, interest, grants, taxes, public and private donations, judicial actions and appropriated funds.

(f) Monies in the fund at the end of the fiscal year shall be retained in the fund for use in the next succeeding fiscal year.

(2) (a) There is hereby created the Uncontrolled Site Voluntary Evaluation Program to provide for the administration and evaluation of uncontrolled sites. If any person has a legal or equitable interest in a site within the jurisdiction of the uncontrolled sites program at the department, and that site is not currently under expedited review or evaluation, that person may request that the department accelerate such review by considering the site under the voluntary evaluation program. The department shall determine the eligibility of an uncontrolled site for inclusion into the voluntary evaluation program. The site may be placed in the voluntary program if:

(i) The department accepts the site for the voluntary review and evaluation; and

(ii) The person pays to the department the fees as specified in a fee schedule adopted by the commission.

(b) The owner of an uncontrolled site who participates in the voluntary program shall pay all costs of any actions associated with the administration and evaluation of the site.

(c) The commission shall set by order a schedule of fees and costs for the Uncontrolled Site Voluntary Evaluation Program.

(d) All monies collected under this section shall be deposited into the fund.

(3) The commission may delegate to the department responsibility for the collection of uncontrolled site administration and evaluation fees.

(4) All uncontrolled site administration and evaluation fees shall be due before a date specified by the department in an invoice which shall be no less than thirty (30) days following the invoice date. If any part of an uncontrolled site administration and evaluation fees imposed is not paid within thirty (30) days after the due date, a penalty of up to twenty-five percent (25%) of the amount due may be imposed and be added thereto. Any penalty collected under this section shall be deposited into the fund. If the department has to pursue legal action to collect fees incurred, reasonable attorneys' fees and costs may be assessed against the nonpaying party.

(5) Any person required to pay a fee under this section who disagrees with the calculation or applicability of the fee may petition the commission for a hearing in accordance with Section 49-17-35. Any hearing shall be in accordance with the provisions of Section 49-17-33.

(6) Fees collected under this section shall not supplant or reduce in any way the General Fund appropriation to the Department of Environmental Quality.

(7) The department may suspend any activities or actions related to the administration or evaluation of an uncontrolled site if the person fails to meet any condition or requirement or fails to pay any required fees or penalties imposed under the voluntary evaluation program.

(8) Nothing in this section affects any existing program at the department or affects any authority of the commission or department to take any action authorized by law.



§ 17-17-55 - Hazardous Waste Facility Site Revolving Fund; purpose of fund; rules and regulations

There is hereby created within the State Treasury a revolving fund to be known as the "Hazardous Waste Facility Site Revolving Loan Fund," which shall be administered by the Department of Economic and Community Development, for the purpose of making loans to municipalities or counties in which commercial hazardous waste facilities permitted pursuant to Section 49-17-28 et seq. are located. Such loans shall be made for the purpose of constructing roads, railroads, utilities or the purchase and development of lands for industrial purposes. Any municipality or county within which such a facility is sited may make application for a loan from the Hazardous Waste Facility Site Revolving Loan Fund, and the Department of Economic and Community Development is hereby authorized and empowered to adopt and put into effect all reasonable rules and regulations that it may deem necessary to carry out the provisions of this section, which shall include, without limitation, the following:

(a) Procedures for applying for the loans;

(b) Selection criteria for evaluating if a proposed facility meets Mississippi's needs and for choosing between various loan applications;

(c) Procedures for funding and retiring loans; and

(d) Procedures to be followed if default occurs in the repayment of loans.

In addition, the Department of Economic and Community Development is empowered to designate that any part or all of those funds to be disbursed pursuant to Section 17-17-53(2)(c) be paid directly against the principal balance of any loan outstanding hereunder.



§ 17-17-57 - Immunity of persons rendering aid in accidents involving discharge of hazardous materials

(1) For the purposes of this section, the following words shall have the meaning ascribed herein unless the context clearly requires otherwise:

(a) "Discharge" shall include leakage, seepage or other release of any hazardous material.

(b) "Hazardous materials" shall include all materials and substances which are now or hereafter designated or defined as hazardous by any state or federal law or by regulation of any state or federal agency.

(c) "Person" shall include any individual, partnership, corporation, association or other entity.

(2) Notwithstanding any provision of law to the contrary, no person who in good faith and in the exercise of reasonable care, and not in anticipation or expectation of receiving compensation therefor, renders assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous materials, or in preventing, cleaning up or disposing of or in attempting to prevent, clean up or dispose of any such discharge, shall be subject to civil liabilities or penalties as a result of any act committed in good faith and in the exercise of reasonable care or omission in good faith and in the exercise of reasonable care by such person in rendering emergency assistance, or advice.

(3) Nothing in subsection (2) of this section shall be construed to limit the liability of any person for any act not directly related to the assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous materials, or in preventing, cleaning up or disposing of or in attempting to prevent, clean up or dispose of any such discharge.

(4) The immunities provided in subsection (2) of this section shall not apply to any person whose act or omission caused in whole or in part such actual or threatened discharge and who would otherwise be liable therefor.

(5) Nothing in subsection (2) of this section shall be construed to limit or otherwise affect the liability of any person for damages resulting from such person's gross negligence, or from such person's reckless, wanton or intentional conduct.



§ 17-17-59 - Moratorium on new or expanded nonhazardous solid waste facilities

(1) In order to insure adequate capacity to meet local needs for the management of solid wastes generated locally, to protect the public health and welfare of the people of the State of Mississippi and to enable the state to study, consider and implement a comprehensive statewide nonhazardous solid waste management plan, there is hereby imposed a moratorium commencing on April 2, 1990, and ending upon the approval date of a local nonhazardous solid waste management plan for the area within the approved plan on the processing of permit applications, the issuance of permits for new or expanded municipal solid waste facilities and the transfer of existing permits for the incineration, treatment, processing or disposal of municipal solid wastes. Except as otherwise provided in this section, the moratorium shall also apply to all applications for permits and transfers of permits for new or expanded municipal solid waste management facilities and the transfer of existing permits for incineration, treatment, processing or disposal facility pending before the permit board during the moratorium period.

(2) For the purposes of this section, the term "municipal solid waste" means municipal solid waste as defined in Section 17-17-205, but does not include ash or scrubber sludge from the generation of electric power or steam.

(3) The permit board created in Section 49-17-28 is hereby authorized and empowered to make exceptions to the moratorium imposed by this section and allow the processing of permit applications, issuance of permits and the transfer of permits if the permit board, in its discretion, determines that a local need exists for a new or expanded municipal solid waste incinerator, treatment, processing or disposal facility in order to:

(a) Comply with the federal law or regulations of the United States Environmental Protection Agency;

(b) Alleviate or resolve a condition resulting from an existing municipal solid waste facility having reached its capacity for the disposal of locally generated solid wastes;

(c) Alleviate or resolve a condition which threatens or is likely to threaten the environment; or

(d) Alleviate or resolve a condition in which the closure of an existing municipal solid waste facility, or the transfer of an existing permit, is in the best interests of the public in order to adequately manage locally generated municipal solid wastes.

(4) If the permit board grants an exception from the moratorium for a new or expanded municipal solid waste landfill facility for which a permit application is pending on April 2, 1990, the processing of the application for the permit shall resume at the stage of the administrative review process existing on April 2, 1990.

(5) The moratorium imposed by this section shall not apply to:

(a) The processing by personnel of the Mississippi Department of Environmental Quality of permit applications for the recycling of municipal solid wastes up to the time that the personnel of the Mississippi Department of Environmental Quality make their recommendations on such permit applications to the permit board.

(b) Solid waste incineration, treatment, processing or disposal facilities owned and operated by the generator of the solid waste for the incineration, treatment, processing or disposal of the generator's solid waste only.

(c) Applications for reissuance of permits for existing nonhazardous solid waste facilities.

(d) Application for permits for any facility consistent with an approved local nonhazardous solid waste management plan for a county or region.



§ 17-17-63 - Mississippi Nonhazardous Solid Waste Corrective Action Trust Fund

(1) There is created in the State Treasury a fund designated as the Mississippi Nonhazardous Solid Waste Corrective Action Trust Fund for the purpose of providing funds for emergency, preventive or corrective actions which may be required or determined necessary by the department of any nonhazardous solid waste disposal facility that received, in whole or in part, household waste and closed before the effective date of Title 40 of the Code of Federal Regulations, Section 258.

(2) The trust fund shall be administered by the executive director. The commission shall promulgate rules and regulations for the administration of the fund and for a system of priorities for related projects eligible for funding. Only the facilities meeting the criteria in subsection (1) are eligible for funding.

(3) The commission may escalate, expend or utilize funds in the trust fund for the following purposes:

(a) To take whatever emergency action is necessary or appropriate to assure that the public health or safety is not threatened whenever there is a release or substantial threat of a release of contaminants from any source within the permitted area of an eligible facility;

(b) To take preventive or corrective actions where the release of contaminants from any source within the permitted area of an eligible facility which presents an actual or potential threat to human health or the environment including, but not limited to, closure and post-closure care of an eligible facility;

(c) To take any actions as may be necessary to monitor and provide post-closure care of any eligible facility, including preventive and corrective actions, without regard to identity or solvency of the owner thereof; and

(d) To set aside ten percent (10%) annually to provide grants for regional recycling cooperatives formed by local governments for the purpose of jointly participating in the collection, processing and marketing of recyclables. The commission shall establish regulations regarding the eligibility and distribution of the regional recycling cooperative grants.

(4) The fund may not be used to pay for the normal costs of closure and post-closure care of an eligible facility or where no release or substantial threat of a release of contaminants has been found by the commission.

(5) Expenditures may be made from the fund upon requisition by the executive director.

(6) The fund shall be treated as a special trust fund. Interest earned on the principal in the fund shall be credited by the department to the fund, unless funds allocated under Section 17-17-219(3)(a)(i) are being paid to the Local Governments Solid Waste Assistance Fund. If those funds are being paid to the Local Governments Solid Waste Assistance Fund, the department shall credit the earned interest to the Local Governments Solid Waste Assistance Fund.

(7) The fund may receive monies from any available public or private source including, but not limited to, collection of fees, interest, grants, taxes, public and private donations, petroleum violation escrow funds or refunds and appropriated funds.

(8) The department shall transfer any balance in the fund on July 1, 1997, in excess of Five Million Dollars ($ 5,000,000.00) to the Local Governments Solid Waste Assistance Fund.



§ 17-17-65 - Local Governments Solid Waste Assistance Fund

(1) There is created in the State Treasury a fund designated as the Local Governments Solid Waste Assistance Fund, referred to in this section as "fund," to be administered by the executive director of the department.

(2) The fund shall be used to provide grants to counties, municipalities, regional solid waste management authorities or multicounty entities as provided in subsection (5) of this section for one or more of the following purposes:

(a) Cleanup of existing and future unauthorized dumps on public or private property, subject to the limitation in subsection (4) of this section;

(b) Establishment of a collection center or program for white goods, recyclables or other bulky rubbish waste not managed by local residential solid waste collection programs;

(c) Provision of public notice and education related to the proper management of solid waste, including recycling;

(d) Payment of a maximum of fifty percent (50%) of the cost of employing a local solid waste enforcement officer;

(e) Distribution and use as grants to regional solid waste management authorities, counties and municipalities for implementation of household hazardous waste collection programs, in accordance with Sections 17-17-439 through 17-17-445. The grants shall not exceed seventy-five percent (75%) of eligible project costs as established by the commission;

(f) Development of other local solid waste management program activities associated with the prevention, enforcement or abatement of unauthorized dumps, as approved by the commission; and

(g) Provide assistance to counties and municipalities for the establishment of regional recycling centers at regional correctional facilities.

(3) The commission shall earmark ten percent (10%) of the amount deposited in the fund annually to be used to make grants to counties, municipalities, regional solid waste management authorities or multicounty entities to assist in defraying the cost of preparing solid waste management plans required by Section 17-17-227. The commission shall award these grants according to the merit of grant proposals received by the commission and the level of need and timeliness of the requirement for the county or regional solid waste management authority to update its solid waste management plan.

(4) If a person is found to be responsible for creating an unauthorized dump, the grantee shall make a reasonable effort to require that person to clean up the property before expending any monies from the fund to clean up the property. If the grantee is unable to locate the person responsible for creating the dump, or if the grantee determines that person is financially or otherwise incapable of cleaning up the property, the grantee may use the monies from the fund to clean up the property and shall make a reasonable effort to recover from the responsible person any funds expended.

(5) (a) Of monies annually deposited in the fund and any balance remaining in the fund, the commission shall annually allocate monies as follows:

(i) One-half ( 1/2) of the deposited funds and remaining balance shall be allocated to each county based on the percentage of state aid road mileage as established by the Mississippi Department of Transportation State Aid road formula.

(ii) One-half ( 1/2) of the deposited funds and remaining balance shall be made available to counties or municipalities for grants on a competitive basis.

(b) The department shall notify the president of the board of supervisors of each county in writing of the amount allocated under paragraph (a)(i) of this subsection and that additional funds are available on a competitive basis as provided under paragraph (a)(ii) of this subsection.

(c) Upon receipt of a scope of work and cost proposal acceptable to the commission, the commission shall award a grant to a county up to the allocated amount for that county under paragraph (a)(i) of this subsection. The commission may award additional grant funds from monies available under paragraph (a)(ii) of this subsection based upon the acceptable scope of work and cost proposal.

(d) The commission may award grants to a regional solid waste management authority or other multicounty entity upon submission of a consolidated scope of work and cost proposal acceptable to the commission and authorized by the member counties. Upon submission of a scope of work and cost proposal, the commission may award grants to municipalities from monies available under paragraph (a)(ii) of this subsection.

(e) No grantee shall use more than three percent (3%) of funds provided under this section to defray the costs of administration of the grant.

(6) The department may use up to three percent (3%) of monies annually deposited in the fund and of any balance remaining in the fund to provide for the administration of this section.

(7) Expenditures may be made from the fund upon requisition by the executive director of the department.

(8) The fund shall be treated as a special trust fund. Interest earned on the principal in the fund shall be credited by the department to the fund.

(9) The fund may receive monies from any available public or private source, including, but not limited to, collection of fees, interest, grants, taxes, public and private donations, judicial actions and appropriated funds.

(10) Monies in the fund at the end of the fiscal year shall be retained in the fund for use in the succeeding fiscal year.

(11) The commission may consolidate any grant provided under this section with any grant provided under the waste tire management program or the right-way-to-throw-away program. Funds provided through any consolidated grant shall be used in accordance with the program under which the funds are provided.

(12) Funds provided under this section shall not be used to pay any costs of the establishment or operation of a landfill, rubbish disposal site or other type of solid waste disposal facility, for the routine collection of garbage or to collect any fees assessed under Section 19-5-21 or 21-19-2.

(13) The commission shall not provide any funds under this section to any grantee with an inadequate garbage or rubbish collection or disposal system as required under Section 19-5-17 or 21-19-1.



§ 17-17-67 - Environmental felony for purposeful or reckless disposition of hazardous waste; penalties

(1) Any person who purposely or recklessly disposes of any hazardous waste in violation of this chapter which contaminates a drinking water source to the extent that it is unsafe for human consumption, as determined by the state agency charged with the responsibility of regulating safe drinking water for human consumption; or any person who purposely or recklessly disposes of any hazardous waste in violation of this chapter and who knows that he places another person in imminent danger of death or serious bodily injury shall, upon conviction, be guilty of a felony, and shall be subject to imprisonment for a term of not less than one (1) year nor more than ten (10) years, and shall also be subject to a fine of not less than Five Thousand Dollars ($ 5,000.00) nor more than Fifty Thousand Dollars ($ 50,000.00) for each day of violation or both fine and imprisonment. The fine shall not exceed a total of One Million Dollars ($ 1,000,000.00).

(2) For purposes of this section, a person acts purposely with respect to a material element of an offense when:

(a) If the element involves the nature of his conduct or a result thereof, it is his conscious object to engage in conduct of that nature or to cause such a result; and

(b) If the element involves the attendant circumstances, he is aware of the existence of such circumstances or he believes or hopes that they exist.

(3) For purposes of this section, a person acts recklessly with respect to a material element of an offense when he consciously disregards a substantial and unjustifiable risk that the material element exists or will result from his conduct. The risk must be of such a nature and degree that, considering the nature and purpose of the actor's conduct and the circumstances known to him, its disregard involves a gross deviation from the standard of conduct that a law-abiding person would observe in the actor's situation.

(4) This section shall not apply to any person holding a permit from the Department of Environmental Quality and acting within the scope of that permit.






PROMOTION OF PROJECTS FOR TREATMENT OF SOLID AND HAZARDOUS WASTES

§ 17-17-101 - Legislative intent as to promotion of projects for treatment of solid and hazardous wastes; certificate of public convenience and necessity; approval by Department of Environmental Quality and Mississippi Development Authority required for certain projects

It is the intent of the Legislature by the passage of Sections 17-17-101 through 17-17-135 to authorize municipalities to acquire, own and lease a project for the purpose of promoting the construction and installation of projects for the sale, collection, treatment, processing, reprocessing, generation, distribution, recycling, elimination, or disposal of solid and hazardous waste products, as hereinafter defined, by inducing manufacturing and industrial enterprises, qualified persons, firms, or corporations to locate and construct said projects in this state. It is intended that each project be self-liquidating. Sections 17-17-101 through 17-17-135 shall be construed to conform with its intent. Except as otherwise provided for projects to recycle solid waste products, the powers hereby conferred upon the municipalities shall be exercised only after such municipality has obtained a certificate of public convenience and necessity from the Mississippi Board of Economic Development as provided in Sections 57-1-19, 57-1-21, 57-1-23 and 57-1-27; provided, however, that if a project is constructed solely with revenue bonds the board shall not be required to adjudicate that there are adequate property values and suitable financial conditions so that the total bonded indebtedness of the municipality, solely for the purposes authorized by Sections 17-17-101 through 17-17-135, shall not exceed twenty percent (20%) of the total assessed valuation of the property in the municipality. The powers conferred in this section to municipalities for projects to recycle or sell recycled solid waste products shall be exercised only after such project has been approved by the Department of Environmental Quality and the Mississippi Development Authority.



§ 17-17-103 - Definitions

Unless the context clearly requires otherwise, the definitions which follow govern the construction and meaning of the terms used in Sections 17-17-101 through 17-17-135:

(a) "Bonds" shall include notes, bonds and other written obligations authorized to be issued under Sections 17-17-101 through 17-17-135.

(b) "Governing board" shall mean the governing bodies of the several counties and incorporated municipalities of the state as now or hereafter constituted, acting jointly or severally, and in the event that a project is located in more than one (1) county, the term "governing board" shall also refer to the governing bodies of the several counties wherein such project is located.

(c) "Municipality" shall mean one or more counties or incorporated municipalities of this state, or any combination thereof, acting jointly or severally.

(d) "Project" shall mean any real, personal or mixed property of any and every kind that can be used or that will be useful in controlling, collecting, storing, removing, handling, reducing, disposing of, treating and otherwise concerning solid or hazardous waste, including without limitation, property that can be used or that will be useful in extracting and converting waste to energy, encompassing the acquisition, handling, storage, and utilization of coal, lignite or any other fuel or water that can be used or that will be useful in converting waste to energy, and distributing such energy to users thereof, or otherwise separating and preparing waste for reuse.

(e) "Solid wastes" shall mean any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant or air pollution control facility and other discarded material, including solid, liquid, semisolid or contained gaseous material resulting from industrial, commercial, mining and agricultural operations, and from community activities, but does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under section 402 of the Federal Water Pollution Control Act, as amended (86 Stat. 880), or source, special nuclear or by-product material as defined by the Atomic Energy Act of 1954.

(f) "Hazardous wastes" shall mean any waste or combination of waste of a solid, liquid, contained gaseous, or semisolid form which because of its quantity, concentration or physical, chemical or infectious characteristics, may (i) cause, or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or (ii) pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of, or otherwise managed which are listed by the environmental protection agency as hazardous wastes which exceed the threshold limits set forth in the environmental protection agency regulations for classifying hazardous waste. Such wastes include, but are not limited to, those wastes which are toxic, corrosive, flammable, irritants, strong sensitizers, or which generate pressure through decomposition, heat or other means. Such wastes do not include those radioactive materials regulated pursuant to the Mississippi Radiation Protection Law of 1976, appearing in Section 45-14-1 et seq.

(g) "Industry" shall mean any person, firm or corporation operating any enterprise or facility for the collection, treatment, processing, reprocessing, generation, distributing, recycling, elimination or disposal of any type of waste product from which operation conditions result in or pose a substantial present, future or potential hazard to human health or the environment when improperly treated, stored, transported or disposed of or otherwise managed.

(h) "Authority" shall mean the Mississippi Department of Natural Resources.

(i) "Lease/sale" shall mean any agreement without limitation whereby a municipality may lease and/or convey title of a project to an industry, made by and between the governing board and such industry by which such industry agrees to pay to (and to secure if so required) the municipality, or to any assignee thereof, as the case may be, the sums required to meet the payment of the principal, interest and redemption premium, if any, on any bonds, and/or the expenses, if any, of operation by such municipality or county.

(j) "Board" shall mean the Mississippi Board of Economic Development.



§ 17-17-105 - Powers as to establishment of projects

Upon compliance with procedures prescribed herein, and subject to the provisions of Sections 17-17-101 through 17-17-135, any municipality is hereby authorized and empowered:

(a) To acquire, purchase, construct, operate, maintain and replace a project;

(b) To enlarge, expand and improve an existing project;

(c) To issue bonds for the purpose of defraying the cost of the projects contemplated by subsections (a) and (b) of this section;

(d) To enter into agreements with any industry situated in the municipality to construct, operate, maintain, repair and replace a project;

(e) To enter into a lease/sale with an industry for the lease and/or sale of a project to such industry;

(f) To accept any state or federal grant that may be available to defray any part of the cost of a project; provided, however, that the agreements contemplated by subsections (d) and (e) of this section shall contain terms and conditions under which the industry shall pay to the municipality, or trustee, if any, for the bonds contemplated by subsection (c) of this section, such sums of money and at such periods as will equal the aggregate of principal, interest and redemption premium, if any, due on the bonds and also the costs, if any, to the municipality of operating, maintaining, insuring, repairing and replacing a project or portions thereof, including a reasonable amount for reserves. Provided further, that any agreement contemplated by subsection (e) of this section shall further contain terms and conditions pursuant to which a project shall be conveyed to the industry.

(g) [Repealed].



§ 17-17-107 - Resolution for issuance of revenue bonds; notice of resolution; protest and election

Before issuing any revenue bonds hereunder, the governing body of any municipality shall adopt a resolution declaring its intention to so issue, stating the amount of bonds proposed to be issued, the purpose for which the bonds are to be issued, and the date upon which the governing body proposes to direct the issuance of such bonds. Such resolution shall be published once a week for at least three (3) consecutive weeks in at least one (1) newspaper published in the county in which such municipality is located. The first publication of such resolution shall be made not less than twenty-one (21) days prior to the date fixed in such resolution for the issuance of the bonds and the last publication shall be made not more than seven (7) days prior to such date. If no newspaper be published in such county, then such notice shall be given by publishing the resolution for the required time in some newspaper having a general circulation in such county, and, in addition, by posting a copy of such resolution for at least twenty-one (21) days next preceding the date fixed therein at three (3) public places in such county. If twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors of the municipality shall file a written protest against the issuance of such bonds on or before the date specified in such resolution, then an election on the question of the issuance of such bonds shall be called and held as herein provided. If no such protest be filed, then such bonds may be issued without an election at any time within a period of two (2) years after the date specified in the above-mentioned resolution. However, the governing body of such municipality, in its discretion, may nevertheless call an election on the question of the issuance of the bonds, in which event it shall not be necessary to publish the resolution declaring its intention to issue bonds as herein provided.



§ 17-17-109 - Notice of election

Where an election is to be called as provided in Section 17-17-107, notice of such election shall be signed by the clerk of the governing body of any municipality and shall be published once a week for at least three (3) consecutive weeks, in at least one (1) newspaper published in such county. The first publication of such notice shall be made not less than twenty-one (21) days prior to the date fixed for such election and the last publication shall be made not more than seven (7) days prior to such date. If no newspaper is published in such county, then such notice shall be given by publishing the same for the required time in some newspaper having a general circulation in such county and, in addition, by posting a copy of such notice for at least twenty-one (21) days next preceding such election at three (3) public places in such county.



§ 17-17-111 - Conduct of election

The election provided for in Section 17-17-107 shall be held, as far as is practicable, in the same manner as other elections are held in municipalities. At such election, all qualified electors of such municipality may vote, and the ballots used at such election shall have printed thereon a brief statement of the amount and purpose of the proposed bond issue and the words "FOR THE BOND ISSUE" and "AGAINST THE BOND ISSUE" and the voter shall vote by placing a cross (x) or check mark ([checkmark]) opposite his choice on the proposition.



§ 17-17-113 - Determination of election results; time of issuance of bonds

When the results of the election on the question of the issuance of such bonds shall have been canvassed by the election commissioners of such municipality and certified by them to the governing body of such municipality, it shall be the duty of such governing body to determine and adjudicate whether or not a majority of the qualified electors who voted thereon in such election voted in favor of the issuance of such bonds, and unless this is the case, then such bonds shall not be issued. Should a majority of the qualified electors who vote thereon in such election vote in favor of the issuance of such bonds, then the governing body of the municipality may issue such bonds, either in whole or in part, within two (2) years from the date of such election, or within two (2) years after the final favorable termination of any litigation affecting the issuance of such bonds, as such governing body shall deem best.



§ 17-17-115 - Bond terms and specifications; validation

The bonds issued by a municipality under authority of Sections 17-17-101 through 17-17-135 shall be limited obligations of such municipality. The principal, interest and redemption premium, if any, shall be payable solely out of the moneys to be derived by the municipality pursuant to the agreements specified in subsections (d) and (e) of Section 17-17-105. Revenue bonds and interest coupons issued under authority of Sections 17-17-101 through 17-17-135 shall never constitute an indebtedness of such municipality within the meaning of any state constitutional provision or statutory limitation and shall never constitute nor give rise to a pecuniary liability of the municipality, or a charge against its general credit or taxing powers, and such fact shall be plainly stated on the face of each bond. Such bonds may be executed and delivered at any time as a single issue or from time to time as several issues; may be in such form and denominations; may be of such tenor; may be in registered or bearer form either as to principal or interest or both; may be payable in such installments and at such time or times not exceeding thirty (30) years from their date; may be subject to such terms of redemption; may be payable at such place or places; may bear interest at such rate or rates as the governing board and the industry shall agree upon, provided that the bonds of any issue shall not bear a greater overall maximum interest rate to maturity than that allowed in Section 75-17-103; and may contain such other provisions not inconsistent herewith, as the municipality may determine, all of which shall be provided in the proceedings authorizing the bonds. Any revenue bonds issued under the authority of Sections 17-17-101 through 17-17-135 may be sold at public or private sale at such price and in such manner and from time to time as may be determined by the governing board to be most advantageous, and the governing board may pay, as a part of the cost of acquiring any facilities out of the bond proceeds, all expenses, premiums and commissions with the authorization, sale and issuance thereof. All bonds issued under the authority of Sections 17-17-101 through 17-17-135, except registered bonds which are registered otherwise than to bearer, and all interest coupons appurtenant thereto shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source. The proceedings authorizing the issuance of bonds may provide for the issuance, in the future, of further bonds on a parity with those initially issued. Bonds issued hereunder shall be validated in the chancery court in which the municipality is located.



§ 17-17-117 - Security for bonds

The principal, interest and premium, if any, on any bonds shall be secured by a pledge of the revenues payable to the municipality, pursuant to either of the agreements specified in subsections (d) and (e) of Section 17-17-105 and may also, in the case of an agreement under subsection (e) of Section 17-17-105, be secured by a lien which may be subordinate to a prior lien on any other property given as security by the industry pursuant to the lease/sale and any bonds may be issued pursuant to and secured by a trust indenture. The proceedings under which bonds are authorized to be issued or any such trust indenture may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of the sums payable by the industry to the municipality and/or the trustee, if any, as the case may be, pursuant to the lease/sale, the maintenance and insurance of a project, the creation and maintenance of special funds by the industry, and the rights and remedies available in the event of default to the bondholders or to the trustee under such trust indenture, all as the governing board shall deem advisable. Provided, however, that in making any such agreements or provisions, no municipality shall have the power to obligate itself except with respect to any security pledged, mortgaged or otherwise made available by the industry for the securing of revenue bonds, and the application of the revenues from the agreement, made under either subsection (d) or (e) of Section 17-17-105 and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers. The proceedings authorizing any revenue bonds hereunder and any trust indenture securing such bonds may provide that in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or trust indenture, such payment and performance may be enforced by mandamus or by the appointment of a receiver in equity with such powers as may be necessary to enforce the obligations thereof. No breach of any such agreement shall impose any pecuniary liability upon any municipality, or any charge upon its general credit or against its taxing power.

The trustee or trustees under any trust indenture, or any depository specified by such trust indenture, may be such persons or corporations as the governing board shall designate, notwithstanding that they may be nonresidents of Mississippi or incorporated under the laws of the United States or the laws of other states of the United States.



§ 17-17-119 - Refunding bonds

Any revenue bonds issued hereunder and at any time outstanding may at any time be refunded by a municipality by the issuance of its refunding bonds in such amount as the governing board may deem necessary, but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums and commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have been matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by exchange of the refunding bonds for the bonds to be refunded thereby, provided that the holders of any bonds so to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption. Any refunding bonds issued under the authority of this section shall be payable solely from the revenues out of which the bonds to be refunded hereby were payable, and shall be subject to the provisions contained in Section 17-17-115, and may be secured in accordance with the provisions of Section 17-17-117.



§ 17-17-121 - Contracting for projects

Contracts for acquisition, purchase, construction and/or installation of a project contemplated by Sections 17-17-101 through 17-17-135 shall be effected in the manner prescribed by law for public contracts; provided, however, that where (a) the municipality finds and records such finding on its minutes, that because of availability or particular nature of a project, it would not be in the public interest or would less effectively achieve the purposes of Sections 17-17-101 through 17-17-135 to enter into such contracts upon the basis of public bidding pursuant to advertising, (b) the industry concurs in such finding, and (c) such finding is approved by the board, public bidding pursuant to advertisement may be dispensed with and such contracts may be entered into based upon negotiation; and provided further, that the industry, at its option, may negotiate such contracts in the name of the municipality.



§ 17-17-123 - Finding of necessity required before project is financed

Prior to undertaking the financing of a project, the governing board shall obtain a finding of the authority that the facility is necessary and that the design thereof will result in the collection, processing, generation, distributing, recycling, elimination and/or disposal of any type of waste product from which operation conditions result in or pose a substantial present, future or potential hazard to human health or the environment when improperly treated, stored, transported or disposed of or otherwise managed.



§ 17-17-125 - Covenants required of industries involved in construction or operation of waste treatment projects

Every agreement under either subsection (d) or (e) of Section 17-17-105 shall contain a covenant obligating the industry to effect the completion of the project if the proceeds of the bonds, including parity completion bonds, if any, prove insufficient, and each such lease/sale shall obligate the industry to make payments which shall be sufficient to:

(a) Pay the principal of and interest on the bonds issued for the project;

(b) Build and maintain any reserves deemed by the governing board to be advisable in connection therewith;

(c) Pay the costs of maintaining the project in good repair and the cost of keeping it properly insured;

(d) Provide proper, sufficient and adequate insurance to cover potential liability that could arise from project operation; and

(e) Provide detailed plans to guarantee an environmentally sound operation and post-closure management of a project.



§ 17-17-127 - Lease/sale agreements between municipalities and industries

Any agreement made under subsection (e) of section 17-17-105 may provide that the project will be owned by the municipality, and leased to the industry; may provide the industry with an option to purchase the project upon such terms and conditions as the governing board and the industry shall agree upon, at a price which represents the fair market value at the time of purchase or may provide that the project shall become the property of the industry upon the acquisition thereof. Any such agreement may also, but is not required to, include a guaranty agreement whereby a corporation, foreign or domestic, other than the industry guarantees in whole or in part the obligations of the industry under the lease/sale upon such terms and conditions as the governing board may deem appropriate.



§ 17-17-129 - Use of bond proceeds; cost of project

The proceeds from the sale of any bonds issued under authority of Sections 17-17-101 through 17-17-135 shall be applied only for the purpose for which the bonds were issued; provided, however, that any premium and accrued interest received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided further, that if for any reason any portion of the proceeds shall not be needed for the purpose of which the bonds were issued, such unneeded portion of the proceeds shall be applied to the payment of the principal of or interest on the bonds. The cost of acquiring any project shall be deemed to include the following:

(a) The actual cost of the construction of any part of any project which may be constructed, including architect's, engineer's and legal fees;

(b) The purchase price of any land necessary therefor;

(c) The purchase price of any part of any project that may be acquired by purchase;

(d) All expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition; and

(e) The interest on the bonds for a reasonable time prior to construction, during construction, and for not exceeding one (1) year after completion of the construction.



§ 17-17-131 - Exemption from taxation

The bonds authorized by Sections 17-17-101 through 17-17-135 and the income therefrom, all trust indentures and mortgages executed as security therefor, all lease agreements made pursuant to the provisions hereof, and all projects, when owned by the municipality, and the revenues derived from any agreement with respect thereto shall be exempt from all taxation by the state of Mississippi, and by any political subdivision thereof, except for inheritance, estate or transfer taxes and except further the contractors tax levied by Section 27-65-21.



§ 17-17-133 - Petition prior to issuance of bonds; approval of petition; relationship with other provisions

No bonds shall be issued pursuant to the provisions of Sections 17-17-101 through 17-17-135 until the proposal of the governing board to issue the bonds shall receive the approval of the board. Whenever the governing board shall propose to issue bonds pursuant to the provisions of Sections 17-17-101 through 17-17-135, it shall file its petition with the board, setting forth the following:

(a) A description of the project proposed to be undertaken;

(b) A statement setting forth the action taken by the Department of Natural Resources in connection with the project;

(c) A reasonable estimate of the cost of the project;

(d) A general summary of the terms and conditions of the lease/sale; and

(e) Financial statements on lessee company.

Upon the filing of the petition the board shall, as soon as practicable, make such investigation as it deems advisable, and if it finds that the proposed project is intended to promote the purposes of Sections 17-17-101 through 17-17-135 and may be reasonably anticipated to effect such result, it shall be authorized to approve the projects.

Authority hereby vested in any governing board to issue, and the board to approve, bonds pursuant to and in accordance with Sections 17-17-101 through 17-17-135 is supplemental to, and may be exercised in connection with Sections 57-1-1 through 57-1-51, 57-1-71 through 57-1-83, 57-1-101 through 57-1-107, 57-3-1 through 57-3-33 and 57-5-1 through 57-5-23, it being the intent of Sections 17-17-101 through 17-17-135 that the bonds authorized by Sections 57-1-1 through 57-1-51, 57-1-101 through 57-1-107, 57-3-1 through 57-3-33 and 57-5-1 through 57-5-23 may be used for the purposes set forth in Sections 17-17-101 through 17-17-135 under the existing terms and conditions authorizing issuance of same, except that the governing board shall not be authorized to exercise the power of eminent domain to acquire property.



§ 17-17-135 - Rules and regulations

The board is hereby authorized and empowered to adopt and put into effect all reasonable rules and regulations that it may deem necessary to carry out the provisions of Sections 17-17-101 through 17-17-135, not inconsistent herewith.






LOCATION AND PERMITTING OF COMMERCIAL HAZARDOUS WASTE MANAGEMENT FACILITIES

§ 17-17-151 - Demonstration of need by applicants for permits to operate commercial hazardous waste management facilities; factors considered by Permit Board in evaluating need for facilities; denial of permits; adoption of criteria and standards for location and permitting of facilities

(1) Each application for the issuance of a permit to operate a commercial hazardous waste management facility shall be accompanied by a demonstration of need for that facility in the anticipated service area, which shall be of the form and content as the Permit Board may prescribe. Applications for the reissuance, transfer or modification of previously issued permits, except modifications seeking an increase in the volume of hazardous waste to be managed on an annual basis, shall not be subject to the requirements of this section.

(2) The demonstration of need shall be specific as to the types of hazardous waste to be managed and shall include, but not be limited to:

(a) Documentation of the available capacity at existing commercial hazardous waste management facilities in the area to be served by the facility;

(b) Documentation of the current volume of hazardous waste generated in the area to be served by the facility and the volume of hazardous waste reasonably expected to be generated in the area to be served over the next twenty (20) years; and

(c) A description of any additional factors, such as physical limitations on the transportation of the hazardous waste or the existence of additional capacity outside the area to be served which may satisfy the projected need.

(3) The Permit Board shall consider the following factors in evaluating the need for the proposed facility:

(a) The extent to which the proposed commercial hazardous waste management facility is in conformance with the Mississippi Capacity Assurance Plan and any interstate or regional agreements associated therewith;

(b) An approximate service area for the proposed facility which takes into account the economics of hazardous waste collection, transportation, treatment, storage and disposal;

(c) The quantity of hazardous waste generated within the anticipated service area suitable for treatment, storage or disposal at the proposed facility;

(d) The design capacity of existing commercial hazardous waste management facilities located within the anticipated service area of the proposed facility; and

(e) The extent to which the proposed facility is needed to replace other facilities, if the need for a proposed commercial hazardous waste management facility cannot be established under paragraphs (a) through (d).

(4) Based on the needs of the State of Mississippi, it is the intent of the Legislature that there shall not be a proliferation of unnecessary facilities in any one (1) county of the state.

(5) If the Permit Board determines that a proposed commercial hazardous waste management facility is inconsistent with or contradictory to the factors set forth in subsection (3), the Permit Board is hereby empowered to deny any permit for such facility.

(6) The commission shall develop and adopt criteria and standards to be considered in location and permitting of commercial hazardous waste management facilities. The standards and criteria shall be developed through public participation, shall be enforced by the Permit Board and shall include, in addition to all applicable state and federal rules and regulations, consideration of:

(a) Hydrological and geological factors such as flood plains, depth to water table, soil composition and permeability, cavernous bedrock, seismic activity, and slope;

(b) Natural resource factors such as wetlands, endangered species habitats, proximity to parks, forests, wilderness areas and historical sites, and air quality;

(c) Land use factors such as local land use, whether residential, industrial, commercial, recreational or agricultural, proximity to public water supplies, and proximity to incompatible structures such as schools, churches and airports;

(d) Transportation factors, such as proximity to waste generators and to population, route safety and method of transportation; and

(e) Aesthetic factors such as the visibility, appearance and noise level of the facility.



§ 17-17-153 - Legislative findings and declaration of policy as to siting and permitting of hazardous waste management facilities

(1) The Legislature finds that:

(a) The beauty and quality of Mississippi's environment and the public health, safety and welfare of the citizens of the State of Mississippi must be protected from unsound waste management practices which might result from lack of access to proper hazardous waste management facilities.

(b) Inefficient and improper methods of managing waste create hazards to public health, cause pollution of the lands, air and water resources, and constitute a waste of natural resources.

(c) It is the policy of the State of Mississippi that the generation of waste should be reduced or eliminated at the source, whenever feasible; waste that is generated should be recycled or reused, whenever feasible; waste that cannot be reduced, recycled or reused should be treated in an environmentally safe manner; and disposal should be employed only as a last resort and should be conducted in an environmentally safe manner.

(d) It is a requirement under Section 104(c)(9) of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, Pub.L. No. 96-510, 94 Stat. 2767, 42 U.S.C.S. 9601 et seq., as amended, and the Superfund Amendments and Reauthorization Act of 1986, Pub.L. No. 99-499, 100 Stat. 1613, as amended, as a condition of receiving non-emergency federal remedial action funding after October 17, 1989, that each state assure that it has adequate capacity to manage the hazardous waste generated in the state and expected to be generated in the state for the next twenty (20) years.

(e) In response to the federal requirement for hazardous waste capacity assurance, the State of Mississippi has developed and submitted its Capacity Assurance Plan to the U.S. Environmental Protection Agency. The Capacity Assurance Plan sets out the state's need with respect to the types of hazardous waste management required by the state and the proposal for siting needed facilities.

(2) It is the intent of the Legislature that proper facilities must be sited as needed for the management of hazardous waste to meet the needs of Mississippi generators, and allow maximum effective use of regional hazardous waste management facilities; however, the Legislature believes that these objectives should be accomplished without Mississippi becoming a magnet for the hazardous waste from all other states and without the proliferation of unnecessary and unsafe facilities in this state.






NONHAZARDOUS SOLID WASTE PLANNING ACT OF 1991

§ 17-17-201 - Short title

Sections 17-17-201 through 17-17-235 shall be known and may be cited as the "Nonhazardous Solid Waste Planning Act of 1991."



§ 17-17-203 - Legislative findings and intent

(1) The Legislature finds that:

(a) Over one million five hundred thousand (1,500,000) tons of municipal solid waste are generated in Mississippi each year of which an estimated fifty thousand (50,000) tons is not even collected for disposal;

(b) On the average, each Mississippian currently discards approximately four (4) pounds of municipal solid waste each day;

(c) There are currently ninety-eight (98) commercial nonhazardous solid waste management facilities in this state;

(d) Most of the permitted sanitary landfill capacity will be used within the next ten (10) years;

(e) Monthly household collection fees have increased approximately fifteen percent (15%) in the last year. The costs of nonhazardous solid waste management will increase significantly due to decreased landfill capacity and more stringent federal requirements for nonhazardous solid waste management facilities. More stringent federal requirements may force an estimated eighty percent (80%) of the existing permitted facilities to close;

(f) Mississippians are spending approximate Fifty-five Million Dollars ($ 55,000,000.00) on nonhazardous solid waste management;

(g) Inefficient and improper methods of managing nonhazardous solid waste create hazards to the public health, cause pollution of air and water resources, constitute a waste of natural resources, have an adverse effect on land values and create public nuisances;

(h) Problems of nonhazardous solid waste management have become a matter statewide in scope and necessitate state action to assist local governments in identifying, financing, and improving methods and processes for more efficient management and collection of nonhazardous solid waste; and

(i) The economic and population growth of our state and improvements in the standard of living enjoyed by our population have resulted in a rising tide of unwanted and discarded materials.

(2) It is the intent of the Legislature that the provisions of Sections 17-17-201 through 17-17-235 shall:

(a) In order to protect the public health, safety and well-being of its citizens and to protect and enhance the quality of its environment, institute and maintain a comprehensive program for state and local solid waste management planning which will assure that solid waste management facilities meet the needs of the state and its localities, whether publicly or privately operated, are planned, developed and constructed in a timely manner;

(b) Reaffirm the state's policy of minimizing the amount of nonhazardous solid waste being generated and managed at facilities in the state and the commitment to reach the state's goal of reducing and minimizing waste generated in Mississippi by a minimum of twenty-five percent (25%) by January 1, 1996;

(c) Provide that a county shall have the power and its duty shall be to ensure the availability of adequate permitted management capacity for the nonhazardous solid waste which is generated within its boundaries;

(d) Establish that a municipality shall have the power and its duty shall be to assure the proper and adequate collection, transportation and storage of the nonhazardous solid waste generated or present within the area served by such municipality and in cooperation with the county, to assure adequate capacity for the processing, recycling and disposal of nonhazardous solid waste generated or present within the area served by such municipality; and

(e) Reaffirm that the state shall have the power and its duty shall be to regulate the management of nonhazardous solid waste and ensure that all nonhazardous solid waste management planning results in strategies for environmentally sound nonhazardous solid waste management systems.

(3) It is further the intent of the Legislature that, in light of the impending issuance of the Final Subtitle D regulations, the existing laws and regulations with regard to permitted sanitary landfills should be consistently enforced.



§ 17-17-205 - Definitions

(a) "Closure" means the ceasing operation of a sanitary landfill and securing the landfill so that it does not pose a significant threat to public health or the environment and includes long-term monitoring and maintenance of the landfill.

(b) "Label" means a molded, imprinted or raised symbol on or near the bottom of a plastic container or bottle.

(c) "Local government" means a county or a municipality within the State of Mississippi.

(d) "Municipal solid waste" means any nonhazardous solid waste resulting from the operation of residential, commercial, governmental, industrial or institutional establishments except oil field exploration and production wastes and sewage sludge.

(e) "Owner" or "operator" means any person, corporation, county, municipality or group of counties or municipalities acting jointly operating a sanitary landfill or having any interest in the land whereon a sanitary landfill is or has been located.

(f) "Plastic" means any material made of polymeric organic compounds and additives that can be shaped by flow.

(g) "Plastic bottle" means a plastic container intended for single use that:

(i) Has a neck smaller than the body of the container;

(ii) Is designed for a screw-top, snap cap or other closure; and

(iii) Has a capacity of not less than sixteen (16) fluid ounces or more than five (5) gallons.

(h) "Rigid plastic container" means any formed or molded container intended for single use, composed predominately of plastic resin, that has a relatively inflexible finite shape or form with a capacity of not less than eight (8) ounces or more than five (5) gallons. This term does not include a plastic bottle.



§ 17-17-207 - Molding or imprinting of plastic bottles or containers with symbols indicating plastic resin used in producing bottle or container; specification of symbols; maintenance and distribution of list of symbols

(1) This section and any rules or regulations adopted hereunder shall be interpreted to conform with nationwide plastics industry standards.

(2) A person may not manufacture or distribute a plastic bottle or rigid plastic container unless the appropriate symbol indicating the plastic resin used to produce the bottle or container is molded into or imprinted on the bottom or near the bottom of the bottle or container. A plastic bottle or rigid container with a base cup or other component of a material different from the basic material used in making the bottle or container shall bear the symbol indicating its basic material.

(3) The symbols used under this section must consist of a number placed within a triangle of arrows and of letters placed below the triangle of arrows. The triangle must be equilateral, formed by three (3) arrows with the apex of each point of the triangle at the midpoint of each arrow, rounded with a short radius. The arrowhead of each arrow must be at the midpoint of each side of the triangle with a short gap separating the arrowhead from the base of the adjacent arrow. The triangle formed by the arrows must depict a clockwise path around the number.

(4) The numbers, letters of the symbols and the plastic resins represented by the symbols are:

(a) 1 and PETE, representing polyethylene terephthalate;

(b) 2 and HDPE, representing high density polyethylene;

(c) 3 and V, representing vinyl;

(d) 4 and LDPE, representing low density polyethylene;

(e) 5 and PP, representing polypropylene;

(f) 6 and PS, representing polystyrene;

(g) 7 and OTHER, representing all other resins, including layered plastics of a combination of materials.

(5) The department shall:

(a) Maintain a list of the symbols; and

(b) Provide a copy of that list to any person on request.



§ 17-17-209 - Imposition of bans, deposits or taxes on plastic bottles and containers by municipalities, etc

Sections 17-17-201 through 17-17-235 shall not be construed to allow any municipality, county or other political subdivision to impose a ban, deposit or tax on plastic containers and bottles.



§ 17-17-211 - Penalties for violations of § 17-17-207; injunctions

After being notified by the department that a plastic container does not comply with the provisions of Section 17-17-207, a person who violates Section 17-17-207, is subject to a civil penalty of not less than One Hundred Dollars ($ 100.00) nor more than One Thousand Dollars ($ 1,000.00) for each day of violation and may be enjoined from such violations.



§ 17-17-213 - Rules and regulations

(1) Not later than October 1, 1991, the Commission on Environmental Quality shall promulgate rules and regulations establishing standards for the production of compost. The commission may modify, repeal, make exceptions to and grant exceptions and variances from such rules and regulations. Such rules and regulations shall include, but not be limited to, the following:

(a) Requirements necessary to produce hygienically safe compost products for varying applications.

(b) A classification scheme for compost based on the types of waste composted, including at least one (1) type containing only yard trash; the maturity of the compost, including at least three (3) degrees of decomposition for fresh, semimature and mature; and the levels of organic and inorganic constituents in the compost. This scheme shall address:

(i) Methods for measurement of the compost maturity;

(ii) Particle sizes;

(iii) Moisture content; and

(iv) Average levels of organic and inorganic constituents, including heavy metals, for such classes of compost as the Commission on Environmental Quality establishes, and the analytical methods to determine those levels.

(2) Not later than January 1, 1992, the Commission on Environmental Quality shall promulgate rules and regulations prescribing the allowable uses and application rates of compost based, at a minimum, on the following criteria:

(a) The total quantity of organic and inorganic constituents, including heavy metals, allowed to be applied through the addition of compost to the soil per acre per year.

(b) The allowable uses of compost based on maturity and type of compost.



§ 17-17-215 - Disposition of compost not conforming to criteria prescribed by Commission

If compost is produced which does not meet the criteria prescribed by the Commission on Environmental Quality for agricultural and other use, the compost must be reprocessed or disposed of in a manner approved by the Commission on Environmental Quality, unless a different application is specifically authorized by the Commission on Environmental Quality.



§ 17-17-217 - Environmental Protection Trust Fund

(1) There is created in the State Treasury a fund designated as the Environmental Protection Trust Fund, to be administered by the executive director of the department.

(2) The Commission on Environmental Quality shall promulgate rules and regulations for the administration of the fund and for a system of priorities for any related projects or programs eligible for funding from the fund.

(3) The commission may utilize any funds in the Environmental Protection Fund for defraying the costs of the Department of Environmental Quality for administering the nonhazardous waste program, including the development of the state nonhazardous solid waste management plan as authorized by law. The commission may also use the fund to accomplish the purposes of the multimedia pollution prevention program created under Section 49-31-11.

(4) Expenditures may be made from the fund upon requisition by the executive director of the department.

(5) The fund shall be treated as a special trust fund. Interest earned on the principal in the fund shall be credited by the department to the fund.

(6) The fund may receive monies from any available public or private source, including, but not limited to, collection of fees, interest, grants, taxes, public and private donations, petroleum violation escrow funds or refunds, and appropriated funds.



§ 17-17-219 - Filing by owners or operators of commercial facilities managing municipal solid wastes of annual statements of waste received and managed; per-ton fees imposed on management of waste; daily record of waste delivered to facilities; annual aggregate report of wastes received at facilities

(1) Before July 15 of each year the operator of a commercial nonhazardous solid waste management facility managing municipal solid waste shall file with the State Tax Commission and the department a statement, verified by oath, showing the total amounts of nonhazardous solid waste managed at the facility during the preceding calendar year, and shall at the same time pay to the State Tax Commission One Dollar ($ 1.00) per ton of municipal solid waste generated and managed in the state by landfilling or incineration, including waste-to-energy management. The fee shall not be levied upon rubbish which is collected and disposed separately from residential or household waste and which is not managed for compensation. For ash and sludges which contain a significant amount of water, the fee may be calculated on a dry ton basis.

(2) (a) Before July 15 of each year, the operator of a commercial nonhazardous solid waste management facility managing municipal solid waste shall file with the State Tax Commission and the department a statement, verified by oath, showing the total amounts of solid waste received from out of state and managed at the facility during the preceding calendar year.

(b) Before July 15 of each year, the operator of a commercial nonhazardous solid waste management facility managing municipal solid waste located in this state shall pay to the State Tax Commission an amount equal to the greater of the per-ton fee imposed on the management of out-of-state nonhazardous solid waste by the state from which the nonhazardous solid waste originated or the per-ton fee, if any, imposed on the management of nonhazardous solid waste by this state. The sum shall be based on the total amounts of nonhazardous solid waste managed at the facility during the preceding calendar year and shall be paid to the State Tax Commission at the same time that reports are filed under subsection (2)(a) of this section.

(3) Except as provided in subsection (6) of this section, all monies received by the State Tax Commission as provided in this chapter shall be allocated as follows:

(a) Fifty percent (50%) shall be remitted to the Mississippi Nonhazardous Solid Waste Corrective Action Trust Fund; and

(b) Fifty percent (50%) shall be remitted to the Environmental Protection Trust Fund.

(4) All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes and for noncompliance with the provisions of such chapter, and all other duties and requirements imposed upon taxpayers, shall apply to all persons liable for fees under the provisions of this chapter, and the Tax Commissioner shall exercise all the power and authority and perform all the duties with respect to taxpayers under this chapter as are provided in the Mississippi Sales Tax Law except where there is a conflict, then the provisions of this chapter shall control.

(5) (a) The operator of a commercial nonhazardous solid waste management facility managing municipal solid waste shall keep an accurate written daily record of deliveries of solid waste to the facility as required by the department, including, but not limited to, the name of the hauler, the source of the waste, the types of waste received and the weight of solid waste measured in tons received at the facility. A copy of these records shall be maintained at the site by the operator and shall be made available to the department for inspection upon request.

(b) The operator shall file with the department annually, on such forms as the department may prescribe, a report providing aggregate information on the types, amounts and sources of waste received at the facility during the preceding calendar year. The State Tax Commission and the department shall share information provided under this section.

(6) When the unobligated balance in the Mississippi Nonhazardous Solid Waste Corrective Action Trust Fund reaches or exceeds Three Million Five Hundred Thousand Dollars ($ 3,500,000.00), the department shall pay funds allocated under Section 17-17-219(3)(a) to the Local Governments Solid Waste Assistance Fund created under Section 17-17-65 on the next scheduled payment date. After July 1, 2000, the department may transfer any unobligated balance in the Mississippi Nonhazardous Solid Waste Corrective Action Trust Fund exceeding Three Million Five Hundred Thousand Dollars ($ 3,500,000.00) to the Local Governments Solid Waste Assistance Fund. When the unobligated balance is reduced below Two Million Dollars ($ 2,000,000.00), the department shall reduce payments to the Local Governments Solid Waste Assistance Fund to two-thirds (2/3) of the funds allocated under Section 17-17-219(3)(a) and shall pay the remaining one-third (1/3) of the funds allocated under Section 17-17-219(3)(a) to the Mississippi Nonhazardous Solid Waste Corrective Action Trust Fund until the time as that fund balance reaches or exceeds Three Million Five Hundred Thousand Dollars ($ 3,500,000.00).



§ 17-17-221 - Development and administration of state nonhazardous solid waste management plan; goals and contents; updating of plan

(1) The department may develop a state nonhazardous solid waste management plan. The state nonhazardous solid waste management plan shall utilize the information, conclusions and recommendations of the approved local nonhazardous solid waste management plans.

(2) If developed, the state nonhazardous solid waste management plan shall include, at a minimum, the following:

(a) An identification and analysis of the amounts and types of municipal solid waste from all sources which is generated in the state or transported into the state for management;

(b) An inventory and evaluation of all existing and planned municipal solid waste management facilities, including their permit status and the remaining capacity of existing facilities;

(c) An inventory of open and unauthorized dumps and a strategy for closing such sites;

(d) A strategy for achieving the twenty-five percent (25%) waste reduction goal through source reduction, recycling or other waste reduction technologies;

(e) A projection, using acceptable averaging methods, of municipal solid waste generated annually by each county over the next twenty (20) years and an evaluation of the adequacy of existing capacity to handle the anticipated projected volume and composition of waste;

(f) Information, conclusions and recommendations in local nonhazardous solid waste management plans for future facilities;

(g) A description of public education and information programs on the management of municipal solid waste; and

(h) A determination of the adequacy of programs for the management of yard wastes, tires, lead acid batteries, household hazardous wastes and white goods.

(3) The department shall update the plan as needed.



§ 17-17-223 - Development of planning guidance and forms for local nonhazardous solid waste management plans

Not later than sixty (60) days after publication of the Final Subtitle D regulations in the Federal Register, but in no case later than January 1, 1992, the department shall develop planning guidance and forms for local nonhazardous solid waste management plans. The department shall make such guidance and forms available to local governments at no cost.



§ 17-17-225 - Establishment of criteria for evaluation of local nonhazardous solid waste management plans

Before July 1, 1992, the commission shall establish criteria for the evaluation of local nonhazardous solid waste management plans. These criteria shall include, but not be limited to, the following:

(a) The unit of local government's demonstration of the understanding of its nonhazardous solid waste management system, including the sources, composition and quantities of nonhazardous solid waste generated within the planning area and transported into the planning area for management, and the existing and planned nonhazardous solid waste management capacity, including remaining available capacity;

(b) The adequacy of the local strategy for achieving the twenty-five percent (25%) waste minimization goal;

(c) The reasonableness of the twenty-year projections of nonhazardous solid waste generated within the planning area; and

(d) The adequacy of plans and implementation schedules for providing needed nonhazardous solid waste management capacity for the twenty-year period.



§ 17-17-227 - County adoption of local nonhazardous solid waste management plan; contents; municipality participation; interlocal agreements; notice, ratification, review and implementation; alternative procedure for modifications; department to maintain copies; noncompliance with publication requirements

(1) Each county, in cooperation with municipalities within the county, shall prepare, adopt and submit to the commission for review and approval a local nonhazardous solid waste management plan for the county. Each local nonhazardous solid waste management plan shall include, at a minimum, the following:

(a) An inventory of the sources, composition and quantities by weight or volume of municipal solid waste annually generated within the county, and the source, composition and quantity by weight or volume of municipal solid waste currently transported into the county for management;

(b) An inventory of all existing facilities where municipal solid waste is currently being managed, including the environmental suitability and operational history of each facility, and the remaining available permitted capacity for each facility;

(c) An inventory of existing solid waste collection systems and transfer stations within the county. The inventory shall identify the entities engaging in municipal solid waste collection within the county;

(d) A strategy for achieving a twenty-five percent (25%) waste reduction goal through source reduction, recycling or other waste reduction technologies;

(e) A projection, using acceptable averaging methods, of municipal solid waste generated within the boundaries of the county over the next twenty (20) years;

(f) An identification of the additional municipal solid waste management facilities, including an evaluation of alternative management technologies, and the amount of additional capacity needed to manage the quantities projected in paragraph (e);

(g) An estimation of development, construction, operational, closure and post-closure costs, including a proposed method for financing those costs;

(h) A plan for meeting any projected capacity shortfall, including a schedule and methodology for attaining the required capacity;

(i) A determination of need by the county, municipality, authority or district that is submitting the plan, for any new or expanded facilities. A determination of need shall include, at a minimum, the following:

(i) Verification that the proposed facility meets needs identified in the approved local nonhazardous solid waste management plan which shall take into account the quantities of municipal solid waste generated and the design capacities of existing facilities;

(ii) Certification that the proposed facility complies with local land use and zoning requirements, if any;

(iii) Demonstration, to the extent possible, that operation of the proposed facility will not negatively impact the waste reduction strategy of the county, municipality, authority or district that is submitting the plan;

(iv) Certification that the proposed service area of the proposed facility is consistent with the local nonhazardous solid waste management plan; and

(v) A description of the extent to which the proposed facility is needed to replace other facilities; and

(j) Any other information the commission may require.

(2) Each local nonhazardous solid waste management plan may include:

(a) The preferred site or alternative sites for the construction of any additional municipal solid waste management facilities needed to properly manage the quantities of municipal solid waste projected for the service areas covered by the plan, including the factors which provided the basis for identifying the preferred or alternative sites; and

(b) The method of implementation of the plan with regard to the person who will apply for and acquire the permit for any planned additional facilities and the person who will own or operate any of the facilities.

(3) Each municipality shall cooperate with the county in planning for the management of municipal solid waste generated within its boundaries or the area served by that municipality. The governing authority of any municipality which does not desire to be included in the local nonhazardous solid waste management plan shall adopt a resolution stating its intent not to be included in the county plan. The resolution shall be provided to the board of supervisors and the commission. Any municipality resolving not to be included in a county waste plan shall prepare a local nonhazardous solid waste management plan in accordance with this section.

(4) The board of supervisors of any county may enter into interlocal agreements with one or more counties as provided by law to form a regional solid waste management authority or other district to provide for the management of municipal solid waste for all participating counties. For purposes of Section 17-17-221 through Section 17-17-227, a local nonhazardous solid waste management plan prepared, adopted, submitted and implemented by the regional solid waste management authority or other district is sufficient to satisfy the planning requirements for the counties and municipalities within the boundaries of the authority or district.

(5) (a) Upon completion of its local nonhazardous solid waste management plan, the board of supervisors of the county shall publish in at least one (1) newspaper as defined in Section 13-3-31, having general circulation within the county a public notice that describes the plan, specifies the location where it is available for review, and establishes a period of thirty (30) days for comments concerning the plan and a mechanism for submitting those comments. The board of supervisors shall also notify the board of supervisors of adjacent counties of the plan and shall make it available for review by the board of supervisors of each adjacent county. During the comment period, the board of supervisors of the county shall conduct at least one (1) public hearing concerning the plan. The board of supervisors of the county shall publish twice in at least one (1) newspaper as defined in Section 13-3-31, having general circulation within the county, a notice conspicuously displayed containing the time and place of the hearing and the location where the plan is available for review.

(b) After the public hearing, the board of supervisors of the county may modify the plan based upon the public's comments. Within ninety (90) days after the public hearing, each board of supervisors shall approve a local nonhazardous solid waste management plan by resolution.

(c) A regional solid waste management authority or other district shall declare the plan to be approved as the authority's or district's solid waste management plan upon written notification, including a copy of the resolution, that the board of supervisors of each county forming the authority or district has approved the plan.

(6) Upon ratification of the plan, the governing body of the county, authority or district shall submit it to the commission for review and approval in accordance with Section 17-17-225. The commission shall, by order, approve or disapprove the plan within one hundred eighty (180) days after its submission. The commission shall include with an order disapproving a plan a statement outlining the deficiencies in the plan and directing the governing body of the county, authority or district to submit, within one hundred twenty (120) days after issuance of the order, a revised plan that remedies those deficiencies. If the governing body of the county, authority or district, by resolution, requests an extension of the time for submission of a revised plan, the commission may, for good cause shown, grant one (1) extension for a period of not more than sixty (60) additional days.

(7) After approval of the plan or revised plan by the commission, the governing body of the county, authority or district shall implement the plan in compliance with the implementation schedule contained in the approved plan.

(8) The governing body of the county, authority or district shall annually review implementation of the approved plan. The commission may require the governing body of each local government or authority to revise the local nonhazardous solid waste management plan as necessary, but not more than once every five (5) years.

(9) If the commission finds that the governing body of a county, authority or district has failed to submit a local nonhazardous solid waste management plan, obtain approval of its local nonhazardous solid waste management plan or materially fails to implement its local nonhazardous solid waste management plan, the commission shall issue an order in accordance with Section 17-17-29, to the governing body of the county, authority or district.

(10) The commission may, by regulation, adopt an alternative procedure to the procedure described in this section for the preparation, adoption, submission, review and approval of minor modifications of an approved local nonhazardous solid waste management plan. For purposes of this section, minor modifications may include administrative changes or the addition of any noncommercial nonhazardous solid waste management facility.

(11) The executive director of the department shall maintain a copy of all local nonhazardous solid waste management plans that the commission has approved and any orders issued by the commission.

(12) If a public notice required in subsection (5) was published in a newspaper as defined in Section 13-3-31, having general circulation within the county but was not published in a daily newspaper of general circulation as required by subsection (5) before April 20, 1993, the commission shall not disapprove the plan for failure to publish the notice in a daily newspaper. Any plan disapproved for that reason by the commission shall be deemed approved after remedying any other deficiencies in the plan.



§ 17-17-229 - Facility permits for nonhazardous solid waste management; application requirements and criteria

(1) After approval of a local nonhazardous solid waste management plan by the commission, neither the department, the permit board nor any other agency of the State of Mississippi shall issue any permit, grant or loan for any nonhazardous solid waste management facility in a county, municipality region, or district which is not consistent with the approved local nonhazardous solid waste management plan.

(2) The commission shall adopt criteria to be considered in location and permitting of nonhazardous solid waste management facilities. The criteria shall be developed through public participation, shall be enforced by the permit board and shall include, in addition to all applicable state and federal rules and regulations, consideration of:

(a) Hydrological and geological factors, such as floodplains, depth to water table, soil composition, and permeability, cavernous bedrock, seismic activity, and slope;

(b) Natural resources factors, such as wetlands, endangered species habitats, proximity to parks, forests, wilderness areas and historical sites, and air quality;

(c) Land use factors, such as local land use, whether residential, industrial, commercial, recreational, agricultural, proximity to public water supplies, and proximity to incompatible structures such as schools, churches and airports;

(d) Transportation factors, such as proximity to waste generators and to population, route safety and method of transportation; and

(e) Aesthetic factors, such as the visibility, appearance and noise level of the facility.



§ 17-17-231 - Adoption of rules and regulations governing municipal sanitary landfills

(1) The Commission on Environmental Quality may adopt rules and regulations governing municipal solid waste landfills that accept household wastes, but any rules and regulations for such landfills shall, except for the adoption of criteria and standards to be considered in the location of such facilities, be no more stringent or extensive in scope, coverage and effect than Subtitle D regulations promulgated by the United States Environmental Protection Agency.

(2) If Subtitle D regulations do not provide a standard, criteria or guidance addressing matters relating to landfills, the commission may promulgate rules and regulations to address these matters in accordance with the Mississippi Administrative Procedures Law when the commission determines that such rules and regulation are necessary to protect human health, welfare or the environment.

(3) Nothing in this section shall prohibit the commission by order or the Permit Board in the issuance or modification of a permit from placing additional requirements on a landfill on a case by case basis in order to prevent, abate, control or correct groundwater contamination, public endangerment or as otherwise determined necessary to protect human health, welfare or the environment.



§ 17-17-233 - Establishment, collection and disposition of fees, surcharges, etc., to produce resources for closure of landfills and post-closure monitoring and remediation

From and after October 9, 1993, the owner of a sanitary landfill shall establish a fee, or a surcharge on existing fees or other appropriate revenue-producing mechanism, to ensure the availability of financial resources for the proper closure of the sanitary landfill and post-closure monitoring and remediation. However, the disposal of solid waste by persons on their own property, as described in Section 17-17-13, Mississippi Code of 1972, is exempt from this section.

(a) The revenue-producing mechanism must produce revenue at a rate sufficient to generate funds to meet state and federal landfill closure and post-closure requirements.

(b) The revenue shall be deposited in an interest-bearing escrow account to be held and administered by the owner. The owner shall file with the department an annual audit of the account. The audit shall be conducted by a certified public accountant and shall be filed no later than December 31 of each year. Failure to collect or report such revenue is a noncriminal violation, punishable by a fine of not more than Five Thousand Dollars ($ 5,000.00) for each offense. The owner may make expenditures from the account and its accumulated interest only for the purpose of landfill closure and post-closure requirements. If such expenditures do not deplete the fund to the detriment of eventual closure and post-closure requirements, any monies remaining in the account after paying for proper and complete closure and all post-closure requirements, as determined by the commission, shall be returned to the owner.

(c) The revenue generated under this section and any accumulated interest thereon may be applied to the repayment of any loan or the payment of, or pledged as security for, the payment of revenue bonds issued in whole or in part for the purpose of complying with state and federal landfill closure and post-closure requirements. Such application or pledge may be made directly in the proceedings authorizing such bonds or in an agreement with an insurer of bonds to assure such insurer of additional security therefor.



§ 17-17-235 - Proof of financial responsibility by owner or operator of sanitary landfill in lieu of requirements of § 17-17-233

An owner or operator of a sanitary landfill may establish proof of financial responsibility with the commission in lieu of the requirements of Section 17-17-233. Such proof may include surety bonds, certificates of deposit, securities, letter of credit, or other methods, as approved by the commission, showing that the owner or operator has sufficient financial resources to cover, at a minimum, the costs of complying with any closure and post-closure requirements. The owner or operator shall estimate such costs to the satisfaction of the commission.






MISSISSIPPI REGIONAL SOLID WASTE MANAGEMENT AUTHORITY ACT

§ 17-17-301 - Short title

Sections 17-17-301 through 17-17-349 shall be known and cited as the "Mississippi Regional Solid Waste Management Authority Act."



§ 17-17-303 - Legislative findings

The Legislature hereby finds and declares: that the collection, disposal and utilization of municipal solid waste is a matter of grave concern to all citizens and is an activity thoroughly affected with the public interest; that the health, safety and welfare of the people of this state require efficient municipal solid waste collection and disposal service; that there is a need for planning, research, development and innovation in the design, management and operation of facilities for municipal solid waste management, to encourage continuing improvement and provide adequate incentives and processes for reducing operation and other costs in the management of municipal solid waste; to provide for the collection and disposal of municipal solid waste and to encourage planning of municipal solid waste collection and disposal service, it is necessary and desirable to authorize the creation of regional authorities by counties and municipalities to acquire, construct, operate and maintain municipal solid waste management facilities.



§ 17-17-305 - Definitions

Whenever used in Sections 17-17-301 through 17-17-349, the following words and terms shall have the following respective meanings unless a different meaning clearly appears from the context:

(a) "Authority" means a regional solid waste management authority created under Sections 17-17-301 through 17-17-349.

(b) "Board" means the board of commissioners of an authority.

(c) "Bonds" means either revenue bonds, general obligation bonds, bond anticipation notes, or other types of debt instruments issued by the authority unless the reference to bonds clearly indicates "revenue bonds," "general obligation bonds," "bond anticipation notes" or such other forms of debt instruments.

(d) "Cost of project" means all costs of site preparation and other start-up costs; all costs of construction; all costs of real and personal property required for the purposes of the project and facilities related thereto, including land and any rights or undivided interest therein, easements, franchises, fees, permits, approvals, licenses, and certificates and the securing of such permits, approvals, licenses, and certificates and all machinery and equipment, including motor vehicles which are used for project functions; and including any cost associated with the closure, post-closure maintenance or corrective action, financing charges and interest prior to and during construction and during such additional period as the authority may reasonably determine to be necessary for the placing of the project in operation; costs of engineering, geotechnical, architectural and legal services; costs of plans and specifications and all expenses necessary or incident to determining the feasibility or practicability of the project; administrative expenses; and such other expenses as may be necessary or incidental to the financing authorized in Sections 17-17-301 through 17-17-349. The costs of any project may also include funds for the creation of a debt service reserve, a renewal and replacement reserve, and such other reserves as may be reasonably required by the authority for the operation of its projects and as may be authorized by any bond resolution or trust agreement or indenture pursuant to the provisions of which the issuance of any such bonds may be authorized. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the costs of the project and may be paid or reimbursed as such out of the proceeds of user fees, of revenue bonds or notes issued under Sections 17-17-301 through 17-17-349 for such project, or from other revenues obtained by the authority.

(e) "County" means any county of this state.

(f) "Department" means the Department of Environmental Quality.

(g) "Designated representative" means the person named by resolution of the governing body of a county or municipal corporation as the representative of such unit of local government for the purpose of acting on their behalf as an incorporator in concert with other similarly named persons in the creation and incorporation of a regional authority under Sections 17-17-301 through 17-17-349.

(h) "Facilities" means any plant, structure, building, improvement, land, or any other real or personal property used or useful in a project under Sections 17-17-301 through 17-17-349.

(i) "Governing body" means the elected or duly appointed officials constituting the governing body of a municipality or county.

(j) "Incorporation agreement" means that agreement between the designated representatives of various units of local government setting forth the formal creation of a regional authority under Sections 17-17-301 through 17-17-349.

(k) "Incorporator" means the "designated representative."

(l) "Member" means a unit of local government participating in an authority.

(m) "Municipal solid waste" means any nonhazardous solid waste resulting from the operation of residential, commercial, governmental, industrial or institutional establishments except oil field exploration and production wastes and sewage sludge.

(n) "Municipality" means any incorporated city or town in this state.

(o) "Person" means a person as defined in Section 17-17-3, Mississippi Code of 1972.

(p) "Post-closure" means a procedure approved by the Environmental Protection Agency, or the department to provide for long-term financial assurance, monitoring, and maintenance of solid waste disposal sites to protect human health and the environment.

(q) "Project" means:

(i) The collection, transportation, management and disposal of municipal solid waste, including closure and post-closure and any property, real or personal, used as or in connection with a facility for the composting, extraction, collection, storage, treatment, processing, utilization, or final disposal of resources contained in solid waste, including the conversion of municipal solid waste or resources contained therein into compost, oil, charcoal, gas, steam, or any other product or energy source and the collection, storage, treatment, utilization, processing, or final disposal of solid waste in connection with the foregoing; and

(ii) Any property, real or personal, used as or in connection with a facility for the composting, extraction, collection, storage, treatment, processing and the conversion of such resources into any compost or useful form of energy.

(r) "Public agency" means any incorporated city or town, county, political subdivision, governmental district or unit, public corporation, public institution of higher learning, community college district, planning and development district, or governmental agency created under the laws of the state.

(s) "Resource recovery facility" means any facility at which solid waste is processed for the purpose of extracting, converting to energy or otherwise separating and preparing solid waste for reuse.

(t) "Revenues" means all rentals, receipts, income and other charges derived or received or to be derived or received by the authority from any of the following: the operation by the authority of a facility or facilities, or part thereof; the sale, including installment sales or conditional sales, lease, sublease or use or other disposition of any facility or portion thereof; the sale, lease or other disposition of recovered resources; contracts, agreements or franchises with respect to a facility (or portion thereof), with respect to recovered resources, or with respect to a facility (or portion thereof) and recovered resources, including but not limited to charges with respect to the management of municipal solid waste received with respect to a facility, income received as a result of the sale or other disposition of recovered resources; any gift or grant received with respect thereto; proceeds of bonds to the extent of use thereof for payment of principal of, premium, if any, or interest on the bonds as authorized by the authority; proceeds from any insurance, condemnation or guaranty pertaining to a facility or property mortgaged to secure bonds or pertaining to the financing of a facility; income and profit from the investment of the proceeds of bonds or of any revenues and the proceeds of any special tax to which it may be entitled.

(u) "Solid waste" means solid waste as defined in Section 17-17-3, Mississippi Code of 1972.

(v) "Municipal solid waste management facility" means any land, building, plant, system, motor vehicles, equipment or other property, whether real, personal or mixed, or any combination of either thereof, used or useful or capable of future use in the collection, storage, treatment, utilization, recycling, processing, transporting or disposal of municipal solid waste, including transfer stations, incinerators, sanitary landfill facilities or other facilities necessary or desirable.

(w) "Solid waste landfill" means a disposal facility where any amount of solid waste, whether or not mixed with or including other waste allowed under Subtitle D of the Resource Conservation and Recovery Act of 1976, as amended, is disposed of by means of placing an approved cover thereon.

(x) "State" means the State of Mississippi.

(y) "Unit of local government" means any county or municipality of the state.



§ 17-17-307 - Creation of authority

Any unit of local government or any combination thereof may form a regional solid waste management authority. Creation of an authority shall be initiated by ordinance or resolution duly adopted by the governing body of each unit of local government. The ordinance or resolution shall state the necessity for the authority, the primary function, and authorize a designated representative of the unit of local government to enter into an incorporation agreement with the other units of local government. The authority is created and established as a public body corporate and politic constituting a political subdivision of the state and shall be deemed to be acting in all respects for the benefit of the people of the state in the performance of essential public functions and the authority shall be empowered in accordance with Sections 17-17-301 through 17-17-349 to promote the health, welfare and prosperity of the general public.



§ 17-17-309 - Incorporation of authority

(1) Within forty (40) days following the adoption of the final authorizing resolution, the designated representatives shall proceed to incorporate an authority by filing for record in the office of the chancery clerk of the participating counties and the Secretary of State an incorporation agreement approved by each member. The agreement shall comply in form and substance with the requirements of this section and shall be executed in the manner provided in Sections 17-17-301 through 17-17-349.

(2) The incorporation agreement of an authority shall state:

(a) The name of each participating unit of local government and the date on which the governing bodies thereof adopted an authorizing resolution;

(b) The name of the authority which must include the words "....... Solid Waste Management Authority," or "The Solid Waste Management Authority of ..........," the blank spaces to be filled in with the name of one or more of the members or other geographically descriptive term. If the Secretary of State determines that the name is identical to the name of any other corporation organized under the laws of the state or so nearly similar as to lead to confusion and uncertainty, the incorporators may insert additional identifying words so as to eliminate any duplication or similarity;

(c) The period for the duration of the authority;

(d) The location of the principal office of the authority which shall be within the boundaries of the members;

(e) That the authority is organized pursuant to Sections 17-17-301 through 17-17-349;

(f) The board setting forth the number of commissioners, terms of office and the vote of each commissioner;

(g) If the exercise by the authority of any of its powers is to be in any way prohibited, limited or conditioned, a statement of the terms of such prohibition, limitation or condition;

(h) Any provisions relating to the vesting of title to its properties upon its dissolution which shall be vested in any member; and

(i) Any other related matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with Sections 17-17-301 through 17-17-349 or with the laws of the state.

(3) The incorporation agreement shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgements. When the incorporation agreement is filed for record, there shall be attached to it a certified copy of the authorizing resolution adopted by the governing body of each member.

(4) The incorporators shall publish a notice of incorporation once a week for two (2) successive weeks in a daily newspaper or newspapers having general circulation throughout the region to be served.

(5) Upon the filing for record of the agreement and the required documents, the authority shall come into existence and shall constitute a public corporation under the name set forth in the incorporation agreement. The Secretary of State shall thereupon issue a certificate of incorporation to the authority.



§ 17-17-311 - Amendment of incorporation agreement; withdrawal of member from authority; effect of withdrawal

(1) The incorporation agreement of any authority may be amended in the manner provided in this section. The board of the authority shall first adopt a resolution proposing an amendment to the incorporation agreement. The amendment shall be set forth in full in the resolution and may include any matters which might have been included in the original incorporation agreement.

(2) After the adoption of the resolution by the board, the chairman of the board and the secretary of the authority shall file a certified copy of the resolution and a signed written application in the name of and on behalf of the authority, under its seal, with the governing body of each member, requesting the governing body to adopt a resolution approving the proposed amendment. As promptly as may be practicable after the filing of the application with the governing body, that governing body shall review the application and shall adopt a resolution either denying the application or authorizing the proposed amendment. Any such resolution shall be published in a newspaper or newspapers as provided in subsection (4) of Section 17-17-309. The governing body shall cause a copy of the application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of the governing body at which final action upon the application is taken. The incorporation agreement may be amended only after the adoption of a resolution by two-thirds (2/3) of the governing bodies of the members. Publication of such amendment shall be made as provided in subsection (4) of Section 17-17-309.

(3) Within forty (40) days following the adoption of the last adopted resolution approving the proposed amendment, the chairman of the board and the secretary of the authority shall sign, and file for record in the office of the chancery clerk with which the incorporation agreement of the authority was originally filed and the Secretary of State, a certificate in the name of and in behalf of the authority, under its seal, reciting the adoption of the respective resolutions by the board and by the governing body of each member and setting forth the amendment. The chancery clerk for such county shall record the certificate in an appropriate book in his office. When such certificate has been so filed and recorded, the amendment shall become effective. No incorporation agreement of an authority shall be amended except in the manner provided in this section.

(4) Any member of a regional solid waste management authority may withdraw from the authority by submitting a resolution to the board requesting an amendment to the incorporation agreement pursuant to subsection (1) of this section. Upon compliance with the requirements of subsections (1) through (3) of this section and the payment of its pro rata share of any indebtedness, costs, expenses or obligations of the authority outstanding at the time of withdrawal, the amendment may become effective upon adoption of the resolution by the board. The withdrawal of a member shall not operate to impair, invalidate, release or abrogate any contract, lien, bond, permit, indebtedness or obligation of the authority, except to relieve the withdrawing member from further financial obligation to the authority.

(5) After the issuance of a permit by the permit board for the construction and operation of a solid waste landfill, any withdrawal of the situs county from the authority shall not affect the ability of the authority to operate a solid waste landfill upon the site for which the permit has been issued.



§ 17-17-313 - Board of commissioners of authority; employees; budget

(1) All powers of the authority shall be vested in the board of commissioners. Each member of the authority shall have at least one (1) commissioner on the board.

The incorporators shall by duly adopted resolution or bylaws designate the vote of each commissioner based upon pro rata population, municipal solid waste volume or such other criteria as they may determine. In the alternative, the incorporators by duly adopted resolution, may authorize appointments to the board by the members to reflect population, municipal solid waste volume or such other criteria as the incorporators may determine. In addition, the incorporators shall designate a term for each commissioner at the time of incorporation so as to establish staggered terms of office. No commissioner shall serve for a term to exceed four (4) years unless duly reappointed. Such resolutions for the composition of the board and the vote of its commissioners shall be filed with the incorporation agreement.

(a) Initially, the board shall be composed as follows:

(i) Within thirty (30) days of the effective date of the incorporation agreement, the board of supervisors of each participating county and the mayor of each municipality acting on behalf and with the consent of the governing body of each participating municipality shall appoint at least one (1) person to the board as determined by the resolution of the incorporators.

(ii) The governing body of each county or municipality shall appoint only individuals who are residents of its respective county or municipality or an employee thereof.

(iii) The number of commissioners of the board shall be increased by at least one (1) each time a county or municipality enters into membership and executes a contract for solid waste management. The board shall establish the vote or number of commissioners based upon the same terms as the original resolution of the incorporators. Within fifteen (15) days of entering into the contract, the governing body of the county or municipality, entering into such contract shall appoint at least one (1) person to the board. Any commissioner appointed under the provision shall serve for a term of four (4) years.

(iv) After the initial term, the commissioners shall serve a term of four (4) years, and for such period thereafter until a successor shall be duly appointed and qualified.

(v) Upon selection of a site for any municipal solid waste management facility owned and/or operated by the authority, the situs county shall have a minimum representation at least as great as any single member. Such representation shall include a minimum of one (1) commissioner from the supervisor district in which the facility is located. The supervisor of the district or his designee shall serve in this position.

(b) Each commissioner of the board shall be eligible for reappointment. All vacancies shall be filled by appointment in the same manner, provided that any person appointed to fill a vacancy shall serve only for the unexpired term. Any commissioner may be removed at any time prior to the expiration of the member's term of office for misfeasance, malfeasance or willful neglect of duty, as determined by the appointing political subdivision. Before assuming office, each commissioner shall take and subscribe to the constitutional oath of office before a chancery clerk, and a record of such oath shall be filed with the Secretary of State. The board of commissioners shall annually select a chairman and a vice-chairman.

(2) The board may appoint an executive committee to be composed of not less than five (5) persons. No member shall have more than one (1) representative on the executive committee. The chairman of the board shall serve as chairman of the executive committee. The executive committee is empowered to execute all powers vested in the full board between meetings of the board. A majority plus one (1) shall constitute a quorum for the transaction of business. All actions of the executive committee must be ratified by a majority of the board at a regular or called meeting of the board.

(3) The board may employ such personnel and appoint and prescribe the duties of such officers as the board deems necessary or advisable, including a general manager and a secretary of the authority. The general manager may also serve as secretary and shall be a person of good moral character and of proven ability as an administrator with a minimum of five (5) years' experience in the management and administration of a public works operation or comparable experience which may include, but is not limited to, supervision, public financing, regulatory codes and related functions as minimum qualifications to administer the programs and duties of the authority. The general manager shall administer, manage and direct the affairs and business of the authority, subject to the policies, control and direction of the board. The general manager and any commissioner not bonded in another capacity shall give bond executed by a surety company or companies authorized to do business in this state in the penal sum of Fifty Thousand Dollars ($ 50,000.00) payable to the authority conditioned upon the faithful performance of his duties and the proper accounting for all funds. The board may require any of its employees to be bonded. The cost of any bond required by this section or by the board shall be paid from funds of the authority. The secretary shall keep a record of the proceedings of the authority and shall be custodian of all books, documents and papers filed with the authority, the minute book or journal, and the official seal. The secretary may make copies of all minutes and other records and documents of the authority and to certify under the seal of the authority that such copies are true and accurate copies, and all persons dealing with the authority may rely upon such certificates.

(4) Regular meetings of the board shall be held as set forth in its bylaws, rules or regulations. Additional meetings of the board shall be held at the call of the chairman or whenever any three (3) commissioners so request.

(5) Upon express, prior authorization of the authority, each commissioner may receive compensation in an amount not to exceed Forty Dollars ($ 40.00) per day for attending each day's meeting of the board and for each day spent in attending to the business of the authority and, in addition, may receive reimbursement for actual and necessary expenses incurred as provided by Section 25-3-41, Mississippi Code of 1972. Each commissioner shall not be entitled to any additional compensation other than that specifically provided for in this subsection.

(6) The board shall prepare a budget for the authority for each fiscal year at least ninety (90) days prior to the beginning of each fiscal year, which shall be from July 1 to June 30 of each year, and shall submit it to the governing body of each member.



§ 17-17-315 - Administrative office; contracts for provision of staff support, administrative and operational services; preparation, development and review of solid waste management plan

The board may contract with and designate a local planning and development district in its jurisdiction to serve as the administrative office of the authority and to provide such staff support as may be necessary for the operation and administration of the authority. In addition, the board may contract with any county or municipality to provide support services and any member may contract with or as part of their service contract with the authority to provide such staff support, administrative and operational services as it deems advisable and on such terms as may be mutually agreed.

At the request of the board, the planning and development district shall coordinate and assist in the preparation and development of any solid waste management plan required by state law. A review of such plan shall be provided the board each year and periodically updated as determined to be necessary or as may be required by law.



§ 17-17-317 - Powers of authority generally

From and after the creation of an authority it shall be a public corporation participating under its corporate name and shall, in that name, be a body politic and corporate with all the rights and powers necessary or convenient to carry out the purposes of Sections 17-17-301 through 17-17-349, including, but not limited to the following:

(a) To sue and be sued in its own name;

(b) To adopt an official seal and alter the same at pleasure;

(c) To maintain an office or offices at such place or places within the management area as it may determine;

(d) To acquire, construct, improve, or modify, to operate or cause to be operated and maintained, either as owner of all or of any part in common with others, a project or projects within the counties or municipalities in the district and, to pay all or part of the cost of any such project or projects from the proceeds of bonds of the authority or from any contribution or loans by persons, firms, public agencies or corporations or from any other contribution or user fees, all of which the authority is authorized to receive, accept, and use and to pay all cost of operation and maintenance as may be determined as necessary for preparation of any project;

(e) To acquire, in its own name, by purchase on such terms and conditions and in such manner as it may deem proper, by condemnation in accordance with all laws applicable to the condemnation of property for public use, or by gift, grant, lease, or otherwise, real property or easements therein, franchises and personal property necessary or convenient for its corporate purposes. These purposes shall include, but are not limited to, the constructing or acquiring of a project; the improving, extending, reconstructing, renovating, or remodeling of any existing project or part thereof; or the demolition to make room for such project or any part thereof and to insure the same against any and all risks as such insurance may, from time to time, be available. The authority may also use such property and rent or lease the same to or from others including public agencies or make contracts for the use thereof or sell, lease, exchange, transfer, assign, pledge, mortgage or grant a security interest for any such property, provided that the powers to acquire, use, and dispose of property as set forth in this paragraph shall include the power to acquire, use, and dispose of any interest in such property, whether divided or undivided. Title to any such property of the authority, however, shall be held by the authority exclusively for the benefit of the public;

(f) To make, enforce, amend and repeal bylaws and rules and regulations for the management of its business and affairs and for the use, maintenance and operation of any of its project facilities and any other of its properties;

(g) To fix, charge, collect, maintain, and revise rates, fees and other charges for any services rendered by it to any person or public agency;

(h) To make contracts and leases with any person or public agency and to execute all instruments necessary or convenient for construction, operation, and maintenance of projects and leases of projects; and including the closure, post-closure maintenance and any required corrective action involving a project provided that all private persons, firms, and corporations, this state, and all units of local government, departments, instrumentalities, or agencies of the state or of local government are authorized to enter into contracts, leases or agreements with the authority, upon such terms and for such purposes as they deem advisable; and, without limiting the generality of the above, authority is specifically granted to municipalities and counties and to the authority to enter into contracts, lease agreements, or other undertaking relative to the furnishing of project activities and facilities or either of them by the authority to such municipalities and counties and by such municipalities and counties to the authority for a term not exceeding thirty (30) years;

(i) To borrow money and to issue bonds for any of its purposes, except bonds may not be issued for operating costs, to provide for and secure the payment thereof, and to provide for the rights of the holders thereof;

(j) To invest any monies of the authority, including proceeds from the sale of any bonds subject to any agreements with bondholders, on such terms and in such manner as the authority deems proper;

(k) To exercise any one or more of the powers, rights, and privileges conferred by Sections 17-17-301 through 17-17-349 either alone or jointly or in common with one or more other public or private parties. In any such exercise of such powers, rights, and privileges jointly or in common with others for the construction, operation, and maintenance of facilities, the authority may own an undivided interest in such facilities with any other party with which it may jointly or in common exercise the rights and privileges conferred by Sections 17-17-301 through 17-17-349 and may enter into an agreement or agreements with respect to any such facility with the other party or parties participating therein. An agreement may contain such terms, conditions, and provisions, consistent with this section, as the parties thereto shall deem to be in their best interest, including, but not limited to, provisions for the construction, operation, and maintenance of such facility by any one or more party of the parties to such agreement. The party or parties shall be designated in or pursuant to such agreement as agent or agents on behalf of itself and one or more of the other parties thereto, or by such other means as may be determined by the parties thereto, and including provisions for a method or methods of determining and allocating, among or between the parties, costs of construction, operation, maintenance, renewals, replacements, improvements, and disposal related to such facility. In carrying out its functions and activities as such agent with respect to construction, operation, and maintenance of such a facility, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other participating parties. The agent shall act for the benefit of the public. The authority shall not delegate its right of eminent domain or power of condemnation. Pursuant to any such agreement, the authority may delegate its powers and duties related to the construction, operation, and maintenance of such facility to the party acting as agent and all actions taken by such agent in accordance with the agreement may be binding upon the authority without further action or approval of the authority;

(l) To apply, contract for, accept, receive and administer gifts, grants, appropriations, and donations of money, materials, and property of any kind, including loans and grants from the United States, the state, a unit of local government, or any agency, department, authority, or instrumentality of any of the foregoing, upon such terms and conditions as the United States, the state, a unit of local government, or such agency, department, authority, or instrumentality shall impose; to administer trusts; and to sell, lease, transfer, convey, appropriate and pledge any and all of its property and assets;

(m) To do any and all things necessary or proper for the accomplishment of the objectives of this section and to exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the Constitution and laws of the state, including the power to employ professional and administrative staff and personnel and to retain legal, engineering, fiscal, accounting and other professional services; the power to purchase all kinds of insurance, including without limitations, insurance against tort liability and against risks of damage to property; and the power to act as self-insurer with respect to any loss or liability. The obligations of the authority other than revenue bonds shall be payable from the general funds of the authority and shall not be a charge against any special fund allocated to the payment of revenue bonds;

(n) To borrow money and issue its bonds from time to time and to use the proceeds to pay all or part of the capital costs of any project, or for closure, corrective action or post-closure maintenance of such project or for refunding any such bonds of the authority; and otherwise to carry out the purposes of this section and to pay all other capital costs but not operating costs of the authority incident to, or necessary and appropriate to, such purposes, including the providing of funds to be paid into any fund to secure such bonds and notes and to provide for the rights of the holder thereof;

(o) To assume or continue any contractual or other business relationships entered into by the municipalities or counties who are members of the authority, including the rights to receive and acquire transferred rights under option to purchase agreements and permit application;

(p) To enter on any lands, waters, or premises for the purpose of making surveys, borings, soundings and examinations for the purposes of the authority;

(q) To do and perform any acts and things authorized by Sections 17-17-301 through 17-17-349 under, through or by means of its officers, agents and employees, or by contracts with any person;

(r) To enter into any and all contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the authority, or to carry out any power expressly granted in Sections 17-17-301 through 17-17-349 including, without limiting the generality of the foregoing, contracts with public agencies, and such public agencies are hereby also empowered to enter into such contracts with the authority, which may include provisions for exclusive dealing, fee payment requirements, territorial division, and other conduct or arrangements which may have an anticompetitive effect;

(s) To enter into contracts with any municipality or county which is a member of the authority for the closure or post-closure maintenance of a municipal solid waste management facility owned and operated by such county or municipality; and

(t) To exercise the power of eminent domain for the particular purpose of the acquisition of property designated by plan to sufficiently accommodate the location of facilities, and such requirements related directly thereto pursuant to Chapter 27, Title 11, Mississippi Code of 1972.



§ 17-17-319 - Promulgation of rules and regulations relating to construction, operation and maintenance of facility owned or operated by authority; requirement of flow of municipal solid waste to particular designated facilities; disposal of waste at previously established projects

(1) The authority may adopt and promulgate all reasonable rules and regulations regarding the specifications and standards relating to the construction, operation and maintenance of any facility owned or operated by the authority to comply with all federal and state environmental laws and regulations.

(2) The authority may determine if the mandatory flow of municipal solid waste to its facility is necessary to ensure the viability of the facility. Prior to the adoption of any ordinance declaring the necessity of requiring mandatory flow of municipal solid waste, the authority shall demonstrate in writing that it has considered the utilization of any municipal solid waste management facility in existence on April 12, 1991, which meets the proposed or final state and federal regulations. The authority must show that its decision not to use the existing facility is based on the fact that such facility is environmentally unsound, costs for use of such facility is inconsistent with comparable facilities within the State of Mississippi, or the use of such facility is not consistent with the local nonhazardous solid waste management plan. If the authority adopts a resolution declaring the necessity of requiring mandatory flow of municipal solid waste to the facilities by any person located or residing within the territorial boundaries of a member of the authority or a public agency or person which contracts for use or services of the facilities owned or operated by the authority, then each member shall comply by adopting a resolution or ordinance to require such mandatory flow.

(3) All such rules and regulations prescribed by the authority shall not conflict with or suspend any rules or regulations prescribed by general statute or the Department of Environmental Quality.

(4) Any county or municipality participating in a regional authority is authorized to require by ordinance that all municipal solid waste generated within the designated geographic area that is placed in the waste stream be collected, transported, stored and managed at a designated permitted municipal solid waste management facility or facilities serving such area. The ordinance shall not be construed to prohibit the source separation of materials for purposes of recycling from municipal solid waste prior to collection of such municipal solid waste for management, or prohibit collectors of municipal solid waste from recycling materials or limit access to such materials as an incident to collection of such municipal solid waste; provided such prohibitions do not authorize the construction and operation of a resource recovery facility unless specifically provided for pursuant to an approved local nonhazardous solid waste management plan.

(5) Prior to April 12, 1991, any county or municipality which has issued bonds for a project as defined in Section 17-17-103, Mississippi Code of 1972, and is not a member of a regional authority may continue and is empowered to assign collection territories, to regulate the collection of municipal solid wastes and to require the disposal of municipal solid wastes at a project to provide the volume of municipal solid wastes necessary to pay the operating costs of a project, or the principal and interest on revenue bonds issued for such project, or both such operating costs and bonds. When such county or municipality becomes a member of a regional authority, the county or municipality may exercise only those mandatory flow powers consistent with the regional authority plan.



§ 17-17-321 - Contracts between public agencies and authority for provision of solid waste management services by authority; payments for services and contributions by public agencies

(1) Any public agency may, pursuant to a duly adopted resolution, contract with the authority for the authority to acquire, construct or provide facilities and projects to be owned by the authority for furnishing municipal solid waste management services to the public agency or to users within the boundaries of the public agency. The public agency shall be obligated to make payments which shall be sufficient to enable the authority to meet its expenses, interest and principal payments (whether at maturity or upon sinking funds redemption) for its bonds, reserves for debt service, payments into funds for operation and maintenance and renewals and replacements and the requirements of any rate covenant with respect to debt service coverage contained in any resolution, trust indenture or other security agreement relating to its bonds. Such contracts may also contain other terms and conditions as the authority and the public agency may determine, including provisions whereby the public agency is obligated to make payments under such contract whether or not use or services are rendered or whether or not the facilities are completed, operable or operating, and notwithstanding suspension, interruption, interference, reduction or curtailment of the use or services of such facilities. Such contracts may be for a term covering the life of the facilities or for any other term or for an indefinite period and may be made with or without consideration and may provide that the amounts payable by the public agency are in lieu of all or any part of the rates, fees and other charges which would otherwise be collected from the users of the facilities.

(2) Contracts may provide that the obligation of a public agency to make payments to the authority for facilities is several, or is joint and several, with the obligations of other public agencies or other persons contracting with the authority for the use of services of such management facilities. When the public agency's obligation is joint and several, and if any other public agency or other person defaults in his obligation, then the public agency may be required to increase its payments to the authority by a proportional amount, taking into consideration the remaining persons who are likewise contracting with the authority and who are not in default.

(3) The obligations of a public agency arising under the terms of any contract referred to in this section, whether or not payable solely from revenues or solely from a pledge of ad valorem taxes or any combination thereof, shall not be construed as being included within the indebtedness limitations of the public agency for purposes of any constitutional or statutory limitation or provision. To the extent provided in such contract and to the extent such obligations of the public agency are payable solely from the revenues and other monies derived by the public agency from the operation of its facilities which are the subject of such contract, such obligations may be treated as expenses of operating such facilities.

(4) Contracts may also provide for payments in the form of contributions to defray the cost of any purpose set forth in the contracts and as advances for any facilities subject to repayment by the authority. A public agency may make such contributions or advances from its general fund, general obligation bond proceeds, or surplus fund or from any monies legally available therefor.

(5) Subject to the terms of a contract referred to in this section, the authority is hereby authorized to do and perform any and all acts or things necessary, convenient or desirable to carry out the purposes of such contract, including the fixing, charging, collecting, maintaining and revising of rates, fees and other charges for the services rendered to any user of the facilities operated or maintained by the authority, whether or not such facilities are owned by the authority.



§ 17-17-323 - Rates and fees charged by public agencies for services provided by authority

Whenever a public agency enters into a contract as authorized by Sections 17-17-301 through 17-17-349, and the payments are to be made either wholly or partly from the revenues of the authority's facilities, the duty is hereby imposed on the public agency at the direction of the authority to fix, establish and maintain, and from time to time adjust, the rates or fees charged by the public agency for the service of such facilities to the end that the revenues from such facilities, together with any ad valorem taxes levied for such payments, will be sufficient at all times to pay: (a) the expense of operating and maintaining such facilities; (b) all of the public agency's obligations to the authority under such contract; and (c) all of the obligations under and in connection with any outstanding bonds issued to finance in whole or in part such facilities.



§ 17-17-325 - Submission of local nonhazardous solid waste management plan by authority; designation of geographic area for collection, storage, processing and disposal of solid waste; approval of permit application for facility

The authority may at the direction of the governing bodies of the participating units of local government submit a local nonhazardous solid waste management plan as required by Sections 17-17-201 through 17-17-235, to the Commission on Environmental Quality providing the authority's assurance of capacity for the management of municipal solid waste within the geographical boundaries of the authority for the period of not less than twenty (20) years.

The authority may designate a geographic area to the permit board within which the collection, transportation, storage, processing and disposal of all municipal solid waste generated within such area shall be accomplished in accordance with a local nonhazardous solid waste management plan. Such designation shall be made only after the permit board has received a resolution adopted by the unit or units of local government having jurisdiction within such geographic area that such designation be made and after approval of the commission of a local nonhazardous solid waste management plan.

The permit board shall not approve any permit application unless the facility is consistent with the applicable local nonhazardous solid waste management plan.



§ 17-17-327 - Bonds of authority

(1) The authority is empowered and authorized, from time to time, to issue bonds in such principal amounts as shall be necessary to provide sufficient funds for achieving any of its corporate purposes, including, without limiting the generality of the foregoing, the financing of the acquisition, construction, improvement, or the closure, corrective action or post-closure maintenance of facilities, or any combination thereof, the payment of interest on bonds of the authority, establishment of reserves to secure such bonds, expenses incident to the issuance of such bonds including bond insurance and to the implementation of the authority's programs, and all other capital expenditures but not operating costs of the authority incident to or necessary or convenient to carry out its corporate purposes and powers.

(2) The authority may issue such types of bonds as it may determine, subject only to any agreement with the holders of particular bonds, including bonds as to which the principal and interest are payable exclusively from all or a portion of the revenues derived from one or more facilities pursuant to the contracts entered into by public agencies, and other persons pursuant to Sections 17-17-301 through 17-17-349, or any combination of any of the foregoing, or which may be secured by a pledge or any grant, subsidy, or contribution from any public agency or other person, or a pledge of an income or revenues, funds or monies of the authority from any source whatsoever.

(3) Bonds shall be authorized by a resolution or resolutions of the authority. Such bonds shall bear such date or dates, mature at such time or times (either serially, term or a combination thereof), bear interest at such rate or rates, be in such denomination or denominations, be in such registered form, carry such conversion or registration privileges, have such rank or priority, be executed in such manner and by such officers, be payable from such sources in such medium of payment at such place or places within or without the state, provided that one (1) such place shall be within the state, be subject to such terms of redemption prior to maturity, all as may be provided by resolution or resolutions of the authority.

(4) Any bonds of the authority may be sold at such price or prices, at public or private sale, in such manner and at such times as may be determined by the authority to be in the public interest, and the authority may pay all expenses, premiums, fees and commissions which it may deem necessary and advantageous in connection with the issuance and sale thereof.

(5) Any pledge of earnings, revenues or other monies made by the authority shall be valid and binding from the time the pledge is made and the earnings, revenues or other monies so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(6) Neither the commissioners of the authority nor any person executing the bonds shall be personally liable on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(7) Whenever any bonds shall have been signed by the officers designated by resolution of the authority to sign the bonds who were in office at the time of such signing but who may have ceased to be such officers prior to the sale and delivery of such bonds, or who may not have been in office on the date such bonds may bear, the manual or facsimile signatures of such officers upon such bonds and the coupons appertaining thereto, shall nevertheless be valid and sufficient for all purposes and have the same effect as if the person so officially executing such bonds had remained in office until the delivery of the same to the purchaser or had been in office on the date such bonds may bear.

(8) Whenever a regional authority issues bonds secured by the revenues received from the participating member units of local governments, any local governmental unit which contracts for solid waste management services from the authority is hereby authorized and empowered to agree in writing with the authority that, as provided in this section, the State Tax Commission shall (a) withhold all or any part as agreed by the local governmental units of any monies which such local governmental unit is entitled to receive from time to time pursuant to any law and which is in the possession of the State Tax Commission, and (b) pay the same over to the regional authority to satisfy any delinquent payments on any services to such local governmental unit which the regional authority has determined to be necessary to ensure the timely payment of any bonds of the regional authority secured by revenue to be received from the unit of local government or as may be necessary to replenish any funds of a debt service reserve fund of the regional authority which might have been expended to pay debt service as a result of the delinquency of a unit of local government. If the regional authority shall file a copy of such written agreement, together with a statement of delinquency, with the State Tax Commission, then the State Tax Commission shall immediately make the withholdings provided in such agreement from the amounts due the local governmental unit and shall continue to pay the same over to the regional authority until all such delinquencies are satisfied.



§ 17-17-329 - Issuance by counties of general obligation bonds for solid waste management facilities

(1) The board of supervisors of a county and the governing authorities of a municipality, acting jointly or severally, shall have the power and is hereby authorized, from time to time, to issue general obligation bonds of the county or municipality for the purpose of providing sufficient funds for capital expenditures, including the financing of the acquisition, construction, improvement or the closure, corrective action or postclosure maintenance of solid waste management facilities pursuant to the provisions of Sections 19-9-1 through 19-9-25, or 21-33-301 through 21-33-329. General obligation bonds issued pursuant to this section shall be included in the limitation of indebtedness as set forth in Sections 19-9-5 and 21-33-303.

(2) (a) In addition to compliance with the provisions of Sections 19-9-1 through 19-9-25, Sections 21-33-301 through 21-33-329, for the issuance of general obligations of the county or municipality, the county or municipality shall advertise its intention to issue general obligation bonds of the county or municipality and specify the proposed increased tax rate of the county or municipality in a newspaper of general circulation in the county or municipality. The advertisement shall be no less than one-fourth ( 1/4) page in size and the type used shall be no smaller than eighteen (18) point and surrounded by a one-fourth ( 1/4) inch solid black border. The advertisement may not be placed in that portion of the newspaper where legal notices and classified advertisements appear. It is legislative intent that, whenever possible, the advertisement appear in a newspaper that is published at least five (5) days a week, unless the only newspaper in the county or municipality is published less than five (5) days a week. It is further the intent of the Legislature that the newspaper selected be one of general interest and readership in the community, and not one of limited subject matter. The advertisement shall be run once each week for the two (2) weeks preceding the date specified in the resolution by the board of supervisors or the governing authorities of the municipality. The advertisement shall state that the county or municipality proposes to issue general obligation bonds of the county or municipality for a solid waste management facility, the proposed property tax revenue and the procedure that may be taken by qualified electors of the county for calling an election on the question of issuance of the general obligation bonds of the county or municipality.

(b) The form and content of the notice shall be as follows:

"NOTICE OF TAX INCREASE

(Name of the County or Municipality) has proposed to increase its property tax revenue (designate one or more classes of property provided for in Section 112, Mississippi Constitution of 1890) by (percentage of increase of each class) percent, and to increase its total budget by (percentage of increase) percent for the purpose of the issuance of general obligation bonds of the county or municipality for a solid waste management facility."

If twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified voters of the county or municipality file a written protest against the issuance of such bonds on or before the date specified in the resolution of the board of supervisors or governing authorities of the municipality, then an election on the question of the issuance of the bonds shall be called pursuant to Sections 19-9-13 and 19-9-15, or 21-33-307 through 21-33-311. If no protest is filed, then the bonds may be issued without an election, at any time, within two (2) years after the date specified in the resolution of the board of supervisors or governing authorities of the municipality.



§ 17-17-331 - Temporary borrowing by authority

(1) Pending the issuance of revenue bonds by the authority, the authority is hereby authorized to make temporary borrowings not to exceed two (2) years in anticipation of the issue of bonds in order to provide funds in such amounts as may, from time to time, be deemed advisable prior to the issue of bonds. To provide for such temporary borrowings, the authority may enter into any purchase, loan or credit agreement, or agreements or other agreement or agreements with any banks or trust companies or other lending institutions, investment banking firms or persons in the United States having power to enter into the same. The agreements may contain such provisions not inconsistent with Sections 17-17-301 through 17-17-349 as may be authorized by the board.

(2) All temporary borrowings made under this section shall be evidenced by notes of the authority which shall be issued, from time to time, for such amounts, in such form and in such denominations and subject to terms and conditions of sale and issue, prepayment or redemption and maturity, rate or rates of interest and time of payment of interest as the board shall authorize and direct and in accordance with Sections 17-17-301 through 17-17-349. Such authorization and direction may provide for the subsequent issuance of replacement notes to refund, upon issuance thereof, such notes, and may specify such other terms and conditions with respect to the notes and replacement notes thereby authorized for issuance as the board may determine and direct.



§ 17-17-333 - Refunding bonds of authority

The authority may issue refunding bonds for the purpose of paying any of its bonds at or prior to maturity or upon acceleration or redemption. Refunding bonds may be issued at such time prior to the maturity or redemption of the refunded bonds as the authority deems to be in the public interest. The refunding bonds may be issued in sufficient amounts to pay or provide the principal of the bonds being refunded, together with any redemption premium thereof, any interest accrued or to accrue to the date of payment of such bonds, the expenses of issue of the refunding bonds, the expenses of redeeming the bonds being refunded, and such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be required by the resolution, trust indenture or other security instruments. The issue of refunding bonds, the maturities and other details thereof, the security therefor, the rights of the holders and the rights, duties and obligations of the authority shall be governed by Sections 17-17-327 and 17-17-329 relating to the issue of bonds other than refunding bonds insofar as the same may be applicable.



§ 17-17-335 - Issuance by municipalities or counties of bonds for payment of costs for closure, post-closure maintenance or corrective action for solid waste management facilities

The governing body of any municipality or county which owns and operates a municipal solid waste management facility which as a result of Subtitle D regulation of the Resource Conservation and Recovery Act of 1976, as amended, is required to incur cost for the closure, post-closure maintenance or any corrective action of any existing facility is authorized to issue general obligation bonds of the county or municipality pursuant to Sections 19-9-1 through 19-9-25 or Sections 21-33-301 through 21-33-323 or revenue bonds for such purposes. The revenue bonds may be payable from and serviced by any revenues derived from any fees, charges or rates for the operation of or providing for municipal solid waste collection and disposal services. The general obligation bonds shall be applied against any limitation on bonded indebtedness of the issuer.



§ 17-17-337 - Validation of bonds

All bonds issued pursuant to Sections 17-17-329, 17-17-333 and 17-17-335 may be validated as now provided by law in Sections 31-13-1 through 31-13-11, Mississippi Code of 1972. Such validation proceedings shall be instituted in the chancery court of the county in which the principal office of the authority is located, but notice of such validation proceedings shall be published at least two (2) times in a newspaper of general circulation in each of the counties, the first publication of which in each case shall be made at least ten (10) days preceding the date set for validation.



§ 17-17-339 - Terms and conditions of bonds of authority generally

The authority shall have power in the issuance of its bonds to:

(a) Covenant as to the use of any or all of its property, real or personal.

(b) Redeem the bonds, to covenant for their redemption and to provide the terms and conditions thereof.

(c) Covenant to charge rates, fees and charges sufficient to meet operating and maintenance expenses, renewals and replacements, principal and debt service on bonds, creation and maintenance of any reserves required by a bond resolution, trust indenture or other security instrument and to provide for any margins or coverages over and above debt service on the bonds deemed desirable for the marketability of the bonds.

(d) Covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity, as to the terms and conditions upon which such declaration and its consequences may be waived and as to the consequences of default and the remedies of bondholders.

(e) Covenant as to the mortgage or pledge of or the grant of a security interest in any real or personal property and all or any part of the revenues from any facilities or any revenue-producing contract or contracts made by the authority with any person to secure the payment of bonds, subject to such agreements with the holders of bonds as may then exist.

(f) Covenant as to the custody, collection, securing, investment and payment of any revenues, assets, monies, funds or property with respect to which the authority may have any rights or interest.

(g) Covenant as to the purposes to which the proceeds from the sale of any bonds then or thereafter to be issued may be applied, and the pledge of such proceeds to secure the payment of the bonds.

(h) Covenant as to the limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds.

(i) Covenant as to the rank or priority of any bonds with respect to any lien or security.

(j) Covenant as to the procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given.

(k) Covenant as to the custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance proceeds.

(l) Covenant as to the vesting in a trustee or trustees, with in or outside the state, of such properties, rights, powers and duties in trust as the authority may determine.

(m) Covenant as to the appointing and providing for the duties and obligations of a paying agent or paying agents or other fiduciaries within or outside the state.

(n) Make all other covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or in the absolute discretion of the authority tend to make the bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein; it being the intention hereof to give the authority power to do all things in the issuance of bonds and in the provisions for security thereof which are not inconsistent with the Constitution of the state.

(o) Execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of covenants or duties, which may contain such covenants and provisions, as any purchaser of the bonds of the authority may reasonably require.



§ 17-17-341 - Appointment of trustee or receiver for enforcement or protection of rights of bondholders

The authority may, in any authorizing resolution of the board of commissioners, trust indenture or other security instrument relating to its bonds, provide for the appointment of a trustee who shall have such powers as are provided therein to represent the bondholders of any issue of bonds in the enforcement or protection of their rights under any such resolution, trust indenture or security instrument. The authority may also provide in such resolution, trust indenture or other security instrument that the trustee, or if the trustee so appointed fails or declines to protect and enforce such bondholders' rights then the percentage of bondholders as shall be set forth in, and subject to the provisions of, such resolution, trust indenture or other security instrument, may petition the chancery court of proper jurisdiction for the appointment of a receiver of the facilities, the revenues of which are pledged to the payment of the principal of and interest on the bonds held by such bondholders. Such receiver may exercise any power as may be granted in any such resolution, trust indenture or security instrument to enter upon and take possession of, acquire, construct or reconstruct, or operate and maintain such facilities, fix, charge, collect, enforce and receive all revenues derived from such facilities and perform the public duties and carry out the contracts and obligations of the authority in the same manner as the authority itself might do, all under the direction of such chancery court.



§ 17-17-343 - Exemption from taxation

(1) The exercise of the powers granted by Sections 17-17-301 through 17-17-349 will be in all respects for the benefit of the people of the state, for their well-being and prosperity and for the improvement of their social and economic conditions, and the authority shall not be required to pay any tax or assessment on any property owned by the authority or upon the income therefrom.

(2) Any bonds issued by the authority under the provisions of Sections 17-17-301 through 17-17-349, their transfer and the income therefrom shall at all time be free from taxation by the state or any unit of local government or other instrumentality of the state, except for inheritance and gift taxes.



§ 17-17-345 - Powers of counties, municipalities or other political subdivisions and agencies and instrumentalities thereof as to assistance and cooperation with authorities

(1) For the purpose of attaining the objectives of Sections 17-17-301 through 17-17-349, any county, municipality or other unit of local government, public corporation, agency or instrumentality of the state, a county or municipality may, upon such terms and with or without consideration, as it may determine, do any or all of the following:

(a) Lend, contribute, or donate money to any authority or perform services for the benefit thereof;

(b) Donate, sell, convey, transfer, lease or grant to any authority, without the necessity of authorization at any election of qualified voters, any property of any kind; and

(c) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with any authority in attaining the objectives of Sections 17-17-301 through 17-17-349.

(2) Any county, municipality or other political subdivision, public corporation, agency or instrumentality of the state, a county or municipality are each hereby specifically authorized to enter into a contract or contracts obligating any such entity to manage its solid waste, or any part thereof, at a facility or facilities owned or operated by such authority and obligating such county, municipality or other political subdivision, public corporation, agency or instrumentality of the state, a county or municipality to make payments to such authority for such management on such terms, provisions and conditions as deemed appropriate. Any such contract or contracts may provide for the continuous management of such solid waste from year to year, but for a term not to exceed thirty (30) years. Any costs to any such county, municipality or other political subdivision, public corporation, agency or instrumentality of the state, a county or municipality shall be paid annually out of funds of any such county, municipality or other political subdivision, public corporation, agency or instrumentality of the state or any county or municipality. The entering into of such contract or contracts shall not constitute the incurring of a debt by such county, municipality or other unit of local government, public corporation, agency or instrumentality of the state or any county or municipality within the meaning of any constitutional or statutory limitations on debts of the state, the counties or the municipalities.



§ 17-17-347 - Determination by local governments of costs for solid waste management within governmental service areas; establishment of systems for informing users of costs for solid waste management services; use of enterprise funds

(1) At the conclusion of each fiscal year, beginning with Fiscal Year 1992, each unit of local government shall determine during its regular audit the full and complete cost for solid waste management within the service area of the unit of local government for the previous fiscal year, and shall update the full and complete cost every year thereafter. The Department of Audit shall establish the method for units of local government to use in calculating full and complete cost for the preceding fiscal year to be included as a part of the regular audit of the operations of the unit of local government.

(2) (a) Each unit of local government shall establish a system to inform, no less than once a year, residential and nonresidential users of municipal solid waste management services within its service area of the user's share, on an average or individual basis, of the full cost for municipal solid waste management as determined pursuant to subsection (1) of this section.

(b) Counties and municipalities are encouraged to operate their municipal solid waste management systems through use of an enterprise fund.

(3) For purposes of this section, "service area" means the area in which the unit of local government provides, directly or by contract, municipal solid waste management services. This section shall not be construed to require a person operating under a franchise agreement to manage municipal solid waste within the service area of a unit of local government to make the calculations or to establish a system to provide information required under this section, unless such person agrees to do so as part of such franchise agreement.



§ 17-17-348 - Counties and municipalities to publish detailed report of revenues and costs incurred in operating garbage or rubbish collection or disposal systems

(1) In addition to any notice requirements otherwise provided by law, the board of supervisors of each county and the governing authorities of each municipality, before the first day of the fiscal year, shall publish in a newspaper having a general circulation in the county, a detailed, itemized report of all revenues, costs and expenses incurred by the county or municipality during the immediately preceding county or municipal fiscal year in operating the garbage or rubbish collection or disposal system. The report shall disclose:

(a) The total dollar amount of revenues received or dedicated by the county or municipality during the immediately preceding fiscal year for operation of the garbage or rubbish collection or disposal system;

(b) The identity of each source of funding and the dollar amount received from each source of funding during the immediately preceding fiscal year for operation of the garbage or rubbish collection or disposal system, including ad valorem taxes, fees and other sources; and

(c) The total dollar amount expended by the county or municipality to operate the garbage or rubbish collection or disposal system, along with the names and addresses of all businesses and persons with whom the county or municipality has contracted to perform or provide garbage or rubbish collection or disposal, the dollar amount of expenditures made under each contract and an itemized list of all other expenditures of county or municipal funds to operate and administer the garbage or rubbish collection or disposal system.

(2) The notice required under subsection (1) of this section shall be no less than one-eighth ( 1/8) page in size and the type used shall be no smaller than ten (10) point and surrounded by a one-fourth-inch ( 1/4) solid black border. The notice may not be placed in that portion of the newspaper where legal notices and classified advertisements appear. The notice must appear in a newspaper that is published at least five (5) days a week, unless the only newspaper in the county is published less than five (5) days a week. The newspaper selected must be one of general interest and readership in the community, and not one of limited subject matter. The notice must be published at least once.



§ 17-17-349 - Derivation of pecuniary benefit by elected or appointed officials

No elected or appointed official shall derive any pecuniary benefit, directly or indirectly, as a result of such elected or appointed official's duties under Sections 17-17-301 through 17-17-349.






DISPOSAL OF WASTE TIRES AND LEAD ACID BATTERIES; RIGHT-WAY-TO-THROW-AWAY PROGRAM

§ 17-17-401 - Legislative findings

The Legislature finds that:

(a) Uncontrolled disposal of waste tires may create a public health and safety problem because tire piles act as breeding sites for mosquitoes and other disease-transmitting vectors, pose substantial fire hazards and present a difficult disposal problem for landfills.

(b) A significant number of waste tires are illegally dumped in Mississippi.

(c) It is in the state's best interest to encourage efforts to recycle or recover resources from waste tires.

(d) It is desirable to discourage the landfilling of whole waste tires.



§ 17-17-403 - Definitions

The following words and phrases shall have the meanings ascribed in this section unless the context clearly indicates otherwise:

(a) "Commission" means the Commission on Environmental Quality.

(b) "Collection contractor" means a person approved by the department and used by a county, municipality or multicounty agency to operate a household hazardous waste collection and management program.

(c) "Department" means the Department of Environmental Quality.

(d) "Household hazardous waste" means any waste that would be considered hazardous under the Solid Wastes Disposal Law of 1974, Section 17-17-1 et seq., Mississippi Code of 1972, or any rules and regulations promulgated thereto, but for the fact that it is produced in quantities smaller than those regulated under that law or regulations and is generated by persons not otherwise covered by that law or regulations.

(e) "Motor vehicle" means an automobile, motorcycle, truck, trailer, semitrailer, truck tractor and semitrailer combination, farm equipment or any other vehicle operated on the roads of this state, used to transport persons or property, and propelled by power other than muscular power, but does not include traction engines, road rollers, earth movers, graders, loaders and other similar construction equipment requiring oversized tires, any vehicles which run only upon a track, bicycles or mopeds. For purposes of this article, "farm equipment" means any vehicle which uses tires having the following designations: I-1, I-2, I-3, R-1, R-2, R-3, F-1, F-2 and Farm Highway Service.

(f) "Small business" means any commercial establishment not regulated under the Resource Conservation and Recovery Act of 1976 (Public Law 94-580, 42 U.S.C.S. 6901 et seq.), as amended or regulations promulgated thereto.

(g) "Small quantity waste tire generator" means any private individual generating twenty-five (25) or fewer waste tires annually, or a tire retail outlet, automotive mechanic shop or other commercial or governmental entity that generates ten (10) or fewer waste tires per week.

(h) "Tire" means a continuous solid or pneumatic rubber covering encircling the wheel of a motor vehicle.

(i) "Waste tire" means a whole tire that is no longer suitable for its original intended purpose because of wear, damage or defect.

(j) "Waste tire hauler" means any person engaged in the collection and/or transportation of fifty (50) or more waste tires for the purpose of storage, processing or disposal or any person transporting waste tires for compensation.

(k) "Waste tire processing facility" means a site where tires are reduced in volume by shredding, cutting, chipping or otherwise altered to facilitate recycling, resource recovery or disposal. The term includes mobile waste tire processing equipment. Commercial enterprises processing waste tires shall not be considered solid waste management facilities.

(l) "Waste tire collection site" means a site used for the storage of one hundred (100) or more waste tires.



§ 17-17-405 - Provision to department of information regarding waste tire collection sites; maintenance of unauthorized waste tire collection or disposal sites; disposal of waste tires at unauthorized sites; closure of sites upon cessation of operations

(1) Owners and operators of any waste tire collection site shall provide the department with information concerning the site's location, size and approximate number of waste tires that have been accumulated at the site. The department shall promptly provide that information to the chancery clerk of the county in which the site is located.

(2) It is unlawful for any person to maintain a waste tire collection site or a waste tire disposal site unless the site is authorized by the department or permitted by the permit board. It is unlawful for any person to dispose of waste tires in the state unless the waste tires are disposed at an authorized waste tire collection site, a waste tire collection center, waste tire processing site or a waste tire disposal site.

(3) Each operator of a waste tire collection site in operation or accepting waste tires after January 1, 1991, shall ensure that the area is properly closed upon cessation of operations. The department may require that a closure plan be submitted with the application for authorization. The closure plan, as approved by the department, shall include at least the following:

(a) A description of how and when the area will be closed; and

(b) The method of final disposition of any waste tires remaining on the site at the time notice of closure is given to the department.

(4) The operator shall notify the department at least ninety (90) days before the date the operator expects closure to begin. No waste tires may be received by the waste tire collection site after the date closure is to begin.

(5) If the operator of a waste tire collection site fails to properly implement the closure plan, the commission shall order the operator to implement that plan, and take other steps under Section 17-17-29 to assure the proper closure of the site.



§ 17-17-407 - Promulgation and enforcement of rules and regulations

The commission may promulgate and enforce rules and regulations pertaining to collection, transportation, storage, processing and disposal of waste tires and may modify, repeal, make exceptions to and grant exemptions and variances from the rules and regulations. The rules and regulations shall include:

(a) Methods of collection, storage, processing and disposal of waste tires. The following are permissible methods of waste tire processing and disposal:

(i) Controlling soil erosion, when whole tires are not used;

(ii) Grinding into crumbs for use in road asphalt, tire derived fuel and as raw materials for other products;

(iii) Pyrolizing or other physico-chemical processing;

(iv) Incineration;

(v) Landfilling split, ground, chopped, sliced or shredded waste tires until July 1, 2000. Beginning July 1, 2000, the landfilling of waste tires in any form, including, but not limited to, split, ground, chopped, sliced, shredded or whole waste tires is prohibited, unless the commission grants an exception. In determining whether to grant an exception, the commission shall consider the following factors: A. Whether sufficient end-use or recycling markets have developed in all or parts of the state, B. whether the condition of the waste tire or waste tire derived material prevents recycling, C. whether the prohibition on landfilling waste tires will place a financial burden on local governments, or D. other factors the commission deems relevant. It is the intent of the Legislature that the commission shall, to the extent practicable, grant exceptions in areas of the state where the prohibition against landfilling waste tires will pose a demonstrated, unfunded financial burden on local governments.

(vi) Other methods as approved by the commission.

(b) Procedures for authorization or permitting for waste tire collection sites, waste tire processing facilities, waste tire haulers and waste tire disposal sites, including a review of the applicant's performance history;

(c) Requirements for location of facilities at which waste tires are collected, stored, processed or disposed, with regards to property boundaries and buildings, pest control, accessibility by fire fighting equipment and other considerations as they relate to protection of public health and safety and the environment; and

(d) Requirements for any financial assurance for waste tire haulers, waste tire collection sites, waste tire processing facilities and waste tire disposal facilities.



§ 17-17-409 - Powers and duties of counties, regional solid waste management authorities or municipalities regarding waste tire collection, processing and disposal

Each county, regional solid waste management authority or municipality, as the case may be, shall, as part of its local nonhazardous solid waste management plan as required by law, plan and provide an adequate number of waste tire collection sites within its jurisdiction, for the deposit of waste tires from small quantity waste tire generators and shall ensure the delivery of these tires on an adequate frequency to an authorized waste tire processing/disposal facility operated by the county, regional solid waste authority or private entity. Counties may establish, own and/or operate a waste tire collection site or sites or may enter into leases or other contractual arrangements with other counties or private entities for the operation of waste tire collection sites for small quantity generators. Nothing in this section shall prevent a county or regional solid waste authority from providing a more expansive waste tire management service.



§ 17-17-411 - Registration of waste tire haulers; issuance and use of hauler identification numbers

(1) Any waste tire hauler transporting waste tires within or into the state must register with the department. Following submission of a completed application, the department shall issue to the waste tire hauler a waste tire hauling identification number.

(2) Each waste tire hauler shall furnish its waste tire hauler identification number on all certification forms required under Sections 17-17-401 through 17-17-427 or regulations promulgated under those sections.



§ 17-17-413 - Execution and disposition of certification form relating to waste tires collected and shipped for storage, processing or disposal

(1) Every tire retailer or other person providing waste tires for transportation to a facility for storage, processing or disposal shall complete and sign a certification form, as prescribed by the department certifying the number of waste tires shipped for processing or disposal, the county and state in which the tires were collected and the name and address of the waste tire processing, storage and/or disposal facility for which the waste tires are destined. The form shall be completed and signed by the waste tire hauler, certifying receipt of such waste tires from the tire retailer or other person providing waste tires for transportation to a facility for storage, processing or disposal. The waste tire hauler shall present the certification form to the owner or operator of a waste tire collection facility, waste tire processing facility or a waste tire disposal facility at the time of delivery of waste tires for collection, processing or disposal. The tire retailer or other person providing the waste tires for transportation shall retain a copy of the certification signed by such person and the waste tire hauler. The waste tire hauler and the owner or operator of the facility receiving the waste tires shall each retain a copy of the certification containing all signatures. Copies of these certification forms shall be retained for a minimum of three (3) years after the date of delivery of the waste tires.

(2) The provisions of this section shall not apply to tires that are provided for disposal in quantities of five (5) or less by a person other than a waste tire collector, waste tire processor or waste tire hauler.



§ 17-17-415 - Tire retailers required to accept used or waste tires from customer at time of purchase; fee for accepting used or waste tire for disposal; limits and restrictions on holding of waste tires by retailers or wholesalers, motor vehicle dismantlers and salvage dealers

(1) Any person selling new or reusable tires at retail shall accept from a customer at the point of transfer, used or waste tires in a quantity at least equal to the number of new or reusable tires purchased, if offered by the customer. The retailer may assess a disposal fee on each tire sold. If the retailer imposes a disposal fee, the retailer is prohibited from imposing a disposal fee on the customer in excess of the actual per tire disposal costs incurred by the retailer and is also prohibited from waiving the disposal fee if the customer keeps the used or waste tire. In addition, if a retailer is required to remit the waste tire fee in Section 17-17-423 directly to the State Tax Commission, the fee shall be considered a part of his actual disposal costs.

(2) Any tire retailer, tire wholesaler, motor vehicle dismantler and salvage dealer may hold not more than five hundred (500) waste tires for a period not to exceed ninety (90) days without being authorized as a waste tire collection site, if such tires are stored in a manner which protects human health and the environment pursuant to regulations adopted by the commission.



§ 17-17-417 - Use of waste tires for soil erosion abatement, drainage and agricultural purposes

A person who leases or owns real property may use waste tires for soil erosion abatement and drainage purposes in accordance with procedures approved by the commission, or to secure covers over silage, hay, straw or agricultural products.



§ 17-17-419 - Abatement of unauthorized waste tire dump or stockpile

(1) If the commission is notified of and upon investigation confirms the presence of an unauthorized waste tire dump or stockpile it shall notify the person responsible for the unauthorized waste tire dump and request that the waste tires be processed or removed. If the person fails to take the requested action, the commission shall order the person to abate the unauthorized waste tire dump. If the person responsible for the unauthorized waste tire dump is not the owner of the property on which the unauthorized waste tire dump is located, the commission may order the property owner to permit abatement of the unauthorized waste tire dump. If the person responsible for the unauthorized waste tire dump fails to comply with the order, the commission shall take any action necessary to abate the unauthorized waste tire dump, including entering the property where the unauthorized waste tire dump is located and confiscating the waste tires or arranging to have the waste tires processed or removed.

(2) When the commission abates any unauthorized waste tire dump pursuant to subsection (1) of this section, the person responsible for the unauthorized waste tire dump shall be liable for the actual costs incurred by the commission including all administrative and legal expenses related to the abatement of the unauthorized waste tire dump. The commission may initiate a civil action to recover these costs from any persons responsible for the unauthorized waste tire dump. Nonpayment of the actual costs incurred by the commission may result in the imposition of a lien on the owner's real property on which the unauthorized waste tire dump is located if the owner has been identified by the commission as a responsible party.

(3) The commission may elect to suspend any or all of the actions against the person responsible contingent upon such factors as the date of formation of the unauthorized waste tire dump, the size of the tire dump, and any other factors which may warrant suspension of actions. The commission may in such cases enter into an agreed consent order with the person responsible whereby the commission agrees to arrange for a contractor to process or remove the waste tires.

(4) When the commission cannot determine a responsible person, the commission may enter into an agreed consent order with the landowner whereby the commission agrees to arrange for a contractor to process or remove the waste tires. If the landowner refuses to enter into an agreed consent order, the commission may hold the landowner responsible for continuing the existence of the unauthorized dump and the commission may exercise the authority granted in subsections (1) and (2) of this section.

(5) It is the intent of the Legislature that in its enforcement of this section the commission shall consider the availability of facilities for the processing or disposal of waste tires within the geographic area of any unauthorized waste tire dump prior to the issuance of any order imposing a fine against the owner or person responsible for an unauthorized waste tire dump.



§ 17-17-423 - Imposition, administration, collection, enforcement and disposition of waste tire fee

(1) There is imposed a waste tire fee upon the sale of each new tire sold at wholesale. The fee shall be imposed on any person engaging in the business of making wholesale sales of new tires within this state. The fee shall be imposed at the rate of One Dollar ($ 1.00) for each new tire sold with a rim diameter of less than twenty-four (24) inches and Two Dollars ($ 2.00) for each new tire sold with a rim diameter of twenty-four (24) inches or greater. The fee shall be added to the total cost to the purchaser at wholesale; however, a person engaged in the business of making retail sales of tires in this state who purchases tires from a wholesaler or manufacturer outside this state upon which the waste tire fee is not imposed, shall be responsible for remitting the waste tire fee directly to the State Tax Commission in lieu of payment of the tax to the wholesaler or manufacturer. The fee imposed, less five percent (5%) of fees collected, which shall be retained by the tire wholesaler or retailer as collection costs, shall be paid to the State Tax Commission in the form and manner required by the State Tax Commission and shall include a statement showing the total number of new tires sold during the preceding month. The State Tax Commission shall promulgate rules and regulations necessary to administer the fee collection and enforcement.

(2) The State Tax Commission shall administer, collect and enforce the fee authorized under this section under the same procedures used in the administration, collection and enforcement of the state sales tax imposed under Chapter 65, Title 27, Mississippi Code of 1972, except as provided in this section. The proceeds of the waste tire fee, less five percent (5%) of the proceeds, which shall be retained by the State Tax Commission as collection costs, shall be transferred by the State Tax Commission into the waste tire account of the Environmental Protection Trust Fund.



§ 17-17-425 - Utilization of monies allocated to environmental protection trust fund from waste tire fees

(1) Beginning July 1, 1995, monies allocated to the Environmental Protection Trust Fund from waste tire fees shall be accounted for in a waste tire account and shall be utilized for the following purposes:

(a) Not more than sixty percent (60%) shall be utilized for making grants to counties, municipalities or regional solid waste management authorities: (i) for providing a waste tire collection program for small quantity waste tire generators as provided in Section 17-17-409; (ii) for use in clean-up of small scattered unauthorized waste tire dumps not abated under Section 17-17-419; (iii) for matching funds for employment of a solid waste enforcement officer as provided in Section 17-17-65; and (iv) for purchase of products derived from Mississippi waste tires;

(b) Not more than five percent (5%) shall be utilized by the department for abatement of unauthorized waste tire dumps as provided in Section 17-17-419;

(c) Not more than fifteen percent (15%) shall be utilized (i) to provide incentive grants to persons that will manufacture products from waste tires, use recovered rubber from waste tires or use waste tires as a fuel or fuel supplement, (ii) to provide funding for research and demonstration projects directly related to solving solid waste problems resulting from waste tires, including the use of innovative technologies for the processing of waste tires, (iii) to provide an incentive reimbursement to end users for the costs of using waste tires or waste tire derived materials where those tires originate in the State of Mississippi, if the commission determines an incentive is necessary to promote market development. The commission may determine legitimate end uses that may be eligible for reimbursement and an acceptable rate of reimbursement; and

(d) Not more than twenty percent (20%) shall be utilized by the department to pay the costs of administering these funds and the waste tire management program required under Sections 17-17-405, 17-17-407, 17-17-411, 17-17-413, 17-17-419 and 17-17-423.

(2) To provide for the maximum effective use of funds in the waste tire account, the commission, upon determination that unused funds are available in a particular program as described above, may reallocate funds between the programs described in paragraphs (a) through (c) of subsection (1) to exceed the percentage thresholds.

(3) The commission may consolidate any grant provided under this section with any grant provided under the local governments solid waste assistance program or the Right-Way-To-Throw-Away Program. Funds provided through any consolidated grant shall be used in accordance with the program under which the funds are provided.

(4) The commission shall establish a statewide plan for the use of monies received under Sections 17-17-401 through 17-17-427 and shall adopt regulations for administering this fund. The regulations shall include eligibility requirements for persons requesting incentive grants and funding for research and demonstration projects. No incentive grant or research and demonstration project funding may be awarded for an activity which receives less than seventy-five percent (75%) of its waste tires from Mississippi waste tires sites, retailers or residents. The commission may consider requests for funding from applicants who do not meet this requirement contingent upon the applicant demonstrating that the activity does or will accept Mississippi tires and that the award of the requested funding would be in the best interest of the State of Mississippi. The burden of proof shall be on the applicant to show that eligibility requirements have been met.

(5) For the purpose of establishing a statewide plan for the use of monies received under Sections 17-17-401 through 17-17-427 and proposing regulations for administering this fund, including eligibility requirements and application priorities, the commission shall create an advisory council consisting of members of the tire industry, the general public, the department, and the Department of Economic and Community Development.

(6) The department shall provide technical assistance, upon written request, to a municipality, county or group of counties desiring assistance in applying for waste tire grants or choosing a method of waste tire management which would be an eligible use of the grant funds.

(7) Subject to the authority of the commission in subsection (2) of this section, monies existing in the waste tire account of the Environmental Protection Trust Fund on July 1, 1995, shall remain in the account as previously allocated but those monies which have been allocated for incentive grants or research and demonstration awards shall be combined as described in subsection (1)(c) of this section.



§ 17-17-427 - Hauling or disposal of waste tires in violation of §§ 17-17-401 through 17-17-427

Any person who hauls or disposes of a waste tire in violation of Sections 17-17-401 through 17-17-427 or any rules and regulations promulgated under those sections may be assessed a civil penalty of Fifty Dollars ($ 50.00) per violation. Each tire hauled or disposed of in violation of Sections 17-17-401 through 17-17-427 or any rules or regulations promulgated under those sections constitutes a separate violation.



§ 17-17-429 - Disposal of lead acid batteries

(1) No person may place a lead acid battery in mixed municipal solid waste, discard or otherwise dispose of a lead acid battery except by delivery to a battery retailer or wholesaler, or to a permitted secondary lead smelter, or to a collection or recycling facility authorized under the laws of this state.

(2) No battery retailer shall dispose of a lead acid battery except by delivery to the agent of a battery wholesaler or a permitted secondary lead smelter, to a battery manufacturer for delivery to a permitted secondary lead smelter or to a collection or recycling facility authorized under the laws of this state.



§ 17-17-431 - Duties of retail sellers of lead acid batteries

A person selling lead acid batteries at retail or offering lead acid batteries for retail sale in the state shall:

(a) Accept from customers, at the point of transfer, used lead acid batteries in a quantity at least equal to the number of new batteries purchased, if offered by customers; and

(b) Post written notice which must be at least eight and one-half inches (8- 1/2") by eleven inches (11") in size and must contain the universal recycling symbol and the following language:

(i) "IT IS ILLEGAL TO DISCARD A MOTOR VEHICLE BATTERY OR OTHER LEAD ACID BATTERY";

(ii) "RECYCLE YOUR USED BATTERIES"; and

(iii) "STATE LAW REQUIRES U.S. TO ACCEPT USED MOTOR VEHICLE BATTERIES OR OTHER LEAD ACID BATTERIES FOR RECYCLING IN EXCHANGE FOR NEW BATTERIES PURCHASED."



§ 17-17-433 - Preparation and distribution of notices required by § 17-17-431; inspection of premises and issuance of warnings; penalty for failure to post notice after receipt of warning

The Department of Environmental Quality shall produce, print and distribute the notices required by Section 17-17-431 to all places where lead acid batteries are offered for sale at retail. In performing its duties under this section, the department may inspect any place, building or premise governed by Section 17-17-431. Authorized employees of the department may issue warnings to a person who fails to comply with the requirement of those sections. Any person who fails to post the required notice after receiving a warning may be subject to a fine of One Hundred Dollars ($ 100.00) per day.



§ 17-17-435 - Duty of wholesale sellers of lead acid batteries; removal of batteries accepted in transfer from battery retailers

Any person selling new lead acid batteries at wholesale shall accept from customers at the point of transfer, used lead acid batteries in a quantity at least equal to the number of new batteries purchased, if offered by customers. A person accepting batteries in transfer from a battery retailer shall be allowed a period not to exceed one hundred eighty (180) days to remove batteries from the retail point of collection.



§ 17-17-437 - Promulgation, etc., of rules and regulations for implementation of §§ 17-17-429 through 17-17-445; penalties for violations

The commission may adopt, modify, repeal, promulgate, make exceptions to, grant exemptions and variances from and enforce rules and regulations required to implement Sections 17-17-429 through 17-17-445. Unless a different penalty is specifically prescribed, any person found guilty by the commission of violating Sections 17-17-401 through 17-17-445, any rule or regulation or written order promulgated or issued by the commission shall be subject to the penalties prescribed in Section 17-17-29.



§ 17-17-439 - Creation of "Right-Way-To-Throw-Away Program."

To ensure the proper collection and management of hazardous wastes from households, farms, schools and small businesses, there is hereby created a program to be known as the "Right-Way-To-Throw-Away Program."



§ 17-17-441 - Development and administration of program; promulgation of rules and regulations for administration of funds for grants for establishment of household hazardous waste collection and management programs

(1) The department shall develop and administer the Right-Way-To-Throw-Away Program.

(2) The commission shall promulgate rules and regulations for the administration of funds, as may be appropriated or otherwise made available, for grants to counties, municipalities and multicounty agencies for the establishment and operation of household hazardous waste collection and management programs. The commission shall give priority to those programs operated by multicounty agencies.



§ 17-17-443 - Registration and approval of programs for collection and management of household hazardous wastes; maintenance and submission of records

No person shall establish a program for the collection and management of household hazardous wastes until such program has been registered with and approved by the department. Each person shall also maintain and submit records to the department as required under the guidelines developed under Section 17-17-445.



§ 17-17-445 - Powers and duties regarding administration of program

(1) The department shall have the following powers and duties in the administration of the Right-Way-To-Throw-Away Program established under Sections 17-17-439 through 17-17-445:

(a) To determine the types of household hazardous wastes to be handled in the program;

(b) To approve any collection contractor or contractors used in the implementation of a local household hazardous waste collection and management program;

(c) To prepare a request for proposals, select a collection contractor and facilitate the use of that contractor on a statewide basis to conduct all local household hazardous waste collection and management programs;

(d) To establish guidelines for the registration and operations of household hazardous waste collection and management programs;

(e) To inspect any collection site operated under Sections 17-17-439 through 17-17-445 to insure that collection is performed in a safe and environmentally sound manner;

(f) To develop record keeping requirements identifying types and amounts of household hazardous wastes collected, entities submitting household hazardous waste and the points of ultimate disposition;

(g) To submit an annual report to the Governor and the Legislature summarizing the operation and costs of the program, including location of sites, types and amounts of waste collected, entities disposing of waste at the collection sites and the methods utilized for disposal of the wastes; and

(h) To exercise any other powers and duties as the department may require to administer the Right-Way-To-Throw-Away Program.

(2) The commission may consolidate any grant provided under this section with any grant provided under the local governments solid waste assistance program or the waste tire management program. Funds provided through any consolidated grant shall be used in accordance with the program under which the funds are provided.






DISCLOSURE REQUIREMENTS OF APPLICANTS FOR COMMERCIAL HAZARDOUS OR NONHAZARDOUS SOLID WASTE FACILITY PERMITS

§ 17-17-501 - Definitions

The following words and phrases shall have the meanings ascribed herein unless the context clearly indicates otherwise:

(a) "Applicant" means any person except a public agency applying for a permit to operate and/or construct a commercial nonhazardous solid waste management facility or commercial hazardous waste management facility. If a public agency applies for a permit and proposes to operate a facility by contract, the contractor shall also be required to file a disclosure statement as described in Section 17-17-503 and the permit board shall evaluate such statement as described in Section 17-17-505.

(b) "Business concern" means any corporation, association, firm, partnership, trust, joint venture or other form of commercial organization.

(c) "Key employee" means any person employed by an applicant in a management capacity and empowered to make operational or financial management decisions with respect to solid waste or hazardous waste management operations of the business concern as determined by the commission, but shall not include employees primarily engaged in the physical or mechanical treatment, processing, storage or disposal of solid or hazardous waste.

(d) "Public agency" means any incorporated city or town, county, political subdivision, governmental district or unit, public corporation, public institution of higher learning, community college district, planning and development district or governmental agency created under the laws of the state.



§ 17-17-503 - Filing of disclosure statements by applicants for issuance, reissuance or transfer of permits pertaining to waste management facilities; contents; updating of statements

(1) Every applicant for issuance, reissuance or transfer of a permit for the treatment, processing, storage or disposal of solid waste at a commercial nonhazardous solid waste management facility or hazardous waste at a commercial hazardous waste management facility shall file with the permit board at the time the application is filed a disclosure statement. The disclosure statement shall be sworn to or affirmed and subscribed and dated by the applicant. The disclosure statement shall be filed on forms supplied by the department and shall contain the following information:

(a) (i) If the applicant is an individual, the full name, business address, date of birth and Social Security number of the applicant; or

(ii) If the applicant is a business concern, the full name, business address, date of establishment, and federal employer identification number of the business concern, and the full names, business addresses, dates of birth and Social Security numbers of any officers, directors, partners or key employees thereof and all persons or business concerns holding equity in that business concern, or if the business concern is a publicly traded corporation, an individual holding more than five percent (5%), individuals related within third degree holding a cumulative of five percent (5%) or more or business concerns holding more than five percent (5%) of the equity in that business concern, except where the equity is held by an investment company which is publicly traded or a chartered lending institution, in which case the applicant need only supply the name and business address of the investment company or lending institution;

(b) The full names, business addresses, dates of birth and Social Security numbers of all officers, directors or partners of any business concern disclosed in the statement and the name and addresses of all persons holding any equity in any business concern so disclosed, if the business concern is a publicly traded corporation, an individual holding more than five percent (5%), individuals related within third degree holding a cumulative of five percent (5%) or more or business concerns holding more than five percent (5%) of the equity in that business concern, except where the equity is held by an investment company which is publicly traded or a chartered lending institution, in which case the applicant need only supply the name and business address of the investment company which is publicly traded or lending institution;

(c) A listing of all persons or business concerns holding debt liability in a non-publicly traded applicant business concern. If the applicant business concern is publicly traded, a listing of all individuals or business concerns holding more than five percent (5%), or individuals related within the third degree holding a cumulative of five percent (5%) or more debt liability in the applicant business concern. In accordance with the debt liability disclosure requirements for applicants, any business concern disclosed pursuant to paragraph (b) shall provide a listing of debt liability holders. The listing of debt liability holders shall include for each person or business concern the full name, business address, federal employer identification number, amount of debt liability held in U.S. dollars and the percentage of the total debt liability held. For the purposes of this section, individuals and business concerns disclosed pursuant to this paragraph are not subject to further disclosure requirements and shall not be considered a "disclosed business concern" unless expressly requested by the permit board.

(d) The full name and business address of any company which collects, transports, treats, processes, stores or disposes of solid or hazardous waste in which the applicant holds an equity interest of five percent (5%) or more;

(e) A description of the business experience and credentials, including any past or present permits or licenses for the treatment, processing, storage or disposal of solid or hazardous waste possessed by the applicant, or if the applicant is a business concern, by the key employees, officers, directors or partners thereof;

(f) A listing and explanation of any notices of violation, prosecutions, administrative orders (whether by consent or otherwise) or license or permit suspensions or revocations, or enforcement actions of any sort by any state or federal authority within the five-year period immediately preceding the filing of the application, which are pending or have concluded in a finding of violation or entry of a consent agreement regarding any allegation of civil or criminal violation of any law, regulation or requirement related to the treatment, processing, storage or disposal of solid or hazardous waste by any person required to be disclosed in the statement and an itemized list by any person required to be disclosed in the statement of all final convictions of and pleas of guilty or nolo contendere to any crime punishable as a felony in any jurisdiction within the five-year period immediately preceding the filing of the application for the issuance, reissuance or transfer of a permit;

(g) A listing of any agencies outside of Mississippi which had regulatory responsibility over the applicant in connection with its treatment, processing, storage or disposal of solid or hazardous waste; and

(h) Any other information the permit board may require related to the disclosure statement as described above or the evaluation of such statement as described in Section 17-17-505.

(2) The disclosure statement shall be updated as required by the permit board, but not more frequently than annually.

(3) The provisions of subsections (6) and (7) of Section 17-17-27 shall be applicable to information submitted by the applicant to the permit board under this section.

(4) (a) The provisions of this subsection shall apply only to applicants for permits involving the storage, treatment, processing or disposal of nonhazardous solid waste only.

(b) The Commission on Environmental Quality may waive the filing of disclosure information required by this section if the information regards the holder of less than five percent (5%) of the equity of the applicant or the holder of less than five percent (5%) of the equity in any business concern which holds equity in the applicant.

(c) In order to apply for the waiver, the applicant shall file a sworn petition requesting such waiver and allege either (i) that the information cannot be ascertained after reasonable and diligent search and inquiry, setting forth in the petition the facts and circumstances alleged to constitute the reasonable and diligent search and inquiry to obtain the information or (ii) the information required is not relevant or material, setting forth in the petition the facts and circumstances in support of the irrelevancy or immateriality of the information.

(d) The commission may waive the filing of such information if the commission finds and declares such information either (i) to be unobtainable after reasonable and diligent search and inquiry or (ii) to be irrelevant or immaterial to the review of the application and (iii) unnecessary to the discharge of its responsibilities with regard to such permit as set forth by law.

(e) Any applicant, other person or interested party aggrieved by an order of the commission waiving the filing of such information may appeal the decision of the commission in the manner provided in Section 49-17-41, Mississippi Code of 1972.



§ 17-17-505 - Grounds for refusal of issuance, reissuance or transfer of permits pertaining to waste management facilities; factors considered where applicants have engaged in unlawful activities

(1) The permit board may refuse to issue, reissue or transfer a permit for the treatment, processing, storage or disposal of solid waste at a commercial nonhazardous solid waste management facility or hazardous waste at a commercial hazardous waste management facility if the permit board finds that the applicant or any person required to be listed in the disclosure statement:

(a) Has misrepresented or concealed any material fact in the disclosure statement;

(b) Has obtained a permit from the permit board by misrepresentation or concealment of a material fact;

(c) Has been convicted of a felony or pleaded guilty or nolo contendere to a felony involving any federal or state laws, including environmental laws, within the five-year period immediately preceding the filing of the application for the issuance, reissuance or transfer of a permit;

(d) Has habitually violated any provisions of federal or state environmental laws, rules or regulations related to the management of solid or hazardous waste within the five-year period immediately preceding the filing of the application for the issuance, reissuance or transfer of a permit;

(e) Has been adjudicated in contempt of an order of any court enforcing any state or federal environmental laws within the five-year period immediately preceding the filing of the application for the issuance, reissuance or transfer of a permit;

(f) Has been convicted of or pleaded guilty or nolo contendere to bribery or attempting to bribe a public officer or employee of the federal government, or any state or local government in the United States, in the public officer's or employee's official capacity within the five-year period immediately preceding the filing of the application for the issuance, reissuance or transfer of a permit; or

(g) Has been convicted of or pleaded guilty or nolo contendere to collusion among bidders or prospective bidders in restraint of freedom of competition by agreement to bid a fixed price within the five-year period immediately preceding the filing of the application for the issuance, reissuance or transfer of a permit.

(2) In determining whether to issue, reissue or transfer a permit for the treatment, processing, storage or disposal of solid waste at a commercial nonhazardous solid waste management facility or hazardous waste at a commercial hazardous waste management facility, the permit board shall consider the facts and any mitigating factors including:

(a) The relevance of the offense to the business for which a permit is sought or the nature and responsibilities of the position which a convicted individual would hold;

(b) The nature and seriousness of the offense;

(c) The circumstances under which the offense occurred;

(d) The date of the offense;

(e) The ownership and management structure in place at the time of the offense.

(3) The permit board shall allow the applicant to submit evidence of rehabilitation and shall consider the applicant's efforts to prevent recurrence of unlawful activity in its determination under subsection (2) of this section. Items to be considered by the permit board shall include:

(a) The applicant's record and history of implementing successful corrective actions undertaken to prevent or minimize the likelihood of recurrence of the offense;

(b) Whether the offense was an isolated or repeated incident;

(c) Whether the applicant cooperated with governmental bodies during investigations or voluntarily provided information regarding any offense under consideration;

(d) The number and types of permits held by the applicant, and the experience of the applicant in conducting its business;

(e) Implementation by the applicant of formal policies, training programs, or management controls to substantially minimize or prevent the occurrence of future violations or unlawful activities;

(f) Implementation by the applicant of an environmental compliance auditing program to assess and monitor compliance with environmental laws, rules, regulations and permit conditions; and

(g) The applicant's discharge of individuals or severance of the interest of or affiliation with responsible parties, who would otherwise cause the permit board to deny a permit.

(4) If the permit board finds pursuant to this section that mitigating factors exist or that the applicant has demonstrated rehabilitation, the permit board may issue, reissue or transfer the permit for the treatment, processing, storage or disposal of solid waste at a commercial nonhazardous solid waste management facility or hazardous waste at a commercial hazardous waste management facility.



§ 17-17-507 - Consideration of performance history of public agencies applying for permits

If a public agency applies for a permit, the permit board shall consider the performance history of the public agency as prescribed by Section 17-17-27. The provisions of Sections 17-17-501 through 17-17-507 shall be supplemental and in addition to Section 17-17-27, Mississippi Code of 1972.









Chapter 18 - MISSISSIPPI HAZARDOUS WASTE FACILITY SITING ACT OF 1990

§ 17-18-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Hazardous Waste Facility Siting Act of 1990."



§ 17-18-3 - Legislative intent

It is the intent of the Legislature that:

(a) The generation of hazardous waste should be reduced or eliminated at the source and hazardous waste that is generated should be recycled, reused or minimized; and

(b) This chapter shall describe a process to identify appropriate hazardous waste management technologies and to site a state commercial hazardous waste management facility and if determined necessary design, finance, construct and operate a state commercial hazardous waste management facility.



§ 17-18-5 - Definitions

For purposes of this chapter the following terms shall have the meanings ascribed to them in this section unless the context clearly indicates otherwise:

(a) "Advisory committee" means the designated site local advisory committee created under Section 17-18-35.

(b) "Authority" means the Hazardous Waste Facility Siting Authority created under Section 17-18-7.

(c) "Committee" means the Hazardous Waste Technical Siting Committee created under Section 17-18-11.

(d) "Department" means the Department of Finance and Administration.

(e) "Hazardous waste" means hazardous waste as defined under Section 17-17-3.

(f) "Local governmental unit" means any town, municipality or county.

(g) "State commercial hazardous waste management facility" means a facility which receives hazardous wastes directly or indirectly from more than one (1) generator for the storage, processing, treatment, recycling, recovery or disposal of hazardous wastes for a fee and is authorized under this chapter.



§ 17-18-7 - Hazardous Waste Facility Siting Authority

(1) There is hereby created the Hazardous Waste Facility Siting Authority, which shall be located within the Department of Finance and Administration. The authority shall exercise all of its powers independently of the department and, notwithstanding any other provision of law, shall be subject to the direction and supervision of the executive director of the department only with respect to the management functions of administration, coordination and reporting.

(2) The authority shall continue in existence until thirty (30) days after the department acquires a site. Upon the termination of the authority all of its rights and properties shall pass to and be vested in the state.

(3) The department shall provide such technical, clerical and other support services and personnel as the authority may require in the performance of its functions. The executive director of the department shall be the chief administrative officer of the authority.

(4) The Governor shall appoint five (5) members, one (1) from each congressional district as constituted on January 1, 1990, with the advice and consent of the Senate. Members of the authority shall include persons with expertise available in the technical, legal, financial and other aspects of hazardous waste management and shall represent insofar as practicable the diverse interests of the state. Original appointments to this authority shall be made on or before July 1, 1990, and shall be for a term ending thirty (30) days after the state acquires the site. The Governor shall require adequate disclosure of potential conflicts of interest by members of the authority. Vacancies on the authority shall be filled by appointment in the same manner as the original appointments.

(5) Members of the authority shall receive per diem as provided by Section 25-3-69 and reimbursement of travel expenses as provided by Section 25-3-41 for each day spent in the actual discharge of their duties when attending a meeting of the authority.



§ 17-18-9 - Powers and duties of authority

The authority shall exercise the following powers and duties in carrying out the purposes of this chapter:

(a) It shall adopt rules specifying the criteria and methodology for site selection as submitted by the Hazardous Waste Technical Siting Committee.

(b) It shall select one (1) site as the designated site for the state commercial hazardous waste management facility from the three (3) candidate sites submitted by the Hazardous Waste Technical Siting Committee. The site selection shall be made in writing to the Governor and executive director of the department.

(c) It may conduct or cause to be conducted any studies, analyses or evaluations.

(d) It may apply and contract for and accept any grants or gifts in furtherance of the activities of the authority.

(e) It may enter into contracts and perform all acts necessary, convenient or desirable to carry out any power expressly granted to the authority under this chapter. All contracts shall be executed by the Department of Finance and Administration subject to final approval by the authority.

(f) It shall conduct such public meetings or hearings as may be necessary or appropriate and make a permanent record thereof, in furtherance of the activities of the authority.



§ 17-18-11 - Hazardous Waste Technical Siting Committee

(1) There is hereby created the Hazardous Waste Technical Siting Committee, which shall be located within the Department of Finance and Administration. The committee shall exercise all of its powers independently of the department and, notwithstanding any other provision of law, shall be subject to the direction and supervision of the executive director of the department only with respect to the management functions of administration, coordination and reporting.

(2) The committee shall continue in existence until thirty (30) days after facility operation begins. Upon the termination of the committee all of its rights and properties shall pass to and be vested in the state.

(3) The department shall provide such technical, clerical and other support services and personnel as the committee may require in the performance of its functions. The executive director of the department shall be the chief administrative officer of the committee.

(4) The committee shall not exceed twelve (12) members: one (1) of whom shall be the director of the emergency management agency, one (1) of whom shall be the state economist, one (1) of whom shall be the Executive Director of the Department of Economic and Community Development, one (1) of whom shall be the Director of the Highway Department, one (1) of whom shall be the State Chemist and not more than seven (7) members to be appointed by the Commissioner of Higher Education from persons with technical expertise in geology, water resources, environmental engineering, environmental biology/ecology, environmental health, sociology, governmental affairs, production agriculture or cultural resources. The Commissioner of Higher Education shall appoint the members on or before July 1, 1990. Members appointed by the Commissioner of Higher Education shall be knowledgeable in aspects of hazardous waste management.

(5) Members of the committee may designate substitute or alternate members to act in their stead should they be unable to attend any meeting or perform any function of the committee.

(6) Members of the committee shall be reimbursed for expenses in accordance with Section 25-3-41.



§ 17-18-13 - Powers and duties of committee

The committee shall exercise the following powers and duties in carrying out the purposes of this chapter:

(a) It shall recommend to the authority, in accordance with the hazardous waste management category determination as provided in Section 49-29-7, the technology and design capacity for each component of the state commercial hazardous waste management facility operated under this chapter.

(b) It shall develop criteria and methodology for selecting sites for the state hazardous waste management facility.

(c) It shall actively seek volunteer communities interested in hosting the state commercial hazardous waste management facility.

(d) It shall implement the site selection criteria and the site selection methodology to determine three (3) candidate sites for the state commercial hazardous waste management facility. The determination shall be made in writing to the Hazardous Waste Facility Siting Authority. Priority shall be given to the evaluation of potential sites located on state-owned property and in communities volunteering to host the state commercial hazardous waste management facility. If the site is to be located on state-owned land, then the site shall consist of a tract of land of not less than three hundred (300) acres owned by the state on March 31, 1990, but it shall not be necessary for the entire tract to be used in the operation of the facility.

(e) It may request information and assistance from any state agency which has data or expertise which would assist the committee in the identification of sites, provided that no agency which has authority to issue a license or permit for the construction or operation of the facility shall participate in the site selection process in any way that would result in an actual or apparent conflict of interest.

(f) It may conduct, or cause to be conducted, any studies, analyses or evaluations.

(g) It may apply and contract for and accept any grants or gifts in furtherance of the activities of the committee.

(h) It may enter into contracts and do all acts necessary, convenient or desirable to carry out any power expressly granted to the committee under this chapter. All contracts shall be executed by the Department of Finance and Administration subject to final approval by the committee.

(i) It shall conduct such public meetings or hearings as may be necessary or appropriate and make a permanent record thereof, in furtherance of the activities of the committee.



§ 17-18-15 - Committee to develop site-selection criteria and methodology; considerations; public hearing

(1) On or before April 1, 1991, the committee shall develop criteria and methodology for selecting sites for the state commercial hazardous waste management facility. Site-selection criteria and methodology shall be specifically adapted to take into account the technologies and design capacity of the state commercial hazardous waste management facility. Site-selection criteria and methodology shall be developed with and provide for public participation; shall be incorporated into rules; shall include a written justification for each criterion; shall be consistent with all applicable federal and state laws, including statutes, regulations and rules; shall be developed in light of the best available scientific data; shall be applied equally to all counties of the state and shall be based on consideration of at least the following factors:

(a) Hydrological and geological factors, including, but not limited to, flood plains, depth to water table, groundwater travel time, soil pH, soil cation exchange capacity, soil composition and permeability, cavernous bedrock, seismic activity, slope and climate;

(b) Environmental and public health factors, including, but not limited to, air quality, quality of surface and groundwater and proximity to public water supply/watersheds;

(c) Natural and cultural resources, including, but not limited to, wetlands, game lands, endangered species habitats, proximity to parks, forests, wilderness areas, nature preserves and historic sites;

(d) Socioeconomic factors, including, but not limited to, impact on local land uses, property values and governmental services;

(e) Transportation factors, including, but not limited to, proximity to waste generators, route safety and method of transportation;

(f) Aesthetic factors, including, but not limited to, visibility, appearance and noise level of the facility;

(g) Availability and reliability of public utilities;

(h) Availability of emergency response personnel and equipment.

(2) The committee shall hold a public hearing prior to the finalization of the site selection criteria and the site selection methodology.



§ 17-18-17 - Volunteer host community for hazardous waste management facility; procedures for volunteering

(1) Except as provided in subsection (2) of this section, a community desiring to volunteer to host the state commercial hazardous waste management facility to be operated pursuant to this chapter may propose to do so by the adoption of a resolution by a majority vote of the governing body of the local governmental unit. The committee shall determine the adequacy of any proposal to voluntarily host the state commercial hazardous waste management facility. Once a proposal to volunteer to host the state commercial hazardous waste management facility has been accepted in writing by the committee, the resolution making such proposal may not be rescinded by the governing body of the local governmental unit, unless the management category or categories determined under Section 49-29-7 is changed after the date of the submission of such category determination to the Hazardous Waste Technical Siting Committee. The governing body of the local governmental unit shall hold a minimum of two (2) public hearings prior to submission of a resolution regarding any proposal to volunteer to host the state commercial hazardous waste management facility pursuant to this chapter. The governing body of the local governmental unit shall advertise its intent to hold the public hearings. The advertisement shall be in a newspaper of general circulation in the county. The advertisement shall be no less than one-fourth ( 1/4) page in size and the type used shall be no smaller than eighteen (18) point and surrounded by a one-fourth ( 1/4) inch solid black border. The advertisement may not be placed in that portion of the newspaper where legal notices and classified advertisements appear. It is legislative intent that, whenever possible, the advertisement appear in a newspaper that is published at least five (5) days a week, unless the only newspaper in the county is published less than five (5) days a week. It is further the intent of the Legislature that the newspaper selected be one of general interest and readership in the community, and not one of limited subject matter. The advertisement shall be run once each week for the two (2) weeks preceding the public hearings. The advertisement shall state that the governing body will meet on a certain day, time and place fixed in the advertisement, which shall be not less than seven (7) days after the day the first advertisement is published, for the purpose of hearing comments regarding the proposed resolution and to explain the reasons for the proposed resolution.

(2) Washington County and Issaquena County are hereby designated as volunteer host communities without having to comply with the requirements of subsection (1) of this section.

(3) This section shall not be construed to give priority for the evaluation of potential sites to any one (1) volunteer host community over any other volunteer host community, regardless of whether the designation of a governmental unit as a volunteer host community is accomplished under subsection (1) or subsection (2) of this section.



§ 17-18-19 - Committee to recommend sites for facility

(1) On or before October 1, 1991, the committee shall recommend in writing to the authority three (3) candidate sites for the state commercial hazardous waste management facility. The recommendation shall include a comparative evaluation relative to the site selection criteria of each candidate site with other sites and locations that were considered and a description of the implementation of the site selection methodology by which the sites were recommended. Priority shall be given to the recommendation of candidate sites meeting all of the site selection criteria located on state-owned land described in Section 17-18-13(d) and in communities interested in voluntarily hosting the state commercial hazardous waste management facility.

(2) The committee shall hold a public hearing in the county of each of the three (3) candidate sites prior to their recommendation to the authority.



§ 17-18-21 - Authority to designate site for facility

(1) On or before January 1, 1992, the authority shall submit in writing to the Governor and the executive director of the department the designated site for the state commercial hazardous waste management facility. The designation shall include a description of the decision process by which the designated site was selected. Priority shall be given to the selection of a designated site meeting all of the site selection criteria located on state-owned land described in Section 17-18-13(d) and in communities interested in voluntarily hosting the state commercial hazardous waste management facility.

(2) The authority shall hold a public hearing in the county of each of the three (3) candidate sites prior to their submission of the designated site to the Governor and the executive director of the department.

(3) If it is determined that any permit or license necessary for the construction or operation of the state commercial hazardous waste management facility cannot be obtained if the facility is located at the designated site, then the authority shall designate a site from the remaining two (2) candidate sites.



§ 17-18-23 - Acquisition of selected site

On or before October 1, 1992, the executive director of the department shall purchase or, if necessary, otherwise acquire property for the site on behalf of the state. If purchased, fee simple title to real property shall be vested in the State of Mississippi by and through the department.



§ 17-18-25 - Contracts for design, construction and operation of facility; failure to execute contracts

The department shall actively seek a qualified private contractor or contractors to design, construct and operate the state commercial hazardous waste management facility. A single contractor may design, construct and operate the facility. If the department is unable to successfully negotiate and execute a contract or contracts for the design, construction and operation of the state commercial hazardous waste management facility not later than January 1, 1993, the executive director of the department shall certify to the Governor in writing that the department has taken all actions necessary or convenient to secure an executed contract or contracts for the design, construction and operation of the state commercial hazardous waste management facility. After the written certification, the department shall design, construct and operate the state commercial hazardous waste management facility.



§ 17-18-27 - Sale of site property

The department may sell the real property for the site and any improvements thereon to any non-governmental entity that meets all requirements mandated by federal law and regulations and all requirements mandated by state law and regulations for the operation of a commercial hazardous waste management facility. If the department decides to sell the property, then the property shall be offered for sale on the basis of competitive bidding after advertisement therefor and such property shall be sold to the highest and best bidder, but in no event shall the property be sold at less than the appraised value at the time of the sale as determined by three (3) competent appraisers selected by the department. If all bids received by the department are insufficient, the department may reject all bids received and readvertise for bids.



§ 17-18-29 - Site closure plan; post-closure monitoring; maintenance and remedial actions

(1) The department shall enter into an agreement with the operator of the state commercial hazardous waste management facility for the safe and proper closure of the facility. The operator's site closure plan shall be subject to the approval of the department. The approval of the department under this section is in addition to the approval of the Department of Environmental Quality in accordance with the rules and regulations of the Commission on Environmental Quality. The department may employ an independent contractor to properly close the state commercial hazardous waste management facility and to ensure the site is stabilized.

(2) The department shall provide for such post-closure physical surveillance and environmental monitoring of the state commercial hazardous waste management facility as may be required by the Department of Environmental Quality, the U.S. Environmental Protection Agency and by agreement with the host community.

(3) The department shall provide through its own personnel, private contractor, cooperative agreement with other governmental agencies or any combination thereof, any active maintenance or remedial actions that may be required. Payment for the costs thereof shall be made from the perpetual care fund established pursuant to this chapter.



§ 17-18-31 - Perpetual Care Fund; purposes of fund; funding

(1) There is hereby created in the State Treasury a fund to be designated as the "Perpetual Care Fund," hereinafter referred to in this section as "fund," which may be used for:

(a) Administration of the fund;

(b) Emergency response and decontamination at the state commercial hazardous waste management facility;

(c) Post-closure physical surveillance, environmental monitoring, maintenance, care, custody and remedial action at the state commercial hazardous waste management facility.

(2) Expenditures may be made from the fund upon requisition to the Treasurer by the executive director of the department.

(3) The fund shall be treated as a special trust fund. Interest earned on the principal therein shall be credited by the Treasurer to the fund.

(4) In addition to any money that may be appropriated or otherwise made available to it, the fund shall be maintained by user fees and other charges, including nonregulatory penalties, surcharges or other money paid to or recovered by or on behalf of the department.

(5) Fees and other charges shall at all times be sufficient to build and maintain the fund balance at a level determined by the department, in consultation with the Department of Environmental Quality.

(6) The establishment of this fund shall in no way be construed to relieve or reduce the liability of any facility operator, contractor or other person for damages resulting from the operation of the state commercial hazardous waste management facility.



§ 17-18-33 - Fees generally; contracts for operation of facilities; cost considerations in establishing and revising fee schedules; use of excess funds

(1) For the state commercial hazardous waste management facility the department, in consultation with the Department of Environmental Quality, shall establish and revise as necessary schedules of user fees and other charges, including nonregulatory penalties and surcharges. For facilities operated by private enterprise pursuant to this chapter, the department, in consultation with the Department of Environmental Quality, shall establish and revise as necessary schedules of franchise fees. The terms and conditions under which facilities are operated by private enterprise pursuant to this chapter shall be governed by appropriate contracts between the department and the private operator. Such contracts shall provide for the payment of franchise fees and for the periodic adjustment thereof.

(2) In establishing and revising such schedules of fees, the department shall consider and shall seek to recover, to the maximum extent possible, the following costs:

(a) Establishment and operation of the authority and committee;

(b) Administrative costs of the department in support of its activities under this chapter;

(c) Establishment and administration of the Perpetual Care Fund;

(d) Repayment to the state with interest of all funds expended from the State General Fund in the development of the state commercial hazardous waste management facility;

(e) Compensation of contractors and consultants employed by the department, authority and committee in furtherance of the purposes of this chapter;

(f) Other expenses incurred by the department, the state or its agencies in furtherance of the purposes of this chapter.

(3) If revenues exceed all costs set out and all other costs and charges for which the department is liable, such excess funds shall be paid into a special fund hereby created in the State Treasury to fund a portion of the costs of the Mississippi Comprehensive Waste Minimization Program administered by the Department of Environmental Quality, other programs which foster multimedia waste prevention, reduction, reuse and recycling, programs which provide assistance to small quantity generators and other programs for environmental protection purposes.



§ 17-18-35 - Designated site local advisory committee; membership; powers; one-time local application fee for permit to operate facility

(1) Upon site designation for the state commercial hazardous waste management facility, the governing body of the local governmental unit wherein the site is designated may appoint a designated site local advisory committee. The advisory committee shall consist of seven (7) members representing insofar as possible local government, environmental, health, engineering, business and industry, agricultural, academic, public interest and emergency response groups. If the designated site is in a municipality, the governing body of the county in which the municipality is located may appoint two (2) of the seven (7) members of the advisory committee. The advisory committee shall elect a chairman, vice chairman and a secretary. Vacancies shall be filled by the governing body of the local governmental unit using the same criteria employed in the original appointments. The governing body of the local governmental unit shall provide the advisory committee with the necessary support staff.

(2) The designated site local advisory committee may:

(a) Study the costs and benefits associated with the state commercial hazardous waste management facility;

(b) Review all permit and license applications and related documents concerning the proposed facility;

(c) Hire program and technical consultants to assist in the review process;

(d) Assess the potential local environmental and socioeconomic impacts of the proposed facility;

(e) Promote public education, information and participation in the permitting process;

(f) Develop and propose agreements between the department, the state commercial hazardous waste management facility operator, local governments and other persons;

(g) Develop and present recommendations concerning permit conditions, operational requirements, compensation and incentives related to the proposed facility;

(h) Hire a mediator to facilitate negotiations between the department and the governing body of the local governmental unit;

(i) Reimburse the advisory committee members for reasonable and necessary expenses.

(3) An applicant for a permit to operate the state commercial hazardous waste management facility shall pay a one-time local application fee of One Hundred Thousand Dollars ($ 100,000.00). If the applicant is a private firm, the local application fee shall be paid to the department, which shall disburse the local application fee to the governing body of the local governmental unit. If the applicant is the department, the department shall pay and disburse the local application fee directly to the governing body of the local governmental unit.



§ 17-18-37 - Grant for volunteer host community which is designated site; host community authorized to obtain loan from hazardous waste facility site revolving loan fund; negotiations between governing body of host community and department for percentage of gross receipts from facility

(1) A volunteer host community which is the designated site shall be paid a grant of One Million Dollars ($ 1,000,000.00) from the State General Fund after the state commercial hazardous waste management facility is permitted and construction thereof has commenced.

(2) A host community which is the designated site for the state commercial hazardous waste management facility may obtain a loan from the Hazardous Waste Facility Site Revolving Loan Fund under Section 17-17-55.

(3) The governing body of a host community for the state commercial hazardous waste management facility may negotiate with the department in accordance with Section 17-18-39 for a percentage of annual gross receipts from the facility, emergency response resources and training and public information, education and outreach programs, among other incentives.



§ 17-18-39 - Local governmental unit may negotiate with department; issues excluded; arbitration

(1) The governing body of any local governmental unit wherein the site is designated may negotiate with the department with respect to any issue relating to the facility except:

(a) The need for the facility;

(b) Any proposal to reduce the powers or duties of the department, the authority or the committee under this chapter or under any permit or license issued for the facility;

(c) Any proposal to reduce the powers or duties of the Commission on Environmental Quality or the Environmental Quality Permit Board or to make less stringent any rule of the Commission on Environmental Quality; or

(d) Any decision of the committee, the authority, the department or the Environmental Protection Council regarding site selection, contractor selection, selection of waste management category or technology pursuant to this chapter.

(2) If the department and the governing body of the local governmental unit have not reached an agreement on all issues by negotiation within six (6) months after site designation, the following issues may be submitted to arbitration:

(a) Compensation to the local governmental unit for substantial economic impacts which are a direct result of the siting and operation of the state commercial hazardous waste management facility and for which adequate compensation is not otherwise provided;

(b) Reimbursement for reasonable costs incurred by the local governmental unit relating to negotiation, mediation and arbitration activities under this chapter;

(c) Matters related to the appearance of the facility;

(d) Operational concerns other than design capacity and regulatory issues;

(e) Traffic flows and patterns which result from the operation of the facility;

(f) Uses of the site where the facility is located after the facility is closed;

(g) Emergency response capabilities, including training and resources; and

(h) Access to facility records and monitoring data.

(3) The Secretary of State shall serve as arbitrator of any issues submitted for arbitration under this section.



§ 17-18-41 - Immunity from personal liability; Attorney General as legal representative of authority and committee

(1) No member, officer or employee of the department, authority or committee while acting within the scope of their authority shall be subject to any personal liability by reason of any act or omission in connection with the exercise of any power or performance of any duty whether expressed or implied pursuant to this chapter.

(2) Except as otherwise authorized in Section 7-5-39, the Attorney General shall be the legal representative of the authority and the committee and shall provide legal advice and counsel without cost to the authority and the committee.



§ 17-18-43 - Report to Legislature

The department shall report to the Legislature on January 1 of each year regarding its progress in the activities set out under this chapter. The report shall also include an accounting of the collection and expenditures of all authorized funds and recommendations for any additional legislative authority required in furtherance of the activities under this chapter.



§ 17-18-45 - Elected or appointed officials not to derive any pecuniary benefit

No elected or appointed official shall derive any pecuniary benefit, directly or indirectly, as a result of such elected or appointed official's duties under this chapter.



§ 17-18-47 - Governor authorized to suspend siting process; grounds; rescinding suspension

The Governor, by executive order, may suspend the process of siting a state commercial hazardous waste management facility under this chapter if the Permit Board created in Section 49-17-28, Mississippi Code of 1972, or the United States Environmental Protection Agency issues a Resource Conservation and Recovery Act permit for the operation of a commercial hazardous waste treatment or disposal facility within the state. The Governor, by executive order, may rescind the suspension of the facility siting process if he deems such action to be necessary to site a state commercial hazardous waste management facility within this state and adjust the timetable for the facility siting process accordingly.






Chapter 19 - APPROPRIATIONS TO PLANNING AND DEVELOPMENT DISTRICTS

§ 17-19-1 - Appropriations to planning and development districts

The board of supervisors of each county and the governing authorities of each municipality in the state are authorized and empowered, in their discretion, to appropriate and pay such sums as they deem necessary and desirable, out of any available funds of the county or municipality which are not required for any other purpose, to the planning and development district in which the county or municipality is located.






Chapter 21 - FINANCE AND TAXATION

Article 1 - EXEMPTIONS

§ 17-21-1 - Exemption from ad valorem taxes for real property of nonprofit industrial or economic development organizations

The board of supervisors of any county and the governing authorities of any municipality are authorized and empowered, in their discretion, to grant exemptions from ad valorem taxes on real property:

(a) Which is owned by a nonprofit industrial foundation, corporation or like association organized and operated for the public purpose of promoting economic and industrial development; and

(b) Which is acquired for the sole purpose of making sites available for industrial development; and

(c) When no part of the income thereof inures to the benefit of any private stockholder or individual.



§ 17-21-3 - Termination of exemption; exemption inapplicable to real estate with building thereon

The exemptions provided by Sections 17-21-1 and 17-21-3 if granted by the board of supervisors or the governing authorities of any municipality may be withdrawn or terminated as to any subsequent year and any exemptions granted pursuant to Sections 17-21-1 and 17-21-3 on real property which is subsequently leased or sold by the nonprofit industrial foundation, corporation or like association shall be terminated and such real property shall then be assessed for ad valorem taxation as other taxable property. The terms and provisions of Sections 17-21-1 and 17-21-3 shall not apply to any real estate having a building located thereon.



§ 17-21-5 - Exemption from municipal ad valorem tax for certain structures in central business districts, historic preservation districts, business improvement districts, urban renewal districts, redevelopment districts, or on historic landmarks; application for exemption

(1) The governing authorities of any municipality of this state may, in their discretion, exempt from any or all municipal ad valorem taxes, excluding ad valorem taxes for school district purposes, for a period of not more than seven (7) years, any privately owned new structures and any new renovations of and improvements to existing structures lying within a designated central business district or historic preservation district or on a historic landmark site, as determined by the municipality, but only in the event such structures shall have been constructed, renovated or improved pursuant to the requirements of an approved project of the municipality for the development of the central business district and/or the preservation and revitalization of historic landmark sites or historic preservation districts. The tax exemption authorized herein may be granted only after written application has been made to the governing authorities of the municipality by any person, firm or corporation claiming the exemption, and an order passed by the governing authorities of such municipality finding that the construction, renovation or improvement of said property is for the promotion of business, commerce or industry in the designated central business district or for the promotion of historic preservation.

(2) The governing authorities of any municipality of this state with a population of twenty-five thousand (25,000) or more according to the latest federal decennial census, may, in their discretion, exempt from any or all municipal ad valorem taxes, excluding ad valorem taxes for school district purposes, for a period of not more than seven (7) years, any privately owned new structures and any new renovations of and improvements to existing structures lying within a designated business improvement district, urban renewal district or redevelopment district, as determined by the municipality, but only in the event such structures shall have been constructed, renovated or improved pursuant to the requirements of an approved project of the municipality for the development of the business improvement district, urban renewal district or redevelopment district. The tax exemption authorized herein may be granted only after written application has been made to the governing authorities of the municipality by any person, firm or corporation claiming the exemption, and an order passed by the governing authorities of such municipality finding that the construction, renovation or improvement of said property is for the promotion of business, commerce or industry in the designated business improvement district, urban renewal district or redevelopment district.



§ 17-21-7 - Exemption from county ad valorem taxes for certain central business district structures; application for exemption

The board of supervisors of any county wherein there is located a municipality described in Section 17-21-5 may, in its discretion, exempt from any or all county ad valorem taxes, excluding ad valorem taxes for school district purposes, for a period of not more than seven (7) years, any privately owned new structures and any new renovations of and improvements to existing structures where an exemption has been granted by the municipality in accordance with the provisions of Section 17-21-5. The exemption from county ad valorem taxes may be granted only upon written application to the board of supervisors of the county by any person, firm or corporation claiming the exemption. A copy of the order of the governing authority of the municipality granting an exemption from municipal ad valorem taxes shall be attached to the application as an exhibit thereto.






Article 3 - UNIFORM SYSTEM FOR ISSUANCE OF NEGOTIABLE NOTES OR CERTIFICATES OF INDEBTEDNESS

§ 17-21-51 - Authority to incur debt; limitation on amount of debt

(1) The board of supervisors of any county and the governing authorities of any municipality (both referred to in this article as "governing authority") are hereby authorized and empowered, in their discretion, to borrow money, pursuant to the provisions of this article, for the following purposes:

(a) To accomplish any purpose for which such governing authorities are otherwise authorized by law to issue bonds, notes or certificates of indebtedness;

(b) To pay costs incurred by governing authorities as a result of a natural disaster. Such costs shall include, but not be limited to, debris removal and disposal, overtime wages paid to public employees, and the repair or replacement of public streets, roads and bridges, storm drains, water and sewer facilities and other public buildings, facilities and equipment. Money borrowed pursuant to this paragraph (b) may also be utilized as matching funds for federal or state disaster relief assistance; and

(c) To purchase motor vehicles for public safety.

(2) The total outstanding indebtedness incurred by a governing authority under this article at any one (1) time shall not exceed the greater of one percent (1%) of the assessed value of all taxable property located within the governing authority according to the last completed assessment for taxation or Two Hundred Fifty Thousand Dollars ($ 250,000.00) and shall be included in computing the statutory limitation upon indebtedness which may be incurred by such governing authority.



§ 17-21-53 - Procedures; rates of interest; full faith and credit of issuing entity

(1) Before any money is borrowed under the provisions of this article, the governing authority shall adopt a resolution declaring the necessity for such borrowing and specifying the purpose for which the money borrowed is to be expended, the amount to be borrowed, the date or dates of the maturity thereof, and how such indebtedness is to be evidenced. The resolution shall be certified over the signature of the head of the governing authority.

(2) The borrowing shall be evidenced by negotiable notes or certificates of indebtedness of the governing authority which shall be signed by the head and clerk of such governing authority. All such notes or certificates of indebtedness shall be offered at public sale by the governing authority after not less than ten (10) days' advertising in a newspaper having general circulation within the governing authority. Each sale shall be made to the bidder offering the lowest rate of interest or whose bid represents the lowest net cost to the governing authority; however, the rate of interest shall not exceed that now or hereafter authorized in Section 75-17-101, Mississippi Code of 1972. No such notes or certificates of indebtedness shall be issued and sold for less than par and accrued interest. All notes or certificates of indebtedness shall mature in approximately equal installments of principal and interest over a period not to exceed five (5) years from the dates of the issuance thereof. Principal shall be payable annually, and interest shall be payable annually or semiannually; provided, however, that the first payment of principal or interest may be for any period not exceeding one (1) year. Provided, however, if negotiable notes are outstanding from not more than one (1) previous issue authorized under the provisions of this article, then the schedule of payments for a new or supplementary issue may be so adjusted that the schedule of maturities of all notes or series of notes hereunder shall, when combined, mature in approximately equal installments of principal and interest over a period of five (5) years from the date of the new or supplementary issue, or if a lower interest rate will thereby be secured on notes previously issued and outstanding, a portion of the proceeds of any issue authorized hereunder may be used to refund the balance of the indebtedness previously issued under the authority of this article. Such notes or certificates of indebtedness shall be issued in such form and in such denominations as may be determined by the governing authority and may be made payable at the office of any bank or trust company selected by the governing authority. In such case, funds for the payment of principal and interest due thereon shall be provided in the same manner provided by law for the payment of the principal and interest due on bonds issued by the governing authority.

(3) For the prompt payment of notes or certificates of indebtedness at maturity, both principal and interest, the full faith, credit and resources of the issuing entity are pledged. If the issuing entity does not have available funds in an amount sufficient to provide for the payment of principal and interest according to the terms of such notes or certificates of indebtedness, then the governing authority shall annually levy a special tax upon all of its taxable property at a rate the avails of which will be sufficient to provide such payment. Funds derived from any such tax shall be paid into a sinking fund and used exclusively for the payment of principal of and interest on the notes or certificates of indebtedness. Until needed for expenditure, monies in the sinking fund may be invested in the same manner as the governing authority is elsewhere authorized by law to invest surplus funds.



§ 17-21-55 - Use of proceeds

The proceeds of any notes or certificates of indebtedness issued under the provisions of this article shall be placed in a special fund and shall be expended only for the purpose or purposes for which they were issued as shown by the resolution authorizing the issuance thereof. If a balance shall remain of the proceeds of such notes or certificates of indebtedness after the purpose or purposes for which they were issued shall have been accomplished, such balance shall be used to pay such obligations at or before maturity and may be transferred to any sinking fund previously established for the payment thereof.

Proceeds from the sale of notes or certificates of indebtedness not immediately necessary for expenditure shall be invested in the same manner as surplus funds of the governing authority may be invested.









Chapter 23 - RURAL FIRE TRUCK ACQUISITION ASSISTANCE PROGRAMS

RURAL FIRE TRUCK ACQUISITION ASSISTANCE PROGRAM

§ 17-23-1 - Establishment of Rural Fire Truck Acquisition Assistance Program; Rural Fire Truck Fund; eligibility of counties and municipalities for funds; applications for and expenditure of funds; duties of Department of Insurance with respect to program

(1) There is established the Rural Fire Truck Acquisition Assistance Program to be administered by the Department of Insurance for the purpose of assisting counties and municipalities in the acquisition of fire trucks.

(2) There is created in the State Treasury a special fund to be designated as the "Rural Fire Truck Fund." The Legislature may appropriate that amount necessary to fulfill the obligations created under this section by the Department of Insurance, from the State General Fund to such special fund, which sum shall be added to the remainder of the money transferred on July 1, 1995, and during the 1996 Regular Session to the Rural Fire Truck Fund. Unexpended amounts remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned on amounts in the fund shall be deposited to the credit of the fund. Unobligated amounts remaining in the Rural Fire Truck Fund, Fund No. 3507, or in Fund No. 3508, or in Fund No. 3504, or in any fund created for funds appropriated or otherwise made available for this program, may be used as matching funds by any county with remaining eligibility as provided herein. It is the intent of the Legislature that the Department of Insurance continue to accept applications from the counties for fire trucks as provided in subsection (3) of this section.

(3) (a) A county that meets the requirements provided herein may receive an amount not to exceed Six Hundred Fifty Thousand Dollars ($ 650,000.00) as provided in subparagraphs (i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix), (x) and (xi) of this paragraph, and such amount shall be divided as follows: an amount of not more than Fifty Thousand Dollars ($ 50,000.00) per fire truck for the first six (6) trucks and not more than Seventy Thousand Dollars ($ 70,000.00) per fire truck for the seventh, eighth, ninth, tenth and eleventh trucks. Monies distributed under this chapter shall be expended only for the purchase of new fire trucks and such trucks must meet the National Fire Protection Association (NFPA) standards in the 1900 series.

(i) Any county that has not applied for a fire truck under this section is eligible to submit applications for eleven (11) fire trucks as follows: six (6) fire trucks at not more than Fifty Thousand Dollars ($ 50,000.00) per truck and five (5) fire trucks at not more than Seventy Thousand Dollars ($ 70,000.00) per truck or a total of Six Hundred Thirty Thousand Dollars ($ 630,000.00).

(ii) Any county that has received one (1) fire truck under this section is eligible to submit applications for ten (10) fire trucks as follows: six (6) fire trucks at not more than Fifty Thousand Dollars ($ 50,000.00) per truck and five (5) fire trucks at not more than Seventy Thousand Dollars ($ 70,000.00) per truck or a total of Five Hundred Eighty Thousand Dollars ($ 580,000.00).

(iii) Any county that has received two (2) fire trucks under this section is eligible to submit an application for nine (9) fire trucks as follows: four (4) fire trucks at not more than Fifty Thousand Dollars ($ 50,000.00) per truck and five (5) fire trucks at not more than Seventy Thousand Dollars ($ 70,000.00) per truck or a total of not more than Five Hundred Thirty Thousand Dollars ($ 530,000.00).

(iv) Any county that has received three (3) fire trucks under this section is eligible to submit an application for eight (8) fire trucks as follows: three (3) fire trucks at not more than Fifty Thousand Dollars ($ 50,000.00) per truck and five (5) fire trucks at not more than Seventy Thousand Dollars ($ 70,000.00) per truck or a total of not more than Four Hundred Eighty Thousand Dollars ($ 480,000.00).

(v) Any county that has received four (4) fire trucks under this section is eligible to submit an application for seven (7) fire trucks as follows: two (2) fire trucks at not more than Fifty Thousand Dollars ($ 50,000.00) per truck and five (5) fire trucks at not more than Seventy Thousand Dollars ($ 70,000.00) per truck or a total of not more than Four Hundred Thirty Thousand Dollars ($ 430,000.00).

(vi) Any county that has received five (5) fire trucks under this section is eligible to submit an application for six (6) fire trucks as follows: one (1) fire truck at not more than Fifty Thousand Dollars ($ 50,000.00) per truck and five (5) fire trucks at not more than Seventy Thousand Dollars ($ 70,000.00) per truck or a total of not more than Three Hundred Eighty Thousand Dollars ($ 380,000.00).

(vii) Any county that has received six (6) fire trucks under this section is eligible to submit an application for five (5) fire trucks at not more than Seventy Thousand Dollars ($ 70,000.00) per truck or a total of not more than Three Hundred Thirty Thousand Dollars ($ 330,000.00).

(viii) Any county that has received seven (7) fire trucks under this section is eligible to submit an application for four (4) fire trucks at not more than Two Hundred Eighty Thousand Dollars ($ 280,000.00).

(ix) Any county that has received eight (8) fire trucks under this section is eligible to submit an application for three (3) fire trucks at not more than Two Hundred Ten Thousand Dollars ($ 210,000.00).

(x) Any county that has received nine (9) fire trucks under this section is eligible to submit an application for two (2) fire trucks at not more than One Hundred Forty Thousand Dollars ($ 140,000.00).

(xi) Any county that has received ten (10) fire trucks under this section is eligible to submit an application for one (1) fire truck at not more than Seventy Thousand Dollars ($ 70,000.00).

(b) The board of supervisors of the county shall submit its request for the receipt of monies to the Department of Insurance. A committee composed of the Commissioner of Insurance, the State Fire Coordinator, the Director of the Rating Bureau and the Director of the State Fire Academy shall review the requests by the boards of supervisors and shall determine whether the county or municipality for which the board of supervisors has requested a truck meets the requirements of eligibility under this chapter.

(c) To be eligible to receive monies under this chapter:

(i) A county or municipality must pledge to set aside or dedicate each year as matching funds, for a period not to extend over ten (10) years, local funds in an amount equal to or not less than one-tenth (1/10) of the amount of monies for which it is requesting distribution from the Rural Fire Truck Fund, which pledged monies may be derived from local ad valorem tax authorized by law or from any other funds available to the county or municipality, except for those funds received by municipalities or counties from the Municipal Fire Protection Fund or the County Volunteer Fire Department Fund, as defined in Sections 83-1-37 and 83-1-39.

(ii) A municipality must provide adequate documentation of its contract with the county that requires the municipality to provide fire protection in rural areas. The term "rural areas" means any area within the county located outside the boundaries of an incorporated municipality or any incorporated municipality with a population of two thousand five hundred (2,500) or less.

(d) The Department of Insurance shall maintain an accurate record of all monies distributed to counties and municipalities and the number of fire trucks purchased and the cost for each fire truck, such records to be kept separate from other records of the Department of Insurance; notify counties and municipalities of the Rural Fire Truck Acquisition Assistance Program and the requirements for them to become eligible to participate; adopt and promulgate such rules and regulations as may be necessary and desirable to implement the provisions of this chapter; and file with the Legislature a report detailing how monies made available under this chapter were distributed and spent during the preceding portion of the fiscal year in each county and municipality, the number of fire trucks purchased, the counties and municipalities making such purchases, and the cost of each fire truck purchased.






SUPPLEMENTARY RURAL FIRE TRUCK ACQUISITION ASSISTANCE PROGRAM

§ 17-23-11 - Establishment of supplementary rural fire truck acquisition assistance program; Supplementary Rural Fire Truck Fund; eligibility of counties and municipalities for funds; applications for and expenditure of funds; duties of Department of Insurance with respect to program

(1) There is established a supplementary rural fire truck acquisition assistance program to be administered by the Department of Insurance for the purpose of assisting counties and municipalities in the acquisition of fire trucks. The supplementary rural fire truck acquisition assistance program is in addition to the rural fire truck acquisition assistance program established in Section 17-23-1 or any other program by which counties and municipalities acquire fire trucks.

(2) There is created in the State Treasury a special fund to be designated as the "Supplementary Rural Fire Truck Fund" which shall consist of funds appropriated or otherwise made available by the Legislature in any manner, and funds from any other source designated for deposit into such fund. Monies in the fund shall be used for the purpose of assisting counties and municipalities in the acquisition of fire trucks. Unexpended amounts remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned on amounts in the fund shall be deposited to the credit of the fund.

(3) (a) A county that meets the requirements provided herein may receive an amount of not more than Seventy Thousand Dollars ($ 70,000.00) per fire truck. Monies distributed under this section shall be expended only for the purchase of new fire trucks and such trucks must meet the National Fire Protection Association (NFPA) standards in the 1900 series.

(b) The board of supervisors of the county shall submit its request for the receipt of monies to the Department of Insurance. A committee composed of the Commissioner of Insurance, the State Fire Coordinator, the Director of the Rating Bureau and the Director of the State Fire Academy shall review the requests by the boards of supervisors and shall determine whether the county or municipality for which the board of supervisors has requested a truck meets the requirements of eligibility under this section.

(c) To be eligible to receive monies under this section:

(i) A county or municipality must pledge to set aside or dedicate each year as matching funds, for a period not to extend over ten (10) years, local funds in an amount equal to or not less than one-tenth (1/10) of the amount of monies for which it is requesting distribution from the Supplementary Rural Fire Truck Fund, which pledged monies may be derived from local ad valorem tax authorized by law or from any other funds available to the county or municipality, except for those funds received by municipalities or counties from the Municipal Fire Protection Fund or the County Volunteer Fire Department Fund, as defined in Sections 83-1-37 and 83-1-39.

(ii) A municipality must provide adequate documentation of its contract with the county that requires the municipality to provide fire protection in rural areas. The term "rural areas" means any area within the county located outside the boundaries of an incorporated municipality or any incorporated municipality with a population of two thousand five hundred (2,500) or less.

(iii) A county or a municipality, designated by the county, must have exhausted all rounds of applications for fire trucks available to it under Section 17-23-1.

(d) The Department of Insurance shall maintain an accurate record of all monies distributed to counties and municipalities and the number of fire trucks purchased and the cost for each fire truck, such records to be kept separate from other records of the Department of Insurance; notify counties and municipalities of the supplementary rural fire truck acquisition assistance program and the requirements for them to become eligible to participate; adopt and promulgate such rules and regulations as may be necessary and desirable to implement the provisions of this section; and file with the Legislature a report detailing how monies made available under this chapter were distributed and spent during the preceding portion of the fiscal year in each county and municipality, the number of fire trucks purchased, the counties and municipalities making such purchases and the cost of each fire truck purchased.









Chapter 25 - GENERAL PROVISIONS RELATING TO COUNTIES AND MUNICIPALITIES

§ 17-25-1 - County boards of supervisors and municipal governing authorities authorized to allow payment of taxes, fees and other accounts receivable and payment for retail merchandise sold by county or municipality by credit card, charge card, debit card, etc.

The board of supervisors of any county and the governing authorities of any municipality may allow the payment of various taxes, fees and other accounts receivable to the county or municipality, and the payment for retail merchandise sold by the county or municipality, by credit cards, charge cards, debit cards and other forms of electronic payment, in accordance with policies established by the State Auditor. Except as otherwise provided in this section, any fees or charges associated with the use of such electronic payments shall be assessed to the user of the electronic payment as an additional charge for processing the electronic payment, so that the user will pay the full cost of using the electronic payment. However, a county or municipality shall not charge the user any additional amount above the processing fee on each transaction. For purposes of this section, the term "accounts receivable" includes, but is not limited to, judgments, fines, costs and penalties imposed upon conviction for criminal and traffic offenses. A county or municipality may bear the full cost of processing such electronic payments for retail merchandise sold by the county or municipality.



§ 17-25-3 - Lease or conveyance of property to nonprofit primary health care clinic

(1) The governing body of any county or municipality, in its discretion, may sell, lease or convey, with or without consideration and upon such terms and conditions as the parties may agree, any land, buildings, fixtures, equipment or other real or personal property belonging to the county or municipality that is determined by the governing body as no longer needed by the county or municipality for governmental purposes, to any nonprofit primary health care clinic, which is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code located or to be located in the county for the purpose of assisting any such clinic to provide primary health care services to residents who are employed or temporarily out of work and who do not have health insurance. If such property is sold, leased or conveyed without consideration, the governing body of the county or municipality shall state in its minutes the purpose for which the property shall be used, and such property shall revert to the county or municipality whenever it ceases to be used for that stated purpose.

(2) As used in this section, the term "governing body" means the board of supervisors of any county and the governing authorities of any municipality.



§ 17-25-5 - Municipalities and counties to grant examination reciprocity to contractors licensed by another municipality or county; conditions for granting reciprocity

(1) Every municipality and county of the State of Mississippi shall grant competency examination reciprocity to any contractor, including, but not limited to, any electrical, plumbing, heating and air conditioning, water and sewer, roofing or mechanical contractor, who is licensed by another municipality or county of this state without imposing any further competency examination requirements provided:

(a) That the contractor furnishes evidence that he has a license issued on the basis of a competency examination administered in one (1) municipality or county of the State of Mississippi which has an examining board that regularly gives a written examination which has been approved by the State Board of Public Contractors or the Building Officials Association of Mississippi;

(b) That he furnishes evidence that he actually took and passed the written examination which qualified him for such license; however, in lieu thereof, he may furnish evidence that he was issued a license prior to May 1, 1972, and prior to the existence of a written examination by a county or municipality which has an examining board that requires written examination to qualify for a license;

(c) That he has been actively engaged in the business for which he is licensed for two (2) years or more;

(d) That he has held a license for his business for one (1) year or more; and

(e) That he pays the license fee to the municipality or county to which application is made for a license unless he holds a current certificate of responsibility issued by the State Board of Public Contractors, in which case no license fee shall be collected.

(2) (a) Any contractor who operates more than one (1) separate place of business within the state must obtain the appropriate privilege license and pay the privilege license fee for each location if required by the local jurisdiction.

(b) Every jurisdiction in which a contractor does business may impose its own separate bonding requirements on the contractor desiring to do business there.



§ 17-25-7 - Prohibition against ordinance restricting woman's right to breast-feed absent state authorization

No county, municipality or other political subdivision shall enact any ordinance restricting a woman's right to breast-feed her child until such time as the state may authorize a county, municipality or other political subdivision to enact such an ordinance.



§ 17-25-9 - Mother may breast-feed her child in any location she is otherwise authorized to be

A mother may breast-feed her child in any location, public or private, where the mother is otherwise authorized to be, without respect to whether the mother's breast or any part of it is covered during or incidental to the breast-feeding.



§ 17-25-11 - County boards of supervisors and municipal governing authorities authorized to allow off-duty law enforcement officers to use public uniforms and weapons in performance of certain private security duties

(1) Certified law enforcement officers or certified part-time law enforcement officers, as defined in Section 45-6-3, who are employed by a county or municipality may wear the official uniform and may utilize the official firearm issued by the employing jurisdiction while in the performance of private security services in off-duty hours. The governing authority of a municipality must approve of such use of the uniform and official weapon by municipal law enforcement officers by act spread upon the minutes of such board and approved by the chief executive. The sheriff of a county must approve such use of the uniform and official weapon by deputy sheriffs. Approval shall be on an employee-by-employee basis and not by general order. Any proceedings regarding application or approval and the minutes regarding same shall be a public record.

(2) Each governing board and chief executive or sheriff shall determine before the use of the official uniform and weapon is approved that the proposed employment is not likely to bring disrepute to the employing jurisdiction or its law enforcement agency, the officer at issue, or law enforcement generally, and that the use of the official uniform and weapon in the discharge of the officer's private security endeavor promotes the public interest.

(3) Acts and omissions of an officer in discharge of private security employment shall be deemed to be the acts and omissions of the person or entity employing the officer for such private security services, and not the acts and omissions of the jurisdiction whose uniform and weapon are approved for such private security use. An employer employing the officer for private security services shall hold harmless the jurisdiction by which the officer is employed and fully indemnify the jurisdiction for any expense or loss, including attorney's fees, which results from any action taken against the jurisdiction arising out of the acts or omissions of the officer in discharge of private security services while wearing the official uniform or using the official weapon. Neither the state nor any subdivision thereof shall be liable for acts or omissions of an officer in the discharge of the private security employment duties.

(4) Certified police officers performing private jobs during their off-duty hours are required to notify the appropriate law enforcement agency of the place of employment, the hours to be worked, and the type of employment.

(5) The official uniform and weapon may be worn and utilized only at locations which are within the jurisdiction of the governmental entity whose uniform and weapon are involved.



§ 17-25-13 - Procedure to assist in collection of delinquent water sewer service bills by counties, municipalities and water sewer associations

(1) For purposes of this section:

(a) "Water sewer association" means any corporation, whether for profit or not for profit, that provides, distributes, transmits, treats, pumps, or stores raw or potable water to, or for the benefit of, members of the general public or commercial, industrial and other users; and

(b) "Water sewer system" means any entity that provides, distributes, transmits, treats, pumps or stores raw or potable water to or for the benefit of members of the general public and commercial, industrial, and other users, including, without limitation, the following entities that perform such activities:

(i) Municipalities;

(ii) Counties; and

(iii) Water sewer associations.

(2) (a) When a person is delinquent on the payment of an undisputed bill for water sewer service provided by a water sewer system within this state, moves into another area of this state, and applies for or receives water from another water sewer system, if the person's former water sewer system establishes that there is no dispute that the delinquent amount is properly due and owed by that particular individual in that amount, the new water sewer system shall refuse to provide water sewer service to the delinquent person until such person provides proof of curing the delinquency.

(b) This subsection shall not apply to a delinquency that has been disputed by the person in writing, unless the delinquency has been reduced to a final judgment of a court of competent jurisdiction.

(3) No provision of this section shall apply to a water sewer system that is regulated by the Mississippi Public Service Commission as a "public utility" as defined in Section 77-3-3.



§ 17-25-15 - Prohibition against enactment of certain new ordinances affecting existing qualified sport shooting ranges; criteria for qualifying for ordinance exemptions

(1) An established sport shooting range that is not in violation of a state law or an ordinance of a unit of local government prior to the enactment of a new ordinance of a unit of local government affecting the range may continue in operation even if, at or after the time of the enactment of the new ordinance, the operation of the sport shooting range is not in compliance with the new ordinance.

In order to qualify for the provisions of this subsection, an established outdoor shooting range must be:

(a) Constructed in a manner not reasonably expected to allow a projectile to cross the boundary of the tract; or

(b) Located on a tract of land of ten (10) acres or more and more than one hundred fifty (150) feet from a residence or occupied building located on another property if a shotgun, air rifle or air pistol, BB gun or bow and arrow is discharged; or

(c) Located on a tract of land of fifty (50) acres or more and more than three hundred (300) feet from a residence or occupied building located on another property if a center fire or rim fire rifle or pistol or a muzzle-loading rifle or pistol of any caliber is discharged.

(2) No new ordinance of a local unit of government shall prohibit an established sport shooting range that is in existence on March 31, 2008, from doing any of the following within the existing geographic boundaries of the sport shooting range:

(a) Repair, remodel or reinforce any building or improvement as may be necessary in the interest of public safety or to secure the continued use of the building or improvement;

(b) Reconstruct, repair, rebuild or resume the use of a facility or building damaged by fire, collapse, explosion, act of nature or act of war occurring after March 31, 2008;

(c) Expand or enhance its membership or opportunities for public participation;

(d) Reasonably expand or increase facilities or activities.

(3) A person who subsequently acquires title to real property affected by the use of property with an established sport shooting range shall not maintain a nuisance action against the person who owns the range to restrain, enjoin or impede the use of the range where there has not been a substantial change in the hours of operation of the range, the types of firearms used at the range, or the number of persons using the range.



§ 17-25-17 - Reimbursement of steel rebar micro-mills for costs incurred for site preparation, real estate improvements, railroads, roads, utilities and infrastructure related to project

(1) As used in this section, "project" means a major steel rebar micro-mill for use in the manufacture of steel rebar with an initial capital investment from private sources of not less than One Hundred Million Dollars ($ 100,000,000.00) which will create at least one hundred (100) full-time jobs with an average annual salary, excluding benefits which are not subject to Mississippi income taxes, of at least Fifty Thousand Dollars ($ 50,000.00), and for which construction begins on or before September 15, 2010.

(2) The governing authorities of any municipality or the board of supervisors of any county in which there is to be located a project may provide funds to the enterprise owning or leasing the project in order to reimburse the enterprise for costs it incurs for site preparation, real estate improvements, railroads, roads, utilities and infrastructure related to the project. Reimbursements shall be made with local funds and may include, but not be limited to, the proceeds of bonds.



§ 17-25-19 - Prohibition against ordinance authorizing use of automated recording equipment to enforce compliance with or impose penalties for violation of traffic laws

(1) (a) Neither the board of supervisors of any county nor the governing authority of any municipality shall adopt, enact or enforce any ordinance authorizing the use of automated recording equipment or system to enforce compliance with traffic signals, traffic speeds or other traffic laws, rules or regulations on any public street, road or highway within this state or to impose or collect any civil or criminal fine, fee or penalty for any such violation.

(b) Any county or municipality using automated recording equipment or system shall remove the equipment or system before October 1, 2009.

(2) For the purposes of this section, the term "automated recording equipment or system" means a camera or optical device installed to work in conjunction with a traffic control signal or radar speed detection equipment or both and designed to record images that depict the license plate attached to the rear of a motor vehicle that is not operated in compliance with instructions of the traffic control signal or the posted speed limit.



§ 17-25-21 - Authorization to enter into collection agreements to collect cash appearance bonds from certain defendants

The board of supervisors of any county, in its discretion, and the governing authority of any municipality, in its discretion, may proceed under Section 19-3-41(2), in the case of a county, or under 21-17-1(6), in the case of a municipality, to contract with a private attorney, private collection agent or agency, or the office of the district attorney for the circuit court district in which the county or municipality is located to collect cash appearance bonds from any defendant who has failed to appear in court within ninety (90) days after the court date is set for the defendant, subject to the right of a defendant who is charged with an offense to a trial on the merits of the charge against him, so that the court may authorize the clerk to give notice to any defendant who has failed to appear at the time set that collection fees may be included as part of the court costs.



§ 17-25-23 - Authorization to enter into agreements with approved business enterprises under certain circumstances; authorization to enter into fee-in-lieu agreements

(1) As used in this section:

(a) "Enterprise" means an approved business enterprise as defined in Section 57-1-221.

(b) "Project" means a project as defined in Section 57-1-221 with a minimum capital investment in this state of not less than One Hundred Million Dollars ($ 100,000,000.00).

(2) The board of supervisors of a county or the governing authorities of a municipality may each enter into an agreement with an enterprise that receives a loan for a project under Section 57-1-221, that provides that the county or municipality will not levy any taxes, fees or assessments upon the enterprise other than taxes, fees or assessments that are generally levied upon all taxpayers.

(3) The board of supervisors of a county or the governing authorities of a municipality may each enter into a fee-in-lieu agreement as provided in Section 27-31-104, with an enterprise that receives a loan for a project under Section 57-1-221.

(4) The agreements authorized in this section may be for a period not to exceed twenty (20) years.



§ 17-25-25 - Uniform requirements for disposal of personal property belonging to county or municipality

(1) General. The governing authority of a county or municipality may sell or dispose of any personal property or real property belonging to the governing authority when the property has ceased to be used for public purposes or when, in the authority's judgment, a sale thereof would promote the best interest of the governing authority. For purposes of this section, the term "personal property," includes, but is not limited to, equipment, vehicles, fixtures, furniture, firearms and commodities.

(2) Public sale. At least ten (10) days before bid opening, the governing authority shall advertise its acceptance of bids by posting notices at three (3) public places located in the county or municipality that the governing authority serves. One (1) of the three (3) notices shall be posted at the governing authority's main office. The governing authority may designate the manner by which the bids will be received, including, but not limited to, bids sealed in an envelope, bids made electronically or bids made by any other method that promotes open competition. The proceeds of the sale shall be placed in a properly approved depository to the credit of the proper fund.

(3) Private sale. Where the personal property does not exceed One Thousand Dollars ($ 1,000.00) in value, the governing authority, by a unanimous approval of its members, may sell or dispose of the property at a private sale. The proceeds of the sale shall be placed in a properly approved depository to the credit of the proper fund.

(4) Public auction. The governing authority of a county or municipality may sell or dispose of any surplus personal or real property at a public auction that shall be conducted by an auctioneer or auction company that meets the standards established by the State Department of Audit and is hired by the governing authority of a county or municipality.

(5) If the governing authority finds that the fair market value of the personal property or real property is zero and this finding is entered on the minutes of the authority, then the governing authority may dispose of such property in the manner it deems appropriate and in its best interest, but no official or employee of the governing authority shall derive any personal economic benefit from such disposal.

(6) If the property may be of use or benefit to any federal agency or authority, another governing authority or state agency of the State of Mississippi, or a state agency or governing authority of another state, it may be disposed of in accordance with Section 31-7-13(m)(vi).

(7) Nothing contained in this section shall be construed to prohibit, restrict or to prescribe conditions with regard to the authority granted under Section 17-25-3 or under Section 37-7-551. The provisions of this section shall not apply to any equipment disposed of pursuant to trade-in as part of a purchase.



§ 17-25-27 - Authorization to enter into certain agreements with economic development projects

(1) As used in this section, "economic development project" means any project in which the State of Mississippi has committed state or federal program funds to incentivize a company to locate or expand a business in the state and create or maintain jobs within the state.

(2) The board of supervisors of a county or the governing authorities of a municipality may enter into agreements with an economic development project that are binding on future boards of supervisors of the county or governing authorities of the municipality:

(a) To provide water, sewer and other county or municipal services; and/or

(b) Providing that the board of supervisors or governing authorities will agree in advance to approve any request for exemption from ad valorem taxes in the manner provided by law and that any such exemption shall be for a period of ten (10) years.

(3) The agreements authorized under this section may be for a period not to exceed twenty (20) years.



§ 17-25-29 - Rights of members of member-owned water association or system to attend meetings; notice

In addition to the rights prescribed in Section 79-11-177, a member of a member-owned rural water association or system, incorporated under Chapter 11, Title 79, Mississippi Code of 1972, shall have the right to attend regularly scheduled board meetings of the association or system. Further, if a meeting pertains to the election of board members for the association or system, then the association or system shall provide written notice of the meeting by mail at least fifteen (15) days in advance of the meeting at which the election will occur. The written notice shall also be included on any association's or system's invoice or statement that is submitted to the member within thirty (30) days of the meeting.



§ 17-25-31 - Sale of badge and helmet to retiring firefighter or spouse of firefighter killed in line of duty authorized

Upon approval of the governing authority of the municipality or county, a member of any municipal or county fire protection department who retires or the spouse of a fireman who is killed in the line of duty may be allowed to purchase the helmet and badge that were issued to the fireman by the fire protection department from which he or she retired or by whom he or she was employed at the time of death. The governing authority of the municipality or county shall determine the amount to be paid for the helmet and badge by the retiring fireman or the spouse of the fireman. The governing authority of the municipality or county may approve such a sale for a helmet and badge issued to a volunteer fireman if the equipment was originally purchased using municipal or county funds.



§ 17-25-33 - Prohibition against law, rule, ordinance, etc. interfering with employer's ability to be informed about employee or potential employee background

(1) No county, board of supervisors of a county, municipality, governing authority of a municipality or any other political subdivision shall adopt or maintain in effect any law, ordinance, or rule that creates requirements, regulations, processes or prohibitions that in any way interfere with an employer's ability to become fully informed about the background of an employee or potential employee for the purpose of creating or maintaining a fair, secure, safe and productive workplace. Any ordinance or regulation that exists as of July 1, 2014, or is created after July 1, 2014, that violates the provisions of this section shall be explicitly preempted and voided by this section.

(2) The Legislature recognizes that fair, secure and safe workplaces are critical to high employer and employee productivity and increased employer and employee productivity improve the economic health of our state. Because the employer is in the best position to understand the fairness, security and safety needs of his or her workplace, any law or ordinance that hinders an employer's ability to meet the demands of such needs by limiting the ability of an employer to become informed about the background of an employee or potential employee, shall be declared unfair and against the laws and policies of this state.



§ 17-25-35 - Continued payment of compensation and related benefits of county or municipality employees who protect public interest and are injured in the line of duty

The governing authority of any municipality and the board of supervisors of any county may, in its discretion, adopt a policy to continue to pay all or a portion of the regular compensation and related benefits of any law enforcement officer, firefighter or other employee that protects the public interest of the municipality or county who is injured in the line of duty, during the time that the injured employee is physically unable to perform the duties of his or her employment, in accordance with the following:

(a) The municipality or county may continue to pay all or a portion of the injured employee's regular compensation and related benefits until such time as the employee is physically able to perform the duties of his or her employment, or the employee retires on a disability retirement allowance, whichever occurs first.

(b) The maximum portion of the injured employee's regular compensation that the municipality or county may continue to pay is the difference between the total amount that the injured employee is receiving from workers' compensation benefits and disability benefits from the trust fund created under Section 45-2-21 and the amount of the employee's regular compensation.

(c) At such time as the injured employee is no longer receiving any workers' compensation benefits or disability benefits from the trust fund created under Section 45-2-21, the municipality or county may continue to pay the full amount of the employee's regular compensation for such period of time as allowed under the policy.






Chapter 27 - MUNICIPAL HISTORICAL HAMLET ACT

§ 17-27-1 - Short title; purpose

This chapter shall be known as the "Municipal Historical Hamlet Act," and it shall serve the purpose of having historical small communities organize community activities that will positively influence the infrastructure of such communities.



§ 17-27-3 - Legislative findings

The Legislature finds the following:

(a) Population growth as well as development in historical communities result in new and increased demands for public facilities and services that promote the public peace, health, safety, and general welfare;

(b) The residents and property owners in these communities should have reasonable methods available so they can provide these public facilities and services; and

(c) The ability of residents and property owners in historical communities to propose the establishment of municipal historical hamlets is a method to fulfill the demands for these much needed public facilities and services.



§ 17-27-5 - Municipal historical hamlet defined; powers

(1) For purposes of this chapter, the term "municipal historical hamlet" means any former city, town or village with a current population of less than six hundred (600) inhabitants that lost its charter before 1945.

(2) After the creation of a municipal historical hamlet, as prescribed in Sections 17-27-7 through 17-27-11, the powers of such historical hamlet shall be as follows:

(a) To designate the county seat of government located at a county courthouse within the jurisdiction where the hamlet is located as the municipal historical hamlet meeting place;

(b) To be recognized for historical districts within a municipal historical hamlet; and

(c) To work with a planning and development district in promoting economic, community and human resources within a municipal historical hamlet and to apply for any type of grant to improve the infrastructure of such hamlet, including any small municipalities grant programs authorized, such as in Sections 21-17-1 and 21-27-23.

(3) The board of supervisors of the county in which a municipal historical hamlet is located, acting for and on the behalf of the hamlet, may exercise any powers authorized under this section.

(4) Taxes or fees shall not be imposed by or against any municipal historical hamlet for any general or special purpose.

(5) A municipal historical hamlet shall not be considered as one (1) of the classes of municipal corporations which are prescribed in Section 21-1-1 but shall be considered an unincorporated area zoned for consideration of issues affecting the designated community through any application or process recognizing the area specifically within any county or counties.



§ 17-27-7 - Petition for creation of municipal historical hamlet; requirements

Any inhabitant or inhabitants of any former city, town or village that meets the criteria of a municipal historical hamlet, as defined in Section 17-27-5, and desires to create a municipal historical hamlet, shall prepare a petition and file such petition with the chancery clerk of the county in which such proposed historical hamlet is located or, if the proposed municipal historical hamlet is located in more than one (1) county, the chancery clerk of both counties. The petition shall meet the following requirements:

(a) It shall accurately reference the territory proposed to be a municipal historical hamlet as the former municipal corporation and the date on which that charter was suspended, with the last date of such suspension being before 1945;

(b) It shall set forth the name of the hamlet which is desired;

(c) It shall set forth the number of inhabitants of such territory as per the most recent decennial census; and

(d) It shall be sworn to by one or more of the petitioners and placed on file in the land records of the chancery clerk.



§ 17-27-9 - Effective date of existence of municipal historical hamlet; prohibition against formation of municipal historical hamlet for certain purposes

(1) After the filing of the petition for the creation of a municipal historical hamlet, as prescribed in Section 17-27-7, a certified copy of the petition shall be delivered to the president of the board of supervisors in the county or counties where the hamlet is located and shall be spread upon the minutes for recognition as a hamlet, and at that time the existence of the historical hamlet shall become effective.

(2) No municipal historical hamlet shall be recognized that lies in whole or in part in any incorporated area and shall not be considered a municipal corporation under Section 21-1-1 in order to defeat or defend against the inclusion within the boundaries of any municipal corporation.



§ 17-27-11 - Form of name of municipal historical hamlet

The name of a created municipal historical hamlet shall either be "The Municipal Historical Hamlet of ," "The Hamlet of " or "The Historical Hamlet of ." The blank shall be filled in with the name by which such hamlet has been legally designated and shall be placed in the records of the Secretary of State.






Chapter 29 - MISSISSIPPI ENTERTAINMENT DISTRICT ACT

§ 17-29-1 - Short title

This chapter may be cited as the "Mississippi Entertainment District Act."



§ 17-29-3 - Definitions

For the purposes of this chapter:

(a) "Business" means any corporation, limited liability company, partnership, or sole proprietorship.

(b) "Entertainment district" or "district" means an area designated by a county or municipality in which entertainment services are centered.

(c) "Entertainment services" means any sale of tickets, passes, or admissions to an event, including, but not limited to, a sporting event, athletic event, festival, concert, or theater show.

(d) "Entertainment facility" means any structure that provides entertainment services and shall include, but not be limited to, a theater, amphitheater, golf course, museum, zoo, automobile racetrack, arena, stadium, or similar venue.

(e) "Municipality" means any county or incorporated city, municipality, town or village in the state.

(f) "Ticket fee" means an additional fee added on to the price of entertainment services sold.

(g) "Qualifying business" means any business within an entertainment district that constructs and operates an entertainment facility that is established or remodeled after July 1, 2009, elects to participate in the accelerated depreciation deduction authorized by Section 17-29-7, and is approved to do so in accordance with the rules and regulations adopted by the State Tax Commission.



§ 17-29-5 - Establishment of entertainment districts by governing authorities of municipalities and counties; application for approval of district to State Tax Commission

The governing authorities of a municipality, by majority vote, may establish entertainment districts within its boundaries and shall designate the geographic area or areas in which a district shall be established. Following establishment of a district, application for approval of the entertainment district shall be made by the establishing municipality to the State Tax Commission which shall be required to approve the establishment and designation of the district within such municipality in accordance with the rules and regulations adopted by the State Tax Commission.



§ 17-29-7 - Use of accelerated state income tax depreciation deduction by qualifying business authorized; exceptions

(1) Except as otherwise provided by this section, qualifying businesses which construct or renovate an entertainment facility or facilities within an entertainment district after July 1, 2009, may use an accelerated state income tax depreciation deduction. The accelerated depreciation deduction shall be computed by accelerating depreciation period required by Title 35, Part III, Subpart 5, Chapter 4, Mississippi Administrative Code, to a five-year depreciation period.

(2) Gaming establishments licensed under the Mississippi Gaming Control Act shall not be eligible for the accelerated depreciation deduction authorized under this section. Licensees under the Charitable Bingo Law shall not be eligible for the accelerated depreciation deduction authorized under this section, and the accelerated depreciation deduction shall not apply to any property utilized in the conduct of charitable bingo under the Charitable Bingo Law.



§ 17-29-9 - Qualifying businesses electing to use accelerated depreciation deduction to impose ticket fee on entertainment services provided by the business; collection of fees; enforcement

(1) Any qualifying business that elects to utilize the accelerated depreciation deduction provided in Section 17-29-7 shall impose a ticket fee on any entertainment services provided by the qualifying business in the amount of Two Dollars ($ 2.00) per ticket, pass or admission, as applicable, in addition to the tax levied by Section 27-65-22.

(2) The fee shall be collected by and paid to the Mississippi State Tax Commission on a form prescribed by the State Tax Commission in the manner that state sales taxes are collected and paid; and full enforcement provisions and all other provisions of Chapter 65, Title 27, Mississippi Code of 1972, shall apply as necessary to the implementation and administration of this section. The revenue collected by the State Tax Commission pursuant to this section shall be deposited into the State General Fund.

(3) The ticket fee shall be charged and collected for a period of five (5) years from the date a qualifying business elects to utilize the accelerated depreciation deduction authorized in Section 17-29-7.









Title 19 - COUNTIES AND COUNTY OFFICERS

Chapter 1 - COUNTY BOUNDARIES

§ 19-1-1 - Adams County

Adams County is bounded by beginning on the Mississippi River, bounding on Jefferson County, at the upper side of Rose's old settlement, and thence easterly in a direct line to Strover's mound, near Fairchild's creek; thence up the south branch of said creek, with its meanderings, to a place once known as Griffin's stillhouse, and afterward George Selser's springs; thence in a direct line to the northeast corner of what was once Edmond Andrews' cotton gin; thence in a due east course to the basis meridian line; thence south with said line, on Jefferson and Franklin Counties, to the River Homochitto; thence with said river, bounding on Wilkinson County (to leave Tansy Island in Wilkinson County), to the Mississippi River; and thence northerly along the same to the place of beginning. The county site is Natchez.



§ 19-1-3 - Alcorn County

Alcorn County is bounded by beginning on the boundary line between the States of Mississippi and Tennessee, where the line between ranges four and five, east, intersects the same; thence east with said state line to a point two miles east of the line between ranges eight and nine, east; thence south on section lines to the southeast corner of section five, township four, range nine, east; thence west on section lines to the southwest corner of section two, township four, range five, east; thence north on section lines to the line between townships two and three; thence west on said township line to the southwest corner of township two, range five, east; thence north on the line between ranges four and five, east, to the beginning. The county site is Corinth.



§ 19-1-5 - Amite County

Amite County is bounded by beginning on the Homochitto River at the mouth of Foster's creek; thence up said river, with its meanderings, to the line between townships four and five; thence with said township line east to its intersection with the line between ranges six and seven, east; thence south with said range line to the boundary of Louisiana; thence west on the boundary line to the line between ranges one and two, east; thence north on the range line to Foster's creek; thence down said creek to the place of beginning. The county site is Liberty.



§ 19-1-7 - Attala County

Attala County is bounded by beginning at the point on Big Black River where the line between townships sixteen and seventeen crosses the same; thence east with said township line to the line between ranges nine and ten, east; thence south to the line between townships twelve and thirteen, being the northeast corner of Leake County; thence west with the line between townships twelve and thirteen to the line between ranges five and six, east; thence south with said range line to the center of township twelve, range five, east; thence due west with sectional lines to the Choctaw boundary; thence southerly on said boundary line one mile; thence west on section lines to Big Black River; thence up said river, with its meanderings, to the beginning. The county site is Kosciusko.



§ 19-1-9 - Benton County

Benton County is bounded by beginning at a point on the boundary between the States of Mississippi and Tennessee where it is intersected by the line between ranges one and two, west; thence south on section lines to the southwest corner of section six, township three, range one, west; thence due east on section lines to the southeast corner of section four, township three, range one, west; thence due south on section lines to the southwest corner of section three, township six, range one, west; thence east to the basis meridian; thence north on said meridian line to the line between townships five and six; thence due east on said township line to the southeast corner of section thirty-three, in township five, range two, east; thence due north on section lines to the southeast corner of section sixteen, in township three, range two, east; thence due east on section lines to the southeast corner of section thirteen, township three, range two, east; thence due north on range line between ranges two and three to the southeast corner of township two, range two, east; thence due east on township lines to the southeast corner of section thirty-one, township two, range three, east; thence due north on section lines to the Tennessee state line; thence due west on said state line to the beginning. The county site is Ashland.



§ 19-1-11 - Bolivar County

Bolivar County is bounded by beginning on the Mississippi River, at the center of township twenty-six, north, range seven, west; thence east with said line to the line between ranges four and five, west; thence south on said line to the line between townships twenty and twenty-one; thence west on said township line to the range line between ranges five and six, west; thence south to the township line between townships nineteen and twenty; thence west to the Mississippi River; thence up said river to the beginning. The county sites are Rosedale and Cleveland.



§ 19-1-13 - Calhoun County

Calhoun County is bounded by beginning at the northwest corner of section three, township eleven, range three, west; thence east on the township line to the northeast corner of township eleven, range one, west; thence south on the range line to the southeast corner of said township; thence east to the northeast corner of township twelve, range one, east; thence south to the northeast corner of township fifteen, range one, east; thence west to the northwest corner of section three, township fifteen, range one, east; thence south to the southeast corner of township twenty-two, range ten, east; thence west eighteen miles to the southwest corner of township twenty-two, range eight, east; thence north to the beginning. The county site is Pittsboro.



§ 19-1-15 - Carroll County

Carroll County is bounded by beginning at the middle of the Yalobusha River at the point at which a line drawn from the center of township twenty-one, range two, east, would intersect said river; thence east on section lines to the northwest corner of section twenty-one, township twenty-one, range five, east; thence south to the northwest corner of section twenty-one, township eighteen, range five, east; thence east to the northwest corner of section nineteen, township eighteen, range six, east; thence south one mile to the section line; thence east to the northeast corner of section twenty-seven, township eighteen, range six, east; thence south to the southwest corner of section thirty-five, township seventeen, range six, east; thence west to Big Black River; thence with the middle of said river to the northeast corner of Holmes County; thence with the boundary line of Holmes County to the point at which said line is crossed by the line between sections fourteen and fifteen, township seventeen, range one, east; thence north with said section line to the southwest corner of section fourteen, township eighteen, range one, east; thence east to the range line between ranges one and two, east; thence north to the northwest corner of township eighteen, range two, east; thence east to the southeast corner of section thirty-two, township nineteen, range two, east; thence north to the northeast corner of section seventeen, township twenty, range two, east; thence west by section lines to the middle of the Yalobusha River; thence north with the middle of said river to the beginning. The county sites are Carrollton and Vaiden.



§ 19-1-17 - Chickasaw County

Chickasaw County is bounded by beginning at the northwest corner of township twelve, range two, east; thence east to the northeast corner of township twelve, range five, east; thence south on the range line to the northeast corner of township fifteen, range five, east; thence west on the township line to the range line between ranges three and four, east; thence south to the southeast corner of section twenty-four, township fifteen, range three, east; thence west to the northwest corner of section thirty of same township; thence south to the southwest corner of same section; thence west to the northeast corner of section thirty-six, township twenty-two, range ten, east; thence north to the northeast corner of township twenty-two, range ten, east; thence east to the southeast corner of township fourteen, range one, east; thence north to the beginning. The county sites are Houston and Okolona.



§ 19-1-19 - Choctaw County

Choctaw County is bounded by beginning at the northeast corner of section twelve, township nineteen, range eleven, east; thence west on section lines to a point where said section line crosses Big Black River; thence down said river by the middle of the stream to where it crosses the line between sections fifteen and sixteen, township eighteen, range eight, east; thence south on said section line to the southwest corner of section thirty-four, township seventeen, range eight, east; thence east on the township line between townships sixteen and seventeen to the northeast corner of township sixteen, range nine, east; thence south on the range line between ranges nine and ten to the southwest corner of township fifteen, range ten, east; thence east on the township line between townships fourteen and fifteen to the southeast corner of township fifteen, range ten, east; thence north on the range line between ranges ten and eleven to the northeast corner of said township fifteen, range ten; thence east to the southeast corner of township sixteen, range eleven, east; thence north on the range line to the northeast corner of said township sixteen, range eleven, east; thence east to the southwest corner of Oktibbeha County-southwest corner of township seventeen, range twelve, east; thence north with the boundary line of Oktibbeha county to the beginning. The county site is Ackerman.



§ 19-1-21 - Claiborne County

Claiborne County is bounded by beginning at the junction of the Little Boguesha with the Mississippi River, nearly opposite to Big Black Island, on the southwestern boundary of Warren County; thence with Little Boguesha to the Big Boguesha; thence with Big Boguesha to the Big Black River; thence up said river, with its meanderings, to the old Choctaw boundary, in township fourteen, range five, east; thence south with said Choctaw boundary line to the township line between townships nine and ten, the same being the northeast corner of Jefferson County; and the boundary line between Claiborne and Jefferson Counties is as follows: beginning on the Mississippi River at a point opposite the lower end of the Petit Gulf hills, running thence a direct course to the most northern point of the tract of land formerly known as "Robert Trimble's," on Tabor's creek of Bayou Pierre; continuing the same course until it shall intersect the South Fork of Bayou Pierre, at Elijah L. Clarke's wagon ford on said creek; thence up said creek to the township line between townships nine and ten; thence along said township line east to the old Choctaw boundary line; and the western boundary line of Claiborne County is the western boundary of the state between said two points of beginning on the Mississippi River. The county site is Port Gibson.



§ 19-1-23 - Clarke County

Clarke County is bounded by beginning on the Choctaw boundary line, where the range line between ranges thirteen and fourteen, east, of the Choctaw meridian extended strikes the same; thence eastwardly with said Choctaw boundary line to the northwest corner of the Hiawanee reserve; thence direct to the northeast corner of said Hiawanee reserve; thence along the said Choctaw boundary line to the Alabama state line; thence nearly due north along said state line to the point where the township line between townships four and five strikes the same; thence west along said township line to the northwest corner of township four, range fourteen, east; thence due south along the range line to the point of beginning. The county site is Quitman.



§ 19-1-25 - Clay County

Clay County is bounded by beginning at a point where the section line running east from the northeast corner of section twenty-four, township sixteen, range seven, east intersects the Tombigbee River; thence running due west to the northwest corner of section nineteen, township sixteen, range six, east; thence due north to the northeast corner of township fifteen, range five, east; thence west to the northwest corner of township fifteen, range four, east; thence south to the southwest corner of section nineteen in said township and range (township fifteen, range four, east), thence west to the northwest corner of section thirty, township fifteen, range three, east, and running south along the line between ranges two and three, east, to the intersection of said range line with the old Chicasaw boundary line; thence north, 77.03 east, on said line to the northwest corner of fractional section thirty-five, township twenty-one, range twelve, east; thence south on the sectional line to the southwest corner of section twenty-six, township twenty, range twelve, east; thence to the northeast corner of Oktibbeha County; thence south along the boundary of Oktibbeha County to the southwest corner of section eighteen, township nineteen, range sixteen, east; thence east to the southwest corner of section fourteen, township nineteen, range sixteen, east, to Catalpa creek; thence down the meanderings of said creek to its junction with Tibbie creek; thence down the meanderings of Tibbie creek to its junction with the Tombigbee River at the southeast corner of section thirty-five, township seventeen, range seven, east; thence following the meanderings of said river to the beginning. The county site is West Point.



§ 19-1-27 - Coahoma County

Coahoma County is bounded by beginning where the Choctaw and Chickasaw boundary intersects the Mississippi River; thence southerly with said boundary line to its intersection with the line between townships twenty-nine and thirty; thence south with the section lines to the northeast corner of section thirty-three, township twenty-eight, range two west; thence west on section lines to the range line between ranges two and three west; thence south on the range line to the southwest corner of township twenty-five, range two west; thence west with the line between townships twenty-four and twenty-five to the southwest corner of township twenty-five, range four west; thence north on the line between ranges four and five west to the northeast corner of section twenty-four, township twenty-six, range five west; thence west on sectional lines to the Mississippi River; thence up said river to the beginning. The county site is Clarksdale.



§ 19-1-29 - Copiah County

Copiah County is bounded by beginning where the line between townships two and three intersects the old Choctaw boundary; thence east on said township line to Pearl River; thence down said river, with its meanderings, to the old Choctaw boundary; thence southwesterly with said boundary line to the line between townships eight and nine; thence west with said township line to the northeast corner of section three, township eight, range eight, east; thence south to the southeast corner of said section; thence west to the southwest corner of section four of said township; thence north to the line between townships eight and nine; thence west to the Choctaw boundary line; thence northerly with said boundary line to the beginning. The county site is Hazlehurst.



§ 19-1-31 - Covington County

Covington County is bounded as follows: Beginning at the southwest corner of section thirty-five, township six, north, range sixteen west; thence due north along section lines to Bowie creek; thence northwestwardly up the middle or thread of said creek to where the same crosses the line between townships seven and eight; thence due west along said township line to the line between ranges seventeen and eighteen, west; thence due north on said range line to the old Choctaw boundary line; thence north of east with said boundary line to the northeast corner of section thirty-three, township ten, range fourteen, west; thence south on section lines to the township line between townships five and six; thence west with said township line to the beginning. The county site is Collins.



§ 19-1-33 - De Soto County

De Soto County is bounded by beginning where the northern boundary of the state intersects the Mississippi River; thence east with said boundary line to the center of range five, west; thence south with the section lines through the center of said range to the southeast corner of section thirty-two, township three, range five, west; thence west on the township line between townships three and four to where said line intersects Coldwater River; thence down, with the meanderings of said river, to where the range line between ranges nine and ten intersects said river; thence north along said range line to the lines between townships two and three, range nine, west; thence west with said township line to the Mississippi River; thence up said river to the beginning. The county site is Hernando.



§ 19-1-35 - Forrest County

Forrest County is bounded as follows: Beginning at the northeast corner of township five, north, of range twelve, west, of St. Stephen's meridian, then run south along the line dividing ranges eleven and twelve to the southeast corner of township one, south, of range twelve, west; then run west along the line of Stone County to the southwest corner of township one, south, of range thirteen, west; then run north along the lines of Pearl River and Lamar Counties to the southeast corner of township five, north, of range fourteen, west; then run west along the line of Lamar County to the southwest corner of said last named township; then run north along the line of Lamar County to the northwest corner of said last named township; then run east along the lines of Covington and Jones Counties to the point of beginning. The county site is Hattiesburg.



§ 19-1-37 - Franklin County

Franklin County is bounded by beginning at the northwest corner of township seven, range one, east; thence east with the township line to a point one mile east of the range line between ranges five and six, east; thence south on the section line, one mile from said range line, to the township line between townships four and five; thence west with said township line to the Homochitto River; thence down, with the meanderings of said river, to the basis meridian line; thence north on said meridian line to the beginning. The county site is Meadville.



§ 19-1-39 - George County

George County is bounded as follows, to wit: Beginning at the northwest corner of section six, township one, south, range eight, west; and from thence running south along the line of Perry County to a point dividing township one, south and township two, south; thence running west along said township line to the northwest corner of section three, township two, south, range nine, west; thence south along the lines of Stone County to a point dividing township three, south, and township four, south, and from thence run east along the lines dividing township three, south, and township four, south, to the Mississippi and Alabama state line; thence run north along said state line to the thirty-first parallel of latitude which is the same as a point dividing township one, south, and township one, north; thence run west along said township line back to the place of beginning. The county site is Lucedale.



§ 19-1-41 - Greene County

Greene County is bounded by beginning at the northwest corner of township five, north, range eight, west; thence east on the township line to the intersection of the state line with Alabama; thence southerly with said state line to the thirty-first parallel of latitude which is the township line between townships one north and one south; thence west with said township line to the line between ranges eight and nine, west; thence north with said range line to the beginning. The county site is Leakesville.



§ 19-1-43 - Grenada County

Grenada County is bounded by beginning at the northwest corner of township twenty-two, range two, east; thence east with the township line to the southwest corner of section thirty-four, in township twenty-three, range three, east; thence north with the section lines to the northwest corner of said section; thence east with the section lines to the line between ranges three and four, east; thence north with said range line to the township line between townships twenty-three and twenty-four; thence east with said township line to the northwest corner of section three, in township twenty-three, range five, east; thence south to the southwest corner of section ten, in the last named township; thence east with the section line to the range line between ranges seven and eight, east; thence south with said range line to the southeast corner of section thirteen, township twenty-one, range seven, east; thence west with the section lines to the southwest corner of section eighteen, township twenty-one, north, range two, east; thence north on the range line, between ranges one and two, east, to the beginning. The county site is Grenada.



§ 19-1-45 - Hancock County

Hancock County is bounded as follows: Beginning at the southeast corner of township four, south, range fourteen, west, and thence west to the southeast corner of township four, south, range sixteen, west; thence south on the range line nine miles to the southeast corner of section thirteen, township six, south of range sixteen, west; thence west to the northeast corner of section twenty-one, township six, south, of range sixteen, west; thence south to the southeast corner of said section twenty-one, township six, south, of range sixteen, west; thence west to the northwest corner of section thirty, township six, south, of range sixteen, west; thence south along range line between range sixteen and range seventeen to the southeast corner of section one, township seven, south, of range seventeen, west; thence west to Pearl River; thence down said river by the middle thereof to the most eastern junction of said river with Lake Borgne and thence south to the southern boundary of the state; thence eastwardly with said boundary including all islands within six leagues of the shores of the Gulf of Mexico and Lake Borgne to a point due south of the middle of the entrance of the Bay of St. Louis, thence north to the middle of said entrance; thence northwardly along the middle of the Bay of St. Louis to the range line between ranges thirteen and fourteen, thence north along said range line to the point of beginning. The county site is Bay St. Louis.



§ 19-1-47 - Harrison County

Harrison County is bounded by beginning at the southeast corner of section twenty-one, township four, south, range nine, west; thence due south through the middle of said range nine to the middle of the Bay of Biloxi; thence along the middle of said Bay of Biloxi to its entrance at the east end of Deer Island; thence due south to the southern boundary of the State of Mississippi on the Gulf of Mexico; thence westwardly along said boundary to a point from which a line due north strikes the middle of the Bay of St. Louis; including all the islands within six leagues of the shore of the Gulf of Mexico; thence due north to the entrance of said bay; thence along the middle of said Bay of St. Louis northwardly to a point from whence the point at which the line between ranges fourteen and thirteen comes to said bay bears due north; thence due north to the southwest corner of section thirty-one, township four, south, range thirteen, west; thence east to the southeast corner of section thirty-six, township four, south, range thirteen, west; thence north to the northeast corner of section twenty-five, township four, south range thirteen, west, thence east to the point of beginning. The county sites are Gulfport and Biloxi.



§ 19-1-49 - Hinds County

Hinds County is bounded by beginning at a point on Big Black River where the line between ranges two and three, west, intersects said river; thence south on said range line to the lines between townships seven and eight; thence east on said township line to the Choctaw basis meridian; thence south on said meridian line to the line between townships six and seven; thence east on said township line to Pearl River; thence down said river, with its meanderings, to the line between townships two and three; thence west with said township line to the old Choctaw boundary line; thence north on said Choctaw boundary line to Big Black River; thence up said river, with the meanderings thereof, to the beginning. The county sites are Jackson and Raymond.



§ 19-1-51 - Holmes County

Holmes County is bounded by beginning in the Yazoo River where it is intersected by the township line between townships seventeen and eighteen, range one, west; thence running southeasterly by the "Gum Corners" to Big Black River, in township sixteen, range five, east; thence down said river, with its meanderings, to Boles' ferry, in section twenty-two, township twelve, range three, east; thence northwesterly in a direct line to where the township line between townships thirteen and fourteen crosses the Yazoo River; thence in a northwestwardly direction with the meanders of Yazoo River and along its center line to its intersection with the center line of Tchula Lake; thence with the meanderings of Tchula Lake and along its center line to its intersection with the line between sections nineteen and twenty, township fifteen, north, range one, west; thence north along the section lines to the center line of the Yazoo River; thence up said river to the beginning. The county site is Lexington.



§ 19-1-53 - Humphreys County

Humphreys County is bounded as follows: Beginning at the intersection of the center line of Sunflower River with the township line between townships sixteen and seventeen; thence in a southerly direction with the meanders of Sunflower River and along its center line to its intersection with the township line between townships fourteen and fifteen; thence east along said line to the northeast corner of township fourteen, north, range five, west; thence south along the east boundary lines of township fourteen, north, range five, west and township thirteen, north, range five, west, to the southwest corner of township thirteen, north, range four, west; thence east along the south boundary line of township thirteen, north, range four, west, and township thirteen, north, range three, west to the southeast corner of township thirteen, north, range three, west; thence north along the east line of said township thirteen, north, range three, west, to the northeast corner of the same; thence east along the south line of township fourteen, north, range two, west, to the southwest corner of section thirty-six, township fourteen, north, range two, west; thence north along the line between sections thirty-five and thirty-six, township fourteen, north, range two, west, to the center line of the Yazoo River; thence in a northwesterly direction with the meanders of the Yazoo River and along its center line to its intersection with the center line of Tchula Lake; thence with the meanders of Tchula Lake and along its center line to its intersection with the line between sections nineteen and twenty, township fifteen, north, range one, west; thence north along the section lines to the center line of the Yazoo River; thence in a southwesterly direction with the meanders of the Yazoo River and along its center line to the Choctaw boundary line; thence in a northwestly direction along the Choctaw boundary line to its intersection with the east line of township sixteen, north, range three, west; thence north along said township line and along the east line of township seventeen, north, range three, west, to the northeast corner of section thirteen, township seventeen, north, range three, west; thence west along the section lines to the northwest corner of section eighteen, township seventeen, north, range three, west; thence south along the west boundary line of township seventeen, north, range three, west to the township line between townships sixteen and seventeen; thence west along said boundary line to the point of beginning. Said description above embraces portions of Washington, Yazoo, Holmes, Sharkey and Sunflower Counties. The county site is Belzoni.



§ 19-1-55 - Issaquena County

Issaquena County is bounded by beginning at the northwest corner of section three, township thirteen, range seven, west; thence along the township line between townships thirteen and fourteen, west, to the western boundary of the state; thence southerly along the western boundary of the state to the northwest corner of Warren County; thence east along said county line to the southwest corner of township nine, range seven, west; thence south along the range line between ranges two and three to the Yazoo River; thence along the Yazoo River to the range line between ranges three and four, east; thence north along said range line to the southwest corner of township nine, range six, west; thence east along the boundary of Warren County to Big Sunflower River; thence up said river to the southern boundary of township ten, range five, west; thence west along the township line between townships nine and ten to the northwest corner of township nine, range seven, west; thence along the western boundary of Sharkey County to the beginning. The county site is Mayersville.



§ 19-1-57 - Itawamba County

Itawamba County is bounded by beginning at the southwest corner of section fourteen, township seven, range seven, east; thence east by section lines to the boundary line between the States of Mississippi and Alabama; thence southerly on said state boundary to a point one mile north of the line between townships eleven and twelve; thence west by section lines to the southwest corner of section twenty-six, township eleven, range seven, east; thence north by section lines to the point of beginning. The county site is Fulton.



§ 19-1-59 - Jackson County

Jackson County is bounded by beginning at the northwest corner of section three, township four, south, range nine west; thence due south through the middle of said range nine to middle of the Bay of Biloxi, thence along the middle of said Bay of Biloxi to its entrance at the east end of Deer Island; thence due south to the southern boundary of the State of Mississippi on the Gulf of Mexico; thence eastwardly along said boundary, including all the islands within six leagues of the shore of the Gulf of Mexico, to the boundary lines between the States of Alabama and Mississippi, thence northwardly along the said boundary line to the point where the township line between townships three and four, south, intersect said state boundary line; thence west along said township line between townships three and four, south, to the point of beginning. The county site is Pascagoula.



§ 19-1-61 - Jasper County

Jasper County is bounded by beginning at the northwest corner of township four, range ten, east; thence east on the line between townships four and five, north, to the line between ranges thirteen and fourteen, east; thence south on said range line to the Choctaw boundary line; thence westerly on said boundary line to the line between ranges nine and ten, east; thence north on said range line to the beginning. The county sites are Paulding and Bay Springs.



§ 19-1-63 - Jefferson County

Jefferson County is bounded by beginning on the Mississippi River at the southwestern corner of Claiborne County, and thence along the southern boundary of Claiborne County to the Choctaw boundary line; thence south with said boundary to where it crosses the line between townships seven and eight; thence west on said township line to the basis meridian of the Washington district; thence north on said meridian line to the northeast corner of Adams County, at a point due east from the point being the northeast corner of where Edmond Andrews' cotton gin once was; thence due west to such point; thence westerly in a direct line to what was known and called "George Selser's Spring," on the south branch of Fairchild's creek; thence down such south branch to Strover's mound, so-called; thence westerly in a direct line to the upper side of Rose's old settlement, on the Mississippi River; thence up said river to the beginning. The county site is Fayette.



§ 19-1-65 - Jefferson Davis County

Jefferson Davis County is bounded as follows: Beginning at the southeast corner of section thirty-four, township six, north, of range sixteen; thence due north along section line to Bowie creek; thence northwestwardly up the middle or thread of said creek to where the same crosses the line between townships seven and eight; thence due west along said township line to the line between ranges seventeen and eighteen, west; thence due north along said range line to the old Choctaw boundary line; thence westwardly along the old Choctaw boundary line to a point where the same is intersected by the line between sections eleven and twelve, in township nine, north, of range twenty, west; thence due south along section lines to the line between townships six and seven, range twenty, west; thence due east along said township line one mile to the range line between ranges nineteen and twenty, west; thence due south to the southwest corner of section eighteen, township five, north, range nineteen, west; thence east to the southwest corner of section sixteen, township five, north, range eighteen, west; thence north to the township line between townships five and six, north, and thence east to the point of beginning. The county site is Prentiss.



§ 19-1-67 - Jones County

Jones County is bounded by beginning at the point where the Choctaw boundary line crosses the center of range fourteen, west; thence easterly on said Choctaw boundary line to the line between ranges nine and ten, west; thence south with said range line to the township line between townships five and six; thence west with said township line to the center of range fourteen, west; thence north with the section lines, in the center of said range, to the beginning. The county sites are Ellisville and Laurel.



§ 19-1-69 - Kemper County

Kemper County is bounded by beginning at the northwest corner of township twelve, range fourteen, east; thence east between townships twelve and thirteen to the boundary line with the State of Alabama; thence southerly on said boundary line to the line between townships eight and nine, north; thence west with said township line to the line between ranges thirteen and fourteen, east; thence north on said range line to the beginning. The county site is DeKalb.



§ 19-1-71 - Lafayette County

Lafayette County is bounded by beginning at the center of township six, range five, west; thence east on the section line to Little Spring creek; thence southeasterly down said creek to its intersection with the Tallahatchie River; thence up said river to the basis meridian of the Chickasaw survey; thence south on the said meridian line to the line between townships ten and eleven; thence west on said township line to the southwest corner of section thirty-four, township ten, range three, west; thence north to the southwest corner of section twenty-two, township ten, range three, west; thence west to the southwest corner of section twenty-two, township ten, range five, west; thence north to the beginning. The county site is Oxford.



§ 19-1-73 - Lamar County

Lamar County is bounded and described as commencing at the northwest corner of township five, north, range sixteen west; thence running south along the range line between ranges sixteen and seventeen to the thirty-first parallel of latitude, said point being the southwest corner of township one, north, range sixteen, west; thence east along the said thirty-first parallel of latitude to the southeast corner of township one, north, range sixteen, west; thence north one mile to the north boundary line of Pearl River county as it existed prior to the adoption of the Code of 1930; thence east, parallel with said thirty-first parallel of latitude, to the section line between sections twenty-seven and twenty-eight, township one, north, range fifteen, west; thence south to the thirty-first parallel of latitude; thence east to the northeast corner of section three, township one, south, range fifteen, west; thence south to the southeast corner of section three, township one, south, range fifteen, west; thence east along section lines to the section corner common to sections five, six, seven, and eight in township one, south, range fourteen, west; thence north to the said thirty-first parallel of latitude; thence east to the center or half-section line of section thirty-two of township one, north, range fourteen, west; thence north on half-section line of section thirty-two, township one, north, range fourteen, west, to the south line of section twenty-nine; thence east along section lines to the range line between ranges thirteen and fourteen, west; thence north along said range line to the northeast corner of township four, north, range fourteen, west; thence west to the northwest corner of said last mentioned township; thence north along the range line between ranges fourteen and fifteen to the northeast corner of township five, north, range fifteen, west; thence west twelve miles to the point of beginning. The county site is Purvis.



§ 19-1-75 - Lauderdale County

Lauderdale County is bounded by beginning at the northwest corner of township eight, range fourteen, east; thence east on the said township line to the state boundary with the State of Alabama; thence southerly with the said boundary line to the line between townships four and five, north; thence west with said township line to the line between ranges thirteen and fourteen, east; thence north on said range line to the beginning. The county site is Meridian.



§ 19-1-77 - Lawrence County

Lawrence County is bounded as beginning at the southwest corner of township five, north, range ten, east, thence east along the line separating townships four and five to the northeast corner of section five, township four, north, range eleven, east; thence south with the east boundary line of section five to the northeast corner of the southeast quarter of said section five; thence east along the half section line of section four to the northeast corner of the southeast quarter of said section four; thence south with the east boundary of section four to the southeast corner of said section four; thence east along the south boundary line of section three to the southeast corner of the southwest quarter of said section three; thence south along the half section line of section ten to the center of section ten; thence east along the half section line of sections ten, eleven and twelve to the southeast corner of the southwest quarter of the northwest quarter of said section twelve, township four, north, range eleven, east; thence north along the east boundary of the southwest quarter of the northwest quarter of section twelve to the northeast corner of the southwest quarter of the northwest quarter of said section; thence east along the south boundary line of the northeast quarter of the northwest quarter of section twelve to the southeast corner of the northeast quarter of the northwest quarter of section twelve; thence north along the half section line of section twelve to the northeast corner of the northwest quarter of section twelve; thence east along the north boundary line of section twelve to the northeast corner of said section twelve and until it intersects the line between ranges eleven and twelve, east; thence north along the said range line to the southwest corner of section eighteen, township five, north, range twelve east; thence east with the section lines to the Pearl River; thence up said river with its meanderings to where the the line between sections thirteen and twenty-four in township five, north range twenty, west, intersects said river; thence east to the range line between ranges nineteen and twenty, west; thence north along said range line to the township line between townships six and seven; thence west along the township line between township six and seven one mile to the southwest corner of section thirty-six in township seven, range twenty, west; thence north along section lines to the Old Choctaw boundary line; thence westwardly along the Old Choctaw boundary line to the point where the same is intersected by the range line between ranges nine and ten, east; thence south on said range line to the place of beginning. The county site is Monticello.



§ 19-1-79 - Leake County

Leake County is bounded by beginning at the northwest corner of township twelve, range six, east; thence east on the line between townships twelve and thirteen to the range line between ranges nine and ten, east; thence south on said range line to the township line between townships eight and nine; thence west on said line to the range line between ranges five and six, east; thence north on said range line to the beginning. The county site is Carthage.



§ 19-1-81 - Lee County

Lee County is bounded by beginning at the southwest corner of section seven, township eight, range five, east; thence east with the section line to the southeast corner of section eight, in the same township; thence north on the section lines to the southeast corner of section five, township seven, range five, east; thence east to the southwest corner of section one, in the same township; thence north to the northwest corner of the same section; thence east on the township line to the northeast corner of section three, township seven, range seven, east; thence south on section lines to the northeast corner of section thirty-four, township eleven, range seven, east; thence west on section lines to the line between ranges five and six, east; thence south on said range line to the line between townships eleven and twelve; thence west on said township line to the southeast corner of section thirty-six, township eleven, range four, east; thence north on range line between four and five to the northeast corner of section twenty-five, township eight, range four, east; thence north on range line between four and five to the point of beginning. The county site is Tupelo.



§ 19-1-83 - Leflore County

Leflore County is bounded by beginning at the southwest corner of township seventeen, range two west; thence south along the western boundary line of section seven, township sixteen, range two west, to the Choctaw boundary line; thence southeasterly along said Choctaw boundary line to the Yazoo River; thence up said river to the northwest corner of Holmes County; thence southeast along the line of Holmes County to the point at which said line is crossed by the lines between sections fourteen and fifteen, township seventeen, range one, east; thence north with section line to the southwest corner of section fourteen, township eighteen, range one, east; thence east to range line between ranges one and two, east; thence north on said line to the northwest corner of township eighteen, range two, east; thence east to the southeast corner of section thirty-two, township nineteen, range two, east; thence north to the northeast corner of section seventeen, township twenty, range two, east; thence west by section lines to the middle of the Yalobusha River; thence with its meanderings to the Grenada County line; thence west along the said line to the southwest corner of Grenada County; thence north on the Grenada County line to the southern boundary of township twenty-two; thence west along said line to the west bank of the Tallahatchie River; thence up said river to the point at which it is crossed by the northern boundary of township twenty-two; thence west on said line to the southwest corner of Tallahatchie County; thence south on the range line between ranges two and three, west, to the beginning. The county site is Greenwood.



§ 19-1-85 - Lincoln County

Lincoln County is bounded by beginning at a point on the old Choctaw boundary line where the line between townships eight and nine intersects the same; thence east on said township line to the northwest corner of section four, township eight, range eight, east; thence south to the southwest corner of said section; thence east to the southeast corner of section three in the same township; thence north to the line between said townships eight and nine; thence east on said township line to the Choctaw boundary; thence northeast to the line between ranges nine and ten, east; thence south with said range line to the line between townships four and five, north; thence west with said township line to a point one mile east of the line between ranges five and six, east; thence north on section lines to the township line between townships seven and eight; thence west to the Choctaw boundary line where the line between townships seven and eight intersects the same; thence north with the Choctaw boundary line to the beginning. The county site is Brookhaven.



§ 19-1-87 - Lowndes County

Lowndes County is bounded by beginning at the southwest corner of section eighteen, township nineteen, range sixteen, east; thence east to the southwest corner of section fourteen, township nineteen, range sixteen, east; to Catalpa creek; thence down its meanderings to its junction with Tibbee creek; thence with Tibbee creek to its junction with the Tombigbee River; thence with it, and by the middle thereof, to the mouth of Buttahatchie River; thence up said river with its meanderings to a point immediately west of Robinson's bluff, which point is where the middle line (east and west) of the north half of south half of section 21, township 15, range 17 west intersects with the center line of said Buttahatchie River, thence due east to Robinson's bluff, and continuing east along the subdivision line named across sections 21, 22, 23, and 24, township 15, range 17 west, and across section 19, township 15, range 16 west to Mississippi and Alabama State line; thence southerly with said line to the line between townships sixteen and seventeen, north; thence west on said township line to the southwest corner of township seventeen, range sixteen, east; thence north on the line between ranges fifteen and sixteen to the beginning. The county site is Columbus.



§ 19-1-89 - Madison County

Madison County is bounded by beginning at a point on Big Black River, where the same crosses the center line in township twelve, range three, east; thence east to the old Choctaw boundary line; thence north on said boundary line to the center line of township twelve, range five, east; thence through the center of said township twelve, range five, east, to the range line between townships five and six, east; thence south on said range line to Pearl River; thence down said river, with its meanderings, to the line between townships six and seven, north; thence west on said township line to the basis meridian of the Choctaw survey; thence north on said meridian line to the line between townships seven and eight, north; thence west on said township line to the line between ranges two and three, west; thence north on said range line to Big Black River; thence up said river, with its meanderings, to the beginning. The county site is Canton.



§ 19-1-91 - Marion County

Marion County is bounded by beginning on the line between ranges eleven and twelve east at the southwest corner of section eighteen, township five, north, range twelve, east; thence east along the section lines to Pearl River, thence up said river with its meanderings to where the line between sections thirteen and twenty-four in township five, north, range twenty, west, intersects said river; thence east with section lines to the southeast corner of section seventeen, township five, north, range eighteen, west; thence north with section lines to the northeast corner of section five, township five, north, range eighteen, west; thence east with township lines to the range line between ranges sixteen and seventeen, west; thence south on the range line to where it intersects the thirty-first parallel of latitude; thence west along said thirty-first parallel to the range line between ranges thirteen and fourteen, east; thence north along said range line to the northeast corner of section twelve, township one, north, range thirteen, east; thence west along north section lines of sections twelve, eleven, ten, nine and eight to the northwest corner of section eight, township one, north, range thirteen, east; thence north to the southwest corner of section thirty-two, township two, north, range thirteen, east; thence west along township line one-half mile to the southwest corner of the southeast quarter of section thirty-one, township two, north, range thirteen, east; thence north one and one-half miles to the center of section thirty, township two, north, range thirteen, east; thence west one-half mile to the range line between ranges twelve and thirteen, east; thence north on the said range line one and one-half miles to the southeast corner of section thirteen, township two, north, range twelve, east; thence west along the south boundary lines of sections thirteen, fourteen, fifteen and sixteen to the southwest corner of section sixteen, township two, north, range twelve, east; thence north along section lines to township line between townships two and three, north, range twelve, east, this point being at the southwest corner of section thirty-three, township three, north, range twelve, east; thence west one and one-half miles along the township line to the southwest corner of the southeast quarter of section thirty-one, township three, north, range twelve, east; and thence north along the half section line dividing sections thirty-one, thirty, nineteen and eighteen to the northwest corner of the northeast quarter of section eighteen, township three, north, range twelve, east; thence west one-half mile to the range line between ranges eleven and twelve, east, this point being at the southwest corner of section seven, township three, north, range twelve, east; thence north along the range line between ranges eleven and twelve eleven miles to the point of beginning. The county site is Columbia.



§ 19-1-93 - Marshall County

Marshall County is bounded by beginning on the line between the States of Mississippi and Tennessee at the center of range five, west; thence east on said state line to the line between ranges one and two, west; thence south on said line to the southwest corner of section six, township three, range one, west; thence east on section lines to the southeast corner of section four, township three, range one, west; thence due south on section lines to the southwest corner of section three, township six, range one, west; thence east to the basis meridian; thence south by said meridian to the Tallahatchie River; thence down said river, with its meanderings, to the mouth of Little Spring Creek; thence up said creek to the center of township six; thence west by section lines to the line between ranges four and five, west; thence north to the line between townships four and five; thence west to the center of range five, west; thence due north to the beginning. The county site is Holly Springs.



§ 19-1-95 - Monroe County

Monroe County is bounded by beginning on the range line between ranges five and six, east, one mile north of the township line between townships eleven and twelve, south; thence east by section lines to the line between the states of Mississippi and Alabama; thence southerly on said state line to a point due east from Robinson's bluff, on the Buttahatchie River; which is the point where the middle line (east and west) of the north half of south half of section 21, township 15, range 17 west intersects with the center line of said Buttahatchie River immediately west of said Robinson's bluff, thence due west from said point on said Mississippi and Alabama State line continuing along the subdivision line named through section 19, township 15, range 16 west and sections 24, 23, 22 and 21, township 15, range 17 west to where said subdivision line intersects the center line of Buttahatchie River; thence down said river, with its meanderings, to the Tombigbee River; thence up said river to the point where the section line running east from the northwest corner of section twenty-four, township sixteen, range seven, east, intersects said river; thence west to the line between ranges five and six, east; thence north on said range line to the beginning. The county site is Aberdeen.



§ 19-1-97 - Montgomery County

Montgomery County is bounded by beginning on the southern boundary of Grenada County where it crosses the northwest corner of section twenty-one, township twenty-one, range five, east; thence south along section lines to the northwest corner of section twenty-one, township eighteen, range five, east; thence along section lines to the range line between ranges five and six, east; thence south one mile; thence east to the northeast corner of section twenty-seven, township eighteen, range six, east; thence south to the southwest corner of section thirty-five, township seventeen, range six, east; thence west to the Big Black River, and along it, by its meanderings, to the point at which the line between townships sixteen and seventeen crosses said river, thence east on the line of Attala County to the southeast corner of section thirty-three, township seventeen, range eight, east; thence north on section lines to where Big Black River crosses the line between sections fifteen and sixteen, township eighteen, range eight, east; thence up said river to where the township line between townships eighteen and nineteen crosses it; thence west to the northwest corner of township eighteen, range eight, east; thence north to Grenada County; thence to the beginning. The county site is Winona.



§ 19-1-99 - Neshoba County

Neshoba County is bounded by beginning at the northwest corner of township twelve, range ten, east; thence east on the township line to the southeast corner of township thirteen, range twelve, east; thence south with range line to the northwest corner of township twelve, range thirteen, east; thence east with the township line to the northeast corner of section four, township twelve, range thirteen, east; thence south on the line between sections three and four, one-half mile; thence east to the line between sections one and two, township twelve, range thirteen, east; thence north to the northeast corner of section two, township twelve, range thirteen, east; thence east on the township line to the range line between ranges thirteen and fourteen, east; thence south on said range line to the line between townships eight and nine, north; thence west on said township line to the line between ranges nine and ten, east; thence north on said range line to the beginning. The county site is Philadelphia.



§ 19-1-101 - Newton County

Newton County is bounded by beginning at the northwest corner of township eight, north, range ten, east; thence east on the township line to the line between ranges thirteen and fourteen, east; thence south on said range line to the line between townships four and five, north; thence west on said township line to the line between ranges nine and ten, east; thence north on said range line to the beginning. The county site is Decatur.



§ 19-1-103 - Noxubee County

Noxubee County is bounded by beginning at the northwest corner of township sixteen, range fifteen, east; thence east on the township line to the boundary line between the States of Mississippi and Alabama; thence southerly with said boundary line to the line between townships twelve and thirteen, north; thence west with said township line to the line between ranges fourteen and fifteen, east; thence north on said range line to the beginning. The county site is Macon.



§ 19-1-105 - Oktibbeha County

Oktibbeha County is bounded by beginning on the range line between ranges eleven and twelve, east, at the southwest corner of section thirty, township twenty, range twelve, east; thence east to the range line between ranges fifteen and sixteen, east; thence south on said range line to the line between townships sixteen and seventeen, north; thence west on said township line to the southwest corner of township seventeen, range twelve, east; thence north on the line between ranges eleven and twelve, east, to the beginning. The county site is Starkville.



§ 19-1-107 - Panola County

Panola County is bounded by beginning on the line between ranges nine and ten, west, at the center of township six; thence east on section lines to the center of township six, range five, west; thence south with sectional lines through the center of said range to the line between townships ten and eleven, south; thence west on said township line to the northeast corner of township twenty-six, range one, east; thence north to the line between the Chickasaw and Choctaw cessions; thence along said line to the west boundary of township nine, range nine, west; thence north to the beginning. The county sites are Sardis and Batesville.



§ 19-1-109 - Pearl River County

Pearl River County is bounded by beginning at a point on the state line in Pearl River where the thirty-first parallel of latitude crosses said river and running east along said parallel to the southeast corner of township one, north, range sixteen, west; thence north one mile to the line which was the north boundary line of Pearl River County prior to the adoption of the Code of 1930; thence east, parallel with the thirty-first degree of latitude, to the section line between twenty-seven and twenty-eight, township one, north, range fifteen, west; thence south to the said thirty-first parallel of latitude; thence east to the northeast corner of section three, township one, south, range fifteen, west; thence south to the southeast corner of section three, township one, south, range fifteen, west; thence east along section lines to the section corner common to sections five, six, seven, and eight in township one, south, range fourteen, west; thence north to said thirty-first parallel of latitude; thence east one-half mile to the center of section thirty-two of township one, north, range fourteen, west; thence north on half-section line of said section thirty-two to the south line of section twenty-nine; thence east along section lines to the range line between ranges thirteen and fourteen, west; thence south to the said thirty-first parallel of latitude, which point is the southeast corner of section thirty-six, township one, north, range fourteen, west; thence east along the said thirty-first parallel of latitude to the northeast corner of section one, township one, south, range fourteen, west; thence south on the range line to the southeast corner of township four, south, range fourteen, west; thence west to the southeast corner of township four, south, range sixteen, west; thence south on the range line nine miles to the southeast corner of section thirteen, township six, south, range sixteen, west; thence west to the northeast corner of section twenty-one, township six, south, range sixteen, west; thence south to the southeast corner of said section twenty-one, township six, south, range sixteen, west; thence west to the northwest corner of section thirty, township six, south, range sixteen, west; thence along range line between ranges sixteen and seventeen to the southeast corner of section one, township seven, south, range seventeen, west; thence west to Pearl River; thence north along the middle of said river to the point of beginning. The county site is Poplarville.



§ 19-1-111 - Perry County

Perry County is bounded by beginning at the northwest corner of township five, range eleven, west; thence east on the township line to the line between ranges eight and nine, west; thence south on said range line to the line between townships one and two, south; thence west on said township line to the line between ranges eleven and twelve, west; thence north on said range line to the beginning. The county site is New Augusta.



§ 19-1-113 - Pike County

Pike County is bounded by beginning at the northwest corner of township four, north, range seven, east; thence east on the township line to the northeast corner of section two, township four, north, range nine, east; thence due south along the east line of sections two, eleven, fourteen, twenty-three, twenty-six and thirty-five of townships four, three, two and one respectively to the thirty-first parallel of latitude, being the line between the States of Louisiana and Mississippi; thence west along the said thirty-first degree, being the boundary line between the states aforesaid, to the range line between ranges six and seven, east; thence north along said range line to the point of beginning. The county site is Magnolia.



§ 19-1-115 - Pontotoc County

Pontotoc County is bounded by beginning on the basis meridian of the Chickasaw survey at the northwest corner of section nineteen, township eight, range one, east; thence east on the section lines to the northwest corner of section nineteen, township eight, range four, east; thence south to the southwest corner of section nineteen, township eight, range four, east; thence east to the northwest corner of section thirty, township eight, range five, east; thence south on range lines between four and five to the southeast corner of section thirty-six, in township eleven, range four, east; thence west on line between townships eleven and twelve to the basis meridian; thence north to the point of beginning. The county site is Pontotoc.



§ 19-1-117 - Prentiss County

Prentiss County is bounded by beginning at the northwest corner of section seven, township four, range six, east; thence east by sectional lines to the northwest corner of section ten, township four, range nine, east; thence south to the southwest corner of said section; thence east to the southeast corner of said section; thence south by sectional lines to the southeast corner of section fifteen, township seven, range nine, east; thence west by sectional lines to the southwest corner of section fourteen, township seven, range seven, east; thence north by sectional lines to the line between townships six and seven; thence west on said township line to the southwest corner of section thirty-six, township six, range five, east; thence north by section lines to the northwest corner of section one in same township and range; thence east to the line between ranges five and six, east; thence north on said line to the beginning. The county site is Booneville.



§ 19-1-119 - Quitman County

Quitman County is bounded by beginning at the northeast corner of Coahoma County, and running thence south with the boundary of Coahoma County to the northeast corner of section thirty-three, township twenty-eight, range two, west; thence west on section lines to the range line between ranges two and three, west; thence south on the range line to the southwest corner of township twenty-six, range two, west; thence east on the township line to the range line between ranges one and two, east; thence north on said line to the boundary line between the Chickasaw and Choctaw cessions; thence northwest with said line to the point at which it touches the western boundary of Panola County; thence north with said boundary to the northeast corner of township seven, range ten, west, of the Chickasaw survey; thence west with the northern line of said township to the northwest corner thereof; thence south with the west line of said township to the township line between townships seven and eight; thence west with said township line to the beginning. The county site is Marks.



§ 19-1-121 - Rankin County

Rankin County is bounded by beginning on Pearl River, in township nine, range five, east, where the old Choctaw boundary crosses said river; thence southeast with said boundary to where the same intersects the line between ranges five and six, east; thence south with said range line to the line between townships two and three, north; thence west on said township line to Pearl River; thence up said river, with its meanderings, to the beginning. The county site is Brandon.



§ 19-1-123 - Scott County

Scott County is bounded by beginning on the old Choctaw boundary line, where the same crosses Pearl River; thence up said river with its meanderings, to the line between ranges five and six east; thence south on said range line to the line between townships eight and nine, north; thence east on said township line to the line between ranges nine and ten, east; thence south on said range line to the line between townships four and five, north; thence west on said township line to the old Choctaw boundary; thence southerly on said Choctaw boundary to its intersection with the same township line running west; thence west to the line between ranges five and six, east; thence north on said range line to its intersection with the Choctaw boundary; thence north with said boundary line to the beginning. The county site is Forest.



§ 19-1-125 - Sharkey County

Sharkey County is bounded by beginning at the northwest corner of section three, township thirteen, range seven, west; thence in a direct line to the north line of township fourteen; thence east along said township line between townships fourteen and fifteen, to the northeast corner of township fourteen, range five, west; thence south along the east boundary lines of township fourteen, north, range five, west, and township thirteen, north, range five, west to the southwest corner of township thirteen, north, range four, west; thence down the west boundary of Yazoo County to where it connects with the Sunflower River, following its meanderings, to the south line of township ten, range five, west; thence west along said township line to the northwest corner of township nine, range seven, west; thence north on the range line between ranges seven and eight to its intersection with the east prong of Steel's bayou; thence up said east prong, following its meanderings, to the Indian bayou; thence up said Indian bayou, with its meanderings, to where it intersects the west boundary line of section twenty-seven, township thirteen, range seven, west; thence northwardly along the west boundary line of sections twenty-seven, twenty-two, fifteen, ten, and three to the beginning. The county site is Rolling Fork.



§ 19-1-127 - Simpson County

Simpson County is bounded by beginning on the line between townships two and three, north, where the same crosses Pearl River; thence east on said township line to its intersection with the old Choctaw boundary; thence south with said Choctaw boundary, and on the range line between ranges sixteen and seventeen, west, to the intersection of the Choctaw boundary line; thence westerly with said Choctaw boundary line to Pearl River; thence up said river, with its meanderings, to the beginning. The county site is Mendenhall.



§ 19-1-129 - Smith County

Smith County is bounded by beginning at the northwest corner of township four, range six, east; thence east to the Choctaw boundary; thence northerly with said boundary to the line between townships four and five, north; thence east on said township line to the line between ranges nine and ten, east; thence south on said range line to the Choctaw boundary line; thence west on said boundary line to the line between ranges sixteen and seventeen, west; thence north to the Choctaw boundary line; thence northwest to the line between townships two and three, north; thence west on said township line to the line between ranges five and six, east; thence north on said range line to the beginning. The county site is Raleigh.



§ 19-1-131 - Stone County

Stone County is bounded by beginning at the northwest corner of section six, township two, south, range thirteen, west; thence running south along the eastern boundary line of Pearl River County to the southwest corner of section thirty-one, township four, south, range thirteen, west; thence running east to the southeast corner of section thirty-six, township four, south, range thirteen, west; thence running north to the northeast corner of section twenty-five, township four, south, range thirteen, west; thence running east to the southeast corner of section twenty-one, township four, south, range nine, west; thence running north along the eastern boundary line of Jackson and George Counties to the northeast corner of section four, township two, south, range nine, west; thence running west to the point of beginning. The county site is Wiggins.



§ 19-1-133 - Sunflower County

Sunflower County is bounded by beginning at the northwest corner of township twenty-four, range four, west; thence east on the township line to the line between ranges two and three, west; thence south to the northeast corner of section thirteen, township seventeen, north, range three, west; thence west along the section lines to the northwest corner of section eighteen, township seventeen, north, range three, west; thence south along west boundary line of township seventeen, north, range three, west, to the township line between townships sixteen and seventeen, range three, west; thence west along the township line to the range line between ranges five and six, west; thence north on the range line to the township line between townships twenty and twenty-one; thence east on said township line to the range line between ranges four and five, west; thence north on said range line to the beginning. The county site is Indianola.



§ 19-1-135 - Tallahatchie County

Tallahatchie County is bounded by beginning at the southwest corner of township twenty-six, range two, west; thence east on the township line to the line between ranges one and two, east; thence north on the range line to the township line between townships twenty-six and twenty-seven; thence east to the line between ranges three and four, east; thence south on said range line to the northeast corner of section thirty-six, township twenty-three, range three, east; thence west on sectional lines to the northwest corner of section thirty-four in said township and range; thence south to the line between townships twenty-two and twenty-three; thence west on said township line to the southwest corner of township twenty-three, range two, east; thence south to the township line between townships twenty-one and twenty-two; thence west to the Tallahatchie River; thence up said river, with its meanderings, to the line between townships twenty-two and twenty-three; thence west on said township line to the line between ranges two and three, west; thence north on said range line to the beginning. The county sites are Charleston and Sumner.



§ 19-1-137 - Tate County

Tate County is bounded by beginning on the Coldwater River, where the line between townships three and four intersects it; thence to the southeast corner of section thirty-three, township three, range five, west; thence south to the southwest corner of section thirty-four, township four, range five, west; thence east to the line between ranges four and five, west; thence south with said line to the southeast corner of section thirteen, township six, range five, west; thence west on section lines to the boundary line of Tunica County, on Coldwater River; thence up the meanderings of said river to the beginning. The county site is Senatobia.



§ 19-1-139 - Tippah County

Tippah County is bounded by beginning at a point on the state boundary line with Tennessee one mile east of the line between ranges two and three, east; thence east on said state boundary line to the line between ranges four and five, east; thence south on said range line to the line between townships two and three, south; thence east on said township line to the northwest corner of section two, township three, range five, east; thence south on section lines to the southwest corner of section two, township four, range five, east; thence east on section lines to the line between ranges five and six, east; thence south on the said range line to the line between townships five and six, south; thence west on said township line to the southeast corner of section thirty-three, township five, range two, east; thence north on section lines to the southeast corner of section sixteen, township three, range two, east; thence east on section lines to the line between ranges two and three, east; thence north on said range line to the line between townships two and three, south; thence east on said township line to the southeast corner of section thirty-one, township two, range three, east; thence north on section lines to the beginning. The county site is Ripley.



§ 19-1-141 - Tishomingo County

Tishomingo County is bounded by beginning at a point on the state line bounding on the State of Tennessee two miles east of the line between ranges eight and nine, east; thence east on said state line to the Tennessee River; thence with said line up the said river to the mouth of Bear creek, on the state boundary with the State of Alabama; thence southerly on the state boundary to the middle of township seven; thence west on section lines to the southwest corner of section fourteen, township seven, range nine, east; thence north on section lines to the southeast corner of section ten, township four, range nine, east; thence west on section lines to the southeast corner of section nine in the township last named; thence north on section lines to the northwest corner of said section ten; thence west to the southeast corner of section five, township four, range nine, east; thence north on sectional lines to the beginning. The county site is Iuka.



§ 19-1-143 - Tunica County

Tunica County is bounded by beginning on the Mississippi River where the line between townships two and three, south, intersects the same; thence east on said township line to the line between ranges nine and ten, west of the Chickasaw meridian; thence south on said range line to where it intersects Coldwater River; thence down said river to where it is intersected by a line extended west from the center of township six; thence east to the range line between ranges nine and ten, west; thence to the southeast corner of township six, range ten, west; thence west to the southwest corner of township six, range ten, west; thence south to the southwest corner of township seven, range ten, west; thence west to the boundary between the Chickasaw and Choctaw cessions; thence northwest with said boundary to the Mississippi River; thence up said river, with its meanderings, to the beginning. The county site is Tunica.



§ 19-1-145 - Union County

Union County is bounded by beginning at the northwest corner of township six, range one, east; thence east on the township line to the northwest corner of section one, township six, range five, east; thence south to the southwest corner of section one, township seven, range five, east; thence west on section lines to the southwest corner of section four, township seven, range five, east; thence south to the southwest corner of section nine, township eight, range five, east; thence west to the northwest corner of section eighteen, township eight, range five, east; thence south to the southwest corner of section nineteen, same township and range; thence west to the northwest corner of section thirty, township eight, range four, east; thence north to the northwest corner of section nineteen, in the same township; thence west to the meridian line; thence north to the beginning. The county site is New Albany.



§ 19-1-147 - Walthall County

Walthall County is bounded by beginning on the Mississippi-Louisiana State line at the southwest corner of section thirty-six, township one, north, range nine, east; and run thence north along the west boundaries of sections thirty-six, twenty-five, twenty-four, thirteen, twelve and one, in townships one, two, three and four respectively of range nine, east, to the northwest corner of section one, in township four, north, range nine, east; thence east along the township line between townships four and five, north, to the northeast corner of section five in township four, north, range eleven, east; thence south along the east boundary of said section five to the northeast corner of the southeast quarter of said section; thence east along the half section line of section four, north, range eleven, east, to the northeast corner of the southeast quarter of said section four; thence south along the east boundary of section four to the southeast corner of said section; thence east along the south boundary of section three in township four, north, range eleven, east to the southeast corner of the southwest quarter of said section three; thence south along the half section line of section ten, township four, north, range eleven, east, to the center of said section ten; thence east along the half section lines of sections ten, eleven and twelve in township four, north, range eleven, east, to the southeast corner of the southwest quarter of the northwest quarter of said section twelve; thence north along the east boundary of the southwest quarter of the northwest quarter of said section twelve to the northeast corner of the said southwest quarter of the northwest quarter of said section twelve; thence east along the south boundary of the northeast quarter of the northwest quarter of said section twelve to the southeast corner of the northeast quarter of the northwest quarter of said section twelve; thence north along the half section line of said section twelve to the northeast corner of the northwest quarter of said section twelve; thence east along the north boundary line of said section twelve to the northeast corner of the same, this point being on the range line between ranges eleven and twelve, east; thence south along said range line seven miles to the northwest corner of section eighteen in township three, north, range twelve, east; thence east along the north boundary line of said section eighteen in said township three, north, range twelve east one-half mile to the northeast corner of the northwest quarter of said section eighteen; thence south along the half section line of sections eighteen, nineteen, thirty and thirty-one in township three, north, range twelve, east, four miles to the township line between townships two and three, north; thence east along said township line between townships two and three, one and one-half miles to the northeast corner of section five in township two, north, range twelve, east; thence south along the east boundaries of sections five, eight and seventeen in township two, north, range twelve, east, three miles to the southeast corner of said section seventeen; thence east along the north boundary line of sections twenty-one, twenty-two, twenty-three and twenty-four to the northeast corner of section twenty-four in township two, north, range twelve, east; thence south along the range line between ranges twelve and thirteen, one and one-half miles to the southwest corner of the northwest quarter of section thirty in township two, north, range thirteen, east; thence east along the half section line of section thirty to the center of said section; thence south along the half section line of sections thirty and thirty-one in township two, north, range thirteen, east, one and one-half miles to the township line between townships one and two; thence east along said township line one-half mile to the northeast corner of section six, township one, north, range thirteen, east; thence south along the east boundary of said section six one mile to the northwest corner of section eight in township one, north, range thirteen, east; thence east along the north boundary of sections eight, nine, ten, eleven and twelve in township one, north, range thirteen, east, five miles to the northeast corner of said section twelve; thence south along the range line between ranges thirteen and fourteen five miles, to the southeast corner of section thirty-six, township one, north, range thirteen, east, this point being on the Mississippi-Louisiana State line; thence west along said state line to the point of beginning. The county site is Tylertown.



§ 19-1-149 - Warren County

Warren County is bounded by beginning on the Mississippi River when the township lines between townships nine, range eight, west, and eighteen, range two, east, intersect the same; thence east on said township line to the southwest corner of township nine, range seven, west; thence south to the Yazoo River; thence up said river, with its meanderings, to the range line between ranges three and four, east; thence north to the southeast corner of township nine, range seven, west; thence east to the Yazoo River; thence up said river to the point at which it is intersected by the section line between sections sixteen and twenty-one, township nine, range five, west; thence east to the northeast corner of section twenty-two, township nine, range five, west; thence south to the northeast corner of section thirty-four, township nine, range five, west, thence east to the northeast corner of section thirty-six, township nine, range five, west; thence south to the southwest corner of section seven, township eight, range four, west; thence east to the northeast corner of section fifteen, township eight, range four, west; thence south to the southeast corner of the same section; thence east to the northeast corner of section twenty-four, township eight, range four, west; thence south to Big Black River; thence with said river to the Big Boguesha; thence with the Big Boguesha to the Little Boguesha; thence with the Little Boguesha to its junction with the Mississippi River; thence along the western boundary of the state to the beginning. The county site is Vicksburg.



§ 19-1-151 - Washington County

Washington County is bounded by beginning on the Mississippi River, at a point where the line between townships nineteen and twenty intersects the same; thence east on said township line to the line between ranges five and six, west; thence south on said range line to the line between townships sixteen and seventeen; thence east on said township line to the center line of Sunflower River; thence in a southerly direction with the meanderings of Sunflower River and along its center line to the township line between townships fourteen and fifteen; thence west on said township line to the northwest corner of section three, township fourteen, range seven, west; thence south on section lines to the line between townships thirteen and fourteen, at the northwest corner of section three, township thirteen; thence west to the Mississippi River; thence up said river to the beginning. The county site is Greenville.



§ 19-1-153 - Wayne County

Wayne County is bounded by beginning on the old Choctaw boundary line, where the line between ranges nine and ten crosses the same; thence easterly with said boundary line to the northwest corner of the Hiawanee reserve; thence direct to the northeast corner of said Hiawanee reserve; thence along said Choctaw boundary to the boundary line between the States of Alabama and Mississippi; thence south on said boundary line to the line between townships five and six, north; thence west on said township line to the line between ranges nine and ten, west; thence north on said range line to the beginning. The county site is Waynesboro.



§ 19-1-155 - Webster County

Webster County is bounded by beginning at the northeast corner of section twelve, township nineteen, range eleven, east; thence west on the section line to a point where it crosses Big Black River; thence down said river, by the middle of the stream, to a point at which it is crossed by the township line between townships eighteen and nineteen, thence west on said township line to the range line between ranges seven and eight, east; thence north on said range line to the township line between townships twenty-one and twenty-two; thence east on said township line to the range line between ranges ten and eleven; thence north one mile; thence east on the section lines to the range line between ranges two and three, east of the Chickasaw basis; thence south on the western boundary of Clay County to the southwest corner of said county, at the southwest corner of section twenty-six, township twenty, range twelve, east; thence west on the section lines to the range line between ranges eleven and twelve, east; thence south to the beginning. The county site is Walthall.

This section shall in no way affect the present lines of Choctaw County.



§ 19-1-157 - Wilkinson County

Wilkinson County is bounded by beginning at the mouth of the Homochitto River on the Mississippi River, thence, including Tansy Island, up said Homochitto River, with its meanderings, to the mouth of Foster's creek; thence southeasterly up said creek, with its meanderings to the line between ranges one and two, east; thence south on said range line to the boundary line between the States of Louisiana and Mississippi; thence west on said state boundary line to the Mississippi River; thence up said river, with its meanderings, to the beginning. The county site is Woodville.



§ 19-1-159 - Winston County

Winston County is bounded by beginning at the northwest corner of township sixteen, range twelve, east; thence east on the township line to the northeast corner of township sixteen, range fourteen, east; thence south on the range line to the southeast corner of township thirteen, range fourteen, east; thence west on the township line to the northeast corner of section two, township twelve, range thirteen, east; thence south on the section line one-half mile; thence west to the line between sections three and four, same township; thence north on section line to the northwest corner of section three, in said township twelve, range thirteen; thence west on the township line to the southwest corner of township thirteen, range thirteen, east; thence north on the range line to the southeast corner of township thirteen, north of range twelve, east; thence west on the township line to the southwest corner of township thirteen, range ten, east; thence north on the range line to the southwest corner of township fifteen, range ten, east; thence east on the township line to the southeast corner of said township; thence north on the line between ranges ten and eleven to northeast corner of said township; thence east to the southeast corner of township sixteen, range eleven, east; thence north on the range line to the northeast corner of said township sixteen, range eleven, east, which is the beginning. The county site is Louisville.



§ 19-1-161 - Yalobusha County

Yalobusha County is bounded by beginning at the northeast corner of township twenty-six, range three, east; thence east on township line between townships ten and eleven, west of the Chickasaw meridian, to the southwest corner of section thirty-four, township ten, range five, west; thence north along the east boundary of Panola County to the southwest corner of section twenty-two, township ten, range five, west; thence east twelve miles to the southwest corner of section twenty-two, township ten, range three, west; thence due south by the range line between ranges seven and eight, each of the Choctaw meridian, to the southeast corner of section twelve, township twenty-three, range seven, east; thence west on sectional lines to the southwest corner of section ten, township twenty-three, range five, east; thence north on sectional lines to the line between townships twenty-three and twenty-four; thence west on said township line to the line between ranges three and four, east; thence north on said range line to the beginning. The county sites are Coffeeville and Water Valley.



§ 19-1-163 - Yazoo County

Yazoo County is bounded by beginning at the northwest corner of township thirteen, range one, west; thence on a direct line southeasterly to Bole's ferry, in section twenty-two, township twelve, range three, east, on Big Black River; thence down said river, with its meanderings, to the line between ranges three and four, west; thence north on said line to the northeast corner of section twenty-four, township eight, range four, west; thence west to the southwest corner of section fourteen in same township; thence north to the northwest corner of the same section, fourteen; thence west to the southwest corner of section seven, township eight, range four, west; thence to the northeast corner of section thirty-six, township nine, range five, west; thence to the northwest corner of section thirty-five; thence north to the northeast corner of section twenty-two in same township; thence west to the Yazoo River on the line between sections sixteen and twenty-one; thence up said river to the mouth of Sunflower River; thence up said river, with its meanderings, to the southwest corner of township twelve, range five, west; thence in a direct line to the northeast corner of said township; thence east along the south boundary line of township thirteen, north, range four, west, and township thirteen, north, range three, west to the southeast corner of township thirteen, north, range three, west; thence north along the east line of township thirteen, north, range three, west, to the northeast corner of same; thence east along the south line of township fourteen, north, range two, west, to the southwest corner of section thirty-six, township fourteen, north, range two, west; thence north along the line between sections thirty-five and thirty-six, township fourteen, north, range two, west, to the center line of the Yazoo River; thence down said river with its meanderings to the point of beginning. The county site is Yazoo City.






Chapter 2 - COUNTY GOVERNMENT REORGANIZATION ACT

§ 19-2-1 - Short title

This chapter shall be known and may be cited as the "County Government Reorganization Act of 1988."



§ 19-2-3 - Creation of countywide system of road administration

(1) Unless otherwise exempted under the provisions of Section 19-2-5, from and after October 1, 1989, each county in the State of Mississippi shall operate on a countywide system of road administration, there shall be no road districts, separate road districts or special road districts in any county, supervisors districts shall not act as road districts, and the construction and maintenance of roads and bridges in each county shall be on a countywide basis so that (a) the distribution and use of all road and bridge funds available to the county or any district thereof, (b) the planning, construction and maintenance of county roads and bridges, (c) the purchase, ownership and use of all road and bridge equipment, materials and supplies, (d) the employment and use of the road and bridge labor force, and (e) the administration of the county road department shall be on the basis of the needs of the county as a whole, as determined by the board of supervisors, without regard to any district boundaries.

(2) Any references in any statute to a road district, separate road district or special road district, or to a supervisors district acting as a road district, shall, as to any county which is required to operate on a countywide system of road administration, be construed to mean the county as a whole, if such construction is possible within the context of the statute; otherwise, any such reference shall have no force or effect with regard to any such county.

The State Auditor may, pursuant to a request from a board of supervisors in a resolution duly adopted by the board and spread upon its minutes, provide to the requesting board of supervisors his estimates of the cost to the county of implementing and complying with the County Government Reorganization Act of 1988.



§ 19-2-5 - Adoption of countywide system of road administration by election; by resolution; subsequent elections; petition for election to adopt or discontinue system

(1) In the general election held on the first Tuesday after the first Monday of November 1988, an election on the question of operation of the county on a countywide system of road administration shall be held in each county of the state. The ballot in such election shall have printed thereon the question "Do you want to require the county to operate under the countywide system of road administration?" followed thereafter, on separate lines, with the word "YES" and the word "NO" and with appropriate boxes adjacent thereto in which the voters may indicate their preference.

(2) The results of the elections held on the first Tuesday after the first Monday of November 1988 concerning the question of operation of the county on a countywide system of road administration as set out in subsection (1) of this section shall be forwarded by each county circuit clerk to the Secretary of State, within fifteen (15) days of such election. The Secretary of State shall certify these election results after subsection (1) of this section has been precleared under Section 5 of the Voting Rights Act of 1965, as amended and extended.

(3) If a majority of the qualified electors participating in the election under subsection (1) or (2) of this section vote in favor of requiring the county to operate under the countywide system of road administration, the county shall not be exempt from and shall be subject to the provisions of Section 19-2-3 and all other provisions of law requiring counties to operate under the countywide system of road administration beginning October 1, 1989. If, on the other hand, a majority of the qualified electors participating in the election vote against requiring the county to operate under the countywide system of road administration, the county shall be exempt from the provisions of Section 19-2-3 and all other provisions of law requiring counties to operate under the countywide system of road administration beginning October 1, 1989, and the board of supervisors of that county may construct and maintain the county roads and bridges on a road district or beat system in accordance with any applicable provisions of general law or may, in its discretion and at any time, by resolution duly adopted and entered on its minutes, require the county to operate on the countywide system of road administration in accordance with Section 19-2-3.

(4) If in any election held in a county under subsection (1) or subsection (2) of this section a majority of the qualified electors participating in the election vote against requiring the county to operate under the countywide system of road administration, then an election on such question may again be held at the November general election in 1990 or at a regularly scheduled November general election in any year thereafter, in any such county in which the board of supervisors has not adopted a resolution as provided in subsection (3) of this section and put into operation the countywide system of road administration in accordance with Section 19-2-3, upon a petition filed with the board of supervisors and signed by at least fifteen percent (15%) or one thousand five hundred (1,500) of the qualified electors of that county, whichever is the lesser, asking for an election to determine whether to require the county to operate under the countywide system of road administration. Upon such petition being filed the board of supervisors shall order an election to be held on the question at the next November general election more than sixty (60) days from the filing of the petition. Nothing in this section shall authorize or permit the calling or holding of any such election in a county more often than once every two (2) years. The question to be presented to the electors at such election shall be in the same manner and form as provided in subsection (1) of this section. If a majority of the qualified electors participating in any such election vote in favor of requiring the county to operate under the countywide system of road administration, then beginning October 1 of the next year following such election, the county shall not be exempt from and shall be subject to the provisions of Section 19-2-3 and all other provisions of law requiring counties to operate under the countywide system of road administration. If, on the other hand, a majority of the qualified electors participating in any such election vote against requiring the county to operate under the countywide system of road administration, the county shall be exempt from the provisions of Section 19-2-3 and all other provisions of law requiring counties to operate under the countywide system of road administration, and the board of supervisors of that county may construct and maintain the county roads and bridges on a road district basis, a beat system or any other system authorized by any applicable provisions of general law, or may, in its discretion and at any time, by resolution duly adopted and entered on its minutes, require the county to operate under the countywide system of road administration in accordance with Section 19-2-3.

(5) Once a county begins to operate under the countywide system of road administration in accordance with Section 19-2-3, whether as a result of an election held under this section or as a result of a resolution adopted by the board of supervisors as provided in subsection (3) or subsection (4) of this section, then an election on such question may again be held in any such county at the November general election in 1992 or at a regularly scheduled November general election in any year thereafter at which members of the boards of supervisors and state officials are elected, upon a petition filed with the board of supervisors and signed by at least fifteen percent (15%) or one thousand five hundred (1,500) of the qualified electors of that county, whichever is the lesser, asking for an election to determine whether to require the county to continue to operate under the countywide system of road administration. The question to be presented to the electors at such election shall be in the same manner and form as provided in subsection (1) of this section. If a majority of the qualified electors participating in any such election vote in favor of requiring the county to operate under the countywide system of road administration, then the county shall not be exempt from and shall continue to be subject to the provisions of Section 19-2-3 and all other provisions of law requiring counties to operate under the countywide system of road administration. If, on the other hand, a majority of the qualified electors participating in any such election vote against requiring the county to operate under the countywide system of road administration, then beginning October 1 of the next year following such election, the county shall be exempt from the provisions of Section 19-2-3 and all other provisions of law requiring counties to operate under the countywide system of road administration, and the board of supervisors of that county may construct and maintain the county roads and bridges on a road district basis, a beat system or any other system authorized by any applicable provisions of general law, or may, in its discretion and at any time, by resolution duly adopted and entered on its minutes, require the county to operate under the countywide system of road administration in accordance with Section 19-2-3.



§ 19-2-7 - Assets, liabilities and indebtedness of road districts assumed by county after adoption of system; no new obligations to be authorized to districts; "road districts" defined

(1) Any road district bonds and any other indebtedness and liabilities of a road district which are outstanding on the date of a county's implementation of a countywide system of road administration, as described in Section 19-2-3, shall become obligations of the county as a whole. Any sum being held in a road district fund to repay principal and interest on such bonds shall be deposited into a special county fund to be used toward amortization of such bonds. If any covenants in any road district bonds require that the bonded indebtedness be retired by a tax levy only upon the property within the road district for which the bonds were issued, the board of supervisors shall retire such bonded indebtedness by a tax levy only upon the property in the part of the county which was within the road district immediately before the date of the county's implementation of the countywide system of road administration.

(2) Any real or personal property of a road district shall become the property of the county in which the district was located immediately before the date of the county's implementation of the countywide system of road administration.

(3) From and after the date on which the board of supervisors receives certification of the results of an election which require that the county operate on a countywide system of road administration, the board of supervisors of the county shall not issue or authorize to be issued any bonds, notes or other obligations for the benefit of a road district unless prior to the date of certification of the election to the board, a declaration of intent to issue such bonds, notes or other obligations has been duly adopted and entered on the minutes of the board of supervisors of the county and the first publication of such declaration of intent has been completed in the manner provided by law.

(4) The term "road district" as used in this section shall also include separate road districts, special road districts and supervisors districts acting as road districts.



§ 19-2-9 - Countywide personnel administration for county employees; exemption of certain employees

(1) The board of supervisors of each county which is required to operate on a countywide system of road administration as described in Section 19-2-3 shall adopt and maintain a system of countywide personnel administration for all county employees other than those employees subject to subsection (2) of this section. The personnel system shall be implemented and administered by the county administrator. Such personnel system may include, but not be limited to, policies which address the following: hiring and termination of employees, appeal and grievance procedures, leave and holidays, compensation, job classification, training, performance evaluation and maintenance of records. All employees of the county shall be employees of the county as a whole and not of any particular supervisor district. However, any employee which the county administrator is authorized to employ may be terminated at the will and pleasure of the administrator without requiring approval by the board of supervisors.

The board of supervisors of each county shall spread upon its minutes all its actions on personnel matters relating to hiring or termination and such other personnel matters deemed appropriate by the board.

(2) The elected officials of any county described in subsection (1) of this section, other than members of the board of supervisors, who are authorized by law to employ shall adopt and maintain a system of personnel administration for their respective employees or shall adopt the system of personnel administration adopted by the board of supervisors. The personnel system adopted and any amendments thereto shall be filed with the board of supervisors.



§ 19-2-11 - State Auditor to determine whether counties have implemented countywide system of road administration, central purchasing system, inventory control system, and countywide personnel administration; notice to counties; certificate of noncompliance; penalties; appeals

It shall be the duty of the State Auditor to examine annually the books, records, accounts and other documents of each county and to perform such investigations as may be necessary to determine (a) if the county has actually adopted and put into operation the practice of constructing and maintaining all of the roads and bridges of the county as a unit, when and as required in Section 19-2-3, with all of the construction and maintenance machinery and other equipment, construction and maintenance funds and other construction and maintenance facilities available to the county for highway use placed under the administration of the county road manager for use in any part of the county regardless of beat lines and to the best interest of the county as a whole, (b) if the county has established and implemented, and is maintaining, a central purchasing system for all equipment, heavy equipment, machinery, supplies, commodities, materials and services as required by Section 31-7-101, (c) if the county has established and implemented, and is maintaining, the inventory control system required by Section 31-7-107, and (d) if the county has adopted and implemented a system of countywide personnel administration as required by Section 19-2-9. If upon his examination the Auditor determines that a county is not in substantial compliance with the requirements described in (a), (b), (c) and (d) above, he shall file a certified written notice with the clerk of the board of supervisors notifying the board of supervisors of his intention to issue a certificate of noncompliance to the State Tax Commission and to the Attorney General thirty (30) days immediately following the date of the filing of such notice unless within such period the county substantially complies with the requirements described in (a), (b), (c) and (d) above. If after thirty (30) days from the giving of the notice the county, in the opinion of the State Auditor, has not substantially complied with the requirements described in (a), (b), (c) and (d) above, the Auditor shall issue his certificate of noncompliance to the board of supervisors, State Tax Commission and the Attorney General. Thereafter, the State Tax Commission shall withhold all allocations and payments to the county that would otherwise be payable under Sections 27-65-75(4), 27-5-101(b)(vi) and 65-33-45, until such time as the Tax Commission and the Attorney General receive from the State Auditor written notice of cancellation of the certificate of noncompliance. However, all of such funds as are withheld from the county during the first ninety (90) days following issuance of a certificate of noncompliance under this subsection shall accrue to the account of that county and shall be subsequently allocated and paid to that county as otherwise provided by law if within such ninety-day period the board of supervisors, the State Tax Commission and the Attorney General receive written notice from the State Auditor of cancellation of the certificate of noncompliance. The State Auditor shall not unreasonably delay the issuance of a written notice of cancellation of a certificate of noncompliance but shall promptly issue a written notice of cancellation of certificate of noncompliance upon an affirmative showing by the county that it has come into substantial compliance. If the State Auditor has not issued a written notice of cancellation of the certificate of noncompliance within ninety (90) days after issuance of a certificate of noncompliance, all such funds as have been withheld and accrued to the county during such period, along with all monthly allocations which accrue but are withheld from the county following such ninety-day period for failure of the county to comply, shall be forfeited and reallocated among all other counties in the state that are eligible for such funds in accordance with the same formula for calculating original allocations among counties.

There shall be no administrative appeal from any action of the State Auditor under this subsection in issuing or failing to issue any certificate of noncompliance or notice of cancellation of a certificate of noncompliance; however, if a civil action is filed for and on behalf of any county which is aggrieved by any action of the State Auditor under this section within ninety (90) days after issuance to the county of a certificate of noncompliance, any money as would otherwise be reallocated to other counties under this section shall be held in escrow pending final determination of the civil action.



§ 19-2-12 - Notice by State Auditor of supervisor's noncompliance with provisions of § 19-2-3; initiation of civil proceedings; penalties

(1) If upon audit, examination or investigation, the State Auditor determines that an individual member of a county board of supervisors is not in substantial compliance with the provisions of law that require the county to operate on a countywide system of road administration, as described in Section 19-2-3, then the State Auditor shall give, by United States Certified Mail, return receipt requested, written notification to the supervisor of such noncompliance. If within thirty (30) days after receipt of the notice, such supervisor, in the opinion of the State Auditor, remains in noncompliance, the Auditor may institute civil proceedings in the chancery court of the county in which the supervisor serves. The court, upon hearing, shall decide the issue and, if it determines that such supervisor is not in substantial compliance, shall order the supervisor to immediately and thereafter comply. Violations of any order of the court shall be punishable as for contempt. In addition, the court, in its discretion, may impose a civil penalty in an amount not to exceed Five Thousand Dollars ($ 5,000.00) upon the supervisor, for which he shall be liable in his individual capacity, for any such noncompliance that the court determines as intentional or willful.

(2) The provisions of this section shall not be construed to prevent the State Auditor, the Attorney General or any other public official, as otherwise authorized by law, from initiating or commencing civil actions or criminal proceedings by or on behalf of the state or any county or political subdivision for the misappropriation or the unlawful use, taking or conversion of public funds or public property.



§ 19-2-13 - Inapplicability of certain Code sections to countywide system of road administration

Sections 65-15-17, 65-17-3, 65-17-5, 65-17-7, 65-17-101, 65-17-103, 65-17-105, 65-17-107, 65-19-1, 65-19-3, 65-19-5, 65-19-7, 65-19-9, 65-19-11, 65-19-13, 65-19-15, 65-19-17, 65-19-19, 65-19-21, 65-19-23, 65-19-25, 65-19-27, 65-19-29, 65-19-31, 65-19-33, 65-19-35, 65-19-37, 65-19-39, 65-19-41, 65-19-43, 65-19-45, 65-19-47, 65-19-49, 65-19-51, 65-19-53, 65-19-55, 65-19-57, 65-19-59, 65-19-61, 65-19-63, 65-19-65, 65-19-67, 65-19-69, 65-19-71, 65-19-73, 65-19-75, 65-19-77, 65-19-79, 65-19-81, 65-19-83, 65-19-85, 65-19-87, 65-21-19 and 65-21-21, Mississippi Code of 1972, which provide for the creation and procedures of road districts composed in whole or in part of one (1) or more than one (1) supervisors district, for the use of special or general road funds by the boards of supervisors, for defraying the expenses of constructing bridges connecting road districts, for the employment of county road accountants, and for compensation for road commissioners employed by certain counties, shall not be applicable to and shall be of no force or effect with regard to any county which is required to operate on a countywide system of road administration as described in Section 19-2-3.






Chapter 3 - BOARD OF SUPERVISORS

IN GENERAL

§ 19-3-1 - Districts and boundaries; election of supervisors

Each county shall be divided into five (5) districts, with due regard to equality of population and convenience of situation for the election of members of the boards of supervisors, but the districts as now existing shall continue until changed. The qualified electors of each district shall elect, at the next general election, and every four (4) years thereafter, in their districts one (1) member of the board of supervisors. Subject to the provisions of Section 23-15-285, the board, by a three-fifths (3/5) vote of all members elected, may change the districts, the boundaries to be entered at large in the minutes of the proceedings of the board. Provided, however, that such changed boundaries shall in as far as possible conform as to natural, visible artificial boundaries, such as streets, highways, railroads, rivers, lakes, bayous or other obvious lines of demarcation, except county lines and municipal corporate limits.

If the boundaries of the districts are changed by order of the board of supervisors as provided in this section, the order shall be published in a newspaper having general circulation in the county once each week for three (3) consecutive weeks.



§ 19-3-3 - Eligibility of supervisors

A person shall not be a member of the board of supervisors who is not a resident freeholder in the district for which he is chosen, and the owner of real estate of the value of One Thousand Five Hundred Dollars ($ 1,500.00).



§ 19-3-5 - Bond to be executed by supervisor

Each member of the board of supervisors, before entering upon the duties of his office, shall give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to five percent (5%) of the sum of all the state and county taxes shown by the assessment rolls and the levies to have been collectible in the county for the year immediately preceding the commencement of the term of office of said member; however, such bond shall not exceed the amount of One Hundred Thousand Dollars ($ 100,000.00). Furthermore, any taxpayer of the county may sue on such bond for the use of the county, and such taxpayer shall be liable for all costs in case his suit shall fail. No member of the board shall be surety for any other member.



§ 19-3-7 - Organizational meeting

The members of the board of supervisors, having given bond and taken the oath of office, shall meet at the courthouse of their county, on the first Monday in January next succeeding the election, and shall organize by electing one of their number to be president, and by electing one of their number to be vice-president, and, being so organized, and attended by the sheriff and clerk, the board may proceed to discharge its duties.



§ 19-3-9 - Organizational and other meetings in case of epidemics

In case it be impracticable, in consequence of the prevalence of an epidemic at the county seat, or from other cause, for the board to meet on the first Monday in January succeeding the election, then such meeting and organization shall take place as early as it may safely be had, on the call of any three members-elect, and at such place as they may designate within the county, and for like cause any other meeting of the board of supervisors may be called by the president, or by the vice-president in the absence or disability of the president, or any three members, to meet at such place as they may designate within the county.



§ 19-3-11 - Regular meetings in counties having one court district

In counties having only one (1) court district, the board of supervisors shall hold regular meetings at the courthouse or in the chancery clerk's office in those counties where the chancery clerk's office is in a building separate from the courthouse. However, the board of supervisors may meet in any other county-owned building if such building is located within one (1) mile of the courthouse and if, more than thirty (30) days prior to changing the meeting place, the board posts a conspicuous, permanent notice to that effect in the chancery clerk's office and in one (1) other place in the courthouse, publishes notice thereof in a newspaper published in the county, or if there be no newspaper published in the county, then in a newspaper having general circulation in the county, once each week, for at least three (3) consecutive weeks, and enters an order upon its minutes designating and describing in full the building and room to be used as the meeting room of the board of supervisors. The board of supervisors shall meet on the first Monday of each month. However, when such meeting date falls on a legal holiday, then the said meeting shall be held on the succeeding day.



§ 19-3-13 - Regular meetings in counties having two court districts

In counties having two court districts, the board of supervisors shall hold regular meetings on the first Monday of each month; and in such counties where only one regular meeting of the board of supervisors is held in each month, the board of supervisors shall hold its first meeting in each year at the courthouse or in the chancery clerk's office, where the chancery clerk's office is in a building separate from the courthouse, of the first district, on the first Monday of January, and shall hold its second meeting at the courthouse or in the chancery clerk's office, where the chancery clerk's office is in a building separate from the courthouse, of the second district, on the first Monday of February, and shall alternate thereafter.

In counties having two court districts, the board of supervisors may hold two regular meetings in each month, and in such counties, where the board of supervisors elects to hold two regular meetings in each month, the board of supervisors shall hold its first meeting in each month at the courthouse or in the chancery clerk's office, where the chancery clerk's office is in a building separate from the courthouse, of the first district, on the first Monday of each month, and shall hold its second meeting at the courthouse or in the chancery clerk's office, where the chancery clerk's office is in a building separate from the courthouse, of the second district, on the second Monday of each month.

If the board of supervisors in any such county shall elect to hold two regular meetings in each month, as herein provided, the board shall enter an order upon its minutes to that effect and shall give at least five days' notice thereof by posting copies of such notice at the courthouse door of each district, and after giving such notice the board shall hold regular meetings each month in each district as provided in this section.

However, in counties having two court districts where the board of supervisors has heretofore pursuant to law elected to hold two regular meetings a month, the board of supervisors may continue to hold two such regular meetings each month, as heretofore provided for, and no further order or notice of such meetings shall be required.

Moreover, in those counties having two judicial districts, where the act creating the two districts provides otherwise, the board of supervisors may continue to hold regular meetings as required by the act creating the two districts.

When any such meeting date falls on a legal holiday, then the said meeting shall be held on the succeeding day.



§ 19-3-15 - Meetings of board in Harrison County

In Harrison County, a county having two judicial districts, the board of supervisors shall hold their meetings or sessions at the time required and provided for by law, alternately at Gulfport and Biloxi, respectively, at the seats of justice of the judicial districts, holding their first meeting or session as to the second judicial district, at Gulfport and their jurisdiction shall extend over the entire county at all times, just as if it were not divided into two separate districts.



§ 19-3-17 - Length of sessions; recesses

At regular meetings for the transaction of business, the board of supervisors may sit for a period not longer than ten days in any one month. At meetings for the transaction of business under the revenue laws, the board may continue in session as long as business may require. However, in counties having a population of more than forty thousand, and in counties having two court districts, the board may continue in session at any other regular meeting than revenue meetings for a period not longer than twelve days in any one month. Furthermore, the board of supervisors may recess from time to time, subject to the limitation herein provided, to convene on a day fixed by an order of the board entered on its minutes, and may transact any business coming before it for consideration.



§ 19-3-19 - Special, emergency and adjourned meetings

(1) The board of supervisors may, at a regular meeting, by an order on its minutes, adjourn to meet at any time it may determine upon.

(2) The president, or the vice president in the absence or disability of the president, or any three (3) members of the board, may call special meetings when deemed necessary. Notice shall be given of all special meetings, for at least five (5) days, by advertisement posted at the courthouse door, or published in a newspaper of the county, and the notice thereof, whether posted or published in a newspaper, shall be entered in full on the minutes of said meeting. The notice of a special meeting, shall specify each matter of business to be transacted thereat, and at such special meetings business shall not be transacted which is not specified in the order or notice for such meeting.

(3) The president, or the vice president in the absence or disability of the president, or any two (2) members of the board, may by written notice, call an emergency meeting of the board of supervisors in cases of an emergency arising as a result of serious damage to county property, or to roads or bridges, or emergencies arising as a result of epidemic conditions or weather conditions. The notice shall state the time of the meeting and distinctly specify the subject matters of business to be acted upon and be signed before a notary by the officer or officers calling the meeting. At least three (3) hours before the time fixed for the meeting, notice shall be personally delivered to the members of the board who have not signed it and who can be found. The notice shall also be posted at the courthouse door at least three (3) hours before the time fixed for the meeting. If a member of the board cannot be found to complete the personal delivery of the notice, the president, vice president or any one of the two (2) members of the board calling an emergency meeting shall make every attempt, within the applicable notice period, to contact the board member that was not personally found by other available means, including, but not limited to, telephone or e-mail. The method of notice used to call the meeting shall be entered on the minutes of the emergency meeting, and business not specified in the notice shall not be transacted at the meeting.



§ 19-3-21 - Presiding officer

The president or vice-president in the absence or disability of the president, shall preside at all meetings of the board, and if they both be absent or disabled, the board may elect another member to preside during the absence of the president and vice-president.



§ 19-3-23 - Quorum; fine for nonattendance

Three (3) members of the board of supervisors shall constitute a quorum; and in case that number should not attend on the first day of any regular, adjourned or special meeting, the sheriff may adjourn the meeting from day to day until a quorum is present. A member failing to attend any meeting, having notice thereof, shall be fined Five Dollars ($ 5.00) per day for each day he may be absent, for which the clerk shall enter judgment nisi; and unless a sufficient excuse be made at the next meeting of the board, execution shall issue for the fine, which shall be paid into the county treasury. No allowance shall be made and no warrants shall be issued to such member until the fine and all costs are paid.



§ 19-3-25 - Sheriff to attend meetings

The sheriff of the county shall attend all meetings of the board of supervisors, either in person or by deputy, and shall execute all its process and orders.



§ 19-3-27 - Duties of clerk of board of supervisors; signing of minutes

It shall be the duty of the clerk of the board of supervisors to keep and preserve a complete and correct record of all the proceedings and orders of the board. He shall enter on the minutes the names of the members who attend at each meeting, and the names of those who fail to attend. He shall safely keep and preserve all records, books, and papers pertaining to his office, and deliver them to his successor when required. The minutes of each day's proceedings shall either (a) be read and signed by the president or the vice president, if the president is absent or disabled so as to prevent his signing of the minutes, on or before the first Monday of the month following the day of adjournment of any term of the board of supervisors; or (b) be adopted and approved by the board of supervisors as the first order of business on the first day of the next monthly meeting of the board.



§ 19-3-29 - Appointment of clerk pro tempore

In case the office of clerk shall be vacant, or the clerk and his deputies be absent, refuse, or fail to perform the duties required, the board may appoint a clerk for the time, who, on taking the oath of office shall be authorized to discharge the duties and to receive the compensation, for the time being, of the clerk of the board.



§ 19-3-31 - Employment of office clerks in certain counties

The board of supervisors of any county in the State of Mississippi, now or hereafter having two (2) judicial districts and an assessed valuation of property for ad valorem taxation in excess of Seventy-five Million Dollars ($ 75,000,000.00), according to the last completed assessment for taxation, and of any Class 3 county bordering on the Mississippi River and the State of Louisiana wherein U. S. Highway 61 and Mississippi Highway 24 intersect, is authorized to employ, in its discretion, an office clerk to maintain an office for said board of supervisors.

The board of supervisors may compensate said office clerk in such amounts as it may deem proper, said compensation to be paid from the road funds of such county.



§ 19-3-33 - Publication of proceedings

The board of supervisors may have its proceedings published in some newspaper published in the county, and cause the same to be paid for out of the county treasury, but the costs of such publication shall not exceed the sum fixed by law for publishing legal notices. If there be more than one newspaper published in the county, the contract for publishing the proceedings, if made, shall be let to the lowest bidder among them.



§ 19-3-35 - Publication of proceedings; cumulative method

The board of supervisors after each meeting shall have an itemized statement made of allowances, to whom, for what, and the amounts; a list of all contracts providing for the expenditure of money and the terms of payment thereof; a statement of all loans from sixteenth section funds, lieu land funds, and sinking, and other trust funds, setting forth to whom made, the amount, and the kind of security approved; a statement or list of all sales of timber, of all leases upon, including all leases for oil, gas and minerals upon, sixteenth section or lieu lands situated in the county or belonging to the county, showing to whom sold or made, description of land involved, the length of the term of any such lease, and the consideration therefor; and it shall also publish a recapitulation of all expenditures according to districts and also the county as a whole, and in such recapitulation the total expenses for each item shall be listed for each district, and in the total county recapitulation the total expended from each item shall be listed and same shall be published within fifteen (15) days after adjournment in some newspaper of general circulation published in the county, and if no such newspaper is published in the county, then in a newspaper published elsewhere in the state and having a general circulation in such county. The cost of publishing the same shall be paid for out of the general fund of the county. The cost of such publication shall not exceed one-half ( 1/2) of the rate now fixed by law for publishing legal notices, and in no event shall the cost of such publication exceed One Hundred Dollars ($ 100.00) in any one (1) month, save, however, in counties of classes 1 and 2 the board of supervisors may expend an amount not to exceed One Hundred Seventy-five Dollars ($ 175.00) per month for the publication of said cumulative digest of its proceedings as provided for above. If there be more than one newspaper published in the county, the board of supervisors shall advertise, as provided by law, for contracts for publishing such proceedings, and shall award the contract to the lowest bidder for a period of two (2) years. If no bid be made for the price above mentioned, then the proceedings shall be posted at the courthouse door as hereinafter provided. If there be no newspaper published in such county, then such proceedings shall be posted at the front courthouse door.

If any member of a board of supervisors or the chancery clerk shall fail, refuse or neglect to comply with the provisions of this section, he shall, upon conviction, be guilty of a misdemeanor and shall be fined not more than Five Hundred Dollars ($ 500.00) for such failure, refusal or neglect for each offense and, in addition thereto, shall be liable to a penalty of Five Hundred Dollars ($ 500.00), recoverable on his official bond by suit filed by any county or district attorney or any interested citizen, upon his official bond.

This shall not be construed to repeal Section 19-3-33, and where the verbatim proceedings are published as therein provided, this section shall not apply, it being intended hereby to provide a method of publishing the proceedings of the board of supervisors in addition to that now provided for by Section 19-3-33. Where publication is made under Section 19-3-33, this section shall not be construed so as to require any other and additional publication, or notice.



§ 19-3-37 - Privileges of supervisors

Each member of the board of supervisors shall, during his term of office, be exempt from working on the roads, from serving in the militia, and from jury service.



§ 19-3-39 - Supervisors are conservators of the peace

The members of the board of supervisors are conservators of the peace within their respective counties, and shall possess all the powers as such which belong to, or are conferred on, justices of the peace.



§ 19-3-40 - Power of board to adopt, modify, alter, or repeal orders, resolutions or ordinances not inconsistent with law

(1) The board of supervisors of any county shall have the power to adopt any orders, resolutions or ordinances with respect to county affairs, property and finances, for which no specific provision has been made by general law and which are not inconsistent with the Mississippi Constitution, the Mississippi Code of 1972, or any other statute or law of the State of Mississippi; and any such board shall likewise have the power to alter, modify and repeal such orders, resolutions or ordinances. Except as otherwise provided in subsections (2) and (3) of this section, the powers granted to boards of supervisors in this section are complete without the existence of or reference to any specific authority granted in any other statute or law of the State of Mississippi.

Except as provided in subsection (2) of this section, such orders, resolutions or ordinances shall apply countywide unless the governing authorities of any municipality situated within a county adopt any order, resolution or ordinance governing the same general subject matter. In such case the municipal order, resolution or ordinance shall govern within the corporate limits of the municipality.

(2) In any county where U.S. Interstate 20 and U.S. Highway 49 intersect, having a population of greater than one hundred forty-one thousand (141,000) but less than one hundred fifty-one thousand (151,000) according to the 2010 federal decennial census , the board of supervisors may adopt orders, resolutions and ordinances under subsection (1) of this section for a clearly defined geographic area. The order, resolution or ordinance shall describe the affected geographic area by zoning district, section lines or other discernable boundaries. The order, resolution or ordinance also shall state specific findings to support its purpose and need within the geographic area.

(3) This section shall not authorize the board of supervisors of a county to (a) levy taxes other than those authorized by statute or increase the levy of any authorized tax beyond statutorily established limits, (b) issue bonds of any kind, (c) change the requirements, practices or procedures for county elections or establish any new elective office, (d) use any public funds, equipment, supplies or materials for any private purpose, (e) regulate common carrier railroads, (f) grant any donation, or (g) without prior legislative approval, regulate, directly or indirectly, the amount of rent charged for leasing private residential property in which the county does not have a property interest; unless such actions are specifically authorized by another statute or law of the State of Mississippi.



§ 19-3-41 - Jurisdiction and powers generally

(1) The boards of supervisors shall have within their respective counties full jurisdiction over roads, ferries and bridges, except as otherwise provided by Section 170 of the Constitution, and all other matters of county police. They shall have jurisdiction over the subject of paupers. They shall have power to levy such taxes as may be necessary to meet the demands of their respective counties, upon such persons and property as are subject to state taxes for the time being, not exceeding the limits that may be prescribed by law. They shall cause to be erected and kept in good repair, in their respective counties, a good and convenient courthouse and a jail. A courthouse shall be erected and kept in good repair in each judicial district and a jail may be erected in each judicial district. They may close a jail in either judicial district, at their discretion, where one (1) jail will suffice. They shall have the power, in their discretion, to prohibit or regulate the sale and use of firecrackers, roman candles, torpedoes, skyrockets, and any and all explosives commonly known and referred to as fireworks, outside the confines of municipalities. They shall have and exercise such further powers as are or shall be conferred upon them by law. They shall have authority to negotiate with and contract with licensed real estate brokers for the purpose of advertising and showing and procuring prospective purchasers for county-owned real property offered for sale in accordance with the provisions of Section 19-7-3.

(2) The board of supervisors of any county, in its discretion, may contract with a private attorney or private collection agent or agency to collect any type of delinquent payment owed to the county including, but not limited to, past-due fees, fines and assessments, delinquent ad valorem taxes on personal property and delinquent ad valorem taxes on mobile homes that are entered as personal property on the mobile home rolls, or with the district attorney of the circuit court district in which the county is located to collect any delinquent fees, fines and other assessments. Any such contract may provide for payment contingent upon successful collection efforts or payment based upon a percentage of the delinquent amount collected; however, the entire amount of all delinquent payments collected shall be remitted to the county and shall not be reduced by any collection costs or fees. There shall be due to the county from any person whose delinquent payment is collected pursuant to a contract executed under this subsection an amount, in addition to the delinquent payment, of not to exceed twenty-five percent (25%) of the delinquent payment for collections made within this state and not to exceed fifty percent (50%) of the delinquent payment for collections made outside of this state. However, in the case of delinquent fees owed to the county for garbage or rubbish collection or disposal, only the amount of the delinquent fees may be collected and no amount in addition to the delinquent fees may be collected if the board of supervisors of the county has notified the county tax collector under Section 19-5-22 for the purpose of prohibiting the issuance of a motor vehicle road and bridge privilege license tag to the person delinquent in the payment of such fees. Any private attorney or private collection agent or agency contracting with the county under the provisions of this subsection shall give bond or other surety payable to the county in such amount as the board of supervisors deems sufficient. Any private attorney with whom the county contracts under the provisions of this subsection must be a member in good standing of The Mississippi Bar. Any private collection agent or agency with whom the county contracts under the provisions of this subsection must meet all licensing requirements for doing business in the State of Mississippi. Neither the county nor any officer or employee of the county shall be liable, civilly or criminally, for any wrongful or unlawful act or omission of any person or business with whom the county has contracted under the provisions of this subsection. The Mississippi Department of Audit shall establish rules and regulations for use by counties in contracting with persons or businesses under the provisions of this subsection.

(3) In addition to the authority granted under subsection (2) of this section, the board of supervisors of any county, in its discretion, may contract with one or more of the constables of the county to collect delinquent criminal fines imposed in the justice court of the county. Any such contract shall provide for payment contingent upon successful collection efforts, and the amount paid to a constable may not exceed twenty-five percent (25%) of the amount which the constable collects. The entire amount of all delinquent criminal fines collected under such a contract shall be remitted by the constable to the clerk of the justice court for deposit into the county general fund as provided under Section 9-11-19. Any payments made to a constable pursuant to a contract executed under the provisions of this section may be paid only after presentation to and approval by the board of supervisors of the county.

(4) If a county uses its own employees to collect any type of delinquent payment owed to the county, then from and after July 1, 1999, the county may charge an additional fee for collection of the delinquent payment provided the payment has been delinquent for ninety (90) days. The collection fee may not exceed twenty-five percent (25%) of the delinquent payment if the collection is made within this state and may not exceed fifty percent (50%) of the delinquent payment if the collection is made outside this state. In conducting collection of delinquent payments, the county may utilize credit cards or electronic fund transfers. The county may pay any service fees for the use of such methods of collection from the collection fee, but not from the delinquent payment.

(5) In addition to such authority as is otherwise granted under this section, the board of supervisors of any county may expend funds necessary to maintain and repair, and to purchase liability insurance, tags and decals for, any personal property acquired under the Federal Excess Personal Property Program that is used by the local volunteer fire department.

(6) The board of supervisors of any county, in its discretion, may expend funds to provide for training and education of newly elected or appointed county officials before the beginning of the term of office or employment of such officials. Any expenses incurred for such purposes may be allowed only upon prior approval of the board of supervisors. Any payments or reimbursements made under the provisions of this subsection may be paid only after presentation to and approval by the board of supervisors.

(7) The board of supervisors of any county may expend funds to purchase, maintain and repair equipment for the electronic filing and storage of filings, files, instruments, documents and records using microfilm, microfiche, data processing, magnetic tape, optical discs, computers or other electronic process which correctly and legibly stores and reproduces or which forms a medium for storage, copying or reproducing documents, files and records for use by one (1), all or any combination of county offices, employees and officials, whether appointed or elected.

(8) In addition to the authority granted in this section, the board of supervisors of any county may expend funds as provided in Section 29-3-23(2).

(9) The board of supervisors of any county may perform and exercise any duty, responsibility or function, may enter into agreements and contracts, may provide and deliver any services or assistance, and may receive, expend and administer any grants, gifts, matching funds, loans or other monies, in accordance with and as may be authorized by any federal law, rule or regulation creating, establishing or providing for any program, activity or service. The provisions of this subsection shall not be construed as authorizing any county, the board of supervisors of any county or any member of a board of supervisors to perform any function or activity that is specifically prohibited under the laws of this state or as granting any authority in addition to or in conflict with the provisions of any federal law, rule or regulation.

(10) The board of supervisors of any county may provide funds from any available source to assist in defraying the actual expenses to maintain an office as provided in Section 9-1-36. The authority provided in this subsection shall apply to any office regardless of ownership of such office or who may be making any lease payments for such office.

(11) The board of supervisors of any county may reimburse the cost of an insured's deductible for an automobile insurance coverage claim if the claim has been paid for damages to the insured's property arising from the negligence of a duly authorized officer, agent, servant, attorney or employee of the county in the performance of his or her official duties, and the officer, agent, servant, attorney or employee owning or operating the motor vehicle is protected by immunity under the Mississippi Tort Claims Act, Section 11-46-1 et seq.



§ 19-3-42 - Maintenance of private roads and driveways used for school bus turnarounds; public school grounds; driveways and parking lots of nonprofit organizations

(1) The board of supervisors of any county is hereby authorized and empowered, in its discretion, to grade, gravel or shell, repair, and/or maintain private gravel or shell roads or driveways to private residences if such roads or driveways are used for school bus turnarounds.

(2) Prior to engaging in the work authorized in subsection (1) of this section, the board of supervisors shall spread upon the official minutes of the board:

(a) The written request of the school board for such work;

(b) The written approval of the board of supervisors for such work;

(c) The specific location of the road or driveway to be worked; and

(d) The name of the owner of the road or driveway to be worked.

(3) The written request of the school board, as required in subsection (2)(a) above, shall contain a current list of all active school bus turnarounds presently in use by the school district or contemplated for use by the school district for the present school year. The approval by the board of supervisors shall be valid and effective for the period of time that a turnaround is anticipated for use, but in no event for a period greater than one (1) year.

(4) In addition to the authority granted in subsection (1) of this section, from and after October 1, 1989, the board of supervisors of any county is further authorized, in its discretion, to maintain public school grounds of the county and to grade, gravel, shell or overlay, and/or to maintain gravel, shell, asphalt or concrete roads, driveways or parking lots of public schools of the county if, before engaging in such work, the board of supervisors shall spread upon its official minutes the written request of the school board for such work, the written approval of the board of supervisors for such work and the specific location of the school grounds or road, driveway or parking lot, to be worked.

(5) In addition to any other authority granted in this section, the board of supervisors of any county is hereby authorized, in its discretion, to repair and maintain driveways and parking lots of: (a) any nonprofit organization in the county which is tax exempt under Section 501(c) of the United States Internal Revenue Code and which has as one (1) of its primary purposes for organization to aid and assist in the rehabilitation of persons suffering from drug abuse or drug addiction; and (b) any private, nonprofit cemeteries in the county. The board of supervisors of any county shall not be authorized under the provisions of this subsection to repair or maintain driveways or parking lots located more than one hundred fifty (150) feet from the center of any highway, road or street under the jurisdiction of the county.



§ 19-3-43 - Board to provide and designate building for its meetings and sessions of court when courthouse unavailable

When there shall not be a courthouse in any county, or the same may be undergoing repairs, or unfit for use, the board of supervisors may meet at a convenient place in the county and shall provide and designate some suitable building in which the courts of the county and the meetings of the board of supervisors may be held, the expense of which, and for fitting the same for the purpose, shall be paid out of the county treasury. If the board shall fail to make such provision, the sheriff of the county may do so.



§ 19-3-44 - Alternate court facilities in counties containing two judicial districts

(1) The board of supervisors of any county in which there are two (2) judicial districts may provide alternate facilities for the courts of one judicial district when the courthouse of such district is in a condition of disrepair due to damage or construction. Such alternate facilities may be located in the other judicial district of the county and may be located in the courthouse of such other judicial district, but nothing contained herein shall be construed to require such facilities to be located in said courthouse if, in the discretion of the board of supervisors, some other location is preferred.

(2) The several courts of any county wherein there are two (2) judicial districts may by order duly entered on the minutes of the court remove the court to the alternate facility provided by the board of supervisors located in the other judicial district when such transfer is required as provided herein and in such event no cause of action shall be defeated, delayed or otherwise impeded based upon a challenge to the jurisdiction of the court or a question of venue which results from such transfer.

(3) The provisions of this section shall be applicable only for such period as the court is prevented from sitting in the proper judicial district due to physical condition of the proper courthouse.



§ 19-3-47 - Employment of counsel

(1) (a) The board of supervisors shall have the power, in its discretion, to employ counsel by the year at an annual salary at an amount that it deems proper, not to exceed the maximum annual amount authorized by law for payment to a member of the board.

(b) The board of supervisors shall have the power, in its discretion, to employ counsel in all civil cases in which the county is interested, including eminent domain proceedings, the examination and certification of title to property the county is acquiring and in criminal cases against a county officer for malfeasance or dereliction of duty in office, when by the criminal conduct of the officer the county may be liable to be affected pecuniarily, with the counsel to conduct the proceeding instead of the district attorney, or in conjunction with him, and to pay the counsel out of the county treasury or the road fund that may be involved reasonable compensation, or if counsel so employed is retained on an annual basis as provided in this subsection, reasonable additional compensation for his services.

(c) The board of supervisors shall have the power, in its discretion, to pay reasonable compensation to attorneys who may be employed by it in the matter of the issuance of bonds and the drafting of orders and resolutions in connection therewith. In no instance shall the attorney's fee for the services exceed the following amounts, to wit:

One percent (1%) of the first Five Hundred Thousand Dollars ($ 500,000.00) of any one (1) bond issue; one-half percent ( 1/2%) of the amount of the issue in excess of Five Hundred Thousand Dollars ($ 500,000.00) but not more than One Million Dollars ($ 1,000,000.00); and one-fourth percent ( 1/4%) of the amount of the issue in excess of One Million Dollars ($ 1,000,000.00). The limitations imposed in this paragraph shall not apply to any bond issue for which a declaration to issue the bonds has heretofore been adopted by proper resolution.

(d) This subsection shall not in anyway amend or repeal or otherwise affect subsection (2) of this section, but this subsection shall remain in full force and effect.

(2) The board of supervisors of any county, in addition to the authority conferred upon it in subsection (1) of this section, may employ, in its discretion, a firm of attorneys to represent it as its regular attorneys on the same terms, conditions and compensation as provided for employment of an attorney as its regular attorney. However, there shall not be both an attorney and a firm of attorneys employed at the same time as the regular attorney for the board.

(3) In any county having a 1980 federal census population in excess of one hundred eighteen thousand (118,000), and in which is located a major refinery for the production of petroleum products and a facility for the construction of ships for the United States Navy; in any county which is traversed by an interstate highway and having a 1980 federal census population in excess of sixty-six thousand (66,000), and in which is located a comprehensive university operated by the Board of Trustees of State Institutions of Higher Learning and a National Guard training base; in any county in which is located the State Capitol and the state's largest municipality; in any county which is traversed by Interstate Highway 55, United States Highway 51 and United States Highway 98; in any county bordering the Gulf of Mexico, having a 1980 federal census population in excess of one hundred fifty-seven thousand (157,000), and in which is located a state-owned port; and in any county which is traversed by Interstate Highway 20, United States Highway 49 and United States Highway 80, and in which is located the State Hospital and an international airport; all of which foregoing criteria the Legislature finds to be conducive to industrial development requiring the issuance of industrial revenue bonds and which counties would gain benefits by employment of counsel in the manner authorized by this subsection, the board of supervisors, as an alternative to the authority conferred upon it in subsections (1) and (2) of this section, may employ annually, in its discretion, an attorney as a full-time employee of the county, subject to the following conditions:

(a) The attorney shall maintain an office in the county courthouse or other county-owned building and shall represent the board of supervisors and all county agencies responsible to the board;

(b) The attorney shall be employed by the board of supervisors in the matter of the issuance of all bonds of the county and the drafting of resolutions in connection therewith, and shall represent the board in all state and federal courts. Attorney's fees for the services which otherwise would have been paid to an attorney under paragraph (1)(c) of this section shall be paid into the county general fund and used to defray the salary of the attorney and his necessary office expenses;

(c) During his employment by the county, the attorney shall not engage otherwise in the practice of civil or criminal law and shall not be associated with any other attorney or firm of attorneys;

(d) The board of supervisors shall have the power, in its discretion, to pay the attorney an annual salary not to exceed the maximum annual salary authorized by law to be paid to the county judge of that county; and

(e) The board of supervisors may authorize, in its discretion, the employment of special counsel to assist the counsel employed pursuant to this subsection, provided that the board shall determine and spread on its minutes that the employment of the special counsel is necessary and in the best interest of the county and setting forth the duties or responsibilities assigned to the special counsel.



§ 19-3-49 - Employment of counsel where there is no elected county prosecuting attorney; salary of Hancock County prosecuting attorney

(1) In all counties of this state wherein there is no elected county prosecuting attorney, the boards of supervisors shall have the power and authority to employ a competent attorney to appear and prosecute in cases requiring the services of the county prosecuting attorney. The compensation paid to the person so employed shall be paid from the general fund of such county and shall not exceed, during any calendar year, the amount authorized by law to be paid as salary to the county prosecuting attorney in such county. The employment of a county prosecuting attorney as authorized by this section shall be pursuant to a contract which shall provide that the salary of such county prosecuting attorney shall not be reduced, increased or terminated for the period of the contract. Such contract shall be for the period of the remainder of the term of office of the board of supervisors which employs the county prosecuting attorney; however, the contract shall provide expressly or by reference to this section that the contract shall be abrogated upon the creation and filling of the office of elected county prosecuting attorney.

(2) Notwithstanding any of the provisions of subsection (1) of this section to the contrary, the board of supervisors of Hancock County may pay the attorney hired to appear and prosecute cases requiring the services of a county prosecuting attorney an annual salary of Forty-five Thousand Dollars ($ 45,000.00). The Legislature finds and declares that the annual salary authorized by this section is justified in Hancock County for the following reasons:

(a) The addition of a justice court judge in January 2004 created a total of three (3) judges in the county and requires the attorney hired to appear and prosecute cases requiring the services of a county prosecuting attorney to spend additional time in court; and

(b) The population of Hancock County increased from thirty-one thousand seven hundred sixty (31,760) in 1990, to forty-two thousand nine hundred sixty-seven (42,967) in 2000, which placed it in the top ten percent (10%) of the fastest growing counties in the state; and

(c) There was a significant increase in the number of cases filed in justice court and cases appealed to a higher court; and

(d) The attorney hired to appear and prosecute cases requiring the services of a county prosecuting attorney is responsible for handling a large number of drug, alcohol and mental commitment proceedings.



§ 19-3-51 - Power of the board to subpoena witnesses and cite for contempt

The board of supervisors shall have power to subpoena witnesses in all matters coming under its jurisdiction and to fine and imprison any person for a contempt committed while they are in session, the fine not to exceed Fifty Dollars ($ 50.00), and the imprisonment not to extend beyond the continuance of the term. The person so fined or imprisoned may appeal to the circuit court, as in other cases, from the order or judgment of the board, and such appeal shall operate as a supersedeas.



§ 19-3-53 - Collection of fines imposed by board

When a fine shall be imposed upon any person by the board of supervisors, by virtue of any provision of law, the board shall cause the person to be summoned to appear at a succeeding meeting to show cause why the judgment for such fine shall not be made final. If sufficient cause be not shown at the return-day of the summons, the judgment shall be made final, with costs, and the clerk shall issue a capias pro finem therefor, as for fines in the circuit court, which shall be made returnable at the next regular meeting of the board. If good cause be shown, the board may set aside the fine, upon payment of costs. The clerk and sheriff shall be entitled to like fees, for services, as upon similar proceedings in the circuit court.



§ 19-3-55 - Elections for county purposes may be ordered by petition of qualified electors

Unless otherwise specifically required by law, the board of supervisors of any county shall upon the filing of a petition touching any matter affecting the entire county and over which it has jurisdiction, signed by twenty-five per cent. of the qualified electors of the county, either pass an order putting said proposition in force and effect or immediately submit the same to a vote of the qualified electors of the county, after giving thirty days' notice of said election, said notice to contain a statement of the proposition to be voted on at said election. If said election shall result in favor of the proposition petitioned for, the board of supervisors, shall pass the necessary order, to put the said proposition in force and effect. In the event the election shall result against the proposition submitted, no other election shall be held on the same, or substantially the same proposition within twelve months of the date of the prior election. This section shall not, however, apply to the creation of taxing districts.



§ 19-3-57 - Tickets; what shall be printed on same

The tickets to be used in an election pursuant to Section 19-3-55 shall have a substantial synopsis of the proposition petitioned for, printed thereon, and next below shall have the words, "For the Proposition"; and the words, "Against the Proposition", next below. In making up his ticket the voter shall, if he favors the proposition, make a cross (x) opposite the words, "For the Proposition" on his ticket, and if he does not favor the proposition, he shall make a cross (x) opposite the words, "Against the Proposition."



§ 19-3-59 - Appropriation of county funds

The board of supervisors shall direct the appropriation of money that may come into the county treasury, but shall not appropriate the same to an object not authorized by law.



§ 19-3-61 - Employment of comptroller or bookkeeper

The board of supervisors in each county may employ and compensate at least one (1) qualified individual who shall serve as comptroller or bookkeeper for funds received, expended or handled by the board. The board may also employ and compensate such clerical assistance as the comptroller or bookkeeper may require to effectively discharge the duties imposed by this chapter, such compensation to be paid from the general fund, road funds or other available funds of such county.



§ 19-3-63 - Vacations and sick leave for county employees; payment or compensatory time for public safety employees for holidays; closure of county offices for funeral of deceased elected or appointed official

(1) The board of supervisors of each county by resolution adopted and placed on its minutes may establish a policy of sick leave and vacation time for employees of the county not inconsistent with the state laws regarding office hours and holidays.

(2) Notwithstanding the provisions of subsection (1) of this section, each elected official of the county, other than a member of the board of supervisors, who is authorized by law to employ, may, by written policy filed with the clerk of the board of supervisors, establish a policy of sick leave and vacation time for his employees which may be inconsistent with the policy established by the board of supervisors but which shall not be inconsistent with the state laws regarding office hours and holidays. If such elected official fails to adopt and file such a policy with the clerk of the board of supervisors, the policy adopted by the board of supervisors for sick leave and vacation time for county employees shall apply to employees of such elected official.

(3) The board of supervisors of any county and each elected official of the county who is authorized by law to employ shall enact leave policies to ensure that a public safety employee is paid or granted compensatory time for the same number of holidays for which any other county employee is paid.

(4) The board of supervisors of each county by resolution adopted and placed on its minutes may establish a policy to close county offices if an elected or appointed county official dies to allow county employees of the deceased elected or appointed official to attend the funeral of such deceased or appointed official.



§ 19-3-65 - Membership in national and state organizations of governmental officials

The board of supervisors in each county is hereby authorized and empowered, in its discretion, to do all things and to perform all acts which may be necessary to join the National Association of County Officials and/or State and County Administrator Association.

The board of supervisors in each county is hereby authorized and empowered, in its discretion, to pay from the county general fund the required fees and dues for membership in the National Association of County Officials and the Mississippi Association of Supervisors.



§ 19-3-67 - Traveling expenses of supervisors

(1) When any member of any board of supervisors shall be required to travel outside of his county but within the State of Mississippi in the performance of his official duties, such member shall receive as expenses of such travel the same mileage and actual and necessary expenses for food, lodging and travel by public carrier or private motor vehicles as is allowed state officers and employees pursuant to the provisions of Section 25-3-41, Mississippi Code of 1972. Provided, however, mileage shall not be authorized when such travel is done by a motor vehicle owned by the county.

(2) When any member of any board of supervisors shall be required to travel outside the State of Mississippi in the performance of his official duties, such member shall receive as expenses of such travel the same mileage and actual and necessary expenses for food, lodging and travel by public carrier or private motor vehicles as is allowed state officers and employees pursuant to the provisions of Section 25-3-41, Mississippi Code of 1972. Provided, however, such travel must receive the prior approval of the board before it is undertaken, and such approval shall be spread upon the minutes of the board.

(3) Except as hereinafter provided with respect to mileage, no expenses shall be authorized or approved by any board of supervisors for travel by the member of such board within the county of such board. With respect to mileage, when travel within the county by a member of such board is done by a motor vehicle owned by the county, mileage shall not be authorized; however, when any member of such board does not have a county-owned motor vehicle regularly assigned to him for his use or when a county-owned motor vehicle is not otherwise available for his use at the time when travel is necessary, and he is required to travel within the county in the performance of his official duties using his private motor vehicle, then he may be reimbursed for mileage in the same manner as provided in Section 25-3-41, Mississippi Code of 1972.

(4) Itemized expense accounts shall be submitted by the member on forms prescribed by the Auditor of Public Accounts for reimbursement of expenses for state officers and employees in such numbers as the county may require. No expenses authorized in this section shall be reimbursed unless the expenses have been authorized or approved by a vote of a majority of the members of the board duly made and spread upon the minutes of such board.

(5) Expenses authorized in this section shall be published by the board of supervisors in a newspaper of general circulation published in the county; and, if no such newspaper is published in the county, then in a newspaper published elsewhere in the state which has a general circulation in such county. The publication shall be a detailed accounting of the expenses authorized to each member of the board. The cost of publishing such expense accounts shall be paid by the county pursuant to the provisions of Section 19-3-35.



§ 19-3-68 - Supervisors and county employees authorized to use credit cards to pay travel expenses

The board of supervisors of any county may acquire one or more credit cards which may be used by members of the board of supervisors and county employees to pay expenses incurred by them when traveling in or out of the state in the performance of their official duties. The chancery clerk or county purchase clerk shall maintain complete records of all credit card numbers and all receipts and other documents relating to the use of such credit cards. The supervisors and county employees shall furnish receipts for the use of such credit cards each month to the chancery clerk or purchase clerk who shall submit a written report monthly to the board of supervisors. The report shall include an itemized list of all expenditures and use of the credit cards for the month, and such expenditures may be allowed for payment by the county in the same manner as other items on the claims docket. The issuance of a credit card to a supervisor or county employee under the provisions of this section does not authorize the supervisor or county employee to use the credit card to make any expenditure that is not otherwise authorized by law. Any supervisor or county employee who uses the credit card to make an expenditure that is not approved for payment by the board shall be personally liable for the expenditure and shall reimburse the county.



§ 19-3-69 - Authority to contract for professional services

The board of supervisors of each county may, in its discretion, contract with certain professionals when the board determines that such professional services are necessary and in the best interest of the county.

The board of supervisors shall spread upon its minutes its finding that the professional services are necessary and in the best interest of the county. The contract for professional services shall be approved by the attorney for the board of supervisors and made a part of the minutes. Notwithstanding any other provision of law, the board of supervisors may request and consider the price of the services in its initial and subsequent contact with professionals.

A professional within the meaning of this section shall be limited to:

(a) Attorneys at law, admitted to practice law in this state by the State Board of Bar Admissions;

(b) Accountants, certified by the State Board of Public Accountancy;

(c) Architects, licensed by the State Board of Architecture;

(d) Engineers and land surveyors, registered by the State Board of Registration for Professional Engineers and Land Surveyors;

(e) Physicians, licensed by the State Board of Medical Licensure;

(f) Appraisers, licensed by the Mississippi Real Estate Commission or as otherwise provided by law or ad valorem appraisers holding the MAE designation from the Department of Revenue;

(g) Real estate brokers, licensed by the Mississippi Real Estate Commission;

(h) In the sale of personal property pursuant to the provisions of Section 19-7-5, auctioneers who meet standards established by the State Department of Audit.



§ 19-3-71 - Appointment of county fire services coordinator

The board of supervisors in each county shall appoint a county fire services coordinator, and may compensate him from any available county funds, except insurance rebate monies from the County Volunteer Fire Department Fund. The county fire services coordinator shall demonstrate that he possesses fire-related knowledge and experience as well as meeting the guidelines established by the Commissioner of Insurance. The director of the local organization for emergency management serving the county may be the coordinator if he meets the criteria provided in this section.



§ 19-3-73 - Authority of county to maintain real property owned or leased by fire protection district

In addition to the maintenance authority granted in Section 83-1-39, Mississippi Code of 1972, the board of supervisors of any county is hereby authorized and empowered, in its discretion, to grade, gravel, shell and/or maintain real property, including roads or driveways thereof, owned by a municipal fire protection district or county fire protection district, or leased for a term of not less than twenty (20) years by a municipal fire protection district or a county fire protection district, as necessary for the effective and safe operation of such district. Any action taken by the board of supervisors under the authority of this section shall be spread upon the minutes of the board of supervisors when the work is authorized.



§ 19-3-75 - Maintenance of roads or driveways to public cemeteries

The board of supervisors of any county is hereby authorized and empowered, in its discretion, to grade, gravel or shell and/or to repair and maintain roads or driveways to public cemeteries.



§ 19-3-77 - Programs of professional education for county purchase clerks, receiving clerks, inventory control clerks, and members of county boards of supervisors

(1) There are hereby established programs of professional education for county purchase clerks, receiving clerks and inventory control clerks. The programs shall be offered at least every four (4) years at the beginning of terms of office for county elected officials and at other times when the State Auditor has been notified by a board of supervisors that a vacancy in the position of purchase clerk, receiving clerk or inventory control clerk has been filled with an uncertified appointee. The curriculum for each program shall be designed by the State Auditor. Program administration, coordination, delivery and attendance verification shall be conducted by the Community Development Department of the Mississippi Cooperative Extension Service. The professional education programs offered at the beginning of terms of office shall be scheduled in each planning and development district; provided, however, the Community Development Department may schedule a program in one geographical area encompassing several planning and development districts rather than scheduling separate programs in each planning and development district within that geographical area. Participants who successfully complete a program shall be certified by the State Auditor and shall display the certificate awarded in a prominent public place within their offices.

Any participant who travels outside the county of his employment to attend a professional education program shall receive as reimbursement of the expense of such travel the same mileage and actual and necessary expenses for food, lodging and travel as allowed state officers and employees pursuant to Section 25-3-41, Mississippi Code of 1972; however mileage shall not be allowed when travel is by motor vehicle owned by the county.

All or any part of the expense of a professional education program may be defrayed by the imposition of fees in a reasonable amount established by the State Auditor. Any fees imposed to defray expenses of a professional education program shall be paid by the county for participants.

(2) There is hereby established a program of professional education for members of county boards of supervisors. The program shall be offered at the beginning of each term of office for members of the boards of supervisors and may be offered more frequently at the discretion of the Committee on Supervisor Education. The curriculum of the program shall be designed by the Committee on Supervisor Education, which shall be composed of the following members:

(a) Two (2) members from the State Department of Audit designated by the State Auditor.

(b) Two (2) members from the Mississippi Association of Supervisors designated by the executive director of the association.

(c) One (1) member from the Mississippi Cooperative Extension Service designated by the director of the service.

(d) One (1) member from the Stennis Institute of Government at Mississippi State University designated by the director of the institute.

(e) One (1) member from the Judicial College of the University of Mississippi designated by the director of the judicial college.

(f) One (1) member from the Public Policy and Administration Program at Jackson State University designated by the Chairman of the Department of Political Science.

Program administration, coordination, delivery and attendance verification shall be conducted by the Community Development Department of the Mississippi Cooperative Extension Service in cooperation with the Mississippi Association of Supervisors. All or any part of the expense of the supervisor education program may be defrayed by the imposition of fees established by the Committee on Supervisor Education.

The primary resources for the supervisor education program shall be the State Department of Audit, the State Attorney General, the Judicial College of the University of Mississippi, the Stennis Institute of Government at Mississippi State University, the Public Policy and Administration Program at Jackson State University, the Mississippi Research and Development Center or its successor, and any other federal, state, local or university entities having expertise in specific topical areas.

Any fees imposed to defray expenses of the supervisor education program shall be paid by the county for members of the board of supervisors of such county enrolled in the program; and, additionally, when any supervisor travels outside of his county to attend a school, seminar or workshop approved by the Committee on Supervisor Education, he shall receive as reimbursement of expenses of such travel the same mileage and actual and necessary expenses for food, lodging and travel by public carrier or private motor vehicles as is allowed state officers and employees pursuant to the provisions of Section 25-3-41; however, mileage shall not be authorized when such travel is done by a motor vehicle owned by the county.



§ 19-3-79 - Notice of intent to apply for gaming license; publication of notice; resolution authorizing gaming when no petition filed; petition to hold election on allowing legal gaming on cruise vessels; referendum; form of ballots; absence of petition or vote in favor of gaming; vote against gaming not to affect existing gaming operations

(1) Any person, corporation or other legal entity required to obtain a state gaming license to conduct legal gaming aboard a cruise vessel or vessel, as defined in Section 27-109-1, as prescribed by the Mississippi Gaming Control Act shall, before applying for such license, provide the Mississippi Gaming Commission with a written notice of intent to apply for a license. The "notice of intent to apply for a gaming license" shall be on a form prescribed by the executive director of the commission and shall state the county in which the intending licensee desires to conduct legal gaming aboard a cruise vessel or vessel, as the case may be. Within ten (10) days after receipt of a notice of intent to apply for a gaming license, the commission shall require such person, corporation or legal entity to publish the notice once each week for three (3) consecutive weeks in a newspaper having general circulation in the county in which the intending licensee desires to conduct legal gaming aboard a cruise vessel or vessel, as the case may be.

(2) If no petition as prescribed in subsection (3) of this section is filed with the board of supervisors of the applicable county within thirty (30) days after the date of the last publication, the board of supervisors of such county shall adopt a resolution stating that no petition was timely filed and that legal gaming may henceforth be conducted aboard cruise vessels or vessels, as the case may be, in such county.

(3) If a petition signed by twenty percent (20%) or fifteen hundred (1500), whichever is less, of the registered voters of a county in which a notice of intent to apply for a gaming license is published is filed within thirty (30) days of the date of the last publication with the circuit clerk of the applicable county, the board of supervisors of such county shall authorize the circuit clerk to hold an election on the proposition of allowing legal gaming to be conducted aboard cruise vessels or vessels, as the case may be, in the county on the date upon which such an election may be conducted under subsection (7). The referendum shall be advertised, held, conducted and the result thereof canvassed in the manner provided by law for advertising, holding and canvassing county elections.

(4) At such election, all qualified electors of such county may vote. The ballots used at such election shall have printed thereon a brief statement of the purpose of the election and the words "FOR LEGAL GAMING ABOARD CRUISE VESSELS (OR VESSELS) IN THE COUNTY AS PRESCRIBED BY LAW," and "AGAINST LEGAL GAMING ABOARD CRUISE VESSELS (OR VESSELS) IN THE COUNTY AS PRESCRIBED BY LAW." The voter shall vote by placing a cross (x) or check ([checkmark]) mark opposite his choice on the proposition. If a majority of the qualified electors who vote in such election shall vote in favor of allowing legal gaming to be conducted aboard cruise vessels or vessels, as the case may be, then legal gaming may henceforth be conducted aboard cruise vessels or vessels, as the case may be, in the county. If less than a majority of the qualified electors who vote in such election shall vote in favor of allowing legal gaming to be conducted aboard cruise vessels or vessels, as the case may be, in the county, then gaming aboard cruise vessels or vessels, as the case may be, shall be prohibited in the county until such time as a subsequent election, held according to the restrictions specified in subsection (7), may authorize such legal gaming.

(5) In any county in which no petition is timely filed after a notice of intent to apply for a gaming license is published, or in which an election is held on the proposition of allowing legal gaming to be conducted aboard cruise vessels or vessels, as the case may be, in the county and a majority of the qualified electors who vote in such election vote in favor of allowing legal gaming to be conducted aboard cruise vessels or vessels, as the case may be, in the county, no election shall thereafter be held in that county pursuant to this section on the proposition of allowing legal gaming to be conducted aboard cruise vessels or vessels, as the case may be, in that county.

(6) Notwithstanding any provision of this section or Sections 97-33-1, 97-33-7, 97-33-17, 97-33-25 and 97-33-27 to the contrary, if an election is held pursuant to this section which causes the conducting of gaming aboard cruise vessels to be prohibited in any county in which one or more cruise vessels were operating out of a port in the county on the effective date of this chapter, the prohibition on the conducting of gaming aboard cruise vessels in that county shall not apply to the conducting of legal gaming aboard any of those cruise vessels which were still operating out of a port in that county at the time of the election.

(7) If an election has been held on the issue of allowing legal gaming to be conducted aboard cruise vessels or vessels, as the case may be, in a county, and the authority to conduct such legal gaming has been denied by the electors of such county, then a subsequent election on such issue may not be held until:

(a) The date of the next succeeding general election in which the election for President of the United States occurs; or

(b) In the case in which the authority to conduct such legal gaming has been denied by the electors of such county at elections on three (3) different occasions, whether those occasions be successive or not, the date of the next succeeding general election occurring at least eight (8) years after the last of the three (3) occasions on which the electors denied the authority to conduct such legal gaming.



§ 19-3-81 - Power of board to authorize sheriff to operate inmate canteen facilities; inmate canteen fund

(1) (a) The board of supervisors of any county is hereby authorized and empowered, in its discretion, to allow the sheriff of such county to operate a facility or facilities to be known as an inmate canteen facility or facilities, the purpose of which is to make available certain goods and other items of value for purchase by inmates confined in the county jail of such county, employees of the county jail and persons visiting inmates or employees. The sheriff of such county shall promulgate rules and regulations for the operation of such a facility.

(b) If the board of supervisors of any county authorizes the sheriff of such county to operate such a facility or facilities as provided in subsection (1) of this section, any funds which may be derived from the operation of an inmate canteen facility or facilities shall be deposited into a special fund in the county treasury to be designated as the "Inmate Canteen Fund." Any monies in the special fund may be expended solely by the sheriff of the county for any educational related expenses, to purchase equipment and supplies and to provide for maintenance of the equipment purchased for the benefit and welfare of the inmates incarcerated in the county jail. The term "supplies" shall not include supplies related to the personal hygiene of inmates.

(2) In lieu of the authority to operate an inmate canteen facility under subsection (1) of this section, the board of supervisors of any county, in its discretion, may authorize the sheriff to contract with a private company for the provision of commissary services to inmates of the county jail. Money collected from or on behalf of an inmate for the purchase of commissary items shall be deposited to the credit of the inmate into a special fund in the county treasury to be designated as the "Inmate Commissary Trust Fund." Money in the special fund may be expended upon requisition by the sheriff for the purchase and delivery of prepackaged items from the company with which the sheriff has contracted. The sheriff shall adopt rules and regulations for the letting of contracts for commissary services, the collection and distribution of commissary items to inmates, and the items that inmates may purchase through commissary services contracts.



§ 19-3-83 - Authority to adopt ordinances for the regulation of transient vendors

The board of supervisors of any county shall have the power to adopt reasonable ordinances for the regulation of transient vendors not inconsistent with the provisions of Sections 75-85-1 through 75-85-19. However, such board of supervisors shall not have the power to declare residential solicitations by transient vendors who are citizens of the State of Mississippi, or who are agents of corporations domiciled in the State of Mississippi, or who are agents of foreign corporations qualified to do business in the State of Mississippi, to be a public nuisance or a misdemeanor, unless such transient vendors are not in compliance with Sections 75-85-1 through 75-85-19 or local regulations. Before transacting any business all transient vendors shall furnish to the county wherein such business is to be transacted, a good and sufficient penal bond in an amount not to exceed Two Thousand Dollars ($ 2,000.00) conditioned that if such transient vendor shall comply with all of the provisions of the county ordinances relating to transient vendors such obligation shall be void, otherwise, to remain in full force and effect. Any ordinance adopted by the board of supervisors of any county under the provisions of this section shall be applicable throughout the entire county, including any areas within any municipalities in such county, unless there is in effect or is subsequently adopted by the municipality its own ordinance under the provisions of Section 29-19-35, in which case the municipal ordinance shall control as to the area within such municipality.



§ 19-3-85 - Authority of board to dispose of lost, stolen, abandoned or misplaced personal property

The board of supervisors of any county, upon the receipt or recovery of any lost, stolen, abandoned or misplaced personal property by the sheriff or other law enforcement officers of the county, shall cause to be posted, in three (3) public places in the county, notice that such property has been received or recovered. Such notice shall contain an accurate and detailed description of such property and, if the board of supervisors is advised as to who owns the property, a copy of the notice shall be mailed to such person or persons in addition to being posted as required in this section. The owner may recover the property by filing a claim with the board of supervisors and establishing his right to the property. The board may require bond of the person claiming the property before delivering it to him. Parties having adverse claims to the property may proceed according to law.

If no person claims the property within one hundred twenty (120) days from the date the notice is given, the board of supervisors shall cause the property to be sold at public auction to the highest bidder for cash after first posting notice of the sale in three (3) public places in the county at least ten (10) days before the date of the sale. The notice shall contain a detailed and accurate description of the property to be sold and shall be addressed to the unknown owners or other persons interested in the property to be sold. The notice shall also set forth the date, time and place the sale is to be conducted and shall designate the sheriff to make the sale.

However, lost, stolen, abandoned or misplaced motor vehicles and bicycles may be sold in the manner provided in the preceding paragraph after the expiration of ninety (90) days from their receipt or recovery by law enforcement officers of the county.

The sheriff, promptly upon completion of the sale, shall deliver to the chancery clerk a copy of the notice authorizing the sale, a list of the property sold, the amount paid for each item, the person to whom each item was sold, and all monies received from such sale. The clerk then shall deposit the monies into the county treasury and the proceeds of the sale shall be first applied to the necessary costs and expenses of the sale, with the remainder to be credited to the special supplemental budget of the sheriff to be expended by the sheriff for any law enforcement purpose upon approval of the board of supervisors. The chancery clerk shall file the information concerning the sale among the other records of his office. If, within ninety (90) days after the date of the sale, any person claims to be the owner of the property sold, the board, upon satisfactory proof of ownership, shall pay to such person the amount for which the property was sold, and the board may require of such person a bond in such cases as the board deems advisable. No action shall be maintained against the county or any of its officers or employees or the purchaser at the sale for any property sold or the proceeds therefrom after the expiration of ninety (90) days from the date of the sales as authorized in this section.






COUNTY COOPERATIVE SERVICE DISTRICT

§ 19-3-101 - Creation of county cooperative service district

(1) The board of supervisors of any county in this state may, by order duly entered on its minutes, join with any other county or counties in this state to establish a county cooperative service district for the purpose of instituting planning and mutual cooperation among counties to improve the delivery of services to, and the provision of benefits for, all citizens of participating counties by the joint financing, construction and administration of governmental services and facilities.

(2) Any power, authority or responsibility which may be lawfully exercised by a county, except for the imposition of taxes, may be exercised jointly by participating counties through the board of commissioners of a county cooperative service district, hereinafter in Sections 19-3-101 through 19-3-115, Mississippi Code of 1972, referred to as the "district," unless in a resolution of a board of supervisors creating the district the exercise of a particular power is specifically excluded. The district shall have authority to prepare or have prepared a water resources study or other environmental studies; however, any action by the district which will have an impact upon groundwater resources shall only be implemented consistent with an official statewide water management plan or with the approval of the Commission on Natural Resources.



§ 19-3-103 - District as public corporation in perpetuity; powers

From and after the creation of a district, it shall be a public corporation in perpetuity under its corporate name and shall, in that name, be a body politic and corporate, with power of perpetual succession, having all the powers necessary or convenient to effectuate the purpose of Sections 19-3-101 through 19-3-115, including the power:

(a) To adopt, and from time to time amend and repeal, bylaws, rules and regulations not inconsistent with Sections 19-3-101 through 19-3-115 to carry into effect the powers and purposes of the district;

(b) To adopt an official name and seal, and retain and keep minutes of its meetings in a firmly bound minute book in which all actions taken by the district about its business shall be recorded;

(c) To elect from among its members a chairman, vice-chairman and secretary to serve annually;

(d) To maintain an office at such place or places as it may designate, and to employ and compensate an executive director and such other personnel as shall be necessary to exercise the powers and perform the duties provided for in Sections 19-3-101 through 19-3-115;

(e) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under Sections 19-3-101 through 19-3-115;

(f) To implement, operate, administer or supervise, directly or indirectly, such programs, services and activities as may be necessary to accomplish the purposes of Sections 19-3-101 through 19-3-115;

(g) To apply for, accept, receive, expend or otherwise dispose of, in furtherance of its functions, funds, grants, services and property from the federal government or its agencies and from departments, agencies and instrumentalities of the state, municipal or county governments;

(h) To cooperate with and execute cooperative agreements with all other federal, state and local governmental agencies in the exercise of its functions under the provisions of Sections 19-3-101 through 19-3-115;

(i) To sue and be sued; and in any suit against the commission, service of process shall be had by service upon the chairman with such process; and

(j) To charge fees, tolls and special assessments to participating counties and any municipality which may have contracted for services to finance the operation, maintenance and debt service of activities and services undertaken by the district.



§ 19-3-105 - Board of commissioners

(1) The powers of a district shall be vested in and exercised by a board of commissioners consisting of not less than one (1) nor more than five (5) members appointed by the board of supervisors of each participating county. Each commissioner shall be either a member of the board of supervisors or an elected municipal official. Each commissioner shall be appointed and hold office for a term concurrent with the appointing authority. Any vacancy occurring on the board shall be filled by the appointing authority at a regular meeting of the board of supervisors, and unexpired terms shall be filled for the remainder of the term.

(2) Each commissioner shall take and subscribe to the oath of office prescribed in Section 268, Mississippi Constitution of 1890, before the clerk of the appointing board of supervisors that he will faithfully discharge the duties of the office of commissioner, which oath shall be filed with the clerk and by him preserved.

(3) The commissioners so appointed and qualified may be compensated for their services for each meeting of the board of commissioners attended, either regular or special, at the per diem established in Section 25-3-69, Mississippi Code of 1972, and shall be reimbursed for all expenses necessarily incurred in the discharge of their official duties as provided for state officers and employees in Section 25-3-41, Mississippi Code of 1972.

(4) The board of commissioners may appoint an executive committee, to be composed of not less than one (1) commissioner from each participating county, with a chairman to be designated by the board of commissioners. The executive committee is empowered to execute all powers vested in the full board of commissioners during the interim of the meetings of the board. A majority, plus one (1), of the members of the executive committee shall be a quorum for the transaction of business.



§ 19-3-106 - Authority of district to issue revenue bonds

The board of commissioners of any cooperative service district may, pursuant to a favorable majority vote of the board of supervisors of each participating county, and for good cause shown therefor, authorize the cooperative service district to issue its revenue bonds payable from and secured by a pledge of all or any part of revenues under any contract or contracts it enters into under Sections 19-3-101 through 19-3-115, Mississippi Code of 1972, and/or from the avails of any tax imposed or appropriation made to support the district. The bonds shall not be or constitute an indebtedness of any participating county or municipality within the meaning of any constitutional, statutory or charter limitation of indebtedness but shall be payable solely from the revenues derived by the cooperative service district under any contract or contracts it enters into under Section 19-3-101 through 19-3-115, Mississippi Code of 1972, and/or from the avails of any tax imposed or appropriation made to support the district. Neither the full faith and credit nor taxing power of any participating county, municipality, or of the state or any political subdivision thereof, is pledged to the payment of the principal of, the interest on, or premium, if any, of the bonds. Such bonds shall be in such form and denomination as prescribed by the board of commissioners of the district. Such bonds may be serial or term; redeemable, with or without premium, or nonredeemable; registered or coupon bonds with registration privileges as to either principal and interest, principal only, or both; shall bear interest at a rate or rates to be determined pursuant to the sale of the bonds; and shall be payable at such time or times and shall mature at such time or times not exceeding twenty-five (25) years from their date, and at such place or places as shall be prescribed in the bond resolution authorizing their issuance; provided, however, that any bond issue to be awarded and sold to the United States of America or any agency thereof shall mature at such time or times, not to exceed thirty-five (35) years, as shall be prescribed in the ordinance authorizing their issuance. Any provisions of the general laws to the contrary notwithstanding, any bonds and interest coupons issued pursuant to the authority of this subsection shall possess all the qualities of negotiable instruments. The bonds and the interest coupons shall be executed in such manner and shall be substantially in the form prescribed in the authorizing resolution. In case any of the officers whose signatures or countersignatures appear on the bonds or interest coupons shall cease to be such officers before delivery of such bonds, such signatures or countersignatures shall nevertheless be valid and sufficient for all purposes the same as if they had remained in office until such delivery. No bond shall bear more than one (1) rate of interest; each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid; all bonds of the same maturity shall bear the same rate of interest from date to maturity; all interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one (1) year.

No interest payment shall be evidenced by more than one (1) coupon and neither cancelled nor supplemental coupons shall be permitted; the lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest rate specified for the same bond issue. Such bonds shall not bear a greater overall maximum interest rate to maturity than that allowed in Section 75-17-103, Mississippi Code of 1972. Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or in multiples of one-tenth of one percent (1/10 of 1%). If serial bonds, such bonds shall mature annually, and the first maturity date thereof shall not be more than five (5) years from the date of such bonds. Such bonds shall be legal investments for trustees and other fiduciaries, and for savings banks, trust companies and insurance companies organized under the laws of the State of Mississippi. The bonds and interest coupons shall be exempt from all state, county, municipal and other taxation under the laws of the State of Mississippi. Such bonds shall be sold at public or private sale upon such terms as the board of commissioners of the district may determine, not inconsistent with the provisions of this subsection, but no sale shall be made at a price so low as to require the payment of interest on the money received therefor at more than that allowed in Section 75-17-103, Mississippi Code of 1972, computed with relation to the absolute maturity of the bonds, in accordance with standard tables of bond values, excluding from such computation the amount of any premium to be paid on redemption of any bonds prior to maturity.

All bonds issued pursuant to this subsection shall be validated as provided in Sections 31-13-1 through 31-13-11, Mississippi Code of 1972.

Proceeds from the sale of bonds issued pursuant to this subsection may be invested, pending their use, in such certificates of deposit as are specified in the resolution authorizing the issuance of the bonds or the trust indenture securing them, and the earnings on such investments applied as provided in such resolution or trust indenture.

All bonds issued pursuant to this subsection are declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, savings and loan associations, insurance companies, fiduciaries, trustees and for the sinking fund of municipalities, villages, school districts or any other political corporation or subdivision of the State of Mississippi. Such bonds shall constitute a district indebtedness within the meaning of Section 19-3-107, Mississippi Code of 1972.



§ 19-3-107 - County terminating participation in district

The operation and management of a district is vested solely in its board of commissioners; however, a participating county may terminate its participation in a district by a majority vote of its board of supervisors, but such board of supervisors shall have no power to terminate its participation until it has paid its pro rata share of any outstanding district indebtedness of any kind.



§ 19-3-109 - Audit of district

A district shall be audited from time to time by the State Auditor pursuant to the provisions of Section 7-7-211, Mississippi Code of 1972.



§ 19-3-111 - Appropriation of funds

The board of supervisors of each participating county and the governing authorities of each municipality located therein are authorized and empowered, in their discretion, to appropriate and pay such sums as they deem necessary and desirable, out of any available funds of the county or municipality which are not required for any other purpose, to the district in which the county or municipality is located.



§ 19-3-113 - Levy of tax

(1) The board of supervisors of any participating county is hereby authorized and empowered, in its discretion, to levy a tax not to exceed one-half ( 1/2) mill annually on all taxable property within the county the proceeds of which shall be used to support the district in which the county is located. The proceeds of such tax shall not be included within the ten percent (10%) increase limitation under Section 27-39-321, Mississippi Code of 1972.

(2) In addition to the tax authorized to be imposed in subsection (1) of this section, a participating county may impose special fees, tolls and special assessments for projects or services undertaken by the district in which the county is located in order to defray the expenses of the district related to such projects or services.



§ 19-3-115 - Contractual powers of municipality

Any municipality located within a cooperative service district may, pursuant to a duly adopted resolution of the governing body, and upon concurrence by the board of commissioners of the service district, enter into contracts with the district to provide, obtain or receive any services provided by the district or to otherwise cooperate and participate through contract in the delivery of services provided by the district which the municipality has the power, authority or responsibility to exercise. In each instance, the contract shall provide the district sufficient payment to enable the district to meet its expenses, including any debt service as a result of any projects of the service district for which the contract is entered.

Any municipality which has contracted with a cooperative service district may terminate its contract with the district by a majority vote of the governing authorities, but the governing authorities of a municipality shall have no power to terminate a contract with the district until the municipality has paid all outstanding debts for the services it has received pursuant to the contract.









Chapter 4 - COUNTY ADMINISTRATOR

§ 19-4-1 - Employment, qualifications and general duties

[With regard to any county that is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

The board of supervisors of any county is authorized, in its discretion, to employ a county administrator. The person employed as county administrator shall hold at least a bachelor's degree from an accredited college or university and shall have knowledgeable experience in any of the following fields: work projection, budget planning, accounting, purchasing, cost control, personnel management and road construction procedures. Such administrator, under the policies determined by the board of supervisors and subject to said board's general supervision and control, shall administer all county affairs falling under the control of the board and carry out the general policies of the board in conformity with the estimates of expenditures fixed in the annual budget as finally adopted by the board or as thereafter revised by appropriate action of the board.

[With regard to any county that is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

The board of supervisors of each county shall appoint some person other than a member of such board to serve as county administrator. The board of supervisors may appoint the chancery clerk of the county as county administrator if the chancery clerk agrees to serve as county administrator, or the board may appoint as county administrator some other person who has knowledgeable experience in any of the following fields: work projection, budget planning, accounting, purchasing, cost control or personnel management. If the chancery clerk is appointed to serve as county administrator, the board of supervisors, with the approval of the chancery clerk, may appoint the chancery clerk also to serve as the county purchase clerk, an assistant purchase clerk, the inventory control clerk or any combination of such positions, but no chancery clerk who serves as county administrator shall also serve as the county road manager or a receiving clerk or an assistant receiving clerk for the county. If some person other than the chancery clerk is appointed to serve as county administrator, the board of supervisors may appoint such person also to serve as (a) inventory control clerk; (b) inventory control clerk and county road manager; or (c) inventory control clerk and county purchase clerk; but such person shall not serve as both county administrator and as a receiving clerk or an assistant receiving clerk for the county.

Notwithstanding any provisions of this section to the contrary, in any county having a population of less than three thousand (3,000) according to the latest federal decennial census, the board of supervisors, with the approval of the chancery clerk, may appoint the chancery clerk also to serve as the county administrator, the county purchase clerk, an assistant purchase clerk, the receiving clerk, an assistant receiving clerk, and the inventory control clerk, or any combination of such positions.

The county administrator, under the policies determined by the board of supervisors and subject to the board's general supervision and control, shall administer all county affairs falling under the control of the board and carry out the general policies of the board in conformity with the estimates of expenditures fixed in the annual budget as finally adopted by the board or as thereafter revised by appropriate action of the board.

The boards of supervisors of at least two (2) but no more than five (5) counties may, by agreement executed under the Interlocal Cooperation Act of 1974, employ the same person to serve them as county administrator; however, a chancery clerk may not be appointed to serve as administrator for more than one (1) county nor for any county other than the county for which he serves as chancery clerk.

The State Auditor shall prescribe a course of continuing education for county administrators to keep them knowledgeable about their duties and responsibilities with respect to administering the affairs of the county. At least one (1) training session shall be held annually.



§ 19-4-3 - Terms of employment; compensation

[With regard to any county that is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

The county administrator so employed shall hold office at the pleasure of the board of supervisors and his employment may be terminated at any time by a majority vote of the board of supervisors. He shall be paid a salary to be fixed by the board of supervisors which may be paid from the county general fund or from the proceeds of any tax levied by the board of supervisors for the support and maintenance of any unit of county government, excluding schools and hospitals, or from any funds which may be available to defray the financial administration expenses of county government. The board shall provide travel and transportation expense and other office expenses as are needed in the performance of the duties of the office of county administrator. Said travel and transportation expense shall be paid on itemized vouchers in accordance with the provisions of Section 25-3-41, Mississippi Code of 1972.

[With regard to any county that is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

The person appointed as county administrator under Section 19-4-1 shall serve at the will and pleasure of the board of supervisors and may be removed from such position by a majority vote of the board. The compensation of the county administrator shall be fixed by the board of supervisors and may be paid from the county general fund or from any funds which may be available to defray the financial administration expenses of county government. Any chancery clerk who agrees to also serve as county administrator may be paid, in addition to such compensation as he is otherwise entitled to receive by law, such additional compensation as the board deems him to be entitled commensurate with the additional duties he performs as county administrator. The board shall provide travel and transportation expense and other office expenses as are needed in the performance of the duties of the office of county administrator. Said travel and transportation expense shall be paid on itemized vouchers in accordance with the provisions of Section 25-3-41, Mississippi Code of 1972.



§ 19-4-5 - Establishment of administration policies by board

The board of supervisors by action spread upon the minutes shall establish the general policies to be followed in the administration of the county and the county administrator so employed shall have such duties and responsibilities as set forth in sections 19-4-1 through 19-4-9.



§ 19-4-7 - Duties and responsibilities

[With regard to any county that is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

The board of supervisors may delegate and assign to the county administrator the duties and responsibilities enumerated below, in whole or in part, and such other duties and responsibilities as said board may determine, not contrary to the laws of the State of Mississippi or the Constitution thereof and not assigned by law to other officers:

(a) Employ an office clerk and such other technical and secretarial assistance for the board as may be needed, maintain an office for the board and prepare a budget for his office subject to approval of the board;

(b) Prepare an inventory of all personal property owned by the county and the location and condition of such property and shall maintain a perpetual inventory of such property;

(c) List all buildings and real estate owned by the county and keep a perpetual list of such real estate;

(d) Be responsible for carrying out the responsibilities of the board of supervisors in regard to janitorial services and maintenance of buildings and property owned by the county except such as may be specifically assigned by the board of supervisors to some other person or office, or may be the responsibility of some other office under law;

(e) Exercise supervision over the purchase clerk and inventory control clerk of the county, and the boards or other divisions of county government financed in whole or in part through taxes levied on county property and purchases shall be made from vendors whose bids have been accepted by the board of supervisors under the provisions of law or to serve as purchase clerk or inventory control clerk;

(f) Assist the board in the preparation of the budget and preparation of the tax levy;

(g) Have authority to make inquiry of any person or group using county funds appropriated by the board of supervisors as to the use or proper use of such funds and shall report to the board of supervisors as to such findings;

(h) Have general supervision over the county sanitary land fills and refuse collection procedures;

(i) Have general supervision over county-owned parks, playgrounds and recreation areas;

(j) Have general supervision over any and all zoning and building code ordinances adopted by the board of supervisors and shall administer such ordinances;

(k) Have general supervision over any and all airports owned by the county;

(l) Be the liaison officer to work with the various divisions of county government and agencies to see that county-owned property is properly managed, maintained, repaired, improved, kept or stored;

(m) See that all orders, resolutions and regulations of the board of supervisors are faithfully executed;

(n) Make reports to the board from time to time concerning the affairs of the county and keep the board fully advised as to the financial condition of the county and future financial needs;

(o) Keep the board of supervisors informed as to federal and state laws and regulations which affect the board of supervisors and the county, shall advise the board as to the possible availability of federal or state grants and assistance for which the county may be eligible, shall assist in the preparation and submission of plans and project specifications necessary to acquire such assistance, and shall be the administrating officer of county grants from state and federal sources;

(p) Be charged with the responsibility of securing insurance coverage on such county property as the board shall decide should be insured and of securing any other insurance required or authorized by law. He shall work out a plan of insurance for the county which will insure minimum premiums;

(q) Receive inquiries and complaints from citizens of the county as to the operation of county government, investigate such inquiries and complaints and shall report his finding to the board and the individual supervisor of the district from which such inquiry or complaint arises;

(r) Meet regularly with the board of supervisors and have full privileges of discussion but no vote;

(s) Do any and all other administrative duties that the board of supervisors could legally do themselves and that they can legally delegate without violating the laws of the state nor impinging upon the duties set out by law for other officers.

[With regard to any county that is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

The board of supervisors may delegate and assign to the county administrator the duties and responsibilities enumerated below, in whole or in part, and such other duties and responsibilities as said board may determine, not contrary to the laws of the State of Mississippi or the Constitution thereof and not assigned by law to other officers:

(a) Employ an office clerk and such other technical and secretarial assistance for the board as may be needed, maintain an office for the board and prepare a budget for his office subject to approval of the board;

(b) Be responsible for carrying out the policies adopted by the board of supervisors;

(c) Exercise supervision over the boards or other divisions of county government, except for the sheriff's department, financed in whole or in part through taxes levied on county property and purchases shall be made from vendors whose bids have been accepted by the board of supervisors under the provisions of law;

(d) Prepare the budget for consideration by the board of supervisors and assist the board of supervisors in the preparation of the tax levy; however, the sheriff, any governing authority, as defined in Section 31-7-1, funded in whole or in part by the board of supervisors and any board or commission funded in whole or in part by the board of supervisors shall be responsible for preparing their respective budgets for consideration by the board of supervisors;

(e) Make inquiry of any person or group using county funds appropriated by the board of supervisors as to the use or proper use of such funds and shall report to the board of supervisors as to such findings;

(f) Have general supervision over the county sanitary landfills and refuse collection procedures;

(g) Have general supervision over county-owned parks, playgrounds and recreation areas;

(h) Have general supervision over any and all zoning and building code ordinances adopted by the board of supervisors and shall administer such ordinances;

(i) Have general supervision over any and all airports owned by the county;

(j) Be the liaison officer to work with the various divisions of county government and agencies to see that county-owned property is properly managed, maintained, repaired, improved, kept or stored;

(k) See that all orders, resolutions and regulations of the board of supervisors are faithfully executed;

(l) Make reports to the board from time to time concerning the affairs of the county and keep the board fully advised as to the financial condition of the county and future financial needs;

(m) Keep the board of supervisors informed as to federal and state laws and regulations which affect the board of supervisors and the county, shall advise the board as to the possible availability of federal or state grants and assistance for which the county may be eligible, shall assist in the preparation and submission of plans and project specifications necessary to acquire such assistance, and shall be the administrating officer of county grants from state and federal sources;

(n) Be charged with the responsibility of securing insurance coverage on such county property as the board shall decide should be insured and of securing any other insurance required or authorized by law. He shall work out a plan of insurance for the county which will ensure minimum premiums;

(o) Receive inquiries and complaints from citizens of the county as to the operation of county government, investigate such inquiries and complaints, and shall report his finding to the board and the individual supervisor of the district from which such inquiry or complaint arises;

(p) Meet regularly with the board of supervisors and have full privileges of discussion but no vote;

(q) Perform any and all other administrative duties that the board of supervisors could legally perform themselves and that they can legally delegate without violating the laws of the state nor impinging upon the duties set out by law for other officers.



§ 19-4-9 - Oath and bond

The county administrator shall take the official oath of office and shall give bond to the board of supervisors, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to three percent (3%) of the sum of all the state and county taxes shown by the assessment rolls and the levies to have been collectible in the county for the year immediately preceding the commencement of the term of office for such administrator; however, such bond shall not exceed the amount of One Hundred Thousand Dollars ($ 100,000.00). The bond premiums shall be paid from the county general fund or other available funds of the county.






Chapter 5 - HEALTH, SAFETY AND PUBLIC WELFARE

IN GENERAL

§ 19-5-1 - Examination of county jail

At least annually, and as often as it may think proper, the board of supervisors, or a competent person authorized by the board of supervisors, shall examine into the state and condition of the jail, in regard to its safety, sufficiency and accommodation of the prisoners, and from time to time take such legal measures as may best tend to secure the prisoners against escape, sickness and infection, and have the jail cleansed. If it shall appear from such examination that the sheriff has neglected his duty in the manner of keeping the jail, or keeping and furnishing the prisoners, the board shall fine him, as for a contempt, in any sum not exceeding One Hundred Dollars ($ 100.00).

The board of supervisors shall not authorize the sheriff or any member of his department to make the inspections required by this section.



§ 19-5-3 - Purchase and upkeep of law enforcement dogs

The board of supervisors of any county is hereby authorized and empowered to purchase and keep on hand, for the use of the sheriffs, hounds of the best breeding and training. The board, when such hounds have been purchased by them, shall allow out of the general county funds a reasonable sum of money for the purchase of said hounds, and a reasonable amount for the monthly care and maintenance of said hounds. When such hounds have not been purchased the board may allow the sheriff a reasonable amount for hire of hounds in attempting the capture of criminals charged with capital crimes.

Likewise the board of supervisors of any county in the state is hereby authorized and empowered to purchase by negotiation or otherwise, any breed of dogs suitable for law enforcement purposes and pay for same out of the general fund of the county. Said law enforcement dogs may be furnished to the sheriff of said county or to any other law enforcement officer to be used by him or them in the enforcement of the laws in said county. The board of supervisors may also appropriate and pay monthly such amounts as may be necessary to care for and maintain said law enforcement dogs.



§ 19-5-5 - Acquisition and operation of radio stations for law enforcement

The board of supervisors of any county is hereby authorized and empowered, in its discretion, to purchase the necessary and suitable equipment required to install a complete radio base station, including mobile units to be installed in cars and motor boats, after having legally advertised for same as required by law, and to maintain the same and to make such necessary repairs and to purchase replacements and parts so as to keep the same in good order as may be necessary for the efficient operation of said station. The said radio station shall be operated by the sheriffs of said counties for law enforcement purposes. All of the expenses of said station may be borne by any available funds of said counties, including its general fund. However the board of supervisors of any county is hereby authorized and empowered, in its discretion, to purchase new or used two-way shortwave equipment without first advertising for same as required by law, provided the total cost of said two-way shortwave equipment shall not exceed the sum of Five Hundred Dollars ($ 500.00).

Any county may cooperate with one or more counties in purchasing and maintaining the radio base station herein authorized, and in such event, the cost may be prorated among them by contract.

Any county may cooperate with any municipality located in said county in purchasing and maintaining the radio base station herein authorized, and in such event, the cost may be prorated between said county and municipality by contract. Said county and municipality may employ such dispatcher or dispatchers as in their opinion may be necessary to operate such radio base station.



§ 19-5-7 - Employment of school crossing guards

The board of supervisors of (a) any county in this state having a population in excess of two hundred fifty thousand (250,000) according to the 1990 federal census, and an assessed valuation in excess of Three Hundred Million Dollars ($ 300,000,000.00) as shown by the last completed assessment for taxation, and (b) any county in this state having a population of at least thirty-eight thousand (38,000), according to the latest federal decennial census, having one (1) completely constructed highway bridge and an additional highway bridge at least fifty percent (50%) constructed which cross the Mississippi River resulting in a high volume of vehicular traffic in the county, and which has only one (1) public school district in the county, shall be authorized, in its discretion, to employ school crossing guards.

The board of supervisors of the county described in "(a)" above may pay each of the guards employed by it a monthly amount to be established by the board of supervisors, and the board of supervisors of the county described in "(b)" above may pay each of the guards employed by it an amount not to exceed Three Hundred Fifty Dollars ($ 350.00) per month. Any such board may purchase and furnish the school crossing guards with suitable uniforms.

The board of supervisors of any county which employs school crossing guards under the authority of this section shall annually spread upon its official minutes the total number of school crossing guards employed by the county, including the names of and compensation paid to each of such school crossing guards.



§ 19-5-9 - Adoption of building and other related codes in certain counties

The construction codes published by a nationally recognized code group which sets minimum standards and has the proper provisions to maintain up-to-date amendments are adopted as minimum standard guides for building, plumbing, electrical, gas, sanitary, and other related codes in Mississippi. Any county within the State of Mississippi, in the discretion of the board of supervisors, may adopt building codes, plumbing codes, electrical codes, sanitary codes, or other related codes dealing with general public health, safety or welfare, or a combination of the same, within but not exceeding the provisions of the construction codes published by nationally recognized code groups, by order or resolution in the manner prescribed in this section, but those codes so adopted shall apply only to the unincorporated areas of the county. However, those codes shall not apply to the erection, maintenance, repair or extension of farm buildings or farm structures, except as may be required under the terms of the "Flood Disaster Protection Act of 1973, " and shall apply to a master planned community as defined in Section 19-5-10 only to the extent allowed in Section 19-5-10. The provisions of this section shall not be construed to authorize the adoption of any code which applies to the installation, repair or maintenance of electric wires, pipelines, apparatus, equipment or devices by or for a utility rendering public utility services, required by it to be utilized in the rendition of its duly authorized service to the public. Before any such code shall be adopted, it shall be either printed or typewritten and shall be presented in pamphlet form to the board of supervisors at a regular meeting. The order or resolution adopting the code shall not set out the code in full, but shall merely identify the same. The vote or passage of the order or resolution shall be the same as on any other order or resolution. After its adoption, the code or codes shall be certified to by the president and clerk of the board of supervisors and shall be filed as a permanent record in the office of the clerk who shall not be required to transcribe and record the same in the minute book as other orders and resolutions.

If the board of supervisors of any county adopts or has adopted construction codes which do not have proper provisions to maintain up-to-date amendments, specifications in such codes for cements used in portland cement concrete shall be superseded by nationally recognized specifications referenced in any code adopted by the Mississippi Building Code Council.

All provisions of this section shall apply to amendments and revisions of the codes mentioned in this section. The provisions of this section shall be in addition and supplemental to any existing laws authorizing the adoption, amendment or revision of county orders, resolutions or codes.

Any code adopted under the provisions of this section shall not be in operation or force until sixty (60) days have elapsed from the adoption of same; however, any code adopted for the immediate preservation of the public health, safety and general welfare may be effective from and after its adoption by a unanimous vote of the members of the board. Within five (5) days after the adoption or passage of an order or resolution adopting that code or codes the clerk of the board of supervisors shall publish in a legal newspaper published in the county the full text of the order or resolution adopting and approving the code, and the publication shall be inserted at least three (3) times, and shall be completed within thirty (30) days after the passage of the order or resolution.

Any person or persons objecting to the code or codes may object in writing to the provisions of the code or codes within sixty (60) days after the passage of the order or resolution approving same, and if the board of supervisors adjudicates that ten percent (10%) or more of the qualified electors residing in the affected unincorporated areas of the county have objected in writing to the code or codes, then in such event the code shall be inoperative and not in effect unless adopted for the immediate preservation of the public health, safety and general welfare until approved by a special election called by the board of supervisors as other special elections are called and conducted by the election commissioners of the county as other special elections are conducted, the special election to be participated in by all the qualified electors of the county residing in the unincorporated areas of the county. If the voters approve the code or codes in the special election it shall be in force and in operation thereafter until amended or modified as provided in this section. If the majority of the qualified electors voting in the special election vote against the code or codes, then, in such event, the code or codes shall be void and of no force and effect, and no other code or codes dealing with that subject shall be adopted under the provisions of this section until at least two (2) years thereafter.

After any such code shall take effect the board of supervisors is authorized to employ such directors and other personnel as the board, in its discretion, deems necessary and to expend general county funds or any other funds available to the board to fulfill the purposes of this section.

For the purpose of promoting health, safety, morals or the general welfare of the community, the governing authority of any municipality, and, with respect to the unincorporated part of any county, the governing authority of any county, in its discretion, is empowered to regulate the height, number of stories and size of building and other structures, the percentage of lot that may be occupied, the size of the yards, courts and other open spaces, the density or population, and the location and use of buildings, structures and land for trade, industry, residence or other purposes, but no permits shall be required except as may be required under the terms of the "Flood Disaster Protection Act of 1973" for the erection, maintenance, repair or extension of farm buildings or farm structures outside the corporate limits of municipalities.

The authority granted in this section is cumulative and supplemental to any other authority granted by law.

Notwithstanding any provision of this section to the contrary, any code adopted by a county before or after April 12, 2001, is subject to the provisions of Section 41-26-14(10).

Notwithstanding any provision of this section to the contrary, the Boards of Supervisors of Jackson, Harrison, Hancock, Stone and Pearl River Counties shall enforce the requirements imposed under Section 17-2-1 as provided in such section.



§ 19-5-10 - Authority to enter into development agreements for master planned communities; "master planned community" defined; modification of master plan; "dwelling unit" defined

(1) The board of supervisors of any county is authorized to enter into one or more development agreements with the developer or developers of a master planned community in order to authorize, in addition to any other matters to which the board of supervisors may lawfully obligate the county, the master planned community, through a community self-governing entity created by the owners of the property, to administer, manage and enforce the land use restrictions and covenants, land use regulations, subdivision regulations, building codes and regulations, and any other limitations and restrictions on land and buildings provided in the master plan for the master planned community, in lieu of the real estate and property owners within the master planned community being subject to the county ordinances and regulations pertaining to buildings, subdivisions, zoning, the county's comprehensive plan, and any other county ordinances and regulations pertaining thereto. Prior to entering into any such development agreement, the board of supervisors shall review the master plan for the master planned community and find that the provisions of the master plan providing for regulations, restrictions, covenants and limitations pertaining to building, subdivisions, zoning and comprehensive planning shall be comparable to, or greater than, similar provisions in the ordinances and regulations of the county. The term of such a development agreement may be not more than thirty (30) years or the number of years allowed in the county's subdivision ordinance for terms of subdivision covenants, whichever is greater. The development agreement shall have attached to it a boundary survey made by a registered land surveyor, and upon approval of the development agreement by the board of supervisors, the boundary survey shall be recorded in the land records of the chancery clerk of the county. The recorded boundary survey shall serve as the description of the property within the master planned community which shall not be subject to the county's zoning map, and the county's zoning map shall simply recognize the territory described in such boundary survey as a "master planned community." Whenever there may be a conflict between the county ordinances and regulations pertaining to buildings, subdivisions, zoning, the county's comprehensive plan, and any other county ordinances and regulations pertaining thereto, and the provisions of such a development agreement, including the provisions of the master plan providing for regulations, restrictions, covenants and limitations pertaining to buildings, subdivisions, zoning and comprehensive planning, the provisions of the development agreement shall prevail if the provisions of the development agreement are comparable to or greater than similar provisions of county ordinances and regulations.

(2) As used in this section, the term "master planned community" means a development by one or more developers of real estate consisting of residential, commercial, educational, health care, open space and recreational components that is developed pursuant to a long range, multi-phase master plan providing comprehensive land use planning and staged implementation and development and the master plan must include the following minimum provisions:

(a) The real estate described in the master plan must consist of not less than two thousand five hundred (2,500) acres. The master plan may require that not less than fifty percent (50%) of the total dwelling units planned for such acreage must be:

(i) Dwelling units within a certified retirement community certified by the Mississippi Development Authority; or

(ii) Dwelling units where at least one (1) occupant:

1. Is sixty-two (62) years of age; or

2. Receives pension income reported on his or her most recent federal income tax return filed prior to occupancy; or

3. Declares himself to be retired.

(b) The real estate described in the master plan must be subjected to a set of land use restrictions imposed by deed restriction or restrictive covenants recorded by the developer in the land records of the chancery clerk of the county as land is developed and sold in phases to users. Such restrictions shall include design guidelines and standards that provide for:

(i) Internal community self-governance by the owners of the property;

(ii) The establishment of one or more legal persons endowed with the powers, rights and duties to administer, manage, own and maintain common areas, establish community activities and enforce the land use restrictions on the common areas and private property; and

(iii) The establishment of assessments and lien rights to fund amenities, services and maintenance of common areas.

(c) The real estate described in the master plan must be within the territorial boundaries of one or more public utility districts established by the county for the provision of water and sewer facilities and water and sewer services.

(3) The master plan for a master planned community shall be subject to modification from time to time by the original owner or owners of the real estate described in the initial master plan, its affiliates, successors or assigns to meet changing economic and market conditions; provided, however, any such modifications in the master plan which materially change the regulations, restrictions, covenants and limitations pertaining to buildings, subdivisions and land use regulations approved in the development agreement, or which significantly change the overall plan concept, shall be subject to, and shall not take effect until, approved by the board of supervisors of the county.

(4) As used in this section, the term "dwelling unit" means single-family residences, apartments or other units within a multi-family residence, or a room or apartment in a nursing home or congregate-care facility.



§ 19-5-11 - Compensation for destruction of certain diseased livestock

The board of supervisors of any county may, in their discretion, pay to the owner compensation not exceeding the value of any farcied or glandered stock killed heretofore by the sheriff under the provisions of law.



§ 19-5-13 - Compensation for cattle killed or injured in dipping process

Any person in any county in this state shall be entitled to recover from such county reasonable compensation for any livestock owned by such person that may be killed or permanently injured in the process of dipping or as a result of such dipping for the eradication of the cattle tick, where such dipping was done under the supervision of the board of supervisors or the livestock sanitary board.



§ 19-5-15 - Burial of livestock dying as result of epidemic; burial of poultry dying as result of natural or man-made disaster or emergency situation

(1) The board of supervisors of any county is authorized to use the road equipment and employees of the county to bury livestock which died as a result of an epidemic, whenever any licensed veterinarian shall certify to the board or any member thereof that there is an epidemic, contagious disease, among the livestock of the county or any portion of the county and immediate burial is necessary in order to prevent the spread of a contagious disease and would be in the best interest of the community wherein livestock have contracted such disease.

(2) (a) If a concentrated animal feeding operation contains at least ten thousand (10,000) heads of poultry per house, the board of supervisors of any county may use the road equipment and employees of the county to bury the poultry that has died as the result of a natural or man-made disaster or other emergency situation;

(b) The board shall spread upon its minutes an order declaring that it will be the policy of the board to bury such poultry as authorized by this section;

(c) Any poultry buried under this section shall be buried according to the requirements and regulations of the Mississippi Board of Animal Health;

(d) Before the county buries poultry, the owner shall give written permission and execute a release and waiver of liability to the county for any loss or damages that may result from the burying of the poultry.

(3) Any livestock or poultry buried under this section shall be buried on the premises of the owner of the livestock or poultry, the property provided by the owner, or an approved site.



§ 19-5-17 - Establishment and maintenance of rubbish and garbage disposal systems; civil action for recovery of delinquent fees and charges

After December 31, 1992, the board of supervisors of any county in the state shall provide for the collection and disposal of garbage and the disposal of rubbish, and for that purpose is required to establish, operate and maintain a garbage and/or rubbish disposal system or systems; to acquire property, real or personal, by contract, gift or purchase, necessary or proper for the maintenance and operation of such system; to make all necessary rules and regulations for the collection and disposal of garbage and/or rubbish and, if it so desires, to establish, maintain and collect rates, fees and charges for collecting and disposing of such garbage and/or rubbish; and, in its discretion, to enter into contracts, in the manner required by law, with individuals, associations or corporations for the establishment, operation and maintenance of a garbage and rubbish disposal system or systems, and/or to enter into contracts on such terms as the board of supervisors thinks proper with any municipality, other county or region, enabling the county to use jointly with such municipality, other county or region any collection system, authorized rubbish landfill or permitted sanitary landfill operated by the municipality, other county or region. The board of supervisors shall designate by order the area to be served by the system. All persons in the county generating garbage shall utilize a garbage collection and disposal system. However, this provision shall not prohibit any person from managing solid waste generated by such person in any municipal solid waste management facility owned by the generator.

As a necessary incident to such county's power and authority to establish, maintain and collect such rates, fees and charges for collecting and disposing of such garbage and/or rubbish, and as a necessary incident to such county's power and authority to establish, operate and maintain a garbage and/or rubbish disposal system or systems, the board of supervisors of such county shall have the authority to initiate a civil action to recover any delinquent fees and charges for collecting and disposing of such garbage and/or rubbish, and all administrative and legal costs associated with collecting such fees and charges, in the event any person, firm or corporation, including any municipal corporation, shall fail or refuse to pay such fees and charges for collecting and disposing of garbage and/or rubbish; provided that such board of supervisors may initiate such a civil action to recover such delinquent fees and charges whether or not such county has previously entered into a contract with such individual, firm or corporation, including a municipal corporation, relating to the establishment, operation and maintenance of such garbage and/or rubbish disposal system or systems; provided, further, that in a civil action to recover such delinquent fees and charges for collecting and disposing of such garbage and/or rubbish, and all administrative and legal costs associated with collecting such fees and charges, the county shall in all respects be a proper party to such suit as plaintiff and shall have the power to sue for and recover such unpaid fees and charges and all administrative and legal costs associated with collecting such fees and charges, from any person, firm or corporation, including a municipal corporation, as may fail, refuse or default in the payment of such fees and charges.



§ 19-5-18 - Development of billing and collection system

(1) To defray the cost of establishing, operating and maintaining the system provided for in Section 19-5-17, the board of supervisors may develop a system for the billing and/or the collection of any fees or charges imposed on each person furnished garbage and/or rubbish collection and/or disposal service by the county or at the expense of the county. The board of supervisors may designate, by resolution, a county official to collect the fees or charges. If the board of supervisors designates an elected county official to collect the fees or charges, the board of supervisors shall pay the reasonable costs incurred in collecting the fees or charges. The county official so designated shall notify the board of supervisors monthly of any unpaid fees or charges assessed under Section 19-5-21. The sheriff of the county, in accordance with the performance of his regular duties, shall assist in the collection of any delinquent fees or charges.

(2) The board of supervisors may enter into a contract upon mutual agreement with a public or private corporation, nonprofit corporation, planning and development district or a public agency, association, utility or utility district within the county and/or the area receiving garbage and/or rubbish collection and/or disposal services from the county for the purpose of developing, maintaining, operating and administering a system for the billing and/or collection of fees or charges imposed by the county for garbage and/or rubbish collection and/or disposal services. The entity with whom the board of supervisors contracts shall notify the board of supervisors monthly of any unpaid fees or charges assessed under Section 19-5-21. Any entity that contracts to provide a service to customers, within the area being served by the county's garbage and/or rubbish collection and/or disposal system, may provide a list of its customers to the board of supervisors upon the request of the board.



§ 19-5-19 - Authority of counties to grant tax exemptions for property surrounding certain public landfills; credit against services received from regional authority in amount of tax revenues lost

(1) Any county which locates, develops, owns or operates a municipal solid waste management facility within the county, or any county within which is located or developed a municipal solid waste management facility that is part of a local nonhazardous solid waste management plan approved by the Commission on Environmental Quality in accordance with Section 17-17-227, on its own behalf or as a member of a regional authority, is authorized to grant a tax abatement or exception from ad valorem taxation in an amount not to exceed fifty percent (50%) of the tax amended and levied against the real property located directly adjacent and surrounding the site of such facility or such other property within are made of the site which is determined by the board of supervisors to be impacted by the location and operation of the site.

(2) Any county, which is a member of a regional authority, and which grants the tax exemption authorized herein for a municipal solid waste management facility site of the regional authority, shall receive a credit against services received from the regional authority in an amount commensurate with the tax revenue lost as a result of tax exemptions granted pursuant to this section.



§ 19-5-21 - Levy of ad valorem taxes and surcharges for payment of costs of establishment and operation of garbage and rubbish disposal systems; borrowing in anticipation of surcharge levy; use of special funds

(1) (a) Except as provided in paragraphs (b), (c), (d) and (g) of this subsection, the board of supervisors, to defray the cost of establishing and operating the system provided for in Section 19-5-17, may levy an ad valorem tax not to exceed four (4) mills on all taxable property within the area served by the county garbage or rubbish collection or disposal system. The service area may be comprised of unincorporated or incorporated areas of the county or both; however, no property shall be subject to this levy unless that property is within an area served by a county's garbage or rubbish collection or disposal system.

(b) The board of supervisors of any county wherein Mississippi Highways 35 and 16 intersect and having a land area of five hundred eighty-six (586) square miles may levy, in its discretion, for the purposes of establishing, operating and maintaining a garbage or rubbish collection or disposal system, an ad valorem tax not to exceed six (6) mills on all taxable property within the area served by the system as set out in paragraph (a) of this subsection.

(c) The board of supervisors of any county bordering on the Mississippi River and traversed by U.S. Highway 61, and which is intersected by Mississippi Highway 4, having a population of eleven thousand eight hundred fifty-four (11,854) according to the 1970 federal census, and having an assessed valuation of Fourteen Million Eight Hundred Seventy-two Thousand One Hundred Forty-four Dollars ($ 14,872,144.00) in 1970, may levy, in its discretion, for the purposes of establishing, operating and maintaining a garbage or rubbish collection or disposal system, an ad valorem tax not to exceed six (6) mills on all taxable property within the area served by the system as set out in paragraph (a) of this subsection.

(d) The board of supervisors of any county having a population in excess of two hundred fifty thousand (250,000), according to the latest federal decennial census, and in which Interstate Highway 55 and Interstate Highway 20 intersect, may levy, in its discretion, for the purposes of establishing, operating and maintaining a garbage or rubbish collection or disposal system, an ad valorem tax not to exceed seven (7) mills on all taxable property within the area served by the system as set out in paragraph (a) of this subsection.

(e) The proceeds derived from any additional millage levied pursuant to paragraphs (a) through (d) of this subsection in excess of two (2) mills shall be excluded from the ten percent (10%) increase limitation under Section 27-39-321 for the first year of such additional levy and shall be included within such limitation in any year thereafter. The proceeds from any millage levied pursuant to paragraph (g) shall be excluded from the ten percent (10%) increase limitation under Section 27-39-321 for the first year of the levy and shall be included within the limitation in any year thereafter.

(f) The rate of the ad valorem tax levied under this section shall be shown as a line item on the notice of ad valorem taxes on taxable property owed by the taxpayer.

(g) In lieu of the ad valorem tax authorized in paragraphs (a), (b), (c) and (d) of this subsection, the fees authorized in subsection (2) of this subsection and in Section 19-5-17 or any combination thereof, the board of supervisors may levy an ad valorem tax not to exceed six (6) mills to defray the cost of establishing and operating the system provided for in Section 19-5-17 on all taxable property within the area served by the system as provided in paragraph (a) of this subsection.

Any board of supervisors levying the ad valorem tax authorized in this paragraph (g) is prohibited from assessing or collecting fees for the services provided under the system.

(2) In addition to the ad valorem taxes authorized in paragraphs (a), (b) and (c) of subsection (1) or in lieu of any other method authorized to defray the cost of establishing and operating the system provided for in Section 19-5-17, the board of supervisors of any county with a garbage or rubbish collection or disposal system may assess and collect fees to defray the costs of the services. The board of supervisors may assess and collect the fees from each single family residential generator of garbage or rubbish. The board of supervisors also may assess and collect the fees from each industrial, commercial and multifamily residential generator of garbage or rubbish for any time period that the generator has not contracted for the collection of garbage and rubbish that is ultimately disposed of at a permitted or authorized nonhazardous solid waste management facility. The fees assessed and collected under this subsection may not exceed, when added to the proceeds derived from any ad valorem tax imposed under this section and any special funds authorized under subsection (7), the actual costs estimated to be incurred by the county in operating the county garbage and rubbish collection and disposal system.

(3) (a) Before the adoption of any order to increase the ad valorem tax assessment or fees authorized by this section, the board of supervisors shall publish a notice advertising their intent to adopt an order to increase the ad valorem tax assessment or fees authorized by this section. The notice shall specify the purpose of the proposed increase, the proposed percentage increase and the proposed percentage increase in total revenues for garbage or rubbish collection or disposal services or shall contain a copy of the resolution by the board stating their intent to increase the ad valorem tax assessment or fees. The notice shall be published in a newspaper published or having general circulation in the county for no less than three (3) consecutive weeks before the adoption of the order. The notice shall be in print no less than the size of eighteen (18) point and shall be surrounded by a one-fourth (1/4) inch black border. The notice shall not be placed in the legal section notice of the newspaper. There shall be no language in the notice stating or implying a mandate from the Legislature.

(b) In addition to the requirement for publication of notice, the board of supervisors shall notify each person furnished garbage or rubbish collection or disposal service of any increase in the ad valorem tax assessment or fees. In the case of an increase of the ad valorem tax assessment, a notice shall be conspicuously placed on or attached to the first ad valorem tax bill on which the increased assessment is effective. In the case of an increase in fees, a notice shall be conspicuously placed on or attached to the first bill for fees on which the increased fees or charges are assessed. There shall be no language in any notice stating or implying a mandate from the Legislature.

(4) The board of supervisors of each county shall adopt an order determining whether or not to grant exemptions, either full or partial, from the fees for certain classes of generators of garbage or rubbish. If a board of supervisors grants any exemption, it shall do so in accordance with policies and procedures, duly adopted and entered on its minutes, that clearly define those classes of generators to whom the exemptions are applicable. The order granting exemptions shall be interpreted consistently by the board when determining whether to grant or withhold requested exemptions.

(5) (a) The board of supervisors in any county with a garbage or rubbish collection or disposal system only for residents in unincorporated areas may adopt an order authorizing any single family generator to elect not to use the county garbage or rubbish collection or disposal system. If the board of supervisors adopts an order, the head of any single family residential generator may elect not to use the county garbage or rubbish collection or disposal service by filing with the chancery clerk the form provided for in this subsection before December 1 of each year. The board of supervisors shall develop a form that shall be available in the office of the chancery clerk for the head of household to elect not to use the service and to accept full responsibility for the disposal of his garbage or rubbish in accordance with state and federal laws and regulations. The board of supervisors, following consultation with the Department of Environmental Quality, shall develop and the chancery clerk shall provide a form to each person electing not to use the service describing penalties under state and federal law and regulations for improper or unauthorized management of garbage. Notice that the election may be made not to use the county service by filing the form with the chancery clerk's office shall be published in a newspaper published or having general circulation in the county for no less than three (3) consecutive weeks, with the first publication being made no sooner than five (5) weeks before the first day of December. The notice shall state that any single family residential generator may elect not to use the county garbage or rubbish collection or disposal service by the completion and filing of the form for that purpose with the chancery clerk's office before December 1 of that year. The notice shall also include a statement that any single family residential generator who does not timely file the form shall be assessed any fees levied to cover the cost of the county garbage or rubbish collection or disposal service. The chancery clerk shall maintain a list showing the name and address of each person who has filed a notice of intent not to use the county garbage or rubbish collection or disposal service.

(b) If the homestead property of a person lies partially within the unincorporated service area of a county and partially within the incorporated service area of a municipality and both the municipality and the county provide garbage collection and disposal service to that person, then the person may elect to use either garbage collection and disposal service. The person shall notify the clerk of the governing authority of the local government whose garbage collection and disposal service he elects not to use of his decision not to use such services by certified mail, return receipt requested. The person shall not be liable for any fees or charges from the service he elects not to use.

(6) The board may borrow money for the purposes of defraying the expenses of the system in anticipation of:

(a) The tax levy authorized under this section;

(b) Revenues resulting from the assessment of any fees for garbage or rubbish collection or disposal; or

(c) Any combination thereof.

(7) In addition to the fees or ad valorem millage authorized under this section, a board of supervisors may use monies from any special funds of the county that are not otherwise required by law to be dedicated for use for a particular purpose in order to defray the costs of the county garbage or rubbish collection or disposal system.



§ 19-5-22 - Assessment of fees and charges; joint and several liability of generator and property owner; notice; liens; discharge of liens; levy of garbage fees as special assessment against property in lieu of lien

(1) Fees for garbage or rubbish collection or disposal shall be assessed jointly and severally against the generator of the garbage or rubbish and against the owner of the property furnished the service. Any person who pays, as a part of a rental or lease agreement, an amount for garbage or rubbish collection or disposal services shall not be held liable upon the failure of the property owner to pay those fees.

(2) Every generator assessed the fees authorized by Section 19-5-21 and the owner of the property occupied by that generator shall be jointly and severally liable for the fees. The fees shall be a lien upon the real property offered garbage or rubbish collection or disposal service.

The board of supervisors may assess the fees annually. If the fees are assessed annually, the fees for each calendar year shall be a lien upon the real property beginning on January 1 of the next immediately succeeding calendar year. The person or entity owing the fees, upon signing a form provided by the board of supervisors, may pay the fees in equal installments.

If fees are assessed on a basis other than annually, the fees shall become a lien on the real property offered the service on the date that the fees become due and payable.

No real or personal property shall be sold to satisfy any lien imposed under this subsection (2).

The county shall mail a notice of the lien, including the amount of unpaid fees and a description of the property subject to the lien, to the owner of the property.

(3) Liens created under subsection (2) may be discharged by filing with the circuit clerk a receipt or acknowledgement, signed by the designated county official or billing and collection entity, that the lien has been paid or discharged.

(4) (a) The board of supervisors may notify the tax collector of any unpaid fees assessed under Section 19-5-21 within ninety (90) days after the fees are due. Before notifying the tax collector, the board of supervisors shall provide notice of the delinquency to the person who owes the delinquent fees and shall afford an opportunity for a hearing, that complies with the due process protections the board deems necessary, consistent with the Constitutions of the United States and the State of Mississippi. The board of supervisors shall establish procedures for the manner in which notice shall be given and the contents of the notice; however, each notice shall include the amount of fees and shall prescribe the procedure required for payment of the delinquent fees. The board of supervisors may designate a disinterested individual to serve as hearing officer.

(b) Upon receipt of a delinquency notice, the tax collector shall not issue or renew a motor vehicle road and bridge privilege license for any motor vehicle owned by a person who is delinquent in the payment of fees unless those fees in addition to any other taxes or fees assessed against the motor vehicle are paid. Payment of all delinquent garbage fees shall be deemed a condition of receiving a motor vehicle road and privilege license tag.

(c) The tax collector may forward the motor vehicle road and privilege license tag renewal notices to the designated county official or entity that is responsible for the billing and collection of the county garbage fees. The designated county official or the billing and collection entity shall identify those license tags that shall not be issued due to delinquent garbage fees. The designated county official or the billing and collection entity shall stamp a message on the license tag renewal notices that the tag will not be renewed until delinquent garbage fees are paid. The designated county official or the billing and collection entity shall return the license tag notices to the tax collector before the first of the month.

(d) Any appeal from a decision of the board of supervisors under this section regarding payment of delinquent garbage fees may be taken as provided in Section 11-51-75.

(5) The board of supervisors may levy the garbage fees as a special assessment against the property in lieu of the lien authorized in this section. The board of supervisors shall certify to the tax collector the assessment due from the owner of the property. The tax collector shall enter the assessment upon the annual tax roll of the county and shall collect the assessment at the same time he collects the county ad valorem taxes on the property.

No real or personal property shall be sold to satisfy any assessment imposed under this subsection (5).



§ 19-5-23 - Notice of tax levy; protest; election

The tax levy authorized by Section 19-5-21 shall not be imposed until the board of supervisors shall have published notice of its intention to levy same. Said notice shall be published once each week for three (3) consecutive weeks in some newspaper having a general circulation in such county, but not less than twenty-one (21) days, nor more than sixty (60) days, intervening between the time of the first notice and the meeting at which said board proposes to levy such tax. If, within the time of giving notice, twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors of the district affected shall protest or file a petition against the levy of such tax, then such tax shall not be levied unless authorized by a majority of the qualified electors of such district voting at an election to be called and held for that purpose. The notice provided for herein shall only be required prior to the initial levy except when the board of supervisors intends to increase the levy over the amount shown in the initial notice.



§ 19-5-25 - Reimbursement of tax levies

The levies made under Section 19-5-21 shall not be reimbursed under the Homestead Exemption Law of 1946, being Sections 37-57-3 and 37-57-35, Mississippi Code of 1972, and any other statute authorizing the levy of taxes for the support of schools.



§ 19-5-27 - Supplementary method for garbage and rubbish removal

Sections 19-5-18 through 19-5-27 provide counties a supplementary method for handling garbage and rubbish removal. These sections do not amend or repeal Section 19-5-17, Sections 17-5-3 through 17-5-11, or any other law relating to the subject, including any special or local law which may have been enacted or which may hereafter be enacted by the Legislature regarding payment of costs for garbage or rubbish removal or collection of delinquent fees assessed for garbage or rubbish removal.



§ 19-5-29 - Payment for laying certain water mains

The boards of supervisors of the several counties of this state may, in their discretion, pay such part of the cost of labor and material for laying water mains from municipal water systems along the highways outside the corporate limits of such municipalities, not exceeding a distance of five miles, as in their discretion, may be to the public interest of their respective counties. Such expenditure on the part of a board of supervisors shall not exceed one-half of the entire total cost of labor and material for laying such water main.

However, no part of said expense is to be borne by any board of supervisors unless there is situate on the route of such proposed water main one or more county schools.



§ 19-5-30 - Payment for relocating water lines

The board of supervisors of any county in this state is hereby authorized and empowered, in its discretion, to render any assistance deemed necessary in order to defray the cost of the relocation of a water line operated within the county by a local water association when such relocation is required for the development of a public road or other county improvement. Such assistance may be rendered by the board upon a finding that such would be in the best interest of the county.



§ 19-5-31 - Golden Age Nursing Homes; establishment and operation

The board of supervisors of each county in the state, acting alone or in conjunction with boards of supervisors of an adjoining county or counties, shall have the power and jurisdiction necessary and proper to provide for the relief and support of the aged bona fide residents of said county or counties, of good moral character and over sixty-five years of age, and, to that end, may purchase the necessary lands for the establishment of a Golden Age Nursing Home in said county or counties, and may employ suitable persons to control and operate same and to see that such aged persons are properly treated, and may provide physicians and nurses in such cases as it may deem proper, and purchase the necessary medicines and medical supplies and pay for all of same out of the general fund of said county or counties, or out of any funds ensuing from any levy made by such board of supervisors for the support and maintenance of such institutions.

The board of supervisors of said county or counties may prescribe such rules and regulations as it may deem expedient and necessary for the operation and maintenance of said county nursing home, and may employ any person as superintendent or other employees that may be required and necessary in the operation of such institution.



§ 19-5-33 - Golden Age Nursing Homes; land, buildings and equipment for institution

The board of supervisors of such county or counties may purchase in the name of such county or counties such lands as may be necessary for such institution, or may use such lands available which already belong to the board of supervisors, and may have such buildings erected thereon and equipment installed therein as may be necessary, after advertising therefor as the law directs.



§ 19-5-35 - Golden Age Nursing Homes; combined institution for care of county paupers and destitute aged

The board of supervisors of such county or counties may, when deemed proper, combine and use any property now being used for county homes and use such property hereafter as a combined institution to take care of the county paupers and the destitute aged provided for in Section 19-5-31 through 19-5-39, in which event the Golden Age Home may take care of all such persons.



§ 19-5-37 - Golden Age Nursing Homes; funds for support and maintenance

The board of supervisors of such county or counties may, in its discretion, set aside, appropriate and expend moneys from the general fund for the support and maintenance of such nursing homes.



§ 19-5-39 - Golden Age Nursing Homes; issuance of bonds

The board of supervisors of any county or counties coming within the provisions of Section 19-5-31 through 19-5-39 may issue and sell its full faith and credit bonds as otherwise provided by law to secure funds with which to construct and equip such Golden Age Nursing Homes.



§ 19-5-41 - Creation of county hospital building commission in certain counties

The board of supervisors of any county in the state having a population of more than one hundred thousand, according to the federal census of 1950, is authorized to create a county hospital building commission with authority to advise and assist such board of supervisors in all phases of the establishment of a county hospital, including, but not limited to, land acquisition, and the planning, constructing and staffing of such hospital.

The commission herein authorized shall consist of not more than seven members, one of whom shall be from each of the supervisors districts in such county, and two of whom shall be selected from the county at large, and the board of supervisors may pay to each of the members of said commission the sum of Twenty Dollars ($ 20.00) per day while attending to the duties in connection with the work of the commission.



§ 19-5-43 - Temporary care and maintenance of individuals with mental illness who are unable to pay for care

The boards of supervisors in their respective counties shall temporarily provide for the care and maintenance of any person alleged to have mental illness when the person has no means of paying that expense, pending an investigation into the mental status of the person alleged to have mental illness before the chancery clerk of the county, and provide for the care and maintenance of those persons by the sheriff of their respective counties after being adjudged as a person with mental illness by the properly constituted authority, when there is no room in one (1) of the state psychiatric hospitals or institutions for the person with mental illness. The boards shall cause all reasonable and proper allowance for that care and maintenance to be paid out of the county treasury.



§ 19-5-45 - Construction of sheltered workshop for employment of handicapped

Any county within the State of Mississippi wherein the railroads known as the Illinois Central and the Mississippi Central intersect, and any county with a population of not less than twenty-one thousand nor more than twenty-one thousand five hundred and with an assessed valuation in excess of Sixteen Million Dollars ($ 16,000,000.00), and in which State Highway 35 and State Highway 12 intersect, is hereby authorized and empowered to issue the negotiable bonds or certificates of indebtedness of said county for the purpose of constructing an industrial building to be used as a sheltered workshop for the employment of handicapped people, and said county is hereby authorized to retain two mills of the state ad valorem tax levy for a period not in excess of five years for the purpose of assisting in the retirement of said bonds and interest thereon.

The board of supervisors of any county coming within the provisions of this section shall be authorized to levy, at the time and in the prescribed manner other county tax levies are made, an ad valorem tax of one-fourth mill for each mill retained levied against all of the taxable property of such county, and such levy shall be made a condition precedent to the operation of this section.

The amount of bonds or certificates of indebtedness issued for this purpose shall not exceed the sum of One Hundred Fifty Thousand Dollars ($ 150,000.00) and the two mill state ad valorem tax levy herein authorized to be retained for the retirement of said bonds may be pledged, together with the full faith and credit of the county, for the payment of said bonds at maturity and the interest thereon.

In issuing the bonds herein authorized, it shall only be necessary for the board of supervisors of said county to adopt a resolution providing for the sale and issuance of said bonds as now provided by law.



§ 19-5-47 - Construction of public health buildings and clinics

The board of supervisors of any county in the state is hereby empowered, in its discretion, to acquire by gift, donation or purchase necessary real estate on which to erect, construct or reconstruct public health buildings and clinics sponsored by the public health units of any county, or a public health building to house the county health department, said funds to be expended out of the general fund or out of any fund collected from a special levy made by said county for public health purposes. In said construction the board of supervisors of all counties are hereby empowered to erect said buildings in conjunction with any municipality situated in any county or in conjunction with any federal agency, and the board of supervisors is hereby authorized to sponsor any of such said projects, or, in the discretion of said board, said buildings may be constructed under contract after advertising as provided by law and upon competitive bids received therefor.



§ 19-5-49 - Lease of county homes and farms

The board of supervisors of any county in the State of Mississippi is hereby authorized, in its discretion, to lease or rent any lands or buildings owned by the county and being used, or intended to be used, as a county home and farm to any person, persons, or association for the purposes of using such land and buildings for the care and keeping of old, infirm, or indigent persons. At any time that such lands and buildings cease to be used for such purposes, then such lease shall automatically expire.



§ 19-5-50 - Controlling running of animals at large; establishing county pounds

(1) The governing authorities of any county bordering on the Gulf of Mexico and having within its boundaries two cities having in excess of forty thousand (40,000) population each, according to the 1970 United States decennial census and of any county bordering on the Pearl River having two (2) judicial districts, wherein is housed the seat of state government, wherein U. S. Interstates 55 and 20 interchange and having a population in excess of two hundred thousand (200,000), according to the 1970 federal decennial census, shall have the power to prevent or regulate the running at large of animals of all kinds, and to cause such as may be running at large to be impounded and sold to discharge the costs and penalties provided for the violation of such regulations and the expense of impounding and keeping and selling the same; to regulate and provide for the taxing of owners and harborers of dogs, and to destroy dogs running at large, unless such dogs have proper identification indicating that said dogs have been vaccinated for rabies; and to provide for the erection of all needful pens, pounds, and buildings for the use of the county, and to appoint and confirm keepers thereof, and to establish and enforce rules governing the same.

(2) The governing authorities of any county bordering on the Gulf of Mexico and having within its boundaries two (2) cities having in excess of forty thousand (40,000) population each, according to the 1970 federal decennial census, and of any county bordering on the Gulf of Mexico and the State of Alabama in which there is a shipyard which constructs oceangoing vessels, and any county bordering on the Gulf of Mexico and the State of Louisiana and through which U.S. Interstate Highway 10 runs, shall have the power to prevent or regulate the running at large of animals of all kinds, and to cause such as may be running at large to be impounded and sold to discharge the costs and penalties provided for the violation of such regulations and the expense of impounding and keeping and selling the same; to regulate and provide for the taxing of owners and harborers of dogs, and to destroy dogs running at large unless such dogs have proper identification indicating that said dogs have been vaccinated for rabies; and to provide for the erection of all needful pens, pounds and buildings for the use of the county, and to appoint and confirm keepers thereof, and to establish and enforce rules governing the same.



§ 19-5-51 - Bounty on beaver, nutria, and bobcats

Any board of supervisors may, in its discretion, by appropriate resolution spread upon its minutes, offer a bounty not to exceed Five Dollars ($ 5.00) for each nutria, beaver or bobcat destroyed, where such board finds and determines that nutria, beaver or bobcats are in such quantities that the preservation of trees and other properties requires such bounties to be offered. Upon presentation to the sheriff of the complete tail of a nutria, beaver or bobcat, the sheriff shall execute a receipt therefor. Upon filing of such receipt with the chancery clerk, the amount of such bounty may be allowed by the board of supervisors as are other accounts against the county.

There is further provided a bounty on beaver not to exceed Five Dollars ($ 5.00) for each beaver to be paid in the following manner: upon the presentation of the tail of any beaver, any conservation officer of the state shall issue a receipt in such form as prescribed by the Mississippi Commission on Wildlife, Fisheries and Parks to the person presenting such tail. The Mississippi Department of Wildlife, Fisheries and Parks shall redeem such receipts by paying to such person a sum not to exceed Five Dollars ($ 5.00) for each such receipt as bounty. The redemption of such receipts shall be paid only from funds especially appropriated for this purpose and it is expressly provided that no such bounty shall be paid from any regular receipts, funds and appropriations of the Mississippi Department of Wildlife, Fisheries and Parks.

For the purposes of carrying out the purposes of this section, the Mississippi Department of Wildlife, Fisheries and Parks and the State Forestry Commission are authorized, empowered and directed, when requested by the board of supervisors or any property owner, to utilize funds, personnel and equipment under reasonable terms and conditions.

No bounty shall be paid when funds, personnel or equipment of the Mississippi Department of Wildlife, Fisheries and Parks, the State Forestry Commission or the county are employed in capturing and killing such animals.



§ 19-5-53 - Promotion of excellence in raising crops and livestock

The board of supervisors in the various counties of the state are hereby authorized and empowered, in their discretion, to appropriate money out of the general county fund for the purpose of offering premiums for excellence in raising crops and livestock in their county.



§ 19-5-55 - Promotion of excellence in raising crops and livestock; limitation on amount to be expended

The amount of money to be appropriated and offered shall not exceed the following: (a) for corn -- Two Hundred Dollars ($ 200.00) for the best five acres or more, One Hundred Dollars ($ 100.00) for the second best and Fifty Dollars ($ 50.00) for the third best, or half the amounts for three acres; (b) for mule colt -- not more than One Hundred Dollars ($ 100.00) for the best, Seventy-five Dollars ($ 75.00) for the second best and Fifty Dollars ($ 50.00) for the third best; (c) for horse colt -- the same as for a mule colt; (d) for cow -- not more than Fifty Dollars ($ 50.00) for the best, Thirty Dollars ($ 30.00) for the second best and Twenty Dollars ($ 20.00) for the third best; (e) for hog -- the same as for a cow. Other premiums for excellence in raising agricultural, horticultural and livestock products may be given in proportion. No exhibit or entry of any kind which has once been awarded a prize shall be eligible at any other time for a prize.



§ 19-5-57 - Promotion of excellence in raising crops and livestock; petition by contestants; publication of premiums

Before the board of supervisors will be authorized to take action under Sections 19-5-53, 19-5-55, a petition containing the names of not less than one hundred contestants in the county must be on file in the office of the chancery clerk of the county on or before the first Monday of January, in the year in which the premiums are to be offered. Publications of the premiums must be made on or before the 15th day of February in the year in which they are to be offered.



§ 19-5-59 - Promotion of excellence in raising crops and livestock; rules governing contest and placing of exhibits

The board of supervisors shall have the power to issue rules governing the contest, and to determine the time for placing of the exhibits in competition at the county seat.



§ 19-5-61 - Promotion of excellence in raising crops and livestock; judges

The board of supervisors shall, after having announced premiums, select a competent committee or judges to measure the land, to test the crop and pass upon the merits of the exhibits and entries. The members of said committee shall not be related to the contestant in any manner, and the members shall have their report ready for the date of meeting at the county seat in the fall on the date named for exhibit and competition by the said board of supervisors. Members of said committee shall receive compensation as determined upon by the board of supervisors, not to exceed Three Dollars ($ 3.00) per day, while actually employed in the work.



§ 19-5-63 - Establishment of county extension department

It is declared to be the policy of this state to develop and promote agriculture, including the raising of livestock, and all enterprises and activities dependent upon the products of the soil, and in line with this policy, to make available to the citizens of this state useful and practical information on subjects relating to agriculture and home economics that research has discovered, to encourage the application of the same, and to obtain all the assistance and advantages that the federal government offers to provide.

The board of supervisors of each county in this state may establish a county extension department in agriculture and home economics. The purpose of this department shall be to disseminate useful information among the farmers, farm women, and farm boys and girls, and to develop the agricultural resources and improve the farm homes of this state.

The county extension departments shall be in charge of a county agent and such assistant county agents and home economics agents as the board of supervisors and the extension department of the Mississippi State University of Agriculture and Applied Science may deem adequate to the needs of the county. The board of supervisors upon the recommendation of the director of extension of said university and the approval of the United States Department of Agriculture shall appoint the county agent, assistant county agents and home economics agents, fix their salaries and other necessary expenses, and the amount so fixed shall be paid out of the general fund of the county, but may be supplemented by the extension department of said university and/or the United States Department of Agriculture.

The board of supervisors shall provide office space for the county extension department; shall equip the said office with the necessary office equipment and furniture, and shall also furnish the necessary record books, maps, stationery, postage and other items incidental to the proper operation of the department. The board of supervisors shall also employ such clerical assistance for the department as in the judgment of the board will enable the department to efficiently perform the duties required of it by this section. All such expense shall be paid out of the general fund of the county, but may be supplemented by the extension department of the Mississippi State University of Agriculture and Applied Science and/or the United States Department of Agriculture.

It shall be the duty of the county extension department to carry on farm and home demonstration work, boys and girls club work, organized production and cooperative marketing work, and all other phases of extension work under the joint supervision and control of the board of supervisors, the extension department of the Mississippi State University of Agriculture and Applied Science and the United States Department of Agriculture, under the provisions of the Smith-Lever act and other related acts of congress.

The duties prescribed by the preceding paragraph shall be construed to include and emphasize actual work in the field as distinguished from executive or administrative tasks or office work. In order that the several county extension departments may fully comply with the requirements of this section and perform the duties required of them, the extension department of the Mississippi State University of Agriculture and Applied Science may, upon the approval of the director of extension and the United States Department of Agriculture, employ and pay the salary of an assistant county agent in any county in which the director of extension shall find the services of such assistant necessary and his appointment justified.

The enumeration in the foregoing paragraphs of duties to be performed by agents appointed under this section shall not be taken as exclusive but such agents may perform any duties to accomplish the purposes of this section which they may be directed to perform by the extension department of the Mississippi State University of Agriculture and Applied Science with the approval of the United States Department of Agriculture the expense of which is covered in whole or in part by appropriations received from the federal government or any department thereof for agricultural extension work.



§ 19-5-65 - Funding of display rooms for county home economic or home demonstration agents

The boards of supervisors of counties of class one of the several counties, in their discretion, are hereby authorized and empowered to appropriate and expend moneys out of the general fund of the county for the purpose of renting or otherwise providing offices or display rooms wherein the county home economic or home demonstration agents may display, offer for sale, and sell products and articles produced under and by virtue of the home demonstration and cooperative marketing program of the county extension department.



§ 19-5-67 - Establishment of department of animal husbandry

The boards of supervisors of two (2) or more counties, one or more of which has an incorporated livestock association, are hereby authorized, in their discretion, to establish a joint department of animal husbandry, the purposes of this department being to disseminate useful information pertaining to animal husbandry among the farmers and to develop livestock resources in the several counties.

The said department of animal husbandry shall be under the direction of a joint commissioner to be appointed by the boards of supervisors of the several counties creating this department, which said commissioner shall be a person well versed in the scientific and practical knowledge of animal husbandry. His title shall be district commissioner of animal husbandry, his salary shall be fixed by the boards of supervisors of the counties in said district, and paid out of the general funds of said counties, and his duties shall be to keep in close touch with the United States Department of Agriculture, the Mississippi State University of Agriculture and Applied Science, and the state experimental stations, to assist in organizing animal husbandry societies, to look after animal husbandry statistics in the counties, to disseminate useful information pertaining to animal husbandry in the counties, and to advance in every way possible promotion of the industry of animal husbandry in the counties of said district.

The board of supervisors of any county maintaining county extension departments in agriculture and home economics and helping to maintain such joint department of animal husbandry, as provided herein, is hereby authorized, in its discretion, to set aside, appropriate and expend moneys from the general fund to help defray the expense of maintaining such departments.

The board of supervisors of any county helping to maintain such joint department of animal husbandry, as herein provided, is hereby authorized, in its discretion, to set aside, appropriate and expend moneys from the general fund to help defray the expenses of maintaining a department of dairy husbandry, and the employment of a dairy husbandryman.



§ 19-5-69 - Funding of buildings for junior beef and dairy boys and girls

The boards of supervisors of the various counties having livestock shows or associations located therein, and having a department of animal husbandry, as created under Section 19-5-67, and having a total assessed valuation of not exceeding Five Million Dollars ($ 5,000,000.00), are hereby authorized to donate funds not exceeding Ten Thousand Dollars ($ 10,000.00) or lands and materials not exceeding in value Ten Thousand Dollars ($ 10,000.00), and to otherwise aid and assist in the construction of buildings for the use of the junior beef boys and girls and the junior dairy boys and girls.

The board of supervisors of each county qualifying as above set forth is authorized and empowered to borrow a sum not exceeding Ten Thousand Dollars ($ 10,000.00) for the purpose of paying for such land, buildings or building material necessary to provide and construct buildings on livestock show grounds or other places selected by the board of supervisors.

The board of supervisors may apply for and receive contributions and allotments of funds, labor and materials from the federal government or any agency thereof, and may cooperate with such governmental agency in constructing the buildings herein authorized.



§ 19-5-71 - Support of experiment stations

The boards of supervisors of the several counties may, in their discretion, appropriate money from the general funds of the county for the purpose of buying lands, personal property, or equipment of whatever nature and kind, for experiment stations, and may appropriate money from said county funds to aid in the support and maintenance of such experiment stations, whether the same be located within or without the county. When any board of supervisors desire to appropriate funds as herein provided, they shall first publish notice of said proposed expenditure setting forth the amount thereof and the purposes for which said funds are to be used, and upon petition of ten per cent of the qualified electors in said county, the board shall submit to the qualified electors at a special election to be held in said county the question of whether or not said expenditure shall be made, and in the event the majority of the qualified electors shall vote against such expenditure, then the same shall not be made, and such proposal shall not again be made within twelve months from said election.



§ 19-5-73 - Establishment of farmers' markets

The board of supervisors of each county may expend monies from the general fund, not exceeding the amount that would be generated from the levy of a one-fourth (1/4) mill ad valorem tax upon all taxable property in the county, for the purpose of providing funds to be expended to establish, maintain and operate farmers' markets and facilities that are certified by the Mississippi Department of Agriculture and Commerce and operating within the county to assist in the disposal and sale of farm and other food products in the interest of farmers, consumers and the general public.



§ 19-5-75 - Acquisition of cold storage plants, meat curing plants, warehouses, syrup blending plants, creameries, farm orchard and dairy produce establishments, by certain counties

The board of supervisors of any county in the State of Mississippi bordering on the Mississippi Sound or Gulf of Mexico, or any county in Class 8 whose population is greater than 12,000 and less than 13,000, according to the census of 1940 and whose total area is 500 square miles, is hereby authorized, in its discretion, to borrow funds not to exceed Fifteen Thousand Dollars ($ 15,000.00), for the purpose of purchasing lands, buildings, building material, labor, machinery and equipment necessary to provide, construct, operate and maintain cold storage plants, meat curing plants, warehouses, syrup blending plants, creameries and establishments for handling, processing, selling or trading in farm orchard, and dairy products.



§ 19-5-77 - Acquisition of cold storage plants, meat curing plants, etc., by certain counties; lease of establishment

The title to such property shall be taken in the name of the county and the board of supervisors may, upon such terms and conditions as may be fixed by said board by order spread upon its minutes, enter into agreements to lease such establishment to any cooperative association or other agency for use for the purposes enumerated in Section 19-5-75. Such lessee may, in addition to said purposes, use said establishment in performing the other functions of such cooperative association or agency.



§ 19-5-79 - Acquisition of cold storage plants, meat curing plants, etc., by certain counties; issuance of notes, bonds, or loan warrants

Such board of supervisors may issue notes, bonds or loan warrants to evidence the amount borrowed for said purposes. Said notes, bonds or loan warrants shall bear such rate of interest as may be determined by the board of supervisors, not exceeding, however, six per cent per annum, payable semi-annually. Said notes, bonds or loan warrants shall be in such denomination or denominations and form as may be determined by resolution or order of the board, and they shall be executed in behalf of the county by the president and clerk of said board. The interest to accrue on such notes, bonds or loan warrants on and prior to the respective maturity dates thereof shall be represented by coupons to be attached thereto and which may be executed by the facsimile signature of said officers. Said notes, bonds or loan warrants shall be made to mature over a period of not exceeding ten years, and shall be sold for not less than par and accrued interest.



§ 19-5-81 - Acquisition of cold storage plants, meat curing plants, etc., by certain counties; notice of intention to borrow; election

Before issuing the bonds, notes or loan warrants, authorized by Section 19-5-79 the board of supervisors shall publish notice of its intention to borrow such funds and to issue loan warrants, notes or bonds, and the clerk of said board shall publish in three weekly issues of some newspaper having a general circulation in the county, a copy of such order. If, within twenty-one days after the first publication of a copy of such order, twenty percent (20%) of the qualified electors of the county petition the board of supervisors for an election to determine whether or not the adoption of such order should be annulled, such election shall be ordered by said board of supervisors in which the qualified electors of the county shall be eligible to participate. If at such election a majority of those voting vote in favor of the adoption of such order the same shall be valid and effective, but if a majority shall vote against such order it shall be annulled and shall be ineffective. Such election shall be held and conducted and the returns thereof made as provided by law for other county elections. If no such petition be presented within twenty-one days after the first publication of a copy of such order, the order shall be valid and effective and said board may thereupon proceed to issue said loan warrants hereunder without an election on the question of the issuance thereof.



§ 19-5-83 - Acquisition of cold storage plants, meat curing plants, etc., by certain counties; sections as full authority

Sections 19-5-75 through 19-5-87, without reference to any other statute, shall be deemed full and complete authority for the issuance of said notes, bonds or loan warrants, and shall be construed as an additional and alternative method therefor, and none of the present restrictions, requirements, conditions or limitations of law applicable to the issuance of bonds, loan warrants or notes by boards of supervisors shall apply to the issuance and sale of loan warrants, bonds or notes under these sections. No proceedings shall be required for the issuance of such loan warrants, bonds or notes other than those provided for and required in these sections, and all powers necessary to be exercised by the board of supervisors, in order to carry out the provisions of these sections are hereby conferred.



§ 19-5-85 - Acquisition of cold storage plants, meat curing plants, etc., by certain counties; levy of taxes

Said loan warrants, bonds or notes shall be general obligations of the county and the board of supervisors of said county shall annually levy a tax upon all taxable property therein sufficient to pay the principal of, and the interest on, such loan warrants, bonds or notes as the same mature and accrue, and the full faith, credit and resources of such county shall be and are hereby irrevocably pledged to the payment of same, both as to principal and interest.



§ 19-5-87 - Acquisition of cold storage plants, meat curing plants, etc., by certain counties; validation of warrants, bonds or notes

Said loan warrants, bonds or notes may, in the discretion of the board of supervisors, of such county, be validated under Sections 31-13-1 through 31-13-11.



§ 19-5-89 - Promotion of youth activities

The board of supervisors of any county in the State of Mississippi, in which there is located a national cemetery wholly supported by federal funds, and any county having a population of less than twenty thousand (20,000) in accordance with the 1950 census, with an area of less than four hundred twenty-five (425) square miles, and an assessed valuation on the basis of the 1950-1954 assessment rolls placing it in Class 5, is authorized to appropriate and expend, in its discretion, a sum not exceeding Five Hundred Dollars ($ 500.00) per annum, to be paid from the general fund of the county, for promoting and financing youth activities in the county, such as Little Boys Baseball, Inc., and other recreational activities for youth. This authority shall also extend to the board of supervisors of any county bordering on the Mississippi River and having an area of four hundred forty-eight (448) square miles with a population not in excess of thirty-two thousand five hundred (32,500) and a municipality therein with a population in excess of twenty-two thousand (22,000) and not more than twenty-three thousand (23,000), all in accordance with the federal census of 1950. Such authority shall also extend to any county having an assessed valuation of less than Five Million Dollars ($ 5,000,000.00), according to the 1960 federal census, and a portion of which lies in the DeSoto National Forest and having an area of less than four hundred fifty (450) square miles, which shall be authorized, in the discretion of the board of supervisors, to appropriate and expend not more than One Thousand Dollars ($ 1,000.00) per annum on youth activities. Such authority shall also extend to any city in which there is located a Baptist-supported college founded in 1826, which shall be authorized, in the discretion of the mayor and board of aldermen, to appropriate and expend not more than One Thousand Dollars ($ 1,000) per annum on youth activities within the city, such as Little League Baseball, Inc., the YMCA and other recreational activities for youth.



§ 19-5-91 - Agreements with the United States relative to navigation projects

The board of supervisors of any county through any part of which any river or other stream may run, or any part of which any river or other stream may touch or border, on which the United States of America has authorized navigation projects, including channel clearing, channel improvement, cut-offs, levees, dams, or other navigation projects, is hereby authorized and empowered, for that part of such river or stream running through any part of said county or bordering or touching said county, as aforesaid, to give satisfactory assurances to the United States of America, or any agency thereof, including the Secretary of Defense, that it will:

(a) Provide, without cost to the United States, all lands, easements and rights-of-way necessary for the construction of the project;

(b) Hold and save the United States free from damages due to the construction of the works; and

(c) Maintain and operate all of the works after completion in accordance with regulations prescribed pursuant to the terms of any federal law relating to navigation or to navigable streams.

Any such board of supervisors is also hereby authorized and empowered to accept the conveyance of any lands, easements and rights-of-way over and on behalf of any lands that may be benefited by the maintenance of such works, to accept assurances from landowners whose property is benefited by such navigation projects, to levy, assess and collect such taxes on said area so benefited as will be necessary, to save and hold the United States free from all damages due to the construction of the works and to exercise the right of eminent domain for the condemnation of rights-of-way and easements in like manner as is exercised by boards of supervisors for the condemnation of public road rights-of-way, and to maintain such works in said county after completion and generally to accept agreements for landowners benefited by such navigation projects to save the county harmless on account of said assurances given by the county as aforesaid to the United States of America, or any agency there of, including the Secretary of Defense.

Any such board of supervisors also is authorized to enter into any contracts or agreements with the United States, or any agency or department thereof, to sponsor a project for the environmental restoration of a lake or body of water as described in, and in accordance with the provisions of Section 19-5-92.



§ 19-5-92 - Construction of dams and low-water control structures by counties; funding; federal and state assistance

(1) Any county in the State of Mississippi is authorized to construct a dam or low-water control structure on any lake or natural body of water with an outlet or evidence of the flow or occurrence of water, including a lake or body of water located partially within the county and partially without the county or partially in another state adjacent or contiguous to the State of Mississippi. The county is authorized to use available funds from any source, including county ad valorem taxes, any available monies in the general fund of the county, funds from the issuance of bonds, donations, gifts or through interagency agreements or interlocal cooperation for such funding, for the purpose of carrying out and accomplishing the following functions and activities:

(a) Construction of a dam or low-water control structure on such lake or body of water at such location as the county may deem most advantageous whether within or without the boundaries of the county or whether within or without the boundaries of the State of Mississippi, in whole or in part.

(b) Requesting and obtaining necessary assistance and input from, and coordinating the activities of, any state or federal agency or landowners for the purposes of carrying out and implementing necessary planning, permitting and funding requirements as well as all necessary and proper actions and agreements required of the county for the construction of such a dam or low-water control structure.

(c) Issuance of general obligation bonds in an amount not to exceed the aggregate principal amount of Two Hundred Fifty Thousand Dollars ($ 250,000.00) and management of the proceeds from such bond issue in accordance with the terms and provisions of Sections 19-9-1 through 19-9-31, and subject to the power and authority conferred upon boards of supervisors for the borrowing of money and for the pledging of the full faith and credit of the county.

(2) Any county in the State of Mississippi is authorized to make application to and contract with the United States or any agency or department thereof to sponsor a project or projects for the environmental restoration of such a lake or body of water, including participation as a local sponsor with the United States Army Corps of Engineers in evaluating and constructing water resources projects designed to enhance and restore water quality and habitat value in such lake or body of water, including:

(a) Coordinating activities and assistance of federal, state and local agencies and landowners for the purpose of carrying out and implementing necessary planning, permitting and funding requirements for construction and operation of such projects.

(b) Authorization to enter into project cooperation agreements with the United States Department of Army and to serve as nonfederal sponsors for such projects.

(c) Authorization to expend county funds, apply for, accept as a gift or receive through interagency agreement or interlocal cooperation, technical assistance, in-kind assistance, and acquisition of real estate or leasehold interest as may be necessary and appropriate for such project.

(d) Authorization to acquire in the name of the county through direct purchase or eminent domain procedures and to make available to the United States Department of Army all lands, easements, and rights-of-way required for the construction, implementation, operation and maintenance of such project, including, but not limited to, those required for utility relocations, borrow materials and dredged or excavated material disposal.

(e) Operation, maintenance, repair, replacement and rehabilitation of project features following the completion of such construction.



§ 19-5-921 - Authority of counties to alter channels of streams and water courses; construction and repair of bridges; erosion prevention; property acquisition and easements; compensation to landowners; financing.

(1) The board of supervisors of any county, whenever the board determines that the health, comfort and convenience of the inhabitants of the county will be promoted, may:

(a) Alter and change the channels of streams or other water courses;

(b) Construct, reconstruct and repair bridges over streams and water courses; and

(c) Incur costs and pay necessary expenses for:

(i) Providing labor, materials and supplies to clean or clear drainage ditches, creeks or channels or conduits, both natural and man-made and to prevent erosion of such ditches, creeks or channels;

(ii) Acquiring property and obtaining easements necessary to perform work under this section; and

(iii) Reimbursing landowners for damages and injury resulting from work performed by the county under this section.

(2) The work performed and the expenses incurred under subsection (1) of this section may take place on public or private property. However, if the work is to be performed or the expenses to be incurred will take place on private property, the board of supervisors must:

(a) Make a finding, as evidenced by entry upon its minutes, that such work and/or expenses are necessary in order to promote the public health, safety and welfare of the citizens of the county;

(b) Give notice, in writing, to all owners of property that will be affected by the work for such period of time as is reasonable to allow such owners to express any objections;

(c) Not receive written objection to the work by any owners of property that will be affected by the work within the period of time allowed to express objections; and

(d) Unless otherwise agreed, in writing, by the county and the landowner, construct or install a culvert or bridge, at the county's expense, at an appropriate location or locations to provide the landowner ingress and egress to all of the property to which the landowner had access immediately before performance of the work by the county.

(3) The county shall reimburse landowners for all damages or injury resulting from work performed by the county under this section.

(4) The provisions of this section do not impose any obligation or duty upon a county to perform any work or to incur any expenditures not otherwise required by law to be performed or incurred by a county, nor do the provisions of this section create any rights or benefits for the owner of any public or private property in addition to any rights or benefits as may be otherwise provided by law.

(5) No additional taxes may be imposed for the work authorized under subsection (1) of this section until the board of supervisors adopts a resolution declaring its intention to levy the taxes and establishing the amount of the tax levies and the date on which the taxes initially will be levied and collected. This date shall be the first day of the month, but not earlier than the first day of the second month, from the date of adoption of the resolution. Notice of the proposed tax levy must be published once each week for at least three (3) consecutive weeks in a newspaper having a general circulation in the county. The first publication of the notice shall be made not less than twenty-one (21) days before the date fixed in the resolution on which the board of supervisors proposes to levy the taxes, and the last publication of the notice shall be made not more than seven (7) days before that date. If, within the time of giving notice, fifteen percent (15%) or two thousand five hundred (2,500), whichever is less, of the qualified electors of the county file a written petition against the levy of the taxes, then the taxes shall not be levied unless authorized by three-fifths (3/5) of the qualified electors of the county voting at an election to be called and held for that purpose.



§ 19-5-93 - Donations for certain patriotic and charitable uses

The board of supervisors of each county is authorized, in its discretion, to donate money for the objects and purposes following, to wit:

(a) Confederate graves. For the location, marking, care and maintenance of the grave or graves and graveyard of Confederate soldiers or sailors who died in the Confederate service, and the purchase, if necessary, of the land on which any of the said graveyards may be situated, and the erection and maintenance of appropriate monuments and appropriate inscriptions thereon. In the exercise of this power the board is fully authorized to accept donations of land on which any of said graveyards may be situated and also money or funds to be used for any of the purposes in this section expressed.

Any board of supervisors may, in its discretion, contribute money to be used for the upkeep of graves of the Confederate dead in its county.

(b) Care of the aged. For the support and maintenance of such residents of the county who are worthy, indigent aged inmates of the Old Ladies' Home of Jackson, Mississippi, or of the Golden Age Nursing Home and Hospital for North Mississippi of Greenwood, Mississippi, and not exceeding Five Hundred Dollars ($ 500.00) per annum for the support of the county's inmates of the Old Men's Home, located near Jackson, Mississippi, and in addition thereto a sum not exceeding Two Hundred Dollars ($ 200.00) per annum to each of said institutions for their support and maintenance in the care of the aged.

(c) King's Daughters. To the King's Daughters in their respective counties for charities under their supervision.

(d) Travelers Aid Society. A sum of money not exceeding Fifteen Dollars ($ 15.00) per month for the support of the organization known as the Travelers Aid Society, provided the same is nonsectarian.

(e) Hospitals for pellagra sufferers. For the establishment and maintenance of a hospital for the treatment of persons afflicted with pellagra. For this purpose the board may issue bonds and incur such indebtedness within the limits now authorized by law.

(f) Tubercular hospitals. For the establishment and maintenance of a hospital for the care and treatment of persons suffering from tuberculosis. In the execution of this power the board may select trustees to establish and operate said hospital. In counties having a population of more than forty thousand (40,000) people, as shown by the latest United States census, the board may set aside, appropriate and expend monies from the general fund for the purpose of aiding in the maintenance and support of hospitals maintained and operated in such county for the care and treatment of persons suffering from tuberculosis. The monies shall be expended by the board through such trustees, not less than three (3) and not more than five (5), to be elected by the board of supervisors annually. The trustees shall file reports with the board at least once every six (6) months showing in detail all expenditures made by them and the number of patients which have been for the preceding period aided or cared for by the institution, and the board may otherwise require a strict accounting of the administration of said funds.

(g) Same -- additional provisions. The boards of supervisors of one or more counties are hereby authorized and empowered, in their discretion, separately or jointly, to acquire by gift, purchase or lease, real estate, for tubercular hospital purposes, and to own, erect, build, establish, maintain, regulate and support a tubercular hospital and to remodel buildings on such property to be used for such hospital purposes.

In the event the boards of supervisors of two (2) or more counties agree to cooperate in establishing and maintaining such hospital, the board of supervisors of each of said counties shall adopt a resolution agreeing to the proportionate part each county will contribute to the establishment and maintaining of such hospital.

Each county operating under the provisions of this subsection is hereby authorized and empowered to set aside, appropriate and expend monies from the general fund for the purpose of erecting, maintaining and operating such hospital.

(h) Charity wards in hospitals. A sum of money not exceeding One Hundred Dollars ($ 100.00) per month to maintain a charity ward or wards in any hospital in their respective counties, or in the event there shall be no hospital in such county, then a like sum, in their discretion, to maintain a charity ward or wards in any hospital in any adjoining county receiving and treating patients from such county having no hospital.

(i) Same -- coast counties. The several counties of this state bordering on the tidewater of the Gulf of Mexico are hereby authorized and empowered, in the discretion of the proper authorities thereof, to appropriate such a sum of money as said authorities shall deem reasonable, to provide and maintain a charity ward or wards, in any of the hospitals in said counties, or, in the discretion of said authorities, to make and enter into contracts with any such hospitals for the treatment and care in such hospitals of the indigent sick of said counties, and to pay therefor out of the general fund of such counties such sum or sums as shall be a reasonable and just compensation to said hospital. However, the board of supervisors of any county mentioned herein may, in its discretion, make and enter into contracts with any hospital in any adjoining county receiving and treating patients from the respective counties mentioned herein in such hospitals of the indigent sick of said counties, mentioned herein, and to pay therefor out of the general fund of such county, such sum or sums that shall be reasonable and just to said hospitals.

(j) Public libraries. A sum not to exceed One Thousand Dollars ($ 1,000.00) per annum toward the support and maintenance of one or more public libraries situated in the county. In any county whose total assessed valuation, including railroads and all public utilities, is more than Eighteen Million Dollars ($ 18,000,000.00) the board, in its discretion, may appropriate a sum not to exceed Three Thousand Dollars ($ 3,000.00) per annum for public libraries.

The board may also give or donate any legislative journals, constitutional convention journals, printed official reports of any state or county officers, official reports of departments, bureaus or officers of the United States, and copies of the acts of the Legislature or laws of Mississippi now or hereafter in the county library of such county and not needed, in the opinion of the board in the county library (but not including any Mississippi reports and not including any acts of the Legislature or laws of the state, unless such acts or laws be more than twenty (20) years old) to any library or library association or foundation or organization maintaining a free public library for reference or otherwise, provided such library, association, foundation or organization owns free from encumbrance a fireproof library building located in this state, in which building said journals, reports, acts and laws may be and shall be deposited where received under this subsection and made accessible under reasonable regulations to the general public. Such library, association, foundation or organization shall not have the right to sell or otherwise dispose of said journals, reports, acts and laws. Said journals, reports, acts and laws may be returned to the county library from which received without expense to the county, or to the state library, without expense to the state, at any time by the library, association, foundation or organization receiving the same.

Any gift or donation made by the board of supervisors of any county under the authority of this subsection shall be evidenced by an order spread upon the minutes of said board. The county shall bear no expense in connection with any donation. The sheriff of the county, or the custodian of the county library, shall deliver to the representative of the library, association, foundation or organization entitled to receive the same any of said journals, reports, acts, laws and official publications in accordance with the directions contained in any order of the board of supervisors for the delivery of the same, and shall take proper receipt from the party receiving the same, and shall deliver such receipt to the clerk of the board of supervisors of the county, and the board of supervisors shall have the said receipt entered in full on the minutes of the board.

Any library, association, foundation or organization receiving any gift or donation from any county under this subsection shall report in writing to the board of supervisors, from which such gifts or donations have been received every two (2) years, that the gifts and donations so received are still in the possession of the donee and are accessible to the general public. If any of the gifts or donations so received have been lost, destroyed or have otherwise disappeared, report thereof shall be made.

If any library, association, foundation or organization receiving gifts or donations under this subsection shall cease operating as a free public library or shall cease to be the owner of a fireproof building in which it keeps and maintains a free public library, for reference or otherwise, the said library, association, foundation or organization shall thereupon immediately return to the county library, without expense to the county, or to the state library, without expense to the state, any gifts or donations it may have received under this subsection.

(k) Patriotic organizations and memorials. A sum not to exceed Five Thousand Dollars ($ 5,000.00) to build or aid any post of the American Legion, any chapter of the Daughters of the American Revolution, any chapter of the United Daughters of the Confederacy, or any post, unit or chapter of any patriotic organization within the county in building a memorial to the veterans of World War I and World War II; and a sum not to exceed Five Thousand Dollars ($ 5,000.00) to aid in defraying the cost of the erection of suitable memorials to deceased soldiers, sailors and marines of the late world wars. Such appropriation may be made, even though no provision has been made therefor in the county budget.

(l) American Red Cross. Any board of supervisors of any county in this state is hereby authorized and empowered, in its discretion, to donate annually, out of any monies in its respective treasury, to be drawn by warrant thereon, a sum not exceeding One Hundred Dollars ($ 100.00) per million of assessed valuation to the support of a local chapter of the American Red Cross.

(m) St. Jude Hospital. For the payment of mileage expense for transporting persons to St. Jude Hospital in Memphis, Tennessee, for treatment. The mileage shall be based on a round-trip basis from the patient's place of residence to St. Jude Hospital at the mileage rate set forth in Section 25-3-41.

(n) Public museums. For the support and maintenance of such public museums located in the county constituted under the provisions of Chapter 9, Title 39, Mississippi Code of 1972.

(o) Domestic violence shelters. The board of supervisors of any county in this state is hereby authorized and empowered, in its discretion, to donate annually out of any money in the county treasury, such sums as the board deems advisable to support any domestic violence shelter or rape crisis center operating within or serving its area. For the purposes of this section, "rape crisis center" means a place established to provide care, counseling and related services to victims of rape, attempted rape, sexual battery or attempted sexual battery.

(p) Literacy programs. The board of supervisors of any county in this state is hereby authorized and empowered, in its discretion, to donate out of the general fund of the county such sum of money as the board deems reasonable to any literacy program being conducted within the county.

(q) Care of neglected children. The board of supervisors of any county in this state, in its discretion, may donate annually out of any money in the county treasury such sums as the board deems advisable to support any residential group home for the abused, abandoned or neglected children which operates within or serves the county. For the purposes of this paragraph the term "residential group home" means a group residence established to provide care and counseling, and to serve as a home, for children who are the victims of abuse, neglect or abandonment.

(r) Boys and Girls Club. To any chartered chapter of the Boys and Girls Clubs of America located within the county, out of any funds in the county treasury, provided that the cumulative sum of donations to all chapters within the county does not exceed the amount generated in the county by one-fourth (1/4) mill on all of the taxable property within the county, during the fiscal year in which the donations are made. Nothing in this paragraph authorizes the imposition of additional tax.

(s) Mississippi Burn Care Fund. To the Mississippi Burn Care Fund, subject to the limitations specified in Section 21-19-58.

(t) Court Appointed Special Advocates. To any chapter of the Court Appointed Special Advocates (CASA), out of any funds in the county treasury, provided that the cumulative sum of donations to a chapter does not exceed the amount generated in the county by one-fourth ( 1/4) mill on all of the taxable property within the county, during the fiscal year in which the donations are made. Nothing in this paragraph authorizes the imposition of additional tax.

(u) National Voluntary Organizations Active in Disaster (NVOAD). To a local chapter of NVOAD, whether in-kind contributions or out of any funds in the county treasury, provided that the cumulative sum of donations to a local NVOAD does not exceed the amount generated in the county by one-fourth (1/4) mill on all of the taxable property within the county during the fiscal year in which the donations are made. Nothing in this paragraph authorizes the imposition of additional tax.

(v) Farmers' markets. The board of supervisors of any county in this state, in its discretion, may donate annually out of any money in the county treasury, such sums as the board deems advisable to support any farmers' market that is certified by the Mississippi Department of Agriculture and Commerce and operating within the county, not to exceed the amount that would be generated from the levy of a one-fourth (1/4) mill ad valorem tax upon all taxable property in the county.

(w) Young Men's Christian Association (YMCA). To any chartered chapter of the YMCA located within the county, out of any funds in the county treasury, provided that the cumulative sum of donations to all chapters within the county does not exceed the amount generated in the county by one-fourth ( 1/4) mill on all of the taxable property within the county, during the fiscal year in which the donations are made. Nothing in this paragraph authorizes the imposition of additional tax.



§ 19-5-95 - Aid to fire departments

The board of supervisors of any county in this state is hereby empowered and authorized to appropriate out of the county treasury annually a sum not in excess of Two Hundred Fifty Dollars ($ 250.00) in aid of any fire department for services and protection by such fire department, and, in its discretion, to appropriate out of the county treasury annually a sum not in excess of the amount which would be produced by a levy of one-fourth ( 1/4) mill on all taxable property within the county in aid of municipal fire departments in the county, or in aid of volunteer fire departments within the county which meet the requirements set forth in Section 83-1-39(2), but in no event shall the aggregate amount appropriated annually under this section exceed an amount equal to the amount which would be produced by a levy of one-fourth ( 1/4) mill on all taxable property within the county.



§ 19-5-97 - Purchase, operation and maintenance of fire trucks and other fire fighting equipment

The board of supervisors of any county who find that the public interest of the county, or any supervisors' district or districts within the county, will be conserved thereby, may purchase, operate, and maintain fire trucks, pumps, tanks, trailers, fire hose, fire extinguishers, and other fire fighting equipment, and may contract with one or more towns or municipalities in the county for keeping and storing same, or any part of same, and assisting in the use and operation thereof. Such board may pay its part of the cost of such purchasing, operation and maintenance from the general fund of the county if the entire county participates in the provisions of this section, or from a special fund to be known as the "Fire Prevention Fund" if less than all five districts participate. The board is empowered to authorize the participation of either the entire county or any district or districts whose public interests will be conserved thereby.



§ 19-5-99 - Establishment of economic development districts

(1) Subject to the provisions of Section 19-9-111, the board of supervisors of any county in the State of Mississippi, in its discretion, by order duly entered on its minutes, may establish economic development districts comprising all of the county, or one or more supervisors districts of the county, or may establish such economic development districts in cooperation with one or more other counties or with municipalities or with other local and private economic development groups. The board of supervisors may do everything within its power to secure and further industrial development of the county or counties or district, to advertise the natural resources and possibilities of the same, and to maintain and support the same.

All monies collected for the support and maintenance of such economic development district, in accordance with the tax levy provided in Section 19-9-111, shall be placed in the county treasury to the credit of the county or district economic development fund and shall be expended as other public funds are expended, and in which event the employees of such economic development district shall be employees of the county and considered as such. In addition to such funds provided by taxation, the board of supervisors of such county may accept gifts, gratuities and donations from municipalities in such districts and from any persons, firms or corporations desiring to make such donations. Such appropriation, gift or donation shall also be placed in the county treasury and be expended in the support and maintenance of such district.

At the option of such board of supervisors, or boards of supervisors if more than one (1) county is embraced in such economic development district, it may provide for the management of such economic development district by appointing not more than twenty-five (25) nor less than five (5) trustees, or if a multicounty district not more than five (5) trustees per participating county, who shall be qualified electors residing within such economic development district, to manage the affairs of such district, and in which event the funds made available by the county or counties for the support and maintenance of such economic development district may be expended by a majority vote of such trustees so appointed to manage such economic development district. Each trustee who is an officer of the economic development district shall qualify by giving bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to Fifty Thousand Dollars ($ 50,000.00), the premiums on all such surety bonds being paid by such economic development district. If this option is exercised and such districts operated and maintained under this paragraph, then in such event the employees of such economic development district shall not be considered as employees of the county for state retirement or any other purposes.

All funds secured and expended under the provisions of this section shall be public funds and the Auditor of Public Accounts of the State of Mississippi shall audit the same as other public funds are now audited.

Notwithstanding any provision of this section to the contrary, the board of supervisors of a county having therein an economic development district established under this section or any other law and the governing authorities of any municipality located within the economic development district in such county may enter into a contract providing for the contribution of funds by the municipality or other local and private economic development groups to the economic development district and providing for the appointment by the municipal governing authorities or other local and private economic development groups of a number of trustees, as determined by the parties to the contract, to assist in the management of the district. In like manner, any economic or industrial development foundation or private economic development group may enter into a contract with the board of supervisors of the county or jointly with the board of supervisors of the county and municipal governing authorities providing for the contribution of funds by the economic or industrial development foundation or private economic development group to the economic development district and providing for the appointment by the officials or governing board of the foundation of a number of trustees, as determined by the parties to the contract, to assist in the management of the district.

(2) Any economic development district established under this section may, when suitable office space is not otherwise available, purchase and acquire title to real estate within the district and make any improvements thereon to provide the office space it considers necessary for efficient operation of such district. Provided, however, that no contract or agreement for the exclusive listing, sale or representation for sale of publicly owned property shall be entered into by such economic development districts with any real estate broker or brokers.

(3) (a) Any economic development district established under this section shall have the authority to acquire by gift, purchase or otherwise, and to own, hold, maintain, control and develop real estate situated within the county or counties comprising such district for the development, use and operation of industrial parks or other industrial development purposes. The district is further authorized and empowered to engage in works of internal improvement therefor including, but not limited to, construction or contracting for the construction of streets, roads, railroads, spur tracks, site improvements, water, sewerage, drainage, pollution control and other related facilities necessary or required for industrial development purposes or the development of industrial park complexes; to acquire, purchase, install, lease, construct, own, hold, equip, control, maintain, use, operate and repair other structures and facilities necessary and convenient for the planning, development, use, operation and maintenance of an industrial park or parks or for other industrial development purposes, including, but not limited to, utility installations, elevators, compressors, warehouses, buildings and air, rail and other transportation terminals and pollution control facilities.

(b) Contracts for the construction, improvement, equipping or furnishing of an industrial site and improvements thereon as authorized in this section shall be entered into upon the basis of public bidding under Section 31-7-1 et seq.

(4) For the development of such projects, the board of supervisors of any county that establishes an economic development district under this section or that establishes an economic development district in cooperation with one or more other counties, or municipalities or other local and private economic groups, may, upon receipt of a resolution duly adopted by the trustees of such district, issue, secure and manage its bonds in the manner prescribed by Sections 19-9-5, 19-9-7, 19-9-9, 19-9-11, 19-9-13, 19-9-15, 19-9-17, 19-9-19, 19-9-21, 19-9-23, 19-9-25 and 19-9-29. Such bonds shall be sold in accordance with the provisions of Section 31-19-25. The full faith, credit and resources of the county shall be irrevocably pledged for the payment of the principal of and interest on the bonds issued under this section. Any income derived from the sale or lease of the property authorized to be acquired under this section shall be applied in one or more of the following manners: (a) the retirement of bonds authorized to be issued under this section; (b) further improvement or development of such industrial parks or other related industrial development activities; or (c) payment into the general fund of the county to be used for any lawful purpose. Any amounts so paid into the general fund shall be included in the computation of total receipts and subject to the restrictions of Section 27-39-321. The board of supervisors may covenant with or for the benefit of the registered owners of any bonds issued under this section with respect to the application of any or all of such income and shall, by resolution adopted before or promptly after receipt of any such income, determine, in its discretion subject only to the restrictions set forth above and any covenants made to or for the benefit of any registered owners of bonds issued under this section, the manner in which such income shall be applied.

The bonds authorized by this section and the income therefrom shall be exempt from all taxation in the State of Mississippi; however, any lessee or purchaser shall not be exempt from ad valorem taxes on industrial sites and improvements thereon unless otherwise provided by the general laws of this state, and purchases required to establish the project and financed by bond proceeds shall not be exempt from taxation in the State of Mississippi.

(5) Economic development districts established under this section are authorized and empowered:

(a) To sell, lease, trade, exchange or otherwise dispose of industrial sites or rail lines situated within industrial parks to individuals, firms or corporations, public or private, for industrial and warehouse use upon such terms and conditions, and for such considerations, with such safeguards as will best promote and protect the public interest, convenience and necessity, and to execute deeds, leases, contracts, easements and other legal instruments necessary or convenient therefor. Any industrial lease may be executed by the district upon such terms and conditions and for such monetary rental or other considerations as may be found to be in the best interest of the public, upon an order or resolution being spread upon the minutes of the district authorizing same.

(b) To sue and be sued in their own name.

(c) To fix and prescribe fees, charges and rates for the use of any water, sewerage, pollution control or other facilities constructed and operated in connection with an industrial park or parks and to collect same from persons, firms and corporations using the same for industrial, warehouse and related purposes and are further empowered to deny or terminate such services for nonpayment of said fees, charges or rates by the users of said services.

(d) To employ engineers, attorneys, accountants, consultants, licensed real estate brokers and appraisers, and such executive and administrative personnel as shall be reasonably necessary to carry out the duties and authority authorized by this section with funds available for such purposes. Such districts may also contribute money directly to the development and cost of operation of any industrial development foundation or other private economic development group in the county.

(6) Any county board of supervisors authorized to issue bonds under this section is hereby authorized, either separately or jointly with the governing authority of any municipality within the county, to acquire, enlarge, expand, renovate or improve an existing building or buildings located in the county or municipality and to issue bonds for such purpose in the manner provided by this section.

(7) Economic development districts established under the provisions of a local and private act enacted before July 1, 1997, are authorized and empowered to employ engineers, attorneys, accountants, consultants, licensed real estate brokers and appraisers, and such executive and administrative personnel as shall be reasonably necessary to carry out the duties and authority authorized by this section, or by such local and private act, with funds available for such purposes.

(8) The enumeration of any specific rights and powers contained in this section where followed by general powers shall not be construed in a restrictive sense, but rather in as broad and comprehensive a sense as possible to effectuate the purposes of this section.



§ 19-5-101 - Establishment of juvenile residential treatment centers

The board of supervisors of each county shall have the power to expend monies from the county general fund to match any other funds for the purpose of establishing juvenile residential treatment centers including, but not limited to, treatment centers and half-way houses.



§ 19-5-103 - Regulation of massage parlors and public displays of nudity

(1) In accordance with the provisions of Section 19-3-4l, providing that additional powers may be conferred upon the boards of supervisors, the board of supervisors of any county bordering on the Gulf of Mexico and having two (2) judicial districts and the board of supervisors of any county adjacent to any county of this or any adjoining state wherein is located a city having a population in excess of two hundred thousand (200,000), according to the latest federal census, are hereby empowered to promulgate, adopt and enforce ordinances which are necessary and reasonable for the protection of public health and the maintenance of order in relation to the advertisement, the offering of services and the dispensation for compensation of personal services in establishments known as massage parlors and to promulgate, adopt and enforce ordinances which are necessary and reasonable for the protection of public health and the maintenance of order in relation to public displays of nudity.

(2) For the purposes of this section, the term "massage parlor" shall mean any premises where a person manipulates, rubs, caresses, touches, massages, kneads, palpates or otherwise physically contacts the body or part or area of the body of another person. The term "massage parlor" shall not include gymnasia or other premises wherein persons engage in bona fide athletic or conditioning activities, duly licensed barbershop, beauty parlor, chiropractic clinic or other premises of a person practicing a vocation or profession regulated and licensed by the state.

For the purposes of this section, the term "nudity" means uncovered, or less than opaquely covered, postpubertal human genitals, pubic areas, the postpubertal human female breast below a point immediately above the top of the areola, or the covered human male genitals in a discernibly turgid state. For purposes of this definition, a female breast is considered uncovered if the nipple only or the nipple and areola only are uncovered, however, the term "nudity" does not include a woman's breast-feeding of her child whether or not the breast or any part of it is exposed as any element of breast-feeding.

For the purposes of this section, the term "public display" means the exposing, exhibiting, revealing, or in any fashion displaying the nude human body or any representation thereof in any location in such a manner that it may be readily seen by the public by normal unaided vision and the term also means any play, motion picture, dance, show or other presentation, whether pictured, animated or live, performed before an audience and which in whole or in part depicts or reveals nudity or sexual conduct.

(3) Ordinances adopted pursuant to this section shall comport with the elements of due process and shall include but not be limited to specificity, adequate notice, right to hearing, right to counsel, right to appeal adverse findings to a judicial authority and penalties rationally related to prohibited acts.

(4) Boards of supervisors proposing such ordinances shall publish and post notice of such intentions not less than twenty (20) days prior to the holding of a public hearing whereat the purposes and substance of such ordinances shall be fully discussed.



§ 19-5-104 - Regulation of establishments where public displays of nudity are present

(1) In accordance with the provisions of Section 19-3-41, providing that additional powers may be conferred upon the board of supervisors of any county, the board of supervisors of any county are hereby empowered to promulgate, adopt and enforce ordinances which are necessary and reasonable for the regulation of establishments where public displays of nudity are present.

(2) For the purposes of this section the terms "nudity" and "public display" shall have the same meanings as those terms are defined in Section 19-5-103.

(3) Ordinances adopted pursuant to this section shall comport with the elements of due process and shall include, but not be limited to, specificity, adequate notice, right to hearing, right to counsel, right to appeal adverse findings to a judicial authority and penalties rationally related to prohibited acts.

(4) Boards of supervisors proposing such ordinances shall publish and post notice of such intentions not less than twenty (20) days prior to the holding of a public hearing whereat the purposes and substance of such ordinances shall be fully discussed.



§ 19-5-105 - Cleaning private property; notice to property owner; hearing; lien

To determine whether property or a parcel of land located within a county is in such a state of uncleanliness as to be a menace to the public health, safety and welfare of the community, the board of supervisors of any county is authorized and empowered to conduct a hearing on its own motion, or upon the receipt of a petition requesting the board of supervisors to act signed by a majority of the residents eighteen (18) years of age or older, residing upon any street or alley, within reasonable proximity of any property alleged to be in need of cleaning, or within seven hundred fifty (750) feet of the precise location of the alleged menace situated on any parcel of land which is located in a populated area or in a housing subdivision and alleged to be in need of cleaning.

Notice shall be provided to the property owner by:

(a) United States mail two (2) weeks before the date of the hearing mailed to the address of the subject property and to the address where the ad valorem tax notice for such property is sent by the office charged with collecting ad valorem tax; and

(b) Posting notice for at least two (2) weeks before the date of a hearing on the property or parcel of land alleged to be in need of cleaning and at the county courthouse or another place in the county where such notices are posted.

The notice required by this section shall include language that informs the property owner that an adjudication at the hearing that the property or parcel of land is in need of cleaning will authorize the board of supervisors to reenter the property or parcel of land for a period of one (1) year after the hearing without any further hearing, if notice is posted on the property or parcel of land and at the county courthouse or another place in the county where such notices are generally posted at least seven (7) days before the property or parcel of land is reentered for cleaning. A copy of the required notice mailed and posted as required by this section shall be recorded in the minutes of the board of supervisors in conjunction with the hearing required by this section.

If at such hearing the board of supervisors shall in its resolution adjudicate such parcel of land in its then condition to be a menace to the public health and safety of the community, the board of supervisors may, if the owner not do so himself, proceed to have the land cleaned by cutting weeds, filling cisterns, and removing rubbish, dilapidated fences, outside toilets, dilapidated buildings and other debris, and draining cesspools and standing water. Thereafter, the board of supervisors may at its next regular meeting by resolution adjudicate the actual cost of cleaning the land and may also impose a penalty not to exceed One Thousand Five Hundred Dollars ($ 1,500.00) or fifty percent (50%) of the actual cost, whichever is more. The cost and any penalty shall become an assessment against the property. The "cost assessed against the property" means either the cost to the county of using its own employees to do the work or the cost to the county of any contract executed by the county to have the work done, and administrative costs and legal costs of the county.

A county may reenter the property or parcel of land to maintain cleanliness without further notice of hearing no more than six (6) times in any twelve-month period with respect to removing dilapidated buildings, dilapidated fences and outside toilets, and no more than twelve (12) times in any twenty-four-month period with respect to cutting grass and weeds and removing rubbish, personal property and other debris on the land. The expense of cleaning the property shall not exceed an aggregate amount of Twenty Thousand Dollars ($ 20,000.00) per year, or the fair market value of the property subsequent to cleaning, whichever is less. The board of supervisors may assess the same penalty each time the property or land is cleaned as otherwise provided in this section.

The penalty provided herein shall not be assessed against the State of Mississippi upon request for reimbursement under Section 29-1-145, nor shall a county clean a parcel owned by the State of Mississippi without first giving notice.

The assessment authorized by this section shall be a lien against the property and may be enrolled in the office of the circuit clerk of the county as other judgments are enrolled, and the tax collector of the county shall, upon order of the board of supervisors, proceed to sell the land to satisfy the lien as now provided by law for the sale of lands for delinquent taxes. Furthermore, the property owner whose land has been sold pursuant to this section shall have the same right of redemption as now provided by law for the sale of lands for delinquent taxes. All decisions rendered under the provisions of this section may be appealed in the same manner as other appeals from county boards.






LOCAL GOVERNMENT SOLID WASTE COLLECTION AND DISPOSAL ASSISTANCE ACT OF 1994

§ 19-5-107 - Short title; purpose

This act [Laws, 1994, ch. 624] shall be known as the "Local Government Solid Waste Collection and Disposal Assistance Act of 1994" and is in response to concerns expressed by the Mississippi Municipal Association, the Mississippi Association of Supervisors and local governmental officials about their ability to provide solid waste management services in accordance with federal law and regulations without imposing an undue and inequitable financial burden on county and municipal residents.



§ 19-5-109 - Estimation of cost of garbage collection and disposal services; means of meeting costs; effect on contracts

(1) Each county and municipality shall make a good faith effort to estimate the cost of garbage and rubbish collection and disposal services. These costs may be met, in amounts necessary to defray the cost of the system, by any combination of generator fees, ad valorem tax revenues as authorized under Section 19-5-21 or Section 21-19-2, or county or municipal special funds as authorized under Section 19-5-21 or 21-19-2.

(2) Nothing in Chapter 624, Laws of 1994, shall be construed to abrogate or cancel any contract that a county or a municipality has entered into for garbage or rubbish collection or disposal. If a county or municipality entered into a contract before April 1, 1994, and the term or period of performance of that contract does not exceed five (5) years, the county or municipality may continue to levy the ad valorem tax assessment in effect before April 1, 1994, to honor the contract for the term of that contract.






WATER, SEWER, GARBAGE DISPOSAL, AND FIRE PROTECTION DISTRICTS

§ 19-5-151 - Incorporation of districts authorized

(1) Any contiguous area situated within any county of the state, and not being situated within the corporate boundaries of any existing municipality, and having no adequate water system, sewer system, garbage and waste collection and disposal system, or fire protection facilities serving such area, may become incorporated as a water district, as a sewer district, as a garbage and waste collection and disposal district, as a fire protection district, as a combined water and sewer district, as a combined water and garbage and waste collection and disposal district, as a combined water and fire protection district, or as a combined water, sewer, garbage and waste collection and disposal and fire protection district, in the manner set forth in the following sections.

(2) If the certificated area of a nonprofit, nonshare corporation chartered under the Mississippi Nonprofit Corporation Act for the purpose of owning and operating rural waterworks lies in one county, the corporation may become incorporated as a water district in the manner set forth in Section 19-5-153(3). If the nonprofit, nonshare corporation's certificated area lies in more than one (1) county, the procedure in Section 19-5-164 shall be used.



§ 19-5-153 - Petition for incorporation; adoption of resolution of intent to incorporate

(1) A petition for the incorporation of a district may be submitted to the board of supervisors of a county, signed by not less than twenty-five (25) owners of real property residing within the boundaries of the proposed district. The petition shall include: (a) a statement of the necessity for the service or services to be supplied by the proposed district; (b) the proposed corporate name for the district; (c) the proposed boundaries of the district; (d) an estimate of the cost of the acquisition or construction of any facilities to be operated by the district, which estimate, however, shall not serve as a limitation upon the financing of improvements or extensions to the facilities; (e) a statement of whether or not the board of supervisors of the county shall exercise the authority to levy the tax outlined in Section 19-5-189, Mississippi Code of 1972; and (f) a statement of whether or not the board of supervisors of the county shall exercise the authority to make assessments as outlined in Section 19-5-191, Mississippi Code of 1972. The petition shall be signed in person by the petitioners, with their respective residence addresses. The petition shall be accompanied by a sworn statement of the person or persons circulating the petition, who shall state under oath that the person or persons witnessed the signature of each petitioner, that each signature is the signature of the person it purports to be, and that, to the best of the person's or persons' knowledge, each petitioner was at the time of signing an owner of real property within and a resident of the proposed district. No individual tract of land containing one hundred sixty (160) acres or more shall be included in any such district unless the owner or owners of said tract is a signer under oath of the petition for the incorporation of such district.

(2) The board of supervisors of a county, in its discretion, may initiate the incorporation of a district under Sections 19-5-151 through 19-5-207 by resolution of the board and presentation of a petition signed by at least twenty-five (25) property owners of the area to be incorporated if at least forty (40) property owners reside within the district. However, no individual tract of land containing one hundred sixty (160) acres or more shall be included in any such district unless the owner or owners of the tract gives written consent for the inclusion of the lands in such district.

(3) The board of directors of a nonprofit, nonshare rural waterworks corporation may petition the board of supervisors of a county in which the corporation's certificated area lies to become a water district under Sections 19-5-151 through 19-5-207. The board of directors shall adopt a resolution at a special meeting of the board. The meeting shall be open to any subscriber provided water service by the corporation. The board shall mail a notice of the meeting to each subscriber provided water service. The resolution shall provide that information required of the petition under subsection (1) of this section. The resolution shall be adopted by a three-fifths (3/5) majority vote of the board of directors.

(4) With respect to the incorporation and operation of a fire protection district pursuant to Sections 19-5-151 through 19-5-207, the word "owners" shall include any lessees of real property of a water supply district the term of whose original lease is not less than sixty (60) years and shall also include sublessees if the original lease of which they are subletting is not less than sixty (60) years.



§ 19-5-155 - Public hearing; resolution of intention

Upon the filing of such petition, or upon the adoption of a resolution declaring the intent of the board of supervisors to incorporate such district, it shall then be the duty of the board of supervisors of such county to fix a time and place for a public hearing upon the question of the public convenience and necessity of the incorporation of the proposed district. The date fixed for such hearing shall be not more than thirty (30) days after the filing of the petition, and the date of the hearing, the place at which it shall be held, the proposed boundaries of said district, and the purpose of the hearing, shall be set forth in a notice to be signed by the clerk of the board of supervisors of such county. Such notice shall be published in a newspaper having general circulation within such proposed district once a week for at least three (3) consecutive weeks prior to the date of such hearing. The first such publication shall be made not less than twenty-one (21) days prior to the date of such hearing and the last such publication shall be made not more than fourteen (14) days prior to the date of such hearing.

If, at such public hearing, the board of supervisors finds (1) that the public convenience and necessity require the creation of the district, and (2) that the creation of the district is economically sound and desirable, the board of supervisors shall adopt a resolution making the aforesaid findings and declaring its intention to create the district on a date to be specified in such resolution. Such resolution shall also designate the name of the proposed district, define its territorial limits which shall be fixed by said board pursuant to such hearing, and state whether or not the board of supervisors shall levy the tax authorized in section 19-5-189, Mississippi Code of 1972, and whether or not the board of supervisors proposes to assess benefited properties as outlined in section 19-5-191, Mississippi Code of 1972.



§ 19-5-157 - Publication of resolution; election

A certified copy of the resolution so adopted shall be published in a newspaper having a general circulation within such proposed district once a week for at least three (3) consecutive weeks prior to the date specified in such resolution as the date upon which such board intends to create such district. The first such publication shall be made not less than twenty-one (21) days prior to the date specified, and the last such publication shall be made not more than fourteen (14) days prior to such date.

If twenty percent (20%) or one hundred fifty (150), whichever is the lesser, of the qualified electors of such proposed district file written petition with such board of supervisors on or before the date specified aforesaid, protesting against the creation of such district, the board of supervisors shall call an election on the question of the creation of such district. Such election shall be held and conducted by the election commissioners of the county as nearly as may be in accordance with the general laws governing elections, and such election commissioners shall determine which of the qualified electors of such county reside within the proposed district, and only such qualified electors as reside within such proposed district shall be entitled to vote in such election. Notice of such election setting forth the time, place or places, and purpose of such election shall be published by the clerk of the board of supervisors, and such notice shall be published for the time and the manner provided in section 19-5-155 for the publication of the resolution of intention. The ballots to be prepared for and used at said election shall be in substantially the following form:

"FOR CREATION OF DISTRICT ( )

AGAINST CREATION OF DISTRICT ( )"

and voters shall vote by placing a cross mark (x) or check mark

([checkmark]) opposite their choice.



§ 19-5-159 - Resolution of creation

If no petition requiring an election be filed or if three-fifths (3/5) of those voting in said election provided in Section 19-5-157 vote in favor of the creation of such district, the board of supervisors shall adopt a resolution creating the district as described in the resolution of intention.



§ 19-5-161 - Costs

All costs incident to the publication of the notices and all other costs incident to the public hearing and election provided in Sections 19-5-153 through 19-5-157 may be paid by the board of supervisors, in its discretion, or shall be borne by the parties filing the petition, detailed in Section 19-5-153. The board of supervisors, in its discretion, may require the execution of a cost bond by the parties filing the petition. Such bond shall be in an amount and with good sureties to guarantee the payment of such costs.



§ 19-5-163 - Appeals

Any party having an interest in the subject matter and aggrieved or prejudiced by the findings and adjudication of the board of supervisors may appeal to the circuit court of the county in the manner provided by law for appeals from orders of the board of supervisors. However, if no such appeal be taken within a period of fifteen (15) days from and after the date of the adoption of the resolution creating any such district, the creation of such district shall be final and conclusive and shall not thereafter be subject to attack in any court.



§ 19-5-164 - Creation of district embracing lands in more than one county

A district embracing lands in more than one county may be created under the provision of Sections 19-5-151 through 19-5-207 by the following procedure if the portion of such district located in each county includes twenty percent (20%) or more of all of the lands to be embraced in a district:

(1) The portion of a proposed district containing the largest area of land shall be first created into a district by the board of supervisors of the county in which such largest portion is situated, such county to be known as the "incorporating county."

(2) The resolution first creating such district shall include the exact boundaries of the lands situated in the incorporating county and shall include the exact boundaries of the contiguous area in other counties to be included in the district.

(3) The resolution by the incorporating county shall designate the official name of the district and shall delineate the procedure by which appointment of the five (5) commissioners authorized by Section 19-5-167, Mississippi Code of 1972, shall be apportioned among the counties in which portions of such districts are located.

(4) The resolution adopted by the board of supervisors of any county desiring to include contiguous lands into a district initially created as outlined above shall contain exact and identical provisions to those in the resolution by the board of supervisors of the incorporating county.

(5) The board of supervisors of the incorporating county shall, within sixty (60) days after the adoption of a resolution or resolutions by the board of supervisors of adjoining counties to enter lands into the district, enter an order on its minutes acknowledging, affirming and adjudicating the incorporation of the district.

(6) Any contiguous lands in an adjoining county, but not amounting to twenty percent (20%) or more of the total land area included in a district, may be served by a district created under the provisions of Sections 19-5-151 through 19-5-207 if a certificate of convenience and necessity to do so is issued by the Mississippi Public Service Commission. Provided, however, the provisions of Sections 19-5-189 and 19-5-191, Mississippi Code of 1972, shall not be applicable to any lands not a part of a district.



§ 19-5-165 - District as public corporation; transfer of assets and liabilities of rural water association to newly created water district

(1) Beginning on the date of the adoption of the resolution creating any district, the district shall be a public corporation in perpetuity under its corporate name and shall, in that name, be a body politic and corporate with power of perpetual succession.

(2) If the creation of the district is initiated in accordance with Section 19-5-153(3), all assets and liabilities of the nonprofit, nonshare corporation shall become the assets and liabilities of the newly organized district without any further meetings, voting, notice to creditors or actions by members of the board beginning on the date of adoption of the resolution of the board of supervisors creating the district.



§ 19-5-167 - Board of commissioners; appointment; terms; general powers and duties

(1) Except as otherwise provided in this section, the powers of each district shall be vested in and exercised by a board of commissioners consisting of five (5) members to be appointed by the board of supervisors. Upon their initial appointment, one (1) of the commissioners shall be appointed for a term of one (1) year; one (1) for a term of two (2) years; one (1) for a term of three (3) years; one (1) for a term of four (4) years; and one (1) for a term of five (5) years; thereafter, each commissioner shall be appointed and shall hold office for a term of five (5) years. Any vacancy occurring on a board of commissioners shall be filled by the board of supervisors at any regular meeting of the board of supervisors, and the board of supervisors shall have the authority to fill all unexpired terms of any commissioner or commissioners. Notwithstanding the appointive authority herein granted to the board of supervisors, its legal and actual responsibilities, authority and function, subsequent to the creation of any district, shall be specifically limited to the appointive function and responsibilities outlined in Sections 19-5-179, 19-5-189 and 19-5-191. The operation, management, abolition or dissolution of such district, and all other matters in connection therewith, shall be vested solely and only in the board of commissioners to the specific exclusion of the board of supervisors, and the abolition, dissolution or termination of any district shall be accomplished only by unanimous resolution of the board of commissioners. However, if any area within the boundaries of a fire protection district created under Section 19-5-151 et seq., is annexed by a municipality, a reduction of the boundaries of the district to exclude such annexed area may be accomplished by the adoption of a resolution by a majority vote of the board of commissioners of that fire protection district. The board of commissioners of a fire protection district created under Section 19-5-151 et seq., by unanimous resolution, may dissolve such district and, under Section 19-5-215 et seq., may create a fire protection grading district consisting of the same boundaries as the previously existing fire protection district. Petition and election requirements of Sections 19-5-217 through 19-5-227 shall not apply where the board of commissioners dissolves a fire protection district and creates a fire protection grading district under this section. Except as otherwise provided herein, such board of commissioners shall have no power, jurisdiction or authority to abolish, dissolve or terminate any district while the district has any outstanding indebtedness of any kind or character, unless such dissolution or termination is accomplished under the provisions of Section 19-5-207. If a fire protection district is dissolved in accordance with this subsection, the board of supervisors may continue to levy the same millage as was being levied within the boundaries of the fire protection district before its dissolution provided that a fire protection grading district is created, in accordance with Section 19-5-215 et seq., with identical boundaries as the previously existing fire protection district.

(2) The board of supervisors of the incorporating county, upon receipt of a unanimous resolution from two (2) or more boards of commissioners of duly created fire protection districts, may consolidate such districts for administrative purposes. Upon receipt of unanimous resolutions requesting consolidation, the board of supervisors shall conduct a public hearing to determine the public's interest. Following such a hearing, the board may create a consolidated commission consisting of the participating districts for administrative purposes. Such districts then shall dissolve their respective boards of commissioners, transferring all records to the consolidated board of commissioners. A consolidated board of commissioners consisting of not less than five (5) members shall be appointed with equal representation from each participating district. Any commissioners appointed to a consolidated fire protection district commission must comply with eligibility requirements as authorized in Section 19-5-171. In the event that a consolidated fire protection district commission consists of an even number of members, the chairman elected as authorized by Section 19-5-169 shall vote only in the event of a tie. General powers and duties of commissioners and commissions and other related matters as defined in Sections 19-5-151 through 19-5-207 shall apply to the entire area contained in the consolidating fire protection districts as described in the resolutions incorporating the fire protection districts as well as to subsequent annexations.

(3) If the creation of the district is initiated in accordance with Section 19-5-153(3), the powers of the district shall be vested in and exercised by a board of commissioners selected in the following manner:

(a) Upon creation of the district, the board of directors of the former nonprofit, nonshare corporation shall serve as the board of commissioners of the newly created water district for a period not to exceed sixty (60) days. The initial commissioners shall be subject to the requirements of Section 19-5-171, except the requirement for executing a bond. If an initial commissioner fails to meet a requirement of Section 19-5-171 as provided in this section, the board of supervisors shall appoint a member to fill that vacancy on the board of commissioners.

(b) In the resolution creating a district initiated in accordance with Section 19-5-153(3), the board of supervisors shall direct the existing board of directors of the rural water association to create within the district five (5) posts from which commissioners shall be elected. The board of supervisors shall designate the positions to be elected from each post as Post 1, Post 2, Post 3, Post 4 and Post 5. Post 5 shall be an at-large post composed of the entire district. Within sixty (60) days following creation of the district, the board of supervisors shall call an election. Such election shall be held and conducted by the election commissioners in accordance with the general laws governing elections. The election commissioners shall determine which of the qualified electors of the county reside within the district and only those electors shall be entitled to vote in the election. Notice of the election setting forth the time, place or places and the purpose of the election shall be published by the clerk of the board of supervisors in the manner provided in Section 19-5-155.

The initial elected commissioners shall be elected to a term of office expiring on December 31 of the year in which the next succeeding general election for statewide officials is held. After the initial term of office, commissioners shall be elected to four-year terms. Vacancies shall be filled by the procedure set forth in Section 23-15-839.

(4) For any water and sewer district located within the corporate limits of a municipality that was incorporated on or after January 2012, the powers of the district shall be vested in and exercised by a board of commissioners consisting of five (5) members, each to be appointed by the governing authority of such municipality, one (1) member to be appointed from each municipal ward in the city. Each commissioner shall be appointed and shall hold office for a term of five (5) years. Any vacancy occurring on the board of commissioners shall be filled by the governing authority of the municipality at any regular meeting. Appointments to fill vacancies in unexpired terms of office shall be for the remaining unexpired term of office for such position.



§ 19-5-169 - Board of commissioners; officers; seal

The board of commissioners shall organize by electing one of its members as chairman and another as vice-chairman. It shall be the duty of the chairman to preside at all meetings of the board and to act as the chief executive officer of the board and of the district. The vice-chairman shall act in the absence or disability of the chairman. The board also shall elect and fix the compensation of a secretary-treasurer who may or may not be a member of the board. It shall be the duty of the secretary-treasurer to keep all minutes and records of the board and to safely keep all funds of the district. The secretary-treasurer shall be required to execute a bond, payable to the district, in a sum and with such security as shall be fixed and approved by the board of commissioners. The terms of all officers of the board shall be for one year from and after the date of election, and shall run until their respective successors are appointed or elected and qualified.

Each board of commissioners shall adopt an official seal with which to attest the official acts and records of the board and district.



§ 19-5-171 - Board of commissioners; eligibility; bond; oath; compensation

(1) Every resident citizen of the county in which is located any district created under Sections 19-5-151 through 19-5-207, of good reputation, being the owner of land or the conductor of a business situated within the district and being over twenty-five (25) years of age and of sound mind and judgment, shall be eligible to hold the office of commissioner.

(2) Except as provided in Section 19-5-164(3), each person appointed or elected as a commissioner, before entering upon the discharge of the duties of the person's office, shall be required to execute a bond payable to the State of Mississippi in the penal sum of not less than Fifty Thousand Dollars ($ 50,000.00) conditioned that the person will faithfully discharge the duties of the office. Each bond shall be approved by the clerk of the board of supervisors and filed with the clerk.

(3) Each commissioner shall take and subscribe to an oath of office prescribed in Section 268, Mississippi Constitution of 1890, before the clerk of the board of supervisors that the person will faithfully discharge the duties of the office of commissioner, which oath shall also be filed with the clerk and preserved with the official bond.

(4) Except as provided in subsection (5), the commissioners so appointed or elected and qualified shall be compensated for their services for each meeting of the board of commissioners attended, either regular or special, at a rate to be fixed by the board of supervisors, not to exceed the rate established in Section 25-3-69 for officers of state boards, commissions and agencies, and shall be reimbursed for all expenses necessarily incurred in the discharge of their official duties in accordance with Section 25-3-41. However, in no one (1) calendar year shall any commissioner be compensated for more than twenty-four (24) meetings.

(5) (a) The commissioners of the Hancock County Water and Sewer District shall be compensated for their services at a rate up to Eighty-four Dollars ($ 84.00) per day for each meeting of the board of commissioners attended, either regular or special, and shall be reimbursed for all expenses necessarily incurred in the discharge of their official duties in accordance with Section 25-3-41.

(b) The commissioners of the Kiln Utility and Fire District of Hancock County shall be compensated for their services at a rate up to Eighty-four Dollars ($ 84.00) per day for each meeting of the board of commissioners attended, either regular or special, and shall be reimbursed for all expenses necessarily incurred in the discharge of their official duties in accordance with Section 25-3-41.

(c) The commissioners of the Pearlington Water and Sewer District of Hancock County shall be compensated for their services at a rate up to Eighty-four Dollars ($ 84.00) per day for each meeting of the board of commissioners attended, either regular or special, and shall be reimbursed for all expenses necessarily incurred in the discharge of their official duties in accordance with Section 25-3-41.

(d) The commissioners of the Diamondhead Water and Sewer District of Hancock County shall be compensated for their services at a rate up to the Eighty-four Dollars ($ 84.00) per day for each meeting of the board of commissioners attended, either regular or special, and shall be reimbursed for all expenses necessarily incurred in the discharge of their official duties in accordance with Section 25-3-41.

(e) The commissioners of the Hancock County Solid Waste Authority shall be compensated for their services at a rate up to the Eighty-four Dollars ($ 84.00) per day for each meeting of the board of commissioners attended, either regular or special, and shall be reimbursed for all expenses necessarily incurred in the discharge of their official duties in accordance with Section 25-3-41.

(f) The commissioners of the Standard Dedeaux Water District shall be compensated for their services at a rate up to the Eighty-four Dollars ($ 84.00) per day for each meeting of the board of commissioners attended, either regular or special, and shall be reimbursed for all expenses necessarily incurred in the discharge of their official duties in accordance with Section 25-3-41.



§ 19-5-173 - Board of commissioners; power to enact regulations

The board of commissioners shall have the power to make regulations to secure the general health of those residing in the district; to prevent, remove and abate nuisances; to regulate or prohibit the construction of privy-vaults and cesspools, and to regulate or suppress those already constructed; and to compel and regulate the connection of all property with sewers.



§ 19-5-175 - General powers of districts

Districts created under the provisions of Sections 19-5-151 through 19-5-207 shall have the powers enumerated in the resolution of the board of supervisors creating such districts but shall be limited to the conducting and operating of a water supply system, a sewer system, a garbage and waste collection and disposal system, a fire protection system, a combined water and fire protection system, a combined water and sewer system, a combined water and garbage and waste collection and disposal system, or a combined water, sewer, garbage and waste collection and disposal and fire protection system; and to carry out such purpose or purposes, such districts shall have the power and authority to acquire, construct, reconstruct, improve, better, extend, consolidate, maintain and operate such system or systems, and to contract with any municipality, person, firm or corporation for such services and for a supply and distribution of water, for collection, transportation, treatment and/or disposal of sewage and for services required incident to the operation and maintenance of such systems. As long as any such district continues to furnish any of the services which it was authorized to furnish in and by the resolution by which it was created, it shall be the sole public corporation empowered to furnish such services within such district. However, if the board of commissioners of such district and the board of supervisors unanimously agree, the county may contract directly with any fire protection services provider, in which case the board of supervisors may distribute directly to the fire protection services provider any or all of the funds that otherwise would be distributed to the fire protection district.

Any district created pursuant to the provisions of Sections 19-5-151 through 19-5-207 shall be vested with all the powers necessary and requisite for the accomplishment of the purpose for which such district is created. No enumeration of powers herein shall be construed to impair or limit any general grant of power herein contained nor to limit any such grant to a power or powers of the same class or classes as those enumerated. Such districts are empowered to do all acts necessary, proper or convenient in the exercise of the powers granted under such sections.



§ 19-5-177 - Additional powers of districts

(1) Any district created under Sections 19-5-151 through 19-5-207, acting by and through the board of commissioners of such district as its governing authority, shall have the following, among other, powers:

(a) To sue and be sued;

(b) To acquire by purchase, gift, devise and lease or any other mode of acquisition, other than by eminent domain, hold and dispose of real and personal property of every kind within or without the district;

(c) To make and enter into contracts, conveyances, mortgages, deeds of trust, bonds, leases or contracts for financial advisory services;

(d) To incur debts, to borrow money, to issue negotiable bonds, and to provide for the rights of the holders thereof;

(e) To fix, maintain, collect and revise rates and charges for services rendered by or through the facilities of such district, which rates and charges shall not be subject to review or regulation by the Mississippi Public Service Commission except in those instances where a city operating similar services would be subject to regulation and review; however, the district may furnish services, including connection to the facilities of the district, free of charge to the county or any agency or department of the county and to volunteer fire departments located within the service area of the district. The district shall obtain a certificate of convenience and necessity from the Mississippi Public Service Commission for operating of water and/or sewer systems;

(f) To pledge all or any part of its revenues to the payment of its obligations;

(g) To make such covenants in connection with the issuance of bonds or to secure the payment of bonds that a private business corporation can make under the general laws of the state;

(h) To use any right-of-way, public right-of-way, easement, or other similar property or property rights necessary or convenient in connection with the acquisition, improvement, operation or maintenance of the facilities of such district held by the state or any political subdivision thereof; however, the governing body of such political subdivision shall consent to such use;

(i) To enter into agreements with state and federal agencies for loans, grants, grants-in-aid, and other forms of assistance including, but not limited to, participation in the sale and purchase of bonds;

(j) To acquire by purchase any existing works and facilities providing services for which it was created, and any lands, rights, easements, franchises and other property, real and personal necessary to the completion and operation of such system upon such terms and conditions as may be agreed upon, and if necessary as part of the purchase price to assume the payment of outstanding notes, bonds or other obligations upon such system;

(k) To extend its services to areas beyond but within one (1) mile of the boundaries of such district; however, no such extension shall be made to areas already occupied by another corporate agency rendering the same service so long as such corporate agency desires to continue to serve such areas. Areas outside of the district desiring to be served which are beyond the one (1) mile limit must be brought into the district by annexation proceedings;

(l) To be deemed to have the same status as counties and municipalities with respect to payment of sales taxes on purchases made by such districts;

(m) To borrow funds for interim financing subject to receipt of funds as outlined in Section 19-5-181;

(n) To provide group life insurance coverage for all or specified groups of employees of the district and group hospitalization benefits for those employees and their dependents, and to pay the total cost of these benefits. For purposes of this paragraph, the term "employees" does not include any person who is a commissioner of a district created under Sections 19-5-151 through 19-5-207, and such commissioners are not eligible to receive any insurance coverage or benefits made available to district employees under this paragraph.

(2) Any district which is incorporated under Sections 19-5-151 through 19-5-207 to provide sewer services may install or provide for the installation of sewage holding tanks at residential properties within the district, if funding for municipal or community sewers has been awarded to the district. The district shall maintain or provide for the maintenance of the sewage holding tank systems. The district may assess and collect from each resident using a sewage holding tank a fee covering the costs of providing the services authorized under this section. When municipal or community sewers are available and ready for use, residences with sewage holding tanks shall be connected to the sewer system.



§ 19-5-179 - Eminent domain

The board of supervisors of such county may, upon petition by the board of commissioners of the district, exercise the power of eminent domain on behalf of the district wherever and whenever public necessity and convenience so requires.



§ 19-5-181 - Revenue bonds; special improvement water and pollution abatement bonds; tax levies therefor

(1) Any such district shall have the power to provide funds for the purpose of constructing, acquiring, reconstructing, improving, bettering or extending the facilities of such district or for the purpose of buying, leasing, or otherwise acquiring the assets and facilities of any nonprofit corporation organized pursuant to the provisions of Sections 79-11-101 through 79-11-399, or any other utility district by the issuance of revenue bonds. Such bonds shall be payable solely and only from the revenues of such facilities, and such revenues may be pledged from a portion of the service area of the district to the support of debt service for a specific series or issue of bonds if such apportionment is economically feasible.

(2) Any such district shall have the power to provide funds, in addition to or in conjunction with the funds authorized in subsection (1) above, for water supply or pollution abatement projects by issuing special improvement pollution abatement bonds, special improvement water bonds, or combinations of special improvement water and sewer bonds, if the resolution creating the district authorized the board of supervisors to make assessments against benefited properties as outlined in Section 19-5-191. Such bonds shall be payable solely and only from charges assessed to benefited properties as outlined in said Section 19-5-191.

(3) If the board of supervisors of the county should levy a special tax, as provided in Section 19-5-189, and consent to the pledge of any part thereof, then that part of such tax levy may be pledged in addition to the revenues of such facilities to the payment of such bonds, and upon the pledge thereof such part of said levy so pledged shall not be reduced while such bonds are outstanding and unpaid. If the board of supervisors of the county should provide for special improvement bonds as outlined in Section 19-5-191, the funds received from the charges assessed to the properties being benefited shall be pledged, separately or in conjunction with the revenues and the avails of taxes described above, for payment of such bonds, and such assessments shall not be reduced while such bonds are outstanding and unpaid.



§ 19-5-183 - Issuance, form and contents of bonds

(1) The board of commissioners of any district created pursuant to Sections 19-5-151 through 19-5-207 may issue bonds of such district by resolution spread upon the minutes of such board. Bonds may be issued from time to time without an election being held upon the question of their issuance unless the board of commissioners of the district is presented with a petition for an election upon the question of issuance signed by twenty percent (20%) or one hundred fifty (150), whichever is the lesser, of the qualified electors residing within the district. The resolution authorizing any issue of bonds other than the initial issue shall be published in a manner similar to the publication of the resolution, as outlined in Section 19-5-157. If an election is required, it shall be held in substantial accord with the election outlined in Section 19-5-157. The cost of this election shall be borne by the district.

(2) All bonds shall be lithographed or engraved and printed in two (2) or more colors to prevent counterfeiting. They shall be in denominations of not less than One Thousand Dollars ($ 1,000.00) nor more than Five Thousand Dollars ($ 5,000.00), and may be registered as issued, and shall be numbered in a regular series from one (1) upward. Each such bond shall specify on its face the purpose for which it was issued, the total amount authorized to be issued, the interest on the bond, that it is payable to bearer and that the interest to accrue thereon is evidenced by proper coupons attached thereto.

(3) Such bonds shall contain such covenants and provisions; shall be executed; shall be in such form, format, type, denomination or denominations; shall be payable as to principal and interest, at such place or places; and shall mature at such time or times, all as shall be determined by such board of commissioners and set forth in the resolution pursuant to which such bonds shall be issued. The date of maturity of such bonds shall not exceed forty (40) years from the date of the bond, except that on special improvement pollution abatement bonds, special improvement water bonds, or special improvement water and sewer bonds the date of maturity shall not exceed twenty-five (25) years from their date.

(4) All bonds shall bear interest at such rate or rates not to exceed a greater net interest cost to maturity than that allowed in Section 75-17-103, no bond shall bear more than one (1) rate of interest; each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid; all bonds of the same maturity shall bear the same rate of interest. All interest accruing on such bonds so issued shall be payable semiannually, or annually, except that the first interest coupon attached to any such bonds may be for any period not exceeding one (1) year. No interest payment shall be evidenced by more than one (1) coupon and supplemental coupons, cancelled coupons and zero interest coupons will not be permitted; no interest coupon shall vary more than twenty-five percent (25%) in interest rate from any other interest coupon in the same bond issue; and the interest rate on any one (1) interest coupon shall not exceed that allowed in Section 75-17-103.

(5) Such bonds shall be signed by the chairman and secretary-treasurer of the commission with the seal of the commission affixed thereto; however, the coupons may bear only the facsimile signatures of such chairman and secretary-treasurer.

(6) Any provisions of the general laws to the contrary notwithstanding, any bonds and interest coupons issued pursuant to the authority of Sections 19-5-151 through 19-5-207 shall be securities within the meaning of Article 8 of the Uniform Commercial Code, being Sections 75-8-101 et seq., Mississippi Code of 1972.

(7) Notwithstanding the foregoing provisions of this section, bonds referred to hereinabove may be issued pursuant to the supplemental powers and authorizations conferred by the provisions of the Registered Bond Act, being Sections 31-21-1 through 31-21-7.



§ 19-5-185 - Sale of bonds; bids; refunding; validation

The bonds issued under Sections 19-5-151 through 19-5-207 shall be sold upon sealed bids in the manner provided for in Section 31-19-25, Mississippi Code of 1972, in conformity with the provisions of Sections 19-5-151 through 19-5-207; however, bonds may be sold to the United States of America or an agency or instrumentality thereof at private sale.

Each interest rate specified in any bid must be in a multiple of one-tenth of one percent (1/10 of 1%) or in multiples of one-eighth of one percent ( 1/8 of 1%), and a zero rate of interest cannot be named. Any premium must be paid in bank funds as a part of the purchase price, and bids shall not contemplate the cancellation of any interest coupon or the waiver of interest or other concession by the bidder as a substitute for bank funds.

Any bonds issued under the provisions of Sections 19-5-151 through 19-5-207 may be refunded in like manner as revenue bonds of municipalities shall be refunded.

Any bonds issued under the provisions of Sections 19-5-151 through 19-5-207 shall be submitted to validation under the provisions of Sections 31-13-1 through 31-13-11, inclusive, Mississippi Code of 1972.



§ 19-5-187 - Statutory lien of bondholders; appointment of receiver in case of default

There is hereby created a statutory lien to the nature of a mortgage lien upon any system or systems acquired or constructed in accordance with Sections 19-5-151 through 19-5-207, including all extensions and improvements thereof or combinations thereof subsequently made, which lien shall be in favor of the holder or holders of any bonds issued pursuant to said sections, and all such property shall remain subject to such statutory lien until the payment in full of the principal of and interest on said bonds. Any holder of said bonds or any of the coupons representing interest thereon may, either at law or in equity, by suit, action, mandamus or other proceedings, in any court of competent jurisdiction, protect and enforce such statutory lien and compel the performance of all duties required by said sections, including the making and collection of sufficient rates for the service or services, the proper accounting thereof, and the performance of any duties required by covenants with the holders of any bonds issued in accordance herewith.

If any default is made in the payment of the principal of or interest on such bonds, any court having jurisdiction of the action may appoint a receiver to administer said district and said system or systems, with power to charge and collect rates sufficient to provide for the payment of all bonds and obligations outstanding against said system or systems, and for payment of operating expenses, and to apply the income and revenues thereof in conformity with the provisions of Sections 19-5-151 through 19-5-207 and any covenants with bondholders.



§ 19-5-189 - Tax levies

(1) (a) Except as otherwise provided in subsection (2) of this section for levies for fire protection purposes and subsection (3) of this section for certain districts providing water service, the board of supervisors of the county in which any such district exists may, according to the terms of the resolution, levy a special tax, not to exceed four (4) mills annually, on all of the taxable real property in such district, the avails of which shall be paid over to the board of commissioners of the district to be used either for the operation, support and maintenance of the district or for the retirement of any bonds issued by the district, or for both.

(b) The proceeds derived from two (2) mills of the levy authorized herein shall be included in the ten percent (10%) increase limitation under Section 27-39-321, and the proceeds derived from any additional millage levied under this subsection in excess of two (2) mills shall be excluded from such limitation for the first year of such additional levy and shall be included within such limitation in any year thereafter.

(2) (a) In respect to fire protection purposes, the board of supervisors of the county in which any such district exists on July 1, 1987, may levy a special tax annually, not to exceed the tax levied for such purposes for the 1987 fiscal year on all of the taxable real property in such district, the avails of which shall be paid over to the board of commissioners of the district to be used either for the operation, support and maintenance of the fire protection district or for the retirement of any bonds issued by the district for fire protection purposes, or for both. Any such district for which no taxes have been levied for the 1987 fiscal year may be treated as having been created after July 1, 1987, for the purposes of this subsection.

(b) In respect to fire protection purposes, the board of supervisors of the county in which any such district is created after July 1, 1987, may, according to the terms of the resolution of intent to incorporate the district, levy a special tax not to exceed two (2) mills annually on all of the taxable real property in such district, the avails of which shall be paid over to the board of commissioners of the district to be used either for the operation, support and maintenance of the fire protection district or for the retirement of any bonds issued by the district for fire protection purposes, or for both; however, if the district is created pursuant to a mandatory election called by the board of supervisors, in lieu of a petitioned election under Section 19-5-157, the board of supervisors may levy a special tax annually not to exceed an amount to be determined by the board of supervisors and stated in the notice of such election. The mandatory election authorized herein shall be conducted in accordance with paragraph (c) of this subsection. The special tax may be increased if such increase is authorized by the electorate pursuant to an election conducted in accordance with paragraph (c) of this subsection.

(c) The tax levy under this subsection may be increased only when the board of supervisors has determined the need for additional revenues, adopts a resolution declaring its intention so to do and has held an election on the question of raising the tax levy prescribed in this subsection. The notice calling for an election shall state the purposes for which the additional revenues shall be used and the amount of the tax levy to be imposed for such purposes. The tax levy may be increased only if the proposed increase is approved by a majority of those voting within the district. Subject to specific provisions of this paragraph to the contrary, the publication of notice and manner of holding the election within the district shall be as prescribed by law for the holding of elections for the issuance of bonds by the board of supervisors. The election shall be held only within the district.

(d) Notwithstanding any provisions of this subsection to the contrary, in any county bordering on the Gulf of Mexico and the State of Louisiana, the board of supervisors may levy not to exceed four (4) mills annually on all the taxable real property within any fire protection district, the avails of which shall be paid over to the board of commissioners of the district to be used either for the operation, support and maintenance of the fire protection district or for the retirement of any bonds issued by the district for fire protection purposes, or for both. Prior to levying the tax under this paragraph, the board of supervisors shall adopt a resolution declaring its intention to levy the tax. The resolution shall describe the amount of the tax levy and the purposes for which the proceeds of the tax will be used. The board of supervisors shall have a copy of the resolution published once a week for three (3) consecutive weeks in at least one (1) newspaper published in the county and having a general circulation therein. If no newspaper is published in the county, then notice shall be given by publishing the resolution for the required time in some newspaper having a general circulation in the county. A copy of the resolution shall also be posted at three (3) public places in the county for a period of at least twenty-one (21) days during the time of its publication in a newspaper. If more than twenty percent (20%) of the qualified electors of the district shall file with the clerk of the board of supervisors, within twenty-one (21) days after adoption of the resolution of intent to levy the tax, a petition requesting an election on the question of the levy of such tax, then and in that event such tax levy shall not be made unless authorized by a majority of the votes cast at an election to be called and held for that purpose within the district. Notice of such election shall be given, the election shall be held and the result thereof determined, as far as is practicable, in the same manner as other elections are held in the county. If an election results in favor of the tax levy or if no election is required, the board of supervisors may levy such tax. The board of supervisors, in its discretion, may call an election on such question, in which event it shall not be necessary to publish the resolution declaring its intention to have the tax imposed.

(e) Notwithstanding any provisions of this subsection to the contrary, in any county bordering on the Mississippi River in which legal gaming is conducted and in which U.S. Highway 61 intersects with Highway 4, the board of supervisors may levy a special tax not to exceed five (5) mills annually on all the taxable real and personal property within any fire protection district, except for utilities as defined in Section 77-3-3(d)(i) and (iii), the avails of which shall be paid over to the board of commissioners of the district to be used either for the operation, support and maintenance of the fire protection district or for the retirement of any bonds issued by the district for fire protection purposes, or for both. Before levying the tax under this paragraph, the board of supervisors shall adopt a resolution declaring its intention to levy the tax. The resolution shall describe the amount of the tax levy and the purposes for which the proceeds of the tax will be used. The board of supervisors shall have a copy of the resolution published once a week for three (3) consecutive weeks in at least one (1) newspaper published in the county and having a general circulation therein. If no newspaper is published in the county, then notice shall be given by publishing the resolution for the required time in some newspaper having general circulation in the county. A copy of the resolution shall also be posted at three (3) public places in the county for a period of at least twenty-one (21) days during the time of its publication in a newspaper. If more than twenty percent (20%) of the qualified electors of the district shall file with the clerk of the board of supervisors, within twenty-one (21) days after adoption of the resolution of intent to levy the tax, a petition requesting an election of the questions of the levy of such tax, then and in that event such tax levy shall not be made unless authorized by a majority of the votes cast at an election to be called and held for that purpose within the district. Notice of such election shall be given, the election shall be held and the result thereof determined, as far as is practicable, in the same manner as other elections are held in the county. If an election results in favor of the tax levy or if no election is required, the board of supervisors may levy such tax. The board of supervisors, in its discretion, may call an election on such question, in which event it shall not be necessary to publish the resolution declaring its intention to have the tax imposed.

(f) Any taxes levied under this subsection shall be excluded from the ten percent (10%) increase limitation under Section 27-39-321.

(3) For any district authorized under Section 19-5-151(2), the board of supervisors shall not levy the special tax authorized in this section.



§ 19-5-191 - Assessment and collection of charges against improved property

(a) Funds for debt service for special improvement pollution abatement bonds, special improvement water bonds, or special improvement water and sewer bonds issued in lieu of or in conjunction with revenue bonds and/or tax-supported bonds shall be provided by charges upon the properties benefited according to procedures set forth in this section.

(b) So long as any special improvement bond authorized by Sections 19-5-151 through 19-5-207 shall remain outstanding, it shall be the duty of the board of supervisors, at the time annual county tax levies are made, to levy such assessments as are certified to them by the district as being due and payable at a stated time. It shall be the duty of the tax collector of the county in which the district lies to collect such charges and pay the funds collected to the board of commissioners of the district for payment to interest and principal and to the retirement of bonds issued by the district in accord with the maturities schedule pertaining thereto.

(c) One of the following procedures may be utilized in providing funds as authorized by this section:

(1) Funds for debt service may be provided by charges assessed against the property abutting upon the sewer, or abutting upon the railroad and/or utility right-of-way, street, road, highway, easement or alley in which such sewer mains or water mains are installed according to the frontage thereof.

The board of commissioners of the district, after giving notice and hearing protests in the manner prescribed by Sections 21-41-5 and 21-41-7, Mississippi Code of 1972, shall by resolution spread upon its minutes define the services to be offered and the entire area to be benefited by each improvement; each such improvement may be designated as a project, or all such improvements may be designated as one project. However, if forty percent (40%) of the property owners or the owners of more than forty percent (40%) of the front footage of the property involved and actually residing on property owned by them and included within that part of any street, avenue, etc., ordered to be specially improved, or otherwise actually occupying property owned by them and included within that area designated as a project, shall file a protest, then the improvement shall not be made and the assessment shall not be made.

The resolution shall direct that the cost to be assessed against each lot or parcel of land shall be determined by dividing the entire assessable cost of the project by the total number of front feet fronting on the street, easement or other right-of-way in which all of the mains embraced within the project are installed and multiplying the quotient by the total number of front feet in any particular lot or parcel of land fronting on the street, easement or other right-of-way in which sewer mains or water mains are installed. The result thereof shall be delivered by governing authorities of the district to the county board of supervisors as the amount of special tax to be assessed against each lot or piece of ground for the owner's part of the total cost of the improvements.

The resolution, at the discretion of the governing authorities of the district, may provide for the district to pay the assessment against any property abutting a sewer or water improvement, if the property whose assessment is being paid by the district is occupied by a contributor or consumer connected to the sewer or water system who is, or will be, paying service charges at the time the assessment roll maintained by the district is confirmed; provided, however, such payment shall not exceed an amount equal to that assessed against any one hundred twenty-five (125) feet of frontage of abutting property in a project.

The resolution may, at the discretion of the governing authorities of the district, provide for the district to pay the assessment against any property abutting a section of sewer main or water main designated as necessary and essential to the overall operation of such system or systems; provided, however, no service shall be provided to any such abutting property until and unless all such payments made by the district are repaid to the district by the owners of such benefited property.

(2) Funds for debt service may be provided by charges assessed against a lot or block in a recorded subdivision of land or by other appropriately designated parcel or tract of land in accord with the following procedure:

The board of commissioners of the district, after giving notice and hearing protests in the manner prescribed by Sections 21-41-5 and 21-41-7, Mississippi Code of 1972, shall by resolution spread upon its minutes define the services to be offered and the entire area to be benefited by each improvement; each such improvement may be designated as a project, or all such improvements may be designated as one (1) project. However, if forty percent (40%) of the property owners or the owners of more than forty percent (40%) of the front footage of the property involved and actually residing on property owned by them and included within that part of any street, avenue, etc., ordered to be specially improved, or otherwise actually occupying property owned by them and included within that area designated as a project, shall file a protest, then the improvement shall not be made and the assessment shall not be made.

Charges shall be assessed in accord with the provisions of Sections 21-41-9 through 21-41-21, 21-41-25 to 21-41-39, Mississippi Code of 1972.

The resolution providing for assessments under the provisions of subsection (c)(2) of this section, at the discretion of the governing authorities of the district, may provide for the district to pay the assessment against any lot or parcel of ground not exceeding one (1) acre in size, if such property is occupied by a contributor or consumer connected to the sewer or water system who is, or will be, paying service charges at the time the assessment roll maintained by the district is confirmed.

The resolution providing for assessment of benefited properties under this procedure shall provide for appropriate payment to debt service accounts by property owners not included in the original assessment roll but benefited by facilities installed with funds provided by such assessments at, or prior to, the time at which a nonassessed but benefited property is actually served by said facilities.



§ 19-5-193 - Limitations upon holders of bonds

No holder or holders of any bonds issued pursuant to Sections 19-5-151 through 19-5-207 shall ever have the right to compel the levy of any tax to pay said bonds or the interest thereon except where the board of supervisors of the county has made a levy of a special tax and consented to the pledge thereof, all as is provided in Sections 19-5-181 and 19-5-189.



§ 19-5-195 - Rates, fees, tolls or charges for use of system

The board of commissioners of the district issuing bonds pursuant to Sections 19-5-151 through 19-5-207 shall prescribe and collect reasonable rates, fees, tolls or charges for the services, facilities and commodities of its system or systems; shall prescribe penalties for the nonpayment thereof; and shall revise such rates, fees, tolls or charges from time to time whenever necessary to insure the economic operation of such system or systems. The rates, fees, tolls or charges prescribed shall be, as nearly as possible, such as will always produce revenue at least sufficient to: (a) provide for all expenses of operation and maintenance of the system or systems, including reserves therefor, (b) pay when due all bonds and interest thereon for the payment of which such revenues are or shall have been pledged, charged or otherwise encumbered, including reserves therefor, and (c) provide funds for reasonable expansions, extensions and improvements of service.



§ 19-5-197 - Exemption from taxation

The property and revenue of such district shall be exempt from all state, county and municipal taxation. Bonds issued pursuant to Sections 19-5-151 through 19-5-207 and the income therefrom shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes, and it may be so stated on the face of said bonds.



§ 19-5-199 - Construction contracts

All construction contracts by the district where the amount of the contract shall exceed Ten Thousand Dollars ($ 10,000.00) shall, and construction contracts of less than Ten Thousand Dollars ($ 10,000.00) may, be made upon at least three (3) weeks' public notice. Such notice shall be published once a week for at least three (3) consecutive weeks in at least one (1) newspaper published in such county or having general circulation therein. The first publication of such notice shall be made not less than twenty-one (21) days prior to the date fixed in such notice for the receipt of bids, and the last publication shall be made not more than seven (7) days prior to such date. The notice shall state the thing to be done and invite sealed proposals, to be filed with the secretary of the district, to do the work. In all such cases, before the notice shall be published, plans and specifications for the work shall be prepared by a registered professional engineer and shall be filed with the secretary of the district and there remain. The board of commissioners of the district shall award the contract to the lowest responsible bidder who will comply with the terms imposed by such commissioners and enter into bond with sufficient sureties to be approved by the commissioners in such penalty as shall be fixed by the commissioners; however, in no case shall such bond be less than the contract price, conditioned for the prompt, proper efficient performance of the contract. Contracts of less than Ten Thousand Dollars ($ 10,000.00) may be negotiated; however, the board of commissioners shall invite and receive written proposals for the work from at least three (3) contractors regularly engaged in the type of work involved.



§ 19-5-201 - Annexations to district

Any area adjacent to any district created pursuant to Sections 19-5-151 through 19-5-207 and situated within the same county as the district, and not being situated within the corporate boundaries of any existing municipality, may be annexed to and become a part of such district by the same procedure prescribed in Sections 19-5-153 through 19-5-159 for the original creation of the district. All costs incident to the publication of notice and all other costs incident to the hearings, election and proceedings shall be paid by the district.

The district shall have the exclusive right to provide any of the services for which it was created in the annexed territory; however, if any part of the annexed territory is then being served by another corporate agency with any such service, the district shall, at the option of the other corporate agency, either relinquish its prior right to serve the area occupied by the corporate agency or acquire by purchase the facilities of such corporate agency, together with its franchise rights to serve such area. If the annexation affects only a portion of the corporate agency's facility, the cash consideration for such purchase shall not be less than:

(a) the present-day reproduction cost, new, of the facilities being acquired, less depreciation computed on a straight-line basis; plus

(b) an amount equal to the cost of constructing any necessary facilities to reintegrate the system of the corporate agency outside the annexed area after detaching the portion to be acquired by the district; plus

(c) an annual amount payable each year for a period of ten (10) years equal to the sum of twenty-five per cent (25%) of the revenues received from sales to consumers within the annexed area during the last twelve (12) months.

If the option is for the district to purchase, upon notification thereof, the district shall be obligated to buy and pay for, and the corporate agency shall be obligated to convey to the district, all its service facilities and franchise rights in the annexed area, free and clear of all mortgage liens and encumbrances for the aforesaid cash consideration.

If the annexed territory affects all of the properties and facilities of such other corporate agency, then all of such property constituting the entire system or facility of the corporate agency shall be acquired by the district in accordance with such terms and conditions as may be agreed upon, and the district shall have the authority to assume the operation of such entire system or facility and to assume and become liable for the payment of any notes, bonds or other obligations that are outstanding against said system or facility and payable from the revenues therefrom.

If the district is notified to relinquish its prior right to serve the annexed area, the district shall grant the corporate agency a franchise to serve within the annexed territory; however, the corporate agency shall be entitled to serve only such customers or locations within the annexed area as it served on the date that such annexation became effective.

The annexed territory shall become liable for any existing indebtedness of the district and be subject to any taxes levied by the board of supervisors under Section 19-5-189 in payment of the district's indebtedness.



§ 19-5-203 - State and federal cooperation

The board of commissioners of any district created pursuant to the provisions of Sections 19-5-151 through 19-5-207 shall have the authority to enter into cooperative agreements with the state or federal government, or both; to obtain financial assistance in the form of loans or grants as may be available from the state or federal government, or both; and to execute and deliver at private sale notes or bonds as evidence of such indebtedness in the form and subject to the terms and conditions as may be imposed by the state or federal government, or both; and to pledge the income and revenues of the district, or the income and revenues from any part of the area embraced in the district, in payment thereof. It is the purpose and intention of this section to authorize districts to do any and all things necessary to secure the financial aid or cooperation of the state or federal government, or both, in the planning, construction, maintenance or operation of project facilities.



§ 19-5-204 - When district facilities may be required to be commensurate with those of an adjoining municipality

When any board of supervisors creates a district within three (3) miles of the corporate boundaries of any existing municipality, the municipality is empowered to require such district to construct and maintain all facilities, whether purchased or constructed, to standards commensurate with those of the adjoining municipality; provided, however, the governing authorities of the municipalities may specifically waive compliance with any or all of such requirements.



§ 19-5-205 - Sections 19-5-151 through 19-5-207 are full and complete authority

Sections 19-5-151 through 19-5-207, without reference to any other statute, shall be deemed to be full and complete authority for the creation of such districts and for the issuance of such bonds. No proceedings shall be required for the creation of such districts or for the issuance of such bonds other than those provided for and required herein. All the necessary powers to be exercised by the board of supervisors of such county and by the board of commissioners of any such district, in order to carry out the provisions of such sections, are hereby conferred.



§ 19-5-207 - Financial statements

Within ninety (90) days after the close of each fiscal year, the board of commissioners shall publish in a newspaper of general circulation in the county a sworn statement showing the financial condition of the district, the earnings for the fiscal year just ended, a statement of the water and sewer rates being charged, and a brief statement of the method used in arriving at such rates. Such statement shall also be filed with the board of supervisors creating the district.






FIRE PROTECTION GRADING DISTRICTS

§ 19-5-215 - Fire protection grading districts

Any contiguous area situated within any county of the state, and not being situated within the corporate boundaries of any existing municipality, may become incorporated as a fire protection grading district solely for the purpose of grading by the Mississippi Rating Bureau for fire protection classification in the manner set forth in the following sections.



§ 19-5-217 - Petition for incorporation

(1) A petition for the incorporation of such a district may be submitted to the board of supervisors of the county, signed by not less than twenty-five (25) owners of real property residing within the boundaries of the proposed district. Such petition shall include: (a) a statement of the necessity for the proposed district to establish legally recognized boundaries solely for fire protection grading purposes; (b) the proposed corporate name for the district; and (c) the proposed boundaries of the district.

Such petition shall be signed in person by the petitioners, with their respective residence addresses, and shall be accompanied by a sworn statement of the person or persons circulating the petition, who shall state under oath that he or they witnessed the signature of each petitioner, that each signature is the signature of the person it purports to be, and that, to the best of his or their knowledge, each petitioner was at the time of signing an owner of real property within and a resident of the proposed district.

The board of supervisors of a county, in its discretion, may initiate the incorporation of a district by resolution of the board and presentation of a petition signed by at least twenty-five (25) property owners of the area to be incorporated if at least forty (40) property owners reside within the district.

(2) With respect to the incorporation of a fire protection grading district in accordance with Sections 19-5-215 through 19-5-241, the word "owners" shall include any lessees of real property the term of whose original lease is not less than sixty (60) years and shall also include sublessees if the original lease of which they are subletting is not less than sixty (60) years.



§ 19-5-219 - Hearing; findings; resolution of intent

Upon the filing of such petition, or upon the adoption of a resolution declaring the intent of the board of supervisors to incorporate such district, it shall then be the duty of the board of supervisors of such county to fix a time and place for a public hearing upon the question of the public convenience and necessity of the incorporation of the proposed district solely for fire protection grading purposes. The date fixed for such hearing shall be not more than thirty (30) days after the filing of the petition, and the date of the hearing, the place at which it shall be held, the proposed boundaries of the district and the purpose of the hearing shall be set forth in a notice to be signed by the clerk of the board of supervisors of such county. Such notice shall be published in a newspaper having general circulation within such proposed district once a week for at least three (3) consecutive weeks before the date of such hearing. The first such publication shall be made not less than twenty-one (21) days before the date of such hearing and the last such publication shall be made not more than fourteen (14) days before the date of such hearing.

If, at such public hearing, the board of supervisors finds that the public convenience and necessity require the creation of the fire protection grading district to enable the Mississippi State Rating Bureau to grade the district according to its fire insurance grading schedule, the board of supervisors shall adopt a resolution making such findings and declaring its intention to create the district on a date to be specified in such resolution. Such resolution shall also designate the name of the proposed district and define its territorial limits, which shall be fixed by the board in accordance with such hearing.



§ 19-5-221 - Publication of resolution of intent

A certified copy of the resolution so adopted shall be published in a newspaper having a general circulation within such proposed district once a week for at least three (3) consecutive weeks before the date specified in the resolution as the date upon which the board intends to create such district. The first such publication shall be made not less than twenty-one (21) days before the date specified, and the last such publication shall be made not more than fourteen (14) days before such date. If twenty percent (20%) or one hundred fifty (150), whichever is the lesser, of the qualified electors of such proposed district file a written petition with such board of supervisors on or before the date specified as the date of creation of the district protesting against creation of such district, the board of supervisors shall call an election on the question of creation of such district. Procedure for the election should conform to the guidelines set forth in Section 19-5-157.



§ 19-5-223 - Resolution creating district

If no petition requiring an election be filed or if three-fifths of those voting in such election vote in favor of the creation of such district, the board of supervisors shall adopt a resolution creating the district as desired in the resolution of intention.



§ 19-5-225 - Costs; bond

All costs incident to the publication of the notices and all other costs incident to the public hearing and election shall be paid by the board of supervisors, in its discretion, or shall be borne by the parties filing the petition. The board of supervisors, in its discretion, may require the execution of a cost bond by the parties filing the petition. Such bond shall be in the amount and with good sureties to guarantee the payment of such costs.



§ 19-5-227 - Appeal to circuit court

Any party having an interest in the subject matter and aggrieved or prejudiced by the findings and adjudication of the board of supervisors may appeal to the circuit court of the county in the manner provided by law for appeals from orders of the board of supervisors. However, if no such appeal be taken within a period of fifteen (15) days from and after the date of the adoption of the resolution creating any such district, the creation of such district shall be final and conclusive and shall not thereafter be subject to attack in any court.



§ 19-5-229 - District embracing lands in more than one county

A fire protection grading district embracing lands in more than one (1) county may be created by the following procedure:

(a) The portion of a proposed district containing the largest area of land shall be first created into a district by the board of supervisors of the county in which such largest portion is situated, such county to be known as the "incorporating county."

(b) The resolution first creating such district shall include the exact boundaries of the lands situated in the incorporating county and shall include the exact boundaries of the contiguous area in other counties to be included in the district.

(c) The resolution by the incorporating county shall designate the official name of the district.

(d) The resolution adopted by the board of supervisors of any county desiring to include contiguous lands into a district initially created as outlined above shall contain exact and identical provisions to those in the resolution by the board of supervisors of the incorporating county.

(e) The board of supervisors of the incorporating county, within sixty (60) days after the adoption of a resolution or resolutions by the board of supervisors of adjoining counties to enter lands into the district, shall enter an order on its minutes acknowledging, affirming and adjudicating the incorporation of the district.



§ 19-5-231 - District as governmental entity

From and after the date of the adoption of the resolution creating any such district, such district shall be a governmental entity of the incorporating county in perpetuity under its corporate name and the supervisors, in that name, shall exercise responsibilities as required by law.



§ 19-5-233 - Board of supervisors to act on behalf of district

The board of supervisors shall act on behalf of the district and may exercise any of the powers granted under the provisions of Sections 19-5-215 through 19-5-241. The board of supervisors shall record any such actions in its minutes, conducting such business during any public meeting of that body.



§ 19-5-235 - Powers of district

Any fire protection grading district, acting by and through the board of supervisors on behalf of such district as its governing authority, shall have the following among other powers granted to the board of supervisors:

(a) To sue and be sued;

(b) To acquire by purchase, gift, devise and lease or any other mode of acquisition, hold and dispose of real and personal property of every kind within or without the district;

(c) To make and enter into contracts, conveyances, mortgages, deeds of trust, bonds, leases or contracts for financial advisory services;

(d) To incur debts, to borrow money, to issue negotiable bonds and to provide for the rights of the holders thereof;

(e) To pledge revenues to the payment of its obligations;

(f) To use any right-of-way, public right-of-way, easement or other similar property or property rights necessary or convenient in connection with the acquisition, improvement, operation or maintenance of the facilities of fire protection providers serving such district held by the state or any political subdivision thereof; however, the governing body of such political subdivision shall consent to such use; and

(g) To enter into agreements with state and federal agencies for loans, grants, grants-in-aid and other forms of assistance, including but not limited to participation in the sale and purchase of bonds.



§ 19-5-237 - Exercise of eminent domain

The board of supervisors of such county may exercise the power of eminent domain on behalf of the district wherever and whenever public necessity and convenience so require.



§ 19-5-239 - Annexation of area adjacent to district

Any area adjacent to any district created under Sections 19-5-215 through 19-5-241 and situated within the same county as the district, and not being situated within the corporate boundaries of any existing municipality, may be annexed to and become a part of such district by the same procedure prescribed in Sections 19-5-215 through 19-5-241 for the original creation of the district. All costs incident to the publication of notice and all other costs incident to the hearings, election and proceedings shall be paid by the board of supervisors.



§ 19-5-241 - Agreements with or aid and cooperation of state or federal government

The board of supervisors creating any such district shall have the authority to enter into cooperative agreements with the state or federal government or both; to obtain financial assistance in the form of loans or grants as may be available from the state or federal government, or both. It is the purpose and intention of this section to authorize districts to do any and all things necessary to secure the financial aid or cooperation of the state or federal government.






TRANSACTIONS INVOLVING PROPERTY, ASSETS, AND MERGER OF NONPROFIT, NONSHARE CORPORATIONS CHARTERED FOR RURAL WATERWORKS OR SEWAGE DISPOSAL SYSTEM PURPOSES, AND OF UTILITY DISTRICTS

§ 19-5-251 - General authorization

Any nonprofit, nonshare corporation chartered under the authority of Title 79, Chapter 11, Mississippi Code of 1972, for the purpose of owning and operating rural waterworks system and/or rural sewage disposal system with the concurrence of a majority of the members of the corporation either voting in person or by proxy, at a duly called meeting, or any utility district incorporated under the authority of Section 19-5-151 et seq., Mississippi Code of 1972, with the unanimous concurrence of the board of commissioners of said district, is hereby vested with the power to sell, convey, transfer, lease, exchange, mortgage, pledge, or otherwise dispose of all or any part of its property and assets to, or to merge with, any political subdivision of the state, any other utility district or any other such nonprofit, nonshare corporation which is authorized to so acquire such corporation. Any such nonprofit, nonshare corporation or any such utility district is also vested with the authority to so acquire any other such nonprofit, nonshare corporation or any other utility district.



§ 19-5-253 - Procedure in general; authorization by members

(1) A sale, conveyance, transfer, lease, exchange, mortgage, pledge, or other disposition of thirty-five percent (35%) or more of the property and assets, with or without the good will, of a corporation or a merger, may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, as may be authorized in the following manner:

(a) The board of directors shall adopt a resolution recommending such sale, conveyance, transfer, lease, exchange, mortgage, pledge, or other disposition or merger, and directing the submission thereof to a vote at a meeting of the members, which may be either an annual or a special meeting.

(b) Written or printed notice shall be given to each member entitled to vote at such meeting within the time and in the manner provided in Section 19-5-255 for the giving of notice of meetings of members, and, whether the meeting be an annual or a special meeting, shall state that the purpose, or one of the purposes, of such meeting is to consider the proposed sale, conveyance, transfer, lease, exchange, mortgage, pledge, or other disposition, or merger.

(c) At such meeting the members may authorize such sale, conveyance, transfer, lease, exchange, mortgage, pledge, or other disposition, or merger and may fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the corporation therefor. Such authorization shall require the affirmative vote of a majority of the members present and voting.

(d) After such authorization by a vote of the members, the board of directors nevertheless, in its discretion, may abandon such sale, conveyance, transfer, exchange, mortgage, pledge, or other disposition of assets, or merger, subject to the rights of third parties under any contracts relating thereto, without further action or approval by the members.

(2) A sale, conveyance, transfer, lease, exchange, mortgage, pledge or other disposition of less than thirty-five percent (35%) of the property and assets, with or without the good will, of a corporation may be made by an affirmative vote of a majority of the board of directors upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, as the board determines to be in the best interest of the corporation. The board of directors shall give written or printed notice of its actions to each member along with the terms and conditions thereof and the consideration to be received by the corporation.



§ 19-5-255 - Notice of meeting

Written or printed notice stating the place, day and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten (10) nor more than fifty (50) days before the date of the meeting, either personally or by mail, by or at the direction of the president, the secretary, or the officer or persons calling the meeting, to each member entitled to vote at such meeting. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail addressed to the member at his address as it appears on the records of the corporation with postage thereon paid.



§ 19-5-257 - Assumption of existing indebtedness

Upon acquiring such nonprofit, nonshare corporation or utility district, the political subdivision, utility district or nonprofit, nonshare corporation shall assume any existing indebtedness of the corporation or utility district and be responsible for such indebtedness.






EMERGENCY TELEPHONE SERVICE (911)

§ 19-5-301 - Purpose

(1) The Legislature finds and declares it to be in the public interest to reduce the time required for a citizen to request and receive emergency aid, and to raise the level of competence of local public safety and 911 telecommunicators by establishing a minimum standard of training and certification for personnel involved in the answering and dispatching of calls to law enforcement, fire and emergency medical services. The provision of a single, primary three-digit emergency number through which emergency services can be quickly and efficiently obtained will provide a significant contribution to law enforcement and other public service efforts by simplifying the notification of public service personnel. Such a simplified means of procuring emergency services will result in the saving of life, a reduction in the destruction of property, quicker apprehension of criminals and, ultimately, the saving of monies. Establishment of a uniform emergency number is a matter of concern and interest to all citizens of the state.

(2) The Legislature also finds and declares it to be in the public interest to reduce the time required for a citizen to request and receive emergency aid, by requiring all owners and renters of residences, buildings and structures to obtain a 911 address from the county.



§ 19-5-303 - Definitions [Repealed effective July 1, 2018]

For purposes of Sections 19-5-301 through 19-5-317, the following words and terms shall have the following meanings, unless the context clearly indicates otherwise:

(a) "Exchange access facilities" shall mean all lines provided by the service supplier for the provision of local exchange service as defined in existing general subscriber services tariffs.

(b) "Tariff rate" shall mean the rate or rates billed by a service supplier as stated in the service supplier's tariffs and approved by the Public Service Commission, which represent the service supplier's recurring charges for exchange access facilities, exclusive of all taxes, fees, licenses or similar charges whatsoever.

(c) "District" shall mean any communications district created pursuant to Section 19-5-301 et seq., or by local and private act of the State of Mississippi.

(d) "Service supplier" shall mean any person providing exchange telephone service to any service user throughout the county.

(e) "Service user" shall mean any person, not otherwise exempt from taxation, who is provided exchange telephone service in the county or state.

(f) "E911" shall mean Enhanced Universal Emergency Number Service or Enhanced 911 Service, which is a telephone exchange communications service whereby a Public Safety Answering Point (PSAP) designated by the county or local communications district may receive telephone calls dialed to the abbreviated telephone number 911. E911 Service includes lines and equipment necessary for the answering, transferring and dispatching of public emergency telephone calls originated by persons within the serving area who dial 911. Enhanced 911 Service includes the displaying of the name, address and other pertinent caller information as may be supplied by the service supplier.

(g) "Basic 911" shall mean a telephone service terminated in designated Public Safety Answering Points accessible by the public through telephone calls dialed to the abbreviated telephone number 911. Basic 911 is a voice service and does not display address or telephone number information.

(h) "Shared tenant services (STS)" shall mean any telephone service operation supplied by a party other than a regulated local exchange telephone service supplier for which a charge is levied. Such services shall include, but not be limited to, apartment building systems, hospital systems, office building systems and other systems where dial tone is derived from connection of tariffed telephone trunks or lines connected to a private branch exchange telephone system.

(i) "Private branch exchange (PBX)" shall mean any telephone service operation supplied by a party other than a regulated local exchange telephone service supplier for which a charge is not levied. Such services are those where tariffed telephone trunks or lines are terminated into a central switch which is used to supply dial tone to telephones operating within that system.

(j) "Off-premise extension" shall mean any telephone connected to a private branch exchange or a shared tenant service which is in a different building or location from the main switching equipment and, therefore, has a different physical address.

(k) "Centrex" or "ESSX" shall mean any variety of services offered in connection with any tariffed telephone service in which switching services and other dialing features are provided by the regulated local exchange telephone service supplier.

(l) "Commercial mobile radio service" or "CMRS" shall mean commercial mobile radio service under Sections 3(27) and 332(d) of the Federal Telecommunications Act of 1996, 47 USCS Section 151 et seq., and the Omnibus Budget Reconciliation Act of 1993, Public Law 103-66. The term includes the term "wireless" and service provided by any wireless real-time, two-way voice communication device, including radio-telephone communications used in cellular telephone service, personal communication service, or the functional or competitive equivalent of a radio-telephone communications line used in cellular telephone service, a personal communication service, or a network radio access line. The term does not include service whose customers do not have ready access to 911, to a communication channel suitable only for data transmission, to a wireless roaming service or other nonlocal radio access line service, or to a private telecommunications system.

(m) "Telecommunicator" shall mean any person engaged in or employed as a telecommunications operator by any public safety, fire or emergency medical agency whose primary responsibility is the receipt or processing of calls for emergency services provided by public safety, fire or emergency medical agencies or the dispatching of emergency services provided by public safety, fire or emergency medical agencies and who receives or disseminates information relative to emergency assistance by telephone or radio.

(n) "Public safety answering point (PSAP)" shall mean any designated point of contact between the public and the emergency services such as a 911 answering point or, in the absence of 911 emergency telephone service, any other designated point of contact where emergency telephone calls are routinely answered and dispatched or transferred to another agency.

(o) "Local exchange telephone service" shall mean all lines provided by a service supplier as defined in existing general subscriber tariffs.

(p) "911 emergency communication" means any FCC mandated 911 communication, message, signal or transmission made to a public safety answering point.

(q) "Voice over Internet Protocol service" means any technology that permits a voice conversation using a voice connection to a computer, whether through a microphone, a telephone or other device, which sends a digital signal over the Internet through a broadband connection to be converted back to the human voice at a distant terminal and that delivers or is required by law to deliver a call to a public safety answering point. Voice over Internet Protocol service shall also include interconnected Voice over Internet Protocol service, which is service that enables real-time, two-way voice communications, requires a broadband connection from the user's location, requires Internet protocol compatible customer premises equipment, and allows users to receive calls that originate on the public service telephone network and to terminate calls to the public switched telephone network.

(r) "Voice over Internet Protocol service supplier" means a person or entity who provides Voice over Internet Protocol service to subscribers for a fee.



§ 19-5-305 - Authorization to create emergency communications district

The board of supervisors of each county may create, by order duly adopted and entered on its minutes, an emergency communications district composed of all of the territory within the county.



§ 19-5-307 - Board of commissioners; appointment; qualifications; terms; quorum; authority

(1) When any district is created, the board of supervisors of the county creating such district may appoint a board of commissioners composed of seven (7) members to govern its affairs, and shall fix the domicile of the board at any point within the district. The members of the board shall be qualified electors of the district, two (2) of whom shall be appointed for terms of two (2) years, three (3) for terms of three (3) years, and two (2) for terms of four (4) years, dating from the date of the adoption of the ordinance creating the district. Thereafter, all appointments of the members shall be for terms of four (4) years.

(2) The board of commissioners shall have complete and sole authority to appoint a chairman and any other officers it may deem necessary from among the membership of the board of commissioners.

(3) A majority of the board of commissioners membership shall constitute a quorum and all official action of the board of commissioners shall require a quorum.

(4) The board of commissioners shall have authority to employ such employees, experts and consultants as it may deem necessary to assist the board of commissioners in the discharge of its responsibilities to the extent that funds are made available.

(5) In lieu of appointing a board of commissioners, the board of supervisors of the county may serve as the board of commissioners of the district, in which case it shall assume all the powers and duties of the board of commissioners as provided in Section 19-5-301 et seq.

(6) All emergency communications districts shall purchase, lease or lease-purchase equipment used to comply with the FCC Order, as defined in Section 19-5-333, from a products and equipment list maintained by the Mississippi Department of Information Technology Services; however, items not available from the list, or items which may be purchased at a lower price, shall be purchased in accordance with the Public Purchasing Law (Section 31-7-13).



§ 19-5-309 - 911 designated primary emergency telephone number; secondary and nonemergency numbers; enhanced 911 service; guidelines; referenda by county electors

(1) The digits "911" shall be the primary emergency telephone number, but the involved agencies may maintain a separate secondary backup number and shall maintain a separate number for nonemergency telephone calls.

(2) The use of the digits "911" shall become the standard telephone number for public access to the various emergency services within the State of Mississippi by the year 1995. The implementation of this service shall be effected in all counties not currently operating a "911" system according to the following guidelines:

(a) Those counties not currently in the process of installing "911", or currently using "911" emergency telephone service, which have a population greater than fifteen thousand (15,000) residents shall, when so authorized by a vote of a majority of the qualified electors of the county voting on the proposal in an election held for that purpose, take the steps necessary to implement Enhanced 911 within such county using the guidelines for implementation set forth in Section 19-5-301 et seq.;

(b) Those counties not currently in the process of installing "911", or currently using "911" emergency telephone service, which have a population less than fifteen thousand (15,000) residents shall, when so authorized by a vote of a majority of the qualified electors of the county voting on the proposal in an election held for that purpose, install either "Basic 911" or "Enhanced 911" using the guidelines for implementation set forth in Section 19-5-301 et seq.



§ 19-5-311 - Methods for responding to emergency calls

The emergency telephone system shall, when so authorized by a vote of a majority of the qualified electors of the county voting on the proposal in an election held for that purpose, be designed to have the capability of utilizing at least one (1) of the following three (3) methods in response to emergency calls:

(a) "District dispatch method," which is a telephone service to a centralized dispatch center providing for the dispatch of an appropriate emergency service unit upon receipt of a telephone request for such services and a decision as to the proper action to be taken, including an E911 system.

(b) "Relay method," which is a telephone service whereby pertinent information is noted by the recipient of a telephone request for emergency services and is relayed to appropriate public safety agencies or other providers of emergency services for dispatch of an emergency service unit.

(c) "Transfer method," which is a telephone service which receives telephone requests for emergency services and directly transfers such requests to an appropriate public safety agency or other provider of emergency services.

The board of commissioners shall select the method which it determines to be the most feasible for the county.



§ 19-5-313 - Emergency telephone service charges; use of excess funds [Repealed effective July 1, 2018]

(1) The board of supervisors may levy an emergency telephone service charge in an amount not to exceed One Dollar ($ 1.00) per residential telephone subscriber line per month, One Dollar ($ 1.00) per Voice over Internet Protocol subscriber account per month, and Two Dollars ($ 2.00) per commercial telephone subscriber line per month for exchange telephone service. Any emergency telephone service charge shall have uniform application and shall be imposed throughout the entirety of the district to the greatest extent possible in conformity with availability of such service in any area of the district. Those districts which exist on the date of enactment of Chapter 539, Laws of 1993, shall convert to the following structure for service charge levy: If the current charge is five percent (5%) of the basic tariff service rate, the new collection shall be Eighty Cents ($.80) per month per residential subscriber line and One Dollar and Sixty Cents ($ 1.60) per month per commercial subscriber line. The collections may be adjusted as outlined in Chapter 539, Laws of 1993, and within the limits set forth herein.

(2) If the proceeds generated by the emergency telephone service charge exceed the amount of monies necessary to fund the service, the board of supervisors may authorize such excess funds to be expended by the county and the municipalities in the counties to perform the duties and pay the costs relating to identifying roads, highways and streets, as provided by Section 65-7-143. The board of supervisors shall determine how the funds are to be distributed in the county and among municipalities in the county for paying the costs relating to identifying roads, highways and streets. The board of supervisors may temporarily reduce the service charge rate or temporarily suspend the service charge if the proceeds generated exceed the amount that is necessary to fund the service and/or to pay costs relating to identifying roads, highways and streets. Such excess funds may also be used in the development of county or district communications and paging systems when used primarily for the alerting and dispatching of public safety entities and for other administrative costs such as management personnel, maintenance personnel and related building and operational requirements. Such excess funds may be placed in a depreciation fund for emergency and obsolescence replacement of equipment necessary for the operation of the overall 911 emergency telephone and alerting systems.

(3) No such service charge shall be imposed upon more than twenty-five (25) exchange access facilities or Voice over Internet Protocol lines per person per location. Trunks or service lines used to supply service to CMRS providers shall not have a service charge levied against them. Every billed service user shall be liable for any service charge imposed under this section until it has been paid to the service supplier. The duty of the service supplier to collect any such service charge shall commence upon the date of its implementation, which shall be specified in the resolution for the installation of such service. Any such emergency telephone service charge shall be added to and may be stated separately in the billing by the service supplier to the service user.

(4) The service supplier shall have no obligation to take any legal action to enforce the collection of any emergency telephone service charge. However, the service supplier shall annually provide the board of supervisors and board of commissioners with a list of the amount uncollected, together with the names and addresses of those service users who carry a balance that can be determined by the service supplier to be nonpayment of such service charge. The service charge shall be collected at the same time as the tariff rate or, for nontariff services, at the time of payment, in accordance with the regular billing practice of the service supplier. Good faith compliance by the service supplier with this provision shall constitute a complete defense to any legal action or claim which may result from the service supplier's determination of nonpayment and/or the identification of service users in connection therewith.

(5) The amounts collected by the service supplier attributable to any emergency telephone service charge shall be due the county treasury monthly. The amount of service charge collected each month by the service supplier shall be remitted to the county no later than sixty (60) days after the close of the month. A return, in such form as the board of supervisors and the service supplier agree upon, shall be filed with the county, together with a remittance of the amount of service charge collected payable to the county. The service supplier shall maintain records of the amount of service charge collected for a period of at least two (2) years from date of collection. The board of supervisors and board of commissioners shall receive an annual audit of the service supplier's books and records with respect to the collection and remittance of the service charge. From the gross receipts to be remitted to the county, the service supplier shall be entitled to retain as an administrative fee, an amount equal to one percent (1%) thereof. From and after March 10, 1987, the service charge is a county fee and is not subject to any sales, use, franchise, income, excise or any other tax, fee or assessment and shall not be considered revenue of the service supplier for any purpose.

(6) In order to provide additional funding for the district, the board of commissioners may receive federal, state, county or municipal funds, as well as funds from private sources, and may expend such funds for the purposes of Section 19-5-301 et seq.



§ 19-5-315 - Preexisting emergency communication districts; merger of emergency communication districts, multi-county districts

(1) All provisions of Section 19-5-301 et seq., with the exception of Section 19-5-307, shall be construed to amend, repeal or supersede any local and private act under which a county or municipality has, prior to the effective date of Section 19-5-301 et seq., established an emergency communications district.

(2) The governing authorities of any municipality which has established an emergency communications district under the provisions of a local and private act enacted prior to the effective date of Section 19-5-301 et seq., may merge such district with the district established by the county in which the municipality is located, by order duly adopted and entered on the minutes of the governing authority and after the board of supervisors has duly adopted and entered on its minutes a similar order. After the county and the municipal districts have been merged, the local and private act for such municipality shall be of no force or effect.

(3) Two (2) or more counties may, by order duly adopted and entered on their minutes, establish a single emergency communications district to be composed of all of the territory within such counties provided that before the establishment thereof the board of supervisors of each of such counties has established an emergency communications district for its county in accordance with Section 19-5-305. When two (2) or more counties have established a single emergency communications district for the counties as provided under this subsection, the board of commissioners of the district shall consist of the members of the board of supervisors of each of such counties or seven (7) members from each county to be appointed as provided in Section 19-5-307.



§ 19-5-317 - Abusive calls prohibited; sanctions

(1) When there is not an emergency, no person shall make a telephone call to an emergency telephone service and knowingly or intentionally:

(a) Remain silent;

(b) Make abusive or harassing statements to an emergency telephone service employee;

(c) Report the existence of an emergency; or

(d) Falsely report a crime.

(2) No person shall knowingly permit a telephone under his control to be used by another person in a manner described in subsection (1) of this section.

(3) Conviction of a first offense under this section is punishable by a fine not to exceed Five Thousand Dollars ($ 5,000.00) or by imprisonment for a period of time not to exceed one (1) year, or by both such fine and imprisonment. Conviction of any subsequent offense under this section is punishable by a fine not to exceed Ten Thousand Dollars ($ 10,000.00) or by imprisonment for a period of time not to exceed three (3) years, or by both such fine and imprisonment.

(4) For the purpose of this section, "emergency telephone service" shall mean a service established under Section 19-5-301 et seq., Mississippi Code of 1972, or established under the provisions of a local and private act enacted prior to October 20, 1987.



§ 19-5-319 - Automatic number and location data base information; taped records of calls; confidentiality; nonidenti-fying records to be made available to public [Repealed effective July 1, 2018]

(1) Automatic number identification (ANI), automatic location identification (ALI) and geographic automatic location identification (GeoALI) information that consist of the name, address and telephone number of telephone or wireless subscribers shall be confidential, and the dissemination of the information contained in the 911 automatic number and location database is prohibited except for the following purpose: the information will be provided to the Public Safety Answering Point (PSAP) on a call-by-call basis only for the purpose of handling emergency calls or for training, and any permanent record of the information shall be secured by the Public Safety Answering Point (PSAP) and disposed of in a manner which will retain that security, except upon court order or subpoena from a court of competent jurisdiction or as otherwise provided by law.

(2) All emergency telephone calls and telephone call transmissions received pursuant to Section 19-5-301 et seq., and all recordings of the emergency telephone calls, shall remain confidential and shall be used only for the purposes as may be needed for law enforcement, fire, medical rescue or other emergency services. These recordings shall not be released to any other parties without court order or subpoena from a court of competent jurisdiction.

(3) PSAP and emergency response entities shall maintain and, upon request, release a record of the date of call, time of call, the time the emergency response entity was notified, and the identity of the emergency response entity. The emergency response entity shall maintain and, upon request, release a record of the date and time the call was received by the emergency response entity and the time the emergency response entity arrived on the scene. Requests for release of records must be made in writing and must specify the information desired. Requestors shall pay the cost of providing the information requested in accordance with the Mississippi Public Records Act of 1983, Section 25-61-1 et seq. The identity of any caller or person or persons who are the subject of any call, or the address, phone number or other identifying information about any such person, shall not be released except as provided in subsection (2) of this section.






ENHANCED WIRELESS EMERGENCY TELEPHONE SERVICE (E-911)

§ 19-5-331 - Definitions [Repealed effective July 1, 2018]

As used in Sections 19-5-331 through 19-5-341, the following words and phrases have the meanings ascribed in this section unless the context clearly indicates otherwise:

(a) The terms "board" and "CMRS Board" mean the Commercial Mobile Radio Service Emergency Telephone Services Board.

(b) The term "automatic number identification" or "ANI" means an Enhanced 911 Service capability that enables the automatic display of the ten-digit wireless telephone number used to place a 911 call and includes "pseudo-automatic number identification" or "pseudo-ANI," which means an Enhanced 911 Service capability that enables the automatic display of the number of the cell site and an identification of the CMRS provider.

(c) The term "commercial mobile radio service" or "CMRS" means commercial mobile radio service under Sections 3(27) and 332(d) of the Federal Telecommunications Act of 1996, 47 USCS Section 151 et seq., and the Omnibus Budget Reconciliation Act of 1993, Public Law 103-66. The term includes the term "wireless" and service provided by any wireless real time two-way voice communication device, including radio-telephone communications used in cellular telephone service, personal communication service, or the functional or competitive equivalent of a radio-telephone communications line used in cellular telephone service, a personal communication service, specialized mobile radio service, or a network radio access line. The term does not include service whose customers do not have access to 911 or to a 911-like service, to a communication channel suitable only for data transmission, to a wireless roaming service or other nonlocal radio access line service, or to a private telecommunications system.

(d) The term "commercial mobile radio service provider" or "CMRS provider" means a person or entity who provides commercial mobile radio service or CMRS service.

(e) The term "CMRS connection" means each mobile handset telephone number assigned to a CMRS customer with a place of primary use in the State of Mississippi.

(f) The term "CMRS Fund" means the Commercial Mobile Radio Service Fund required to be established and maintained pursuant to Section 19-5-333.

(g) The term "CMRS service charge" means the CMRS emergency telephone service charge levied and maintained pursuant to Section 19-5-333 and collected pursuant to Section 19-5-335.

(h) The term "distribution formula" means the formula specified in Section 19-5-333(c) by which monies generated from the CMRS service charge are distributed on a percentage basis to emergency communications districts and to the CMRS Fund.

(i) The term "ECD" means an emergency communications district created pursuant to Section 19-5-301 et seq., or by local and private act of the State of Mississippi.

(j) The term "Enhanced 911," "E9ll," "Enhanced E911 system" or "E911 system" means an emergency telephone system that provides the caller with emergency 911 system service, that directs 911 calls to appropriate public safety answering points by selective routing based on the geographical location from which the call originated, and that provides the capability for automatic number identification and other features that the Federal Communications Commission (FCC) may require in the future.

(k) The term "exchange access facility" means an "exchange access facility" as defined by Section 19-5-303.

(l) The term "FCC Order" means Federal Communications Commission orders, rules and regulations issued with respect to implementation of Basic 911 or Enhanced 911 and other emergency communication services.

(m) The term "place of primary use" means the street address representative of where the customer's use of mobile telecommunications services primarily occurs, which must be either the residential street address or the primary business street address of the customer.

(n) The term "service supplier" means a "service supplier" as defined by Section 19-5-303.

(o) The term "technical proprietary information" means technology descriptions, technical information or trade secrets and the actual or developmental costs thereof which are developed, produced or received internally by a CMRS provider or by a CMRS provider's employees, directors, officers or agents.



§ 19-5-333 - Commercial Mobile Radio Service Board; membership; powers and duties; service charges; reimbursement of expenses [Repealed effective July 1, 2018]

(1) There is created a Commercial Mobile Radio Service (CMRS) Board, consisting of eight (8) members to be appointed by the Governor with the advice and consent of the Senate. The members of the board shall be appointed as follows:

(a) One (1) member from the Northern Public Service Commission District selected from two (2) nominees submitted to the Governor by the Mississippi 911 Coordinators Association;

(b) One (1) member from the Central Public Service Commission District selected from two (2) nominees submitted to the Governor by the Mississippi Chapter of the Association of Public Safety Communication Officers;

(c) One (1) member from the Southern Public Service Commission District selected from two (2) nominees submitted to the Governor by the National Emergency Numbering Association;

(d) Two (2) members who are wireless provider representatives;

(e) One (1) member who is a consumer representing the state at large with no affiliation to the three (3) trade associations or the wireless providers;

(f) One (1) member who is a member of the Mississippi Law Enforcement Officers Association selected from two (2) nominees submitted to the Governor by the association; and

(g) One (1) member who is a member of the Mississippi Association of Supervisors selected from two (2) nominees submitted to the Governor by the association.

The initial terms of the board members, as appointed after July 1, 2002, shall be staggered as follows: the members appointed under paragraph (d) shall serve a term of two (2) years; the member appointed under paragraph (e) shall serve a term of one (1) year. After the expiration of the initial terms, the term for all members shall be four (4) years.

(2) The board shall have the following powers and duties:

(a) To collect and distribute a CMRS emergency telephone service charge on each CMRS customer whose place of primary use is within the state. The rate of such CMRS service charge shall be One Dollar ($ 1.00) per month per CMRS connection. In the case of prepaid wireless service, the rate and methodology for collecting and remitting the 911 charge is governed by Section 19-5-343. The CMRS service charge shall have uniform application and shall be imposed throughout the state. The board is authorized to receive all revenues derived from the CMRS service charge levied on CMRS connections in the state and collected pursuant to Section 19-5-335.

(b) To establish and maintain the CMRS Fund as an insured, interest-bearing account into which the board shall deposit all revenues derived from the CMRS service charge levied on CMRS connections in the state and collected pursuant to Section 19-5-335. The revenues which are deposited into the CMRS Fund shall not be monies or property of the state and shall not be subject to appropriation by the Legislature. Interest derived from the CMRS Fund shall be divided equally to pay reasonable costs incurred by providers in compliance with the requirements of Sections 19-5-331 through 19-5-341 and to compensate those persons, parties or firms employed by the CMRS Board as contemplated in paragraph (d) of this subsection. The interest income is not subject to the two percent (2%) cap on administrative spending established in Section 19-5-335(3).

(c) To establish a distribution formula by which the board will make disbursements of the CMRS service charge in the following amounts and in the following manner:

(i) Out of the funds collected by the board, thirty percent (30%) shall be deposited into the CMRS Fund, and shall be used to defray the administrative expenses of the board in accordance with Section 19-5-335(3) and to pay the actual costs incurred by such CMRS providers in complying with the wireless E911 service requirements established by the FCC Order and any rules and regulations which are or may be adopted by the FCC pursuant to the FCC Order, including, but not limited to, costs and expenses incurred for designing, upgrading, purchasing, leasing, programming, installing, testing or maintaining all necessary data, hardware and software required in order to provide such service as well as the incremental costs of operating such service. Sworn invoices must be presented to the board in connection with any request for payment and approved by a majority vote of the board prior to any such disbursement, which approval shall not be withheld or delayed unreasonably. In no event shall any invoice for payment be approved for the payment of costs that are not related to compliance with the wireless E911 service requirements established by the FCC Order and any rules and regulations which are or may be adopted by the FCC pursuant to the FCC Order, and any rules and regulations which may be adopted by the FCC with respect to implementation of wireless E911 services.

(ii) The remainder of all funds collected by the board, which shall not be less than seventy percent (70%) of the total funds collected by the board, shall be distributed by the board monthly based on the number of CMRS connections in each ECD for use in providing wireless E911 service, including capital improvements, and in their normal operations. For purposes of distributing the funds to each ECD, every CMRS provider shall identify to the CMRS Board the ECD to which funds should be remitted based on zip code plus four (4) designation, as required by the federal Uniform Sourcing Act.

An ECD board that has within its jurisdiction zip code designations that do not adhere to county lines shall assist CMRS providers in determining the appropriate county to which funds should be distributed.

(d) To contract for the services of accountants, attorneys, consultants, engineers and any other persons, firms or parties the board deems necessary to effectuate the purposes of Sections 19-5-331 through 19-5-341.

(e) To obtain from an independent, third-party auditor retained by the board annual reports to the board no later than sixty (60) days after the close of each fiscal year, which shall provide an accounting for all CMRS service charges deposited into the CMRS Fund during the preceding fiscal year and all disbursements to ECDs during the preceding fiscal year. The board shall provide a copy of the annual reports to the Chairmen of the Public Utilities Committees of the House of Representatives and Senate.

(f) To retain an independent, third-party accountant who shall audit CMRS providers at the discretion of the CMRS Board to verify the accuracy of each CMRS providers' service charge collection. The information obtained by the audits shall be used solely for the purpose of verifying that CMRS providers accurately are collecting and remitting the CMRS service charge and may be used for any legal action initiated by the board against CMRS providers.

(g) To levy interest charges at the legal rate of interest established in Section 75-17-1 on any amount due and outstanding from any CMRS provider who fails to remit service charges in accordance with Section 19-5-335(1).

(h) To promulgate such rules and regulations as may be necessary to effect the provisions of Sections 19-5-331 through 19-5-341.

(i) To make the determinations and disbursements as provided by Section 19-5-333(2)(c).

(j) To maintain a registration database of all CMRS providers and to impose an administrative fine on any provider that fails to comply with the registration requirements in Section 19-5-335.

(3) The CMRS service charge provided in subsection (2) (a) of this section and the service charge provided in Section 19-5-357 to fund the training of public safety telecommunicators shall be the only charges assessed to CMRS customers relating to emergency telephone services.

(4) The board shall serve without compensation; however, members of the board shall be entitled to be reimbursed for actual expenses and travel costs associated with their service in an amount not to exceed the reimbursement authorized for state officers and employees in Section 25-3-41, Mississippi Code of 1972.

(5) It is the Legislature's intent to ensure that the State of Mississippi shall be Phase I compliant by July 1, 2005. For purposes of this subsection, Phase I compliant means the mandate by the FCC that requires any carrier when responding to a PSAP to define and deliver data related to the cell site location and the caller's call-back number.



§ 19-5-335 - Collection of service charges; remittance to board; handling and processing costs; administration costs; registration of CMRS providers [Repealed effective July 1, 2018]

(1) Each CMRS provider shall act as a collection agent for the CMRS Fund and shall, as part of the provider's normal monthly billing process, collect the CMRS service charges levied upon CMRS connections pursuant to Section 19-5-333(2)(a) from each CMRS connection to whom the billing provider provides CMRS service and shall, not later than thirty (30) days after the end of the calendar month in which such CMRS service charges are collected, remit to the board the net CMRS service charges so collected after deducting the fee authorized by subsection (2) of this section. Each billing provider shall list the CMRS service charge as a separate entry on each bill which includes a CMRS service charge.

(2) Each CMRS provider shall be entitled to deduct and retain from the CMRS service charges collected by such provider during each calendar month an amount not to exceed one percent (1%) of the gross aggregate amount of such CMRS service charges so collected as reimbursement for the costs incurred by such provider in collecting, handling and processing such CMRS service charges.

(3) The board shall be entitled to retain from the CMRS service charges collected during each calendar month an amount not to exceed two percent (2%) of the money allocated to the CMRS Fund as reimbursement for the costs incurred by the board in administering Sections 19-5-331 through 19-5-341 including, but not limited to, retaining and paying the independent, third-party auditor to review and disburse the cost recovery funds and to prepare the reports contemplated by Sections 19-5-331 through 19-5-341.

(4) Each CMRS provider shall register with the CMRS Board and shall provide the following information upon registration:

(a) The company name of the provider;

(b) The marketing name of the provider;

(c) The publicly traded name of the provider;

(d) The physical address of the company headquarters and of the main office located in the State of Mississippi; and

(e) The names and addresses of the providers' board of directors/owners.

Each CMRS provider shall notify the board of any change in the information prescribed in paragraphs (a) through (e). The board may suspend the disbursement of cost recovery funds to, and may impose an administrative fine in an amount not to exceed Ten Thousand Dollars ($ 10,000.00) on any provider which fails to comply with the provisions of this subsection.



§ 19-5-337 - Confidentiality of proprietary information [Repealed effective July 1, 2018]

All technical proprietary information submitted to the board or to the independent, third-party auditor as provided by Section 19-5-333(2)(d) shall be retained by the board and such auditor in confidence and shall be subject to review only by the board. Further, notwithstanding any other provision of the law, no technical proprietary information so submitted shall be subject to subpoena or otherwise released to any person other than to the submitting CMRS provider, the board and the aforesaid independent, third-party auditor without the express permission of the administrator and the submitting CMRS provider. General information collected by the aforesaid independent, third-party auditor shall only be released or published in aggregate amounts which do not identify or allow identification of numbers of subscribers of revenues attributable to an individual CMRS provider.



§ 19-5-339 - Requirement to provide enhanced 911 service; prerequisites [Repealed effective July 1, 2018]

In accordance with the Federal Communication Commission Order, no CMRS provider shall be required to provide wireless Enhanced 911 Service until such time as (a) the provider receives a request for such service from the administrator of a Public Safety Answering Point (PSAP) that is capable of receiving and utilizing the data elements associated with the service; (b) funds are available pursuant to Section 19-5-333; and (c) the local exchange carrier is able to support the wireless Enhanced 911 system.



§ 19-5-341 - Use of wireless emergency telephone service; restrictions; offense; penalties [Repealed effective July 1, 2018]

Wireless emergency telephone service shall not be used for personal use and shall be used solely for the use of communications by the public. Any person who knowingly uses or attempts to use wireless emergency telephone service for a purpose other than obtaining public safety assistance, or who knowingly uses or attempts to use wireless emergency telephone service in an effort to avoid any CMRS charges, is guilty of a misdemeanor and shall be subject to a fine of not more than Five Hundred Dollars ($ 500.00) or imprisonment of not more than thirty (30) days in the county jail, or both such fine and imprisonment. If the value of the CMRS charge or service obtained in a manner prohibited by this section exceeds One Hundred Dollars ($ 100.00), the offense may be prosecuted as a felony and punishable by a fine of not more than Five Thousand Dollars ($ 5,000.00) and imprisonment of not more than three (3) years, or both such fine and imprisonment.



§ 19-5-343 - Collection and remittance of prepaid wireless E911 charges; no liability for provider or seller of prepaid wireless telecommunications service

(1) Definitions. For purposes of this section, the following terms shall have the following meanings:

(a) "Consumer" means a person who purchases prepaid wireless telecommunications service in a retail transaction.

(b) "Department" means the Mississippi Department of Revenue.

(c) "Prepaid wireless E911 charge" means the charge that is required to be collected by a seller from a consumer in the amount established under subsection (2).

(d) "Prepaid wireless telecommunications service" means a wireless telecommunications service that allows a caller to dial 911 to access the 911 system, which service must be paid for in advance and is sold in predetermined units or dollars of which the number declines with use in a known amount.

(e) "Provider" means a person who provides prepaid wireless telecommunications service pursuant to a license issued by the Federal Communications Commission.

(f) "Retail transaction" means the purchase of prepaid wireless telecommunications service from a seller for any purpose other than resale.

(g) "Seller" means a person who sells prepaid wireless telecommunications service to another person.

(h) "Wireless telecommunications service" means commercial mobile radio service as defined by Section 20.3 of Title 47 of the Code of Federal Regulations, as amended.

(2) Collection and remittance of E911 charge. (a) Amount of Charge. The prepaid wireless E911 charge shall be One Dollar ($ 1.00) per retail transaction.

(b) Collection of charge. The prepaid wireless E911 charge shall be collected by the seller from the consumer with respect to each retail transaction occurring in this state. The amount of the prepaid wireless E911 charge shall be either separately stated on an invoice, receipt or other similar document that is provided to the consumer by the seller, or otherwise disclosed to the consumer.

(c) Application of charge. For purposes of paragraph (b) of this subsection, a retail transaction that is effected in person by a consumer at a business location of the seller shall be treated as occurring in this state if that business location is in this state, and any other retail transaction shall be treated as occurring in this state if the retail transaction is treated as occurring in this state for purposes of Section 27-65-19(1)(d)(v)3.c.

(d) Liability for charge. The prepaid wireless E911 charge is the liability of the consumer and not of the seller or of any provider, except that the seller shall be liable to remit all prepaid wireless E911 charges that the seller collects from consumers as provided in subsection (3), including all such charges that the seller is deemed to have collected where the amount of the charge has not been separately stated on an invoice, receipt, or other similar document provided to the consumer by the seller.

(e) Exclusion of E911 charge from base of other taxes and fees. The amount of the prepaid wireless E911 charge that is collected by a seller from a consumer, whether or not such amount is separately stated on an invoice, receipt or other similar document provided to the consumer by the seller, shall not be included in the base for measuring any tax, fee, surcharge or other charge that is imposed by this state, any political subdivision of this state or any intergovernmental agency.

(f) Resetting of charge. The prepaid wireless E911 charge shall be increased or reduced, as applicable, upon any change to the state E911 charge on postpaid wireless telecommunications service under Section 19-5-333. Such increase or reduction shall be effective on the effective date of the change to the postpaid charge or, if later, the first day of the first calendar month to occur at least sixty (60) days after the enactment of the change to the postpaid charge. The department shall provide not less than thirty (30) days of advance notice of such increase or reduction on the commission's website.

(3) Administration of E911 charge. (a) Time and manner of payment. Prepaid wireless E911 charges collected by sellers shall be remitted to the department at the times and in the manner provided by Chapter 65 of Title 27 with respect to sales and use taxes. The department shall establish registration and payment procedures that substantially coincide with the registration and payment procedures that apply to Chapter 65 of Title 27.

(b) Seller administrative deduction. A seller shall be permitted to deduct and retain two percent (2%) of prepaid wireless E911 charges that are collected by the seller from consumers.

(c) Audit and appeal procedures. The audit and appeal procedures applicable to Chapter 65 of Title 27 shall apply to prepaid wireless E911 charges.

(d) Exemption documentation. The department shall establish procedures by which a seller of prepaid wireless telecommunications service may document that a sale is not a retail transaction, which procedures shall substantially coincide with the procedures for documenting sale for resale transactions for sales and use tax purposes under Chapter 65 of Title 27.

(e) Disposition of remitted charges. The department shall pay all remitted prepaid wireless E911 charges over to the Commercial Mobile Radio Service Emergency Telephone Services Board within thirty (30) days of receipt, for use by the board in accordance with the purposes permitted by Section 19-5-333, after deducting an amount, not to exceed two percent (2%) of collected charges, that shall be retained by the department to reimburse its direct costs of administering the collection and remittance of prepaid wireless E911 charges. The amount of the distribution shall be determined by dividing the population of the communications district by the state population, and then multiplying that quotient times the total revenues remitted to the department after deducting the amount authorized in this subsection.

(4) No Liability. (a) No liability regarding 911 service. No provider or seller of prepaid wireless telecommunications service shall be liable for damages to any person resulting from or incurred in connection with the provision of, or failure to provide, 911 or E911 service, or for identifying, or failing to identify, the telephone number, address, location or name associated with any person or device that is accessing or attempting to access 911 or E911 service.

(b) No provider of prepaid wireless service shall be liable for damages to any person or entity resulting from or incurred in connection with the provider's provision of assistance to any investigative or law enforcement officer of the United States, this or any other state, or any political subdivision of this or any other state, in connection with any investigation or other law enforcement activity by such law enforcement officer that the provider believes in good faith to be lawful.

(c) Incorporation of postpaid 911 liability protection. In addition to the protection from liability provided by paragraphs (a) and (b) of this subsection, each provider and seller shall be entitled to the further protection from liability, if any, that is provided to providers and sellers of wireless telecommunications service that is not prepaid wireless telecommunications service pursuant to Section 19-5-361.

(5) Exclusivity of prepaid wireless E911 charge. The prepaid wireless E911 charge imposed by this section shall be the only E911 governmental funding obligation imposed with respect to prepaid wireless telecommunications service in this state, and no tax, fee, surcharge or other charge shall be imposed by this state, any political subdivision of this state, or any intergovernmental agency, for E911 funding purposes, upon any provider, seller or consumer with respect to the sale, purchase, use or provision of prepaid wireless telecommunications service.

(6) Notwithstanding any other method or formula of collection and/or distribution of the emergency telephone service charges as specified in this section and as such collection and/or distribution method or formula is specified in this section, a provider may collect and distribute the said charges in any other manner applicable to satisfy the intent and requirements of this section.






EMERGENCY TELECOMMUNICATIONS; BOARD; STANDARDS AND TRAINING; BASIC AND ENHANCED 911

§ 19-5-351 - Board of Emergency Telecommunications Standards and Training; composition; terms; votes; Chairman and Vice Chairman; adoption of rules and regulations; meetings; reports; expenses

(1) There is hereby created the Board of Emergency Telecommunications Standards and Training, which shall consist of twelve (12) members and shall operate with the administrative assistance of the Office of Law Enforcement Planning, Department of Public Safety.

(2) The Board of Emergency Telecommunications Standards and Training shall consist of one (1) representative from each of the following: the Law Enforcement Training Academy; the State Fire Academy; the Mississippi Chapter of the Associated Public Safety Communications Officers, Incorporated; the Mississippi Chapter of the National Emergency Number Association; the State Board of Health, Emergency Medical Services Division; the Mississippi Justice Information Center; the Mississippi Sheriff's Association; the Mississippi Law Enforcement Officers' Association; the Mississippi Fire Chief's Association; the Mississippi Association of Chiefs of Police; the Mississippians for Emergency Medical Service Association; and a representative from the county wherein a nuclear facility is located. Each member organization shall have one (1) vote in the selection of training programs, for a total of twelve (12) votes. A majority vote shall decide all matters brought before the board.

(a) The initial term limits of the board shall be according to the following:

(i) Associated Public Safety Communications Officers' appointee, one (1) year.

(ii) Mississippi Law Enforcement Officers' Association appointee, one (1) year.

(iii) Mississippi Fire Chief's Association appointee, one (1) year.

(iv) National Emergency Number Association appointee, two (2) years.

(v) Mississippi Sheriff's Association appointee, two (2) years.

(vi) Mississippians for Emergency Medical Service Association appointee, two (2) years.

(vii) Mississippi Association of Chiefs of Police appointee, two (2) years.

(viii) The county wherein is located a nuclear facility shall have one (1) appointee for two (2) years.

(b) After the initial period, each appointee of the associations listed above shall serve for terms of four (4) years each, but may be replaced at any time by the association appointing such representative.

(c) The remaining four (4) members of the board shall serve at the discretion of the director of the agency represented.

(3) Members of the board shall serve without compensation but shall be entitled to receive reimbursement for any actual and reasonable expenses incurred as a necessary incident to such service, including mileage, as provided in Section 25-3-41, Mississippi Code of 1972.

(4) There shall be a chairman and a vice chairman of the board elected by and from the membership of the board. The board shall adopt rules and regulations governing times and places for meetings and governing the manner of conducting its business, but the board shall meet at least every six (6) months.

(5) The Director of the Office of the Board on Law Enforcement Standards and Training shall call an organizational meeting of the board not later than thirty (30) days after July 1, 1993.

(6) The board shall report annually to the Governor and the Legislature on its activities and may make such other reports as it deems desirable.



§ 19-5-353 - Certification requirement for telecommunicators; minimum standards of training; suspension, cancellation, or recall of certificate; reprimands; notice, hearing and appeal; reapplication; penalties for employment of telecommunicator not duly qualified; other training not precluded [Repealed effective July 1, 2016]

(1) The initial minimum standard of training for local public safety and 911 telecommunicators shall be determined by the Board of Emergency Telecommunications Standards and Training. All courses approved for minimum standards shall be taught by instructors certified by the course originator as instructors for such courses.

(2) The minimum standards may be changed at any time by the Board of Emergency Telecommunications Standards and Training.

(3) Changes in the minimum standards may be made upon request from any bona fide public safety, emergency medical or fire organization operating within the State of Mississippi. Requests for change shall be in writing submitted to either the State Law Enforcement Training Academy; the State Fire Academy; the Mississippi Chapter of the Associated Public Safety Communications Officers, Incorporated; the Mississippi Chapter of the National Emergency Number Association; the Mississippi State Board of Health, Emergency Medical Services Division; the Mississippi Justice Information Center; the Mississippi Sheriff's Association; the Mississippi Fire Chief's Association; the Mississippi Association of Chiefs of Police; or Mississippians for Emergency Medical Service.

(4) The minimum standards in no way are intended to restrict or limit any additional training which any department or agency may wish to employ, or any state or federal required training, but to serve as a basis or foundation for basic training.

(5) Persons in the employment of any public safety, fire, 911 PSAP or emergency medical agency as a telecommunicator on July 1, 1993, shall have three (3) years to be certified in the minimum standards courses provided they have been employed by such agency for a period of more than one (1) year prior to July 1, 1993.

(6) Persons having been employed by any public safety, fire, 911 PSAP or emergency medical agency as a telecommunicator for less than one (1) year prior to July 1, 1993, shall be required to have completed all the requirements for minimum training standards, as set forth in Sections 19-5-351 through 19-5-361, within one (1) year from July 1, 1993. Persons certified on or before July 1, 1993, in any course or courses chosen shall be given credit for these courses, provided the courses are still current and such persons can provide a course completion certificate.

(7) Any person hired to perform the duties of a telecommunicator in any public safety, fire, 911 PSAP or emergency medical agency after July 1, 1993, shall complete the minimum training standards as set forth in Sections 19-5-351 through 19-5-361 within twelve (12) months of their employment or within twelve (12) months from the date that the Board of Emergency Telecommunications Standards and Training shall become operational.

(8) Professional certificates remain the property of the board, and the board reserves the right to either reprimand the holder of a certificate, suspend a certificate upon conditions imposed by the board, or cancel and recall any certificate when:

(a) The certificate was issued by administrative error;

(b) The certificate was obtained through misrepresentation or fraud;

(c) The holder has been convicted of any crime involving moral turpitude;

(d) The holder has been convicted of a felony; or

(e) Other due cause as determined by the board.

When the board believes there is a reasonable basis for either the reprimand, suspension, cancellation of, or recalling the certification of a telecommunicator, notice and opportunity for a hearing shall be provided. Any telecommunicator aggrieved by the findings and order of the board may file an appeal with the chancery court of the county in which such person is employed from the final order of the board. Any telecommunicator whose certification has been cancelled pursuant to Sections 19-5-351 through 19-5-361 may reapply for certification but not sooner than two (2) years after the date on which the order of the board canceling such certification became final.

(9) Any state agency, political subdivision or "for-profit" ambulance, security or fire service company that employs a person as a telecommunicator who does not meet the requirements of Sections 19-5-351 through 19-5-361, or that employs a person whose certificate has been suspended or revoked under provisions of Sections 19-5-351 through 19-5-361, is prohibited from paying the salary of such person, and any person violating this subsection shall be personally liable for making such payment.

(10) These minimum standards and time limitations shall in no way conflict with other state and federal training as may be required to comply with established laws or regulations.

(11) This section shall stand repealed on July 1, 2016.



§ 19-5-355 - Approval and completion of training; training expenses; issuance of certification

(1) When it shall be determined that training is required, a request for training shall be submitted to the Board of Emergency Telecommunications Standards and Training for approval of course, course location, estimated cost and base weekly salary of the telecommunicator to attend the course of instruction. Upon approval of training and successful completion of the training course, all expenses associated with the obtaining of such training shall be reimbursed. The local government entity or emergency service provider shall be reimbursed for the full salary and benefits of each telecommunicator completing such training.

(2) Upon completion of any course required in these minimum training standards, each telecommunicator shall be issued a certificate which shall signify successful completion of such training. When all minimum standards training has been met, copies of certificates of course completion shall be forwarded to the Board of Emergency Telecommunications Standards and Training which will then issue "Certification of Minimum Standards" to such telecommunicator. Certifications shall be issued separately for law enforcement, fire and emergency medical service telecommunicators.



§ 19-5-356 - Continuing education courses

(1) After any telecommunicator has received his or her initial minimum standard of training and has been issued the "Certification of Minimum Standards," such telecommunicator shall complete forty-eight (48) hours of continuing education courses every three (3) years. The continuing education courses, required pursuant to this subsection, must be approved by the Board of Emergency Telecommunications Standards and Training.

(2) The Board of Emergency Telecommunications Standards and Training shall reimburse each agency for the expense incurred by telecommunicators who attend approved continuing education courses as required by this section.

(3) For purposes of this section, "telecommunicator" means any person engaged in or employed as a telecommunications operator by any public safety, fire or emergency medical agency whose primary responsibility is the receipt or processing of calls for emergency services provided by public safety, fire or emergency medical agencies or the dispatching of emergency services provided by public safety, fire or emergency medical agencies and who receives or disseminates information relative to emergency assistance by telephone or radio.



§ 19-5-357 - Telephone subscriber service charge to fund training; collection of charge; special fund; use of monies in fund; training expenses [Repealed effective July 1, 2016]

(1) From and after July 1, 1993, a service charge of Five Cents (5 cent(s) ) shall be placed on each subscriber service line within the State of Mississippi. This service charge shall apply equally to both private and business lines and shall apply to all service suppliers operating within the State of Mississippi. This subscriber service charge level shall be reviewed periodically to determine if the service charge level is adequate or excessive, and adjustments may be made accordingly.

(2) Every billed service user shall be liable for any service charge imposed under this section until it has been paid to the service supplier. The duty of the service supplier to collect any such service charge shall commence upon the date of its implementation. Any such minimum standards telephone service charge shall be added to, and may be stated separately in, the billing by the service supplier to the service user.

(3) The service supplier shall have no obligation to take any legal action to enforce the collection of any emergency telephone service charge. However, the service supplier shall annually provide the Board of Emergency Telecommunications Standards and Training with a list of the amount uncollected, together with the names and addresses of those service users who carry a balance that can be determined by the service supplier to be nonpayment of such service charge. The service charge shall be collected at the same time as the tariff rate in accordance with the regular billing practice of the service supplier. Good faith compliance by the service supplier with this provision shall constitute a complete defense to any legal action which may result from the service supplier's determination of nonpayment and/or the identification of service users in connection therewith.

(4) The amounts collected by the service supplier attributable to the minimum standards telephone service charge shall be deposited monthly into a special fund hereby created in the State Treasury. The amount of service charge collected each month by the service supplier shall be remitted to the special fund no later than sixty (60) days after the close of the month. A return, in such form as prescribed by the Department of Revenue, shall be filed with the Department of Revenue, together with a remittance of the amount of service charge collected payable to the special fund. The service supplier shall maintain records of the amount of service charge collected for a period of at least three (3) years from date of collection. From the gross receipts to be remitted to the special fund, the service supplier shall be entitled to retain as an administrative fee, an amount equal to one percent (1%) thereof. This service charge is a state fee and is not subject to any sales, use, franchise, income, excise or any other tax, fee or assessment, and shall not be considered revenue of the service supplier for any purpose. All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes and for noncompliance with the provisions of such chapter, and all other duties and requirements imposed upon taxpayers, shall apply to all persons liable for fees under the provisions of this chapter, and the Commissioner of Revenue shall exercise all the power and authority and perform all the duties with respect to taxpayers under this chapter as are provided in the Mississippi Sales Tax Law except where there is a conflict, then the provisions of this chapter shall control.

(5) The proceeds generated by the minimum standards service charge shall primarily be used by the board pursuant to legislative appropriation to fund the minimum standards training program for public safety telecommunicators within the State of Mississippi. These funds shall be applied on a first-come first-served basis, which shall be determined by the date of application. All city, county and state public safety telecommunicators, including those employed by city and/or county supported ambulance services and districts, shall be eligible to receive these funds to meet minimum standards training requirements. No "for-profit" ambulance, security or fire service company operating in the private sector shall be qualified to receive these minimum standards training funds unless the company is on contract with a local government to provide primary emergency response. Law enforcement officers, fire and emergency medical personnel who are used as part-time or "fill-in" telecommunicators shall also be eligible to receive funding for this minimum standards training, provided they serve at least eight (8) hours per month as a telecommunicator. However, emergency medical personnel who are used as part-time or "fill-in" telecommunicators and are employed by any for-profit ambulance company operating in the private sector shall be eligible to receive funding for the minimum standards training, provided they serve at least twenty (20) hours per week as a telecommunicator. These funds may also be expended by the Board of Emergency Telecommunications Standards and Training to administer the minimum standards program for such things as personnel, office equipment, computer software, supplies and other necessary expenses.

(6) The Board of Emergency Telecommunications Standards and Training shall be authorized to reimburse any public safety agency or emergency medical service for meals, lodging, travel, course fees and salary during the time spent training, upon successful completion of such course. Funds may also be expended to train certain individuals to become certified instructors of the various courses included in these minimum standards in order to conduct training within the State of Mississippi.

(7) If the proceeds generated by the minimum standards service charge exceed the amount of monies necessary to fund the service, the Board of Emergency Telecommunications Standards and Training may authorize such excess funds to be available for advanced training, upgraded training and recertification of instructors. Any funds remaining at the close of any fiscal year shall not lapse into the State General Fund but shall be carried over to the next fiscal year to be used as a beginning balance for the fiscal requirements of such year.

(8) This section shall stand repealed on July 1, 2016.



§ 19-5-359 - Requirement of service suppliers and other parties to provide access to basic or enhanced 911 service; time to comply [Repealed effective July 1, 2018]

(1) Any service supplier operating within the State of Mississippi shall be required to provide access to the locally designated PSAP by dialing the three (3) digits "911" from any telephone subscriber line within such service area. Where technically available, each service supplier shall, at a county's request, provide "Enhanced 911" services. Where this capability does not technically exist, "Basic 911" shall be available as a minimum.

(2) From and after December 31, 1993, any person, corporation or entity operating a "shared tenant service" type of telephone system shall be required to provide as a minimum the location and telephone number information for each and every extension or user on such "shared tenant" system to the regulated local exchange telephone service provider where the service provider can utilize such information in the delivery of "Enhanced 911" emergency telephone service. This information shall consist of data in a format that is compatible with the service supplier's requirements in order to provide such location and telephone number information automatically in the event a call to 911 is placed from such a system. It shall be the responsibility of the operator or provider of "STS" telephone services to maintain the data pertaining to each extension operating on such system.

(3) Any CMRS providers operating within the State of Mississippi shall be required to have all trunks or service lines supplying all cellular sites and personal communications network sites contain the word "cellular" in the service supplier listing for each trunk or service line to facilitate operator identification of cellular and PCN telephone calls placed to 911.

(4) Any service suppliers engaged in the offering or operating of "Centrex" or "ESSX" telephone service within the State of Mississippi shall cause the actual location of all extensions operating in this service to be displayed at the PSAP whenever a 911 call is placed from said extension. This feature shall not be required in areas where Enhanced 911 is not in operation but shall be required should such area upgrade to Enhanced 911 service.

(5) Any local exchange telephone service suppliers offering "quick-serve" or "soft" dial tone shall provide address location information to the PSAP operating in the area where the "quick-serve" or "soft" dial tone is in operation so that the PSAP may have this address information displayed should a call to 911 be placed from such location. It shall be the responsibility of the service supplier to determine in which emergency service number area the "quick-serve" or "soft" dial tone is located.

(6) Any service suppliers operating within the State of Mississippi and providing Enhanced 911 telephone service shall have a reasonable time period, not to exceed five (5) years, to comply with data and operational standards as they are set forth by the National Emergency Number Association. This time period shall apply to data format, equipment supplied for PSAP use and for the length of time required for data updates relating to service user address information, emergency service number updates and other data updates as may be required.



§ 19-5-361 - 911 service suppliers entitled to same limitations of liability as provided to state, state agencies and local governments [Repealed effective July 1, 2018]

Any Emergency 911 service supplier, Emergency 911 Voice over Internet Protocol service supplier, and Emergency 911 CMRS provider operating within the State of Mississippi, its employees, directors, officers, agents and subcontractors, shall be entitled to receive the limitations of liability as provided to the state, or any agency or local government of the state, pursuant to Section 11-46-15, Mississippi Code of 1972.






911 ADDRESS

§ 19-5-369 - Residence owner or renter required to obtain 911 address

Each person who owns or rents a residence, building or structure shall obtain a 911 address.






REPEAL OF CERTAIN PROVISIONS

§ 19-5-371 - Repeal of §§ 19-5-303, 19-5-313, 19-5-319, 19-5-331, 19-5-333, 19-5-335, 19-5-337, 19-5-339, 19-5-341, 19-5-359, and 19-5-361

Sections 19-5-303, 19-5-313, 19-5-319, 19-5-331, 19-5-333, 19-5-335, 19-5-337, 19-5-339, 19-5-341, 19-5-359 and 19-5-361 shall stand repealed from and after July 1, 2018.









Chapter 7 - PROPERTY AND FACILITIES

§ 19-7-1 - Acquisition of certain real estate

[With regard to any county that is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

The board of supervisors shall have power to accept as a gift, or to purchase for the county, so much real estate, in fee simple, at the place where the courts may be required to sit, as may be convenient and necessary for the building and use of the courthouse and jail, and, at any convenient place in the county, property for fire protection purposes and homes and farms for the poor, the purchase money to be paid out of the county treasury, and the title to the property be made to and in the name of the county.

The board of supervisors of any county may acquire, by lease or purchase, grounds and buildings or may erect buildings on grounds owned by the county or road district, to be used by the county or road district in storing and preserving road machinery, trucks, teams or other county or road district property. The same shall be paid for out of the general fund or road district fund.

[With regard to any county that is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

(1) The board of supervisors shall have power to accept as a gift, or to purchase for the county, so much real estate, in fee simple, at the place where the courts may be required to sit, as may be convenient and necessary for the building and use of the courthouse, county facilities and jail, and, at any convenient place in the county, property for fire protection purposes and homes and farms for the poor, the purchase money to be paid out of the county treasury, and the title to the property be made to and in the name of the county.

(2) Subject to the provisions of Section 65-7-91, the board of supervisors of any county may purchase or lease grounds and buildings or may erect buildings on grounds owned or leased by the county, to be used by the county in storing and preserving road machinery, trucks or other county property. The same shall be paid for out of the general fund of the county or out of road maintenance and bridge funds.



§ 19-7-3 - Disposal of real estate

(1) In case any of the real estate belonging to the county shall cease to be used for county purposes, the board of supervisors may sell, convey or lease the same on such terms as the board may elect and may, in addition, exchange the same for real estate belonging to any other political subdivision located within the county. In case of a sale on a credit, the county shall have a lien on the same for the purchase money, as against all persons, until paid and may enforce the lien as in such cases provided by law. The deed of conveyance in such cases shall be executed in the name of the county by the president of the board of supervisors, pursuant to an order of the board entered on its minutes.

(2) (a) Before any lease, deed or conveyance is executed, the board shall publish at least once each week for three (3) consecutive weeks, in a public newspaper of the county in which the land is located, or if no newspaper be published in said county then in a newspaper having general circulation therein, the intention to lease or sell, as the case may be, the county-owned land and to accept sealed competitive bids for the leasing or sale. The board shall thereafter accept bids for the lease or sale and shall award the lease to the highest bidder in the manner provided by law.

(b) The board of supervisors of any county may contract for the professional services of a Mississippi-licensed real estate broker to assist in the marketing and sale or lease of the property for a reasonable commission, consistent with or lower than the market rate, for services rendered to be paid from the sale or lease proceeds.

(3) Whenever the board of supervisors shall find and determine, by resolution duly and lawfully adopted and spread upon its minutes (a) that any county-owned property is no longer needed for county or related purposes and is not to be used in the operation of the county, (b) that the sale of the property in the manner otherwise provided by law is not necessary or desirable for the financial welfare of the county, and (c) that the use of the county property for the purpose for which it is to be sold, conveyed or leased will promote and foster the development and improvement of the community in which it is located and the civic, social, educational, cultural, moral, economic or industrial welfare thereof, the board of supervisors of such county shall be authorized and empowered, in its discretion, to sell, convey, lease, or otherwise dispose of same for any of the purposes set forth herein.

(4) (a) In addition to such authority as is otherwise granted under this section, the board of supervisors, in its discretion, may sell, lease, or otherwise convey property to any person or legal entity without public notice, without having to advertise for and accept competitive bids and without appraisal, with or without consideration, and on such terms and conditions as the parties may agree if the board of supervisors finds and determines, by resolution duly and lawfully adopted and spread upon its official minutes:

(i) That the subject property is real property acquired by the county:

1. By reason of a tax sale;

2. Because the property was abandoned or blighted; or

3. In a proceeding to satisfy a county lien against the property;

(ii) That the subject property is blighted and is located in a blighted area;

(iii) That the subject property is not needed for governmental or related purposes and is not to be used in the operation of the county;

(iv) That the sale of the property in the manner otherwise provided by law is not necessary or desirable for the financial welfare of the county; and

(v) That the use of the property for the purpose for which it is to be conveyed will promote and foster the development and improvement of the community in which it is located or the civic, social, educational, cultural, moral, economic or industrial welfare thereof; the purpose for which the property is conveyed shall be stated.

(b) All costs associated with a conveyance under this subsection shall be paid by the person or entity to whom the conveyance is made.

(c) Any deed or instrument of conveyance executed pursuant to the authority granted under this subsection shall contain a clause of reverter providing that title to the property will revert to the county if the person or entity to whom the property is conveyed does not fulfill the purpose for which the property was conveyed and satisfy all conditions imposed on the conveyance within two (2) years of the date of the conveyance.

(d) In any such deed or instrument of conveyance, the county shall retain all mineral rights that it owns, together with the right of ingress and egress to remove same.

(5) Nothing contained in this section shall be construed to prohibit, restrict or to prescribe conditions with regard to the authority granted under Section 17-25-3 or Section 57-75-37.



§ 19-7-5 - Disposal of personal property

The board of supervisors shall have the power to sell and dispose of any personal property and real property belonging to the county or any subdivision thereof according to the uniform personal property and real property disposal requirements for local governments in Section 17-25-25. For purposes of this section, the term "personal property," includes, but is not limited to, equipment, vehicles, fixtures, furniture, firearms and commodities.

Nothing contained in this section shall be construed to prohibit, restrict or to prescribe conditions with regard to the authority granted under Section 17-25-3.



§ 19-7-7 - Insurance on county property

The board of supervisors may have the courthouse, jail and other buildings of the county, the furniture thereof, the books of the county, and the personal property of the county, insured against loss by fire, cyclone and tornado, and other hazards. The board of supervisors may carry steam boiler, plate glass and other miscellaneous casualty insurance against loss of county property, as in the discretion of the board of supervisors may seem proper. The cost thereof shall be paid out of the county treasury.

The boards of supervisors of two (2) or more counties may pool their risks under this section and may provide for the purchase of one or more policies of property insurance, or the establishment of a self-insurance fund or self-insurance reserves, or any combination thereof. The cost of participation shall be paid out of the general fund of the county. The administration and service of any such self-insurance program shall be contracted to a third party and approved by the Commissioner of Insurance.



§ 19-7-9 - Tagging of motor vehicles

The board of supervisors shall place license tags or identification tags on all county automobiles, trucks and tractors.



§ 19-7-11 - Erection or renovation of courthouse or jail

If a new courthouse or jail shall be required in any county, or if the courthouse or jail shall need remodeling, enlarging, or repairing, the board of supervisors shall determine the material, the dimensions, and the plan thereof, and may make the necessary contracts for the erection, remodeling, enlarging, or repairing thereof, and for furnishing the materials. The board may appoint one or more commissioners to superintend the work as it progresses, which commissioner or commissioners shall take care that the proper materials are furnished, and that the work is faithfully performed according to contract, and who, for his or their services, shall receive a reasonable compensation.

The board of supervisors of any county having two judicial districts, and in which State Highways 18 and 15 intersect, is further authorized to issue negotiable bonds of either of the judicial districts of such county for the purpose of erecting, equipping, repairing, reconstructing, remodeling, and enlarging the courthouse in and for the judicial district for which such bonds are issued. All such bonds shall be issued in like manner and subject to the same limitations and provisions as are set forth by law with reference to the issuance of county-wide bonds.



§ 19-7-13 - Employment of janitor and assistants

The board of supervisors, in its discretion, may employ a janitor and necessary assistants for the courthouse and county buildings, their salaries to be fixed by the board and to be paid out of any funds in the county treasury not otherwise appropriated.



§ 19-7-15 - Employment of caretaker of county lands

The boards of supervisors of the various counties of this state may, in their discretion, employ a competent person to look after the interest of the county in any lands that may be owned by such county other than sixteenth section or lieu lands, or lands acquired under foreclosure proceedings under deeds in trust securing loans of sixteenth section school funds, and to pay such person a salary of not exceeding Eighteen Hundred Dollars ($ 1800.00) annually for such services. Such salary will be paid out of the revenue derived from such lands, and at the end of the year during which such services are rendered. The boards of supervisors may, in their discretion, employ the county superintendent of education to perform the duties and services provided for herein, and pay such county superintendent the salary provided for herein in addition to the salary as superintendent of education.

Moreover, the boards of supervisors of said counties in this state are hereby authorized in their discretion to pay to the secretary of the superintendents of education in said counties in this state, an additional sum of Six Hundred Dollars ($ 600.00) per annum out of the revenues derived from such lands in said counties, at the end of the year during which such services are rendered. Said sum of Six Hundred Dollars ($ 600.00) per annum shall be in addition to the salaries now authorized by law to be paid to said secretaries of the county superintendents of education in this state.



§ 19-7-17 - Employment of caretaker of county lands; duties of caretaker

It shall be the duty of such person when employed to look after and collect the rents on such land, to see that the improvements on the same are kept in good condition, and to prevent waste and depredation to such property.



§ 19-7-19 - Employment of caretaker of county lands; minutes of board to be sole authority

The boards of supervisors shall not enter into a contract, as provided for in Section 19-7-15, except by placing the same on their minutes, and in the event any such contract be made without complying with this section, the party attempted to be employed shall not receive any compensation whatever for any services that he may have performed thereunder.



§ 19-7-21 - Counties conveying land for state park may lease retained mineral interests

Any county which has acquired and conveyed or may hereafter acquire and convey any land for state park purposes and has retained or does retain the mineral rights thereunder may lease the same for oil, gas and other minerals either jointly or severally.

Such lease or leases may be made only after legal advertisement for bids therefor have been published once a week for three consecutive weeks in some newspaper having a general circulation in the county. It shall be necessary to describe the property in the advertisement by its popular name and by giving a definite legal description by metes and bounds. Said lease, with the legal description of the property set out therein, shall be executed to the highest and best bidder therefore on all the tract involved and shall contain a provision therein that no part of the property involved in said lease shall be dropped during the lifetime of said lease, which shall not be for a longer period than ten years, unless production in commercial quantities results, and that if the delay rentals are not paid on all the property then said lease in its entirety shall become null and void. No lease shall become effective after its acceptance by the board of supervisors until the same shall have the written approval of the state mineral lease commission and the Mississippi Board of Park Examiners affixed thereto.

From the proceeds arising from the execution of the original lease there shall be paid all cost of advertising herein required and other expenses necessary and incident to the execution thereof, and any balance then remaining on hand and accruing thereafter as a result of the rents, profits and income accruing from the lease shall be used, first, to build necessary bridges in the particular park property affected and, second, any balance then remaining on hand shall be used to call or pay any county-wide bonds now or hereafter outstanding and, third, if there be no outstanding county-wide bonds, then such balance shall be paid into the general funds of the county.

Whenever production in commercial quantities is made on any property involved in such lease, the lessee shall not be required to pay delay rentals thereafter so long as such production continues.

The proceeds to be paid to the county from the production of the oil, gas or other minerals shall be subject to all severance taxes imposed by law, just the same as if the county was an individual or corporation.

The lessee shall be liable for all damages to property incurred by any operation in carrying out the terms of said lease.

Nothing in this section shall in any way be construed to limit, abrogate, or otherwise restrict any right, title, or interest in the State of Mississippi.



§ 19-7-23 - Furnishing of courthouse

The board of supervisors shall provide for properly furnishing the courthouse and for supplying all county offices with necessary record books, stationery, seals, presses, iron safes, tables, chairs, furniture, and all other necessary articles, and the board shall provide the chancery clerk's office with a copy of the field notes of the United States survey, transcripts of records of other counties which relate to or affect titles of property in its county, the original entries of land and the necessary township maps, and provide for the safe and orderly keeping of all the records thereof, and shall make all needful allowances, payable out of the county treasury, therefor. On the order of the circuit court, or the chancery court, the board shall allow all sums expended for supplying the offices and courtrooms with all such necessary articles, but an allowance shall not be made for printing in record books of conveyances.



§ 19-7-25 - Providing books and bookcase for courtroom

The board of supervisors of each county shall provide and have placed in the courtroom of the courthouse a suitable bookcase, with doors and lock, of sufficient capacity to hold not less than two hundred law books, in which the Mississippi reports, digests thereof, statutes of the state, and other books belonging or furnished to the county, shall be kept, The board of supervisors shall purchase any volume of said reports, digests and statutes which may be lost or destroyed, and shall have bound all of such books as need to be rebound for preservation, all of which shall be paid for out of the county treasury. Additional bookcases shall be furnished when necessary.



§ 19-7-27 - Providing bulletin boards for legal notices

The board of supervisors shall provide suitable bulletin boards, to be placed conspicuously at or near the main entrance to the courthouse, upon which all notices required to be there posted may be placed.



§ 19-7-29 - Maintenance of courthouse yard

The board of supervisors of each county may in their discretion maintain a good and sufficient fence around the courthouse yard, and, when necessary, a substantial pavement on the walks of the same, and may have shade trees planted therein, and shall provide for the absolute exclusion of all livestock therefrom. No tent or booth may be erected on the courthouse yard to be used for the advertising or the vending of any goods, wares, notions or nostrums, or for doing the business of a photographer, unless written authorization therefor is obtained from the board of supervisors. The board of supervisors may pave and improve the streets around the courthouse yard.



§ 19-7-31 - Law libraries

The board of supervisors of each county in the state shall have power, by an appropriate order or orders on its minutes, to establish and maintain in the county courthouse or other suitable public building adjacent or near thereto, a public county law library under such rules, regulations and supervision as it may from time to time ordain and establish, and to that end, the board may accept gifts, grants, donations or bequests of money, furniture, fixtures, books, documents, maps, plats or other property suitable for that purpose.

The board of supervisors shall have power to exchange or sell duplicate volumes or sets of any such books or furniture, and in case of sale, to invest the proceeds in other suitable books or furniture. The board may also purchase or lease from time to time additional books, furniture, or equipment for the public law library.

For the purpose of providing suitable quarters for the public law library, the board of supervisors may, in its discretion, expend such sums as may be deemed necessary or proper for that purpose, and may also employ a suitable person as librarian and pay the law librarian such salary as the board, in its discretion, may determine. The board may employ additional librarians or other employees on either a part-time or full-time basis and may pay these additional employees as the board, in its discretion, may determine. The board of supervisors, in their discretion, may contract with the county or municipal library for any staff or facilities as they deem necessary for the overall management and operation of the county law library. The board of supervisors may contract with the State Law Library for law library services that may be offered by the State Law Library.

In case the public law library is so established, all books, documents, furniture and other property then belonging to the county library, as provided for in Section 19-7-25, shall be transferred to and become part of the public law library, and all books, documents and publications donated by the state to the county library shall also become a part of the public law library. In that case, Sections 19-7-25 and 19-25-65, relating to the county library, shall be superseded in that county for as long as the public law library is maintained in the county.

The board of supervisors of any such county, in its discretion, may levy, by way of resolution, additional court costs not exceeding Two Dollars and Fifty Cents ($ 2.50) per case for each case, both civil and criminal, filed in the chancery, circuit and county courts or any of these in the county, and may levy, by way of resolution, additional court costs not exceeding One Dollar and Fifty Cents ($ 1.50) per case for each case, both civil and criminal, filed in the justice courts of the county, for the support of the library authorized in the county. If the additional court costs authorized in this section are levied, the clerk or judge of those courts shall collect those costs for all cases filed in his court and forward same to the chancery clerk, who shall deposit the same in a special account in a county depository for support and maintenance of the library, and the chancery clerk shall be accountable for those funds. However, no such levy shall be made against any cause of action the purpose of which is to commit any person with mental illness, alcoholic or narcotic addict to any institution for custodial or medical care, and no such tax shall be collected under this subsection on any cause of action that the proper clerk handling same deems to be in its very nature charitable and in which cause the clerk has not collected his own legal fees.

To accomplish the purposes of this section, the board of supervisors may enter into such arrangement or arrangements with the county bar association of any such county as may seem advisable for the care and operation of the law library, and the board may receive and consider, from time to time, such recommendations as the bar association may deem appropriate regarding the library.

The board of supervisors of each county in which there are two (2) judicial districts, in its discretion, may maintain a law library in each judicial district. In those counties the board, in its discretion, may pay from the county general fund or from the special fund authorized in this section all the costs authorized in this section, provided that the board shall not spend in each judicial district less than the amount of the special court costs authorized in this section and collected in each such district.

The governing authorities of any municipality, in their discretion, by resolution duly adopted and entered on their official minutes, may levy additional court costs not exceeding One Dollar and Fifty Cents ($ 1.50) per case for each conviction in the municipal court of the municipality, for the support and maintenance of the county law library in the county within which the municipality is located. The additional costs shall be collected by the clerk of the court, forwarded to the chancery clerk of the county for deposit in a special account in the county depository, and expended for support and maintenance of the county law library in the same manner and in accordance with the same procedure as provided for costs similarly collected in the chancery, circuit, county and justice courts of the county.



§ 19-7-33 - Regulation of parking on courthouse and other county lands

The board of supervisors of any county is hereby authorized and empowered to regulate the parking of motor vehicles on county public lands on which the courthouse and other county buildings are located, or any other lands under the control and jurisdiction of the county.



§ 19-7-35 - Procurement of artesian well on county property

The board of supervisors may procure an artesian well on the property used for the courthouse, jail, county farm, or poorhouse, and owned by the county, by contract with some person or corporation to complete said well on said property, or by hiring laborers, manager, and machinery to sink the well under supervision of the board or some one appointed by it to superintend the work. The cost of said well shall be paid out of the county treasury, on the allowance of the board, as other accounts against the county are paid. The board of supervisors shall make the best contracts it can in the interest of the county in procuring said well, without advertising for the bidders as required by law in letting other contracts, but having the clerk of the board write a number of persons or corporations engaged in such work, inviting them to come before the board to submit propositions. If no proposition submitted is satisfactory, the board shall not accept any proposition at that meeting, but shall extend invitations as before for another meeting, and so continue until the board gets a proposition submitted that is satisfactory.



§ 19-7-37 - Use of part of oil severance tax funds for building and permanent improvements

The board of supervisors of any county receiving a part of the oil severance tax under the provisions of Sections 27-25-501 et seq., is hereby authorized to allocate a part of the money so received to a fund or funds for building and permanent improvements for the county or for any school district or for any road district, and the money so allocated to any such fund or funds may be expended for any purpose as now authorized by law. The authority to allocate a part of the oil severance tax to a fund, or funds, for buildings and other permanent improvements shall be in addition to the authority of the board of supervisors granted by Section 27-25-3.



§ 19-7-39 - Maintenance and repair of public or private nonprofit cemeteries in certain counties

The board of supervisors of any county bordering on the Gulf of Mexico having two judicial districts and where U. S. Highways 90 and 49 intersect is authorized to maintain and repair any public or private nonprofit cemetery located within the county but located outside the corporate boundary of any municipality in the county. The expense of such maintenance may be paid from any available county funds.

The board of supervisors of any county is authorized to accept, in the name of the county, title by deed to any cemetery located within the county but located outside the corporate boundary of any municipality in the county which, due to age, abandonment of graves by private owners or for other good cause, is not being properly maintained or repaired and thereby have become detrimental to the public health and welfare. No acceptance of title by deed shall be valid unless a motion thereof shall be made at a regular or special meeting of the board, adopted by a majority of the board's membership, and entered upon the minutes. No county funds or other public funds shall be expended by the board for the purpose of purchasing such cemetery. The board shall have the power to maintain, repair, enlarge, fence or otherwise improve any cemetery, title to which has been accepted by the board.



§ 19-7-41 - Authority of county boards of supervisors to exercise power of eminent domain for construction of penitentiaries

The board of supervisors of any county is authorized to exercise the power of eminent domain for the acquisition of land whenever public necessity and convenience so requires for the construction of a penitentiary in the county. In the exercise of such power pursuant to this section with respect to the construction of a federal correctional facility or other federal penal institution, the board of supervisors of any county having a land area of more than nine hundred (900) square miles and a population of more than twenty-five thousand (25,000) but less than twenty-five thousand six hundred (25,600) according to the 1990 federal census may exercise the right of immediate possession to real property, including oil, gas and other mineral interests, as provided in Section 11-27-81 et seq.






Chapter 9 - FINANCE AND TAXATION

UNIFORM SYSTEM FOR ISSUANCE OF COUNTY BONDS

§ 19-9-1 - Purpose of bonds enumerated

The board of supervisors of any county is authorized to issue negotiable bonds of the county to raise money for the following purposes:

(a) Purchasing or erecting, equipping, repairing, reconstructing, remodeling and enlarging county buildings, courthouses, office buildings, jails, hospitals, nurses' homes, health centers, clinics, and related facilities, and the purchase of land therefor;

(b) Erecting, equipping, repairing, reconstructing, remodeling, or acquiring county homes for indigents, and purchasing land therefor;

(c) Purchasing or constructing, repairing, improving and equipping buildings for public libraries and for purchasing land, equipment and books therefor, whether the title to same be vested in the county issuing such bonds or in some subdivision of the state government other than the county, or jointly in such county and other such subdivision;

(d) Establishing county farms for convicts, purchasing land therefor, and erecting, remodeling, and equipping necessary buildings therefor;

(e) Constructing, reconstructing, and repairing roads, highways and bridges, and acquiring the necessary land, including land for road building materials, acquiring rights-of-way therefor; and the purchase of heavy construction equipment and accessories thereto reasonably required to construct, repair and renovate roads, highways and bridges and approaches thereto within the county;

(f) Erecting, repairing, equipping, remodeling or enlarging or assisting or cooperating with another county or other counties in erecting, repairing, equipping, remodeling, or enlarging buildings, and related facilities for an agricultural high school, or agricultural high school-junior college, including gymnasiums, auditoriums, lunchrooms, vocational training buildings, libraries, teachers' homes, school barns, garages for transportation vehicles, and purchasing land therefor;

(g) Purchasing or renting voting machines and any other election equipment to be used in elections held within the county;

(h) Constructing, reconstructing or repairing boat landing ramps and wharves fronting on the Mississippi Sound or the Gulf of Mexico and on the banks or shores of the inland waters, levees, bays and bayous of any county bordering on the Gulf of Mexico or fronting on the Mississippi Sound, having two (2) municipalities located therein, each with a population in excess of twenty thousand (20,000) in accordance with the then last preceding federal census;

(i) Assisting the Board of Trustees of State Institutions of Higher Learning, the Office of General Services or any other state agency in acquiring a site for constructing suitable buildings and runways and equipping an airport for any state university or other state-supported four-year college now or hereafter in existence in such county;

(j) Aiding and cooperating in the planning, undertaking, construction or operation of airports and air navigation facilities, including lending or donating money, pursuant to the provisions of the airport authorities law, being Sections 61-3-1 through 61-3-83, Mississippi Code of 1972, regardless of whether such airports or air navigation facilities are located in the county or counties issuing such bonds;

(k) Establishing rubbish and garbage disposal systems in accordance with the provisions of Sections 19-5-17 through 19-5-27;

(l) Defraying the expenses of projects of the county cooperative service district in which it is a participating county, regardless of whether the project is located in the county issuing such bonds;

(m) Purchasing machinery and equipment which have an expected useful life in excess of ten (10) years. The life of such bonds shall not exceed the expected useful life of such machinery and equipment. Machinery and equipment shall not include any motor vehicle weighing less than twelve thousand (12,000) pounds;

(n) Purchasing fire fighting equipment and apparatus, and providing housing for the same and purchasing land necessary therefor;

(o) A project for which a certificate of public convenience and necessity has been obtained by the county pursuant to the Regional Economic Development Act;

(p) Constructing dams or low-water control structures on lakes or bodies of water under the provisions of Section 19-5-92;

(q) For the purposes provided for in Section 57-75-37.



§ 19-9-3 - Bonds of roads or supervisors districts

[With regard to any county that is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

The board of supervisors of any county is authorized to issue negotiable bonds of any road district or supervisors district within any such county to raise money for the purpose of constructing, reconstructing, and repairing roads, highways and bridges, and acquiring the necessary land, including land for building materials, and rights-of-way therefor.

The board of supervisors of any county designated in paragraph (h) of Section 19-9-1 is authorized to issue negotiable bonds of any supervisors district or districts in such county to raise money for the purposes described in paragraph (h) of Section 19-9-1.

All bonds issued pursuant to this section shall be issued in like manner and be subject to the same limitations and provisions as are set forth in Sections 19-9-1 through 19-9-31 with reference to the issuance of county bonds.

[With regard to any county that is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

The board of supervisors of any county designated in paragraph (h) of Section 19-9-1 is authorized to issue negotiable bonds of any supervisors district or districts in such county to raise money for the purposes described in paragraph (h) of Section 19-9-1.

All bonds issued pursuant to this section shall be issued in like manner and be subject to the same limitations and provisions as are set forth in Sections 19-9-1 through 19-9-31 with reference to the issuance of county bonds.



§ 19-9-5 - Limitation of indebtedness

No county shall hereafter issue bonds secured by a pledge of its full faith and credit for the purposes authorized by law in an amount which, when added to the then outstanding bonds of such county, shall exceed either (a) fifteen percent (15%) of the assessed value of the taxable property within such county according to the last completed assessment for taxation, or (b) fifteen percent (15%) of the assessment upon which taxes were levied for its fiscal year ending September 30, 1984, whichever is greater.

However, any county in the state which shall have experienced washed-out or collapsed bridges on the public roads of the county for any cause or reason may hereafter issue bonds for bridge purposes as now authorized by law in an amount which, when added to the then outstanding general obligation bonds of such county, shall not exceed either (a) twenty percent (20%) of the assessed value of the taxable property within such county according to the last completed assessment for taxation or (b) fifteen percent (15%) of the assessment upon which taxes were levied for its fiscal year ending September 30, 1984, whichever is greater.

Provided further, in computing such indebtedness, there may be deducted all bonds or other evidences of indebtedness heretofore or hereafter issued, for the construction of hospitals, ports or other capital improvements which are payable primarily from the net revenue to be generated from such hospital, port or other capital improvement, which revenue shall be pledged to the retirement of such bonds or other evidences of indebtedness, together with the full faith and credit of the county. However, in no case shall any county contract any indebtedness payable in whole or in part from proceeds of ad valorem taxes which, when added to all of the outstanding general obligation indebtedness, both bonded and floating, shall exceed either (a) twenty percent (20%) of the assessed value of all taxable property within such county according to the last completed assessment for taxation, or (b) fifteen percent (15%) of the assessment upon which taxes were levied for its fiscal year ending September 30, 1984, whichever is greater. Nothing herein contained shall be construed to apply to contract obligations in any form heretofore or hereafter incurred by any county which are subject to annual appropriations therefor, or to bonds heretofore or hereafter issued by any county for school purposes, or to bonds issued by any county under the provisions of Sections 57-1-1 through 57-1-51, or to any indebtedness incurred under Section 55-23-8, or to bonds issued under Section 57-75-37.



§ 19-9-7 - Details of county bonds; supplemental powers conferred in issuance of bonds

All such bonds shall be lithographed or engraved, and printed in two (2) or more colors, to prevent counterfeiting, and shall be in sums not less than One Hundred Dollars ($ 100.00) nor more than Five Thousand Dollars ($ 5,000.00) each, and shall be registered as issued, be numbered in a regular series from one (1) upward, and every such bond shall specify on its face the purpose for which it was issued and the total amount authorized to be issued, and each shall be made payable to bearer, and interest shall be evidenced by proper coupons thereto attached.

Notwithstanding the foregoing provisions of this section, bonds referred to hereinabove may be issued pursuant to the supplemental powers and authorizations conferred by the provisions of the Registered Bond Act, being Sections 31-21-1 through 31-21-7.



§ 19-9-9 - Levy of special tax

The board of supervisors of such county shall annually levy a special tax upon all of the taxable property within the county, which tax shall be sufficient to provide for the payment of the principal of and the interest on such bonds according to the terms thereof.



§ 19-9-11 - Notice of intention to issue bonds; calling of election

Before issuing any bonds for any of the purposes enumerated in Sections 19-9-1, 19-9-3, the board of supervisors shall adopt a resolution declaring its intention so to do, stating the amount of bonds proposed to be issued and the purpose for which the bonds are to be issued, and the date upon which the board proposes to direct the issuance of such bonds. Such resolution shall be published once a week for at least three consecutive weeks in at least one newspaper published in such county. The first publication of such resolution shall be made not less than twenty-one days prior to the date fixed in such resolution for the issuance of the bonds, and the last publication shall be made not more than seven days prior to such date. If no newspaper be published in such county, then such notice shall be given by publishing the resolution for the required time in some newspaper having a general circulation in such county and, in addition, by posting a copy of such resolution for at least twenty-one days next preceding the date fixed therein at three public places in such county. If twenty per cent (20%), or fifteen hundred (1500), whichever is less, of the qualified electors of the county, supervisors district, or road district, as the case may be, shall file a written protest against the issuance of such bonds on or before the date specified in such resolution, then an election on the question of the issuance of such bonds shall be called and held as is provided in Sections 19-9-13, 19-9-15. If no such protest be filed, then such bonds may be issued without an election on the question of the issuance thereof, at any time within a period of two years after the date specified in the above mentioned resolution. However, the board of supervisors, in its discretion, may nevertheless call an election on such question, in which event it shall not be necessary to publish the resolution declaring its intention to issue such bonds as herein provided.



§ 19-9-13 - Notice of election

Where an election is to be called, as provided in Section 19-9-11, notice of such election shall be signed by the clerk of the board of supervisors and shall be published once a week for at least three consecutive weeks, in at least one newspaper published in such county. The first publication of such notice shall be made not less than twenty-one days prior to the date fixed for such election, and the last publication shall be made not more than seven days prior to such date. If no newspaper is published in such county, then such notice shall be given by publishing the same for the required time in some newspaper having a general circulation in such county and, in addition, by posting a copy of such notice for at least twenty-one days next preceding such election at three public places in such county.



§ 19-9-15 - Holding of election

Such election shall be held, as far as is practicable, in the same manner as other elections are held in counties. At such election, all qualified electors of such county may vote, and the ballots used at such election shall have printed thereon a brief statement of the amount and purpose of the proposed bond issue and the words "FOR THE BOND ISSUE" and "AGAINST THE BOND ISSUE," and the voter shall vote by placing a cross (X) or check mark ([checkmark]) opposite his choice on the proposition.



§ 19-9-17 - Results of election

When the results of the election on the question of the issuance of such bonds shall have been canvassed by the election commissioners of such county and certified by them to the board of supervisors of such county, it shall be the duty of such board of supervisors to determine and adjudicate whether or not three-fifths (3/5) of the qualified electors who voted in such election voted in favor of the issuance of such bonds. Unless three-fifths (3/5) of the qualified electors who voted in such election shall have voted in favor of the issuance of such bonds, then such bonds shall not be issued. Should three-fifths (3/5) of the qualified electors who vote in such election vote in favor of the issuance of such bonds, then the board of supervisors of the county may issue such bonds, either in whole or in part, within two years from the date of such election or within two years after the final favorable termination of any litigation affecting the issuance of such bonds, as such board shall deem best.



§ 19-9-19 - Maturities, interest, and signatures

All bonds issued by a county shall mature annually, with all maturities not longer than twenty (20) years, with not less than one-fiftieth (1/50) of the total issue to mature each year during the first five (5) years of the life of such bonds, not less than one-twenty-fifth (1/25) of the total issue to mature each year during the succeeding ten-year period of the life of such bonds, and the remainder to be amortized, as to principal and interest, into approximately equal annual payments, one (1) payment to mature each year for the remaining life of such bonds. However, in cases where bonds shall be issued or dated subsequent to the date fixed for making the county tax levy in the year in which such bonds are to be issued, the first maturity date of not less than one-fiftieth (1/50) of the total issue, may be fixed for any period not exceeding two (2) years from the date of the bonds with the same schedule of subsequent maturities as hereinabove set forth. Such bonds shall not bear a greater overall maximum interest rate to maturity than that allowed in Section 75-17-101, Mississippi Code of 1972. No bond shall bear more than one (1) rate of interest; each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid; all bonds of the same maturity shall bear the same rate of interest from date to maturity; all interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one (1) year.

No interest payment shall be evidenced by more than one (1) coupon and neither cancelled nor supplemental coupons shall be permitted; the lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest interest rate specified for the same bond issue. The interest rate of any one (1) interest coupon shall not exceed the maximum interest rate allowed on such bonds.

Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or in multiples of one-tenth of one percent (1/10 of 1%), and a zero rate of interest cannot be named. The denomination, form, and place, or places, of payment of such bonds shall be fixed in the resolution or order of the board of supervisors issuing such bonds. Such bonds shall be executed by the manual or facsimile signature of the president of the board of supervisors, or the vice president in the absence or disability of the president, and countersigned by the manual or facsimile signature of the clerk thereof, with the official seal of the county affixed thereto. At least one (1) signature on each bond shall be a manual signature, as specified in the issuing resolution. The coupons may bear only the facsimile signatures of such president, or vice president and clerk. No bonds shall be issued and sold under the provisions of sections 19-9-1 to 19-9-31 for less than par and accrued interest.



§ 19-9-21 - Proceeds shall not be diverted

The proceeds of any bonds issued by a county shall be placed in the county treasury or depository, if there be one, as a special fund, and shall be used for no other purpose than that for which such bonds were authorized to be issued. If the board of supervisors of such county, or any member thereof, or any other officer, shall wilfully divert or aid or assist in diverting any such fund, or any part thereof, to any purpose other than that for which such bonds were authorized to be issued, then such person shall be guilty of a felony and, upon conviction, shall be punished by imprisonment in the state penitentiary for a term not exceeding five years and, in addition, he shall be liable personally and on his official bond for the amount so diverted. Any member of such board of supervisors may escape the penalty provided for above by requesting and having his vote recorded in the negative on any illegal diversion of the proceeds of such bonds.



§ 19-9-23 - Transfer of residue of bond proceeds

Whenever a balance shall remain of the proceeds of any bond issue after the purpose for which such bonds were issued shall have been accomplished, such balance shall forthwith be transferred to the bond and interest fund applicable to such bond issue.



§ 19-9-25 - Bond and interest funds may be used to buy outstanding bonds

Whenever there shall be on hand in any bond and interest fund an amount in excess of the amount which will be required for expenditure therefrom within the next succeeding twelve months, the board of supervisors may use such excess amount to purchase the outstanding bonds of the county which are payable from such fund whenever, in the judgment of such board the best interest of the county would be served thereby. When such bonds are purchased, they shall be cancelled and retired and shall not thereafter be resold or reissued.



§ 19-9-27 - Borrowing in anticipation of taxes

The board of supervisors of any county may borrow money in anticipation of taxes for the purpose of defraying the expenses of such county, and may issue negotiable notes of the county therefor, to mature not later than April 1 of the year succeeding the year in which they are issued. The amount of money herein authorized to be borrowed shall not be in excess of twenty-five percent (25%) of the estimated amount of taxes collected and to be collected under the last preceding annual tax levies for the particular fund for which said money is borrowed. The board of supervisors may borrow said money, as hereinbefore provided, from any available fund in the county treasury, or from any other source, and such loan shall be repaid in the manner herein provided. The notes herein authorized shall bear interest at a rate to be fixed by the board, not to exceed that allowed in Section 75-17-105, Mississippi Code of 1972, and such notes shall be payable at any place to be named by the board of supervisors. Any notes or obligations issued in excess of the amount authorized to be issued under the provisions of this section shall be void. Money may be borrowed in anticipation of ad valorem taxes under the provisions of this section, regardless of whether or not such borrowing shall create an indebtedness in excess of statutory limitations.

For the payment of such loan, the board of supervisors shall either pledge the levy of a special tax each year sufficient to pay the amount borrowed for use that year, with interest, or shall pledge that such notes shall be paid out of the first money collected from taxes for the year in which they are issued. The aforesaid special tax, if necessary, may be in excess of the rate of taxation otherwise limited by law. The notes herein authorized shall not be issued until the board of supervisors shall have published notice of its intention to issue same; said notice to be published once each week for three (3) weeks in some newspaper having a general circulation in such county, but not less than twenty-one (21) days, nor more than sixty (60) days, intervening between the time of the first notice and the meeting at which said board proposes to issue such notes. If, within the time of giving notice, twenty percent (20%), of fifteen hundred (1500), whichever is less, of the qualified electors of the county shall protest or file a petition against the issuance of such notes, then such notes shall not be issued unless authorized by a three-fifths (3/5) majority of the qualified electors of such county, voting at an election to be called and held for that purpose.



§ 19-9-28 - Borrowing in anticipation of receipt of funds from confirmed federal or state grants or loans

(1) Any county that shall have received a binding commitment from the United States of America, or any agency thereof, or the State of Mississippi, or any agency thereof, for a grant or loan may borrow money in anticipation or receipt of funds from such confirmed grant or loan unless prohibited by federal or state law or by the terms of the agreement concerning such grant or loan and may assign and pledge as security for such interim financing the proceeds of any such grant or loan. The board of supervisors may borrow said money, as hereinbefore provided, from any available fund in the county treasury, excepting the funds or accounts described in Sections 27-39-323 and 27-39-329(2)(b), or may borrow said money from any other source, and such loan shall be repaid from the first available federal funds received by the county in the manner and subject to the same terms as herein provided.

(2) Such interim financing shall be upon such terms and conditions as may be agreed upon by the issuing county and the party advancing such interim funds or the purchaser of the obligations evidencing such indebtedness; provided, however, that the principal on any such loan, including interfund loans, shall be repaid within a reasonable time after receipt of funds from the United States of America, or from the State of Mississippi, or any agency thereof, the anticipation of which gave rise to said interim financing, and provided that the interest rate on such interim financing shall not exceed that allowed in Section 75-17-107, Mississippi Code of 1972.

(3) In borrowing money under the provisions hereof, it shall not be necessary to publish notice of intention so to do or to secure the consent of the qualified electors, either by election or otherwise. Such borrowing may be authorized by resolution of the board of supervisors of the issuing county and may be evidenced by a negotiable note or notes in such form as may be prescribed in such resolution. The indebtedness incurred under this section shall not be considered when computing any limitation of indebtedness of the issuing county established by law.

(4) Such borrowing, whether or not evidenced by a negotiable note or notes, may be placed or sold at public or private sale for such price and in such manner and from time to time as may be determined by the issuing county and the issuing county may pay all expenses, premiums and commissions which its board of supervisors may deem necessary or advantageous in connection with the issuance thereof.

(5) Such borrowing shall be limited to the sum of: (a) the amount of the confirmed grant or loan; (b) the amount of interest payable on such interim financing; and (c) the reasonable cost of incurring such indebtedness or issuing the note or notes evidencing such indebtedness. All moneys borrowed under the authority of this section, including any interfund loans, shall be secured by and repaid from the grant or loan proceeds, earnings on the investment of the grant or loan proceeds and the proceeds of the interim financing, and from any other proceeds, revenues or earnings received by the issuing county in connection with such grant or loan or with the interim financing, and may be further secured by and repaid from available revenues of a county-owned utility.

(6) In the event grant or loan proceeds pledged to the repayment of the interim financing have not been received in time to pay at maturity all or a portion of the principal of and interest on the indebtedness incurred pursuant to this section, the issuing county may borrow additional moneys pursuant to this section in anticipation of the aforesaid grant or loan proceeds in order to pay at maturity the outstanding principal and interest on the indebtedness previously incurred, provided that the indebtedness originally incurred shall be promptly repaid upon receipt of proceeds of such subsequent borrowings. The issuing county may enter into agreements with one or more lenders obligating such lenders to provide such additional financing upon such terms and conditions as may be agreed upon by the issuing county and the lenders.

(7) This section, without reference to any other statute, when dealing with grant or loan anticipation notes, shall be deemed to be full and complete authority for the borrowing of such funds and the issuance of a note or notes to evidence such indebtedness, and shall be construed as an additional and alternative method therefor, and none of the present restrictions, requirements, conditions or limitations of law applicable to the issuance or sale of bonds, notes or other obligations by the issuing county in this state shall apply to the borrowing of funds under this section, and no proceedings shall be required for the borrowing of such funds other than registration and those provided for and required herein, and all powers necessary to be exercised in order to carry out the provisions of this section are hereby conferred.



§ 19-9-29 - Investment of surplus funds

Whenever any county shall have on hand any bond and interest funds, any funds derived from the sale of bonds, special funds, or any other funds in excess of the sums which will be required to meet the current needs and demands of no more than seven (7) business days, the board of supervisors of such county shall invest such excess funds in the following manner:

(a) Such excess funds shall be invested for periods of from fourteen (14) days to one (1) year in interest-bearing time certificates of deposit with or through county depositories serving in accordance with Section 27-105-303 which are willing to accept the same, at a negotiated rate of interest. The negotiated rate of interest shall be at the highest rate possible at the date of purchase or investment for such time certificates of deposit or interest-bearing accounts, but such rate of interest shall not be less than the rate of interest paid to the general public on passbook savings. The rate of interest established herein shall be the minimum rate of interest and there shall be no maximum rate of interest.

(b) The balance, if any, of such excess funds shall be invested in interest-bearing time certificates of deposit for the same maturity periods and at the same rate of interest as prescribed in paragraph (a) of this section in or through state depositories located in such county which are willing to accept the same, to the same extent as such depositories are eligible for invested state funds.

(c) To the extent that the board of supervisors finds that such excess funds cannot be invested pursuant to paragraphs (a) and (b) of this section for the stated maturity of from fourteen (14) days to one (1) year, the board of supervisors may invest such funds in any bonds or other direct obligations of the United States of America, the State of Mississippi, or any county, municipality or school district of this state, if such county, municipal or school district bonds have been approved by a reputable bond attorney or have been validated by a decree of the chancery court, or the board of supervisors may invest such funds, together with any other funds required for current operation, in obligations issued or guaranteed in full as to principal and interest by the United States of America which are subject to a repurchase agreement with a county or state depository, or the board of supervisors may deposit such funds in interest-bearing accounts with a county or state depository. Such bonds or obligations purchased may have any maturity date, provided that they shall mature or be redeemable prior to the time that the funds so invested will be needed for expenditure.

Any excess funds invested in certificates of deposit or interest-bearing accounts with county or state depositories under this section shall be secured in the manner required by Section 27-105-315. The proceeds of such certificates of deposit shall be immediately reinvested on the date of maturity in accordance with paragraphs (a), (b) and (c) of this section, unless the board of supervisors determines that such funds are required for current operation.

When bonds or other obligations have been purchased, the same may be sold or surrendered for redemption at any time, except certificates of deposit which must mature, by order or resolution of such board of supervisors. The president of the board of supervisors, when authorized by such order or resolution, shall have the power and authority to execute all instruments and take such other action as may be necessary to effectuate the sale or redemption thereof. When such bonds or other obligations are sold or redeemed, the proceeds thereof, including accrued interest thereon, shall be paid into the same fund as that from which the investment was made and shall in all respects be dealt with as are other monies in such fund. Except as hereinafter provided, any interest derived from the investments authorized in this section may, as an alternative, be deposited into the general fund of the county. Any interest derived from the investment of sums received under the terms of the federal State and Local Fiscal Assistance Act of 1972, and any subsequent revisions or reenactments of that act, shall be paid into the same fund as that from which the investment was made. Any interest derived from the investment of school bond funds shall be handled as provided in Section 37-59-43. Any interest derived from investment of other bond proceeds or from investment of any bond and interest fund, bond reserve fund or bond redemption sinking fund shall be deposited either in the same fund from which the investment was made or in the bond and interest fund established for payment of the principal or interest on the bonds. Any interest derived from special purpose funds which are outside the function of general county government shall be paid into that special purpose fund.



§ 19-9-31 - Exclusiveness of procedure

No interest-bearing indebtedness shall hereafter be incurred by any county except in the manner provided by Sections 19-9-1 through 19-9-31 or as may otherwise be provided by law.

The authority provided for the issuance of bonds for hospitals and related subjects by Sections 41-13-15 through 41-13-53 Mississippi Code of 1972, shall not be affected by the provisions of Sections 19-9-1 through 19-9-31, and the authority herein conferred relative to hospitals and related subjects shall be in addition thereto.






STATE-AID ROAD BONDS [REPEALED]



SPECIAL TAX LEVIES

§ 19-9-93 - Financing the erection, remodeling, enlargement, or repair of county buildings

The board of supervisors of any county may set aside, appropriate and expend moneys from the general fund for the erection, remodeling, enlarging, or repairing of the courthouse, jail or other county buildings.



§ 19-9-95 - Defrayal of expenses of courts of certain coast counties

The board of supervisors of any county bordering on the Gulf of Mexico and having an assessed valuation of less than Five Million Dollars ($ 5,000,000.00), is hereby authorized and empowered, in its discretion, to set aside, appropriate and expend moneys from the general fund for the purpose of defraying the expenses of the courts of the county.



§ 19-9-96 - Funding operation of youth court division

The board of supervisors of any county may, in its discretion, set aside, appropriate and expend moneys from the general fund to be used for funding of the operation of the youth court division other than a municipal youth court division. Such funds shall be expended for no other purpose than:

(a) Payment of the salaries of the referees, court administrators, youth court prosecutor when court appointed, youth court public defender, court reporters other than regular chancery court or county court reporters, clinical psychologists and other professional personnel, secretaries and other clerical or other court-appointed personnel, detention home employees, shelter home employees, halfway house employees and youth counsellors;

(b) Travel and training expenses;

(c) The operation of a youth court and related facilities, detention facilities, shelter home facilities, group homes and halfway houses;

(d) Volunteer programs or other court-authorized programs;

(e) Providing the youth court referee with a current set of the Mississippi Code of 1972 if a set has not been provided.



§ 19-9-97 - Funding for certain matters of public health

The boards of supervisors of the various counties in the state are hereby authorized, in their discretion, to set aside, appropriate and expend moneys from the general fund for treatment of the indigent sick, for the promotion of public health of the county, and for the support and maintenance of a full-time county health department. The boards of supervisors are further authorized, in their discretion, to appropriate and transfer moneys from the general fund to any state agency, department or institution for the purpose of providing health care services or having such services provided to indigent persons of the county.



§ 19-9-99 - Securing funds for eradication of fire ants

The board of supervisors of any county of the state may, in its discretion, set aside, appropriate and expend moneys from the general fund for the purpose of securing funds with which to cooperate with the Commissioner of Agriculture and Commerce in eradicating fire ants, as authorized by Section 69-25-33.



§ 19-9-101 - Securing funds for maintenance of fair associations

The board of supervisors of any county in the State of Mississippi may, in its discretion, set aside, appropriate and expend moneys from the general fund for the purpose of securing funds with which to maintain fair associations, including the upkeep, repairs and payment of the necessary prizes and awards of said associations.



§ 19-9-103 - Funds for advertisement of economic opportunities in certain counties

The boards of supervisors of all counties in the State of Mississippi situated wholly or partially in a levee district may, within their discretion, set aside, appropriate and expend moneys from the general fund for the purpose of deriving funds for advertising and bringing into favorable notice the opportunities, possibilities and resources of such counties.

The boards of supervisors of such counties may in their discretion cooperate with and appropriate funds to the Delta Council for advertising purposes as herein provided.



§ 19-9-105 - Funds for making soil survey maps and land classifications and reports thereof

The board of supervisors of any county in the State of Mississippi is hereby authorized and empowered, in its discretion, to set aside, appropriate and expend moneys from the general fund in cooperating with the Mississippi State Experiment Station and the Department of Agriculture of the United States of America in having made soil survey maps and land classifications and reports thereof.

The funds set aside for said purpose shall be appropriated by the board of supervisors upon the presentation and allowance of itemized bills therefor, as provided by law.



§ 19-9-107 - Funds for support of industrial and economic development programs in certain counties

In any Class 5 county having an area between five hundred eighty (580) and six hundred fifteen (615) square miles and having a population between twenty-one thousand, six hundred eighty-one (21,681) and twenty-two thousand, six hundred eighty-one (22,681) according to the 1950 decennial census, and traversed by U.S. Highway No. 80 and in which is located a state park or junior college, and in any Class 6 county having an area between five hundred seventy-five (575) and six hundred seventy-five (675) square miles and having a population between twenty-one thousand (21,000) and twenty-two thousand (22,000) according to the 1950 decennial census, and traversed by the Natchez Trace, and in any Class 7 county having an area in excess of six hundred forty (640) square miles and a population between sixteen thousand (16,000) and seventeen thousand (17,000) according to the 1950 decennial census, and wherein there are located producing oil or gas wells, and in any Class 1 county in which there is located a state-supported college for women and a U.S. Air Force Base, the boards of supervisors are hereby authorized and empowered, in their discretion, to set aside, appropriate and expend moneys from the general fund which shall be used for the industrial and economic development programs of said counties through donations to industrial development corporations, and to maintain and support the same.



§ 19-9-109 - Levy of ad valorem tax for purchase, operation and maintenance of fire trucks and other fire fighting equipment

In order to fund such expenditures as may arise pursuant to the authority granted by Section 19-5-97 to boards of supervisors of any county to purchase, operate, and maintain fire trucks and other fire fighting equipment, such boards of supervisors are empowered to levy an annual ad valorem tax not to exceed one-fourth ( 1/4) of one mill in such supervisors districts as participate in the provisions of Section 19-5-97. However, such tax shall not be levied upon any of the taxable property of the county or districts thereof lying in a municipality which furnishes fire protection within its corporate limits. No part of such additional levy shall be reimbursable under Sections 27-33-1 through 27-33-65, Mississippi Code of 1972.



§ 19-9-111 - Levy of tax for purpose of financing economic development districts

The board of supervisors of any county authorized to establish or cooperate in the establishment of economic development districts pursuant to Section 19-5-99 may, in its discretion, levy a tax of not more than two (2) mills against the taxable property in the county or the portion thereof comprising an economic development district, to be used to support and maintain such district. The levy so made shall be in addition to all other levies provided by law.

Before any such levy is made, the board of supervisors shall signify its intention to make such a levy and publish same in a newspaper published in said county for thirty (30) days prior to making said levy. In the event more than twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors of said economic development district protest in writing to the board of supervisors against the imposition of such tax levy within thirty (30) days from the date such notice is published, then such proposed tax levy shall not be made unless same is approved by a special election called for said purpose. Said special election shall be conducted and had as provided by law.

The governing authorities of any municipality in a county, which has established an economic development district or which is included in an economic development district, may contribute to the support of such economic development district from its general fund.



§ 19-9-113 - Funds for support of soil and water conservation district

The board of supervisors of any county in the State of Mississippi, in its discretion, is hereby authorized to set aside, appropriate and expend moneys from the general fund for the support of the county's soil and water conservation district.



§ 19-9-114 - Levy of tax for construction of vocational and technical educational center

The board of supervisors of any county bordering on the Gulf of Mexico having a population according to the 1970 census of 134,582 persons, and having two cities located therein each having a population of over 30,000 persons according to the 1970 census, and in which is located a deep water port of entry and two military establishments located therein, is hereby authorized and empowered, in its discretion, to levy an additional ad valorem tax not to exceed one (1) mill to provide funds for the construction of a facility to house a county-wide vocational and technical educational center. Such additional levy may be in excess of and in addition to the rate of taxation otherwise limited by law.

The tax herein authorized shall not be levied until the board of supervisors shall have published notice of its intention to levy same. Said notice shall be published once each week for three (3) weeks in some newspaper having a general circulation in such county, but not less than twenty-one (21) days, nor more than sixty (60) days, intervening between the time of the first notice and the meeting at which said board proposes to levy such tax. If, within the time of giving notice, twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors of the county shall protest or file a petition against the levy of such tax, then such tax shall not be levied unless authorized by a three-fifths (3/5) majority of the qualified electors of such county voting at an election to be called and held for that purpose.



§ 19-9-115 - Bond for special tax

When any special tax may be levied for county purposes, the board of supervisors may require the tax collector to give an additional bond for the faithful collection and payment of the same.



§ 19-9-117 - Tax levy in second judicial district of Harrison County; issuance and sale of bonds

The board of supervisors of Harrison County shall have the power and it shall be its duty to levy upon the property of the second judicial district whatever taxes may be required to meet the expenditures called for and required by the construction of the courthouse and offices and in order to secure funds for the procuring of and the erection, construction or alteration of any required building or buildings, the lands on which the same shall be, be erected, constructed, added to or altered, and any other expenditures authorized and required by law, including furnishing and equipping of said courthouse and offices. Said board shall have the power to borrow money by issuing and selling the bonds of the second district to an amount not exceeding the sum of Two Million Dollars ($ 2,000,000.00) for the aforesaid purposes as set out in this section. Said bonds shall be issued in the same manner as provided in Sections 19-9-1 through 19-9-31.






PAYMENTS TO COUNTIES IN WHICH NUCLEAR GENERATING PLANTS ARE LOCATED

§ 19-9-151 - Distributions to situs counties

The in-lieu payments made to the State Tax Commission pursuant to Section 27-35-309(3)(b), excluding payments made in excess of Sixteen Million Dollars ($ 16,000,000.00) which are required to be paid into the General Fund of the state, shall be distributed by the State Tax Commission as follows:

(a) For fiscal year 1987, fifty percent (50%) of such payment shall be paid to the situs county wherein such nuclear generating plant is located;

(b) For fiscal year 1988, forty-five percent (45%) of such payment shall be paid to the situs county wherein such nuclear generating plant is located;

(c) For fiscal year 1989, forty percent (40%) of such payment shall be paid to the situs county wherein such nuclear generating plant is located;

(d) For fiscal year 1990, thirty-five (35%) of such payment shall be paid to the situs county wherein such nuclear generating plant is located;

(e) For fiscal year 1991 and thereafter, thirty percent (30%) of such payment shall be paid to the situs county wherein such nuclear generating plant is located.



§ 19-9-153 - Distributions to municipalities within situs counties

Of the funds received pursuant to Section 19-9-151 by a situs county wherein such nuclear generating plant is located, the board of supervisors of such situs county shall distribute ten percent (10%) of each payment, upon receipt, to the most populous incorporated municipality within the county; however, if such plant is located within a municipality, such payments which would otherwise be made to the situs county pursuant to Section 19-9-151 shall be divided equally between the situs county and situs municipality.



§ 19-9-155 - Limitations on expenditure of funds by situs counties

Of the funds retained by the situs county after the payment made pursuant to Section 19-9-153, not more than Five Million Five Hundred Thousand Dollars ($ 5,500,000.00) per year may be expended by the board of supervisors of the county for any purposes for which a county is authorized by law to levy an ad valorem tax, and any funds in excess of such amount shall be expended in accordance with Section 19-9-157.



§ 19-9-157 - Payment of excess funds to governing authorities of public school districts; use of funds; borrowing in anticipation of payment

The board of supervisors of the situs county, upon receipt of the payments pursuant to Section 19-9-151 less the payment made according to Section 19-9-153, shall pay all such funds in excess of Five Million Five Hundred Thousand Dollars ($ 5,500,000.00) to the governing authorities of the public school districts in such county in the proportion that the average daily attendance for the preceding scholastic year of each school district bears to the total average daily attendance of the county for the preceding scholastic year. Such funds may be expended only for the purposes of capital improvements to school facilities and only after plans therefor have been submitted to and approved by the Educational Finance Commission or its successor. The governing authorities of such school districts may borrow money in anticipation of receipt of payments pursuant to this section and the levying authority for the school district may issue negotiable notes therefor, for the purposes set forth herein. Such loan shall be repaid from the payments received under this section by the governing authorities of the public school district. However, no public school districts within the situs county shall be entitled to any payments after January 1, 1990.






DISTRIBUTION OF REVENUE TO PUBLIC SCHOOL DISTRICTS IN COUNTIES IN WHICH LIQUEFIED NATURAL GAS TERMINALS OR CRUDE OIL REFINERIES ARE LOCATED

§ 19-9-171 - Distribution of revenue from ad valorem taxes levied on certain liquefied natural gas terminals or crude oil refineries to public school districts in situs counties

The revenue from ad valorem taxes for school district purposes that are levied upon liquefied natural gas terminals or improvements thereto constructed after July 1, 2007, crude oil refineries constructed after July 1, 2007, and expansions or improvements to existing crude oil refineries constructed after July 1, 2007, shall be distributed to all public school districts in the county in which the facilities are located in the proportion that the average daily attendance of each school district bears to the total average daily attendance of all school districts in the county. The county or municipal tax collector, as the case may be, shall pay such tax collections, except for taxes collected for the payment of the principal of and interest on school bonds or notes and except for taxes collected to defray collection costs, into the appropriate school depository and report to the school board of the appropriate school district at the same time and in the same manner as the tax collector makes his payments and reports of other taxes collected by him.









Chapter 11 - COUNTY BUDGET

§ 19-11-1 - Short title

This chapter shall be cited as the "County Budget Law."



§ 19-11-3 - Definition of clerk

The word "clerk," as used in this chapter, shall mean the chancery clerk acting in his official capacity as the clerk of the board of supervisors and as the county auditor.



§ 19-11-5 - Fiscal year

Each county of the State of Mississippi shall operate on a fiscal year basis, beginning October first and ending September thirtieth of each year.



§ 19-11-7 - Preparation and publication of annual budget

[With regard to any county which is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

(1) The board of supervisors of each county of the State of Mississippi shall, at its August meeting of each year, prepare a complete budget of revenues, expenses and a working cash balance estimated for the next fiscal year, which shall be based on the aggregate funds estimated to be available for the ensuing fiscal year for each fund, from which such estimated expenses will be paid, exclusive of school maintenance funds, which shall be shown separately. Such statement of revenues shall show every source of revenue along with the amount derived from each source. The budget containing such statement of revenues and expenses shall be published at least one (1) time during August or September but not later than September 30 of the year in a newspaper published in the county, or if no newspaper is published therein, then in a newspaper having a general circulation therein.

(2) The board of supervisors shall not prepare a budget that reduces the county budget by more than twenty percent (20%) in the last year of the members' term of office if a majority of the members of the board are not reelected.

[With regard to any county which is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

(1) The county administrator of each county of the State of Mississippi shall prepare and submit to the board of supervisors at its August meeting of each year a complete budget of revenues, expenses and a working cash balance estimated for the next fiscal year, which shall be based on the aggregate funds estimated to be available for the ensuing fiscal year for each fund, from which such estimated expenses will be paid, exclusive of school maintenance funds, which shall be shown separately and exclusive of the budget of the sheriff's department which shall be prepared by the sheriff. Such statement of revenues shall show every source of revenue along with the amount derived from each source. The budget, including the sheriff's budget, containing such statement of revenues and expenses shall be published at least one (1) time during August or September but not later than September 30 of the year in a newspaper published in the county, or if no newspaper is published therein, then in a newspaper having a general circulation therein.

(2) The county administrator shall not prepare a budget that reduces the county budget by more than twenty percent (20%) in the last year of the members' term of office if a majority of the members of the board are not reelected.



§ 19-11-9 - Form of budget

The budget of expenses, revenues and working cash balance shall be prepared in such form as may be necessary, upon forms to be prescribed by the State Auditor, as the head of the State Department of Audit, or by the director thereof appointed by the State Auditor. Such budget of expenses shall show in detail all estimates of the expenditures to be made out of the general county fund and its auxiliary funds, all estimates of expenditures to be made out of the road and bridge maintenance and construction funds, and all amounts to be paid out of the several bond and interest sinking funds for the bonded debt service in the next fiscal year.



§ 19-11-11 - Contents and approval of final budget

(1) The budget as finally determined, in addition to setting out separately each general item of expenditure for which appropriations are to be made and the fund out of which the same is to be paid, shall set out the total amount to be expended from each fund, the anticipated working cash balance in the fund at the close of the present fiscal year, the estimated amount, if any, which shall accrue to the fund from sources other than taxation for the new fiscal year, and the amount necessary to be raised for each fund by tax levy during such fiscal year, and the working cash balance which the board determines necessary for the next fiscal year. The board of supervisors, not later than September 15th, shall then, by resolution, approve and adopt the budget as finally determined, and enter the same at length and in detail in its official minutes, and in like manner the said board shall enter the budget of estimated expenses for the county department of education which shall have been prepared and presented to the board by the county superintendent of education as provided by law.

(2) The board of supervisors shall not adopt a budget that reduces the county budget by more than twenty percent (20%) in the last year of the members' term of office if a majority of the members of the board are not reelected.



§ 19-11-13 - Keeping of uniform system of accounts

The clerk of the board of supervisors of each county shall open and keep a regular set of books, as prescribed by the state auditor, as the head of the state department of audit, or by the director thereof appointed by the state auditor. Such set of books, known as the "uniform system of accounts for the counties," shall always be subject to inspection within office hours by any citizen desiring to inspect same. Said books shall contain accounts, under headings, corresponding with the several headings of the budget, so that the expenditures under each head may at once be known. It shall be the duty of said clerk to enter all receipts and expenditures in the said books or system of accounts monthly, post and balance the ledgers thereof at the end of each month so that all information needed for a comprehensive review of operations of the county under budgetary limitations may be readily obtainable. Such books shall be paid for out of the general county fund, upon the order of the board of supervisors.



§ 19-11-15 - Expenditure of funds

The board of supervisors of each and every county of the state shall at all times keep within the sum named in its said budget and within the annual revenue, always seeking to lessen expenditure instead of exceeding revenue and budget estimates. The amount appropriated and authorized to be expended for any item contained in such budget must not exceed the amount actually estimated for such item, and the total amount appropriated and authorized to be expended from any fund, except for capital outlay, election expenses and payment of emergency warrants and interest thereon, or for extraordinary court expenses, shall not exceed the total amount actually estimated for all purposes. The total expenditures authorized to be made from any fund shall exclude reserves added thereto, and the total shall not, in any event, exceed the aggregate of the cash balance, excluding reserves, in such funds at the close of the fiscal year immediately preceding, plus the amount of estimated revenues to accrue to such fund, as determined and fixed in the manner herein provided, and the amount which may be raised for such fund by a lawful tax levy during the current fiscal year.



§ 19-11-17 - Budget estimates not to be exceeded

No expenditures shall be made, or liabilities incurred, or warrants issued, in excess of the budget estimates as finally determined by the board of supervisors, or as thereafter revised under the provisions of this chapter. The board of supervisors shall not approve any claim, and the clerk shall not issue any warrant for any expenditures in excess of the budget estimates thus made and approved by the board of supervisors, or as thereafter revised under the provisions of this chapter, except upon the order of a court of competent jurisdiction, or for an emergency as hereinafter provided. Any violation of the provisions of this section shall make the members of the board of supervisors voting for same, and the surety upon their official bonds, liable for the full amount of the claim allowed, the contract entered into, or the public work provided for, and the state auditor, as the head of the state department of audit, shall be authorized to sue for the recovery of the sum or sums so voted.



§ 19-11-19 - Revision of county budget

(1) When it shall appear to the board of supervisors that collection of anticipated revenues from taxation and/or other sources for any fund or funds of any county will be more than the amounts estimated, or when it appears that such revenues will be less than estimated, the board of supervisors may revise the budget of expenses at any regular meeting during the fiscal year by increasing or decreasing the items of said budget in proportion to the increase or decrease in the anticipated revenue collections and/or other sources of funds. When it shall appear to the board of supervisors that some item of the budget is in excess of the requirements of said item, and that the amount budgeted to such item will not be needed during the fiscal year, the board may, at any regular meeting, transfer funds to and from items within the budget when and where needed, but no such transfer shall be made from fund to fund, or from item to item, which will result in the expenditure of any money for a purpose different from that for which the tax was levied. However, revisions as herein authorized shall not be deemed to permit any expenditures in excess of the various items of the budget as then approved, and any expenditures made in excess of the budget as then approved shall be invalid, and subsequent revision shall not validate such expenditures. The revisions made in the budget, from time to time, shall be spread upon the official minutes of the board at the meeting at which any such revision is made.

(2) The reductions authorized under this section shall not exceed the reduction restrictions under Section 19-11-11.



§ 19-11-21 - Emergency expenditures

Upon the happening of any emergency caused by fire, flood, storm, epidemic, riot or insurrection, or caused by an inherent defect due to defective construction, or when the immediate preservation of order or of public health is necessary, or when the restoration of a condition of usefulness of any public building or other property which has been destroyed by accident or otherwise, is necessary, or when mandatory expenditures required by law must be met, the board of supervisors may, upon adoption, by unanimous vote of all members present at any meeting, of a resolution stating the facts constituting the emergency and entering the same on its minutes, make the expenditures, borrow money or incur the liabilities necessary to meet such emergency, without further notice or hearing, and may revise the budget accordingly. The clerk then shall be authorized to issue emergency warrants drawn against the special fund or funds properly chargeable with such expenditures, and upon presentation of such warrants the county depository shall pay same with any money in such fund or funds available for such purpose. If at any time there shall not be sufficient money available in such fund or funds, from usual sources or from grants, transfers or donations, to pay such warrants, the board of supervisors of the county is hereby authorized to borrow the required amount, not to exceed the authorized emergency expenditure, and shall execute the notes of the county for the amount so borrowed, and the board of supervisors, in such event shall be authorized to levy a special tax, not to exceed two mills on the dollar, for the repayment of such notes, which shall be made to mature not later than the 15th day of March next succeeding the date of issuance.



§ 19-11-23 - Monthly report of clerk

At the regular meeting in each month, the clerk shall submit to the board of supervisors of the county a report showing the expenditures and liabilities incurred against each separate budget item during the preceding calendar month, and like information for the whole of the fiscal year to the first day of the month in which such report is made, together with the unexpended balance of each budget item and the unencumbered balance in each fund. He shall also set forth the receipts from property tax and, in detail, the receipts from other taxes and all other sources by each fund for the same period.



§ 19-11-25 - When appropriations made under budget lapse

All appropriations of funds made under the provisions of a budget for a fiscal year shall lapse at the end of such year, and all books shall close September 30. All disbursements and appropriations made on and after October 1, other than appropriations for incompleted improvements in process of construction, shall be charged against the current budget, and all funds actually received on and after October 1 shall be credited to the current budget. However, when the delay in presentation of any such claim is caused by a wilful act of a member of the board of supervisors or other official of the county, such supervisor or other official shall be liable on his official bond, to the claimant thereof, for the amount of same. In the administration of the Homestead Exemption Law of 1946, however, the time shall be extended to October 20 following the close of the fiscal year, for both the payment of claims and the accounting of revenue, belonging to and/or accruing to the immediately prior fiscal year.



§ 19-11-27 - Certain expenditures for last year of term limited

No board of supervisors of any county shall expend from, or contract an obligation against, the budget estimates for road and bridge construction, maintenance and equipment, made and published by it during the last year of the term of office of such board, between the first day of October and the first day of the following January, a sum exceeding one-fourth ( 1/4) of such item of the budget made and published by it, except in cases of emergency. The clerk of any county is prohibited from issuing any warrant contrary to the provisions of this section. No board of supervisors nor any member thereof shall buy any machinery or equipment in the last six (6) months of their or his term unless or until he has been elected at the general election of that year. The provisions of this section shall not apply to a contract, lease or lease-purchase contract executed pursuant to the bidding requirements in Section 31-7-13 and approved by a unanimous vote of the board. Such unanimous vote shall include a statement indicating the board's proclamation that the award of the contract is essential to the efficiency and economy of the operation of the county government.






Chapter 13 - CONTRACTS, CLAIMS AND TRANSACTION OF BUSINESS WITH COUNTIES

IN GENERAL

§ 19-13-11 - Contracts not to be made in vacation; approval

A board of supervisors shall not empower or authorize any one or more members of such board, or other person, to let or make contract for the building or erection of public works of any description, or for working public roads, in vacation or during a recess of said board, except as provided in Title 65 of the Mississippi Code of 1972 in cases of emergency when a bridge or road has been or is about to be damaged by floods or otherwise, and in other special cases. All other contracts shall be made and approved by said board in open session, and it shall be the duty of the board of supervisors to accept the lowest responsible bid for the erection or construction of all public buildings, bridges or public works, or for the execution of any other contract. Any bidder will be deemed responsible who will enter into bond, with sufficient sureties, according to law, to be approved by said board, in double the amount of the bids made by such bidder for the prompt, proper and efficient performance of his contract. All contracts made in violation of any of the provisions of law shall be void.



§ 19-13-15 - Payment for work not to be made until inspection; partial payments

[For contracts executed prior to July 1, 1984, the following provisions apply:]

The board of supervisors shall never make a payment to any contractor for building or repairing a bridge, or for doing any work on a public road, public building or other public work, where the contract price exceeds Two Hundred Dollars ($ 200.00) but is less than One Thousand Dollars ($ 1,000.00), without first having the same inspected and accepted by a committee, and having the certificate of the committee, under oath filed and entered on the minutes of the board. Such committee shall be appointed by the board of supervisors for that purpose and shall consist of at least two (2) members of the board of other districts than the one in which the work is done. The board shall not be bound by the acceptance of the committee, and shall never pay for the work in such cases until the specifications therefor are complied with and the work completed. In all cases of public work let by the board of supervisors where the contract price exceeds One Thousand Dollars ($ 1,000.00), the board may contract so as to provide for making partial payments to the contractor therefor as the work progresses. In no case shall the retained amount of such partial payments be less than two and one-half percent (2 1/2 %) nor more than ten percent (10%) of the value of the work done and material used in the performance of the contracts, such value to be estimated by some competent person employed by the board to superintend such work, and not until the superintendent shall furnish to the board such estimate, in writing, on his oath as to the correctness of such estimate, which estimate, with the oath annexed thereto, shall be filed with and recorded in the minutes of the board; provided, however, the amount retained by the prime contractor from each payment due the subcontractor shall not exceed the percentage withheld by the board of supervisors from the prime contractors. Before such person employed by the board shall enter upon the discharge of the duty of supervising such work, and before he shall furnish any estimate as to the value of the work done, he shall enter into bond in such penalty as may be fixed by the board, with sufficient sureties, to be approved by the board, and conditioned for the faithful performance of his duties as superintendent of such work, which bond shall be filed and preserved by the board, and shall be liable to suit thereon in the name of the county, for any misfeasance or malfeasance on the part of such superintendent touching the performance of his duties. The board shall not be bound by the estimate of such superintendent, nor shall the making of any partial payments on any public work, as above provided, be construed as an acceptance of the work and materials so inspected by such superintendent. The board shall not make the final payment on any such works or building without first having the same inspected as a whole and accepted by a committee of the board, as hereinbefore provided, and until the specifications are complied with and the work completed.

[For contracts executed on or after July 1, 1984, the following provisions apply:]

(1) The board of supervisors shall never make a payment to any contractor for building or repairing a bridge, or for doing any work on a public road, public building or other public work, where the contract price exceeds Two Hundred Dollars ($ 200.00) but is less than One Thousand Dollars ($ 1,000.00), without first having the same inspected and accepted by a committee, and having the certificate of the committee, under oath filed and entered on the minutes of the board. Such committee shall be appointed by the board of supervisors for that purpose and shall consist of at least two (2) members of the board of other districts than the one in which the work is done. The board shall not be bound by the acceptance of the committee, and shall never pay for the work in such cases until the specifications therefor are complied with and the work completed. In all cases of public work let by the board of supervisors where the contract price exceeds One Thousand Dollars ($ 1,000.00), the board may contract so as to provide for making partial payments to the contractor therefor as the work progresses. In no case shall the retained amount of such partial payments be less than two and one-half percent (2 1/2%) nor more than ten percent (10%) of the value of the work done and material used in the performance of the contracts, such value to be estimated by some competent person employed by the board to superintend such work, and not until the superintendent shall furnish to the board such estimate, in writing, on his oath as to the correctness of such estimate, which estimate, with the oath annexed thereto, shall be filed with and recorded in the minutes of the board; provided, however, the amount retained by the prime contractor from each payment due the subcontractor shall not exceed the percentage withheld by the board of supervisors from the prime contractors. Before such person employed by the board shall enter upon the discharge of the duty of supervising such work, and before he shall furnish any estimate as to the value of the work done, he shall enter into bond in such penalty as may be fixed by the board, with sufficient sureties, to be approved by the board, and conditioned for the faithful performance of his duties as superintendent of such work, which bond shall be filed and preserved by the board, and shall be liable to suit thereon in the name of the county, for any misfeasance or malfeasance on the part of such superintendent touching the performance of his duties. The board shall not be bound by the estimate of such superintendent, nor shall the making of any partial payments on any public work, as above provided, be construed as an acceptance of the work and materials so inspected by such superintendent. The board shall not make the final payment on any such works or building without first having the same inspected as a whole and accepted by a committee of the board, as hereinbefore provided, and until the specifications are complied with and the work completed.

(2) The board of supervisors may make partial payments for the work done and materials used in performance of all contracts for public buildings and public works upon certification in writing to the board by the architect or engineer on the project; and on all such contracts for work done and materials used in performance of said contracts a percentage of not less than two and one-half percent (2 1/2%) of each estimate thereon paid shall be retained until final acceptance of such project.

(3) On any contract as described in this section, except for a contract for building or repairing a bridge or doing any work on a public road, of which the total amount is Seven Hundred Fifty Thousand Dollars ($ 750,000.00) or greater, ten percent (10%) shall be retained until the work is at least fifty percent (50%) complete, on schedule and satisfactory in the architect's and/or engineer's opinion. At such time fifty percent (50%) of that retainage shall be returned to the prime contractor for distribution to the appropriate subcontractors and suppliers who are on schedule and performing satisfactorily, in the opinion of the prime contractor. Thereafter, a five percent (5%) retainage shall be withheld.



§ 19-13-17 - Purchase of road equipment

[With regard to any county that is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

A board of supervisors purchasing tractors, trucks and other machinery or equipment for constructing, reconstructing and maintaining the public roads shall not pay, or agree or contract to pay, more therefor than the then prevailing manufacturer's retail list price at the factory, plus freight and sales tax, any federal excise tax, and a reasonable service and assembly charge. The board may provide for the payment of all or any portion of such price over the useful life of the property as determined according to the most recent asset depreciation range (ADR) guidelines for the Class Life Asset Depreciation Range System established by the Internal Revenue Service pursuant to the United States Internal Revenue Code and regulations thereunder or comparable depreciation guidelines with respect to any equipment not covered by ADR guidelines; provided, however, that no installment contract described in this sentence may be executed by the board during the last year of the board's term of office. All such deferred payments shall be represented by notes of the county, or a separate road district or supervisors district thereof, as the case may be, to be dated at or after the time of delivery of the machinery, bearing interest at a rate not exceeding that allowed in Section 75-17-105, from date until paid, and payable to the seller of the machinery, or the purchaser of the notes, out of the road fund of the county or district. All such notes for any purchase shall be payable on the fifteenth day of June or the fifteenth day of December, the first to be payable not more than one (1) year after date. Said notes shall be signed by the president of the board, and countersigned by the clerk thereof, under the seal of the county. Said notes may be validated in the manner provided by law, and may be delivered to the seller of the machinery, or to any person who will purchase the same at a lower rate of interest than said seller is willing to accept, or at a like rate of interest plus a premium, any money received from a sale of such notes to be applied to the payment of the balance due on said machinery, and any surplus to be paid into the road fund of the county or district, as the case may be. On the first business day of each month in which any such note matures, the clerk shall docket the principal amount of such note, with interest thereon to maturity, as a claim against the county, in favor of the last known holder of such note, and the board shall allow the same at its regular meeting held that month without further presentation, proof or demand, to be paid as other claims in its proper order.

In all advertisements for bids for road machinery or equipment under this section, the board of supervisors shall insert in such advertisements a statement as to whether or not the road machinery or equipment purchased is to be paid for in cash, or is to be purchased upon installment payments as authorized herein. All indebtedness incurred under the provisions hereof may be incurred by the board without the necessity of calling an election thereon, receiving a petition therefor, or giving notice of the intention of the board to incur such indebtedness. However, no indebtedness shall be hereafter incurred under the provisions of this section which, when added to the amount of notes incurred hereunder which are then outstanding shall require the use in the retirement of such notes in any one (1) year of more than fifty percent (50%) of the amount available to the county, separate road district, or supervisors district, as the case may be, for the maintenance of roads and bridges for the preceding fiscal year. The amount available for the maintenance of roads and bridges shall be deemed to be the sum of the amounts produced by the county's or district's share of the state gasoline and motor vehicle privilege license tax, less that amount required by law to be set aside for the payment of bonds, together with the amount produced by the road and/or bridge ad valorem tax levy for such county or district, as the case may be. Nothing herein, however, shall be construed to invalidate any indebtedness previously incurred and now outstanding.

When any county, separate road district, or supervisors district has heretofore incurred, or shall hereafter incur an indebtedness under the provisions of this section for the purchase of road machinery or equipment, it shall be the duty of the chancery clerk of such county to deduct each month from the distribution of the state gasoline tax which would otherwise be paid to such county or district (but not from the amount required by law to be set aside for the payment of bonds) a proportionate amount of the sum which will be due as the principal of and interest upon the next installment to be paid on such indebtedness, it being the intention of this section to provide that if the indebtedness be payable in semiannual installments then there shall be set aside each month out of said distribution of state gasoline tax one-sixth ( 1/6) of the amount which will be necessary to pay the principal of and any interest upon the next installment to become due, and that a like method of computation shall be followed in all cases in determining the amount to be so set aside. All amounts so deducted under the provisions of this section shall be kept in a separate fund of the county, separate road district, or supervisors district, as the case may be, and shall be expended for no other purpose than the payment of the principal and interest of said indebtedness until the same be paid. Should said separate fund so created not be sufficient for the payment of the next maturing installment of principal and interest when the same becomes due, there shall be transferred thereto from the road and bridge fund such amount as will make the separate fund sufficient for the purpose.

If any person, firm, corporation or association, or any agent or employee thereof, shall willfully claim and receive any amount from any county, separate road district, or supervisors district, as the purchase price of, or as any installment upon the purchase price of, any road machinery or equipment where the provisions of this section have not been complied with, or if any member of the board of supervisors shall knowingly vote for the payment of any unauthorized claim for the purchase price, or any installment upon the purchase price, of any road machinery or equipment, then such person, firm, corporation, association or member of the board of supervisors, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding double the amount of such unauthorized claim, or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.

[With regard to any county that is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

A board of supervisors purchasing tractors, trucks and other machinery or equipment for constructing, reconstructing and maintaining the public roads may provide for the payment of all or any portion of the price thereof over the useful life of the property as determined according to the most recent asset depreciation range (ADR) guidelines for the Class Life Asset Depreciation Range System established by the Internal Revenue Service pursuant to the United States Internal Revenue Code and regulations thereunder or comparable depreciation guidelines with respect to any equipment not covered by ADR guidelines; provided, however, that no installment contract described in this sentence may be executed by the board during the last year of the board's term of office. All such deferred payments shall be represented by notes of the county, to be dated at or after the time of delivery of the machinery, bearing interest at a rate not exceeding that allowed in Section 75-17-105, from date until paid, and payable to the seller of the machinery, or the purchaser of the notes, out of the road fund of the county. All such notes for any purchase shall be payable on June 15 or December 15, the first to be payable not more than one (1) year after date. Said notes shall be signed by the president of the board, and countersigned by the clerk thereof, under the seal of the county. Said notes may be validated in the manner provided by law, and may be delivered to the seller of the machinery, or to any person who will purchase the same at a lower rate of interest than said seller is willing to accept, or at a like rate of interest plus a premium, any money received from a sale of such notes to be applied to the payment of the balance due on said machinery, and any surplus to be paid into the road fund of the county. On the first business day of each month in which any such note matures, the clerk shall docket the principal amount of such note, with interest thereon to maturity, as a claim against the county, in favor of the last known holder of such note, and the board shall allow the same at its regular meeting held that month without further presentation, proof or demand, to be paid as other claims in its proper order.

In all advertisements for bids for road machinery or equipment under this section, the board of supervisors shall insert in such advertisements a statement as to whether or not the road machinery or equipment purchased is to be paid for in cash, or is to be purchased upon installment payments as authorized herein. All indebtedness incurred under the provisions hereof may be incurred by the board without the necessity of calling an election thereon, receiving a petition therefor, or giving notice of the intention of the board to incur such indebtedness. However, no indebtedness shall be hereafter incurred under the provisions of this section which, when added to the amount of notes incurred hereunder which are then outstanding shall require the use in the retirement of such notes in any one (1) year of more than fifty percent (50%) of the amount available to the county for the maintenance of roads and bridges for the preceding fiscal year. The amount available for the maintenance of roads and bridges shall be deemed to be the sum of the amounts produced by the county's share of the state gasoline and motor vehicle privilege license tax, less that amount required by law to be set aside for the payment of bonds, together with the amount produced by the road and/or bridge ad valorem tax levy for such county. Nothing herein, however, shall be construed to invalidate any indebtedness previously incurred and now outstanding.

When any county has heretofore incurred, or shall hereafter incur an indebtedness under the provisions of this section for the purchase of road machinery or equipment, it shall be the duty of the chancery clerk as county treasurer to pay the principal of and interest upon the indebtedness in semiannual installments from the road maintenance and bridge funds.

If any person, firm, corporation or association, or any agent or employee thereof, shall willfully claim and receive any amount from any county as the purchase price of, or as any installment upon the purchase price of, any road machinery or equipment where the provisions of this section have not been complied with, then such person, firm, corporation or association shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding double the amount of such unauthorized claim or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.



§ 19-13-19 - Purchase of surplus road equipment from federal agencies

The authority is hereby granted to boards of supervisors to purchase tractors, trucks and other machinery or equipment for use of the county or any road district of any county in constructing, reconstructing and maintaining public roads from any agency of the federal government authorized to sell and dispose of surplus property.

Such purchases may be made without first having advertised for bidders and without competitive bids having first been submitted.



§ 19-13-21 - Repairs of road equipment

The board of supervisors of any county which owns any tractor, truck, or other road machinery or equipment, or any district of which owns any such machinery or equipment, may at any time have the same repaired, or purchase necessary repair parts therefor, where it is necessary to use the machinery or equipment in constructing, reconstructing or maintaining the public roads, whether or not there is then a sufficient amount in the fund out of which the cost thereof must be paid to pay the same. The claim for the repairs or repair parts shall be allowed in due course when filed, and be paid in its proper order as other claims. However, if any repairs herein permitted to be made after the first day of July of the last year of the term of office of the members of the board making such repairs shall exceed the sum of Five Thousand Dollars ($ 5,000.00), the repairs shall not be made unless and until the board of supervisors, or a majority of the members thereof, shall have authorized the making of the repairs at a regular meeting of the board, or a special meeting called for that purpose.



§ 19-13-22 - Road maintenance agreements with certain taxpayers

A county may, by resolution spread upon its minutes, enter into a road maintenance agreement with a taxpayer that is eligible for the reduced severance tax levied pursuant to Section 27-25-503(1)(c) or 27-25-703(1)(b).



§ 19-13-23 - Presentation of claims against county for allowance

Any person having a just claim against any county shall first file the same on or before the last day of the month for which such claim may be payable, with the clerk of the board of supervisors for presentation to the board for allowance, which said claim shall be properly dated and itemized, and shall be accompanied by any evidence of performance or delivery as required by Section 19-13-25. The claimant may amend said claim at any time before final rejection or allowance, and may appear before the board and submit further evidence or argument in support thereof, having a continuance for either or both of said purposes if desired.



§ 19-13-25 - Itemization of claims for sales of personal property

All claims filed for allowance by a board of supervisors which are based upon a sale or sales of any personal property shall be sufficiently itemized to show in detail the kind, quantity and price of the articles sold. Claims covering the sale of lumber shall be itemized so as to show in detail the grade or grades thereof, the amount of each different size of lumber covered by said invoice or statement, together with the total number of feet of each different grade and size, and the price per thousand feet at which it is sold, stated separately for each different grade and size. Each itemized invoice or statement so filed shall be accompanied by either (1) a receipt, in like detail, properly dated, and signed by a public officer, agent or employee authorized to accept delivery of such property, or, (2) a bill of lading or shipping receipt issued by a common carrier making delivery of such property, the rules of which carrier require a receipt to be given by the consignee on delivery, or (3) an affidavit of the seller, his agent or employee, showing how, where, when, and to whom delivery of such property was made. Where an affidavit is filed as proof of delivery, if delivery was by mail, the affidavit must have attached thereto a post office registry or insurance receipt, and if delivery was made by car, truck, or other public or private conveyance or means, the affidavit must state the name and address of the party actually making the delivery, and the make and license number of any car or truck used therein, as well as the other matters above required. The person so mailing or making actual delivery of such property shall, for the purpose of making such affidavit only, be considered an agent or employee of the seller. It is expressly provided, however, that no claim not first filed with the clerk of the board of supervisors shall be allowed until the seller has filed such claim in accordance with the requirements of this section.



§ 19-13-27 - Docket of claims

The clerk of the board of supervisors shall be supplied with, and shall keep as a record of his office, a book to be styled "The Docket of Claims," in which he shall enter monthly all demands, claims and accounts against the county presented to him during the month. The docket shall provide spaces for the name of the claimant, the number of the claim, the amount of the claim, and on what account. All demands, claims and accounts filed against the county shall be preserved by the clerk as a permanent record, and numbered to correspond with the warrants to be issued therefor, if allowed. Immediately upon being notified of any judgment being rendered against the county, the clerk shall docket the same as a claim for allowance and payment as provided by law. Any claimant who has filed a claim with the clerk of the board of supervisors in the manner provided in Section 19-13-25 whose said claim is not allowed because of the failure of such clerk to keep the docket of claims as herein required, shall be entitled to recover the amount of such claim from such clerk on his official bond. Failure of the clerk to keep the docket of claims as herein required shall render such clerk liable to the county in the amount of Five Hundred Dollars ($ 500.00), and the Auditor of Public Accounts, upon information to the effect that such claims docket has not been kept, shall proceed immediately against such clerk for the collection of said penalty.



§ 19-13-29 - Duties of clerk in receiving, filing and paying claims

When claims against the county shall be presented to the clerk thereof, said clerk shall mark "filed" on each such claim, as of the date of presentation of same, and shall audit, number, and docket the same consecutively under the heading of each fund in the book of accounts required by Section 19-11-13 out of which the same shall be paid. The said clerk shall file the claims in like manner, and shall safely preserve the same as records of his office. Each year's records shall be kept separate and begin with a new number for each year, and thence run in regular order for that year.

In issuing any warrant under order of the board of supervisors to pay any one of said claims so numbered and kept, said clerk shall enter the number of the claim and designate the fund against which allowed in the body of the warrant so that the claim may be easily found and identified, and so that possible duplication may be avoided.

For failure to perform any duty required of him herein, said clerk shall not be entitled to the compensation now provided by law for such duty, when performed, and the board of supervisors shall be prohibited from authorizing payment of the same to said clerk, but, instead, said board shall be authorized to employ a competent person to perform any duty which such clerk has failed to perform, either in his capacity as the clerk of the board or as the county auditor, and pay to such person the compensation now provided by law for such services, as aforesaid.

Any claim filed with the clerk on or before the last working day in the month prior to the next regular meeting of the board of supervisors at which claims are considered pursuant to Section 19-13-31 shall be so docketed as to be considered by the board of supervisors at such meeting.



§ 19-13-31 - Disposition of claims

(1) At each regular meeting of the board, the claims docket shall be called and all claims then on file, not previously rejected or allowed, shall be passed upon in the order in which they are entered upon the docket. All claims found by the board to be illegal, and which cannot be made legal by amendment, shall be rejected or disallowed. All other claims shall be audited, and all those found proper upon due proof shall be allowed in the order in which they appear on the docket, whether or not there shall then be sufficient money in the several funds on which warrants must be drawn for their payment. Those claims as to which a continuance is requested by the claimant, and those found to be defective but which might be perfected by amendment shall be continued. When any claim is allowed by the board, it shall see that the claims docket correctly specifies the name of the claimant, the number of the claim, the amount allowed, and on what account. The president, or the vice president in the absence or disability of the president, of the board of supervisors shall check the claims docket at the close of each day's business and shall verify the correctness of all docket entries made during the day. He shall sign his name at the end of the docket entries covering the day's business, but it shall not be necessary that he sign the claims docket under each claim allowed or otherwise disposed of. The board shall enter an order on its minutes approving the demands and accounts allowed, but it shall only be necessary to refer to such demands and accounts by the numbers as they appear on the claims docket.

If the board shall reject any such claim in whole or in part, or refuse, when requested at a proper time, to pass finally thereon, the claimant may appeal to the circuit court, or may bring suit against the county on such claim. In either case, if the claimant recovers judgment and notifies the clerk of the board of supervisors, and if no appeal be taken to the Supreme Court, the board shall allow the same, and a warrant shall be issued therefor.

If the terms of the invoice provide a discount for payment in less than forty-five (45) days, boards of supervisors shall preferentially process it and use all diligence to obtain the savings by compliance with the invoice terms, if it would be cost effective.

In processing claims of vendors the board of supervisors shall be subject to the provisions of Sections 31-7-301, 31-7-305, 31-7-309, 31-7-311 and 31-7-313.

(2) Notwithstanding the provisions of this section to the contrary, the chancery clerk may be authorized by an order of the board of supervisors entered upon its minutes, to issue pay certificates against the legal and proper fund for the salaries of officials and employees of the county or any department, office or official thereof without prior approval by the board of supervisors as required by this section for other claims, provided the amount of the salary has been previously entered upon the minutes by an order of the board of supervisors, or by inclusion in the current fiscal year budget and provided the payment thereof is otherwise in conformity with law and is the proper amount of a salaried employee and for hourly employees for the number of hours worked at the hourly rate approved on the minutes.



§ 19-13-33 - Certain allowances unlawful

It shall be unlawful for the board of supervisors to allow a greater sum for any account, claim, or demand against the county than the amount actually due thereon, dollar for dollar, according to the legal or ordinary cash compensation for such services rendered, or for salaries or fees of officers, or for materials furnished, or to issue county warrants or orders upon such accounts, claims or demands, when allowed for more than the actual amount so allowed, dollar for dollar. Any illegal allowance by such board may be inquired into by the proper tribunal, upon legal proceedings for that purpose, whenever such matter may come into question in any case.



§ 19-13-35 - Penalty for unauthorized appropriations

If any person shall claim and receive from the board of supervisors of a county any fee or compensation not authorized by law, or if a member of such board shall knowingly vote for the payment of any such unauthorized claim, or any appropriation not authorized by law, he shall be subject to indictment, and, on conviction, be fined not exceeding double the amount of such unlawful charge, or may be imprisoned in the county jail not more than three months, or be subject to both such fine and imprisonment.



§ 19-13-39 - How member may avoid liability

Any member of the board of supervisors may have his vote, on any question before the board, recorded on the minutes of the board at the time of such vote, and a member who voted against any unauthorized appropriation of money shall not be liable therefor.



§ 19-13-41 - Supervisors to furnish printed blank warrants

The board of supervisors of each county shall provide printed warrants, with proper blanks, bound in book form, with a sufficient blank margin, to be used in drawing money out of the county treasury, and such warrants, so printed and bound, as may be needed to draw money out of the school fund.



§ 19-13-43 - Warrants; assignment thereof

Warrants shall be drawn by the clerk, under his seal of office, in favor of the claimants, on all demands, claims and accounts allowed by the board, in the order of their allowance, against the several funds in the county depository from which such allowed claims must be paid. The board of supervisors of any county may, in its discretion, adopt the use of a standard check signing machine to be used in lieu of the manual signing of warrants by the clerk, under such terms and conditions as the board shall deem meet and proper for the protection of the interest of the county. No warrant shall be signed, removed from the warrant book, nor delivered by the clerk until there is sufficient money in the fund upon which it is drawn to pay the same and all prior unpaid warrants drawn upon that fund, whether delivered or not. The owner of any claim so allowed may, either before or after allowance, transfer the same by assignment, and the holder of such assignment shall be entitled to receive the warrant therefor at the proper time by presenting such assignment to the clerk at any time before delivery of such warrant to the original claimant.



§ 19-13-45 - Registration and payment of warrants

All county warrants shall be registered in a book to be provided by the board for that purpose, and the fact of registration shall be noted on the back of the warrant. The county depository shall pay warrants in the order of their registration, unless there be sufficient funds in the treasury to pay all registered warrants. This order of payment shall not however apply to jury or witness certificates, nor to warrants used in payment of taxes. A warrant not presented for payment within one year after date of its registration shall lose its priority. When warrants so used in the payment of taxes are turned over to the county depository by the tax collector in settlement the said tax collector shall make a list of said warrants so paid for taxes, showing date of registration of said warrants and showing by whom and on what dates said warrants were so paid for taxes, and said list shall have attached to it the affidavit of said tax collector that said warrants were actually received by his office in payment of taxes from the parties and on the dates as set out in said list.



§ 19-13-47 - Oath required

The county depository shall not receive a jury or witness certificate nor a school warrant from any clerk, sheriff, or any county officer in settlement unless the officer make oath that he received the same in payment of taxes due the county, or that he paid the holder the full sum of its face value, without discount or abatement.



§ 19-13-49 - Claims for livestock killed or injured in dipping process

Any owner of livestock making claim under § 19-5-13 for damages for the death or injury of such livestock occasioned through the process of dipping or as a result of such dipping for the eradication of cattle tick, shall first make proof of the amount of his loss or damage to the board of supervisors. When conclusive proof has been made or submitted to the board and there is no evidence of contributory negligence on the part of the owner and the board is satisfied that the said owner has suffered such loss, then the board of supervisors shall pay to such owner out of the general county funds, such amount as will compensate him for his loss or damage. If the board of supervisors shall refuse to pay such claims, or any part of them, the owner shall have the right of action against the county where such damage occurred.



§ 19-13-51 - Defective bridges, causeways, and culverts; damages allowable for injury suffered therefrom

The board of supervisors of any county shall have the power, in its discretion, to allow damages sustained to stock and other property injured or destroyed while traveling along the public highways maintained by the county where such loss is caused by defects in a bridge, causeway or culvert in such highway. No such payment shall be allowed unless such defect in such bridge, causeway or culvert was the proximate cause of the injury and was not apparent or discoverable by the exercise of reasonable diligence, and no such payment shall be made unless such defect had existed for such a time that the failure to remedy or repair the same amounts to gross carelessness on the part of the county. Such payments shall be made from the county road and bridge funds.



§ 19-13-53 - Defective bridges, causeways, and culverts-presentation of claims

A claim under Section 19-13-51 for accidents occurring shall be made in writing, itemized and sworn to, and shall be filed within three months after such accident occurs, and shall remain on file with the clerk of the board of supervisors for sixty days before the first day of the term at which it comes up for hearing. Notice of its pendency shall be published in a newspaper published in the county at least one time before such claim comes up for hearing, and if there be no paper in such county, by posting notices at the courthouse and other public places.



§ 19-13-55 - Defective bridges, causeways, and culverts; payment of claims

No payment shall be made hereunder except by a four-fifths recorded vote of all the members of the board of supervisors. Where the property injured or destroyed is properly assessable, no evidence of the actual value of the property injured or destroyed shall be received or considered, but the assessed value thereof as shown by the assessment rolls of the county shall be the only evidence of value, and the damages allowed shall be fixed in proportion. Where the property injured or destroyed is not properly assessable and was not assessed, then the board of supervisors shall receive evidence of the actual value of the same, and shall allow damages in proportion. Sections 19-13-51 through 19-13-55 shall not be construed as creating any enforceable liability against any county.






SELLING PERSONAL PROPERTY TO, OR DOING REPAIR WORK, FOR COUNTIES [REPEALED]



CONTRACTS FOR PRINTING, STATIONERY AND OFFICE SUPPLIES

§ 19-13-101 - Definition of "stationery."

The term stationery, as applied to purchases for the counties of the state, includes everything properly so called, and the boards of supervisors shall provide for everything in contracts for stationery as herein defined that can be conveniently so purchased.



§ 19-13-107 - Out-of-state contracts

The boards of supervisors, if satisfied that the bids offered are materially more expensive to the taxpayers of the state than prevails in other adjoining states, may require such bids to be lowered and if the resident bidders refuse to lower such bids, the boards of supervisors may make temporary contracts with printers and stationers outside the state until such time as contracts satisfactory to the boards of supervisors can be made with resident printers and stationers.



§ 19-13-109 - Bids may be rejected

The board of supervisors may reject any and all bids and readvertise for new ones and no bid shall be considered unless accompanied by a certified check of a solvent bank, for at least Twenty five Dollars ($ 25.00) or said sum in cash, the same to be forfeited to the county in the event the bidder shall fail for ten days after the acceptance of his bid to enter into the contract awarded; and when a contract is awarded the contractor shall give bond as provided in Section 19-13-115. The deposit of all bidders as above provided shall be returned to the bidders when the award has been made and the bond above mentioned given.



§ 19-13-111 - Bids and contracts to be definite

All bids and contracts for stationery, blank books, office supplies and other things must be specific in stating the kinds or brands and qualities of all articles, as far as practicable; the weight per ream and material of all paper; the price per quire and the weight per ream of books and record books, with the style of binding and size of each kind of book duly classified; and, other things being equal, the several boards shall give the preference to those bids which are most specific as to the price and quality of the various articles. In case bids are in all respects equal between resident and nonresident bidders, the board of supervisors shall give preference to citizens of this state.



§ 19-13-113 - Rejection of bids when bidder is unfair

If it appears to the satisfaction of the board of supervisors, on any opening of bids, that there has been a combination between the bidders or that some of them are connected with a trust or combine, or that the bidding is purposely unfair, in raising the prices of some articles and lowering those of others out of proportion so that it is difficult to determine which of the bids is the lowest and best, all bids may be rejected and new bids shall be called for and requested.



§ 19-13-115 - Bonds required of contractors

The board of supervisors shall require the successful bidder to execute a bond with sufficient surety or sureties to be approved by it in a sufficient penalty conditioned for the faithful performance of the contract and the prompt delivery, free of all charges for freight and otherwise, at the price specified. The bond of the contractor taken by the board of supervisors shall be filed with the clerk of the board; and such bond shall be subject to the provisions of law applicable to the bonds of county officers. The board may accept the undertaking of an approved guaranty company as surety, with or without other sureties, on such bonds.



§ 19-13-117 - Payment of bills

All accounts and bills for the purchase of stationery, records, blank books, office supplies, and other things herein authorized by the board of supervisors shall be approved and allowed as other claims against said counties are required to be, and warrants issued for the payment out of the county treasury.



§ 19-13-119 - Penalty for noncompliance with the law

Members of the board of supervisors and county officers failing to comply with the requirements of Sections 19-13-101 through 19-13-119 shall be deemed guilty of a misdemeanor and, upon conviction thereof, be punished by a fine of not less than Ten Dollars ($ 10.00) or imprisonment or both, as provided by law.









Chapter 15 - RECORDS AND RECORDING

§ 19-15-1 - Preservation of essential public records of county governments; admissibility in evidence of copies of original records

The Legislature declares that records containing information essential to the operation of government and to the protection of the rights and interests of persons should be protected against the destructive effect of all forms of disaster whether fire, flood, storm, earthquake, explosion or other disaster, and whether such occurrence is caused by an act of nature or man, including an enemy of the United States. It is, therefore, necessary to adopt special provisions for the preservation of essential records of counties, and this section shall be liberally construed to effect its purposes. However, it is the express intention of this section that the provisions herein contained are not mandatory but are permissive only and shall authorize preservation of records as herein contemplated within the discretion of the governing authorities of the counties of the state and in accordance with a records control schedule approved by the Local Government Records Committee as provided in Section 25-60-1.

The board of supervisors of any county is hereby authorized and empowered in its discretion to preserve essential records, or any portion thereof, of the county deemed by the board of supervisors to be an essential record necessary to the operation of government in an emergency created by disaster or containing information necessary to protect the rights and interests of persons or to establish and affirm the powers and duties of governments in the resumption of operations after the destruction or damage of the original records.

The board of supervisors of any county is authorized and empowered in its discretion to make and enter into contracts and agreements with any person, firm or corporation to make and prepare copies or duplicates of records, and, subject to the standards established by the Department of Archives and History, to provide for and enter into contracts concerning the safekeeping and preservation of copies or duplicates at points of storage at a location approved by the Local Government Records Committee.

In the event that the original record or records shall have been destroyed, the copy or reproduction shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. An enlargement or facsimile of a reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court.

The board of supervisors of any such county is authorized and empowered, in its discretion, to appropriate and expend monies out of the available funds of the county for the purposes of this section.



§ 19-15-3 - Reproduction of certain county records; destruction of originals

Whenever any county records, documents, files or papers whatsoever are required by law to be preserved and retained, or which are necessary or desirable to be preserved or retained, the board of supervisors of the county shall have the power and authority, in its discretion, to destroy or dispose of any records, documents, files or papers after having reproductions made thereof as hereinafter provided and in accordance with a records control schedule approved by the Local Government Records Committee as provided in Section 25-60-1.

Whenever the board of supervisors of any county shall desire to destroy or dispose of any records, documents, files or papers, the board shall first cause the same to be reproduced under standards established by the Department of Archives and History using microfilm, microfiche, data processing, computers, magnetic tape, optical discs or other medium. If the county where records and the like are to be destroyed or disposed of does not have or own the necessary equipment to reproduce same, the board of supervisors shall be authorized and empowered to enter into a contract for the reproduction thereof, which contract may be for a period of not more than twelve (12) months from the date thereof. The contract shall be awarded to the lowest and best bidder after the board of supervisors shall have advertised its intentions of awarding such contract by publication of a notice thereof once each week for at least three (3) consecutive weeks in some newspaper published or having a general circulation in such county.

After reproduction of the records and the like shall have been made, the board of supervisors shall have the power and authority to destroy and dispose of the originals thereof after spreading upon its minutes certification that the reproductions are true and correct copies and disposal is in accordance with a records control schedule approved by the Local Government Records Committee as provided in Section 25-60-1; the reproductions shall thereafter be preserved, retained and stored by the board of supervisors as a record of the county, and provision shall be made for preserving, examining and using them. Any reproductions or copy of any original record or other documents shall be deemed to be the original record for all purposes and shall be admissible as evidence in all courts or administrative agencies. A facsimile, exemplification or certified copy thereof shall, for all purposes set forth herein, be deemed to be a transcript, exemplification or certified copy of the original record.

The board of supervisors of any county is hereby authorized to pay all expenses incurred in reproducing records and the like and in making provision for the preservation, retention and storage of the reproductions from the general fund of the county.

When any of the records and the like of which reproductions are made under the provisions of this section are declared by law or are by their nature confidential and privileged records, then the reproduction thereof shall likewise be deemed to be confidential and privileged to the same extent as the original records and the like.

Nothing herein shall be construed to require the keeping and preservation of any records and documents which are not required by law or a records control schedule to be kept and preserved, or which it is not desirable or necessary to keep and preserve, and in all cases where records and the like are authorized by law to be destroyed or disposed of, they may be disposed of as authorized by a records control schedule approved by the Local Government Records Committee as provided in Section 25-60-1.



§ 19-15-5 - Equipment for electronic storage of documents for chancery clerks

The board of supervisors of any county is authorized and empowered, in its discretion, to purchase all the necessary equipment and supplies needed for the electronic storage of documents out of the general fund of said county. Before purchasing such equipment advertisement shall be made, as required by law for letting of bids, and the board shall purchase the equipment from the lowest and best bidder on the type machine desired to be purchased.



§ 19-15-7 - General index of disposed chancery and probate cases; filing system for papers in such cases

The board of supervisors of any county may, when in its opinion the interest of the county would be served thereby, have made a complete index of all chancery court causes and probate court causes which have been finally disposed of in the courts of the county. Said board may provide for the proper storage and preservation of the original papers in all cases which have been finally disposed of in the chancery court or the probate court of the county. Such general index shall be prepared by the chancery clerk, and the necessary filing system shall be installed under his direction. The board of supervisors shall be authorized to pay to the chancery clerk such reasonable compensation therefor as the board may deem proper.



§ 19-15-9 - Rebinding of record books; transcription of deteriorating record books

The board of supervisors shall have rebound all record books of conveyances and of last wills and testaments, of indexes thereto, and all other record books of the county that need to be rebound. Said board shall have transcribed into new record books all conveyances and other instruments of record, and indexes thereto, that need to be transcribed for preservation. The cost thereof shall be paid out of the county treasury.



§ 19-15-11 - Record of abstracts of title

The board of supervisors of any county may, when in its opinion the interest of the county would be subserved thereby, procure by purchase or have made, a complete abstract of titles to land in the county, and may provide all books necessary for the purpose. The costs thereof shall be paid out of the county treasury. Such abstracts, when purchased or made, shall be kept in the office of the chancery clerk of the county as a public record.






Chapter 17 - COUNTY AUDITORS

§ 19-17-1 - The clerk is county auditor

The clerk of the board of supervisors is the county auditor, and he shall perform the duties of auditor as provided by law.



§ 19-17-3 - To keep certain ledger accounts

The county auditor shall keep a well-bound book, in which he shall keep an account with each county office, and with the courthouse, jail, and poorhouse, and wherein he shall enter allowances for each. He shall keep accounts of allowances made for mileage and pay of the members of the board of supervisors and of jurors, and of witnesses for the state, each separately, as well as expenditures on account of each part of every public road under a separate contract or other separate link.



§ 19-17-5 - To keep depository funds ledger

The county auditor shall keep, as a record in his office, a book to be styled "depository funds ledger" in which he shall record all receipts and disbursements of county funds, and he shall compare and reconcile said "depository funds ledger" with the depository's report of funds of the county on deposit, as shown by such report, quarterly and/or at such other times, as may be required by the board of supervisors.



§ 19-17-7 - To keep accounts of officers

The county auditor shall keep a suitable book, in which he shall enter the accounts of all officers whose duty it is to receive or collect any money for the county, exhibiting the debits and credits, and what they represent, whether money, warrants, or bonds, and whether belonging to the general or any special fund. Such book shall be at all times subject to the inspection of any citizen of the county.



§ 19-17-9 - To issue receipt warrants

It shall be the duty of the county auditor to issue his receipt warrant to any person desiring to pay money into the county treasury, specifying the amount and the particular account on which such payment is to be made, and the fund to which it belongs. However, a receipt warrant shall not be credited to the person making such payment, nor be charged to the county depository, until there shall be produced and filed with such auditor a duplicate receipt, signed by the depository, for the sum specified in such receipt warrant.



§ 19-17-11 - To settle with officers, and exact payment

The county auditor shall examine, audit and settle the accounts of the collector of taxes payable into the county treasury, and of all officers receiving funds payable into such treasury, and shall require all sums due from any officer to be paid into the county depository on the day such funds are collected or on the next business day thereafter. In all cases, on issuing his receipt warrant for the payment of any money into the county treasury, he shall charge the person to whom the warrant is issued with its amount, if not before charged to such person; and on presentation to him of the duplicate receipt of the county depository, he shall charge it with such sum, and credit the person to whom the receipt warrant was issued with the sum. If any officer whose duty it is to make any payment into the county treasury shall fail to do so as prescribed by law, the county auditor or the board of supervisors shall forthwith institute suit against the officer on his official bond for such default.



§ 19-17-13 - To debit and credit tax collector with county taxes

It shall be the duty of the clerk, as county auditor, on delivering the assessment rolls to the tax collector, to charge him with the full amount of all taxes required to be paid into the county treasury, as shown by the rolls and the law, or by the order of the board of supervisors levying county taxes, and in settling with him to charge him with any additional assessments on the rolls due the county that may have been made, and to credit him only with such payments as he shall have made, according to law, into said treasury, and with such legal allowances as shall have been made to him by the board of supervisors, or as are fixed by law.



§ 19-17-15 - To charge appropriate officer with jury taxes, fines, penalties, and forfeitures

It shall be the duty of the clerk, on receiving from the circuit court the list of jury taxes accrued at any term of the circuit court, and of the fines, penalties and forfeitures imposed or accrued at each term of the court, at once, as county auditor, to charge the sheriff of the county, or the person acting as such for the time, with the full amount of such jury taxes, fines, penalties, and forfeitures, and to require the sheriff, or the person acting as such, to pay the amount into the county treasury, except such as he shall show a legal excuse for not collecting and paying.

When a fine, penalty, or forfeiture shall be imposed by any court of which he is a clerk, he shall, as county auditor, at once charge such sum to the proper officer, and require its payment into the county treasury.



§ 19-17-17 - To examine books of officers and make proper charges; report to grand jury

The clerk of the board of supervisors, as county auditor, is authorized and required to examine the accounts, dockets and records of clerks, sheriffs and other officers of his county, to ascertain if any money payable into the county treasury is properly chargeable to them, and he shall charge them with such money. It shall be his duty to make written report, under oath, to each regular session of the grand jury setting forth the conditions as found by said examination, and any failure to make such report shall be a misdemeanor, and upon conviction for same he shall be fined not less than Fifty Dollars ($ 50.00) nor more than Two Hundred Dollars ($ 200.00).



§ 19-17-19 - To report defaulting officers

If any justice of the peace, or other officer required by law to make report or furnish a list to the clerk of the board of supervisors, or to make payment of any money accruing to the county or state and payable into the county treasury, shall fail to make such report or furnish such list, or if the county depository shall fail to bring all moneys or certificates of deposit belonging to the county treasury to the board of supervisors to be counted by the board as required by law, it shall be the duty of the clerk, as county auditor, to report such delinquent in writing, to the grand jury, and also to the district attorney, for the institution of legal proceedings for the default.



§ 19-17-21 - To credit and report on poll tax

It shall be the duty of the county auditor to place to the credit of the public school fund of the county all sums of money paid into the county treasury arising from the state Two Dollars ($ 2.00) poll tax, and, on the first day of October and April of each fiscal year, he shall report to the county superintendent of public education and the auditor of public accounts the amount of such credit during the preceding six months.






Chapter 19 - CONSTABLES

§ 19-19-1 - Number to be elected

(1) In accordance with the provisions of Section 19-19-2, there shall be a competent number of constables in each county of the state.

(2) The board of supervisors shall furnish each constable with at least two (2) complete uniforms and with some type of motor vehicle identification which clearly indicates that the motor vehicle is being used by a constable in his official capacity. A constable shall, at all times while on official duty, wear his uniform and, when in his vehicle, clearly display his official motor vehicle identification required to be furnished pursuant to this subsection. In addition, the board of supervisors shall provide each constable with a blue flashing light which the constable shall affix to his motor vehicle at all times while using such motor vehicle on official duty. The design of such uniforms, the design of such motor vehicle identification and the type of such flashing blue light shall be prescribed by the Board on Law Enforcement Officers Standards and Training in order that all constables within the state shall be similarly equipped.



§ 19-19-2 - Election from single member election districts

The board of supervisors of each county shall establish single member election districts in the county for the election of each of the constables at the 1987 general election and for each general election thereafter. Such districts shall be of the same number and shall have the same boundaries as districts established for justice court judges pursuant to Section 9-11-2, Mississippi Code of 1972.



§ 19-19-3 - Oath and bond of office

Constables shall take the oath of office prescribed by the Constitution and give bond, with sufficient surety, to be payable, conditioned and approved as provided by law and in the same manner as other county officials, in a penalty not less than Fifty Thousand Dollars ($ 50,000.00). The bond premium for each constable shall be paid from the general county fund of the respective counties. The board of supervisors of the county may at any time require such additional sum as it deems necessary.



§ 19-19-5 - General duties of constables; training program

(1) It shall be the duty of every constable to keep and preserve the peace within his county, by faithfully aiding and assisting in executing the criminal laws of the state; to give information, without delay, to some justice court judge or other proper officer, of all riots, routs and unlawful assemblies, and of every violation of the penal laws which may come to his knowledge in any manner whatsoever; to execute and return all process, civil and criminal, lawfully directed to him, according to the command thereof; and to pay over all monies, when collected by him to the person lawfully authorized to receive the same. In addition, the constable is authorized to serve process issued by any county, chancery or circuit court, and shall receive the same fee as he would receive for service of process in justice court. No constable shall receive any fee provided by law for making an arrest, or attending any trial, wherein the defendant has been arrested, or is being tried for any violation of the motor vehicle laws committed on any designated United States highway located within the district or county of the constable.

(2) (a) During a constable's term of office, each constable shall attend and, to the extent to which he is physically able, participate in a curriculum having a duration of two (2) weeks which addresses the nature and scope of specific duties and responsibilities of a constable and which includes firearm use and safety training, to be established by the Board on Law Enforcement Officers Standards and Training in the field of law enforcement at the Mississippi Law Enforcement Officers' Training Academy or such other training programs that are approved by the Board on Law Enforcement Officers Standards and Training pursuant to Section 45-6-9. No physical fitness test shall be required to be successfully completed in order to complete the training program.

The board of supervisors of the county shall be responsible for paying, only one (1) time, the tuition, living and travel expenses incurred by any constable of that county in attendance at such training program or curriculum. If such constable does not attend and, to the extent to which he is physically able, participate in the entirety of the required program or curriculum, any further training which may be required by this section shall be completed at the expense of such constable. No constable shall be entitled to the receipt of any fees, costs or compensation authorized by law after the first twenty-four (24) months in office if he fails to attend the required training and, to the extent to which he is physically able, participate in the entirety of the appropriate program or curriculum. Any constable who does not complete the required training when required may execute and return civil process but thereafter shall not be paid any fees, costs or compensation for executing such process and shall not be allowed to exercise any law enforcement functions or to carry a firearm in the performance of his duties until he has completed such training.

(b) (i) The Board of Law Enforcement Officers Standards and Training shall develop a program of continuing education training for constables to attend consisting of eight (8) hours annually. The program shall be divided equally between firearms training and safety and instruction in both substantive and procedural law. The training program shall be conducted by the Mississippi Constables Association, and appropriate parts of the program may be conducted by members who have been certified by the board to conduct the training program. The cost of travel, tuition and living expenses in attending the continuing training shall be paid out of the Law Enforcement Officers Training Fund created in Section 45-6-15.

(ii) No constable elected prior to January 1, 2000, shall be required to comply with the continuing education requirements of this paragraph (b); however, any constable may elect to attend the annual training and shall be reimbursed therefor as provided in this paragraph (b).

(c) The provisions of this subsection shall not apply to a constable who has received a certificate from the Board on Law Enforcement Officers Standards and Training evidencing satisfaction of subsections (3) and (4) of Section 45-6-11, or who is exempt from the requirements of subsections (3) and (4) of Section 45-6-11 by the provisions of subsection (1).



§ 19-19-6 - Training programs for constables

On or before January 7, 1990, the Board on Law Enforcement Officers Standards and Training shall submit to the Mississippi State Legislature a proposal describing the training program required by Section 19-19-5, which is specifically designed for the training of constables. The proposal shall set forth in detail the nature and scope of the curriculum and time period of training for constables, with due consideration being given to the specific duties and responsibilities of constables.



§ 19-19-7 - Constable to attend justices' court

It shall be the duty of the constable to attend the justices' courts of his district, and to obey their lawful orders. He shall execute all judgments of said courts in any criminal case before them.



§ 19-19-8 - Compensation for constable serving as justice court bailiff

A constable that serves as a bailiff in justice court for criminal cases may be paid by the county in an amount equal to the allowance paid to riding bailiffs as provided in Section 19-25-31.



§ 19-19-9 - Effect of failure to execute and return execution

If any constable or other officer fail to execute and return, according to law, any execution to him directed by any justice of the peace, on or before the return day thereof, the plaintiff in execution may recover the amount thereof, with interest and costs and five per centum damages thereon, by motion before the justice to whom the execution was returnable, against the officer and his sureties. When any constable, or such other officer, or his sureties, shall have paid the amount of money and damages recovered, the original judgment shall be vested in the person so paying. The justice, on motion, may fine the officer not exceeding Fifty Dollars ($ 50.00) for failing to return such execution.



§ 19-19-11 - Effect of failure to pay money on execution

If any constable or other officer shall collect or receive any money by virtue of an execution issued by a justice of the peace, and shall not pay the same over, on demand to the plaintiff in execution, or other person authorized to receive the same, the plaintiff, or other person authorized to receive the same, may recover the amount thereof, with interest and costs and twenty-five per centum damages, by motion before the justice of the peace against the officer and his sureties.



§ 19-19-13 - Liability for false return

If any constable or other officer make a false return on any execution or other process issued by a justice of the peace, such officer shall forfeit and pay the sum of Two Hundred Dollars ($ 200.00), to be recovered against such officer and his sureties by motion before the justice by whom such process was issued, for the use of the party injured by said false return.



§ 19-19-15 - Penalty for neglect of duty

A constable who shall fail to discharge any of the duties required of him, when no other penalty is provided for such failure, shall be liable to be fined, as for a contempt, not exceeding Fifty Dollars ($ 50.00) by the justice of the peace before whom the proceedings may be pending.






Chapter 21 - CORONERS

IN GENERAL [REPEALED]



PROVISIONS APPLICABLE WHERE CORONER IS MEDICAL DOCTOR [REPEALED]



MISSISSIPPI CORONER REORGANIZATION ACT

§ 19-21-101 - Short title

Sections 19-21-101 through 19-21-109 shall be known and cited as the "Mississippi Coroner Reorganization Act of 1986."



§ 19-21-103 - Qualifications of candidate for office

(1) Beginning with the 1987 general election and thereafter, each candidate for the elected office of coroner shall, as a minimum, possess a high school graduation diploma or its equivalent, be twenty-one (21) years of age or older, and be a qualified elector of the county in which elected.

(2) The minimum education requirements of subsection (1) of this section and subsection (1) of Section 41-61-57 shall not apply to any coroner holding office on July 1, 1986, who is reelected in the 1987 general election and thereafter, as long as such coroner maintains continuous active service as county medical examiner or county medical examiner investigator. However, all other portions of subsection (1) of Section 41-61-57 shall apply to such coroners.



§ 19-21-105 - Elected coroner required to attend Mississippi Forensics Laboratory and State Medical Examiner Death Investigation Training School; oath of office

(1) Each coroner elected in the 1987 general election and thereafter shall attend the Mississippi Forensics Laboratory and State Medical Examiner Death Investigation Training School provided for in subsection (5) of Section 41-61-57, and shall successfully complete subsequent testing on the subject material prior to taking the oath of office. If the elected coroner fails to successfully complete the school and testing, he shall not be eligible to take the oath of office.

(2) Upon successful completion of the death investigation training school, the coroner shall take the oath of office, and he then shall be designated the chief county medical examiner or chief county medical examiner investigator, as provided in subsection (2) of Section 41-61-57, and shall perform the duties of such office as required by law.



§ 19-21-107 - Appointment of successor to serve in office of coroner

In the absence of an individual to serve in the office of coroner, there shall immediately be appointed a successor in the manner provided by law.



§ 19-21-109 - Transfer of duties from county ranger to sheriff of county

The duties of the county ranger, heretofore exercised by the coroner, shall be transferred to the sheriff of the county, who shall have all the duties and powers of the ranger's office.









Chapter 23 - COUNTY ATTORNEYS

§ 19-23-1 - County prosecuting attorney

There shall be, in the counties where such an office now exists, a county prosecuting attorney, elected in the county at each general election for state and county officers. The several counties in the state shall have the right to come from under and within the provisions of this chapter in the manner hereinafter provided.



§ 19-23-3 - Election to establish or abolish office of county prosecuting attorney

The board of supervisors of any county, when requested thereto by a petition signed by twenty percent (20%) of the qualified electors of that county asking for an election to determine whether or not the office of county prosecuting attorney shall be established or abolished, shall order an election to be held not less than sixty days from the first meeting of the board after the petition is filed, at which election the qualified electors of the county shall vote for or against the office of county prosecuting attorney. The expense of said election shall be paid out of the county treasury. It shall be the duty of the election commissioners to furnish to the managers of the election, ballots upon which shall be written the following: "For County Prosecuting Attorney's Office," "Against County Prosecuting Attorney's Office," and all laws now in force governing general elections shall apply to the special elections herein provided for. If it shall appear that a majority of the qualified electors voting on this question shall vote against the county prosecuting attorney's office, the office shall be abolished or not established, as the case may be. No election concerning the establishing or abolishing of the county prosecuting attorney's office shall be held less than two years from the date on which the office was established or abolished, as provided for in this section, and less than two years after a county attorney shall have been elected to fill the said office.



§ 19-23-5 - Supervisors may reestablish office

The board of supervisors of any county where the county prosecuting attorney's office has been abolished may by its own motion entered upon the minutes, make an order to reestablish the said office of county prosecuting attorney in said county. Said order shall be published in a newspaper published in said county and having a general circulation therein, and if there is no such newspaper in said county, the said order shall be posted in three public places of said county, and one of the said places shall be the courthouse, for three consecutive weeks next preceding, and if within that time twenty percent (20%) of the qualified electors of the county shall petition against re-creation of said office, then the said office shall not be re-created, unless an election shall have been ordered in the manner provided for in Section 19-23-3, and a majority of the qualified voters in said election vote to re-create said office. The said board shall not re-create said office unless two years after the same has been abolished shall have passed. Should there be no petition against the re-creation of said office, the board of supervisors shall re-create said office of county prosecuting attorney.



§ 19-23-7 - Governor to make appointment to reestablished office

Should the county prosecuting attorney's office be re-created under Section 19-23-5, then the Governor shall appoint an attorney, whose term of office shall be until the next general election, whether the same be held for the election of congressmen, judges or other officers, when said county attorney's office shall be filled by election and whose term of office shall be until the next general election for state and county officers, or until the office is abolished as provided for in Section 19-23-3.



§ 19-23-9 - Qualifications

The county prosecuting attorney shall possess all the qualifications of other county officers, and in addition thereto shall be a regular licensed and practicing lawyer.



§ 19-23-11 - Duties

(1) The county prosecuting attorney shall appear and represent the state in all investigations for felony before the various justice court judges in his county. He shall also appear before justice court judges and prosecute all cases against persons charged with offenses therein. The county prosecuting attorney shall be the prosecuting attorney for the county court and shall prosecute all state criminal cases therein, and he shall represent the state in criminal cases appealed from the county court to the circuit court.

(2) The county prosecuting attorney may assist the district attorney in all criminal cases and in all civil cases where the services of the district attorney are required in which the state, his county or any municipality of his county is interested.

(3) The county prosecuting attorney may present any matter to the grand jury of his county.

(4) The county prosecuting attorney shall have full responsibility for all misdemeanors, youth court proceedings, and all other cases not specifically granted to the district attorney. Provided, however, that in any municipality having a municipal youth court, the municipal prosecutor shall have responsibility for youth court matters in that court.

Where any statute of this state confers a jurisdiction, responsibility, duty, privilege or power upon a county attorney or county prosecuting attorney, either solely, jointly or alternatively with a district attorney, such county prosecuting attorney shall be responsible for the prosecution, handling, appearance, disposition or other duty conferred by such statute. Any such provision shall not be construed to bestow such responsibility, jurisdiction or power upon the district attorney where there is no elected county prosecuting attorney, and any such matter shall be handled pursuant to subsection (8) of this section.

(5) In any case handled by the county prosecuting attorney pursuant to this section which subsequently results in charges being modified in such a manner that the case would be within the jurisdiction of the district attorney pursuant to Section 25-31-11, the responsibility for prosecution shall be transferred to the district attorney. The county prosecuting attorney shall report to the district attorney the disposition of all affidavits, crimes, occurrences or arrests handled by him wherein any person is charged with a crime for which a conviction may result in imprisonment in the State Penitentiary.

(6) The validity of any judgment or sentence shall not be affected by the division of jurisdiction under this section, and no judgment or sentence may be reversed or modified upon the basis that the case was not processed according to subsection (5) of this section.

(7) A county prosecuting attorney may be designated by the district attorney to appear on behalf of the district attorney pursuant to an agreement relating to appearances in certain courts or proceedings in the county of the county prosecuting attorney. Such agreement shall be filed with the circuit court clerk of any county where such agreement shall be operative. Such agreement shall be binding upon the district attorney and county prosecuting attorney or municipal prosecuting attorney until dissolved by either of them in writing upon five (5) days' notice.

(8) In the event that there is no elected county prosecuting attorney serving in a county, the prosecution of such cases shall be handled by a county attorney employed by the board of supervisors of such county pursuant to Section 19-3-49.



§ 19-23-13 - County prosecuting attorney not to defend criminal cases in county

The county prosecuting attorney shall not represent or defend any person in any criminal prosecution in the name of the state, county or municipality of the county, nor shall he give any advice against the state, his county or in a criminal case against a municipality of his county, and shall not represent any person in any case against the state, his county, or in a criminal case arising in a municipal court of his county. Nothing herein shall prohibit any county prosecuting attorney from defending any person in any criminal prosecution in any county not within the circuit court district of such county prosecuting attorney.



§ 19-23-15 - County prosecuting attorney may be attorney for supervisors

The county prosecuting attorney may be employed by the supervisors as the attorney for the board of supervisors, and may be paid the additional salary otherwise provided by law for the board's attorney, in addition to the salary of the county attorney, fixed for services as county prosecuting attorney.



§ 19-23-17 - Justice court judges to arrange dates of courts with county prosecuting attorney

The justice court judges of the county shall confer with the county prosecuting attorney as to the date of holding their respective courts, and by mutual arrangements, shall hold their courts as far apart as possible, so as to enable the county prosecuting attorney to attend their courts when necessary.



§ 19-23-19 - Secretarial assistance

The board of supervisors in each county in the State of Mississippi is hereby authorized, in its discretion, to pay a reasonable sum not exceeding One Thousand Dollars ($ 1,000.00) per month to the county prosecuting attorney for secretarial services actually rendered to said county prosecuting attorney in the discharge of the official duties of his office.



§ 19-23-21 - Appointment of assistant county attorney in certain counties

The county attorney of any county bordering on the Gulf of Mexico and having two (2) judicial districts may appoint an assistant county attorney from the judicial district in which the county attorney does not reside, to serve for a term commensurate with the county attorney; the assistant county attorney shall receive the same salary, mileage expense account and secretarial assistance as provided by law for the county attorney and shall have the same duties and powers as the county attorney, subject to the direction of the county attorney.






Chapter 25 - SHERIFFS

§ 19-25-1 - Commission; term of office; oath and bond

There shall be chosen one (1) sheriff for each county, who shall be commissioned by the Governor. The sheriff shall continue in office for the term of four (4) years and until his successor shall be qualified, unless sooner removed. Before he enters upon the duties of his office he shall take the oath prescribed by the Constitution, and give bond as prescribed by Section 19-25-5.



§ 19-25-3 - Eligibility to hold office of sheriff; training in law enforcement required

A person shall not be eligible to the office of sheriff who shall, at the time of the election, be a defaulter to the state, or any county or municipality thereof, or to the United States. Any person who is not a qualified elector, or who denies the existence of a Supreme Being, shall not be eligible to said office. A sheriff shall be eligible to immediately succeed himself in office.

Prior to taking the oath of office and entering into the performance of the duties and obligations of sheriff, or as soon after his election as possible, each sheriff-elect, excluding those who have previously served as sheriff, or have had at least five (5) years' experience as a full-time enforcement officer, or have previously successfully completed a course of training at the Mississippi Law Enforcement Officers' Academy or the Jackson Police Academy, shall, at the expense of the county, attend and complete an appropriate curriculum in the field of law enforcement at the Mississippi Law Enforcement Officers' Academy. Any sheriff exempted from attendance because of previous service as sheriff or having five (5) years' full-time law enforcement experience must have served as sheriff or obtained such experience within a period of ten (10) years prior to the date of his taking the oath of office. Any sheriff exempted from attendance because of successful completion of a course of training at either of the aforementioned academies must have completed such course within five (5) years prior to the date of his taking the oath of office. No sheriff, excluding those specified as being exempt from the initial course in this section, shall until he has attended said Academy be entitled to payment of salary after the first one (1) year in office if he fails to attend said academy as herein provided within one (1) year after his taking office. All sheriffs shall, on a periodic basis, attend additional advanced courses in law enforcement in order that they will be properly informed and trained in the modern, technical advances of law enforcement.

Prior to July 1, 1973, or as soon thereafter as permitted by vacancies at the Mississippi Law Enforcement Officers' Academy, either the sheriff or one (1) deputy sheriff in each county having two (2) or more full-time deputies shall, at the expense of the county, attend and complete an appropriate curriculum in the field of narcotics and dangerous drugs at the Mississippi Law Enforcement Officers' Academy. In the event that a new sheriff is elected who has not previously received such training or at least one (1) of his deputies has not previously received such training, or if for any other reason neither the sheriff nor any of the deputy sheriffs in a county shall have received such training, then the sheriff shall promptly notify the director of the Mississippi Law Enforcement Officers' Academy and either the sheriff or a deputy sheriff, as soon thereafter as permitted by vacancies at the academy, shall, at the expense of the county, attend and complete an appropriate curriculum in the field of narcotics and dangerous drugs.



§ 19-25-5 - Penalties of bond

The sheriffs of the several counties shall give bond, with sufficient surety, to be payable, conditioned and approved as provided by law and in the same manner as other county officials, in a penalty equal to One Hundred Thousand Dollars ($ 100,000.00), the premium for which shall be paid by the county.



§ 19-25-7 - Remedy on joint and several; officer's liability first fixed

The remedy upon sheriff's bond shall be joint and several against all or any one or more of the obligors. In all suits thereon against the surety or sureties, the liability of the sheriff shall be first fixed, except when the sheriff is a party to the suit, has died or removed or is not found.



§ 19-25-9 - Performance of sheriff's duties when latter is incapable, unfit, or the like

If the sheriff be a party to or interested in any suit, or for other cause be incapable or unfit to execute his office in any particular case, or if the sheriff shall have outstanding against him a warrant for his arrest, duly executed by any justice court judge, mayor or municipal judge in the county in which he is sheriff, and where there is no vacancy in the office of sheriff, the circuit judge or chancellor of the district in which said county is located, upon being informed of all the conditions and circumstances with reference thereto, may appoint some qualified elector of the county to execute, do and perform the duties of the sheriff.



§ 19-25-11 - Arrest and confinement of sheriff

In the event there is outstanding a warrant for the arrest of the sheriff of the county issued by any justice of the peace, mayor, or any police justice in said county whereby the said sheriff has been charged by affidavit duly made before said justice of the peace, mayor, or police justice in said county for any misdemeanor or felony, any constable of the county, or any marshal or police officer of any municipality located in said county, may execute said warrant and arrest the said sheriff. In his failure to make bond in the amount as fixed by the justice of the peace, mayor or police justice where said affidavit was made, the officer making the arrest may confine said sheriff in a county jail adjoining the county of his residence, or in any other county jail in the state, and on the date of trial shall deliver him up to the court for trial. Said officer making the arrest shall be the jailer of said county during the confinement of the said sheriff in jail and/or while his cause on said criminal charge is pending for trial, provided the sheriff was jailer and living in the jail at the time of his arrest.



§ 19-25-13 - Budgeting and financing of sheriffs' departments

The sheriff shall, at the July meeting of the board of supervisors, submit a budget of estimated expenses of his office for the ensuing fiscal year beginning October 1 in such form as shall be prescribed by the Director of the State Department of Audit. The board shall examine this proposed budget and determine the amount to be expended by the sheriff in the performance of his duties for the fiscal year and may increase or reduce said amount as it deems necessary and proper.

The budget shall include amounts for compensating the deputies and other employees of the sheriff's office, for insurance providing protection for the sheriff and his deputies in case of disability, death and other similar coverage, for travel and transportation expenses of the sheriff and deputies, for feeding prisoners and inmates of the county jail, and for such other expenses as may be incurred in the performance of the duties of the office of sheriff. In addition, the budget shall include amounts for the payment of premiums on bonds and insurance for the sheriff and his deputies which, in the opinion of the board of supervisors, are deemed necessary to protect the interests of the county or the sheriff and his deputies. Such amounts may include official bonds and any bonds required of his deputies by the sheriff; liability insurance; insurance against false arrest charges; insurance against false imprisonment charges; theft, fire and other hazards insurance; and hospitalization insurance as provided for in Sections 25-15-101 and 25-15-103. The board may authorize the reimbursement of the sheriff and deputies for the use of privately owned automobiles or other motor vehicles in the performance of official duties at the rate provided by law for state officers and employees, or may authorize the purchase by the sheriff of such motor vehicles and such equipment as may be needed for operation of the sheriff's office, such vehicles and equipment to be owned by the county. In counties which have elected to purchase the motor vehicles and such equipment for the operation of the sheriff's office, if a sheriff or deputy shall be required in the performance of his official duties, in the event of an emergency, to use his privately owned automobile or other motor vehicle, the board of supervisors may, in its discretion, authorize the reimbursement for such use at the rate per mile provided by law for state officers and employees. This shall not be construed as giving an officer a choice of whether to use his own or the county's vehicle, but shall be construed so as not to penalize an officer who must use his own vehicle because the county's vehicle was not available.

The board of supervisors, in its discretion, may include in its annual budget for the sheriff's office an amount not to exceed One Thousand Dollars ($ 1,000.00), which may be expended by the sheriff to provide food, water and beverages for the sheriff, the sheriff's deputies, state, national and local law enforcement officers, emergency personnel, county employees and members of the general public who the sheriff requests to assist him and his office while in the performance of search and rescue missions, disasters or other emergency operations.

The board of supervisors may acquire one or more credit cards which may be used by the sheriff and his deputies to pay expenses incurred by them when traveling in or out of state in the performance of their official duties. The chancery clerk or county purchase clerk shall maintain complete records of all credit card numbers and all receipts and other documents relating to the use of such credit cards. The sheriff shall furnish receipts for the use of such credit cards each month to the chancery clerk or purchase clerk who shall submit a written report monthly to the board of supervisors, which report shall include an itemized list of all expenditures and use of the credit cards for the month, and such expenditures may be allowed for payment by the county in the same manner as other items on the claims docket. The issuance of a credit card to a sheriff or his deputy under the provisions of this section shall not be construed to authorize such sheriff or deputy sheriff to use such credit card to make any expenditure which is not otherwise authorized by law.

The board of supervisors is hereby authorized and empowered, in its discretion, to appropriate and pay a sum not to exceed Four Hundred Dollars ($ 400.00) annually as a clothing allowance to each plainclothes investigator employed by the sheriff's office of such county. The board of supervisors of any county bordering on the Gulf of Mexico and having a population of more than thirty-one thousand seven hundred (31,700) but less than thirty-one thousand eight hundred (31,800) according to the 1990 Federal Census may appropriate and pay a sum not to exceed Four Hundred Dollars ($ 400.00) annually as a clothing allowance to the administrator of the county jail.

The board of supervisors shall, at its first meeting of each quarter beginning on October 1, January 1, April 1 and July 1, appropriate a lump sum for the sheriff for the expenses of his office during the current quarter. The quarterly appropriation shall be one-fourth (1/4) of the amount approved in the annual budget unless the sheriff requests a different amount. Except in case of emergency, as provided in the county budget law, the appropriation for the quarter beginning in October of the last year of the sheriff's term shall not exceed one-fourth (1/4) of the annual budget.

The sheriff shall file a report of all expenses of his office incurred during the preceding month with the board of supervisors for approval at its regular monthly meeting in a form to be prescribed by the Director of the State Department of Audit, and upon filing thereof, and approval by the board, the clerk of the board shall issue warrants in payment thereof but not to exceed the budget appropriation for that quarter. Any appropriated funds which are unexpended at the end of the fiscal year shall remain in the county general fund.

The budget for the sheriff's office may be revised at any regular meeting by the board of supervisors. Upon recommendation of the sheriff, the board may at any regular meeting make supplemental appropriations to the sheriff's office.

Any fees previously required to be paid by a sheriff shall be paid by the board of supervisors by including the estimates therefor in the sheriff's budget. All fees and charges for services heretofore collected by sheriffs shall be collected by said sheriff and paid monthly into the general fund of the concerned county. However, any fees heretofore collected by such sheriffs from the county shall not be paid.



§ 19-25-15 - Identification of sheriffs' motor vehicles; use of unmarked vehicles

Motor vehicles purchased or leased by the county for the sheriff's office shall be clearly marked on both sides with the words "SHERIFF'S DEPARTMENT." The use of large auto door decals shall constitute compliance with this section. Each such motor vehicle shall be marked on the sides or trunk top with the name of the county in clear letters of no less than four (4) inches in height. However, in instances where such identifying marks will hinder official investigations, the board of supervisors may authorize the sheriff's department to use a specified number of unmarked vehicles. The approval of the board shall be entered on its minutes and shall contain the manufacturer's serial number and the reason why the vehicle or vehicles should be exempt from provisions of this section. In addition, the manufacturer's serial number of all county-owned sheriff's department vehicles not subject to the exemption shall be included in such resolution or order of approval, and a certified copy thereof shall be furnished the State Department of Audit. Any vehicle found to be in violation of this paragraph shall be reported immediately to the sheriff and the board of supervisors, and fifteen (15) days shall be given for compliance; and if not complied with, such vehicles shall be impounded by the State Auditor until properly marked or exempted.



§ 19-25-17 - Purchase of patrol boats for sheriffs in certain counties

The board of supervisors of any county in which is located, in whole or in part, a federal flood control reservoir, of a federal waterway, is authorized and empowered, in its discretion, to expend out of the general fund of the county a sum not to exceed five thousand dollars ($ 5,000.00) for the purchase of a power-driven boat and related marine equipment for use by the sheriff in rescue, search, and general patrol and enforcement work, and for no other purpose.

The cost of operation and maintenance of said boat and equipment shall be paid by the board of supervisors out of the general fund, but these payments shall not be considered a part of the Five Thousand Dollar ($ 5,000.00) limitation stipulated above. The boat and equipment shall remain in the custody of the sheriff.



§ 19-25-19 - Appointment, oath and compensation of deputy sheriffs

Every sheriff shall have power to appoint one or more deputies to assist him in carrying out the duties of his office, every such appointment to be in writing, to remove them at pleasure, and to fix their compensation, subject to the budget for the sheriff's office approved by the county board of supervisors. Such deputies shall have authority to do all the acts and duties enjoined upon their principals. Every deputy sheriff, except such as may be appointed to do a particular act only, before he enters on the duties of office, shall take and subscribe an oath faithfully to execute the office of deputy sheriff, according to the best of his skill and judgment. The appointment, with the certificate of the oath, shall be filed and preserved in the office of the clerk of the board of supervisors. All sheriffs shall be liable for the acts of their deputies, and for money collected by them. The circuit court, after a notice and a hearing, shall have power to remove such deputies and also bailiffs, upon a showing that the public interest will be served thereby. Each deputy sheriff shall be at least twenty-one (21) years of age, a qualified elector of the State of Mississippi, and shall not have been convicted of a felony. Prior to appointing any person a deputy sheriff, the sheriff shall determine that the proposed appointee is of good moral character and is capable of fairly and impartially enforcing the law of the State of Mississippi.



§ 19-25-21 - Law enforcement deputies

The minimum number of deputies having law enforcement duties for each sheriff shall be based upon the total population of his county according to the latest federal decennial census in the following categories:

(a) in counties with a total population of more than fifty thousand (50,000), the sheriff shall regularly employ a minimum of five (5) deputies having law enforcement duties;

(b) in counties with a total population of more than thirty-five thousand (35,000), and not more than fifty thousand (50,000), the sheriff shall regularly employ a minimum of four (4) deputies having law enforcement duties;

(c) in counties with a total population of more than twenty-five thousand (25,000), and not more than thirty-five thousand (35,000), the sheriff shall regularly employ a minimum of three (3) deputies having law enforcement duties;

(d) in counties with a total population of more than fifteen thousand (15,000), and not more than twenty-five thousand (25,000), the sheriff shall regularly employ a minimum of two (2) deputies having law enforcement duties;

(e) in all other counties, the sheriff shall regularly employ a minimum of one (1) deputy sheriff having law enforcement duties.

In those counties comprised of two (2) judicial districts having a total population of thirty-five thousand (35,000) or more, there shall be not less than two (2) deputies in the judicial district in which the sheriff does not reside, one (1) of whom shall be the chief deputy in charge of the office, all of whom shall be subject to the direction of the sheriff. In those counties comprised of two (2) judicial districts having a total population of less than thirty-five thousand (35,000), there shall be at least one (1) deputy in the judicial district in which the sheriff does not reside who shall be subject to the direction of the sheriff.

Each deputy sheriff who shall have law enforcement duties shall, at the expense of the county, attend and complete an appropriate curriculum in the field of law enforcement at the Mississippi Law Enforcement Officers' Academy within one (1) year from the date of his appointment, excluding those who have previously served as sheriff, or have had at least five (5) years' experience as a full-time law enforcement officer, or have previously successfully completed a course of training at the Mississippi Law Enforcement Officers' Academy or at the Jackson Police Academy. Any deputy sheriff exempted from attendance at the initial course as herein provided because of previous service as sheriff or having five (5) years' full-time law enforcement experience must have served as sheriff or obtained such experience within a period of ten (10) years prior to the date of his taking the oath of office. Any deputy sheriff exempted from attendance because of successful completion of a course of training at either of the aforementioned academies must have completed such course within five (5) years prior to the date of his taking the oath of office. Each deputy sheriff shall thereafter, on a periodic and continuing basis, attend additional advanced courses in law enforcement at said Academy in order that each deputy sheriff will be properly informed and trained in the modern, technical advances in the field of law enforcement.



§ 19-25-23 - Maintenance of regular and auxiliary deputies; assistance to other counties; assistance for drug enforcement purposes

Each sheriff shall maintain and cause to be paid a sufficient number of regular deputies, properly trained and adequately equipped, to insure the domestic tranquility within his county. In addition thereto, each sheriff may maintain an adequate number of properly trained auxiliary deputy sheriffs to be equipped, trained and paid from the general county fund. The number of said auxiliary deputies shall be approved by the board of supervisors and may be increased or reduced from time to time by said board. All regular and auxiliary deputies may serve in any other county of the state when requested by the sheriff of such county to preserve law and order therein, the expense thereof to be paid by the county in which they serve. The request shall be made to the sheriff of the county in which said deputies are located and said deputies shall remain under the control of said sheriff except to the extent delegated by said sheriff to the sheriff of the requesting county. In addition, any sheriff may loan any regular or auxiliary deputy to any law enforcement agency of the state or of any political subdivision of the state for drug enforcement purposes, the expense of the officer to be paid by the agency to which the officer is assigned.



§ 19-25-25 - Remedy of sheriff against defaulting deputy

The sheriff shall have the same remedy and judgment against his deputies and their sureties, for failing to pay money received on executions or other process to the sheriff, or to the party to whom the same is payable, or for any other act or default in office, as the creditor at whose suit such writ issued may have against the sheriff.



§ 19-25-27 - Deputy liable on motion of sheriff

When any fine, penalty, or judgment shall be assessed or rendered against a sheriff or his sureties, for or on account of any misconduct of a deputy, the court in which the fine, penalty, or judgment shall be rendered shall, upon motion by the sheriff or his sureties, give judgment against the deputy and his sureties, jointly and severally, for the full amount of all such fines, penalties, or judgments, and shall award execution therefor. The deputy and his sureties shall have five days' notice of such motion.



§ 19-25-29 - Duty of deputy as to process he serves

When a deputy sheriff has served any writ whatever, he shall indorse

thereon the date of the service and the proper return of his proceedings, and

subscribe his own name, as well as that of his principal, thereto, as follows:

" , sheriff, by , deputy sheriff". Any deputy sheriff failing to do

so, shall be fined by the court, not exceeding One Hundred Dollars ($ 100.00),

on motion, and on five days' notice to the deputy.



§ 19-25-31 - Riding bailiffs

Each judge of a circuit, chancery or county court, or a court of eminent domain may, in the judge's discretion, by order entered on the minutes of the court, allow the sheriff riding bailiffs to serve in the respective court of such judge, not to exceed four (4) bailiffs. Any such person so employed shall be paid by the county on allowances of the court on issuance of a warrant therefor in an amount of Fifty-five Dollars ($ 55.00) for each day, or part thereof, for which he serves as bailiff when the court is in session. No full-time deputy sheriff shall be paid as a riding bailiff of any court. County court judges shall be limited to one (1) bailiff per each court day.



§ 19-25-33 - Dispensing with appointment of bailiffs

In all civil cases, where there is a jury, and in criminal case capital, the judge of the county court or circuit court, as the case may be, may, in his discretion, dispense with the appointment of bailiffs.



§ 19-25-35 - Duty of sheriff to attend courts, jail committed persons, and to execute orders and decrees

The sheriff shall be the executive officer of the circuit and chancery court of his county, and he shall attend all the sessions thereof with a sufficient number of deputies or bailiffs. He shall execute all orders and decrees of said courts directed to him to be executed. He shall take into his custody, and safely keep, in the jail of his county, all persons committed by order of either of said courts, or by any process issuing therefrom, or lawfully required to be held for appearance before either of them.



§ 19-25-37 - Duty of sheriff to execute and return process

Every sheriff, by himself or his deputy, shall from time to time execute all notices, writs, and other process, both from courts of law and chancery, and all orders and decrees to him legally issued and directed within his county, and he shall make due returns thereof to the proper court. If any sheriff fail herein, he shall, for every offense, be fined by the court to which the writ or process, order or decree, is returnable, in any sum not exceeding One Hundred Dollars ($ 100.00), on motion, five days' previous notice thereof being first given to said sheriff. The sheriff may be arrested and committed to jail until payment of the fine and cost. The sheriff and his sureties shall likewise be liable to the action of the party aggrieved by such default, for all damages sustained thereby, and also liable to all other penalties provided by law for such offenses.



§ 19-25-39 - Sheriff may employ power of the county in executing process

If the sheriff finds that resistance will be made against the execution of any process, he shall forthwith go in his proper person, taking the power of the county if necessary, and execute the same. He shall certify to the court the names of the persons making resistance, their aiders, assistants, favorers, and procurers.



§ 19-25-41 - Liability of sheriff for failure to return execution

If any sheriff or other officer properly authorized to act for him, shall fail to return any execution to him directed, on the return day thereof, the plaintiff in execution shall be entitled to recover judgment against the sheriff or other officer, and his sureties, for the amount of the execution and all costs, with lawful interest thereon until the same shall be paid, and with five percent (5%) on the full amount of the judgment as damages, to be recovered by motion before the court to which the execution is returnable, on five days' notice first being given thereof. However, after the sheriff or other officer, or the sureties, shall have paid the amount of money and damages recovered, then the original judgment and execution shall be vested in the officer or his sureties paying the recovery and damages, for his or their benefit, and execution may issue on the original judgment, in the name of the plaintiff, for the use and benefit and at the cost and charges of the officer or his sureties in whom the judgment may be so vested. Nothing herein contained shall affect any other remedy against officers for failing to return executions, and the remedy given by this section shall apply in favor of county treasuries, clerks, and other officers and witnesses, for the recovery of all jury taxes, fees, and costs, with interest and damages thereon, in the same manner as to plaintiffs in execution. In any proceeding against a sheriff or other officer for failing to return any process, proof that the process was put in the post office, duly addressed to him, and that the postage was paid thereon, shall be prima facie evidence of the receipt thereof by the officer.



§ 19-25-43 - Liability of sheriff as to final process of chancery court

A sheriff or other officer properly authorized to act for him shall not return an execution or attachment for not performing a decree in chancery to the office whence it issued without noting thereon how he has executed the same, unless by the express direction, in writing, of the plaintiff, his agent or attorney. If a sheriff or other officer, not having such directions, shall return such execution or attachment without noting thereon how he has executed the same, he and his sureties shall be subject to all the liabilities, fines, and penalties imposed on a sheriff for failing to return an execution, recoverable in the same manner. When any execution shall be settled, or the money due thereon received, wholly or in part, by an officer, he shall make a statement of the amount thereof on the execution, including his own fees and commissions, and return the same with the execution.



§ 19-25-45 - Liability of sheriff for failure to pay over money collected and similar omissions

If any sheriff or other officer properly authorized to act for him, shall collect, by virtue of an execution or attachment, the whole or a part of the money which, by the writ, he is required to levy, and shall not immediately pay the same to the party entitled thereto, or his attorney, on demand made; or if any sheriff or other officer properly authorized to act for him, shall voluntarily, and without authority, omit to execute such process, or to levy the money therein mentioned, or do or omit anything which would entitle the plaintiff to recover from the sheriff or other officer by any action the debt, damages, or costs in the execution mentioned; then, in either of said cases, the sheriff or other officer and his sureties shall be liable to pay to the plaintiff in the execution or attachment, or to any person entitled to the money, or a part thereof, the full amount of the money due upon the execution or attachment, with twenty-five percent (25%) damages, and lawful interest until paid, to be recovered with costs by motion before the court to which the execution is returnable, on five days' notice of the motion to the sheriff or other officer and his sureties. In case the sheriff or other officer have received only a part of the money due by the execution or attachment, and be not otherwise liable for the whole amount thereof, the recovery shall be limited to the amount received, with damages and interest. The court, at the request of either party, in case any matters of fact shall be in issue between them, shall cause a jury to be impaneled to try the same, and if the verdict be against the sheriff or other officer, judgment shall be entered up, with damages and costs, as above directed.



§ 19-25-47 - Liability of sheriff for false return on any process

If a sheriff or other officer properly authorized to act for him, make a false return on any process whatever, he shall, for every such offense, be liable to pay the sum of Five Hundred Dollars ($ 500.00) to the plaintiff named in the process, such sum being recoverable against the officer and his sureties, or the officer alone, by motion before the court to which the process is returnable, after five days' notice of such motion to the officer and his sureties. If the returns alleged to be false do not appear on the face of the record to be so, the court shall, at the request of either party, impanel a jury to ascertain whether the return be false or not, on an issue joined under the direction of the court. If the jury find that the return is false, judgment shall be entered for the said sum against the officer and his sureties, with costs.



§ 19-25-49 - Liability of sheriff for not returning money advanced for executing process in case of its non-execution

If any sheriff fails to execute any process for the execution of which his fees have been paid in advance, and does not return with the writ the money so advanced, he shall be liable on his bond, if the process issued from the circuit or chancery court, for Three Hundred Dollars ($ 300.00), and if from a court of a justice of the peace, for Two Hundred Dollars ($ 200.00), which sum may be recovered on the motion of the party at whose instance the process issued, in the court from which it issued, on five days' notice to the officer and his sureties.



§ 19-25-51 - Liability of sheriff for failing to pay excess money to defendants

When the amount of the sale of property under execution or attachment shall exceed the debt, damages, interest, and costs for which the execution issued, the sheriff or other officer properly authorized to act for him shall pay the surplus to the debtor or other person entitled to receive the same. If the sheriff or other officer fails or refuses to pay such surplus when required, to the person entitled thereto, he and his sureties shall be liable to the like penalty and judgment in favor of the person entitled to the surplus, as is authorized by law in favor of the plaintiff, against the sheriff and his sureties for not paying over money levied on an execution.



§ 19-25-53 - Unexecuted writs and list of prisoners to be delivered to successor sheriff

Every sheriff, at the expiration of his term of office, or on resigning, or otherwise vacating the office, shall deliver all writs in his possession unexecuted to his successor, who shall give a receipt for the same, and shall execute and return them. The sheriff shall also deliver to his successor a certified list of the names of all persons confined in the jail, and the cause of their commitment, and a copy of said list shall be filed in the office of the clerk of the circuit court by the sheriff receiving the same.



§ 19-25-55 - Mittimus and discharge warrants preserved and turned over to successor sheriff

All warrants, writs, orders, process, and precepts of any kind, or the attested copies thereof, by which any prisoner may be committed to or enlarged from any jail, shall be filed in their order of time, and kept by the sheriff. Upon the death, removal, resignation, or expiration of office of a sheriff, all of such warrants, writs, orders, process, or precepts, or the attested copies thereof, shall be delivered to his successor in office, on demand by him made, under the penalty of Three Hundred Dollars ($ 300.00), to be recovered of the sheriff going out of office, and his sureties, by motion before the circuit court of the county, after five days' notice thereof.



§ 19-25-57 - Property delivered to successor sheriff

Every sheriff who shall have levied an execution or other process on goods and chattels which shall remain in his possession unsold at the expiration of his term of office, shall deliver the same to his successor in office, taking his receipt therefor. The sheriff to whom such goods and chattels are delivered shall sell the same in like manner as his predecessor ought to have done had he remained in office, and shall pay the proceeds of the sale to the parties entitled thereto. If any sheriff fails to deliver to his successor any goods and chattels so levied on and remaining in his hands, on demand therefor, the plaintiff in the execution or other process, upon five days' notice thereof, may move the court from which the writ issued, against the sheriff so failing, and his sureties and their executors and administrators, upon which motion judgment shall be entered for the amount of the execution or other process, with interest, and five percent (5%) damages and costs.



§ 19-25-59 - Mesne process docket kept by sheriff

It shall be the duty of every sheriff to keep a record, to be called the "Mesne Process Docket," in which he shall note each writ, other than an execution, received by him for service, specifying the names of the parties, the court from which issued, the date of its reception, how executed, and when and how returned. The record shall be kept as a public record, and turned over to his successor.



§ 19-25-61 - Execution docket kept by sheriff

It shall be the duty of every sheriff to keep a record, to be called the "Execution docket," in which he shall note each execution received by him, specifying the names of all the parties, the amount and date of the judgment, the court from which issued and when returnable, the amount of the costs, the date when the same was received, and all levies and other proceedings had thereon. The record shall be kept by the sheriff as a public record, and at the expiration of the term of office of such sheriff, it shall be delivered to his successor.



§ 19-25-63 - Jail docket kept by sheriff

It shall be the duty of every sheriff to keep a record, to be called the "Jail docket," in which he shall note each warrant or mittimus by which any person shall be received into or placed in the jail of his county, entering the nature of the writ or warrant, by whom issued, the name of the prisoner, when received, the date of the arrest and commitment, for what crime or other cause the party is imprisoned, and on what authority, how long the prisoner was so imprisoned, how released or discharged, and the warrant therefor or the receipt of the officer of the penitentiary when sent there. All of said entries shall be full and complete, so as to give a perfect history of each case. The record shall be kept as a public record, and turned over to his successor.



§ 19-25-65 - Sheriff to serve as county librarian

The sheriff shall be the custodian of the books other than record books belonging to the county, and he shall keep the Mississippi Department Reports, census reports, statutes of the state, the "Mississippi Reports," digests, and legislative journals assigned to his county in a suitable and safe bookcase in the courtroom of the courthouse. He shall keep them well bound in leather, or stiff boards with leather back and corners, to be paid for out of the county treasury on the order of the board of supervisors, and he shall preserve them in good condition. He shall be fined Ten Dollars ($ 10.00) by the court, either circuit or chancery, as for a contempt, for each volume belonging to the county and which has passed into his custody that shall be out of the courtroom at any term of court. He shall also receive and preserve in the same way all books of every kind, maps, charts, and other like things that may be donated to the county by the state, the United States, from individuals or other sources. He shall not permit any of the books in his keeping to be carried out of the courthouse.

The sheriff shall, in case of binding or rebinding of books belonging to the county, cause the statutes of the state to be labeled "Laws of Mississippi," and the year of their enactment shall appear thereon. If the reports and digests or code are rebound, they shall be labeled as they were originally.

In his settlement with the clerk of the board of supervisors for the month of December of each calendar year, the sheriff shall file with the said clerk a sworn itemized statement of the volumes of the Mississippi Reports on hand in the county library on the last business day of said month, and for all volumes missing since the settlement for the previous December the clerk shall debit the said sheriff in his said settlement at the rate of Four Dollars ($ 4.00) for each of said missing volumes.



§ 19-25-67 - Duty of sheriff to keep the peace

It shall be the duty of every sheriff to keep the peace within his county, by causing all offenders in his view to enter into bonds, with sureties, for keeping the peace and for appearing at the next circuit court, and by committing such offenders in case of refusal. He shall certify and return said bonds to the court. It shall be his duty to quell riots, routs, affrays and unlawful assemblages, and to prevent lynchings and mob violence, and wherever necessary he shall call to his aid the power of the county. Any person who shall fail, neglect or refuse to respond to the call of the sheriff for such aid shall be reported by the sheriff to the circuit court, and it shall be his duty to prosecute all such persons, who, upon conviction, shall be punished as for a misdemeanor. He shall pursue, apprehend, and commit to jail all persons charged with treason, felony, or other crimes. He may take bonds, with good and sufficient sureties, of any person whom he may arrest with or without a warrant for any felony that is bailable as a matter of law. He may fix the amount of such bonds, only in emergency circumstances. "Emergency circumstances" means a situation in which a person is arrested without a warrant and cannot be taken before a judicial officer for a determination of probable cause within a reasonable time, or within forty-eight (48) hours, whichever is the lesser, after the arrest.

Any sheriff who wilfully fails, neglects or refuses to perform any of his duties as prescribed in this section shall be guilty of a misdemeanor and prosecuted therefor, and upon conviction thereof he shall be removed from office.



§ 19-25-69 - Sheriff to have charge of courthouse, jail and protection of prisoners

The sheriff shall have charge of the courthouse and jail of his county, of the premises belonging thereto, and of the prisoners in said jail. He shall preserve the said premises and prisoners from mob violence, from any injuries or attacks by mobs or otherwise, and from trespasses and intruders. He shall keep the courthouse, jail, and premises belonging thereto, in a clean and comfortable condition, and it shall be his duty to prosecute all persons who are guilty of injuring or defacing same. If, after a hearing by the Governor, held in accordance with due process of law, it shall be ascertained that the sheriff has wilfully failed, neglected or refused to preserve the courthouse, or the jail, or any prisoners lawfully in his custody from injuries by mob violence, then the Governor shall have the power and it shall be his duty to remove such sheriff from office.

However, in the case of a jail owned jointly by a county and municipality, under the provisions of Section 17-5-1, Mississippi Code of 1972, after the appointment of a jailer, pursuant to Section 47-1-49, Mississippi Code of 1972, responsible for all municipal prisoners lodged in said jail, neither the sheriff nor his bondsmen shall be responsible for actual maintenance or operation of said jail, insofar as municipal prisoners are concerned.



§ 19-25-71 - Sheriff to serve as jailer; separate rooms by gender; training

(1) The sheriff shall be the jailer of his county and, in the performance of his duties as jailer, he shall employ a jailer or jailers to have charge of the prisoners in the jail. However, in any county in which there is a jointly owned jail, the jailer, pursuant to Section 47-1-49, shall be the person appointed by the governing authorities of the municipality insofar as municipal prisoners are concerned. The sheriff shall keep in the jail thereof separate rooms by gender, and shall not permit any communication between a male and a female prisoner, unless they be married.

(2) The board of supervisors of the county shall pay the tuition, living and travel expenses incurred by a person in attending and participating in the basic and continuing education courses for county jail officers.



§ 19-25-73 - Feeding of prisoners; alternative methods of funding

(1) In respect to the feeding of prisoners by the sheriff's office, the board of supervisors is authorized to choose one (1) of the following methods:

(a) It shall only contract with a local caterer or restaurant owner to bring in food for the prisoners, and the contract shall be awarded after taking bids as provided by law for other county contracts.

(b) The sheriff shall purchase, in the name of the county, all necessary food and related supplies to be used for feeding prisoners only in the county jail. All purchases of such food and supplies shall be invoiced to the county and placed on the claims docket of the board of supervisors for disposition in the same manner as all other claims against the county. All wages and other compensation for services rendered to the sheriff in connection with the feeding of prisoners shall be submitted to and approved by the board of supervisors as other wages or compensation paid to employees of the sheriff. The total expenditure for such purpose under this method shall not exceed an amount equal to Six Dollars ($ 6.00) per day per prisoner, except as provided in subsection (3) of this section. All payments and reimbursements from any source for the keeping of prisoners shall be received and paid into the general fund of the county.

(c) The board of supervisors may negotiate a contract with the board of trustees of the local public community hospital to bring in food for the prisoners.

(2) The board of supervisors may authorize the sheriff to maintain a bank account entitled "jail food allowance account" into which shall be deposited all receipts for feeding and keeping prisoners in the county jail, including payments from the board of supervisors at the rate of Six Dollars ($ 6.00) per prisoner per day and all such receipts from municipalities, the United States and any other jurisdictions required to pay the cost of feeding or keeping prisoners contained in the jail. He shall maintain a receipts journal and a disbursements journal, in a form to be prescribed by the State Department of Audit, which will provide the information necessary to determine the actual cost of feeding the prisoners, which shall not exceed Six Dollars ($ 6.00) per prisoner per day, except as provided in subsection (3) of this section. All costs and expenses for such feeding shall be paid from the jail food allowance account and supported by properly itemized invoices. Any funds accumulating in the jail food allowance account in excess of the monthly average expenditures, plus ten percent (10%) for contingencies, shall be paid into the county general fund at least once each calendar quarter.

(3) In the event that prisoners are housed in the county jail by any political subdivision of the state, the county may charge the political subdivision for housing, feeding and otherwise caring for such prisoners an amount not to exceed the payments provided under Section 47-5-112, Mississippi Code of 1972, for the keeping in the county jail of persons committed, sentenced or otherwise placed under the custody of the Department of Corrections. Nothing in this section shall be construed to affect payments by the Department of Corrections set by Section 47-5-112, Mississippi Code of 1972, for the keeping in the county jail of persons committed, sentenced or otherwise placed under the custody of the Department of Corrections.



§ 19-25-74 - Feeding of prisoners; log of meals served

In any event, regardless of which method in respect to the feeding of prisoners is selected by the board of supervisors, the sheriff shall maintain a log, showing the name of each prisoner, the date and time of incarceration and release, to be posted daily, which shall record the number of meals served to prisoners at each mealtime, and the hours of the day served, and shall make affidavit as to the correctness thereof and file the same monthly with the board of supervisors. Such log shall remain on file with the board of supervisors as other records of said board and shall be made available to the state department of audit upon request. No claims for the cost or expenses of feeding prisoners shall be approved by the board of supervisors for any month unless and until such log for that month is filed.



§ 19-25-75 - Additional guards for jail

If the jail be insufficient or if there be danger of escape, lynching or rescue of any prisoner therein, or danger of an attack upon the jail by any person or persons, or if there be no jail, or if the sheriff or jailer shall have any person or persons lawfully in his custody and there be danger of the seizure, lynching, escape or rescue of any such person or persons, or if mob violence has been threatened against any such person or persons, it shall be the duty of the sheriff or jailer to summon a sufficient guard to protect and secure such prisoner, or to protect the jail, so long as the same may be necessary and no longer. The sheriff or jailer shall furnish to the circuit court of his county a certified list of all persons thus summoned, who served as such guard, together with the length of time each thus served, and he shall furnish to the court and also to the grand jury a list of all persons thus summoned who failed, neglected or refused to heed the summons of the sheriff or jailer. The circuit court upon due proof may allow to each person not more than Five Dollars ($ 5.00) for each day and night he may have been employed as guard, or at this rate for a greater time, to be paid out of the county treasury upon the order of the court and the issuance of a warrant therefor by the board of supervisors. This section shall not authorize the employment of permanent guards for the jail or for prisoners away from the jail, but only in an emergency. All persons summoned by the sheriff or jailer under the provisions of this section who shall fail, neglect or refuse to obey said summons shall, upon conviction, be punished as for a misdemeanor, and it shall be the duty of the circuit judge to charge the grand jury especially in this regard.



§ 19-25-77 - Support of prisoner confined for contempt

When a prisoner in custody for contempt of court shall be unable to support himself, the sheriff shall be allowed the same compensation for the support of such person as is allowed for keeping other prisoners, to be paid in the same way out of the county treasury. Such person shall not be detained in prison for such fees.



§ 19-25-79 - Sheriff to receive and keep prisoner committed by justice

The sheriff of any county shall receive and keep any prisoner committed by a justice of the peace according to the order of commitment.



§ 19-25-81 - Sheriff to receive and keep prisoners from United States officers

It shall be the duty of all sheriffs as jailors to receive and safely keep, until discharged by due course of law, all prisoners arrested or committed under legal process from the officers of the courts of the United States, if the officer or person delivering such prisoner shall secure to the sheriff as jailor the amount of subsistence, bedding, fuel, clothing, medicine and medical fees allowed by law in such cases. No sheriff as jailor shall receive or keep any such prisoner where the receiving or keeping of such prisoner would tax the capacity of the jail in his county to the extent that there would not be sufficient room in said jail to safely keep and care for state and county prisoners in his custody or where the receiving or keeping of said prisoner would render such jail unduly unsanitary or dangerous to the health of the prisoners confined therein.



§ 19-25-83 - Maintenance and use of canine corps

The sheriff shall keep those hounds bought pursuant to Section 19-5-3, closely confined in the jail yard or in some suitable inclosure to be provided for them, and he shall not permit any person to handle or in any way to be familiar with them except himself and one other person to assist each sheriff, which person shall be designated by him and who shall assist the sheriff in taking care of said dogs and training them. The sheriff or his assistant shall at frequent intervals exercise said dogs by having someone for them to trail, to the end that their instinct may be kept active. The sheriff on receiving information of the commission of a felony in his county or the escape of prisoners in his custody, and that the person charged with the commission thereof is at large and has left the scene of the crime and is a fugitive from justice, shall convey the said dogs to the place where said felony was committed and endeavor to capture the fugitive or escaped prisoners, as the case may be.



§ 19-25-85 - Duties of sheriff of Harrison County in separate judicial district

The sheriff of Harrison County shall be the proper officer to execute all process required by law to be executed by the sheriff and to return the same to such district of said county as the same may belong. He shall keep an office at Gulfport therein, and an office at Biloxi therein, and in each of said offices he shall keep all books, records, and documents required by law to be kept by sheriffs in every county in the state, the same as if said two districts were separate counties. In making sales of land under execution or otherwise in the discharge of any of his official duties, such lands as lie in the first district, he shall sell at the door of the courthouse in Gulfport and in making like sales of land lying in the second district he shall sell the same at the door of the courthouse at Biloxi. Sales of personalty made by the sheriff under like authority shall be made in such places in each district, as if each were a separate county.



§ 19-25-87 - Authority of sheriff to receive funds from federal government and to expend such funds

The sheriff of any county in which the federal government owns land is hereby authorized, with the approval of the board of supervisors, to receive funds from the corps of engineers of the United States Army for the purpose of defraying expenses incident to providing law enforcement on federally owned land. Such funds shall be kept in a separate account and may be expended by the sheriff, with the approval of the board of supervisors, for equipment, supplies, materials and deputies' salaries as necessary to effectuate the purposes of this section.






Chapter 27 - SURVEYORS AND SURVEYS

§ 19-27-1 - Oath and bond of office

There shall be elected for each county a surveyor who shall take and subscribe the oath of office prescribed by the Constitution and give bond, with sufficient surety, to be payable, conditioned and approved as provided by law and in the same manner as other county officials, in a penalty not less than Fifty Thousand Dollars ($ 50,000.00).

From and after January 1, 1984, such surveyor shall be a registered land surveyor as provided for in Sections 73-13-71 through 73-13-99. However, this requirement shall not apply to any person who was holding the office of county surveyor by either election or appointment on December 31, 1983.



§ 19-27-3 - General duties

It shall be the duty of the surveyor faithfully to execute all orders of survey directed to him by any court, and to make all surveys of land within his county, at the request of the owners or proprietors thereof, and to do whatsoever in the surveying, resurveying, measuring, and dividing of land that may be required of him by any person.



§ 19-27-5 - Record of surveys

Each county surveyor shall record, in a suitable book to be provided by the board of supervisors and to be kept in the office of the clerk of the chancery court, all surveys made by him and his deputies, except such as are made for a temporary purpose, and surveys of roads and of city, village, or town plats. He shall record the survey of any other surveyor which shall be made in his county by order of a court. The course and distance of all lines run and the number of acres contained in each piece of land surveyed shall be entered on the diagram of any section subdivided according to the survey thereof, and shall be considered a part of the record. The record shall show, in addition, the time when, by whom, and for whom such survey was made, a description of all the witness trees or monuments marked on the survey, with their respective bearings and distances, and the variation of the magnetic from the true meridian. He shall cause a true map or plat thereof to be made, of the form and size indicated in this chapter in regard to maps or plats of cities, towns or villages, or additions thereto, so far as may be applicable. The surveys made by him and the surveys made by any other surveyors as herein referred to shall be recorded in the same manner as provided herein for the record of maps or plats of cities, towns, or villages, or additions thereto. He shall keep the record accurately indexed, referring in a suitable manner to each survey or map or plat so recorded. The lines and distances of all surveys shall be in miles, or subdivisions thereof, yards, feet and inches.



§ 19-27-7 - Appointment of deputies

The county surveyor may appoint deputies by writing, who shall take the oath of office and give bond as required of the surveyor, and who shall thereupon be authorized to perform all the duties of the surveyor.



§ 19-27-9 - Swearing the chain-bearers

The surveyor shall administer an oath or affirmation to the chain-carriers to faithfully and diligently perform their duties without fear, favor, affection or partiality. The surveyor shall write the name of each of the chain-carriers on his plat, or on the certificate of survey, and he is authorized to administer all oaths which may be necessary in the prosecution or completion of any survey.



§ 19-27-11 - Surveyor may enter premises without consent in certain cases

In the execution of an order of survey directed to him by any court, the surveyor and his assistants may, without the consent of the occupant or claimant of ownership, enter upon any lands ordered to be surveyed and to survey the same in an orderly and proper manner. Any person who shall obstruct him or his assistants therein shall be punished as for a contempt of court.



§ 19-27-13 - Resurveying, re-marking and bounding lands and county boundary lines

The surveyor, whenever called on for that purpose by those interested, shall resurvey and re-mark and bound any tract of land in his county where the old marks are defaced or are likely to decay and perish, being governed by the original surveys, patents, or title deeds of such tracts. He shall make a certificate of all such re-markings and boundaries, and deliver the same to the owner of the land, who may have it recorded in the office of the chancery clerk of the county or counties in which the land is situated. The surveyor, whenever requested by the board of supervisors of any county, shall resurvey, re-mark and bound any county boundary line, being governed by the original governmental surveys, field notes, and patents. The notes of such resurvey and the certificate thereof shall be recorded in the office of the chancery clerk of such county, and shall be presumptive evidence of the facts connected with and pertinent to the resurvey therein contained in any case in which the venue is in question.



§ 19-27-15 - Reestablishing original marks

It shall be the duty of the surveyor, in all resurveys and re-markings, to perpetuate the original corners he may work from by noting new bearing trees, and otherwise, as may be convenient and useful. They shall also perpetuate the principal corners made by themselves in the same way.



§ 19-27-17 - How survey ordered for execution of judicial sales

In all cases where a survey of land may be necessary to the proper designation of parcels, in order to comply with the requirements of Section 111 of the Constitution, it shall be caused to be made by the person whose duty it is to make the sale, and the proper cost thereof shall be allowed in the bill of cost.



§ 19-27-19 - Making of survey when surveyor interested

Whenever a survey may be required of any land in which the county surveyor may be interested, or whenever from any cause there shall be no surveyor deputy to be found, or able to act, the survey may be made by the surveyor of any other convenient county, and a court may in any case so order, or the survey may be made by such person of skill as the parties interested may agree upon.



§ 19-27-21 - Maps and plats; making thereof

Whenever any city, town, or village, or addition thereto, shall be laid out, the proprietor thereof shall cause a true map or plat thereof to be made by a civil engineer, surveyor, or other competent person.



§ 19-27-23 - Maps and plats; form

Such map or plat shall in every case be made on a scale not less than two hundred feet to an inch, on sheets of good muslin-backed paper, eighteen inches by twenty-four inches in size. There shall be written upon the paper upon which said map or plat shall be made a full and detailed description of the land embraced in the map or plat, showing the township and range in which such land is situated, and the sections and parts of sections platted. It shall show on its face in plain letters the name of the city, town, or village, or addition platted, the name of the proprietor, and all of them, and of the engineer, surveyor, or other person making the map or plat, with the date. The same shall be signed by the proprietor and surveyor, and shall be acknowledged as deeds are acknowledged. The sections and parts of sections platted shall also be designated by lines drawn upon said map or plat, with appropriate letters and figures, and it shall contain a plain designation of the cardinal points of the compass, and a correct scale.



§ 19-27-25 - Maps and plats; contents

Every such map or plat shall particularly set forth and describe such portion of the government survey as is intended to be platted, and when the premises cannot be accurately described by legal subdivisions, then the boundaries thereof must be defined by metes, bounds, and courses. Such map or plat shall also specify and describe all the public grounds, except streets and alleys, by their boundaries, courses, and extent, and all streets and alleys by their courses, length, widths, names, or numbers, by writing or figures upon that portion of the map or plat intended for those uses. All the lots intended for sale may be numbered either by progressive numbers, or, if in blocks, progressively numbered in each block, and the blocks progressively numbered or lettered. Where all the lots in any block are of the same dimensions, it shall be sufficient to mark the precise length and width upon one tier thereof, but all gores, triangles, or other lots, either squares or parallelograms, shall have the length of their sides plainly defined by figures.



§ 19-27-27 - Maps and plats; recording

Such map or plat shall be recorded in the office of the clerk of the chancery court of the county or counties where the land lies, and in the following manner. The proprietor shall cause to be made, by a competent person, on the same scale and on paper of the same size and quality as that on which the map or plat is required to be made, an exact duplicate of said map or plat, with the detailed description, and signed and acknowledged as the original is required to be. The said map or plat and the said duplicate shall be delivered to the clerk of the chancery court, who shall carefully examine the same, and, if he find that in any respect it fails to conform to the requirements of Sections 19-27-23, 19-27-25, he shall point out the deficiency to the person so presenting it, and return it to such person for correction. When such map or plat shall conform, or shall be made to conform, to the requirements of law, the clerk and the engineer, surveyor, or other person who made the same, shall carefully compare the duplicate with the map or plat, and, if correct, or when made correct, it shall be certified by the clerk and the engineer, surveyor, or other maker, stating therein that they have carefully compared the same with the map or plat (describing it), and that it is an exact duplicate thereof, and of the whole of such map or plat. The clerk shall then securely fasten the said duplicate in a book of the proper size for such paper, so that it shall not be folded, which book shall be securely bound and provided at the costs of the county, after the first map or plat is so presented. Such duplicate so fastened in said book shall be held and taken to be a record of the map or plat, with like effect as if the map or plat had been actually transcribed by the clerk in a book in his office. The clerk shall certify on the map or plat and note on the duplicate the time when it was recorded, and make a reference on the map to the book and page where recorded. The lines and distances of all such maps or plats shall be in yards, feet, and inches.



§ 19-27-29 - Maps and plats; penalty for selling lots before recording

If any person shall sell any lot or lots within any such city, town, or village, or addition thereto, before the plat or map thereof shall be recorded, he shall be liable to an action, to be brought for the use of the county, for Two Hundred Dollars ($ 200.00). The clerk of the chancery court shall institute the action upon the presentation to him for record of any deed to lots in any such city, town, or village, or addition thereto.



§ 19-27-31 - Maps and plats; alteration and vacation

If the owner of any land which shall have been laid off, mapped, or platted as a city, town or village, or addition thereto, or subdivision thereof, or other platted area, whether inside or outside a municipality, shall be desirous of altering or vacating such map or plat, or any part thereof, he may, under oath, petition the chancery court for relief in the premises, setting forth the particular circumstances of the case and giving an accurate description of the property, the map or plat of which is to be vacated, or altered, and the names of the persons to be adversely affected thereby, or directly interested therein. The parties so named shall be made defendants thereto, and publication of summons shall be made one time in a newspaper published, or having a general circulation, in the county where the land is situated, and which publication shall clearly state the objects and purposes of the petition.

At any time after the expiration of five days from said publication and the service of process upon the named defendants, the cause or proceeding shall be triable, and the court in term time or the chancellor in vacation may hear the petition and all objections from any person thereto, and may decree according to the merits of the case. However, where all adversely affected or directly interested persons join in said petition, the same may be finally heard and determined by the court or chancellor at any time. If the decree vacate, in whole or in part, or alter the map or plat, it shall be recorded as a deed, and a memorandum thereof noted on the record of the map or plat.



§ 19-27-33 - Establishing true meridian

The board of supervisors may employ some skilled person to establish at or near the courthouse a line not exceeding twenty chains in length, corresponding with the true meridian of the place, and simultaneously determine to within one-half of one second of an arc the geographical longitude of the station occupied by the instrument used in the operation. After the line has been established, the board of supervisors may appoint a competent person to make annual observations at such time as may be determined, to ascertain the declination of the magnetic meridian from the true meridian, and when any alteration is ascertained, the person making the observation shall report the particulars to the board of supervisors, and the same shall be entered on its minutes.



§ 19-27-35 - Surveyors to adjust instruments annually

The county surveyor shall annually adjust any instrument used by him in making surveys after checking said instrument with the line of the true meridian established under Section 19-27-33, or with the line of the true meridian established within said county by the United States Coast and Geodetic Survey, or a division designated by the survey, or with the line of the true meridian established by the Mississippi State Highway Department in the district in which the property to be surveyed is located. A surveyor shall not be allowed to certify or testify to the correctness of a survey thereafter made unless the instrument used in making it had been corrected and adjusted within twelve months next before the survey.






Chapter 29 - LOCAL AND REGIONAL RAILROAD AUTHORITIES

§ 19-29-1 - Short title

This chapter shall be known and may be cited as the "Railroad Authorities Law."



§ 19-29-3 - Legislative findings and declaration of purpose

It is hereby declared by the Legislature of the State of Mississippi that railroad transportation and commerce is essential to the economic well-being of the state and the development of its natural resources and its agriculture and industry, and the preservation, development and maintenance of the state's rail service is in the public interest and serves a public purpose. It is the intent of the Legislature by this chapter to provide the manner and means necessary to carry out such purposes. The exercise of the powers granted in this chapter to the authorities and other public bodies is hereby declared to be a public and governmental function for a public purpose and public necessity.



§ 19-29-5 - Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the meanings respectively ascribed to them in this section:

(a) "Act" means the railroad authorities law.

(b) "Authority" or "railroad authority" means any of the public bodies corporate and politic created pursuant to this chapter or any law amendatory or supplemental thereto.

(c) "Bonds" means any bonds, notes, interim certificates, debentures or similar obligations issued by an authority pursuant to this chapter.

(d) "Federal government" means the United States of America or any department, division, commission or agency and instrumentality thereof, including the department of transportation and the interstate commerce commission.

(e) "Governing body" means the board of commissioners of the authority.

(f) "Person" means individuals, corporations, partnerships or foreign domestic associations.

(g) "Railroad" means a common carrier by railroad as defined in section 1(3) of Part I of the Interstate Commerce Act (49 U.S.C.S., Section 1(3)).

(h) "Railroad properties and facilities" means any real or personal property or interest in such property which is owned, leased or otherwise controlled by a railroad or other person, including an authority, and which are used or are useful in rail transportation service, including:

(i) Track, roadbed and related structures, including rail, ties, ballast, other track materials, grading, tunnels, bridges, tressels, culverts, elevated structures, stations, office buildings used for operating purposes only, repair shops, engine houses and public improvements used or usable for rail service operation;

(ii) Communication and power transmission systems for use by railroads;

(iii) Signals, including signals and interlockers;

(iv) Terminal or yard facilities and services to express company and railroads and their shippers, including ferries, tugs, car floats and related shoreside facilities designed for the transportation of equipment by water;

(v) Shop or repair facilities or any other property used or capable of being used in rail freight transportation services or in connection with such services or for originating, terminating, improving and expediting the movement of equipment or goods.

(i) "Rail service" means both freight and passenger railroad service.



§ 19-29-7 - Creation of county railroad authority; commissioners; public hearing; authorization for county or municipality to create or dissolve authority

(1) Any county in which there is located existing railroad properties and facilities or in which railroad properties and facilities previously existed, but were abandoned after February 5, 1976, may, by resolution, create a public body corporate and politic, to be known as a county railroad authority, which shall be authorized to exercise its functions upon the appointment and qualifications of the first commissioners thereof. Upon the adoption of a resolution creating a county railroad authority, the board of supervisors of the county shall, pursuant to the resolution, appoint five (5) persons as commissioners of the authority. The commissioners who are first appointed shall be designated to serve the terms of one (1), two (2), three (3), four (4) and five (5) years respectively. Thereafter, each commissioner shall be appointed for a term of five (5) years, except that vacancies occurring otherwise than by the expiration of term shall be filled for the unexpired term in the same manner as the original appointments. A county shall not adopt a resolution authorized by this section without a public hearing thereon. Notice thereof shall be given at least ten (10) days prior thereto in a newspaper published in the county, or if there is no newspaper published therein, then in a newspaper having general circulation in the county.

(2) Any county and a municipality within a county may create a railroad authority under this section by resolution adopted by the respective governing authorities. The authority shall be governed by five (5) commissioners. The board of supervisors shall appoint two (2) persons as commissioners of the authority. The governing authorities of the municipality shall appoint two (2) persons as commissioners of the authority. One (1) commissioner shall be appointed by the municipality and the county on a rotating basis with the municipality making the first appointment. The terms of the commissioners shall be the same as those provided in subsection (1) with the term designation to be determined by the majority vote of the governing authorities of the municipality and of the county. The municipality and the county may dissolve the authority by a majority vote of both governing authorities.



§ 19-29-9 - Regional railroad authority; increase or decrease of participating counties; public hearing; commissioners; appointment of executive committee; associate members from outside authority's jurisdiction

(1) Two (2) or more counties in which there are located railroad properties and facilities of a railroad, or in which such properties and facilities previously existed, but were abandoned after February 5, 1976, may, by resolution of each, create a public body, corporate and politic, to be known as a regional railroad authority which shall be authorized to exercise its functions upon the issuance by the Secretary of State of a certificate of incorporation. The board of supervisors of each county joining in such regional authority shall, pursuant to the resolution organizing such authority, appoint five (5) residents of the county as commissioners of the authority and, as soon thereafter as practicable, the governing authorities of any municipality in such county, through which such railroads run, shall appoint a commissioner of the authority.

If the regional authority consists of an even number of commissioners, an additional commissioner shall be appointed by the Governor from within the geographic boundaries of the regional authority.

(2) A regional railroad authority may be increased from time to time to serve one or more additional counties if each additional county and each of the counties then included in the regional authority and the commissioners of the regional authority, respectively, adopt a resolution consenting thereto. If a county railroad authority for any county seeking to be included in the regional authority is then in existence, the commissioners of the county authority shall consent to the inclusion of the county in the regional authority, and if the county authority has any bonds outstanding, unless fifty-one percent (51%) or more of the holders of the bonds consent, in writing, to the inclusion of the county in the regional authority, no such inclusion shall be effected. Upon the inclusion of any county in the regional authority, all rights, contracts, obligations and property, real and personal, of the county authority shall be in the name of and vest in the regional authority.

(3) A regional railroad authority may be decreased if each of the counties then included in the regional authority and the commissioners of the regional authority consent to the decrease and make provision for the retention or disposition of its assets and liabilities; however, if the regional authority has any bonds outstanding, no decrease shall be effected unless seventy-five percent (75%) or more of the holders of the bonds consent thereto in writing.

(4) A county shall not adopt any resolution authorized by this section without a public hearing thereon. Notice thereof shall be given at least ten (10) days prior thereto in a newspaper published in the county, or if there is no newspaper published therein, then in a newspaper having general circulation in the county.

(5) All commissioners of a regional railroad authority appointed by municipalities shall be appointed for terms of five (5) years each. Commissioners who are initially appointed by a board of supervisors shall be designated to serve terms of one (1), two (2), three (3), four (4) and five (5) years, respectively; thereafter, each such term shall be five (5) years. A vacancy occurring otherwise than by expiration of term shall be filled for the unexpired term in the same manner as the original appointments.

(6) A regional railroad authority, in its discretion, by resolution duly adopted and entered upon its minutes, may appoint an executive committee from among its membership. The executive committee shall consist of such number and shall be appointed in such manner so as to fairly represent the counties and municipalities served by the regional authority. The members of the executive committee shall serve for such terms as designated by the regional authority and may be removed from the committee before expiration of their terms in accordance with such procedure as the regional authority may adopt. The executive committee, when so appointed, may be authorized by the regional authority to exercise such powers and perform such duties, with or without the prior approval of the regional authority, as the regional authority deems appropriate; however, the executive committee may not exercise any power or perform any duty that is inconsistent with or in excess of the powers and duties authorized to be performed under the provisions of this chapter by the commissioners of the regional authority.

(7) A regional railroad authority may accept counties, municipalities and other political subdivisions of the state outside the jurisdiction of the regional authority to become associate members.



§ 19-29-11 - Submission of resolutions of regional authority to Secretary of State; certificate of incorporation

Upon the appointment and qualification of the commissioners first appointed to a regional railroad authority, they shall submit to the Secretary of State a certified copy of each resolution adopted pursuant to subsection (1) of Section 19-29-9 by the counties included in the regional authority. Upon receipt thereof, the Secretary of State shall issue a certificate of incorporation to the regional railroad authority.

When a regional railroad authority is increased or decreased pursuant to subsections (2) and (3) of Section 19-29-9, it shall forward to the Secretary of State a certified copy of each resolution adopted pursuant thereto and, upon receipt thereof, the Secretary of State shall issue an amended certificate of incorporation in accordance therewith.



§ 19-29-13 - Proof of authorization or existence of county or regional railroad authority

In any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract of a county railroad authority, created pursuant to Section 19-29-7, the county authority shall be conclusively deemed to have become established and authorized to transact its business and exercise its powers upon proof of the adoption by the county of the resolution creating the county railroad authority and of the appointment and qualification of the first commissioners thereof.

In any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract of a regional railroad authority, such regional railroad authority shall be conclusively deemed to have become established and authorized to transact its business and exercise its powers upon proof of the issuance by the Secretary of State of a certificate of incorporation of such regional railroad authority.



§ 19-29-15 - Commissioners; expenses; quorum; officers

A commissioner of an authority shall receive no compensation for his services, but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties. Each commissioner shall hold office until his successor has been appointed and has qualified. The certificates of the appointment and reappointment of commissioners shall be filed with the authority.

The powers of each authority shall be vested in the commissioners thereof. A majority of the commissioners of an authority shall constitute a quorum for the purpose of conducting the business of the authority and exercising its powers and for all other purposes. Action may be taken by the authority upon a vote of not less than a majority of the commissioners present.

There shall be elected a chairman and vice chairman from among the commissioners.



§ 19-29-17 - General powers of railroad authority

An authority shall have all the powers necessary or convenient to carry out the purposes of this chapter (excluding the power to levy and collect taxes or special assessments, unless otherwise specified in the chapter) including, but not limited to, the power:

(a) To sue and be sued, to have a seal, and to have perpetual succession;

(b) To make and from time to time amend and repeal bylaws, rules and regulations not inconsistent with this chapter, to carry into effect the powers and purposes of this authority;

(c) To maintain a principal office, and if necessary, regional offices at locations within its boundaries;

(d) To employ an executive director, secretary, technical experts, superintendents and other such officers, agents, employees, permanent or temporary, as may be required by or beneficial to the authority, and to determine their qualifications, duties and compensation; and to retain or contract with consulting engineers, financial consultants, accountants, attorneys and such other consultants and independent contractors as are necessary in its judgement to carry out the provisions of this chapter and to also fix the compensation thereof;

(e) To engage in research and development with respect to railroads;

(f) To plan, establish, acquire, construct, enlarge, reconstruct, improve, operate, maintain, replace, repair, extend, improve, regulate and protect railroad properties and facilities within its boundaries. For such purposes, an authority may acquire such properties or any interest therein by purchase, gift, lease, devise, eminent domain proceedings or otherwise, provided it shall not have the power to condemn property owned or used by a railroad unless the federal government has authorized the abandonment of the railroad line;

(g) To make the use and services of the railroad properties and facilities available to others in the furtherance of the purposes of this chapter and upon such terms and conditions as the governing body of the authority shall deem proper. In so doing, the authority shall have the power to lease same to others upon such terms and conditions as the authority may determine unless specifically provided for herein;

(h) To receive and accept contributions, grants or other financial assistance from the federal government, the state or any political subdivision thereof, including the county and others, to be used in the furtherance of the purposes of this chapter;

(i) To purchase, rent, lease or otherwise acquire any and all kinds of property, both real and personal, whether or not subject to deeds of trust, mortgages, liens, charges or other encumbrances, for the authority, which, in the judgment of its governing bodies, is necessary or convenient to carry out the purposes of this chapter;

(j) To acquire property which is suitable for use by industries requiring access to any railroad track owned, operated or subsidized by the authority;

(k) To establish schedules of tolls, fees, rates, charges and rentals for the use of the railroad properties and facilities and to charge, alter and collect such tolls, fees, rates, charges and rentals in carrying out the provisions of the chapter; and

(l) To make contracts and execute instruments containing such covenants, terms and conditions as in the judgment of the governing body may be necessary, proper or advisable for the purpose of obtaining grants, loans or other financial assistance from any federal or state agency for or in the aid of the acquisition or improvement of the railroad properties and facilities herein provided; to make all other contracts and execute all other instruments including without limitation licenses, long and short term leases, mortgages and deeds of trust and other agreements relating to the railroad property and facilities within its boundaries, and the construction, operation, maintenance, repair and improvement thereof as in the judgment of the governing body may be necessary, proper or advisable for the furtherance of the purposes of this chapter and the full exercise of the powers herein granted; and to carry out and perform the covenants, terms and conditions of all such contracts or instruments.

In addition to the general and special powers conferred in this section or elsewhere in this chapter, the authority is authorized to exercise such powers as are necessarily incidental to the exercise of such general and special powers.



§ 19-29-18 - Ad valorem tax for acquisition and maintenance of railroad properties

(1) The governing body of a county railroad authority or regional railroad authority, as the case may be, may file a petition with the board of supervisors of any county included in the railroad authority, specifying for each such county, the rate of the ad valorem tax, not to exceed two (2) mills, to be levied by such county on the taxable property therein, for acquisition and maintenance of railroad properties and facilities, and to defray operating expenses of the railroad authority and any other expenses authorized to be incurred by the railroad authority. Prior to levying the tax specified by the railroad authority, the board of supervisors of each such county shall publish notice of its intention to levy same. The notice shall be published once each week for three (3) weeks in some newspaper having a general circulation in the county, but not less than twenty-one (21) days, nor more than sixty (60) days, intervening between the time of the first notice and the meeting at which said board proposes to levy the tax. If, within the time of giving notice, twenty percent (20%) or one thousand five hundred (1,500) of the qualified electors of the county, whichever is less, shall file a written protest against the levy of the tax, then the tax shall not be levied unless authorized by three-fifths (3/5) of the qualified electors of such county, voting at an election to be called and held for that purpose. If the tax levy fails to be authorized at an election held in a county included in the regional authority, then such tax levy shall not be made in any of the counties included in such regional authority.

(2) The avails of the ad valorem tax levied under authority of this section shall be paid by the county board of supervisors to the governing body of the railroad authority to be used as herein authorized.

(3) For any fiscal year after the initial levy of the tax, the board of supervisors levying same shall levy such tax at a millage rate which will produce an amount of revenue which approximates, but does not exceed, the amount of revenue produced from the levy for the preceding fiscal year. The county board of supervisors shall not increase the millage rate for the purposes authorized herein unless notice thereof is published and an election held, if required, in the manner set forth in subsection (1) of this section.

(4) Each railroad authority shall be subject to examination by the State Auditor.

(5) The tax levy authorized in this section shall not be included in the ten percent (10%) limitation on increases under Sections 27-39-320 or 27-39-321.

(6) The tax levy authorized in this section shall not be reimbursable under the provisions of the Homestead Exemption Law.

(7) A railroad authority created under Section 19-29-7(2) must receive the approval of the governing authorities of the municipality and the county creating such authority before levying any tax under this section.



§ 19-29-19 - Acquisition of property by eminent domain

In the acquisition of property by eminent domain proceedings authorized by this chapter, an authority shall proceed in the manner provided by Chapter 27 of Title 11, Mississippi Code of 1972, and as elsewhere provided by law. For the purpose of making surveys and examinations relative to eminent domain proceedings, it shall be lawful for the authority to enter upon the land, doing no damage. Notwithstanding the provisions of any other statute or other law, an authority may take possession of any property to be acquired by eminent domain proceedings at any time after the commencement of such proceedings. The authority shall not be precluded from abandoning such proceedings at any time prior to final order and decree of the court having jurisdiction of such proceedings. The authority shall be liable to the owner of the property for any damage done to the property during possession thereof by the authority.



§ 19-29-21 - Disposal of railroad property or facilities

Except as may be limited by the terms and conditions of any grant, loan or agreement authorized by Section 19-29-17 an authority may, by sale, lease or otherwise, dispose of any of its railroad property and facilities, or other property, or portion thereof or interest therein, acquired pursuant to this chapter. Such disposal by sale, lease or otherwise shall be in accordance with the laws of this state governing the disposition of other public property, except that in the case of disposal to another authority, a municipality or county or an agency of the state or federal government for use and operation as a public railroad, the sale, lease or other disposal may be effected in such manner and upon such terms as the commissioners of the authority may deem in the best interest of the railroad system in this state.



§ 19-29-23 - Contracts or leases in connection with operation of railroad properties and facilities

(1) In connection with the operation of railroad properties and facilities owned or controlled by an authority, the authority may enter into contracts, leases and other arrangements with any persons:

(a) Granting the privilege of using or improving the railroad properties and facilities or any portion or facility thereof or space therein for railroad purposes;

(b) Conferring the privilege of supplying goods, commodities, things, services or facilities at railroad properties and facilities; and

(c) Making available services to be furnished by the authority or its agents at the railroad properties and facilities.

In each case the authority may establish the terms and conditions and fix the charges, rentals or fees for the privileges or services, which shall be reasonable and uniform for the same class of privilege or service and which shall be established with due regard to the property and improvements used and the expenses of operation to the authority.

(2) Except as may be limited by the terms and conditions of any grant, loan or agreement authorized by Section 19-29-9, an authority may, by contract, lease or other arrangements, upon a consideration fixed by it, grant to any qualified person for a term to be agreed upon, the privilege of operating, as agent of the authority or otherwise, any railroad owned or controlled by the authority.



§ 19-29-25 - Rules and regulations

An authority is authorized to adopt, amend and repeal such reasonable resolutions, rules, regulations and orders as it shall deem necessary for the management, government and use of any railroad properties and facilities owned by it or under its control. No rule, regulation, order or standard prescribed by the commission shall be inconsistent with, or contrary to, this chapter, or any act of the Congress of the United States or any regulation promulgated or standard established pursuant thereto. The authority shall keep on file at the principal office of the authority for public inspection a copy of all its rules and regulations.



§ 19-29-27 - Designation of agent for receipt and disbursement of funds

An authority is authorized to designate the Governor's office of planning and coordination as its agent to accept, receive, receipt for and disburse federal and state moneys, and other moneys, public or private, made available by grant or loan or both, to accomplish in whole or in part, any of the purposes of this chapter. All moneys received by the said agent pursuant to this section shall be deposited in the state treasury, and unless otherwise prescribed by the agency from which such moneys were received, shall be kept in separate funds designated according to the purposes for which the moneys were made available, and held by the state in trust for such purpose.



§ 19-29-29 - Issuance of bonds by authority; security; limitation of liability thereon; tax exemption

An authority shall have power to issue bonds from time to time, in its discretion, for any of its corporate purposes. An authority shall also have power to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it. An authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable out of income or revenues from certain designated railroad properties and facilities and/or out of any general revenues of the authority, including income or revenues received from the federal government or from other sources. Any such bonds may be additionally secured by a pledge of any grant or contributions from the federal government or other source, or a pledge of any income or revenues of the authority, or a mortgage of any railroad properties and facilities of the authority.

Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of an authority (and such bonds and obligations shall so state on their face) shall not be a debt of the city, the county, the state or any political subdivision thereof and neither the city or the county, nor the state or any political subdivision thereof shall be liable thereon, nor in any event shall such bonds or obligations be payable out of any funds or properties other than those of said authority. The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Bonds of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest thereon and income therefrom, shall be exempt from taxes.



§ 19-29-31 - Resolution authorizing issuance of bonds; terms and covenants

The issuance of bonds by an authority shall be authorized by a resolution of the governing body of such authority. Every such resolution shall be adopted by the affirmative vote of at least three-fifths (3/5) of all the members of such governing body.

A resolution in compliance with this section shall include any covenants with the bondholders deemed necessary by the commissioners to make such bonds secure and marketable, including, but without limitation, covenants regarding the application of the bond proceeds; the pledging, application and securing of the revenues of the authority, including tolls, fees, rents, charges or any other revenues derived from the operation of the railroad and related uses of the property, the creation and maintenance of reserves; the investment of funds; the issuance of additional bonds; the maintenance of minimum fees, charges and rentals; the operation and maintenance of its railroad properties and facilities, insurance and insurance proceeds; accounts and audits; the sale of railroad properties and facilities; remedies of bondholders; the vesting in a trustee or trustees such powers and rights as may be necessary to secure the bonds and the revenues and funds from which they are payable; the terms and conditions upon which bondholders may exercise their rights and remedies; the replacement of lost, destroyed or mutilated bonds; the definition, consequences and remedies of an event of default; the amendment of such resolution; and the appointment of a receiver in the event of a default.

Upon final enactment, each such resolution shall be published in full.



§ 19-29-33 - Form and details of bonds

Bonds authorized by resolution of the authority may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, provided that the bonds of any issue shall not bear a greater overall maximum interest rate to maturity than that allowed in Section 75-17-103, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution, its trust indenture or mortgage may provide. No bond shall bear more than one (1) rate of interest; each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid; all bonds of the same maturity shall bear the same rate of interest from date to maturity; all interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one (1) year.

No interest payment shall be evidenced by more than one (1) coupon and neither cancelled nor supplemental coupons shall be permitted; the lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest interest rate specified for the same bond issue.

Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or in multiples of one-tenth of one percent (1/10 of 1%). The denomination, form and place or places of payment of such bonds shall be fixed in the resolution or ordinance of the governing authorities issuing such bonds. Such bonds shall be executed by the manual or facsimile signature of the chairman and secretary of such authority, with the seal of the authority affixed thereto. At least one (1) signature on each bond shall be a manual signature, as specified in the resolution. The coupons may bear only the facsimile signatures of such chairman and secretary. No bonds shall be issued and sold under the provisions of this chapter for less than par and accrued interest.

The bonds may be sold at not less than par at public sale held after notice published once at least five (5) days prior to such sale in a newspaper having a general circulation in the area of operation and in a financial newspaper published in the City of Jackson, Mississippi, or in the City of New York, New York. Such bonds may be sold at not less than par to the federal government at private sale without any public advertisement.

In case any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be fully negotiable.

The determination of the authority, in the resolution authorizing the bonds, as to the classification of the railroad properties and facilities for which such bonds are authorized and as to the maximum period of usefulness shall be conclusive in any action or proceeding involving the validity of such bonds.



§ 19-29-35 - Trust agreement securing bonds

In the discretion of the authority, the bonds may be further secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank incorporated under the laws of the United States or the laws of any state in the United States. Any such trust agreement may pledge or assign income, fees or any other revenues and receipts to be received from a lessee or other user of railroad properties and facilities, whether or not they are related thereto. The bonds may be additionally secured by a mortgage, deed of trust or other security interest upon the railroad properties and facilities vesting in the trustee power to sell such project for the payment of indebtedness, power to operate a project and all other powers and authority for the further security of the bonds. The trust agreement may evidence a pledge of all or any part of the revenues to be derived from the project for the payment of the principal of, premium, if any, and interest on the bonds as the same shall become due and payable and may provide for the creation and maintenance of reserves. Any such trust agreement or any resolution providing for the issuance of bonds may contain such provisions for protecting and enforcing the rights and remedies of the holders thereof as may be reasonable and proper and not in violation of the law, including the duties of the authority and the lessee or other user in relation to the railroad properties and facilities and any construction, improvement, maintenance, repair, operation and insurance of same for which such bonds have been issued, and the custody, safekeeping, guarding and application of all moneys. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds and debentures of corporations. In addition to the foregoing, any such trust agreement may contain such provisions as the authority may deem reasonable and proper for the security of the bondholders and may also contain provisions governing the issuance of bonds to replace lost, stolen or mutilated bonds. All expenses incurred by the authority in carrying out the provisions of such trust agreement may be treated as a part of the costs of the operation of the railroad properties and facilities with respect to which the bonds have been issued. Any trust agreement made in accordance with the provisions of this chapter may contain a provision that, in the event of a default in the payment of the principal of, redemption premium, if any, or the interest on the bonds issued in accordance with or relating to such agreement, or in the performance of any agreement contained in the proceedings, trust agreement or instruments relating to such bonds, such payment and performance may be enforced by mandamus or by the appointment of a receiver in equity with power to charge and collect rates, rents or contract payments and to apply the revenues from the project in accordance with such proceedings, trust agreement or instrument. Any mortgage or deed of trust to secure bonds issued in accordance with the provisions of this chapter may also provide that in the event of a default in the payment thereof or in the violation of any agreement contained in the mortgage or deed of trust, the property secured by the mortgage or deed of trust may be foreclosed and sold under proceedings in equity or in any other manner now or hereinafter permitted by law. Such mortgage or deed of trust may also provide that any trustee under such mortgage or deed of trust, or the holder of any of the bonds secured thereby, may become the purchaser at any foreclosure sale if it is the highest bidder therefor.

The powers herein granted may be exercised whether or not a trust agreement is entered into and, if no trust agreement is entered into, such provisions as are above authorized may be set out in the resolution authorizing the bonds.



§ 19-29-37 - Bonds to be legal investments and negotiable instruments

The bonds issued under the provisions of this chapter shall be legal investments for the state, municipal corporations, political subdivisions, public bodies, commercial banks, savings and loan associations and insurance companies organized under the laws of this state.

All bonds and appurtenant coupons issued pursuant to this chapter shall be negotiable instruments within the meaning of the Uniform Commercial Code of the State of Mississippi.



§ 19-29-39 - Property and income of authority exempt from taxation

Any property in this state acquired by an authority for railroad purposes pursuant to the provisions of this chapter, and any income derived by the authority from the ownership, operation or control thereof shall be exempt from taxation to the same extent as other property belonging to political subdivisions of this state.



§ 19-29-41 - Real property of authority exempt from levy and execution

All real property of an authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall any judgment against an authority be for a charge or lien upon its real property; however, the provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of an authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees or revenues.



§ 19-29-43 - Aid and cooperation of political subdivisions

For the purpose of aiding and cooperating in the planning, undertaking, acquisition, construction, reconstruction or operation of the railroad facilities pursuant to the provisions of this chapter, any county for which an authority has been created and any city, town or village located therein, may, upon such terms, with or without consideration, as it may determine:

(a) Lend or donate money out of the county or municipal general fund to the authority;

(b) Provide that all or a portion of the taxes or funds available or to become available to, or required by law to be used by the county for railroad purposes be transferred or paid directly to the railroad authority as such funds become available to the county;

(c) Cause water, sewer or drainage facilities, or any other facilities which it is empowered to provide, to be furnished adjacent to or in connection with such railroad or railroad facilities;

(d) Dedicate, sell, convey or lease any of its interest in any property, or grant easements, licenses or any other rights or privileges therein to the authority;

(e) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways and walks from established streets or roads to such railroads or railroad facilities;

(f) Do any and all things, whether or not specifically authorized in this section and not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, reconstruction, acquisition or operation of railroads or railroad facilities; and

(g) Enter into agreements with the authority respecting action to be taken by the county, city, town or village pursuant to the provisions of this section.



§ 19-29-45 - Annual report and recommendations of railroad authorities

At least once a year an authority shall file with the clerk of the board of supervisors of the county, or each county if it is a regional authority, and the Governor's office of planning and coordination, a report of its activities for the preceding year, and shall make recommendations with reference to such additional legislation or other action as it deems necessary in order to carry out the purposes of this chapter.



§ 19-29-47 - Provisions inapplicable to certain counties with port commissions

The provisions of this chapter shall not be applicable with respect to any county in which an existing port commission is authorized to purchase and operate or lease railroad facilities pursuant to Section 59-7-453, Mississippi Code of 1972.



§ 19-29-49 - Powers to be supplemental

The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law.



§ 19-29-51 - Provisions to be controlling

Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, the provisions of this chapter shall be controlling.






Chapter 31 - PUBLIC IMPROVEMENT DISTRICTS

§ 19-31-1 - Short title

This chapter shall be known and may be cited as the "Public Improvement District Act."



§ 19-31-3 - Legislative findings

The Legislature finds that:

(a) There is a need for uniform, focused and fair procedures in state law to provide a reasonable alternative for the establishment, power, operation and duration of independent districts to manage and finance basic public improvement services; and that, based upon a proper and fair determination of applicable facts, an independent district can constitute a timely, efficient, effective, responsive and economic way to deliver these basic services, thereby providing a solution to the state's planning, management and financing needs for delivery of capital infrastructure in order to service projected growth without overburdening counties and municipalities and their taxpayers.

(b) It is the legislative intent and purpose to authorize a uniform procedure by general law to establish an independent special district as an alternative method to manage and finance basic services for public improvements through the levy and collection of special assessments. It is further the legislative intent and purpose to provide by general law for the uniform operation, exercise of power and procedure for termination of any such independent district. It is further the purpose and intent of the Legislature that a district created under this chapter not have or exercise any zoning or permitting power. It is further the purpose and intent of the Legislature that no debt or obligation of a district shall constitute a burden on any local government without its consent.



§ 19-31-5 - Definitions

As used in this chapter the following terms shall have the meanings ascribed to them in this section unless the context clearly requires otherwise:

(a) "Assessable improvements" means any public improvements and community facilities that the district is empowered to provide in accordance with this chapter.

(b) "Assessment bonds" means special obligations of the district that are payable solely from proceeds of the special assessments levied for an assessable project.

(c) "Board" or "board of directors" means the governing board of the district or, if such board has been abolished, the board, body or commission succeeding to the principal functions thereof or to whom the powers given to the board by this chapter have been given by law.

(d) "Bond" includes certificate, and the provisions that are applicable to bonds are equally applicable to certificates. The term "bond" includes any assessment bond, refunding bond, revenue bond and other such obligation in the nature of a bond as is provided for in this chapter.

(e) "Public improvement district" or "district" means a special district that is created pursuant to this chapter and limited to the performance of those specialized functions authorized by this chapter, the boundaries of which are contained wholly within a single county or two (2) or more contiguous counties; the governing head of which is a body created, organized and constituted and authorized to function specifically as prescribed in this chapter for the delivery of public improvement services; and the formation powers, governing body, operation, duration accountability, requirements for disclosure and termination of which are as required by general law.

(f) "Contribution agreement" means an agreement between a district and a public entity under which the public entity agrees to provide financial or credit support in the form of cash, pledge, guaranty or other enhancement, which agreement must be approved in accordance with Sections 17-13-1 through 17-13-17.

(g) "Cost," when used with reference to any project, includes, but is not limited to:

(i) The expenses of determining the feasibility or practicability of acquisition, construction or reconstruction.

(ii) The cost of surveys, estimates, plans and specifications.

(iii) The cost of improvements.

(iv) Engineering, fiscal and legal expenses and charges.

(v) The cost of all labor, materials, machinery and equipment.

(vi) The cost of all lands, rights, servitudes and franchises acquired.

(vii) Financing charges.

(viii) The creation of initial reserve and debt service funds.

(ix) Working capital.

(x) Interest charges incurred or estimated to be incurred on money borrowed before and during construction and acquisition and for such reasonable period of time after completion of construction or acquisition as the board may determine.

(xi) The cost of issuance of bonds pursuant to this chapter, including advertisements and printing.

(xii) The cost of any election held pursuant to this chapter and all other expenses of issuance of bonds.

(xiii) The discount, if any, on the sale or exchange of bonds.

(xiv) Administrative expenses.

(xv) Such other expenses as may be necessary or incidental to the acquisition, construction or reconstruction of any project or to the financing thereof, or to the development of any lands within the district.

(h) "District manager" means the manager of the district.

(i) "District roads" means highways, streets, roads, alleys, sidewalks, landscaping, storm drains, bridges and thoroughfares of all kinds and descriptions.

(j) "Landowner" means the owner of land, including real property as it appears in the official records of the county, including a trustee, a private corporation or other entity, and an owner of a condominium unit.

(k) "Market value" means the amount in cash, or on terms reasonably equivalent to cash, for which in all probability the property would have sold on the effective date of the appraisal, after a reasonable exposure time on the open competitive market, from a willing and reasonably knowledgeable seller to a willing and reasonably knowledgeable buyer, with neither acting under any compulsion to buy or sell, giving due consideration to all available economic uses of the property at the time of the appraisal. Market value must be determined in accordance with Section 27-35-50 and must conform to the Uniform Standards of Professional Appraisers Practice.

(l) "Project" means any development, improvement, property, utility, facility, works, enterprise or service undertaken after April 1, 2002, or established under the provisions of this chapter, including, but not limited to, the following:

(i) Water management and control for the lands within the district and connection of some or any of such facilities with roads and bridges;

(ii) Water supply, sewer and wastewater management, reclamation and reuse, or any combination thereof;

(iii) Bridges or culverts that may be needed across any drain, ditch, canal, floodway, holding basin, excavation, public highway, tract, grade, fill or cut and roadways over levees and embankments;

(iv) District roads equal to or exceeding the specifications of the county in which the district roads are located, including street lights and the location of underground utilities;

(v) Parks and facilities for indoor and outdoor recreational, cultural and educational uses, and other tourism related infrastructure and facilities;

(vi) Fire prevention and control, including fire stations, water mains and plugs, fire trucks, and other vehicles and equipment;

(vii) Security, except that the district may not exercise any police power but may contract with the appropriate local governmental agencies for an increased level of such services within the district boundaries;

(viii) Waste collection and disposal;

(ix) Acquisition, construction, repair, renovation, demolition or removal of:

1. Buildings and site improvements (including fixtures);

2. Potable and nonpotable water supply systems;

3. Sewage and waste disposal systems;

4. Storm water drainage and other drainage systems;

5. Airport facilities;

6. Rail lines and rail spurs;

7. Port facilities;

8. Highways, streets and other roadways;

9. Fire suppression and prevention systems;

10. Utility distribution systems, including, but not limited to, water, electricity, natural gas, telephone and other information and telecommunications facilities, whether by wire, fiber or wireless means; however, electrical, natural gas, telephone and telecommunication systems may be constructed, repaired or renovated only for the purpose of completing the project and connecting to existing utility systems. This provision may not be construed to prevent a city, county or natural gas district from supplying utility service that it is authorized to supply in the service area that it is authorized to serve; and

11. Business, industrial and technology parks and the acquisition of land and acquisition or construction of improvements to land connected with any of the preceding purposes;

(x) County purposes authorized by or defined in Sections 17-5-3 and 19-9-1, except Section 19-9-1(f); and

(xi) Municipal purposes authorized by or defined in Sections 17-5-3, 17-17-301 through 17-17-349, 21-27-23 and 21-33-301.

(m) "Public entity" means any governmental agency, county or municipality, which enters into a contribution agreement with a district in accordance with this chapter.

(n) "Qualified voter" means any landowner within the district who is at least eighteen (18) years of age, or the landowner's authorized representative who is at least eighteen (18) years of age. If the landowner of a parcel consists of more than one (1) person or is a corporation, partnership, limited liability company or any association or legal entity organized to conduct business, the majority interest of the landowners of the parcel shall select one (1) person who is at least eighteen (18) years of age to serve as the "qualified voter" for the group.

(o) "Revenue bonds" means obligations of the district that are payable from revenues derived from sources other than ad valorem taxes on real or personal property and that do not pledge the property, credit or general tax revenue of the district.

(p) "Sewer system" means any plant, system, facility or property, and additions, extensions and improvements thereto, useful or necessary in connection with the collection, treatment or disposal of sewage.

(q) "Water management and control facilities" means any lakes, canals, ditches, reservoirs, dams, levees, floodways, pumping stations or any other works, structures or facilities for the conservation, control, development, utilization and disposal of water, and any purposes incidental thereto.

(r) "Water system" means any plant system, facility or property, and additions, extensions, and improvements thereto, useful or necessary in connection with the development of sources, treatment or purification and distribution of water.



§ 19-31-7 - Establishment of public improvement districts; by local ordinance granting petition; public hearing; contents of ordinance; contribution agreements

(1) The method for the establishment of a public improvement district shall be pursuant to an ordinance adopted by the governing body of each county in which the land is located granting a petition for the establishment of a public improvement district. The petition for the establishment of a public improvement district shall be filed by the petitioner with the governing body of the county or counties. The petition shall contain:

(a) A description of the boundaries of the district;

(b) The written consent to the establishment of the district by all landowners in the district;

(c) A designation of five (5) persons to be the initial members of the board of directors, who shall serve in that office until replaced by elected members as provided in Section 19-31-9;

(d) The proposed name of the district;

(e) A map of the proposed district showing existing infrastructure, if any; and

(f) Based upon available data, the proposed timetable for construction of the district services and the estimated cost of constructing the proposed services.

(2) A public hearing on the petition shall be conducted by the governing body of each county of the proposed district within sixty (60) days after the petition is filed unless an extension of time is requested by the petitioners and granted by the governing body of each county. The hearing shall be held at an accessible location in each county in which the public improvement district is to be located. The petitioner shall cause a notice of the hearing to be published in a newspaper having general circulation in each county at least once a week for the four (4) successive weeks immediately prior to the hearing. Such notice shall give the time and place for the hearing, a description of the area to be included in the district, and any other relevant information which the establishing governing bodies may require. The advertisement shall be published in the official minutes of the local governing body.

(3) The governing body of each county shall consider the record of the public hearing and any other relevant factors in making its determination to grant or deny a petition for the establishment of a public improvement district.

(4) An ordinance establishing a public improvement district shall include the boundaries of the district, the names of the five (5) persons designated to be the initial members of the board of directors of the district and the name of the district.

(5) If all of the land in the area for the proposed district is within the territorial jurisdiction of a municipality, then the petition requesting establishment of a public improvement district under this chapter shall be filed by the petitioner with that particular municipality. In such event, the duties of the county with regard to the petition shall be the duties of the municipality. If any of the land area of a proposed district is within the land area of a municipality, the governing body of the county may not create the district without the approval of the municipality.

(6) The governing body of any governmental agency, county and/or municipality may enter into contribution agreements with the district.



§ 19-31-9 - Board of directors; membership, terms, election, voting by proxy; oath of office; filling of vacancy; quorum; officers; minutes; compensation

(1) The board of the district shall exercise the powers granted to the district pursuant to this chapter. The board shall consist of five (5) members as otherwise provided in this section. Each member shall hold office for an initial term of six (6) years and until a successor is chosen and qualifies. The initial members of the board shall be residents of the state, and at least one (1) of the initial members shall be either a qualified voter within the district or an individual resident of the area immediately adjacent to the district. Upon appointment or election, the board members shall elect a chair who shall conduct board meetings.

(2) (a) Beginning six (6) years after the initial appointment of members, the position of each member whose term has expired shall be filled by a qualified voter of the district, elected by the qualified voters of the district. There shall be an election of members every six (6) years from the date of the ordinance establishing the district. The district manager shall determine the date and time of the election, which election must be held at least twenty (20) days before the anniversary date of the ordinance establishing the district. If a contribution agreement exists, then the governing body of the public entity that is a party to the contribution agreement may appoint one (1) of the five (5) members to the board of the district at the time of the election in lieu of electing that member.

(b) Candidates must qualify in writing by submitting a "Statement of Intent," as prescribed in this paragraph, to the district manager thirty (30) days before the election. The district manager shall prepare a ballot of all candidates qualified to run for office twenty-eight (28) days before the election.

Statement of Intent

Candidate for (insert name of district) Public Improvement District

I, (name of candidate as it will appear on the ballot),

(mailing address, street address, city, state, zip code, telephone number of the candidate), certify that I am a qualified voter, as defined in Section 19-31-5, Mississippi Code of 1972, of the (insert name of public improvement district) Public Improvement District in the State of Mississippi; and I do hereby declare my candidacy for Board of the (insert name of public improvement district) Public Improvement District at the election to be held on (insert date of election).

(Signature of candidate) (Date)

Received by

(Signature) (Title) (Date)

(c) Notice of the election shall be announced at a public meeting of the board at least ninety (90) days before the date of the election and shall be published once a week for two (2) consecutive weeks in a newspaper which is in general circulation in the area of the district, the last day of such publication to be not fewer than fourteen (14) days nor more than twenty-eight (28) days before the election. In addition, notice of the election shall be sent by United States first-class mail, not fewer than fourteen (14) days before the election, to all qualified voters at their last known address as shown on the tax rolls. Instructions on how all qualified voters may participate in the election, along with sample proxies, shall be provided as part of the notice required by this paragraph, and the location, date and time of the election shall be included on all instructions and notices.

(d) Each qualified voter shall be entitled to cast only one (1) ballot to elect each of the board members, regardless of the number of parcels owned by that voter within the district. Parcels may not be aggregated for determining the number of ballots allowed to be cast by a qualified voter. A list of qualified voters in the form of a voter roll must be kept current by the district manager and deemed final thirty (30) days before the election.

(e) A qualified voter may vote in person or by proxy in writing. A vote cast by proxy must be submitted at or within fourteen (14) days before the election and must be submitted in the form prescribed in this section. Each proxy must be signed by the qualified voter for which the vote is cast and must contain the typed or printed name of the individual who signed the proxy and the street address, legal description of the property or the property's tax parcel identification number. The signature on a proxy need not be notarized. All votes cast by proxy must be reflected in the voter roll.

Proxy for Election

(Insert name of district) Public Improvement District

I, , (name of qualified voter); (street address); (legal description); (tax parcel identification number).

[NOTE: To be considered, this proxy must contain at least one (1) of either: the street address; legal description; or tax parcel identification number.]

1. Do constitute and appoint (name), attorney and agent for me, and in my name, place and stead, to vote as my proxy for the election of members of the Board of Directors of the (name of district) Public Improvement District on (insert date), at the (insert voting location/facility name with street address); OR (only choose one)

2. Do hereby cast my vote for: [print or type name of person being voted for -- PLEASE NOTE THAT YOUR VOTE MUST BE FOR A QUALIFIED VOTER (AS DEFINED IN MISSISSIPPI CODE SECTION 19-31-5) OF THE DISTRICT. A QUALIFIED VOTER MEANS ANY LANDOWNER OF THE DISTRICT WHO IS AT LEAST EIGHTEEN (18) YEARS OF AGE OR AN AUTHORIZED REPRESENTATIVE OF THE LANDOWNER WHO IS ALSO AT LEAST EIGHTEEN (18) YEARS OF AGE.] to be elected as a member of the Board of Directors of the (name of district) Public Improvement District for a term beginning (date of term) and ending six (6) years from that date or until a successor is chosen.

I understand that I have the right to revoke this proxy at any time before the election. I understand that I have the right to be present in person at the election.

I have executed this proxy on (insert date).

(Printed Name of Qualified Voter)

(Signature of Qualified Voter)

(f) A qualified voter may cast only one (1) vote for each of the five (5) board member positions. When a qualified voter casts a vote for the same person more than once, only one (1) of the votes cast for that person will be counted. When a qualified voter casts more votes to elect board members than he or she is entitled to cast, all votes are invalid, and the qualified voter is deemed to have voted for none of them. When a qualified voter casts fewer votes to elect board members than he or she is entitled to cast, all votes cast by the qualified voter must be counted, but no votes shall be counted more than once.

(g) If a board member dies, resigns or otherwise is prevented from serving as a board member, the board of the district shall appoint a member to fill the remainder of the board member's term. If no qualified voter is willing to serve on the board of the district, the governing body that established the district shall appoint members as necessary to fill any vacancy for the remainder of the term.

(3) Members of the board shall be known as directors and, upon entering into office, shall take an oath of office. They shall hold office for the terms for which they were elected or appointed and until their successors are chosen and qualified. If during the term of office, a vacancy occurs, the remaining members of the board shall fill the vacancy by an appointment for the remainder of the unexpired term.

(4) A majority of the members of the board constitutes a quorum for the purposes of conducting its business and exercising its powers and for all other purposes. Action taken by the district shall be upon a vote of a majority of the members present unless general law or a rule of the district requires a greater number. If a quorum cannot be obtained in a board meeting, the governing body that established the district shall appoint members as necessary to replace any board member missing three (3) consecutive meetings.

(5) As soon as practicable after each election or appointment, the board shall organize by electing one (1) of its members as chair and by electing a secretary, who need not be a member of the board, and such other officers as the board may deem necessary.

(6) The board shall keep a permanent minute book in which shall be recorded minutes of all meetings, resolutions, ordinances, proceedings and all corporate acts.

(7) Members of the board may receive per diem compensation for services in an amount as provided under Section 25-3-69, and shall be entitled to expenses necessarily incurred in the discharge of their duties in accordance with Section 25-3-41. Any payments for compensation and expenses shall be paid from funds of the district.



§ 19-31-11 - District manager; powers and duties; compensation; treasurer; district funds; audit; depository for district funds

(1) The board shall employ and fix the compensation of a district manager. The district manager shall have charge and supervision of the works of the district and shall be responsible for (a) preserving and maintaining any improvement or facility constructed or erected pursuant to the provisions of this chapter, (b) maintaining and operating the equipment owned by the district, and (c) for performing such other duties as may be prescribed by the board. The district manager may hire or otherwise employ and terminate the employment of such other persons including, without limitation, professional, supervisory and clerical employees, as may be necessary as authorized by the board. The compensation and other conditions of employment of the officers and employees of the district shall be as provided by the board. The district manager, a board member or district employee may be a stockholder, officer or employee of a landowner.

(2) The board shall designate a person who is a resident of the state as treasurer of the district, who shall have charge of the funds of the district. Such funds shall be disbursed only upon the order or pursuant to the resolution of the board by warrant or check countersigned by the treasurer and by such other person as may be authorized by the board. The board may give the treasurer such other or additional powers and duties as the board may deem appropriate and may fix his or her compensation. The board may require the treasurer to give a bond in such amount on such terms, and with such sureties as may be deemed satisfactory to the board to secure the performance by the treasurer of his or her powers and duties. The financial records of the district shall be audited by an independent certified public accountant at least once a year.

(3) The board may select as a depository for its funds any qualified public depository as provided for under Sections 27-105-301 through 27-105-371.



§ 19-31-13 - Compliance with county budget law; submission of proposed annual budget 60 days prior to adoption

(1) The district shall comply with Sections 19-11-1 through 19-11-27, the County Budget Law.

(2) At least sixty (60) days before adoption of the annual budget, the district board shall submit to the local governing authorities having jurisdiction over the area included in the district for purposes of disclosure and information only, the proposed annual budget for the ensuing fiscal year and any proposed long-term financial plan or program of the district for future operations.



§ 19-31-15 - Full disclosure of information relating to public financing and maintenance of improvements

The district shall take affirmative steps to provide for the full disclosure of information relating to the public financing and maintenance of improvements to real property undertaken by the district. Such information shall be made available to all existing residents and to all prospective residents of the district. The district shall furnish each developer of a residential development within the district with sufficient copies of that information who shall provide each prospective initial purchaser of property in that development with a copy.



§ 19-31-17 - Powers of district

The district shall have, and the board may exercise, the power:

(a) To sue and be sued in the name of the district.

(b) To adopt and use a seal and authorize the use of a facsimile thereof.

(c) To acquire, by purchase, gift, devise or otherwise, and to dispose of, real and personal property.

(d) To dedicate, donate or convey in any manner, real and personal property under such terms and conditions as may be agreed upon, to:

(i) Nonprofit entities that have been issued a certificate of public convenience and necessity by the Public Service Commission; or

(ii) Governmental entities.

(e) To make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

(f) To contract for the services of consultants to perform planning, engineering, financial, legal, or other appropriate services of a professional nature.

(g) To borrow money and accept gifts; to apply for and use grants or loans of money or other property from the United States, the state, a unit of local government or any person or any organization for any district purposes and enter into agreements required in connection therewith; and to hold, use and dispose of such monies or property for any district purposes in accordance with the terms of the gift, grant, loan or agreement relating thereto.

(h) To adopt bylaws prescribing the powers, duties and functions of the officers of the district, the conduct of the business of the district and the maintenance of records.

(i) To maintain an office at such place or places as it may designate within a county in which the district is located, which office must be reasonably accessible to the landowners. Meetings shall be held at such office or such other location as may be designated by the board.

(j) To hold, control and acquire by donation, or purchase or dispose of, any public servitudes or dedications to public use and to make use of such servitudes or dedications for any of the purposes authorized by this chapter.

(k) To lease as lessor or lessee to or from any person, firm, corporation, association, or body public or private, any projects of the type that the district is authorized to undertake and facilities or property of any nature for the use of the district to carry out any of the purposes authorized by this chapter.

(l) To borrow money and issue bonds, certificates, warrants, notes or other evidence of indebtedness as provided in this chapter; to levy such special assessments as may be authorized; and to charge, collect and enforce fees and other user charges.

(m) To acquire property within the boundaries of the district for public use through condemnation, exercised pursuant to Sections 11-27-1 through 11-27-51, subject to the approval of the governing body of the county and/or the municipality that enacted the ordinance establishing the district.

(n) To raise, by user charges or fees authorized by resolution of the board, amounts of money which are necessary for the conduct of the district activities and services; to finance projects and to pledge user charges and fees for the payment of any bond or other indebtedness of the district; and to enforce the receipt and collection of user charges and fees in the manner prescribed by resolution not inconsistent with law.

(o) To cooperate, contract, or enter into contribution agreements with other governmental agencies, including the governing bodies of counties and/or municipalities, as may be necessary, convenient, incidental or proper in connection with any of the powers, duties or purposes authorized by this chapter.

(p) To determine, order, levy, impose, collect and enforce special assessments pursuant to this chapter.

(q) To enter into interlocal cooperative agreements pursuant to Sections 17-13-1 through 17-13-17.

(r) To covenant with the holders of assessment bonds or other obligations that it will diligently and faithfully enforce and collect all the special assessments, charges and fees, and interest and penalties thereon.

(s) To exercise all of the powers necessary and proper in connection with any of the powers, duties or purposes authorized by this chapter.



§ 19-31-19 - Special powers relating to public improvements and community facilities

The district shall have, and the board may exercise, any or all of the special powers relating to public improvements and community facilities authorized by this chapter. The district shall have the power to finance, fund, establish, acquire, construct or reconstruct, enlarge or extend, equip, operate and maintain systems, facilities, projects and basic infrastructures that are within the district, or which benefit or serve the district, for the following:

(a) Water management and control for the lands within the district and connection of some or any of such facilities with roads and bridges;

(b) Water supply, sewer and wastewater management, reclamation and reuse, or any combination thereof;

(c) Bridges or culverts that may be needed across any drain, ditch, canal, floodway, holding basin, excavation, public highway, tract, grade, fill or cut and roadways over levees and embankments;

(d) District roads equal to or exceeding the specifications of the county in which such district roads are located, including street lights and the location of underground utilities;

(e) Parks and facilities for indoor and outdoor recreational, cultural and educational uses, and other tourism related infrastructure and facilities;

(f) Fire prevention and control, including fire stations, water mains and plugs, fire trucks, and other vehicles and equipment;

(g) Security, except that the district may not exercise any police power, but may contract with the appropriate local governmental agencies for an increased level of such services within the district boundaries;

(h) Waste collection and disposal;

(i) Systems, as defined in Section 21-27-11(b); and

(j) Projects, as defined in this chapter.



§ 19-31-21 - Public hearing and determination of public interest required before district may purchase, sell, dedicate, donate or convey in any manner, or enter into management contract for public wastewater utility

No public improvement district may purchase, sell, dedicate, donate or convey in any manner a water or wastewater utility that provides service to the public, or enter into a management contract for such facilities, until the board has held a public hearing on the purchase, sale, dedication, donation, conveyance or management contract and has made a determination that the purchase, sale or management contract is in the public interest.



§ 19-31-23 - District authorized to issue bonds, notes, and other evidences of debt; public hearing before issuing bonds or entering into contribution agreement with public entity; notice; investment of monies not immediately needed

(1) The district may issue and sell from time to time bonds, notes, negotiable notes, tax anticipation notes, bond anticipation notes, other fund anticipation notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper or other obligations or evidences of indebtedness to provide funds for and to fulfill and achieve its public purpose or corporate purposes, as set forth in this chapter, including, but not limited to, the payment of all or a portion of the costs of a project, to provide amounts necessary for any corporate purposes, including incidental expenses in connection with the issuance of the obligations, the payment of principal and interest on the obligations of the district, the establishment of reserves to secure such obligations, and all other purposes and expenditures of the district incident to and necessary or convenient to carry out its public functions or corporate purposes, and any credit enhancement for such obligations.

(2) Before the issuance of any bonds as authorized under this chapter, the district shall hold a public hearing on the advisability of the indebtedness. Notice of the hearing must be published twice in a newspaper having general circulation in each county where the district is located. The final publication of notice must be at least ten (10) days before the public hearing. The district shall give, by United States first-class mail, written notice of the public hearing to all qualified voters in the district. The notice must be addressed to "Property Owner" and mailed by United States first-class mail to the current address of the owner, as reflected on tax rolls of property located in the district.

(3) (a) If a district proposes to enter into a contribution agreement with a public entity for any bond issue, the public entity shall hold a public hearing on the advisability of the contribution agreement for any bonds the district proposes to enter.

(b) Notice of the hearing must be published twice in a newspaper having general circulation in each county where the public entity is located. The final publication of notice must be at least ten (10) days before the public hearing.

(c) The notice must state the following:

(i) Time and place of the hearing;

(ii) General nature of the proposed improvement;

(iii) Estimated cost of the improvement;

(iv) Boundaries of the public improvement district;

(v) Proposed method of assessment;

(vi) Proposed amount and term of indebtedness;

(vii) Name of the public entity entering into the contribution agreement; and

(viii) Proposed amount of contribution by the public entity.

(d) The hearing may be adjourned from time to time until the governing body of the public entity makes findings by resolution as to the following:

(i) Advisability of the improvement;

(ii) Nature of the improvement;

(iii) Estimated cost of the improvement;

(iv) Boundaries of the public improvement district;

(v) Method of assessment;

(vi) Market value of real property within the district determined in accordance with paragraph (c) of this subsection; and

(vii) Terms of the contribution agreement.

(e) As provided in subsection (3)(d)(vi) of this section, the governing body of the public entity shall obtain an appraisal in accordance with the Uniform Standards of Professional Appraisal Practice, with special consideration given to the Income Approach to Value using a discounted cash flow analysis of the entire commercial, residential or industrial subdivision. The appraisal must satisfy all parties to the contribution agreement that the value of the property in the district will be sufficient to ensure payment of any obligation to which a public entity is subject.

(4) Except as may otherwise be provided by the district, all obligations issued by the district shall be negotiable instruments and payable solely from the levy of any special assessment by the district or from any other sources whatsoever that may be available to the district but shall not be secured by the full faith and credit of the state or the county or municipality that created the district.

(5) Obligations shall be authorized, issued and sold by a resolution or resolutions of the district adopted as provided in this chapter. Such bonds or obligations may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale, after advertisement as is provided for in Section 17-21-53(2) for and in connection with any public sale, be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption and be entitled to such priorities on the income, revenue and receipts of, or available to, the district as may be provided by the district in the resolution or resolutions providing for the issuance and sale of the bonds or obligations of the district.

(6) The obligations of the district shall be signed by such directors or officers of the district by either manual or facsimile signatures as shall be determined by resolution or resolutions of the district, and shall have impressed or imprinted thereon the seal of the district or a facsimile thereof.

(7) Any obligations of the district may be validly issued, sold and delivered notwithstanding that one or more of the directors or officers of the district signing such obligations or whose facsimile signature or signatures may be on the obligations shall have ceased to be such director or officer of the district at the time such obligations shall actually have been delivered.

(8) Obligations of the district may be sold in such manner and from time to time as may be determined by the district to be most beneficial, and the district may pay all expenses, premiums, fees or commissions that it deems necessary or advantageous in connection with the issuance and sale thereof, subject to the provisions of this chapter.

(9) The district may authorize the establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve or such other funds or reserves as the district may approve with respect to the financing and operation of any project and as may be authorized by any bond resolution, trust agreement, indenture of trust or similar instrument or agreement pursuant to the provisions of which the issuance of bonds or other obligations of the district may be authorized.

(10) Notwithstanding any other law to the contrary, but subject to any agreement with bondholders or noteholders, monies of the district not required for immediate use, including proceeds from the sale of any bonds, notes or other obligations, may be invested in the following:

(a) Obligations of any municipality, the State of Mississippi or the United States of America;

(b) Obligations of which the principal and interest are guaranteed by the State of Mississippi or the United States of America;

(c) Obligations of any corporation wholly owned by the United States of America;

(d) Obligations of any corporation sponsored by the United States of America which are, or may become, eligible as collateral for advances to member banks as determined by the Board of Governors of the Federal Reserve System;

(e) Obligations of insurance firms or other corporations whose investments are rated "A" or better by recognized rating companies;

(f) Certificates of deposit or time deposits of qualified depositories of the State of Mississippi as approved by the State Depository Commission, secured in such manner, if any, as the commission determines appropriate;

(g) Contracts for the purchase and sale of obligations of the type described in paragraphs (a) through (e) of this subsection;

(h) Repurchase agreements secured by obligations described in paragraphs (a) through (e) of this subsection; and

(i) Money market funds, the assets of which are required to be invested in obligations described in paragraphs (a) through (f) of this subsection.

(11) Any cost, obligation or expense incurred for any of the purposes specified in this chapter shall be a part of the project costs and may be paid or reimbursed as such out of the proceeds of bonds or other obligations issued by the district.

(12) Neither the directors of the board nor any person executing the bonds shall be personally liable for the bonds or be subject to any personal liability by reason of the issuance thereof. No earnings or assets of the district shall accrue to the benefit of any private persons. However, the limitation of liability provided for in this subsection shall not apply to any gross negligence or criminal negligence on the part of any director or person executing the bonds.

(13) The district may avail itself of the provisions of Sections 31-13-1 through 31-13-11.

(14) This chapter constitutes full and complete authority for the issuance of bonds and the exercise of the powers of the district provided herein. No procedures or proceedings, publications, notices, consents, approvals, orders, acts or things by the board or any board, officers, commission, department, agency or instrumentality of the district, other than those required by this chapter, shall be required to perform anything under this chapter, except that the issuance or sale of bonds pursuant to the provisions of this chapter shall comply with the general law requirements applicable to the issuance or sale of bonds by the district. Nothing in this chapter shall be construed to authorize the district to utilize bond proceeds to fund the ongoing operations of the district.

(15) Before incurring any debt as provided in subsection (1) of this section, the district may, but shall not be required to, secure an agreement from one or more developers obligating such developer or developers:

(a) To effect the completion of all or any portion of a project at no cost to the district;

(b) To pay all or any portion of the real property taxes due on the project in a timely manner; and

(c) To maintain and operate all or any portion of the buildings or other facilities or improvements of the project in such a manner as to preserve property values.

No breach of any such agreement shall impose any pecuniary liability upon a district or any charge upon its general credit or against its taxing powers.

Additionally, the district may enter into an agreement with the developer under which the developer may construct all or any part of the project with private funds in advance of issuance of bonds and may be reimbursed by the district for actual costs incurred by the developer upon issuance and delivery of bonds and receipt of the proceeds, conditioned upon dedication of the project by the developer to the district, a governmental agency, a county or a municipality to assure public use and access. This condition shall not apply to the privately owned portion of a project for which the Mississippi Development Authority has issued a certificate of convenience and necessity pursuant to the Regional Economic Development Act.

As used in this section, the term "developer" means any entity or natural person which enters into an agreement with a district whereby the developer agrees to construct, operate and maintain or procure the construction, operation and maintenance of a project or projects, or portions thereof, upon land within the district.



§ 19-31-25 - Pledge made by district valid and binding; recording or filing not required for perfection of lien or security interest in pledged property

Any pledge made by the district shall be valid and binding from time to time when the pledge is made without the need for physical delivery of any pledged property. The money, assets or revenues of the district so pledged and thereafter received by the district shall be immediately subject to the lien of such pledge and shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the district, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded or filed in order to establish and perfect a lien or security interest in the property so pledged by the district.



§ 19-31-27 - Creation and operation of district a public and governmental purpose; district exempt from state and local taxes

It is hereby determined that the creation of the district and the carrying out of its public functions and corporate purposes is, in all respects, a public and governmental purpose for the benefit of the people of the state and for the improvement of their health, safety, welfare, prosperity and security, that such functions and purposes are public purposes and that the district will be performing an essential governmental function in the exercise of the powers conferred upon it by this chapter. All obligations authorized to be issued by the district pursuant to the provisions of this chapter, together with interest thereof, income therefrom, and gain upon the sale thereof shall be exempt from all state and local taxes.



§ 19-31-29 - Bonds

Bonds issued under the provisions of this chapter shall be limited obligations of the district payable solely from the sources pledged for the payment thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the full faith and credit of the state nor the full faith and credit of any governmental unit of the state are pledged to the payment of the principal of or the interest on such bonds. Except as provided in a contribution agreement, the issuance of bonds under the provisions of this chapter shall not directly, indirectly or contingently obligate the state or any governmental unit of the state to levy any taxes or to make any appropriation for their payment arising out of contracts authorized under this chapter.



§ 19-31-31 - Authorization for certain persons to use certain funds for purchase of district-issued obligations

The state and all public officers, any county, municipality or other subdivision or instrumentality of the state, any political subdivision, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, insurance association and any person carrying on an insurance business, any executor, administrator, curator, trustee and other fiduciary, and any retirement system fund may legally invest any sinking funds, monies or other funds belonging to them or within their control in any bonds or other obligations issued by the district pursuant to the provisions of this chapter, and such bonds or other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities public or private, to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations of the district and that any such bonds shall be authorized security for all public deposits. However, nothing contained in this section with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, corporation or other entity from any duty of exercising reasonable care in selecting securities.



§ 19-31-33 - Benefit special assessments; maintenance special assessments; levy, collection and enforcement; compensation of tax assessor and collector; installments; prepayment of benefit special assessments

(1) The board shall annually determine, order and levy the annual installment of the total benefit special assessments for bonds issued and related expenses to finance district facilities and projects that are levied under this chapter. These assessments may be due and collected during each year that county taxes are due and collected, in which case such annual installment and levy shall be evidenced to and certified to the assessor by the board not later than August 31 of each year. Such assessments shall be entered by the assessor on the county tax rolls and shall be collected and enforced by the tax collector in the same manner and at the same time as county taxes, and the proceeds thereof shall be paid to the district. These benefit special assessments shall be a lien on the property against which assessed until paid and shall be collectible and enforceable in like manner as county property taxes. All statutes regulating the collection and enforcement of county property taxes shall apply to the enforcement and collection of the benefit special assessments levied under this section. The amount of the assessment for the exercise of the district's powers under this chapter shall be determined by the board based upon a report of the district's engineer and assessed by the board upon such lands, which may be part or all of the lands within the district benefited by the improvement, apportioned between benefited lands in proportion to the benefits received by each tract of land.

(2) To maintain and preserve the facilities and projects of the district, the board shall levy a maintenance special assessment. This assessment may be evidenced by and certified to the assessor by the board of directors not later than August 31 of each year and shall be entered by the assessor on the county tax rolls and shall be collected and enforced by the tax collector in the same manner and at the same time as county taxes, and the proceeds therefrom shall be paid to the district. These maintenance special assessments shall be a lien on the property against which assessed until paid and shall be collectible and enforceable in like manner as county property taxes and all statutes regulating the collection and enforcement of county property taxes shall apply to the enforcement and collection of the benefit special assessments levied under this section. The amount of the maintenance special assessment for the exercise of the district's powers under this chapter shall be determined by the board based upon a report of the district's engineer and assessed by the board upon such lands, which may be all of the lands within the district benefited by the maintenance thereof, apportioned between the benefited lands in proportion to the benefits received by each tract of land.

(3) Benefit special assessments and maintenance special assessments authorized by this section shall be levied and payable in annual installments for each year for which bonds secured by the assessment are outstanding. The tax collector shall collect and enforce benefit special assessments and maintenance special assessments in the same manner and at the same time as ad valorem taxes. Benefit special assessments and maintenance special assessments shall constitute a lien on the property against which assessed until paid and shall be on a parity with the lien of state, county, municipal and school board property taxes.

(4) The tax assessor and tax collector are entitled to reasonable compensation for preparing the rolls and collecting the assessments.

(5) District assessments may be made payable in no more than forty (40) yearly installments. Benefit special assessments are prepayable. Any prepayment of benefit special assessments must be credited against the payor's pro rata share of principal and interest of the indebtedness.



§ 19-31-35 - Enforcement of liens

Any lien in favor of the district arising under this chapter may be enforced by the district in a court of competent jurisdiction as provided by law.



§ 19-31-37 - Compliance with public purchasing provisions of Title 31, Chapter 7

The district shall comply with the provisions of Section 31-7-1 et seq., regarding the construction of public works or the purchase of materials or supplies.



§ 19-31-39 - Establishment and collection of rates, fees, rentals, or other charges for use of district facilities and services; public hearing; notice

(1) The district may prescribe, fix, establish and collect rates, fees, rentals or other charges for the facilities and services furnished by the district, within the limits of the district, including, but not limited to, recreational facilities, water management and control facilities and water and sewer systems. The district may also recover the costs of making connection with any district facility or system and provide for reasonable penalties against any user or property for any such rates, fees, rentals or other charges that are delinquent.

(2) No such rates, fees, rentals or other charges for any of the facilities or services of the district may be fixed until after a public hearing at which all the users of the proposed facility or services shall have an opportunity to be heard concerning the proposed rates, fees, rentals or other charges. Notice of such public hearing setting forth the proposed schedule of rates, fees, rentals and other charges shall be published in a newspaper having general circulation in each county where the district is located once at least ten (10) days before such public hearing.



§ 19-31-41 - Nonpayment, delinquency charges, and discontinuance of service

The district shall provide by ordinance with respect to nonpayment, delinquency charges and discontinuance of service for water and sewer services provided by the district.



§ 19-31-43 - Change in district boundaries; termination or dissolution of district

(1) The boundaries of the district may be contracted or expanded in the same manner in which the district was created pursuant to this chapter; however, the petition must be filed by the board and must contain the written consent of all landowners within only the proposed area of expansion or contraction.

(2) (a) Subject to the limitations of paragraph (b) of this subsection, the district may be terminated or dissolved in one (1) of the following ways:

(i) The district may be terminated or dissolved upon the transfer of all the public improvement services of the district to a unit of local government. The district shall be terminated in accordance with a plan of termination which shall be adopted by the board of directors and filed with the clerk of the court.

(ii) If, within five (5) years after the effective date of the ordinance creating the district, a landowner has not received a development permit on some part or all of the area covered by the district, then the district will be automatically dissolved and a court of competent jurisdiction shall cause a statement to that effect to be filed in the public records.

(iii) If the district has become inactive, the county or municipality that created the district shall be informed and shall take appropriate action.

(b) Following the establishment of the district with no timely appeal challenging the district, a district may not be dissolved or terminated if any bonds issued by the district, or bonds for which the district is obligated, are outstanding or are secured by special assessments or other security instruments to which the district is a party in connection with the bonds.



§ 19-31-45 - Disclosure statement in contracts and instruments of conveyance of parcels of real property

After the establishment of a district under this chapter, each contract and instrument of conveyance of a parcel of real property within the district shall include, immediately before the space reserved in the contract and instrument of conveyance for the signature of the purchaser, the following disclosure statement in boldfaced and conspicuous type which is larger than the type in the remaining text of the contract and the instrument of conveyance: "THE (Name of District) PUBLIC IMPROVEMENT DISTRICT MAY IMPOSE AND LEVY ASSESSMENTS ON THIS PROPERTY. THESE ASSESSMENTS PAY THE CONSTRUCTION, OPERATION AND MAINTENANCE COSTS OF CERTAIN PUBLIC FACILITIES AND SERVICES OF THE DISTRICT AND ARE SET ANNUALLY BY THE GOVERNING BOARD OF THE DISTRICT. THESE ASSESSMENTS ARE IN ADDITION TO COUNTY AND OTHER LOCAL GOVERNMENTAL TAXES AND ASSESSMENTS AND ALL OTHER TAXES AND ASSESSMENTS PROVIDED FOR BY LAW."

However, the failure to include the above language does not and may not be deemed to invalidate any assessment levied by the district or the contract or instrument of conveyance of the real property.



§ 19-31-47 - Notice of establishment of public improvement district

Within thirty (30) days after the effective date of the ordinance establishing a public improvement district under this chapter, the district shall cause to be recorded in the sectional index and the subdivisional index, if applicable, in the land records in each county in which it is located a "Notice of Establishment of the Public Improvement District." The notice shall include the legal description of the district and a copy of the disclosure statement specified in this chapter.



§ 19-31-49 - Chapter to be liberally construed

This chapter, being necessary for the welfare of the state and its residents, shall be liberally construed to effectuate its purposes.



§ 19-31-51 - Certificate of public convenience and necessity

(1) No public improvement district established under this chapter shall provide any utility service described in Section 77-3-3(d) to or for the public for compensation without first obtaining a certificate of public convenience and necessity from the Public Service Commission.

(2) Nothing contained in this section shall prohibit the Public Service Commission from issuing a certificate of public convenience and necessity to any person for service in uncertificated areas within public improvement district boundaries.

(3) Notwithstanding any law to the contrary, water and/or sewer districts that petition the Public Service Commission for a certificate of public convenience and necessity for any uncertificated area shall give written notice by regular mail to all property owners located in such area, as reflected on the tax rolls of the county or counties at the time of filing the petition, at the address listed on the tax rolls of the county or counties within such area, and to public improvement districts and other public entities located in such area. Such notice shall give the property owners and the governmental entities instructions on how they may appear before the Public Service Commission and make any objections or otherwise participate as an interested party.









Title 21 - MUNICIPALITIES

Chapter 1 - CLASSIFICATION, CREATION, ABOLITION, AND EXPANSION

GENERAL PROVISIONS

§ 21-1-1 - Classification of municipalities

The municipal corporations existing in this state are divided into three classes, to wit: cities, towns and villages. Those having two thousand inhabitants or more shall be classed as cities; those having less than two thousand and not less than three hundred inhabitants shall be classed as towns; and those having less than three hundred and not less than one hundred inhabitants shall be classed as villages. No municipal corporation shall be created hereafter except those classed as cities or towns. However, a municipality may be created in an area embracing not less than one square mile wherein there is then in existence or under construction not less than one mile of improved hard surface streets, with a total of not less than six streets making up said one mile of hard surface streets and there then exists or is under construction a public utilities system which shall include a waterworks system or sewerage system, or both. Nothing herein shall affect the status of any municipal corporation heretofore created and now existing, and all such municipal corporations, including villages, shall continue to exist as such with all the rights and privileges thereof.



§ 21-1-3 - Change of classification according to federal census

Whenever a census taken under an act of Congress shall show that the population of a city, town or village has increased or diminished so as to take or place such city, town or village out of the class to which it theretofore has belonged, the governing authorities of the municipality shall enter an order on the minutes thereof reciting such fact and adjudging the proper class of such municipality according to such census, and shall forward a certified copy of such order to the secretary of state, who shall file same with the other records pertaining to such municipality and keep same as a permanent record. Thereafter, such municipality shall be classed according to the population shown by such census, and such census shall be conclusive on the question of such classification.



§ 21-1-5 - Corporate names

The corporate name of a city shall be "The City of ." The corporate

name of a town shall be "The town of ." The corporate name of a village

shall be "The village of ." In each case the blank shall be filled in with

the name by which such municipality has been legally designated.



§ 21-1-7 - Changing corporate name

The mayor and board of aldermen or municipal authorities may change the name of any municipality by preparing in writing the proposed change and having same published for three weeks in a newspaper published in such municipality, if there be one, and, if none, then by posting for said time in at least three public places therein, after which the proposed change shall be submitted to the governor for his approval. If, after publication is made, one-tenth of the qualified electors of the municipality shall within ten days after the completion of such publication protest against the proposed change, the governor shall not approve same until it shall be submitted to and ratified by a majority of the qualified electors of the municipality. When approved by the governor, the same shall be recorded in the office of the secretary of state and upon the record of the municipal governing authorities.



§ 21-1-9 - Designation of municipalities

All municipalities operating under Chapter 99, Mississippi Code of 1906, and all municipalities operating under Title 21, Chapter 3, Mississippi Code of 1972, shall be designated as having "Code Charters." All municipalities operating under Title 21, Chapter 5, Mississippi Code of 1972, shall be designated as having "Commission Form of Government." All municipalities operating under Title 21, Chapter 7, Mississippi Code of 1972, shall be designated as having "Council Form of Government." All municipalities operating under Title 21, Chapter 9, Mississippi Code of 1972, shall be designated as having "Council-Manager Form of Government." All other municipalities shall be designated as having "Private Charters," or such other form of government as may be created by the legislature, such cities to be designated by the act creating such special form of government.



§ 21-1-11 - Judicial notice to be taken of class and powers of municipality

The courts shall take judicial notice of the class to which each of the municipalities of the state belongs, and of its powers under the provisions of this title.






INCORPORATION

§ 21-1-13 - Preparing and filing of petition

Whenever the inhabitants of any unincorporated territory shall desire to incorporate such territory as a city or town, they shall prepare a petition and file same in the chancery court of the county in which such territory is located or, if the territory is located in more than one county, the chancery court of either county. Said petition shall meet the following requirements:

(1) it shall describe accurately the metes and bounds of the territory proposed to be incorporated and there shall be attached to such petition a map or plat of the boundaries of the proposed municipality;

(2) it shall set forth the corporate name which is desired;

(3) it shall be signed by at least two-thirds of the qualified electors residing in the territory proposed to be incorporated;

(4) it shall set forth the number of inhabitants of such territory;

(5) it shall set forth the assessed valuation of the real property in such territory according to the latest available assessments thereof;

(6) it shall state the aims of the petitioners in seeking said incorporation, and shall set forth the municipal and public services which said municipal corporation proposes to render and the reasons why the public convenience and necessity would be served by the creation of such municipal corporation;

(7) it shall contain a statement of the names of the persons the petitioners desire appointed as officers of such municipality; and

(8) it shall be sworn to by one or more of the petitioners.

When such a petition shall be filed, it shall be docketed as are other suits and causes in the chancery courts of this state.



§ 21-1-15 - Publication of notice of proposed incorporation

After the filing of said petition, and upon request therefor by the petitioners, the chancellor shall set a day certain, either in term time or in vacation, for the hearing of such petition and notice shall be given to all persons interested in, affected by, or having objections to the proposed incorporation, that the hearing on the petition will be held on the day fixed by the chancellor and that all such persons will have the right to appear and enter their objections, if any, to the proposed incorporation. The said notice shall be given by publication thereof in some newspaper published or having a general circulation in the territory proposed to be incorporated once each week for three consecutive weeks, and by posting a copy of such notice in three or more public places in such territory. The first publication of such notice and the posted notice shall be made at least thirty days prior to the day fixed for the hearing of said petition, and such notice shall contain a full description of the territory proposed to be incorporated. However, if any of the territory proposed to be incorporated is located within three miles of the boundaries of an existing municipality, then such existing municipality shall be made a party defendant to such petition and shall be served with process in the manner provided by law, which process shall be served at least thirty days prior to the date set for the hearing.



§ 21-1-17 - Hearing on petition; decree

At the time fixed, the chancellor shall proceed to hear all evidence offered in support of said petition, together with all objections, if any, that may be presented touching or bearing upon the question of whether or not the proposed incorporation is reasonable and is required by the public convenience and necessity. The chancellor shall have the power, however, to grant such reasonable continuances as justice may require. If the chancellor finds from the evidence that the proposed incorporation is reasonable and is required by the public convenience and necessity, then he shall enter a decree declaring such municipal corporation to be created as requested in such petition, which decree shall give an accurate description of the territory included in such municipal corporation, shall classify such municipal corporation according to law, and shall set forth the names of the persons which the petitioners desire as officers of such municipality. The chancellor shall have the power, however, in granting any such incorporation to grant same in whole or in part by modifying or decreasing the territory to be included within such municipal corporation. If the chancellor finds from the evidence that the proposed incorporation is not reasonable and is not required by the public necessity and convenience, then a decree shall be entered denying such incorporation. Whenever any municipal corporation shall be created as herein provided, a map or plat of the boundaries of such municipal corporation shall be filed with the chancery clerk and shall be recorded by him in the official plat book of the county. The decree of the chancellor, either creating or denying such incorporation, shall become effective after the passage of ten days from the date of such decree, unless an appeal be taken therefrom as is provided in Section 21-1-21.



§ 21-1-19 - Costs

In the event no objection is made to such petition, all costs of the hearing before the chancellor shall be taxed against the petitioners. In the event objection is made to such petition, such costs may be taxed by the chancellor in such manner as may be deemed by him to be equitable.



§ 21-1-21 - Appeal

Any person interested in or aggrieved by the decree of the chancellor, and who was a party to the proceedings in the chancery court, may prosecute an appeal therefrom to the supreme court within ten days from the date of such decree by furnishing an appeal bond in the sum of five hundred dollars with two good and sufficient sureties, conditioned to pay all costs of the appeal in event the decree is affirmed. Such appeal bond shall be subject to the approval of the chancery clerk and shall operate as a supersedeas. If the decree of the chancellor be affirmed by the supreme court, then such decree shall go into effect after the passage of ten days from the date of the final judgment thereon, and the party or parties prosecuting such appeal and the sureties on their appeal bond shall be adjudged to pay all costs of such appeal.



§ 21-1-23 - Copy of decree sent to Secretary of State

In the event the decree of the chancellor be in favor of the creation of such municipal corporation and no appeal is taken therefrom within ten days from the date of such decree, as is provided in Section 21-1-21, the chancery clerk shall forward to the secretary of state a certified copy of the decree creating such municipal corporation and such decree shall be filed in the office of the secretary of state and remain a permanent record thereof. In the event an appeal is taken from the decree creating such a municipal corporation, and the action of the chancellor is affirmed, then a copy of said decree shall be forwarded to the secretary of state within ten days after receipt of the mandate from the supreme court notifying the clerk of the affirmance of such decree.



§ 21-1-25 - Commissioning of officers; first meeting

Upon receipt of the certified copy of the decree creating a municipal corporation, the secretary of state shall issue commissions to the persons named therein to be appointed as the officers of such municipality.

As soon as practicable after receipt of such commissions from the Secretary of State, the officers receiving such commissions shall meet, upon the call of the mayor-designate and at a time and place to be fixed by him, and shall take the oath of office and shall give bond and security as other like officers are required to do under the provisions of this title. Such officers shall hold office until their successors are elected at the next ensuing municipal election and shall have qualified according to law. Such first meeting of the governing authorities shall be held within thirty days after the date such commissions are issued by the secretary of state, and at such meeting a certified copy of the decree of the chancery court creating such municipal corporation shall be entered upon the minutes of the board.






EXTENSION OR CONTRACTION OF CORPORATE BOUNDARIES

§ 21-1-27 - Passing of ordinance

The limits and boundaries of existing cities, towns and villages shall remain as now established until altered in the manner hereinafter provided. When any municipality shall desire to enlarge or contract the boundaries thereof by adding thereto adjacent unincorporated territory or excluding therefrom any part of the incorporated territory of such municipality, the governing authorities of such municipality shall pass an ordinance defining with certainty the territory proposed to be included in or excluded from the corporate limits, and also defining the entire boundary as changed. In the event the municipality desires to enlarge such boundaries, such ordinance shall in general terms describe the proposed improvements to be made in the annexed territory, the manner and extent of such improvements, and the approximate time within which such improvements are to be made; such ordinance shall also contain a statement of the municipal or public services which such municipality proposes to render in such annexed territory. In the event the municipality shall desire to contract its boundaries, such ordinance shall contain a statement of the reasons for such contraction and a statement showing whereby the public convenience and necessity would be served thereby.



§ 21-1-29 - Preparing and filing of petition

When any such ordinance shall be passed by the municipal authorities, such municipal authorities shall file a petition in the chancery court of the county in which such municipality is located; however, when a municipality wishes to annex or extend its boundaries across and into an adjoining county such municipal authorities shall file a petition in the chancery court of the county in which such territory is located. The petition shall recite the fact of the adoption of such ordinance and shall pray that the enlargement or contraction of the municipal boundaries, as the case may be, shall be ratified, approved and confirmed by the court. There shall be attached to such petition, as exhibits thereto, a certified copy of the ordinance adopted by the municipal authorities and a map or plat of the municipal boundaries as they will exist in event such enlargement or contraction becomes effective.



§ 21-1-31 - Publication of notice of proposed enlargement or contraction

Upon the filing of such petition and upon application therefor by the petitioner, the chancellor shall fix a date certain, either in term time or in vacation, when a hearing on said petition will be held, and notice thereof shall be given in the same manner and for the same length of time as is provided in Section 21-1-15 with regard to the creation of municipal corporations, and all parties interested in, affected by, or being aggrieved by said proposed enlargement or contraction shall have the right to appear at such hearing and present their objection to such proposed enlargement or contraction. However, in all cases of the enlargement of municipalities where any of the territory proposed to be incorporated is located within three miles of another existing municipality, then such other existing municipality shall be made a party defendant to said petition and shall be served with process in the manner provided by law, which process shall be served at least thirty days prior to the date set for the hearing.



§ 21-1-33 - Hearing on petition; decree

If the chancellor finds from the evidence presented at such hearing that the proposed enlargement or contraction is reasonable and is required by the public convenience and necessity and, in the event of an enlargement of a municipality, that reasonable public and municipal services will be rendered in the annexed territory within a reasonable time, the chancellor shall enter a decree approving, ratifying and confirming the proposed enlargement or contraction, and describing the boundaries of the municipality as altered. In so doing the chancellor shall have the right and the power to modify the proposed enlargement or contraction by decreasing the territory to be included in or excluded from such municipality, as the case may be. If the chancellor shall find from the evidence that the proposed enlargement or contraction, as the case may be, is unreasonable and is not required by the public convenience and necessity, then he shall enter a decree denying such enlargement or contraction. In any event, the decree of the chancellor shall become effective after the passage of ten days from the date thereof or, in event an appeal is taken therefrom, within ten days from the final determination of such appeal. In any proceeding under this section the burden shall be upon the municipal authorities to show that the proposed enlargement or contraction is reasonable.



§ 21-1-35 - Costs

In the event no objection is made to the petition for the enlargement or contraction of the municipal boundaries, the municipality shall be taxed with all costs of the proceedings. In the event objection is made, such costs may be taxed in such manner as the chancellor shall determine to be equitable pursuant to the Mississippi Rules of Civil Procedure. In the event of an appeal from the judgment of the chancellor, the costs incurred in the appeal shall be taxed against the appellant if the judgment be affirmed, and against the appellee if the judgment be reversed.



§ 21-1-37 - Appeal

If the municipality or any other interested person who was a party to the proceedings in the chancery court be aggrieved by the decree of the chancellor, then such municipality or other person may prosecute an appeal therefrom within the time and in the manner and with like effect as is provided in Section 21-1-21 in the case of appeals from the decree of the chancellor with regard to the creation of a municipal corporation.



§ 21-1-39 - Copy of decree sent to secretary of state

Whenever the corporate limits of any municipality shall be enlarged or contracted, as herein provided, the chancery clerk shall, after the expiration of ten days from the date of such decree if no appeal be taken therefrom, forward to the secretary of state a certified copy of such decree, which shall be filed in the office of the secretary of state and shall remain a permanent record thereof. In the event an appeal be taken from such decree and such decree is affirmed, then the certified copy thereof shall be forwarded to the secretary of state within ten days after receipt of the mandate from the supreme court notifying the clerk of such affirmance.



§ 21-1-41 - Chancery clerk to be furnished map or plat of alterations

In all cases where the limits of a municipality are enlarged or contracted the municipal authorities shall furnish to the chancery clerk a map or plat of the boundaries of the municipality as altered. Such map or plat shall be recorded in the official plat book of the county.






COMBINATION

§ 21-1-43 - Combining of municipalities

Any two or more cities or towns being adjacent or situated sufficiently near to each other may combine into and become one municipality in the same manner as is provided for the enlargement or contraction of municipal boundaries. It shall be necessary for the governing authorities of each municipality to adopt the ordinance with regard thereto in the same manner as is provided in Section 21-1-27 with regard to the enlargement or contraction of municipal boundaries. It shall also be necessary that such municipal authorities shall file a joint petition in the proper chancery court, and thereafter proceedings shall be had in the same manner as is provided in cases of enlargement or contraction of municipal boundaries. The ordinance and the petition filed with the chancery court shall state the name that shall be given to the municipality to be formed. In the event of the consolidation of two or more municipalities into one as herein provided, the decree of the chancellor shall correctly classify the municipality so formed in accordance with the facts, based upon the total population of all of such municipalities as shown by the latest available federal census. When said consolidation shall have become final and operative, all of such municipalities shall be merged into one under the name set forth in the ordinances adopted by the governing authorities of the municipalities so consolidated. The governing authorities of all the municipalities so consolidated shall become members of the governing authority of the municipality so formed until the next regular election, when the proper number of members of the governing authority shall be elected as provided by law, and the mayor or chief executive officer of the largest municipality, according to population, shall become the mayor or chief executive officer of the municipality so formed. The assessments and levies for ad valorem taxation in force at the time of the consolidation of such municipalities for the territory of each municipality shall be the assessment and levy upon which taxes shall be collected for the then current fiscal year, but in all other respects the existing laws and ordinances of the largest municipality, according to population, shall be operative throughout the enlarged limits.

Nothing in this section shall authorize the combination of two or more villages unless such villages shall have a combined population of five hundred or more, according to the latest available federal census.






INCLUSION OR EXCLUSION FROM EXISTING MUNICIPALITY

§ 21-1-45 - Electors' option to be included in or excluded from existing municipality; preparing and filing of petition

The qualified electors of any territory contiguous to and adjoining any existing municipality and the qualified electors of any territory which is a part of an existing municipality, may be included in or excluded from such municipality, as the case may be, in the manner hereinafter provided. Whenever the inhabitants of any incorporated territory adjacent to any municipality shall desire to be included therein, and whenever the inhabitants of any territory which is a part of an existing municipality shall desire to be excluded therefrom, they shall prepare a petition and file same in the chancery court of the county in which such municipality is located, which said petition shall be signed by at least two-thirds of the qualified electors residing in the territory proposed to be included in or excluded from such municipality. Said petition shall describe accurately the metes and bounds of the territory proposed to be included in or excluded from such municipality, shall set forth the reasons why the public convenience and necessity would be served by such territory being included in or excluded from such municipality, as the case may be, and shall be sworn to by one or more of the petitioners. In all cases, there shall be attached to such petition a plat of the municipal boundaries as same will exist in the event the territory in question is included in or excluded from such municipality. No territory may be so excluded from a municipality within two years from the time that such territory was incorporated into such municipality, and no territory may be so excluded if it would wholly separate any territory not so excluded from the remainder of the municipality. No petition for the inclusion or exclusion of any territory under this section shall be filed within two years from the date of any adverse determination of any proceedings originated hereinafter under this chapter for the inclusion or exclusion of the same territory.



§ 21-1-47 - Proceedings in chancery court

Upon the filing of such a petition, all of the proceedings of this chapter with regard to proceedings in the chancery court upon petitions for the creation, enlargement, and contraction of municipalities shall apply in like manner thereto. Notice of the filing of such petition and the time for the hearing shall be given in the manner and for the length of time as is required in cases of proceedings for the creation, enlargement, or contraction of a municipality. Any parties to the proceedings aggrieved by the decree of the chancellor may appeal therefrom in the same manner and within the same time as is provided in cases of decrees on petitions involving the creation, enlargement or contraction of a municipal corporation. In all proceedings under this section, however, the municipal corporation involved shall be made a party to such proceedings and shall be served with process in the manner provided by law at least thirty days prior to the date of the hearing. If the chancellor finds from the evidence that the proposed inclusion or exclusion is reasonable and is required by the public convenience and necessity, then he shall enter a decree declaring the territory in question to be included in or excluded from the municipality, as the case may be, which decree shall contain an adjudication of the boundaries of the municipality as altered. In so doing, the chancellor shall have the right and power to modify the proposed enlargement or contraction by decreasing the territory to be included in or excluded from the municipality, as the case may be. If the chancellor shall find from the evidence that the proposed inclusion or exclusion, as the case may be, is unreasonable and is not required by the public convenience and necessity, then he shall enter a decree denying same. In any event, the decree of the chancellor shall become effective after the passage of ten days from the date thereof or, in the event an appeal is taken therefrom, within ten days from the final determination of such appeal. In all cases where territory is included in or excluded from a municipality under the provisions hereof, a certified copy of the decree of the chancellor shall be sent to the Secretary of State and a map or plat of the boundaries of the municipality as altered shall be filed with the chancery clerk, all as provided in Sections 21-1-39 and 21-1-41.






ABOLITION

§ 21-1-49 - Automatic by virtue of census results

In the event any census taken under an act of congress shall show that any municipality contains less than fifty (50) inhabitants, then such municipality shall be automatically abolished and all its rights and powers as a municipal corporation shall thereupon cease. In such cases it shall be the duty of the secretary of state to make an appropriate notation on the records of such municipal corporation in his office showing that such municipal corporation has been abolished because of having less than fifty (50) inhabitants, and he shall forthwith send a notice to the municipal authorities advising them of such fact, and shall send a copy of the notice to the chancery clerk of the county in which such municipality is located. However, the failure of the secretary of state to make such notation or to send such notice shall not prevent the abolition of such municipal corporation as is herein provided, but such abolition shall result automatically from the fact that the census shows that such municipal corporation has less than fifty (50) inhabitants. Any municipality having not less than fifty (50) inhabitants and having heretofore been abolished under the federal census of 1970 by operation of language formerly employed in this section providing for such abolition should a municipality contain less than ninety-two (92) inhabitants, is hereby restored to all rights and privileges as a municipality after the most recent governing authority of the municipality gives notice to the secretary of state that such municipality desires to be restored to all rights and privileges as a municipality.



§ 21-1-51 - Automatic by failure to hold official meetings or municipal general election of officers

Whenever the municipal authorities of any municipality shall fail to hold official meetings for a period of twelve consecutive months, or whenever municipal general elections of officers shall not be held in any municipal corporation as required by law upon two consecutive occasions, then such municipal corporation shall be automatically abolished, and its rights and powers as a municipal corporation shall cease and determine. The official minute book of the municipality shall be the sole evidence of whether any official meetings were held in such municipal corporation during any twelve month period, except in cases of fraud or falsification, and abolition of the municipality shall result automatically where the official minute book fails to show a record of any official meetings during such twelve month period. In cases of the failure to hold municipal general elections of officers on two consecutive occasions, the records in the office of the secretary of state as to whether or not returns of such elections were made to him as required by law shall be the sole evidence of whether such elections were held, except in cases of fraud, falsification, loss of such records or clear and patent mistake, oversight, or omission.



§ 21-1-53 - Voluntary

Any municipal corporation having a population of less than one thousand inhabitants, according to the latest available federal census, may be abolished and dissolved in the manner hereinafter provided. In order to abolish or dissolve such a municipality, the mayor and board of aldermen, or other governing authorities of the municipality, shall first adopt an ordinance declaring their intention to abolish or dissolve such municipality, which ordinance shall set forth in full the reason or reasons why such municipality should be abolished and why the public convenience and necessity would be served by the abolition thereof. When such ordinance shall have been adopted, the municipal authorities shall file a petition in the chancery court in which such municipality is located, which said petition shall recite the fact of the adoption of such ordinance and shall pray that the said municipality be abolished and dissolved as provided in such ordinance. A certified copy of said ordinance shall be attached to said petition as an exhibit thereto. All the provisions of this chapter with regard to proceedings in chancery court on petitions for the creation, enlargement and contraction of municipalities shall apply in like manner to the proceedings for the abolition of a municipal corporation. Notice of the filing of said petition and the time for the hearing thereof shall be given in the manner and for the length of time as is required in cases of petitions for the creation, enlargement or contraction of municipalities. Parties aggrieved by the decree of the chancellor may appeal from such decree in the same manner and within the same time as is provided in cases of decrees on petitions involving the creation, enlargement or contraction of a municipal corporation. If the chancellor shall find from the evidence that the proposed abolition is reasonable and will serve the public convenience and necessity, he shall enter his decree declaring the said municipal corporation to be dissolved and abolished, and said decree shall become effective after the passage of ten days from the date thereof, except in cases of appeal in which cases the decree shall become effective after the passage of ten days from the final determination of the appeal. If the chancellor shall find from the evidence that the proposed abolition is unreasonable and is not required by the public convenience and necessity, he shall enter his decree denying such abolition. The hearing provided for herein may be held either in term time or in vacation.

Whenever a municipal corporation shall be so abolished, the chancery clerk shall, after the expiration of ten days from the date of such decree, if no appeal be taken therefrom, forward to the secretary of state a certified copy of such decree, which shall be filed in the office of the Secretary of State and remain a permanent record thereof. The secretary of state shall note on his official records pertaining to such municipal corporation the fact that such corporation has been so abolished. In the event an appeal be taken from such decree and such decree be affirmed, then the certified copy thereof shall be forwarded to the secretary of state within ten days after the receipt of the mandate from the supreme court notifying the clerk of such affirmance.



§ 21-1-55 - Records of municipality to be filed with chancery clerk

Whenever a municipality is abolished under any of the provisions of this chapter, the municipal authorities shall deliver all records of such municipality to the chancery clerk of the county in which such municipality is located and said records shall be filed in the office of the chancery clerk and be kept by him as a public record.



§ 21-1-57 - Payment of indebtedness of municipality

The abolition of a municipal corporation under any of the provisions of this chapter shall not relieve the property thereof of liability for the debts of the municipality, but the governing authorities of the municipality shall forthwith make up a statement of the indebtedness of the municipality, if any, and a statement of its assets, and shall certify the same and deliver such statement, together with the records of the municipality, to the chancery clerk of the county in which the municipality is located. The board of supervisors of the county shall levy a special tax upon the property embraced in such municipality so abolished, which shall be in force from year to year so long as may be necessary, and such tax shall be collected by the tax collector of the county. The tax collector shall deposit the funds derived from such levy in a special account in the county treasury, and the same shall be paid to the creditors of such municipality upon order and allowance of claims by the board of supervisors. When all of the indebtedness of the municipality shall have been paid, then such special levy shall be discontinued.






INCLUSION OF STATE INSTITUTIONAL FACILITIES

§ 21-1-59 - Municipalities may not incorporate state institutions without consent; effect of annexation crossing county lines on schools in annexed areas; annexations prior to March 18, 1987 ratified; municipalities authorized to enter agreements with enterprises operating certain projects provided that such municipalities not change boundaries to include project site

(1) No municipality shall be created or shall change its boundaries so as to include within the limits of such municipality any of the buildings or grounds of any state institution, unless consent thereto shall be obtained in writing from the board of trustees of such institution or such other governing board or body as may be created for the control of such institution. Inclusion of the buildings or grounds of any state institution within the area of a municipal incorporation or expansion without the consent hereinabove required shall be voidable at the option of the affected institution within six (6) months after the institution becomes aware of the inclusion. Upon consent to inclusion within the area of a municipal incorporation or expansion, a state institution may require, subject to agreement of the municipality involved, conditions relating to land use development, zoning requirements, building codes and delivery of governmental services which shall be applicable to the buildings or grounds of the institution included in the municipality.

Provided further, that any future changes in the boundaries of a presently existing municipality which extends into or further extends into a county other than the county in which the municipality's principal office is located shall not affect the public school district located in the annexed area, unless and until consent thereto shall have first been obtained in writing from the board of trustees of the school district proposed to be partially or wholly included in the change of municipal boundaries.

Provided further, that any change in the boundaries of a presently existing municipality of any Class 1 county having two (2) judicial districts, being traversed by U.S. Highway 11 which intersects U.S. Highway 84, shall not affect the public school district located in the annexed area and shall not change the governmental unit to which the school taxes are paid, unless approved by referendum as hereinafter provided.

In the event that twenty percent (20%) of the registered voters residing within the area to be annexed by a municipality petition the governing body of such municipality for a referendum on the question of inclusion in the municipal school district within sixty (60) days of public notice of the adoption of such ordinance, such notice given in the same manner and for the same length of time as is provided in Section 21-1-15 with regard to the creation of municipal corporations, the governing body of the county in which the area to be annexed is located shall hold a referendum of all registered voters residing within the area to be annexed on the question of inclusion in the municipal school district. Approval of the ordinance shall be made by a majority vote of the qualified electors voting in said referendum to be held within ninety (90) days from the date of filing and certification of the petition provided for herein on the question of such extension or contraction. The referendum shall be held in the same manner as are other county elections.

The inclusion of buildings or grounds of any state institution within the area of a municipal incorporation or expansion in any proceedings creating a municipality or enlarging the boundaries of a municipality prior to the effective date of Senate Bill 2307, 1987 Regular Session (Chapter 359, eff March 18, 1987), is hereby ratified, confirmed and validated, regardless of whether such inclusion was in conformity with the requirements of this section at the time of such proceedings, and such inclusion shall not be void or voidable by any affected state institution on or after the effective date of Senate Bill 2307, 1987 Regular Session (Chapter 359, eff March 18, 1987). This paragraph shall not be applicable to and shall not be construed to validate the inclusion of buildings or grounds of any state institution within the area of a municipal incorporation or expansion where such inclusion or the proceedings involving such inclusion were declared invalid or void in a final adjudication of a court of competent jurisdiction prior to the effective date of Senate Bill 2307, 1987 Regular Session (Chapter 359, eff March 18, 1987), and the decision of such court was not appealed within the applicable time period for appeals from such court or was not overturned by any court to which an appeal may have been made.

(2) The governing authorities of a municipality may enter into an agreement with an enterprise operating a project as defined in Section 57-75-5(f)(iv)1, Section 57-75-5(f)(xxi) or Section 57-75-5(f)(xxviii) providing that the municipality shall not change its boundaries so as to include within the limits of such municipality the project site of such a project unless consent thereto shall be obtained in writing from the enterprise operating the project. Such agreement may be for a period not to exceed thirty (30) years. Such agreement shall be binding on future governing authorities of such municipality.






TAX LIABILITY

§ 21-1-61 - Tax liability in case of creation or enlargement of municipality

In all cases where a municipality is created or the limits of an existing municipality are enlarged under the provisions of this chapter, the property included within the municipal boundaries by such creation or enlargement shall become liable for and subject to municipal ad valorem taxation on the tax lien date next succeeding the effective date of the decree creating or enlarging such municipality.



§ 21-1-63 - Tax liability in case of contraction of municipality

Whenever any territory of an existing municipality is excluded therefrom by a contraction of the boundaries thereof under the provisions of this chapter, and there shall be at such time outstanding bonds or other indebtedness of such municipality constituting a lien on the territory so excluded, and which indebtedness was incurred while such territory was a part of such municipality, such territory shall remain liable for its pro rata share of said indebtedness, and the governing authorities of such municipality shall have power and authority to assess the property in such territory so excluded for taxation and to levy a tax thereon for the payment of said indebtedness in the same manner and to the same extent as the property within such municipality is taxed for the payment of such indebtedness.






APPLICABILITY

§ 21-1-65 - Applicability of chapter

This chapter shall apply to and govern the creation, enlargement, contraction, and abolition of all municipalities of this state hereafter, whether such municipality be operating under the code charter, under the commission form of government, under the council form of government, under the council-manager form of government, or under a special charter, and regardless of whether a different or special procedure be provided by any such special charter.






ALTERNATIVE PROCEDURE FOR INCORPORATION [REPEALED]






Chapter 3 - CODE CHARTERS

§ 21-3-1 - Adoption of code charter

Any municipality not now operating under a "Code Charter" may acquire such charter and come under the provisions of this chapter by a majority vote of the electors therein, cast at a general or special election held for such purpose. At such election, the propositions to be voted on shall be "FOR THE CODE CHARTER" and "AGAINST THE CODE CHARTER." If a majority of the legal votes cast are in favor of adopting the code charter, then the municipality shall be subject to and governed by all the following provisions of this chapter, and the result of the election shall be certified to the secretary of state, who shall make a record of same in his office. If a majority of the votes cast shall be against the code charter, the municipal authorities shall so enter of record, and another election submitting the question shall not be held within four years thereafter. After the rejection of the provisions of the code charter by a municipality, and until its acceptance thereof as herein provided, the corporate powers, rights and franchises thereof shall be and remain as now provided by law.



§ 21-3-3 - Elective officers; certain officers may be appointive

The elective officers of all municipalities operating under a code charter shall be the mayor, the aldermen, municipal judge, the marshal or chief of police, the tax collector, the tax assessor, and the city or town clerk. However, the governing authorities of the municipality shall have the power, by ordinance, to combine the office of clerk or marshal with the office of tax collector and/or tax assessor. Such governing authorities shall have the further power to provide that all or any of such officers, except those of mayor and aldermen, shall be appointive, in which case the marshal or chief of police, the tax collector, the tax assessor, and the city or town clerk, or such of such officers as may be made appointive, shall be appointed by the said governing authorities. Any action taken by the governing authorities to make any of such offices appointive shall be by ordinance of such municipality, and no such ordinance shall be adopted within ninety (90) days prior to any regular general election for the election of municipal officers. No such ordinance shall become effective during the term of office of any officer whose office shall be affected thereby. If any such office is made appointive, the person appointed thereto shall hold office at the pleasure of the governing authorities and may be discharged by such governing authorities at any time, either with or without cause, and it shall be discretionary with the governing authorities whether or not to require such person appointed thereto to reside within the corporate limits of the municipality in order to hold such office.



§ 21-3-5 - Appointive officers

From and after the expiration of the terms of office of present municipal officers, the mayor and board of aldermen of all municipalities operating under this chapter shall have the power and authority to appoint a street commissioner, and such other officers and employees as may be necessary, and to prescribe the duties and fix the compensation of all such officers and employees. All officers and employees so appointed shall hold office at the pleasure of the governing authorities and may be discharged by such governing authorities at any time, either with or without cause. The governing authorities of municipalities shall have the power and authority, in their discretion, to appoint the same person to any two (2) or more of the appointive offices, and in a municipality having a population of less than fifteen thousand (15,000), according to the latest available federal census, a member of the board of aldermen may be appointed to the office of street commissioner. In municipalities not having depositories, the clerk shall serve as ex officio treasurer. The municipal governing authorities shall require all officers and employees handling or having the custody of any public funds of such city to give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in an amount to be determined by the governing authority (which shall be not less than Fifty Thousand Dollars ($ 50,000.00)), the premium on same to be paid from the municipal treasury. The terms of office or employment of all officers and employees so appointed shall expire at the expiration of the term of office of the governing authorities making the appointment, unless such officers or employees shall have been sooner discharged as herein provided.



§ 21-3-7 - Number of aldermen and their election

In all municipalities having a population of less than ten thousand according to the latest available federal census, there shall be five aldermen, which aldermen may be elected from the municipality at large, or, in the discretion of the municipal authority, the municipality may be divided into four wards, with one alderman to be selected from each ward and one from the municipality at large. On a petition of twenty per cent of the qualified electors of any such municipality, the provisions of this section as to whether or not the aldermen shall be elected from wards or from the municipality at large shall be determined by the vote of the majority of such qualified electors of such municipality voting in a special election called for that purpose. All aldermen shall be selected by vote of the entire electorate of the municipality. Those municipalities which determine to select one alderman from each of the four wards shall select one from the candidates for alderman from each particular ward who shall be a resident of said ward by majority vote of the entire electorate of the municipality.

In all municipalities having a population of ten thousand or more, according to the latest available federal census, there shall be seven aldermen, which aldermen may be elected from the municipality at large, or, in the discretion of the municipal authority, the municipality may be divided into six wards, with one alderman to be selected from each ward and one from the municipality at large. On a petition of twenty per cent of the qualified electors of any such municipality, the provisions of this section as to whether or not the aldermen shall be elected from wards or from the municipality at large shall be determined by the vote of the majority of such qualified electors of such municipality voting in a special election called for that purpose. This section in no way affects the number of aldermen, councilmen, or commissioners of any city operating under a special charter. All aldermen shall be selected by vote of the entire electorate of the municipality. Those municipalities which determine to select one alderman from each of the six wards shall select one of the candidates for alderman from each particular ward by majority vote of the entire electorate of the municipality.



§ 21-3-9 - Qualifications of mayor and aldermen

The mayor and members of the board of aldermen shall be qualified electors of the municipality and, in addition, the aldermen elected from and by wards shall be residents of their respective wards.



§ 21-3-11 - Office of alderman or mayor vacated by removal of residence

If any person elected as an alderman from a particular ward shall remove his residence from said ward, his office shall automatically be vacated, and if the mayor or any alderman elected from the municipality at large shall remove his residence from such municipality, the office shall likewise automatically be vacated. The vacancy shall be declared by the mayor and board of aldermen in the case of an alderman and by the board of aldermen in the case of a mayor, and such vacancy shall be filled in the manner prescribed by law.



§ 21-3-13 - Mayor pro tempore

The board of aldermen shall elect from among its members a mayor pro tempore, who shall serve in the place of the mayor in cases of temporary absence or disability of the mayor.



§ 21-3-15 - Duties of the mayor; authority of the board of aldermen

(1) The mayor shall preside at all meetings of the board of aldermen, and in case there shall be an equal division, shall give the deciding vote. The executive power of the municipality shall be exercised by the mayor, and the mayor shall have the superintending control of all the officers and affairs of the municipality, and shall take care that the laws and ordinances are executed.

(2) (a) The legislative power of the municipality shall be exercised by the board of aldermen by a vote within a legally called meeting. No member of the board of aldermen shall give orders to any employee or subordinate of a municipality other than the alderman's personal staff.

(b) Ordinances adopted by the board of aldermen shall be submitted to the mayor. The mayor shall, within ten (10) days after receiving any ordinance, either approve the ordinance by affixing his signature thereto, or return it to the board of aldermen by delivering it to the municipal clerk together with a written statement setting forth his objections thereto or to any item or part thereof. No ordinance or any item or part thereof shall take effect without the mayor's approval, unless the mayor fails to return an ordinance to the board of aldermen prior to the next meeting of the board, but no later than fifteen (15) days after it has been presented to him, or unless the board of aldermen, upon reconsideration thereof on or after the third day following its return by the mayor, shall, by a vote of two-thirds (2/3) of the members of the board, resolve to override the mayor's veto.

(3) The term "ordinance" as used in this section shall be deemed to include ordinances, resolutions and orders.



§ 21-3-17 - Signing of commissions and appointments; approval of bonds

The mayor shall sign the commissions and appointments of all officers elected and appointed by the mayor and board of aldermen. Such commissions and appointments shall be attested by the clerk. The refusal, failure or neglect of the mayor to sign such commissions and appointments, or the refusal, failure or neglect of the clerk to attest same, shall not affect the validity of the acts of such officer when the minutes show the election or appointment was regularly had or made by the board. All bonds payable to the municipality shall be approved by the mayor and clerk.



§ 21-3-19 - Regular meetings of board of aldermen; recess of meetings; quorum

(1) The mayor and board of aldermen shall hold regular meetings the first Tuesday of each month at such place and hour as may be fixed by ordinance, and may, on a date fixed by ordinance, hold a second regular meeting in each month at the same place established for the first regular meeting provided said second meeting shall be held at a day and hour fixed by said ordinance which shall be not less than two (2) weeks from the first day of the first regular meeting and not more than three (3) weeks from the date thereof. When a regular meeting of the mayor and board of aldermen shall fall upon a holiday, the mayor and board shall meet the following day. The mayor and board may recess either meeting from time to time to convene on a day fixed by an order of the mayor and board entered on its minutes, and may transact any business coming before it for consideration. In all cases it shall require a majority of all aldermen to constitute a quorum for the transaction of business. The quorum required by this section may be established by teleconference or video means as provided in Section 25-41-5(2)(b).

(2) The mayor and board of aldermen may, pursuant to Section 21-17-17, Mississippi Code of 1972, set a day other than Tuesday for the holding of their regular monthly meeting.



§ 21-3-21 - Special meetings of board of aldermen

The mayor or any two (2) aldermen may, by written notice, call a special meeting of the mayor and board of aldermen for the transaction of important business. The notice must state the time of meeting and distinctly specify the subject matters of business to be acted upon and be signed by the officer or officers calling the meeting. Notice of the meeting shall be given to the members of the board, including the mayor, who have not signed it and who can be found, at least three (3) hours before the time fixed for the meeting. The method of notice shall be entered on the minutes of the special meeting, and business not specified therein shall not be transacted at the meeting. A member of the board shall not receive pay for attending a special meeting.



§ 21-3-23 - Duties of street commissioner

The street commissioner shall, under the direction of the mayor and board of aldermen, have general control of the streets, alleys, avenues, and sidewalks. He shall see that they are always in proper repair. He shall have the same worked, repaired, altered, paved, lighted, sprinkled, and everything else done that ought to be done to keep the same in good repair and condition, and shall perform all other duties that may be required of him by ordinance.



§ 21-3-25 - Chief administrative officer

(1) Any municipality operating under a "Code Charter" as provided for in Chapter 3, Title 21, Mississippi Code of 1972, may through the mayor and board of aldermen, establish the position of chief administrative officer of the municipality.

(2) The establishment of the position of chief administrative officer shall be by ordinance, and shall require a two-thirds (2/3) vote of the mayor and board of aldermen. Any action taken by the governing authorities to establish such office shall not be adopted within ninety (90) days prior to any regular general election for the election of municipal officers. The chief administrative officer shall be a full time employee of the municipality and shall serve at the discretion of the mayor and board of aldermen. He shall receive such compensation as the mayor and board of aldermen may determine, and shall be chosen solely on the basis of experience and administrative qualifications. The chief administrative officer may hold one (1) or more other appointive positions in the municipality. No person elected to the board of aldermen shall be eligible for the office of chief administrative officer during the term for which such person was elected.

(3) The chief administrative officer shall have such administrative duties and functions as shall be delegated to him by the mayor and board of aldermen.

(4) Following the adoption of an ordinance pursuant to this section, the position of chief administrative officer shall not be established until after the next general municipal election, at which time the first chief administrative officer will be appointed.

(5) Members of the board of aldermen shall have no administrative powers or duties which are delegated by ordinance to the chief administrative officer.






Chapter 5 - COMMISSION FORM OF GOVERNMENT

§ 21-5-1 - Adoption of commission form of government

Any city may at any time, upon an election held as hereinafter provided, change the form of government of such city and adopt a commission form of government. It shall be the duty of the governing authorities of any such city to call a special election on the question of the adoption of the commission form of government upon receipt of a petition signed by at least ten per cent of the qualified electors of such city, praying that an election be held to determine whether or not such city shall abandon its existing form of government and adopt the commission form. Such special election shall be held in such city not less than thirty days, nor more than sixty days, from the date of making such order, but if a general election is to be held in such city within sixty days from the making of such order, then the question of the adoption of the commission form of government shall be submitted at such general election, rather than at a special election. Notice of such election shall be given as required by law, and the same shall be held and conducted as other elections in such city. At such election the propositions to be voted on shall be "FOR THE PRESENT FORM OF GOVERNMENT," and "FOR THE COMMISSION FORM OF GOVERNMENT." Such propositions shall be printed on the ballot and the elector shall vote by placing a cross (X) or check mark ([checkmark]) opposite his choice on the proposition. The results of such election shall be certified to the governing authorities of the city by the persons holding such election, and at their next regular meeting the governing authorities shall adjudicate on the minutes of the city whether or not the majority of the votes cast at such election were cast in favor of the commission form of government. If a majority of the votes were so cast in favor of the commission form of government, then an order shall be entered providing for the election of officers provided for by this chapter at an election to be held on the first Tuesday after the first Monday of June next thereafter. The mayor or chief executive officer of the city shall immediately certify to the secretary of state that such city has by election adopted the commission form of government, and such certificate shall be recorded in a book kept for that purpose by the secretary of state. If a majority of the votes cast at such election be in favor of the existing form of government, the governing authorities shall so adjudicate by an order upon their minutes, and another election submitting the question of the adoption of the commission form of government shall not be held for a period of at least four years thereafter.



§ 21-5-3 - Operation of government under commission form

Every city operating under the commission form of government shall be governed by a council, consisting of the mayor and two (2) councilmen (or commissioners), each of whom shall have the right to vote on all questions coming before the council. The terms of office of the governing authorities in every such city, in office at the beginning of the term of office of the mayor and councilmen first elected under the provisions of this chapter shall then immediately cease and terminate. The terms of office of all other officers then in force in such city, whether elected or appointed, shall cease and terminate as soon as the council shall, by resolution, so declare.

The corporate name of every such city shall be "The City of (name of city)," under which name the council shall exercise and perform all the corporate powers, duties and obligations conferred or imposed on it or the members thereof.

Any city having a population of one hundred thousand (100,000) inhabitants according to the last decennial census and at that time governed by the commission form of government, may at any time, upon an election held as hereinafter provided, increase by two (2) the number of councilmen governing such city; provided that in no event shall the number of councilmen (not including the mayor) be increased to exceed ten (10) members. It shall be the duty of the council to call a special election on the question of the increase in the number of councilmen and upon receipt of a petition signed by at least ten percent (10%) of the qualified electors of such city, praying that an election be held to determine whether or not such city should increase by two (2) the number of councilmen under the commission form, and such special election shall be held in such city not less than thirty (30) days, nor more than sixty (60) days, from the date of making such order; but if a general election is to be held in such city within sixty (60) days from the making of such order, then the question of the increase in number of councilmen shall be submitted at such general election, rather than at a special election. Notice of such election shall be given as required by law, and the same shall be held and conducted as other elections in such city. At such election the propositions to be voted on shall be "FOR THE PRESENT NUMBER OF COUNCILMEN" and "FOR AN INCREASE BY TWO (2) IN THE NUMBER OF COUNCILMEN," and such propositions shall be printed on the ballot and the elector shall vote by placing a cross (X) or check mark ([checkmark]) opposite his choice on the proposition. The results of such election shall be certified to the governing authorities of the city by the persons holding such election, and at their next regular meeting the governing authorities shall adjudicate on the minutes of the city whether or not the majority of the votes cast at such election were cast in favor of increasing by two (2) the number of councilmen. If a majority of the votes were so cast in favor of increasing by two (2) the number of councilmen in the commission form of government, then an order shall be entered providing for the election of the two (2) additional councilmen at an election to be held on the first Tuesday after the first Monday of June next thereafter. The mayor of the city shall immediately certify to the secretary of state that such city has by election determined to be governed by two (2) additional councilmen in the commission form of government and such certificate shall be recorded in a book kept for that purpose by the secretary of state. If a majority of the votes cast at such election be in favor of retaining the existing number of councilmen, the council shall so adjudicate by an order upon their minutes, and another election submitting the question of the increasing by two (2) the number of councilmen in the commission form of government shall not be held for a period of at least four (4) years thereafter.



§ 21-5-5 - Election of mayor and councilmen; qualifications

The mayor and councilmen (or commissioners) of all cities operated under the commission form of government shall be elected from the city at large, but the municipal authorities may establish as many wards and as many voting precincts in each ward as may be necessary or desirable. No person shall be eligible to the office of mayor or councilman unless he is a qualified elector of such city and shall have been a bona fide resident thereof for a period of at least one year next preceding the date of the commencement of his term of office.

In the event the council should ordain that the councilmen posts shall be separated, as provided in Section 21-5-11, such post shall be so separated for election purposes and persons seeking the office of councilman shall qualify and seek election for a specific post, as designated by ordinance, and each post shall be voted on separately by the qualified electors of the municipality voting in said election.

In the event there should be but one candidate for one of such election posts, or only one candidate for each of such posts, then such candidate or candidates shall be declared to be elected.



§ 21-5-7 - Powers and duties of mayor

The mayor shall be president of the council and preside at all meetings thereof, but he shall not have any power to veto any measure passed by the council. He shall have general supervision of all the affairs and departments of the city government and shall, from time to time, as occasion may demand, report in writing to the council any matters requiring its action. The council shall elect one of its members vice-president of the council, who, in case of a vacancy in the office of mayor, or in the absence or inability of the mayor, shall perform the duties of the mayor.



§ 21-5-9 - Powers and duties of council; surety bond of officers and employees

Except as limited by law, the council shall have, exercise, and perform all executive, legislative and judicial powers, duties and obligations bestowed upon governing authorities of municipalities by this title or by any other general law with regard to municipalities, except in cases of conflict between such laws and this chapter, in which case this chapter shall control. The council shall also have the power, from time to time, to create, fill or discontinue any and all offices and employments other than those created in this chapter; to increase or decrease the emoluments thereof; to make all needful rules and regulations for the government of the officers and employees of such city and to enforce a strict observance thereof, and to change the same when deemed necessary; to remove any officer or employee elected or appointed by the council, except as limited by law, and to elect or appoint a successor; to issue and sell the bonds or other obligations of such city in the amounts and in the manner provided by law; and generally to enact and enforce all ordinances and resolutions, and to make and perform all contracts for and on behalf of such city, as may be authorized by law or by the charter of such city.

The council shall also require all officers and employees handling or having the custody of any of the public funds of such city to give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in an amount to be determined by the council (which shall not be less than Ten Thousand Dollars ($ 10,000.00)), the premiums on which bonds shall be paid by the city.



§ 21-5-11 - Organization of municipal departments

The executive and administrative powers and duties in such cities shall be distributed into and among as many departments as there shall be members of the council, to be defined and designated by ordinance. The council shall, by ordinance, determine the powers and duties to be exercised and performed by each department, and shall assign the various officers and employees of the city to the appropriate department. The council shall prescribe the powers and duties of such officers and employees and make all such rules and regulations as may be necessary or proper for the efficient and economical conduct of the business of the city. The council shall, by a majority vote, designate one member of the council to be superintendent of each department of the municipal government, and shall define his powers and duties as such superintendent. Such designation may be changed whenever it shall appear that the public service may be benefited thereby unless the councilmen had been elected to head the department as hereinafter provided.

The council may, by ordinance, provide that the commissioners be designated by Post No. 1 and Post No. 2, and by ordinance define the duties which shall be performed by the commissioners elected to each post.

In the event a city with the population in excess of one hundred thousand (100,000) inhabitants or more according to the last decennial census and being governed by the commission form of government shall elect pursuant to Section 21-5-3, Mississippi Code of 1972, to have additional councilmen, the council may, by ordinance, provide that the councilmen or commissioners be designated by post numbers, said posts to be numbered consecutively from one (1) upward, and by ordinance define the duties which shall be performed by the commissioners elected to each post.



§ 21-5-13 - Meetings of council; quorum; voting

(1) Regular public meetings of the council shall be held on the first day of July after the election of the mayor and councilmen (or commissioners) that is not on a weekend, and thereafter at least twice each month, at such time as the council may by resolution provide. When a regular meeting of the council shall fall on a holiday, the council shall meet the following day.

Special meetings may be called at any time by the mayor or by two (2) councilmen. At any and all meetings of the council, a majority of all the members thereof shall constitute a quorum. The quorum required by this section may be established by teleconference or video means as provided in Section 25-41-5(2)(b). The affirmative vote of a majority of all the members of the council shall be necessary to adopt any motion, resolution or ordinance, or to pass any measure whatever, unless a greater number is provided for in this chapter. Upon every vote taken by the council, the yeas and nays shall be called and recorded, and every motion, resolution or ordinance shall be reduced to writing before the vote is taken thereon. Upon request of one or more council members, any motion, resolution or ordinance shall be read by the clerk before the vote is taken thereon.

(2) The council may, pursuant to Section 21-17-17, set a day other than Monday for the holding of its regular bimonthly meeting.



§ 21-5-15 - Fixing of salaries

At the first regular meeting of the council that is first elected, or as soon thereafter as practicable, the council shall, by ordinance, fix the salary of the mayor and each of the councilmen (or commissioners), which ordinance shall not become operative until the same shall have been approved by a majority of the qualified electors voting at an election to be held for that purpose, as provided by this section. Said ordinance shall be published in a newspaper published in said city, and having a general circulation therein, for at least ten days before such election, and notice of the date of such election shall be given by the council for ten days by publication in a newspaper published in such city, and having general circulation therein. In case such ordinance shall be rejected by the electors at such election, then a new ordinance, or ordinances, may be passed by the council and submitted to the electors in like manner, until the same shall have been ratified by the electors. When an ordinance so fixing the salaries shall have been finally adopted and approved, the salaries so fixed shall remain in effect until altered or changed in the manner hereinafter provided.

To reduce the salary so fixed it shall be sufficient that the council adopt an ordinance to that effect, which ordinance shall become effective upon adoption without the necessity of publication or of an election. To increase the salary so fixed, an ordinance shall be duly adopted, by the council, which ordinance shall be published for ten days in a newspaper published or having a general circulation in such city, and the ordinance shall not become effective until it shall have been approved by a majority of the qualified electors of such city voting at an election to be held for that purpose after notice of such election shall have been given by the council for ten days by publication in a newspaper published in such city or having a general circulation therein, the last notice to appear not more than one week next prior to the date of the election.

Every officer or assistant, other than the mayor and councilmen, shall receive such salary or compensation as the council shall by ordinance provide. The salary or compensation of all other employees of such city shall be fixed by the council from time to time, as occasion may demand.



§ 21-5-17 - Office hours of mayor and councilmen

The mayor and councilmen (or commissioners) shall have an office in the city hall, and shall have regular office hours each day, except Sundays and legal holidays, which said office hours shall be fixed by ordinance.

It shall be the duty of the mayor and councilmen to efficiently and economically administer every department of the city government, and they shall devote as much of their time to the business of the city as shall be necessary to accomplish that result. The council shall, by resolution, fix the hours of service of all other officers and employees.



§ 21-5-19 - Existing laws, rights and liabilities of city unaffected by reorganization

All laws governing cities heretofore operating under another form of government not inconsistent with the provisions of this chapter respecting the commission form of government shall apply to and govern such cities respectively when they shall come under the said commission form. All bylaws, ordinances, and resolutions lawfully passed and in force in every such city under its former organization, shall remain in force until altered or repealed by the council elected under the provisions of this chapter. The territorial limits of every such city shall remain the same as under its former organization, and all rights and property of every description, which were vested in every such city, under its former organization, shall vest in the same under the organization contemplated by the commission form of government. No right or liability, either in favor of or against such city, and no suit or prosecution of any kind shall be affected by such change, unless otherwise provided.



§ 21-5-21 - Election offenses

Any officer or employee other than the mayor and councilmen (or commissioners) of any such city who shall solicit or attempt to influence any person to vote for any particular candidate at any election held in such city, or who shall in any manner contribute any money, labor or other valuable thing to any person or organization for election purposes, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one hundred dollars, or by imprisonment in the county jail not exceeding thirty days, or by both such fine and imprisonment.



§ 21-5-23 - Commission form Laws of 1908 not repealed

Nothing in this chapter shall be construed in any way to affect, alter or modify the existence of municipalities now operating under Chapter 108 of the Laws of 1908. Such municipalities shall continue to enjoy the form of government now enjoyed by them, and each shall be possessed of all rights, powers, privileges and immunities granted and conferred by Chapter 108 of the Laws of 1908. The mayor and commissioners of all municipalities now operating under Chapter 108 of the Laws of 1908 shall hold their offices for a term of four (4) years, and until their successors are duly elected and qualified. The officers shall qualify and enter upon the discharge of their duties on the first day of July after such general election that is not on a weekend, and shall hold their office for four (4) years, and until their successors are duly elected and qualified.






Chapter 7 - COUNCIL FORM OF GOVERNMENT

§ 21-7-1 - Adoption of council form by certain municipalities authorized

Notwithstanding anything to the contrary in this title any municipality in this state having a population, according to the 1940 official federal census exceeding 8,000, but not exceeding 9,600, and operating under "code charter" as defined by chapter 3 of this title, may as hereinafter set forth, change its form of government to a plan of government hereby designated as the "council form" in order to place in the council of any municipality, operating under such form, full and complete executive and legislative powers over its entire municipal affairs.



§ 21-7-3 - Applicability of "code charter" provisions

All of the provisions of law applicable to municipalities operating under "code charter" as aforesaid, which are not inconsistent with the provisions of this chapter, shall apply fully to the form of government to be established hereunder. However, such cities coming under the council form shall not be included in those classes of cities set forth in Section 21-29-151, unless and until the council shall have adopted a resolution setting forth their intention to come under Sections 21-29-101 through 21-29-151. All provisions of law vesting rights, privileges and powers in and charging with duties the mayor and/or board of aldermen are hereby specifically vested in the council of municipalities which shall operate under the provisions of this chapter.



§ 21-7-5 - Procedure for adoption or abandonment of plan

The manner in which any municipality, within the class provided in Section 21-7-1 may change its form of government to the plan authorized herein, shall be as follows:

One or more petitions, similar in form and substance, addressed to the mayor praying that an election be held to determine whether or not such city shall abandon its existing form of government and become organized under a council form of government, signed by at least twenty per centum of the qualified electors of such city, shall be filed with the city clerk, who shall deal with the same as required with reference to other petitions.

If on the delivery of such petition to the mayor, it shall appear that such petition or petitions have not been signed by the required number of qualified electors of such city, the mayor shall at once certify such fact and immediately return such petition or petitions to the person or persons presenting the same, who may thereafter procure additional signers thereto and again file such petition or petitions with the city clerk, as above provided, as an original petition.

If it shall appear at any time from the certificate of the city clerk that said petition or petitions have been signed by the requisite number of qualified electors of said city, the mayor shall immediately refer the same to the board of aldermen. If it shall appear that said petition or petitions are in proper form and have been sufficiently signed by the qualified electors of such city, they shall, within thirty days, order, and provide, for the holding of a special election in such city, to be held, not less than thirty, nor more than sixty days, from the date of making such order, notice of which election shall be given, and the same shall be held and conducted as other elections in such city. At such special election the propositions to be voted for shall be: "FOR THE COUNCIL FORM OF GOVERNMENT" and "FOR THE PRESENT FORM OF GOVERNMENT," which propositions shall be printed on the official ballot at such election. As soon as the return of such election shall have been certified by the persons holding the same, the board of aldermen shall at their next regular meeting, consider the same, and if a majority of the votes cast at such election, are in favor of the council form of government, then they shall enter an order providing for the election of a mayor, a vice-mayor and five other councilmen provided for under Section 21-7-7, at an election to be held on the second Tuesday in December next before the expiration of the terms of the municipal officers then holding office. Thereupon the said petition or petitions, and all proceedings had thereon, including an order of the mayor and board of aldermen that the form of government will be changed on the first Monday of January following the expiration of their term of office, shall be recorded in the ordinance book of such city, which record shall be evidence of all the matters and things therein contained. The mayor of such city shall immediately certify to the secretary of state that such city by special election has adopted the system of government provided for herein, which certificate shall be recorded in a book kept for that purpose by the secretary of state. In case it shall appear by said election returns that a majority of the votes cast at such election were in favor of the existing form of government, then the board of aldermen shall dismiss the petition, in which case no similar petition shall be filed for a period of one year from the date of such order, but nothing short of such election shall preclude the filing of the petition at any time.

Any city which shall have operated for more than two years under the council form of government may abandon such form of government and return to the code charter form of government by substantially the same procedure through petitions and elections as herein provided for change to the council form of government. Such change, however, shall take effect on the first Monday of January following the expiration of the term of office of the members of the council then holding office.



§ 21-7-7 - Members of the council; their election and compensation

The governing body of any such municipality shall be a council, known and designated as such, consisting of seven members. One of the members shall be the mayor, having the qualifications as prescribed by Section 21-3-9, who shall have full rights, powers and privileges of other councilmen. The mayor shall be nominated and elected at large; the remaining councilmen shall be nominated and elected one from each ward into which the city shall be divided. However, if the city be divided into less than six wards, the remaining councilmen shall be nominated and elected at large. The councilmen, including the mayor, shall be elected for a term of four years to serve until their successors are elected and qualified in accordance with the provisions of Section 21-11-7, said term commencing on the first Monday of January after the municipal election first following the adoption of the form of government as provided by this chapter.

The compensation for the members of the council shall, for the first four years of operation, under this chapter, be fixed by the board of mayor and aldermen holding office prior to the change in form of government. Thereafter the amount of compensation for each such member may be increased or decreased by the council, by council action taken prior to the election of members thereof for the ensuing term, such action to become effective with the ensuing terms.



§ 21-7-9 - Meetings of council; quorum; voting

(1) Regular public meetings of the council shall be held on the first Tuesday after the first Monday in January after the election of the members of the council and monthly thereafter on the first Tuesday in each month. When a regular meeting of the council shall fall upon a holiday, the council shall meet the following day. Special meetings may be called at any time by the mayor or by three (3) members of the council. At any and all meetings of the council, five (5) members thereof shall constitute a quorum. The quorum required by this section may be established by teleconference or video means as provided in Section 25-41-5(2)(b). The affirmative vote of a majority of the members of the quorum at any meeting shall be necessary to adopt any motion, resolution, or ordinance or to pass any measure whatever unless otherwise provided in this chapter. Upon every vote taken by the council the yeas and nays shall be called and recorded and every motion, resolution, or ordinance shall be reduced to writing before the vote is taken thereon. Upon request of one or more council members, any motion, resolution or ordinance shall be read by the clerk before the vote is taken thereon.

(2) The council may, pursuant to Section 21-17-17, set a day other than Tuesday for the holding of its regular monthly meeting.



§ 21-7-11 - Powers of council; surety bond of officers and employees

The full and complete executive and legislative powers of the municipality as vested by law, or inherent, shall be vested in such council. The council, however, may delegate such of its administrative functions as it deems proper and necessary to such officials so elected by it as provided in Section 21-7-15, and in addition may delegate administrative powers and functions to such other person or persons as may be selected by said council in order to carry out its functions, whether municipal or proprietary, which would permit the efficient administration of its municipal affairs. Said council has the right to select, appoint or designate departmental heads, such as but not limited to superintendent of utilities, superintendent of public health and sanitation, superintendent of fire and safety, superintendent of parks and recreation, superintendent of public buildings and grounds, and such other departmental heads as the council may deem best and proper. Said council has the power to fix the compensation of all such persons so selected and to define their duties, obligations and responsibilities. The council shall also require all officers and employees handling or having the custody of any public funds of such city to give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in an amount to be determined by the council (which shall not be less than Ten Thousand Dollars ($ 10,000.00)). Any and all such persons so selected shall be accountable to the council and shall make report, or reports, to the council so often as is required of them respectively, and may be removed at any time for cause after first having been given an opportunity for a hearing on the reasons for removal. No member of the council shall be eligible for selection to any such office or position.



§ 21-7-13 - Powers and duties of mayor

The powers and duties heretofore conferred upon the mayor of municipalities by law are hereby conferred upon and charged to the council. The mayor, or in his absence the vice-mayor, shall (a) as chairman preside at all meetings of the council, and shall have veto power, in writing, giving his reasons therefor, of any measure passed by the council, although a measure vetoed may be adopted notwithstanding, if two-thirds of the council vote therefor; (b) represent the municipality in all functions political, social or economic, but he shall in no wise bind the municipality, other than as he may be specifically authorized or delegated to do by the council, as reflected by its orders, resolutions or ordinances; (c) execute for and on behalf of the council, all documents or instruments of writing, of whatever kind and character, under the seal of the municipality, when necessary or required; and (d) act for the municipality as directed by the council, in any manner and for any purpose which by any statute or law, because of its particular wording or meaning, provides for individual action of the mayor rather than body action of the council, wherein and whereby such right of action could not be properly or consistently exercised by the latter, all to the end that any such municipality coming under the provisions of this chapter shall not be denied any of the rights and privileges which any such municipality would enjoy except for the provisions of this chapter. The council shall fix the amount of compensation of the mayor and vice-mayor, for their additional duties as such, which compensation shall be in addition to their compensation as councilmen.



§ 21-7-15 - Election of vice-mayor and other officers; duties

The members of the council shall from their membership elect a vice-mayor who shall have the powers and duties as prescribed by this chapter. The members of the council by a majority vote of its entire membership shall elect from time to time, to serve during its pleasure, persons, residents of said municipality, but not from among its membership, who shall be designated and have official status as (a) clerk, (b) one or more deputy clerks, (c) marshal, (d) street commissioner, (e) tax collector, (f) tax assessor, (g) treasurer, (h) police justice pro tempore, and (i) city attorney. The office of marshal, police justice pro tempore, and city attorney shall not be consolidated with any other office but such other designated offices may be consolidated in whole or in part. Such officials so elected shall be amenable to the council and their compensation shall be fixed by said council and each may be required to enter into such bond for the faithful discharge of their duties as the council deems necessary. Such selected officials may be removed by the council at any time for cause after first having been given an opportunity for a hearing on the reasons for removal. The duties of the clerk shall be those prescribed by Sections 21-15-17, 21-15-19, 21-23-11, and 21-39-7. The duties of the deputy clerk, or clerks, shall be those vested in the clerk, as aforesaid, but who shall act in the name of the clerk. The duties of the marshal shall be those as prescribed by Section 21-21-1. The duties of the street commissioner shall be those as prescribed by Section 21-3-23. The duties of the tax collector shall be those as prescribed by Section 21-33-53. The duties of the tax assessor shall be those applicable to such office under this title. The duties of the treasurer shall be those as prescribed by Section 21-39-19. In addition to the foregoing duties the council may confer upon such appointed officials respectively, other than to the police justice pro tempore, additional duties as the council may prescribe.

The police justice shall be nominated and elected at large and he, together with the police justice pro tempore as appointed, shall meet the qualifications as prescribed by Chapter 23 of this title, and shall perform such duties and have such powers as vested by this title.



§ 21-7-17 - Existing law, rights and liabilities of city unaffected by reorganization

All by-laws, ordinances, and resolutions lawfully passed and in force in every city heretofore operating under code charter, which changes its form of government to council form under the provisions of this chapter, shall remain in force until altered or repealed by the council elected under the provisions thereof. The territorial limits of every such city shall not be affected by the change, and all rights and property of every description, which were vested in every such city, under its former organization, shall vest in the same under the organization contemplated by council form of government, and no right or liability, either in favor or against such city, and no suit or prosecution of any kind shall be affected by such change, unless otherwise provided.



§ 21-7-19 - Chapter cumulative to other laws

It is not intended by this chapter to amend or repeal any existing laws by the provisions hereof, but this chapter shall be cumulative and in addition to any laws in force.






Chapter 8 - MAYOR-COUNCIL FORM OF GOVERNMENT

§ 21-8-1 - Adoption of mayor-council form authorized

Any municipality, regardless of the form of government under which it is operating, may adopt the mayor-council form of government, as hereinafter provided, by the procedure hereinafter set forth.



§ 21-8-3 - Initiation of proceedings for adoption

The manner of effecting the change in the government of any such municipality from the form of government under which it is operating to the mayor-council form of government shall be as follows:

One (1) or more petitions, similar in form and substance, addressed to the mayor, praying that an election be held to determine whether or not such city shall abandon its existing form of government and become organized under the mayor-council form of government, signed by at least ten percent (10%) of the qualified electors of such municipality, provided, however, that any municipality with population of less than forty thousand (40,000) shall be required to be signed by twenty percent (20%), shall be filed with the municipal clerk who shall, within ten (10) days thereafter, check the signatures thereto with the registration books of the municipality and attach thereto his certificate showing the total number of qualified electors in said municipality and the total number of signatures to said petitions and deliver the same to the mayor. Such petition or petitions shall specify the number of councilmen to be on the council and the number of councilmen to be elected from wards and the number at large, if any.

If on the delivery of such petition to the mayor it shall appear that such petition or petitions have not been signed by the required number of qualified electors of such municipality the mayor shall at once certify such fact and immediately return such petition or petitions to the person or persons presenting the same, who may thereafter procure additional signers thereto and again file such petition or petitions with the municipality clerk, as above provided, as an original petition.

If it shall at any time appear from the certificate of the municipality clerk that said petition or petitions have been signed by the required number of qualified electors of said municipality, the mayor shall immediately refer the same to the municipality council or board and, if it shall appear that said petition or petitions are in proper form and have been sufficiently signed by the qualified electors of such municipality, the council or board shall within ten (10) days order and provide for the holding of a special election in such municipality not less than twenty (20) days nor more than sixty (60) days from the date of making such order, notice of which shall be given, and the same shall be held and conducted as other elections in such municipality. At such special election the propositions to be voted for shall be: (a) "For the present form of government" and (b) "For the mayor-council form of government."

No petition requesting that an election be held pursuant to the provisions of this chapter shall be presented to the municipality clerk within two (2) years after the date of the last election held pursuant to provisions of this chapter, provided that there is no waiting period for the presentation of a petition for a form of government other than the mayor-council form except that it shall not be presented to the municipality clerk until after the date of an election held pursuant to a previously filed petition.



§ 21-8-5 - Conduct of election; certification of results

(1) All elections held for the adoption of the mayor-council form of government shall be held and conducted in accordance with the general laws for the holding of municipal elections.

(2) As soon as the returns of any election held hereunder for the adoption of the mayor-council form have been certified, and if a majority of the votes cast at such election were in favor of the mayor-council form of government, the mayor of such municipality shall immediately certify to the secretary of state that such municipality, by special election, has adopted the mayor-council form of government provided for herein, which certificate shall be recorded in a book kept for that purpose by the secretary of state.



§ 21-8-7 - Election of mayor and council members; reapportionment; vacancies; offices; clerical assistance and expenses

(1) Each municipality operating under the mayor-council form of government shall be governed by an elected council and an elected mayor. Other officers and employees shall be duly appointed pursuant to this chapter, general law or ordinance.

(2) Except as otherwise provided in subsection (4) of this section, the mayor and council members shall be elected by the voters of the municipality at a regular municipal election held on the first Tuesday after the first Monday in June as provided in Section 21-11-7, and shall serve for a term of four (4) years beginning on the first day of July next following the election that is not on a weekend.

(3) The terms of the initial mayor and council members shall commence at the expiration of the terms of office of the elected officials of the municipality serving at the time of adoption of the mayor-council form.

(4) (a) The council shall consist of five (5), seven (7) or nine (9) members. In the event there are five (5) council members, the municipality shall be divided into either five (5) or four (4) wards. In the event there are seven (7) council members, the municipality shall be divided into either seven (7), six (6) or five (5) wards. In the event there are nine (9) council members, the municipality shall be divided into seven (7) or nine (9) wards. If the municipality is divided into fewer wards than it has council members, the other council member or members shall be elected from the municipality at large. The total number of council members and the number of council members elected from wards shall be established by the petition or petitions presented pursuant to Section 21-8-3. One (1) council member shall be elected from each ward by the voters of that ward. Council members elected to represent wards must be residents of their wards at the time of qualification for election, and any council member who removes the member's residence from the municipality or from the ward from which elected shall vacate that office. However, any candidate for council member who is properly qualified as a candidate under applicable law shall be deemed to be qualified as a candidate in whatever ward the member resides if the ward has changed after the council has redistricted the municipality as provided in paragraph (c)(ii) of this subsection (4), and if the wards have been so changed, any person may qualify as a candidate for council member, using the person's existing residence or by changing the person's residence, not less than fifteen (15) days before the first party primary or special party primary, as the case may be, notwithstanding any other residency or qualification requirements to the contrary.

(b) The council or board existing at the time of the adoption of the mayor-council form of government shall designate the geographical boundaries of the wards within one hundred twenty (120) days after the election in which the mayor-council form of government is selected. In designating the geographical boundaries of the wards, each ward shall contain, as nearly as possible, the population factor obtained by dividing the municipality's population as shown by the most recent decennial census by the number of wards into which the municipality is to be divided.

(c) (i) It shall be the mandatory duty of the council to redistrict the municipality by ordinance, which ordinance may not be vetoed by the mayor, within six (6) months after the official publication by the United States of the population of the municipality as enumerated in each decennial census, and within six (6) months after the effective date of any expansion of municipal boundaries; however, if the publication of the most recent decennial census or effective date of an expansion of the municipal boundaries occurs six (6) months or more before the first party primary of a general municipal election, then the council shall redistrict the municipality by ordinance not less than sixty (60) days before the first party primary.

(ii) If the publication of the most recent decennial census occurs less than six (6) months before the first primary of a general municipal election, the election shall be held with regard to the existing defined wards; reapportioned wards based on the census shall not serve as the basis for representation until the next regularly scheduled election in which council members shall be elected.

(d) If annexation of additional territory into the municipal corporate limits of the municipality occurs less than six (6) months before the first party primary of a general municipal election, the council shall, by ordinance adopted within three (3) days of the effective date of the annexation, assign the annexed territory to an adjacent ward or wards so as to maintain as nearly as possible substantial equality of population between wards; any subsequent redistricting of the municipality by ordinance as required by this chapter shall not serve as the basis for representation until the next regularly scheduled election for municipal council members.

(5) Vacancies occurring in the council shall be filled as provided in Section 23-15-857.

(6) The mayor shall maintain an office at the city hall. The council members shall not maintain individual offices at the city hall; however, in a municipality having a population of one hundred thousand (100,000) and above according to the latest federal decennial census, council members may have individual offices in the city hall. Clerical work of council members in the performance of the duties of their office shall be performed by municipal employees or at municipal expense, and council members shall be reimbursed for the reasonable expenses incurred in the performance of the duties of their office.



§ 21-8-9 - Council to exercise legislative power

The legislative power of the municipality shall be exercised by the municipal council, except as may be otherwise provided by general law.



§ 21-8-11 - Council officers; meetings; quorum; voting; council members shall not serve as members of commissions or boards under their control

(1) During the first council meeting of a new council, the council shall elect one (1) member as president of the council and one (1) of its other members as vice president, both of whom shall serve at the pleasure of the council. The president shall preside at all council meetings. In the event of the president's absence or disability, the vice president shall act as president. In the event of the absence of the president and vice president, a presiding officer shall be designated by majority vote of the council to serve during such meeting. All councilmen, including the president, shall have the right to vote in the council at all times, even when serving as acting mayor.

(2) Regular public meetings of the council shall be held on the first Tuesday after the first day of July after the election of the members of the council that is not on a weekend and at least monthly thereafter on the first Tuesday after the first Monday in each month, or at such other times as the council by order may set. Special meetings may be called at any time by the mayor or a majority of the members of the council. At any and all meetings of the council, a majority of the members thereof shall constitute a quorum and the affirmative vote of a majority of the quorum at any meeting shall be necessary to adopt any motion, resolution or ordinance, or to pass any measure whatever unless otherwise provided in this chapter. The quorum required by this section may be established by teleconference or video means as provided in Section 25-41-5(2)(b). Upon every vote taken by the council, the yeas and nays shall be recorded and every motion, resolution or ordinance shall be reduced to writing before the vote is taken thereon. Upon request of one or more council members, any motion, resolution or ordinance shall be read by the clerk before the vote is taken thereon.

(3) No councilman shall be a member of any commission or board appointed or designated herein, or serve as a member of any commission or board under their jurisdiction except as otherwise provided by law.



§ 21-8-13 - General powers and duties of council

(1) The council shall appoint a clerk of the council and deputy clerks, as necessary, who shall compile the minutes and records of its proceedings, its ordinances and resolutions as this chapter requires, and perform such duties as may be required by law.

(2) At the end of each fiscal year, the council shall cause a full and complete examination of all the books, accounts and vouchers of the municipality to be made by a competent, independent accountant or accountants who shall be appointed by the council, and the report of said examination shall be typed or printed in pamphlet form. The council shall make available a copy of said pamphlet to all persons who shall apply therefor at the office of the municipal clerk and shall cause three (3) of the printed copies of said pamphlet for each fiscal year to be substantially bound in three (3) volumes which shall be kept and preserved as a record of the clerk's office. Said pamphlets shall be published as now provided by law.

(3) If, at the beginning of the first term of office of the first city council elected by any municipality under the provisions of this chapter, the appropriations for the expenditures for the municipal government for the current fiscal year shall have been made, the council shall have power by ordinance, to revise, repeal or change said appropriations and to make additional appropriations.

(4) The authority of the council is otherwise legislative and is executed by a vote within a legally called meeting. No member of the council shall give orders to any employee or subordinate of a municipality other than the council member's personal staff. The council shall deal with the municipal departments and personnel solely through the mayor.



§ 21-8-15 - Mayor to exercise executive power

The executive power of the municipality shall be exercised by the mayor, and the mayor shall have the superintending control of all the officers and affairs of the municipality, and shall take care that the laws and ordinances are executed.



§ 21-8-17 - General powers and duties of mayor; approval of ordinances

(1) The mayor shall enforce the charter and ordinances of the municipality and all general laws applicable thereto. He shall annually report to the council and the public on the work of the previous year and on the condition and requirements of the municipal government and shall, from time to time, make such recommendations for action by the council as he may deem in the public interest. He shall supervise all of the departments of the municipal government and shall require each department to make an annual report and such other reports of its work as he may deem desirable. No member of the council shall give orders to any employee or subordinate of a municipality other than the council member's personal staff.

(2) Ordinances adopted by the council shall be submitted to the mayor and he shall, within ten (10) days (not including Saturdays, Sundays or holidays) after receiving any ordinance, either approve the ordinance by affixing his signature thereto or return it to the council by delivering it to the clerk of the council together with a statement setting forth his objections thereto or to any item or part thereof. No ordinance or any item or part thereof shall take effect without the mayor's approval, unless the mayor fails to return an ordinance to the council prior to the next council meeting, but no later than fifteen (15) days (not including Saturdays, Sundays or holidays) after it has been presented to him or unless the council upon reconsideration thereof not later than the tenth day (not including Saturdays, Sundays or holidays) following its return by the mayor, shall, by a vote of two-thirds ( 2/3) of the members present and voting resolve to override the mayor's veto.

(3) The mayor may attend meetings of the council and may take part in discussions of the council but shall have no vote except in the case of a tie on the question of filling a vacancy in the council, in which case he may cast the deciding vote.



§ 21-8-19 - Acting mayor; filling of vacancy in office of mayor

Whenever the mayor shall be prevented by absence from the municipality, disability or other cause from attending to the duties of his office, the mayor shall appoint a member of the council to assume the duties of the mayor. However, any acting mayor so appointed shall retain his right to vote in the council. Whenever the mayor shall have been unable to attend to the duties of his office for a period of sixty (60) consecutive days for any of the above stated reasons, or whenever the mayor shall be incapable of making such appointment, an acting mayor shall be appointed by the council from among its members and said acting mayor shall succeed to all the rights, powers and duties of the mayor or the then acting mayor. Such acting mayor shall serve until the mayor returns to office or until a new mayor has been elected to fill the unexpired term of the original mayor. A new mayor shall be elected at a special election to be called and held as provided by law for the holding of municipal elections; provided that the acting mayor shall complete the term of the original mayor if a general municipal election is to be held within six (6) months of the determination of the council hereinafter provided for in this section. Prior to the calling of a special election pursuant to this section, the council, by a two-thirds ( 2/3) vote of all members of the council, shall make a determination that the mayor is incapable of completing his term of office. In the event of the death of the mayor the council shall appoint an acting mayor as provided in this section to serve until a successor is elected. Within thirty (30) days of the mayor's death the council shall call a special election as provided in this section to elect his successor; provided that the acting mayor shall complete the term of the original mayor if a general municipal election is to be held within six (6) months of the death of the original mayor.



§ 21-8-21 - Mayor and councilmen to be qualified electors of city; compensation; overtime to members of police and fire departments

(1) The mayor and the members of the council shall be qualified electors of the municipality. The compensation for the mayor and the members of the council shall be set by the council. After the salaries of the first mayor and first council have been determined by the council of any municipality electing to come under the provision of this chapter, such salaries shall be effective immediately. Thereafter, any increases or decreases in the salary for the mayor or councilmen may be authorized by the council at any time prior to ninety (90) days before the next general election for the selection of municipal officers. Such increases or decreases shall not become effective until the next elected mayor and council takes office.

(2) The salary of the mayor, councilmen and all employees of such municipality shall be paid at such periods as may be fixed by the council, but not less frequently than once a month; however, no salaries or wages shall be paid to any officer or employee of such municipality until after the same shall have been earned. Every officer or employee of the municipality shall receive such a salary of compensation as the council shall by ordinance provide, and the salary compensation of all employees of such municipality shall be fixed by the council from time to time, as occasion may demand.

(3) The city council shall have the power and authority to provide for and pay to any member of the police department or fire department of such municipality additional compensation for services and duties performed by any such member over and above the usual and regular number of days and hours per week or month ordinarily worked by such member. Nothing herein contained shall be construed to relieve any such member of the police department or fire department from being subject to call for duty on a twenty-four-hour basis whether or not additional compensation is paid. Provided, however, that no policeman or fireman shall perform any duties or other work during regular working hours for any person or association, group or drive, or during hours for which he is being paid for the performance of official duties as policeman or fireman.



§ 21-8-23 - Municipal departments; surety bond

(1) The municipality may have a department of administration and such other departments as the council may establish by ordinance. All of the administrative functions, powers and duties of the municipality shall be allocated and assigned among and within such departments.

(2) Each department shall be headed by a director, who shall be appointed by the mayor and confirmed by an affirmative vote of a majority of the council present and voting at any such meeting. Each director shall serve during the term of office of the mayor appointing him, and until the appointment and qualification of his successor.

(3) The mayor may, in his discretion, remove the director of any department. Directors of departments shall be excluded from the coverage of any ordinance or general law providing for a civil service system in the municipality; provided, however, all individuals serving as heads of departments at the time of the municipality's adoption of the mayor-council form as described in this chapter shall continue to be covered by the provisions of the civil service system in effect at the time the mayor-council form is adopted.

(4) Directors of departments shall appoint subordinate officers and employees within their respective departments and may, with approval of the mayor, remove such officers and employees subject to the provisions of any ordinance establishing a civil service system where that system is effective in the municipality, or other general law; provided, however, that the council may provide by ordinance for the appointment and removal of specific boards or commissions by the mayor.

(5) Whenever the city council is authorized by any provision of general law to appoint the members of any board, authority or commission, such power of appointment shall be deemed to vest in the mayor with the confirmation of an affirmative vote of a majority of the council present and voting at any meeting.

(6) The council shall also require all officers and employees handling or having the custody of any of the public funds of such municipality to give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in an amount to be determined by the council (which shall not be less than Fifty Thousand Dollars ($ 50,000.00)), the premium on which bonds shall be paid by the city.



§ 21-8-25 - Chief administrative officer

The council of any municipality adopting the mayor-council form of government may, within its discretion, adopt an ordinance providing that the mayor shall appoint, with the advice and consent of the council, a chief administrative officer to coordinate and direct the operations of the various departments and functions of municipal government; such chief administrative officer shall serve at the pleasure of the mayor and shall possess such qualifications and experience as shall be set out in the aforesaid ordinance. The said chief administrative officer shall be answerable solely to the mayor in the performance of his functions and shall be subject to dismissal at the pleasure of the mayor and shall be excluded from the coverage of any ordinance or general law providing for a civil service system in the municipality.



§ 21-8-27 - Control of mayor and his subordinates by council

The members of the council shall not direct or dictate the appointment of any person to or his removal from office by the mayor or any department directors. Except for the purposes of inquiring or receiving information or advice, the council shall deal with the municipal departments and personnel solely through the mayor and no member of the council shall give orders to any subordinate of the municipality. The council shall have the power to investigate any part of the municipal government and for that purpose to compel the attendance of witnesses and the production of documents and other evidence.



§ 21-8-31 - Election offenses

Any municipal officer or employee, other than the mayor and councilmen of any such municipality, who shall, during hours of employment solicit or attempt to influence any person to vote for any particular candidate at any election held in such municipality shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding One Hundred Dollars ($ 100.00) or by imprisonment in the municipal jail not exceeding thirty (30) days, or both such fine and imprisonment.



§ 21-8-33 - Existing laws unaffected by reorganization; application of civil service laws

All laws governing any municipality coming under the provisions of this chapter which are not inconsistent with the provisions hereof respecting the mayor-council form of government shall apply to and govern such municipalities respectively when they shall come under the mayor-council form. All orders, ordinances or resolutions heretofore adopted by a municipality adopting the mayor-council form of government shall remain in full force and effect until altered or repealed by the council established hereunder, and all of the provisions of the civil service acts applying to any municipality adopting the mayor-council form of government at the time of such adoption shall continue to apply in full force and effect to such municipality after adoption of such mayor-council form of government. The board of civil service commissioners existing and operating under the former plan of government shall continue to operate without interruption or impairment under the mayor-council form of government. All rights, privileges, and advantages of all employees coming under the civil service acts applying to said municipality at the time of adoption shall remain in full force and effect and shall in nowise be impaired, altered, or changed by such adoption, except as otherwise provided by this chapter. After the election and taking of office of the councilmen and mayor under the mayor-council form of government, all functions and duties of every nature that would have otherwise been performed by the governing body under the previous form of government in relation to such civil service acts shall thereafter be exercised and performed by the municipal council under the mayor-council form of government except that all appointments of employees coming under the provisions of such civil service acts shall be made, subject to such civil service acts, by the mayor, but all appointments made prior to the change to the mayor-council form shall remain in full force and effect.



§ 21-8-35 - Rights and liabilities of municipality unaffected by reorganization; police court and public schools unaffected by reorganization

The territorial limits of any such municipality shall remain the same as under its former organization and any litigation concerning annexation in progress at the time any municipality shall adopt the mayor-council form of government shall not be affected by such change; provided that nothing herein shall affect the rights of such municipality to expand its territorial limits as provided by law. All rights and property of every description which were vested in every such municipality under its former organization shall vest in the same under the organization contemplated by the mayor-council form of government; and no right or liability, either in favor of or against such municipality, and no suit or prosecution of any kind shall be affected by such change. This chapter shall not in any manner, irrespective of other provisions hereof, affect the organization of the police court or of the public schools which shall continue to operate by and under the laws otherwise applicable. The police justice, as well as all other municipal employees, shall be appointed by the mayor.



§ 21-8-37 - Corporate name

The corporate name of every such municipality shall be "The City, Town, Village of (name of municipality)" under which name the mayor and council shall exercise and perform all the corporate powers, duties and obligations conferred or imposed on it by the members thereof.



§ 21-8-39 - Provisions as to disability and relief fund for firemen and policemen to continue unaffected

All of the provisions of law pertaining to policemen and firemen under the "disability and relief fund for firemen and policemen" as provided in Sections 21-29-201 et seq., shall be unimpaired, and there shall be no interruption or change in the operation or administration of the disability and relief fund for firemen and policemen, and other municipal employees.



§ 21-8-41 - Applicability of general municipal law

All of the provisions of law with reference to the government of municipalities not inconsistent with the terms and provisions of this chapter shall be applicable to any municipality operating under the mayor-council form of government as herein provided.



§ 21-8-43 - Inconsistent statutes repealed

In the event a municipality adopts the mayor-council form of government as hereinabove set out, all statutes in conflict with the provisions of such form of government as set out in this chapter are hereby repealed.



§ 21-8-45 - Election of officers; taking of office

Any municipality voting to adopt the mayor-council form of government after adoption of this chapter shall have an election of municipal officers within the time and in the manner provided by statute, and such officers and the form of government shall take effect and be instituted at the time of the taking of office for the newly elected officials as expressly provided by statute.



§ 21-8-47 - "Ordinance" defined for purposes of chapter

The term "ordinance" as used in this chapter shall be deemed to include ordinances, resolutions, orders and any other official actions of the council, except those procedural actions governing the conduct of the council's meetings, appointing a clerk of council, and exercising the council's investigative functions under Section 21-8-13(4).






Chapter 9 - COUNCIL-MANAGER PLAN OF GOVERNMENT

§ 21-9-1 - Adoption of council-manager plan by certain municipalities; applicability of Title 21

Any city or town as defined by law, regardless of the form of government under which it is operating, may adopt the council-manager plan of government by the procedure hereinafter set forth. Wherever the word "city" is used in this chapter, it shall be construed to refer to "city or town."

All of the provisions of this title, derived from Chapter 491, Laws of 1950, with reference to the government of municipalities, not inconsistent with the terms and provisions of this chapter, shall be applicable to any municipality operating under the council-manager plan of government as herein provided.



§ 21-9-3 - Initiating proceedings for adoption

The manner of effecting the change in the government of any such city from the form of government under which it is operating to the council-manager plan of government shall be as follows:

One or more petitions, similar in form and substance, addressed to the mayor, praying that an election be held to determine whether or not such city shall abandon its existing form of government and become organized under a council-manager plan of government, signed by at least ten percent (10%) of the qualified electors of such city, shall be filed with the city clerk, who shall within ten (10) days thereafter check the signatures thereto with the registration books of the city and attach thereto his certificate showing the total number of qualified electors in said city, and the total number of signatures to said petitions and deliver the same to the mayor.

If, on the delivery of such petition to the mayor, it shall appear that such petition or petitions have not been signed by the required number of qualified electors of such city, the mayor shall at once certify such fact and immediately return such petition or petitions to the person or persons presenting the same, who may thereafter procure additional signers thereto and again file such petition or petitions with the city clerk, as above provided, as an original petition.

If it shall at any time appear from the certificate of the city clerk that said petition or petitions have been signed by the required number of qualified electors of said city, the mayor shall immediately refer the same to the city council or board and if it shall appear that said petition or petitions are in proper form and have been sufficiently signed by the qualified electors of such city, the council or board shall within five (5) days order and provide for the holding of a special election in such city not less than twenty (20) days nor more than sixty (60) days from the date of making such order, notice of which shall be given, and the same shall be held and conducted as other elections in such city. At such special election the propositions to be voted for shall be: (1) "FOR THE PRESENT FORM OF GOVERNMENT" and "FOR THE COUNCIL-MANAGER PLAN OF GOVERNMENT," and (2) "FOR COUNCILMEN ELECTED AT LARGE" and "FOR COUNCILMEN ELECTED BY WARDS," which propositions shall be printed on the official ballot at such election.



§ 21-9-5 - Results of election for change to council-manager form; effective date of change

As soon as the returns of any election held hereunder for the adoption of the council-manager plan have been certified, and if a majority of the votes cast at such election were in favor of the council-manager form of government, the mayor of such city shall immediately certify to the secretary of state that such city, by special election, has adopted the council-manager form of government provided for herein, which certificate shall be recorded in a book kept for that purpose by the secretary of state. Such form of government shall then become effective on the third Tuesday after said adoption.

In case it shall appear by said election returns that a majority of the votes cast at such election were in favor of the existing form of government, then the mayor and councilmen or aldermen shall dismiss the petition, in which case no similar petition or ordinance shall be filed for a period of two years from the date of such order dismissing the petition, but nothing short of such election shall preclude the filing of such petition and the holding of another election at any time.



§ 21-9-7 - Transition to council-manager plan

All elected officials of the city holding office at the time the council-manager plan is adopted hereunder shall continue in office until the expiration of their respective terms of office. The mayor and councilmen or aldermen of the city, prior to the time of the effective date for the installation of the council-manager plan, shall have power to provide by ordinance for any details of the orderly transition from the prior form of government to the council-manager plan, not otherwise specified by law.



§ 21-9-9 - Procedure for repeal of council-manager plan

Any city which has adopted the council-manager plan, as herein provided, and which shall have operated under the council-manager plan for a period of three years, may discontinue the council-manager plan of government by a vote of the electors thereof initiated by a petition of twenty per centum of the qualified electors of said city, and the same procedure set forth in Section 21-9-3, shall be followed in determining whether such plan shall be discontinued. The propositions to be then voted on shall be: "For the council-manager form of government" and "Against the council-manager form of government."



§ 21-9-11 - Conduct of elections

All elections held either for the adoption of the council-manager plan of government or for its discontinuance or repeal, shall be held and conducted in accordance with the general laws for the holding of municipal elections.



§ 21-9-13 - Transition from council-manager plan

In case the council-manager plan of government is discontinued or repealed by a majority vote of the qualified electors of such city, voting in an election for that purpose, as provided in Section 21-9-9, the next municipal election thereafter shall be conducted for such officials as are provided by law for such city under and according to that form of government under which it operated prior to the time that it adopted the council-manager plan of government. The elected officials then holding office under the council-manager plan shall continue in office until their duly elected successors under said form of government under which the municipality operated prior to the adoption of the council-manager plan shall take office. On the date on which such newly elected officials shall take office, as provided by law, the employment of such manager as shall have theretofore been employed by the council under the council-manager plan shall terminate, and all offices created under the provisions of this chapter shall terminate. Thereafter the municipality shall be governed by the general law applicable according to the form of government under which it had operated prior to adoption of the council-manager plan. The council or board shall have power by ordinance not inconsistent herewith to provide for the orderly transition from the one form of government to the other, in the same manner as is provided in Section 21-9-7. A city which has adopted the council-manager plan and subsequently discontinues it, as herein provided, may readopt it by following the same procedure as that herein set forth for its original adoption, and it may likewise thereafter so discontinue the same.



§ 21-9-15 - Municipal council; election of councilmen and mayor; terms

(1) (a) The legislative power of any city in which the council-manager plan of government is in effect under this chapter shall be vested in a council consisting of a mayor and five (5) councilmen.

(b) Any city with a larger or smaller number of councilmen, prior to September 30, 1962, may retain this larger or smaller number of councilmen or may adopt the council size of five (5) as prescribed herein. This option shall be exercised through the enactment of an appropriate ordinance by the municipal governing body prior to the election to adopt the council-manager plan of government. In the event the council fails to exercise this option, the council shall consist of five (5) councilmen.

(c) At the next regular municipal election which takes place after the adoption of the council-manager form of government, the mayor shall be elected at large by the voters of the entire city. Also, the councilmen shall be elected at large by the voters of the entire city to represent a city-wide district, or each of four (4) councilmen may be elected from a ward to represent such ward and one (1) councilman may be elected to represent a city-wide district. This option shall be exercised by an appropriate ordinance enacted by the city governing body prior to the election to adopt the council-manager plan of government. In the event the council fails to exercise this option, the councilmen shall be elected at large to represent the city-wide district. In its discretion at any time after adoption and implementation of the council-manager plan of government the council may provide for the election of councilmen by wards as provided herein, which shall become effective at the next regularly scheduled election for city councilmen.

(d) Councilmen elected to represent wards must be residents of their wards; and in cities having more or fewer than five (5) councilmen, prior to September 30, 1962, the city governing body shall determine the number of councilmen to represent the wards and the number of councilmen to represent the city-wide district.

(e) The council of any municipality having a population exceeding forty-five thousand (45,000) inhabitants according to the 1970 decennial census which is situated in a Class 1 county bordering on the State of Alabama and which is governed by a council-manager plan of government on January 1, 1977 may, in its discretion, adopt an ordinance to require the election of four (4) of the five (5) council members from wards and not from the city at large. The four (4) council members shall be elected one (1) each from the wards in which they reside in the municipality, and shall be elected only by the registered voters residing within the ward in which the council member resides. The mayor and fifth council member may continue to be elected from the city at large. Any council member who shall remove his residence from the ward from which he was elected shall, by operation of law, vacate his seat on the council.

After publication of the population of the municipality according to the 1980 decennial census, the governing authorities of the municipality shall designate the geographical boundaries of new wards as provided in this subparagraph. Each ward shall contain as nearly as possible the population factor obtained by dividing by four (4) the city's population as shown by the 1980 and each most recent decennial census thereafter. It shall be the mandatory duty of the council to redistrict the city by ordinance, which ordinance may not be vetoed by the mayor, within six (6) months after the official publication by the United States of the population of the city as enumerated in each decennial census, and within six (6) months after the effective date of any expansion of municipal boundaries; provided, however, if the publication of the most recent decennial census or effective date of an expansion of the municipal boundaries occurs six (6) months or more prior to the first primary of a general municipal election, then the council shall redistrict the city by ordinance within at least sixty (60) days of such first primary. If the publication of the most recent decennial census occurs less than six (6) months prior to the first primary of a general municipal election, the election shall be held with regard to currently defined wards; and reapportioned wards based on the census shall not serve as the basis for representation until the next regularly scheduled election in which council members shall be elected. If annexation of additional territory into the municipal corporate limits of the city shall occur less than six (6) months prior to the first primary of a general municipal election, the city council shall, by ordinance adopted within three (3) days of the effective date of such annexation, assign such annexed territory to an adjacent ward or wards so as to maintain as nearly as possible substantial equality of population between wards. Any subsequent redistricting of the city by ordinance as required by this section shall not serve as the basis for representation until the next regularly scheduled election for city councilmen.

(2) However, in any municipality situated in a Class 1 county bordering on the Mississippi Sound and the State of Alabama, traversed by U.S. Highway 90, the legislative power of such municipality in which the council-manager plan of government is in effect shall be vested in a council consisting of a mayor and six (6) councilmen. In the next regular municipal election in such municipality, the mayor shall be elected at large by the voters of the entire municipality. Also, the councilmen shall be elected at large by the voters of the entire municipality to represent a municipality-wide district, or each of five (5) councilmen may be elected from one (1) of five (5) wards to represent said ward and one (1) councilman shall be elected to represent a municipality-wide district. This option as to wards shall be exercised by an appropriate ordinance enacted by the municipal governing body. In the event the council fails to exercise this option, the councilmen shall be elected at large to represent the municipality-wide district. Councilmen elected to represent wards must be residents of their wards.

The method of electing the mayor and councilmen shall be the same as otherwise provided by law except as provided in this chapter. The mayor and councilmen elected hereunder shall hold office for a term of four (4) years and until their successors are elected and qualified. No person shall be eligible to the office of mayor or councilman unless he is a qualified elector of such city.

(3) (a) In the event a city with a population of one hundred thousand (100,000) or more inhabitants according to the last decennial census adopts the council-manager form of government, the legislative power of said city shall be vested in a council consisting of a mayor and eight (8) councilmen.

(b) At the next regular municipal election which takes place after the adoption of the council-manager form of government, the mayor shall be elected at large by the voters of the entire municipality. The municipality shall be divided into five (5) wards with one (1) councilman to be elected from each ward by the voters of that ward, and three (3) councilmen to be elected from the municipality at large. Councilmen elected to represent wards must be residents of their wards at the time of qualification for election, and any councilman who removes his residence from the city or from the ward from which he was elected shall vacate his office.

(c) It shall be the duty of the municipal governing body existing at the time of the adoption of the council-manager form of government to designate the geographical boundaries of the five (5) wards within sixty (60) days after the election in which the council-manager form is selected. In designating the geographical boundaries of the five (5) wards, each ward shall contain as nearly as possible the population factor obtained by dividing by five (5) the city's population as shown by the most recent decennial census. It shall be the mandatory duty of the council to redistrict the city by ordinance, which ordinance may not be vetoed by the mayor, within six (6) months after the official publication by the United States of the population of the city as enumerated in each decennial census, and within six (6) months after the effective date of any expansion of municipal boundaries; however, if the publication of the most recent decennial census or effective date of an expansion of the municipal boundaries occurs six (6) months or more prior to the first primary of a general municipal election, then the council shall redistrict the city by ordinance within at least sixty (60) days of such first primary. If the publication of the most recent decennial census occurs less than six (6) months prior to the first primary of a general municipal election, the election shall be held with regard to currently defined wards; and reapportioned wards based on the census shall not serve as the basis for representation until the next regularly scheduled election in which city councilmen shall be elected. If annexation of additional territory into the municipal corporate limits of the city shall occur less than six (6) months prior to the first primary of a general municipal election, the city council shall, by ordinance adopted within three (3) days of the effective date of such annexation, assign such annexed territory to an adjacent ward or wards so as to maintain as nearly as possible substantial equality of population between wards; any subsequent redistricting of the city by ordinance as required by this section shall not serve as the basis for representation until the next regularly scheduled election for city councilmen.

(4) The method of electing the mayor and councilmen shall be the same as otherwise provided by law, except as provided in this chapter. The mayor and councilmen elected hereunder shall hold office for a term of four (4) years and until their successors are elected and qualified. No person shall be eligible to the office of mayor or councilman unless he is a qualified elector of such city.



§ 21-9-17 - Primary election for candidates for mayor and councilmen

Except as otherwise provided, all candidates for mayor and councilmen, or any of them, to be voted for at any general or special municipal election, shall be nominated by party primary election, and no other name or names shall be placed on the official ballot at such general or special election than those selected in the manner prescribed herein. Such primary election or elections, shall be held not less than ten, nor more than thirty days, preceding the general or special election, and such primary election or elections shall be held and conducted in the manner as near as may be as is provided by law for state and county primary elections.



§ 21-9-19 - Conduct of municipal council election; declaring results

At all elections held to choose a mayor and councilmen, or any of them, the choice of the person or persons voting shall be indicated and the ballots shall be marked in like manner as is provided by law for general state and county elections. In all cases in which two or more persons are to be elected to the same office, the failure on the part of any elector to indicate his choice for as many candidates as there are officers to be elected to such office, shall render his ballot void as to any candidate voted for by him for such office.

The managers of election at all special and general elections for mayor and councilmen, or any of them, shall immediately, upon the closing of the polls, count the ballots and ascertain the number of votes cast in each voting precinct for each of the candidates and make return thereof to the municipal election commissioners. On the day following any special or general election, the said election commissioners shall canvass said returns so received from all the voting precincts, and shall within five days after such special or general election, deliver to each person receiving the highest number of votes a certificate of election. If it shall appear by the returns that any two candidates for mayor or councilmen, have received an equal number of votes, the election shall be decided by lot, fairly and publicly drawn by the election commissioners, with the aid of a friend of each such candidates, and a certificate of election shall be given accordingly.

The election commissioners shall, within five days after any special or general election, certify to the secretary of state the name or names of the person or persons elected at such special or general election, and the secretary of state shall, immediately upon receiving such certificates, deliver the same to the governor, who shall immediately issue commissions to the persons mentioned in certificate.



§ 21-9-21 - Appointment of officials and employees of city other than councilmen and mayor; surety bond

In a city in which the council-manager plan of government is in effect under the provisions of this chapter, no city official or employee shall be elected by the voters except members of the council and the mayor. All other officials and employees shall be appointed as hereinafter provided.

The city council shall require all officers and employees handling or having the custody of any of the public funds of such municipality to give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in an amount to be determined by the council (which shall not be less than Fifty Thousand Dollars ($ 50,000.00)), the premium on which bonds shall be paid by the city.



§ 21-9-23 - Transfer of administrative functions to city manager

Members of the city council shall have no administrative powers or duties. All such powers or duties vested in members of the governing body of the city before adoption of the council-manager plan of government shall be transferred to the city manager or his subordinates.



§ 21-9-25 - City manager; choosing thereof

The first city council elected under the provisions of this chapter shall at its first meeting employ by majority vote of all its members a city manager who shall be the chief administrative officer of the city. The manager shall receive such compensation as the council shall determine, and shall be chosen solely on the basis of his or her experience and administrative qualifications. The manager shall not engage in any other business or profession that conflicts with the duties of the office of city manager so long as such person holds the office of city manager. Before the city manager engages in any other business or profession, the manager shall give notice of such business or profession to the city council. No person elected to the city council shall be eligible for the office of city manager during the term for which the person was elected.

If the office of city manager becomes vacant, the city council shall appoint without delay a new manager or an acting manager to fill the office until a new manager is designated.

In case of the absence or disability of the city manager, the city council may appoint a qualified person to perform the duties of the city manager temporarily.



§ 21-9-27 - City manager; term of office; removal

The city manager shall hold office for such period (not to exceed four years for any one specified period) as may be provided by ordinance, and shall be eligible for reemployment, successively or otherwise. The manager may be removed at any time by a vote of a majority of all the members of the council. However, he shall not be so removed until the reasons for his proposed removal have been furnished him in writing, and until he has received a public hearing thereon before the council, if he so requests. Pending and during such hearing the council may suspend him from office.



§ 21-9-29 - Duties of city manager

The city manager shall, subject to law:

(a) be responsible to the council for the entire administration of the city government;

(b) prepare and recommend to the council an annual budget;

(c) administer and secure the enforcement of all laws and ordinances of the city;

(d) appoint and remove all department heads and other employees of the city, except that notwithstanding any other provisions of this chapter, the council shall appoint the city attorney, the auditor, and the police justice, if any, and the council may, in its discretion, appoint the city clerk and treasurer;

(e) supervise and control all department heads and other employees and their subordinates;

(f) negotiate contracts and make all purchases for the city, subject to existing laws and subject to the approval of the council;

(g) see that all terms and conditions imposed in favor of the city or its inhabitants in any statute or municipal ordinance regarding public utility franchises or other contracts are faithfully kept and performed, and upon knowledge of any violation thereof call the same to the attention of the council;

(h) make such recommendations to the council as he may deem expedient or necessary;

(i) make reports or recommendations to the council upon request, and at least once a year present a written report of his work and the financial condition of the city for the information of the council and of the public;

(j) perform such other duties as may be required by ordinance or resolution of the city council.



§ 21-9-31 - Control of manager and his subordinates by council

Neither the mayor nor any of the members of the council or committees of the council shall direct or dictate the appointment of any person to or his removal from office by the manager or any of his subordinates. Except for the purposes of inquiring or receiving information or advice, the mayor and council and the several members thereof shall deal with the administrative services solely through the manager and neither the mayor nor any member of the council shall give orders to any subordinate of the city. The city council shall have the power to investigate any part of the city government and for that purpose to compel the attendance of witnesses and the production of documents and other evidence.



§ 21-9-33 - Attendance of manager and other officials at council meetings

The manager and such other officers as the council shall determine shall meet regularly with the city council and have full privileges of discussion but no vote.



§ 21-9-35 - City council to act as governing body of city

The mayor and councilmen shall constitute the governing body of such city or town and shall be known as the city council or the town council as the case may be. Except as limited in this chapter, the city council shall have, exercise and perform all executive, legislative and judicial powers, duties and obligations vested by law in the mayor and governing body acting for the city at the time of the adoption by such city of the council-manager form of government.

The corporate name of every such city or town shall be "The City of (name of city)," or "The Town of (name of town)," under which name the council shall exercise and perform all the corporate powers, duties and obligations conferred or imposed on it or the members thereof.



§ 21-9-37 - Function of the mayor

The mayor shall be the titular head of the city for all ceremonial purposes and for all processes of law. He shall be the president of the council and shall have a voice and vote in its proceedings, but no power of veto. He shall have no administrative powers. In case of his absence or disability, the council may appoint another of its members to fulfill his duties temporarily.



§ 21-9-39 - Meetings of the council; quorum; voting

(1) Regular public meetings of the council shall be held on the first Tuesday of each month, at such time of day as the council may provide. When a regular meeting of the council shall fall on a holiday, the council shall meet the following day. Special meetings may be called at any time by the mayor or two (2) councilmen on at least two (2) days' notice to the mayor and each member of the council. A special meeting may also be held at any time by written consent of the mayor and all members of the council. At all meetings of the council, a majority of the members thereof shall constitute a quorum. The quorum required by this section may be established by teleconference or video means as provided in Section 25-41-5(2)(b). The affirmative vote of a majority of all of the members of the council shall be necessary to adopt any motion, resolution or ordinance, or to pass any measure whatever, unless a greater number is provided in this chapter. Upon every vote taken by the council, the yeas and nays shall be called and recorded, and every motion, resolution or ordinance shall be reduced to writing before the vote is taken thereon. Upon request of one or more council members, any motion, resolution or ordinance shall be read by the clerk before the vote is taken thereon. The city or town manager may be appointed only at a regular meeting of the council with no less than a majority of the members, plus one (1), in attendance.

(2) The council may, pursuant to Section 21-17-17, set a day other than Tuesday for the holding of its regular monthly meeting.



§ 21-9-41 - Mayor and councilmen not required to have offices or office hours

Neither the mayor nor councilmen shall be required to have any office in the city hall, nor shall they be required to have any office hours.



§ 21-9-43 - Council members shall not serve as members of commissions or boards under their control

A member of the city council shall neither be a member of any commission or board appointed by the city council nor serve as a member of any commission or board under the jurisdiction of the city council, except as otherwise provided by law.



§ 21-9-45 - Reorganization of city government at behest of council

The council may, by ordinance, create new departments and offices as shall appear proper but only on recommendation of the city manager, and shall likewise fix the powers and duties and number of employees and compensation therefor.



§ 21-9-47 - Hours of service of city officers and employees

The city council shall, by resolution, fix the hours of service of all officers and employees of the city.



§ 21-9-53 - Annual examination and statement to be made by council

At the end of each fiscal year, the council shall cause a full and complete examination of all the books, accounts and vouchers of the city to be made by a competent accountant or accountants. The report of said examination shall be typed or printed in pamphlet form including a detailed, itemized statement of all receipts and disbursements for the year, and a summary of the proceedings of the council during the year. The council shall furnish a copy of said pamphlet, free of charge, to all persons who shall apply therefor at the office of the clerk, and shall cause three of the printed copies of said pamphlet for each fiscal year to be substantially bound in three volumes, which shall be kept and preserved as a record of the clerk's office. Said pamphlets shall be published as now provided by law.



§ 21-9-55 - Appropriations by first elected council

If at the beginning of the first term of office of the first city council elected by any city under the provisions of this chapter, the appropriations for the expenditures for the city government for the current fiscal year shall have been made, the council shall have power, by ordinance, to revise, to repeal, or change said appropriations and to make additional appropriations.



§ 21-9-57 - Power of council may be limited as to tax rates or bond issuances

Any city operating under the council-manager form of government may by ordinance adopted by the council and approved by a two-thirds majority of the qualified electors, voting thereon, at a special or general election in such city, fix the maximum rate of general taxation to be thereafter levied by the council, and also fix the maximum amount of the bonds or other obligations of such city that may be issued, any general or special law applicable to such city to the contrary notwithstanding. However, in the absence of such ordinance or ordinances, so adopted and approved, the maximum rate of general taxation in such city and the maximum amount of the bonds or obligations of such city that may be issued, shall be the same as is provided elsewhere by law or the charter of such city.



§ 21-9-59 - Council may redistrict wards and voting precincts

The council is authorized to provide by ordinance for the division of the wards, or if there be no wards, for the division of the municipality, into such number of voting precincts as may be necessary, each as nearly as possible containing the same number of qualified electors.



§ 21-9-61 - Compensation of mayor and councilmen

The compensation of mayor and councilmen in cities operating under the council-manager plan shall be fixed by ordinance of the council.



§ 21-9-63 - Salaries and their payment; overtime to members of police and fire departments

The salary of the mayor, councilmen and all officers and assistants holding any office created by this chapter or by ordinance shall be paid in monthly installments on the first business day of each month, and the salaries or wages of all other employees of such city shall be paid at such periods as may be fixed by the council. No salaries or wages shall be paid to any officer or employee of such city until after the same shall have been earned.

Every officer or assistant, other than the mayor and councilmen, shall receive such salary or compensation as the council shall by ordinance, provide, and the salary compensation of all other employees of such city shall be fixed by the council from time to time, as occasion may demand.

The city council of any city operating under the provisions of this chapter shall have the power and authority to provide for and pay to any member of the police department or fire department of such city additional compensation for services and duties performed by any such member over and above the usual and regular number of days and hours per week or month ordinarily worked by such member. Any additional compensation so paid shall be computed on the basis of the compensation regularly paid to such members of the police or fire department. Nothing herein contained shall be construed to relieve any such member of the police department or fire department from being subject to call for duty on a twenty-four hour basis whether or not additional compensation is paid.



§ 21-9-65 - Petitions for special election

Except as otherwise provided for, no special election shall be held, and no ordinance, in which any petition or protest is required, shall be referred to, or voted on, at any election unless, within the time allowed by the terms hereof, a sufficient petition or petitions, addressed to the mayor, demanding such election or protesting against or requesting the adoption of such ordinances, shall be personally signed by at least twenty-five per centum of all the qualified electors of such city and filed with the city clerk. Immediately upon the filing of any such petition or petitions with the city clerk, he shall endorse thereon the date of such filing and shall within ten days thereafter, verify the signatures thereto by the registration and poll books, and deliver such petition or petitions to the mayor of such city, together with the certificate of such clerk showing the total number of qualified electors of such city and also the total number of qualified electors who shall have signed such petition or petitions, which certificate shall be prima facie correct but not conclusive. If it shall appear from said petition or petitions and the certificate of such clerk that the same are in proper form and have been signed by the required number of the qualified electors of such city, it shall be the duty of the council at its next regular meeting to order such special election, or refer such ordinance to a vote of the electors of such city, in case of their failure to wholly repeal the same. Each and every petition shall, at the time the same is filed with the city clerk, have attached thereto the affidavit of one or more of the signers thereto, stating the total number of names signed to such petition at the time of filing the same, and no such petition shall be received or filed by the city clerk unless such affidavit is attached thereto.



§ 21-9-67 - Ordering by council of special elections

Whenever any ordinance or resolution adopted by the council, or any other matter, is required to be referred to a vote of the qualified electors of any city, the council shall order a special election for the determination of the matter, to be held no less than thirty days nor more than sixty days from the making of such order, provided that there shall not be a general election to be held in such city within sixty days from the date of the order referring such matter to the judgment of the electors. In case there is to be such a general election, the matter shall be referred to and voted upon at such general election. All such special elections shall be held and conducted as other elections in such city.



§ 21-9-69 - Conduct of elections

Except as otherwise provided in this chapter, all elections of every kind, special or otherwise, shall be conducted in any city operating under the council-manager form of government in the same manner and method and under the same laws and regulations as the same would have been conducted if the council-manager plan of government had not been adopted.



§ 21-9-71 - Election offenses

Any officer or employee other than the mayor and councilmen of any such city, who shall solicit or attempt to influence any person to vote for any particular candidate at any election held in such city, or who shall in any manner contribute any money, labor or other valuable thing to any person or organization for election purposes, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding One Hundred Dollars ($ 100.00), or by imprisonment in the county jail not exceeding thirty days, or by both such fine and imprisonment.



§ 21-9-75 - Police court and public schools unaffected by reorganization

This chapter shall not in any manner, irrespective of other provisions hereof, affect the organization of the police court or of the public schools, which shall continue to operate by and under the laws otherwise applicable.



§ 21-9-77 - Existing laws, rights and liabilities of city unaffected by reorganization

All laws governing cities heretofore operating under another form of government, which are not inconsistent with the provisions of this chapter respecting the council-manager plan of government, shall apply to and govern such cities respectively when they shall come under the said council-manager plan. All by-laws, ordinances and resolutions lawfully passed and in force in every such city under its former organization shall remain in force until altered or repealed by the council elected under the provisions of this chapter.

The territorial limits of every such city shall remain the same as under its former organization. All rights and property of every description, which were vested in every such city under its former organization, shall vest in the same under the organization contemplated by the council-manager plan of government. No right or liability, either in favor of or against such city, and no suit or prosecution of any kind shall be affected by such change, unless otherwise provided.



§ 21-9-79 - Application of civil service laws

All of the provisions of the civil service laws applying to any city adopting the council-manager plan of government, at the time of such adoption shall continue to apply in full force and effect to such city after adoption of such council-manager plan of government. The civil service commission existing and operating under the former plan of government shall continue to operate without interruption or impairment under the council-manager form of government. All rights, privileges, and advantages of all employees coming under the civil service laws, applying to said city at the time of adoption shall remain in full force and effect and shall in no wise be impaired, altered or changed by such adoption. After the election and taking of office of the councilmen and mayor under the council-manager plan of government, all functions and duties of every nature that would have otherwise been performed by the council under the commission form of government in relation to such civil service laws shall thereafter be exercised and performed by the city council under the council-manager plan of government, except that all appointments of employees coming under the provisions of such civil service laws shall be made, subject to such civil service laws, by the city manager, but all appointments made prior to the change to the council-manager plan shall remain in full force and effect.

The city manager is expressly excluded from coming under the terms and provisions of the civil service laws herein mentioned and is expressly excluded from the employees therein included.



§ 21-9-81 - Provisions as to disability and relief fund for firemen and policemen to continue unaffected

All of the provisions of Sections 21-25-5, 21-25-7, and 21-29-101 through 21-29-151, shall be applicable to any city operating under the council-manager plan as herein provided, and all rights of every policeman and fireman of any such city under the disability and relief fund for firemen and policemen shall be unimpaired, and there shall be no interruption or change in the operation or administration of the disability and relief fund for firemen and policemen, and other city employees.



§ 21-9-83 - General and special laws and statutes to be construed as applicable to council

Wherever, in any general or special law or statute, any power is conferred or duty enjoined or penalty imposed upon any officer, commission, board, or other body, acting for a city, such law or statute shall be held to confer such power and to enjoin such duty and impose such penalty upon the council, and the members thereof, in cities operating under a council-manager form of government. Whenever in this chapter or in any statute of this state, the word "franchise" is used it shall, when applied to cities operating under council-manager form of government, include every special privilege in the streets, highways, and public places of the city, whether granted by the state or the city, which does not belong to the citizens generally by common right.






Chapter 11 - MUNICIPAL ELECTIONS [REPEALED]



Chapter 13 - ORDINANCES

§ 21-13-1 - Authority to pass; penalties

The governing authorities of municipalities shall have the power to pass all ordinances and to enforce the same by a fine not exceeding One Thousand Dollars ($ 1,000.00) or imprisonment not exceeding ninety (90) days, or both.



§ 21-13-3 - How certain actions are to be taken

(1) The governing authorities of any municipality may provide by ordinance, order or resolution for the appropriation of monies for the operation of the municipal government, which monies shall be paid as provided for in any such ordinance, order or resolution. However, any ordinance granting a franchise or any right to use or occupy the streets, highways, bridges or public places in the municipality for any purpose, except ordinances, resolutions or other actions for the immediate and temporary preservation of the public peace, health or safety, shall be introduced in writing at a regular meeting of the governing body of such municipality and shall thereafter remain on file with the municipal clerk for public inspection for at least two (2) weeks before the final passage or adoption thereof. Upon request of one or more members of the governing authorities, any such ordinance shall be read by the clerk before a vote is taken thereon. In addition, every franchise or grant of any kind to use or occupy the street, highway, bridges, or other public places of such municipality to any interurban or street railway, railroad, gas works, water works, electric light or power plant, heating plant, telephone or telegraph system, or other public utility operating within such municipality must be approved by the passage of the ordinance granting same by a majority of the qualified electors of such municipality voting thereon at a general or special election.

(2) The vote on final passage of all municipal ordinances shall be taken by both "yeas" and "nays", which shall be entered on the minutes by the clerk. A vote shall never be taken on any ordinance not previously reduced to writing. Upon request of one or more members of the municipal governing authorities, any ordinance shall be read by the clerk before a vote is taken thereon.



§ 21-13-7 - Style of ordinances

The style of all municipal ordinances shall be "Be it ordained by the mayor and board of aldermen (or other proper governing body, as the case may be) of the city (or town or village, as the case may be) of ,".



§ 21-13-9 - Ordinances shall not contain more than one subject; amendments

An ordinance shall not contain more than one (1) subject, which shall be clearly expressed in its title. An ordinance shall be amended by section or sections, and the original section or sections shall thereby be repealed. Each amendment to a section or sections of an ordinance shall have a title which clearly indicates the subject matter or matters of the amendment.



§ 21-13-11 - Effective date of ordinances; emergency measures

Every ordinance passed by the governing body of a municipality, except as is otherwise provided by law, shall be certified by a municipal clerk, signed by the mayor or a majority of all the members of the governing body, recorded in the ordinance book, and published at least one (1) time in some newspaper published in such municipality, or, if there be no such newspaper, then in a newspaper within the county having general circulation in said municipality, or, if there be no newspaper published in or having general circulation in same, then in any newspaper published in the State of Mississippi having general circulation in said county; and all of same shall be done before such ordinance shall be effective. The publication of the ordinance may be made as provided in Section 21-17-19. No ordinance shall be in force for one (1) month after its passage; however, any ordinance for the immediate and temporary preservation of the public peace, health or safety or for other good cause, which is adopted by unanimous vote of all members of the governing body, may be made effective from and after its passage by a unanimous vote of all members of the governing body. However, in such cases, such ordinance shall contain a statement of reason why it is necessary that same become immediately effective. All such ordinances shall be published and recorded in the ordinance book in the same manner as other ordinances, but shall become effective immediately upon the adoption thereof, and prior to being so recorded and published. Nothing in this section shall apply to ordinances appropriating money for the payment of the current expenses of the municipality or the payment of sums due on any contract previously made.



§ 21-13-13 - Ordinance record

The municipal clerk shall keep a record of permanent construction, to be

entitled "Ordinances of the City, Town or Village of ," in which he shall

enter at length, in cases where same have not already been entered, every

ordinance in force, and every ordinance hereafter enacted immediately after

its passage. Such ordinances shall be entered in typewriting, or in a plain

and distinct handwriting, and the clerk shall append to each ordinance a note

stating the date of its passage, and shall cite therein the record and page of

the minutes containing the record of its passage. All ordinances which have

been previously passed by any municipality which are not so entered in the

ordinance record, and all ordinances hereafter passed which are not entered in

the ordinance record, shall be void and of no effect. The ordinances which are

to be recorded in such ordinance record are those which are in their nature

laws of the municipality, and are not mere resolutions, orders or decrees of a

temporary nature. It shall be the duty of the municipal clerk to keep the

ordinance record indexed alphabetically.



§ 21-13-15 - Revision and publication of ordinances

The municipality may from time to time authorize the revision and codification of the ordinances, and their publication in pamphlet or book form. When so revised, arranged, classified and codified, said book or pamphlet may be adopted by ordinance as the official code of ordinances of the municipality without compliance with the requirements pertaining to the passage of ordinances. Such official code of ordinances may be amended by section or sections in the manner provided in this chapter. The municipality may cause to be published in connection therewith the laws relating to municipalities, with such annotations of supreme court decisions thereon as may be proper, and such forms and instructions as it shall deem advisable. The whole may be preceded by a historical sketch of the municipality.



§ 21-13-17 - Clerk may furnish copy of ordinances in judicial proceedings

Whenever in any judicial proceeding it shall be necessary to prove the existence of any municipal ordinance, a copy of such ordinance, certified to by the clerk of the municipality, or the ordinance book in which such ordinance is entered, may be introduced in evidence, and shall be prima facie evidence of the existence of such ordinance and that the same was adopted and published in the manner provided by law.



§ 21-13-19 - Misdemeanors under state penal laws as criminal offenses against municipalities

All offenses under the penal laws of this state which are misdemeanors, together with the penalty provided for violation thereof, are hereby made, without further action of the municipal authorities, criminal offenses against the municipality in whose corporate limits the offenses may have been committed to the same effect as though such offenses were made offenses against the municipality by separate ordinance in each case. However, for such misdemeanor, any penalty of incarceration is hereby limited to no more than six (6) months in jail, and any fine is hereby limited to a maximum of One Thousand Dollars ($ 1,000.00) for each such violation in any case tried without a jury. Judgments for fines, costs, forfeitures and other penalties imposed by municipal courts may be enrolled by filing a certified copy of the record with the clerk of any circuit court and execution may be had thereon as provided by law for other judgments.



§ 21-13-21 - Applicability of chapter

The provisions of this chapter shall apply to all municipalities of this state, whether operating under the code charter, a special charter, commission form, or other form of government.






Chapter 15 - OFFICERS AND RECORDS

§ 21-15-1 - Term of elected municipal officers

All officers elected at the general municipal election provided for in Section 23-15-173, shall qualify and enter upon the discharge of their duties on the first day of July after such general election that is not on a weekend, and shall hold their offices for a term of four (4) years and until their successors are duly elected and qualified.



§ 21-15-2 - Municipalities prohibited from imposing additional requirements on elected officials

No municipality, including municipalities operating under a charter city, code charter or special charter, shall impose any additional requirements on holding any municipal elective office or receiving compensation for any elective office except as may be provided by law.



§ 21-15-3 - Election of officers by governing authorities

At the first regular meeting of the governing authorities succeeding each regular municipal election, they shall elect the officers to be elected by them and such officers shall take the oath of office.



§ 21-15-6 - Purchase of general liability insurance coverage.

Municipalities are hereby authorized, in the discretion of the governing authorities, to purchase errors and omissions insurance for municipal officials and municipal employees.



§ 21-15-7 - Mayor to give information to the governing body

The mayor shall from time to time communicate, in writing, to the governing body such information and recommend such measures as in his opinion may lead to the improvement of the finances, the police, health, security, ornament, comfort and general prosperity of the municipality.



§ 21-15-9 - Mayor to enforce laws and ordinances

The mayor shall be active and vigilant in enforcing all laws and ordinances for the government of the municipality, and he shall cause all other officers to be dealt with promptly for any neglect or violation of duty.



§ 21-15-11 - Mayor to demand exhibit of accounts

The mayor shall have power, when he deems it proper, to require any officer of the municipality to exhibit his accounts or other papers, and to make report to the governing body, in writing, touching any subject or matter he may require pertaining to his office.



§ 21-15-13 - Mayor may call in aid

The mayor is authorized to call on every male inhabitant of the municipality over twenty-one years of age and under sixty years to aid in enforcing the laws.



§ 21-15-15 - Power of mayor to remit and vacate fines, penalties and forfeitures

The mayor shall have the power to remit fines and forfeitures, and to vacate and annul penalties of all kinds, for offenses against the ordinances of the municipality, by and with the consent of the governing body. However, a fine, forfeiture or penalty shall not be remitted, vacated or annulled unless the reasons therefor be entered on the minutes by the clerk, together with and as a part of the order so doing.



§ 21-15-17 - Municipal clerk; duty to keep minute record and municipal seal

It shall be the duty of the clerk of every municipality within the State of

Mississippi to keep a record of permanent construction to be labeled

"Municipal Minutes, City (or Town or Village, as the case may be) of ," in

which he shall record the proceedings and all orders and judgments of the

governing authority of said municipality, and to keep the same fully indexed

alphabetically, so that all entries on said minutes can be easily found. Said

clerk shall likewise record in said minute record all ordinances in full, or

in lieu thereof, the title of all ordinances. In either case, however, the

ordinances in full shall be recorded in the ordinance record provided for in

Section 21-13-13, to be kept by said clerk.

In the event only the titles of ordinances are recorded in the minute record, it shall be necessary that the ordinance in full, after the recordation in the ordinance record, be read, verified and subscribed to by the mayor and clerk at the next regular meeting of the governing authority of the municipality.

All official actions of the governing authorities of a municipality shall be evidenced only by official entries duly recorded on such minute record.

The clerk shall be the custodian of the municipal seal, and each municipality shall adopt and provide a seal.



§ 21-15-19 - Municipal clerk; duties as to dockets records

In addition to the claims docket provided for in Section 21-39-7 the clerk shall keep a record of permanent construction to be styled "Municipal Docket," upon which he shall enter each subject, other than claims and accounts, to be acted upon by the governing authorities at the next meeting. After each meeting he shall make up such docket for the next regular meeting, and he shall examine the statutes of the state and the ordinances of the municipality to ascertain the subjects required or proper to be acted upon at the following meeting, and shall docket all such matters. He shall keep all such other records as may be provided for by ordinance, and shall file in his office and preserve all records pertaining to the business of the municipality.



§ 21-15-21 - Municipal clerk to serve as auditor

The clerk shall be the auditor of the municipality. He shall keep a record, in which he shall enter and preserve accounts of each particular fund, and the accounts of each municipal officer. The treasurer or depository shall not receive money from any source until the same has been reported to the clerk and audited and a receipt warrant issued therefor. All fines and forfeitures shall be reported by the officer collecting the same immediately after such collection, and be paid into the treasury. The record of the auditor shall be subject to inspection by the taxpayers of the municipality at any time during business hours.



§ 21-15-23 - Deputy clerk; oath of office; surety bond

Every city in the State of Mississippi, whether operating under a code charter, a special charter, or commission form of government, acting through its governing authorities, is hereby authorized and empowered, by resolution or ordinance duly adopted, to appoint one or more deputy city clerks, each of whom shall have all of the power and authority that is vested in the city clerk of such city. Such governing authorities shall have the right to pay such salary to such deputy city clerk, or clerks, as may be fixed in the resolution or ordinance appointing such deputy city clerk, but not exceeding the salary paid to the city clerk.

Every deputy city clerk so appointed shall serve at the will and pleasure of said governing authorities and may be removed at any time at the pleasure of such municipal governing authorities, and upon such removal all salaries or fees of such deputy city clerk shall thereupon cease.

Every deputy city clerk, before entering upon the duties of his office, shall take and subscribe the same oath required of the city clerk. The appointment of said deputy city clerk, with the certificate of the oath, shall be filed and preserved in the office of the clerk of the governing authorities of such city. Such deputy city clerk shall give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in an amount to be determined by the governing authority (which shall be not less than Fifty Thousand Dollars ($ 50,000.00)).



§ 21-15-25 - Municipal attorney; appointment and compensation

The governing authorities may annually appoint an attorney-at-law for the municipality, prescribe his duties and fix his compensation, and/or they may employ counsel to represent the interest of the municipality, should the occasion require. For services and duties which the regular city attorney is not required to perform as a result of his employment as such, and which are not covered by the regular compensation paid him, such municipal attorney may be employed and compensated additionally. In cases where an attorney, whether same be the regular municipal attorney or another, shall be employed in the matter of issuing or refunding of bonds and the drafting of all orders and resolutions in connection therewith, the governing authorities shall have the power to pay reasonable compensation to such attorney, but in no instance shall such compensation so paid exceed one per cent (1%) of the bonds issued or refunded; however, where the regular contract of employment and compensation paid to the municipal attorney covers and includes services in connection with the issuing or refunding of bonds, then such regular municipal attorney shall not be paid additional compensation for such services.

Should the services and duties required of a regular municipal attorney at any time during his term of office become greater than that anticipated by the governing authorities at the time of his appointment, the governing authorities, by unanimous vote, and on proper finding, may increase the compensation of such attorney for the remaining portion of his term in such amount as the governing board may find and adjudge to be fair and reasonable to compensate said attorney for his excessive and unanticipated services and duties.



§ 21-15-27 - Employment of firm of attorneys

The municipal authorities of any city or town, in this state, in addition to the authority now conferred upon them by Section 21-15-25, may in their discretion employ a firm of attorneys to represent them as their regular attorneys on the same terms, conditions and compensation as now provided for employment of an attorney as their regular attorney. However, there shall not be an attorney and a firm of attorneys employed at the same time as the regular attorney for such municipal authorities.



§ 21-15-31 - Compensation of building inspector

In no case shall the building inspector retain any compensation from his collections, but the full amount of such collections shall be paid into the municipal treasury and his compensation shall thereafter be paid by allowance thereof by the governing authorities of the municipality, and the issuance of warrants, as in other cases.



§ 21-15-33 - Municipal minutes

The minutes of every municipality must be adopted and approved by a majority of all the members of the governing body of the municipality at the next regular meeting or within thirty (30) days of the meeting thereof, whichever occurs first. Upon such approval, said minutes shall have the legal effect of being valid from and after the date of the meeting. The governing body may by ordinance designate that the minutes be approved by the mayor.

It shall not be necessary for each ordinance to be signed so long as it appears on the minutes of the municipality, which minutes shall have been signed by the mayor or a majority of the governing body of the municipality and certified by the municipal clerk.



§ 21-15-35 - Preservation of essential public records of municipal governments

The Legislature declares that records containing information essential to the operation of government and to the protection of the rights and interests of persons should be protected against the destructive effect of all forms of disaster, whether fire, flood, storm, earthquake, explosion or other, and whether such occurrence is caused by an act of nature or man, including an enemy of the United States. It is, therefore, necessary to adopt special provisions for the preservation of essential records of municipalities, and this section shall be liberally construed to effect its purposes. However, it is the express intention of this section that the provisions herein contained are not mandatory but are permissive only and shall authorize preservation of records as herein contemplated within the discretion of the governing authorities of the municipalities of the state and in accordance with a records control schedule approved by the Local Government Records Committee as provided in Section 25-60-1.

The governing authorities of any municipality within the state, regardless of the form of government under which they operate, are each hereby authorized and empowered in their discretion to make or cause to be made a copy or copies of the records of such municipality, or any portion thereof, deemed by such governing authority to be an essential record necessary to the operation of government in an emergency created by disaster or containing information necessary to protect the rights and interests of persons or to establish and affirm the powers and duties of government in the resumption of operations after the destruction or damage of the original records. Such copies shall be made in accordance with standards established by the Department of Archives and History.

The governing authorities of such municipalities are authorized and empowered in their discretion to make and enter into contracts and agreements with any person, firm or corporation to make and prepare such copy or copies of records, and to provide for and enter into contracts concerning the safekeeping and preservation of such copy or copies at points of storage approved by the Local Government Records Committee as required in Section 25-60-1, at a location other than the legally designated or customary location and deposit of the original of such records.

In the event that the original record or records shall have been destroyed, any such photographic or photostatic copy or reproduction shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. An enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court.

The governing authorities of any municipality within the state, regardless of the form of government under which they operate, are authorized and empowered, in their discretion, to appropriate and expend monies out of the available funds of such municipality for the purposes of this section.



§ 21-15-37 - Reproduction of municipal records; destruction of originals

(1) The governing authority of a municipality shall have the power and authority, in its discretion, to destroy or dispose of any records, documents, files or papers which are required by law to be preserved and retained, or which are necessary or desirable to be preserved or retained, after having reproductions made thereof under standards established by the Department of Archives and History and in accordance with a records control schedule approved by the Local Government Records Committee as provided in Section 25-60-1.

(2) Any reproductions or copy of any original record or other documents shall be deemed to be the original record for all purposes and shall be admissible as evidence in all courts or administrative agencies. A facsimile, exemplification or certified copy thereof shall, for all purposes set forth herein, be deemed to be a transcript, exemplification or certified copy of the original record.

(3) The governing authority of any municipality is hereby authorized to pay all expenses incurred in reproducing such records or other documents and in making provision for the preservation, retention and storage of such reproductions from the general support fund of such municipality.

(4) When any of the records or documents of which reproductions are made under the provisions of this section, are declared by law, or are by their nature, confidential and privileged records, then the reproduction thereof shall likewise be deemed to be confidential and privileged to the same extent as the original records or documents.

(5) Nothing herein shall be construed to require the keeping and preservation of any records and documents which are not required by law to be kept and preserved, or which it is not desirable or necessary to keep and preserve, and such records and documents may be destroyed or disposed of in accordance with a records control schedule approved by the Local Government Records Committee as provided in Section 25-60-1.



§ 21-15-38 - Surety bond

Before any person appointed to the position of municipal clerk, city manager, municipal administrator or municipal chief administrative officer enters upon the discharge of his duties, he shall give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in an amount to be determined by the municipal governing authority (which shall not be less than Fifty Thousand Dollars ($ 50,000.00)).



§ 21-15-39 - Applicability of particular sections

The provisions of Sections 21-15-3, 21-15-7 through 21-15-19, 21-15-23 to 21-15-31, shall be applicable to all municipalities of this state, whether operating under a code charter, special charter, or the commission form of government, except in cases of conflict between the provisions of such sections and the provisions of the special charter of a municipality, or the law governing the commission form of government, in which cases of conflict the provisions of the special charter or the statutes relative to the commission form of government shall control.

The provisions of Sections 21-15-1, 21-15-5, 21-15-33, shall apply to all municipalities of this state, whether operating under the code charter, a special charter, commission form, or other form of government.

The provisions of Section 21-15-21, shall apply to all municipalities, whether operating under code charter, special charter, or any commission form of government.






Chapter 17 - GENERAL POWERS

§ 21-17-1 - General grant of powers

(1) Every municipality of this state shall be a municipal corporation and shall have power to sue and be sued; to purchase and hold real estate, either within or without the corporate limits, for all proper municipal purposes, including parks, cemeteries, hospitals, schoolhouses, houses of correction, waterworks, electric lights, sewers and other proper municipal purposes; to purchase and hold personal property for all proper municipal purposes; to sell or dispose of personal property or real property owned by it consistent with Section 17-25-25; to acquire equipment and machinery by lease-purchase agreement and to pay interest thereon, if contracted, when needed for proper municipal purposes; and to sell and convey any real property owned by it, and make such order respecting the same as may be deemed conducive to the best interest of the municipality, and exercise jurisdiction over the same.

(2) (a) In case any of the real property belonging to a municipality shall cease to be used for municipal purposes, the governing authority of the municipality may sell, convey or lease the same on such terms as the municipal authority may elect. In case of a sale on a credit, the municipality shall charge appropriate interest as contracted and shall have a lien on the same for the purchase money, as against all persons, until paid and may enforce the lien as in such cases provided by law. The deed of conveyance in such cases shall be executed in the name of the municipality by the governing authority of the municipality pursuant to an order entered on the minutes. In any sale or conveyance of real property, the municipality shall retain all mineral rights that it owns, together with the right of ingress and egress to remove same. Except as otherwise provided in this section, before any such lease, deed or conveyance is executed, the governing authority of the municipality shall publish at least once each week for three (3) consecutive weeks, in a public newspaper of the municipality in which the real property is located, or if no newspaper be published as such, then in a newspaper having general circulation therein, the intention to lease or sell, as the case may be, the municipally owned real property and to accept sealed competitive bids for the leasing or sale. The governing authority of the municipality shall thereafter accept bids for the lease or sale and shall award the lease or sale to the highest bidder in the manner provided by law. However, whenever the governing authority of the municipality shall find and determine, by resolution duly and lawfully adopted and spread upon its minutes (i) that any municipally owned real property is no longer needed for municipal or related purposes and is not to be used in the operation of the municipality, (ii) that the sale of such property in the manner otherwise provided by law is not necessary or desirable for the financial welfare of the municipality, and (iii) that the use of such property for the purpose for which it is to be sold, conveyed or leased will promote and foster the development and improvement of the community in which it is located and the civic, social, educational, cultural, moral, economic or industrial welfare thereof, the governing authority of the municipality shall be authorized and empowered, in its discretion, to sell, convey or lease same for any of the purposes set forth herein without having to advertise for and accept competitive bids.

(b) In any case in which a municipality proposes to sell, convey or lease real property under the provisions of this subsection (2) without advertising for and accepting competitive bids, the governing authority may sell, convey or lease the property as follows:

(i) Consideration for the purchase, conveyance or lease of the property shall be not less than the average of the fair market price for such property as determined by at least two (2) professional property appraisers selected by the municipality and approved by the purchaser or lessee. Appraisal fees shall be shared equally by the municipality and the purchaser or lessee;

(ii) The governing authority of a municipality may contract for the professional services of a Mississippi licensed real estate broker to assist the municipality in the marketing and sale or lease of the property, and may provide the broker reasonable compensation for services rendered to be paid from the sale or lease proceeds. The reasonable compensation shall not exceed the usual and customary compensation for similar services within the municipality; or

(iii) The governing authority of a municipality may lease property of less than one thousand five hundred (1,500) square feet to any person or legal entity by having two (2) appraisals establish the fair market value of the lease, and on such other terms and conditions as the parties may agree, such lease being lawfully adopted and spread upon its official minutes.

(3) Whenever the governing authority of the municipality shall find and determine by resolution duly and lawfully adopted and spread upon the minutes that municipally owned real property is not used for municipal purposes and therefore surplus as set forth in subsection (2) of this section:

(a) (i) Except as otherwise provided in subparagraph (ii) of this paragraph (a), the governing authority may donate such lands to a bona fide not-for-profit civic or eleemosynary corporation organized and existing under the laws of the State of Mississippi and granted tax-exempt status by the Internal Revenue Service and may donate such lands and necessary funds related thereto to the public school district in which the land is situated for the purposes set forth herein. Any deed or conveyance executed pursuant hereto shall contain a clause of reverter providing that the bona fide not-for-profit corporation or public school district may hold title to such lands only so long as they are continued to be used for the civic, social, educational, cultural, moral, economic or industrial welfare of the community, and that title shall revert to the municipality in the event of the cessation of such use for a period of two (2) years. In any such deed or conveyance, the municipality shall retain all mineral rights that it owns, together with the right of ingress and egress to remove same;

(ii) If the governing authority of a municipality with a total population of greater than forty thousand (40,000) but not more than forty-two thousand five hundred (42,500) according to the 2010 federal decennial census, donates real property to a bona fide not-for-profit civic or eleemosynary corporation and such civic or eleemosynary corporation commits Two Million Dollars ($ 2,000,000.00) to renovate or make capital improvements to the property by an agreement between a certain state institution of higher learning and the civic or eleemosynary corporation, then the clause of reverter required by this paragraph shall provide that title of such real property shall revert 1. to the bona fide not-for-profit civic or eleemosynary corporation, if a certain state institution of higher learning ceases to use the property for the purposes required by this paragraph (a) for donated lands, or 2. to the municipality, if a certain state institution of higher learning ceases to use the property for the purposes required by this paragraph (a) and the not-for-profit civic or eleemosynary corporation or its successor ceases to exist;

(b) (i) The governing authority may donate such lands to a bona fide not-for-profit corporation (such as Habitat for Humanity) which is primarily engaged in the construction of housing for persons who otherwise can afford to live only in substandard housing. In any such deed or conveyance, the municipality shall retain all mineral rights that it owns, together with the right of ingress and egress to remove same;

(ii) In the event the governing authority does not wish to donate title to such lands to the bona fide not-for-profit civic or eleemosynary corporation, but wishes to retain title to the lands, the governing authority may lease the lands to a bona fide not-for-profit corporation described in paragraph (a) or this paragraph (b) for less than fair market value;

(c) The governing authority may donate any municipally owned lot measuring twenty-five (25) feet or less along the frontage line as follows: the governing authority may cause the lot to be divided in half along a line running generally perpendicular to the frontage line and may convey each one-half (1/2) of that lot to the owners of the parcels laterally adjoining the municipally owned lot. All costs associated with a conveyance under this paragraph (c) shall be paid by the person or entity to whom the conveyance is made. In any such deed or instrument of conveyance, the municipality shall retain all mineral rights that it owns, together with the right of ingress and egress to remove same;

(d) Nothing contained in this subsection (3) shall be construed to prohibit, restrict or to prescribe conditions with regard to the authority granted under Section 17-25-3.

(4) Every municipality shall also be authorized and empowered to loan to private persons or entities, whether organized for profit or nonprofit, funds received from the United States Department of Housing and Urban Development (HUD) under an urban development action grant or a community development block grant under the Housing and Community Development Act of 1974 (Public Law 93-383), as amended, and to charge interest thereon if contracted, provided that no such loan shall include any funds from any revenues other than the funds from the United States Department of Housing and Urban Development; to make all contracts and do all other acts in relation to the property and affairs of the municipality necessary to the exercise of its governmental, corporate and administrative powers; and to exercise such other or further powers as are otherwise conferred by law.

(5) (a) The governing authority of any municipality may establish an employer-assisted housing program to provide funds to eligible employees to be used toward the purchase of a home. This assistance may be applied toward the down payment, closing costs or any other fees or costs associated with the purchase of a home. The housing assistance may be in the form of a grant, forgivable loan or repayable loan. The governing authority of a municipality may contract with one or more public or private entities to provide assistance in implementing and administering the program and shall adopt rules and regulations regarding the eligibility of a municipality for the program and for the implementation and administration of the program. However, no general funds of a municipality may be used for a grant or loan under the program.

(b) Participation in the program established under this subsection (5) shall be available to any eligible municipal employee as determined by the governing authority of the municipality. Any person who receives financial assistance under the program must purchase a house and reside within certain geographic boundaries as determined by the governing authority of the municipality.

(c) If the assistance authorized under this subsection (5) is structured as a forgivable loan, the participating employee must remain as an employee of the municipality for an agreed upon period of time, as determined by the rules and regulations adopted by the governing authority of the municipality, in order to have the loan forgiven. The forgiveness structure, amount of assistance and repayment terms shall be determined by the governing authority of the municipality.

(6) The governing authority of any municipality may contract with a private attorney or private collection agent or agency to collect any type of delinquent payment owed to the municipality, including, but not limited to, past-due fees, fines and other assessments, or with the district attorney of the circuit court district in which the municipality is located to collect any delinquent fees, fines and other assessments. Any such contract debt may provide for payment contingent upon successful collection efforts or payment based upon a percentage of the delinquent amount collected; however, the entire amount of all delinquent payments collected shall be remitted to the municipality and shall not be reduced by any collection costs or fees. Any private attorney or private collection agent or agency contracting with the municipality under the provisions of this subsection shall give bond or other surety payable to the municipality in such amount as the governing authority of the municipality deems sufficient. Any private attorney with whom the municipality contracts under the provisions of this subsection must be a member in good standing of The Mississippi Bar. Any private collection agent or agency with whom the municipality contracts under the provisions of this subsection must meet all licensing requirements for doing business in the State of Mississippi. Neither the municipality nor any officer or employee of the municipality shall be liable, civilly or criminally, for any wrongful or unlawful act or omission of any person or business with whom the municipality has contracted under the provisions of this subsection. The Mississippi Department of Audit shall establish rules and regulations for use by municipalities in contracting with persons or businesses under the provisions of this subsection. If a municipality uses its own employees to collect any type of delinquent payment owed to the municipality, then from and after July 1, 2000, the municipality may charge an additional fee for collection of the delinquent payment provided the payment has been delinquent for ninety (90) days. The collection fee may not exceed twenty-five percent (25%) of the delinquent payment if the collection is made within this state and may not exceed fifty percent (50%) of the delinquent payment if the collection is made outside this state. In conducting collection of delinquent payments, the municipality may utilize credit cards or electronic fund transfers. The municipality may pay any service fees for the use of such methods of collection from the collection fee, but not from the delinquent payment. There shall be due to the municipality from any person whose delinquent payment is collected under a contract executed as provided in this subsection an amount, in addition to the delinquent payment, of not to exceed twenty-five percent (25%) of the delinquent payment for collections made within this state, and not to exceed fifty percent (50%) of the delinquent payment for collections made outside of this state.

(7) In addition to such authority as is otherwise granted under this section, the governing authority of any municipality may expend funds necessary to maintain and repair, and to purchase liability insurance, tags and decals for, any personal property acquired under the Federal Excess Personal Property Program that is used by the local volunteer fire department.

(8) In addition to the authority to expend matching funds under Section 21-19-65, the governing authority of any municipality, in its discretion, may expend municipal funds to match any state, federal or private funding for any program administered by the State of Mississippi, the United States government or any nonprofit organization that is exempt under 26 USCS Section 501(c)(3) from paying federal income tax.

(9) The governing authority of any municipality that owns and operates a gas distribution system, as defined in Section 21-27-11(b), and the governing authority of any public natural gas district are authorized to contract for the purchase of the supply of natural gas for a term of up to ten (10) years with any public nonprofit corporation which is organized under the laws of this state or any other state.

(10) The governing authority of any municipality may perform and exercise any duty, responsibility or function, may enter into agreements and contracts, may provide and deliver any services or assistance, and may receive, expend and administer any grants, gifts, matching funds, loans or other monies, in accordance with and as may be authorized by any federal law, rule or regulation creating, establishing or providing for any program, activity or service. The provisions of this subsection shall not be construed as authorizing any municipality or the governing authority of such municipality to perform any function or activity that is specifically prohibited under the laws of this state or as granting any authority in addition to or in conflict with the provisions of any federal law, rule or regulation.

(11) (a) In addition to such authority as is otherwise granted under this section, the governing authority of a municipality, in its discretion, may sell, lease, donate or otherwise convey property to any person or legal entity without public notice, without having to advertise for and accept competitive bids and without appraisal, with or without consideration, and on such terms and conditions as the parties may agree if the governing authority finds and determines, by resolution duly and lawfully adopted and spread upon its official minutes:

(i) The subject property is real property acquired by the municipality:

1. By reason of a tax sale;

2. Because the property was abandoned or blighted; or

3. In a proceeding to satisfy a municipal lien against the property;

(ii) The subject property is blighted and is located in a blighted area;

(iii) The subject property is not needed for governmental or related purposes and is not to be used in the operation of the municipality;

(iv) That the sale of the property in the manner otherwise provided by law is not necessary or desirable for the financial welfare of the municipality; and

(v) That the use of the property for the purpose for which it is to be conveyed will promote and foster the development and improvement of the community in which it is located or the civic, social, educational, cultural, moral, economic or industrial welfare thereof; the purpose for which the property is conveyed shall be stated.

(b) Any deed or instrument of conveyance executed pursuant to the authority granted under this subsection shall contain a clause of reverter providing that title to the property will revert to the municipality if the person or entity to whom the property is conveyed does not fulfill the purpose for which the property was conveyed and satisfy all conditions imposed on the conveyance within two (2) years of the date of the conveyance.

(c) In any such deed or instrument of conveyance, the municipality shall retain all mineral rights that it owns, together with the right of ingress and egress to remove same.

(12) The governing authority of any municipality may enter into agreements and contracts with any housing authority, as defined in Section 43-33-1, to provide extra police protection in exchange for the payment of compensation or a fee to the municipality.

(13) The governing authority of any municipality may reimburse the cost of an insured's deductible for an automobile insurance coverage claim if the claim has been paid for damages to the insured's property arising from the negligence of a duly authorized officer, agent, servant, attorney or employee of the municipality in the performance of his or her official duties, and the officer, agent, servant, attorney or employee owning or operating the motor vehicle is protected by immunity under the Mississippi Tort Claims Act, Section 11-46-1 et seq.

(14) The powers conferred by this section shall be in addition and supplemental to the powers conferred by any other law, and nothing contained in this section shall be construed to prohibit, or to prescribe conditions concerning, any practice or practices authorized under any other law.



§ 21-17-3 - Exercise of powers

The powers granted to municipalities by law shall be exercised by the governing authorities of such municipalities, in the manner provided by law.



§ 21-17-5 - Powers of governing authorities

(1) The governing authorities of every municipality of this state shall have the care, management and control of the municipal affairs and its property and finances. In addition to those powers granted by specific provisions of general law, the governing authorities of municipalities shall have the power to adopt any orders, resolutions or ordinances with respect to such municipal affairs, property and finances which are not inconsistent with the Mississippi Constitution of 1890, the Mississippi Code of 1972, or any other statute or law of the State of Mississippi, and shall likewise have the power to alter, modify and repeal such orders, resolutions or ordinances. Except as otherwise provided in subsection (2) of this section, the powers granted to governing authorities of municipalities in this section are complete without the existence of or reference to any specific authority granted in any other statute or law of the State of Mississippi. Unless otherwise provided by law, before entering upon the duties of their respective offices, the aldermen or councilmen of every municipality of this state shall give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to five percent (5%) of the sum of all the municipal taxes shown by the assessment rolls and the levies to have been collectible in the municipality for the year immediately preceding the commencement of the term of office of said alderman or councilman; however, such bond shall not exceed One Hundred Thousand Dollars ($ 100,000.00). For all municipalities with a population more than two thousand (2,000) according to the latest federal decennial census, the amount of the bond shall not be less than Fifty Thousand Dollars ($ 50,000.00). Any taxpayer of the municipality may sue on such bond for the use of the municipality, and such taxpayer shall be liable for all costs in case his suit shall fail. No member of the city council or board of aldermen shall be surety for any other such member.

(2) Unless such actions are specifically authorized by another statute or law of the State of Mississippi, this section shall not authorize the governing authorities of municipalities to (a) levy taxes of any kind or increase the levy of any authorized tax, (b) issue bonds of any kind, (c) change the requirements, practices or procedures for municipal elections or establish any new elective office, (d) change the procedure for annexation of additional territory into the municipal boundaries, (e) change the structure or form of the municipal government, (f) permit the sale, manufacture, distribution, possession or transportation of alcoholic beverages, (g) grant any donation, or (h) without prior legislative approval, regulate, directly or indirectly, the amount of rent charged for leasing private residential property in which the municipality does not have a property interest.

(3) Nothing in this or any other section shall be construed so as to prevent any municipal governing authority from paying any municipal employee not to exceed double his ordinary rate of pay or awarding any municipal employee not to exceed double his ordinary rate of compensatory time for work performed in his capacity as a municipal employee on legal holidays. The governing authority of any municipality shall enact leave policies to ensure that a public safety employee is paid or granted compensatory time for the same number of holidays for which any other municipal employee is paid.

(4) The governing authority of any municipality, in its discretion, may expend funds to provide for training and education of newly elected or appointed municipal officials before the beginning of the term of office or employment of such officials. Any expenses incurred for such purposes may be allowed only upon prior approval of the governing authority. Any payments or reimbursements made under the provisions of this subsection may be paid only after presentation to and approval by the governing authority of the municipality.



§ 21-17-7 - Appropriation of funds

The governing authorities of municipalities shall have the power to appropriate the funds thereof for the current expenses of the municipality in the manner provided by law.



§ 21-17-9 - Amendment of municipal charter at behest of governing authority

When a municipality now existing, which has not adopted the code charter or commission form of government, but is governed by another charter, shall desire to amend its charter, the same may be done in this way: the mayor and board of aldermen, city council, or municipal authority, by whatever name known, may prepare, in writing, the desired amendment or amendments and have the same published for three (3) weeks in a legal newspaper published in the municipality, if there be one, and, if none, then by posting for said time in at least three (3) public places therein, after which the proposed amendment or amendments shall be submitted to the Governor, who shall submit the same to the Attorney General for his opinion. The publication of the amendment or amendments may be made as provided in Section 21-17-19. If the Attorney General is of the opinion that the proposed amendment or amendments are consistent with the Constitution and laws of the United States and the Constitution of this state, the Governor shall approve the proposed amendment or amendments. If, after publication is made, one-tenth (1/10) of the qualified electors of the municipality shall protest against the proposed amendments, or any of them, the Governor shall not approve the ones protested against until they shall be submitted to and ratified by a majority of the electors of the municipality voting in a special election. Amendments, when approved by the Governor, shall be recorded, at the expense of the municipality, in the office of the Secretary of State and upon the records of the mayor and board of aldermen, or other governing authorities of the municipality, and when so recorded shall have the force and effect of law. No amendment to the private or special charter of any municipality shall be adopted or approved when such amendment is in conflict with any of the provisions of this title expressly made applicable to municipalities operating under a private or special charter, or is in conflict with the provisions of any other legislation expressly made applicable to any such municipality.



§ 21-17-11 - Amendment of municipal charter at behest of electorate

It shall be lawful for any number, not less than twenty percent (20%) of the qualified electors of any municipality, by petition, to propose an amendment or amendments to the charter of such municipality not in conflict with the Constitution and laws of the United States, or the Constitution of this state. The said amendment or amendments shall be published for three (3) weeks prior to a special election in a newspaper published in the municipality, if there be one, and if not, by posting for said time in at least three (3) public places therein. The publication of the amendment or amendments may be made as provided in Section 21-17-19. If such election results in favor of any such amendment or amendments, then the amendment or amendments shall be submitted to the Governor, as is provided in Section 21-17-9, and the procedure therein outlined shall be followed, except that it shall not be necessary to republish such amendment or amendments, or resubmit such amendment or amendments for approval of the qualified electors.



§ 21-17-13 - Applicability of particular sections

The provisions of Sections 21-17-9 and 21-17-11, shall be applicable to all municipalities of this state, whether operating under a code charter, special charter, or the commission form of government, except in cases of conflict between the provisions of such sections and the provisions of the special charter of a municipality, or the law governing the commission form of government, in which cases of conflict the provisions of the special charter or the statutes relative to the commission form of government shall control.



§ 21-17-15 - Establishment of fiscal or financial department in certain municipalities; authority of director

Within the discretion of the governing authorities of any municipality having a population of seventy-five thousand (75,000) or more according to the latest federal decennial census, there may be established a fiscal or financial department and the director thereof shall be invested with the full authority to act in all financial matters for and on behalf of such municipality as the city clerk is now authorized to act in such matters.



§ 21-17-17 - Authority to set regular meeting dates

Notwithstanding the provisions of Sections 21-3-19, 21-5-13, 21-7-9 and 21-9-39, Mississippi Code of 1972, the governing authorities of any municipality may by ordinance duly adopted change the day of the week set by the appropriate section hereinabove as their regular monthly or bimonthly meeting date. Before the adoption of any such ordinance, the ordinance shall first be published once a week for at least three (3) consecutive weeks in a newspaper published in or having general circulation within the municipality. Once such regular meeting day has been changed, meetings shall be held as otherwise provided by law.



§ 21-17-19 - Publication of substance of public measure or amendment; content; full text to be posted

(1) Whenever a municipality is required by law to publish in a newspaper any public measure or amendment thereto, the substance of the public measure or amendment thereto may be printed in lieu of the full text of the public measure or amendment thereto, as provided in this Section. Such a public measure shall include, but shall not be limited to, an ordinance, resolution, amendment to a municipal charter or annual audit. The provisions of this section shall not apply to publication of the annual budget or amendments thereto; such publication shall be made as provided in Chapter 35, Title 21, Mississippi Code of 1972.

(2) The substance of the public measure or amendment thereto shall be an explanatory statement summarizing the full text of the public measure or amendment thereto, in which the chief purpose of the measure is explained in clear and unambiguous language. Such statement shall be prepared by the governing authorities of the municipality, and shall not exceed three hundred (300) words in length to the extent practicable.

(3) During the entire time of the publication of the explanatory statement in a newspaper, a copy of the full text of the public measure or amendment thereto shall be posted by the clerk of the municipality (a) at the city hall, (b) at the main public library in the municipality, or at the courthouse in the judicial district or county in which the municipality is located; and in addition, the clerk shall post such copy at least at one (1) other public place in the municipality. The clerk shall furnish any resident of the municipality a copy of the full text of the public measure or amendment thereto upon request, and this shall be stated in the publication of the explanatory statement.






Chapter 19 - HEALTH, SAFETY, AND WELFARE

§ 21-19-1 - General powers of municipal governing authorities; collection and disposal of garbage and rubbish

(1) The municipal governing authorities of any municipality shall have the power to make regulations to secure the general health of the municipality; to prevent, remove, and abate nuisances; to regulate or prohibit the construction of privy vaults and cesspools, and to regulate or suppress those already constructed; to compel and regulate the connection of all property with sewers and drains; to suppress hog pens, slaughterhouses and stockyards, or to regulate the same and prescribe and enforce regulations for cleaning and keeping the same in order; to regulate and prescribe and enforce regulations for the cleaning and keeping in order of warehouses, stables, alleys, yards, private ways, outhouses, and other places where offensive matter is kept or permitted to accumulate; and to compel and regulate the removal of garbage and filth beyond the corporate limits. The municipal governing authorities are further authorized to adopt and enforce regulations governing the disposal of garbage and rubbish in sanitary landfills owned or leased by the municipality, whether located within or outside of the corporate limits of the municipality, to the extent that such regulations are not in conflict with or prohibited by regulations of the Commission on Environmental Quality adopted under Section 17-17-27.

(2) After December 31, 1992, the governing body of any municipality in the state shall provide for the collection and disposal of garbage and the disposal of rubbish, and for that purpose the governing body shall have the power to:

(a) Establish, operate and maintain a garbage and/or rubbish collection and disposal system or systems;

(b) Acquire property, real or personal, by contract, gift or purchase, necessary or proper for the maintenance and operation of such system;

(c) Make all necessary rules and regulations for the collection and disposal of garbage and/or rubbish not in conflict with or prohibited by rules and regulations of the Commission on Environmental Quality adopted under Section 17-17-27 and, if it so desires, establish, maintain and collect rates, fees and charges for collecting and disposing of such garbage and/or rubbish; and

(d) In its discretion, enter into contracts, in the manner required by law, with individuals, associations or corporations for the establishment, operation and maintenance of a garbage or rubbish disposal system or systems, and/or enter into contracts on such terms as the municipal governing body thinks proper with any other municipality, county or region enabling the municipality to use jointly with such other municipality, county or region any authorized rubbish landfill or permitted sanitary landfill operated by the other municipality, other county or region.

As a necessary incident to such municipal governing authority's power and authority to establish, maintain and collect such rates, fees and charges for collecting and disposing of such garbage and/or rubbish, and as a necessary incident to such municipal governing authority's power and authority to establish, operate and maintain a garbage and/or rubbish disposal system or systems, the municipal governing authority of such municipality shall have the authority to initiate a civil action to recover any delinquent fees and charges for collecting and disposing of such rubbish, and all administrative and legal costs associated with collecting such fees and charges, in the event any person, firm or corporation, including any municipal corporation, shall fail or refuse to pay such fees and charges for collecting and disposing of garbage and/or rubbish; provided that such municipal governing authority may initiate such a civil action to recover such delinquent fees and charges whether or not such municipality has previously entered into a contract with such individual, firm or corporation, relating to the establishment, operation and maintenance of such garbage and/or rubbish disposal system or systems; provided further, that in a civil action to recover such delinquent fees and charges for collecting and disposing of such garbage and/or rubbish, and all administrative and legal costs associated with collecting such fees and charges, the municipality shall in all respects be a proper party to such suit as plaintiff and shall have the power to sue for and recover such unpaid fees and charges, and all administrative and legal costs associated with collecting such fees and charges from any person, firm or corporation, as may fail, refuse or default in the payment of such fees and charges.



§ 21-19-2 - Development of billing and collection system; defraying costs; increase in ad valorem tax; notice; joint and several liability of generator and property owner; liens

(1) (a) To defray the cost of establishing, operating and maintaining the system provided for in Section 21-19-1, the governing authority of a municipality may develop a system for the billing and/or collection of any fees or charges imposed on each person furnished garbage and/or rubbish collection and/or disposal service by the municipality or at the expense of the municipality. The governing authority of the municipality shall provide for the collection of the fees or charges.

(b) The governing authority of a municipality may enter into a contract upon mutual agreement with a public or private corporation, nonprofit corporation, planning and development district or a public agency, association, utility or utility district within the area receiving garbage and/or rubbish collection and/or disposal services from the municipality for the purpose of developing, maintaining, operating and administering a system for the billing and/or collection of fees or charges imposed by the municipality for garbage and/or rubbish collection and/or disposal services. The entity with whom the governing authority of a municipality contracts shall notify the governing authority of the municipality monthly of any unpaid fees or charges assessed under this section. Any entity that contracts to provide a service to customers, within the area being served by the municipality's garbage and/or rubbish collection and/or disposal system, may provide a list of its customers to the governing authority of the municipality upon the request of the governing authority.

(2) (a) To defray the cost of establishing and operating the system provided for in Section 21-19-1, the governing body of a municipality may levy an ad valorem tax not to exceed four (4) mills on all taxable property within the area served by the municipality's garbage and/or rubbish collection and/or disposal system. The service area may be comprised of incorporated and/or unincorporated areas within a county; however, no property shall be subject to this levy unless that property is within an area served by a municipality's garbage and/or rubbish collection and/or disposal system. The rate of the ad valorem tax levied under this section shall be shown as a line item on the notice of ad valorem taxes on taxable property owed by the taxpayer.

(b) In addition to or in lieu of any other method authorized to defray the cost of establishing and operating the system provided for in Section 21-19-1, the governing body of a municipality that has established a garbage and/or rubbish collection and/or disposal system may assess and collect fees or charges to defray the costs of such services. The governing authority may assess and collect the fees or charges from each single family residential generator of garbage and/or rubbish. The governing authority also may assess and collect such fees or charges from each industrial, commercial and multi-family residential generator of garbage and/or rubbish for any time period that the generator has not otherwise contracted for the collection of garbage and/or rubbish that is ultimately disposed of at a permitted or authorized nonhazardous solid waste management facility.

(c) Before the adoption of any resolution or ordinance to increase the ad valorem tax assessment or fees or charges authorized by this section, the governing authority of a municipality shall have published a notice advertising their intent to increase the ad valorem tax assessment or fees or charges authorized by this section. The notice shall specify the purpose of the proposed increase, the proposed percentage increase and the proposed percentage increase in total revenues for garbage and/or rubbish collection and/or disposal services or shall contain a copy of any resolution by the governing authority stating their intent to increase the ad valorem tax assessment or fees or charges authorized by this section. The notice shall be published in a newspaper having general circulation in the municipality for no less than three (3) consecutive weeks before the adoption of the order. The notice shall be in print no less than the size of eighteen (18) point and shall be surrounded by a one-fourth ( 1/4) inch black border. The notice shall not be placed in the legal section notice of the newspaper. There shall be no language in the notice inferring a mandate from the Legislature.

In addition to the requirement for publication of notice, the governing authority of a municipality shall notify each person furnished garbage and/or rubbish collection and/or disposal service of any increase in the ad valorem tax assessment or fees or charges authorized by this section. In the case of an increase of the ad valorem tax assessment, a notice shall be conspicuously placed on or attached to the first ad valorem tax bill on which the increased assessment is effective. In the case of an increase in fees or charges, a notice shall be conspicuously placed on or attached to the first bill for fees or charges on which the increased fees or charges are assessed. There shall be no language in any notice inferring a mandate from the Legislature.

(d) The governing authority of a municipality may adopt an ordinance authorizing the granting of exemptions from the fees or charges for certain generators of garbage and/or rubbish. The ordinance shall define clearly those generators that may be exempted and shall be interpreted consistently by the governing authority when determining whether to grant or withhold requested exemptions.

(e) The governing authority may borrow money for the purpose of defraying the expenses of the system in anticipation of:

(i) The tax levy authorized under this section;

(ii) Revenues resulting from the assessment of any fees or charges for garbage and/or rubbish collection and/or disposal; or

(iii) Any combination thereof.

(3) (a) Fees or charges for garbage and/or rubbish collection and/or disposal shall be assessed jointly and severally against the generator of the garbage and/or rubbish and against the owner of the property furnished the service. However, any person who pays, as a part of a rental or lease agreement, an amount for garbage and/or rubbish collection and/or disposal services shall not be held liable upon the failure of the property owner to pay such fees.

(b) Every generator assessed the fees or charges provided for and limited by this section and the owner of the property occupied by that generator shall be jointly and severally liable for the fees and/or charges so assessed. The fees or charges shall be a lien upon the real property offered garbage and/or rubbish collection and/or disposal service.

At the discretion of the governing body of the municipality, fees or charges assessed for the service may be assessed annually. If fees or charges are assessed annually, the fees or charges for each calendar year shall be a lien upon the real property offered the service beginning on January 1 of the next immediately succeeding calendar year. The person or entity owing the fees or charges, upon signing a form provided by the governing authority, may pay the fees or charges in equal installments.

If fees or charges so assessed are assessed on a basis other than annually, the fees or charges shall become a lien on the real property offered the service on the date that the fees or charges become due and payable.

No real or personal property shall be sold to satisfy any lien imposed under this section.

The municipality shall mail a notice of the lien, including the amount of unpaid fees or charges and a description of the property subject to the lien, to the owner of the property subject to the lien.

(c) The municipal governing body shall notify the county tax collector of any unpaid fees or charges assessed under this section within ninety (90) days after such fees or charges are due. Upon receipt of a delinquency notice, the tax collector shall not issue or renew a motor vehicle road and bridge privilege license for any motor vehicle owned by a person who is delinquent in the payment of fees or charges, unless such fees or charges, in addition to any other taxes or fees assessed against the motor vehicle, are paid.

(d) Liens created under this section may be discharged as follows:

(i) By filing with the municipal tax collector a receipt or acknowledgement, signed by the municipality, that the lien has been paid or discharged; or

(ii) By depositing with the municipal tax collector money equal to the amount of the claim, which money shall be held for the benefit of the municipality.



§ 21-19-3 - Controlling contagious or infectious diseases; establishing pesthouses

The governing authorities of municipalities shall have the power to make regulations to prevent the introduction and spread of contagious or infectious diseases; to make quarantine laws for that purpose, and to enforce the same within five miles of the corporate limits; and to establish pesthouses outside the corporate limits, and to provide for the support and government of the same.



§ 21-19-5 - Establishing hospitals, workhouses, and houses of correction

The governing authorities of municipalities shall have the power and authority to erect, establish and regulate hospitals, workhouses, and houses of correction in the corporate limits, or within three miles thereof, and to provide for the government and support of same.



§ 21-19-7 - Donating to hospitals and benevolent institutions

The governing authorities of municipalities shall have the power and authority to donate a sum, not to exceed One Hundred Dollars ($ 100.00) per month, to maintain a charity ward or wards in any hospital situated in the same county in which such municipality is located.

All municipalities within the several counties of this state bordering on the tidewater of the Gulf of Mexico, are hereby authorized and empowered, in the discretion of the proper authorities thereof, to appropriate such a sum of money as said authorities shall deem reasonable, to provide and maintain a charity ward or wards, in any of the hospitals in said municipalities, or, in the discretion of said authorities, to make and enter into contracts with any such hospitals for the treatment and care in such hospitals of the indigent sick of said municipalities, and to pay therefor out of the general fund of such municipalities such sum or sums, as shall be a reasonable and just compensation to said hospital.

In addition, the governing authorities of municipalities shall have the power and authority to donate and furnish free of charge lights, power and water from municipally-owned electric light and water plants to hospitals or benevolent institutions located within any such municipality.



§ 21-19-9 - Controlling running of animals at large; establishment of city pounds; cooperative agreements

The governing authorities of municipalities shall have the power to prevent or regulate the running at large of animals of all kinds, and to cause such as may be running at large to be impounded and sold to discharge the costs and penalties provided for the violation of such regulations and the expense of impounding and keeping and selling the same; to regulate and provide for the taxing of owners and harborers of dogs, and to destroy dogs running at large, unless such dogs have proper identification indicating that said dogs have been vaccinated for rabies; and to provide for the erection of all needful pens, pounds and buildings for the use of the municipality, within or without the municipal limits, and to appoint and confirm keepers thereof, and to establish and enforce rules governing the same.

The governing authorities of municipalities may enter into pacts, agreements or contracts with other municipalities to provide for cooperation in the use or erection of all pens, pounds and buildings to prevent or regulate the running at large of animals of all kinds.



§ 21-19-11 - Determination that property or parcel of land is menace; notification to property owner; hearing; cleaning private property; cost and penalty as assessment against property; appeal

(1) To determine whether property or parcel of land located within a municipality is in such a state of uncleanliness as to be a menace to the public health, safety and welfare of the community, a governing authority of any municipality shall conduct a hearing, on its own motion, or upon the receipt of a petition signed by a majority of the residents residing within four hundred (400) feet of any property or parcel of land alleged to be in need of the cleaning. Notice shall be provided to the property owner by:

(a) United States mail two (2) weeks before the date of the hearing mailed to the address of the subject property and to the address where the ad valorem tax notice for such property is sent by the office charged with collecting ad valorem tax; and

(b) Posting notice for at least two (2) weeks before the date of a hearing on the property or parcel of land alleged to be in need of cleaning and at city hall or another place in the municipality where such notices are posted.

Any notice required by this section shall include language that informs the property owner that an adjudication at the hearing that the property or parcel of land is in need of cleaning will authorize the municipality to reenter the property or parcel of land for a period of one (1) year after final adjudication without any further hearing if notice is posted on the property or parcel of land and at city hall or another place in the municipality where such notices are generally posted at least seven (7) days before the property or parcel of land is reentered for cleaning. A copy of the required notice mailed and posted as required by this section shall be recorded in the minutes of the governing authority in conjunction with the hearing required by this section.

If, at such hearing, the governing authority shall adjudicate the property or parcel of land in its then condition to be a menace to the public health, safety and welfare of the community, the governing authority, if the owner does not do so himself, shall proceed to clean the land, by the use of municipal employees or by contract, by cutting grass and weeds; filling cisterns; removing rubbish, abandoned or dilapidated fences, outside toilets, abandoned or dilapidated buildings, slabs, personal property, which removal of personal property shall not be subject to the provisions of Section 21-39-21, and other debris; and draining cesspools and standing water therefrom. The governing authority may by resolution adjudicate the actual cost of cleaning the property and may also impose a penalty not to exceed One Thousand Five Hundred Dollars ($ 1,500.00) or fifty percent (50%) of the actual cost, whichever is more. The cost and any penalty may become a civil debt against the property owner, and/or, at the option of the governing authority, an assessment against the property. The "cost assessed against the property" means either the cost to the municipality of using its own employees to do the work or the cost to the municipality of any contract executed by the municipality to have the work done, and administrative costs and legal costs of the municipality. For subsequent cleaning within the one-year period after the date of the hearing at which the property or parcel of land was adjudicated in need of cleaning, upon seven (7) days' notice posted both on the property or parcel of land adjudicated in need of cleaning and at city hall or another place in the municipality where such notices are generally posted, and consistent with the municipality's adjudication as authorized in this subsection (1), a municipality may reenter the property or parcel of land to maintain cleanliness without further notice or hearing no more than six (6) times in any twelve-month period with respect to removing abandoned or dilapidated buildings, slabs, dilapidated fences and outside toilets, and no more than twelve (12) times in any twenty-four-month period with respect to cutting grass and weeds and removing rubbish, personal property and other debris on the land, and the expense of cleaning of the property, except as otherwise provided in this section for removal of hazardous substances, shall not exceed an aggregate amount of Twenty Thousand Dollars ($ 20,000.00) per year, or the fair market value of the property subsequent to cleaning, whichever is more. The aggregate cost of removing hazardous substances will be the actual cost of such removal to the municipality and shall not be subject to the Twenty Thousand Dollar ($ 20,000.00) limitation provided in this subsection. The governing authority may assess the same penalty for each time the property or land is cleaned as otherwise provided in this section. The penalty provided herein shall not be assessed against the State of Mississippi upon request for reimbursement under Section 29-1-145, nor shall a municipality clean a parcel owned by the State of Mississippi without first giving notice.

(2) If the governing authority declares, by resolution, that the cost and any penalty shall be collected as a civil debt, the governing authority may authorize the institution of a suit on open account against the owner of the property in a court of competent jurisdiction in the manner provided by law for the cost and any penalty, plus court costs, reasonable attorney's fees and interest from the date that the property was cleaned.

(3) (a) If the governing authority declares that the cost and any penalty shall be collected as an assessment against the property, then the assessment above provided for shall be a lien against the property and may be enrolled in the office of the circuit clerk of the county as other judgments are enrolled, and the tax collector of the municipality shall, upon order of the board of governing authorities, proceed to sell the land to satisfy the lien as now provided by law for the sale of lands for delinquent municipal taxes. The lien against the property shall be an encumbrance upon the property and shall follow title of the property.

(b) (i) All assessments levied under the provisions of this section shall be included with municipal ad valorem taxes and payment shall be enforced in the same manner in which payment is enforced for municipal ad valorem taxes, and all statutes regulating the collection of other taxes in a municipality shall apply to the enforcement and collection of the assessments levied under the provisions of this section, including utilization of the procedures authorized under Sections 17-13-9(2) and 27-41-2.

(ii) All assessments levied under the provisions of this section shall become delinquent at the same time municipal ad valorem taxes become delinquent. Delinquencies shall be collected in the same manner and at the same time delinquent ad valorem taxes are collected and shall bear the same penalties as those provided for delinquent taxes. If the property is sold for the nonpayment of an assessment under this section, it shall be sold in the manner that property is sold for the nonpayment of delinquent ad valorem taxes. If the property is sold for delinquent ad valorem taxes, the assessment under this section shall be added to the delinquent tax and collected at the same time and in the same manner.

(4) All decisions rendered under the provisions of this section may be appealed in the same manner as other appeals from municipal boards or courts are taken.

(5) Nothing contained under this section shall prevent any municipality from enacting criminal penalties for failure to maintain property so as not to constitute a menace to public health, safety and welfare.



§ 21-19-12 - Lien amnesty for nonprofits and others interested in developing blighted real estate

(1) The governing authority of any municipality may forgive liens imposed on real property for the costs, fines, penalties and other assessments associated with the municipality's cleaning of real property pursuant to Section 21-19-11, Mississippi Code of 1972, subject to the following:

(a) The real property must be in a blighted condition if it has been vacant and in a deteriorated condition which necessitated the municipality's imposition of a lien in order to correct specific code violations.

(b) The liens imposed by the municipality must have been in existence and declared uncollectible for a period of at least two (2) years.

(c) The real property must be purchased by a nonprofit entity or for-profit developer and converted from its blighted condition. For purposes of this section, "nonprofit" entity means an association, organization, or corporation which is a nonprofit organization in accordance with Section 501(c) (3) of the Internal Revenue Code and provides proof of its tax exempt status. "For-profit developer" means an individual partnership or corporation other than the real property's owner who purchases property considered to be in blighted condition and converts it to productive use.

(d) The nonprofit entity or for-profit developer must have obtained the blighted estate for a sum not exceeding seventy percent (70%) of the real estate's appraised value.

(2) The for-profit developer or nonprofit entity must file an application with the municipality seeking lien amnesty. The application must include the following:

(a) The contract of sale;

(b) Appraisal reports from two (2) reputable real estate appraisers; and

(c) Plans for the real estate's development and anticipated use.

(3) The for-profit developer or nonprofit entity may be granted conditional lien amnesty and allowed eighteen (18) months to develop the blighted real property. For good cause shown, the municipality may allow the for profit developer or nonprofit entity an additional six (6) to twelve (12) months to develop the blighted property.

(4) If the blighted property remains undeveloped after eighteen (18) months and the municipality has not extended the period for development of the real estate, the nonprofit entity or for-profit developer must pay the principal amount of the municipality's lien plus interest at the rate of eight percent (8%) per annum.

(5) If the nonprofit entity or for-profit developer desires to sell or dispose of the real property prior to its development, the nonprofit entity or for-profit developer must first obtain the municipality's approval. If the municipality approves the sale or disposal of the real estate prior to development, the nonprofit entity or for-profit developer shall pay the principal amount of the lien on or before the closing date of the sale unless a subsequent purchaser of the blighted real property has applied for and been granted conditional lien amnesty.

(6) If a for-profit developer or nonprofit entity sells or disposes of the real property prior to development from its blighted condition without the municipality's approval, then the for-profit developer or nonprofit entity shall be liable to the city for the principal amount of the lien plus interest at the rate of eight percent (8%), and a penalty of One Thousand Five Hundred Dollars ($ 1,500.00) will also be assessed against the developer.

(7) Conditional lien amnesty may not be sold, conveyed, transferred or assigned.

(8) No lien imposed upon real property pursuant to the provisions of Section 21-19-11 shall be finally released until real property in a blighted condition has been developed according to plan.



§ 21-19-13 - Changes of streams and bridges; clean drainage ditches and prevent erosion; levying taxes to pay for authorized works

(1) The governing authorities of municipalities shall have the power to establish, alter and change the channels of streams or other water courses, and to bridge the same, whenever so to do will promote the health, comfort and convenience of the inhabitants of such municipality.

(2) The governing authorities of any municipality shall also have the power and authority to incur costs and pay necessary expenses in providing labor, materials and supplies to clean or clear drainage ditches, creeks or channels, whether on public or private property, and to incur costs and pay necessary expenses in providing labor, materials and supplies in order to prevent erosion where such erosion has been caused or will be caused by such drainage ditches, creeks or channels. This paragraph shall not impose any obligation or duty upon the municipality and shall not create any additional rights for the benefit of any owner of public or private property.

(3) No additional taxes shall be imposed for the works authorized under subsections (1) and (2) of this section until the governing authorities shall adopt a resolution declaring its intention to levy the taxes and establishing the amount of the tax levies and the date on which the taxes initially will be levied and collected. This date shall be the first day of a month but not earlier than the first day of the second month from the date of adoption of the resolution. Notice of the proposed tax levies shall be published once each week for at least three (3) weeks in a newspaper having a general circulation in the municipality. The first publication of the notice shall be made not less than twenty-one (21) days before the date fixed in the resolution on which the governing authorities propose to levy the taxes, and the last publication of the notice shall be made not more than seven (7) days before that date. If, within the time of giving notice, fifteen percent (15%) or two thousand five hundred (2,500), whichever is less, of the qualified electors of the municipality file a written petition against the levy of the taxes, then the taxes shall not be levied unless authorized by three-fifths ( 3/5) of the qualified electors of the municipality voting at an election to be called and held for that purpose.



§ 21-19-15 - Enacting police regulations

(1) The governing authorities of municipalities shall have power to make all needful police regulations necessary for the preservation of good order and peace of the municipality and to prevent injury to, destruction of, or interference with public or private property.

(2) The governing authority of a municipality shall have the power to regulate or prohibit any mill, laundry or manufacturing plant from operating whereby the soot, cinders or smoke therefrom, or the unnecessary noises thereof, may do damage to or interfere with the use or occupation of public or private property.

(3) The governing authority of a municipality shall have the power to prohibit or regulate the sale or use of firecrackers, roman candles, torpedoes, sky rockets, and any and all explosives commonly known and referred to as fireworks; the term "fireworks" shall not include toy pistols, toy canes, toy guns, other devices in which paper caps manufactured in accordance with United States Interstate Commerce Commission regulations for packing and shipping of toy paper caps are used, or toy pistol paper caps manufactured as provided herein, the sale and use of which shall be permitted at all times.

(4) The governing authority of a municipality may enact an ordinance specifying the manner and means by which a motor vehicle may be immobilized due to failure of the record title owner of the motor vehicle to pay traffic or parking fines totaling over Two Hundred Dollars ($ 200.00).

(5) The governing authority of a municipality may not enforce an ordinance regulating or restricting parking on any public street or roadway unless signage that adequately describes the parking regulation or restriction is posted within two hundred fifty (250) feet of the portion of the street or roadway where parking is regulated or restricted.



§ 21-19-17 - Restricting movements of individuals where public safety is endangered

The governing authorities of municipalities shall have the power to make regulations to protect property, health and lives and to enhance the general welfare of the community by restricting the movements of the citizens, or any group thereof, of such municipalities when there is eminent danger to the public safety because of freedom of movement thereof.



§ 21-19-19 - Regulating blind-tigers and disreputable places and practices

The governing authority of any municipality shall have the power to restrain, prohibit and suppress blind-tigers, bucket-shops, slaughterhouses, houses of prostitution, disreputable houses, hotels and motels renting rooms on an hourly basis, games and gambling houses and rooms, dance houses and rooms, keno rooms, and all kinds of indecency and other disorderly practices, and disturbance of the peace, and to provide for the punishment of the persons engaged therein.



§ 21-19-20 - Proceedings to demolish or seize abandoned houses or buildings used for sale or use of drugs or constituting public hazard or nuisance; authority to sell, transfer, convey or use abandoned houses or buildings for suitable municipal purposes

(1) (a) A municipality shall institute proceedings to have demolished or seized an abandoned house or building that is used for the sale or use of drugs. In addition, the governing authorities of a municipality may sell, transfer or otherwise convey or use an abandoned house or building for suitable municipal purposes. The local law enforcement authority of the municipality shall have documented proof of drug sales or use in the abandoned property before a municipality may initiate proceedings to have the property demolished or seized.

(b) (i) A municipality shall institute proceedings under this section to have an abandoned house or building demolished or seized if the governing authority of the municipality determines that the house or building is a menace to the public health and safety of the community and that it constitutes a public hazard and nuisance.

(ii) Upon the receipt of a petition requesting the municipality to demolish or seize an abandoned house or building that constitutes a public hazard and nuisance signed by a majority of the residents residing within four hundred (400) feet of the property, the governing authority of the municipality shall notify the property owner that the petition has been filed and that a date for a hearing on the petition has been set. Notice to the property owner shall be by United States mail, or if the property owner or the owner's address is unknown, publication of the notice shall be made twice each week during two (2) successive weeks in a public newspaper of the county in which the municipality is located; where there is no newspaper in the county, the notice shall be published in a newspaper having a general circulation in the state. The hearing shall be held not less than thirty (30) nor more than sixty (60) days after service or completion of publication of the notice. At the hearing, the governing authority shall determine whether the property is a menace to the public health and safety of the community which constitutes a public hazard and nuisance. If the governing authority determines that the property is a public hazard and nuisance, the municipality shall institute proceedings under subsection (2) of this section to demolish or seize the abandoned house or building.

(2) The municipality shall file a petition to declare the abandoned property a public hazard and nuisance and to have the property demolished or seized with the circuit clerk of the county in which the property or some part of the property is located. All of the owners of the property involved, and any mortgagee, trustee, or other person having any interest in or lien on the property shall be made defendants to the proceedings. The circuit clerk shall present the petition to the circuit judge who, by written order directed to the circuit clerk, shall fix the time and place for the hearing of the matter in termtime or vacation. The time of the hearing shall be fixed on a date to allow sufficient time for each defendant named to be served with process, as otherwise provided by law, not less than thirty (30) days before the hearing. If a defendant or other party in interest is not served for the specified time before the date fixed, the hearing shall be continued to a day certain to allow the thirty-day period specified.

(3) Any cost incurred by a municipality under this section for demolishing or seizing abandoned property shall be paid by the owners of the property.



§ 21-19-21 - Enacting fire regulations

The governing authorities of municipalities shall have the power to establish fire limits, and to regulate, restrain, or prohibit the erection of buildings made of sheet iron, wood, or any combustible material, within such limits as may be prescribed by ordinance, and to provide for the removal of the same at the expense of the owner thereof when erected contrary to the ordinances of the municipality. Such authorities shall have the power to regulate and prevent the storing of green hides and the carrying on of manufactures dangerous in causing or producing fires, injurious to health, or obnoxious or offensive to the inhabitants. Such authorities shall have the power to regulate the storage of powder, pitch, turpentine, resin, hemp, hay, cotton, and all other combustible and inflammable materials, and the storage of lumber in yards or on lots within the fire limits or as may be prescribed by ordinance. Such authorities shall have the power to regulate the use of lights and candles in stables, shops, and other places. Such authorities shall have the power to remove or prevent the construction of any fireplace, chimney, stove, oven, boiler, kettle, or any apparatus used in any house, building, manufactory, or business which may be dangerous in causing or producing fires. Such authorities shall have the power to direct the safe construction of deposits for ashes. Such authorities shall have the power to enter into and examine all dwelling houses, lots, yards, inclosures, and buildings of every description as well as other places, in order to ascertain whether any of them are in a dangerous state. Such authorities shall have the power to take down and remove buildings, walls, and superstructures that may become insecure or dangerous, and to require the owner of insecure or dangerous buildings, walls, and other erections to remove or render the same secure and safe at the cost of the owner of such property. Such authorities shall have the power to regulate and prescribe the manner and order the building of party, parapet, and fire-walls and party-fences, and to regulate and prescribe the construction and building of chimneys, smokestacks, and smoke and hot-air flues.



§ 21-19-23 - Entering mutual assistance pacts with other municipalities

The governing authorities of municipalities may enter into mutual assistance pacts or agreements with other municipalities in the assignment of personnel, equipment, supplies and material for the purposes of combatting fires and natural and enemy disasters, and of preventing and alleviating riots or civil disturbances of the peace and tranquility within such municipalities. This section shall be liberally construed to effect the purposes thereof.



§ 21-19-25 - Adoption, amendment and revision of building and other codes

Any municipality within the State of Mississippi may, in the discretion of its governing authority, adopt building codes, plumbing codes, electrical codes, gas codes, sanitary codes, or any other codes dealing with general public health, safety or welfare, or a combination of the same, by ordinance, in the manner prescribed in this section. Before any such code shall be adopted, it shall be either printed or typewritten, and it shall be presented in pamphlet form to the governing authority of the municipality at a regular meeting. The ordinance adopting the code shall not set out the code in full, but shall merely identify the same. The vote on passage of the ordinance shall be the same as on any other ordinances. After its adoption, the code shall be certified to by the mayor and clerk of the municipality, and shall be filed as a permanent record in the office of the clerk, who shall not be required to transcribe and record the same in the ordinance book as other ordinances. It shall not be necessary that the ordinance adopting the code or the code itself be published in full, but notice of the adoption of the code shall be given by publication in some newspaper of the municipality for one (1) time, or if there be no such newspaper, by posting at three (3) or more public places within the corporate limits, a notice in substantially the following form:

Notice is given that the city (or town or village) of , on the (give date of ordinance adopting code), adopted (state type of code and other information serving to identify the same) code.

If the governing authority of any municipality adopts or has adopted construction codes which do not have proper provisions to maintain up-to-date amendments, specifications in such codes for cements used in portland cement concrete shall be superseded by nationally recognized specifications referenced in any code adopted by the Mississippi Building Code Council.

All the provisions of this section shall apply to amendments and revisions of the code mentioned in this section. Any code adopted in accordance with this section shall not be in force for one (1) month after its passage, unless the municipal authorities in the ordinance authorize to the contrary. The provisions of this section shall be in addition and supplemental to any existing laws authorizing the adoption, amendment or revision of municipal ordinances or codes.

Notwithstanding any provision of this section to the contrary, any code adopted by a municipality before or after April 12, 2001, is subject to the provisions of Section 41-26-14(10).

Notwithstanding any provision of this section to the contrary, the governing authorities of each municipality in Jackson, Harrison, Hancock, Stone and Pearl River Counties shall enforce the requirements imposed under Section 17-2-1 as provided in such section.

The provisions of this section shall apply to all municipalities of this state, whether operating under the code charter, a special charter, commission form, or other form of government.



§ 21-19-27 - Compelling erection of barriers

The governing authorities of municipalities shall have the power to compel owners of property adjacent to walks and ways to erect and maintain railings, safeguards, and barriers along the same in all cases where construction, repair, or other building activities on such premises create a dangerous or hazardous condition, and in all other cases where danger or hazard is created by the act of the property owner.



§ 21-19-29 - Regulating ingress and egress of buildings

The governing authorities of municipalities shall have the power to regulate the entrances to public halls, churches, and buildings, and the way of ingress and egress to and from the same.



§ 21-19-31 - Regulation of public places, depots and common carriers

The governing authorities of municipalities shall have the power to regulate parks, public grounds, depots, depot grounds, and places for storage of freight and goods within the corporate limits. Said authorities shall have the power to compel railroads and other common carriers of passengers to furnish and maintain sanitary water toilets, where the municipality has a waterworks system, the facilities of which are available to said railroad or other common carrier, and in other cases to have a sanitary toilet, in their depots or stations. Said authorities shall have the power to provide for and regulate the construction and passage of railways and street railroads through the streets, avenues, alleys, lanes, and public grounds of the municipality.



§ 21-19-33 - Regulations of circuses, shows, theaters, and other amusements

The governing authorities of municipalities shall have the power to adopt reasonable ordinances for the regulation of circuses, shows, theaters, bowling alleys, concerts, theatrical exhibitions, skating rinks, pistol or shooting galleries, amusement parks and devices, and other similar things. Said authorities shall have the power and authority to regulate, prohibit, or suppress billiard tables, poolrooms, fortune-tellers, cane or knife racks, and slot machines and other gambling devices within the corporate limits. However, such governing authorities shall not be authorized to regulate, prohibit or suppress any gambling device, machine or equipment that is owned, possessed, controlled, installed, procured, repaired or transported within the corporate limits in accordance with subsection (4) of Section 97-33-7 or Section 75-76-34. In addition, such governing authorities shall not be authorized to regulate, prohibit or suppress the ownership and display of antique coin machines as defined in Section 27-27-12.



§ 21-19-35 - Regulation of transient vendors and photographers; power of counties and municipalities; application of county and municipal ordinances

The governing authorities of municipalities shall have the power to adopt reasonable ordinances for the regulation of transient vendors not inconsistent with the provisions of Sections 75-85-1 through 75-85-19. However, said authorities shall not have the power to declare residential solicitations by transient vendors who are citizens of the State of Mississippi, or who are agents of corporations domiciled in the State of Mississippi, or who are agents of foreign corporations qualified to do business in the State of Mississippi, to be a public nuisance or a misdemeanor, unless said transient vendors are not in compliance with Sections 75-85-1 through 75-85-19 or local regulations. Before transacting any business, all transient vendors shall furnish to the municipality wherein said business is to be transacted, a good and sufficient penal bond in an amount not to exceed Two Thousand Dollars ($ 2,000.00) conditioned that if said transient vendor shall comply with all of the provisions of the municipal ordinances relating to transient vendors said obligation shall be void, otherwise, to remain in full force and effect. Any ordinance adopted by the governing authority of a municipality under the provisions of this section shall control as to the area within such municipality, regardless of the existence of a county ordinance.



§ 21-19-37 - Regulation of "going-out-of-business" sales, "fire" sales, and similar sales

The governing authorities of any municipality within this state are hereby authorized and empowered to adopt ordinances in the manner now provided by law to regulate the sale of goods, wares, or merchandise within the corporate limits of such municipality, subject to the provisions hereinafter named.

Such governing body is hereby authorized and empowered to enact an ordinance requiring any person, firm, or corporation desiring to conduct a sale commonly known as bankruptcy, insolvent, liquidation, assignee's, receiver's, trustee's, adjuster's, wholesale, manufacturer's, or closing-out sale, or a sale of goods damaged by fire, smoke, or water, or otherwise, to file with such governing authorities a petition for the privilege of conducting such sale, showing:

(a) the nature of the sale and the length of time required by the petitioner for conducting said sale;

(b) whether or not it is the purpose of said petitioner to replenish his stock of goods, wares, and merchandise during the course of the sale, and to what extent it is proposed to replenish said stock;

(c) the place of sale and approximate value of goods to be sold.

Such governing authorities may provide for a privilege tax in any sum not in excess of One Hundred Dollars ($ 100.00) for the privilege of conducting such sale, and may provide that such privilege tax shall be good and valid only for the conduct of a sale of goods in the manner and at the time and place set forth and prescribed in the application for the privilege of conducting such sale.

Nothing in this section, however, shall be construed to authorize and empower municipal governing authorities to enact any ordinances to prevent or to interfere with any sale made by a trustee under a deed of trust or an assignment, or by sheriffs, constables, or other public or court officials, or by any other person or persons acting under the authority and/or direction of any court in the course of official duty, or by any duly licensed bona fide merchant of such municipality conducting a seasonal or special sale ordinarily conducted by merchants, or by any bona fide merchant who is closing out his stock of goods and advertises such sale to that effect, or by a bona fide merchant whose own stock of goods has been damaged by fire, smoke, water, or otherwise, and who advertises as such.

Such municipal governing authorities may, by ordinance, prescribe penalties for the violation of such ordinance and may make such violation of said ordinances punishable in the manner provided by law for the punishment of misdemeanors.

The provisions of this section shall apply to all municipalities of this state, whether operating under the code charter, a special charter, commission form, or other form of government.



§ 21-19-39 - Adoption of ordinances regulating sale at retail of goods and services on Sunday

(1) From and after July 1, 1986, the governing authorities of counties and municipalities may adopt, in the manner provided by law, ordinances regulating, restricting and prohibiting the sale of goods and services at retail on the day of the week commonly called "Sunday." Such ordinances may regulate, restrict or prohibit such sales by types and kinds of goods and services and may also regulate and restrict the hours during which such goods and services may be sold or offered for sale.

(2) All valid ordinances of any county or municipality regulating, restricting or prohibiting the sale of goods and services on Sunday adopted prior to July 1, 1986, pursuant to the authority granted by and in conformity with the provisions of any of the laws amended or repealed by Chapter 302, Laws of 1986, shall be and the same are hereby declared to be null and void from and after July 1, 1986; provided, however, any ordinance adopted under the provisions of any other laws of this state shall not be affected.



§ 21-19-41 - Contributing to support of federal food stamp program

Municipalities within the State of Mississippi are hereby authorized to contribute funds to the support of the federal food stamp program, operated under the direction of the United States Department of Agriculture, and administered in the State of Mississippi by the state department of public welfare. Contributions to the support of the federal food stamp program may be made by municipalities from general funds or from the proceeds of municipal sales taxes. However, no municipality shall establish a federal food stamp program where the county in which said municipality is situated has such a program in operation.



§ 21-19-43 - Encouraging establishment of industry

The governing authorities of municipalities shall have the power and authority to aid and encourage the establishment of manufactures and other new enterprises mentioned in Section 27-31-101, Mississippi Code of 1972, and gas works, water works, and cooperative rural electrification associations, but not railroads, within the corporate limits of municipalities, by exempting all tangible property used in or necessary to the operation thereof for such purposes from municipal taxation for a period not exceeding ten years as authorized by Sections 27-31-101 and 27-31-115, Mississippi Code of 1972, and as authorized by Section 192 of the Constitution of the State of Mississippi.



§ 21-19-44 - Supporting certain local economic development organizations

The municipal governing authorities of any municipality shall have the power and authority, in their discretion, to execute contracts and agreements with, and to appropriate, contribute and donate to, or expend budgeted funds for, local economic development organizations and designated Main Street programs.



§ 21-19-441 - Donating to Main Street Project, Incorporated

The governing authorities of any municipality in this state are authorized, in their discretion, to contribute, donate or appropriate annually out of any money in the treasury of the municipality, to the municipality's nonprofit corporation known as Main Street Project, Incorporated, for any economic development program or endeavor of the corporation, for the development of the municipality's central business district or for any lawful purpose of the municipality. Further, the governing authorities are authorized, in their discretion, to execute contracts and agreements and to expend municipal funds in support of any project sponsored by the corporation, the municipality or any other nonprofit corporation engaged in local economic development.



§ 21-19-45 - Donating to nonprofit civic and development corporations by certain municipalities

(1) Any municipality in the state having a population of less than five hundred according to the 1960 decennial census and being situated in a county bordering the State of Tennessee and having a 1960 population in excess of fifteen thousand but less than twenty thousand, and any municipality having a population according to the 1960 federal decennial census in excess of two thousand but less than two thousand two hundred and being in a county bordering the Pearl River and having an area in excess of eight hundred twenty-five square miles, and all municipalities located in counties with two judicial districts in which municipalities Mississippi Highway 35 runs and which have a population according to the latest available federal census in excess of three hundred forty-two but less than one thousand, acting by and through the mayor and board of aldermen, is authorized and empowered, in its discretion, to pay a sum not to exceed Two Hundred Twenty-Five Dollars ($ 225.00) per month to any nonprofit civic and development corporation organized and existing under the laws of the State of Mississippi for the purposes set forth herein.

(2) The funds shall be expended by said nonprofit corporation for the purpose of building, equipping, maintaining and operating a community park, a community house, tennis courts, bowling lanes, lakes, golf courses and swimming pools, for the acquisition of land and facilities to be used for the aforesaid purposes, for the purchase of land and the making of improvements thereon for industrial development, and for other public purposes, and for the repayment of loans secured for the purposes set forth herein.

(3) This section, without reference to any other statutes, shall be full and complete authority to expend the money for the purposes enumerated herein, and all powers necessary to be exercised by the mayor and board of aldermen in order to carry out the purposes of this section are herein expressly conferred on said mayor and board.

(4) The mayor and board of aldermen are further authorized and empowered to adopt any and all lawful resolutions, orders, and/or ordinances, and to do and perform any and all acts and things necessary and requisite to carry out the purposes of this section.



§ 21-19-46 - Donating to Court Appointed Special Advocates (CASA)

The governing authority of any municipality is authorized, in its discretion, to donate to any chapter of the Court Appointed Special Advocates (CASA) out of any funds in the municipal treasury; however, the cumulative sum of donations to a chapter may not exceed the amount generated in the municipality by one-fourth (1/4) mill on all of the taxable property within the municipality during the fiscal year in which the donations are made. Nothing in this section authorizes the imposition of additional tax.



§ 21-19-47 - Donating to support bands and orchestras

The governing authorities of municipalities shall have the power to appropriate funds each year in the amount that they may deem advisable, to be paid out of the treasury of such municipalities, toward aiding, supporting and maintaining a band or concert orchestra for the amusement and entertainment of the citizens of such municipalities.



§ 21-19-49 - Appropriation of funds or conveyance of buildings and property to school districts by local governments; contracts for provision of additional police protection for schools; off-duty law enforcement officers authorized to use public uniforms and equipment for school security purposes; municipalities authorized to donate to public school districts for certain purposes

(1) The governing authority of any municipality or the board of supervisors of any county are hereby authorized and empowered to appropriate money or dedicate and convey municipally-owned buildings and property or county-owned buildings and property, as the case may be, to the school district or districts situated within that municipality or county for the purpose of erecting, purchasing or otherwise providing the school building or a site for such school building of such school district, in cases where the governing authority or board of supervisors are of the opinion that the location of such school building within the corporate limits of the municipality or the county, or in close proximity thereto, will be of special benefit to the inhabitants of the municipality or county.

(2) Municipalities, municipal police departments and the sheriffs' departments may contract with the school board of any school district to provide additional Law Enforcement Officers Training Academy-certified police protection to said school district on such terms and for such reimbursement as the school district and the entity may agree in their discretion.

(3) The governing authority of any municipality or the board of supervisors of any county may allow off-duty municipal or county law enforcement officers who are hired individually for security purposes by the school district or districts within that municipality or county to use municipal or county law enforcement uniforms and equipment during such off-duty employment.

(4) The governing authority of any municipality, in its discretion, may donate funds, equipment or in-kind services to any school district located within the boundaries of the municipality to assist the voluntary character development or public service programs of that school district.



§ 21-19-51 - Donating to fair associations

The governing authorities of municipalities shall have the power and authority, in their discretion, to contribute, appropriate or donate to fair associations, domiciled in their respective county, a sum of money not to exceed Ten Thousand Dollars ($ 10,000.00) per annum for the purpose of advertising, displaying, exhibiting or promoting the agricultural or industrial resources of such municipality or its respective county. The expenditure of such money, when contributed, appropriated or donated, shall be under the control of the municipality, and such governing authorities are hereby authorized and empowered to appoint one or as many as three individuals, in their discretion, to represent the municipal authorities in the proper expenditure of such money for said purpose in conjunction with the fair association. Before contributing, appropriating or donating any money to any fair association, such governing authorities shall publish notice of their intention to contribute, appropriate or donate money to said fair association, giving the amount of, and the date of making said contribution, appropriation or donation, in some newspaper published in the municipality, or having a general circulation therein if none be there published, for three weeks ending not less than ten days prior to the making of any contribution, appropriation or donation. If, before the making of said contribution, appropriation or donation, twenty per centum of the adult taxpayers of the municipality shall petition against such contribution, appropriation or donation, then the said contribution, appropriation or donation shall not be made, unless authorized by a majority of the electors voting in an election to be ordered for that purpose. All of the expenses of publishing the notice herein provided for and of holding any election hereunder shall be paid out of the municipal treasury.



§ 21-19-53 - Donating to support historical museums by certain municipalities

The mayor and board of aldermen of any municipality wherein there is located an historic museum operated by an historical society on a nonprofit basis and which municipality is situated in a county bordered by the Mississippi River and having therein a national military park and a national military cemetery are hereby authorized and empowered to donate a sum not exceeding One Thousand Dollars ($ 1,000.00) per annum to such historic museum.



§ 21-19-55 - Donating to patriotic organizations

The council or board of aldermen of any municipality in the state is hereby authorized, in its discretion, to donate a sum not to exceed Five Thousand Dollars ($ 5,000.00) to build or aid any post of the American Legion or the chapter of the Daughters of the American Revolution, any chapter of the United Daughters of the Confederacy, or any post, unit or chapter of any patriotic organization within the county in building a memorial to the veterans of World Wars I and II, and a sum not to exceed One Thousand Dollars ($ 1,000.00) to aid in defraying the cost of the erection of suitable memorials to deceased soldiers, sailors, and marines of the late world wars. Such appropriation may be made even though no provision has been made therefor in the municipal budget.



§ 21-19-57 - Donating to American Red Cross

Any mayor and board of commissioners of any city and/or any mayor and board of aldermen of any municipality in this state, are hereby authorized and empowered, in their discretion, to donate annually, out of any moneys in the municipal treasury, to be drawn by warrant thereon, a sum not exceeding One Hundred Dollars ($ 100.00) per million of assessed valuation to the support of a local chapter of the American Red Cross, in said municipality.



§ 21-19-58 - Donating to Mississippi Burn Care Fund

The board of supervisors of any county, and the governing authorities of any municipality in the state, are authorized and empowered, in their discretion, to make contributions to the Mississippi Department of Health, or the University of Mississippi Medical Center after the Mississippi Burn Center is operational, for deposit to the Mississippi Burn Care Fund from the general fund or federal revenue sharing funds of such county or municipality wherein such funds may be available.



§ 21-19-59 - Donating to state colleges or universities for support of airport by certain municipalities

Every municipality of this state, in or near which a state university or other state-supported four-year college is now or hereafter may be located, in which there has been constructed or is contemplated, an airport for use by said university or college, as the case may be, may, in the discretion of its governing authorities, contribute funds and aid and assist by the donation of lands, furnishing of materials and labor, use of general municipal operating funds, or otherwise, in acquiring a site, erecting suitable buildings, and constructing, equipping, maintaining and operating an airport for use by the university or college, as the case may be, and for use by the general public in said municipality.



§ 21-19-61 - Advertising of municipal activities by certain municipalities

Any municipality in this state which has a population in excess of one hundred thousand people may set aside, appropriate and expend moneys for the purpose of advertising and bringing to the attention of the citizens of such municipality the reasons for and status of any municipal activity, litigation, franchise, proposed bond issue, and any other municipal matter about which it is for the best interest of the people that they be fully informed.

Such advertising and publicizing may be done by newspaper, magazine, radio, television, or by any combination of same, which in the judgment of the governing body of such municipality will be helpful toward advancing the moral, financial and other interests of such municipality.



§ 21-19-63 - Requiring maps of subdivisions to be furnished and approved; effect of dedication; easement declared abandoned

The governing authorities of municipalities may provide that any person desiring to subdivide a tract of land within the corporate limits shall submit a map and plat of such subdivision, and a correct abstract of title of the land platted, to said governing authorities, to be approved by them before the same shall be filed for record in the land records of the county. Where the municipality has adopted an ordinance so providing, no such map or plat of any such subdivision shall be recorded by the chancery clerk unless same has been approved by said governing authorities. In all cases where a map or plat of the subdivision is submitted to the governing authorities of a municipality, and is by them approved, all streets, roads, alleys and other public ways set forth and shown on said map or plat shall be thereby dedicated to the public use, and shall not be used otherwise unless and until said map or plat is vacated in the manner provided by law, notwithstanding that said streets, roads, alleys or other public ways have not been actually opened for the use of the public. If any easement dedicated pursuant to the provisions of this section for a street, road, alley or other public purpose is determined to be not needed for the public purpose, the easement may be declared abandoned, and ownership of the fee underlying the easement shall revert, regardless of the date of dedication, to the adjoining property owner or owners at the time of abandonment. Ownership of the easement shall extend to the centerline of said abandoned street, road or public way. Such abandonment and reversion shall not affect any private easements which might exist.



§ 21-19-65 - Matching funds for social and community service programs

The governing authorities of any municipality shall have the power to expend monies from the municipal general fund to match any other funds for the purpose of supporting social and community service programs including, but not limited to, juvenile residential treatment centers; juvenile and half-way houses; prenatal care facilities; child day care facilities; mentally ill and alcoholics half-way houses; child and adult emergency shelters; elderly home health aides programs.



§ 21-19-67 - Annual donations to chartered chapters of the Boys and Girls Clubs of America or the Young Men's Christian Association (YMCA), or to certain certified farmers' markets located within the municipality

The governing authority of any municipality in the state, in its discretion, is authorized to donate annually, out of any funds in the municipal treasury, to:

(a) Boys and Girls Club. Any chartered chapter of the Boys and Girls Clubs of America located within the municipality, provided that the cumulative sum of donations to all chapters within the municipality does not exceed the amount generated in the municipality by one-fourth (1/4) mill on all of the taxable property within the municipality, during the fiscal year in which the donations are made. Nothing in this paragraph authorizes the imposition of additional tax.

(b) Young Men's Christian Association (YMCA). Any chartered chapter of the YMCA located within the municipality, out of any funds in the treasury of the municipality, provided that the cumulative sum of donations to all chapters within the municipality does not exceed the amount generated in the municipality by one-fourth (1/4) mill on all of the taxable property within the municipality, during the fiscal year in which the donations are made. Nothing in this paragraph authorizes the imposition of additional tax.

(c) Farmers' markets. Any farmers' market that is certified by the Mississippi Department of Agriculture and Commerce and operating within the municipality, not to exceed the amount that would be generated from the levy of a one-fourth (1/4) mill ad valorem tax upon all taxable property in the municipality.



§ 21-19-69 - Donating to support certified farmers' market

The governing authorities of any municipality of this state, in their discretion, may donate annually out of any money in the municipal treasury, such sums as deemed advisable to support any farmers' market that is certified by the Mississippi Department of Agriculture and Commerce and operating within the municipality, not to exceed the amount that would be generated from the levy of a one-fourth (1/4) mill ad valorem tax upon all taxable property in the municipality.






Chapter 21 - POLICE AND POLICE DEPARTMENTS

GENERAL PROVISIONS

§ 21-21-1 - Marshal or chief of police; duties; bond

The marshal or chief of police shall be the chief law enforcement officer of the municipality and shall have control and supervision of all police officers employed by said municipality. The marshal or chief of police shall be an ex officio constable within the boundaries of the municipality, and he shall perform such other duties as shall be required of him by proper ordinance. Before performing any of the duties of his office, the marshal or chief of police shall give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in an amount to be determined by the municipal governing authority (which shall be not less than Fifty Thousand Dollars ($ 50,000.00)). The premium upon said bond shall be paid from the municipal treasury. If any marshal or chief of police shall fail to perform any of the duties of his office, it shall be the duty of the district attorney or county attorney upon receiving notice thereof to immediately file quo warranto proceedings against such official.

The provisions of this section shall be applicable to all municipalities of this state, whether operating under a code charter, special charter, or the commission form of government, except in cases of conflict between the provisions of this section and the provisions of the special charter of a municipality, or the law governing the commission form of government, in which case of conflict the provisions of the special charter or the statutes relative to the commission form of government shall control.



§ 21-21-3 - Police and night marshals

The governing authorities of municipalities shall have the power and authority to employ, regulate and support a sufficient police force or night marshals, to define the duties thereof, and to furnish and supply all suitable and necessary equipment therefor.



§ 21-21-5 - Purchasing dogs for use of police department

The governing authorities of any municipality in the state are hereby authorized and empowered, in their discretion, to purchase by negotiation or otherwise, any breed of dogs suitable for law enforcement purposes, and pay for same out of the proceeds derived from tax levies made for their support and maintenance. Said dogs may be furnished to the police or police department of said municipality to be used by them in the enforcement of the laws of said municipality and the State of Mississippi. The governing authorities may also appropriate and pay monthly such amounts as may be necessary to maintain and care for said law enforcement dogs.



§ 21-21-7 - Peace officers attending training schools; expenses

The governing authorities of municipalities shall have the power and authority, in their discretion, to pay the expenses of any municipal peace or police officer which said officer incurs in attending any recognized training school for peace and law enforcement officers. Such governing authorities are further authorized and empowered to pay the salaries of such municipal peace and police officers during the time when such officers are attending such training schools. This section shall also apply to any other municipal officer or employee attending any recognized training school beneficial to his particular employment.



§ 21-21-9 - Medical and hospital care for injured policemen

In all municipalities of this state maintaining a police department, the personnel of which department is actively and exclusively engaged in police duty, the governing authorities of such municipality may pay out of the general fund of said municipality reasonable hospital and medical expenses for any member of said police department on account of any occupational disease contracted or for any accident sustained by said member by reason of his service or discharge of his duty in said department. The governing authorities of such city shall be the sole judge as to whether such illness or such injury was contracted or sustained in the line of duty of any such employee, and the reasonableness of said expenses.



§ 21-21-11 - Purchase of certain insurance for police; payment of premiums

The governing authorities of any municipality having a population in excess of 140,000 people by virtue of the 1960 census are hereby authorized to purchase insurance coverage to protect members of the police force working under the direction of the municipal authorities, against any suit or claims growing out of any action of such policemen guilty of false arrest, false imprisonment, false or improper service of process, malicious prosecution or any other claim resulting from such officers' performance of official duties.

Such municipal authorities shall have the right to pay, out of the general fund of such municipality any premiums which may become due on the aforesaid insurance policies.






RECIPROCAL LAW ENFORCEMENT ASSISTANCE BETWEEN MUNICIPALITIES DURING CIVIL EMERGENCIES

§ 21-21-31 - Declaration of legislative findings

The legislature finds that the availability of law enforcement officers to a municipality in a state of civil emergency is of a statewide concern, and that it is in the public interest that municipalities needing additional law enforcement officers in a state of civil emergency be able to procure such additional law enforcement officers through reciprocal assistance from other municipalities.



§ 21-21-33 - Definitions

"Municipality" as used in Sections 21-21-31 through 21-21-41 means any city, town, or village as defined in Section 21-1-1. "Law enforcement officer" as used herein means any policeman.



§ 21-21-35 - Powers of municipality to provide assistance

Any municipality shall have the power by resolution or order of its governing body to make provision for or to authorize its mayor or chief administrative officer or chief of police to make provision for its regularly employed law enforcement officers to assist any other municipality, when in the opinion of the mayor or other officer authorized to declare a state of civil emergency in such other municipality, there exists in such other municipality a need for the services of additional law enforcement officers to protect the health, life and property of such other municipality, its inhabitants, and the visitors thereto, by reason of riot, unlawful assembly characterized by the use of force and violence, or threat thereof by three (3) or more persons acting together or without lawful authority, or during time of natural disaster or man-made calamity.

Any municipality shall have the power to send law enforcement officers of its municipality on loan to assist other municipalities in the state in undercover work or as a special agent to combat crime. The chief administrative officer or chief of police of a municipality shall have the power to assist other chief administrative officers or chiefs of police upon a written or oral request from such municipalities; provided, however, that an oral request must be followed by a written authorization. In addition, any municipality may loan any law enforcement officer to any other law enforcement agency of the state or of any political subdivision of the state for drug enforcement purposes, the expense of the officer to be paid by the agency to which the officer is assigned.



§ 21-21-37 - Powers of law enforcement officer while in another municipality

While any law enforcement officer regularly employed as such in one municipality is in the service of another municipality pursuant to Sections 21-21-31 through 21-21-41, he shall be a peace officer of such other municipality and be under the command of the law enforcement officer therein who is in charge in that municipality, with all the powers of a regular law enforcement officer in such other municipality, as fully as though he were within the municipality where regularly employed and his qualification, respectively, for office where regularly employed shall constitute his qualification for office in such other municipality, and no other oath, bond, or compensation need be made.



§ 21-21-39 - Rights of law enforcement officer while in another municipality

Any law enforcement officer who is ordered by the official designated by the governing body of any municipality to perform police or peace duties outside the territorial limits of the municipality where he is regularly employed as such officer, shall be entitled to the same wage, salary, pension, and all other compensation and all other rights for such service, including injury or death benefits, as though the service had been rendered within the limits of the municipality where he is regularly employed. He shall also be paid for any reasonable expenses of travel, food, or lodging that he may incur while on duty outside such limits.



§ 21-21-41 - Payments to law enforcement officer; reimbursement to the regularly employing municipality

All wage and disability payments, pension payments, damage to equipment and clothing, medical expense, and expenses of travel, food, and lodging shall be paid by the municipality regularly employing such law enforcement officer. Upon making such payments, the municipality that furnished the services shall, when it so requests, be reimbursed by the municipality whose authorized official requested the services out of which the payments arose. Each such municipality is hereby expressly authorized to make such payments and reimbursements notwithstanding any provision in its charter or ordinances to the contrary.









Chapter 23 - MUNICIPAL COURTS

§ 21-23-1 - Municipal courts established

There shall be a municipal court in all municipalities of this state. Wherever the words "police court" or "police justice" appear in the laws of this state, they shall mean municipal court or municipal judge, respectively.



§ 21-23-3 - Appointment of municipal judge and prosecuting attorney in certain municipalities

In all municipalities having a population of ten thousand (10,000) or more, according to the latest available federal census, there shall be a municipal judge and a prosecuting attorney, who shall be appointed by the governing authorities of the municipality at the time provided for the appointment of other officers. The municipal governing authorities may appoint one (1) additional municipal judge, who shall exercise the same authority and prerogatives of the office, regardless of the presence or absence of the other municipal judge. Except as otherwise provided in Section 21-23-5, a municipal judge shall be a qualified elector of the county in which the municipality is located and shall be an attorney at law. Such municipal judges and prosecuting attorney shall receive a salary, to be paid by the municipality, and to be fixed by the governing authorities of the municipality.

In any proceeding in which a conflict of interest arises for the prosecuting attorney, or any other reason dictates that he recuse himself, the mayor of the municipality may appoint a special prosecuting attorney for that particular proceeding. Such special prosecuting attorney shall be compensated for his services in the same manner and amount as allowed under Section 21-23-7 for appointed counsel for indigent persons.

Provided, however, the governing authorities of any municipality having a population in excess of ten thousand (10,000) persons according to the latest available federal census and situated in a county having an area in excess of nine hundred thirty-five (935) square miles and having a county court may, in their discretion, follow the provisions as set out in Section 21-23-5 for municipalities having a population of less than ten thousand (10,000).

Provided, further, the governing authorities of any municipality having a population in excess of fifty thousand (50,000) according to the latest federal decennial census may, in their discretion, provide for the appointment of not more than ten (10) municipal judges for said municipality, each of whom shall exercise the same authority and prerogatives of their office, regardless of the presence or absence of the other municipal judges.



§ 21-23-5 - Appointment of municipal judge in certain municipalities; qualifications

In any municipality having a population of less than ten thousand (10,000) according to the latest available federal census, it shall be discretionary with the governing authorities of the municipality as to whether or not a municipal judge or a prosecuting attorney, or both, shall be appointed. If the authorities of any municipality having a population of less than twenty thousand (20,000) according to the latest available federal census appoint a municipal judge, he shall be an attorney licensed in the State of Mississippi or a justice court judge of the county in which the municipality is located. The mayor or mayor pro tempore shall not serve as a municipal judge.



§ 21-23-7 - Powers and duties of municipal judge; mayor serving as municipal judge

(1) The municipal judge shall hold court in a public building designated by the governing authorities of the municipality and may hold court every day except Sundays and legal holidays if the business of the municipality so requires; provided, however, the municipal judge may hold court outside the boundaries of the municipality but not more than within a sixty-mile radius of the municipality to handle preliminary matters and criminal matters such as initial appearances and felony preliminary hearings. The municipal judge shall have the jurisdiction to hear and determine, without a jury and without a record of the testimony, all cases charging violations of the municipal ordinances and state misdemeanor laws made offenses against the municipality and to punish offenders therefor as may be prescribed by law. Except as otherwise provided by law, criminal proceedings shall be brought by sworn complaint filed in the municipal court. Such complaint shall state the essential elements of the offense charged and the statute or ordinance relied upon. Such complaint shall not be required to conclude with a general averment that the offense is against the peace and dignity of the state or in violation of the ordinances of the municipality. He may sit as a committing court in all felonies committed within the municipality, and he shall have the power to bind over the accused to the grand jury or to appear before the proper court having jurisdiction to try the same, and to set the amount of bail or refuse bail and commit the accused to jail in cases not bailable. The municipal judge is a conservator of the peace within his municipality. He may conduct preliminary hearings in all violations of the criminal laws of this state occurring within the municipality, and any person arrested for a violation of law within the municipality may be brought before him for initial appearance. The municipal court shall have jurisdiction of any case remanded to it by a circuit court grand jury. The municipal court shall have civil jurisdiction over actions filed pursuant to and as provided in Title 93, Chapter 21, Mississippi Code of 1972, the Protection from Domestic Abuse Act.

(2) In the discretion of the court, where the objects of justice would be more likely met, as an alternative to imposition or payment of fine and/or incarceration, the municipal judge shall have the power to sentence convicted offenders to work on a public service project where the court has established such a program of public service by written guidelines filed with the clerk for public record. Such programs shall provide for reasonable supervision of the offender and the work shall be commensurate with the fine and/or incarceration that would have ordinarily been imposed. Such program of public service may be utilized in the implementation of the provisions of Section 99-19-20, and public service work thereunder may be supervised by persons other than the sheriff.

(3) The municipal judge may solemnize marriages, take oaths, affidavits and acknowledgments, and issue orders, subpoenas, summonses, citations, warrants for search and arrest upon a finding of probable cause, and other such process under seal of the court to any county or municipality, in a criminal case, to be executed by the lawful authority of the county or the municipality of the respondent, and enforce obedience thereto. The absence of a seal shall not invalidate the process.

(4) When a person shall be charged with an offense in municipal court punishable by confinement, the municipal judge, being satisfied that such person is an indigent person and is unable to employ counsel, may, in the discretion of the court, appoint counsel from the membership of The Mississippi Bar residing in his county who shall represent him. Compensation for appointed counsel in criminal cases shall be approved and allowed by the municipal judge and shall be paid by the municipality. The maximum compensation shall not exceed Two Hundred Dollars ($ 200.00) for any one (1) case. The governing authorities of a municipality may, in their discretion, appoint a public defender(s) who must be a licensed attorney and who shall receive a salary to be fixed by the governing authorities.

(5) The municipal judge of any municipality is hereby authorized to suspend the sentence and to suspend the execution of the sentence, or any part thereof, on such terms as may be imposed by the municipal judge. However, the suspension of imposition or execution of a sentence hereunder may not be revoked after a period of two (2) years. The municipal judge shall have the power to establish and operate a probation program, dispute resolution program and other practices or procedures appropriate to the judiciary and designed to aid in the administration of justice. Any such program shall be established by the court with written policies and procedures filed with the clerk of the court for public record. Subsequent to original sentencing, the municipal judge, in misdemeanor cases, is hereby authorized to suspend sentence and to suspend the execution of a sentence, or any part thereof, on such terms as may be imposed by the municipal judge, if (a) the judge or his or her predecessor was authorized to order such suspension when the sentence was originally imposed; and (b) such conviction (i) has not been appealed; or (ii) has been appealed and the appeal has been voluntarily dismissed.

(6) Upon prior notice to the municipal prosecuting attorney and upon a showing in open court of rehabilitation, good conduct for a period of two (2) years since the last conviction in any court and that the best interest of society would be served, the court may, in its discretion, order the record of conviction of a person of any or all misdemeanors in that court expunged, and upon so doing the said person thereafter legally stands as though he had never been convicted of the said misdemeanor(s) and may lawfully so respond to any query of prior convictions. This order of expunction does not apply to the confidential records of law enforcement agencies and has no effect on the driving record of a person maintained under Title 63, Mississippi Code of 1972, or any other provision of said Title 63.

(7) Notwithstanding the provisions of subsection (6) of this section, a person who was convicted in municipal court of a misdemeanor before reaching his twenty-third birthday, excluding conviction for a traffic violation, and who is a first offender, may utilize the provisions of Section 99-19-71, to expunge such misdemeanor conviction.

(8) In the discretion of the court, a plea of nolo contendere may be entered to any charge in municipal court. Upon the entry of a plea of nolo contendere the court shall convict the defendant of the offense charged and shall proceed to sentence the defendant according to law. The judgment of the court shall reflect that the conviction was on a plea of nolo contendere. An appeal may be made from a conviction on a plea of nolo contendere as in other cases.

(9) Upon execution of a sworn complaint charging a misdemeanor, the municipal court may, in its discretion and in lieu of an arrest warrant, issue a citation requiring the appearance of the defendant to answer the charge made against him. On default of appearance, an arrest warrant may be issued for the defendant. The clerk of the court or deputy clerk may issue such citations.

(10) The municipal court shall have the power to make rules for the administration of the court's business, which rules, if any, shall be in writing filed with the clerk of the court and shall include the enactment of rules related to the court's authority to issue domestic abuse protection orders pursuant to Section 93-21-1 et seq.

(11) The municipal court shall have the power to impose punishment of a fine of not more than One Thousand Dollars ($ 1,000.00) or six (6) months' imprisonment, or both, for contempt of court. The municipal court may have the power to impose reasonable costs of court, not in excess of the following:

Dismissal of any affidavit, complaint or charge

in municipal court.............................................$ 50.00

Suspension of a minor's driver's license in lieu of

conviction.....................................................$ 50.00

Service of scire facias or return "not found"........................$ 20.00

Causing search warrant to issue or causing prosecution

without reasonable cause or refusing to cooperate

after initiating action.......................................$ 100.00

Certified copy of the court record....................................$ 5.00

Service of arrest warrant for failure to answer

citation or traffic summons....................................$ 25.00

Jail cost per day.........................................................

actual jail cost paid by the municipality but not to exceed $ 35.00

Service of court documents related to the filing of a petition

or issuance of a protection from domestic abuse order under

Title 93, Chapter 21, Mississippi Code of 1972.................$ 25.00

Any other item of court cost.........................................$ 50.00

No filing fee or such cost shall be imposed for the bringing of an action in municipal court.

(12) A municipal court judge shall not dismiss a criminal case but may transfer the case to the justice court of the county if the municipal court judge is prohibited from presiding over the case by the Canons of Judicial Conduct and provided that venue and jurisdiction are proper in the justice court. Upon transfer of any such case, the municipal court judge shall give the municipal court clerk a written order to transmit the affidavit or complaint and all other records and evidence in the court's possession to the justice court by certified mail or to instruct the arresting officer to deliver such documents and records to the justice court. There shall be no court costs charged for the transfer of the case to the justice court.

(13) A municipal court judge shall expunge the record of any case in which an arrest was made, the person arrested was released and the case was dismissed or the charges were dropped or there was no disposition of such case.



§ 21-23-8 - Bail; purpose; forfeiture; judgment nisi and bench warrant; revocation of authority of surety to write bail bonds upon final judgment; setting of bail

(1) (a) The purpose of bail is to guarantee appearance and a bail bond shall not be forfeited for any other reason.

(b) (i) If a defendant in any criminal case, proceeding or matter fails to appear for any proceeding as ordered by the municipal court, then the court shall order the bail forfeited and a judgment nisi and a bench warrant issued at the time of nonappearance. The clerk of the municipal court shall notify the surety of the forfeiture by writ of scire facias, with a copy of the judgment nisi and bench warrant attached thereto, within ten (10) working days of such order of judgment nisi either by personal service or by certified mail. Failure of the clerk to provide the required notice within ten (10) working days shall constitute prima facie evidence that the order should be set aside.

(ii) 1. The judgment nisi shall be returnable for ninety (90) days from the date of issuance. If during that period the defendant appears before the municipal court, or is arrested and surrendered, then the judgment nisi shall be set aside. If the surety produces the defendant or provides to the municipal court reasonable mitigating circumstances upon such showing, then the forfeiture shall not be made final. If the forfeiture is made final, a copy of the final judgment shall be served on the surety within ten (10) working days by either personal service or certified mail.

2. Reasonable mitigating circumstances shall be that the defendant is incarcerated in another jurisdiction; that the defendant is hospitalized under a doctor's care; that the defendant is in a recognized drug rehabilitation program; that the defendant has been placed in a witness protection program, in which case it shall be the duty of any agency placing the defendant into a witness protection program to notify the municipal court and the municipal court to notify the surety; or any other reason justifiable to the municipal court.

(2) If a final judgment is entered against a surety licensed by the Department of Insurance and has not been set aside after ninety (90) days, or later if such time is extended by the municipal court issuing the judgment nisi, then the municipal court shall order the department to revoke the authority of the surety to write bail bonds. The Commissioner of Insurance shall, upon notice of the municipal court, notify the surety within five (5) working days of receipt of the order of revocation. If after ten (10) working days of the notification the revocation order has not been set aside by the municipal court, then the commissioner shall revoke the authority of the surety and all agents of the surety and shall notify the sheriff of every county of such revocation.

(3) If within eighteen (18) months of the date of the final forfeiture the defendant appears for municipal court, is arrested or surrendered to the municipal court, or if the defendant is found to be incarcerated in another jurisdiction and a hold order placed on the defendant, then the amount of bail, less reasonable extradition cost, excluding attorney fees, shall be refunded by the municipal court upon application by the surety.

(4) (a) The municipal judge shall set the amount of bail for persons charged with offenses in municipal court and may approve the bond or recognizance therefor.

(b) In instances where the municipal judge is unavailable and has not provided a bail schedule or otherwise provided for the setting of bail, it is lawful for any officer or officers designated by order of the municipal judge to take bond, cash, property or recognizance, with or without sureties, in a sum to be determined by the officer, payable to the municipality and conditioned for the appearance of the person on the return day and time of the writ before the court to which the warrant is returnable, or in cases of arrest without a warrant, on the day and time set by the court or officer for arraignment, and there remain from day to day and term to term until discharged.

(c) All bonds shall be promptly returned to the court, together with any cash deposited, and be filed and proceeded on by the court in a case of forfeiture. The chief of the municipal police or a police officer or officers designated by order of the municipal judge may approve bonds or recognizances.

(d) All bonds and recognizances in municipal court where the municipal court shall have the jurisdiction to hear and determine the case may be made payable to the municipality and shall have the effect to bind the principal and any sureties on the bond or recognizance until they shall be discharged by due course of law without renewal.



§ 21-23-9 - Municipal judge pro tempore

In any municipality where a municipal judge is appointed or elected, the governing authorities shall have the power and authority to appoint a municipal judge pro tempore who shall have the same powers and qualifications for office as the municipal judge and shall perform all duties of the municipal judge in the absence of such municipal judge or if such municipal judge is unable to serve for any reason. In the event a municipal judge pro tempore is not appointed or is absent or unable for any reason to serve, any justice court judge of the county or municipal judge of another municipality may serve in his place with the same power and authority upon designation by the municipal judge. Any municipality that appoints a municipal judge pro tempore in the absence of a municipal judge or has a justice court judge serve in the absence of a municipal court judge, as provided in this section, is authorized to compensate that municipal judge pro tempore or justice court judge in the same manner and amount as the municipality provides for the appointed or elected municipal judge who is absent.



§ 21-23-11 - Clerk of the court

The clerk of the municipality shall be the clerk of the municipal court, unless the governing authorities shall otherwise elect. The clerk of the court shall attend the sittings of the court in person or by duly appointed deputies, and he shall be under the direction of the municipal judge. The governing authorities may authorize the municipal judge to appoint other municipal employees as deputy clerks of the court to assist the clerk of the court in the conduct of the court's responsibilities or the governing authorities may appoint deputy clerks of the court. The authorization to appoint and/or appointment of deputy clerks of the court shall be entered in the minutes of the municipality. A police officer of the municipality may be the clerk of the court or a deputy clerk of the court. The governing authorities shall provide for the training of court personnel.

The clerk of the court shall keep permanent dockets, upon which all cases shall be entered; said docket shall contain the style of the case and the nature of the charge against an accused, and the names of witnesses for the prosecution and defendant. The clerk of the court shall also keep a minute record in which all orders and judgments shall be entered. One (1) record may serve as both the docket record and minute record. The clerk of the court or deputy clerk of the court shall issue all process from the court, except arrest warrants or process for the seizure of persons and property, and shall administer the collection of all fines, penalties, fees and costs imposed by the court and deposit all collections with the municipal treasurer or equivalent officer. The clerk of the court shall purchase all dockets, minute record, stationery and other supplies for the municipal court, and have the account allowed by the municipal judge; the order allowing the same shall be entered upon the minutes, and the municipal authorities shall pay the same. The clerk of the court and deputy clerks of the court shall have power to take acknowledgments, administer any oaths required by law to be taken by any person, and take affidavits charging any crime against the municipality or state.

When the municipal judge is unavailable, persons charged with the commission of misdemeanor violations within the municipality may be brought before the clerk of the court for initial appearances required by the Mississippi Uniform Criminal Rules of Circuit Court Practice where the clerk of the court has satisfactorily completed a course of training and education on this subject conducted by the Mississippi Judicial College of the University of Mississippi Law Center and the municipal judge has established written guidelines and procedures for the clerk of the court to discharge this function. Such guidelines shall be entered in the minutes of the court and be deemed a public record and made available to defendant or counsel.



§ 21-23-12 - Training and education program for municipal court clerks; instruction by Mississippi Judicial College; certificate of completion; compliance with Section 9-1-46

(1) Every person appointed as clerk of the municipal court shall be required annually to attend and complete a comprehensive course of training and education conducted or approved by the Mississippi Judicial College of the University of Mississippi Law Center. Attendance shall be required beginning with the first training seminar conducted after said clerk is appointed.

(2) The Mississippi Judicial College of the University of Mississippi Law Center shall prepare and conduct a course of training and education for municipal court clerks of the state. The course shall consist of at least twelve (12) hours of training per year. After completion of the first year's requirement, a maximum of six (6) hours training, over and above the required twelve (12) hours, may be carried forward from the previous year. The content of the course of training and when and where it is to be conducted shall be determined by the judicial college. A certificate of completion shall be furnished to those municipal court clerks who complete such course, and each certificate shall be made a permanent record of the minutes of the board of aldermen or city council in the municipality from which the municipal clerk is appointed.

(3) Upon the failure of any person appointed as clerk of the municipal court to file the certificate of completion as provided in subsection (2) of this section, within the first year of appointment, such person shall then not be allowed to carry out any of the duties of the office of clerk of the municipal court and shall not be entitled to compensation for the period of time during which such certificate remains unfiled.

(4) After August 1, 2015, and each year thereafter, the Administrative Office of Courts shall notify the judicial college of the name of any municipal court clerk who has not complied with the requirements of Section 9-1-46. The Mississippi Judicial College shall not provide such clerk with a certificate of completion of course work until such time that the Administrative Office of Courts has reported that the clerk is in compliance with the requirements of Section 9-1-46. Further, the Administrative Office of Courts shall report the names of all noncompliant clerks to the State Auditor and to the mayor of the municipality that employs the clerk.



§ 21-23-13 - Executive officer of the court

The marshal or chief of police of the municipality shall be the executive officer of the municipal court. He shall attend the sittings of the court in person or by duly appointed deputies, and he shall be under the direction of the municipal judge. Any police officer of the municipality may be an ex officio deputy marshal. The marshal or chief of police shall execute all process by himself or deputy and do whatever else may be required of him by the court in the line of his duty.



§ 21-23-15 - Court officers shall not receive fees or costs

Neither the municipal judge, the marshal or chief of police, any police officer, or any other officer, shall receive any fees or costs in any case in the municipal court.



§ 21-23-19 - Disposition of parking violations

In enforcing the penalty prescribed for violation of all laws and ordinances in regard to parking of vehicles, it shall not be necessary to name any person in a traffic ticket issued for such violation. A traffic ticket attached to the unlawfully parked vehicle shall be sufficient to require the appearance of the operator unlawfully parking such vehicle in the municipal court at the time stated in such traffic ticket. In cases where the name of the operator of an unlawfully parked vehicle is unknown, the owner of record of the unlawfully parked vehicle shall, as a matter of law, be presumed to be the operator of such vehicle and may be charged with such violation. No arrest shall be made for failure of the operator or owner to appear in response to said traffic ticket, except on affidavit and issuance of an arrest warrant. Except in cases where an arrest warrant is issued, it shall not be necessary to enter such cases on the municipal court docket nor to enter final judgment thereon in the minute book of said court. Except as otherwise provided in Section 27-19-56, Mississippi Code of 1972, in enforcing the penalty prescribed for violation of all laws and ordinances in regard to parking of vehicles, no person's driver's license shall be suspended or revoked.



§ 21-23-20 - Intermittent sentences for misdemeanor convictions

Upon conviction of any person of a misdemeanor in a municipal court of this state, the municipal court judge shall be authorized, in his discretion, to sentence such person to:

(a) A period of time in jail to be served either on weekends only;

(b) Other periods of time during the week wherein such offender may not be engaged in gainful employment; or

(c) A specified number of days in jail with a provision for the release of such offender for the purpose of engaging in gainful employment at such times as the offender is actually gainfully employed, whether self-employed or otherwise.

In addition, the court may, in its discretion, sentence any convicted person to split periods of incarceration; and the court shall not be required to order such offender to serve a sentence of imprisonment all in one period but may suspend the sentence from time to time.



§ 21-23-21 - Applicability of chapter

The provisions of Sections 21-23-1 through 21-23-19 shall be applicable to all municipalities of this state whether operating under a code charter, special charter, or the commission form of government, except in cases of conflict between the provisions of said sections and the provisions of the special charter of a municipality, or the law governing the commission form of government, in which cases of conflict the provisions of the special charter or the statutes relative to the commission form of government shall control. The provisions of this chapter are cumulative to other applicable laws of this state.



§ 21-23-23 - Municipal Court Collections Fund created; purpose; source of funds

(1) There is created in the State Treasury a special fund to be known as the Municipal Court Collections Fund, which shall be administered by the Department of Revenue. The purpose of the fund shall be to provide support for salaries of municipal court personnel, for the purchase, operation and maintenance of software and equipment, for facility planning and improvement, and for other expenses incurred for the purpose of collecting fines and assessments within the municipal court system. Monies in the fund shall be expended by the Department of Revenue, upon appropriation by the Legislature. The fund shall be a continuing fund, not subject to fiscal-year limitations, and shall consist of:

(a) Monies appropriated by the Legislature for the purposes of funding the Municipal Court Collections Program;

(b) The interest accruing to the fund;

(c) Monies received under the provisions of Section 99-19-73;

(d) Monies received from the federal government;

(e) Donations; and

(f) Monies received from such other sources as may be provided by law.

(2) The Department of Revenue shall promulgate rules and procedures relating to the administration of the special fund and the disbursement of monies in the fund to participating municipalities. The Department of Revenue shall promulgate rules and procedures to insure that the municipal court system of a participating municipality practices proper and effective collection procedures for the collection of fines and other assessments. If a municipality uses its own employees to collect delinquent fines and other assessments owed to the municipality, then it may use monies from the fund to defray the costs associated with these collection actions. In addition, the governing authority of a participating municipality shall contract with a private attorney or private collection agent or agency to collect delinquent criminal fines and other assessments as provided in Section 21-17-1(6) in order to qualify for monies from the fund. The maximum amount that a municipality may receive from the special fund shall be an amount equal to the deposits made into the fund by that municipality, less five percent (5%) to be retained by the Department of Revenue to defray the costs of administering the special fund. Interest earned on the special fund and any additional monies deposited into the fund shall remain in the fund and shall be used for the benefit of the Department of Revenue, at the discretion of the Commissioner of Revenue. Notwithstanding the preceding provision, the Department of Revenue is authorized to award excess monies in the Municipal Court Collections Fund as a grant to participating municipalities so long as the use of those funds are consistent with the purpose of the Municipal Court Collections Program.






Chapter 25 - FIRE DEPARTMENTS AND FIRE DISTRICTS

GENERAL PROVISIONS

§ 21-25-1 - Fire marshal

The governing authorities of municipalities shall have the power to appoint a fire marshal, who may be the mayor, or any member of the governing authority of the municipality, or the city or town marshal. The fire marshal shall have the power to remove and keep away from the vicinity of any fire all idle and suspicious persons lurking near the same. He shall have the power to compel any person present to aid in the extinguishment of such fire or the preservation of property exposed to the danger of such fire and to aid in preventing goods from being purloined thereat. He shall also have such powers and duties as may be prescribed by ordinance.



§ 21-25-3 - Establishment and maintenance of fire departments; reimbursement of training expenses

(1) The governing authorities of municipalities shall have the power to provide for the prevention and extinguishment of fires, to organize, establish, operate, and maintain fire and hook and ladder companies, to provide for and maintain a fire department and system, and to regulate the same. The governing authorities shall have the power to allow the fire department to attend and help to extinguish a fire outside the city limits.

(2) No fire fighter whose training expenses have been reimbursed to or paid by the political subdivision employing the fire fighter shall leave the employ of the political subdivision for not less than two (2) years after completion of the reimbursed training, unless the reimbursed expenses are paid by the new employer to the political subdivision which reimbursed or paid such expenses. The amount to be paid shall be determined on a pro rata basis based upon when the fire fighter leaves the political subdivision within the two-year period. Defined training expenses are related to minimum standards training, as established by the Mississippi Fire Personnel Minimum Standards and Certification Board which were incurred and include salary, tuition, travel expenses of the employee as well as personnel cost related to the training incurred during the employee's absence.



§ 21-25-5 - Fire departments authorized to go outside municipal limits; liability

The fire departments, including the apparatus and all vehicles of such departments, are hereby authorized to use the roads, highways, streets and alleys outside the corporate limits of such municipalities owning and operating such fire fighting and fire prevention equipment, for the purpose of aiding in the extinguishing and prevention of fires or in the alleviating of damages or injuries caused by tornadoes or other casualties in locations outside the corporate limits of such municipalities. For the purpose of expediting the extinguishment or prevention of fires and of aiding in the rescue of persons or preventing other damage to either persons or property in such locations outside the corporate limits of such municipalities or in cities, towns, or villages located and situated beyond the corporate limits of such municipalities owning such equipment, such fire departments are hereby extended the right of way, or priority in use, over the public roads, highways, streets and alleys of the state and counties whether such roads, highways, streets or alleys are maintained by the state, counties, cities, towns, or villages.

To further effectuate and put into force and effect the purposes of this section, such municipalities owning and operating said equipment are hereby declared free of any liability on account of injury to persons or damage to property in going to and from such locations outside the corporate limits when engaged in the extinguishing and prevention of fires or in the alleviating of damages or injuries caused by tornadoes or other casualties, it being the purpose of this section that such municipalities aiding other municipalities or residents of the State of Mississippi located outside the corporate limits of such municipalities shall be entitled to all the benefits and immunities, both from civil and criminal prosecution, as are now enjoyed by such municipalities within their own respective corporate limits. This section shall be liberally construed to effect the purposes thereof.



§ 21-25-7 - Hours of work for firemen limited; report to be made to state rating bureau

In all municipalities of this state maintaining a paid fire department, the personnel of which department is actively and exclusively engaged in fire duty, no member of such department, exclusive of the chief officer, shall be required to remain on active duty for an entire twenty-four hours. The personnel of such fire department shall be divided into two platoons, or shifts, one to perform duty in the daytime and the other to perform duty in the nighttime, but neither platoon, or shift, shall be required to remain on active duty in any event for more than fourteen hours per day, except in cases of urgent and extreme necessity.

Each municipality coming within the provisions of this section shall immediately submit to the Mississippi state rating bureau the set-up and organization of its fire department which will be necessary in order to comply with the provisions of this section and which can be effected without employing more than one additional fireman. Such municipality shall require of said rating bureau a ruling as to whether or not such a set-up and organization of its fire department would adversely affect the present insurance rating of such municipality; if said rating bureau in answer to such request shall give a written ruling in the affirmative the municipality requesting such ruling shall be exempt from the provisions of this section.



§ 21-25-9 - Medical and hospital care for injured firemen

In all municipalities of this state maintaining a paid or volunteer fire department, the personnel of which department is actively and exclusively engaged in fire duty, the governing authorities of such municipality may pay out of the general fund of such municipality reasonable hospital and medical expenses for any member of said fire department on account of any occupational disease contracted or for any accident sustained by said member by reason of his service or discharge of his duty in said department. The governing authorities of such city shall be the sole judge as to whether such illness or such injury was contracted or sustained in the line of duty of any such employee, and the reasonableness of said expenses.



§ 21-25-11 - Purchase of certain insurance for firemen; payment of premiums

The governing authorities of any municipality having a population in excess of 140,000 people by virtue of the 1960 census are hereby authorized to purchase insurance coverage to protect firemen working under the direction of the municipal authorities, against any suit or claims growing out of any action of such firemen guilty of false arrest, false imprisonment, false or improper service of process, malicious prosecution or any other claim resulting from such officers' performance of official duties.

Such municipal authorities shall have the right to pay out of the general fund of such municipality any premiums which may become due on the aforesaid insurance policies.






FIRE DISTRICTS

§ 21-25-21 - Creation

The governing authorities of any municipality are hereby authorized to create, by ordinance, a fire district within or adjoining such municipality when petitioned so to do by a majority of the owners of property, either real or personal, located within such proposed fire district. After the creation of the fire district such governing authorities shall cause the ordinance creating such fire district to be published three weeks in some newspaper in such municipality, or the county in which the municipality is located, and at the next regular meeting of the governing authorities after such three weeks' publication, they shall declare such territory to be a fire district as provided by this section. Such governing authorities shall have full power to contract for laying water mains and any other pipes or connections to the water mains to be used in said fire district, and for the establishment and maintenance of fire service therein.



§ 21-25-23 - Inclusion of state institution of higher learning

The governing authorities of any municipality are hereby authorized, when petitioned so to do by the board of trustees of state institutions of higher learning, to create, by ordinance, a fire district encompassing the area adjoining such municipality on which a part or all of a state institution of higher learning is located, after the creation of which such governing authorities and the board of trustees of state institutions of higher learning shall have full power to contract for laying of water mains and any other pipes or connections to the water mains to be used in said fire district, and for the establishment and maintenance of fire service therein. However, no such governing authority shall have the power either to promulgate or enforce any charge, rule or regulation upon said district without first having received the ratification and consent of the board of trustees of state institutions of higher learning as reflected by the minutes of said trustees.



§ 21-25-25 - Consolidated fire districts

The governing authorities of any two or more municipalities may, in their discretion, contract to create a consolidated fire district, which shall consist of the whole, or a part, of the territory of such municipalities joining therein. Such contract entered into by the governing authorities of such municipalities shall embrace all of the essential terms, and shall state the amount to be contributed by each participating municipality, and the control and operation of same. An ordinance containing the contract as to control of equipment, supervision of the district, and the amount of money to be contributed by each municipality, shall be passed by the governing authorities of all participating municipalities in the same form and substance. Such ordinance shall be duly published as now required by law, and shall go into effect unless twenty per cent of the qualified electors of one of the participating municipalities shall petition against same and file said petition with the proper clerk on or before the next regular meeting of said governing authorities, to be held not less than fifteen days thereafter. If such petition be duly filed, said governing authorities may either cancel said prior ordinance or order an election on said question. Said ordinance shall go into effect immediately if a majority of the qualified electors voting in said election vote therefor; otherwise, said ordinance shall remain void and of no effect, and no like ordinance shall be passed within four years thereafter.

Such consolidated fire district shall be given a name, and the supervision of protecting said district shall be vested in the governing authorities of the municipality decided upon and stated in the ordinance creating the consolidated fire district. The governing authorities of the municipalities in a consolidated fire district created under the provisions of this section shall have the same powers and duties as the governing authorities in any other fire district.



§ 21-25-27 - Levy by special assessment within district to pay for service

The municipal governing authorities are vested with full power to raise the levy on the property, both personal and real, by special assessment within such fire district sufficient to pay for laying such water mains, and to meet the contracted annual rental for such service. Such authorities shall have all power to enforce and collect said taxes as provided by statutes empowering municipalities to collect special assessments, and it shall be done in the same general way and may be assessed at any time and cover such length of time as the governing authorities may deem proper.



§ 21-25-29 - Extension of service; abandonment

The said governing authorities shall have power to declare an extension of such service to any adjacent territory, within or adjoining such municipality, upon petition of a majority of the property owners in such proposed added territory. In like manner, upon petition of a majority of the property owners residing therein, such fire districts may be abandoned and discontinued by the governing authorities of the municipalities involved.



§ 21-25-31 - Acquisition of plant and equipment

Any municipality authorized to establish a fire district may purchase or construct any waterworks plant or other plant or equipment necessary for the establishment or maintenance of fire service in such fire district. Such municipality may issue the bonds of such fire district, as now provided by law, for the purpose of securing funds to be used for the purchase or construction of such plant. Such municipality may pay or retire such bonds from taxes annually levied on the taxable property of such district, as provided for in Section 21-25-27.






MUNICIPAL FIRE PROTECTION FUND [REPEALED]

§§ 21-25-41 through 21-25-45 - Repealed

Repealed, by Laws, 1982, ch. 351, § 19, eff from and after July 1, 1982.






INTERLOCAL AGREEMENTS BETWEEN MUNICIPALITIES AND RURAL WATER ASSOCIATIONS

§ 21-25-51 - Purpose; interlocal agreements authorized

(1) It is the purpose of Sections 21-25-51 through 21-25-59 to permit the governing authorities of any municipality and a rural water association operating within the corporate limits of the municipality to make the most efficient use of their powers in upgrading their respective water systems for the purpose of improving local fire protection by enabling them to cooperate and to contract with each other on a basis of mutual advantage and thereby provide services and facilities in a manner that will accord best with geographic, economic, population and other factors influencing the needs and development of the fire protection of local communities.

(2) The governing authorities of any municipality may enter into an interlocal agreement with any rural water association operating within the corporate limits of the municipality for the purpose of constructing, new construction or upgrading the water system of the municipality or the water association, or both, for the purpose of improving the fire protection of the municipality.



§ 21-25-53 - Approval by resolution; power, authority and responsibilities

(1) No interlocal agreement made under Sections 21-25-51 through 21-25-59 shall be entered into by any municipality or rural water association without the approval by resolution on the minutes of the governing authorities of the municipality and the rural water association.

(2) No power, authority and responsibility may be exercised under Sections 21-25-51 through 21-25-59 by the governing authorities of any municipality or rural water association which it would not have authority to exercise otherwise pursuant to the law controlling such municipality or association.

(3) Any power, authority or responsibility exercised or capable of being exercised by the governing authorities of any municipality of this state may be exercised and carried out jointly with the governing authorities of any rural water association.



§ 21-25-55 - Contents of agreement

Any agreement made under the provisions of Sections 21-25-51 through 21-25-59 shall specify the following:

(a) Its duration.

(b) Its purpose or purposes.

(c) The precise organization, composition, nature and powers of any separate legal or administrative entity created thereby; the specific citation of statutory authority vested in each of the governing authorities of the municipality and rural water association which are to be a party to the agreement.

(d) The manner of financing, staffing and supplying the joint or cooperative undertaking and of establishing and maintaining a budget therefore; provided, that the treasurer and the disbursing officer of either the municipality or the association, or both, shall be designated in the agreement to receive, disburse and account for all funds of the joint undertaking as a part of the duties of the officer or officers.

(e) The permissible method or methods to be employed in accomplishing the partial or complete termination or amendment of the agreement and for disposing of property upon such partial or complete termination or amendment.

(f) The provision for administration, through a joint board or other appropriate means, of the joint or cooperative undertaking in the event that the agreement does not or may not establish a separate administrative body or legal entity to conduct the joint or cooperative undertaking. In the case of a joint board, both the governing authorities of the municipality and the rural water association shall be represented.

(g) The manner of acquiring, holding and disposing of real and personal property used in the joint or cooperative undertaking in the event that the agreement does not or may not establish a separate administrative body or legal entity to conduct the joint or cooperative undertaking.

(h) Any other necessary and proper matters.



§ 21-25-57 - Bonded and floating indebtedness; appropriations; supplying goods and services

The governing authorities of any municipality entering into an interlocal agreement with a rural water association operating within the corporate limits of the municipality pursuant to Sections 21-25-51 through 21-25-59 may incur bonded and floating indebtedness, including general obligation indebtedness as authorized by Sections 21-33-301 through 21-33-329 and may appropriate funds for the purpose and in the manner prescribed by law without regard to whether the activities and improvements authorized under Section 21-25-51 to be financed by such debt or appropriation are within or without the corporate limits of the municipality. The governing authorities of the municipality may sell, lease, grant or otherwise supply goods and services to the rural water association which is a party to the interlocal agreement or the administrative body or legal entity created to operate the joint or cooperative undertaking.



§ 21-25-59 - Price of newly constructed or upgraded water system

After a water system has been constructed or upgraded pursuant to the provisions of Sections 21-25-51 through 21-25-59, the municipality which reimbursed or paid a rural water system for the cost of such construction or upgrading shall not be charged with the costs of such construction or upgrade upon its purchase of the water system. The price of such newly constructed or upgraded water system shall be reduced by an amount equal to the costs paid by the municipality to the rural water system for such construction or upgrading of the water system.









Chapter 27 - PUBLIC UTILITIES AND TRANSPORTATION

GENERAL PROVISIONS

§ 21-27-1 - No franchise or right to be exclusive, without compensation, or longer than 25 years

No municipality shall have the power to grant to any person, firm or corporation any exclusive franchise or any exclusive right to use or occupy the streets, highways, bridges, or public places in such municipality for any purpose. No municipality shall grant, renew, or extend any such franchise, privilege or right, without compensation or for any longer period than twenty-five years.

The provisions of this section shall be applicable to all municipalities of this state, whether operating under a code charter, special charter, or the commission form of government, except in cases of conflict between the provisions of this section and the provisions of the special charter of a municipality, or the law governing the commission form of government, in which cases of conflict the provisions of the special charter or the statutes relative to the commission form of government shall control.



§ 21-27-3 - Poles, posts and wires

The governing authorities of municipalities shall have the power to grant the right for the erection of telegraph, electric light, or telephone poles, posts and wires along and upon any of the streets, alleys, or ways of the municipality, and change, modify, and regulate the same. However, such privilege shall not be exclusive, and no such privilege shall be granted for a longer term than twenty-five years.



§ 21-27-5 - Pipes, conduits and pipe lines

The governing authorities of municipalities shall have the power to grant to any person, corporation, or association, on such terms and conditions as the governing authorities may prescribe, the use of the streets, alleys and other public grounds for the purpose of laying, constructing, repairing and maintaining gas, water, sewer, or steam pipes, or conduits for electric light, telegraph and telephone lines, and pipe lines for the purpose of transporting crude oil, crude petroleum, kerosene, gasoline, and other commodities transportable by pipe line. However, such franchise, right-of-way or privilege of any character whatsoever shall not be granted for a longer period than twenty-five years, and such privilege shall not be exclusive.



§ 21-27-7 - Waterworks

The governing authorities of municipalities shall have the power to erect, purchase, maintain and operate waterworks, and to regulate the same, to prescribe the rates at which water shall be supplied to the inhabitants, and to acquire by purchase, donation or condemnation, in the name of the municipality, suitable grounds, within or without the corporate limits, upon which to erect waterworks, and also the right-of-way to and from such works and the right-of-way for laying water pipes within the corporate limits, and from such waterworks to the municipality, and to extend such right-of-way from time to time. The governing authorities shall have the power to contract with any person for the maintenance and operation of waterworks. Said authorities shall have the power to contract with any person for the erection and maintenance of waterworks for a term not exceeding twenty-five (25) years, fixing water rates in the contract subject to municipal regulations. A contract for the erection or purchase of waterworks shall not, however, be entered into until submitted to a vote of the qualified electors and approved by a majority of those voting. A contract for maintenance under which the person who will perform such maintenance is wholly or partially responsible for fixing water rates shall not be entered into until submitted to a vote of the qualified electors and approved by a majority of those voting. It shall be unlawful for any municipally owned waterworks to supply water free of charge, or in any amount less than the fixed charges, to any person, firm or corporation, except as is expressly authorized by law.



§ 21-27-9 - Testing of water, electric and gas meters; authority to prosecute persons for tampering with meters

If, upon complaint of any citizen or citizens interested, the governing authorities of any municipality find that there is reasonable ground for believing that any meter or meters intended to measure or register the quantity of water, electric light or power, or gas supplied or furnished by any individual, company or corporation to the municipality or its inhabitants is or are measuring or registering incorrectly or excessively or is or are of a less candle power or degree of brilliancy than required by contract, such governing authorities may employ an expert, who shall examine and test said meter or meters, or said light or lights, as the case may be, and report back to said governing authorities, notice of the time and place of the proposed test or tests being first given to all parties interested. If such examination or test shall show the fact that said meter or meters measure or register incorrectly or excessively, or that said light or lights are of a less candle power or brilliancy than required by contract, then all expenses of such examination and test incurred by said municipal governing authorities shall be charged against and collected back from said individual, company or corporation supplying or furnishing such water, electric light or power, or gas, as the case may be, and such penalties may be imposed as the municipal ordinances may provide.

The governing authorities of any municipality are authorized to prosecute any person tampering with electric, gas or water meters as provided in Section 97-25-3.






MUNICIPALLY OWNED UTILITIES

§ 21-27-11 - Definitions

Whenever used in Sections 21-27-11 through 21-27-69:

(a) The term "municipality" includes any incorporated city, town or village of the State of Mississippi, whether incorporated under a special charter or under the general laws of the State of Mississippi governing municipalities, and operating under any form of municipal government. However, for the purpose of establishing a motor vehicle transportation system for the transportation of passengers within the boundaries of the governmental unit or units concerned, and within three (3) miles thereof, the word "municipality" is defined to include counties and groups of municipalities and shall allow those governmental units to establish a commission as provided in Section 21-27-13 and exercise the powers granted in Sections 21-27-11 through 21-27-69. Each county or municipality joining together shall be allowed at least one (1) commissioner representing that governing authority. For the purpose of establishing a railroad transportation system for passengers and freight, the term "municipality" includes any county bordering the Mississippi River and in which Highways 49 and 61 intersect, and such county may exercise the powers granted in Sections 21-27-11 through 21-27-69;

(b) The term "system" includes waterworks system, water supply system, sewage system, sewage disposal system, or any combination thereof, including any combined waterworks and sewage system, consisting of an existing waterworks system or water supply system or both, combined with an existing sewage system or sewage disposal system or both, or consisting of an existing waterworks system or water supply system or both, combined with a sewage system or sewage disposal system or both, to be acquired, (as defined herein), or consisting of an existing sewage system or sewage disposal system or both, combined with a waterworks system or water supply system or both, to be acquired, (as defined herein), gas producing system, gas generating system, gas transmission system or gas distribution system, or any one (1) or all thereof, electric generating, transmission, or distribution system, garbage disposal system, rubbish disposal system, and incinerators, and all parts and appurtenances thereof. The term "system" also includes a motor vehicle transportation system for the transportation of passengers within the city limits and within three (3) miles thereof. The term "system" also includes a railroad transportation system of any municipality located within a county bordering the Mississippi River and in which Highways 49 and 61 intersect for the transportation of passengers and freight regardless of the amount of area outside the jurisdictional limits of such municipality for which the system provides service; the railroad transportation system may be located partially outside the boundaries of the county. The term "system" also includes a motor vehicle transportation system for the transportation of passengers of any municipality with a population of more than forty-five thousand (45,000) but less than forty-five thousand one hundred (45,100) according to the 1970 federal decennial census regardless of the amount of area outside the city limits of such municipality for which the system provides service. Wherever in Sections 21-27-11 through 21-27-69 any one or more of the systems authorized under this section are referred to, the same shall include motor vehicle transportation systems. The term "system" also includes any franchise held by the owner thereof and shall also include operations within the capabilities of any component facility within the system which reasonably utilize the public resources;

(c) The term "improvement" includes repair, betterment, enlargement, extension and other improvements to a system;

(d) The term "acquire" includes construct, purchase, gift, exercise of power of eminent domain and other methods by which a municipality may acquire a system;

(e) The term "improve" includes repair, better, enlarge, extend and other methods of improving a system;

(f) The term "ordinance" includes ordinance, resolution or other appropriate legislative enactment of the governing authorities of any municipality.



§ 21-27-13 - Establishment of public utility commission; qualifications, appointment, terms of office, powers and duties, compensation and bonds of commissioners; exercise of powers when commission not established

The governing authorities of any municipality which now owns and operates, or hereafter shall own and operate, any system or systems shall have the power and authority to create a commission to control, manage and operate such systems, or any one or more of them, which said commission shall consist of not less than three (3) nor more than five (5) commissioners, to be elected by the governing authorities of such municipality. In any municipality operating under the council-manager plan of government, such commissioners shall be selected by, and shall be under the control of, the mayor and councilmen of the municipality, and not the city or town manager. Such commissioners shall have the power, authority and duty to manage and control said system or systems and the supply of the facilities and services thereof, both within and without the limits of the municipality. Such commissioners shall be qualified electors of the municipality and shall not hold any other municipal office for honor or profit. Such commissioners shall receive such compensation as may be specified and provided by the governing authorities of said municipality; provided, however, that any commission formed for the purpose of establishing a motor vehicle transportation system for the transportation of passengers within the boundaries of the governmental unit or units concerned, and within three (3) miles thereof, may pay its commissioners from the operating budget of such commission per diem compensation in the amount provided by Section 25-3-69 for each day or fraction of a day engaged in attendance of meetings of the commission or engaged in other official duties of the commission, not to exceed forty-five (45) days in any one (1) year. The governing authorities of the municipality are hereby authorized and empowered to require such commissioners to furnish bonds for the faithful performance of their duties, in the amount as may be deemed proper, and to pay the premiums thereon from the municipal treasury or the available funds of the said system or systems. Where there are three (3) members of such commission, the term of office shall be for a period of three (3) years, and where there are four (4) members the term of office shall be for a period of four (4) years, and where there are five (5) members the term of office shall be for a period of five (5) years. However, in making the first appointment of commissioners, one (1) shall be appointed for a term of one (1) year, one (1) for a term of two (2) years, one (1) for a term of three (3) years and, where necessary, one (1) for a term of four (4) years, and one (1) for a term of five (5) years, so that thereafter the term of office of one (1) commissioner shall expire each year. Where the governing authorities of the municipality do not elect to create a commission as herein provided, then any system or systems owned and operated by the municipality shall be controlled and managed by the governing authorities of the municipality, who shall have all the power and authority conferred upon such commission.



§ 21-27-15 - Governing authorities may remove any commissioner for cause, but may not abolish the commission

The governing authorities of such municipality shall have the power to remove any member of said commission for inefficiency or incompetency or any other cause, but the governing authority of any municipality which has created a commission under the terms of Section 21-27-13, shall not have authority to abolish the commission, or to diminish its powers, except by a vote of a majority of the qualified electors of such municipality at a special election, duly called and held for that purpose. However, nothing herein shall limit, alter, impair or in any way change the procedure prescribed for the sale or lease of a public utility system under Section 21-27-33.



§ 21-27-17 - Powers and duties of commission

The commission provided for by Section 21-27-13 is authorized to make such bylaws for the holding and conduct of its meetings and such other regulations as it may deem necessary for the safe, economic and efficient management and protection of the system or systems, and such bylaws and regulations shall have the same validity as an ordinance duly passed by the governing authorities of any municipality.

It is authorized to elect such officers and appoint such employees as may be necessary to operate the system or systems efficiently, and it shall have the entire control and management of such system or systems, together with all property connected or appertaining in any manner to such system or systems. The commission shall have the authority to employ a superintendent or manager of the systems, who shall have actual charge of the management and operation thereof and of the enforcement and execution of all the rules, regulations, programs, plans and decisions made and adopted by the commission in making purchases for materials and supplies to be used in the operation of the systems. In addition to any other purchasing authority granted by law, the commission may purchase electric transmission line materials, electric distribution system substation equipment, transformer equipment, and all other appliances, apparatus, machinery, equipment and appurtenances necessary for the sale of electricity, such as utility vehicles and fencing, from the surplus inventory of the Tennessee Valley Authority or any other similar agency of the federal government and electric power associations. These purchases shall be exempt from the public bid requirements prescribed in Sections 31-7-12 and 31-7-13. However, for all other purchases, the commission shall advertise for competitive bids in the manner and form as is required in accordance with Section 31-7-13. The superintendent or manager shall make and keep full and proper books and records of all purchases and shall submit them to the commission for its approval and ratification before payment thereof is authorized to be made. The commission may authorize the superintendent or manager to immediately refund to a customer of the municipally owned utility his or her deposit for municipal utility services after the superintendent or manager has determined that payment for all services and any other obligations which the customer may have incurred in regard to the municipal utility has been made. It shall have the right to fix the salaries and term of office of all employees and to direct them in the discharge of their duties. It shall have the right to require good and sufficient bonds from all officers and employees in such amounts as it may deem proper. It shall have the right to discharge employees when found inefficient or for other good cause. It shall have the power to make and collect rates for services and facilities, and appropriate funds for the maintenance and improvements of such systems. It is authorized to borrow from the Mississippi Development Bank in order to fund advance purchases of energy for gas producing, generating, transmission or distribution system or its electric generating, transmission or distribution system. It is authorized to insure all property used in the operation of such systems, including buildings, furniture, books and records, against loss by fire and tornado, and to carry sufficient amount of employers liability, steam boiler, plate glass and other miscellaneous casualty insurance, as in the discretion of the commission may be deemed proper, and to pay premiums therefor out of the funds derived from the operation of the systems. It shall report quarterly to the governing authorities of the municipality of all its doings and transactions of every kind whatsoever and shall make a complete statement of the financial condition of the systems at the end of each quarter, and shall annually make a detailed statement covering the entire management and operation of the systems, with any recommendations which it may have for the further development of the systems. At any time, the commission, by order or resolution, may authorize the expansion of activities of any component facility to include processing of materials on a custom basis or the processing and marketing of materials acquired to fully and efficiently utilize existing plant capacity. It shall also provide copies of all such quarterly and annual reports and statements to the Public Service Commission when so directed under Section 77-3-6.

The commission provided for by Section 21-27-13 is also authorized to allow a municipally owned utility to prepay the utility's bills to those electricity suppliers which offer early payment discounts to the municipally owned utility.



§ 21-27-19 - Disposition of revenues by commission

The commission shall devote all monies, derived from any source other than the issuance of bonds for purposes authorized by the laws of the State of Mississippi, to or for the payment of all operating expenses, including such items as are normally required of utilities for sales development; to or for the payment of all bonds and interest on outstanding revenue bonds, if any, of such systems; to or for the acquisition and improvement of the system contingencies; to or for the payment of all other obligations incurred in the operation and maintenance of the systems and the furnishing of service; to or for the creation and maintenance of a cash working fund or a surplus fund to be used for replacement, extension of systems, and emergencies. The balance of the revenues of said systems, if any, may be used for any other lawful municipal purpose and may be paid to the governing authorities of the municipality for distribution to the various municipal funds, or may be disbursed for said purpose by the said commission at the direction and request of the governing authorities of such municipality.



§ 21-27-21 - Commission to keep records of service furnished municipality

The commission shall keep an accurate account and record of power, current, water, or other services furnished to all departments of the municipality.



§ 21-27-23 - General powers of municipality as to creation, maintenance, and operation of public utility systems

Any municipality may:

(a) Borrow money and issue revenue bonds therefor solely for the purposes specified in this section and by the procedure provided in Sections 21-27-41 through 21-27-69.

Money may be borrowed and bonds issued by any municipality of the State of Mississippi, as defined in Section 21-27-11, to acquire or improve any waterworks system, water supply system, sewerage system, sewage disposal system, garbage disposal system, rubbish disposal system or incinerators, gas producing system, gas generating system, gas transmission system, or gas distribution system, electric generating, transmission or distribution system, railroad transportation system for passengers and freight, or motor vehicle transportation system, including any combination of any or all of those systems into one (1) system, within or without the corporate limits thereof, for the purpose of supplying the municipality and the persons and corporations, both public and private, whether within or without its corporate limits, with the services and facilities afforded by the system, provided that water, electric energy, or gas afforded by any system or systems may be supplied to such ultimate consumers thereof by sale thereof to the owners or operators of a distribution system for resale to the public. Any municipality which shall borrow money and issue revenue bonds to provide funds with which to acquire a gas transmission system, if necessary in order to reach and obtain a source of supply of gas for the municipality, may extend or construct its gas transmission line into an adjoining state, and may use and expend part of the proceeds of such issue of revenue bonds for the purpose.

(b) To assume all indebtedness for any system or systems which may be acquired under the provisions of this section as all or part of the consideration for the acquisition of such system or systems and to issue its revenue bonds in exchange for the bonds or notes evidencing the indebtedness.

(c) To acquire or improve any system which it is authorized to borrow money and issue revenue bonds under subsection (a) of this section to acquire or improve; and to make contracts in furtherance thereof or in connection therewith.

(d) To own, operate and maintain any such system or combination of any and all of said systems into one (1) system.

(e) To establish, maintain and collect rates for the facilities and services offered by any such system; provided that if there is a combination of systems into one or more systems, the municipality establishing the same shall be and is empowered to establish, maintain and collect rates for any and all of the services or for any combination thereof, and the municipality may discontinue any or all of the services upon any failure to promptly pay the charges fixed for the services. The rates so fixed for services rendered by any system or combination thereof may be charged for all services rendered thereby, regardless of whether the services may have been previously rendered without rates or charges therefor by the previously existing waterworks system, water supply system, sewerage system, sewage disposal system, garbage disposal system, rubbish disposal system or incinerators, gas producing system, gas generating system, gas transmission system, or gas distribution system, electric generating, transmission or distribution system, which shall have been merged into the combined system. Any such municipality may pledge for the payment of any bonds issued to acquire or improve any such combined system, or to refund any bonds previously issued to acquire or improve any such combined system or to acquire or improve any system merged with such combined system, the revenues to be derived from the operation of such combined system, including the charges authorized to be imposed by this section.

A municipality may authorize a municipally owned utility to make early payment of the utility's bills to its electricity suppliers which offer early payment discounts to the municipally owned utility. The municipality may immediately refund to a customer of the municipally owned utility his or her deposit for municipal utility services after the municipal utility has determined that payment for all services and any other obligations which the customer may have incurred in regard to the municipal utility has been made.

If the revenues of any previously existing system being merged into a combined system are subject to a prior lien, the revenues and the expenses of any previously existing system shall be accounted for separately to the extent necessary to satisfy the covenants relating to the prior lien for so long as the indebtedness secured by the revenues shall remain outstanding. Only surplus revenues remaining after the satisfaction of all covenants relating to the outstanding indebtedness may be pledged to the retirement of any indebtedness to be secured by the revenues of a combined system. The existence of the outstanding indebtedness shall not, in and of itself, prevent the combining of systems as herein provided, so long as the prior lien on the revenues of any previously existing system is fully satisfied from the revenues of the previously existing system.

(f) To acquire property, real or personal, which may be necessary to effectuate the powers conferred by this section. The municipality may purchase electric transmission line materials, electric distribution system substation equipment, transformer equipment, and all other appliances, apparatus, machinery, equipment and appurtenances necessary for the sale of electricity, such as utility vehicles and fencing, from the surplus inventory of the Tennessee Valley Authority or any other similar agency of the federal government and electric power associations. These purchases by the municipality shall be exempt from the public bid requirements prescribed in Sections 31-7-12 and 31-7-13. If the power of eminent domain is exercised, it shall be exercised in the manner provided by Sections 11-27-1 through 11-27-51.

(g) To enter into contract with the United States of America or any agency thereof, under the provisions of acts of the Congress of the United States, to aid or encourage public works and the regulations made in pursuance thereof, for the sale of bonds issued in accordance with the provisions of Sections 21-27-41 through 21-27-69 or for the acceptance of a grant to aid such municipality in acquiring or improving any such system; and the contracts may contain terms and conditions as may be agreed upon by and between the municipality and the United States of America or any agency thereof, or any purchaser of the bonds.

(h) To adopt the ordinances and resolutions and to do all things and perform all acts necessary, proper or desirable to effectuate the full intent and purpose of Sections 21-27-11 through 21-27-69, including processing, marketing, custom processing, sale and resale of materials processed through any facility under its jurisdiction.

(i) To borrow from the Mississippi Development Bank in order to fund the advance purchase of energy for its gas producing, generating, transmission or distribution system or its electric generating, transmission or distribution system.



§ 21-27-25 - Borrowing money for improvement, extension, repair or stockpiling fuel of system

Any municipality which owns or operates any system, shall have the power and authority through its utilities commission to borrow money and issue its negotiable notes or certificates of indebtedness therefor, in an amount not to exceed ten percent (10%) of the gross revenues of the system in the last preceding fiscal year, in any calendar year, for the purpose of improving, repairing or extending any such system, or of stockpiling fuel for any such system, or systems, without the necessity of calling and holding an election upon such question or otherwise obtaining the consent of the qualified electors of the municipality, or giving any notice thereof. However, the utilities commission shall secure approval of the governing authorities of the municipality. In all cases where money is borrowed under the provisions of this section, the same shall be repaid within three (3) years and at no time shall the amount of money borrowed under this section exceed thirty percent (30%) of the gross revenues of the system for the last preceding fiscal year.



§ 21-27-27 - Free service

No free service shall be furnished by any such system, or combined system, to any private person, firm, corporation, or association. The municipality may, however, furnish such service, free of charge, to the municipality or any agency or department thereof, to any public school, or to any hospital or benevolent institution located within such municipality, including county, city, and community fairs.



§ 21-27-29 - Rates not to be supervised by state; no franchise required

Rates charged for services furnished by any system or combined system purchased, constructed, improved, enlarged, extended or repaired under the provisions of Sections 21-27-11 through 21-27-69 shall not be subject to supervision or regulation by any state bureau, board, commission, or other like instrumentality or agency thereof. It shall not be necessary for any municipality operating under the provisions of said sections to obtain any franchise or other permit from any state bureau, board, commission or other instrumentality thereof, in order to construct, improve, enlarge, extend or repair any system or combined system. However, billing and service disputes between the system and its customers shall be subject to review and arbitration by the Public Service Commission as provided under Section 77-3-6.



§ 21-27-31 - Keeping of books and accounts by municipality

Any municipality issuing revenue bonds pursuant to the authority granted in Section 21-27-23 shall install and maintain proper books of record and account (separate entirely from other records and accounts of such municipality), in which correct entries shall be made of all dealings or transactions of or in relation to the properties, business and affairs of the system or combined system. The governing authorities of such municipality, not later than three months after the close of any calendar, operating or fiscal year, shall cause to be prepared a balance sheet and an income and operating and surplus account showing, respectively, in reasonable detail, the financial condition of the system or combined system at the close of such preceding calendar, operating or fiscal year, and the financial operations thereof during such year. Said balance sheet and the income and operating and surplus account shall at all times during the usual business hours be open to examination and inspection by any taxpayer, user of the services furnished by the system, or any holder of bonds issued pursuant to the authority granted in Section 21-27-23, or any one acting for or on behalf of such taxpayer, user of the services of the system, or bondholder.



§ 21-27-33 - Municipality may dispose of public utility systems

All municipalities of the state are hereby empowered and authorized, if they so desire, to sell, lease, or otherwise dispose of any or all electric, water, gas or other municipally-owned public utility systems or properties on such terms and conditions, and with such safeguards as will best promote and protect the public interest. Said municipal corporations are empowered and authorized to transfer title to said public utility properties by warranty deed, bill of sale, contract, or lease, in the manner provided by law. However, notice of intention to make such sale, lease, or disposition of any such system, setting out the price and other general terms and conditions of such proposed sale, lease, or disposition shall be given by publication, once a week for three consecutive weeks in a legal newspaper published in such municipality, and if no such newspaper be published in said municipality, then in some newspaper having a general circulation in such municipality. After ten days from the last publication of such notice, the system may be disposed of, unless within ten days after the last publication of such notice a petition signed by not less than twenty per centum of the qualified voters of such municipality be filed, objecting to and protesting against such sale, lease, or disposition, in which event the same shall not be made unless submitted to a special election ordered for the purpose of determining whether a majority of those voting in such election shall vote for or against such sale, lease, or other disposition. Such election shall be ordered to be held not less than forty days after the date of the last notice of the proposed sale, lease or disposition. Notice of such election, stating the purpose of election, shall be published once each week for three consecutive weeks next preceding the time set for holding said election in such newspaper as herein provided. The laws governing special municipal elections shall govern the ordering and conduct of said election.

The ballots provided shall have plainly written or printed thereon the words "shall the waterworks, electric, or gas (as the case may be) system be sold, leased, or disposed of (as the case may be)" and below said words shall be suitably placed on separate lines, the words "yes" and "no," so that the voter may indicate the way he desires to vote on the question submitted.

If a majority of those voting in said election shall vote in favor of such sale, lease, or disposition, then the proper officer of the municipality may proceed to sell, lease or dispose of such system in accordance with the terms and conditions set out in the notice of proposed intention to sell, lease or dispose of such system, as herein provided. If such election is determined against such sale, lease or disposition of such system, then such system shall not be sold, leased or disposed of, but shall remain the property of the municipality.



§ 21-27-35 - Utilization of proceeds of sale of public utility system

The governing authorities of any municipality which have sold or which may hereafter sell any utility system owned by such municipality, may use the proceeds of the sale of such system, or any part thereof, for the purpose of retiring and paying off any of the public debt of the municipality, and they may purchase the outstanding bonds or other obligations of the said municipality at such price, whether above or below par, as they may consider fair and reasonable. The said governing authorities may, in their discretion, invest the said funds, or any part thereof, derived from the sale of the said system or systems in any of the securities now eligible for purchase by public sinking funds of municipalities, at such price, whether above or below par, as they may determine to be fair and reasonable.



§ 21-27-37 - Inspection of utility authorized; penalty for violation

The governing authorities of every municipality shall have power to inspect or cause to be inspected the machinery, appliances and premises of all persons, copartnerships or corporations owning or operating any system within their corporate limits, in order to ascertain whether or not the said machinery, appliances and premises are kept in a sanitary condition and in condition to comply with the terms and requirements of the franchise or franchises under which the said system or systems are operated.

If any person, copartnership or corporation, or any employee thereof, shall refuse to permit the municipal governing authorities to make such inspection immediately when requested so to do, they shall, for each such refusal, forfeit the sum of one thousand dollars, to be recovered in an action in the name of said municipality.



§ 21-27-39 - Municipalities may furnish services to consumers outside corporate limits

All municipalities owning or operating any system or systems may supply consumers residing outside of and within five (5) miles of the corporate limits of the municipality. In any county traversed by two (2) or more natural gas transmission lines and having therein two (2) or more natural gas compressor stations engaged in rendering service in interstate commerce, and wherein a natural gas transmission line of a municipality can be laid wholly in alluvial soil, where it is necessary for any municipality having a population of less than one thousand (1,000), according to the federal census of 1950, to construct a gas transmission line for a distance of more than five (5) miles but not more than eleven (11) miles from its corporate limits to the nearest point at which an adequate supply of natural gas can be obtained, and where there are not less than two hundred (200) prospective gas customers residing outside the corporate limits of such municipality but along and within one-half ( 1/2) mile of the gas transmission line so constructed by the municipality, then and in that event, the municipality may supply natural gas to such customers. Any municipality having its own natural gas transmission system in any county bordering the State of Alabama, in which U.S. Highway No. 78 and State Highway No. 25 intersect, and in which there is a publicly supported junior college, may extend its transmission lines and supply customers within the county for a distance of fifteen (15) miles from the corporate limits. Any municipality having a population of less than one thousand (1,000) people, according to the federal census of 1960, and being located in the county in which U.S. Highway 51 and U.S. Highway 82 intersect, and in the county where the main line of Illinois Central Railroad and Columbus and Greenville Railroad intersect, may construct a gas transmission line and supply customers within a four-county area for a distance of forty-five (45) miles from the corporate limits of the municipality. Any municipality having its own water distribution system, the construction or expansion of which has been financed in whole or in part by an agency of the United States government, and having a population of less than five hundred (500) persons, and located in a county in which Mississippi State Highways Number 12 and Number 429 intersect, may construct, expand and operate its water distribution system within the county or adjoining counties for a distance of fifteen (15) miles from the corporate limits. Any municipality having its own water distribution system, the construction or expansion of which has been financed in whole or in part by an agency of the United States government, and having a population of less than fifteen hundred (1500) persons, and located in a county in which Highway 15 and Highway 32 intersect and has a national forest, may construct, expand and operate its water distribution system within the county or adjoining counties for a distance of fifteen (15) miles from the corporate limits.

Any municipality having its own water distribution system and located in a county having two (2) judicial districts, and in which Mississippi Highways 17 and 35 intersect, may construct, expand and operate its water distribution system within the county or adjoining counties for a distance of fifteen (15) miles from the corporate limits. Any municipality having its own water distribution system, wherein U.S. Highway 51 and Mississippi Highway 35 intersect, and located in a county in which U.S. Highway 82 and Mississippi Highway 17 intersect, may construct, expand and operate its water distribution system within the county or adjoining counties for a distance of fifteen (15) miles from the corporate limits. Whenever such service shall be furnished to any consumer residing outside the corporate limits thereof, such consumer may not be charged at a rate greater than twice the rate charged for such services within the municipality.

Any municipality located within a county bordering the Mississippi River and in which Highways 49 and 61 intersect may acquire, construct, expand and operate its railroad transportation system for the transportation of passengers and freight for more than five (5) miles outside its corporate limits and outside the boundaries of the county in which it is located. Any municipality having a population of more than forty-five thousand (45,000) but less than forty-five thousand one hundred (45,100) according to the 1970 federal decennial census, may expand its motor vehicle transportation system for the transportation of passengers for more than five (5) miles outside its corporate limits.

Any municipality having a population of less than five hundred (500) according to the 1980 federal decennial census, being located north of U.S. Highway 82 in a county in which is located a United States Air Force base and a state-supported institution of higher learning established primarily for women, which criteria the Legislature finds to be conducive to the expansion of natural gas service to support contiguous areas of such Air Force base, may construct, own and/or operate a public utility or natural gas system and supply customers within the county for a distance of eleven (11) miles from the corporate limits.









